Title 1 - Code and Statutes

Chapter 1 - Code Commission

§ 1-1-101. Composition of commission -- Vacancies.

(a) There is created a Tennessee code commission of five (5) members composed of the chief justice of the supreme court, the attorney general and reporter, a director of the office of legal services for the general assembly, and two (2) other members appointed by the chief justice.

(b) In the event of a vacancy for any cause in the appointed membership, the vacancy shall be filled by appointment by the chief justice.



§ 1-1-102. Chair -- Executive secretary.

(a) The chief justice shall serve as chair of the commission.

(b) The revisor of statutes within the office of legal services for the general assembly shall serve as executive secretary of the commission.



§ 1-1-103. Staff services for commission.

The office of legal services for the general assembly shall provide all staff services for the commission.



§ 1-1-104. Successor to 1953 commission.

The Tennessee code commission, created by § 1-1-101, shall be the immediate successor to the commission created by Chapter 80 of the Public Acts of 1953.



§ 1-1-105. Publication of Tennessee Code Annotated.

(a) The Tennessee code commission is hereby authorized and directed to formulate and supervise the execution of plans for the compilation, arrangement, classification, annotation, editing, indexing, printing, binding, publication, sale, distribution and the performance of all other acts necessary for the publication of an official compilation of the statutes, codes and session laws of the state of Tennessee of a public and general nature, now existing and to be enacted in the future, including an electronically searchable database of such code, which official compilation shall be known as "Tennessee Code Annotated."

(b) "Publication," as used in this chapter, includes the necessary actions by whatever means and in whatever form for development of a Tennessee Code database.



§ 1-1-106. Powers of commission -- Contracts.

(a) The Tennessee code commission has full power and authority on behalf of the state of Tennessee to perform all acts and to negotiate and enter into all contracts necessary for and expedient to the successful production and publication of a revised compilation of the statutory laws of Tennessee, including the power and authority to enter into contracts with a law book publisher for the editing, compiling, annotating, indexing, printing, binding, publication, sale and distribution of the revised compilation and the performance and execution of all other publication plans formulated by the commission.

(b) Nothing in this chapter shall be construed to render invalid or impair the obligations of any contract previously entered into by the commission for the purposes set forth in this section or with a suitable contractor for an electronically searchable database of such code.



§ 1-1-107. Specifications in contract -- Price of supplements and replacement volumes.

(a) Any contract with a law book publisher for the purposes referred to in §§ 1-1-105 and 1-1-106 shall prescribe the specifications for the publication of the revised compilation, including the size of type to be used in the text of the statutes and the annotations, the grade and weight of the paper to be used, the size of the volumes, appropriate provisions for the insertion of pocket supplements and the publication of replacement volumes, the price at which Tennessee Code Annotated shall be sold in Tennessee when originally published, and such other provisions as are necessary for the full performance of the publication plans formulated by the commission.

(b) The price at which pocket supplements and replacement volumes are to be sold from time to time in Tennessee shall be controlled by the commission in such contracts as it may, from time to time, in its discretion execute.



§ 1-1-108. Substantive changes in text prohibited -- Changes authorized -- Effect of error in enrollment.

(a) In preparing the manuscript of the revised compilation (including pocket supplements and replacement volumes) for publication and distribution, the commission shall not alter the sense, meaning or effect of any act of the general assembly, but shall copy the exact language of the text of the statutes, codes and session laws of a public and general nature of the state of Tennessee, except that the commission is authorized to rearrange, regroup and renumber the titles, chapters, sections and parts of sections of the statutes, codes and code supplements and to change reference numbers to agree with any renumbered chapter or section; to change the wording of and prepare new section headings and symbols; to substitute the proper section or chapter reference where the terms "this act" or "the preceding section" or similar expressions are used in the statutes; to correct manifest misspelling and typographical errors and to change capitalization and spelling for the purpose of uniformity; to change references to governmental agencies, departments and officers when part or all of the powers, rights and/or duties of such agencies, departments or officers have, by an act of the general assembly, been transferred to other agencies, departments or officers; to omit enacting clauses, repealing clauses, severability clauses, conditional clauses, preambles, captions and statements declaring legislative intent; and to make other stylistic, nonsubstantive changes if such changes are consistent with style guidelines that have been approved by the commission and submitted to the judiciary committee of the senate and the civil justice committee of the house of representatives. Where the application or effect of a statute, by its terms, depends on the time when the act creating the statute took effect, the commission may substitute the actual effective date for the various forms of expression which mean that date -- such as "when this act (or chapter, or section) takes effect," or "after (or before) the effective date of this act (or chapter, or section)." No such change shall be deemed an alteration of or departure from the enrolled statute.

(b) (1) When the commission is advised by certificate of the secretary of state that a bill which is signed by the governor, or passed over the governor's veto, or otherwise becomes a public act, differs, by reason of an error in the enrolling process or otherwise from such bill as passed on third reading by both houses of the general assembly, the commission will not compile the public act for codification, but will have a compiler's note inserted in the manuscript of Tennessee Code Annotated, which compiler's note shall set forth the facts revealed by the certificate received from the secretary of state in reference to such error.

(2) Nothing in this subsection (b) shall affect the powers granted the commission under subsection (a).



§ 1-1-109. Seal and certificate.

The commission has the authority to design and adopt an appropriate certificate and distinctive seal on behalf of the state, a copy of which shall be included in each copy of each volume and pocket supplement of "Tennessee Code Annotated."



§ 1-1-110. Examination and certification of published volumes.

(a) When the commission finds that the manuscript of the revised compilation hereby authorized or any volume or pocket supplement thereof as printed, edited, annotated, indexed and bound by the law book publisher pursuant to contract conforms to the commission's publication plans and meets and satisfies the requirements of this chapter and also the requirements of the publication contract entered into pursuant to the terms of this chapter, the commission shall prepare an appropriate written certificate of approval for each volume and pocket supplement, and the commission, acting through its executive secretary or other authorized officer, shall certify in writing that the commission has approved the manuscript of the compilation and that the text of each section of the statutes printed or appearing in such volume or pocket supplement has been compared with the original section appearing in the published copies of the public acts, and that, with the exception of changes in form permitted by § 1-1-108, the sections in the printed compilation are correctly and accurately copied.

(b) One (1) copy of each edition of each volume and pocket supplement so approved, together with the original certificate of approval by the commission, shall be filed in the office of the secretary of state.

(c) All other printed copies of each edition of each volume and pocket supplement shall contain a printed copy of the commission's certificate of approval.



§ 1-1-111. Official status -- Prima facie evidence of law -- Citation.

(a) Upon appropriate certification of approval by the commission filed with the secretary of state as provided in § 1-1-110, the compilation in each volume and supplement so certified shall be in force.

(b) The text of the statutes, codes and code supplements (but not the annotations, footnotes and other editorial matter) appearing in the printed copies of the compilation, containing a copy of the commission's certificate of approval, shall constitute prima facie evidence of the statutory law of this state and be received, recognized, referred to and used in all courts, agencies, departments, offices of and proceedings in the state as the official compilation of the statutory law, and may be cited as Tennessee Code Annotated or by the abbreviation "T.C.A."



§ 1-1-112. Uncertified compilations not recognized.

No compilation or codification of the statutes of Tennessee not bearing a copy of the certificate of approval of the code commission as provided in § 1-1-110 shall be recognized as an official compilation of the statutory law of Tennessee.



§ 1-1-113. Expenses -- Costs of publication -- Price.

(a) The commission shall be authorized to expend such funds as may be appropriated by the general assembly for the purpose of this chapter. Such expenditures shall be made upon certification by the chief justice to the proper fiscal officers.

(b) The commission shall not be authorized to subsidize the publication of the code out of public funds, but shall require that the cost of publication be borne by the publisher, and the publisher shall be required to depend for compensation upon the proceeds of the sale of the publication.

(c) In contracting for the price at which the Tennessee Code Annotated and its pocket supplements and replacement volumes shall be sold in Tennessee, the commission is directed to keep the price at the lowest figure which in its discretion is consistent with high editorial and publishing quality.



§ 1-1-114. Recommendations for statutory changes.

The commission may prepare and submit to succeeding sessions of the general assembly its recommendations for the revision in substance and form or the repeal or amendment of certain statutes or any portion thereof, and submit bills for the accomplishment of such proposed revision, repeal or amendment.



§ 1-1-115. Preparation of additional indices.

The commission may prepare or cause to be prepared indices to the laws of Tennessee, in addition to such indices as are prepared in accordance with § 1-1-105, and in preparing such indices has the powers authorized by this chapter.



§ 1-1-116. Changing references from "tax assessor" to "assessor of property."

The code commission is directed to change all references to tax assessor in title 6, chapter 22, part 1; § 6-51-204; title 6, chapter 55, part 6; title 7, chapter 32, part 1; § 7-64-102; § 25-3-118; § 43-34-104; title 67; and title 69, chapter 6, part 1, wherever such references appear, to assessor of property as such sections are amended or volumes are replaced.






Chapter 2 - Enactment of Code

§ 1-2-101. Designation of code.

(a) This compilation of the laws of the state is to be designated as the "Tennessee Code" and the annotated edition of the code provided for by chapter 1 of this title shall be designated as "Tennessee Code Annotated". Citations to the Tennessee Code Annotated may incorporate the abbreviations "Tenn. Code Ann." or "T.C.A."

(b) As used in acts and resolutions of the general assembly, "Tennessee Code", "Tennessee Code Annotated", "Tenn. Code Ann." or "T.C.A." shall, unless a contrary intention is manifest, be construed to refer to this enactment of the Tennessee Code, amendments and revisions of the Tennessee Code, and additions and supplements to the Tennessee Code.



§ 1-2-102. Preservation of enrolled draft.

The enrolled draft of the official Tennessee Code shall, upon the approval of this statute by the governor, be deposited in the office of the secretary of state, and shall be carefully preserved by that officer as the official code of this state, adopted and declared to be such.



§ 1-2-103. Effective date of code.

All the provisions of the following titles, chapters and sections shall be in force on and after January 1, 1956.



§ 1-2-104. Repeal of public and general laws -- Conflict with 1955 Acts.

(a) All public and general acts passed prior to the 1955 session of the general assembly, and all such acts the subjects of which are revised in this code, except those named in § 1-2-105, subject to the limitations and with the exceptions herein expressed, are repealed.

(b) In case of any conflict between chapter 70 of the Public Acts of 1953 or the acts of the 1955 session of the general assembly and this code, the former shall be controlling, and this regardless of respective dates of passage or approval.



§ 1-2-105. Laws not repealed.

The following are not to be deemed repealed by the enactment of this code, or the failure to incorporate the statutes or provisions of statutes as a part of this code, unless repealed by necessary implication:

(1) Local, special or private acts, or general or public acts of a temporary nature. "Local act" means one applicable to one (1) or more, but not all, subdivisions or parts of the state;

(2) Provisions in general laws excepting particular localities or subdivisions from their operation;

(3) Acts amendatory of general laws excepting such localities or political subdivisions of the state specifically from their operation;

(4) Acts ceding territory and jurisdiction to the general government;

(5) Acts fixing state or county boundaries;

(6) Acts establishing or regulating special and local courts;

(7) Acts fixing the times of holding courts, or providing for judges or chancellors holding any such, by special act;

(8) Acts, which are not incorporated in this code, establishing, aiding or regulating state or state-aided parks, reservations or memorials;

(9) Acts appropriating money or authorizing the issuance of bonds, or providing sinking funds, for special purposes;

(10) Acts authorizing the construction of public buildings or works;

(11) Acts authorizing officials to convey or mortgage property of the state, including grants of easements;

(12) Curative or validating acts, or provisions in acts, though relating to a general law;

(13) Acts of incorporation passed before the Constitution of 1870 became effective;

(14) Acts incorporating grand lodges of fraternal orders, or societies, and creating or regulating charitable bodies, such as the Ladies' Hermitage Association;

(15) Acts relating to turnpikes and turnpike corporations;

(16) Provisions in general acts saving rights accrued or status fixed under previous acts or laws;

(17) Occupant, entry and other land laws; and

(18) Any act to provide for the revenue of the state and the counties and municipalities thereof, except as may be incorporated in this code.



§ 1-2-106. Special provisions preserved.

None of the provisions of §§ 4, 5, 6, 6a, 6b, or 16 of chapter 165 of the Public Acts of 1937, nor of the second paragraph of § 15 of that chapter, nor of chapter 11 of the Public Acts of the Second Extraordinary Session of 1931, nor of chapter 103 of the Public Acts of 1933, nor of §§ 1 to 18, inclusive, 20 to 33, inclusive, 35, or 37 to 41, inclusive, of chapter 70 of the Public Acts of 1953, nor of the first sentence of § 19 of that chapter, shall be deemed repealed by the enactment of this code, or the incorporation of or failure to incorporate these chapters or sections or any part thereof in this code, unless repealed by necessary implication.



§ 1-2-107. Effect on statutes of limitations.

Such repeal, as to any statute of limitations, under which the bar of a right of action or remedy is complete at the time the repeal takes effect, shall not be deemed a removal of such bar.



§ 1-2-108. Effect on criminal offenses.

No offense committed, and no penalty or forfeiture incurred, under any act hereby repealed, and before January 1, 1956, shall be affected by the repeal; except that when a punishment, penalty, or forfeiture is mitigated by the provisions herein contained, such provisions may be applied to the judgment pronounced after December 31, 1955.



§ 1-2-109. Prosecutions for offenses and penalties.

No suit or prosecution, pending on January 1, 1956, for an offense committed, or for the recovery of a penalty or forfeiture incurred, shall be affected by the repeal, but the proceedings may be conformed to the provisions of this code as far as applicable.



§ 1-2-110. Continuation in effect of existing laws.

The existing acts continue in force until January 1, 1956.



§ 1-2-111. Actions commenced -- Rights accrued.

No action or proceeding commenced before January 1, 1956, and no right accrued, is affected by the provisions of this code, but such proceedings may be conformed to the requirements of the code as far as applicable.



§ 1-2-112. Litigation pending on effective date.

Although a notice, recognizance, or process has been given, taken, or issued before January 1, 1956, it may, nevertheless, be taken or returnable to a day after such date, in like manner as if this code had been in effect before the notice, recognizance, or process was given, taken or issued. Nothing in this code shall operate to discontinue any cause or matter, civil or criminal, which shall be pending and undetermined in any court on December 31, 1955; but every such cause and matter shall be proceeded in, tried and determined in such court.



§ 1-2-113. Limitations applicable.

Causes of action accruing before January 1, 1956, shall not be affected by any different limitations provided in the code, but shall be subject to existing limitations. If the limitation is uncertain, the longest time prescribed for the commencement of an action in any form for such cause shall be allowed.



§ 1-2-114. Reenactment of supplemental and replacement volume material into code.

(a) Reenactment of the Acts of the 2016 Session of the General Assembly. (1) This compilation of laws together with the supplemental reenactments set out in subdivision (b)(1) shall be deemed amendatory.

(2) This compilation shall be deemed a reenactment of the general acts of a permanent nature enacted at the 2016 regular session of the general assembly to the extent codified by the codification act. The sections so reenacted shall be construed as continuations of the previous laws so reenacted, and pending litigation, criminal prosecutions and statutes of limitations shall not be affected by such reenactments.

(3) Each section of this reenactment bearing the same number as a section appearing in the Tennessee Code as enacted in 1955 or in supplemental reenactments of the code is deemed to be in substitution for such section. Statutory references in any title, chapter, or section of the Tennessee Code shall be deemed to be references to the applicable provisions of law, and any change or rearrangements in numbering, division, or placement of the actual title, chapter, or section referred to shall not affect the validity of such references. Where only a portion of a section appears in this reenactment, such portion is deemed to be either in substitution of the same portion appearing in the Tennessee Code or supplemental reenactment or an addition to such section. Where section numbers of the Tennessee Code or supplemental reenactments are followed by "Repealed" or "Superseded", they are deemed repealed unless limiting or restricting language follows the word "Repealed" or "Superseded", in which latter event such repeal or supersession shall be limited or restricted in accordance with such language. Where section numbers of the Tennessee Code or supplemental reenactments are followed by "Unconstitutional" or are noted as having been found unconstitutional, this is reflective of a definitive court decision on the constitutionality of that section. Clauses, preambles, captions, statements of legislative intent, severability or reverse-severability clauses omitted from codification pursuant to § 1-1-108, remain valid in construing legislative intent of the codified portions of the act notwithstanding that the omitted portions of the act were not codified.

(4) All public acts of a general and permanent nature passed at the 2016 session of the general assembly, to the extent codified in the code, are repealed except those laws excepted by § 1-2-105 of the Tennessee Code.

(5) The enrolled draft of this reenactment shall, upon approval of this statute by the governor, be deposited in the office of the secretary of state, and shall be carefully preserved by that officer as an official reenactment of supplemental material to the Tennessee Code.

(6) All provisions of the Tennessee Code as enacted by chapter 6 of the Public Acts of 1955 and the supplemental reenactments set out in subdivision (b)(1) referring generally to such code, including the provisions of chapter 3 of this title, shall be likewise applicable to the sections of this reenactment and to prior supplemental reenactments.

(7) In case of any conflict between the acts of the 2017 session of the general assembly, or any extraordinary session occurring after the 2016 session of the general assembly, and this reenactment, the former shall be controlling regardless of the respective dates of passage or approval.

(8) All references and amendments in the acts of the 2017 session of the general assembly to code sections included in this reenactment shall be deemed to be references or amendments to provisions of law as stated in this reenactment.

(b) Reenactment of the Acts of the 1955 Through 2016 Sessions of the General Assembly. (1) (A) The supplemental material enacted by chapter 1 of the Public Acts of 1959, chapter 1 of the Public Acts of 1961, chapter 1 of the Public Acts of 1963, chapter 1 of the Public Acts of 1965, chapter 1 of the Public Acts of 1967, chapter 1 of the Public Acts of 1969, chapter 354 of the Public Acts of 1970, chapter 1 of the Public Acts of 1971, chapter 441 of the Public Acts of 1972, chapter 1 of the Public Acts of 1973, chapter 414 of the Public Acts of 1974, chapter 1 of the Public Acts of 1975, chapter 382 of the Public Acts of 1976, chapter 1 of the Public Acts of 1977, chapter 496 of the Public Acts of 1978, chapters 1 and 145 of the Public Acts of 1979, chapter 444 of the Public Acts of 1980, chapter 1 of the Public Acts of 1981, chapter 543 of the Public Acts of 1982, chapter 1 of the Public Acts of 1983, chapter 483 of the Public Acts of 1984, chapter 2 of the Public Acts of 1985, chapters 523 and 786 of the Public Acts of 1986, chapter 4 of the Public Acts of 1987, chapter 458 of the Public Acts of 1988, chapter 5 of the Public Acts of 1989, chapter 668 of the Public Acts of 1990, chapter 28 of the Public Acts of 1991, chapter 528 of the Public Acts of 1992, chapter 1 of the Public Acts of 1993, chapter 543 of the Public Acts of 1994, chapter 1 of the Public Acts of 1995, chapter 554 of the Public Acts of 1996, chapter 1 of the Public Acts of 1997, chapter 574 of the Public Acts of 1998, chapter 235 of the Public Acts of 1999, chapter 574 of the Public Acts of 2000, chapter 52 of the Public Acts of 2001, chapter 491 of the Public Acts of 2002, chapter 1 of the Public Acts of 2003, chapter 437 of the Public Acts of 2004, chapter 1 of the Public Acts of 2005, chapter 507 of the Public Acts of 2006, chapter 1 of the Public Acts of 2007, chapter 607 of the Public Acts of 2008, chapter 2 of the Public Acts of 2009, chapter 624 of the Public Acts of 2010, chapter 41 of the Public Acts of 2011, chapter 582 of the Public Acts of 2012, chapter 1 of the Public Acts of 2013, chapter 530 of the Public Acts of 2014, chapter 27 of the Public Acts of 2015 and chapter 569 of the Public Acts of 2016 shall be deemed amendatory of, supplemental to and become part of the Tennessee Code enacted as chapter 6 of the Public Acts of 1955.

(B) The supplemental material reenacted by chapters 450 and 802 of the Public Acts of 1980, by chapters 5 through 13 of the Public Acts of 1981, by chapters 2, 3, 6, and 7 of the Public Acts of 1983, by chapters 487 and 488 of the Public Acts of 1984, by chapters 4 through 6 of the Public Acts of 1985, by chapters 1 through 3 of the Public Acts of 2006, and chapters 1 through 4 of the Public Acts of 2010 shall be deemed amendatory of, supplemental to and become part of the Tennessee Code enacted as chapter 6 of the Public Acts of 1955.

(C) The material contained in replacement volumes 9A (1983 edition), 12A (1983 edition), 6 (1984 edition), 2 (1985 edition), 2A (1985 edition), 2B (1985 edition), 11 (1986 edition), 3A (1987 edition), 12A (1987 edition), 12B (1987 edition), 8 (1987 edition), 8B (1988 edition), 3 (1988 edition), 10 (1988 edition), 10A (1989 edition), 10B (1989 edition), 12 (1989 edition), 9 (1990 edition), 10C (1990 edition), 11 (1990 edition), 7A (1990 edition), 6A (1991 edition), 7 (1991 edition), 2A (1991 edition), 9A (1991 edition), 12A (1992 edition), 3A (1992 edition), 2B (1992 edition), 8A (1992 edition), 11A (1993 edition), 10 (1993 edition), 3 (1993 edition), 8 (1993 edition), 4 (1994 edition), 10A (1994 edition), 2 (1994 edition), 12 (1994 edition), 8B (1995 edition), 12B (1995 edition), 6A (1996 edition), 8A (1996 edition), 9 (1996 edition), 12A (1996 edition), 7 (1997 edition), 7A (1997 edition), 10C (1997 edition), 11 (1997 edition), 2A (1998 edition), 2B (1998 edition), 10 (1998 edition), 12 (1998 edition), 3A (1999 edition), 3B (1999 edition), 9A (1999 edition), 4A (2000 edition), 5 (2000 edition), 8 (2000 edition), 10A (2000 edition), 6 (2001 edition), 6A (2001 edition), 8A (2001 edition), 8B (2001 edition), 12A (2001 edition), 3 (2002 edition), 8C (2002 edition), 9 (2002 edition), 10B (2002 edition), 2 (2003 edition), 7 (2003 edition), 7A (2003 edition), 12 (2003 edition), 10 (2004 edition), 11 (2004 edition), 11A (2004 edition), 12B (2004 edition), 2A (2005 edition), 2B (2005 edition), 6A (2005 edition) 9A (2005 edition), 7 (2006 edition), 7A (2006 edition), 7B (2006 edition), 12 (2006 edition), 12A (2006 edition), 1 (2007 edition), 1A (2007 edition), 6 (2007 edition), 8 (2007 edition), 8A (2007 edition), 9A (2008 edition), 9B (2008 edition), 9C (2008 edition), 10 (2008 edition), 10A (2008 edition), 4 (2009 edition), 9 (2009 edition), 10C (2009 edition), 13 (2009 edition), 6A (2010 edition), 7 (2010 edition), 7B (2010 edition), 11 (2010 edition), 2A (2011 edition) 2B (2011 edition), 3 (2011 edition), 3B (2011 edition), 12 (2011 edition), 12A (2011 edition), 3A (2012 edition), 5 (2012 edition), 7A (2012 edition), 8D (2012 edition), 9C (2012 edition), 12B (2012 edition), 8C (2013 edition), 9 (2013 edition), 10B (2013 edition), 11B (2013 edition), 11C (2013 edition), 12 (2013 edition) 12A (2013 edition), 2 (2014 edition), 6A (2014 edition), 6B (2014 edition), 7 (2014 edition), 7B (2014 edition), 9A (2014 edition), 2A (2015 edition), 2B (2015 edition), 2C (2015 edition), 6 (2015 edition), 11A (2015 edition), 3 (2016 edition), 9 (2016 edition), 9A (2016 edition), 10 (2016 edition) and 10A (2016 edition) shall be deemed amendatory of, supplemental to and become part of the Tennessee Code enacted as chapter 6 of the Public Acts of 1955, as though such material were specifically reenacted in its entirety.

(2) The supplemental reenactments set out in subdivision (b)(1) shall be deemed reenactments of the general acts of a permanent nature enacted at the sessions of the general assembly held in the years 1955 through 2016 which were codified therein. The sections so reenacted shall be construed as continuations of the previous laws so reenacted, and pending litigation, criminal prosecutions and statutes of limitations shall not be affected by such reenactments.

(3) Each section of the supplemental reenactments bearing the same number as a section appearing in the Tennessee Code as enacted in 1955 or in prior supplemental reenactments of the code is deemed to be in substitution for such section. Where only a portion of a section appears, such portion is deemed to be either in substitution of the same portion appearing in the Tennessee Code or prior supplemental reenactments or an addition to such section. Where section numbers of the Tennessee Code or supplemental reenactments are followed by "Repealed" or "Superseded", they are deemed repealed unless limiting or restricting language follows the word "Repealed" or "Superseded", in which latter event such repeal or supersession shall be limited or restricted in accordance with such language. Where section numbers of the Tennessee Code or supplemental reenactments are followed by "Unconstitutional" or are noted as having been found unconstitutional, this is reflective of a definitive court decision on the constitutionality of that section. Clauses, preambles, captions, statements of legislative intent, severability or reverse-severability clauses omitted from codification pursuant to § 1-1-108, remain valid in construing legislative intent of the codified portions of the act notwithstanding that the omitted portions of the act were not codified.

(4) All public acts of a general and permanent nature, to the extent codified in this act and the supplemental reenactments set out in subdivision (b)(1), which were passed prior to the 2016 session of the general assembly and after the 1953 session are repealed, except chapters 6 and 121 of the Public Acts of 1955, all of the supplemental reenactments set out in subdivision (b)(1), and those laws excepted by § 1-2-105 of the Tennessee Code.

(5) The enrolled draft of each supplemental reenactment shall, upon approval of the statute by the governor, be deposited in the office of the secretary of state, and shall be carefully preserved by that officer as an official enactment of supplemental material to the Tennessee Code.

(6) Title 47 of the Tennessee Code as enacted by chapter 6 of the Public Acts of 1955, as amended and supplemented by chapter 1 of the Public Acts of 1961 and chapter 1 of the Public Acts of 1963, is repealed in its entirety except as provided in § 47-1-110 [repealed]; provided, that the sections appearing in title 47, chapters 11-15 in the reenactment by chapter 1 of the Public Acts of 1965 shall be construed as continuations of the similar sections appearing in the former title 47, and pending litigation, criminal prosecutions and statutes of limitation shall not be affected by such repeal and reenactment.

(7) In case any act or portion of an act codified and reenacted as provided in subdivision (b)(1) is thereafter deleted from this code for reasons other than repeal, supersession, or unconstitutionality, the original act or portion of an act so removed from the code shall be revived and continued in the same force and effect it had as a separate act prior to codification, notwithstanding any action occurring under the provisions of subsection (a).

(8) Legislative intent or effect which is dependent on the proposed placement of an act in the Tennessee Code shall not be affected by the actual codification of such material, and the general repealer contained in subdivision (a)(4) shall not affect such presumed intent.






Chapter 3 - Construction of Statutes

§ 1-3-101. Repeals not retroactive.

The repeal of a statute does not affect any right which accrued, any duty imposed, any penalty incurred, nor any proceeding commenced, under or by virtue of the statute repealed.



§ 1-3-102. Computation of time.

The time within which any act provided by law is to be done shall be computed by excluding the first day and including the last, unless the last day is a Saturday, a Sunday, or a legal holiday, and then it shall also be excluded.



§ 1-3-103. Conflicts within code.

If provisions of different titles or chapters of the code appear to contravene each other, the provisions of each title or chapter shall prevail as to all matters and questions growing out of the subject matter of that title or chapter.



§ 1-3-104. Tense -- Gender -- Number of words.

(a) Words used in this code in the past or present tense include the future, and the future tense includes the present.

(b) Words importing the masculine gender include the feminine and neuter, except when the contrary intention is manifest.

(c) Singular includes the plural and the plural the singular, except when the contrary intention is manifest.



§ 1-3-105. Definition of terms used in code.

As used in this code, unless the context otherwise requires:

(1) "Age of majority" means eighteen (18) years of age or older; except that when purchasing, consuming or possessing alcoholic beverages, wine or beer as those terms are defined in title 57, "age of majority" means twenty-one (21) years of age. This subdivision (1) shall not be construed as prohibiting any person eighteen (18) years of age or older from selling, transporting, possessing or dispensing alcoholic beverages, wine or beer in the course of employment;

(2) (A) "Agriculture" means:

(i) The land, buildings and machinery used in the commercial production of farm products and nursery stock;

(ii) The activity carried on in connection with the commercial production of farm products and nursery stock;

(iii) Recreational and educational activities on land used for the commercial production of farm products and nursery stock; and

(iv) Entertainment activities conducted in conjunction with, but secondary to, commercial production of farm products and nursery stock, when such activities occur on land used for the commercial production of farm products and nursery stock;

(B) As used in this definition of agriculture, the term "farm products" means forage and sod crops; grains and feed crops; dairy and dairy products; poultry and poultry products; livestock, including breeding and grazing; fruits; vegetables; flowers; seeds; grasses; forestry products; fish and other aquatic animals used for food; bees; equine; and all other plants and animals that produce food, feed, fiber or fur;

(C) As used in this definition of agriculture, the term "nursery stock" means all trees, shrubs, or other plants, or parts of such trees, shrubs or other plants, grown or kept for, or capable of, propagation, distribution or sale on a commercial basis;

(3) "Code" includes the Tennessee Code and all amendments and revisions to the code and all additions and supplements to the code;

(4) "Collector" includes any person entrusted with the collection of public revenue;

(5) "Constable," or other word used for an executive or ministerial officer, includes any person performing the duties of such officer, either generally or in special cases;

(6) "Coroner," or other word used for an executive or ministerial officer, includes any person performing the duties of such officer, either generally or in special cases;

(7) "County executive" means and includes "county mayor" unless the context clearly indicates otherwise;

(8) "County mayor" means and includes "county executive" unless the context clearly indicates otherwise;

(9) "Executor" includes an administrator, where the subject matter applies to an administrator;

(10) "Federal census," "federal census of population," or references to the federal decennial census, are deemed to be references to the federal decennial censuses of population as defined in § 1-3-116, and contained in the "Tables" volume of this code, Volume 13, or its replacement volume;

(11) "Funeral and burial expenses" includes, but is not limited to, the cost of preparing the body for burial or other disposition, the funeral service, any funeral merchandise, flowers, honoraria, acknowledgment cards, postage, transporting the body to the place of burial or disposition, the burial space, crypt, mausoleum or other final resting place, the opening and closing thereof and any marker;

(12) "Highway" includes public bridges and may be held equivalent to the words "county way," "county road" or "state road";

(13) "Insane" includes all persons of unsound mind;

(14) "Lands" includes lands, tenements and hereditaments, and all rights thereto and interests therein, equitable as well as legal;

(15) "Livestock" means all equine as well as animals that are being raised primarily for use as food or fiber for human utilization or consumption including, but not limited to, cattle, sheep, swine, goats, and poultry;

(16) "Minor" means any person who has not attained eighteen (18) years of age; except that where used in title 57 with respect to purchasing, consuming or possessing alcoholic beverages, wine or beer, "minor" means any person who has not attained twenty-one (21) years of age. This subdivision (16) shall not be construed as prohibiting any person eighteen (18) years of age or older from selling, transporting, possessing or dispensing alcoholic beverages, wine or beer in the course of employment;

(17) "Month" means a calendar month;

(18) "Oath" includes affirmation;

(19) "Person" includes a corporation, firm, company or association;

(20) "Personal property" includes money, goods, chattels, things in action, and evidences of debt;

(21) "Personal representative," when applied to those who represent a decedent, includes executors and administrators, unless the context implies heirs and distributees;

(22) "Probate court" means the court having jurisdiction over the administration of the estates of decedents;

(23) "Property" includes both personal and real property;

(24) "Real estate" and "real property" include lands, tenements and hereditaments, and all rights thereto and interests therein, equitable as well as legal;

(25) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in a perceivable form;

(26) "Representative," when applied to those who represent a decedent, includes executors and administrators, unless the context implies heirs and distributees;

(27) "Road" includes public bridges and may be held equivalent to the words "county way," "county road" or "state road";

(28) "Savings and loan association" includes a building and loan association, a federal or state savings and loan association, a federal savings bank, and any other financial institution, the accounts of which are insured by the federal savings and loan insurance corporation (FSLIC) or any successor of such corporation;

(29) "Sheriff," or other word used for an executive or ministerial officer, includes any person performing the duties of such officer, either generally or in special cases;

(30) "Signature" or "signed" includes a mark, the name being written near the mark and witnessed, or any other symbol or methodology executed or adopted by a party with intention to authenticate a writing or record, regardless of being witnessed;

(31) "State," when applied to the different parts of the United States, includes the District of Columbia and the several territories of the United States;

(32) "Subscription" includes a mark, the name being written near the mark and witnessed;

(33) "Tennessean" denotes a permanent resident of the state, and such spelling is the recognized spelling of the word;

(34) "Tennessee-based business enterprise" means a sole proprietorship, partnership, association, corporation, limited liability corporation, limited partnership or any other business entity having any:

(A) Place of business permanently located within this state;

(B) Employees permanently assigned to work stations or areas located within this state; or

(C) Tangible assets permanently located within this state;

(35) "United States" includes the District of Columbia and the several territories of the United States;

(36) "Writing" or "written" includes printing, typewriting, engraving, lithography, and any other mode of representing words and letters; and

(37) "Year" means a calendar year, unless otherwise expressed; but "year," in reference to any appropriation from the state treasury, means fiscal year, unless otherwise expressed or implied.



§ 1-3-106. Words of joint authority.

All words giving a joint authority to three (3) or more persons or officers, give such authority to a majority of such persons or officers, unless it is otherwise declared.



§ 1-3-107. Use of numerals.

The Roman numerals and Arabic figures are to be taken as part of the English language, and are always sufficient to express dates and amounts, unless otherwise imperatively directed by law.



§ 1-3-108. Code as continuation of existing law.

For the purposes of construction, the provisions of this code insofar as they are substantially the same as existing law relating to the same subject matter shall be construed as continuations of and substitutes for the previously existing law repealed by § 1-2-104. It is not the purpose of this code to change the effect of any such existing law.



§ 1-3-109. Section headings and histories.

Headings to sections in this code and the references at the end of such sections giving the source or history of the respective sections shall not be construed as part of the law.



§ 1-3-110. Severability of code.

It is hereby declared that the sections, clauses, sentences and parts of the Tennessee Code are severable, are not matters of mutual essential inducement, and any of them shall be exscinded if the code would otherwise be unconstitutional or ineffective. If any one (1) or more sections, clauses, sentences or parts shall for any reason be questioned in any court, and shall be adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remaining provisions thereof, but shall be confined in its operation to the specific provision or provisions so held unconstitutional or invalid, and the inapplicability or invalidity of any section, clause, sentence or part in any one (1) or more instances shall not be taken to affect or prejudice in any way its applicability or validity in any other instance.



§ 1-3-111. Certified mail.

Certified mail may be used instead of registered mail whenever the law requires a notice to be given by registered mail.



§ 1-3-112. "Legal blindness" and "total blindness" -- Definition.

(a) In all statutes, rules and regulations enacted and/or promulgated by the state, its departments, agencies and institutions, wherein the term "total blindness," that is, unable to distinguish between light and dark, is used or referred to, hereinafter, the term "legal blindness" meaning a person having not more than 20/200 with correcting glasses but with a limitation in the field of vision such that the widest diameter of the visual field subtends an angle no greater than twenty degrees (20 degrees) shall be used.

(b) Such blindness shall be certified by a duly licensed ophthalmologist, and/or optometrist.

(c) In statutes enacted and/or rules and regulations promulgated prior to and in effect on March 17, 1961, the use of the term "total blindness" shall be construed to mean "legal blindness."



§ 1-3-113. Eighteen-year-olds -- Legal responsibility -- Alcoholic beverage restrictions on persons under twenty-one (21) years of age.

(a) Notwithstanding any laws to the contrary, any person who is eighteen (18) years of age or older shall have the same rights, duties, and responsibilities as a person who is twenty-one (21) years of age, except as provided in subsection (b) relative to the rights to purchase, possess, transport, and consume alcoholic beverages, wine, or beer as those terms are defined in title 57.

(b) Notwithstanding the provisions of subsection (a), it is unlawful for any person under twenty-one (21) years of age to purchase, possess, transport or consume alcoholic beverages, wine, or beer, with the following exceptions:

(1) Any person eighteen (18) years of age or older may transport, possess, sell, or dispense alcoholic beverages, wine, or beer in the course of such person's employment; and

(2) The provisions of § 39-17-705(1) shall not be affected by any provision of subsection (b), it being the intent of the general assembly that such provisions remain lawful and in full force and effect. Any such priest or minister may utilize and administer alcohol or wine at a communion service, bat mitzvah, bar mitzvah, or other similar religious service or ceremony, in accordance with the practices of such denomination or sect.



§ 1-3-114. Eighteen-year-olds -- Professional responsibility.

Notwithstanding any laws to the contrary, any person who is eighteen (18) years of age or older shall not be prohibited from entering into any profession or from performing any services on the basis of such person's minority.



§ 1-3-115. Effect of law reducing age limit.

The provisions of chapter 612 of the Public Acts of 1972, reducing the age limitations from twenty-one (21) years of age to eighteen (18) years of age in §§ 23-1-102 [repealed], 23-1-107, 34-1-106 [repealed], 34-2-201 [repealed], 34-3-412 [repealed], 35-7-102 [repealed], 36-1-102, 36-1-105 and 57-4-203 and the definition of "minor" in § 1-3-105 shall not be considered as repealing or otherwise limiting the provisions of §§ 1-3-113 and 1-3-114.



§ 1-3-116. Population figures.

(a) Except as provided in subsection (b), references in this code to the federal censuses of population or brackets based on such censuses shall be deemed references to or based on the population figures contained in Volume 13 of this code, or its replacement volume which are reproduced from publications of the United States bureau of the census as specified below, and shall not be affected by revisions, corrections, or alterations to such population figures by the United States bureau of the census subsequent to the publication of these publications:

(1) Census of 1900 and Census of 1910: Bureau of the census. Thirteenth Census of the United States. Taken in the Year 1910. Volume 1. Population. General Report and Analysis, pp. 118, 119;

(2) Census of 1920 and Census of 1930: Bureau of the census. Fifteenth Census of the United States: 1930. Volume 1. Population. Distribution of Inhabitants, pp. 1033, 1034;

(3) Census of 1940 and Census of 1950: Bureau of the census. A Report of the Seventeenth Decennial Census of the United States. Census of Population: 1950. Volume 1. Number of Inhabitants, pp. 42-10, 42-11;

(4) Census of 1960 and Census of 1970: U.S. bureau of the census. U.S. Census of Population: 1970. Number of Inhabitants. Final Report of PC(1)-A44 Tennessee, pp. 44-15, 44-16;

(5) Census of 1980: U.S. Bureau of the Census. 1980 Census of Population and Housing: Tennessee, PHC80-V-44. April 1, 1980;

(6) Census of 1990: U.S. Bureau of the Census. 1990 Census of Population: Tennessee, 1990 CP-1-44; and

(7) Census of 2000: U.S. Bureau of the Census. 2000 Census of Population and Housing: Tennessee, 2000 CPC-1-44.

(b) Subsection (a) does not apply to the provisions of title 3, chapter 1, relative to legislative reapportionment; § 8-24-101, relative to the classification of counties for the purpose of determining the compensation of county officers and clerks of court; §§ 16-15-204 [repealed] and 16-15-5001, relative to the classification of counties for the purpose of determining the compensation of judges; to any provision of the code in which a population figure may be adjusted by a local or state conducted supplemental census; or to any instance where an intent contrary to this section is evidenced.



§ 1-3-117. Korean War.

(a) All references in Tennessee Code Annotated to "Korean Conflict" are hereby amended to read "Korean War."

(b) All references to "Korean Conflict" included within the official publications, communications, memoranda, letters, public records, legal documents and all other official records of the State of Tennessee shall be deemed to read "Korean War" on April 13, 2000.



§ 1-3-118. Recognition of high school diplomas from church-related schools and home schools.

(a) Notwithstanding any rule, regulation or other law to the contrary, a high school diploma awarded by a school as defined by § 49-50-801 or § 49-6-3050 in recognition of completion of secondary educational requirements shall be considered by all departments, agencies, commissions or other such entities of state and local government as having all the rights and privileges of a high school diploma awarded by a public school system.

(b) This section shall not apply to state lottery proceeds as provided in title 49, chapter 4, part 9.



§ 1-3-119. Express language required to create or confer a private right of action.

(a) In order for legislation enacted by the general assembly to create or confer a private right of action, the legislation must contain express language creating or conferring the right.

(b) In the absence of the express language required by subsection (a), no court of this state, licensing board or administrative agency shall construe or interpret a statute to impliedly create or confer a private right of action except as otherwise provided in this section.

(c) Nothing in this section shall be construed in any way to impair the ability of a court to:

(1) Recognize a private right of action that was recognized before July 1, 2012, by the courts of this state as arising under a statute, unless the statute is amended after July 1, 2012, to expressly bar the private right of action;

(2) Create or confer a private right of action in the absence of a controlling statute on each cause of action contained in the complaint if such action is based on the common law;

(3) Utilize the doctrine of negligence per se; or

(4) Recognize a private right of action commenced by a state or local governmental entity to collect any fees owed for a governmental service or to recover such fees from a party that is obligated to bill and collect fees owed others for a governmental service.

(d) Nothing in this section shall be construed in any way to impair the ability of a state or local regulatory or licensing agency to enforce rules pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, if such rules were duly enacted through the rulemaking authority granted to any such agency by statute.



§ 1-3-120. Newspapers of general circulation that publish public notices required to post notice in its entirety on web site for same price.

(a) Beginning April 1, 2014, in all cases where a public notice or legal notice is required to be published in a newspaper of general circulation, the newspaper shall for the same price post the complete notice:

(1) On the newspaper's web site, where it shall be published contemporaneously with the notice's first print publication and will remain on the web site for at least as long as the notice appears in the newspaper; and

(2) On a statewide web site established and maintained as a joint venture of the majority of Tennessee newspapers as a repository for such notices and will remain on the repository web site for at least as long as it appears in the newspaper. Any newspaper of general circulation that meets the criteria of this subsection (a) shall have access to the statewide web site at no charge.

(b) Any such notice shall be published online in its entirety, including maps and other exhibits, and shall include the date on which it was first printed in the newspaper.

(c) An error in a notice placed on the newspaper web site or statewide web site, or temporary web site outages or service interruptions prohibiting the posting or display of such notice shall be considered harmless error and proper legal notice requirements shall be considered met if the notice published in the newspaper is correct.

(d) Each newspaper of general circulation publishing public notices shall include on its web site home page a link to its public notice section and shall include on its public notice home page a link to the statewide public notice web site.

(e) Any notice published on a web site pursuant to subdivisions (a)(1) and (2) shall be accessible to the public at no charge.









Title 2 - Elections

Chapter 1 - General Provisions

§ 2-1-101. Short title.

This title may be cited as the "Election Code."



§ 2-1-102. Purpose.

The purpose of this title is to regulate the conduct of all elections by the people so that:

(1) The freedom and purity of the ballot are secured;

(2) Voters are required to vote in the election precincts in which they reside, except as otherwise expressly permitted;

(3) Internal improvement is promoted by providing a comprehensive and uniform procedure for elections; and

(4) Maximum participation by all citizens in the electoral process is encouraged.



§ 2-1-103. Scope of title.

All elections for public office, for candidacy for public office, and on questions submitted to the people shall be conducted under this title.



§ 2-1-104. Title definitions.

(a) In this title, unless a different meaning is clearly intended:

(1) "Armed forces personnel" means members of the army, navy, air force, marine corps, coast guard, environmental science services administration, and public health service of the United States or members of the merchant marine of the United States, and their spouses and dependents;

(2) "Ballot" means either a piece of paper or the labeled face of a voting machine prepared by appropriate election officials for voters to use to cast their votes;

(3) "Ballot box" means a container in which paper ballots are to be placed after being marked by voters;

(4) "Ballot label" means a piece of paper, cardboard or other material which is placed in the ballot frames of a voting machine to make a ballot;

(5) "Computerized county" means a county which utilizes a computerized voter registration system which has been approved by the coordinator of elections;

(6) "County executive committee" means a political party's authoritative county body which is constituted either under the law or under the rules of the political party;

(7) "Election" means a general election for which membership in a political party in order to participate therein is not required;

(8) "Election officials" means the officers of elections, judges, voting machine operators, precinct and assistant precinct registrars, and inspectors appointed under this title;

(9) "Federal election" means an election held to:

(A) Nominate a political party's candidate for congress or its candidates for elector for president and vice president;

(B) Determine the presidential preference of a political party's members; or

(C) Choose a member of congress or electors for president and vice president;

(10) "Mail" means first class United States mail, but any higher class of mail may be used when "mail" is specified;

(11) "Majority party" means the political party whose members hold the largest number of seats in the combined houses of the general assembly;

(12) "Minority party" means the political party whose members hold the second largest number of seats in the combined houses of the general assembly;

(13) "Newspaper of general circulation" means a publication bearing a title or name, regularly issued at least as frequently as once a week for a definite price, having a second class mailing privilege, being not less than four (4) pages, published continuously during the immediately preceding one-year period, which is published for the dissemination of news of general interest and is circulated generally in the political subdivision in which it is published and in which notice is to be given. In any county where a publication fully complying with this definition does not exist, the state coordinator of elections is authorized to determine the appropriate publication to receive any required election notice. A newspaper which is not engaged in the distribution of news of general interest to the public, but which is primarily engaged in the distribution of news of interest to a particular group of citizens, is not a "newspaper of general circulation";

(14) "Political party" means an organization which nominates candidates for public office;

(15) "Poll book" means the official record book of an election containing poll lists;

(16) "Poll list" means the official list of the names of voters in an election. In computerized counties, such a list may consist of a computer printout of registered voters who voted in that election;

(17) "Polling place" means the room or rooms where voters apply to vote and mark and cast their ballots;

(18) "Precinct" means a geographic unit for the holding of elections having one (1) polling place;

(19) "Primary election" means an election held for a political party for the purpose of allowing members of that party to select a nominee or nominees to appear on the general election ballot;

(20) "Protective counter" means a voting machine counter which cannot be reset and which records the total number of movements of the operating lever of the machine;

(21) "Public counter" means a voting machine counter which shows the total number of movements of the operating lever of the machine at any point in time during an election;

(22) "Question" means a statement of a constitutional amendment or any other proposition submitted to the vote of the people;

(23) "Recognized minor party" means any group or association that has successfully petitioned by filing with the coordinator of elections a petition which shall conform to requirements established by the coordinator of elections, but which must at a minimum bear the signatures of registered voters equal to at least two and one-half percent (2.5%) of the total number of votes cast for gubernatorial candidates in the most recent election of governor, and on each page of the petition, state its purpose, state its name, and contain the names of registered voters from a single county;

(24) "Registered voter" means a qualified voter who has fulfilled the registration requirements of this title;

(25) "Regular August election" means the election held on the first Thursday in August of every even-numbered year;

(26) "Regular November election" means the election held on the first Tuesday after the first Monday in November in every even-numbered year;

(27) "Resident" has the meaning given in §§ 2-2-102 and 2-2-122;

(28) "State election" means an election held to:

(A) Nominate a political party's candidates for state, county or district offices; or

(B) Choose state, county or district officers;

(29) "Statewide election" means an election held to nominate or to choose officers elected by or to submit a question to the voters of the entire state; and

(30) "Statewide political party" means a political party at least one (1) of whose candidates for an office to be elected by voters of the entire state has received a number of votes equal to at least five percent (5%) of the total number of votes cast for gubernatorial candidates in the most recent election of governor.

(b) Where any act or section of the Tennessee Code refers to chapters or sections of the former title 2 of the Tennessee Code, which was repealed effective January 15, 1973, such references are deemed references to the appropriate chapters or sections of this title.



§ 2-1-105. Voting eligibility.

Only qualified voters who are registered under this title may vote at elections in Tennessee.



§ 2-1-106. Absence from work allowed for voting.

(a) Any person entitled to vote in an election held in this state may be absent from any service or employment on the day of the election for a reasonable period of time, not to exceed three (3) hours, necessary to vote during the time the polls are open in the county where the person is a resident.

(b) A voter who is absent from work to vote in compliance with this section may not be subjected to any penalty or reduction in pay for such absence.

(c) If the tour of duty of an employee begins three (3) or more hours after the opening of the polls or ends three (3) or more hours before the closing of the polls of the county where the employee is a resident, the employee may not take time off under this section.

(d) The employer may specify the hours during which the employee may be absent. Application for such absence shall be made to the employer before twelve o'clock (12:00) noon of the day before the election.



§ 2-1-107. Signer of petition -- Address required.

(a) Any person signing a petition required under this title, whether for nomination of a candidate, for a referendum or for any other purpose, shall include the address of such person's residence. The signer of a petition must include the address of such person's residence as shown on such person's voter registration card in order for that person's signature to be counted; provided, that if the address shown on the petition is within the precinct in which the person is registered but is not the address shown on the registration card, the signature shall be valid and shall be counted. In the event that the signer of a petition includes information on a nominating petition that exceeds the information contained on such person's voter registration card, the signature shall be counted if there is no conflict between them. If no street address is shown on the signer's voter registration card, that person's signature and address as shown on such person's voter registration card shall be sufficient. However, a street address shall be sufficient, and no apartment number shall be required.

(b) Any person who signed a permanent registration card shall sign any petition signed under this title; provided, that any person who printed such person's name on such person's permanent registration card shall print the name on any petition signed under this title. However, failure to comply with the foregoing shall not operate to disqualify any nominating signature or candidate's signature.

(c) A person's regular signature shall be accepted just as such person's legal signature would be accepted. For example, for the purposes of this section "Joe Public" shall be accepted just as "Joseph Q. Public" would be accepted.



§ 2-1-108. Filing of required documents.

(a) When any document is required to be filed by a date or time prescribed by this title, it shall be received by the officer or body with which it is to be filed by the date or time prescribed.

(b) The document shall be prominently marked with the time and date of filing and a receipt showing the same information shall be given to the person filing the document.



§ 2-1-109. Copies of documents -- Certification.

(a) Whenever copies or duplicates of documents, other than tally sheets and similar election return papers, are required, they shall be legible and may be made by any copying method, including photocopying, which is commonly used in business in this state for permanent records.

(b) If copies or duplicates have to be certified, they shall be certified as true copies of the original either by a person who signed the original or by the person who made the copies. The person who certifies the copies or duplicates shall indicate the capacity in which such person is certifying.



§ 2-1-110. Publication of notice by commission or board.

When a commission or board established under this title is required to publish any notice in a newspaper of general circulation:

(1) It shall publish the notice, if possible, in a newspaper of general circulation published in the county in which notice is to be given;

(2) It shall publish the notice in as many newspapers of general circulation as may be necessary to give notice effectively to the qualified voters of the area in which notice is to be given; and

(3) Notices that require the same time frame for publication may be combined for publication in a newspaper of general circulation.



§ 2-1-111. Oath of administrators of election laws.

Each person charged with the administration of any part of the election laws of this state shall, before entering upon the performance of such duties, take the following oath:

"I do solemnly swear (affirm) that I will support the Constitution and laws of the United States and the Constitution and laws of the State of Tennessee, and that I will faithfully and impartially discharge the duties of my office."



§ 2-1-112. Restrictions on commission or board membership or service as election official.

(a) (1) Neither an elected official nor an employee of a county, municipal or federal governmental body or agency or of an elected official may serve as a member of a county election commission or as a member of a county primary board or as an election official. No candidate in an election may act in connection with that election as a member of any board or commission established under this title or as an election official.

(2) No state employee may serve as a member of a county election commission or as a member of a county primary board.

(3) No member of a county election commission who is appointed to the commission after January 1, 2009, shall be the campaign manager or treasurer of any candidate's political campaign in a local, state or federal election during the commissioner's term of office. A violation of this subdivision (a)(3) subjects the member to immediate removal from office by a majority vote of the state election commission. Nothing in this subdivision (a)(3) shall be construed to prohibit a member of the county election commission from providing uncompensated advice on a one-on-one basis to a candidate or party officer, nor shall it prohibit providing a financial contribution to a candidate or party organization.

(b) (1) This section does not disqualify any person who is within its terms solely because the person is a notary public, or a member of a reserve unit of the United States army, air force, marine corps or navy, or a member of the national guard unless the person is a full-time employee or member of such reserve unit or the national guard, or unless the person is on active duty.

(2) This section does not disqualify any employee of a county or city school system who does not work directly under the supervision of an elected official.

(3) This section does not disqualify any person from service as an officer of elections, judge, machine operator, assistant precinct registrar or inspector because the person is a member of a reserve unit of the United States army, air force, marine corps or navy or the national guard except while the person is on active duty.



§ 2-1-113. Meetings of boards and commissions.

(a) (1) Boards and commissions established under this title shall meet on the call of their chair, or if there is no chair, of the oldest member of the body in age.

(2) All meetings shall be open and subject to title 8, chapter 44.

(3) With respect to meetings regularly scheduled by county election commissions or county primary boards, the public notice requirement of this section may be met by permanently posting in the commission office a conspicuous meeting notice. All notices shall state the time, place and purpose for which the meeting is called.

(4) Official minutes of all meetings shall be kept in permanent form and shall include the vote of each member on all issues passed upon. Minutes shall be available to the public for examination at reasonable times.

(b) A majority of the members shall constitute a quorum for any board or commission established under this title. Action shall be taken by vote of the majority of the members of the board or commission present. Any action taken at a meeting which does not meet the requirements of this section is voidable at the request of any person who is adversely affected by the action.



§ 2-1-114. Requisites for political parties.

No political party may have nominees on a ballot or exercise any of the rights of political parties under this title until its officers have filed on its behalf with the secretary of state and with the coordinator of elections:

(1) An affidavit under oath that it does not advocate the overthrow of local, state or national government by force or violence and that it is not affiliated with any organization which does advocate such a policy; and

(2) A copy of the rules under which the party and its subdivisions operate. Copies of amendments or additions to the rules shall be filed with the secretary of state and with the coordinator of elections within thirty (30) days after they are adopted and shall be of no effect until ten (10) days after they are filed.



§ 2-1-115. Computation of time.

The computation of time within which to do any act required by this title shall be in accordance with § 1-3-102.



§ 2-1-116. Removal of campaign advertising.

(a) After the conclusion of a primary, general, or special election, candidates in such election shall be responsible for the removal of any signs, posters, or placards advocating their candidacy, which have been placed on highway rights-of-way or other publicly owned property. The removal of such materials shall be accomplished within a reasonable period of time following the election, not to exceed three (3) weeks.

(b) Any candidate in a primary election who will also be a candidate in a general or special election following that primary shall not be required to remove any signs advocating such candidate's candidacy until after the conclusion of the general or special election.

(c) This section shall not be construed as being penal in nature. There shall be no punitive measures taken against a candidate or workers if all signs are not removed.



§ 2-1-117. Newspaper of general circulation.

Notwithstanding any provision of this chapter to the contrary, in any municipality in any county having a metropolitan form of government and a population of more than one hundred thousand (100,000) according to the 1990 federal census or any subsequent federal census, and in any municipality incorporated pursuant to title 6, chapter 18, having a population of not less than eleven thousand two hundred (11,200) nor more than eleven thousand three hundred (11,300) according to the 1990 federal census or any subsequent federal census, which lies within both a county having a metropolitan form of government and a population in excess of one hundred thousand (100,000) according to the 1990 federal census or any subsequent federal census and a county having a population of not less than one hundred three thousand one hundred (103,100) nor more than one hundred three thousand four hundred (103,400) according to the 1990 federal census or any subsequent federal census, for the purposes of this chapter a "newspaper of general circulation" includes a publication bearing a title or name, regularly issued at least as frequently as once a week for a definite price, having a third-class mailing privilege, being not less than four (4) pages, published continuously during the immediately preceding one-year period, which is published for the dissemination of news of general interest to the community which it serves, and is circulated generally in the municipality in which it is published and in which notice is to be given.



§ 2-1-118. Consolidated report on the Help America Vote Act requirements and payments.

The secretary of state shall file a copy of the previous year's consolidated report on the Help America Vote Act (HAVA) Title I, § 101, codified as 42 U.S.C. § 15301, funds and Title II, § 251, codified as 42 U.S.C. § 15401, requirements and payments to the finance, ways and means committees of the senate and house of representatives, the fiscal review committee and the office of legislative budget analysis by February 1 of each year.



§ 2-1-119. Monitoring of elections by U.N. representative.

Any representative of the United Nations appearing without a treaty ratified by the United States senate stating that the United Nations can monitor elections in this state, shall not monitor elections in this state.






Chapter 2 - Voter Registration

Part 1 - Registration by Election Commissions

§ 2-2-101. Chapter definitions.

As used in this chapter:

(1) "Administrator of elections" means the chief administrative officer appointed by the county election commission. The "administrator of elections" created by this section is the immediate successor to the "registrar-at-large" for each county;

(2) "Commission" means the county election commission unless another intent is clearly shown; and

(3) "Deputy" means all office personnel or clerical assistants other than the administrator of elections and is the immediate successor to "deputy registrar."



§ 2-2-102. Qualified voter.

A citizen of the United States eighteen (18) years of age or older who is a resident of this state is a qualified voter unless the citizen is disqualified under the provisions of this title or under a judgment of infamy pursuant to § 40-20-112.



§ 2-2-103. Effect of change of residence within thirty (30) days of election.

If a registered voter moves such voter's residence from this state after the thirtieth day before an election for electors for president and vice president and for that reason does not satisfy the registration requirements of such voter's new residence for that election, the voter continues to be a registered voter but only for electors for president and vice president in that election in the voting precinct in which the voter was last registered. The voter may vote either in person or by absentee ballot.



§ 2-2-104. Persons entitled to register.

The following persons may register permanently under this title:

(1) A person who is a qualified voter when such person applies to register;

(2) A person residing in an area within this state which has been ceded to the federal government if the person is otherwise qualified to vote; and

(3) A person who will be eighteen (18) years of age on or before the date of the next election after the person applies to register and who is otherwise eligible to register.



§ 2-2-105. Permanency of registration.

Registration of voters under this title is permanent. When a voter has once been registered under this title or under any previous permanent registration law if the voter would be eligible under this title, it is unnecessary for such voter to register again unless the voter's registration is purged under this title or was purged under a previous permanent registration law.



§ 2-2-106. Acts purging registration -- Notice.

(a) The registration of a person shall be purged:

(1) At the request of the voter;

(2) Ninety (90) days after a change of name for any reason, except by marriage or divorce;

(3) If the voter dies;

(4) Upon receiving information that a person has been convicted of an infamous crime as defined by § 40-20-112 from the state coordinator of elections, the district attorney general, United States attorney, clerk of the court that entered the conviction, or other source upon verification by the clerk of the convicting court; or

(5) Upon written confirmation from the voter that the voter has changed the voter's address to an address outside the county of registration or has registered to vote in another jurisdiction.

(b) It is the responsibility of the county election commission to implement an address verification program to identify any voter who has changed the voter's address of residence without notifying the election commission. This address verification program shall conform with the intent of this section and this part and the National Voter Registration Act of 1993, compiled as 42 U.S.C. § 1973gg et seq. The county election commission shall complete the address verification process at least on a biennial basis, but may do so annually. The county election commission shall complete any such process not later than ninety (90) days before the regular August election.

(c) If, as a result of the address verification program, the county election commission determines that a voter has changed the voter's address of residence, the administrator of elections shall mail a forwardable confirmation notice to the registrant at the address of registration with a postage prepaid, pre-addressed return form on which the voter may verify or correct the new address information. The county election commission shall also follow this process if indications exist that the voter may no longer reside at the address at which the voter is registered, such as the voter's failure to vote, or otherwise update the voter's registration over a period of two (2) consecutive regular November elections.

(d) Upon the mailing of a notice pursuant to subsection (c), the administrator of elections shall place the registration in inactive status and then take one (1) of the following steps as appropriate to the response of the voter or the failure of the voter to respond to the notice:

(1) If the voter returns the form or otherwise notifies the election commission in writing and indicates that there is in fact no change in address, the voter's registration will be returned to active status;

(2) If the voter returns the form or otherwise notifies the election commission in writing and indicates a new address within the county of current registration, the voter's registration will be updated to reflect the new address of residence;

(3) If the voter returns the form or otherwise notifies the election commission in writing and indicates a new address in another county, the administrator of elections shall remove the voter's name from the voter registration rolls, and shall advise the voter how to register in the new county of residence;

(4) If a voter fails to respond to a confirmation notice and the voter in fact does not have a new address or has a new address within the same precinct, the voter may appear at the voter's polling place and vote in any election held between the time the notice was sent and the second regular November election held after the notice was sent. When appearing to vote, the person will be required to make written affirmation on the affidavit as described in § 2-7-140 and vote according to the procedures outlined in that section;

(5) If a voter fails to respond to a confirmation notice and if the voter has changed the voter's address of residence to an address within the same county but in another precinct, the voter may correct the registration and vote at the appropriate polling place for the voter's new residence in any election held between the time the notice was sent and the second regular November election held after the notice was sent. When appearing to vote, the person will be required to make written affirmation on the affidavit as described in § 2-7-140 and vote according to the procedures outlined in that section;

(6) If a voter fails to respond to a confirmation notice and if the voter has changed the voter's address of residence to an address outside the county of registration, the voter may not vote until such voter becomes properly registered in the new county of residence except as provided in § 2-7-115; and

(7) A voter may use a response to a confirmation notice to update the voter's registration to reflect a change in the voter's name.

(e) If the voter fails to respond to the confirmation notice, does not appear to vote, and does not update the voter registration between the time the notice is sent and the second regular November election held after the notice was sent, the administrator of elections shall purge the voter's registration.

(f) Notwithstanding anything in this section to the contrary, the administrator shall send a voter's registration card by non-forwardable mail.

(g) Voter registrations that are inactive pursuant to the provisions of this section shall not be included in a county's total of registered voters. The administrator shall maintain a separate total of voters on inactive status.

(h) Any person who intentionally makes a false affirmation pursuant to this section violates § 2-19-107 and shall be punished as provided in § 2-19-107.



§ 2-2-107. Precinct or municipality of registration -- Change of habitation without change of residence.

(a) (1) A person shall be registered as a voter of the precinct in which the person is a resident, and, if provided for by municipal charter or general law, may also be registered in a municipality in which the person owns real property in order to participate in that municipality's elections.

(2) Notwithstanding any provision of this title to the contrary, if a person's residence is located on real property which is located in both a municipality and in an unincorporated area in the county in which the municipality is located, then such person shall be eligible to vote in municipal elections if municipal taxes are assessed on the portion of real property located within the municipality. In a county having a metropolitan form of government, "unincorporated area," as used in this subdivision (a)(2), includes an area outside the boundaries of any of the smaller cities within the metropolitan government.

(3) Notwithstanding any law to the contrary, if a municipal charter provides for property rights voting, no more than two (2) persons shall be entitled to vote based upon the ownership of an individual tract of property regardless of the number of property owners.

(b) If a voter moves such voter's habitation outside the precinct where the person is a registered voter but continues to be a resident of the precinct, the county election commission shall determine the person's rights and duties on the basis of the location of the person's last residence in the precinct before the person's change of habitation.

(c) In order to timely correct voter registration records, municipalities which have annexed territory or changed any district or ward boundary shall provide each county election commission affected by the change with the following:

(1) Maps depicting the area;

(2) A copy of the ordinance or resolution calling for the change denoting, if applicable, which wards or districts the annexed or changed area will be a part of; and

(3) A copy of the census taken for the annexation, if available, with names and addresses within the annexed area.



§ 2-2-108. Commission offices -- Hours -- Functions.

(a) (1) Each commission shall have an office in the county courthouse or another public building and such other locations as the commission may designate for registering voters and performing other functions required or authorized by law. The main office shall be open at least from nine o'clock a.m. (9:00 a.m.) until four o'clock p.m. (4:00 p.m.) on such day or days each week as the commission directs.

(2) In counties with administrators of elections certified under § 2-11-202(b), who receive at least ninety percent (90%) or eighty-five percent (85%) of the assessor of property's salary pursuant to § 2-12-208(a)(1) or (a)(3) [now § 2-12-208(a)], respectively, the commission office shall be open during the hours specified in this subsection (a) at least five (5) days per week. In counties with administrators certified under § 2-11-202(b), who receive at least eighty percent (80%) of the assessor of property's salary pursuant to § 2-12-208(a)(2) [now § 2-12-208(a)], the commission office shall be open during the hours specified in this subsection (a) at least four (4) days per week. The hours such offices shall be open established by this subsection (a) shall be the minimum hours, and nothing in subsection (a) shall be construed as prohibiting the election commission from requiring such offices to stay open for additional hours per day or days per week.

(b) The county election commission may establish additional hours when the main office shall be open to perform the commission's statutory functions. The office shall be open as many days a week as necessary to register qualified registrants, to replace lost registration cards, to transfer or change registrations and to perform the other duties of the commission.



§ 2-2-109. Registration periods.

(a) A qualified voter may register or have the voter's registration altered at the commission office at any time the office is open, except that applications for registration shall not be processed for twenty-nine (29) days before an election, except as provided in subsection (b); provided, that a qualified voter may file a mail registration form by postmarking the registration form or submitting the registration form thirty (30) days before an election. A mail registration form lacking a postmark, but signed and dated at least thirty (30) days before an election, shall be timely filed if it is received by the county election commission no later than the twenty-seventh day prior to the election. A qualified voter may correct a deficient but timely filed mail registration form if the voter files a completed registration application or otherwise corrects the deficiency on or before the next regularly scheduled November general election. The administrator of elections shall register the person to vote if the person is otherwise eligible to register. Deficient registrations not corrected on or before the next regularly scheduled November general election shall no longer be considered deficient and shall be void. The administrator shall be empowered to update an existing registration until no later than five (5) days before an election to place it within the correct precinct in the county when a voter changes the voter's address through the process described in § 2-7-140.

(b) When the thirtieth day before an election falls on a Saturday, Sunday, or legal holiday, applications for registration shall be accepted and processed the next business day following such Saturday, Sunday, or legal holiday. This extends the deadline for applications for registration completed at the county election commission office as well as the deadline for having a by-mail registration form postmarked.

(c) When elections are being held in two (2) or more voting districts within any county, the time period for such registration or alteration of permanent registration records shall be calculated for each election separately, and such registration or alteration of permanent registration records is not prohibited in one (1) election because it is twenty-nine (29) days prior to another within the same county.



§ 2-2-110. Registration of those unable to appear at commission office.

The commission may provide for the registration of persons who cannot appear in person due to illness or other good cause by sending the administrator of elections to their homes or other place where they are within the county to register such persons.



§ 2-2-111. Supplemental registrations generally.

(a) The commission in any county may hold such supplemental registrations as it deems necessary before any election in locations other than the commission office.

(b) In addition to any supplemental voter registration otherwise required by this chapter, the county election commission, or its designee, in each county shall conduct at least one (1) supplemental voter registration each year at every public and private high school in the county, for the purpose of registration of those persons who will be eligible to vote in the next election. The publication requirements of § 2-2-114 shall not apply to the registration required by this subsection (b).

(c) As used in this section, "designees" does not include representatives of a nationally recognized political party or representatives of an organization which actively seeks to influence the outcome of an election.

(d) In addition to any supplemental voter registration otherwise required by this chapter, the county election commission, or its designee, shall conduct a supplemental voter registration when a planned and scheduled group naturalization ceremony is held within the county. The county election commission shall attend the supplemental voter registration in person or shall send one (1) or more assistant registrars or other designees in their stead to register such new citizens.



§ 2-2-112. Online voter registration system.

(a) Beginning July 1, 2017, an applicant may submit an online voter registration application using the procedures set forth in this section.

(b) The coordinator of elections shall establish a web site which permits an applicant to:

(1) Submit a voter registration application, including first-time voter registration applications and updates to current voter registration records;

(2) Submit information necessary to establish an applicant's eligibility to vote, pursuant to § 2-2-104, which includes the information required for the uniform statewide voter registration application pursuant to § 2-2-116; and

(3) Swear or affirm to the oath required pursuant to § 2-2-116.

(c) The online voter registration system shall use a unique identifier for each applicant to prevent unauthorized persons from altering a voter's registration information. Any unique identifier, including driver license and social security numbers, shall be confidential and not subject to the open records law, compiled in title 10, chapter 7.

(d) (1) The online voter registration system shall compare identifying information submitted by the applicant, such as name, date of birth, Tennessee driver license number, or Tennessee identification number, with information maintained by the department of safety to confirm that the applicant has a matching record with the department of safety.

(2) If the online voter registration system identifies a matching record for the applicant with the department of safety, then the applicant may complete the online voter registration form as prescribed by the coordinator of elections and electronically submit the form.

(3) Notwithstanding any law to the contrary, the department of safety and the coordinator of elections are authorized to retrieve the data applicable to the applicant's matching record and transmit such data to the automated electoral system (AES) maintained by the coordinator of elections pursuant to § 2-2-301, along with the digital signature of the applicant on file with the department of safety. The applicant's digital signature on file with the department of safety satisfies the signature requirement of § 2-2-116 for purposes of registering to vote or updating an existing voter registration record.

(4) If the applicant's name and date of birth or other identifying information provided by the applicant cannot be verified by comparing the records of the department of safety, or if the applicant indicates that the applicant has not been issued a Tennessee driver license or Tennessee identification card, the online voter registration system may direct the applicant to complete, print, sign, and date the application and mail the application to the county election commission office in the applicant's county of residence to be processed.

(5) Except as otherwise provided in this section, the administrator of elections shall process the application pursuant to § 2-2-120.

(e) The coordinator of elections may promulgate policies or rules to effectuate the provisions of this section, including, but not limited to, entering into agreements with the commissioner of safety.



§ 2-2-114. Newspaper notice of commission office location -- Notices of precinct or supplemental registrations.

(a) Not less than forty-five (45) days before any election, the commission shall publish, in a newspaper of general circulation in the county, a notice of the exact location and telephone number of its office or offices and the hours and days it is open.

(b) Whenever a county has a supplemental registration, the commission shall publish in a newspaper of general circulation in the county, a notice of the exact location and the time for such supplemental registration. The commission shall publish the notice not less than three (3) days before the beginning of each supplemental registration. The commission shall include in the notice a statement that a transfer of registration may also be done at the supplemental registration.



§ 2-2-115. Registration by mail -- Forms.

(a) Qualified voters may register by mail by use of postal card forms in such a manner as provided for in this section.

(b) (1) The coordinator of elections shall prepare voter registration forms in accordance with the provisions of this section and shall provide for the printing of an ample quantity of such registration forms to be distributed under the provisions of this section.

(2) Printed registration forms shall be designed to provide a simple method of registering by mail to vote. Registration forms shall include such matter as the coordinator of elections requires to ascertain the qualifications of an individual applying to register under this section and to prevent fraudulent registration.

(3) Registration notification forms advising the applicant of the acceptance or rejection of the applicant's registration shall be completed and mailed by the county election commission to the applicant. If any registration notification form is undeliverable, it shall not be forwarded to another address but shall be returned to the county election commission mailing the form. If any registration notification form is returned as undeliverable and indicates an acceptance of a voter's registration, the administrator of elections shall mail a forwardable confirmation notice to the registrant at the address of registration with a postage prepaid, pre-addressed return form on which the voter may verify or correct the address information. Upon the mailing of the confirmation notice, the administrator of elections shall place the registration in inactive status pursuant to § 2-2-106(d).

(4) The coordinator of elections or any county election commission is authorized to enter into agreements with the postal service and with departments and agencies of the federal government or appropriate state or local agencies, for the distribution of the registration forms, or to arrange for the distribution of such forms so as to effectuate the purpose of this section.

(5) Whenever a state or county official has reason to believe that individuals who are not qualified voters are attempting to register to vote under this chapter, such official shall notify the coordinator of elections and request the assistance of the coordinator of elections to prevent the fraudulent registration. The coordinator of elections shall give such reasonable and expeditious assistance as the coordinator deems appropriate in such cases.

(6) If a state or county official determines that there is a pattern of fraudulent registration, or any activities on the part of any individuals to vote who are not qualified voters, the coordinator of elections shall request the district attorney general within whose district these actions may occur, to bring action under this section. The district attorney general shall bring civil action in any appropriate court in Tennessee to secure an order to prevent fraudulent registration.

(7) Each person who registers by mail shall appear in person to vote in the first election the person votes in after such registration becomes effective; before voting at the appropriate polling place or election commission office, such person shall present satisfactory proof of identity. This subdivision (b)(7) does not apply to a person who is on the permanent absentee voting register.



§ 2-2-116. Registration form.

The permanent registration record shall be substantially as follows, shall contain all the information required before being signed by the registrant, and shall be witnessed as indicated on the form.

PERMANENT REGISTRATION RECORD

1. ______________________

Last Name First Name Middle Name Sex

2. Legal Residence ______________________

Number Street or Road Apt.

3. City ___________________________________ County ______________________

4. Mailing Address if different from Legal Residence.

______________________

5. Social Security number, if any ______________________

6. Date and place of birth ______________________

7. Are you a citizen of the United States? ______________________

8. Where were you last registered to vote? City __________ County __________ State ______________________

9. Are you a resident of the State of Tennessee? ______________________

10. Have you ever been convicted of a crime which is a felony in this state, by a court in this state, a court in another state, or a federal court?

______________________

11. If the answer to question ten (10) is "yes," list the crime, or crimes, for which you were convicted, and date, or dates, of conviction. ______________________

12. If the answer to question ten (10) is "yes," have you received a pardon or had your full rights of citizenship restored by a court for all crimes listed?

______________________

.....................

State of Tennessee

..................

.................. ss

County of

..................

I, being duly sworn on oath (or affirmation) declare that the above address is my legal residence and that I plan to remain at such residence for an undetermined period of time and say that to the best of my knowledge and belief all of the foregoing statements made by me are true.

___________________

Signature of Applicant

If the registrant signs by a mark, or cannot sign at all, fill in the following information:

Sworn to and subscribed to before me

this __________ day of __________, 20 _____,

__________________________________

Signature of Administrator of Elections or

other person taking affidavit

___________________

Official Position

Registered as voter in District __________ Ward __________

Precinct _____ effective __________.



§ 2-2-117. Voting record form.

(a) On the back of each registration form (or on a separate form if an alternate electronic registration system is used), there shall be printed a ten-year voting record form substantially as follows:

Name of Voter

(b) The year dates printed in the first column shall be changed with each year's printing of the form.



§ 2-2-118. Filling out of permanent registration record -- Change of registration or name.

(a) If a person registers to vote in the election commission office, the commission employee who assists the person in registering shall fill out the permanent registration record except for the person's signature or mark.

(b) When any person changes one's registration from postcard to in-person, the record from the old form may be transferred onto the new form, and the new form may indicate the date of transfer upon request of the registrant.

(c) Except as provided in subsection (d):

(1) When a person changes one's name for any reason on the registration form, the record from the old form may be transferred onto the new form, and the new form may indicate the date of transfer upon request of the registrant; and

(2) If a person changes one's name because of a change in marital status, the person may use either the old name or the new name. If the person wishes to have one's new name reflected on the registration form, the person shall so request the administrator of elections or a designated employee.

(d) In any county having a population of not less than eight hundred twenty-five thousand (825,000) nor more than eight hundred thirty thousand (830,000) according to the 1990 federal census or any subsequent federal census, when a person changes one's name on one's registration form, the record from the old form may be transferred onto the new form, and the new form may indicate the date of transfer upon request of the registrant.



§ 2-2-119. Disabled registrant -- Inability to write signature or make mark.

If a registrant's disability prevents the registrant from writing a signature or making a mark, the person who assists the registrant shall write the name for the registrant. Such person shall indicate this action by signing such person's name immediately after the space for the registrant's signature or mark.



§ 2-2-120. Determination of registrant's right to register -- Declaration as a registered voter.

(a) The administrator of elections shall determine, from the registrant's answers to the questions on the permanent registration record and other questions, if necessary, whether the registrant is entitled to register. If the administrator determines that the registrant is entitled to register, the administrator shall declare the registrant a registered voter.

(b) Notwithstanding any law to the contrary, no voter shall be purged due to a deficient registration form once the administrator has declared the person a registered voter under subsection (a) unless the administrator later determines the voter knowingly made or consented to false information being placed on the registration form or failed to provide a valid signature.

(c) (1) At least quarterly, during a county election commission meeting, a county election commission member of the majority and the minority party shall inspect random voter registration forms accepted by the county election commission since the previous inspection. If a deficiency is found, the deficiency shall be recorded and a written report shall be prepared including the name of the administrator at the time the voter registration form was filed, the nature of the deficiency, and whether the individual has voted since the deficient form was filed and accepted. Such report shall be filed with the state coordinator of elections. If no deficiencies are identified, the coordinator of elections shall be notified in writing of the finding. The commission members who inspect the voter registration forms shall sign and date the report.

(2) If a significant number of deficient voter registration forms are discovered, then the administrator of elections may be subject to discipline by the state election commission or be terminated by the county election commission.

(3) The coordinator of elections is authorized to develop a policy to implement this subsection (c).

(4) The coordinator of elections shall audit at least ten (10) county election commissions annually to ensure that all required information fields on the permanent registration forms are being completed with minimal errors and that voters with deficient registrations are being given the opportunity to correct incorrect or omitted information.



§ 2-2-122. Principles for determination of residence -- Factors involved.

(a) The determination of whether a person is a resident or where the person resides or has residence for purposes of the election code shall be made in the light of the following principles:

(1) The residence of a person is that place in which the person's habitation is fixed, and to which, whenever the person is absent, the person has a definite intention to return; provided, that a person may not register to vote using a business location as the registration address when the sole basis for the person's presence at such location is based on a business or commercial use;

(2) A change of residence is generally made only by the act of removal joined with the intent to remain in another place. There can be only one (1) residence;

(3) A person does not become a resident of a place solely by intending to make it the person's residence. There must be appropriate action consistent with the intention;

(4) A person does not lose residence if, with the definite intention of returning, the person leaves home and goes to another country, state or place within this state for temporary purposes, even if of one or more years duration;

(5) The place where a married person's spouse and family have their habitation is presumed to be the person's place of residence, but a married person who takes up or continues abode with the intention of remaining at a place other than where the person's family resides is a resident where the person abides;

(6) A person may be a resident of a place regardless of the nature of the person's habitation, whether house or apartment, mobile home or public institution, owned or rented; however, a commercial address may not be used for residential purposes, unless the applicant provides evidence of such applicant's residential use of such address;

(7) A person does not gain or lose residence solely by reason of the person's presence or absence while employed in the service of the United States or of this state, or while a student at an institution of learning, or while kept in an institution at public expense, or while confined in a public prison or while living on a military reservation; and

(8) No member of the armed forces of the United States, or such member's spouse or dependent, is a resident of this state solely by reason of being stationed in this state.

(b) (1) The following factors, among other relevant matters, may be considered in the determination of where a person is a resident:

(A) The person's possession, acquisition or surrender of inhabitable property;

(B) Location of the person's occupation;

(C) Place of licensing or registration of the person's personal property;

(D) Place of payment of taxes which are governed by residence;

(E) Purpose of the person's presence in a particular place; and

(F) Place of the person's licensing for activities such as driving.

(2) In determining the residency of a person involuntarily confined in a state institution, the mere anticipation of a future grant of living quarters in a specific half-way house shall not be sufficient to establish intent to reside in such half-way house following release from the institution.

(c) (1) Notwithstanding any other provision in this chapter to the contrary, whenever county boundary lines cross through a farm being operated as a single unit, leaving such farm in two (2) separate counties, persons residing on such farms may make a one-time election to register to vote in either county. The administrator of elections shall place a person who chooses to register in the county which adjoins the physical location of the person's residence in the precinct where the property in the adjoining county is located.

(2) For the purpose of this subsection (c), "farm" means a tract of land of at least fifteen (15) acres constituting a farm unit engaged in the production of growing crops, plants, animals, nursery or floral products. Such farm shall produce gross agricultural income averaging at least one thousand five hundred dollars ($1,500) per year over a three-year period.

(d) (1) Notwithstanding any other provision in this chapter to the contrary, a person shall be eligible to register to vote in the county where the person pays property taxes on the person's primary residence even though the property is partially or totally located in another county, but the only access to the property is through the county where the person pays property taxes. Any person residing at such property shall make a one-time election to register to vote in either the county where the property taxes are paid or the county where the property is located.

(2) The county election commission may require the person to provide written documentation that the person pays property tax in the county if a person chooses to register in the county where the property taxes are paid.



§ 2-2-123. Cancellation of previous registration.

If a registrant was previously registered in any other place, the registrant's application to register shall serve as a cancellation of registration for the last place of registration. Upon registration of the voter, the administrator of elections shall mail a copy of the new registration to the county election commission where the voter was last registered or otherwise notify such county election commission of the new registration.



§ 2-2-124. Registration card.

(a) After determining that the registrant is entitled to register, the administrator of elections shall give or mail to each voter who is registered permanently a registration card which shall certify that the voter is registered. The voter shall sign the card in the presence of the administrator except for mail registrants or transferors.

(b) The card shall be in substantially the following form on material on which any alteration of the card or of the voter's signature will be readily apparent:

REGISTRATION CARD

(c) On the reverse side of the card shall be printed the reasons for which the registration will be purged and how registration may be transferred to prevent purging.

(d) Registered voters determined by the administrator of elections to be blind so as to qualify for assistance in voting as provided by § 2-7-116(b) shall be provided a permanent registration card, on the reverse side of which shall be printed the provisions for assistance available to such voters under § 2-7-116(b).

(e) Under no circumstances shall a social security number be printed on a voter registration card or used as an identifying number on a voter registration card.



§ 2-2-125. Rejected registration -- Right to appeal -- Reports of violations.

(a) If the administrator of elections determines that the registrant is not entitled to be registered, the administrator shall tell the registrant the reason, write the reason on the back of the original permanent registration record, and file the original and the duplicate alphabetically in a binder of rejected registrations.

(b) The administrator shall tell the registrant that the registrant has a right to appeal the decision to the commission within ten (10) days and offer the registrant an appeal form.

(c) The action of the commission on the registrant's application for registration on appeal shall be a final administrative action.

(d) If the commission determines, after notice and hearing for the appellant, that the appellant was not entitled to register, the commission shall give the appellant a written statement of its reasons for so holding.

(e) If the commission believes that the appellant has violated the law in registering, it shall report the matter to the grand jury and the district attorney general.



§ 2-2-126. Keeping of original and duplicate registration records.

(a) Once the person is registered, the administrator of elections shall file the original permanent registration record alphabetically in the master file of all the registered voters in the county.

(b) The coordinator of elections shall devise a method to be followed for the filing and preservation of postal card registrations and computerized duplicate registration records in any county utilizing a computerized voter registration system.



§ 2-2-127. Permanent registration records open to inspection -- Social security number redaction and use.

(a) Permanent registration records as public records shall be kept in a safe place by the commission, shall be available for public inspection, and may not be removed from the office of the commission except as required for the performance of duties under this title or in compliance with court orders; provided, that a registrar shall make a reasonable effort to redact a person's social security number from a record before such record is made available to any person other than the holder of the number if such record is stored in a computer readable format on April 12, 1999. When such records are first stored in computer readable format or when changes are made to any computer program that stores or accesses records, a registrar shall redact a person's social security number from a record before such record is made available to any person other than the holder of the number. The coordinator of elections shall also redact the social security number before making any voter registration records available to the public.

(b) Nothing in subsection (a) shall be construed to prohibit an agency of a state, county, or municipal office from using a person's social security number for internal purposes or to prohibit a county election commission and its staff from using a person's social security number for enforcement of the election law as provided in this title, and nothing in subsection (a) shall be construed to limit the public's access to that record.



§ 2-2-128. Forms -- Retention in commission's office.

Permanent registration record forms and registration card forms may not be removed from the commission office except for the performance of duties under this title.



§ 2-2-129. Transfer of registration -- Procedure.

(a) A voter may transfer registration when such voter moves outside the precinct in which such voter is registered as follows:

(1) (A) If a voter has moved within the same county, the voter may transfer the registration either in person, by mail, facsimile transmission or by e-mail with an attached document that includes a scanned signature. The voter may request a form which reads substantially as follows:

Click here to view form

(B) If a voter does not use the form, the voter shall include in the request for transfer all of the information required by this subdivision (a)(1);

(2) If the voter moves outside the county, the voter may transfer by registering in the county of the voter's new residence; and

(3) To provide an additional means of initiating and effecting transfers of voter registration within the county of current registration, the commission shall provide the officer of elections at each polling place and the officials at each early voting site with the proper affidavits. Voters who have moved within the county of registration may vote under the provisions described in § 2-7-140 and simultaneously transfer their registration. The written affidavit completed by the voter shall serve as a transfer of registration form for the voter. The election commission shall also make available transfer of address forms for voters who may anticipate a move in the future.

(b) A county election commission may transfer registration when a voter moves outside the precinct in which such voter is registered as follows:

(1) If the county election commission uses change of address information supplied by the postal service to identify registered voters whose addresses may have changed; and

(2) If it appears from information provided by the postal service that:

(A) A registered voter has moved to a different address of residence within the same county, the administrator may change the registration records to show the new address and send the registered voter a forwardable audit notice of the change using the new address and a postage prepaid pre-addressed return form by which the voter may verify or correct the address information; or

(B) A registered voter has moved to an address of residence in a different county or moved without filing a change of address with the postal service, the administrator of elections may mail a forwardable confirmation notice to the registered voter pursuant to the procedures provided in § 2-2-106(c) and (d).

(c) If the voter returns the form or otherwise notifies the election commission in writing and indicates the address information provided by the postal service is incorrect, the voter's registration shall be updated to reflect the correct address of residence.



§ 2-2-130. Transfer of registration -- New registration card.

The administrator of elections, after transferring a registration, shall immediately give or mail to the voter a new registration card unless the transfer is accomplished through § 2-7-140. If the registration is transferred as a result of § 2-7-140, the administrator shall not provide the voter with a new registration card until after the completion of the election.



§ 2-2-131. Replacement registration cards -- Correction of errors in registration records.

(a) If a voter states in writing that the voter has lost the registration card, the commission shall replace the registration card. A card issued to replace another shall be marked "Replacement Registration Card." The permanent registration records shall show that the replacement was issued.

(b) The commission may correct any errors in registration records which are apparent on the face of the records or which are called to its attention by the voter whose record is incorrect.



§ 2-2-132. Purging of permanent registration records.

The commission shall, not less than ninety (90) days before the regular August election, purge the permanent registration records of those persons whose registrations are required to be purged by § 2-2-106.



§ 2-2-133. Report to coordinator of elections of deaths in state -- Notification of county commissions -- Information from social security administration death master file -- Cancellation of registrations -- Purge of records.

(a) (1) The state office of vital records of the department of health shall furnish the coordinator of elections a monthly, or more frequent, report, as required for compliance with the provisions of this section, of all persons eighteen (18) years of age or over who have died in the state. The report shall list the deaths by county with the names in alphabetical order. The report shall contain each decedent's full name, last address, date and place of birth, and social security number.

(2) The coordinator of elections shall, after receipt of the report, notify each county election commission of all persons of voting age who died with an address in their county.

(b) The coordinator of elections shall annually obtain information regarding Tennessee residents eighteen (18) years of age or over identified as deceased by the federal social security administration death master file. The coordinator of elections shall, after obtaining the information, notify each county election commission of all persons of voting age who are listed as deceased with an address in their county.

(c) The county election commission shall cancel the registration of each deceased person listed under the reports in subsection (a) or (b), in accordance with the provisions of this chapter.

(d) In accordance with § 2-2-106(a)(3), each county election commission shall purge voting registration records of all deceased registered voters appearing on the report transmitted by the coordinator of elections at least every thirty (30) calendar days, and, beginning with the first day of any period of early voting, daily through the day of the election as such information is transmitted from the coordinator of elections.



§ 2-2-134. Notice of cancellation attached to registration records -- Cancelled registrations -- Rejected ballots.

(a) When an administrator of elections receives the notice provided by § 2-2-123, the administrator shall immediately attach the notice to the permanent registration records of the voter.

(b) When a voter requests cancellation of registration, or the voter's registration is purged, the administrator shall cancel the registration by writing on the face of the permanent registration record of the voter

.....................

"Registration terminated this ____________________ because ______________________

.................. (Date)

______________________"

.....................

The cancellation shall be signed by the administrator.

(c) The permanent registration records of the voter shall be placed in an alphabetically arranged file of purged registrations which shall be a public record. The file of purged registrations shall be retained by the county election commission for two (2) years from the date of the purge, after which time it may be destroyed by the county election commission.

(d) Upon purging a registration record, the administrator shall determine whether the voter has an outstanding or uncounted absentee ballot. If the voter has an outstanding ballot, it shall be marked "Rejected" on receipt. If the voter has an uncounted ballot already submitted, the administrator shall provide the commission with the voter's name and ballot number, and the voter's ballot shall be rejected and so marked on election day.



§ 2-2-136. Forms and supplies.

(a) The coordinator of elections, at the expense of the state, shall provide the county election commissions with all forms necessary to carry out this chapter. The commissions shall be the custodians of the forms.

(b) A county election commission may use a form generated by the county with the approval of the state coordinator of elections.



§ 2-2-137. Alternative electronic or microfilm registration system.

(a) Notwithstanding the provisions of this chapter to the contrary, a county election commission may adopt a supplemental system for maintaining registration records utilizing electronic, electromechanical or microfilm equipment. If the election commission exercises its option to scan or microfilm the original permanent record, the filmed or scanned record shall be the legal document of registration. If the election commission microfilms or scans the registration document, the original hard copy shall be retained, but may be retained at any location designated by the election commission.

(b) Beginning January 1, 2015, the coordinator of elections and the state election commission shall certify each voter registration system for purchase and use in the state. Subject to the concurrence of the state election commission, the coordinator of elections may make rules and policies as are necessary to carry out this subsection (b). In determining whether a voter registration system may be certified, the coordinator of elections and the state election commission shall consider, at a minimum, the following:

(1) The compatibility of the voter registration system with any statewide system being operated by the secretary of state's office;

(2) The history of ethical conduct in the sales of the voter registration system by the manufacturer or seller; and

(3) The ability of the manufacturer or seller of the voter registration system to provide adequate professional assistance and service to the counties of the state.



§ 2-2-138. Voter registration lists -- Purchase by citizens.

(a) In counties of this state having a population in excess of one hundred eighty thousand (180,000) according to the United States census of 1970 or any subsequent United States census, or in any computerized county, it is the duty of the county election commission to prepare or cause to be prepared each month a listing, by voting precinct, of all persons registered to vote in each precinct during the preceding month. However, in the discretion of the commissioners of the county election commission, such listing may be prepared on a bimonthly basis.

(b) (1) Such list, and any other voter registration information such as voter history, if compiled, shall be available for purchase for a price not to exceed the cost of production. This list shall be available to any person who certifies on a form provided by the state election commission that such list will be used for political purposes. The state election commission shall establish a uniform cost for this information. Any county election commission whose cost of production exceeds this rate may petition the state election commission and be granted an increase upon establishing its actual cost to the satisfaction of the state election commission. If the information is provided on computer generated media such as disk, diskette, tape, telecommunications or any other form of magnetic media, then the information shall be provided in non-proprietary and non-encrypted form. Minimum data standards shall be EBCDIC (Extended Binary Coded Decimal Interchange Code), ASCII (American Standard Code Information Interchange) or BCD (Binary Coded Decimal).

(2) The list, and any other voter registration information, shall be the property of the county election commission and the state. Any vendor of the county election commission having access to the voter registration data shall only use such data to service the county election commission and shall be prohibited from using such data other than for purposes of assisting the county election commission and the coordinator of elections. Non-authorized use by the vendor of the data shall constitute a Class B misdemeanor and grounds for decertification by the state election commission.

(c) The county election commission in counties with a population over two hundred fifty thousand (250,000) according to the 1980 census shall make voter registration lists available for purchase by any interested citizen, upon request and payment of the cost, at a price not in excess of the cost to prepare and publish such lists. The county election commission in counties with a population over two hundred fifty thousand (250,000) according to the 1980 census shall act upon such request within seven (7) days of receipt of the request, and reasons for rejection or modification of such request, if any, shall be set out in writing.

(d) (1) Any computerized county, as defined in § 2-1-104(a), shall make the list required by this section available on computer diskette to any person who certifies on a form provided by the state election commission that such list will be used for political purposes.

(2) A false certification made pursuant to the provisions of this subsection (d) is a Class B misdemeanor, punishable only by a fine of five hundred dollars ($500).

(e) Any list of registered voters compiled by the coordinator of elections shall be sold at a price established by the secretary of state. Any money received by the secretary of state from the sale of such lists shall be deposited in the voting machine loan fund established in § 2-9-114. This list shall be available for purchase to any person who certifies on a form provided by the state election commission that such list will be used for political purposes only.



§ 2-2-139. Restoration of suffrage to persons convicted of infamous crimes.

(a) Any person who has forfeited the right of suffrage because of conviction of an infamous crime may register to vote and vote at any election for which the person is eligible by submitting sufficient proof to the administrator of elections in the county in which the person is seeking to register to vote, that:

(1) The person has been pardoned of all infamous crimes and the person's full rights of citizenship, including the right of suffrage, have been restored;

(2) The person's full rights of citizenship have been restored as prescribed by law; or

(3) An appellate court of competent jurisdiction has entered a final judgment reversing the person's conviction, or convictions, of all infamous crimes.

(b) For purposes of this section, a pardon or a certified copy of a judgment of a court of competent jurisdiction shall be sufficient proof to the administrator that the person fulfills the above requirements as to the offense or offenses specified on the pardon or judgment; however, before allowing a person convicted of an infamous crime to become a registered voter, it shall be the duty of the administrator in each county to verify with the state coordinator of elections that the person is eligible to register under the provisions of this section.

(c) The state election coordinator is empowered to formulate a uniform procedure for verifying the registration eligibility of any person convicted of an infamous crime. Upon receiving sufficient verification of such person's eligibility to register, the administrator shall allow such person to become a registered voter in the same manner and in accordance with the same laws, rules, or regulations as any other citizen of this state.

(d) The provisions of this section, relative to the forfeiture and restoration of the right of suffrage for those persons convicted of infamous crimes, shall also apply to those persons convicted of crimes prior to May 18, 1981, which are infamous crimes after May 18, 1981.



§ 2-2-140. Duplicate voter registrations.

(a) (1) The state coordinator of elections is encouraged to make every reasonable effort to enter into agreements with other states for the purpose of comparing data to identify duplicate voter registrations. If agreements are entered into with other states, upon finding any duplicate voter registrations, the state coordinator of elections shall make every effort to determine in which state the voter is rightfully entitled to vote.

(2) The state coordinator of elections shall promulgate rules and regulations for any agreements entered into that make provisions for security, maintenance of the integrity of Tennessee's voter information and a method to determine, verify and resolve duplicate voter registrations between the states. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) The state coordinator of elections shall file a report with the state and local government committee of the senate and the state government committee of the house of representatives by January 15, 2009, and by January 15 in each year thereafter, regarding the status of any agreements entered into with other states, the progress or difficulties of reaching agreements with other states, and any other information the state coordinator of elections deems necessary to include in the report to keep the members of the general assembly apprised on this essential issue regarding the integrity of Tennessee's statewide voter registration database.



§ 2-2-141. Proof of citizenship for registering to vote.

(a) The coordinator of elections shall compare the statewide voter registration database with the department of safety database to ensure non-United States citizens are not registered to vote in this state. The coordinator of elections is authorized to compare the statewide voter registration database with relevant federal and state agencies and county records for the same purpose. If evidence exists that a particular registered voter is not a citizen of the United States, the coordinator of elections shall notify the county election commission where the person registered to vote that the registered voter may not be a citizen of the United States.

(b) After receiving such notice, the county election commission shall send a notice to the registered voter inquiring whether the individual is eligible to be registered to vote. Any registered voter who receives the notice shall, within thirty (30) days of the receipt of such notice, provide proof of citizenship to the county election commission. For purposes of this subsection (b), proof of citizenship includes:

(1) The voter's birth certificate or a legible photocopy of the birth certificate;

(2) A United States passport, or a legible photocopy of the pertinent pages of the passport, identifying the voter and showing the passport number;

(3) The voter's United States naturalization documentation, a legible photocopy of the naturalization documentation, or the number of the voter's certificate of naturalization; except that any person who provides the number of the certificate of naturalization in lieu of the naturalization documentation shall not be deemed to have provided proof of citizenship until the coordinator of elections verifies the number with the United States citizenship and immigration services in the department of homeland security or its successor; or

(4) Any document or method of proof of citizenship established by the federal Immigration Reform and Control Act of 1986, P.L. 99-603, compiled in 8 U.S.C. §§ 1101 et seq.

(c) If the registered voter does not provide proof of citizenship within thirty (30) days of the receipt of the notification, the administrator of elections of the county where the person registered to vote shall purge the voter from the voter registration database.

(d) In the event a person is unable to provide any documentation included in subsection (b) to show proof of citizenship, the person may appeal to the state election commission and submit additional proof of citizenship in person or in writing. The state election commission shall conduct a hearing and make a finding concerning the individual's citizenship status and shall forward a copy of its decision to the administrator of elections of the county where the person resides. The voter registration database shall be changed by the administrator of elections to accurately reflect the decision of the state election commission with respect to such voter.

(e) All documentation provided to show proof of citizenship as well as the department of safety database or relevant federal and state agency and county records shall be confidential and shall not be available for inspection by the public.






Part 2 - Registration by Other State Agencies

§ 2-2-201. Voter registration applications through department of safety -- Contents.

In addition to any other voter registration procedure provided for by law, the department of safety and each county election commission shall provide for voter registration procedures as follows:

(1) The department of safety shall include a voter registration application as part of any motor vehicle driver license application or photo identification license used in Tennessee. Except as provided in subdivision (2)(B), an individual who completes the application and is otherwise eligible shall be registered to vote in accordance with the information supplied by the individual;

(2) The voter registration section of the application:

(A) May require a second signature or other information that duplicates, or is in addition to, information in the license section of the application only if the duplicate or additional information is necessary for prevention of multiple registration of the same individual, for determination of eligibility to vote, or for administration of voter registration or other aspects of the election process;

(B) Shall include a box or other device to permit an applicant for a motor vehicle driver license or photo identification license to decline to register to vote;

(C) Shall include a statement that specifies each eligibility requirement for voting, contains an attestation that the applicant meets each such requirement, including citizenship, and requires the signature of the applicant, under penalty of perjury;

(D) Shall be made available by the department to the appropriate county election commission office; and

(E) Shall be processed as an in-person voter registration;

(3) No information relating to a declination under subdivision (2)(B) may be used for other than official election-related purposes;

(4) Any motor vehicle driver license or photo identification license form used for change of address of residence shall also serve as a notification of change of address of residence for voter registration;

(5) The motor vehicle driver license or photo identification license application and change of address forms used in this state shall be subject to approval by the secretary of state for purposes of voter registration under this section; and

(6) A completed voter registration or change of address of voter registration accepted at a motor vehicle office shall be transmitted to the appropriate county election commission office not later than ten (10) days after the date of acceptance; provided, that if the document is accepted within five (5) days before the last day for registration to vote in an election, the application shall be transmitted to the appropriate county election commission office not later than five (5) days after the date of acceptance.



§ 2-2-202. Voter registration through other state agencies.

In addition to any other voter registration procedure provided by law and by § 2-2-201:

(1) All offices in the state that provide public assistance;

(2) All offices in the state that provide state-funded programs primarily engaged in providing services to persons with disabilities; and

(3) Public libraries, public high schools, offices of county clerks and offices of county registers of deeds;

shall serve as voter registration agencies. Those agencies designated under subdivision (2) that provide services to a person with a disability at the person's home shall provide the voter registration services at the person's home; provided, that a public library, a county clerk's office, or a county register of deeds office shall not serve as a voter registration agency if such office is located in the same building as the county election commission's office.



§ 2-2-203. Prohibited acts by registering agencies -- Penalty.

(a) A person who provides service described in § 2-2-202 shall not:

(1) Seek to influence an applicant's political preference or party registration;

(2) Display any such political preference or party allegiance; or

(3) Make any statement to an applicant or take any action, the purpose or effect of which is to discourage the applicant from registering to vote.

(b) A violation of this section is a Class C misdemeanor.



§ 2-2-204. Registration procedures.

(a) A voter registration agency that is an office described in § 2-2-202(1) and (2) shall:

(1) Distribute with each application for such service or assistance, and with each recertification, renewal, or change of address form relating to such service or assistance, the voter registration-by-mail application form described in § 2-2-115, unless the applicant, in writing, declines to register to vote;

(2) To the greatest extent practicable, incorporate in that agency's application for services or assistance, recertification, renewal or change of address form, a means by which a person who completes the form may decline, in writing, to register to vote;

(3) Provide to each applicant who does not decline to register to vote the same degree of assistance with regard to the completion of the registration application form as is provided by the office with regard to the completion of its own forms; and

(4) Accept the completed voter registration forms for transmittal to the appropriate county election commission to be processed as a voter registration-by-mail form in accordance with § 2-2-115.

(b) A completed voter registration accepted at a voter registration agency described in this section shall be transmitted to the appropriate county election commission office not later than ten (10) days after the date of acceptance; provided, that if the document is accepted within five (5) days before the last day for registration to vote in an election, the application shall be transmitted to the appropriate county election commission office not later than five (5) days after the date of acceptance.



§ 2-2-205. Registration procedures where agency does not require applications for its services.

(a) To the extent that a voter registration agency is an office, public library or high school described in § 2-2-202(3) and does not require or provide applications for its services, that office, public library or high school shall:

(1) Distribute or otherwise make available the voter registration-by-mail application form described in § 2-2-115 to those individuals whom the office, public library or high school serves;

(2) Provide the person the same degree of assistance with regard to the completion of the registration application form as is provided by the office, public library or high school with regard to the services offered by that office, public library or high school; and

(3) Accept the completed voter registration forms for transmittal to the appropriate county election commission to be processed as a voter registration-by-mail form in accordance with § 2-2-115.

(b) A completed voter registration accepted at a voter registration agency described in this section shall be transmitted to the appropriate county election commission office not later than ten (10) days after the date of acceptance; provided, that if the document is accepted within five (5) days before the last day for registration to vote in an election, the application shall be transmitted to the appropriate county election commission office not later than five (5) days after the date of acceptance.



§ 2-2-206. Form for declining to register.

(a) The form by which a person may decline to register to vote that is required by § 2-2-204(a)(2) shall include the following:

(1) The question: "If you are not registered to vote where you live now, would you like to apply to register to vote here today?";

(2) If the agency provides public assistance, the statement, "Applying to register or declining to register to vote will not affect the amount of assistance that you will be provided by this agency.";

(3) Boxes for the applicant to check to indicate whether the applicant would like to register or declines to register to vote, together with the statement "IF YOU DO NOT CHECK EITHER BOX, YOU WILL BE CONSIDERED TO HAVE DECIDED NOT TO REGISTER TO VOTE AT THIS TIME.";

(4) The statement, "If you would like help in filling out the voter registration application form, we will help you. The decision whether to seek or accept help is yours. You may fill out the application form in private."; and

(5) The statement, "If you believe that someone has interfered with your right to register or to decline to register to vote or your right to privacy in deciding whether to register or in applying to register to vote, you may file a complaint with the coordinator of elections." The statement shall also include the address and telephone number of the coordinator of elections.

(b) Each voter registration agency shall maintain the declinations completed by their clientele.



§ 2-2-207. Rules and regulations.

The commissioner of safety in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and the coordinator of elections in accordance with § 2-11-201(c), may promulgate rules to effectuate the provisions of this part and § 2-2-106.






Part 3 - Statewide Voter Registration Database

§ 2-2-301. Purpose.

The purpose of this part is to establish a statewide voter registration database maintained by the state coordinator of elections to comply with the Help America Vote Act.



§ 2-2-302. Automated Electoral System (AES) designated as official list of registered voters.

As of January 1, 2006, the Automated Electoral System (AES) shall be the official list of registered voters in the state.



§ 2-2-303. Transfer of data from county election commission offices to the state coordinator of elections.

Data from county election commission offices shall be transferred to the state coordinator of elections via the Automated Electoral System (AES) not less than once daily.









Chapter 3 - Place and Time of Elections

Part 1 - Polling Places

§ 2-3-101. Polling places -- Designation -- Relocation.

(a) (1) All elections shall be held in polling places designated by the county election commission.

(2) (A) Each polling place shall be in the precinct it is to serve except for municipal elections not held in conjunction with:

(i) Any primary election;

(ii) The regular August or November general elections;

(iii) Any special primary or special general election for state or federal offices; or

(iv) The presidential preference primary.

(B) Where a municipal election is not held in conjunction with an election specified in subdivision (a)(2)(A) and if a polling place is located outside of the boundaries of a municipality but the precinct the polling place serves includes residents of the municipality, the county election commission may designate a polling place outside, but closest to the geographic precinct within the limits of the municipality, of the precinct it is to serve. The county election commission may, upon request from a municipality, consolidate one (1) or more polling places, from one (1) or more precincts, within the limits of the municipality.

(C) Immediately after the consolidation of one (1) or more polling places, from one (1) or more precincts within the limits of the municipality, the county election commission shall publish a notice of the consolidation in a newspaper of general circulation in the county. The county election commission shall mail to each active voter whose polling place is affected, a notice of the new polling place and the precinct number. The county election commission shall give written notification of the consolidation to the office of local government, comptroller of the treasury.

(3) If a county election commission determines that there is no place within a precinct which meets the requirements of this title for polling places, it shall designate the nearest available and suitable place no more than one half (1/2) mile from the precinct boundary as the polling place except in an emergency. If no accessible polling place is available within the precinct, or, within the one-half (1/2) mile limit outside the precinct, with the approval of the state coordinator of elections, the county election commission may designate a suitable place within three (3) miles.

(4) No polling place location may be changed within ten (10) days of an election except in an emergency.

(b) (1) In any county having a metropolitan form of government and a population greater than one hundred thousand (100,000), according to the 1980 federal census or any subsequent federal census, if space is available, no more than one (1) polling place for a precinct may be located in the same room.

(2) At least thirty (30) days before a polling place is relocated, the county election commission shall mail a notice of intent to relocate to the elected officials representing the affected area. Such notice of intent shall be mailed to the candidates before the time the voters are notified of the change as provided in § 2-3-105. The provisions of this subdivision (b)(2) shall only apply to any county having a metropolitan form of government and a population greater than one hundred thousand (100,000), according to the 1980 federal census or any subsequent federal census.

(c) Notwithstanding any law to the contrary, if a municipality is located within two (2) or more counties of the state, then the county election commissions of each respective county may, by written mutual agreement of the counties, designate one (1) polling place outside the boundaries of one (1) of the respective counties; provided, that the polling place is located within the limits of the municipality and within five hundred feet (500') of the county boundary line. Voters residing within the precinct are authorized to vote at the polling place established by the county election commissions in accordance with this subsection (c).



§ 2-3-102. Precincts -- Establishment, consolidation, or change of boundaries -- Splitting precincts.

(a) (1) After May 16, 1991, no voting precinct shall be established, created, consolidated, divided or the boundaries otherwise altered unless ordered by a court of competent jurisdiction, by reason of an annexation or other change in the boundary of a county or municipality or in accordance with subdivision (a)(2). Any boundary which is altered in accordance with this subdivision (a)(1) shall coincide with a census block, tract, municipal or county boundary as designated on United States bureau of the census maps prepared for the 1990 federal decennial census. After phase 2 maps for a county under the block boundary suggestion program of the bureau of the census for Census 2000 are submitted to the bureau of the census by the office of local government, any precinct boundary in such county which is altered in accordance with this subdivision (a)(1) shall coincide with a census block, tract, municipal or county boundary as designated on United States bureau of the census maps prepared for the 2000 federal decennial census. After March 1, 2011, any precinct boundary in such county that is altered in accordance with this subdivision (a)(1) shall coincide with a census block, tract, municipal, or county boundary as designated on United States bureau of the census maps prepared for the 2010 federal decennial census.

(2) The county election commission may establish, consolidate or change the boundaries of precincts whenever the public convenience or law requires it; provided, that if any precinct boundary is altered pursuant to this subdivision (a)(2) then all of the following conditions must be met:

(A) Any boundary which is altered in accordance with this subdivision (a)(2)(A) shall coincide with a census block, tract, municipal or county boundary as designated on United States bureau of the census maps prepared for the 1990 federal decennial census; provided, that after phase 2 maps for a county under the block boundary suggestion program of the bureau of the census for Census 2000 are submitted to the bureau of the census by the office of local government, any precinct boundary in such county which is altered in accordance with this subdivision (a)(2) shall coincide with a census block, tract, municipal or county boundary as designated on United States bureau of the census maps prepared for the 2000 federal decennial census; provided, further, that after March 1, 2011, any precinct boundary in such county that is altered in accordance with this subdivision (a)(2) shall coincide with a census block, tract, municipal, or county boundary as designated on United States bureau of the census maps prepared for the 2010 federal decennial census; and

(B) All precinct boundaries within the jurisdiction of such county election commission that do not coincide with a census block, tract, municipal or county boundary as designated on United States bureau of the census maps prepared for the 1990 federal decennial census shall be altered so that such boundaries do coincide with a census block, tract, municipal or county boundary as designated on United States bureau of the census maps prepared for the 1990 federal decennial census; provided, that after phase 2 maps for a county under the block boundary suggestion program of the bureau of the census for Census 2000 are submitted to the bureau of the census by the office of local government, any precinct boundary in such county which is altered in accordance with this subdivision (a)(2) shall coincide with a census block, tract, municipal or county boundary as designated on United States bureau of the census maps prepared for the 2000 federal decennial census; provided, further, that after March 1, 2011, any precinct boundary in such county that is altered in accordance with this subdivision (a)(2) shall coincide with a census block, tract, municipal, or county boundary as designated on United States bureau of the census maps prepared for the 2010 federal decennial census.

(3) Any political subdivision which alters the boundaries of any voting precinct in accordance with this subsection (a) shall send a map to the office of local government and to the office of management information services for the general assembly, which map shall clearly show the new boundaries of such voting precinct.

(4) All census descriptions, census delineations, census district lines and other census designations as used in this subsection (a) are those established for and by the United States bureau of the census for taking either the 1990, 2000 or 2010 federal decennial census in Tennessee.

(b) Notwithstanding the provisions of subdivision (a)(2) to the contrary, a precinct boundary established, consolidated or changed pursuant to subdivision (a)(2) may coincide with a line which divides a census block if:

(1) The line splitting the census block was approved by the United States bureau of the census and population was allocated between the areas split by such line pursuant to the fee paid block split program of such bureau; and

(2) In addition to the maps required to be submitted pursuant to subdivision (a)(3), the allocation of population for any split block is also sent to the office of local government and to the office of management information services for the general assembly.



§ 2-3-103. Maximum size of precincts.

Precincts where voting machines are used shall, whenever practicable, in the judgment of the county election commission, after taking into consideration all facts and circumstances, be limited in size to a maximum of six thousand (6,000) registered voters.



§ 2-3-104. Ratio of number of voters to voting machines.

Where voting machines are used, there shall be, as nearly as practicable, no more than one thousand (1,000) registered voters per voting machine.



§ 2-3-105. Publication of changes in precinct boundaries -- Notice to affected voters and office of local government.

Immediately after any alteration of precinct boundaries or change of district, the county election commission shall publish the changed boundaries in a newspaper of general circulation in the county. The county election commission shall mail to each active voter whose polling place is changed a notice of the voter's new polling place and precinct number. Furthermore, immediately after any alteration of precinct boundaries, the county election commission shall give written notification of such changes to the office of local government, comptroller of the treasury.



§ 2-3-106. Description of boundaries -- Filing and recordation -- Availability to general assembly.

(a) The boundaries of each precinct shall be described either by metes and bounds or by a map of sufficient detail to delineate the boundaries of the precinct. Copies of the maps shall be filed and recorded in the office of the clerk of the county legislative body and in the office of the coordinator of elections and shall be available for public inspection.

(b) Copies of the maps shall be made available by the coordinator of elections to members of the general assembly upon request and upon payment of the actual cost of reproduction of the same.



§ 2-3-107. Polling places -- Physical requirements -- Use of public buildings -- Rentals for private buildings.

(a) The county election commission shall designate as polling places only rooms which have adequate heat, light, space and other facilities, including a sufficient number of electrical outlets where voting machines are used, for the comfortable and orderly conduct of elections.

(b) (1) The commission shall, insofar as practicable, arrange for the use of public schools and other public buildings for polling places on election day and during the early voting period.

(2) Upon application of the commission, the authority which has the control of any building or grounds supported by taxation under the laws of this state shall make available the necessary space for the purpose of holding elections and adequate space for the storage of voting machines without charge. A reasonable sum may be paid for necessary extra janitor service. If a state park is to be used as a voting location, the park must establish the site for the polling place at least one (1) year prior to the date of the election, and the location of the polling site within the park may not change without the consent of the county election committee.

(c) When polling places are established in private buildings, the commission may pay a reasonable rental.



§ 2-3-108. Polling places -- Tables and chairs for officials -- Voting compartments -- Supplies.

(a) The county election commission shall arrange for each polling place to have a sufficient number of tables and chairs for its election officials and poll watchers and voting compartments for the convenient use of voters in marking paper ballots.

(b) (1) Each compartment shall be so arranged that it is impossible for any person to see a voter's ballot while it is being marked. The arrangement shall be such that neither the ballot boxes nor the voting compartments are hidden from the view of the election officials and poll watchers or those just outside a guard rail which may run in front of the ballot box.

(2) The number of such voting compartments shall not be less than three (3) for every one hundred (100) voters registered to vote at a polling place where voting machines are not used.

(c) (1) One (1) voting compartment shall be provided at each polling place where voting machines are used.

(2) Each voting machine shall be so placed that it is accessible to only one (1) voter at a time and is in full view of all the election officials and watchers at the polling place.

(d) The county election commission shall provide for each polling place a sufficient supply of pencils, voting instructions, and boundary signs to be placed at the boundary provided in § 2-7-111. The flag of the United States shall be displayed outside of each polling place on election day. The county election commission shall ensure that such flag is available for each polling place.



§ 2-3-109. Voters with disabilities and elderly voters.

(a) Pursuant to the provisions of Public Law 98-435 of the 98th Congress, it is the legislative intent, by enactment of this legislation, to improve access for elderly voters and voters with disabilities to registration facilities and polling places.

(b) For the purposes of this section:

(1) "Elderly voter" means any voter sixty (60) years of age or older; and

(2) "Voter with a disability" or "voters with disabilities" means any person or persons whose disability meets the definition of a disability as defined by the Americans with Disabilities Act, 42 U.S.C. § 12131 et seq.

(c) Every building which houses a county election commission office shall be accessible to elderly voters and voters with disabilities by construction of ramps or other appropriate means.

(d) (1) All voting precincts shall be made accessible to elderly voters and voters with disabilities, unless the state election commission and state election coordinator shall, in their sole discretion, determine that the precinct cannot reasonably be made accessible to the elderly voters and voters with disabilities.

(2) Each county election commission shall furnish to the coordinator of elections, at the coordinator of election's request, a listing setting forth which polling places in the county are accessible and which are not. If a building suitable for use as a polling place which is accessible is available, such building shall be designated as the polling place for that voting precinct.

(e) (1) Not later than forty-five (45) days before any election, the county election commission shall publish in a newspaper of general circulation a notice advising any elderly voter or voter with a disability that if such voter's polling place is inaccessible, such voter has the right to vote early by absentee ballot or at the election commission office on election day.

(2) (A) Elderly voters or voters with disabilities assigned to vote in precincts wherein the polling place is not accessible may vote at the election commission office on election day. Such voter shall complete an affidavit at the election commission office stating that such voter's designated voting location, to the best of the voter's knowledge, does not comply with Public Law 98-435 of the 98th Congress. The affidavit must be received by the county election commission not less than ten (10) days prior to the first election in which the elderly voter or voter with a disability plans to vote at the election commission office on election day. The election commission shall maintain a record of all affidavits completed pursuant to this subsection (e) and shall not require a voter to complete more than one (1) such affidavit unless the voter's precinct changes from the precinct cited in the affidavit on file. Upon receipt of such affidavit, the administrator of elections shall remove the voter's duplicate permanent registration card from the precinct binder and place the same in an alphabetical book to be used at the election office on election day. The election commission may allow persons voting hereunder to vote on paper ballot or on voting machines, in the discretion of the voting commission.

(B) As an alternative to voting at the election commission office on election day, an elderly voter or voter with a disability assigned to vote in a precinct where the polling place is inaccessible may vote by absentee ballot or during the early voting period subject to the provisions of § 2-2-115(b)(7).

(C) (i) Each county election commission shall be responsible for notifying the officer of election on election day of any elderly voter or voter with a disability who votes at the election commission office.

(ii) The state election coordinator shall ensure that each county election commission takes the necessary steps to notify the voting precinct of the elderly voter or voter with a disability of the filing of the voter's affidavit for future elections.

(f) The state election coordinator shall ensure that each county election commission takes the necessary steps and secures adequate facilities and supplies to carry out the requirements of this section.

(g) All the rights given and provisions made under this section are in addition to any voting rights or procedures which already are in existence relative to elderly voters or voters with disabilities, and no provision or part hereof shall be deemed to restrict or diminish any such rights or procedures.






Part 2 - Times of Elections

§ 2-3-201. Hours of election.

(a) Polling places shall be open for voting for a minimum of ten (10) continuous hours but no more than thirteen (13) hours. All polling places in counties in the eastern time zone shall close at eight o'clock p.m. (8:00 p.m.) prevailing time and polling places in counties in the central time zone shall close at seven o'clock p.m. (7:00 p.m.) prevailing time.

(b) (1) At least fifteen (15) days before the date of each election, the county election commission shall determine a uniform time for the opening of all polling places in the county.

(2) (A) All polling places shall open at eight o'clock a.m. (8:00 a.m.) prevailing time in counties having a population according to the 1970 federal census or any subsequent federal census of:

.....................

not less than....................nor more than

63,700......................63,800

28,200......................28,300

24,200......................24,300

23,475......................23,500

.....................

(B) In any county having a population of not less than one hundred twenty thousand (120,000) according to the 1970 federal census or any subsequent federal census, all polling places shall open by eight o'clock a.m. (8:00 a.m.) prevailing time, but nothing shall prevent an earlier opening time in the discretion of the county election commission.

(c) In the case of municipal elections in a municipality having a population of not more than five thousand (5,000), according to the 1980 federal census or any subsequent federal census, where there is no opposition for any of the offices involved, the polling places shall open at the hour of ten o'clock a.m. (10:00 a.m.) and close at the hour of six o'clock p.m. (6:00 p.m.).



§ 2-3-202. Judicial and county officers -- Time for election.

Elections for the following offices shall be held at the regular August election when the election immediately precedes the commencement of a full term:

(1) Assessor of property;

(2) Constable;

(3) County clerk and clerks of the circuit and other courts;

(4) County trustee;

(5) District attorney general;

(6) Judges of all courts;

(7) Members of the county legislative body;

(8) Register; and

(9) Sheriff.



§ 2-3-203. General assembly members, congressional representatives, presidential electors, and governor -- Time for election.

Elections for the following offices shall be held at the regular November election when the election immediately precedes the commencement of a full term:

(1) Representative in the general assembly;

(2) Representative in the United States congress;

(3) Senator in the general assembly;

(4) Senator in the United States senate;

(5) Governor; and

(6) Electors for president and vice president.



§ 2-3-204. Elections on questions.

(a) Elections on questions submitted to the people shall be held on dates set by the county election commission but not less than seventy-five (75) days nor more than ninety (90) days after the county election commission is directed to hold the election under the law authorizing or requiring the election on the question. If the election is to be held in more than one (1) county, the county election commissions shall meet and set the date jointly.

(b) Resolutions, ordinances or petitions requiring the holding of elections on questions submitted to the people which are to be held with the regular August election, the regular November election, any regularly scheduled municipal election or the presidential preference primary shall be filed with the county election commission not less than seventy-five (75) days prior to such election.

(c) If the date for an election on a question, as set by a county election commission or by two (2) or more commissions jointly, falls within ninety (90) days of an upcoming regular primary or general election being held in the jurisdiction voting on the question, the commission or commissions may reset the date of the election on a question to coincide with the regular primary or general election, even though this may be outside of the time period established herein. All dates dependent on the date of the election shall be adjusted accordingly and any acts required to be done by these dates shall be performed timely if done in accordance with the adjusted dates.



§ 2-3-205. All elections on same day to be held at same time and place.

All elections held on the same day in a county shall be held during the same hours and in the same polling places in the precincts where the elections are to be held.



§ 2-3-206. Runoff following primary election for municipal office -- Procedure for absentee voting required.

(a) Notwithstanding any provision of this title to the contrary, in any municipality in which the charter of such municipality provides for a runoff election following a primary election for municipal office, such runoff election may be held not less than thirty (30) days following the primary election.

(b) Notwithstanding any provision of this title to the contrary, the county election commission holding such runoff election shall provide a procedure for absentee voting in such election.

(c) Notwithstanding any private act or charter provision to the contrary, when a run-off election is scheduled to be held after a general election in any county having a metropolitan form of government, the run-off election shall be set by the election commission, not less than thirty (30) nor more than forty-five (45) days after the regular election.






Part 3 - Convenience Voting [Effective Until January 1, 2017. See the Version Effective on January 1, 2017.]

§ 2-3-301. Purpose of part -- Pilot projects. [Effective until January 1, 2017. See the version effective on January 1, 2017.]

(a) The purpose of this part is to create a pilot project to determine whether convenient voting centers could successfully be established for local and state elections to make it convenient for voters to vote at centralized voting areas in the county in which the voter is registered regardless of the voter's precinct.

(b) A municipality shall indicate its willingness to participate in such a pilot project by adopting a resolution by a majority vote of its legislative body and forwarding the resolution to the county election commission where the municipality is located.

(c) (1) Following such action by the municipality, a super majority of at least four (4) of the five (5) county election commissioners must approve their willingness to participate in the pilot program if the municipality is selected by the state coordinator of elections for inclusion in the pilot program. This super majority will also be required to establish the number and locations of convenience centers in each county if the municipality is so selected. Unless four (4) out of five (5) county election commissioners vote in favor of participating in the pilot program and the number and location of the convenient voting centers, the voting precincts as described in § 2-3-103 must be utilized.

(2) Following an affirmative vote of the county election commission, the county election commission shall report to the state coordinator of elections its willingness to participate in the pilot program.

(d) The state coordinator of elections shall select one (1) or more municipalities from those counties where the county election commission has voted in favor of participating in the convenient voting center pilot project at their municipal elections to be held in 2011 or, for a municipal election held in 2012, at a time other than with the May primary, the regular August election, the regular November election, or the presidential preference primary.

(e) Approval by the state coordinator of elections shall be limited to any county having a population of:

.....................

not less than.....................nor more than

382,000......................382,100

182,000......................182,030

58,100......................58,200

.....................

or in excess of eight hundred thousand (800,000), all according to the 2000 federal census or any subsequent federal census.



§ 2-3-302. Establishment of convenient voting centers for municipal elections. [Effective until January 1, 2017. See the version effective on January 1, 2017.]

(a) Notwithstanding any law to the contrary, the state coordinator of elections, in collaboration with each county election commission where a municipality or municipalities have been chosen for the pilot project, shall establish a program that allows the county election commission to combine precincts or polling places within the municipality or establish convenient voting centers pursuant to § 2-3-303 for the municipal election scheduled in 2011, or, for a municipal election scheduled in 2012, at a time other than with the May primary, the regular August election, the regular November election, or the presidential preference primary.

(b) If convenient voting centers are used in the election, precinct polling places shall not also be used in that election.

(c) Each convenient voting center used in the pilot project shall have a secure electronic connection, certified by the coordinator of elections, to the computerized voter registration system maintained by the county election commission permitting all voting information processed by any computer at a convenient voting center to be immediately accessible to all other computers at all convenient voting centers in the municipality. The secure electronic connection must be sufficient to prevent any voter from voting more than once and to prevent unauthorized access to the computerized voter registration system.

(d) Each convenient voting center shall meet all applicable federal and state laws including the accessibility requirements of the Help America Vote Act, compiled generally in 42 U.S.C. §§ 15301 et seq.

(e) Chapter 7 of this title applies to all convenient voting centers.



§ 2-3-303. Determination of number of convenient voting centers. [Effective until January 1, 2017. See the version effective on January 1, 2017.]

Taking into consideration all facts and circumstances, the county election commission, which has a municipality participating in the pilot project, shall consult with the coordinator of elections and shall determine the number of convenient voting centers to be used in the municipal election. For every twenty-five thousand (25,000) registered voters, the county election commission shall locate at least one (1) convenient voting center, but in no event shall the election commission establish less than two (2) convenient voting centers within the municipality, unless the municipality participating in the pilot project has less than five thousand (5,000) registered voters, in which case, the election commission may establish less than two (2) convenient voting centers within the municipality. In determining the location of the convenient voting centers, the county election commission may choose not to have its office operate as a convenient voting center during the municipal election, but must consider the density of the municipal population and the geographic dividers which exist within the municipality.



§ 2-3-304. Publication of location of convenient voting centers -- Notification to voters and government officials. [Effective until January 1, 2017. See the version effective on January 1, 2017.]

If the county election commission combines polling places, precincts or establishes convenient voting centers within a municipality pursuant to § 2-3-303, the county election commission shall publish in a newspaper of general circulation the location of the convenient voting centers not less than thirty (30) days before the election. The county election commission shall mail to each voter whose polling place is changed a notice containing a list of the convenient voting centers located within the city. If more than one (1) registered voter is at the same address, then only one (1) notice may be sent to that address. Furthermore, immediately after any establishment of a convenient voting center, the county election commission shall give written notification of the changes to the office of local government, comptroller of the treasury and the coordinator of elections.



§ 2-3-305. Applicability of polling place requirements. [Effective until January 1, 2017. See the version effective on January 1, 2017.]

Section 2-3-107 shall apply to convenient voting centers.



§ 2-3-306. Voting period for convenient voting centers. [Effective until January 1, 2017. See the version effective on January 1, 2017.]

The voting period for all convenient voting centers shall begin on the twentieth day before the day of the election and shall continue through the day of the election. Convenient voting centers shall be closed on all Sundays and state holidays in the voting period.



§ 2-3-307. Commission office hours during early voting period. [Effective until January 1, 2017. See the version effective on January 1, 2017.]

The county election commission office hours during the early voting period established pursuant to § 2-6-103 shall apply to the county election commission office hours during the early voting period under this part where any municipality that is participating in the pilot project created by this part is located.



§ 2-3-308. Evaluation report of pilot projects. [Effective until January 1, 2017. See the version effective on January 1, 2017.]

The state election coordinator shall file a report with the state and local government committee of the senate and the state government committee of the house of representatives by January 31 following any municipal election conducted under the pilot project. The report shall contain the coordinator's evaluation of the pilot project together with the coordinator's recommendations as to whether convenient voting centers should continue on a limited basis or whether they could be implemented statewide in all elections.






Part 3 - Convenience Voting [Effective on January 1, 2017. See the Version Effective Until January 1, 2017.]

§ 2-3-301. Purpose of part -- Pilot projects -- Convenient voting centers. [Effective on January 1, 2017. See the version effective until January 1, 2017.]

(a) The purpose of this part is to create a pilot project to determine whether convenient voting centers could successfully be established for local and state elections to make it convenient for voters to vote at centralized voting areas on election day in the county in which the voter is registered, regardless of the voter's precinct.

(b) A county shall indicate its willingness to participate in such a pilot project by adopting a resolution by a super majority vote of its county election commission. A super majority of at least four (4) of the five (5) county election commissioners must approve their willingness to participate in the pilot program. The super majority vote shall also be required to establish the number and locations of convenient centers in each county. Unless four (4) out of five (5) county election commissioners vote in favor of participating in the pilot program and the number and location of the convenient voting centers, the voting precincts as described in §§ 2-3-102 and 2-3-103 must be utilized.

(c) Upon affirmative vote by the super majority vote of the county election commission, the commission shall submit to the coordinator of elections a project plan for the convenient voting centers. The coordinator of elections shall approve the project plan prior to the county election commission implementing the plan.



§ 2-3-302. Establishment of convenient voting centers for municipal elections. [Effective on January 1, 2017. See the version effective until January 1, 2017.]

(a) Upon approval of the project plan for the convenient voting centers, the county election commission shall create a program that establishes convenient voting centers within the county pursuant to § 2-3-303 for local and state elections scheduled in 2018 after January 1, 2017.

(b) If convenient voting centers are used in the election, the county election commission shall not be limited by the provisions set forth in § 2-3-101(a); provided, that no polling location may be changed within ten (10) days of an election except in an emergency.

(c) Each convenient voting center used in the pilot project shall have a secure electronic connection, certified by the coordinator of elections, to the computerized voter registration system maintained by the county election commission permitting all voting information processed by any computer at a convenient voting center to be immediately accessible to all other computers at all convenient voting centers in the county. The secure electronic connection shall be sufficient to prevent any voter from voting more than once and to prevent unauthorized access to the computerized voter registration system.

(d) Each convenient voting center shall meet applicable federal and state laws, including the accessibility requirements of the Help America Vote Act (42 U.S.C. § 15301).

(e) Chapter 7 of this title applies to all convenient voting centers.



§ 2-3-303. Determination of number of convenient voting centers. [Effective on January 1, 2017. See the version effective until January 1, 2017.]

Taking into consideration all facts and circumstances, the county election commission that has a county participating in the pilot project shall determine the number of convenient voting centers to be used in the county election. For every ten thousand (10,000) registered voters, the county election commission shall locate at least one (1) convenient voting center; provided, that each county election commission shall locate at least two (2) convenient voting centers within a county. In determining the location of the convenient voting centers, the county election commission shall consider the density of the county population, the geographic dividers, and all other facts and circumstances that exist within the county.



§ 2-3-304. Publication of location of convenient voting centers -- Notification to voters and government officials. [Effective on January 1, 2017. See the version effective until January 1, 2017.]

If the county election commission establishes convenient voting centers within a county pursuant to § 2-3-303, the county election commission shall publish in a newspaper of general circulation the location of the convenient voting centers not less than thirty (30) days before the election. The county election commission shall mail to each registered voter a notice containing a list of the convenient voting centers located within the county. If more than one (1) registered voter is at the same address, then only one (1) notice may be sent to that address. Furthermore, immediately after any establishment of a convenient voting center, the county election commission shall give written notification of the changes to the office of local government, the comptroller of the treasury, and the coordinator of elections.



§ 2-3-305. Applicability of polling place requirements. [Effective on January 1, 2017. See the version effective until January 1, 2017.]

Section 2-3-107 shall apply to convenient voting centers.



§ 2-3-306. Voting period for convenient voting centers. [Effective on January 1, 2017. See the version effective until January 1, 2017.]

(a) Convenient voting centers shall be open for voting for a minimum of ten (10) continuous hours but no more than thirteen (13) hours. All convenient voting centers in the eastern time zone shall close at eight o'clock p.m. (8:00 p.m.), prevailing time, and convenient voting centers in the central time zone shall close at seven o'clock p.m. (7:00 p.m.) prevailing time.

(b) At least fifteen (15) days before the date of each election, the county election commission shall determine a uniform time for the opening of all convenient voting centers.



§ 2-3-307. Evaluation report of pilot projects. [Effective on January 1, 2017. See the version effective until January 1, 2017.]

The coordinator of elections shall file a report with the state and local government committee of the senate and the local government committee of the house of representatives by January 31 following any election conducted under the pilot project. The report shall contain the coordinator's evaluation of the pilot project, together with the coordinator's recommendations as to whether convenient voting centers should continue for future elections.



§ 2-3-308. Applicability of pilot project to certain counties based on population. [Effective on January 1, 2017. See the version effective until January 1, 2017.]

This part shall only apply in any county having a population of not less than two hundred sixty-two thousand six hundred (262,600) nor more than two hundred sixty-two thousand seven hundred (262,700), according to the 2010 federal census or any subsequent federal census.









Chapter 4 - Election Officials

§ 2-4-101. Officials conducting elections.

All elections shall be held by election officials appointed under this title.



§ 2-4-102. Appointment of election officials and inspectors.

(a) Not more than sixty (60) days nor less than ten (10) days before each election, the county election commission shall appoint the following minimum number of election officials to hold elections at each polling place: one (1) officer of elections, and three (3) judges. Two (2) of the judges appointed hereunder shall concurrently serve as precinct registrars, in accordance with § 2-12-202. In precincts where voting machines are used, any judge not appointed to serve as a precinct registrar shall concurrently serve as a machine operator for that polling place. Additional precinct registrars and machine operators may be appointed in accordance with § 2-4-105 as necessary to adequately staff the polling place. One (1) machine operator may be appointed to operate no more than two (2) voting machines.

(b) (1) The county election commission may appoint for election day as many inspectors as it may deem necessary.

(2) If a statewide political party has no member on the county election commission and there is not at least one (1) election official appointed from its nominees under § 2-4-106 for each polling place for which it nominates officials, the county election commission shall, on request of the party's county primary board, appoint from that party's nominees under § 2-4-106 one (1) inspector for every thirty thousand (30,000) people in the county according to the 1970 federal census or any later federal census but not less than two (2) inspectors or more than ten (10).

(3) Inspectors represent the commission in its investigation of the conduct of elections. Inspectors shall report any irregularities to the county election commission and the county election commission shall promptly rule on the objections.

(4) No inspector may serve on election day who has not received the instruction provided under § 2-4-108.



§ 2-4-103. Residence qualification of election officials.

(a) Officers of elections, judges, machine operators, precinct registrars and assistant precinct registrars shall be registered voters and shall reside in the county in which they are appointed to serve.

(b) Inspectors shall be registered voters at a polling place in the county and shall be inhabitants of the county.

(c) In counties having a population of less than six hundred thousand (600,000) according to the federal census of 1970 or any later federal census, the county election commission may appoint persons as precinct registrars who shall be registered voters at a polling place in the county and shall be inhabitants of the county.

(d) (1) In counties having a metropolitan form of government, the county election commission may appoint persons as precinct registrars who shall be registered voters at a polling place within each legislative district.

(2) Inspectors shall be registered voters at a polling place in the legislative district in those counties having a metropolitan form of government.

(e) Notwithstanding any other law to the contrary, a county election commission may appoint as an election official a person who has reached seventeen (17) years of age and who meets all other requirements to serve. Nothing in this section shall prohibit a high school student appointed as a poll official from receiving compensation in addition to having an excused absence.



§ 2-4-104. Judges to be of different political parties.

Not more than two (2) of the judges at a polling place may be of the same political party, if persons from different political parties are willing to serve. When primary elections are being held, at least one (1) judge shall be appointed from each party having a primary at the polling place for which the judges are being appointed.



§ 2-4-105. Election officials and inspectors -- Limitation on number from same party -- Exception.

(a) As nearly as practicable, no more than one half (1/2) of the number of election officials at a polling place and no more than one half (1/2) of the whole number of inspectors may be members of the same political party. In applying the rule of this section to inspectors, inspectors whose appointment is required by § 2-4-102 shall not be counted.

(b) In the event that only one (1) political party elects to hold a primary election as authorized under § 2-13-203, then only members of that political party who call the primary shall be appointed to serve at the polls as election officials as required by this title.



§ 2-4-106. Nominations for appointments as election officials -- Appointment by commission.

(a) Each county primary board shall, and each county executive committee may, nominate persons for appointment as election officials, including precinct and assistant precinct registrars.

(b) The county election commission shall appoint such nominees as election officials to meet the requirements of §§ 2-4-102, 2-4-104 and 2-4-105, but when there is an inadequate number of nominees, the county election commission may nominate as many additional persons as may be necessary for appointment.

(c) The nominations made pursuant to this section shall be made thirty (30) days prior to the appointment time, except that this subsection (c) does not apply to counties with a metropolitan form of government.

(d) The county election commission of any county may refuse to appoint any person nominated hereunder if the members of the county election commission of the political party for which the person was appointed are of the opinion that:

(1) Such person is incompetent to hold elections;

(2) Such person failed to serve as directed in previous elections; or

(3) Such person is otherwise, in their opinion, unfit to serve in the election.



§ 2-4-107. Notice of appointment -- Form.

The secretary of the county election commission or the administrator of elections shall notify each official of such official's appointment by mail in substantially the following form:

.....................

To ______________________

You have been appointed by the County Election Commission as a ____________________ (state in what capacity -- judge, etc.) to hold the election at precinct _____, on the day of ____________________, between the hours of _____ a.m. and _____ p.m. If you cannot serve, notify the administrator of elections immediately.

Date ___________________

______________________ Secretary, County Election Commission/Administrator of Elections



§ 2-4-108. Instruction of election officials -- Compensation.

(a) The coordinator of elections shall create minimum standards for educating election officials throughout the state for use by the county election commissions. The standards shall include instructing election officials as to their duties during an election and educating the officials about the election laws of this state.

(b) After the appointment of the election officials pursuant to § 2-4-102, there shall be held in each county, under the direction of the county election commission, at least one (1) instructional meeting for the purpose of training election officials as to their duties during an election. The meeting shall at a minimum meet the standards created pursuant to subsection (a).

(c) The officials for each polling place shall attend the instructional meeting and shall receive, for the time spent in receiving such instructions and qualifying to serve at an election by taking the oath, the sum of ten dollars ($10.00), which is to be paid only if they serve in the election. The compensation may be increased by resolution of the county legislative body.

(d) Notwithstanding any other provisions of this section, the county election commission may limit attendance at instructional meetings to only those persons who are inexperienced or otherwise need the training.



§ 2-4-109. Compensation paid officials for services.

Officers of elections, judges, machine operators, and inspectors shall be paid for their services on election day a minimum of fifty dollars ($50.00). Compensation for such persons shall be paid as soon as possible after the election. The compensation may be increased by the county legislative body.



§ 2-4-110. Filling vacancies -- Notice of appointment.

If a county election commission determines that an official whom it has appointed cannot serve, the commission shall appoint a registered voter of the county to fill the vacancy and shall give the voter notice of such appointment.



§ 2-4-111. Administration of oaths.

The officers of elections may administer oaths in the performance of their duties.






Chapter 5 - Ballots and Supplies

Part 1 - Petitions

§ 2-5-101. Time for filing -- Required signatures -- Failure to file -- Filing office hours -- Prohibited acts -- Death or late withdrawal of candidates.

(a) Candidates shall qualify by filing all nominating petitions, including any duplicate nominating petitions, by the deadlines set out in the schedule in this section. The qualifying deadline for any office not included in this section shall be twelve o'clock (12:00) noon, prevailing time, on the third Thursday in the third calendar month before the election.

(1) Independent and primary candidates for any office to be filled at the regular November election for which a primary is required to be held at the regular August election shall qualify by filing such candidates' nominating petitions no later than twelve o'clock (12:00) noon, prevailing time, on the first Thursday in April.

(2) Independent and primary candidates for any office to be filled in a regular August general election for which a May primary has been called under § 2-13-203 shall qualify by filing their petitions for the August election no later than twelve o'clock (12:00) noon, prevailing time, on the third Thursday in February. In the event no May primary authorized under § 2-13-203 is called for any office to be filled in the regular August general election, then the candidates shall qualify by filing their petitions no later than twelve o'clock (12:00) noon, prevailing time, on the first Thursday in April. In presidential election years, if a political party calls for the county primary in March, the qualifying deadline for candidates in the primary and independent candidates for those offices shall be twelve o'clock (12:00) noon, prevailing time, on the second Thursday in December. Independent candidates for offices which will appear on the county primary ballot shall qualify by filing their petitions at the same time primary candidates qualify.

(3) Candidates in municipal elections held in conjunction with the regular August election shall file their nominating petitions no later than twelve o'clock (12:00) noon, prevailing time, on the first Thursday in April. Candidates in municipal elections held in conjunction with the presidential preference primary election shall file their nominating petitions no later than twelve o'clock (12:00) noon, prevailing time, on the second Thursday in December. Candidates in all other municipal elections shall file their nominating petitions no later than twelve o'clock (12:00) noon, prevailing time, on the third Thursday in the third calendar month before the election.

(4) In counties having a population in excess of six hundred thousand (600,000), according to the federal census of 1970 or any subsequent census, candidates in municipal elections will file their nominating petitions in accordance with time and date as prescribed for the August primary and November general election. When a special election is being held in conjunction with either a municipal August primary or November general election, the time of qualifying for candidates to the office for which the special election is being held shall conform and be governed by the same time and the same date prescribed for the municipal August primary or November general election; but in no way shall the time for qualifying specified by this subdivision (a)(4) be less than the qualifying time prescribed for the special election.

(b) (1) Nominating petitions shall be signed by the candidate and twenty-five (25) or more registered voters who are eligible to vote to fill the office. Nominating petitions for independent presidential candidates shall be signed by the candidate and twenty-five (25) or more registered voters for each elector allocated to the state. Each independent candidate must designate the full number of electors allocated to the state.

(2) The signer of a petition must include the address of the signer's residence as shown on the signer's voter registration card in order for that person's signature to be counted. In the event that the signer of a petition includes information on a nominating petition that exceeds the information contained on such person's voter registration card, the signature shall be counted if there is no conflict between the nominating petition and the voter registration card. If no street address is shown on the signer's voter registration card, that person's signature and address as shown on the voter registration card shall be sufficient. A street address shall be sufficient, and no apartment number shall be required.

(3) A person's regular signature shall be accepted just as the person's legal signature would be accepted. For example, for the purposes of this subsection (b), "Joe Public" shall be accepted just as "Joseph Q. Public" would be accepted.

(c) If a candidate does not file by the deadline specified in this section, or fails to file any duplicate petition required by § 2-5-104 by the deadline specified in this section, or the candidate's petition does not contain the signatures and residential addresses of twenty-five (25) or more registered voters eligible to vote to fill the office, the candidate's name shall not be printed on any official ballot for the election.

(d) Offices in which petitions are to be filed shall be open until four o'clock (4:00 p.m.) prevailing time on the final day of any qualifying period.

(e) The name of any candidate nominated by any political party by any method other than a primary election, for any office to be filled in a regular August election for which a March or May primary has been called under § 2-13-203 shall be certified by the party executive committee to the county election commission or county administrator of elections by the qualifying deadline for the respective primary as provided for elsewhere in this section. If no primary is held, party nominees shall be certified no later than twelve o'clock (12:00) noon, prevailing time, on the first Thursday in April.

(f) (1) It is unlawful for any person to qualify as a candidate in a primary election with more than one (1) political party in which such person seeks the same office.

(2) It is unlawful for any person to qualify as an independent candidate and as a primary candidate for the same office in the same year.

(3) No person defeated in a primary election or party caucus shall qualify as an independent for the general election.

(4) No candidate in a party primary election or party caucus may appear on the ballot in a general election as the nominee of a different political party or as an independent.

(5) No candidate, whether independent or represented by a political party, may be permitted to submit and have accepted by any election commission, more than one (1) qualifying petition, or otherwise qualify and be nominated, or have such candidate's name anywhere appear on any ballot for any election or primary, wherein such candidate is attempting to be qualified for and nominated or elected to more than one (1) state office as described in either § 2-13-202(1) or (2) or in article VI of the Constitution of Tennessee or more than one (1) constitutional county office described in article VII, § 1 of the Constitution of Tennessee or any other county-wide office, voted on by voters during any primary or general election.

(6) It is unlawful for a person to qualify as a candidate for any election if such person has failed to file any required report for which a civil penalty has been imposed under chapter 10 of this title.

(g) (1) If a candidate in a primary election or nonpartisan general election, after the qualifying deadline:

(A) Dies;

(B) Withdraws because of military call up;

(C) Withdraws because of physical or mental disability, such physical or mental disability being properly documented by competent medical authority;

(D) Withdraws because such candidate is forced to change residence by the candidate's employer for a job-related reason;

(E) Is declared ineligible or disqualified by a court or disqualified by the political party executive committee under § 2-5-204;

(F) Is declared disqualified by the peace officer standards and training (POST) commission pursuant to § 8-8-102(e); or

(G) Is declared disqualified by the Tennessee highway officials certification board pursuant to § 54-7-104;

leaving no candidates for nomination or office, additional candidates may qualify for the election or that nomination by filing their petitions as provided by law no later than twelve o'clock (12:00) noon, prevailing time on the fortieth day before the election. If any of these events occur within ten (10) days of the fortieth day, the qualifying deadline shall be twelve o'clock (12:00) noon, prevailing time on the tenth day following the death or withdrawal.

(2) Candidates may withdraw for reasons other than those listed in subdivision (g)(1); however, no additional candidates may qualify.

(h) (1) This subsection (h) shall be known and may be cited as the "Anti-Skullduggery Act of 1991."

(2) Notwithstanding any provision of this section to the contrary, additional candidates may qualify for an office by qualifying as provided by law no later than twelve o'clock (12:00) noon, prevailing time, on the seventh day after the original withdrawal deadline, if an incumbent of such office is a candidate for a primary or a nonpartisan general election and if such incumbent dies or properly withdraws on the last day for qualifying or prior to twelve o'clock (12:00) noon, prevailing time, on the seventh day after the qualifying deadline.

(3) If an incumbent withdraws during the period specified in subdivision (h)(2), the provisions of this subsection (h) shall operate to:

(A) Extend the period to qualify for the primary election of each political party holding a primary for that office;

(B) Extend the period during which a political party that would have been authorized by law to nominate a candidate for the office by a means other than primary election, but did not do so prior to the withdrawal of the incumbent; and

(C) Extend the period a person may qualify for a nonpartisan general election.

(4) Any request to withdraw by such additional candidates shall be filed no later than twelve o'clock (12:00) noon, prevailing time, on the fourth day after the new qualifying deadline.



§ 2-5-102. Nominating petitions -- Form -- Requirements.

(a) Nominating petitions shall be in substantially the following form:

Click here to view form

(b) (1) All nominating petitions required for nomination and election to all congressional, state, county, municipal and political party executive committee offices shall be furnished only by the county election commission office. At the time of issuance of the nominating petitions, the administrator of elections, deputy or a county election commissioner shall type or handwrite in ink at the top of the cover page and each succeeding page of the form the name of the candidate, the office sought by the candidate, including any division, part, district or other identifying number for the office sought, and shall sign and date the form. Additional pages to be attached to a nominating petition may be obtained at a later date; provided, that each additional page must also have the name of the candidate, the office being sought and any identifying number for the office typed or handwritten at the top by the administrator, deputy or election commissioner along with the candidate's signature and the date.

(2) Nominating petitions for offices listed in § 2-13-202 may also be obtained from the office of the coordinator of elections. An employee of the coordinator's office has the same responsibilities as the administrator, deputy and election commissioners in subdivision (b)(1).

(3) The items to be completed under subdivisions (b)(1) and (2) may not be altered, and a petition on which any of these items has been altered may not be accepted in the office in which it is required to be filed in this state. Neither shall any original nominating petition be accepted on which any of the items required to be completed under subdivisions (b)(1) and (2) have been photocopied.

(4) If a county election commission finds it necessary to photocopy the nominating petition, the county election commission shall indicate in the upper right hand corner of each page that the document was photocopied by the county election commission prior to distributing the form to a candidate. Such information shall be typed, stamped or otherwise permanently affixed to the form.

(5) Nominating petitions shall not be issued by any administrator, deputy, county election commissioner or employee of the coordinator's office more than ninety (90) days before the qualifying deadline for the office for which the petition is issued. In any year where reapportionment must occur, the coordinator of elections shall determine the earliest date on which petitions may be issued.



§ 2-5-103. Candidates for statewide elections.

(a) Each independent or primary candidate for an office elected by the voters of the entire state shall file the candidate's original nominating petition in the office of the state election commission and a certified duplicate with the coordinator of elections and with the chair of the party's state executive committee in the case of primary candidates.

(b) The chair of the state election commission shall, no later than twelve (12:00) noon prevailing time on the first Thursday after the deadlines set in § 2-5-101, certify to the chairs of the county election commissions the names of all candidates who have qualified under this section to have their names on the ballots for general or primary elections.



§ 2-5-104. Candidates for other than statewide elections.

(a) Each independent or primary candidate, other than those filing under § 2-5-103, and those filing under subsection (b) or subsection (c), shall file the candidate's original nominating petition with the chair or the administrator of elections of the county election commission in the county in which the candidate is a resident and shall file certified duplicates of the nominating petition with the chairs or administrators of the county election commissions in all counties wholly or partially within the area served by the office which the candidate seeks.

(b) (1) Each independent or primary candidate for the office of representative to the United States congress shall file the candidate's nominating petitions as a candidate for an office elected by the voters of the entire state would file the candidate's nominating petitions under the provisions of § 2-5-103.

(2) However, any independent and primary candidate for the office of representative to the United States congress from a district located entirely in one (1) county shall file the candidate's nominating petitions under the provisions of this section.

(c) Each candidate for municipal office shall file the candidate's original nominating petition with the county election commission where the municipality is located. If the municipality is located in more than one (1) county, the candidate shall file the nominating petition with the county election commission of the county responsible for holding the election pursuant to § 6-53-101.



§ 2-5-105. Certification of political party nominees.

Political party nominees are qualified by certification of their names as nominees under chapter 8 of this title or §§ 2-13-101 -- 2-13-205.



§ 2-5-106. Certification of attorney on nominating petition.

(a) Any person seeking election to any office that is required by law to be held by an attorney shall certify on the person's nominating petition for such office that such person is licensed to practice law in this state, and shall place on such petition the person's supreme court registration number.

(b) Any person failing to comply with this section shall be disqualified from having the person's name placed on the election ballot for such office.



§ 2-5-107. Inapplicability of part to certain retention elections.

This part shall not apply to a retention election in which a judge of the supreme court, the court of appeals, or the court of criminal appeals seeks election to fill the office to which the incumbent judge was appointed and confirmed. Title 17, chapter 4, part 1 shall govern such elections.



§ 2-5-151. Petitions for recall, referendum or initiative.

(a) Any governmental entity having a charter provision for a petition for recall, referendum or initiative or any person acting pursuant to such charter provision shall meet the requirements of this section.

(b) Before a petition may be circulated, at least one (1) registered voter of the city or county shall file with the county election commission:

(1) The proper form of the petition; and

(2) The text of the question posed in the petition.

(c) The county election commission shall certify whether the petition is in proper form within thirty (30) days after the filing of the documentation required by subsection (b). The individual or individuals filing the petition shall have fifteen (15) days to cure any defects in the documentation required by subsection (b) by filing revised documentation in proper form with the county election commission. The county election commission shall determine within fifteen (15) days whether or not the revised documentation shall be certified for final approval.

(d) Petitions shall be signed by at least fifteen percent (15%) of those registered to vote in the municipality or county. The disqualification of one (1) or more signatures shall not render a petition invalid, but shall disqualify such signatures from being counted towards the statutory minimum number of signatures required in this section.

(e) Upon filing, each completed petition shall contain the following:

(1) The full text of the question attached to each petition;

(2) The genuine signature and address of registered voters only, pursuant to the requirements of § 2-1-107;

(3) The printed name of each signatory; and

(4) The date of signature.

(f) (1) Completed petitions shall be filed with the county election commission within seventy-five (75) days after final certification by the county election commission as required by subsection (c).

(2) In addition, a petition for recall, referendum or initiative shall be filed at least ninety (90) days before a general municipal or county election may be held on the question contained in such petition. The question contained in a petition filed less than ninety (90) days before an upcoming general municipal or county election will be placed on the ballot of the following general municipal or county election.

(g) Any person may request either in person or in writing that the county election commission remove such person's name from a petition. Such request must be made within eight (8) days of filing of the completed petition and before final certification by the county election commission of the petition.

(h) The county election commission shall certify whether or not the completed petition meets all applicable requirements within thirty (30) days of filing of the completed petition.

(i) Upon certification by the county election commission pursuant to subsection (h), the election commission shall publish the question contained in the petition pursuant to § 2-12-111.

(j) This section shall control notwithstanding any statutory provision or charter provision of a municipality or county to the contrary; provided, that any contrary charter provision of a municipality or county which is enacted after July 1, 1997, shall control with respect only to the requirements set forth in subsection (d) relating to the statutory minimum number of signatures required in a petition, and to the provisions of subdivision (f)(1) relating to the seventy-five-day deadline for filing of a petition after final certification by the county election commission.

(k) This section shall control any petition with signatures filed with the county election commission on or after June 25, 1997.

(l) Notwithstanding any other law to the contrary, this section shall not apply to any county having a metropolitan form of government and a population greater than one hundred thousand (100,000), according to the 2000 federal census or any subsequent federal census.






Part 2 - Ballots and Supplies

§ 2-5-201. Printing of ballots.

All ballots used in elections shall be printed and made as provided in this chapter except to the extent that other sections of this title expressly provide otherwise.



§ 2-5-202. Separate general and primary election ballots.

Each county election commission shall have printed separate general and primary election ballots on which shall be only the names of candidates who have qualified and who are to be voted on at the polling place in which the ballots are to be used.



§ 2-5-203. Independent candidates.

Candidates who are not to be placed on ballots as nominees of a political party shall be known as "independent candidates."



§ 2-5-204. Placing of names on ballots -- Withdrawal or disqualification of candidate -- Death of candidate.

(a) Each qualified candidate's name shall be placed on the ballot as it appears on the candidate's nominating petitions unless the candidate dies before the ballots are printed, or unless the candidate requests in writing that the candidate's name not appear on the ballot and files the request with each of the officers with whom the candidate filed nominating petitions or to whom the candidate's nomination was certified as a political party nominee, or unless the executive committee with which a primary candidate filed the original petition determines that the candidate is not qualified under § 2-13-104.

(b) (1) A candidate's request to withdraw shall be filed no later than twelve o'clock (12:00) noon prevailing time on the seventh day after the qualifying deadline for the election. A candidate who qualifies pursuant to § 2-5-101(g)(1) or who is nominated pursuant to § 2-13-204(c) must file any request to withdraw no later than twelve o'clock (12:00) noon prevailing time on the third day after the qualifying deadline.

(2) An executive committee's determination shall be filed with the chair or administrator of elections of each county election commission on whose ballots the candidate's name would otherwise appear no later than twelve o'clock (12:00) noon prevailing time on the seventh day after the qualifying deadline for the election.

(c) If no less than four (4) members of the county election commission vote in the affirmative that a candidate's name on the ballot would be confusing or misleading, the county election commission may require further identifying information or may omit any confusing or misleading portion of the name. In an election where the candidate's name will appear on the ballot in more than one (1) county, this authority shall rest with the state election commission.

(d) No titles may be printed with the candidate's name.

(e) If a candidate dies within forty (40) days before the election, the decedent's name shall remain on the ballot. If the deceased candidate receives the necessary votes to otherwise be elected, then a vacancy shall exist. The vacancy shall be filled as otherwise provided for by law.



§ 2-5-205. Presidential preference primary -- Printing of names on ballot -- Withdrawal of name.

(a) The names of candidates for president of the United States shall be printed on the ballot for the presidential preference primary only if they are:

(1) The names of persons whom the secretary of state, in the secretary of state's sole discretion, has determined are generally advocated or recognized as candidates in national news media throughout the United States. The secretary of state shall submit the names to the state election commission no later than the first Tuesday in December of the year before the year in which the election will be held. If a candidate who has been certified by the secretary of state wishes to be a candidate in the presidential primary of a party other than that for which the secretary of state certified the candidate, the candidate shall signify the candidate's political party preference to the state election commission no later than twelve o'clock (12:00) noon, prevailing time, on the date established in subsection (b), and the candidate's name shall be certified only for the ballot of the candidate's chosen party, as the case may be.

(2) The names of persons for whom nominating petitions, signed by at least two thousand five hundred (2,500) registered voters of the party whose nomination is sought and by the candidate, are filed not later than twelve o'clock (12:00) noon, prevailing time, on the first Tuesday in December of the year before the year in which the election will be held. The nominating petitions shall be filed with the state election commission and certified duplicates with the coordinator of elections and with the chair of the candidate's party's state executive committee. No candidate may enter the presidential primary of more than one (1) statewide political party.

(b) The secretary of state shall advise each of the prospective candidates by the most expeditious means available that, unless a candidate withdraws the candidate's name by twelve o'clock (12:00) noon, prevailing time, on the second Tuesday in December of the year before the year in which the election will be held, the candidate's name will appear on the ballot of the candidate's party in the presidential preference primary. If such a person executes and files with the state election commission an affidavit stating without qualification that the candidate is not and does not intend to become a candidate for president in the forthcoming presidential election, the candidate's name shall not be on the ballot.

(c) The secretary of state shall certify to the county election commissions on the third Thursday in December the names which this section requires to be on the ballot for each political party.



§ 2-5-206. Forms of ballots on voting machines.

(a) Voting machine ballot labels and names of candidates shall be printed in black ink with office titles printed in black or red ink on clear material of such size as will fit the ballot frame and in as plain, clear type as the space will reasonably permit.

(b) All voting machine ballots shall be arranged as follows:

(1) In primary elections, the title of the offices shall be placed vertically on the left or right side of the ballot, and there shall be a vertical column for each political party, and the names of the candidates shall be placed opposite the title of the office for which they are to be selected, in alphabetical order according to the initials of their surname, beginning with the first initial. Each column shall be designated by the name of the political party for that column;

(2) In general elections, the title of the offices shall be placed vertically on the left or the right side of the ballot, and there shall be a vertical column for each political party. Any candidate whose name is to be placed on the ballot by virtue of party nomination shall be listed in the political column of such candidate's party, opposite the title of the office the candidate seeks. One (1) vertical column for independent candidates shall be placed on the ballot and shall appear immediately after the political party columns. The independent candidates shall be listed in alphabetical order according to the initials of their surnames, beginning with the first initial. The independent candidate's name shall be listed opposite the title of the office the candidate seeks. This ballot format shall apply to all voting machine ballots, except in counties using Automatic Voting Machine, Inc. type machines, C.E.S., Votomatic or comparable punch card voting systems, or Shouptronic or other comparable direct recording electronic voting systems. Any county using Automatic Voting Machine, Inc. type machines shall arrange its machine ballots in the following manner, to wit: the title of offices shall be placed in vertical columns and the names of the candidates shall be placed in horizontal columns with each political party having its own columns and the independents being placed in a single column or columns after the political party columns; with such candidates' names being listed alphabetically according to the initials of their surname, beginning with the first initial. The ballot format for C.E.S., Inc., Votomatic, or other comparable punch card systems shall be governed by the rules set out by the coordinator of elections and the state election commission under § 2-9-110. The ballot format for Shouptronic or other comparable direct recording electronic voting systems shall be governed by the rules set out by the coordinator of elections and the state election commission under § 2-9-110. Such rules shall be approved by not less than four (4) members of the state election commission;

(3) If the arrangement as set out in subdivisions (b)(1) and (2) will not fit on the voting machine ballot, the county election commission may arrange the ballot so that the voting machine will accommodate the entire ballot including, without limitation, the arrangement of material in vertical columns with the office appearing first and the candidates for such office listed vertically beneath the office, with political party nominees indicated by (D) or (R) and independent candidates by (I); and

(4) Any county using a punch card format system which places an identifying number on the punch card ballot shall place the corresponding number by each position or name displayed on the ballot pages.

(c) The county election commission of each county shall prepare a sample ballot of all candidates and mail this sample ballot to the coordinator of elections for approval. No ballot shall be printed or funds expended therefor by any county until such approval has been granted. The coordinator of elections must give approval or disapproval within ten (10) days of the receipt of the sample ballot.

(d) If the coordinator of elections or the state election commission fails to correct promptly any alleged defect in any ballot, whether for voting machine, paper ballot, or otherwise, a candidate, the candidate's representative, or other party deemed to have standing may apply to the chancery court in the county wherein the allegedly defective ballot may be used, for any appropriate relief under this code or the rules of civil procedure.

(e) (1) Should there be so many candidates or questions, or both, to be voted upon in any election, as to exceed the capacity of a voting machine, paper ballots shall be provided for each polling place, to hold the entire ballot. Where paper ballots are required to list the entire ballot, the names of all candidates for any one (1) particular office shall be printed on the same paper ballot.

(2) Notwithstanding subdivision (e)(1), in any county where a voting machine will not accommodate the entire ballot, the coordinator of elections may, with the approval of the county election commission, permit the placement of part of the ballot on paper ballots. In considering the priority in which parts of the ballot should be placed on paper ballots, the coordinator shall first permit the placement of the candidates for the court of appeals and the court of criminal appeals on paper ballots. Next, the coordinator shall permit the placement of the unopposed candidates for countywide positions on paper ballots; provided, that no candidate who is unopposed in a primary election shall be placed on paper ballots. In any county having a population of not less than one hundred forty-three thousand nine hundred (143,900) nor more than one hundred forty-four thousand (144,000) according to the 1980 federal census or any subsequent federal census, the coordinator shall permit the placement of candidates in nonpartisan elections for county commission on paper ballots.

(f) The machine shall be so adjusted that when one (1) or more voting pointers equaling the total number of persons to be elected to an office shall have been operated, all other voting pointers connected with that office shall be locked. The machines shall be so adjusted that no voter may vote in more than one (1) party's primary election.



§ 2-5-207. Form of paper ballots.

(a) The state election commission shall establish a uniform maximum and minimum width for all paper ballots. Paper ballots shall be of such length and width as the county election commission deems necessary to contain the offices, names of the candidates, and questions required to be printed, with a stub containing a number.

(b) On the front or back of paper ballots shall be conspicuously printed the words, "Official Ballot for (General) (___________________ Party Primary) Election," followed by the designation of the polling place for which the ballot is prepared, the date of the election, and the names of the members of the county election commission holding the election. The size of the print may not be less than ten (10) point.

(c) All paper ballots for use in a polling place shall be fastened together in convenient numbers in books so that each ballot may be detached and removed separately. Each stub shall be attached to the ballot so that when the ballot is folded, the stub can be detached without injury to the ballot and without exposing its contents. Each stub shall be serially numbered by the printer and no two (2) ballots for use in a single precinct may have the same number. The commission shall keep a record of the numbers of the ballots supplied to each polling place.

(d) (1) On paper ballots, the titles of the offices shall be printed vertically on the left side of the ballot. There shall be a sufficient number of columns to list all political party nominees, independents and uncontested races, each political party and the independents having a column of its own. Any candidate whose name is to be placed on the ballot by virtue of party nomination shall be listed in the political column of the candidate's party, opposite the title of the office the candidate seeks. The independent candidate's name shall also be placed opposite the title of the office such candidate seeks. One (1) column will be left blank for each race, for the purpose of write-in candidates.

(2) Whenever primary elections are being held to select nominees, the names of the candidates shall be listed in alphabetical order, according to the initials of their surname, beginning with the first initial, in the column of their respective political party.

(e) The county election commission of each county shall prepare a sample ballot of all candidates listed in § 2-13-202 and shall mail this sample ballot to the coordinator of elections for approval. No ballot shall be printed or funds expended therefor by any county until such approval has been granted.

(f) The coordinator of elections shall determine distinguishable colors to be used in the printing of the ballot envelopes for early voting and absentee voting. Both envelopes shall include a place for the voter's precinct and district number and a statement for the administrator of elections to sign stating that the voter's signature has been verified and appears to be valid. The absentee voting ballot envelope need not contain a certificate for an attesting official.



§ 2-5-208. Arrangement of material on ballots.

(a) The requirements of this section apply to all ballots.

(b) Immediately following the title of each office shall be printed the words "Vote for one (1)," "Vote for two (2)," according to the number to be elected.

(c) (1) The order of the titles of the offices to be filled or for which nominees are to be chosen shall be substantially as follows:

(A) Presidential and vice presidential electors;

(B) Governor;

(C) United States senate;

(D) United States house of representatives;

(E) Tennessee senate;

(F) Tennessee house of representatives;

(G) Supreme court judge;

(H) Court of appeals judge;

(I) Court of criminal appeals judge;

(J) Circuit court judge;

(K) Chancellor;

(L) Criminal court judge;

(M) District attorney general;

(N) Public defender;

(O) County mayors, including popularly elected mayors of metropolitan county governments;

(P) County legislative offices, including members of the county legislative bodies;

(Q) Assessor of property;

(R) County trustee;

(S) General sessions judge;

(T) Juvenile court judge;

(U) Sheriff;

(V) Clerks of courts;

(W) County clerk;

(X) Register;

(Y) Elective county department offices, including road superintendents or commissioners, school boards and purchasing agents;

(Z) Municipal executive offices;

(AA) Municipal legislative offices;

(BB) Municipal judicial offices; and

(CC) Offices which do not fall into any classification listed in this subdivision (c)(1).

(2) If several offices to be filled are within a single classification, they shall be arranged in alphabetical order.

(3) If any judicial offices listed in subdivision (c)(1) are to be placed on the ballot as a yes/no retention question, the question shall be placed at the end of the ballot.

(d) (1) Notwithstanding any other provision of this chapter or this title, on general election ballots, the name of each political party having nominees on the ballot shall be listed in the following order: majority party, minority party, and recognized minor party, if any. The names of the political party candidates shall be alphabetically listed underneath the appropriate column for the candidate's party. A column for independent candidates shall follow the recognized minor party, or if there is not a recognized minor party on the ballot, shall follow the minority party, with the listing of the candidates' names alphabetically underneath.

(2) On nonpartisan general election ballots and on the political party's primary ballot, the names of all candidates for the same office shall be arranged alphabetically according to the initials of their surnames, beginning with the first initial.

(e) No number may be prefixed before or affixed after the names of candidates for any office so as to designate by number the order in which candidates' names are on the ballot for any office. The limitation set out in this subsection (e) does not prohibit the printing of numerals on the face of punch cards or ballots used with the microvote electronic voting system.

(f) (1) Whenever a question is submitted to the vote of the people, it shall be placed at the end of the ballot, followed by the words "Yes" and "No", so that the voter can vote a preference by making a cross mark (X) opposite the proper word. If a retention judicial question is on the ballot as provided for in subdivision (c)(3), this question shall be placed after the retention judicial question; provided, that whenever the question of a state constitutional amendment is submitted to the vote of the people pursuant to article XI, § 3, paragraph 1 of the Tennessee Constitution, it shall be printed upon the ballot directly after the list of candidates for governor followed by the words "Yes" and "No", so that the voter can vote a preference by making a cross mark (X) opposite the proper word. Any question submitted to the people shall be worded in such a manner that a "yes" vote would indicate support for the measure and a "no" vote would indicate opposition.

(2) (A) If the full statement of a question is more than three hundred (300) words in length, the question shall be preceded by a brief summary of the proposal written in a clear and coherent manner using words with common everyday meanings. Such summary shall not exceed two hundred (200) words in length. The summary shall be written by the attorney general and reporter for questions submitted to the voters of the entire state or of more than one (1) county or by the county attorney of the county in which the question is to be voted upon for questions to be submitted to the voters of one (1) county or any part of a county. The summary for questions submitted to the voters of a municipality shall be written by the city attorney of the municipality in which the question is to be voted upon.

(B) Notwithstanding subdivision (f)(2)(A), if the question is a state constitutional amendment, the question shall be preceded by a brief summary of the proposal written in a clear and coherent manner using words with common everyday meanings. Such summary shall not exceed two hundred (200) words in length. The summary shall be written by the attorney general and reporter.

(g) The ballot for each political party's presidential preference primary shall be headed "Candidates of the Party for President of the United States." Beneath the heading shall be "I declare my preference for candidate for the office of President of the United States to be:" followed by the names of the candidates.

(h) The names of presidential candidates shall be arranged according to political parties, and followed by the words, (giving the name) for president and (giving the name) for vice president. Names of electors need not appear on the ballot.

(i) When there are so many candidates for an office that their names will not all fit either horizontally or vertically on the ballot with the name of the office, the names shall be listed in alphabetical rotation from left to right in each necessary row in the following manner:

(j) Each state primary board shall prescribe a color for its party's primary ballots which shall be uniform throughout the state and different from every other party's.

(k) At the time of qualification for judge of the supreme court, the candidate shall state on the qualifying petition the grand division in which the candidate resides and the particular seat on the supreme court for which the candidate seeks election. The county election commission shall cause the names of the candidates to be arranged on the ballot so as to denote the grand division of the state for which they are seeking to be elected or whether they are candidates from the state at large by prefixing to the names of the candidates the words "eastern," "western" or "middle" division or "the state at large."

(l) On ballots in a referendum election held by a local government, any question submitted to the vote of the people shall be printed followed by the words "Yes" and "No", so that the voter can vote a preference by making a cross mark (X) opposite the proper word. Any question submitted to the people shall be worded in such a manner that a "yes" vote would indicate support for the measure and a "no" vote would indicate opposition.



§ 2-5-209. Number of paper ballots for each precinct -- Number reserved for emergency use -- Use of ballot-on-demand technology.

(a) The coordinator of elections shall determine the minimum number of paper ballots furnished to each precinct on election day and the number of paper ballots to be held in reserve by the county election commission for emergency use.

(b) Any county election commission desiring to use ballot-on-demand technology must have approval by the coordinator of elections sixty (60) days before any election.

(1) The coordinator of elections and the state election commission must provide an approved list of available ballot-on-demand technology vendors from which the county election commission must select for use.

(2) Prior to the county election commission voting to utilize ballot-on-demand technology, the county election commission must hold a public meeting with an opportunity for public comment.

(3) During the public meeting held pursuant to subdivision (b)(2), the county election commission must provide election officials and members of the public who are present an opportunity to have demonstrated to them the ballot-on-demand technology machines and the opportunity to experiment with the ballot-on-demand technology machines being considered for use in the county.



§ 2-5-210. Instruction cards.

The coordinator of elections shall provide the county election commission with instruction cards for each polling place in large, clear type. The instruction cards shall contain full instructions for the guidance of voters in obtaining ballots or admission to voting machines, in casting their votes, in obtaining assistance, and in obtaining new ballots in place of those accidentally spoiled or in moving from an inoperative machine to a functioning one.



§ 2-5-211. Sample ballots.

(a) The county election commission shall provide two (2) sample ballots for each polling place, arranged in the manner of the paper ballots for the polling place where voting machines are not used, but arranged in the form of a diagram showing the part of the face of the voting machine in use at that election where voting machines are used. Sample ballots may be either full or reduced size and shall contain suitable illustrated instructions for voting; provided, that in any county in which the votomatic punch card system is used, the county election commission may use copies of the guide page ballot as sample ballots.

(b) At least five (5) days before the beginning of an early voting period and at least five (5) days before an election, the county election commission shall:

(1) Publish a sample ballot in a newspaper of general circulation. Where voting machines are used, the sample ballot shall be the machine sample ballot. The sample ballot shall contain the names of all candidates and all offices and a statement of all questions on which voters may vote. A sample ballot does not have to be published in a newspaper of general circulation if a sample ballot that complies with this section has been mailed at least five (5) days prior to the beginning of the early voting period to every active registered voter. If more than one (1) registered voter is at the same address, then only one (1) sample ballot may be sent to that address; and

(2) Post a sample ballot on a web site maintained by the county election commission or, if the county election commission does not have or maintain a web site, on the web site maintained by the secretary of state. The sample ballot shall contain the names of all candidates and all offices and a statement of all questions on which voters may vote.



§ 2-5-213. Instruction facilities for voters.

The county election commission shall, where voting machines are used, provide adequate facilities for the instruction of voters prior to each election. The commission shall have in one (1) or more convenient public places a voting machine with samples of ballot labels affixed for the purpose of instructing voters in the operation of the machine. The samples of ballot labels may not contain the names of or names similar to those of candidates in the election.



§ 2-5-214. Ballot boxes.

(a) The county election commission shall furnish for each polling place and for absentee voting at the commission office, locks and standard ballot boxes made of metal or such other material deemed as safe, durable, and secure by the coordinator of elections and the state election commission.

(b) The coordinator of elections shall prescribe the dimensions for such boxes, making allowance for the differences in numbers of voters using paper ballots at the various polling places.

(c) The county election commission shall prescribe and provide the type of lock and seals to be used.



§ 2-5-215. Bound duplicate registration records.

The county election commission shall provide for each polling place at all elections the bound duplicate registration records of all persons registered at the polling place.



§ 2-5-216. Supplies for each polling place.

(a) The county election commission shall provide for each polling place:

(1) Duplicate poll list forms on which to list the names of voters made so that writing on one (1) sheet makes an exact copy on the second sheet, and duplicate poll books;

(2) The application for ballot forms shall contain a certification by the applicant that the applicant is a registered and qualified voter in the precinct in which the applicant is offering to vote and requests a ballot to vote in the election. The application shall contain a space for the initials of the precinct registrar approving the application and for ballot numbers and shall contain a printed application number. If a primary election is being held, the application shall include a place for the voter to indicate the voter's party;

(3) Duplicate tally sheets which shall include the name of each candidate and question to be voted on at the polling place in the order in which they appear on the ballot and blanks for the names of write-in candidates. There shall be a space with each name or question for recording votes by paper ballot and, where voting machines are used, by voting machine and the total vote; and

(4) Duplicate record sheets for counting paper ballots.

(b) If a county is using a computerized voter registration system which has been approved by the coordinator of elections and the state election commission, and if the county legislative body approves by resolution the use of a computer printout instead of the duplicate registration records, the county election commission shall provide for each polling place the following:

(1) (A) A printout containing the names and addresses of all eligible voters at the polling place and a space for the signature of each voter;

(B) Notwithstanding the provisions of subdivision (b)(1)(A), in any county having a population of not less than seventy-seven thousand nine hundred (77,900) nor more than seventy-eight thousand (78,000) according to the 1990 federal census or any subsequent federal census in which a computerized voter registration system which has been approved by the coordinator of elections and the state election commission is in use, the county election commission shall provide for each polling place a printout containing the names and addresses of all eligible voters at the polling place and a space for the signature of each voter. This use of the computerized printout at each polling place instead of both the printout and the duplicate registration records requires an authorizing resolution approved by the county legislative body by a two-thirds (2/3) vote;

(2) The application for ballot forms containing the certification required in subdivision (a)(2); provided, that ballot applications need not be provided in any county which uses Votomatic or a comparable punch card voting system;

(3) Duplicate tally sheets containing the information required in subdivision (a)(3); and

(4) Duplicate record sheets for counting paper ballots.



§ 2-5-217. Ballot boxes paid for by state.

All ballot boxes shall be paid for by the state.



§ 2-5-218. Ballot supplies for persons with visual impairments.

(a) All nominating petitions, instruction cards, application for ballot forms, and the rules and regulations regarding qualifying for public office may be made available in large print, and in recorded form for citizens of Tennessee with visual impairments. The above named documents and recordings must be available only at the main county election commission office.

(b) The state's share of the funding for the implementation of this section shall be derived from state taxes currently being shared with local governments.



§ 2-5-219. Candidates nominated by write-in votes -- Withdrawal of name.

(a) Notwithstanding any other general law, or special act, or municipal charter to the contrary, no write-in candidate in a primary election for a position as a county or municipal official shall have such candidate's name placed upon the ballot in the election for such position unless such candidate received not less than twenty-five (25) votes.

(b) If a candidate is nominated as prescribed in subsection (a) by write-in votes, such a nominated candidate may withdraw from the nomination by filing a letter of withdrawal with the county election commission not later than ten (10) days after the primary election wherein such candidate was nominated.









Chapter 6 - Absentee Voting

Part 1 - Purpose and Early Voting

§ 2-6-101. Purpose of chapter and part -- Construction.

(a) The purpose of this chapter is to provide a means for qualified voters to cast their votes when they would otherwise be unable to vote.

(b) The purpose of this part is to establish an early voting period when eligible registered voters may vote before an election at the county election commission office or another polling place appropriately designated by the county election commission.

(c) To prevent fraud in an election, strict compliance with the provisions of this chapter is required.



§ 2-6-102. Early voting applications -- Ballots -- Time for voting.

(a) (1) A voter who desires to vote early shall go to the county election commission office or another polling place appropriately designated by the county election commission within the posted hours not more than twenty (20) days nor less than five (5) days before the day of the election. A voter desiring to vote in the early voting period shall sign an application for a ballot.

(2) The state coordinator shall supply or approve the form of the application for a ballot.

(b) (1) Except as provided in subdivision (b)(2), in the case of a municipal election not held in conjunction with any primary election, the regular August or November general elections, or any special primary or special general election for state or federal offices, if there is no opposition, including any write-in candidate that has filed the appropriate notice pursuant to § 2-7-133(i), for any of the offices involved, there shall not be an early voting period.

(2) Subdivision (b)(1) shall not apply to municipal elections held in the largest municipality located in a county having a metropolitan form of government which has a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census.

(c) Notwithstanding subdivision (a)(1), when a presidential preference primary is held or an election is held at the same time as a presidential preference primary, a voter who desires to vote early for such elections shall go to the county election commission office within the posted hours not more than twenty (20) days nor less than seven (7) days before the day of the election.

(d) In the case of a special general election, if there is no opposition, including any write-in candidate that has filed the appropriate notice pursuant to § 2-7-133(i), for any of the offices involved and no other items are on the ballot, there shall not be an early voting period.



§ 2-6-103. County election commission office hours.

(a) (1) The county election commission office or another polling place appropriately designated by the county election commission shall be open a minimum of three (3) consecutive hours each weekday including Saturdays between the hours of eight o'clock a.m. (8:00 a.m.) and six o'clock p.m. (6:00 p.m.) prevailing time during the period provided to apply to vote early. For a municipality with a population of less than five thousand (5,000), according to the 1990 federal census or any subsequent federal census, the municipal governing body may determine the Saturday schedule of early voting for municipal elections.

(2) If the proper notice under subsection (c) is made, a county election commission may close its office on a state holiday during the period established for early voting.

(b) (1) On at least three (3) days during the early voting period for those offices listed in § 2-13-202, or for any state or federal election, the county election commission office shall remain open between four-thirty p.m. (4:30 p.m.) and seven o'clock p.m. (7:00 p.m.), and on at least one (1) Saturday during the same period the office shall be open from eight o'clock a.m. (8:00 a.m.) to four o'clock p.m. (4:00 p.m.). The county election commission shall determine the appropriate dates for both late and regular hours at the commission office. This subsection (b) shall apply only to those counties with a population in excess of one hundred fifty thousand (150,000), according to the 1970 census.

(2) In counties affected by this subsection (b), this subsection (b) shall also apply to municipal elections for the principal municipality of the county. For such municipal elections, the municipal governing body and the county election commission shall jointly determine the appropriate dates for additional hours. The municipality shall be responsible for the costs of such additional hours.

(c) Notice of the office hours shall be given by the county election commission not less than twenty-five (25) days prior to the day of election by publication in a newspaper of general circulation.



§ 2-6-104. Voting machines for early voting.

(a) A county election commission may use voting machines for early voting. The county election commission shall choose one (1) of the following options for its method of early voting:

(1) Place all races on a machine ballot;

(2) Place some of the races on a machine ballot and part of the races on a paper ballot; or

(3) Place all races on a paper ballot.

(b) (1) No single mechanical lever machine may have more than nine hundred ninety-nine (999) voters using a single machine during the early voting period.

(2) No single direct recording electronic (DRE) voting system may have more than nine thousand nine hundred ninety-nine (9,999) voters using a single machine during the early voting period.

(c) The county election commission shall secure each voting machine used in early voting to prohibit tampering and shall also provide maximum security that allows no other person, except for persons designated by the election commission or the administrator of elections, to have access to the room or facility in which the voting machines, ballots and other election supplies are stored.

(d) The coordinator of elections shall, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, promulgate rules and regulations for use of voting machines for early voting. These rules and regulations shall include appropriate provisions for the security of the machines.



§ 2-6-105. Voter assistance -- Attestation.

Persons voting early are entitled to the same assistance in voting they would be entitled to if they appeared to vote on election day. The procedures under § 2-7-116 govern how assistance should be given.



§ 2-6-106. Voter unable to write signature or make mark.

If an applicant or voter is so disabled that the applicant or voter cannot write a signature or make a mark where required, the action of the person who offers assistance shall be witnessed by one (1) additional person. Both the person giving assistance and the witness shall sign their names and provide their addresses.



§ 2-6-107. Application and supplies limited.

The election commission shall furnish only one (1) application for early voting or one (1) set of early voting supplies to any voter unless the voter notifies the commission that the voter has spoiled the application or notifies the commission that the voter has not received the application or voting supplies. If so, the commission shall supply the voter with a subsequent application or supplies. The commission shall note on the records that a subsequent application or supplies have been sent.



§ 2-6-108. Attesting officials.

In each county, the county election commissioners of the minority party may appoint one (1) early voting deputy who shall receive as compensation for each day spent in such service the same pay as an election official in the county for which such person is appointed.



§ 2-6-109. Verification of signature -- Voting -- Affidavits -- Voting booths.

(a) (1) Upon completion of the application, the administrator of elections shall compare the signature of the voter with the signature on the voter's permanent registration record, or other evidence of identification if computerized duplicate registration records are used, and shall endorse on the application that the two (2) signatures are, or are not, the same. The administrator shall make a determination whether the voter's address is different from the address on the voter's permanent registration record or if the registration is in inactive status. If the voter has changed residence, or the voter's registration is inactive, the administrator shall follow the procedures for voting pursuant to § 2-7-140. Upon determination that the voter is entitled to vote early in the election, the administrator shall hand to the voter, after recording the ballot number on the voter's permanent registration record:

(A) Instructions; and

(B) One (1) early voting ballot or one (1) primary early voting ballot or both.

(2) In a computerized county, the administrator may record the ballot number on the computer-generated duplicate registration record or the voter's application to vote.

(b) The voter shall show the unmarked ballot to the early voting official, mark the ballot in secret at the place provided in the commission office, either fold the ballot or place it in a secrecy sleeve provided by the election commission in order to preserve the secrecy of the ballot, and return to the early voting official.

(c) (1) The early voting official shall direct the voter to the correct general election early voting ballot box and/or party primary early voting ballot box according to the election and precinct in which the voter voted. The voter shall deposit the ballot in the appropriate ballot box or boxes.

(2) Except in cases in which computerized duplicate registration records are used, the attesting official shall, in the presence of the voter, note on the voter's duplicate permanent registration record that the voter has voted early in the election and in every case, including those counties in which computerized duplicate registration records are used, record the voter's name on the early voting poll book for each election in which the voter voted.

(3) In those counties in which computerized duplicate registration records are used, the attesting official shall update the voter's computerized voter history by making the appropriate data entry.

(d) A county election commission may use any voting machine authorized for use under chapter 9 of this title for early voting.

(e) The county election commission must provide a place where the voter may mark the ballot in complete secrecy and privacy.



§ 2-6-110. Early voting application -- Uniform forms.

The coordinator of elections shall adopt a uniform form for each county election commission for an application for early voting.



§ 2-6-111. Filling out application to vote early.

The administrator of elections shall fill out the application to vote early except for the applicant's signature or mark.



§ 2-6-112. Satellite voting location -- Option not to have early voting.

(a) Upon the request of a municipality, for elections at a time other than the regular August or regular November election, the county election commission shall establish a satellite voting location for early voting within the corporate limits of such municipality. The municipality shall be responsible for the costs of such voting location.

(b) Upon the request of a municipality that has established a satellite voting location under subsection (a), the county election commission may choose not to have early voting at the county election commission office.



§ 2-6-113. Designation of satellite location outside boundaries of one of counties where municipality lies in two or more counties.

Notwithstanding any law to the contrary, if a municipality is located within two (2) or more counties of the state, then the county election commissions of each respective county may, by written mutual agreement of the counties, designate one (1) satellite location for early voting outside the boundaries of one (1) of the respective counties; provided, that the location for early voting is within the limits of the municipality and within five hundred feet (500') of the county boundary line.






Part 2 - Absentee Voting

§ 2-6-201. Methods of voting absentee.

A registered voter in any of the following circumstances may vote absentee by mail in the procedures outlined in this part:

(1) Persons Outside of County. If the voter will be outside the county where the voter is registered during the early voting period and on election day during all the hours the polls are open for any reason other than the fact that the voter will be imprisoned;

(2) Students and Spouses Outside of County. If a voter is enrolled as a full-time student in an accredited college, university or similar accredited institution of learning in this state which is outside the county where the voter is registered. This provision also applies to the spouse of the student who resides with the student;

(3) (A) Permanent Absentee Voting Register. The county election commission shall establish a permanent absentee voting register for any person who is, because of sickness, hospitalization or physical disability unable to appear at either the commission office or at the person's polling place for the purpose of voting. To be eligible for placement on the register, a voter shall file a statement by the person's licensed physician with the county election commission stating, under the penalty of perjury, that in the physician's professional medical judgment, the patient (voter) is medically unable to appear at the polling place to vote and is medically unable to go to the commission office for the purpose of early voting. The voter shall file the physician's statement and the application not less than seven (7) days before the election. The administrator of elections shall attach the physician's statement to the voter's permanent registration record. Without any further request, the administrator shall send to each person placed on the permanent absentee voting register an application for an absentee ballot for each election in which the person may vote;

(B) Residents of Certain Institutions. In the case of individuals who are full-time residents of any licensed nursing home, home for the aged or similar licensed institution providing relatively permanent domiciliary care, other than a penal institution, outside the voter's county of residence, the procedure for voting shall substantially follow the provisions established in subdivision (3)(A) for voters on the permanent absentee voting register, or the voter may vote under the procedures established in subdivision (1) for voters outside of the county;

(4) Jurors. If an individual expects to be unable to appear during the early voting period or at the polling place on election day because the person is serving as a juror for a federal or state court;

(5) Persons Over 65 -- Persons Hospitalized, Ill or Disabled. (A) A person sixty-five (65) years of age or older when the person requests to vote absentee; provided, however, that between May 21, 2012, and July 1, 2017, a person sixty (60) years of age or older may vote absentee, when the person requests to vote absentee;

(B) The person is a voter with a disability as defined in § 2-3-109, and the voter's polling place is inaccessible;

(C) The person is hospitalized, ill or physically disabled, and because of such condition, the person is unable to appear at the person's polling place on election day; or

(D) The person is a caretaker of a hospitalized, ill or disabled person;

(6) Candidates for Office. Without stating any reason therefor, if the voter is a candidate for office in the election for which the voter seeks to cast an absentee ballot;

(7) Election Officials -- Election Commission Members or Employees. If the person is an election official or a member or employee of the election commission on election day;

(8) Observance of a Religious Holiday. If the voter cannot appear during the early voting period or at the polling place because of observance of a religious holiday; or

(9) Persons Possessing a Valid Commercial Driver License or Transportation Worker Identification Credential. A voter who possesses a valid commercial driver license or a valid transportation worker identification credential and who certifies that the voter:

(A) Will be working outside of the county or state where the voter is registered during the early voting period and on election day during all the hours the polls are open; and

(B) Has no specific out-of-county or out-of-state location to which mail may be sent or received during such time;

may complete an application to vote absentee by mail at the voter's county election commission office or complete an absentee by-mail application pursuant to § 2-6-202(a)(3); provided, that if applicable, such voter satisfies the requirements of § 2-2-115(b)(7). In order for the absentee application to be processed, the voter must provide a photocopy of the commercial driver license or transportation worker identification credential, the commercial driver license number on the voter's current commercial driver license, if applicable, and provide a current residential address and a mailing address to which the ballot shall be mailed. This subdivision (9) also applies to the spouse of the person who possesses the commercial driver license.



§ 2-6-202. Voting absentee -- Applications -- Ballots.

(a) (1) A voter who desires to vote absentee shall request an absentee ballot not more than ninety (90) and not later than seven (7) days before the election;

(2) A voter who will be outside of the state on election day and during the period established for early voting may complete an application to vote absentee at the voter's county election commission office;

(3) A voter may also request from the county election commission office an application to vote absentee. A voter may make the request or submit an application to vote by mail, facsimile transmission or e-mail with an attached document that includes a scanned signature. For a voter to use a facsimile transmission, an election commission shall have a facsimile machine physically located in the election commission office. The request shall be in writing over the voter's signature. The request serves as an application for a ballot if the request contains the following information:

(A) The name of the registered voter;

(B) The address of the voter's residence;

(C) The voter's date of birth;

(D) The voter's social security number;

(E) The address to mail the ballot outside the county, except as provided in § 2-6-201(9);

(F) The election the voter wishes to participate in; and

(G) The reason the voter wishes to vote absentee.

(4) This subsection (a) does not and may not be construed to require a county election commission to purchase or obtain a facsimile machine.

(b) Upon receipt of a written request, the administrator of elections shall compare the signature of the voter with the signature on the voter's registration record in whatever form. If the signatures are the same and if the required information is provided, the administrator shall mail the voter a ballot in accordance with subsection (d). If the signatures are not the same, the administrator shall reject the application or request. If the required information is not provided, the administrator shall send the voter by mail or facsimile an application for a ballot.

(c) (1) The coordinator of elections shall either supply to a county election commission the forms for applications for ballots or approve the usage of a county's forms.

(2) The election commission shall furnish only one (1) application for absentee voting or one (1) set of absentee voting supplies to any voter unless the voter notifies the commission that the voter has spoiled the application or notifies the commission that the voter has not received the application or voting supplies. If so, the commission shall supply the voter with a subsequent application or supplies. The commission shall note on the records that a subsequent application or supplies have been sent.

(3) A person who is not an employee of an election commission commits a Class E felony if such person gives an application for an absentee ballot to any person.

(4) A person who is not an employee of an election commission commits a Class A misdemeanor if such person gives an unsolicited request for application for absentee ballot to any person.

(5) Unless otherwise required by federal law, the county election commission shall retain a spoiled application for a ballot for six (6) months.

(6) Any information regarding absentee requests and applications shall be confidential and not subject to the open records law, compiled in title 10, chapter 7, until the end of the early voting period.

(d) (1) Upon receipt of a completed application, the administrator shall verify the signature of the voter by comparing it with the signature on the voter's registration record in whatever form. The administrator shall make a determination whether the voter's address is different from the address on the voter's permanent registration record or if the registration is in inactive status. If the voter has changed residence, or the voter's registration is inactive, the administrator shall follow the procedures for voting pursuant to § 2-7-140. If the administrator determines that the voter may vote absentee, the administrator shall record the ballot number on the voter's application to vote and mail the voter the following:

(A) Instructions;

(B) One (1) absentee ballot or one (1) primary absentee ballot, or both;

(C) One (1) absentee ballot envelope for each election in which the voter will vote; and

(D) A larger envelope, unsealed, which shall bear upon its face the name and address of the county election commission to which the voter shall mail the completed materials.

(2) An administrator may not mail any of the materials with the address "general delivery."

(3) An administrator may not process an application for a ballot received after the seventh day before an election.

(e) After receiving the absentee voting supplies and completing the ballot, the voter shall sign the appropriate affidavit under penalty of perjury. The effect of the signature is to verify the information as true and correct and that the voter is eligible to vote in the election. The voter shall then mail the ballot.

(f) The election commission shall furnish only one (1) set of absentee voting supplies to any voter unless the voter notifies the commission that the voter has spoiled the supplies or notifies the commission that the voter has not received the supplies. If so, the commission shall supply the voter with a subsequent set of supplies. The commission shall note on the records that subsequent supplies have been sent. Unless otherwise required by federal law, the county election commission shall retain a spoiled ballot for six (6) months.

(g) Upon receipt by mail of the absentee ballot, the administrator shall open only the outer envelope and compare the voter's signature on the application with the voter's signature on the appropriate registration record. Upon determining that the voter is entitled to vote, the administrator shall note on the voter's absentee ballot envelope that the voter's signature has been verified. This signature verification is the final verification necessary before the counting board counts the ballots. The administrator shall also record that the voter has voted absentee in the election and in every case, including those counties in which computerized duplicate registration records are used, shall record the voter's name on the absentee poll book for each election in which the voter voted. In those counties in which computerized duplicate registration records are used, the administrator shall update the voter's computerized voter history by making the appropriate data entry. The administrator shall then immediately deposit the absentee ballot envelope in the general election absentee ballot box or in the party's primary absentee ballot box as the case may be.



§ 2-6-203. Filling out application to vote by mail and voter's affidavit.

The voter may have anyone the voter chooses write the voter's request for an absentee ballot or for an absentee voting by mail application or write out the voter's absentee voting by mail application except for the voter's signature or mark.



§ 2-6-204. Rejected applications and ballots.

(a) (1) If a voter fails to provide required information on an absentee voting by mail application, the administrator shall mark the application "Rejected" and return it to the voter immediately by mail with a red circle marked around the space provided for the required information. The voter may then return the same application after supplying the required information.

(2) If a voter refuses to provide required information on any absentee voting application, the administrator shall mark the application "Rejected" and write the reason for rejection on the application. Notice of rejection shall immediately be given in writing to the applicant.

(3) If the administrator determines that an applicant is ineligible to vote absentee, the administrator shall mark the application "Rejected" and write the reason for rejection on the application. Notice of rejection shall immediately be given in writing to the applicant.

(b) If upon receipt of any absentee ballot the administrator determines that the ballot is not entitled to be cast under this title, the administrator shall mark the absentee ballot envelope "Rejected," write the reason for the rejection on the envelope, and sign it. The absentee ballot envelope, unopened, shall be placed in a container of rejected absentee ballots for the election. Notice of the rejection shall immediately be given in writing to the voter.



§ 2-6-205. Absentee voting for voters registered as nonresident property owners.

In the case of individuals who, pursuant to § 2-2-107(a) are registered to vote in a municipality as nonresident property owners, the municipal legislative body may, by ordinance, direct such voters to cast the municipal ballots as absentee by mail ballots. Any municipal ordinance adopted pursuant to this section must be adopted and filed with the county election commission office no later than sixty (60) days before the election. Upon the filing of the municipal ordinance, a nonresident property owner may not thereafter vote in the election except by absentee ballot. No later than forty-five (45) days before the election, the election commission shall mail a notice to each voter registered as a nonresident property owner of the municipality advising the voter of the voting process and include an application for ballot for the municipal election. The election commission shall maintain a record of the municipal ordinance and shall not require a municipality to adopt subsequent ordinances, unless the municipality has repealed such ordinance since the last election.






Part 3 - General Provisions

§ 2-6-301. Duplicate registration form filed in binder -- Computerized reports -- List posted.

(a) In all counties, the attesting official shall update the voter's computerized voter history by making the appropriate data entry. Upon issuance of an absentee ballot, the voter may not thereafter vote in the election except by absentee ballot; provided, however, that if the ballot is issued pursuant to § 2-6-502 this subsection (a) does not apply.

(b) All absentee voting applications shall be filed alphabetically by election day in a binder and kept in the county election commission office as a public record through election day. As an alternative, a county election commission may maintain, on a daily basis, absentee voting applications as part of a computer-generated report. Such report is a public record.

(c) The county election commission shall furnish each polling place with a certified copy of a complete alphabetical list of its absentee voters for each election, and the copy shall be displayed at the polling place throughout the voting hours on election day.



§ 2-6-302. Central absentee ballot counting board.

(a) (1) The county election commission shall appoint registered voters of the county to constitute a central absentee ballot counting board to count the ballots cast under this chapter.

(2) The board shall consist of one (1) officer of elections and three (3) judges appointed subject to § 2-4-104. To count the ballots properly and with reasonable speed the commission may, if necessary, appoint additional judges subject to § 2-4-105.

(3) The board shall be assisted by the administrator of elections or other personnel of the county election commission.

(4) The officer and judges shall be compensated at the same rate as other election officials.

(5) The counting board shall be located at a location designated by the county election commission. Notice of the location shall be published in conjunction with the notice of election required by § 2-12-111(c) and shall not be changed except in the event of an emergency.

(b) If the county election commission determines that there are fewer than one hundred (100) absentee ballots to be counted, the county election commission may act as the central absentee ballot counting board without additional compensation.



§ 2-6-303. Delivery of poll books and other records to board -- Process of ballots.

(a) (1) No later than four (4) hours prior to the closing of polls for all regularly scheduled November elections and no later than two (2) hours prior to the closing of polls for all other elections, or at such earlier time after the polls open as the county election commission may direct, on election day, the county election commission shall deliver the locked and sealed absentee ballot boxes and their keys to the counting board in the commission office.

(2) The county election commission shall also deliver to the counting board the poll books prepared by precinct by the administrator of elections as the absentee ballots were received, the binder of rejected absentee ballots by precinct, the absentee voting binder of duplicate permanent registration records by precinct, and any other supplies necessary or useful in the performance of the counting board's duties. However, in those counties in which computerized duplicate registration records are used, the administrator shall be relieved of the duty to deliver the absentee voting binder of duplicate permanent registration records by precincts. In counties in which computerized duplicate permanent registration records are used, the county election commission shall deliver to the counting board a printed list, arranged by precinct, of those voters who voted or requested an absentee ballot.

(b) Any absentee ballot received by mail by the county election commission before the closing of the polls shall be processed as were absentee ballots received before election day. For ballots received after the ballot boxes are turned over to the counting board, the administrator shall not record the voters' names on the poll books or note that they voted on their duplicate permanent registration records but shall deliver the ballots to the counting board immediately after determining whether the ballots are entitled to be cast.



§ 2-6-304. Procedure of counting board.

(a) (1) The absentee ballot counting board shall unlock and open each ballot box in the presence of a majority of the judges and break the seals upon verification that the numbers are the same. All of the sealed absentee ballot envelopes with attached affidavits and early voting ballots shall be removed from the respective ballot boxes. If there is no challenge to a ballot, the counting board shall tear the affidavit from the absentee ballot envelope leaving the envelope sealed. All affidavits so removed shall be gathered together and placed in envelopes provided for that purpose for each election being held.

(2) A majority of the counting board officials shall certify the envelopes for each precinct in substantially the following form:

.....................

Affidavits removed from sealed absentee ballots of ___________________ absent voters who voted in the ___________________ precinct in the ___________________ election on the _____ day of __________, 20 _____, in ___________________ County, State of Tennessee. We hereby certify that we have sealed this envelope before opening any of the sealed absentee ballot envelopes containing ballots.

_________________ _________________

Name and Title......................Name and Title

_________________ _________________

Name and Title......................Name and Title

(b) If any absentee ballot is rejected for any reason by the administrator of elections or by the counting board, such absentee ballot envelope shall not be opened nor its affidavit removed, but it shall be marked "Rejected" across its face with the reasons for rejection written on it and signed by each official who rejected it. It shall then be placed in the container of rejected absentee ballots. A list shall be made of such rejected ballots, and the administrator shall notify the voters by mail of the rejection.

(c) The counting board official shall then open the sealed absentee ballot envelopes, remove the absentee ballots and count and record the absentee ballot votes and the early voting ballot votes. In no event may the votes for any candidate be totaled until after all polls in the county are closed.

(d) When a counting board receives ballots which the county election commission received on election day before the close of the polls, it shall write on the voter's duplicate permanent registration record that the voter has voted absentee in the election and record the voter's name on the absentee poll book. At the close of the polls the counting board shall make a certificate for such ballots substantially in the form of the certificate required by subsection (a).

(e) If a county election commission authorizes the use of a mechanical or electronic voting machine for early voting, the commission shall remove the vote totals according to rules promulgated by the coordinator of elections. Votes must be removed from the machines in such a manner so that no vote totals can be associated with any candidate at the time of removal. In addition, the election commission shall be required to provide notice to all candidates and political parties of the place and time when the vote totals will be removed from those voting machines. In no event may the votes for any candidate be totaled until after all polls in the county are closed.

(f) Not later than forty-five (45) days after an election, the chair of the county election commission shall certify the results of absentee balloting to the state election coordinator. Failure to so certify shall be grounds for removal from office under title 8, chapter 47.



§ 2-6-305. Election laws applicable.

The provisions of chapter 7 of this title with respect to challenge and poll watchers apply to the central absentee ballot counting board. A poll watcher may not leave and reenter the absentee ballot counting after the challenge process has been completed and the counting board begins to count the votes without the permission of the administrator of elections or the administrator's designee.



§ 2-6-306. Absentee voter dying prior to election day -- Disposition of ballot.

If an absentee voter has voted before an election and such absentee voter dies before election day, the county election commission shall count such voter's ballot or vote. The casting of a proper ballot by a person who dies before the day of the election does not invalidate the election.



§ 2-6-307. Disposition of registration records after election.

Except in those counties which use computerized duplicate registration records, the administrator of elections shall take the duplicate permanent registration records from the early voting duplicate permanent registration binders and put them in the regular duplicate permanent registration books within two (2) weeks after the election, unless an election contest has been initiated. Temporary registration records shall be filed together with the records of the election.



§ 2-6-308. Early and absentee voting applications -- Uniform forms.

The coordinator of elections shall adopt uniform forms for each county election commission for an application for early voting and absentee voting.



§ 2-6-309. Absentee ballot envelope -- Requirements -- Voter's affidavit form.

(a) The absentee ballot envelope shall have a sealing flap and shall be a plain envelope without markings except the words "Absentee Ballot Envelope" or "_________________ Primary Absentee Ballot Envelope" printed on the face and such instructions for the use of the envelope if it has become prematurely sealed as the coordinator of elections prescribes. The coordinator of elections shall determine distinguishable colors to be used in the printing of the ballot envelopes for early voting and absentee voting. Both envelopes shall include a place for the voter's precinct and district number and a statement for the administrator to sign stating that the voter's signature has been verified and appears to be valid. The absentee voting ballot envelope need not contain a certificate for an attesting official.

(b) It shall have also a detachable flap which shall contain the words "Do Not Detach" and an affidavit in substantially the following form:

VOTER'S AFFIDAVIT

State of ___________________

County of ___________________

I, ___________________, do solemnly swear that I am a resident of Precinct __________, Ward or District __________ of ____________________ County, State of Tennessee, and am a registered voter in the ___________________ election to be held on the _____ day of ____________________, 20 _____.

I further swear that this envelope contains the absentee ballot marked by me in secret indicating my choice at that election, and that I am not registered in any other state or county for this election and I am otherwise entitled to vote absentee in this election.

______________________

Signature of Affiant

Witnesses if assisted

.....................

(Person who assisted)

Name ___________________...................Address ______________________

Name ___________________...................Address ______________________

.....................

CERTIFICATE OF ATTESTING OFFICIAL

Sworn to and subscribed before me this ____________________ day of _____, 20_____. I hereby certify that the affiant whose name appears above exhibited the enclosed absentee ballot to me unmarked, marked the ballot in secret (with assistance) and enclosed and sealed it in this envelope without anyone (other than the assistant) seeing how the affiant voted, and the affiant was not solicited or advised by me to vote for or against any candidate or issue in the election.

______________________

(Title)



§ 2-6-310. Ballot requirements.

(a) Ballots to be used under this chapter shall be prepared by the county election commission. The ballots shall conform to all the requirements of chapter 5, part 2 of this title with respect to paper ballots except as provided otherwise in this chapter.

(b) Ballots to be used under this chapter shall be printed immediately after the deadline established for withdrawal of candidates but not less than thirty (30) days before the day of the election. In individual cases, the county election commission shall be excused from compliance with the requirement of this subsection (b) that ballots be printed at least thirty (30) days before the day of the election whenever application of constitutional or statutory provisions of law concerning the filling of vacancies in public office renders such compliance impossible or impractical. No person shall be denied an opportunity to cast an absentee ballot as a result of noncompliance by such commission with such thirty (30) day requirement.



§ 2-6-311. Absentee ballot boxes -- Requirements.

(a) Absentee ballot boxes shall meet the requirements for standard ballot boxes under § 2-5-214, have at least two (2) hasps for locks, and be equipped with baffles so that ballots cannot be removed without unlocking the box.

(b) The ballot boxes shall be locked at the beginning of absentee voting with one (1) lock from a county election commissioner of one (1) party and another lock provided by a commissioner of another party. The commissioners shall retain the keys personally. The boxes may not be unlocked except when the votes are to be counted.

(c) In addition to the locks required in subsection (b), the county election commission shall place two (2) numbered seals on each ballot box at the beginning of absentee voting with one (1) seal placed by a county election commissioner of each party. Such seal numbers shall be recorded by the administrator of elections and certified in duplicate by one (1) commissioner of each party, and the original shall be forwarded by mail immediately to the office of the coordinator of elections and the duplicate shall be filed in the election commission office. The seals may not be broken except when the votes are to be counted. If a seal or seals are broken, the administrator shall immediately attach new numbered seals and certify in writing to the coordinator of elections the numbers and a description of the circumstances necessitating this action.



§ 2-6-312. Official forms at expense of state.

The coordinator of elections shall prepare and furnish all applications, envelopes, instructions and other official forms for use under this chapter at the expense of the state. With the approval of the coordinator of elections, a county election commission may use its own computer-generated forms.






Part 4 - Emergency Absentee Voting

§ 2-6-401. Emergency absentee ballots.

(a) (1) The county election commission may designate emergency registrars who shall have the responsibility of supplying ballots to and receiving ballots from persons who have been hospitalized in their county of residence within twenty (20) days of an election when such persons will be unable to vote in person on election day.

(2) The county election commission may appoint the hospital administrator to act as an emergency registrar for any person who is a patient in that hospital due to an emergency; provided, that no such appointment shall be made more than fifteen (15) days before the election.

(3) Any ballots cast in accordance with this section shall be witnessed by a voter registered in the county.

(b) A registered voter eligible to request the services of an emergency registrar shall make such a request not more than twenty (20) days before the election and no later than the opening of the polls on election day. Upon receiving a bona fide request for the services of an emergency registrar, the county election commission shall direct an emergency registrar to provide the following materials to such person:

(1) An application;

(2) A paper ballot or ballots;

(3) A duplicate of the person's permanent voter registration; and

(4) An envelope in which to seal the ballot.

(c) In addition to those persons or that category of persons otherwise authorized to vote absentee under this chapter, a voter shall upon a showing of reasonable proof to the administrator of elections or the administrator's deputy be eligible to vote absentee by personal appearance at the commission office, not more than five (5) days nor later than the day prior to the election if:

(1) Due to the death of a relative of a voter which would result in the voter's absence from the state or county on election day; or

(2) If the voter receives a subpoena or service of process requiring the voter's presence on election day.

(d) The procedure for voting shall substantially follow the provisions for voting absentee by personal appearance set out in §§ 2-6-102 and 2-6-109.






Part 5 - Voting by Military and Overseas Citizens

§ 2-6-501. Voting or registering by mail outside United States or by armed forces -- Envelopes.

For persons voting absentee by mail or registering by mail from outside the territorial limits of the United States and for all armed forces personnel, there shall be printed across the face of each envelope in which a ballot or any registration material is to be sent the words "Official Election Balloting Material-Via Air Mail", or similar language. Furthermore, there shall be printed the words "Free of United States Postage, Including Air Mail."



§ 2-6-502. Armed forces personnel -- Persons temporarily outside United States -- Procedure.

(a) Any application to vote absentee by mail from armed forces personnel anywhere outside the county where the voter is registered or from qualified voters temporarily staying outside the territorial limits of the United States and the District of Columbia shall be processed under this section if it does not meet the requirements of § 2-6-202 as an absentee voting application or if the applicant is not a registered voter. A certificate of nonregistration is not required of a person voting under this section.

(b) An application for an absentee ballot or temporary registration or both from any person authorized to vote absentee by mail under subsection (a) may be in any form but shall contain the applicant's name, social security number, date of birth, and residence in the county in which the applicant proposes to vote and shall contain the address to which the absentee ballot is to be mailed. If the election is a primary election, the applicant shall state such applicant's political party preference. The county election commission shall accept the federal postcard application or the application for the federal write-in absentee ballot, as provided for in the Uniformed and Overseas Citizens Absentee Voting Act, Public Law 99-410, 42 U.S.C. § 1973ff et seq., for temporary registration and for an absentee ballot for all elections for which the person is eligible to vote. An application or ballot affidavit shall be signed by the voter, under the penalty of perjury, thereby verifying all the information on the application or ballot affidavit is true and correct and that the voter is eligible to vote in the election. The social security number, date of birth, mailing address and electronic mailing address contained on such application shall be confidential and not subject to the open records law compiled in title 10, chapter 7.

(c) An application must be received in the county election commission office of the county in which the applicant is a resident not later than seven (7) days before the election and not earlier than January 1 of the year in which the election is to be held; provided, that in the event an election is to be held less than ninety (90) days after January 1 of any calendar year, applications under this section may be received not earlier than ninety (90) days before the election in which the applicant desires to vote.

(d) An application for an absentee ballot under this section shall be treated as an application for temporary registration if the applicant is not already a registered voter where such applicant applies to vote. The applicant shall be granted temporary registration if such applicant is a qualified voter under § 2-2-102. Temporary registration under this section is not subject to the deadline set in § 2-2-109. A person applying to vote absentee under this section in a primary election may request in such person's application for an absentee ballot that an absentee ballot for the succeeding general election be sent to the person when such ballots become available for distribution; provided, that if a voter voting hereunder moves from the location where the voter is to be sent a primary ballot between the primary and general elections, such voter shall notify the county election commission of such move and advise the commission where the general election ballot is to be sent.

(e) Upon determining whether the applicant is entitled to register, vote, or both in the election, the administrator of elections shall proceed under the general provisions of this chapter for voting absentee by mail or under procedures determined by the coordinator of elections for electronically transmitting voting materials. In all counties, the attesting official shall update the voter's computerized voter history by making the appropriate data entry.

(f) Ballots received under this section shall be processed as other absentee ballots from persons voting absentee by mail. A federal write-in absentee ballot from any applicant under this section shall be counted for all elections for which the applicant is eligible to vote.

(g) A United States citizen who was born abroad and who is eligible to vote and who has never lived in the United States may register temporarily and vote in the county where a parent would be eligible to temporarily register and vote pursuant to this section.



§ 2-6-503. Special write-in absentee ballots.

(a) Not later than forty-five (45) days before a federal election, as defined in § 2-1-104, the administrator of elections shall mail a ballot or electronically transfer a ballot to each member of the armed forces and each citizen temporarily outside the United States who is entitled to vote and who has submitted a valid application for a ballot. The ballot shall be mailed or electronically transferred in accordance with the preferred method of transmission designated by the applicant. If no preferred method is specified, the ballot shall be mailed. Nothing herein shall be construed to permit the transfer of a ballot by use of a fax machine or to permit a ballot which has been voted by an applicant to be electronically received by the election commission. The coordinator of elections is authorized to develop rules and procedures to ensure full compliance with federal law. The mailed ballot or the electronically transferred ballot shall be in one of the following forms:

(1) An official absentee ballot that complies with the requirements of chapter 5, part 2 of this title and this chapter; or

(2) A write-in ballot that is substantially identical to an absentee ballot described in subdivision (a)(1), except that no candidates' names shall be listed anywhere on the ballot. In addition to this write-in ballot, the administrator of elections shall include a complete list of all candidates who have qualified for the offices listed on the write-in ballot.

(b) (1) Compliance with the time requirements of subsection (a) is required for any federal election as defined by § 2-1-104. For any other election, if the coordinator of elections determines the appropriate qualifying or filing deadline does not reasonably allow compliance, the administrator of elections shall mail or electronically transfer a ballot not later than thirty (30) days before the election.

(2) If the coordinator of elections determines an undue hardship exists for any federal election which prevents a county from complying with the time requirements of subsection (a), the coordinator of elections shall request a waiver as permitted under federal law.

(c) If a vacancy occurs in the office of representatives in congress, and the coordinator of elections determines an undue hardship exists and a timely waiver may not be granted, preventing an election commission from complying with the time requirements of subsection (a), the following shall apply:

(1) Notwithstanding the time established in § 2-16-101 for calling for a special election, within ten (10) days of the vacancy occurring, the governor shall, by writs of election, order a special election to fill the vacancy. The governor shall first determine whether the special election may be held in conjunction with an upcoming regular primary or general election as provided in § 2-14-102;

(2) If the special election cannot be held in such manner, the governor shall, by writ of election, set a date not less than seventy-five (75) nor more than eighty (80) days from the date of the writ for primary election for nominations by statewide political parties to fill the vacancy and shall, by the same writ of election, set a date of not less than one hundred thirty (130) nor more than one hundred thirty-five (135) days from the date of the writ for a general election to fill the vacancy. Candidates for the primary elections and independent candidates for the general election shall qualify as required in regular elections but shall file qualifying petitions no later than twelve o'clock (12:00) noon, prevailing time, on the eighth Tuesday before the day of the primary elections. A candidate's request to withdraw shall be filed no later than twelve o'clock (12:00) noon, prevailing time, on the third day after the qualifying deadline;

(3) Except where this section makes different provisions, chapter 14 of this title shall govern elections required by this section. The state primary boards shall perform their duties under chapter 8 of this title with respect to primaries held under this section as quickly as practicable and shall certify the nominees of their parties to the county election commissions no later than twelve o'clock (12:00) noon, prevailing time, on the fiftieth day before the day of the general election.






Part 6 - Voting at Licensed Nursing Homes

§ 2-6-601. Methods of voting at licensed nursing homes.

(a) In the case of individuals who are full-time residents of any licensed nursing home, home for the aged or similar licensed institution providing relatively permanent domiciliary care, other than a penal institution, in the county of the voter's residence, the county election commission of each county shall send one (1) absentee voting deputy representing the majority party and one (1) absentee voting deputy representing the minority party to the institution for the purpose of processing, assisting the voter who may be entitled to assistance under § 2-6-105 or § 2-6-106, and attesting absentee ballot applications and ballots. Both absentee voting deputies shall attest the voter's ballot. The procedure for voting shall substantially follow the provisions for early voting established by part 1 of this chapter and shall be provided to each facility as described in this subsection (a). The procedure for voting in this section shall be the only method by which individuals may vote in an election if such individuals are full-time residents of any licensed nursing home, home for the aged or similar licensed institution providing relatively permanent domiciliary care, other than a penal institution. Nothing in this section shall in any manner be construed to prohibit an individual from voting during the early voting period at a location established for early voting, or otherwise voting in person on election day at either the commission office, in accordance with the provisions of § 2-3-109(e), or the individual's polling place, if such an individual is a full-time resident in such home or institution and the individual is medically able to go to the commission office, the person's polling place, or a location established for early voting for the purpose of voting. The county election commission may begin the voting at the licensed nursing homes twenty-nine (29) days before an election.

(b) Each licensed nursing home, assisted care living facility, home for the aged, or similar licensed institution providing relatively permanent domiciliary care shall provide, upon request from the administrator of elections, a list of all the individuals in the licensed institution for the limited purpose of voting the registered voter. This list shall include the names and home addresses of each individual if such address is not the same as the licensed facility. The list shall be requested by the administrator of elections no later than forty (40) days prior to election day for each election and shall be provided promptly by the facility.









Chapter 7 - Procedure at the Polling Place

§ 2-7-101. Officer of elections.

(a) The officer of elections is in charge of and responsible for the conduct of all the elections being held at the polling place where such officer is the officer of elections. The officer is subject to the direction of the county election commission in the performance of such duties.

(b) The officer of elections shall:

(1) Maintain order at the polling place;

(2) Assure that voting machines and voting compartments are arranged in such a way that the secrecy of the ballot is preserved and that no voter, on entering the polling place, comes near the voting machines or ballot boxes before the voter's eligibility to vote has been determined;

(3) Keep each voting compartment provided with proper supplies for marking the ballots;

(4) Have persons who are waiting to vote stand in line so that no person who is waiting is standing nearer than ten feet (10') to any voting machine or ballot box;

(5) Report the breakdown of any voting machine to the voting machine technician; and

(6) Ensure that each other election official performs such official's duties.



§ 2-7-102. Judges.

During the time for voting, the judges shall distribute paper ballots, decide challenges to voters, serve in place of other election officials as directed by the officer of elections, and assist the officer of elections in such ways as the officer may direct.



§ 2-7-103. Persons allowed in polling place.

(a) No person may be admitted to a polling place while the procedures required by this chapter are being carried out except election officials, voters, persons properly assisting voters, the press, poll watchers appointed under § 2-7-104 and others bearing written authorization from the county election commission.

(b) Candidates may be present after the polls close.

(c) No police or other law enforcement officer may come nearer to the entrance to a polling place than ten feet (10') or enter the polling place except at the request of the officer of elections or the county election commission or to make an arrest or to vote.

(d) No person may go into a voting machine or a voting booth while it is occupied by a voter except as expressly authorized by this title.

(e) In addition to persons authorized to be admitted to the polling place in subsection (a), a child under seventeen (17) years of age may accompany the child's parent or legal guardian into the polling place. Such child may also enter the voting machine or voting booth with such parent or guardian to observe the voting process.



§ 2-7-104. Poll watchers.

(a) Each political party and any organization of citizens interested in a question on the ballot or interested in preserving the purity of elections and in guarding against abuse of the elective franchise may appoint poll watchers. The county election commission may require organizations to produce evidence that they are entitled to appoint watchers. Each candidate in primary elections and each independent candidate in general elections may appoint one (1) or more poll watchers for each polling place; provided, however, at any given time, each such candidate shall have not more than one (1) such poll watcher on duty at each polling place. All appointments of watchers shall be in writing and signed by the persons or organizations authorized to make the appointment. All poll watchers' names shall be submitted to the county election commission no later than twelve o'clock (12:00) noon of the second working day before the election. All appointed poll watchers must have reached the age of seventeen (17) by election day. A spouse of a candidate on the ballot shall not be eligible for appointment as a poll watcher.

(b) Each political party which has candidates in the election and each citizens' organization may have two (2) watchers at each polling place. One (1) of the watchers representing a party may be appointed by the chair of the county executive committee of the party and the other by a majority of the candidates of that party running exclusively within the county in which the watchers are appointed. If the candidates of a party fail to appoint the watchers by twelve o'clock (12:00) noon on the third day before the election, the chair of the county executive committee of the party may appoint both watchers representing the chair's party. In addition, each candidate in a general election may appoint one (1) or more poll watchers for each polling place; provided, however, at any given time, each such candidate shall have not more than one (1) such poll watcher on duty at each polling place.

(c) Upon arrival at the polling place, a watcher shall display such watcher's appointment to the officer of elections and sign the register of watchers. Poll watchers may be present during all proceedings at the polling place governed by this chapter. They may watch and inspect the performance in and around the polling place of all duties under this title. A watcher may, through the judges, challenge any person who offers to vote in the election. A watcher may also inspect all ballots while being called and counted and all tally sheets and poll lists during preparation and certification. A poll watcher who wishes to protest any aspect of the conduct of the election shall present such protest to the officer of elections or to the county election commission or to an inspector. The officer of elections or county election commission shall rule promptly upon the presentation of any protest and take any necessary corrective action.

(d) No watcher may interfere with any voter in the preparation or casting of such voter's ballot or prevent the election officials' performance of their duties. No watcher may observe the giving of assistance in voting to a voter who is entitled to assistance. Watchers shall wear poll watcher badges with their names and their organization's name but no campaign material advocating voting for candidates or positions on questions.

(e) Poll watchers observing the duties of the absentee counting board shall not leave the room, or place of counting, after the actual counting of the ballots has begun. Poll watchers observing the duties of the absentee counting board are prohibited from possessing any electronic device, including a cellular telephone or pager, capable of transmitting election results to a location outside the room where the ballots are being tabulated.



§ 2-7-105. Election officials -- Vacancies -- Administration of oath -- Compensation.

(a) The election officials of each polling place shall meet at the polling place at least one-half (1/2) hour before the time for opening the polls for the election.

(b) (1) If any election official fails to appear at the polling place, the officer of elections or, in such officer's absence, a majority of the election officials attending shall select other persons to fill the vacancies. The persons selected shall be registered voters of the county for which they are to serve. Any person selected to fill a vacancy shall be, to the extent practicable, of the same political party as the person in whose place such person was selected.

(2) The officer of elections or, in such officer's absence, the oldest election official in age who has taken the oath shall administer the oath of § 2-1-111 to the persons filling vacancies and to any other official who has not taken the oath.

(3) The officer of elections shall notify the county election commission of all vacancies.

(4) Persons appointed to vacancies shall be compensated at the same rate as others performing the job to which they are appointed.



§ 2-7-106. Failure of all officials to appear -- Appointment of replacements to election commission -- Voting pending appointment.

If the county election commission receives notice that no election officials are at the polling place, the commission shall promptly appoint new officials who shall conduct the election. Until the polling place is open for voting, any voter who is eligible to vote there may vote at the county election commission office; ballots cast under this section shall be counted by the county election commission.



§ 2-7-107. Delivery of election supplies.

The officer of elections shall deliver to the polling place on the day of the election the duplicate permanent registration records, paper ballots, sample ballots, voting machine keys, ballot boxes and keys, and all other supplies needed for the conduct of the election.



§ 2-7-108. Lost, stolen or destroyed ballots -- Replacement -- Wrong voting machines delivered -- Written report of circumstances.

(a) If the ballots for a polling place are lost, stolen, destroyed, not delivered to the polling place or the supply of paper ballots is insufficient for any reason, the officer of elections shall notify the county election commission immediately after learning of this fact. The commission shall provide replacements for the missing or destroyed ballots by delivering the ballots reserved under § 2-5-209 and by having such additional ballots prepared as may be necessary.

(b) If paper ballots or voting machines or both are delivered to the wrong polling place, the officer of elections shall notify the county election commission upon discovery of the error. The commission shall immediately have the proper ballots or voting machines delivered. Pending the arrival of the correct voting machines, the officer of elections shall proceed under § 2-7-119 as if the machines were out of order.

(c) At the close of the polls, the officer of elections shall make a written report of the circumstances causing the officer's action under this section to the county election commission which may make additions to the report and shall then transmit it to the grand jury of the county.



§ 2-7-109. Ballot boxes -- Locked during voting.

The officer of elections shall show the ballot box to the judges who shall verify that it is empty, and the officer shall then lock the ballot box before the polling place is open for voting. The ballot box shall remain locked until the votes are to be counted after voting has ended.



§ 2-7-110. Examination and final preparation of machines.

(a) The officer shall give the sealed voting machine keys to the judges to prepare the machines for voting. The envelope containing the keys may not be opened until the judges have examined it to see that it has not been opened and that the number registered on the protective counter and the number on the seal with which the machine is sealed correspond with the numbers written on the envelope containing the keys.

(b) If the envelope has been torn open, or if the numbers do not correspond, or if any other discrepancy is found, the judges shall immediately inform the voting machine technician of the facts. The voting machine technician or the technician's assistant shall promptly examine the machine and certify whether it is properly arranged.

(c) If the number on the seal and the protective counter are found to agree with the numbers on the envelope, the judges shall then open the door concealing the counters and carefully examine every counter to see that it registers zero (000) and shall also allow the watchers to examine them. The judges shall then sign a certificate showing the delivery of the keys in a sealed envelope, the number on the seal, the number registered on the protective counter, that all the counters are set at zero (000), and that the ballot labels are properly placed in the machine.

(d) If any counter is found not to register at zero (000) and if it is impracticable for the voting machine technician to arrive in time to adjust the counters before the time set for opening the polls, the judges shall immediately make a written statement of the designating letter and number, if any, of such counter, together with the number registered thereon, and shall sign and post the statement on the wall of the polling place where it shall remain throughout the election day. In filling out the tally sheets, they shall subtract such number from the number then registered on such counter.



§ 2-7-111. Posting of sample ballots and instructions -- Arrangement of polling place -- Restrictions.

(a) The officer of elections shall have the sample ballots, voting instructions, and other materials which are to be posted, placed in conspicuous positions inside the polling place for the use of voters. The officer shall measure off one hundred feet (100') from the entrances to the building in which the election is to be held and place boundary signs at that distance.

(b) (1) Within the appropriate boundary as established in subsection (a), and the building in which the polling place is located, the display of campaign posters, signs or other campaign materials, distribution of campaign materials, and solicitation of votes for or against any person, political party, or position on a question are prohibited. No campaign posters, signs or other campaign literature may be displayed on or in any building in which a polling place is located.

(2) Except in a county with a population of not less than eight hundred twenty-five thousand (825,000) nor more than eight hundred thirty thousand (830,000) according to the 1990 federal census or any subsequent federal census, a solicitation or collection for any cause is prohibited. This does not include the normal activities that may occur at such polling place such as a church, school, grocery, etc.

(3) Nothing in this section shall be construed to prohibit any person from wearing a button, cap, hat, pin, shirt, or other article of clothing outside the established boundary but on the property where the polling place is located.

(c) The officer of elections shall have each official wear a badge with that official's name and official title.

(d) With the exception of counties having a metropolitan form of government, any county having a population over six hundred thousand (600,000) according to the 1970 federal census or any subsequent federal census, and counties having a population of between two hundred fifty thousand (250,000) and two hundred sixty thousand (260,000) by the 1970 census, any county may, by private act, extend the one hundred foot (100') boundary provided in this section.



§ 2-7-112. Procedure for voting.

(a) (1) A voter shall complete and sign an application for ballot, indicate the primary in which the voter desires to vote, if any, and present it to a precinct registrar. In addition, the voter shall present to the precinct registrar one (1) form of identification that bears the name and photograph of the voter. The requirement to present one (1) form of identification that bears the name and photograph of the voter shall apply to persons voting pursuant to § 2-6-109; provided, however, that a person voting in accordance with § 2-6-401(a) and (b) or § 2-6-601 shall not be required to show an identification with a photograph of the voter. The application for ballot shall include a space for the address of the voter's current residence, and the voter shall write or print such address on the application when the voter signs the application for ballot.

(A) Using the computerized voter signature list or the electronic poll book, the registrar shall make a determination whether the voter's address is different from the address on the voter's permanent registration record or if the registration is in inactive status. If the voter has changed residence, or the voter's registration is inactive, the registrar shall follow the procedures for voting pursuant to §§ 2-7-140 and 2-7-141.

(B) To verify the voter's identification, the voter shall supply evidence of identification specified in subsection (c).

(C) If, upon verification of evidence of identification, it is found that the applicant is entitled to vote, the registrar shall initial the application, note the date of the election, the number on the voter's ballot application, and the primary or general election in which the voter applies to vote.

(D) If the applicant's signature is illegible, the registrar shall print the name on the application.

(2) The county election commission shall use either a computerized voter signature list or an electronic poll book that has been approved for use by the coordinator of elections. A computerized voter signature list shall include the voter's name, current address of residence, social security number or voter identification number, birth date and a space for the voter's signature, elections voted, application or ballot stub number, or both, and precinct registrar's initials. The electronic poll book shall contain the same information as on the computerized voter signature list in an electronic format and provide a place on its screen for the precinct registrar to record elections voted, application or ballot stub number, or both, the precinct registrar's initials and a place for the voter's signature.

(A) For those counties using the computerized voter signature list, the following procedures shall be followed:

(i) After completing the application for ballot, the voter shall sign the computerized voter signature list, and the registrar shall compare the voter's signature and information on the signature list with the information on the application for ballot; and

(ii) If, upon comparison of the information, the registrar determines that the voter is entitled to vote, the registrar shall initial the computerized voter signature list and shall give the voter the ballot application, which is the voter's authorization to vote.

(B) For those counties using the electronic poll book, the following procedure shall be followed: After completing the application for ballot which shall include the voter's signature, if, upon comparison of the information, the registrar determines that the voter is entitled to vote, the registrar shall initial the application for ballot and shall give the voter the ballot application, which is the voter's authorization to vote.

(3) (A) A person shall be entitled to vote a provisional ballot under the procedures of this section if the voter claims to be properly registered in the county and eligible to vote at the precinct in the election, but whose eligibility cannot be determined by the computer signature list or by examination of the permanent registration records on file with the county election commission or an election official asserts that the individual is not eligible to vote. If a voter is unable to present evidence of identification, the voter shall be entitled to vote a provisional ballot pursuant to subsection (e) unless the voter is eligible to vote pursuant to subsection (f).

(i) If the election official cannot determine that the voter's name should have been placed on the precinct's computer signature list, then the voter shall complete an original voter registration application. At the time of registration and pursuant to subsection (d), the voter shall present verification of the residential address under which the person desires to vote.

(ii) After the voter has completed the voter registration application and supplied verification of the voter's residential address, the voter shall complete an application for ballot pursuant to this section.

(iii) Upon completion of the application for ballot, the voter shall be given a provisional ballot and provisional ballot envelope. The provisional ballot envelope shall be of a different color from absentee ballot envelopes and shall bear a detachable slip that contains the provisional ballot affidavit. The provisional ballot affidavit shall contain the voter's printed name, social security number, date of birth, signature and any other identifying information deemed necessary by the coordinator of elections to satisfy the requirements of this section and to prevent fraudulent registration and voting.

(iv) Both the voter registration application and the application for ballot shall be deposited in the provisional ballot box. Nothing in this section shall be construed to allow election day voter registration.

(v) Pursuant to § 2-7-114(b) and (c), the voter shall vote the provisional ballot. Any county utilizing punchcard or optiscan technology shall process their ballots pursuant to rules promulgated by the state coordinator of elections. The provisions of § 2-7-116 shall govern any voter needing assistance.

(vi) Along with the voter registration applications and the applications for ballot completed by provisional voters, all provisional ballots that have been cast shall remain sealed and locked in the absentee ballot box for return to the county election commission at the close of polls.

(B) (i) All provisional ballots shall be counted at the county election commission office by a separate central absentee ballot counting board that has been appointed in like manner to the central absentee ballot counting board established under § 2-6-302 and known as the central provisional ballot counting board. Upon completion of the counting of the absentee ballots, the county election commission may designate the central absentee ballot counting board established under § 2-6-302 as the central provisional ballot counting board. If the county election commission determines that there are fewer than one hundred (100) provisional ballots to be counted, the county election commission may act as the central provisional ballot counting board without additional compensation. When provisional ballots have been cast utilizing punchcard or optiscan technology, the counting of the provisional ballots shall be pursuant to rules promulgated by the state coordinator of elections.

(ii) After the delivery of the absentee ballot boxes containing provisional ballots to the county election commission, the central provisional ballot counting board shall unlock and open each absentee ballot box from the polling places in the presence of a majority of the judges.

(iii) The central provisional ballot counting board shall examine the records of the county election commission and the records of the Tennessee departments of health, human services, mental health and substance abuse services, intellectual and developmental disabilities, safety and veterans services with respect to all provisional ballots. The central provisional ballot counting board shall then determine if the person voting that ballot was entitled to vote and met the statutory requirements for registration at the precinct where the person cast a vote in the election. The central provisional ballot counting board shall also determine that the person has not already cast a ballot in the election.

(iv) If the central provisional ballot counting board determines that the person should have been registered to vote and met the statutory requirements for registration in the precinct where the voter cast the ballot and the voter has not cast a ballot in the election in a different precinct, then the central provisional ballot counting board shall remove the provision ballot affidavit from the provisional ballot envelope and place the sealed ballot with all other provisional ballots that have been determined to be countable.

(v) If the central provisional ballot counting board determines that the person should not have been registered to vote in the precinct where the voter cast the ballot or that the voter has previously cast a ballot in the election in a different precinct, the provisional ballot envelope shall not be opened nor its provisional ballot affidavit removed, but it shall be marked "Rejected" across its face with the reason for rejection written on it and signed by at least two (2) members of the central provisional ballot counting board. It shall then be placed in the container of rejected absentee ballots. A list shall be made of such rejected ballots, and the administrator shall notify the voters by mail of the rejection and the reason for such rejection.

(C) (i) The counting of all provisional ballots must be completed within four (4) business days of the close of polls on election day. If the county election commission determines that the counting of provisional ballots cannot be completed by the designated time, the state coordinator of elections may grant the county an extension of time and designate a time that shall be no later than the third Monday after the election.

(ii) If the county election commission determines that the counting of provisional ballots cannot be completed during the night of election day and upon the close of each counting session, the absentee ballot boxes containing the provisional ballots must be locked and sealed in the same manner established in § 2-6-311. The ballot boxes may not be unlocked except when the central provisional ballot counting board is performing its duties in compliance with this section.

(b) If a voter is disabled so as to be unable to write a signature or make a mark, the registrar shall write the voter's name where needed and shall indicate that this has been done by putting the registrar's initials immediately after the name.

(c) For purposes of verifying the person's identification on the application for ballot, "evidence of identification" shall be:

(1) A Tennessee driver license;

(2) (A) Except as provided in subdivision (c)(2)(B), a valid identification card issued by the state of Tennessee, or the United States where authorized by law to issue personal identification; provided, that such identification card contains a photograph of the voter;

(B) An identification card issued to a student by an institution of higher education containing a photograph of a student shall not be evidence of identification for purposes of verifying the person's identification on the application for ballot;

(3) A valid identification card issued pursuant to § 55-50-336;

(4) A valid United States passport;

(5) A valid employee identification card issued by the state of Tennessee, or the United States where authorized by law to issue employee identification; provided, that such identification card contains a photograph of the voter;

(6) A valid United States military identification card; provided, that such identification card contains a photograph of the voter; or

(7) An employee identification card for retired state employees authorized pursuant to § 8-50-118.

(d) For purposes of registering a person to vote pursuant to subdivision (a)(3), "verification of residential address" shall include, but is not limited to, a Tennessee driver license, a residential lease agreement, a utility bill or other document bearing the applicant's residential address. Such verification may be on the same or different document from those listed in subsection (c).

(e) A person whose name appears on the computerized voter signature list or the electronic poll book and is unable to present valid evidence of identification specified in subsection (c) shall be entitled to vote a provisional ballot under the procedures of this subsection (e) unless such person is eligible to vote pursuant to subsection (f).

(1) The voter shall complete an application for ballot pursuant to this section, and if the voter has changed residence, or the voter's registration is inactive, the voter shall complete a fail safe affidavit. The voter must vote in the precinct in which the person is a resident. The voter shall also be given a written statement that specifies the voter has until the second business day after the election to provide evidence of identification. The voter shall sign such statement and return it along with the application of ballot.

(2) Upon completion of the application for ballot and if applicable, the presentation of a fail safe affidavit in the voter's correct polling location, the voter shall be given a provisional ballot and provisional ballot envelope. The provisional ballot envelope shall be a different color from the absentee ballot envelopes and shall bear a detachable slip that contains the provisional ballot affidavit. The provisional ballot affidavit shall contain the voter's printed name, social security number, date of birth, signature and any other identifying information deemed necessary by the coordinator of elections to satisfy the requirements of this section and to prevent fraudulent voting. The application for ballot shall be deposited in the provisional ballot box.

(3) Pursuant to § 2-7-114(b) and (c), the voter shall vote the provisional ballot. Any county utilizing optical scan technology shall process their ballots pursuant to rules promulgated by the state coordinator of elections. Section 2-7-116 shall govern any voter needing assistance.

(4) Along with the applications for ballot completed by provisional voters, all provisional ballots that have been cast shall remain sealed and locked in the provisional ballot box for return to the county election commission at the close of polls.

(5) Provisional ballots cast pursuant to this subsection (e) shall only be counted if the voter provides evidence of identification specified in subsection (c) to the administrator of elections or the administrator's designee by the close of business on the second business day after the election. Evidence of identification must be presented at the voter's county election commission office or another location designated by the county election commission.

(6) Upon the voter presenting valid evidence of identification, set forth in subsection (c), to the administrator of elections or the administrator's designee, the voter shall sign an affidavit, prescribed by the coordinator of elections, containing the voter's name, signature and any other information deemed necessary by the coordinator of elections to satisfy the requirements of this section and to prevent fraudulent voting. The affidavit shall also contain a statement affirming under the penalty of perjury that the voter is the same individual that cast the provisional ballot. A photocopy of the evidence of identification shall be attached to the affidavit.

(7) The central provisional ballot counting board shall compare the information on the provisional affidavit envelope to the information set forth in subdivision (e)(6). If it is determined that the person provided proper evidence of identification, then the central provisional counting board shall remove the provisional ballot affidavit from the provisional ballot envelope and place the sealed ballot with all provisional ballots to be counted.

(8) If the voter does not provide valid evidence of identification in a timely manner, the provisional ballot envelope shall not be opened nor its provisional ballot affidavit removed, but shall be marked "Rejected" across its face with the reason for rejection written on it and signed by at least two (2) members of the central provisional ballot counting board. The board members signing the provisional ballot affidavit may not be of the same political party. It shall then be placed in the container of rejected ballots. The administrator shall notify the voters by mail of the rejection and the reason for such rejection.

(9) The central provisional ballot counting board shall have until the close of business on the fourth business day after the election to count any provisional ballot cast pursuant to this subsection (e). If the county election commission determines that the counting of provisional ballots cannot be completed by the designated time, the state coordinator of elections may grant the county an extension of time and designate a time that shall be no later than the second Monday after the election.

(f) A voter who is indigent and unable to obtain proof of identification without payment of a fee or who has a religious objection to being photographed shall be required to execute an affidavit of identity on a form provided by the county election commission and then shall be allowed to vote. The affidavit shall state that:

(1) The person executing the affidavit is the same individual who is casting the ballot; and

(2) The affiant is indigent and unable to obtain proof of identification without paying a fee or has a religious objection to being photographed.

(g) An identification card issued by a county or municipality or entity thereof, including a public library, containing a photograph shall not be evidence of identification for purposes of verifying the person's identification on the application for ballot.



§ 2-7-113. Voting by machine.

(a) When the voter is to vote by voting machine, the voter shall then present the ballot application to the machine operator, enter the machine, and vote by marking the ballot and operating the machine.

(b) The machine operator shall file the ballot applications in order of presentation and shall permit the voter to operate the machine for those elections in which the voter is entitled to vote.

(c) The machine operator shall, upon demand of any voter before the voter enters the machine, tell the voter the order of the offices on the ballot and fully instruct the voter on how to operate the machine.



§ 2-7-114. Voting by paper ballots.

(a) When the voter is to vote by paper ballot, the voter shall then present the ballot application to the judge who is in charge of paper ballots. The judge shall write the ballot number of each ballot the voter is entitled to on the ballot application, give the ballot or ballots to the voter, and give the ballot application to the judge who is assigned to deposit ballots in the ballot box. The judge shall, upon demand of any voter at the time the voter receives the ballot, tell the voter the order of the offices on the ballot.

(b) (1) The voter shall then go to a place where the voter may mark the ballot in complete secrecy and privacy and shall prepare the ballot by making in the appropriate place a cross (X) or other mark opposite the name of the candidate of the voter's choice for each office to be filled, or by filling in the name of the candidate of the voter's choice in the blank space provided, and by making a cross (X) or other mark opposite the answer the voter desires to give on each question. Before leaving the place of secrecy and privacy, the voter shall fold the ballot so that the votes cannot be seen but so that the information printed on the back of the ballot and the numbered stub are plainly visible.

(2) Any voter who fills in or writes in the name of a candidate whose name is not printed on the ballot shall not be required to make a cross (X) or other mark next to such person's name in order for the vote to be counted.

(c) (1) The voter shall state the voter's name and present the folded ballot to the judge assigned to receive and deposit the ballots. The judge shall compare the ballot number on the stub with the ballot number on the voter's ballot application. If the ballot numbers are the same, the judge shall tear off and destroy the stub and deposit the ballot in the ballot box unless the voter is successfully challenged. The judge shall file all ballot applications in the order in which they are received.

(2) If the voter is voting pursuant to § 2-7-112(a)(3), the voter shall state the voter's name and present the folded ballot to the judge assigned to receive and deposit the provisional ballots. The judge shall compare the provisional ballot number on the stub with the provisional ballot number on the voter's ballot application. The judge shall file all ballot applications in the order in which they are received. If the provisional ballot numbers are the same, the judge shall tear off and destroy the provisional ballot stub and deposit the provisional ballot in the provisional ballot envelope which contains the provisional ballot affidavit. The judge shall assure that the provisional ballot affidavit has been completed and signed by the voter. The provisional ballot, in its envelope, shall be deposited in an absentee ballot box that satisfies the requirements of the absentee ballot boxes and has been locked pursuant to § 2-6-311.



§ 2-7-115. Residence requirements -- Primary election voting requirements.

(a) A voter may vote only in the precinct where the voter resides and is registered, but if a registered voter has, at any time prior to voting, changed residence to another place inside the county, the voter must vote pursuant to the provisions of § 2-7-140. If a registered voter has, within ninety (90) days before a state primary or general election or federal primary or general election, changed residence to another place inside Tennessee but outside the county where the voter is registered, the voter may vote in the polling place where the voter is registered. If the voter has, within ninety (90) days before an election, changed name by marriage or otherwise, the voter may vote in the polling place where the voter is registered or is entitled to vote under § 2-7-140.

(b) A registered voter is entitled to vote in a primary election for offices for which the voter is qualified to vote at the polling place where the voter is registered if:

(1) The voter is a bona fide member of and affiliated with the political party in whose primary the voter seeks to vote; or

(2) At the time the voter seeks to vote, the voter declares allegiance to the political party in whose primary the voter seeks to vote and states that the voter intends to affiliate with that party.



§ 2-7-116. Assistance to disabled, illiterate or blind voters -- Certified record.

(a) (1) A voter who claims, by reason of illiteracy or physical disability other than blindness, to be unable to mark the ballot to vote as the voter wishes and who, in the judgment of the officer of elections, is so disabled or illiterate, may:

(A) Where voting machines are used, have the ballot marked on a voting machine or on a paper ballot subject to the provisions of § 2-7-117 by any person of the voter's selection, or by one of the judges of the voter's choice in the presence of either a judge of a different political party or, if such judge is not available, an election official of a different political party; or

(B) Where voting machines are not used, have the ballot marked by any person of the voter's selection or by one of the judges of the voter's choice in the presence of either a judge of a different political party or, if such judge is not available, an election official of a different political party.

(2) The officer of elections shall keep a record of each such declaration, including the name of the voter and of the person marking the ballot and, if marked by a judge, the name of the judge or other official in whose presence the ballot was marked. The record shall be certified and kept with the poll books on forms to be provided by the coordinator of elections.

(b) (1) A voter who claims, by reason of blindness, to be unable to mark the ballot to vote as the voter wishes and who, in the judgment of the officer of elections, is blind, may:

(A) Where voting machines are used, have the ballot marked on a voting machine or on a paper ballot subject to the provisions of § 2-7-117 by any person of the voter's selection or by one of the judges of the voter's choice in the presence of either a judge of a different political party or, if such judge is not available, an election official of a different political party; or

(B) Where voting machines are not used, have the ballot marked by any person of the voter's selection or by one of the judges of the voter's choice in the presence of either a judge of a different political party or, if such judge is not available, an election official of a different political party.

(2) The officer of elections shall keep a record of each such declaration, including the name of the voter and of the person marking the ballot and, if marked by a judge, the name of the judge or other official in whose presence the ballot was marked. The record shall be certified and kept with the poll books on forms to be provided by the coordinator of elections.

(c) (1) A voter, who is physically disabled or who is visibly pregnant or frail, may request the officer of elections at the polling place for permission to be moved to the front of any line. In accordance with policies and procedures promulgated by the state coordinator of elections and at the discretion of the officer of elections, the requesting voter may be moved to the front of any line at the polling place.

(2) A temporary sign, restating the language of subdivision (c)(1), shall be prominently and strategically posted at the polling place whenever voting is underway at the polling place.



§ 2-7-117. Write-in procedure where voting machines are used.

(a) Where voting machines are used, any voter desiring to cast a ballot for a candidate whose name is not on the voting machine ballot may request a paper ballot to be furnished by the ballot judge. This request must be made before operating a voting machine, and a voter after receiving a paper ballot may not enter a voting machine.

(b) The procedure for casting a write-in ballot in counties which use or have a C.E.S., Inc., Votomatic or other comparable punch card voting system shall be governed by rules and regulations promulgated by the coordinator of elections and the state election commission relative to the use of punch card voting systems.



§ 2-7-118. Time limit for voting -- Removal of voter.

(a) No voter who is voting without assistance may remain in a voting machine booth or occupy a voting compartment for more than five (5) minutes if other voters are waiting or more than ten (10) minutes in any event.

(b) If a voter refuses to leave after such time elapses, the officer of elections shall have the voter removed.



§ 2-7-119. Machine out of order -- Procedure.

(a) If a voting machine being used in an election becomes out of order, it shall be repaired if possible or another machine substituted as promptly as possible.

(b) If repair or substitution cannot be made and other machines at the polling place cannot handle the voters, the paper ballots provided for the polling place shall be used and, if necessary, ballots shall be provided under § 2-7-108.

(c) If a voting machine becomes out of order while it is being used, the crosses (X) shall be cleared from its face by the names of candidates and by questions. The voter may then vote on another machine or by paper ballot as the judges decide.



§ 2-7-120. Spoiled ballots.

If any voter spoils a paper ballot, the voter may obtain others, one (1) at a time, not exceeding three (3) in all, upon returning each spoiled one. The spoiled ballots shall be placed in an envelope marked "Spoiled Ballots."



§ 2-7-121. Rejected ballots.

No person may take any ballot from the polling place before the close of the polls. If a voter refuses to give the paper ballot to the judge to be deposited in the ballot box after marking it, the officer of elections shall require that the ballot be surrendered to the officer and shall deposit it in a sealed envelope marked "Rejected" with the person's name, the reason for rejection, and the officer's signature.



§ 2-7-122. Management of machine during voting.

(a) The voting machine operator shall inspect the face of the machine after every voter has voted to ascertain that the ballot labels are in their proper places and that the machine has not been injured or tampered with. The operator shall remove any campaign literature left in the machine booth.

(b) During the election the door or other compartment of the machine may not be unlocked or opened or the counters exposed except by the voting machine technician or other authorized person, a statement of which shall be made and signed by the voting machine technician or authorized person and attached to the returns.



§ 2-7-123. Challenges to right to vote -- Oath of challenged voter.

If any person's right to vote is challenged by any other person present at the polling place, the judges shall present the challenge to the person and decide the challenge after administering the following oath to the challenged voter: "I swear (affirm) that I will give true answers to questions asked about my right to vote in the election I have applied to vote in." A person who refuses to take the oath may not vote.



§ 2-7-124. Challenges -- Grounds and procedure.

(a) A person offering to vote may be challenged only on the grounds that the person:

(1) Is not a registered voter in Tennessee and did not vote a provisional ballot;

(2) Is not a resident of the precinct where the person seeks to vote;

(3) Is not the registered voter under whose name the person has applied to vote;

(4) Has already voted in the election; or

(5) Has become ineligible to vote in the election being conducted at the polling place since the person registered.

(b) The judges may ask any question which is material to deciding the challenge and may put under oath and ask questions of such persons as they deem necessary to their decision. The judges shall ask the administrator of elections to check the original permanent registration records if the voter claims to be registered but has no duplicate permanent registration record.



§ 2-7-125. Challenged voter -- Voting procedure.

(a) If the judges determine unanimously that the person is not entitled to vote, the person shall vote by paper ballot and the person's ballot shall be deposited in a sealed envelope marked "Rejected" with the person's name, the reason for rejection, and the signatures of the judges written on it.

(b) If the judges do not agree unanimously to rejection, the person shall be permitted to vote as if unchallenged.

(c) In either case the challenge and outcome shall be noted on the back of the voter's duplicate permanent registration record and on the poll lists.



§ 2-7-126. Challenge on ground of party membership.

A person offering to vote in a primary may also be challenged on the ground that the person is not qualified under § 2-7-115(b). Such a challenge shall be disposed of under the procedure of §§ 2-7-123 -- 2-7-125 by the judge or judges and the other election officials of the party in whose primary the voter applied to vote, with a total of three (3) to decide the challenge.



§ 2-7-127. Closing of the polling place.

At the time set for the closing of the polling place, the officer of elections shall place one (1) of the election officials at the end of the line of persons waiting to vote. No other person may then get in line to vote. The polls shall be closed as soon as all persons in the line ahead of the election official have voted regardless of when the polls opened.



§ 2-7-128. Duties after closing the polls.

The registrars shall, immediately after the polls close, cross (X) out the remaining space on incomplete poll list sheets so that no additional names can be written in and shall number those sheets serially and place them in the poll book binders.



§ 2-7-129. Unused paper ballots -- Disposal.

Immediately after the polls close and before any ballot box or voting machine is opened to count votes, the judges shall tear all unused paper ballots in half without tearing off the numbered stubs. The portion without the stubs may then be discarded, and the portion with the stubs shall be preserved.



§ 2-7-130. Locking of machine -- Canvass and proclamation of votes on voting machines.

(a) (1) After the polls have closed and after disposal of unused paper ballots, the judges shall then lock and seal the voting machines against voting. The judges shall sign a certificate on the tally sheets, stating that:

(A) Each machine has been locked against voting and sealed;

(B) The number of voters as shown on the public counters;

(C) The numbers on the seals; and

(D) The numbers registered on the protective counters.

(2) The judges shall then open the counter compartment in the presence of the watchers and all other persons who are present, giving full view of all the counter numbers. One (1) of the judges, under the scrutiny of a judge of a different political party, in the order of the offices as their titles are arranged on the machine, shall read aloud in distinct tones the designating number and letter, if any, on each counter for each candidate's name and the result as shown by the counter numbers. The judge shall in the same manner announce the vote on each question. The counters shall not in the case of presidential electors be read consecutively along the party row or column, but shall always be read along the office columns or rows, completing the canvass for each office. The total shown beside the words "Electors for (giving the name) candidate for President and for (giving the name) candidate for Vice President" shall operate as a vote for all the candidates for presidential electors for those candidates for president and vice president.

(3) The vote as registered shall be entered on the duplicate tally sheets in ink by the precinct registrars in the same order on the space which has the same designating number and letter, if any. The minority party precinct registrar shall then read aloud the figures from the tally sheet filled in by the majority party precinct registrar for verification by the minority party judge.

(4) After proclamation of the vote on the voting machines, ample opportunity shall be given to any person present to compare the results so announced with the counter dials of the machine.

(5) The judges shall make corrections.

(b) When voting machines are employed such as those of Shoup manufacture, which achieve the effect of seals by the utilization of master keys, sealing the machines upon the close of polls shall be unnecessary.



§ 2-7-131. Counting of ballots.

(a) After the requirements of § 2-7-130 have been met or, where voting machines are not used, after the polling place closes, the judges shall open the ballot box in the polling place in the presence of the watchers and all other persons who are present.

(b) The judges shall alternate in drawing ballots from the box and reading aloud within sight of the other judges the names of the persons who have been voted for on each ballot, and the two (2) precinct registrars shall record the votes at the same time for counting on record sheets. The completed record sheets shall be bound in the poll books.

(c) Two (2) judges of different political parties shall then compute the votes for each candidate and each position on a question and shall enter the totals for the paper ballots on the duplicate tally sheets in ink. The third judge shall verify the computation and entry of the totals.

(d) The paper ballot vote totals shall then be announced.

(e) (1) Notwithstanding subsections (a)-(d), if paper ballots are used pursuant to § 2-5-206(e)(2), the county election commission may have such paper ballots counted by the central absentee ballot counting board pursuant to § 2-6-302, after the ballot boxes have been transported to the county election commission office.

(2) The coordinator of elections may promulgate rules and procedures to implement this subsection (e).

(f) (1) Notwithstanding subsections (a)-(d), the county election commission may instruct the officer of elections and a judge of a different political party to transport the locked ballot box or boxes containing voted paper ballots to the county election commission office to have such paper ballots counted by the central absentee ballot counting board pursuant to § 2-6-302. The central absentee ballot counting board utilized in accordance with this subsection (f) may be the same members as a counting board that has already been appointed in like manner to the absentee ballot counting board established under § 2-6-302 or it may contain different members that have been appointed in like manner to such a board. The county election commission may only exercise this option if the ballot box or boxes used in the polling place satisfy the requirements of the absentee ballot boxes and have been locked pursuant to § 2-6-311.

(2) Where the write-in feature of a direct recording electronic voting machine has been used, the county election commission may instruct the officer of elections and a judge of a different political party to transport the locked ballot box or boxes containing the voting machine printer tape containing the write-in names to the county election commission office to have such paper ballots counted by the central absentee ballot counting board pursuant to § 2-6-302. The central absentee ballot counting board utilized in accordance with this subsection (f) may be the same members as a counting board that has already been appointed in like manner to the absentee ballot counting board established under § 2-6-302 or it may contain different members that have been appointed in like manner to such a board.



§ 2-7-132. Completion of duplicate tally sheets -- Certification -- Final proclamation of vote.

(a) After the completion of the requirements of § 2-7-131, the duplicate tally sheets shall then be completed, showing the total number of votes cast for each office and question, the total number of votes cast for each candidate, including write-in candidates, and for each position on a question.

(b) The duplicate tally sheets shall be certified correct and signed by each judge and by the officer of elections and shall be placed in the poll books.

(c) A final proclamation shall then be made as to the total vote received by each candidate and for each position on questions.



§ 2-7-133. Ballots which may be counted.

(a) Only ballots provided in accordance with this title may be counted. The judges shall write "Void" on others and sign them.

(b) If the voter marks more names than there are persons to be elected to an office, or if for any reason it is impossible to determine the voter's choice for any office to be filled or on a question, the voter's ballot shall not be counted for such office and shall be marked "Uncounted" beside the office and be signed by the judges. It shall be counted so far as it is properly marked or so far as it is possible to determine the voter's choice.

(c) If two (2) ballots are rolled up together or are folded together, they shall not be counted. The judges shall write on them "Void" and the reason and sign them.

(d) Any ballot marked by the voter for identification shall not be counted. The judges shall write on it "Void" and the reason and sign it.

(e) Ballots which are not counted shall be kept together and shall be bundled separately from the ballots which are counted.

(f) Notwithstanding any other law to the contrary, a vote shall be counted if a recount is undertaken on a punchcard ballot under the following conditions:

(1) When at least two (2) corners of the chad are detached;

(2) Light is visible through the hole; or

(3) An indentation of the chad from the stylus or other object is present and indicates a clearly ascertainable intent of the voter to vote.

(g) Notwithstanding any other provision of law to the contrary, if a voter marks a paper or optical scan ballot with a cross, "x", checkmark or any other appropriate mark within the square, circle or oval to the right of the candidate's name, or any place within the space in which the name appears, indicating an intent to vote for that candidate, it is a vote for the candidate whose name it is opposite. Underlining or circling the candidate's name would also constitute a vote. Any apparent erasure of a mark next to the name of a candidate may not be counted as a vote for that candidate if the voter makes another mark next to the name of one (1) or more different candidates for the same office and counting of the mark would result in an excess number of votes cast for the office.

(h) If a voter casts more than one (1) vote for the same candidate for the same office, the first vote is valid and the remaining votes are invalid.

(i) Any person attempting to be elected by write-in ballots shall complete a notice requesting such person's ballots be counted in each county of the district no later than twelve o'clock (12:00) noon, prevailing time, fifty (50) days before the general election. Such person shall only have votes counted in counties where such notice was completed and timely filed. The notice shall be on a form prescribed by the coordinator of elections and shall not require signatures of any person other than the write-in candidate requesting ballots be counted. The coordinator of elections shall distribute such form to the county election commissions. Upon timely receiving the notice required by this subsection (i), the county election commission shall promptly inform the state coordinator of elections, the registry of election finance, as well as all other candidates participating in the affected election. A write-in candidate may withdraw the notice by filing a letter of withdrawal in the same manner as the original notice was filed no later than the fifth day before the election.



§ 2-7-134. Return of keys at close of election.

After the tally sheets have been certified, the judges shall close and lock the voting machines and enclose the keys for each voting machine in a separate sealed envelope on which they shall certify the number of the machine, the polling place where it has been used, the number on the seal, and the numbers registered on the public and protective counters.



§ 2-7-135. Lists of election officials prepared by officer of elections.

(a) The officer of elections shall prepare and certify to the county election commission a list of all election officials who served at the polling place and their official positions. The list shall be signed by each official.

(b) The officer of elections shall certify to the county election commission the names of those persons appointed as officials for the polling place before the election who failed to appear and discharge the duties of office.



§ 2-7-136. Public announcement of results -- Certification of results on demand of any candidate or watcher.

When the certification of the tally sheets is complete, the officer of elections shall publicly announce the results and shall, on demand of any candidate or watcher present, furnish such person a certified copy of the results. The certificate shall include the names of all candidates appearing on the ballot, the number of votes received by each and the number of votes for and against each question, including separately the total number of votes cast for each by voting machine and by paper ballot. The certificate shall be signed by the officer of elections and the judges and may be used as competent evidence in case of a contest regardless of what tribunal is hearing the contest.



§ 2-7-137. Items to be locked in ballot box after certification of the completed tally sheets.

After certification of the completed tally sheets and the performance of the other duties of this chapter, the officer of elections shall have the following items placed in the ballot box or boxes which shall then be locked:

(1) The bound bundles of paper ballots;

(2) The record of voter assistance;

(3) The envelopes containing spoiled ballots;

(4) The envelopes containing rejected ballots;

(5) The poll books;

(6) The bound applications for ballots;

(7) The portions of unused paper ballots containing the numbered stubs;

(8) The envelopes containing the voting machine keys; and

(9) The ballot box keys.



§ 2-7-138. Delivery of locked ballot box and supplies or equipment to county election commission.

The officer of elections, accompanied by either a judge or precinct registrar of another political party, shall immediately deliver the locked ballot box or boxes and remaining election supplies or equipment except the voting machines to the county election commission.



§ 2-7-139. Removal of supplies from polling place prohibited.

No election supplies, ballots or equipment may be removed from a polling place from the opening of the polls until the requirements of § 2-7-137 have been met except that items which have been delivered to the wrong polling place may be transferred to the correct one.



§ 2-7-140. Procedures for certain inactive voters.

(a) Voters whose registration is in inactive status because of a failure to respond to a confirmation notice described in § 2-2-106(c) and voters who have changed their address of residence to a new address within the county of registration shall be required to vote under the procedures of this section.

(b) An inactive voter who has not moved or any registered voter of the county who has changed residence to a new address within the same voting precinct shall be required to make a written affirmation of such voter's current address and that the voter is entitled to vote before voting. This affirmation shall be made on a standard form provided by the county election commission and shall be made before the officer of elections at the voter's polling place or the appropriate election official at an early voting site. The voter may then vote using the same method as any other voter at the polling place.

(c) A registered voter of the county who has changed residence to a new address within the county of registration but outside such voter's former voting precinct shall be required to make a written affirmation of the voter's current address and that the voter is entitled to vote before voting;

(1) If a voter under this subsection (c) appears at an early voting location and makes the proper affirmation, the election official shall allow the voter to vote the ballot for the voter's new precinct of residence using the same method as any other voter at the polling place;

(2) (A) If a voter under this subsection (c) appears at such voter's former polling place, the voter cannot cast any ballot at that location. An election official shall make a determination of the voter's new polling place and inform the voter of the appropriate place to vote. The voter shall be required to make a written affirmation of the voter's current address and that the voter is entitled to vote. The official at the voter's former polling location shall indicate on the affirmation that the person has not been allowed to vote at that location and shall give the voter a copy of the form to take to such voter's new polling location. Upon presenting that affirmation at the new polling location and verification that the new address is within that precinct, the voter shall be allowed to vote using the same method as any other voter at the polling place;

(B) A county election commission may establish a centrally located site or sites to be designated by such commission for voters voting under this subdivision (c)(2);

(C) If a county election commission elects to establish a centrally located site or sites, then the official at such former polling location shall notify the voter that the voter has the option to vote either at the new polling place or at the centrally located site or sites. If a central location is other than the county election commission office, then such centrally located site shall be equipped with computer capabilities linked to the county election commission office to allow the voter's records to be changed or corrected in the same manner as if the voter were to appear at the county election commission office on election day in order that the voter may cast the appropriate ballot;

(3) If a voter under this subsection (c) appears at a polling location where the voter is not currently registered, and does not have a copy of the form described in subdivision (c)(2), the election official shall make a determination as to whether that voter's new address is within the voting precinct for that polling location. If the voter now resides in that precinct, the voter shall be required to make a written affirmation of the voter's current address and that the voter is entitled to vote. The fact that this person is a registered voter must be confirmed by the county election commission before this person's vote is counted.

(d) If a voter described in subsection (a) applies for an absentee ballot, the voter shall fill out the appropriate portion of the absentee application to affirm the voter's address and that the voter is entitled to vote. This affirmation would not have to be made in front of an election official. Upon receiving a proper application, the administrator of elections shall send the voter a ballot for the precinct where the voter now resides and update the registration based upon the affirmation as necessary.



§ 2-7-141. Procedures for certain active voters.

(a) If the registration of a voter has been transferred to a new precinct within the same county pursuant to § 2-2-129(b)(2)(A), the voter shall be required to vote under the procedures of this section.

(b) (1) A registered voter whose registration has been transferred pursuant to § 2-2-129(b)(2)(A), but who has in fact not moved or has moved to a different address from that supplied by the postal service, shall be required to make a written affirmation of such registered voter's current address of residence and that the voter is entitled to vote before voting. This affirmation shall be made on a standard form provided by the county election commission and shall be made before the officer of elections at the voter's polling place or the appropriate election official at an early voting site. The voter may then vote using the same method as any other voter at the polling place. The fact that this voter is a registered voter and has not already voted in the current election must be confirmed by the county election commission before this person may vote.

(2) A county election commission may establish a centrally located site or sites to be designated by such commission for voters voting under this subsection (b).

(3) If a county election commission elects to establish a centrally located site or sites, then the official at such polling location shall notify the voter that the voter has the option to vote either at the new polling place or at a centrally located site or sites. If a central location is other than the county election commission office, then such centrally located site shall be equipped with computer capabilities linked to the county election commission office to allow the voter's records to be changed or corrected in the same manner as if the voter were to appear at the county election commission office on election day in order that the voter may cast the appropriate ballot.

(c) A registered voter whose registration has been transferred pursuant to § 2-2-129(b)(2)(A), who has in fact moved to the new address of residence recorded by the administrator of elections, and who appears to vote at an early voting site or at the new precinct to which the voter's registration has been transferred, shall vote using the same method as any other voter at the polling place.



§ 2-7-142. Use of mobile electronic or communication devices at polling places.

(a) A county election commission shall not prohibit a voter from using a mobile electronic or communication device at a polling place for informational purposes to assist the voter in making election decisions. A county election commission may require that any mobile electronic or communication device be silenced while in use at the polling place.

(b) Any voter using a mobile electronic or communication device as allowed in subsection (a) shall be prohibited from using the device for telephone conversations, recording, or taking photographs or videos while inside the polling place.






Chapter 8 - Determination of Results

§ 2-8-101. Meeting of county election commission following election.

(a) The county election commission shall meet at its office upon completion of its duties under § 2-8-104, but no later than the third Monday after the election to compare the returns on the tally sheets, to certify the results as shown by the returns in writing signed by at least the majority of them, and to perform the duties prescribed by this chapter.

(b) The commission may not recount any paper ballots, including absentee ballots.

(c) Upon the completion of the vote tabulation on election night, each county election commission shall report unofficial results to the coordinator of elections in a form prescribed by the coordinator.

(d) Any county election commission which fails to certify any election by the deadlines set forth in subsection (a), unless such failure is determined by the state election commission to be for good cause, shall forfeit any compensation due the members for the holding of such election. The chair of the state election commission shall promptly notify the chief fiscal officer of any county of such failure to certify under the provisions of this section.

(e) Upon certifying the results of a referendum held by a municipality or county pursuant to title 57, the county election commission shall send certification of the results to the alcoholic beverage commission.



§ 2-8-102. Undelivered returns.

If the returns from any polling place have not been delivered to the county election commission by the first day after an election, the commission shall employ either a special messenger, a member of its staff or a member of the commission to obtain the missing returns.



§ 2-8-103. Form of returns -- Sufficiency.

No return, poll list, or certificate made under this title may be disregarded or rejected for want of form or on account of its not being strictly in accordance with the requirements of this title if it can be clearly understood. Any such return or certificate signed by a majority of the election officials at the polling place is sufficient.



§ 2-8-104. Comparing votes from tally tapes to tabulated election results.

The commission, or such persons as it may designate, shall, as soon as possible after the election, compare the votes from the tally tapes of all appropriate sources to the tabulated election results. All candidates, their representatives, representatives of the political parties, and representatives of the press may be present during this process and shall be given ample opportunity to examine the tabulations. The commission shall create a written report of any revisions of any vote totals in such election.



§ 2-8-105. Certification of tabulation and results.

After completing the comparison of the returns, the county election commission shall make and certify the official tabulation and certification of results, showing both precinct and county totals, in the following manner:

(1) In triplicate for the offices of governor, members of the general assembly, presidential and vice presidential elector, members of congress, judge, chancellor, or district attorney general;

(2) In triplicate for questions submitted to the people of the entire state;

(3) In duplicate for any other office not listed in subdivision (1) and for questions submitted to people of a part of the state; and

(4) In triplicate for all primary elections.



§ 2-8-106. Mailing and filing of tabulation and certification.

(a) The commission shall seal and mail the original of the official tabulation and certification of results prepared pursuant to § 2-8-105(1) and (2) to the secretary of state and take the postmaster's receipt for it and shall mail the first copy to the governor and take the postmaster's receipt for it. The remaining copy shall be filed with the county clerk and the commission shall take the clerk's receipt for it. The aforementioned statements may be delivered personally in lieu of mailing by the deadline set forth in § 2-8-101. In the case of a general election for the office of governor, an additional copy of the returns shall be sent directly to the speaker of the senate as provided by article III, § 2 of the Constitution of Tennessee.

(b) The commission shall deliver the official tabulation and certification of results prepared pursuant to § 2-8-105(3) as follows:

(1) If the election is for a county official, the original to the coordinator of elections and take the postmaster's receipt for it, and file the copy with the county clerk, and take the clerk's receipt for it;

(2) If the election is for a municipal office, the original to the chief administrative offices of the municipality and the copy filed with the county clerk; and

(3) If a question, the original to the coordinator of elections and take the postmaster's receipt for it, and the copy to be filed in the county clerk's office and take the clerk's receipt for it.

(c) The commission shall seal and mail the original of the official tabulation and certification of results prepared pursuant to § 2-8-105(4) to the coordinator of elections and take the postmaster's receipt for it, mail a copy to the chair of the political party's state executive committee and take the postmaster's receipt for it, and deliver the remaining copy to the county clerk and take the clerk's receipt for it.

(d) The official tabulation and certification of results forms to be utilized for elections, both primary and general, for the offices listed in § 2-13-202, and for any question submitted to the voters of the entire state shall be furnished by the coordinator of elections. The county election commission shall furnish the forms for all other elections.

(e) The county election commission shall issue certificates of elections to each person elected except those to be commissioned by the governor.



§ 2-8-107. Disposition and keeping of pollbooks -- Computerized counties.

(a) The commission shall seal and forward all pollbooks containing the original poll list sheets to the secretary of state within ten (10) days after the election to be stored by the secretary of state for nine (9) years, and shall deposit the pollbooks containing the duplicate poll list sheets in the office of the county clerk to be stored by the county clerk for four (4) years in any secure place.

(b) In computerized counties, the commission shall forward to the secretary of state electronically through the AES computer system a list of the names of all voters who participated in the election, verified as to its accuracy, on or before forty-five (45) days after the election, to be stored by the secretary of state for nine (9) years, and shall deposit the list in the office of the county clerk, either printed or in a CD-ROM format, to be stored by the clerk for six (6) years. The commission shall also forward to the secretary of state the list in a CD-ROM format in the time prescribed by law.

(c) The election commission shall keep on file the voter signature list for six (6) years.



§ 2-8-108. Preservation of paper ballots and other ballot supplies.

(a) The commission shall preserve all paper ballots for six (6) months after the election to which they were cast or offered to be cast and may then dispose of them. During the period in which they are preserved, the packages of ballots shall be kept securely locked and may be opened and the ballots examined only on court order or under chapter 18 of this title.

(b) All other election documents such as applications for all ballots, spoiled and rejected ballots, voter affidavits, records of assistance to voters, etc., shall be preserved by the county election commission for six (6) months or longer if so ordered by a court or by the coordinator of elections. All election documents pertaining to a federal election shall be preserved by the county election commission for twenty-two (22) months.



§ 2-8-109. Messenger to bring county returns to the secretary of state.

The secretary of state may employ a special messenger to bring the returns filed with the county clerk if those sent by mail fail to arrive. The expenses of the messenger shall be paid out of the state treasury.



§ 2-8-110. Public calculation and comparison of votes -- Declaration of election -- Certificates of election.

(a) The governor, secretary of state and attorney general and reporter shall, as soon as the returns are received, publicly calculate and compare the votes received by each person for the office of member of the general assembly, presidential and vice presidential elector, member of congress, judge, chancellor, or district attorney general, and declare the person receiving the highest number of votes elected.

(b) The secretary of state shall assure the preservation of the original certification of results executed under this section.

(c) The governor shall furnish each person elected with a certificate of election, which shall also be a commission of office, signed by the governor and the secretary of state. The certificate shall be prima facie evidence of election. A duplicate original of the certificate of election as United States senator shall be sent to the president of the United States senate.



§ 2-8-111. Tie votes.

If there is a tie vote between the two (2) or more persons having the highest number of votes for an office, the state election commission shall cast the deciding vote except that:

(1) The county legislative body may cast the deciding vote for offices filled by the votes of a single county or civil district, or, in the alternative, the legislative body may by resolution call for a run-off election between the tied candidates;

(2) The municipal legislative body shall cast the deciding vote for municipal offices, or, in the alternative, the legislative body may by resolution call for a run-off election between the tied candidates;

(3) The governor shall cast the deciding vote for representatives in congress;

(4) The election shall be void if it is for senator in congress, and the governor shall immediately issue an order directing the holding of a special election for the office; and

(5) The general assembly in joint convention shall cast the deciding vote for governor.



§ 2-8-112. Messenger to bring county returns to general assembly.

The general assembly may, if it becomes necessary, send a special messenger for the copy of the returns of any particular county deposited with the county clerk. The expenses of the messenger shall be paid out of the state treasury.



§ 2-8-113. Primary elections -- Determination of results.

(a) On the fourth Thursday after a primary election, the state coordinator of elections shall publicly calculate and compare the votes received by each person and declare who has been nominated for office in the primary or elected to the state executive committee. The candidates who receive the highest number of votes shall be declared elected or nominated; provided, that in order for any person to receive a party nomination by write-in ballots, such person must receive a number of write-in votes equal to or greater than five percent (5%) of the total number of registered voters of the district. However, this section shall not apply where there are candidates for the office involved listed on the official ballot.

(b) The coordinator of elections may delegate the duty under subsection (a) to county primary boards with respect to offices to be elected by voters within a single county and, if requested by the state executive committee of a political party, shall delegate such duty to the county primary boards. The county primary boards shall send the results of the primary election to the state party executive committee unless the state party executive committee wishes to exercise its functions under this section as a party primary board. The state party executive committee may revoke or rescind its request that the coordinator of elections delegate such duty to the county primary boards.

(c) Any person trying to receive a party nomination by write-in ballots shall complete a notice requesting such person's ballots be counted in each county of the district no later than twelve o'clock (12:00) noon, prevailing time, fifty (50) days before the primary election. Such person shall only have votes counted in counties where such notice was completed and timely filed. Write-in candidates for the offices of governor, United States senator and representative in the United States congress shall file their notice with the state coordinator of elections. The notice shall be on a form prescribed by the coordinator of elections and shall not require signatures of any person other than the write-in candidate requesting ballots be counted. The coordinator of elections shall distribute such form to the county election commissions. Upon timely receiving the notice required by this subsection (c), the county election commission shall promptly inform the state coordinator of elections, the registry of election finance, as well as all other candidates participating in the affected election. A write-in candidate may withdraw the notice by filing a letter of withdrawal in the same manner as the original notice was filed no later than the fifth day before the election.



§ 2-8-114. Primary elections -- Tie votes.

If the coordinator of elections determines that there is a tie between the two (2) or more candidates for an office who have the highest number of votes, the tie shall be broken as prescribed in the rules of the political party.



§ 2-8-115. Primary elections -- Certification of nominees.

The coordinator of elections shall certify the names of the nominees of political parties to the county election commission of each county in which the nominees are candidates by the qualifying deadlines set in § 2-5-101.



§ 2-8-116. Right of candidate to receive certified copies of poll lists and tally sheets.

Each candidate has the right to have delivered to the candidate by the state election commission or the county election commission certified copies of all poll lists and tally sheets used in the counties in which the candidate ran, upon demand and payment of the regular legal fees.






Chapter 9 - Voting Machines

§ 2-9-101. Specifications -- Contract for modification.

(a) A voting machine to be used in Tennessee must provide facilities for voting for candidates at both primary and general elections, at nonpartisan elections or at a combination of a nonpartisan and partisan primary or general election. It must permit a voter to vote for any person for any office, whether or not nominated as a candidate by a political party. It must ensure voting in absolute secrecy. It must permit a voter to vote for any candidate or on any special measure for whom or on which the voter is lawfully entitled to vote but none other. It must permit a voter to vote for the proper number of candidates for an office but no more. It must be provided with a lock or locks by which immediately after the polls are closed any movement of the voting or registering mechanism can be absolutely prevented. It may be either manually or electrically operated. An electric machine must convert to manual operation, and the alternate type of operation must be a standard function of the machine and not be designed as an emergency or temporary device only. Each voting machine shall have not less than eight (8) columns and shall be equipped with interlocks in the following manner:

(1) for the basic lever type machine, interlocks on columns 1, 4, and 7;

(2) for the 2.5 lever type machine, interlocks on columns 1, 4, and 7 and an additional main interlock adjacent to column 10;

(3) on the 3.2 eight column machine, interlocks on columns 1, 4, and 7 and an additional main interlock adjacent to column 8; and

(4) on the 3.2-10.25 lever type machine, interlocks on columns 1, 4, and 7 and an additional main interlock adjacent to column 10.

(b) Any voting machine not presently equipped as described in (a) shall be modified pursuant to a contract to be let by the coordinator of elections through normal purchasing procedures. The contract shall contain such provisions as the coordinator of elections, secretary of state and commissioner of finance and administration shall deem necessary and proper, and shall provide for the use of new parts only. Furthermore, the contract shall provide for the inspection of parts, labor, and equipment by a team of local machine technicians, and the costs of such inspection at the local level shall be borne by the company or firm awarded the contract.

(c) A party lever device enabling a voter to vote for all the nominees of a particular political party by operating a single lever is prohibited except that a party lever shall be provided for each political party's candidates for presidential and vice presidential electors.



§ 2-9-102. Equipment furnished for machine.

The county election commission shall have each voting machine furnished:

(1) With an electric light or a substitute for one which will give sufficient light to enable the voters while in the booth to read the ballot labels and to enable election officials to examine the counters; and

(2) With a curtain or other equipment so as to conceal the voter and the voter's action while voting.



§ 2-9-103. Voting machine technicians.

(a) The representatives of each political party on the county election commission shall jointly appoint a voting machine technician who is a member of their political party and who is qualified by training or experience to prepare and maintain the voting machines, and the county election commission shall appoint as many assistants as may be necessary for the proper preparation of the machines for elections and for their maintenance, storage, and care.

(b) The voting machine technicians, under the direction of the commission, shall have charge of the voting machines and shall represent the commission during the preparation of the voting machines.

(c) The voting machine technicians shall serve at the pleasure of the commissioners who appointed them. The assistants shall serve at the pleasure of the commission.

(d) The commission shall fix the compensation of the voting machine technicians and assistants commensurate with the work required.

(e) Duties imposed on the voting machine technician by this chapter shall be performed jointly by the voting machine technicians.

(f) (1) Any voting machine technician appointed by the county election commission who performs such duties on a part-time basis and who has other full-time employment shall be excused without pay from such full-time employment for the days required for the performance of the technician's duties.

(2) No employer of a voting machine technician being excused from employment pursuant to this section shall require such technician to use vacation time or other leave time for the days such technician has been excused from employment to perform the technician's duties.



§ 2-9-104. Custody of machines and keys.

(a) The local authority adopting voting machines shall have custody of them when they are not in use at an election and shall preserve and keep them in repair. All keys for voting machines shall be securely locked between elections by the voting machine technician. A public officer, who is entitled to the custody of the machine for any period of time, is entitled to the keys necessary for the proper use of the machines in the officer's charge.

(b) Local authorities shall provide ample police protection against tampering with or injury to the voting machines after they have been prepared for and during an election and shall provide adequate storage at all other times.



§ 2-9-105. Preparation of machines for election.

(a) The county election commission shall have the proper ballot labels placed on the voting machines and shall have the machines put in proper order for voting with the registering counters set at zero (000), the counting mechanisms locked, and each machine sealed with a pre-numbered seal. The voting machine technician shall certify in writing that, before sealing each machine but after preparing it for an election, such technician has tested each voting lever and that each machine is in proper working order.

(b) Before examining the voting machines to determine whether they are properly set up, the commission shall mail notices to the chairs of the county executive committees of the political parties and to independent candidates stating where and when the machines will be examined. Each county executive committee chair and county primary board chair may designate a representative who may be present to see that the machines are properly prepared for use in the election.

(c) When the machines have been examined, the party representatives and either the commission or the voting machine technician shall make a certificate in writing which shall be filed in the county election commission office stating the number of machines, whether all of the machines are set at zero (000), the number registered on each protective counter and the number on each metal seal with which the machines are sealed.

(d) The keys for each machine shall be sealed in an envelope showing the location where the machine is to be used, the number of the machine, the number on the protective counter, and the seal number.

(e) The commission may delegate its duty to examine the machines to the voting machine technician.



§ 2-9-106. Delivery of machines to polling places.

The election commission shall ensure that the voting machines are delivered to the polling places in a timely manner and are set up in the proper manner for use at the election.



§ 2-9-107. Storage of machines.

Within twenty-four (24) hours after the close of the polls, or as soon thereafter as practicable, the voting machine technician shall have the machines returned to the storage places provided under § 2-9-104(b).



§ 2-9-108. Voting machines to remain locked.

Each voting machine shall remain locked against voting for five (5) days after the certification of the election and as much longer as may be necessary or advisable because of a contest over the result of the election. When another election necessitating the use of a particular voting machine is to be held within a period of thirty (30) days after an election, that voting machine may be opened after five (5) days upon the agreement of all the candidates in the earlier election whose names appeared on the ballot on that machine. A voting machine may be opened and examined upon the order of any court of competent jurisdiction at any time.



§ 2-9-109. Precincts required to use voting machines -- Use of paper ballots in certain municipal elections.

(a) Precincts having more than three hundred (300) registered voters shall be equipped by the county in which they are located with voting machines for use in all elections and smaller precincts may be so equipped. If the governing body of any county does not provide voting machines as required by the preceding sentence, the county election commission, instead of the county governing body, shall equip the precincts with voting machines in accordance with §§ 2-9-112 -- 2-9-114. However, in counties having populations of not less than twelve thousand one hundred (12,100) nor more than twelve thousand two hundred (12,200), according to the federal census of 1970 or any subsequent federal census, voting machines for any precinct having fewer than one thousand (1,000) registered voters shall not be purchased without the approval of the county commission.

(b) Any municipality with a population of five thousand (5,000) or less, according to the 1980 federal census or any subsequent federal census, may elect to use paper ballots instead of voting machines for municipal elections, when there is no opposition for any of the offices involved. Such decision shall be made known to the county election commission at the time the municipality directs the election commission to call its election.



§ 2-9-110. Use of non-standard machines.

(a) The county election commission, with the approval of the coordinator of elections and the state election commission, may provide for the use of voting machines which do not meet the requirements of this title except under this section.

(b) Machines and procedure for such use shall provide as much protection for the purity of the ballot and against election fraud as do voting machines which otherwise meet the requirements of this title.

(c) The use of voting machines in compliance with this section and the rules of the coordinator of elections shall be as valid for all purposes in an election as if the machines had otherwise met the requirements of this title for voting machines.



§ 2-9-111. Payment for machines.

The governing body of a city, town or county may adopt voting machines and, upon the adoption and purchase of voting machines, shall provide for payment for the machines in the way it deems for the best interest of the locality and may for that purpose issue bonds, certificates of indebtedness or other obligations which shall be a charge on the city, town or county. Such bonds, certificates or other obligations may be issued with or without interest, payable at such time or times as the authorities may determine, but shall not be issued or sold at less than par. If it is proposed that bonds be issued to finance the purchase of voting machines, such bonds may not be issued unless approved in an election by a majority of the votes cast by the voters of the city, town or county affected.



§ 2-9-112. State financing of voting machines -- Agreement.

When the governing body of a county requests the coordinator of elections to have the state finance the acquisition of a specified number of voting machines under §§ 2-9-112 -- 2-9-114, the governing body of the county and the coordinator of elections shall enter into an agreement to be known as a "contract, lease and option," subject to the following requirements:

(1) The original lease term shall be for a period agreed to by the governing body of the county and the coordinator of elections. The county shall have the exclusive right and option to extend the term of the lease from year to year for periods of one (1) year at a time for an agreed period. The total lease period shall in no case exceed twenty (20) years.

(2) The rentals prescribed for the original term and for each of the full number of years for which the lease may be extended shall not be less than the amounts required in each of such years to amortize the total amount of bonds issued to defray the cost of the machines.

(3) The governing body of the county shall agree, in each effective year of the lease, to maintain the voting machines.

(4) If the governing body of the county fails or neglects to pay any of the rentals prescribed, the commissioner of finance and administration shall retain the sum necessary for such payment out of any state funds distributable to the county for any purpose. No statutory requirement that any distributable, state collected, locally shared funds shall be used exclusively for a designated purpose shall be construed as preventing the commissioner of finance and administration from taking out of such fund.

(5) The contract, lease and option may contain any other reasonable provision deemed necessary and desirable by the commissioner, the coordinator of elections or the governing body of the county.

(6) Subject to all of the above, when the governing body of a county requests the coordinator of elections to have the state finance the cost of modifying its voting machines in order to comply with the specifications of this chapter, the governing body of the county and the coordinator of elections shall enter into an agreement to be known as a "voting machine loan agreement." The agreement shall be subject to all the terms and conditions as if the county were purchasing machines. The agreement shall provide that the state maintain a lien on such machines until such agreement is satisfied and that such agreements are subject to an annual interest rate of six percent (6%).



§ 2-9-113. State financing of voting machines -- Purchase.

(a) The commissioner of finance and administration shall purchase or otherwise acquire voting machines to carry out § 2-9-112.

(b) The coordinator of elections, subject to the approval of the commissioner, shall determine the number of machines to be purchased for the governing body of any county and enter into agreements, as provided in § 2-9-112, with the county for the financing of the machines. The coordinator of elections in determining the number of machines to be purchased for a county shall consider the following factors:

(1) The amount of state funds available for the financing of voting machines;

(2) Whether the county is making an initial acquisition of machines or is replacing old machines;

(3) The need of the county for assistance in purchasing machines; and

(4) Such other considerations as may be pertinent to carry out the purposes of this title.



§ 2-9-114. Funding for voting machine loan fund.

All moneys paid by the county to the coordinator of elections under the provisions of either the contract, lease and option or the "voting machine loan agreement" shall be paid into the "voting machine loan fund" and shall be used to fund subsequent loans pursuant to § 2-9-112 in the manner provided by law. Nothing in this section shall be construed to exclude or prevent future appropriations for the purpose of funding the voting machine loan fund.



§ 2-9-115. Use of voting machines owned by another governing body.

Nothing in this chapter shall prevent voting machines owned or controlled by one governing body from being used by another governing body when arrangements to do so are agreed upon by the affected governing bodies.



§ 2-9-116. Use of voting machines by groups of citizens.

A county election commission may establish and implement a policy permitting the use of voting machines by a group of citizens; provided, that in any county having a metropolitan form of government, the decision to implement the policy is subject to the approval of the local governing body.



§ 2-9-117. Approval of voting machines -- Reexamination of machines to ensure certification.

The state coordinator of elections and the state election commission shall approve any voting machine before a county election commission purchases such machine. Before the 2002 election cycle and at least every eight (8) years thereafter, the state coordinator of elections and the state election commission shall reexamine all voting machines to ensure such machines still meet the minimum criteria for certification. If a particular machine is not recertified by the coordinator of elections and the state election commission, the affected county election commission shall have two (2) years to purchase and implement machines that are properly certified.






Chapter 10 - Campaign Finances

Part 1 - Financial Disclosure

§ 2-10-101. Short title -- Application -- Administration -- Adoption of more stringent requirements.

(a) This part shall be known and may be cited as the "Campaign Financial Disclosure Act of 1980."

(b) This part does not apply to any candidate for public office for which the service is part time and for which the compensation is less than one thousand dollars ($1,000) per month; provided, that this exemption shall not be applicable to any such candidate for a public office as a chief administrative officer or to any such candidate whose expenditures exceed one thousand dollars ($1,000).

(c) Any charter provisions of municipalities regarding campaign financial disclosures of candidates for public office apply to candidates for public office, except to the extent that such provisions are in conflict with this part.

(d) The registry of election finance shall have the jurisdiction to administer and enforce the provisions of this part concerning campaign financial disclosure.

(e) Nothing in this part shall be construed as prohibiting the largest municipality located within any county having a population of not less than three hundred thirty-five thousand (335,000) nor more than three hundred thirty-six thousand (336,000), according to the 1990 federal census or any subsequent federal census, from enacting, by ordinance or charter amendment, more stringent financial disclosures of candidates for municipal local public office than those requirements imposed by this part. A municipality adopting more stringent requirements pursuant to this chapter shall compensate the county for any additional expenses incurred by the county election commission as a result of adopting more stringent requirements.



§ 2-10-102. Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Affiliated political campaign committees" means political campaign committees established, financed, maintained, or controlled by any corporation, labor organization, or any other person, including any parent, subsidiary, branch, division, department, or local unit of such corporation, labor organization, or any other person, or by any group of such persons;

(A) All committees established, financed, maintained or controlled by a single corporation and/or its subsidiaries shall be affiliated political campaign committees;

(B) All committees established, financed, maintained or controlled by a single national or international union and/or its local unions or other subordinate organizations shall be affiliated political campaign committees;

(C) All committees established, financed, maintained or controlled by an organization of national or international unions and/or all its state and the local central bodies shall be affiliated political campaign committees, but such committees shall not be affiliated with the political campaign committees established, financed, maintained or controlled by any union that is a member of the organization;

(D) All committees established, financed, maintained or controlled by a membership organization, other than political party committees, including trade or professional associations and/or related state and local entities of that organization or group shall be affiliated political campaign committees;

(E) All committees established, financed, maintained or controlled by the same person or group of persons shall be affiliated political campaign committees;

(F) Owners, officers, employees, members or other individuals associated with any corporation, labor organization, membership organization, or any other person or group of persons that has established, financed, maintained or controlled a political campaign committee shall not be considered affiliated with such political campaign committee;

(2) "Attorney general and reporter" means the attorney general and reporter of Tennessee;

(3) "Candidate" means an individual who has made a formal announcement of candidacy or who is qualified under the law of this state to seek nomination for election or elections to public office, or has received contributions or made expenditures except for incidental expenditures to determine if one shall be a candidate, or has given consent for a campaign committee to receive contributions or make expenditures with a view to bringing about the individual's nomination for election or election to state public office;

(4) "Contribution" means any advance, conveyance, deposit, distribution, transfer of funds, loan, loan guaranty, personal funds of a candidate, payment, digital currency, gift, or subscription of money or like thing of value, and any contract, agreement, promise or other obligation, whether or not legally enforceable, made for the purpose of influencing a measure or nomination for election or the election of any person for public office or for the purpose of defraying any expenses of an officeholder incurred in connection with the performance of the officeholder's duties, responsibilities, or constituent services. "Contribution" shall not be construed to include the following:

(A) Services, including expenses provided without compensation by a candidate or individuals volunteering a portion or all of their time, on behalf of a candidate or campaign committee;

(B) Any news story, commentary or editorial distributed through the facilities of any broadcasting station, newspaper, magazine or other periodical publication, unless such facilities are owned wholly or in part, or controlled by any political party, political committee or candidate;

(C) Nonpartisan activity designed to encourage individuals to register to vote or to vote;

(D) Any written, oral or electronically transmitted communication by any membership organization or corporation to its members or stockholders, if such membership organization or corporation is not organized primarily for the purpose of influencing the nomination for election, or election, of any person to public office;

(E) The use of real or personal property and the cost of invitations, food and beverages not exceeding one hundred dollars ($100), voluntarily provided on an individual's residential premises for candidate related activities; or

(F) For a county executive committee that has annual receipts and expenditures of less than ten thousand dollars ($10,000), receipts and expenditures, including a reasonable amount for rent, by a state or county executive committee or primary board when performing the duties imposed upon them by law; provided, that such receipts and expenditures are segregated from and maintained in a fund separate and apart from any funds used by the party as a political campaign committee, it being the legislative intent that if no separate fund is maintained, all receipts and expenditures of the committee or board shall be subject to the disclosure provisions of this part;

(5) "Election" means any general, special or primary election or run-off election, held to approve or disapprove a measure or nominate or elect a candidate for public office;

(6) (A) "Expenditure" means a purchase, payment, distribution, loan, advance, deposit or gift of money or anything of value made for the purpose of influencing a measure or the nomination for election or election of any person to public office;

(B) "Expenditure" also includes the use of campaign funds by an officeholder for the furtherance of the office of the officeholder;

(7) "File" or "filed" means the date actually deposited with or received by the appropriate office or the date of the postmark if postmarked and sent by registered or certified mail of the United States postal service;

(8) "Measure" means any proposal submitted to the people of the entire state, or any political subdivision of the state, for their approval or rejection at an election, including any proposed law, act or part of an act of the general assembly, or revision of or amendment to the constitution;

(9) "Multicandidate political campaign committee" means a political campaign committee to support or oppose two (2) or more candidates for public office or two (2) or more measures;

(10) (A) "Person" means an individual, partnership, committee, association, corporation, labor organization or any other organization or group of persons;

(B) Any limited liability company or limited liability partnership created under title 48 shall be considered a person for the purpose of this subdivision (10) and subdivision (1);

(11) "Personal funds" means:

(A) Any assets which the candidate had legal right of access to or control over at the time the candidate became a candidate and with respect to which the candidate had either:

(i) Legal and rightful title; or

(ii) An equitable interest;

(B) Salary and other earned income from bona fide employment;

(C) Dividends and proceeds from the sale of the candidate's stocks or other investments;

(D) Bequests to the candidate; income from trusts established before candidacy;

(E) Income from trusts established by bequest after candidacy of which the candidate is the beneficiary;

(F) Gifts of a personal nature which had been customarily received prior to candidacy; and

(G) That portion of assets jointly owned with the candidate's spouse which is the candidate's share under the instruments of conveyance or ownership. If no specific share is indicated by such instrument, the value of one-half of the property used shall be considered as personal funds;

(12) "Political campaign committee" means:

(A) A combination of two (2) or more individuals, including any political party governing body, whether state or local, making expenditures, to support or oppose any candidate for public office or measure, but does not include a voter registration program;

(B) Any corporation or any other organization making expenditures, except as provided in subdivision (4), to support or oppose a measure; or

(C) Any committee, club, corporation, association or other group of persons which receives contributions or makes expenditures to support or oppose any candidate for public office or measure during a calendar quarter in an aggregate amount exceeding two hundred fifty dollars ($250);

(13) "Public office" means any state public office or local public office filled by the voters;

(A) "Local public office" means any state, county, municipal, school or other district or precinct office or position, including general sessions and juvenile court judges, that is filled by the voters, with the exception that "local public office" does not include any state public office as defined in subdivision (13)(B); and

(B) "State public office" means the offices of governor, member of the general assembly, delegate to a Tennessee constitutional convention, trial judge, chancellor, district attorney general, district public defender, judge of the court of criminal appeals, judge of the court of appeals and supreme court judge; and

(14) "Secretary of state" means the secretary of state or the secretary of state's designee.



§ 2-10-103. Duties of county election commissions.

(a) It is the duty of each county election commission to:

(1) Accept and file any information filed pursuant to the requirements of this part and information voluntarily supplied that exceeds the requirements of this part;

(2) Make statements and other information filed with it available for public inspection and copying during regular office hours at reasonable expense;

(3) Preserve such statements and other information for a period of five (5) years from date of receipt; and

(4) Notify all candidates for local public office in a local election of the requirements for filing any statement required by this part seven (7) days before any deadline provided for herein.

(b) It is the duty of the state election commission to furnish the name and address of any candidate for statewide public office and the language of any measure submitted to the people of the entire state to the secretary of state and the registry of election finance.



§ 2-10-104. Affirmation of statements before witness.

All statements required by this part shall be signed by the person filing such statement in the presence of one (1) witness who shall sign such statements as a witness. The treasurer shall not be authorized to sign as a witness. Such person shall sign the statements prior to the filing of the statements. Statements required by this part do not have to be sworn to or affirmed by a notary.



§ 2-10-105. Filing of contribution, loan and expenditure statements -- Deadlines -- Certification of treasurers and other officers -- Retention of records -- Additional reporting requirements.

(a) Each candidate for state public office and political campaign committee in a state election shall file with the registry of election finance a statement of all contributions received and all expenditures made by or on behalf of such candidate or such committee. The statement of each candidate for state public office shall include the date of the receipt of each contribution, and the statement of a political campaign committee in a state election shall include the date of each expenditure that is a contribution to a candidate in any election.

(b) Each candidate for local public office and political campaign committee for a local election shall file with each county election commission of the county where the election is held a statement of all contributions received and all expenditures made by or on behalf of such candidate or such committee. The statement of each candidate for local public office shall include the date of the receipt of each contribution, and the statement of a political campaign committee for a local election shall include the date of each expenditure that is a contribution to a candidate in any election.

(c) (1) The statements required by subsections (a) and (b) of each candidate, each single candidate political campaign committee, single measure political campaign or multicandidate political campaign committee shall be filed quarterly during an election year, within ten (10) days following the conclusion of the quarterly reports ending March 31, June 30, September 30 and January 15. Such candidate and political campaign committees shall also be required to file a pre-primary statement and pre-general election statement. The pre-primary statement shall cover the period from the last day included in the July quarterly statement through the tenth day before the primary election. Such pre-primary statement is due seven (7) days before the primary election. The pre-general election statement shall cover the period from the last day included in the October quarterly statement through the tenth day before the general election. Such pre-general election statement is due seven (7) days before the general election.

(2) Statements for any runoff election, from the last day included in any prior report through the tenth day before any such election shall be filed not later than seven (7) days before the election.

(3) Any candidate or political campaign committee filing a statement pursuant to subsection (e) before January 16 of the year in which the candidate or committee expects to be involved in an election shall file reports with the registry of election finance or the county election commission, whichever is required by subsections (a) and (b), by January 31 and July 15 immediately succeeding the filing, and semi-annually thereafter until the year of the election. If January 31 or July 15 falls on a Saturday, a Sunday, or a legal holiday, § 1-3-102 shall apply. The ending date of the January 31 reporting period is January 15. The ending date of the July 15 reporting period is June 30. A semiannual report is not required to be made if the reporting date is within sixty (60) days of a report otherwise required by this part.

(4) Each statement required by subsections (a) and (b) shall include transactions occurring since the preceding statement.

(d) Each multicandidate political campaign committee shall file reports according to subsection (c)(1). Each report shall include transactions occurring since the preceding report. Such reports shall be made available on the Internet as soon as practicable once such multicandidate political campaign committee has filed such information and the registry has reviewed such statements for accuracy and timeliness. If a multicandidate political campaign committee has not timely filed a quarterly report, then the registry shall post on the Internet that the multicandidate political campaign committee is delinquent.

(e) (1) Each candidate and each political campaign committee shall certify the name and address of the candidate's or committee's political treasurer to the registry of election finance or the county election commission, where appropriate, before the candidate or committee may receive a contribution or make an expenditure in a state or local election. A statement certifying a candidate's treasurer must contain the office the candidate is seeking and the year of the election. A state public officeholder shall also certify the name and address of such officeholder's political treasurer to the registry of election finance before the officeholder or the officeholder's political committee may accept a contribution to defray the expenses incurred in connection with the performance of the officeholder's duties or responsibilities, and a local officeholder shall so certify the name and address of such officeholder's treasurer to the appropriate county election commission. A candidate may serve as that candidate's own political treasurer. A candidate or political campaign committee shall notify the registry of election finance or county election commission of any changes in the office of its political treasurer. Any such statements filed pursuant to this part shall be cosigned by the candidate, if such candidate appoints a political treasurer other than the candidate.

(2) In addition to the requirements in subdivision (e)(1), a multicandidate political campaign committee shall also certify the name and address of all officers of such committee to the registry of election finance. A multicandidate political campaign committee is required to have at least one (1) officer, not including the treasurer of such committee.

(f) All records used by the candidate or political campaign committee to complete a statement required by this part shall be retained by the candidate or political campaign committee for at least two (2) years after the date of the election to which the records refer or the date of the statement, whichever is later. After the two-year period, the candidate or political campaign committee is authorized to destroy such records, absent any pending investigation by the registry of election finance or any other law enforcement agency, or absent any administrative or court proceeding. Once an investigation is closed by the registry of election finance, records may be destroyed upon a petition for approval to the registry of election finance.

(g) Separate reporting shall be required for both primary elections and general elections. Cumulative reporting for both primary and general elections for the same office in the same year is expressly prohibited. An appointment of a political treasurer pursuant to subsection (e) may be cumulative, and one (1) such appointment shall be sufficient for both a primary and general election for the same office in the same year. A successful primary candidate shall not be required to certify a political treasurer for the general election, if the candidate had previously certified such political treasurer prior to the primary election.

(h) (1) During the period beginning at twelve o'clock (12:00) midnight of the tenth day prior to a primary, general, runoff or special election or a referendum and extending through twelve o'clock (12:00) midnight of such election or referendum day, each candidate or political campaign committee shall, by telegram, facsimile machine, hand delivery or overnight mail delivery, file a report with the registry of election finance or the county election commission, whichever is required by subsections (a) and (b), of:

(A) The full name and address of each person from whom the candidate or committee has received and accepted a contribution, loan or transfer of funds during such period and the date of the receipt of each contribution in excess of the following amounts: a committee participating in the election of a candidate for any state public office, five thousand dollars ($5,000); or, a committee participating in the election of a candidate for any local public office, two thousand five hundred dollars ($2,500). If the committee is participating in the election of candidates for offices with different reporting amounts, the amount shall be the lowest for any candidate in whose election the committee is participating or in which any committee is participating to which it makes or from which it receives a transfer of funds; and

(B) Such report shall include the amount and date of each such contribution or loan reported, and a brief description and valuation of each in-kind contribution. If a loan is reported, the report shall contain the name and address of the lender, of the recipient of the proceeds of the loan, and of any person who makes any type of security agreement binding such person or such person's property, directly or indirectly, for the repayment of all or any part of the loan.

(2) Each report required by subdivision (h)(1) shall be filed by the end of the next business day following the day on which the contribution to be reported is received.

(3) The registry shall develop appropriate forms for the report required by subdivision (h)(1) and make such forms available to the candidates and the county election commissions.

(i) Any state or local political party or caucus of such political party established by members of either house of the general assembly that controls or operates one (1) or more political campaign committees shall report all receipts and disbursements by the party in the same manner and at the same time that it reports contributions and expenditures by the party's political campaign committee.

(j) Reports filed under this section shall not be cumulative, except as provided in subsection (g) regarding appointment of a political treasurer. Each report shall reflect the total for its own reporting period.

(k) "Date of the receipt", as used in this section, means the date when the contribution was received by the candidate, candidate's committee, or treasurer.



§ 2-10-106. Supplemental semiannual statements of contributions and expenditures -- Funds maintained in segregated campaign accounts.

(a) If the final statement of a candidate shows an unexpended balance of contributions, continuing debts and obligations, or an expenditure deficit, the campaign treasurer shall file with the registry of election finance or the county election commission, whichever is required by § 2-10-105(a) and (b), a supplemental semiannual statement of contributions and expenditures. Beginning after filing the first quarterly report due after an election, subsequent supplemental statements shall be filed on a semiannual basis by candidates until the account shows no unexpended balance, continuing debts and obligations, expenditures, or deficit. A candidate may close out a campaign account by transferring any remaining funds to any campaign fund, subject to the requirements of this part and commence semiannual filing as provided by this part.

(b) Funds maintained in a separate segregated campaign account are not deemed to be the personal property of any candidate or other individual. Such funds are not subject to garnishment or any type of execution to satisfy the debts or obligations of any individual which are not campaign debts.



§ 2-10-107. Content of statements -- Closing out accounts -- Reporting of in-kind contributions.

(a) A statement filed under § 2-10-105 or § 2-10-106 shall consist of either:

(1) A statement that neither the contributions received nor the expenditures made during the period for which the statement is submitted exceeded one thousand dollars ($1,000). Any statement filed pursuant to § 2-10-106 shall indicate whether an unexpended balance of contributions, continuing debts and obligations or an expenditure deficit exists; or

(2) (A) (i) A statement setting forth, under contributions, a list of all the contributions received, including the full name, complete address, occupation, and employer of each person who contributed a total amount of more than one hundred dollars ($100) during the period for which the statement is submitted, and the amount contributed by that person;

(ii) When a candidate or the treasurer of a political campaign committee shows that best efforts have been used to obtain, maintain and submit the complete address, occupation, and employer required for contributors, the statement shall be considered in compliance with this subdivision (a)(2)(A). "Best efforts" includes notifying the contributor by first class mail that further information concerning such contributor is required under state law, or by including on a written solicitation for contributions a clear request for the contributor's name, address, occupation and employer and by accurately stating that such information is required under state law for all persons contributing more than one hundred dollars ($100). Further definitions and guidelines, if any, for what is also considered "best efforts" shall be set by rule promulgated pursuant to § 4-55-103(1);

(iii) The statement of each candidate shall include the date of the receipt of each contribution and the statement of a political campaign committee shall include the date of each expenditure that is a contribution to a candidate. "Date of the receipt", as used in this subdivision (a)(2)(A)(iii), means the date when the contribution was received by the candidate, candidate's committee, or treasurer. The statement shall list as a single item the total amount of contributions of one hundred dollars ($100) or less; and

(B) A statement setting forth, under expenditures, a list of all expenditures made, including the full name and address of each person to whom a total amount of more than one hundred dollars ($100) was paid during the period for which the statement is submitted, the total amount paid to that person, and the purpose of the payment which shall clearly identify that it is an allowable expenditure under § 2-10-114. The words "reimbursement", "credit card purchase", "other" and "campaign expense" shall not be considered acceptable descriptions for "purpose". Any purchase made with a credit card shall also be disclosed as a payment to the vendor providing the item or service. Credit card payments to separate vendors shall be disclosed as separate expenditures. The statement shall list the total amount of expenditures of one hundred dollars ($100) or less each, by category, without showing the exact amount of or vouching for each such expenditure.

(b) When any candidate or political campaign committee desires to close out a campaign account, it may file a statement to such effect at any time; provided, that the statement shall on its face show no unexpended balance, continuing debts or obligations or deficit.

(c) (1) When filing a statement under § 2-10-105 or § 2-10-106, a contribution, as defined in § 2-10-102, for which no monetary consideration is paid or promised, referred to as an in-kind contribution in this part, shall be listed separately in the disclosure statement and excluded from the lists of contributions and expenditures. The in-kind contribution list shall include:

(A) In-kind contributions of a value of one hundred dollars ($100) or less may be listed as a single item; and

(B) (i) In-kind contributions of a value of more than one hundred dollars ($100) during the period for which the statement is submitted, and for each such contribution, the category of the contribution, the name, address, occupation and employer of each person who contributed it.

(ii) When a candidate or the treasurer of a political campaign committee shows that best efforts have been used to obtain, maintain and submit the complete address, occupation, and employer required for contributors, the statement shall be considered in compliance with this subdivision (c)(1)(B). "Best efforts" includes notifying the contributor by first class mail that further information concerning such contributor is required under state law, or by including on a written solicitation for contributions a clear request for the contributor's name, address, occupation and employer and by accurately stating such information is required under state law for all persons contributing more than one hundred dollars ($100). Further definitions and guidelines, if any, for what is also considered "best efforts" shall be set by rule promulgated pursuant to § 4-55-103(1).

(iii) The statement of each candidate shall include the date of the receipt of each in-kind contribution and the statement of a political campaign committee shall include the date of each expenditure that is an in-kind contribution to a candidate.

(2) Within ninety (90) days of February 15, 2006, by rule promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, the registry of election finance shall enumerate a nonexclusive listing of examples of the various categories of contributions that constitute "in-kind contributions" requiring disclosure. Upon promulgating such rule, the registry shall provide a copy of such rule to each member of the general assembly and each qualified candidate for state office. Any changes or revisions to the rules shall be promulgated pursuant to § 4-55-103(1).

(d) An in-kind contribution is deemed to be made and shall be reportable in the period when such contribution is made or performed and not when the cost is billed or paid. The actual cost of the in-kind contribution, if known, shall be reported in the period such contribution is made or performed. If the actual cost of the in-kind contribution is not known, an estimate of the cost shall be reported in the period such contribution is made or performed, and the report shall indicate that the amount reported is estimated. If the actual cost, as indicated on the bill, is different from the amount reported, such amount shall be amended or adjusted on a later report covering the period in which payment is made.

(e) A statement filed under § 2-10-105 or § 2-10-106 shall also list any unexpended balance, any deficit and any continuing financial obligations of the candidate, campaign or committee.

(f) Payments to a person as reimbursement for expenditures made by the person on behalf of the candidate or committee shall be disclosed as payments to the vendor who provided the item or service to the candidate or committee, not the person who is reimbursed.



§ 2-10-108. Sworn complaint on statements of candidates -- Penalty for false complaint.

(a) A registered voter of Tennessee may file a sworn complaint alleging that a statement filed regarding an election for which that voter was qualified to vote does not conform to law or to the truth or that a person has failed to file a statement required by law.

(b) All sworn complaints on a statement of a candidate for state public office or a political campaign committee for such candidate must be filed in the office of the registry of election finance.

(c) All sworn complaints on a statement of a candidate for local public office or a political campaign committee for such candidate must be filed in the office of the district attorney general who represents the judicial district in which the voter resides.

(d) Any person who knowingly and willfully files a sworn complaint which is false or for the purpose of harassment is subject to the civil penalties enacted into law by Acts 1989, ch. 585, and is liable for reasonable attorneys' fees incurred by the candidate who was the subject of such complaint.



§ 2-10-109. Duties of attorney general and reporter.

(a) It is the duty of the attorney general and reporter to:

(1) Advise county election commissions, primary boards and administrators of elections of their duties and responsibilities required by this part;

(2) Provide opinions upon the requirements of this part to the members of the general assembly, district attorneys general, the state and county election commissions, and such other officials who are charged with the administration of this law; and

(3) Represent the registry of election finance in any action or lawsuit in any court of this state.

(b) It is the duty of each district attorney general to:

(1) Investigate any sworn complaint filed in accordance with § 2-10-108(c); and

(2) Seek injunctions from the chancery courts of this state to enforce this part against any campaign committee or candidate about whom a sworn complaint has been filed, if such action is justified.



§ 2-10-110. Penalties.

(a) The registry of election finance may impose a civil penalty for a violation of this part as provided in this section.

(1) "Class 1 offense" means the late filing of any report or statement required by this part. A Class 1 offense shall be punishable by a civil penalty of not more than twenty-five dollars ($25.00) per day up to a maximum of seven hundred fifty dollars ($750).

(A) For local public offices, the county administrator of elections shall have personally served upon, or send by return receipt requested mail, an assessment letter to any candidate or committee upon the administrator's discovery that a due report has not been filed. The administrator shall forward a copy of such notice to the registry of election finance. For state public offices, the registry of election finance shall have personally served upon, or send by return receipt requested mail, an assessment letter to any candidate or committee upon the registry or its appropriate staff discovering that a due report has not been filed. A civil penalty of twenty-five dollars ($25.00) per day shall begin to accrue five (5) days after personal service or receipt of the letter and shall continue to accrue until the report is filed or for thirty (30) days, whichever occurs first; provided, that no civil penalty shall be imposed by the registry of election finance if a candidate fails to list a contribution on a filed report but corrects the omission to the registry's satisfaction within ten (10) business days from the date on which the candidate is served process by, or receives notice from, the registry. This ten-day period shall not serve to stay the running of any time period or reduce any penalty established by this section. A candidate shall only be allowed to correct up to two (2) omissions in one (1) calendar year and the total of the omissions shall not exceed two thousand dollars ($2,000). Any omission corrected by the candidate prior to the registry's discovery of the omission shall not count against the limitation on correction of omissions.

(B) For any Class 1 offense, the registry of election finance, through its appropriate staff, shall send an assessment letter to a candidate or committee in a form sufficient to advise the candidate or committee of the factual basis of the violation, the maximum penalty and the date a response to the letter must be filed. If a disclosure report is returned to a candidate or committee for correction, a copy of the original shall be retained on file until the corrected report is returned to the registry of election finance. If the original filing was in compliance with the intent of the law and minor errors are corrected within the date set for a response, no penalty shall be assessed.

(C) To request a waiver, reduction, or to in any way contest a Class 1 penalty imposed by the registry of election finance, a candidate for a state or local public office shall file a petition with the registry of election finance. Such petition may be considered as a contested case proceeding under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(2) "Class 2 offense" means failing to file a report required by this part within thirty-five (35) days after service of process or receipt of notice by registered or certified mail of an assessment or any other violation of the requirements of this part. A Class 2 offense is punishable by a maximum civil penalty of not more than ten thousand dollars ($10,000) or fifteen percent (15%) of the amount in controversy, if fifteen percent (15%) of the amount in controversy is greater than ten thousand dollars ($10,000).

(A) For state and local public offices, the registry of election finance may impose a civil penalty for any Class 2 offense; provided, that no penalty shall be imposed by the registry of election finance if a candidate fails to list a contribution on a filed report but corrects the omission to the registry's satisfaction within ten (10) business days from the date on which the candidate is served process by, or receives notice from, the registry. This ten-day period shall not serve to stay the running of any time period established by this section. A candidate shall only be allowed to correct up to two (2) omissions in one (1) calendar year and the total of the omissions shall not exceed two thousand dollars ($2,000). Any omission corrected by the candidate prior to the registry's discovery of the omission shall not count against the limitation on correction of omissions.

(B) To request a waiver, reduction, or to in any way contest a Class 2 penalty imposed by the registry of election finance, a candidate for a state or local public office shall file a petition with the registry of election finance. Such petition may be considered as a contested case proceeding under the Uniform Administrative Procedures Act.

(C) "Amount in controversy" means, as appropriate to the case, the greater of the total expenditures or total contributions, either of which or both of which are shown on a late report subsequently filed, or the amount of an expenditure or contribution that was not reported or was incorrectly reported.

(b) Penalties imposed under this part shall be deposited into the state general fund.

(c) (1) The registry of election finance shall maintain a register of all civil penalties imposed under this part and remaining unpaid.

(2) If a civil penalty lawfully assessed and any lawfully assessed cost attendant to the penalty are not paid within thirty (30) days after the assessment becomes final, or by the qualifying deadline for election, whichever is earlier, the candidate owing such civil penalty shall be ineligible to qualify for election to any state or local public office until such penalty and costs are paid.

(3) If a civil penalty authorized by this section is imposed, it shall be considered as a personal judgment against the candidate.

(d) A candidate for state or local public office who fails to file any statement or report required by this part shall be ineligible to qualify for election to any state or local public office until such statement or report is filed with either the registry or the appropriate county election commission, or both.

(e) It is the intent of the general assembly that the sanctions provided in this section shall be the civil penalties enacted into law by Acts 1989, ch. 585.

(f) (1) For any civil penalty levied by the registry against a multicandidate political campaign committee under this section or § 2-10-308, the treasurer of the committee is personally liable for the penalty.

(2) If a civil penalty lawfully assessed and any lawfully assessed cost attendant to the penalty are not paid within thirty (30) days after the assessment becomes final, the multicandidate political campaign committee owing the civil penalty shall be prohibited from receiving contributions; making expenditures to support or oppose candidates; or making expenditures to other multicandidate political campaign committees; and the treasurer and officers of such delinquent multicandidate political campaign committee shall be prohibited from creating another multicandidate political campaign committee or serving as a treasurer or an officer for another multicandidate political campaign committee until such penalty and all costs attendant to the penalty are paid in full.



§ 2-10-111. Notification of local election by county election commission -- Report of compliance with statement filings -- Reporting of late filings.

(a) Each county election commission shall notify the state election commission and the registry of election finance of each local election held in that county at the same time that public notice is posted for the election.

(b) Each time that a statement for a candidate for local public office or political campaign committee for a local election is due to be filed with the county election commission under § 2-10-105, the county election commission shall file with the registry of election finance a report certifying that all candidates have filed the report timely or a list of all candidates who have failed to report timely. For each local candidate who is reported to the registry of election finance as filing late, the county election commission shall be required to file, on a form prescribed by the registry, information pertaining to the late filing. The registry shall determine by rule what information from the county election commission shall be necessary. Any changes or revisions to the rules shall be promulgated pursuant to § 4-55-103(1).



§ 2-10-112. Application of outstanding balance of campaign account cannot exceed campaign contribution limits.

Notwithstanding any other law to the contrary, any candidate who has a previous campaign account with an outstanding balance and who chooses to apply contributions to that previous campaign account, shall not exceed the campaign contribution limits in part 3 of this chapter, for the election cycle during which the candidate accepts the contribution, regardless of whether such candidate applies the amount to the previous campaign account or to the current campaign account. Under no circumstances shall the candidate exceed the contribution limits for the election cycle to which the previous campaign account with an outstanding balance applies.



§ 2-10-113. Digital currency as campaign contribution.

(a) A candidate or political campaign committee is allowed to accept digital currency as a contribution. Digital currency shall be considered a monetary contribution with the value of the digital currency being the market value of the digital currency at the time the contribution is received.

(b) Any increase in the value of digital currency being held by a candidate or political campaign committee shall be reported as interest on any statement filed pursuant to § 2-10-105.

(c) A candidate or political campaign committee must sell any digital currency and deposit the proceeds from those sales into a campaign account before spending the funds.



§ 2-10-114. Campaign funds -- Allocation of unexpended contributions -- Use of funds -- Specifically prohibited uses of funds -- Allocation of funds on death of incumbent or candidate.

(a) Any candidate for public office in this state shall allocate an unexpended balance of contributions after the election to one (1) or a combination of the following:

(1) The funds may be retained or transferred to any campaign fund pursuant to Tennessee reporting requirements;

(2) The funds may be returned to any or all of the candidate's contributors, in accordance with a formula or plan specified in the candidate's disclosure of the allocation;

(3) The funds may be distributed to the executive committee of the candidate's political party;

(4) The funds may be deposited in the volunteer public education trust fund established under title 49, chapter 3, part 4;

(5) The funds may be distributed to any organization described in 26 U.S.C. § 170(c);

(6) The funds may be distributed to an organization that has received a determination of exemption from the United States internal revenue service pursuant to 26 U.S.C. § 501(c)(3) or (4), if such organization is currently operating under such exemption;

(7) The funds may be used to defray any ordinary and necessary expenses incurred in connection with the office of the officeholder. Such expenses may include, but are not limited to, the cost of advertisements, membership fees, and donations to community causes; and

(8) The funds may be distributed to any institution of public or private education in the state, for the purpose of supplementing the funds of an existing scholarship trust or program.

(b) (1) Except as provided in subsection (a), no candidate for public office shall use any campaign funds for any other purpose other than a contribution or expenditure as defined by this part. The disbursement of campaign funds for a candidate's own personal use is not permitted. For the purpose of this section, "personal use" means any use by which the candidate for public office or elected public official would be required to treat the amount of the expenditure as gross income under 26 U.S.C. § 61, or any subsequent corresponding Internal Revenue Code section.

(2) Expenditures that are specifically prohibited under this section include, but are not limited to:

(A) Any residential or household items, supplies or expenditures, including mortgage, rent or utility payments for any part of any personal residence of a candidate or officeholder or a member of the candidate's or officeholder's family;

(B) Mortgage, rent, or utility payments for any part of any nonresidential property that is owned by a candidate or officeholder or a member of a candidate's or officeholder's family and used for campaign purposes, to the extent the payments exceed the fair market value of the property usage;

(C) Funeral, cremation, or burial expenses related to deaths within a candidate's or officeholder's family;

(D) Clothing, other than items of de minimis value that are used in the campaign;

(E) Tuition payments within a candidate's or officeholder's family other than those associated with training campaign staff or associated with an officeholder's duties;

(F) Dues, fees, or gratuities at a country club, health club, or recreational facility, unless they are part of a specific fundraising event that takes place on the organization's premises;

(G) Salary payments to a member of a candidate's family, unless the family member is providing bona fide services to the campaign. If a family member provides bona fide services to the campaign, any salary payment in excess of the fair market value of the services provided is a prohibited use;

(H) Admission to a sporting event, concert, theater, activity, charitable event or other form of entertainment, unless the event is an expense associated with a legitimate campaign or officeholder activity, where the tickets to such event are provided to students attending schools, guests or constituents of the candidate or officeholder, or persons involved in the candidate's or officeholder's campaign;

(I) Payments for grooming or enhancing one's personal appearance unrelated to campaign activities; or

(J) Payment of any fines, fees, or penalties assessed pursuant to this chapter or title 3, chapter 6.

(3) A violation of this subsection (b) is a Class 2 offense as defined in § 2-10-110(a)(2).

(c) In addition to the manner in which unexpended balances in the campaign account of a candidate may be allocated under the provisions of subsection (a), if an incumbent dies while in office and has an unexpended balance in a campaign account, and if such incumbent's surviving spouse or child is appointed to fill the unexpired term of the deceased incumbent or is elected to the office previously held by the deceased, then the balance remaining in the campaign account of such deceased incumbent shall be transferred to the campaign account of the surviving spouse or child of the deceased incumbent for use by such surviving spouse or child as a candidate for election to public office in accordance with this part.

(d) (1) In the event a candidate for public office dies with an unexpended balance of contributions in such candidate's campaign account and the provisions of subsection (c) are not applicable, then the following individuals, in the descending order, are authorized to allocate such unexpended balance to those persons, political parties, or charitable organizations listed in subdivisions (a)(2)-(6) and (a)(8):

(A) The deceased candidate, if the candidate provided for allocation of an unexpended balance through the candidate's will;

(B) The deceased candidate's treasurer, unless the candidate was the treasurer;

(C) The surviving spouse of the deceased candidate, if the candidate was the treasurer; and

(D) The next of kin of the deceased candidate, if the provisions of subdivisions (d)(1)(B) and (C) do not apply.

(2) If a decision is not made by any such individual, or individuals where subdivision (d)(1)(D) applies, within one (1) year of the date of death of the deceased candidate, then the unexpended balance shall be distributed by the registry of election finance to the volunteer public education trust fund established under title 49, chapter 3, part 4.

(e) Notwithstanding subsection (a), if a member of the general assembly raises funds for a local public office during the time the general assembly is in session in accordance with § 2-10-310(a), then any unexpended balance of contributions in the campaign account established by that member of the general assembly for the member's candidacy for local public office shall not be used for or distributed to a campaign fund:

(1) For the benefit of any election for any candidate for the general assembly;

(2) For the benefit of any statewide election, or any state, national or other political party;

(3) For the benefit of any state, national or other political party caucus; or

(4) For the benefit of any state, national or other political party caucus member.



§ 2-10-115. Disclosure of income, positions and trusts by the governor, secretary of state, comptroller of the treasury, treasurer, governor's cabinet, cabinet level staff, or their spouses -- Posting of information -- Form.

(a) The governor, secretary of state, comptroller of the treasury, treasurer, any member of the governor's cabinet, cabinet level staff, and those persons' spouses shall report annually to the Tennessee ethics commission prior to April 15 the following information for the prior calendar year:

(1) The major source or sources of private income of more than two hundred dollars ($200), including, but not limited to, offices, directorships, and salaried employments of the person making disclosure, but no dollar amounts need be stated. The disclosure shall state the name and address of any entity that provides a source of private income of more than two hundred dollars ($200). This subdivision (a)(1) shall not be construed to require the disclosure of any client list or customer list, nor the address of any investment property. When reporting private income received from a security listed on the New York Stock Exchange, American Stock Exchange or the Nasdaq, the disclosure may state only the name of the entity, in lieu of disclosing the name and address of the entity. If a person listed in subsection (a) or their spouse's ownership of a business enterprise's securities provides income of more than two hundred dollars ($200), then the business enterprise shall be named in lieu of any investment brokerage firm or other fiduciary that may possess or manage the securities on behalf of such person or spouse. If a person listed in subsection (a) or their spouse's ownership of shares of a mutual fund provides income of more than two hundred dollars ($200), then the mutual fund shall be named in lieu of the business enterprises whose securities are owned by the mutual fund. For purposes of this subdivision (a)(1), income shall be reported for the calendar year in which it is received. When reporting private income received from investments with a federal or state chartered bank, the disclosure may state only the name of the bank, in lieu of stating the name and address of the bank;

(2) Any positions held during the applicable reporting period, including, but not limited to, those of an officer, director, trustee, general partner, proprietor, or representative of any corporation, firm, partnership, or other business enterprise, or any nonprofit organization or educational institution. Both the year and month shall be reported for the period of time the position was held. Positions with the federal government, religious, social, fraternal, or political entities, and those solely of an honorary nature do not require disclosure; and

(3) Any trust considered to be a "blind trust" pursuant to § 35-50-120 to which a person listed in subsection (a) or their spouse is an interested party. The person making disclosure shall state that the person is an interested party to a blind trust and provide the name and address of the trustee of the trust. Notwithstanding any provisions of this subdivision (a)(3) to the contrary, the person making disclosure is not required to disclose any individual asset held in a blind trust.

(b) The reports in subsection (a) shall be posted on the web site of the Tennessee ethics commission. The Tennessee ethics commission shall modify existing forms to accomplish the purposes of this section.

(c) The commission shall create a consolidated form that collects the information required to be reported by this section and § 8-50-502. Any person, who is required to disclose information pursuant to this section and § 8-50-501, who files the consolidated form in a manner that complies with the requirements of those sections, shall fulfill the requirements of this section and § 8-50-501. Filing the consolidated form prior to April 15 as required by this section shall also fulfill the requirements of §§ 8-50-503 and 8-50-504.



§ 2-10-116. Honorarium defined -- Acceptance of honorarium by public official.

(a) The acceptance of an honorarium by a public official in such person's capacity as a public official is prohibited. "Honorarium" means a payment of money or any thing of value for an appearance, speech or article, but does not include actual and necessary travel expenses, meals and lodging associated with such appearance, speech or article.

(b) Acceptance of an honorarium for an appearance, speech or article by a public official in such person's capacity as a private business person, professional or tradesperson is not prohibited.

(c) As used in this section, "public official" means:

(1) Each person holding any state public office filled by the voters;

(2) Each person holding any local public office filled by the voters;

(3) Each member of the governor's cabinet; and

(4) Each cabinet level staff person employed within the governor's office.



§ 2-10-117. Contributions from political action committees within ten days of election.

No multicandidate political campaign committee other than a committee controlled by a political party on the national, state, or local level or by a caucus of such political party established by members of either house of the general assembly shall make a contribution to any candidate after the tenth day before an election until the day of the election.



§ 2-10-118. Filing by responsible party with prior assessment record.

(a) It is unlawful for a responsible party of a multicandidate political campaign committee who has a prior assessment record to intentionally fail to file a required report under this chapter, for which the party is responsible for filing, within thirty-five (35) days after service of process or receipt of notice from the registry by registered or certified mail. For the purposes of this section, "responsible party" is the treasurer of the committee appointed pursuant to § 2-10-105(e), or if no treasurer has been appointed, any person who organizes or directs the fundraising activities of a multicandidate political campaign committee. A responsible party shall be considered to have a prior assessment record for purposes of this section if during the person's service as a responsible party to one (1) or more multicandidate political campaign committees, the committee or committees violate on two (2) or more occasions § 2-10-110 or § 2-10-308 and such violations result in the committee or committees being assessed a penalty by the registry.

(b) A violation of this section is a Class E felony.



§ 2-10-119. Transfer of funds or assets from federal to state election campaign committee prohibited.

Transfers of funds or assets from a candidate's campaign committee or account for a federal election to a political campaign committee of or for such candidate for public office in this state is prohibited.



§ 2-10-120. Authority of county election commission.

The county election commission has the authority to forward information regarding violation of disclosure laws by candidates for local public office to the district attorney general for investigation without the necessity of a sworn complaint from a registered voter as provided by § 2-10-108.



§ 2-10-121. Registration fee for political campaign committees.

No later than January 31 of each year, each multicandidate political campaign committee registered with the registry of election finance shall pay a registration fee to be determined by rule promulgated pursuant to § 4-55-103(1). For any multicandidate political campaign committee registering a new committee during any year, the committee shall pay the appropriate registration fee at the time that it certifies its political treasurer. All fees collected under this section shall be retained and used for expenses related to maintaining an electronic filing system. This section shall not apply to any statewide political party as defined in § 2-1-104 or subsidiaries of the political party.



§ 2-10-122. Definitions for §§ 2-10-122 -- 2-10-128.

As used in this section and §§ 2-10-123 -- 2-10-128, unless the context otherwise requires:

(1) "Consulting services" with respect to an official in the legislative branch or an official in the executive branch means services to advise or assist a person or entity in influencing legislative or administrative action, as that term is defined in § 3-6-301, relative to Tennessee state government. "Consulting services" with respect to an official in the legislative branch or an official in the executive branch also means services to advise or assist a person or entity in maintaining, applying for, soliciting or entering into a contract with the state of Tennessee. "Consulting services" does not mean the practice or business of law in connection with representation of clients by a licensed attorney in a contested case action, administrative proceeding or rule making procedure;

(2) "Consulting services" with respect to an elected municipal or county official, including a member-elect of a municipal or county legislative body, means services to advise or assist a person or entity in influencing legislative or administrative action, as that term is defined in § 3-6-301, relative to the municipality or county represented by that official. "Consulting services" with respect to an elected municipal or county official, including a member-elect of a municipal or county legislative body, also means services to advise or assist a person or entity in maintaining, applying for, soliciting or entering into a contract with the municipality or county represented by that official. "Consulting services" does not mean the practice or business of law in connection with representation of clients by a licensed attorney in a contested case action, administrative proceeding or rule making procedure;

(3) "Fee, commission, or any other form of compensation" and "compensation" do not include anything of value that may be accepted under § 2-10-116 or that is identified in § 3-6-305(b);

(4) "Official in the executive branch" means the governor, any member of the governor's staff or any person in the executive service as such term is defined in § 8-30-202; provided, however, that "official in the executive branch" shall not include members of boards and commissions who receive only expenses or a nominal per diem not to exceed six hundred dollars ($600) per month, unless they provide consulting services for compensation with respect to the activities of the board or commission of which they are a member; and

(5) "Official in the legislative branch" has the same meaning as the term is defined in § 3-6-301.



§ 2-10-123. Violations at state level -- Penalties.

(a) It is an offense for any member of the general assembly, member-elect of the general assembly, governor, member of the governor's staff, secretary of state, treasurer, or comptroller of the treasury to knowingly receive a fee, commission or any other form of compensation for consulting services from any person or entity, other than compensation paid by the state, a county or municipality.

(b) It is an offense for any person or other entity, other than the state, a county or a municipality, to pay a fee, commission or any other form of compensation for consulting services to a person such person or entity knows to be a member of the general assembly, member-elect of the general assembly, governor, member of the governor's staff, secretary of state, treasurer, or comptroller of the treasury.

(c) (1) (A) If conduct giving rise to a violation of this section would also constitute the offense of bribery prohibited by § 39-16-102, then such violation is a Class C felony. Any person convicted of such offense shall forever afterwards be disqualified from holding any office under the laws or constitution of this state.

(B) Nothing contained within this section shall be construed to prohibit prosecution and conviction for the Class C felony offense of bribery of a public servant, set forth in § 39-16-102; nor shall it be construed to prohibit prosecution and conviction for any other applicable criminal offense.

(2) Any other violation of this section is a Class A misdemeanor. Any person convicted of such offense shall forever afterwards be disqualified from holding any office under the laws or constitution of this state.



§ 2-10-124. Violations at local level -- Penalties.

(a) It is an offense for any member of a municipal or county legislative body, member-elect of a municipal or county legislative body, or other elected county or municipal official to knowingly receive a fee, commission or any other form of compensation for consulting services, other than compensation paid by the state, a county, or municipality.

(b) It is an offense for any person or other entity, other than the state, a county, or a municipality, to pay a fee, commission or any other form of compensation for consulting services relating to a municipality or county if such person or entity knows the person to whom the compensation is paid is a member of the municipal or county legislative body, a member-elect of the municipal or county legislative body, or other elected municipal or county official in the county or municipality in which the consulting services are to be performed.

(c) (1) (A) If conduct giving rise to a violation of this section would also constitute the offense of bribery prohibited by § 39-16-102, then such violation is a Class C felony. Any person convicted of such offense shall forever afterwards be disqualified from holding any office under the laws or constitution of this state.

(B) Nothing contained within this section shall be construed to prohibit prosecution and conviction for the Class C felony offense of bribery of a public servant, set forth in § 39-16-102; nor shall it be construed to prohibit prosecution and conviction for any other applicable criminal offense.

(2) Any other violation of this section is a Class A misdemeanor. Any person convicted of such offense shall forever afterwards be disqualified from holding any office under the laws or constitution of this state.



§ 2-10-125. Disclosure of contract for consulting services to the Tennessee ethics commission.

(a) If any person or other entity, other than the state, a county or municipality, contracts to pay a fee, commission or any other form of compensation for consulting services to any staff person or employee of the general assembly; member of a commission established by and responsible to the general assembly or either house of the general assembly; member or employee of a state regulatory commission, including, without limitation, directors of the Tennessee regulatory authority; or member or employee of any executive department or agency or other state body in the executive branch, then such person or entity shall disclose the following to the Tennessee ethics commission:

(1) The person to whom the fee was paid;

(2) The position of the person to whom the fee was paid;

(3) The amount of the fee;

(4) The date the services were rendered; and

(5) A general description of the services rendered.

(b) The disclosure shall be on a form designed by the Tennessee ethics commission, shall be made under oath, and shall contain a statement that a false statement on the report is subject to the penalties of perjury. A disclosure form shall be filed within five (5) days of entering into any contract for consulting services. Such form shall be updated quarterly. The dates for filing the quarterly reports shall be determined by the Tennessee ethics commission.

(c) All disclosures made to the commission pursuant to this section are public records and open for inspection during regular business hours.

(d) (1) It is a Class C misdemeanor for any person or entity to knowingly fail to file a disclosure form as required by this section.

(2) It is a Class C misdemeanor for any person or entity to file a disclosure form required by this section more than thirty (30) days after the date on which the report is due.



§ 2-10-126. Disclosure of fees, commissions or any other form of compensation for consulting services to the Tennessee ethics commission.

(a) Any staff person or employee of the general assembly; member of a commission established by and responsible to the general assembly or either house of the general assembly; member or employee of a state regulatory commission, including, without limitation, directors of the Tennessee regulatory authority; or member or employee of any executive department or agency or other state body in the executive branch, who contracts to receive a fee, commission or any other form of compensation for consulting services from a person or entity other than the state, a county or municipality, shall be required to make the same disclosure required by § 2-10-125. The Tennessee ethics commission may devise a new form for disclosure of consulting fees or may modify the one required by § 2-10-125 for use by all parties required to disclose.

(b) All disclosures made to the commission pursuant to this section are public records and open for inspection during regular business hours.

(c) The disclosure shall be on a form designed by the Tennessee ethics commission, shall be made under oath, and shall contain a statement that a false statement on the report is subject to the penalties of perjury. A disclosure form shall be filed within five (5) days of entering any contract for consulting services. Such form shall be updated quarterly. The dates for filing the quarterly reports shall be determined by the Tennessee ethics commission.

(d) (1) It is a Class C misdemeanor for any person or entity to knowingly fail to file a disclosure form required by this section.

(2) It is a Class C misdemeanor for any person or entity to file a disclosure form required by this section more than thirty (30) days after the date on which the report is due.



§ 2-10-127. Reports by members of the general assembly, members-elect of the general assembly, governor, members of the governor's staff, secretary of state, treasurer, or comptroller of the treasury regarding siblings, spouses or children who are lobbyists.

(a) Any person subject to the prohibition in § 2-10-123(a), whose sibling, spouse or child is required to register as a lobbyist under § 3-6-302, shall report in writing, on a form developed by the Tennessee ethics commission:

(1) The name of the person making the disclosure and such person's business address;

(2) The name and business address of the sibling, spouse or child;

(3) The position of the sibling, spouse or child; and

(4) The name and address of each person for whom the sibling, spouse or child registers for the purpose of lobbying.

(b) The report shall be filed with the commission annually no later than February 1.

(c) Each person subject to the prohibition in § 2-10-123(a) shall file a supplementary report with the Tennessee ethics commission that includes a complete description of any information that has changed from the information supplied in the last registration form or last report. Such supplementary reports shall be filed within ten (10) days of any such change.

(d) (1) A person subject to the prohibition in § 2-10-123(a) shall declare before taking a legislative or administrative action on any matter: "It may be considered that I have a degree of personal interest in the subject matter of this bill or action, but I declare that my argument and my ultimate vote answer only to my conscience and to my obligation to my constituents and the citizens of the state of Tennessee," if:

(A) The person is employed by a business entity that employs a lobbyist, and such lobbyist is employed by the business entity to lobby such legislative or administrative action; or

(B) The matter is lobbied by a sibling, spouse or child of the person subject to the prohibition in § 2-10-123(a).

(2) The person may alternatively state that the person is declaring a potential conflict of interest, in accordance with this section, or indicate the conflict via the voting board in the chamber of the house of representatives or the senate.

(e) The report shall be made under oath and shall contain a statement that a false statement on the report is subject to the penalties of perjury.

(f) All disclosures made to the commission pursuant to this section are public records and open for inspection during regular business hours.

(g) Failure to file a report required by this section is a Class C misdemeanor.



§ 2-10-128. Disclosures required of members of the general assembly.

(a) Each member of the general assembly and the member's spouse shall annually report in writing to the Tennessee ethics commission, prior to April 15, the following information for the prior calendar year:

(1) The major source or sources of private income of more than two hundred dollars ($200), including, but not limited to, offices, directorships, and salaried employments of the person making disclosure, and such person's spouse, but no dollar amounts need be stated. The disclosure shall state the name and address of any entity that provides a source of private income of more than two hundred dollars ($200). This subdivision (a)(1) shall not be construed to require the disclosure of any client list or customer list, nor the address of any investment property. When reporting private income received from a security listed on the New York Stock Exchange, American Stock Exchange or the Nasdaq, the disclosure may state only the name of the entity, in lieu of disclosing the name and address of the entity. If a member or spouse's ownership of a business enterprise's securities provides income of more than two hundred dollars ($200), then the business enterprise shall be named in lieu of any investment brokerage firm or other fiduciary that may possess or manage the securities on behalf of the member or spouse. If a member or spouse's ownership of shares of a mutual fund provides income of more than two hundred dollars ($200), then the mutual fund shall be named in lieu of the business enterprises whose securities are owned by the mutual fund. For purposes of this subdivision (a)(1), income shall be reported for the calendar year in which it is received. When reporting private income received from investments with a federal or state chartered bank, the disclosure may state only the name of the bank, in lieu of stating the name and address of the bank;

(2) Any positions held during the applicable reporting period, including, but not limited to, those of an officer, director, trustee, general partner, proprietor, or representative of any corporation, firm, partnership, or other business enterprise, or any non-profit organization or educational institution. Both the year and month must be reported for the period of time the position was held. Positions with the federal government, religious, social, fraternal, or political entities, and those solely of an honorary nature do not require disclosure; and

(3) Any trust considered to be a "blind trust" pursuant to § 35-50-120 to which a member or the member's spouse is an interested party. The person making disclosure shall state that the person is an interested party to a blind trust and provide the name and address of the trustee of the trust. Notwithstanding any provisions of this subdivision (a)(3) to the contrary, the person making disclosure is not required to disclose any individual asset held in a blind trust.

(b) The reports in subsection (a) shall be posted on the web site of the Tennessee ethics commission. The Tennessee ethics commission shall modify existing forms to accomplish the purposes of this section.

(c) The commission shall create a consolidated form that provides for the disclosure of the information required to be reported by this section and § 8-50-502. Any person who is required to disclose information pursuant to this section and § 8-50-501 who files the consolidated form in a manner that complies with the requirements of those sections shall fulfill the requirements of this section and § 8-50-501. Filing the consolidated form prior to April 15 as required by this section shall also fulfill the requirements of §§8-50-503 and 8-50-504.



§ 2-10-129. Disclosure of fees paid to a member of the general assembly or the member's spouse for services performed outside of the state.

(a) (1) If any person or other entity that contracts with the state of Tennessee, pays more than a two hundred dollar ($200) fee, commission or other form of compensation, to a member of the general assembly or a member's spouse, for consulting services on contracts to which the state of Tennessee is not a party, and for which such consulting services are to be rendered outside the state of Tennessee, then such person or entity shall disclose the following to the Tennessee ethics commission:

(A) The name and address of the person or entity paying the fee, commission or other form of compensation;

(B) The person to whom the fee, commission or other form of compensation was paid, including the amount paid;

(C) The position of the person to whom the fee, commission or other form of compensation was paid;

(D) The date the services were rendered; and

(E) A general description of the services rendered.

(2) As used in this subsection (a), "consulting services" means services performed outside the state of Tennessee, which would be defined as "influencing legislative or administrative action", in § 3-6-301, if such services were performed in the state of Tennessee. "Consulting services" also includes services to advise or assist a person or entity in maintaining, applying for, soliciting or entering into a contract with a state other than the state of Tennessee.

(b) The disclosure shall be on a form designed by the Tennessee ethics commission, shall be made under oath, and shall contain a statement that a false statement on the report is subject to the penalties of perjury. A disclosure form shall be filed within five (5) days of entering into a contract not involving the state of Tennessee with a member of the general assembly. Such form shall be updated annually, no later than February 1, if necessary.

(c) All disclosures made to the commission pursuant to this section are public records, and are open for inspection during regular business hours.

(d) (1) It is a Class C misdemeanor for any person or entity to knowingly fail to file a disclosure form as required by this section.

(2) It is a Class C misdemeanor for any person or entity to file a disclosure form required by this section more than thirty (30) days after the date on which the report is due.



§ 2-10-130. Disclosure of fees, commissions or other compensation for consulting services paid to the governor, secretary of state, comptroller of the treasury, treasurer, governor's cabinet, cabinet level staff, or their spouses.

(a) If any person or other entity that contracts with the state of Tennessee, pays more than a two hundred dollar ($200) fee, commission or other form of compensation, to the governor, secretary of state, comptroller of the treasury, treasurer, any member of the governor's cabinet, any cabinet level staff, or such persons' spouses, for consulting services on contracts to which the state of Tennessee is not a party, and for which consulting services are to be rendered outside the state of Tennessee, then the person or entity shall disclose the following to the Tennessee ethics commission:

(1) The name and address of the person or entity paying the fee, commission or other form of compensation;

(2) The person to whom the fee, commission or other form of compensation was paid, including the amount paid;

(3) The position of the person to whom the fee, commission or other form of compensation was paid;

(4) The date the services were rendered; and

(5) A general description of the services rendered.

(b) As used in this section, "consulting services" means services performed outside the state of Tennessee that would be defined as influencing legislative or administrative action, in § 3-6-301, if those services were performed in the state of Tennessee. "Consulting services" also includes services to advise or assist a person or entity in maintaining, applying for, soliciting or entering into a contract with a state other than the state of Tennessee.

(c) The disclosure shall be on a form designed by the Tennessee ethics commission, shall be made under oath, and shall contain a statement that a false statement on the report is subject to the penalties of perjury. A disclosure form shall be filed within five (5) days of entering into a contract not involving the state of Tennessee with persons subject to subsection (a). The form shall be updated annually, no later than February 1, if necessary.

(d) All disclosures made to the commission pursuant to this section are public records, and are open for inspection during regular business hours.

(e) (1) It is a Class C misdemeanor for any person or entity to knowingly fail to file a disclosure form as required by this section.

(2) It is a Class C misdemeanor for any person or entity to file a disclosure form required by this section more than thirty (30) days after the date on which the report is due.



§ 2-10-132. Designation as a political campaign committee for reporting purposes.

Notwithstanding any law to the contrary, a corporation that uses corporate funds, moneys or credits for communications expressly advocating the election or defeat of a clearly identified candidate which funds, moneys or credits are not used with the cooperation or with the prior consent of, or in consultation with, or at the request of, or suggestion of, a candidate or any agent or authorized committee of the candidate shall be considered a political campaign committee for purposes of reporting such expenditures. The corporation shall be required to file reports required by § 2-10-105(c)(1) and an appointment of treasurer form.






Part 2 - Registry of Election Finance

§ 2-10-201. Short title.

This part shall be known and may be cited as the "Registry of Election Finance Act of 1989."



§ 2-10-202. Legislative intent.

It is the intent of the general assembly to provide adequate financial disclosure by public officials, candidates for public office, and lobbyists. Furthermore, it is the intent of the general assembly to establish a registry of election finance to ensure enforcement of these statutes.



§ 2-10-203. Registry of election finance -- Creation -- Appointments -- Qualifications -- Administration.

(a) (1) There is created as a division of the bureau of ethics and campaign finance, as provided in title 4, chapter 55, a Tennessee registry of election finance. The registry shall be composed of six (6) members appointed as provided in this section.

(2) Appointments shall be made to reflect the broadest possible representation of Tennessee citizens. Of the six (6) members appointed, at least one (1) shall be a female and one (1) shall be black. However, a black female shall not satisfy the requirement of one (1) female and one (1) black. Each member shall have been a legal resident of this state for five (5) years immediately preceding selection. Members shall be at least thirty (30) years of age, registered voters in Tennessee, not announced candidates for public office, not members of a political party's state executive committee, shall not have been convicted of an election offense, and shall be persons of high ethical standards who have an active interest in promoting fair elections. Gubernatorial appointees shall be subject to confirmation by joint resolution of the general assembly. Such appointees shall have full power to serve until any vote of nonconfirmation.

(b) The members of the registry of election finance shall also serve as members of the board of directors of the bureau of ethics and campaign finance.

(c) Members of the registry shall be selected for staggered five-year terms as follows:

(1) The governor shall appoint two (2) members. One (1) member shall be appointed from a list of three (3) nominees submitted by the state executive committee of the majority party. One (1) member shall be appointed from a list of three (3) nominees submitted by the state executive committee of the minority party. The governor's solicitations and the replies shall be public records. The governor shall give due consideration to such nominations. The governor may request a second list of nominees; provided, however, no nominees from the original list of nominees may appear on the second list of nominees.

(2) The senate shall appoint two (2) members, with one (1) member to be chosen by the members of the senate democratic caucus and one (1) member to be chosen by the members of the senate republican caucus; and

(3) The house of representatives shall appoint two (2) members, with one (1) member to be chosen by the members of the house of representatives democratic caucus and one (1) member to be chosen by the members of the house of representatives republican caucus.

(d) Vacancies shall be filled in the same manner as the vacating member's office was originally filled.

(e) The registry shall elect a chair from among its appointed membership. The chair shall serve in that capacity for one (1) year and shall be eligible for reelection. The chair shall preside at all meetings and shall have all the powers and privileges of the other members.

(f) The registry shall fix the place and time of its regular meetings by order duly recorded in its minutes. No action shall be taken without a quorum present. Special meetings shall be called by the chair on the chair's initiative or on the written request of four (4) members. Members shall receive seven (7) days' written notice of a special meeting, and the notice shall specify the purpose, time and place of the meeting, and no other matters may be considered, without a specific waiver by all the members.

(g) The members of the registry shall receive no compensation; provided, that each member of the registry shall be eligible for reimbursement for expenses and mileage in accordance with the regulations promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.

(h) No member of the registry or such member's immediate family, as defined in § 3-6-301, shall, during registry membership:

(1) Be allowed to hold or qualify for elective office to any state or local public office, as defined in § 2-10-102;

(2) Be an employee of the state or any political subdivision of the state;

(3) Be an officer of any political party or political committee;

(4) Permit such person's name to be used or make campaign contributions in support of or in opposition to any candidate or proposition, except that a member's immediate family may make campaign contributions in support of or in opposition to any candidate or proposition;

(5) Participate in any way in any election campaign;

(6) Lobby or employ a lobbyist; or

(7) Be employed by any elected officeholder, either in an official capacity or as an individual, or be employed by any business in which an elected officeholder has any direct input concerning employment decisions.

(i) An incumbent member of the registry may seek votes for confirmation of the member's appointment to the registry; provided, that the member shall comply with the provisions of subsection (h).

(j) The provisions of subsection (h) shall be applicable for one (1) year subsequent to the removal, vacancy or termination of the term of office of a member of the registry.

(k) (1) Every member of the registry of election finance shall, before they proceed to business, take an oath or affirmation to support the constitution of this state and of the United States and the laws of this state and also the following oath:

"I ___________________ do solemnly swear (or affirm) that as a member of this registry of election finance, I will, in all matters, vote without favor, affection, partiality, or prejudice; and that I will not propose or assent to any action, measure, or resolution which shall appear to me to be contrary to law."

(2) Unless otherwise provided by law, any member of the registry who violates the oath of office for that position or participates in any of the activities prohibited by this chapter commits a Class A misdemeanor. If a sworn allegation is made that a member has violated the oath of office for the member's position or has participated in any of the activities prohibited by this chapter, then upon a unanimous vote of the remaining members, the member against whom the sworn allegation is made may be suspended from the registry for such purposes and for such times as the remaining members shall unanimously determine, but no suspension shall extend beyond final disposition of the sworn allegation. The accused member shall not participate in the suspension vote. If a member of the registry is found guilty of or pleads guilty or nolo contendere to a violation of the oath of office for the member's position or participates in any of the activities prohibited by this chapter, then that member shall be deemed to be removed from office.



§ 2-10-205. Jurisdiction to administer and enforce certain statutes.

The registry has the jurisdiction to administer and enforce the provisions of the following:

(1) The Campaign Financial Disclosure Act, compiled in part 1 of this chapter; and

(2) The Campaign Contribution Limits Act, compiled in part 3 of this chapter.



§ 2-10-206. Registry of election finance -- Duties.

(a) The duties of the registry include the following:

(1) Develop prescribed forms for statements that are required to be filed under the laws pursuant to § 2-10-205, with the objective of making the disclosure statements as simple and understandable as possible for both the person filing the disclosure statement and the average citizen of the state of Tennessee;

(2) Develop a filing, coding and cross-indexing system;

(3) Make each report filed available for public inspection and copying during regular office hours at the expense of any person requesting copies of the same;

(4) Review all filed statements to ensure compliance with the respective disclosure laws. Statements filed with the registry for more than two (2) years shall be deemed to be sufficient, absent a showing of fraud or the existence of an ongoing investigation related to the statement;

(5) Prepare and publish a manual for all candidates and committees, describing the requirements of the law, including uniform methods of bookkeeping and reporting and requirements as to reporting dates and the length of time that candidates and committees are required to keep any records pursuant to the provisions of this part;

(6) Provide an annual report to the governor and the general assembly concerning the administration and enforcement of the disclosure law by January 15 of each year that includes recommendations by the registry or a statement that the registry makes no recommendations;

(7) Investigate any alleged violation upon sworn complaint or upon its own motion. If the registry investigates the records of any selected candidate, it may also investigate the records of all other candidates running for the same office in the same district or other appropriate geographic area;

(8) Preserve all reports or statements for five (5) years from the date of filing, absent any pending investigation by the registry of election finance or any other law enforcement agency, or absent any administrative or court proceeding;

(9) Notify all candidates for state public office in a state election of the requirements for filing any required disclosure statement fourteen (14) days before any fixed deadline provided for such filing; and

(10) Conduct audits.

(b) The registry shall notify each member of the general assembly by sending notice to the member's home address and the member's legislative office address in Nashville.



§ 2-10-207. Registry of election finance -- Powers.

The registry of election finance has the following powers:

(1) Hold hearings, conduct audits, subpoena witnesses, administer oaths, and compel production of books, correspondence, papers and other records;

(2) Issue written advisory opinions concerning compliance with this chapter, which may be relied upon without threat of sanction with respect to the issue addressed by the opinion, if the candidate or committee conforms the candidate's or committee's conduct to the requirements of the advisory opinion. Such advisory opinions shall be posted on the web site of the registry of election finance;

(3) In determining whether an actual violation has occurred, conduct a contested case hearing;

(4) Issue an appropriate order following a determination;

(5) Assess a late filing fee of twenty-five dollars ($25.00) per day up to a maximum total penalty of seven hundred fifty dollars ($750);

(6) Assess a civil penalty for any violation of the disclosure laws as provided by this part. Civil penalties may be assessed for any violation of the Campaign Financial Disclosure Act, compiled in part 1 of this chapter, and the Campaign Contribution Limits Act, compiled in part 3 of this chapter; provided, that the registry shall only have the power to assess a civil penalty after notice and opportunity for hearing; and

(7) Where the results of its investigation indicate a criminal act may have occurred, the registry shall refer the matter to the appropriate district attorney general for criminal prosecution.



§ 2-10-208. Applicability of part.

(a) All political accounts or funds subject to Tennessee law on January 1, 1990, shall become subject to this part.

(b) For the purposes of enforcement, this part shall be prospective only, and the registry shall limit its investigations to acts or omissions which occur after January 1, 1990.



§ 2-10-209. Enforcement -- Chancery court petitions and orders.

The registry has the authority to petition the chancery court through the attorney general and reporter for enforcement of any order it has issued. The court's order of enforcement has the same force and effect as a civil judgment.



§ 2-10-210. Authority to establish or levy penalty or sanction.

The registry of election finance shall not establish or levy any penalty or sanction for any action alleged to be a violation of the rules and regulations of the registry unless such action is also a violation of a statutory requirement.



§ 2-10-211. Electronic filing system.

(a) The registry of election finance, notwithstanding any other law to the contrary, shall do all of the following:

(1) Develop, with the advice, assistance and approval of the office of information resources, an Internet-based electronic filing process for use by all candidates for state public office and all political campaign committees that are required to file statements and reports with the registry of election finance;

(2) Develop, with the advice, assistance and approval of the office of information resources, a system that provides each candidate and campaign committee with secure access to the electronic filing system. The system shall provide safeguards against efforts to tamper or change the data in any way;

(3) Provide training to candidates and campaign committees on the use of the electronic filing system;

(4) Develop, with the advice, assistance and approval of the office of information resources, a system that will forward a copy of any candidate's report that is filed electronically with the registry of election finance to the appropriate local county election commission; and

(5) Provide public access to a list of campaign contributions made to candidates and a list of expenditures made by those candidates by posting the lists on the Internet. In addition, the registry shall provide assistance to anyone seeking to access this information on the Internet. Beginning with the 2006 regular August election, campaign contribution lists shall be made available on the Internet after a candidate has filed the information and the registry has reviewed the statements for accuracy and timeliness. If a candidate has not timely filed campaign contribution lists, then the registry shall post on the Internet that the candidate's statement is delinquent.

(b) The registry of election finance, once the development of the electronic filing system is completed and tested, shall provide public notice that the system is operational and available for filers to commence use.

(c) The registry of election finance shall, with the advice, assistance and approval of the office of information resources, implement the electronic filing system for use in the 2006 regular August election and all subsequent state elections. Candidates for state public offices and campaign committees may commence electronic filing for any state election beginning in the year 2006 and after notice has been given pursuant to subsection (b), and may continue to file electronically all reports for any subsequent state elections. Beginning in July 2006, candidates for state public offices and campaign committees, who have contributions or expenditures in excess of one thousand dollars ($1,000) per reporting period, shall file electronically all reports for any subsequent state elections. Failure to timely file reports electronically may be penalized as provided in § 2-10-110.

(d) All information entered by any candidate or campaign committee into the electronic filing system shall remain confidential until the information is filed with the registry of election finance.



§ 2-10-212. Audits and investigations of reports and statements.

(a) The registry of election finance shall conduct audits and field investigations of reports and statements filed with the registry as follows:

(1) Each gubernatorial candidate and that candidate's committees that receive at least ten percent (10%) of the vote at the general election shall be audited;

(2) Each candidate for the general assembly and such candidate's committees shall be subject to an audit by the registry on a random selection of districts in an election. Districts shall be randomly drawn until a total of approximately two percent (2%) of all candidates for the general assembly have been selected; and

(3) Each candidate for supreme court, court of appeals and court of criminal appeals shall be subject to an audit by the registry on a random selection. One (1) candidate from each of the supreme court, court of appeals and court of criminal appeals shall be randomly selected by the registry to be audited each election cycle.

(b) (1) (A) The registry shall select by lot the districts to be audited on a random basis regarding candidates for the general assembly. For judicial offices, the registry shall select by lot the names of candidates to be audited on a random basis.

(B) The selection shall be after the last date for filing the first report or statement following the general election for which the candidate ran or for which the committee donated money. The attorney general and reporter, or the attorney general's designee, shall attend the random selection to preserve the integrity of the proceeding.

(2) No audit or investigation of any candidate or candidate's committee in connection with a report or statement required by this chapter shall begin until after the last date for filing the first report or statement following the general election for the office for which the candidate ran. When the campaign statements or reports of a candidate are audited and investigated, the audit and investigation shall cover all campaign statements and reports filed for the primary and general elections and any previous campaign statement or report filed since the last election for that office, but shall exclude any statements or reports that have previously been audited.

(3) Audits of members of the general assembly shall only take place during June through December during odd-numbered years.

(c) In order to comply with an audit, candidates and campaigns shall retain copies of all checks, bank statements and vendor receipts for two (2) years after the date of the election to which the records refer.

(d) (1) The registry shall adopt auditing guidelines and standards with guidance from the comptroller of the treasury, which shall govern audits and field investigations conducted under this section. The guidelines and standards shall be formulated to accomplish the following purposes:

(A) The audits should encourage compliance and detect violations of this chapter;

(B) The audits should be conducted with maximum efficiency in a cost-effective manner; and

(C) The audits should be as unobtrusive as possible, consistent with the purposes provided in this subdivision (d)(1).

(2) In adopting its guidelines and standards, the registry shall consider relevant guidelines and standards of the American Institute of Certified Public Accountants to the extent such guidelines and standards are applicable and consistent with the purposes set forth in this section.

(e) The detailed information received pursuant to this section for an audit shall be considered working papers of the registry of election finance and is, therefore, confidential and not an open record pursuant to title 10, chapter 7.

(f) After the completion and approval of an audit by the registry, the registry shall post any finding that could result in an assessment of significant penalties on the registry's web site, except that audits of candidates defeated in the primary election shall not be made public until after the general election.

(g) Failure to comply with an audit investigation under this section is a Class 2 offense as defined in § 2-10-110.

(h) Notwithstanding this section, any candidate running for the office of governor more than one (1) year prior to the general election may elect to do self-audits. Such audits shall be given to the registry and the registry may give the candidate a letter of compliance stating the audit is complete and acceptable.

(i) Notwithstanding this section, if any candidate files a contribution statement with more than thirty percent (30%) of the candidate's contributions reported as unitemized contributions and such contributions total more than five thousand dollars ($5,000), then the candidate's contributions shall automatically be audited by the registry.



§ 2-10-213. Power and authority of registry in conducting audits and hearings -- Subpoenas -- Contempt.

(a) (1) For the purpose of conducting any hearing or audit as provided in this chapter, the registry has the power to administer oaths, to call any party to testify under oath at the hearings, to require the attendance of witnesses, the production of books, records, and papers, and to take the depositions of witnesses.

(2) For purposes of subdivision (a)(1), the registry is authorized to issue a subpoena for any witness or a subpoena duces tecum to compel the production of any books, records or papers. These subpoenas may be served by registered mail, return receipt requested, to the addressee's business mailing address, or by personnel of the registry, or shall be directed for service to the sheriff of the county where the witness resides or is found, or where the person in custody of any books, records, or papers resides or is found.

(b) In case of a refusal to obey a subpoena issued to any person under subsection (a), any circuit or chancery court of this state within the jurisdiction in which the person refusing to obey the subpoena is found or resides may issue to the person, upon application by the registry, an order requiring the person to appear before the court to show cause why the person should not be held in contempt for refusal to obey the subpoena. Failure to obey a subpoena may be punished by the court as a contempt of court.



§ 2-10-214. Required training program for members of registry.

(a) A person who is appointed to the registry of election finance may not vote, deliberate, or be counted as a member in attendance at a meeting of the registry until the person completes a training program provided by the office of the attorney general and reporter that complies with this section. This section shall not apply to members who are reappointed to the registry.

(b) The training program shall provide the person with information regarding:

(1) The legislation that created the registry;

(2) The role and function of the registry;

(3) The rules of the registry, with an emphasis on the rules that relate to disciplinary and investigatory authority;

(4) The current budget for the registry;

(5) The results of the most recent formal audit of the registry;

(6) The requirements of the campaign finance laws administered and enforced by the registry; and

(7) Any applicable policies adopted by the registry.

(c) A person appointed to the registry is entitled to reimbursement for expenses incurred in attending the training program.

(d) This section shall apply prospectively to members appointed to the registry after February 15, 2006.






Part 3 - Campaign Contributions Limits

§ 2-10-301. Short title -- Jurisdiction.

(a) This part shall be known and may be cited as the "Campaign Contribution Limits Act of 1995."

(b) The registry of election finance has jurisdiction to administer and enforce this part.



§ 2-10-302. Contribution limits.

(a) No person shall make contributions to any candidate with respect to any election which, in the aggregate, exceed:

(1) For an office elected by statewide election, two thousand five hundred dollars ($2,500); or

(2) For any other state or local public office, one thousand dollars ($1,000).

(b) No multicandidate political campaign committee shall make contributions to any candidate with respect to any election which, in the aggregate, exceed:

(1) For an office elected by statewide election or the senate, seven thousand five hundred dollars ($7,500); and

(2) For any other state or local public office, five thousand dollars ($5,000).

(c) (1) With respect to contributions from multicandidate political campaign committees for each election:

(A) No candidate for an office elected by statewide election shall accept in the aggregate more than fifty percent (50%) of the candidate's total contributions from multicandidate political campaign committees; and

(B) No candidate for any other state or local public office shall accept in the aggregate more than seventy-five thousand dollars ($75,000) from multicandidate political campaign committees.

(2) In determining the aggregate limits established by this subsection (c), contributions made to a candidate by a committee controlled by a political party on the national, state, or local level or by a caucus of such political party established by members of either house of the general assembly are not included.

(d) (1) Each contribution limit established in subsection (a), (b) or (c) shall be adjusted to reflect the percentage of change in the average consumer price index (all items-city average), as published by the United States department of labor, bureau of labor statistics, for the period of January 1, 1996, through December 31, 2010. Each such adjustment shall be rounded to the nearest multiple of one hundred dollars ($100). The registry of election finance shall publish each such adjusted amount on its web site.

(2) On January 1, 2013, and every two (2) years thereafter, each contribution limit established in subsection (a), (b) or (c), as adjusted pursuant to subdivision (d)(1), shall be further adjusted to reflect the percentage of change in the average consumer price index (all items-city average), as published by the United States department of labor, bureau of labor statistics, for the two-year period immediately preceding. Each such adjustment under this subdivision (d)(2) shall be rounded to the nearest multiple of one hundred dollars ($100). The registry of election finance shall publish each such adjusted amount on its web site.



§ 2-10-303. Indirect contributions -- Political action committees.

For purposes of the limitations contained in this part:

(1) Contributions made to any political campaign committee authorized by a candidate to accept contributions on the candidate's behalf shall be considered to be contributions made to such candidate;

(2) Contributions made by a political campaign committee authorized by a candidate to make expenditures on the candidate's behalf shall be considered contributions made by such candidate;

(3) All contributions made by a person, either directly or indirectly, on behalf of a particular candidate, including contributions which are in any way earmarked or otherwise directed through an intermediary or conduit to such candidate, shall be treated as contributions from such person to such candidate. The intermediary or conduit shall report the original source and the intended recipient of such contribution to the registry of election finance and to the intended recipient;

(4) All contributions made by affiliated political campaign committees shall be considered to have been made by a single committee; and

(5) Expenditures made by any person in cooperation, consultation, or concert with, or at the request or suggestion of, a candidate, the candidate's political campaign committees, or their agents, shall be considered to be a contribution to such candidate. For purposes of this subdivision (5), the financing by any person of the dissemination, distribution, or republication, in whole or in part, of any broadcast or any written, graphic, or other form of campaign materials prepared by the candidate, the candidate's political campaign committees, or their authorized agents shall be considered to be an expenditure.



§ 2-10-304. Loans.

(a) The limitations contained in this part do not apply to any loan of money by a financial institution as defined in § 45-10-102 that:

(1) Is made in accordance with applicable law and in the ordinary course of business;

(2) Is made on a basis reasonably designed to assure repayment, evidenced by a written instrument, and subject to a payment due date or amortization schedule; and

(3) Bears the usual and customary interest rate of the lending institution.

(b) An endorsement or guaranty of a loan made pursuant to subsection (a) shall be considered a contribution in the amount of the endorsement or guaranty and shall be subject to the limitations contained in this part. Where the written instrument does not specify the portion of the loan for which the endorser or guarantor is liable, each endorser or guarantor shall be considered to have made a contribution in that proportion of the unpaid balance that each endorser or guarantor bears to the total number of endorsers or guarantors.



§ 2-10-305. Retention or transfer of funds.

The limits contained in this part do not apply to:

(1) The retention of funds by a candidate pursuant to § 2-10-114(a)(1);

(2) The transfer of funds by a candidate pursuant to § 2-10-114(a)(1) to a campaign fund of the same candidate for election to a different state or local public office; or

(3) The transfer of funds by a candidate for election to a federal office to a campaign fund of the same candidate for election to a state or local public office.



§ 2-10-306. Aggregate limits -- Exemptions.

(a) All contributions made by political campaign committees controlled by a political party on the national, state, or local level or by a caucus of such political party established by members of either house of the general assembly shall be considered to have been made by a single committee. Such contributions shall not, in the aggregate, exceed:

(1) Two hundred fifty thousand dollars ($250,000) per election to any candidate in a statewide election;

(2) Forty thousand dollars ($40,000) per election to any candidate for the senate; and

(3) Twenty thousand dollars ($20,000) per election to any candidate for any other state or local public office.

(b) For purposes of this section, "contributions" does not include:

(1) Payment of the costs of preparation, display or mailing or other distribution with respect to printed slate cards, sample ballots, or other printed listings of three (3) or more candidates who are opposed for election. This exemption does not apply to costs incurred with respect to the preparation and display of listings made on broadcasting stations or in newspapers, magazines and similar types of general public political advertising such as billboards;

(2) Payment of the costs of voter registration and get-out-the-vote activities conducted by party committees, unless the payments are made on behalf of a clearly identified candidate and the payment can be directly attributed to that candidate;

(3) Expenditures for rent, personnel, overhead, general administrative, fundraising, and other day-to-day costs of party committees, unless the expenditures are made on behalf of a clearly identified candidate and the expenditure can be directly attributed to that candidate; or

(4) Expenditures for education campaign seminars and for training of campaign workers, unless the expenditures are made on behalf of a clearly identified candidate and the expenditure can be directly attributed to that candidate.

(c) (1) Each contribution limit established in subsection (a) shall be adjusted to reflect the percentage of change in the average consumer price index (all items-city average), as published by the United States department of labor, bureau of labor statistics, for the period of January 1, 1996, through December 31, 2010. Each such adjustment shall be rounded to the nearest multiple of one hundred dollars ($100). The registry of election finance shall publish each such adjusted amount on its web site.

(2) On January 1, 2013, and every two (2) years thereafter, each contribution limit established in subsection (a), as adjusted pursuant to subdivision (c)(1), shall be further adjusted to reflect the percentage of change in the average consumer price index (all items-city average), as published by the United States department of labor, bureau of labor statistics, for the two-year period immediately preceding. Each such adjustment under this subdivision (c)(2) shall be rounded to the nearest multiple of one hundred dollars ($100). The registry of election finance shall publish each such adjusted amount on its web site.



§ 2-10-307. Violations -- Return of unlawful contributions.

(a) No candidate or political campaign committee shall accept any contribution or make any expenditure in violation of this part. No officer or employee of a political campaign committee shall accept a contribution made for the benefit or use of a candidate, or make any expenditure on behalf of a candidate, in violation of any limitation imposed on contributions and expenditures under this section.

(b) In keeping with the federal law, a contribution made or accepted in excess of the limitations established by this part shall not be a violation of this part if the candidate or the political campaign committee returns or refunds the contribution to the person who made the contribution within sixty (60) days of the candidate's or committee's receipt of the contribution.



§ 2-10-308. Penalties.

(a) The registry of election finance may impose a maximum civil penalty for a violation of this part of not more than ten thousand dollars ($10,000) or one hundred fifteen percent (115%) of the amount of all contributions made or accepted in excess of the limitations established by this part, whichever is greater.

(b) Penalties imposed under this part shall be deposited into the state general fund.

(c) To request a waiver or reduction or in any way to contest a penalty imposed by the staff of the registry, a person shall file a petition with the registry. Such petition shall be considered as a contested case proceeding under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(d) If a civil penalty lawfully assessed against a candidate is not paid within thirty (30) days after the assessment becomes final, the candidate shall be ineligible to qualify for election to any state or local public office until such penalty is paid.



§ 2-10-309. Construction with federal law.

In determining issues arising in regard to this part, the registry may rely on the precedents established under the federal law.



§ 2-10-310. Fund raising during general assembly session.

(a) (1) Except as provided in subdivisions (a)(2) and (a)(3), from the convening of the general assembly in organizational session through the earlier of the last day of regular session or June 1 in odd years, and from the convening of the general assembly in regular session to the earlier of May 15 or the conclusion of the annual session in even years, and from the convening of the general assembly in any extraordinary session through the conclusion of such extraordinary session, no member of the general assembly or a member's campaign committee or the governor or the governor's campaign committee shall conduct a fundraiser or solicit or accept contributions for the benefit of the caucus, any caucus member or member or candidate of the general assembly or governor.

(2) (A) During such period, a member of the general assembly who is a candidate for a local public office shall be permitted to conduct fundraising events and solicit or accept contributions for such campaign for local public office only under the following conditions:

(i) Such fundraising events may be held only in the county in which such member is a candidate for local public office;

(ii) Solicitations and acceptance of contributions for such purposes may only be made from individuals residing in such county;

(iii) Such fundraising events shall not be held, nor contributions be solicited nor accepted, on state property;

(iv) The member shall not be permitted to solicit or accept, directly or indirectly, any actual or in-kind contribution during such period from a lobbyist or employer of a lobbyist; and

(v) No other member of the general assembly or the campaign committee of such other member shall be permitted to solicit or accept contributions during such period for the member campaigning for local public office.

(B) It shall be unlawful for any lobbyist or employer of a lobbyist to make any contribution to such member's campaign committee during such period for any purpose.

(3) All contributions raised as a result of fundraising or a fundraising event authorized and held in accordance with subdivision (a)(2) shall be reported on a form prescribed and provided by the registry of election finance for such purposes. Such form shall be filed with and attached to the applicable campaign finance disclosure report. The following disclosures shall be made on such form:

(A) The amount of contributions collected as a result of such fundraising event;

(B) The date and place such fundraising event was held;

(C) The dates on which such contributions were accepted; and

(D) All other information required by law to be reported on a campaign financial disclosure report.

(b) From the convening of the general assembly in organizational session through the earlier of the last day of regular session or June 1 in odd years, and from the convening of the general assembly in regular session to the earlier of May 15 or the conclusion of the annual session in even years, and from the convening of the general assembly in any extraordinary session through the conclusion of such extraordinary session, a political campaign committee controlled by a political party on the national, state, or local level, or controlled by a caucus of such political party established by members of either house of the general assembly, or established or controlled by any member of the general assembly, that makes contributions to a candidate for the general assembly or governor for election or to defray the expenses of such person's office shall not conduct a fundraiser, solicit or accept contributions for the benefit of the caucus, any caucus member or candidate for the general assembly or governor.

(c) Excess funds for election to a local public office are not eligible for transfer under § 2-10-114 to a campaign account for election to the general assembly or governor.



§ 2-10-311. Limitations on cash contributions.

(a) No person shall make cash contributions to any candidate with respect to any election that, in the aggregate, exceed fifty dollars ($50.00).

(b) No person shall make cash contributions to any political campaign committee or multicandidate political campaign committee with respect to any election that, in the aggregate, exceed fifty dollars ($50.00).

(c) No political campaign committee or multicandidate political campaign committee shall make cash contributions to any candidate with respect to any election.

(d) No political campaign committee or multicandidate political campaign committee shall make cash contributions to any other political campaign committee or multicandidate political campaign committee with respect to any election.






Part 4 - Gubernatorial Inauguration Finance Disclosure

§ 2-10-401. Short title.

This part shall be known and may be cited as the "Gubernatorial Inauguration Finance Disclosure Act."



§ 2-10-402. Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Contribution" means any advance, conveyance, deposit, distribution, transfer of funds, loan, loan guaranty, payment, gift, or subscription, of money or like thing of value, and any contract, agreement, promise or other obligation, whether or not legally enforceable, made for the purpose of defraying any expenses of a governor or governor-elect's inauguration or the celebration of a governor or governor-elect's inauguration;

(2) "Multicandidate political campaign committee" means a political campaign committee to support or oppose two (2) or more candidates for public office or two (2) or more measures; and

(3) "Person" means an individual, limited liability company, partnership, limited liability partnership, committee, association, labor organization or any other organization or group of persons, but does not mean a corporation or the executive officers or other representatives of a corporation.



§ 2-10-403. Expense fund.

Not later than thirty (30) days after being elected to the office of governor, the governor-elect shall establish a gubernatorial inauguration expense fund that shall be used to finance any event held for the purpose of celebrating the governor's inauguration. Such fund is subject to the contribution limits and reporting requirements provided in this part. The provisions of parts 1 and 3 of this chapter shall not apply to contributions made pursuant to this part.



§ 2-10-404. Contribution limits -- Transfer of campaign funds.

(a) No person shall make contributions for the gubernatorial inauguration that, in the aggregate, exceed two thousand five hundred dollars ($2,500).

(b) No multicandidate political campaign committee shall make contributions for the gubernatorial inauguration that, in the aggregate, exceed seven thousand five hundred dollars ($7,500).

(c) No corporation or executive officers or other representatives of any corporation doing business within this state shall make contributions for the gubernatorial inauguration that, in the aggregate, exceed seven thousand five hundred dollars ($7,500).

(d) The governor-elect may transfer funds from the governor-elect's campaign fund to the inauguration fund.



§ 2-10-405. Financial disclosure statement.

(a) The governor-elect shall file with the registry of election finance a statement of all contributions received and all expenditures made by or on behalf of the gubernatorial inauguration fund.

(b) A statement filed under this section shall consist of either:

(1) A statement that neither the contributions received nor the expenditures made during the period for which the statement is submitted exceeded one thousand dollars ($1,000); or

(2) A statement setting forth:

(A) Under contributions, a list of all the contributions received, as follows:

(i) The statement shall list the full name and complete address of each person, multicandidate political campaign committee, or corporation contributing a total amount of more than five hundred dollars ($500) during the period for which the statement is submitted, and the amount contributed by that person, multicandidate political campaign committee, or corporation. The statement shall include the date of the receipt of each contribution; and

(ii) The statement shall list as a single item the total amount of contributions of five hundred dollars ($500) or less; and

(B) Under expenditures, a list of all expenditures made as follows:

(i) The statement shall list the full name and address of each person to whom a total amount of more than five hundred dollars ($500) was paid during the period for which the statement is submitted, the total amount paid to that person, and the purpose thereof; and

(ii) The statement shall list the total amount of expenditures of five hundred dollars ($500) or less each, by category, without showing the exact amount of or vouching for each such expenditure.

(c) The financial disclosure statement for contributions made up until thirty (30) days before any inauguration event shall be filed no later than ten (10) days before the governor's inauguration. The financial disclosure statement for all other contributions shall be filed no later than thirty (30) days after the governor's inauguration.



§ 2-10-406. Unused funds.

(a) The governor may hold over funds from the governor's first inauguration to be used in a second inauguration if the governor is re-elected. If the governor is either in a second term, chooses not to run for re-election or is not re-elected, the governor has ninety (90) days to donate any funds remaining in the gubernatorial inauguration fund to a 501(c)(3) nonprofit organization. The governor may request from the registry of election finance an extension of an additional sixty (60) days to donate such remaining funds.

(b) Once the funds have been donated as provided in subsection (a), a financial disclosure statement shall be filed with the registry of election finance disclosing who received such funds and the amount of such donation.









Chapter 11 - State Election Commission

Part 1 - General Provisions

§ 2-11-101. Composition of commission.

(a) The state election commission shall be composed of seven (7) members.

(b) Wherever in this code the board of elections of the state is referred to, the term "state election commission" shall be substituted.



§ 2-11-102. Qualifications of members.

Each member of the state election commission shall be at least twenty-five (25) years of age and shall have been a resident of the state for at least seven (7) years prior to such member's election. No more than two (2) members shall be from the same grand division, and each member shall have been a resident of the grand division such member represents for at least four (4) years preceding such member's election; provided, however, that if two (2) additional members are added pursuant to § 2-11-112, then no more than three (3) members shall be from the same grand division.



§ 2-11-103. Political composition of commission -- Nominations.

(a) Four (4) members of the commission shall be members of the majority party, and three (3) members of the commission shall be members of the minority party.

(b) Each member to be elected shall first be nominated by a joint senate-house caucus of the members of the party of which such person is a member.



§ 2-11-104. Election of members.

(a) All members shall be elected for a term of four (4) years, beginning on the first Monday in May 1979.

(b) The election of the members of the state election commission shall be by joint resolution of both houses of the general assembly. The election is to take place in the joint session of both houses in which each member of the general assembly shall be entitled to one (1) vote.

(c) Elections shall be held on any date fixed by joint resolution, but shall be held prior to the fourth Monday in March of the year of the election.

(d) Nomination of members shall be in accordance with § 2-11-103.



§ 2-11-105. Vacancies.

(a) Any person chosen to fill a vacancy shall be a bona fide member of the same party as the person such person replaces.

(b) If a vacancy occurs in the membership of the state election commission at the time when the general assembly is in session, the vacancy may be filled by the general assembly in the same manner as full terms are. A person elected to fill a vacancy shall serve only for the remainder of the unexpired term of the member whose place such person fills.

(c) If a vacancy occurs at a time when the general assembly is not in session, the vacancy shall be filled by the remaining members of the commission. If the remaining members of the commission are not able to agree on a successor to fill the vacancy within thirty (30) days of the time when such vacancy occurs, the secretary of state, the comptroller of the treasury, and the state treasurer, or a majority of those officers shall fill the vacancy. Persons selected to fill vacancies under this subsection (c) shall serve only until the next session of the general assembly, when the general assembly shall fill the vacancies as if they had occurred when the general assembly was in session.

(d) If the general assembly adjourns without filling any vacancies, vacancies shall be filled in the same manner as if they had occurred when the general assembly was not in session.



§ 2-11-106. Qualification and organization.

(a) The members shall qualify within fifteen (15) days after their election and organize by the selection of one (1) member as chair and another as secretary.

(b) The chair and secretary shall be elected for terms of one (1) year and shall be members of different political parties.

(c) Failure on the part of a member to qualify by taking the oath shall vacate the election of such member.



§ 2-11-107. Compensation of members.

Each member of the state election commission shall receive as compensation such sum as the general assembly may appropriate.



§ 2-11-108. Expenses.

(a) The state election commission shall be allowed the necessary sum per annum, payable out of the state treasury, for stationery, postage, and expenses incidental to the conduct of the business of the commission, which shall be payable upon vouchers signed by the secretary and countersigned by the chair of the commission.

(b) The members shall be entitled to reimbursement for travel expense incurred in the performance of their official duties in conformity with comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 2-11-109. Meetings.

All meetings of the state election commission shall be held in the city of Nashville and at a place selected by the commission.



§ 2-11-110. Ex officio, nonvoting members.

The chair of the state primary board of any statewide political party which has no members on the state election commission shall be an ex officio, nonvoting member of the state election commission.



§ 2-11-111. Members prohibited from serving as political candidate's campaign manager or treasurer.

No member of the state election commission who is appointed to the commission after January 1, 2009, shall be the campaign manager or treasurer of any candidate's political campaign in a local, state or federal election during the commissioner's term of office. A violation of this section subjects the member to immediate removal from office by a majority vote of the other members of the state election commission. Nothing in this section shall be construed to prohibit a member of the state election commission from providing uncompensated advice on a one-on-one basis to a candidate or party officer, nor shall it prohibit providing a financial contribution to a candidate or party organization.



§ 2-11-112. Additional members from majority party added to commission.

Notwithstanding any other provision of this chapter to the contrary, if the majority party, as defined in § 2-1-104, changes as a result of the 2008 regular November election, then two (2) additional members from the majority party shall be added to the commission. The additional members shall meet the same qualifications and shall be appointed and elected in the same manner as other members of the commission.






Part 2 - Coordinator of Elections

§ 2-11-201. Coordinator of elections.

(a) The secretary of state shall appoint the coordinator of elections, who shall serve at the pleasure of the secretary of state and for such compensation as the secretary of state determines.

(b) The coordinator of elections is the chief administrative election officer of the state and shall obtain and maintain uniformity in the application, operation and interpretation of the election code.

(c) Subject to the concurrence of the secretary of state, the coordinator of elections may make rules and regulations as necessary to carry out the provisions of the election code. Copies of such rules and regulations shall be furnished to the state and county election commissions and to the state and county primary boards.

(d) Subject to the prior approval of the secretary of state, the coordinator of elections may within budgetary limits employ such personnel and enter into such contracts for equipment as may be appropriate for the efficient discharge of the duties of the office.



§ 2-11-202. Duties of coordinator -- Examination and certification of administrators of elections.

(a) The coordinator of elections shall:

(1) Generally supervise all elections;

(2) Prepare instructions for the conduct of registration;

(3) Advise election commissions, primary boards, and administrators of elections as to the proper methods of performing their duties;

(4) Authoritatively interpret the election laws for all persons administering them;

(5) (A) (i) Investigate or have investigated by local authorities the administration of the election laws and report violations to the district attorney general or grand jury for prosecution; and

(ii) Review the county election commissions in the administration of election laws to include, but not limited to, procedures for voter registration, list maintenance, financial records, election expenses, petitions, poll officials, absentee voting, ballot boxes, voting systems, minutes, certification of election results, and election results tabulation process;

(B) In conducting an investigation or a review relative to the administration of the election laws pursuant to subdivision (a)(5)(A)(i) or (a)(5)(A)(ii) the coordinator of elections or the coordinator's authorized representative may issue subpoenas and summon witnesses, administer oaths to such witnesses, take the depositions of witnesses, compel the production of documents, exhibits, records or things, and require testimony on any issue related to the investigation or review. If a subpoena is issued, such subpoena will be issued to a person for the purpose of testifying before the state election commission in an open meeting;

(C) (i) Any report of an investigation conducted by the coordinator's office pursuant to the request of the attorney general and reporter and/or a district attorney general and filed with the attorney general and reporter and/or a district attorney general or a grand jury shall be privileged and confidential and shall not be deemed to be a public record;

(ii) The report of an investigation into the seating of a member of the general assembly shall be deemed to be a public record;

(iii) If a report of an investigation conducted by the coordinator's office pursuant to the request of the attorney general and reporter and/or a district attorney general appears in the news media, in whole or in part, such report shall be deemed a public record and immediately released. All conclusions of law contained in such report shall be approved by the attorney general and reporter before the report is released;

(6) If a county election commission does not purge the permanent registration records as required by law, the coordinator of elections shall investigate the registration records of that county and file a petition with the circuit or chancery court in the county to purge the permanent registration records of those persons the coordinator of elections determines should have been purged by the county election commission;

(7) Publish in accordance with the rules, regulations, policies and procedures of the state publications committee, and keep up to date an election laws manual, including this title, rules and regulations under this title, and such other material as the coordinator of elections may determine to be useful to persons administering the election laws, and prepare condensed materials for the use of election officials;

(8) Furnish instructions for election officials as to their duties in the conduct of elections and copies of election laws manual and updating materials to the election commissions, primary boards, and administrators. Any interested citizen may purchase a copy of the election laws through the coordinator of elections office at a price to be established by the coordinator. The price charged may not exceed the actual cost involved;

(9) Provide materials for and conduct training programs for persons administering the election laws;

(10) Review all bills affecting the election laws and report in writing to the general assembly on them individually;

(11) Report to each general assembly with any recommendations the coordinator of elections may have for improvements in the election laws or their application;

(12) Ensure that all election commissions within the state shall prohibit any person from becoming qualified to have such person's name placed on any ballot wherein such person is seeking to be nominated or elected to an office for which such person is ineligible or to more than one (1) state legislative office, as described in § 2-13-202, voted on by voters during any primary or general election;

(13) Prepare an instruction sheet for notaries public setting forth the proper and legal procedure for attesting absentee ballots and registration by mail forms. Such instructions shall be sent, in sufficient quantities, to every county clerk in this state, who shall make such instruction sheet available to notaries public in such county upon their request and to notaries public elected after July 1, 1979;

(14) Properly file and keep up to date the information supplied by the county election commissions as established in § 2-12-114; and, further, to supply that information, within a reasonable time, to any member of the general assembly upon request;

(15) Develop a uniform petition form for use by persons seeking to qualify to run for public office and furnish such form to county election commissions for distribution to such persons;

(16) Devise and furnish to the clerks of the circuit and criminal courts a form to be used for notifying county election commissions of the fact that a registered voter in their county has been convicted of an infamous crime and therefore should be purged from the registration records. Such form shall include the voter's name, race, date of birth, and social security number, if available;

(17) Instruct the administrators in each county that they are to purge the registration of any person appearing on the infamous crime list required by subdivision (a)(16) who is registered to vote in their county;

(18) (A) Not less than one (1) time per calendar year, conduct a training seminar for administrators, deputies and county election commissioners. Attendance at such seminars shall be mandatory for administrators and the expenses incurred in such attendance shall, upon appropriate documentation, be included in the county election commission's annual budget submitted pursuant to § 2-12-109 subject to the reimbursement limits for state employees. If for any reason the administrator cannot attend, the chair or the chair's designee shall attend instead;

(B) Unless, in the opinion of the state election commission, an administrator certified under this section has good cause for failing to attend and participate in the training seminars required by this subsection (a), such failure to attend and participate in the seminars shall result in the loss of such administrator's certification. Within thirty (30) days of receiving the training seminar attendance records from the coordinator of elections pursuant to subdivision (a)(19), such commission shall cause to be notified the state official responsible for authorizing payments to counties pursuant to § 2-12-209, of the counties in which the administrator has lost such certification for failing to attend and participate in such seminars;

(C) In addition to the penalties set forth in subdivision (a)(18)(B), if, in the opinion of the state election commission, an administrator fails to substantially perform the duties of the office, the state election commission may revoke the certification of such administrator or otherwise discipline the administrator. In all such cases, the administrator being charged shall be given a hearing before the state election commission. If, after the hearing, the state election commission votes to revoke the certification, such commission shall cause to be notified the state official responsible for authorizing payments to counties pursuant to § 2-12-209, of such revocation and payments to that county shall terminate; and

(19) Keep accurate records of those administrators who do and do not attend the training seminars required by subdivision (a)(18) and, within ten (10) days of the conclusion of each such seminar, transmit such records to the state election commission.

(b) The coordinator of elections and the state election commission shall, at least once per calendar year, prepare and administer a written examination on election laws to any administrator who desires to take the examination. The coordinator of elections and the state election commission shall determine whether or not an administrator passes or fails such examination. All examinations administered pursuant to this subsection (b) shall be prepared, conducted and graded in a fair and impartial manner. An administrator who successfully passes such examination shall receive certification from the state election commission.









Chapter 12 - County Election Commissions

Part 1 - General Provisions

§ 2-12-101. Commissioners -- Appointment -- Removal -- Legal representation.

(a) The state election commission shall appoint, on the first Monday in April of each odd-numbered year, five (5) election commissioners for each county, for terms of two (2) years and until their successors are appointed and qualified. The five (5) commissioners shall be the county election commission.

(b) The state election commission shall remove a commissioner who becomes unqualified and may remove or otherwise discipline a commissioner for cause.

(c) County election commissions shall be represented in legal proceedings as follows:

(1) If the legal proceeding names the county election commissioners as defendants and the lawsuit involves a municipal election, the municipality concerned shall furnish counsel to represent the commissioners;

(2) If the election involved in the legal proceedings is that of a county election, the county shall furnish counsel for the commissioners and if the election involved in the legal proceedings attacks a state law or presents a question concerning a state or federal election, the attorney general and reporter shall represent the commissioners either by the attorney general and reporter's own staff or by such counsel as the attorney general and reporter may designate;

(3) The counsel furnished, whether by municipality or county, shall be that chosen by the election commission; and

(4) If, in order to properly discharge its duties, the county election commission has to bring legal action against a county or municipality, the compensation for the commission's legal representation shall be borne by the county or municipality, as the case may be.

(d) The county election commission created by this section is the immediate successor to the commissioners of elections for each county. Wherever in the Tennessee Code the commissioners of elections for counties are referred to, the term "county election commission" shall be substituted.



§ 2-12-102. Qualifications of commissioners.

(a) (1) Except as provided in subdivision (a)(2), persons appointed to the county election commission shall be registered voters who have been residents of the state for five (5) years and residents of the county for which they are appointed for two (2) years.

(2) In counties having a population of not less than two hundred seventy-six thousand (276,000) nor more than two hundred seventy-seven thousand (277,000), according to the 1970 federal census or any subsequent federal census, the persons appointed to the county election commission shall be registered voters who have been residents of the county for which they are appointed for two (2) years.

(b) Any member of the county election commission who qualifies as a candidate for any public office while serving as a member of the commission shall automatically become disqualified to continue in office as a member of the commission, and a vacancy on the commission shall be considered to exist.

(c) A person employed as an assistant public defender or an assistant district attorney may serve as a county election commissioner if such assistant public defender or assistant district attorney does not work in the district in which such assistant public defender or assistant district attorney lives.

(d) Subsection (c) shall not apply in any county having a population of not less than eight hundred ninety-seven thousand four hundred (897,400) nor more than eight hundred ninety-seven thousand five hundred (897,500), according to the 2000 federal census or any subsequent federal census.



§ 2-12-103. Political division of commission.

(a) Three (3) members shall be members of the majority party and two (2) members shall be members of the minority party.

(b) (1) The members of the majority party on the state election commission shall appoint the persons who are required to be members of that party on county election commissions.

(2) The members of the minority party on the state election commission shall appoint the persons who are required to be members of that party on county election commissions. The chair of the county election commission shall be a member of the majority party, and the secretary shall be a member of a minority party.

(3) When members of another statewide political party are required to be appointed to a county election commission, they shall be nominated by the party's state primary board.

(4) Before appointing county election commissioners, the members of the state election commission shall consult with the members of the general assembly serving each of the counties as to the persons to be appointed to the county election commissions.



§ 2-12-104. Qualification by filing oath of office.

Persons appointed to the county election commission shall qualify within twenty (20) days after their appointment by filing their oath of office with the secretary of the state election commission. A failure to qualify shall vacate the office of the person failing to qualify.



§ 2-12-105. Organization.

Within twenty (20) days after their appointment, the county election commissioners shall organize by the selection of a chair and a secretary of different political parties from among them. The county election commission shall within ten (10) days thereafter report to the secretary of the state election commission and to the coordinator of elections the names and addresses of the officers and other members of the commission.



§ 2-12-106. Vacancies.

The county election commission shall give prompt notice of all vacancies to the state election commission, which shall appoint a new commissioner of the same political party as the vacating commissioner to fill the unexpired term.



§ 2-12-107. Issuance of commissions of appointment -- Records.

(a) The state election commission shall issue to the county election commissioners commissions of appointment signed by the chair.

(b) The state election commission shall keep records of the names and addresses of all county election commissioners and their officers, of dates of appointment, and of political affiliations of commissioners, and shall keep the oaths filed by the commissioners.



§ 2-12-108. Compensation.

(a) (1) Except as provided in subdivision (a)(2), each member of the county election commission shall receive each month from the county funds the following minimum amount as compensation for each day spent in the performance of such duties:

(A) In counties of the first class, seventy dollars ($70.00);

(B) In counties of the second class, sixty-five dollars ($65.00);

(C) In counties of the third class, sixty dollars ($60.00);

(D) In counties of the fourth class, fifty-five dollars ($55.00);

(E) In counties of the fifth class, fifty dollars ($50.00);

(F) In counties of the sixth class, forty-five dollars ($45.00); and

(G) In counties of the seventh class, forty dollars ($40.00).

(2) (A) In counties having a population of not less than two hundred eighty-five thousand (285,000) nor more than two hundred eighty-eight thousand (288,000), and in counties having a population of not less than three hundred nineteen thousand six hundred twenty-five (319,625) nor more than three hundred nineteen thousand seven hundred twenty-five (319,725), according to the federal census of 1980 or any subsequent federal census, the chair of the county election commission shall receive three hundred fifty dollars ($350) per month and each other member of the commission shall receive three hundred dollars ($300) per month.

(B) In counties having a population of eight hundred thousand (800,000) or more, according to the 1990 federal census or any subsequent federal census, the chair of the county election commission shall receive one thousand one hundred fifty dollars ($1,150) per month, and each other member of the commission shall receive one thousand dollars ($1,000) per month.

(3) The compensation may be increased by resolution of the county legislative body.

(b) For the purpose of computing what amount of time entitles a commissioner to the minimum compensation as provided in subdivision (a)(1), such commissioner shall have worked not less than one (1) hour in any given twenty-four-hour period in order to be entitled to such payment. Payment shall be made for meetings which last less than one (1) hour if such meetings are required by statute in order to call or conduct an election, or to prepare the annual budget or meetings which are necessary if the election commission is involved in litigation.

(c) (1) The amount provided in this section, or a greater amount provided by resolution duly adopted by the county legislative body, shall be paid to the members for each day's attendance at meetings of the body, or a greater amount provided by resolution duly adopted by the county legislative body as a stated salary per month.

(2) For the purposes of classifying the counties under this section, the population classifications established in § 8-24-101 shall be applicable.

(3) The population of counties for purposes of this section shall be determined by the 1990 federal census or the most recent succeeding federal census or a special census as provided in § 8-24-102(c).

(4) The above minimum compensation amounts shall in no way diminish a compensation already being paid that may be greater than the stated amount.



§ 2-12-109. Expenses.

(a) Except as otherwise provided by law, it is the responsibility of the county to fund the operations of its election commission. If a county fails to appropriate funds sufficient to pay expenses that are reasonably necessary for the discharge of the statutorily mandated duties of its county election commission, such commission may petition the chancery court of the county in which such election commission is located to compel the appropriation of such funds.

(b) All expenses, including compensation of its employees and election officials, incurred by the county election commission or its members in the performance of duties under this title in holding municipal elections shall be paid out of the funds of the municipality upon the certification of the chair and secretary of the county election commission except as otherwise expressly provided. If a municipal election is held on the same day as a county-wide election, the municipality shall pay only the expenses caused by the municipal election which would not otherwise have been incurred in conducting the county-wide election as certified by the chair and secretary of the county election commission. If, after a legal proceeding involving a municipal election, the court finds that a subsequent election must be held due to an error committed by the county election commission, then the county shall pay the expenses of the subsequent election, unless the court finds that the county election commission's error resulted from the county election commission's reliance on information provided by the municipality.

(c) If a special election is held for the sole purpose of choosing a member of the general assembly under § 2-14-202(b), all expenses, including compensation of its employees and election officials, incurred by a county election commission or its members in the performance of duties under this title shall be paid out of the state treasury upon the certification of the chair and secretary of the county election commission to the secretary of state; provided, that the secretary of state shall review the claim for expenses and only those items certified by the secretary of state to the comptroller of the treasury shall be paid.

(d) All expenses, including compensation of its employees and election officials, incurred by a county election commission or its members in the performance of its duties under this title in connection with the presidential preference primary shall be paid out of the state treasury upon the certification of the chair and secretary of the county election commission to the secretary of state; provided, that the secretary of state shall review the claim and only those items certified by the secretary of state to the comptroller of the treasury shall be paid. In years in which a presidential preference primary will be held, if a political party elects to hold their county primary with the presidential preference primary, then all expenses of the county primary shall likewise be borne by the state upon certification as set forth in this subsection (d).



§ 2-12-110. Administration of oaths.

The county election commissioners may administer oaths in the performance of their duties.



§ 2-12-111. Notices of elections.

(a) The county election commission shall publish, in a newspaper of general circulation in the county or municipality in which the election is to be held, a notice of all elections, except special elections, not less than twenty-one (21) days before the qualifying deadline for candidates in the election which shall be named in the notice.

(b) The county election commission shall publish, in a newspaper of general circulation in the county a notice of elections on questions not less than twenty (20) days nor more than thirty (30) days before the day of the election. The notice shall include in its entirety the resolution or other instrument requiring the holding of the election except for signatures or names.

(c) The county election commission shall publish, in a newspaper of general circulation in the county, a notice of every election, stating the day, time and polling places for the election, not more than ten (10) nor less than three (3) days before the day of the election.



§ 2-12-112. Members of county commission in office throughout each election day.

In any county having a population of not less than eight hundred twenty-five thousand (825,000) nor more than eight hundred thirty thousand (830,000), according to the 1990 federal census or any subsequent federal census, the members of the county election commission shall be in the commission office throughout each election day unless they are out for good cause.



§ 2-12-113. Names of election officials failing to serve submitted to grand jury.

The chair of the county election commission shall furnish the first grand jury sitting in the county after an election the names of all appointed election officials who failed to serve in the election and who did not notify the commission in advance that they could not. If an affidavit has been filed by an official with the commission setting forth why the official did not serve, the chair shall furnish it to the grand jury together with the chair's recommendation.



§ 2-12-114. Information provided for coordinator of elections.

(a) Each county election commission shall provide to the coordinator of elections the following information by precinct beginning on June 1, 1995, and each six (6) months thereafter:

(1) The number of active voters and the number of inactive voters at the beginning of the reporting period;

(2) The number of active voters and the number of inactive voters at the end of the reporting period;

(3) The number of new valid voter registrations for the reporting period. This number shall not include duplicates, rejected registrations, and changes of names and addresses within the county; and

(4) The number of active voters and the number of inactive voters purged during the reporting period.

(b) Each county election commission shall on the same schedule established in subsection (a) provide to the coordinator of elections the following information for the county:

(1) The number of registration applications received during the reporting period from the following categories of sources:

(A) Those registering to vote in the county election commission office or other supplemental registrations held by or on behalf of the county election commission;

(B) The department of safety, motor vehicle offices;

(C) By-mail registration;

(D) Public assistance agencies serving as voter registration agencies. This includes the following state departments: human services, mental health and substance abuse services, intellectual and developmental disabilities, health, and veterans services;

(E) State-funded agencies primarily serving persons with disabilities;

(F) Armed forces recruitment offices; and

(G) Passive registration agencies: public libraries, county clerks, and registers of deeds;

(2) The number of duplicate registration applications received during the six-month period from the same categories of sources; and

(3) The number of confirmation notices mailed out during the six-month period and the number of responses received to those confirmation notices.



§ 2-12-115. Holdover powers of county election commission upon subdivision of county.

In all cases not otherwise provided for, when fractions of counties have been cut off to establish a new county, the county election commission of each old county shall, until the next apportionment of representatives, hold all elections for governor, members of congress, and members of the general assembly.



§ 2-12-116. Duty to promote voter registration and the electoral process.

The county election commission shall promulgate such policies as are necessary to aid the personnel of the election commission office in the performance of their duties with regard to the promotion of voter registration and the electoral process. These duties shall include the following:

(1) The commission shall appoint an administrator of elections, who shall be the chief administrative officer of the commission and shall be responsible for the daily operations of the commission office and the execution of all elections. After May 31, 1993, any administrator appointed at large for the first time to such position shall possess a high school education or GED(R). In evaluating a prospective appointee, the commission shall consider the knowledge and experience of such prospective appointee in the following areas: administrative, managerial, instructional, communication, budgetarial, purchasing, promotional, legal and general office skills and other related skills necessary to fulfill the statutory requirements of administrator;

(2) Upon the recommendation of the administrator, the commission shall approve an annual budget for the operation of the election commission;

(3) Upon the recommendation of the administrator, the commission shall be responsible for approving any voting equipment to be purchased by the county for use by the commission;

(4) Upon the recommendation of the administrator, hire legal counsel if necessary to conduct the business of the commission;

(5) The commission shall appoint voting machine technicians as required in § 2-9-103. A voting machine technician shall work under the direction of the administrator;

(6) The commission shall certify all voting machines prior to each election and shall canvass all voting machines after each election;

(7) The commission shall assist the administrator in designating polling places, precinct boundaries and, in conjunction with the primary boards and the administrator, shall assist in obtaining and appointing poll workers as needed for each election;

(8) The commission shall be responsible for locking or sealing all absentee ballot boxes and shall retain possession of the keys for such boxes;

(9) The commission members shall be available to assist election commission personnel upon request throughout each election day;

(10) The commission may act as the central absentee counting board if the total number of absentee ballots to be counted is fewer than one hundred (100);

(11) The commission shall be responsible for certifying the results of each election in regard to official tabulations and shall be responsible for certifying all expenses incurred in regard to the commission's responsibility in the performance of its duties for a presidential preference primary or a special election for the sole purpose of selecting a member of the general assembly;

(12) The commission shall be responsible for the keeping and writing of the minutes of all commission meetings;

(13) The commission shall be responsible for determining a uniform time for the opening of the polls;

(14) The commission members shall not request, except in the event of an emergency, that the administrator employ members of the county election commission, their spouses, parents, brothers, sisters or children, including in-laws, of commission members as clerical assistants, absentee voting deputies, poll officials or as a member of the absentee counting board;

(15) The commission shall be responsible for maintaining the security of the election commission office and any other rooms or facilities it may use in the performance of its duties, including all locks and keys. The commission may delegate this responsibility to the administrator; and

(16) The commission members shall not appoint or hire, except in the event of and during an emergency, spouses, parents, brothers, sisters, or children, including in-laws, of the administrator as deputies, clerical assistants, absentee voting deputies, machine technicians, poll officials, or as members of the absentee counting board.



§ 2-12-117. Development of Internet based electronic filing process.

(a) Each county election commission is authorized to develop, with the advice, assistance and approval of the registry of election finance, an Internet based electronic filing process for use by candidates for local public office and all political campaign committees for a local election in such county or in the municipalities located in such county that are required to file statements and reports with such county election commission.

(b) Such system shall provide each candidate and political campaign committee with secure access to the electronic filing system and provide safeguards against efforts to tamper or change the data in any way.

(c) Once the electronic filing system is completed and tested, the county election commission shall provide public notice that the system is operational and available for filers to commence use.

(d) If a county election commission decides to develop such an Internet based electronic filing process, any and all costs for such development and Internet posting shall be an expenditure of such county election commission.

(e) If a county election commission develops and implements an Internet based electronic filing process pursuant to this section, then the county election commission shall notify the division of elections in the secretary of state's office at least ninety (90) days prior to its use.






Part 2 - Administrators and Registrars

§ 2-12-201. Employment of election administrators and clerical assistants.

The commission shall appoint an administrator of elections who shall be the chief administrative officer of the commission and who shall be responsible for the daily operations of the office and the execution of all elections. The duties of the administrator of elections may, upon the administrator's discretion, be performed by a designee. Such duties include, but are not limited to, the following:

(1) Employment of all office personnel; after July 1, 2011, administrators of elections may not appoint or hire, except in the event of and during an emergency, members of the county election commission, or spouses, parents, brothers, sisters or children, including in-laws of commission members or spouses, parents, brothers, sisters or children, including in-laws of the administrator of elections as deputies, clerical assistants, absentee voting deputies, machine technicians, poll officials or as members of the absentee counting board;

(2) Preparation of the annual operating budget and presentation of such budget to the election commission for approval;

(3) Upon approval by the county election commission, presentation of the annual budget to the county commission or other legislative body for funding;

(4) Requisition and purchase of any supplies necessary for the operation of the election commission office and the conduct of all elections;

(5) Maintenance of voter registration files, campaign disclosure records, and any other records required by this title;

(6) Conducting of instruction class for poll workers or designation of another qualified person to conduct such class;

(7) Preparation of all notices for publication required by this title;

(8) Preparation and maintenance of all fiscal records necessary for the daily operation of the election commission office and all elections. This may include any requests for funding or changes in funding, if necessary, after adoption of the current fiscal budget;

(9) Compilation, maintenance and dissemination of information to the public, the candidates, the voters, the press and all inquiring parties in regard to all aspects of the electoral process on all governmental levels;

(10) Promotion of the electoral process through supplemental registrations, public functions, press releases and media advertising whenever possible;

(11) Attendance at any required seminar and other educational seminars, as funding permits, to gain knowledge beneficial to the administration of the election commission office or to the electoral process;

(12) Having knowledge of all current laws pertaining to the election process and any changes mandated by the general assembly, and apprising the election commission, office staff, candidates, the press and the public in general of this information;

(13) Assistance in the planning and implementation of any plan of apportionment or reapportionment of any governmental entity involved in the electoral process;

(14) The county election commissioners may not employ themselves or any of their spouses, parents, siblings, in-laws or children as administrator;

(15) Preparation of a plan for placing precinct voting locations and presentation of such plan to the election commission for approval;

(16) Preparation of a plan for early voting sites and presentation of such plan to the election commission for approval; and

(17) Upon request, assist the:

(A) City councils, as appropriate, for cities located in the county;

(B) County legislative body;

(C) Local board of education; and

(D) Members of the general assembly representing the county, concerning redistricting in 2012, and thereafter every two-year period following each decennial census taken by the United States census bureau.



§ 2-12-202. Precinct registrars and assistants -- Appointment and duties.

(a) The majority party members of the county election commission shall appoint one (1) precinct registrar for each polling place, and the minority party members of the commission shall appoint one (1) precinct registrar for each polling place. The appointments shall be made for each election.

(b) The commission may appoint for each polling place for each election only as many assistant precinct registrars as may be necessary to expedite voting.

(c) Precinct registrars and assistant precinct registrars shall perform the duties imposed by this title and duties assigned them by the county election commission.



§ 2-12-203. Precinct registrars and assistants -- Compensation.

For each day's attendance upon registration periods and for attendance at the polls, precinct registrars and assistant precinct registrars shall be paid a minimum of fifteen dollars ($15.00) per day. The compensation may be increased by resolution of the county legislative body.



§ 2-12-204. Absent precinct registrars.

If a precinct registrar is absent on a day fixed for registration or for an election, the commissioners representing the same party as the absent registrar shall select a person who meets the requirements of this chapter to act for the absent precinct registrar during the period of such precinct registrar's absence.



§ 2-12-205. Removal of precinct registrars for violation of oath.

The commission may remove any precinct registrar for violation of such registrar's oath as a registrar.



§ 2-12-206. Death or resignation of precinct registrars.

If a precinct registrar dies, resigns or is removed, the vacancy shall be filled by appointment by the commissioners representing the same party as the registrar. The new appointee shall serve for the unexpired term of the person whom such appointee replaces.



§ 2-12-207. Administration of oaths.

The administrator of elections, deputies, precinct registrars and assistant precinct registrars may administer oaths in the performance of their duties.



§ 2-12-208. Compensation of certified administrators of elections.

(a) Any administrator of elections employed pursuant to § 2-12-201, who has been certified under § 2-11-202(b), shall receive as a base minimum yearly salary at least ninety percent (90%) of the base salary of the county's assessor of property, as provided in § 67-1-508, if the office of such administrator of elections is open five (5) full days a week. If any administrator of elections' base minimum yearly salary is less than ninety percent (90%) of the base salary of the county's assessor of property on June 18, 2005, then such administrator's salary shall be increased by five percent (5%) per year until such administrator's base minimum yearly salary equals ninety percent (90%) of the base salary of the county's assessor of property; provided, that nothing in this subsection (a) shall prohibit adjustment of an administrator's base minimum yearly salary at a rate greater than five percent (5%) per year.

(b) The minimum salaries for certified administrators provided by this section shall be paid by the county for which such administrator is employed. Nothing in this section shall be construed as prohibiting a county from paying its administrator more than the minimum salary provided by this section.

(c) For the purposes of classifying the counties under this section, the population classifications established in § 8-24-101 shall be applicable. For the purpose of establishing the compensation of certified administrators, the schedule established in § 8-24-102 shall be applicable for the certified administrators in their respective counties effective July 1, 1996.

(d) For the purpose of phasing in the compensation schedule provided in this section no administrator shall receive more than a seven percent (7%) increase in the 1996-97 fiscal year. If any subsequent year's increase provides for an increase of more than ten percent (10%) in any fiscal year, then the remaining increase that exceeds ten percent (10%) shall be carried over to subsequent years until the compensation provided for is obtained.

(e) The population of counties for purposes of this section shall be determined by the 1990 federal census or the most recent succeeding federal census or a special census as provided in § 8-24-102(c).

(f) On July 1, 1997, and each July 1 thereafter, the compensation for certified administrators as provided by this section, shall be increased by a dollar amount equal to the average annualized general increase in state employee's compensation during the prior fiscal year multiplied by the compensation established for the county officials of the county with the median population of all counties; provided, in no year shall such compensation increase by more than ten percent (10%). On or before May 1 of each year, the commissioner of finance and administration shall certify to the comptroller of the treasury the average annualized general increase in state employee's compensation during that fiscal year.



§ 2-12-209. State contribution to compensation of certified administrators of elections.

(a) (1) The state shall pay to the general fund of every county in which the administrator of elections is or becomes certified under the provisions of § 2-11-202(b), the sum of eighteen thousand dollars ($18,000) in the manner set out in subsection (b) of this section.

(2) In years in which the secretary of state is required to reduce the department of state's budget, the secretary is authorized to reduce any appropriations authorized by this section up to nine percent (9%).

(b) The state payments to a county made pursuant to this section shall be paid quarterly in amounts of four thousand five hundred dollars ($4,500) per quarter.

(1) If an administrator becomes certified at some time other than the beginning of a quarter, such payments to the county shall commence at the beginning of the quarter next following the administrator's certification.

(2) If an administrator in a county receiving quarterly payments under this section loses certification for whatever reason, such administrator shall have six (6) months from the date of such loss to regain such certification. If the administrator has not done so at the end of six (6) months, state payments to the county pursuant to this section shall cease until the quarter next following the quarter such administrator regains certification.

(3) If the office of administrator in a county receiving quarterly payments under this section becomes vacant for whatever reason, the new administrator shall have six (6) months from the date of taking office to become certified. If the new administrator has not become certified at the end of six (6) months, state payments to the county pursuant to this section shall cease until the quarter next following the quarter such new administrator becomes certified.

(c) (1) No county receiving payments pursuant to this section shall reduce the total amount of funds appropriated to such county's election commission below the total amount appropriated to such commission in previous comparable election and non-election years.

(2) (A) If a county election commission is of the opinion that the county legislative body has not appropriated an amount of funds for its budget that is comparable to previous years as prohibited by subdivision (c)(1), it shall, by petitioning the state election coordinator, have the right to a hearing on such matter before an administrative law judge in the office of the secretary of state.

(B) Within ten (10) days of receiving such petition, the state election coordinator shall set a hearing date, which date shall be within thirty (30) days of receiving the petition. The county mayor and county election commission shall be notified of the time, place and date of the hearing by registered mail, return receipt requested, at least ten (10) days prior to such hearing.

(C) The hearing shall be held before an administrative law judge from the office of the secretary of state. None of the parties involved in the hearing shall be required to have an attorney present.

(D) The judge shall examine all evidence produced at the hearing, including the total appropriations made to the election commission of such county in previous comparable election or non-election years. Upon the conclusion of the hearing, the judge shall determine whether the total amount of funds appropriated to the election commission of such county is comparable to the amount it appropriated to such commission in previous election or non-election years.

(E) If the judge determines that the total amount appropriated to the county election commission is not comparable to previous years, and such county is receiving state payments pursuant to this section, the judge shall so certify to the state official responsible for authorizing such payments. Upon receiving certification from the judge pursuant to this subdivision (c)(2)(E), such state official shall cease authorization of payment to such county effective the quarter next following the one in which such certification is received.

(3) In addition to the remedy set out in subdivision (c)(2), the county election commission of any county receiving state payments under this section which so reduces election appropriations shall also be authorized to seek a writ of mandamus to compel the county legislative body to comply with the provisions of this subsection (c).



§ 2-12-210. Status as county employee unchanged.

Nothing in Acts 1986, ch. 930 shall be construed as conferring upon any county election commission, administrator of elections or any other county election official, status as a state employee. All such persons shall be subject to all applicable purchasing and budgetary laws of such county.









Chapter 13 - Political Parties and Primaries

Part 1 - Political Party Organization

§ 2-13-101. Chapter definitions.

In this chapter, "political party" and "party" mean "statewide political party" unless another intent is clearly shown.



§ 2-13-102. Creation of state primary boards.

(a) Each political party shall have a state executive committee which shall be the state primary board for the party.

(b) The state primary board shall perform the duties and exercise the powers required by this title for its party.

(c) The state primary board of each statewide political party created by this section is the immediate successor to the state board of primary election commissioners of each party. Wherever in the Tennessee Code the state board of primary election commissioners of a political party is referred to, "state primary board" shall be substituted.



§ 2-13-103. State executive committee -- Election -- Composition -- Terms.

(a) Members of the state executive committee for each party are elected at the regular August primary election immediately before the election of the governor.

(b) In each party's primary its voters in each senatorial district shall elect one (1) man and one (1) woman as members of the state executive committee for terms of four (4) years beginning on September 15 following their election.

(c) Persons elected shall qualify by taking the oath of office and filing it with the coordinator of elections.



§ 2-13-104. Party membership requirements for candidates.

All candidates for state executive committee membership and for membership in the general assembly shall be bona fide members of the political party whose election they seek. A party may require by rule that candidates for its nominations be bona fide members of the party.



§ 2-13-105. Vacancies on state executive committee.

Each state executive committee may, by vote of its members, temporarily fill a vacancy in its membership due to death, resignation, disqualification, change of residence, persistent absence from meetings without good cause, or violation of the oath of office until a successor is chosen at the next regular August election.



§ 2-13-106. State primary board -- Operating provisions.

When acting as the state primary board of its party, the state executive committee shall operate subject to the following provisions:

(1) The chair and secretary of the committee, duly elected under the rules of the political party, shall be the chair and secretary of the board;

(2) Unless elected to the committee under § 2-13-103, the chair shall vote only in the event of a tie vote among the members and the secretary shall not vote; and

(3) If there is not a quorum at a properly called meeting, the members present may adjourn from day to day and may treat the absence of a member after the first day of the meeting as a temporary vacancy unless there is known to be good cause for the absence. The members present may fill the vacancy for that meeting only.



§ 2-13-107. Recognition as a minor party.

(a) (1) To be recognized as a minor party for purposes of a primary election, a petition as required in § 2-1-104 must be filed no later than twelve o'clock (12:00) noon, prevailing time, on the appropriate qualifying deadline as established in § 2-5-101(a) in the office of the coordinator of elections. Notwithstanding the minimum number of signatures required in § 2-1-104(a)(23), if an organization intends to establish a recognized minor party solely within one (1) county, in all other respects, the petition shall conform to the requirements established therein, except the petition must at a minimum bear the signatures of registered voters within such county equal to at least two and one-half percent (2.5%) of the total number of votes cast within such county for gubernatorial candidates in the most recent election for governor. The petition shall be accompanied by the name and address of the person or the names and addresses of the members of the group or association filing the petition to form the recognized minor political party.

(2) To be recognized as a minor party for purposes of a general election, a petition as required in § 2-1-104 must be filed in the office of the coordinator of elections no later than twelve o'clock (12:00) noon, prevailing time, ninety (90) days prior to the date on which the general election is to be held. Notwithstanding the minimum number of signatures required in § 2-1-104(a)(23), if an organization intends to establish a recognized minor party solely within one (1) county, in all other respects, the petition shall conform to the requirements established therein, except the petition must at a minimum bear the signatures of registered voters within such county equal to at least two and one-half percent (2.5%) of the total number of votes cast within such county for gubernatorial candidates in the most recent election for governor. The petition shall be accompanied by the name and address of the person or the names and addresses of the members of the group or association filing the petition to form the recognized minor political party.

(b) Within thirty (30) days after receipt of such petition, the coordinator of elections shall determine the sufficiency of the petition, and if the petition is found sufficient, the minor party shall be recognized with all rights and obligations declared in this section.

(c) Upon filing the required petition, candidates seeking to represent the minor party in a primary election must file nominating petitions as any other candidate for the desired office no later than twelve o'clock (12:00) noon, prevailing time, on the appropriate qualifying deadline as established in § 2-5-101(a). If the coordinator of elections determines the petition meets the statutory requirements to be declared a recognized minor party, the candidates seeking to represent such minor party shall be placed on the appropriate primary ballot for such minor party. If the coordinator of elections determines the petition fails to meet the statutory requirements to be declared a recognized minor party, the candidates seeking to represent such minor party shall be placed on the appropriate general election ballot as independent candidates.

(d) The name used by the minor party shall not be or include the name of any statewide political party then in existence or any word forming any part of the name of any statewide political party then in existence, and shall not include the word "independent" or "nonpartisan." The coordinator of elections shall redact any portion of a minor party name that violates this section.

(e) (1) A recognized minor party must satisfy the requirements of § 2-1-114 no later than June 1 after the May primary elections are held pursuant to § 2-13-203(d) in order for its candidates to appear on the regular August general election ballot. If a recognized minor party fails to satisfy the requirements of § 2-1-114 by the required deadline, its candidates shall appear on the regular August general election ballot as independent candidates.

(2) A recognized minor party must satisfy the requirements of § 2-1-114 no later than September 1 after the primary elections are held pursuant to § 2-13-202 in order for its candidates to appear on the regular November general election ballot. If a recognized minor party fails to satisfy the requirements of § 2-1-114 by the required deadline, its candidates shall appear on the regular November general election ballot as independent candidates.

(f) If a petition filed pursuant to this section is determined to be sufficient by the coordinator of elections pursuant to subsection (b), such party shall be recognized as a minor party for all remaining primary and general elections in the current election year. However, if the recognized minor party is established solely within one (1) county, at least one (1) candidate for the recognized minor party must have received a number of votes equal to at least five percent (5%) of the total number of votes cast for candidates for the office of county mayor in the most recent election for such office. To maintain recognition beyond the current election year, a minor party must meet the requirements of a statewide political party as defined in § 2-1-104. A recognized minor party who fails to meet such requirements shall cease to be a recognized minor party. Such party may regain recognition only by following the procedures for formation of a recognized minor party. The coordinator of elections shall advise each county election commission of a recognized minor party's failure to receive a sufficient number of votes and shall order that said party cease to be recognized.

(g) A recognized minor party shall be exempt from the requirements of §§ 2-13-103, 2-13-106 and 2-13-108.



§ 2-13-108. Meetings of state primary boards -- Appointment of county primary boards.

(a) (1) Each state primary board shall meet at a public building in Nashville at least once in every even-numbered year at the call of its chair, or on such other occasions as may be necessary in order that it may fulfill its duties under this title.

(2) Meetings of each state primary board shall be open and subject to title 8, chapter 44.

(b) Each state primary board shall appoint five (5) persons in each county, for terms of two (2) years from the date of their appointment and until their successors are appointed and qualified by taking the oath, to compose its county primary boards.

(c) The county primary board of each statewide political party created by this section for each county is the immediate successor to the county boards of primary election commissioners of each political party. Wherever in the Tennessee Code the county boards of primary election commissioners of political parties are referred to, "county primary board" shall be substituted.



§ 2-13-109. Political party membership requirement for county primary boards.

Members of the county primary boards shall be bona fide members of the political party to whose county primary board they are appointed.



§ 2-13-110. Lists of nominees for county primary boards.

(a) Each state primary board shall appoint the members of its county primary boards from lists submitted by the county executive committees.

(b) Where the list submitted by the county executive committee is not divided fairly among the elements of the party, the state primary board may appoint two (2) members of the county primary board without regard for the list, but it shall appoint the other three (3) members from the list submitted by the county executive committee.

(c) If no list is submitted, the state primary board shall draw up its own list of nominees from which it shall appoint the county primary board for that county or it may designate the county election commission to act as its county primary board.



§ 2-13-111. Organization of county primary boards.

The county primary boards shall organize within ten (10) days after their appointment by the election of a chair and secretary.



§ 2-13-112. Vacancies on county primary board.

Each county primary board shall immediately notify its state primary board upon the occurrence of any vacancy in its membership. The state primary board shall appoint new members to fill any vacancies in the membership of its county primary boards due to death, resignation or other cause. The person so appointed shall hold office during the unexpired term for which the person was appointed.



§ 2-13-113. Information furnished primary boards.

The state and county election commissions shall furnish to the state and county primary boards such information and such access to records as may be required to enable the boards to carry out their duties under this title.



§ 2-13-114. Calendar of appearances.

(a) The state executive committees for each statewide political party are urged to jointly establish a calendar of appearances in each county in this state enabling their respective gubernatorial candidates to appear together during the time between the primary and general elections.

(b) At each such appearance, each candidate is to be given an opportunity to speak to those attending the event, and following each candidate's speech, a time is to be provided for a town-hall forum.

(c) The schedule, if established, should be posted on the web site of each political party no less than fifteen (15) days prior to the primary election. Once established, any change to a scheduled appearance or if one of the candidates should be unable to appear, should be posted as soon as such information is available to the respective committee.






Part 2 - Selection of Candidates

§ 2-13-201. Conditions for name being shown on ballot.

No person's name may be shown on a ballot as the nominee of a political party for the offices named in § 2-13-202 or for any office to be voted on by the voters of a county, unless the political party:

(1) Is a statewide political party or a recognized minor party; and

(2) Has nominated the person substantially in compliance with this chapter.



§ 2-13-202. Offices for which candidates are chosen in primary elections.

Statewide political parties shall nominate their candidates for the following offices by vote of the members of the party in primary elections at the regular August election:

(1) Governor;

(2) Members of the general assembly;

(3) United States senator; and

(4) Members of the United States house of representatives.



§ 2-13-203. Methods of nomination for other offices.

(a) (1) Statewide political parties may nominate their candidates for any office other than those listed in § 2-13-202 by any method authorized under the rules of the party or by primary election under this title.

(2) Recognized minor parties may nominate their candidates for any office by any method authorized under the rules of the party or by primary election under this title.

(b) Persons nominated other than by primary method for offices to be filled by the voters of one (1) county or any part of a county shall be immediately certified by the chair of the nominating body to the county election commission by the qualifying deadlines.

(c) Persons nominated other than by primary method for offices to be filled by the voters of more than one (1) county, for state or federal office or for statewide office, shall be immediately certified to the coordinator of elections by the chair of the nominating body. The coordinator of elections shall thereafter certify such nominees to the county election commissions in each county in which the nominees are candidates by the qualifying deadline.

(d) (1) If a statewide political party decides to nominate by primary election under this section, the county executive committee shall, at least one hundred eighty (180) days before the qualifying deadline, direct, in writing, the county election commission of each county whose voters are entitled to vote to fill the office to hold the election. If the one hundred eightieth day falls on a Saturday, Sunday or legal holiday, the deadline shall be the next regular business day. The county executive committee may revoke or rescind its decision to nominate by primary election by providing the county election commission with written notice not less than ninety (90) days before the qualifying deadline.

(2) If a nonrecognized minor party seeking recognition as a recognized minor party decides to nominate by primary election under this section, the officers of the nonrecognized minor party shall file a notice with the coordinator of elections of its intent to nominate by primary election by twelve o'clock (12:00) noon, prevailing time, by the qualifying deadline established in subdivision (d)(1). The notice shall be in writing and shall be signed by two (2) officers with authority to act for the party. The notice shall be notarized and contain the following statement:

We ___________________, and ___________________, officers of the _________________ Party certify under penalty of perjury that we are authorized to act for the _________________ Party.

(3) Primaries, if any, for nominating candidates for any office which will appear on the regular August election ballot shall be held on the first Tuesday in May before the August election. In the years in which an election will be held for president of the United States, a political party primary for offices to be elected in the regular August election may be held on the same day as the presidential preference primary. In such event, the qualifying deadline for candidates and for delegate-candidates shall be twelve o'clock (12:00) noon, prevailing time, on the date established in § 2-5-101(a)(2).

(e) Notwithstanding any provision of this section or any other law to the contrary, by resolution adopted by a two-thirds (2/3) vote of the county legislative body of any county having a population in excess of eight hundred twenty-five thousand (825,000), according to the 1990 federal census or any subsequent federal census, the county legislative body may require that all elections to fill state trial court judgeships and county judicial offices in such county shall be conducted in a nonpartisan manner.



§ 2-13-204. Withdrawal or death of candidate -- New nomination.

(a) If a political party's candidate for any office dies or withdraws because of military call-up for the draft, or physical or mental disability, such physical or mental disability being properly documented by competent medical authority, or is forced to change residence by the candidate's employer for a job-related reason, or is declared ineligible or disqualified by a court, a new nomination may be made by the former nominee's party by any method of nomination authorized by § 2-13-203. A political party's candidate may withdraw for reasons other than those stated in the preceding sentence, but the political party may make no further nomination for the position in question.

(b) (1) If the office is to be filled by the voters of the entire state, the party's state executive committee shall determine the method of nomination.

(2) If the office is to be filled by the voters of more than one (1) county, the party's chairs of its county executive committees in those counties whose voters will fill the office shall form a committee to determine the method of nomination. However, if the office to be filled is for the house of representatives of the United States congress in a district which consists of more than one (1) county, the chair of the congressional district's convention for that political party shall convene a convention in accordance with the party's rules within fourteen (14) days of the date of the vacancy to determine the method of nomination.

(3) If the office is to be filled by the voters of one (1) county, the party's county executive committee shall determine the method of nomination.

(4) If the office to be filled is a seat in the general assembly, then it shall be filled by the members of the party's county executive committee who reside within that district, except that in counties having a metropolitan form of government with a population of more than five hundred thousand (500,000), according to the 2010 federal census or any subsequent federal census, then the office shall be filled by the members of the party's county executive committee who represent precincts within that district. In a county with two (2) or more districts, only members of the county executive committee who reside within a particular district shall determine the method of nomination in that district except that in counties having a metropolitan form of government with a population of more than five hundred thousand (500,000), according to the 2010 federal census or any subsequent federal census, only members of the party's county executive committee who represent precincts within that district shall determine the method of nomination in that district. If no member of the county executive committee resides within a district, then the members of the county executive committees who represent precincts within the district may nominate a candidate. The chair of the county executive committee of the residence of the former nominee shall call a joint convention for the purpose of selecting a new nominee as herein provided within ten (10) days of the date the vacancy occurred. In counties where the members of the county executive committee are selected at large, the full executive committee shall determine the method of nomination.

(5) In counties having a metropolitan form of government the proper county political party executive committee shall meet to choose the party's new nominee.

(c) No later than twelve o'clock (12:00) noon prevailing time on the fortieth day before the election, the chair of the party's state executive committee shall file with the county election commission of each county in which the nominee is a candidate a written statement of their name of the new nominee. If any of the events allowing a new nomination occur within ten (10) days of the fortieth day, the time for making a new nomination shall be twelve o'clock (12:00) noon, prevailing time on the tenth day following the death or withdrawal.

(d) If a candidate for the general assembly is elected to a local public office where the charter or law governing the local election prohibits the person from holding a state office and a local office simultaneously, then the candidate shall have the candidate's name removed from the ballot as a candidate for election to the general assembly, if the candidate files a written request with the county election commission requesting the candidate's name be removed at least fifty (50) calendar days prior to the election for the general assembly. Nomination for a new candidate may be made by the former candidate's party by any method of nomination authorized by § 2-13-203.



§ 2-13-205. Presidential preference primaries -- Date of election -- Failure to have candidate's name on ballot.

On the first Tuesday in March before presidential electors are elected, a presidential preference primary shall be held for each statewide political party. If no candidate will appear on the presidential preference primary ballot of a political party under § 2-5-205, no presidential preference primary shall be held for that political party.



§ 2-13-206. County primary elections in metropolitan form of government -- Costs.

All counties in the state which have a metropolitan form of government shall bear the expense of holding county primary elections for those political parties qualified under this chapter.



§ 2-13-207. Filing fees for such elections.

The city council of any such metropolitan government may set any reasonable filing fees up to five hundred dollars ($500).



§ 2-13-208. Municipal elections to be nonpartisan.

(a) Notwithstanding other provisions of this part, municipal elections shall be nonpartisan. Municipal elections shall not require candidates to be nominated by political parties unless the municipality's charter specifically permits partisan elections. When a municipality's charter allows partisan elections, political parties may nominate candidates for municipal office by using the primary election provisions of this title or as otherwise authorized by the rules of the party.

(b) In any county having a metropolitan form of government, the election of the county mayor and the members of the legislative body of such metropolitan government shall be considered to be municipal elections within the meaning of this section; however, this section shall not be construed to require a partisan election for any other officers of the metropolitan government if the charter of such metropolitan government provides that elections for such officers shall be nonpartisan.






Part 3 - Presidential Preference Primary and Convention Delegates

§ 2-13-301. Short title.

This part shall be known and may be cited as the "Southern Regional Presidential Convention Delegate Act of 1986."



§ 2-13-302. Election of delegates to national convention.

On the date established in § 2-13-205 in 2004, and every four (4) years thereafter, an election will be held to elect delegates to the national conventions of all statewide political parties.



§ 2-13-303. Certification of delegates, alternates and delegates-at-large -- Elections -- Allocations -- Apportionment of delegates according to primary votes.

(a) On the date established in § 2-5-205(c) next preceding the election, the chair of each statewide political party will certify to the secretary of state and the coordinator of elections the number of delegates and alternates to the national convention allocated by the national party to be elected by the state party.

(b) The chair of each statewide political party will further certify to the secretary of state and the coordinator of elections:

(1) The number of delegates allocated to the state party by the national party to various congressional districts within Tennessee; and

(2) The number of delegates-at-large allocated by the national party to the state party.

(c) (1) Delegates-at-large and alternates shall be elected in accordance with the rules of the respective parties.

(2) If the party executive committee decides to elect the at-large delegates and alternates, it shall meet to do so after the second Tuesday in February and before the first Tuesday in March, such election to be by open ballot of the committee members and no secret balloting shall be permitted. Alternate delegates shall be elected proportional to the vote for delegates in the party's delegate election.

(d) All state party allocations must be in accordance with the charter, rules, and bylaws of the respective national or state party.

(e) (1) There shall be at least three (3) delegates allocated to each congressional district unless such allocation violates the charter, bylaws or rules of the respective national political parties.

(2) Where a political party has allocated three (3) delegates from each congressional district by national party rules, at least one third (1/3) of the at-large delegates shall be elected by popular vote on the ballot.

(f) The respective party executive committees shall meet prior to the date established in § 2-5-205(c) to determine how the provisions of this section with respect to the division of delegates by district and at-large and the method of selecting at-large delegates, and the chair of each party shall certify the decisions of the executive committee to the secretary of state and the coordinator of elections.

(g) In no case shall the candidate receiving the greatest number of votes in a primary have apportioned to such candidate a lesser number of delegates than the candidate with the next greatest number of votes. If one (1) candidate with a total number of votes statewide greater than other candidates receives fewer delegates from districts than the other candidates then the at-large delegates shall be so apportioned as to reflect the percentage of the vote received by the candidate with the greatest number of votes and that candidate's competitors.



§ 2-13-304. Placement of presidential candidates on preference primary ballot.

(a) On the date established in § 2-5-205(a)(2), the secretary of state shall notify all nationally recognized candidates for president that their names are to be placed on the Tennessee presidential preference primary ballot. Such notice shall also be given at the same time to all of the statewide political parties.

(b) Any person who is notified that such person's name is to be placed on such ballot and who does not desire their name to appear on such ballot shall execute and file with the secretary of state an affidavit stating without qualification that the person is not and does not intend to become a candidate for president in the forthcoming presidential election. Such person shall file such affidavit with the secretary of state prior to twelve o'clock (12:00) noon prevailing time established in § 2-5-205(b).

(c) On the date established in § 2-5-205(c), after twelve o'clock (12:00) noon prevailing time, the secretary of state shall announce the candidates for president who shall appear on the ballot and shall issue a call for an election for the purpose of electing delegates to the national conventions of all statewide political parties.



§ 2-13-305. Nominating petitions for delegates -- Filing.

(a) Candidates for election as delegates to the national convention of a political party shall qualify by filing nominating petitions no later than twelve o'clock (12:00) noon prevailing time on the date established in § 2-5-101(a)(2) which is prior to the presidential election year in the office of the secretary of state in Nashville.

(b) (1) Nominating petitions shall be signed by the candidate and twenty-five (25) or more registered voters who are eligible to vote to fill the position.

(2) Nominating petitions shall bear the name and address of the candidate.

(3) The sufficiency of such petitions, including the requisite quantity and authenticity of signatures, shall be verified by the county election commission.

(c) If the candidate does not file by the deadline specified in this section, the candidate's name shall not be printed on the ballot.



§ 2-13-306. Nominating petitions -- Form.

Nominating petitions shall be in substantially the following form and the information thereon shall be verified by the county election commission:

We, the undersigned registered voters of the state of Tennessee and members of the (respective) party, hereby nominate (candidate's name), (address) of ____________________ County, as a candidate for delegate to the national convention of the (respective) party to be voted in the presidential preference primary election to be held on the ____________________ day of March. We request that the above nominee's name be printed on the official ballot as a candidate for delegate (at large) or (from the ____________________ congressional district).



§ 2-13-307. Declaration of candidacy.

(a) At the time of filing the nominating petition, the candidate for delegate to a national convention shall also file a declaration of candidacy which shall be in the following form:

I (candidate's name) declare that I reside in ____________________ County and am a qualified and registered voter in that county. I further certify that I am a member of the (respective) party and am a candidate for election as a delegate (at large) or (from the ____________________ congressional district) to the national convention of the (respective) party next to be held for the nomination of candidates of such party for president and vice president of the United States. I request that my name be printed as such candidate on the official ballot of the (respective) party in this election. I further declare that if elected as a delegate, I will attend such convention unless I shall be prevented by sickness or other occurrence over which I have no control.

(b) If the delegate is supporting a particular presidential candidate, the declaration of candidacy shall also include the following:

I further declare that I am pledged to and a supporter of (name of candidate) and if elected as a delegate will cast my vote for (name of candidate) for at least two (2) ballots if that many ballots are taken.



§ 2-13-308. Indication of commitment.

At the time the declaration of candidacy is filed as provided by § 2-13-307, a delegate-candidate shall indicate in writing to the secretary of state so that the ballot may so indicate, that the delegate-candidate is either:

(1) An uncommitted delegate; or

(2) Supporting a particular presidential candidate, and if so, which presidential candidate.



§ 2-13-309. Presidential candidate's consent.

(a) In the event that the delegate-candidate is subject to the provisions of § 2-13-308(2), the delegate-candidate shall provide the secretary of state with the presidential candidate's written consent thereto no later than twelve o'clock (12:00) noon prevailing time at the time the nominating petition is filed.

(b) In the event that such consent is not granted in writing by the presidential candidate, then the name of the delegate-candidate shall appear on the ballot as an uncommitted delegate-candidate.

(c) Each presidential candidate must consent for each district to at least one (1) more and no more than twice the number of delegate-candidates being pledged to such candidate than the number of delegates allocated to the district.



§ 2-13-310. Certified copies of nominating petition and declaration of delegate candidacy -- Filing -- Certification of names.

(a) Certified copies of the original nominating petition and declaration of delegate candidacy shall be filed by the secretary of state with the coordinator of elections, with the chair of the state executive committee of the candidate's party, and with the chair of the state election commission.

(b) The chair of the state election commission shall no later than four thirty p.m. (4:30 p.m.), prevailing time, on the date established in § 2-5-101(a)(2), certify to the chair of the appropriate county election commission the names of all delegate-candidates who have qualified to have their names printed on the ballot in that county.



§ 2-13-311. Order of names on ballot.

The names of the candidates for president and delegate-candidates shall appear on the ballot as follows:

(1) The names of the presidential candidates shall be listed vertically within the first two (2) columns for each respective party's primary election. The presidential candidates' names shall appear alphabetically according to the first initial of their surnames. Within the same columns for the presidential preference of each party, there shall be an "Uncommitted" designation immediately following the last listed presidential candidate's name within each party's primary.

(2) (A) Within the vertical columns immediately following and below the entire presidential preference listing for that primary, the names of the presidential candidates shall again appear in vertical columns in alphabetical order according to their surnames. Immediately beneath each presidential candidate's name, the names of delegate-candidates who are committed to that particular presidential candidate in accordance with §§ 2-13-307, 2-13-308(2), and 2-13-309(a), shall appear vertically in alphabetical order according to their surnames. The "Uncommitted" designation shall appear with an alphabetical vertical listing of those uncommitted delegate-candidates pledged to the last listed presidential candidate.

(B) It is expressly understood and provided that the appearance of presidential candidates' names as provided in this subdivision (2) is only for the purpose of identifying individual delegate-candidates committed to particular presidential candidates. The ballot shall clearly indicate that each voter is to vote individually for delegate-candidates.

(3) In each congressional district, the ballot shall list only those delegate-candidates seeking election as a delegate from such congressional district and any at-large delegates who are to be placed on the ballot.



§ 2-13-312. Number of votes.

Each voter of the political parties shall cast one (1) vote for such voter's preference for candidate for president or for the uncommitted designation and shall vote for as many delegate-candidates as there are to be delegates from such congressional district.



§ 2-13-313. Allocation of elected delegates.

Delegates elected from a congressional district shall be allocated among the presidential candidates and the uncommitted designation as proportionally as is mathematically possible to the number of votes received in the presidential preference election within such congressional district. If the votes received by a presidential candidate in any congressional district are less than fifteen percent (15%) of the votes cast in such district, no delegates shall be allocated to such candidate and such votes of less than fifteen percent (15%) shall be considered as votes for the uncommitted designation.



§ 2-13-314. Allocation of delegates-at-large and alternates.

(a) Delegates-at-large and alternates shall be allocated among the presidential candidates or an uncommitted designation so that the proportion of total delegates committed to any candidate shall equal, as mathematically as is possible, the proportion of the vote received by that candidate.

(b) In no event shall the candidate receiving the greatest number of votes receive fewer district and at-large delegates than the candidate with the next greatest number of votes.

(c) If the total votes received by a presidential candidate in the state at large is less than fifteen percent (15%) of the votes cast, no delegate-at-large or alternates shall be allocated to such candidate and such votes of less than fifteen percent (15%) shall be considered as votes for the uncommitted designation.

(d) Votes for the uncommitted designation shall be considered in the same manner as votes for presidential candidates in the allocation of delegates.



§ 2-13-315. Certification of political party's delegates.

The delegate-candidate, or delegate-candidates, according to the number allocated for any presidential candidate or for the uncommitted designation, receiving the highest number of votes shall be certified as that political party's delegate or delegates to the party's national convention.



§ 2-13-316. Vacancies in delegation.

Vacancies in the delegation to the national nominating convention of a political party shall be filled in accordance with the rules of the respective party.



§ 2-13-317. Binding effect of presidential primary.

The results of the preferential presidential primary shall be binding on the delegates to the national conventions as provided in this section. The delegates to the national conventions shall be bound by the results of the preferential presidential primary for the first two (2) ballots and shall vote for the candidate to whom they are pledged as provided in § 2-13-307. The delegates shall thereafter be bound to support such candidate so long as the candidate, not to exceed two (2) ballots, has twenty percent (20%) of the total convention vote or until such time the candidate of their party releases them from the results of the presidential preference primary.



§ 2-13-318. Legislative intent.

It is the intent of this part that delegate selection comply with the delegate selection rules of the delegates' respective national or state party.



§ 2-13-319. Conduct of elections.

The elections shall be conducted in accordance with the provisions of chapters 1-19 of this title. Contested elections shall be determined in the manner provided for the determination of contested elections for primary candidates for statewide office.



§ 2-13-320. Election to fill vacancies in county legislative body -- Date.

All other laws notwithstanding, any county which shall have a special election to fill a county legislative body vacancy to correspond with the date of the presidential preference primary previously set forth in the former law may by resolution of the county legislative body schedule such election to correspond with the date of the preferential presidential primary set forth in this part.









Chapter 14 - Special Elections

Part 1 - General Provisions

§ 2-14-101. Special elections -- When required.

Special elections shall be held when a vacancy in any office is required to be filled by election at other times than those fixed for general elections.



§ 2-14-102. Time of holding special election.

(a) Special elections shall be held not less than seventy-five (75) days nor more than eighty (80) days after the officer or body charged with calling the election receives notice of the facts requiring the call. An election for an office shall be held on the same day in every county in which it is held.

(b) (1) If it is necessary to hold a special election to fill a vacant seat in the United States house of representatives, a vacancy in a county office, or a vacancy in any municipal office, and the date for such election, as established under subsection (a), falls within thirty (30) days of an upcoming regular primary or general election being held in that district, the governor, or the county election commission, as specified in § 2-14-103, may issue the writ of election for the special election for the date which will coincide with the regular primary or general election.

(2) If the date of the election is adjusted, as provided in subdivision (b)(1), all other dates dependent on the date of election shall be adjusted accordingly, and any filing of candidacy, or qualifying petitions, financial statements, or other acts shall be timely done if performed in accordance with the revised dates.



§ 2-14-103. Order for special elections.

The governor shall, by writs of election, order special elections for all offices except county and municipal offices for which elections shall be ordered by the county election commission.



§ 2-14-104. Order -- Contents and direction.

(a) The order to hold an election for an office shall specify the counties, county or district in which and the day on which the election is to be held, the reason for the election, and the name of the person in whose office the vacancy has occurred.

(b) The order shall be directed to the county election commission or commissions which are to hold the election.



§ 2-14-105. Publication of notice.

Within ten (10) days after receipt of an order to hold a special election or notice of facts requiring a special election, the county election commission shall publish, in a newspaper of general circulation in the county, a notice of the date and purpose of the election.



§ 2-14-106. Time when qualifying petitions are to be filed.

(a) Candidates for office in a special election shall qualify as required in regular elections but shall file qualifying petitions no later than twelve o'clock (12:00) noon prevailing time on the sixth Thursday before the day of the election to have their names printed on the ballots. Party nominations shall be made under §§ 2-5-101(g) and 2-13-204 subject to the deadline in the preceding sentence.

(b) In counties having a population in excess of six hundred thousand (600,000), according to the federal census of 1970 or any subsequent federal census, when a special election is being held in conjunction with either a municipal, August primary or general election, the time of qualifying for candidates to the office for which the special election is being held shall conform and be governed by the same time and the same date prescribed for the municipal, August primary or general election; but in no way shall the time for qualifying specified by this subsection (b) be less than the qualifying time prescribed for the special election.



§ 2-14-107. Special elections to fill vacancy in U.S. house of representatives or general assembly -- Requirements and procedures.

(a) If it is necessary to hold a special election to fill a vacant seat in the United States house of representatives or the general assembly, the requirements of §§ 2-1-104 and 2-13-107 shall apply, except the petition must at a minimum bear the signatures of registered voters within the legislative district for which the special election has been called equal to at least two and one-half percent (2.5%) of the total number of votes cast within such legislative district for gubernatorial candidates in the most recent election for governor.

(b) To be recognized as a minor party for purposes of a special primary or general election, a petition as described in subsection (a), must be filed no later than twelve o'clock (12:00) noon, prevailing time, on the appropriate qualifying deadline for such special primary in the office of the coordinator of elections.

(c) Except as provided in this section, §§ 2-1-104 and 2-13-107 shall govern the process.






Part 2 - Vacancies

§ 2-14-201. When election required.

(a) If twelve (12) months or more remain prior to the next general election for members of the general assembly and the seat of a member of either house becomes vacant, a successor shall be elected pursuant to § 2-14-202(a)-(c) by the qualified voters of the district in which the vacancy occurred. The successor shall serve the remainder of the original term.

(b) If a vacancy occurs with more than two (2) years remaining in a term in the state senate, but less than twelve (12) months prior to the next general election for members of the general assembly, then a successor shall be elected pursuant to § 2-14-202(d) by the qualified voters of the district in which the vacancy occurred. The successor shall serve the remainder of the original term.



§ 2-14-202. Time of election -- Vacancy in state senate.

(a) If twelve (12) months or more remain prior to the next regular election for members of the general assembly, the governor shall, by writs of election, order a special election to fill such vacancy.

(b) (1) The governor shall, by writs of election, set a date not less than fifty-five (55) nor more than sixty (60) days from the date of the writs for primary elections for nominations by statewide political parties to fill the vacancy and shall, by the same writs of election, set a date of not less than one hundred (100) nor more than one hundred seven (107) days from the date of the writs for a general election to fill the vacancy.

(2) Candidates for the primary elections and independent candidates for the general election shall qualify as required in regular elections but shall file qualifying petitions no later than twelve o'clock (12:00) noon prevailing time on the sixth Thursday before the day of the primary elections. Any candidate wishing to withdraw shall do so before twelve o'clock (12:00) noon, prevailing time, on the fourth day after the qualifying deadline.

(3) Except where this subsection (b) makes different provisions, part 1 of this chapter shall govern elections required by this subsection (b). The state primary boards shall perform their duties under chapter 8 of this title with respect to primaries held under this subsection (b) as quickly as practicable.

(c) (1) If it is necessary to hold a special election to fill a vacancy in the membership of the general assembly, and the date for such election, as established under subsection (b), falls within thirty (30) days of a regular primary or general election being held in the legislative district, or alternatively falls within thirty (30) days of a municipal election being held in an odd-numbered year in a legislative district which is contained entirely within the boundaries of such municipality, the governor may issue the writ of election for the special election for the date which will coincide with the regular primary, general or municipal election.

(2) If the date of the election is adjusted, as provided herein, all other dates dependent on the date of the election shall be adjusted accordingly, and any filing of candidacy, qualifying petitions, financial statements, or other acts shall be timely done if performed in accordance with the revised dates.

(d) (1) If a vacancy occurs in the state senate in a seat with more than two (2) years remaining in the term, but less than twelve (12) months before the next general election for members of the general assembly, candidates for the primary elections and independent candidates shall qualify at the regular qualifying deadline for state elections.

(2) If a vacancy as described in subdivision (d)(1) occurs after the seventh day before the regular qualifying deadline for statewide offices, candidates for the primary elections and independent candidates shall file the necessary qualifying petitions before twelve o'clock (12:00) noon, prevailing time, on the sixth Thursday before the day of the primary election. Any candidate wishing to withdraw shall do so before twelve o'clock (12:00) noon, prevailing time, on the fourth day after the qualifying deadline.

(3) If a vacancy as described in subdivision (d)(1) occurs after the sixth Thursday before the primary election, then the members of the county executive committees who reside within the senate district may nominate a candidate to appear on the November election ballot by any method authorized under the rules of the party; provided, however, if no member of the county executive committee resides within the senate district, then the members of the county executive committees who represent precincts within the senate district may nominate a candidate. If a vacancy as described in subdivision (d)(1) occurs after the sixth Thursday before the primary election in any county having a metropolitan form of government with a population of more than five hundred thousand (500,000), according to the 2010 federal census or any subsequent federal census, then the members of the county executive committees who represent the precincts composing such senate district may nominate a candidate to appear on the November election ballot by any method authorized under the rules of the party. The procedure to be followed by an executive committee shall be the same as set forth in § 2-13-204(b)(4). Persons so chosen shall be certified to every county election commission wholly or partially in the district by twelve o'clock (12:00) noon, prevailing time, on the forty-fifth day prior to the regular November election. Independent candidates shall qualify by filing petitions as provided for in § 2-5-104 by twelve o'clock (12:00) noon, prevailing time, on the forty-fifth day prior to the regular November election. Any candidate wishing to withdraw shall do so before twelve o'clock (12:00) noon, prevailing time, on the fourth day after the qualifying deadline.

(4) If a vacancy as described in subdivision (d)(1) occurs within forty-five (45) days of the next general election for legislators, the candidate receiving the highest number of write-in votes at such election shall be elected.



§ 2-14-203. Interim successor.

The legislative body of the replaced legislator's county of residence at the time of such legislator's election may elect an interim successor to serve until the election.



§ 2-14-204. Eligibility to fill vacancy.

Only a qualified voter of the district represented shall be eligible to succeed to the vacant seat.









Chapter 15 - Presidential Elections

§ 2-15-101. Selection of presidential electors.

At the regular November election immediately preceding the time fixed by the law of the United States for the choice of president and vice president, as many electors of president and vice president as this state may be entitled to shall be elected. Each registered voter in this state may vote for the whole number of electors. The persons, up to the number required to be chosen, having the highest number of votes shall be declared to be duly chosen electors.



§ 2-15-102. Residence requirements for electors.

For each congressional district there shall be elected one (1) elector who is a resident of the congressional district from which such elector is elected, and for the state there shall be two (2) electors who may be residents of any part of the state.



§ 2-15-103. Duties of governor.

The governor shall perform the duties with respect to the electors required of the governor by the laws of the United States.



§ 2-15-104. Meeting of electors.

(a) The electors shall meet at the seat of government of this state at the time prescribed by the laws of the United States and perform the duties required of them by the laws of the United States.

(b) The governor shall immediately deliver to the electors present a certificate of all the names of the electors.

(c) (1) The electors shall cast their ballots in the electoral college for the candidates of the political party which nominated them as electors if both candidates are alive.

(2) If the presidential candidate of the party is dead or both the presidential and vice presidential candidates of the party are dead, the electors may cast their ballots in the electoral college as they see fit.

(3) If the vice presidential candidate of the party is dead, the electors shall cast their ballots in the electoral college for the presidential candidate of the political party which nominated them as electors but may cast their ballots in the electoral college for vice president as they see fit.



§ 2-15-105. Vacancies.

If any elector fails to appear before nine o'clock a.m. (9:00 a.m.), prevailing time, on the day on which electors are to cast their votes for president and vice president, the electors present shall, immediately and in the presence of the governor, elect any resident citizen of the state to fill such vacancy.






Chapter 16 - Members of Congress

§ 2-16-101. Vacancies.

(a) If a vacancy occurs in the office of United States senator, a successor shall be elected at the next regular November election and shall hold office until the term for which the predecessor was elected expires. If the vacancy will deprive the state of its full representation at any time congress may be in session, the governor shall fill the vacancy by appointment until a successor is elected at the next regular November election and is qualified.

(b) If a vacancy occurs in the office of representative in congress, within ten (10) days of such vacancy occurring the governor shall, by writs of election, order a special election to fill the vacancy. The governor shall, by writs of election, set a date not less than fifty-five (55) nor more than sixty (60) days from the date of the writs for primary elections for nominations by statewide political parties to fill the vacancy and shall, by the same writs of election, set a date of not less than one hundred (100) nor more than one hundred seven (107) days from the date of the writs for a general election to fill the vacancy. Candidates for the primary elections and independent candidates for the general election shall qualify as required in regular elections but shall file qualifying petitions before twelve o'clock (12:00) noon, prevailing time, on the sixth Thursday before the day of the primary elections. Except where this subsection (b) makes different provisions, chapter 14 of this title shall govern elections required by this subsection (b). The state primary boards shall perform their duties under chapter 8 of this title with respect to primaries held under this subsection (b) as quickly as practicable and shall certify the nominees of their parties to the county election commissions no later than twelve o'clock (12:00) noon, prevailing time, on the thirty-fifth day before the day of the general election.



§ 2-16-102. Establishment of congressional districts.

The general assembly shall establish the composition of districts for the election of members of the house of representatives in congress after each enumeration and apportionment of representation by the congress of the United States. The districts may not be changed between apportionments.



§ 2-16-103. Composition of state congressional districts.

(a) (1) All census descriptions, counties, voting districts (VTDs), tracts, blocks, census delineations, census district lines and other census designations are those established for or by the United States department of commerce, bureau of the census, for taking the 2010 federal decennial census in Tennessee as contained in the automated geographic database, known as the TIGER (topologically integrated geographic encoding and referencing) system.

(2) As provided in subsection (b), each district is described county by county in alphabetical order and, if a county is split, by the portion of such split county. Split counties are described by VTDs and, if further divided, by census blocks.

(b) The state of Tennessee is divided into the following nine (9) congressional districts composed as follows:

(1) District 1:

Carter County

Cocke County

Greene County

Hamblen County

Hancock County

Hawkins County

Jefferson County

VTD: 03 White Pine School

Blocks (070100): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3066 3067 3068 3069 3070 3071 3072 3073 3074 3075 3076 3077 3078 3079 3080 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037 4038 4039 4040 4041 4042 4043 4044 4045 4046 4047 4048 4049 4050 4051 4052 4053 4054 4055 4056 4057 4058 4059 4060 4061 4062 4063 4064 4065 5000 5001 5002 5003 5004 5005 5006 5007 5008 5009 5010 5011 5012 5013 5014 5015 5016 5017 5018 5019 5020 5021 5022 5023 5024 5025 5026 5027 5028 5029 5030 5031 5032 5033 5034 5035 5036 5037 5038 5039 5040 5041 5042 5043 5044 5045 5046 5047 5048 5049 5050 5051 5052 5053 5054 5055 5056 5057 5058 5059 5060 5061 5062 5063 5064 5065 5066 5067 5068 5069 5070

Blocks (070200): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2024 2025 2026 2027 2028 2033 2034 2038 2039 2050 2051 2052 2069 2070 2071 2072 2073 2074 2076 2085

Blocks (070700): 1000 1001 1002 1003 2013 2017 2018 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2072

Blocks (070900): 1008 1009

VTD: 09 Talbott School

Blocks (070200): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 2023 2029 2030 2031 2032 2035 2036 2037 2040 2041 2042 2043 2044 2045 2047 2048 2049 2053 2067 2068 2075 3000 3001 3002 3003 3005 3006 3009 3010 3011 3015 3016 3017 3026 3027 3034 3035 3037 3038 3039 3040 3048 3049

Johnson County

Sevier County

Sullivan County

Unicoi County

Washington County

(2) District 2:

Blount County

Campbell County

VTD: Habersham

Blocks (950100): 2032

VTD: Jellico

VTD: Newcomb

VTD: Well Springs

Blocks (950800): 1000 1001 1002 1003 1004 1028 1032 1035 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2027 2028 2029 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2072 2073

VTD: White Oak

Claiborne County

Grainger County

Jefferson County

VTD: 01 Dandridge Elementary

VTD: 02 Piedmont

VTD: 03 White Pine School

Blocks (070700): 2009 2073 2074

VTD: 04 Jefferson Elementary

VTD: 05 Jefferson Middle

VTD: 06 Rush Strong School

VTD: 07 New Market City Hall

VTD: 08 Chestnut Hill School

VTD: 08 Old Swannsylvania School

VTD: 09 Talbott School

Blocks (070200): 2046 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2077 2078 2079 2080 2081 2082 2083 2084 3004 3007 3008 3012 3013 3014 3018 3019 3020 3021 3022 3023 3024 3025 3028 3029 3030 3031 3032 3033 3036 3041 3042 3043 3044 3045 3046 3047 3050 3051 3052 3053

Blocks (070600): 2047 2048 2049 2050 2051 2052 2055

Blocks (070700): 2000 2001 2003 2004 2005 2006 2007 2008 2024 2026

VTD: 10 Jefferson City Fire Department

Knox County

Loudon County

(3) District 3:

Anderson County

Bradley County

VTD: 202-1 Charleston

Blocks (011100): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1020 1021 1023 1059 1060 1061 1062 1063 1064 1065 1066 1067

VTD: 302-1 Senior Center

Blocks (010300): 2008 2009

Blocks (011100): 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4033 4034 4035 4036 4058 4064

VTD: 401 Oak Grove

Blocks (010900): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043

Blocks (011601): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069

VTD: 402 Michigan Avenue

Blocks (010300): 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028

Blocks (011100): 1025 1037 1038 1039 1040 1041 1042 1043 1044 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 2000 2001 2002 2003 2004 2005 2006 2007 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2038 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3066 3067 3068 3069 3070 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4043 4044 4046 4047 4049 4050 4051 4052 4053 4054 4055 4056 4057 4059 4060 4061 4062 4063 4065 4066

VTD: 501-1 T.C. Bower

Blocks (010900): 2000 2002 2003 2004 2005 2006 2014 2015 2016 2017 2018 2020 2034 2035 2036 2044

VTD: 601-1 Valley View

VTD: 602-1 Blue Spring

Blocks (011500): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3025 3026 3027 3028 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3046 3047 3048 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3067 3068 3069 3070 3071 3072 4004 4012 4013 4014 4015 4016 4017 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4037 4038 4039 4040 4041 4042 4043 4044 4045 4046 4047 4048 4049 4050 4051 4052 4053 4054 4055 4056 4057 4058 4059 4060 4061 4062 4063 4064 4065 4066 4067 4068 4069 4070 4071 4072 4073 4074 4075 4076 4077 4078 4079 4080 4081 4082 4083 4084 4085 4086 4087 4088 4089 4090 4091 4092 4093 4094 4095 4096 4097 4098 4099 4100 4101 4102 4103 4104 4105 4107

VTD: 603-1 Waterville

Blocks (010900): 2007 2008 2009 2010 2011 2012 2013 2025 2026 2027 2028 2029 2030 2031 2032 2033 2037 2038 2039 2040 2041 2042 2043 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064

Blocks (011500): 4000 4032 4033 4034 4035 4036

Blocks (011602): 2011 2012 2013 2014 2015 2016

VTD: 604-1 Black Fox

Blocks (011500): 2009 2010 2011 2012 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2086 2087 2088 2089 2090 2091 2092 2093 2094 2097 2098 3016 3017 3018 3019 3020 3021 3022 3023 3024 3029 3030 3031 3032 3044 3045 3049 3050 3051 3066

Campbell County

VTD: Caryville

VTD: Clinchmore

VTD: College Hill

VTD: Coolidge

VTD: Davis Chapel

VTD: Demory

VTD: East LaFollette

VTD: Elk Valley

VTD: Firehall

VTD: Habersham

Blocks (950100): 1031 1052 1054 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1117 1118 1119 1120 1121 1122 1123 1124 1125 1126 1127 1128 1130 1133 1138 1139 1140 1141 1143 1144 1145 1146 1147 2025 2026 2027 2028 2029 2030 2031 2042 2043 2044 2045 2046 2047 2048 2056 2064 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3049 3050 3051 3052 3053 3054 3055 3056 3058 3059 3060 3061 3062 3063 3064 3065 3066 3067 3068 3069 3070 3071 3072 3073 3074 3075 3076 3077 3078 3079 3084 3086 3087 3088 3090 3091 3094 3095 3096 3097 3101 3102 3135 3136 3137 3138

Blocks (950300): 2041 2045 2048 2049 2130 2131

VTD: Jacksboro

VTD: Jacksboro Station

VTD: Jr. High

VTD: Pinecrest

VTD: Ridgewood

VTD: Valley View

VTD: Well Springs

Blocks (950800): 1034 1055

Blocks (950900): 1028 1029

VTD: West LaFollette

Hamilton County

McMinn County

Monroe County

Morgan County

Polk County

Roane County

Scott County

Union County

(4) District 4:

Bedford County

Bledsoe County

Bradley County

VTD: 101-1 McDonald

VTD: 102-1 Prospect

VTD: 103-1 Hopewell

VTD: 201-1 E.L. Ross

VTD: 202-1 Charleston

Blocks (011100): 1017 1018 1019 1022 1024 1026 1027 1028 1029 1030 1035 1036 1102 1104

Blocks (011201): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1117 1118 1119 1120 1121 1122 1123 1124 1125 1126 1127 1128 1129 1130 1131 1132 1133 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2023 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2045 2046 2047 2058

Blocks (011202): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1084 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2045

VTD: 301-1 Lee University

VTD: 302-1 Senior Center

Blocks (010100): 4009 4014 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4042 4043 4044

Blocks (010200): 1017 1018 1019 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2048 2049 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3030 3033 3034 3054 3055 3056 3057 3058 3059 3060

Blocks (010300): 2000 2001 2002 2003 2004 2005 2006 2007 2010 2011

Blocks (011100): 2010 2011 2012 2037 4024 4025 4026 4027 4028 4029 4030 4031 4032 4037 4038 4039 4040 4041 4042 4045 4048

Blocks (011201): 3055 3056 3057 3058 3065 3067 3068

VTD: 401 Oak Grove

Blocks (010800): 2000 2001 2002 2003 2011 2012 2013 2016 2017 2018 2019 2020 2021 2022 2023 2024 2029 2030 2033 2035 2036 2037 3006

VTD: 402 Michigan Avenue

Blocks (010300): 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1052

Blocks (011100): 1045 2013

VTD: 501-1 T.C. Bower

Blocks (010700): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 4002 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037

Blocks (010800): 3003 3004 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024

Blocks (010900): 2001 2019 2021 2022 2023 2024

Blocks (011000): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2031 2032 2033 2034 2041 3000 3001 3002 3003 3004 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024

Blocks (011500): 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1019 1020 1021 1022 1023 1024 1025 1026 1030 1031 1040 1041 1042 1046 1047 1048 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1070 1071 1081 1103 1104

VTD: 502-1 Community Serv

VTD: 602-1 Blue Spring

Blocks (011500): 1054 1055 1057 1072 1073 1074 1075 1076 1077 1078 1079 1080 1082 1083 1084 1088 4002 4005 4006 4007 4008 4009 4010 4011 4018 4106

VTD: 603-1 Waterville

Blocks (011000): 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2035 2036 2037 2038 2039 2040 3005 3025 3026 3027

Blocks (011500): 4001 4003

VTD: 604-1 Black Fox

Blocks (011500): 1027 1028 1029 1032 1033 1034 1035 1036 1037 1038 1039 1043 1044 1045 1049 1050 1051 1052 1053 1056 1069 1085 1086 1087 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 2000 2001 2002 2003 2004 2005 2006 2007 2008 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2041 2042 2095 2096

VTD: 701 Stuart

VTD: 702 Cleveland High

Franklin County

Grundy County

Lincoln County

Marion County

Marshall County

Maury County

VTD: Bear Creek

VTD: Bigbyville

VTD: College Hill

Blocks (010500): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 3012 3014 3015 3016 3017 3018 3019 3020 3021 3022 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3064 3065 3066 3067 3068 3092 3093 3094 3095 3096 3097 3098 3099 3100 3101 3102 3103 3104 3105 3106 3107 3108 3109 3110 3111 3112 3113 3114 3115 3116 3124 3125 3126 3127 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 5000 5001 5002 5003 5004 5005 5006 5007 5008 5009 5010 5011 5012 5013 5014 5015 5016 5017

Blocks (010600): 4013 4014 4021 4022 4023

Blocks (011102): 1001 1002 1003 1004 1005 1006 1007 1008 1015 1016 1020 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2014 2016 2017 2018 2019 2024 2025 2026 2027 2028 2029 2030 2034 2035 2036

VTD: CP Church

VTD: Culleoka

VTD: First Family

VTD: Highland

Blocks (010600): 4038 4039 4043

Blocks (010700): 1017 1018 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2025 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037 4038 4039 5000 5001 5002 5003 5004 5005 5006 5007 5008 5009 5010 5011 5012 5013 5014 5015 5016 5017 5018 5019 5020

Blocks (011101): 2000 2005 2006 2007 2008 2012 2014 2015 2018 2020 2021 2033 2043 2044 2045 2049

Blocks (011102): 2013

VTD: Mt. Pleasant

VTD: Pleasant Heights

VTD: Porters Chapel

VTD: Rally Hill

VTD: Riverside

VTD: Spring Hill

VTD: St. Catherine

Blocks (010801): 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1034 1035 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048

Blocks (010802): 2022 2026 2029 2053 2054 2055 2056 2078 2079 2080 2094 2095 2096 2100

Blocks (011002): 1000 1001 1007 1008

VTD: Tradewinds

Blocks (010801): 1000 1001 1002 1003 1004 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1036 1037 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043

VTD: West End

Blocks (010600): 4046

Meigs County

Moore County

Rhea County

Rutherford County

Sequatchie County

Van Buren County

VTD: Cedar Grove Community Cntr.

VTD: Cummingsville Community Cntr.

Blocks (925000): 2016 2017 2018 2019 2020 2022 2023 2024 2025 2026 2027 2028

Blocks (925200): 1026 1028 2014 2019 2027 2028 2030 2031 2122 2123

VTD: Fall Creek Falls Comm. Center

VTD: Piney Fire Hall

VTD: Spencer 5

VTD: Spencer Elem. School

VTD: White Hill Community Cntr.

Warren County

(5) District 5:

Cheatham County

VTD: 1-1 Cheatham Co. Library - Ashland City

VTD: 2-2 East Cheatham Elem. School

Blocks (070102): 2000 2001 2003 2004 2013

Blocks (070104): 1010 1011 1012 1019 1020

VTD: 3-1 Pleasant View City Hall

Blocks (070201): 1101

Blocks (070202): 1008 1009 1011 1012 1013 1014 1015 1016 1017 1020 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2021 2022 2024 2031 2036 2039 2040 2042 2043 2044 2045 2062 2063 2064 2065 2066 2067

Blocks (070203): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1042 1043 1044 1045 1046 1047 1048 1051

VTD: 4-1 West Cheatham Elem. School

VTD: 4-2 New Hope Community Center

VTD: 4-3 Sycamore Middle School

VTD: 5-1 Two Rivers Fire Hall

VTD: 5-2 Pegram City Hall

VTD: 6-1 Harpeth High School

Davidson County

Dickson County

(6) District 6:

Cannon County

Cheatham County

VTD: 2-2 East Cheatham Elem. School

Blocks (070102): 2002

Blocks (070103): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044

Blocks (070104): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1013 1014 1015 1016 1017 1018 1021 1022 1023 1024 2000 2001 3000 3001 3002 3003 3004 3005 3006

VTD: 3-1 Pleasant View City Hall

Blocks (070201): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1102 1103 1104 1105 1106 1107 1108 1109

Blocks (070202): 1000 1001 1002 1003 1004 1005 1006 1007 1010 1018 1019 2041

Clay County

Coffee County

Cumberland County

DeKalb County

Fentress County

Jackson County

Macon County

Overton County

Pickett County

Putnam County

Robertson County

Smith County

Sumner County

Trousdale County

Van Buren County

VTD: Cummingsville Community Cntr.

Blocks (925000): 2021

Blocks (925200): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1027 1126 1127 1128 1129 1130 1131 1132 1133 1135 1136 1137 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2015 2016 2017 2018

White County

Wilson County

(7) District 7:

Benton County

VTD: 1 Holladay School

VTD: 2 Camden High School

VTD: 3 Benton Co. Courthouse

VTD: 4 Camden Elementary School

VTD: 5 Benton Co. Courthouse

VTD: 6 Big Sandy School

Blocks (963000): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1040 1047 1048 1049 1050 1051 1052 1053 1054 1055 1057 1058 1060 1061 1063 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1117 1118 1119 1120 1121 1122 1123 1124 1125 1126 1127 1128 1129 1130 1131 1132 1133 1134 1135 1136 1137 1138 1139 1140 1141 1142 1143 1144 1145 1146 1147 1148 1149 1150 1151 1152 1153 1154 1155 1156 1157 1158 1159 1160 1161 1162 1163 1164 1165 1166 1167 1168 1169 1170 1171 1172 1173 1174 1175 1177 1178 1179 1180 1181 1182 1183 1184 1185 1186 1187 1188 1189 1190 1191 2000 2001 2002 2003 2004 2005 2006 2007 2008 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2078 2079 2081 2082 2083 2084 2085 2086 2087 2088 2089 2090 2096 2097 2098 2099 2100 2119 2120 2121 2122 2123 2124 2125 2126 2127 2128 2129 2130 2131 2132 2133 2134 2135 2136 2137 2138 2139 2140 2141 2145

Chester County

Decatur County

Giles County

Hardeman County

Hardin County

Henderson County

Hickman County

Houston County

Humphreys County

Lawrence County

Lewis County

Maury County

VTD: Armory

VTD: Baker

VTD: College Hill

Blocks (010600): 2000 2001 2003 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 4000 4001 4002 4003 4004 4005 4007 4008

VTD: Hampshire

VTD: Highland

Blocks (010700): 1004 1006 1007 1008 1009 1010 1014 1015 1016 1020 1021 1022 1023 2001 2004 2007 2008 2009 2010 2011 2012 2013 2024 4002 4007 4008 4009 4010 4011 4012 4013 4014

VTD: Santa Fe

VTD: St. Catherine

Blocks (010100): 3102 3112 3113 3150

Blocks (010802): 1088 1089 1090 1091 1094 1095 1096 1097 1098 1101 1102 1103 1104 1105 1106 1107 1108 1109 1114 1115 1145 1147 1148 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2021 2027 2028 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2088 2091 2092 2093 2098 2099 2101 2102 2103

Blocks (010900): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1083 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1117 1118 1119 1120 1122 1123 1124 1125 1126 1127 1130 1131 1132 1133

Blocks (011001): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2037 2038 2039 2044 2051 2052 2053 2054 2055 2056 2057 2058 2061 2062 2063 2074 2075 2100 2101

VTD: Theta

VTD: Tradewinds

Blocks (010700): 1002 1003 1005 2000 2002 2003 2005 2006

Blocks (010801): 2000 2001 2002 2003 2004

VTD: West End

Blocks (010600): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 2002 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 3020 3021 3022 3023 3024 3025 3026 3027 4006 4009 4010 4011 4012 4015 4016 4017 4018 4019 4020 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037 4040 4041 4042 4044 4045 4047 5000 5001 5002 5003 5004 5005 5006 5007 5008 5009 5010 5011 5012 5013 5014 5015 5016 5017 5018 5019 5020 5021 5022 5023 5024 5025 5026 5027 5028 5029 5030

Blocks (010700): 1000 1001 1011 1012 1013 1019 4000 4001 4003 4004 4005 4006

Blocks (010802): 1042

McNairy County

Montgomery County

Perry County

Stewart County

Wayne County

Williamson County

(8) District 8:

Benton County

VTD: 6 Big Sandy School

Blocks (963000): 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1041 1042 1043 1044 1045 1046 1056 1059 1062 1064 1176

Carroll County

Crockett County

Dyer County

Fayette County

Gibson County

Haywood County

Henry County

Lake County

Lauderdale County

Madison County

Obion County

Shelby County

VTD: ARL-01

VTD: ARL-02

VTD: Bartlett 02

VTD: Bartlett 03

VTD: Bartlett 04

VTD: Bartlett 05

Blocks (020632): 1001 1003 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1042 1043 1044 1045 1046 1047 1048 1049 1053 1054 2000 2001 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010

Blocks (020832): 1015 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1054 1055 1056 1057 1058 1059 1060 1066 1067 1068 1071 1072 1073 1075

VTD: Bartlett 06

VTD: Bartlett 08

VTD: Bartlett 09

VTD: Bartlett 11

VTD: Bartlett 12

VTD: Bartlett 13

VTD: Bartlett 14

Blocks (020222): 1040

Blocks (020531): 2000 2001 2002 2007 3000 3001 3002 3003 3004 3038 3039 3041

Blocks (020644): 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1037 1038 1039 1040 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2038 2039 2042 2043 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3012 3014 3015 3016 3017 3018

VTD: Brunswick 1

Blocks (020831): 2000

Blocks (020832): 1002 1003 1004 1006 1007 1008 1009 1010 1011 1012 1013 1014 1016 1017 1018 1019 1050 1051 1052 1053 1063 1064 1065 3000 3001 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3031

Blocks (021113): 2000

Blocks (021142): 1007

VTD: Brunswick 2

VTD: Collierville 09

VTD: Collierville 1

VTD: Collierville 2

VTD: Collierville 3

VTD: Collierville 4

VTD: Collierville 5

VTD: Collierville 6

VTD: Collierville 7

VTD: Cordova 6

Blocks (021113): 2034

Blocks (021142): 1005 1008

VTD: Cordova 9

Blocks (021139): 1005 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023

Blocks (021140): 1047

VTD: Eads

VTD: Forest Hills 1

Blocks (021341): 2038

Blocks (021342): 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4027 4028 4029 4030 4031 4032 4069 4070 4071 4074 4075 4076 4077 4078 4079 4080 4081 4082

Blocks (021520): 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033

VTD: Forest Hills 2

Blocks (021510): 2000 2002 2003

Blocks (021520): 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1054 1055 1056 1057 1058 1059 1060 1061 1064 1065 1066 1067 2162 2163 2164 2165 2166 2167 2220 2221

VTD: Germantown 01

VTD: Germantown 02

VTD: Germantown 03

VTD: Germantown 04

VTD: Germantown 05

VTD: Germantown 06

Blocks (021341): 1006 1020

Blocks (021342): 1000 1001 1002 1003 1004 1031 1032 1034 1035 2003 2004 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 3000 3001 3002 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3022 3023 3024 3025 3027 3028 3029 3030 3031 3032 3036 4033 4034 4035 4036 4037 4038 4039 4040 4041 4042 4043 4044 4045 4046 4047 4048 4049 4050 4051 4052 4053 4058 4059 4060 4061 4062 4072 4073

VTD: Germantown 08

VTD: Germantown 09

VTD: Germantown 10

VTD: Germantown 11

VTD: Germantown 12

VTD: Kerrville

Blocks (020210): 2000 2001 2002 2003 2004 2005 2006 2013 2018 2019 2020 2022 2032 2064 3000

Blocks (020700): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1021 2000 2001 2002 2003 2004 2005

Blocks (020810): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1047

VTD: Lakeland 1

VTD: Lakeland 2

Blocks (020831): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2015 2016 2017 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015

Blocks (021142): 1006

VTD: Memphis 44-3

Blocks (002900): 5000 5001 5002 5003 5004 5015 5017 5018

Blocks (007300): 1000 1001

VTD: Memphis 46-1

Blocks (007300): 3000

VTD: Memphis 55-1

Blocks (008600): 1028 1029 1030 1031 2010 2011 2012 2013 2014 2015 2021 2022 2023 2024 2025

VTD: Memphis 55-2

VTD: Memphis 56-1

VTD: Memphis 57

VTD: Memphis 63-2

Blocks (009200): 2010 2011 2012 2013 2014 2015

VTD: Memphis 64

VTD: Memphis 68-1

Blocks (009200): 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3045 3047 3048 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 5012 5013 5014 5015 5017 5018 5019 5020 5021 5022 5023 5024 5029 5030

VTD: Memphis 68-2

VTD: Memphis 68-3

VTD: Memphis 80-2

VTD: Memphis 81-1

VTD: Memphis 81-3

Blocks (021320): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032

Blocks (021331): 1000 1001 1002 1011 1012

Blocks (021333): 2000 2001 2002 2003 2004 2005 2007

Blocks (021430): 2015 2016

VTD: Memphis 81-4

VTD: Memphis 81-6

Blocks (021320): 3000 3001

VTD: Memphis 87-3

Blocks (020644): 3011

VTD: Morning Sun 01

Blocks (021010): 1041 1042 1043 1044 1045 1046 1048 1049 1050 1051 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1078 1102 1103 1117 1118 1119

VTD: Morning Sun 02

VTD: Stewartville

Blocks (020210): 1000 1001 1002 1003 1004

Blocks (020222): 1000 1001 1008 1009 1010 1011 1012

Blocks (020644): 1000

Blocks (020700): 1016 1017 1018 1019 1020 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021

Blocks (020810): 1024 1025 1026 1027 1038 1039 1041 1042 1043 1044 1045 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042

Blocks (020820): 1000

Tipton County

Weakley County

(9) District 9:

Shelby County

VTD: Bartlett 05

Blocks (020632): 1050 1051 1052

Blocks (020832): 1061 1069 1070

Blocks (021113): 2002

VTD: Bartlett 10

VTD: Bartlett 14

Blocks (020531): 3021 3042

Blocks (020532): 3000 3031 4000 4001 4002

VTD: Brunswick 1

Blocks (020832): 1062

Blocks (021113): 2001

VTD: Capleville 1

VTD: Capleville 5

VTD: Cordova 10

VTD: Cordova 3

VTD: Cordova 4

VTD: Cordova 5

VTD: Cordova 6

Blocks (021113): 2003 2004 2005 2006 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2039 2040 2041 2050

Blocks (021141): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021

Blocks (021142): 1000 1001 1003 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088

VTD: Cordova 9

Blocks (021139): 1024

Blocks (021140): 1000 1001 1002 1003 1004 1005 1006 1007 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046

VTD: Forest Hills 1

Blocks (021342): 4026

Blocks (021510): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1018 1019 1021 1022 1023 1024 1025 1026 1027 1028 1029 1031 1032 1033 1034 1035 1036 1037 1038 1039 1042 1043

VTD: Forest Hills 2

Blocks (021510): 1020 1030 2001 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071

VTD: Germantown 06

Blocks (021342): 3018 3019 3020 3021 3026 3033 3034 3035 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3066 3067 3068 3069 3070 3071 3072 3073 3074 3075 3076 3077 3078 3079 3080 3081 3082 3083 3084 3085 3086 3087 4054 4055 4056 4057 4063 4064 4065 4066 4067 4068

Blocks (021510): 1013 1014 1015 1016 1017 1040 1041 1044 1045 1046 1047

VTD: Kerrville

Blocks (020210): 2009 2010 2012 2014 2016 2017 2021 3001

VTD: Lakeland 2

Blocks (020831): 2014

Blocks (021142): 1002 1004

VTD: Locke

VTD: Lucy 1

VTD: Lucy 2

VTD: Lucy 3

VTD: McConnell's

VTD: Memphis 01

VTD: Memphis 02

VTD: Memphis 11

VTD: Memphis 12

VTD: Memphis 13

VTD: Memphis 15

VTD: Memphis 16-1

VTD: Memphis 17

VTD: Memphis 20-1

VTD: Memphis 20-3

VTD: Memphis 21

VTD: Memphis 22

VTD: Memphis 25-2

VTD: Memphis 26-1

VTD: Memphis 27

VTD: Memphis 28

VTD: Memphis 29-1

VTD: Memphis 29-2

VTD: Memphis 31-1

VTD: Memphis 31-2

VTD: Memphis 31-4

VTD: Memphis 32

VTD: Memphis 33

VTD: Memphis 34-2

VTD: Memphis 35-1

VTD: Memphis 36-1

VTD: Memphis 36-2

VTD: Memphis 36-3

VTD: Memphis 37

VTD: Memphis 38-2

VTD: Memphis 40-1

VTD: Memphis 40-2

VTD: Memphis 41-1

VTD: Memphis 41-3

VTD: Memphis 42-1

VTD: Memphis 43-2

VTD: Memphis 44-1

VTD: Memphis 44-2

VTD: Memphis 44-3

Blocks (002900): 5005 5006 5007 5008 5009 5010 5011 5012 5013 5014 5016

Blocks (007300): 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018

VTD: Memphis 44-4

VTD: Memphis 44-5

VTD: Memphis 45-1

VTD: Memphis 45-2

VTD: Memphis 45-4

VTD: Memphis 46-1

Blocks (007300): 2000 2001 2002 2003 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018

VTD: Memphis 46-2

VTD: Memphis 47-1

VTD: Memphis 48

VTD: Memphis 49

VTD: Memphis 50-1

VTD: Memphis 52-1

VTD: Memphis 52-2

VTD: Memphis 52-3

VTD: Memphis 53-1

VTD: Memphis 53-2

VTD: Memphis 53-3

VTD: Memphis 54

VTD: Memphis 55-1

Blocks (008600): 1019 1020 1021 1023 1024 1025 1026 1027 1032 1033 1034 1035 1036 2026 2030 2031

VTD: Memphis 56-3

VTD: Memphis 58-1

VTD: Memphis 58-4

VTD: Memphis 59-1

VTD: Memphis 59-5

VTD: Memphis 60-1

VTD: Memphis 60-2

VTD: Memphis 60-3

VTD: Memphis 60-4

VTD: Memphis 60-5

VTD: Memphis 60-6

VTD: Memphis 60-7

VTD: Memphis 60-8

VTD: Memphis 60-9

VTD: Memphis 61

VTD: Memphis 62-0

VTD: Memphis 63-2

Blocks (008600): 3000 3001 3012 3013 3014

Blocks (009200): 2000 2001 2002 2004 2005 2006

Blocks (009800): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021

VTD: Memphis 65-1

VTD: Memphis 66

VTD: Memphis 67-1

VTD: Memphis 67-3

VTD: Memphis 68-1

Blocks (009200): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3044

Blocks (021122): 2011 2012 2013 2014 2018 2019

Blocks (021200): 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1015 1016 1017 2000 2001 2002 2003 2004 2005 2006

Blocks (980400): 1006 1011 1012 1013 1014 1015 1016 1018 1044 1047 1048 1049

VTD: Memphis 69-1

VTD: Memphis 69-2

VTD: Memphis 70-1

VTD: Memphis 70-2

VTD: Memphis 70-3

VTD: Memphis 71-3

VTD: Memphis 71-4

VTD: Memphis 71-5

VTD: Memphis 72-1

VTD: Memphis 72-3

VTD: Memphis 72-5

VTD: Memphis 72-7

VTD: Memphis 73-1

VTD: Memphis 73-3

VTD: Memphis 73-4

VTD: Memphis 74-1

VTD: Memphis 74-2

VTD: Memphis 74-4

VTD: Memphis 74-5

VTD: Memphis 74-6

VTD: Memphis 74-9

VTD: Memphis 75-1

VTD: Memphis 75-11

VTD: Memphis 75-5

VTD: Memphis 75-6

VTD: Memphis 75-7

VTD: Memphis 76-4

VTD: Memphis 76-5

VTD: Memphis 76-6

VTD: Memphis 77-1

VTD: Memphis 77-2

VTD: Memphis 77-3

VTD: Memphis 78-1

VTD: Memphis 78-3

VTD: Memphis 79-1

VTD: Memphis 79-2

VTD: Memphis 79-3

VTD: Memphis 79-7

VTD: Memphis 79-8

VTD: Memphis 81-2

VTD: Memphis 81-3

Blocks (021331): 1013

VTD: Memphis 81-5

VTD: Memphis 81-6

Blocks (021320): 3008 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3026 3027

VTD: Memphis 81-7

VTD: Memphis 82-1

VTD: Memphis 82-2

VTD: Memphis 82-3

VTD: Memphis 83

VTD: Memphis 84-1

VTD: Memphis 84-2

VTD: Memphis 86

VTD: Memphis 87-1

VTD: Memphis 87-3

Blocks (020644): 3010 3013 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031

Blocks (020651): 1004 1005 1024 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 5000 5001 5002 5003 5004 5005 5006 5007 5008 5009 5010 5011 5012 5013 5014 5015 5016 5017 5018 5019 5020

VTD: Memphis 88-2

VTD: Memphis 88-3

VTD: Memphis 88-4

VTD: Memphis 88-5

VTD: Memphis 89-1

VTD: Memphis 89-2

VTD: Memphis 90-1

VTD: Memphis 90-2

VTD: Memphis 90-3

VTD: Memphis 91-1

VTD: Memphis 91-2

VTD: Memphis 91-3

VTD: Memphis 92-1

VTD: Memphis 92-2

VTD: Memphis 93-1

VTD: Memphis 93-2

VTD: Memphis 93-3

VTD: Memphis 94-2

VTD: Memphis 94-3

VTD: Memphis 94-5

VTD: Memphis 94-7

VTD: Memphis 94-8

VTD: Memphis 95-1

VTD: Memphis 95-2

VTD: Memphis 95-3

VTD: Memphis 95-5

VTD: Memphis 95-6

VTD: Memphis 95-7

VTD: Memphis 96-01

VTD: Millington 1

VTD: Millington 2

VTD: Morning Sun 01

Blocks (021010): 1053 1054 1055 1056 1057 1058 1059 1076 1077 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1120 1125 1126 1127 1128 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2077

VTD: Ross Store 01

VTD: Ross Store 05

VTD: Ross Store 13

VTD: Ross Store 14

VTD: Ross Store 16

VTD: Stewartville

Blocks (020222): 1002 1003 1004 1005 1006 1007 1013 1015 1016 1038

Blocks (020400): 2032

VTD: Woodstock 2

(c) It is the legislative intent that all congressional districts be contiguous and contiguity by water is sufficient, and, toward that end, if any voting district or other geographical entity designated as a portion of a district is found to be noncontiguous with the larger portion of such district, it shall be constituted a portion of the district smallest in population to which it is contiguous.






Chapter 17 - Contested Elections

§ 2-17-101. Jurisdiction -- Standing.

(a) Except as otherwise expressly provided in this chapter, election contests shall be tried in the chancery court of the division in which the defendant resides. The chief justice of the supreme court shall assign a chancellor from a different division to decide a contested election of chancellor.

(b) The incumbent office holder and any candidate for the office may contest the outcome of an election for the office. Any campaign committee or individual which has charge of a campaign for the adoption or rejection of a question submitted to the people may contest the election on the question.



§ 2-17-102. Contests for offices of general assembly members.

Contests for the office of senator in the general assembly are decided by the senate, and contests for the office of representative in the general assembly are decided by the house of representatives.



§ 2-17-103. Contests for office of presidential and vice presidential elector.

(a) Contests for the office of presidential and vice presidential elector shall be decided finally and unreviewably before the last day of November by the presidential electors tribunal composed of the governor, secretary of state and attorney general and reporter.

(b) A petition of contest shall be filed with the secretary of state and a copy of the petition delivered to the chair of the state executive committee of the political party against whose electors the complaint is made within ten (10) days after the election. The petition shall state each ground of complaint specifically and concisely.

(c) A hearing shall be held on the petition between the fifth and tenth day after it is filed at a time and place set by the governor. The governor shall publish a notice of the hearing in each grand division in a newspaper of general circulation. No other pleadings are required. The complaining political party or candidate for elector and each other candidate may be present at the hearing in person and by counsel, may examine and cross-examine witnesses, and may introduce evidence relevant to the grounds of protest.

(d) The governor may administer oaths and subpoena witnesses for the tribunal. The hearing is not subject to the rules of evidence as applied in courts.

(e) After deciding the contest by majority vote, the tribunal shall record its decision and file it with the returns of the election. The governor, secretary of state, and the attorney general and reporter shall then proceed under § 2-8-110 as in uncontested elections.



§ 2-17-104. Contest of primary election.

(a) Any candidate may contest the primary election of the candidate's party for the office for which that person was a candidate.

(b) To institute a contest, the candidate shall, within five (5) days after the certification of results by the county election commission, file a written notice of contest with the state primary board of the candidate's party and with all other candidates who might be adversely affected by the contest. In the notice the candidate shall state fully the grounds of the contest.

(c) The state primary board shall hear and determine the contest and make the disposition of the contest which justice and fairness require, including setting aside the election if necessary.



§ 2-17-105. Time for filing complaint.

The complaint contesting an election under § 2-17-101 shall be filed within five (5) days after certification of the election.



§ 2-17-106. Time of trial -- Service of process.

(a) The trial of an election contest shall be held not less than fifteen (15) nor more than fifty (50) days from the day the complaint is filed and not less than ten (10) days after the complaint is served on the defendant.

(b) A sheriff or constable of the division or circuit shall serve a copy of the complaint on the defendant and make return to the court.



§ 2-17-107. Testimony and orders.

The testimony in an election contest may be taken orally or by deposition, upon such notice as the court may prescribe, and the court may make all necessary orders with respect to any matter required in the contest.



§ 2-17-108. Witnesses.

The clerk of the court may, upon the application of either party, issue subpoenas for witnesses, and the witnesses summoned shall be bound under the same penalties as witnesses in the circuit court to attend and give evidence, and for such attendance shall be allowed the same compensation.



§ 2-17-109. Poll books, voter signature lists and ballot applications as evidence.

(a) Poll books, voter signature lists and ballot applications, or copies of them, certified by the officer having custody of them, are official records and shall be received as evidence in any case arising out of the election. They may be impeached by other evidence.

(b) If the poll books, voter signature lists and ballot applications or copies of them are not certified, they may nonetheless be proved by other credible evidence and received as evidence in an election contest.



§ 2-17-110. Voting machine as evidence.

(a) If voting machines were used in the election, any party to the contest who challenges either the accuracy of the voting machines or the accuracy of the election officials' recording of the vote on the machines may have the machine or machines brought into court to be examined by the parties or as evidence.

(b) The total votes shown on the machine shall be conclusive unless the court finds reason to believe that the vote shown on the machine is not accurate.



§ 2-17-111. Minutes of proceedings.

The clerk of the court shall keep minutes of the proceedings in contested election cases as in other cases.



§ 2-17-112. Judgment.

(a) After hearing the case, the court shall give judgment either:

(1) Confirming the election;

(2) Declaring the election void;

(3) Declaring a tie between persons who have the same number of votes if it appears that two (2) or more persons who have the same number of votes have, or would have had if the ballots intended for them and illegally rejected had been received, the highest number of votes for the office; or

(4) Declaring a person duly elected if it appears that such person received or would have received the highest number of votes had the ballots intended for such person and illegally rejected been received.

(b) A judgment under subdivision (a)(4) deprives the person whose election is contested of all right or claim to the office and invests the person declared by the judgment duly elected with the right to the office.



§ 2-17-113. Election declared void.

If the person whose election is contested is found to have received the highest number of legal votes, but the election is declared null by reason of constitutional disqualifications on that person's part or for other causes, the election shall be declared void.



§ 2-17-114. Certification of judgment.

(a) A judgment confirming an election or declaring a person elected to an office commissioned by the governor shall be certified to the secretary of state. In all other cases, the judgment shall be certified to the tribunal before which the officer is required to qualify.

(b) A judgment declaring a tie shall be certified to the officer or body entitled to cast the deciding vote, if any, and, if none, to the officer or body authorized to fill the vacancy or order a new election.

(c) A judgment declaring an election void shall be certified to the officer or body authorized to fill the vacancy or order a new election.



§ 2-17-115. Malicious or frivolous contests.

Costs and a reasonable attorney's fee shall be assessed against the contestant or the appellant if the contest or the appeal is maliciously or frivolously prosecuted.



§ 2-17-117. Circumstances justifying recount -- Determining procedure for recount.

(a) Any court, primary board, legislative body, or tribunal having jurisdiction of an election contest pursuant to this chapter may order a recount of the ballots under any of the following circumstances:

(1) A tie vote;

(2) An indication of fraud if the number of votes affected would be sufficient to change the result of the election;

(3) A malfunction of a voting machine or tabulator if the number of votes affected would be sufficient to change the result of the election; or

(4) In any other instance the court or body with jurisdiction of a contested election finds that a recount is warranted.

(b) Any recount ordered by this section shall be a complete recount of all ballots cast in such election.

(c) The court or body with jurisdiction of a contested election shall determine if the recount shall be conducted by hand or with automated tabulators.






Chapter 18 - Contested Election of Governor

§ 2-18-101. Determination by general assembly.

The procedure for deciding the election of governor in case of contest shall be: The two (2) houses of the general assembly shall, on a day of its organizational session designated by joint resolution, meet in joint convention in the hall of the house of representatives to open the returns of the election for governor, to determine the election, and to declare the result.



§ 2-18-102. Quorum -- Vote -- Adoption of rules of order -- Power to compel attendance.

(a) A majority of the members of each house shall constitute a quorum. The speaker of the senate shall preside.

(b) Every member shall have one (1) vote, and the majority of the votes shall prevail on all questions to be determined by the joint convention.

(c) The joint session may be adjourned from time to time and rules of order made by it may be adopted and altered.

(d) A minority of the members of the joint convention shall have the power to compel the attendance of absentees by arrest on warrant issued and signed by the speaker of the senate, executed by the sergeant-at-arms of the senate or by any person authorized by the joint convention.



§ 2-18-103. Tellers.

Before the joint session, each house shall appoint two (2) tellers from different political parties. The tellers shall keep, certify, and deliver to the speaker of the senate a list of the votes in the joint convention.



§ 2-18-104. Examination of election returns.

(a) When the joint assembly has convened, the speaker of the senate shall, in the presence of the assembled members, open the returns of the election for governor. They shall be opened by counties in alphabetical order. As the returns of a county are opened, they shall be handed to the tellers who shall make a list of the votes. Any member may inspect the returns while they are in the tellers' hands. The returns shall then be handed back to the speaker of the senate, who shall read them to the assembled members.

(b) As the returns from each county are read, the speaker shall call for objections by claimants of the office of governor other than the candidate who prevails on the face of the returns. Upon objection to any county's returns, the vote of that county shall not then be counted, but the returns shall, with the objections, be delivered to the speaker for safekeeping, and they shall not be further considered until all the counties have been disposed of in like manner.

(c) If no objections are made, the vote of the county under consideration shall be counted and shall be final except for objections permitted under § 2-18-106.



§ 2-18-105. Aggregate vote when no objection -- Resolution of election.

(a) After the returns of all the counties have been considered, if there is no objection by any claimant, the aggregate vote shall be announced by the speaker of the senate, and the person having the highest number of votes shall then be declared to be elected by resolution, which shall be in order and passed in substantially this form: "Resolved, That ____________________, having the highest number of votes at the election in November last, has been elected and shall be Governor of Tennessee."

(b) If it appears to the convention that the result would not be changed if all objections were sustained, the person having the highest number of votes shall be declared elected as in subsection (a).



§ 2-18-106. Committee on the governor's election.

(a) If it appears to the convention that to sustain any of the objections would change the result, a committee shall be appointed as the "Committee on the Governor's Election" and the candidate who prevails on the face of the returns shall then be permitted to file objections as were the other claimants.

(b) The committee shall be composed of seven (7) members of the house of representatives, appointed by the speaker of the house of representatives, not more than four (4) of whom may belong to the same political party, and five (5) members of the senate, appointed by the speaker of the senate, not more than three (3) of whom may belong to the same political party.

(c) Vacancies in the committee from death or other causes shall be filled by appointment by the speaker of the senate or the speaker of the house of representatives who appointed the original member.

(d) They shall elect one (1) of their number chair.

(e) Any seven (7) shall constitute a quorum, and a majority of a subcommittee shall constitute a quorum thereof.



§ 2-18-107. Presence of candidates -- Objections and petitions -- Answer.

(a) All persons receiving votes for governor and their attorneys may be present on the floor during the call of counties but only for the purpose of filing objections.

(b) When an objection is made, it shall be followed by a petition stating the grounds of objection clearly and concisely, making specific assignment of the grounds relied on other than the face of the returns, designating the counties, civil districts, wards, and precincts, with specifications as to the irregularities, fraud, error, mistake or illegalities relied upon. The petition shall be filed with the speaker or tellers, not later than the day following the day on which the call of the counties has been concluded.

(c) A copy of the petition of objection shall be served upon each claimant or left at the claimant's usual place of residence, within five (5) days after the filing of the petition, which service shall be sufficient. The copy may be served by the sergeant-at-arms of the senate or house of representatives or one (1) of the assistants of either, by any sheriff or the sheriff's deputy, or by any private person, but if served by a private person, the return showing service shall be on oath in writing.

(d) (1) Within five (5) days after the service of the copy, each person, other than the petitioner, claiming the office of governor by virtue of the election may file with the speaker or tellers an answer making specific assignments of the grounds relied upon and making counter-objections other than to the face of the returns, designating the counties, civil districts, wards, and precincts, with specifications as to the irregularities, fraud, error, mistake, or illegalities relied upon.

(2) The answer shall include specific denials of such assignments of charges by the petitioner as they may see proper.

(3) All charges not denied shall be taken as true.

(4) A copy of each answer shall be served on each claimant as in the case of the petition.



§ 2-18-108. Specific denials to answer.

(a) The petitioner shall, within two (2) days from the filing of an answer containing counter-objections, file such specific denials thereto as the petitioner may see proper. All charges not denied shall be taken as true.

(b) A copy of the petitioner's answer shall be served on each claimant as in the case of the petition.



§ 2-18-109. Powers and duties of committee.

(a) The objections, petitions and answers shall be referred to the committee.

(b) The committee shall take evidence and consider the objections.

(c) The committee and any subcommittee of it may:

(1) Send for and examine persons and papers;

(2) Issue compulsory process for them running to every county in the state, which may be executed by the sergeant-at-arms of either house or any assistant sergeant-at-arms, or by any sheriff, deputy sheriff, or constable, or by any special agent appointed by the chair of the committee or by the chair of any subcommittee;

(3) Punish for contempt by fine and imprisonment;

(4) Employ stenographers;

(5) Sit for the taking of evidence at any place in Tennessee and, when in their judgment necessary, in four (4) subcommittees;

(6) Take depositions upon such notice and under such rules and regulations as they may prescribe in the absence of rules prescribed by the general assembly;

(7) Fix the time in which the evidence in chief and rebuttal shall be produced or taken and the time for argument; and

(8) Do all things proper and necessary to ascertain the facts and report on them.

(d) The evidence shall be taken within the forty (40) days next after the issues are made except that, if within forty (40) days the committee on the governor's election asks for further time, the general assembly may grant it.



§ 2-18-110. Petition and answer to be verified -- Oaths.

(a) The petition and answer shall be sworn to and stated to be true to the best of the person's knowledge, information and belief. The pleading shall make the issues but shall have no weight as evidence.

(b) The chair of the committee and the chairs of subcommittees may administer oaths to witnesses.



§ 2-18-111. Adjournment pending determination of objections.

Pending the determination of objections, the two (2) houses may, from time to time, adjourn the joint convention, and resolve themselves into their respective houses, and they may proceed as if no such proceedings were pending. The adjournment may be to a day certain or subject to the call of the speaker of the senate.



§ 2-18-112. Report of committee.

The committee shall proceed with all convenient speed to file its report with the speaker of the senate. The evidence shall accompany the report.



§ 2-18-113. Consideration of report.

(a) When the report has been made, the speaker of the senate shall cause the members of both houses to be notified, in open session of each house, that the report has been made. The speaker of the senate shall fix the day for the consideration of the report.

(b) The members of both houses shall then assemble and consider the report and determine the election. They shall decide the questions involved and determine which person received the highest number of legal votes. A faithful and correct record of all the proceedings of the joint assembly shall be kept by the clerk of the senate, which, together with the reports of the committee, shall be entered upon the journal of the senate.



§ 2-18-114. Announcement of aggregate vote -- Declaration of election by resolution.

Upon the decision, the speaker of the senate shall announce the aggregate vote of the persons voted for as corrected and determined by the joint assembly. The person having the highest number shall be declared to be elected by resolution as under § 2-18-105.



§ 2-18-115. Resolution evidence of election -- Inauguration.

(a) The resolution shall be the evidence that the person named in the resolution has been elected governor and is entitled to be inaugurated. A copy of the resolution certified by the speaker of the senate and the tellers shall be issued to such person.

(b) The governor-elect shall thereafter be inaugurated as soon as practicable, on a day to be designated by resolution of the general assembly. The oath of office shall be administered by the chief justice or an associate judge of the supreme court in the presence of the general assembly or a committee appointed by them.

(c) The governor's term of office shall date from January 15 next following the November in which the election was held.



§ 2-18-116. Finality of determination.

When the general assembly has determined the contest for governor under this chapter, the determination is final and conclusive.



§ 2-18-117. Bond -- Enforcement of penalty.

(a) A claimant, before making objection under § 2-18-104, shall enter into bond and good security to be approved by the speakers of the senate and house of representatives, in the sum of twenty-five thousand dollars ($25,000), payable to the state of Tennessee, conditioned upon the faithful and bona fide prosecution of the contest.

(b) (1) If no bond is filed for approval with the speaker of the senate by twelve o'clock (12:00) noon, prevailing time, on December 15 after the election, there may be no contest of the election.

(2) If a bond is filed by that time, other claimants may file their bonds until twelve o'clock (12:00) noon, prevailing time, on the seventh day after the first bond is filed.

(c) The penalty of the bond shall not be enforced against a contestant and the contestant's securities unless the joint assembly concludes that the contest was not in good faith, was malicious, was made for political effect or was without reasonable cause, in which case the joint assembly shall so declare and order the enforcement of the penalty of the bond.






Chapter 19 - Prohibited Practices

Part 1 - Prohibited Practices Generally

§ 2-19-101. Interfering with nominating meeting or election.

A person commits a Class A misdemeanor if such person:

(1) Breaks up or attempts to break up any legally authorized political party nominating meeting or any election by force or violence;

(2) Assaults or attempts to assault the persons conducting the meeting or the election officials;

(3) Destroys or carries away or attempts to destroy or carry away a ballot box or voting machine; or

(4) Uses force or violence in any other way to prevent the fair and lawful conduct of the nominating meeting or election.



§ 2-19-102. Violation of title.

A person commits a Class C misdemeanor if such person knowingly does any act prohibited by this title, or if such person knowingly fails to do any act which such person is required to do by this title, or if such person knowingly does any act with the intent that another shall do an act prohibited by this title.



§ 2-19-103. Interference with another's duties or rights.

A person who knowingly does any act for the purpose of preventing any person's performance of such person's duties under this title or exercise of such person's rights under this title commits a Class A misdemeanor.



§ 2-19-104. Misconduct in performance of duties for purposes of misleading another.

A person commits a Class C misdemeanor who, with the purpose of misleading a person in the performance of such person's official duties under this title:

(1) Makes any written or oral false statement which such person does not believe to be true;

(2) Purposely creates a false impression in a written application required by this title by omitting information necessary to prevent statements therein from being misleading; or

(3) Submits or invites reliance on any writing which such person knows to be forged, altered or otherwise lacking in authenticity.



§ 2-19-105. False swearing or affirming.

A person to whom an oath is legally administered under this title commits perjury if such person knowingly and willfully swears or affirms falsely touching a matter material to the point in question.



§ 2-19-106. Procurement or inducement to violate § 2-19-104 or § 2-19-105.

A person who procures or induces another to violate either § 2-19-104 or § 2-19-105 commits a Class D felony.



§ 2-19-107. Illegal registration or voting.

A person commits a Class D felony who:

(1) Intentionally and knowing that such person is not entitled to, registers or votes in any manner or attempts to register or vote in any manner where or when such person is not entitled to under this title, including voting more than once in the same election; or

(2) Votes in the primary elections of more than one (1) political party in an election.



§ 2-19-108. Unlawful possession of official registration or election supplies.

A person who knowingly possesses any official registration or election supplies, except as required or permitted by this title, commits a Class E felony.



§ 2-19-109. False entries on official registration or election documents -- Penalties.

A person who knowingly makes or consents to any false entry on any permanent registration, poll list, election tally sheet or any other official registration or election document commits a Class D felony.



§ 2-19-110. Abuse of voter assistance.

A person commits a Class A misdemeanor if such person assists any person in voting except as permitted by this title, or if such person knowingly casts any vote or consents to the casting of any vote contrary to the desire of the voter while otherwise lawfully assisting the voter in casting such person's vote or if, being an election official or other person otherwise lawfully assisting a voter, such person influences or attempts to influence the voter in casting such person's vote.



§ 2-19-111. Unlawful examination, removal, rejection or destruction of marked ballots.

A person commits a Class A misdemeanor if, except as required or permitted by this title, such person intentionally opens and examines any voter's marked ballot, removes the ballot from the ballot box, prevents the ballot being placed in the ballot box or destroys or changes a voter's ballot.



§ 2-19-112. Election officials -- Civil liability.

If any person holding an election refuses to deliver to a person elected to any office a fair copy of the list of votes, when demanded according to law, or holds an election in any other manner than as directed by law, or neglects to make or to forward due returns thereof, such person shall forfeit and pay the sum of five hundred dollars ($500), to be recovered by action of debt in any court of record having cognizance thereof, with costs, one half (1/2) to the use of the state, the other one half (1/2) to such person who sues for the same.



§ 2-19-113. Willful or fraudulent violations by officials.

Any election official or member of a board or commission holding office under this title who willfully or fraudulently violates any of the provisions of this title made for the protection of elections commits a Class A misdemeanor.



§ 2-19-114. Illegal act by official causing loss of ballots or invalidating election.

An election official or member of a board or commission holding office under this title commits a Class E felony if such person intentionally fails to do any official act required by law or does any illegal act, in relation to any election by which act or omission the votes taken at the election in any precinct are lost, or the electors thereof deprived of their suffrage at such election, or if such person intentionally does any act which renders such election void.



§ 2-19-115. Violence and intimidation to prevent voting.

It is a Class A misdemeanor for any person, directly or indirectly, personally or through any other person:

(1) By force or threats to prevent or endeavor to prevent any elector from voting at any primary or final election;

(2) To make use of any violence, force or restraint, or to inflict or threaten the infliction of any injury, damage, harm or loss; or

(3) In any manner to practice intimidation upon or against any person in order to induce or compel such person to vote or refrain from voting, to vote or refrain from voting for any particular person or measure, or on account of such person having voted or refrained from voting in any such election.



§ 2-19-116. Misrepresentations on campaign literature or sample ballots -- Penalty.

(a) No person shall print or cause to be printed or assist in the distribution or transportation of any facsimile of an official ballot, any unofficial sample ballot, writing, pamphlet, paper, photograph or other printed material which contains the endorsement of a particular candidate, group of candidates or proposition by an organization, group, candidate or other individual, whether existent or not, with the intent that the person receiving such printed material mistakenly believe that the endorsement of such candidate, candidates or proposition was made by an organization, group, candidate or entity other than the one or ones appearing on the printed material.

(b) A violation of this section is a Class C misdemeanor.



§ 2-19-117. Procuring illegal vote.

It is a Class E felony for any person to procure, aid, assist, counsel or advise another to vote in any convention, primary or final election, knowing such person is disqualified.



§ 2-19-118. Tampering with, mutilating or defacing voting machine -- Penalty.

(a) A person who intentionally tampers with, mutilates or defaces a voting machine owned or used by a county or municipality commits an offense.

(b) This section shall not be construed to prohibit a person from performing a duty imposed by law with respect to a voting machine.

(c) A violation of this section is a Class E felony.



§ 2-19-119. Violation of § 2-7-111 while boundary signs are posted.

A person commits a Class C misdemeanor if such person violates § 2-7-111 while boundary signs are posted.



§ 2-19-120. Political communications, advertising and solicitations -- Contents -- Applicability -- Penalties.

(a) Whenever any person makes an expenditure for the purpose of financing a communication that expressly advocates the election or defeat of a clearly identified candidate, as defined by § 2-10-102, or that solicits any contribution, through any broadcasting station, newspaper, magazine, outdoor advertising facility, poster, yard sign, direct mailing or any other form of general public political advertising, a disclaimer meeting the requirements of subdivision (a)(1), (2), (3) or (4) shall appear and be presented in a clear and conspicuous manner to give the reader, observer or listener adequate notice of the identity of persons who paid for and, where required, who authorized the communication. Such person is not required to place the disclaimer on the front face or page of any such material, as long as a disclaimer appears within the communication, except on communications, such as billboards, that contain only a front face.

(1) Such communication, including any solicitation, if paid for and authorized by a candidate, an authorized committee of a candidate, or its agent shall clearly state that the communication has been paid for by the authorized political committee, in addition to the identity of the person who is the head of such committee, or the identity of the treasurer of such committee.

(2) Such communication, including any solicitation, if authorized by a candidate, an authorized committee of a candidate or an agent thereof, but paid for by any other person, shall clearly state that the communication is paid for by such other person and is authorized by such candidate, authorized committee or agent.

(3) Such communication, including any solicitation, if made on behalf of or in opposition to a candidate, but paid for by any other person and not authorized by a candidate, authorized committee of a candidate or its agent, shall clearly state that the communication has been paid for by such person and is not authorized by any candidate or candidate's committee.

(4) (A) For solicitations directed to the general public on behalf of a political committee which is not an authorized committee of a candidate, such solicitation shall clearly state the full name of the person who paid for the communication.

(B) For purposes of this section, whenever a separate segregated fund solicits contributions to the fund from those persons it may solicit, such communication shall not be considered a form of general public advertising. Such advertisements shall also include the name of the printer of such advertisement, and the identity of the person who paid for the advertisement.

(b) The requirements of this section do not apply to bumper stickers, pins, buttons, pens, novelties, and similar small items upon which the disclaimer cannot be conveniently printed.

(c) A violation of this section is a Class C misdemeanor.



§ 2-19-121. Candidate bargaining for support.

It is unlawful for any candidate for nomination or election in any state, county, city or district office, to expend, pay, promise, or loan or become pecuniarily liable in any way for money or other thing of value, either directly or indirectly, or to agree to enter into any contract with any person to vote for or support any particular policy or measure, in consideration of the vote or support, moral or financial, of such person. A violation of this section shall be punished as provided in § 2-19-123.



§ 2-19-122. Demanding candidate make promise.

It is unlawful for any person to demand that any candidate for nomination or office shall promise or agree in advance to support any particular individual, policy or measure, in consideration of the vote or support, financial or moral, of such person, in any election, primary or nominating convention. A violation of this section shall be punished as provided in § 2-19-123.



§ 2-19-123. Penalty for violation of § 2-19-121 or § 2-19-122.

A violation of any of the provisions of § 2-19-121 or § 2-19-122 is a Class C misdemeanor.



§ 2-19-124. Exceptions to § 2-19-121 or § 2-19-122.

Nothing in § 2-19-121 or § 2-19-122 shall render illegal any expenditures made by any candidate, or by others, for or on the candidate's behalf, to employ clerks or stenographers in the candidate's campaign, for the printing and advertising therein, or the seeking of suitable halls for public speaking or meetings, or suitable headquarters, stationery and stamps, or the actual traveling expenses of such candidate or the candidate's supporters.



§ 2-19-125. Bribing election officials.

It is unlawful for any person, directly or indirectly, personally or through any other person, to give or offer to give a bribe to any election official or to any administrator of elections or to any member of a board or commission holding office under this title as a consideration for any act done or omitted to be done contrary to such official's official duty under this title.



§ 2-19-126. Bribing voters.

It is unlawful for any person, directly or indirectly, personally or through any other person to:

(1) Pay, loan, contribute, or offer or promise to pay, loan or contribute any money, property, or other valuable thing, to or for any voter, or to or for any other person, to induce such voter or any voter to vote or refrain from voting in any political convention, primary or final election of any kind or character, or to induce such voter or voters to vote or refrain from voting at any such convention, primary or final election for or against any particular person or measure, or on account of any voter having voted for or against any particular person or measure, or having gone to or remained away from the polls at any such convention, primary or final election;

(2) Give, offer, or promise any place, office or employment, or promise or procure any place, office or employment, to or for any voter, or to or for any other person, in order to induce such voter to vote or refrain from voting at any convention, primary or final election, or to induce any voter at such convention or primary or final election to vote or refrain from voting for any particular person or measure;

(3) Advance or pay or cause to be paid any money or other valuable thing to or for the use of any voter, or to or for the use of any other person, with the intent that the same or any part thereof shall be used in bribery at any primary or final election, or otherwise unlawfully used at, concerning, or in connection with any such primary or final election; or knowingly pay or cause to be paid any money or other valuable thing in discharge or repayment of money or other valuable thing wholly or in part expended in bribery or other unlawful use at or in connection with any such primary or final election; or

(4) Advance, pay or cause to be paid, as expenses or otherwise, to or for the use of any person, any money or other valuable thing in order to induce such person or any person to work for, solicit or seek to influence votes for or against any particular person or measure, at or in connection with any convention, primary or final election; or induce such person or persons to procure, solicit or influence any voter to attend, leave, or remain away from any such convention, primary or final election; or pay or cause to be paid any money or other valuable thing to or for the use or benefit of any person in discharge or payment of or for time, labor, expenses, or services alleged to have been spent, performed, incurred, or rendered for or against any person, at or in connection with any such convention, primary or final election; provided, that this shall not include payment of expenses for soliciting attendance of any person upon party conventions, primaries, or final elections; and provided further, that nothing herein shall be construed to prohibit expenditures otherwise allowed by law.



§ 2-19-127. Voter accepting bribe.

It is unlawful for any person, directly or indirectly, personally or through any other person, to:

(1) Receive, agree to receive, or contract for, before or during any primary or final election or convention provided by law, any money, gift, loan, or other valuable consideration, or any office, place or employment for such person or for any other person, for voting or agreeing to vote, or for going to or remaining or agreeing to remain away from the polls, or refraining or agreeing to refrain from voting for any particular person or measure, at or in connection with any such convention, primary or election; or

(2) Receive any money or other valuable thing during or after any convention, primary or final election provided by law, on account of such person or any other person, for voting or refraining from voting for any person or measure, or for going to the polls or remaining away from the polls at any such convention, primary or final election, or on account of having induced any person to vote or refrain from voting for any particular person or measure at any such convention, primary or final election.



§ 2-19-128. Penalty for violation of §§ 2-19-125 -- 2-19-127.

Any person convicted of any of the offenses mentioned in §§ 2-19-125 -- 2-19-127 commits a Class C felony.



§ 2-19-129. Betting on election -- Penalty.

A person commits a Class C misdemeanor if such person makes any bet or wager of money or other valuable thing upon any election.



§ 2-19-130. Candidate betting with voter.

It is a Class C misdemeanor for any candidate for public office, before or during any primary or final election provided by law, to make any bet or wager with a voter, or to take a share or interest in, or in any manner become a party to any such bet or wager, or provide or agree to provide any money to be used by another in making such bet or wager, upon any event or contingency whatever, arising out of such election.



§ 2-19-131. Betting with voter to procure a challenge or to prevent him from voting.

It is a Class C misdemeanor for any person, directly or indirectly, to make a bet or wager with a voter, depending upon the result of any primary or final election provided by law, with the intent thereby to procure the challenge of such voter, or to prevent the voter from voting at such election.



§ 2-19-134. Coercing or directing employees to vote for measure, party, or person -- Penalty.

(a) It is unlawful for any person to coerce or direct any employee to vote for any measure, party or person who may be a candidate for any office, or for any person who may be a candidate for nomination for any office, to threaten the discharge of such employee if the employee votes or does not vote for any such candidate for nomination or for office, or for any particular policy or measure.

(b) It is unlawful to discharge any employee on account of such employee's exercise or failure to exercise the suffrage, or to give out or circulate any statement or report calculated to intimidate or coerce any employee to vote or not to vote for any candidate or measure.

(c) A violation of this section is a Class C misdemeanor.



§ 2-19-135. Threatening work stoppage as a result of election.

It is a Class C misdemeanor for any employer, within ninety (90) days of any election or primary provided for by law, to put up or otherwise exhibit in such employer's factory, workshop, mine, mill, boardinghouse, office, or other establishment or place where employees may be working or may be present in the course of their employment, any handbill, notice, or placard containing any threat, notice or information that in case any particular ticket or candidate shall or shall not be elected, work in that establishment shall cease in whole or in part, or the wages or number of workers be reduced, or other threats, express or implied, intended or calculated to influence the political opinions or actions of the employees.



§ 2-19-136. Grand jury witness immunity.

When any person, without such person's contrivance or procurement, is sent as a witness before the grand jury and is examined before them touching offenses under this chapter, no person against whom such person's evidence is given can afterwards be used as a witness against the person when on trial for an offense under this chapter committed previous to the person's being examined as a witness as aforementioned.



§ 2-19-137. Violators as witnesses -- Exemption from prosecution.

A person offending against any of the provisions of this chapter shall be a competent witness against any other person violating any provisions of this chapter, and may be compelled to attend and testify upon any trial, hearing, proceeding, or investigation in the same manner as any other person, but the testimony so given shall not be used in any prosecution or proceeding, civil or criminal, against the person so testifying, except for perjury in giving such testimony, and a person so testifying shall not thereafter be liable to indictment, prosecution, or punishment for the offense with reference to which such testimony was given, and may plead or prove the giving of the testimony accordingly in bar of such an indictment or prosecution.



§ 2-19-138. Defects or irregularities in conventions or elections no defense.

No defect or irregularity in calling any political convention, or any primary or final election, nor any irregularity in the proceedings or organization or conduct thereof, shall be available as a defense under this chapter.



§ 2-19-139. Permitted expenses.

(a) Nothing in this chapter shall be construed to prevent a candidate in any political convention or in any primary or final election, or any person, from employing and maintaining a proper clerical or office force so employed and maintained in good faith, nor to prevent any political parties, candidates, nominees, and organizations from disseminating literature and defraying the expense of public speakers, nor from announcing any candidacy in any newspaper.

(b) Nothing in this chapter shall be construed to prohibit the hiring of conveyances for voters who may be sick or otherwise unable to go to the polls; provided, that such expenses shall in no case exceed those allowed by law.



§ 2-19-140. Penalty against corporation and officers.

(a) Any corporation offending against this chapter may be found guilty, and it and its officers through whom such offense was committed shall be fined and the officers imprisoned as other persons under this chapter.

(b) Any corporation violating § 2-19-126 or § 2-19-134 shall in addition forfeit its charter and right to do business in this state.



§ 2-19-141. Disposition of fines.

All fines collected under this chapter shall be turned into the school fund.



§ 2-19-142. Knowingly publishing false campaign literature.

It is a Class C misdemeanor for any person to publish or distribute or cause to be published or distributed any campaign literature in opposition to any candidate in any election if such person knows that any such statement, charge, allegation, or other matter contained therein with respect to such candidate is false.



§ 2-19-143. Suffrage for persons convicted of infamous crimes.

The following provisions shall govern the exercise of the right of suffrage for those persons convicted of an infamous crime:

(1) No person who has been convicted of an infamous crime, as defined by § 40-20-112, in this state shall be permitted to register to vote or vote at any election unless such person has been pardoned by the governor, or the person's full rights of citizenship have otherwise been restored as prescribed by law. However, the governor may attach to any such pardon a special condition that such person shall not have the right of suffrage until a date certain in the future, or until the expiration of the pardoned sentence, whichever period of time is less.

(2) No person who has been convicted in federal court of a crime or offense which would constitute an infamous crime under the laws of this state, regardless of the sentence imposed, shall be allowed to register to vote or vote at any election unless such person has been pardoned or restored to the full rights of citizenship by the president of the United States, or the person's full rights of citizenship have otherwise been restored in accordance with federal law, or the law of this state.

(3) No person who has been convicted in another state of a crime or offense which would constitute an infamous crime under the laws of this state, regardless of the sentence imposed, shall be allowed to register to vote or vote at any election in this state unless such person has been pardoned or restored to the rights of citizenship by the governor or other appropriate authority of such other state, or the person's full rights of citizenship have otherwise been restored in accordance with the laws of such other state, or the law of this state.

(4) The provisions of this section, relative to the forfeiture and restoration of the right of suffrage for those persons convicted of infamous crimes, shall also apply to those persons convicted of crimes prior to May 18, 1981, which are infamous crimes after May 18, 1981.



§ 2-19-144. Campaign advertising.

It is unlawful for any person to place or attach any type of show-card, poster, or advertising material or device, including election campaign literature, on any kind of poles, towers, or fixtures of any public utility company, whether privately or publicly owned or as defined in § 65-4-101, unless legally authorized to do so.






Part 2 - Offenses by Public Officers and Employees ("Little Hatch Act")

§ 2-19-201. Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Election" includes all elections, local, municipal, primary, general, state, federal and special and any election in the state or any county, municipality or other political subdivision thereof, but does not include referenda or issues submitted to a vote of the people, political convention or caucus;

(2) "Public funds" and "public lands, offices, buildings, vehicles and facilities" include those owned and supported principally by public money appropriated from the state treasury. "Public lands, offices, buildings, vehicles, and facilities" include those owned and used by a local education agency (LEA);

(3) "Public officers and employees" means all employees of the executive branch of the state government, or any department, division, or agency thereof, and all appointed officers and employees of any educational institution, establishment, corporation or agency supported principally by state funds, including teachers. Popularly elected officials, officials elected by the general assembly, qualified candidates for public office, members of the governor's cabinet, and members of the governor's staff are expressly excluded from the provisions of this part, except for the provisions of § 2-19-202; and

(4) "Teacher" means any person employed in a public school system as a teacher, helping teacher, teacher's aide, librarian, principal, supervisor, director of schools, or member of the administrative staff.



§ 2-19-202. Interference with election or nomination.

(a) It is unlawful for any public officer or employee to use such person's official position, authority or influence to interfere with an election or nomination for office or directly or indirectly attempt to intimidate, coerce or command any other officer or employee to vote for or against any measure, party or person, or knowingly receive or pay assessments of any kind or character for political purposes or for election expenses from any other officer or employee.

(b) It is the intent of this section to prohibit any political intimidation or coercion of any public officer or employee.



§ 2-19-203. Soliciting contributions for political purposes.

(a) It is unlawful for any public officer or employee knowingly to solicit directly or indirectly any contribution of money, thing of value, facilities or services of any person who has received contracts, compensation, employment, loans, grants or benefits, or any person whose organization, agency or firm has received such benefits financed by public funds, state, federal or local, for political purposes or campaign expense.

(b) (1) As used in this subsection (b), unless the context otherwise requires, "contribution" means any advance, conveyance, deposit, distribution, transfer of funds, loan, loan guaranty, payment, gift, or subscription, of money or thing of value, including, but not limited to, use of a facility or provision of personal services, for use on behalf of any candidate for political office, or for any political purpose or campaign expense.

(2) It is unlawful knowingly to solicit, accept, or collect, directly or indirectly, any contribution from a public officer or employee if the solicitor or the solicitor's principal is, directly or indirectly, in a supervisory capacity over such officer or employee or is otherwise able to control the retention, promotion, demotion, or terms or conditions of employment of such officer or employee.

(3) The provisions of this subsection (b) shall not be construed to prevent voluntary contributions from political action committees and associations of public officers and/or employees.



§ 2-19-204. Promises of benefits for political activity.

It is unlawful for any public officer or employee, directly or indirectly, to promise employment, position, work, compensation, contracts, loans, grants, appropriations or other benefits provided principally from public funds as a consideration, favor or reward for any political activity, support or opposition to any candidate, party or measure in any election.



§ 2-19-205. Deprivation, attempts to deprive, or threats to deprive persons of benefits.

It is unlawful for any public officer or employee, directly or indirectly, to deprive, attempt to deprive, or threaten to deprive any person of employment, position, work, compensation, contracts, loans, grants, appropriations or benefits provided principally from public funds for any political activity, support or opposition to any candidate, party or measure in any election.



§ 2-19-206. Use of state-owned property for campaign advertising or activities.

(a) It is unlawful for any elected or appointed official of the state, or any employee of the state or any department, division or agency thereof, to display campaign literature, banners, placards, streamers, stickers, signs or other items of campaign or political advertising on behalf of any party, committee or agency or candidate for political office, on the premises of any building or land owned by the state, or to use any of the facilities of the state, including equipment and vehicles, for such purposes.

(b) It is unlawful to use public buildings or facilities for meetings or preparation of campaign activity in support of any particular candidate, party or measure unless reasonably equal opportunity is provided for presentation of all sides or views, or reasonably equal access to the buildings or facilities is provided all sides.

(c) This section shall not be construed to prohibit an employee from displaying a decal or bumper stickers on the employee's personal vehicle while parked on state property.

(d) (1) Subsections (a), (b), and (c) shall not apply to teachers.

(2) It is unlawful for any teacher to display campaign literature, banners, placards, streamers, stickers, signs, or other items of campaign or political advertising on behalf of any party, committee or agency, or candidate for partisan or nonpartisan public office elected by the people, on the premises of any building or land owned by a local education agency (LEA), or to use any of the facilities of the LEA, including equipment and vehicles, for such purposes. This subdivision (d)(2) does not apply to the display of campaign banners, placards, streamers, stickers, signs, or other items of campaign or political advertising on LEA-owned property or the use of LEA equipment, when the display or use is a part of and solely for the purpose of the LEA's program of student education relative to the electoral process. Except for the use of LEA-owned equipment and vehicles, this subdivision (d)(2) does not apply to a teacher during hours in which the teacher is not performing school duties.

(3) This subsection (d) shall not be construed to prohibit any teacher from displaying a decal or bumper sticker on the teacher's personal vehicle while the vehicle is parked on LEA property.



§ 2-19-207. Political activity interfering with state business.

(a) It is unlawful for any person employed by the state to engage actively in a political campaign on behalf of any party, committee, organization, agency or political candidate, or to attend political meetings or rallies or to otherwise use such person's official position or employment to interfere with or affect the result of any regular or special primary election conducted within the state, or to perform political duties or functions of any kind not directly a part of such person's employment, during those hours of the day when such person is required by law or administrative regulation to be conducting the business of the state.

(b) (1) Nothing in this section shall be construed to deprive any official or employee of the state from voting for the party or candidate of such person's choice or to deprive such person of the right to express such person's personal opinion concerning any political subject, party or candidate.

(2) Elected officials, state employees on leave or during those hours not required by law or administrative regulation to be conducting the business of the state, and persons duly qualified as candidates for public office are expressly excluded from this section.

(3) No rule or regulation which has been promulgated or shall be promulgated by any department, division, agency, or bureau of state government shall be more restrictive of the political activity of state employees on leave or during those hours not required by law or administrative regulation to be conducting the business of the state than those restrictions already set forth in this section.

(c) (1) Subsections (a) and (b) shall not apply to teachers.

(2) It is unlawful for any teacher employed by an LEA during those hours of the day when the LEA requires the teacher to be performing school duties to:

(A) Engage actively in a political campaign on behalf of any party, committee, organization, or agency;

(B) Engage in a campaign for a candidate for partisan or nonpartisan public office elected by the people;

(C) Attend political meetings or rallies;

(D) Use the teacher's employment to interfere with or affect the result of any regular or special primary election conducted within the state; or

(E) Perform political campaign duties or functions.

(3) Nothing in this subsection (c) shall be construed to deprive a teacher from voting for the party or candidate of the teacher's choice or to deprive the teacher of the right to express the teacher's personal opinion concerning any political subject, party, or candidate.

(4) A teacher on leave or during those hours in which the teacher is not required to be performing school duties is not subject to the restrictions in subdivision (c)(2). No policy or rule of an LEA shall be more restrictive of the political activity of a teacher on leave or during those hours in which the teacher is not required to be performing school duties than those restrictions set forth in this subsection (c).



§ 2-19-208. Penalty for violations by public officers and employees.

A violation of this part is a Class C misdemeanor.









Chapter 20 - Tennessee Voter Confidence Act

§ 2-20-101. Utilization of precinct-based optical scanners.

(a) A county election commission may utilize precinct-based optical scanners.

(b) As used in this chapter, unless the context otherwise requires:

(1) "Precinct-based optical scanner" means an optical ballot scanner that is located in the precinct and into which optical scan voter-verified paper ballots, marked either by hand by the voter or with the assistance of a device, are inserted to count the voter verified paper ballot;

(2) "Top race" means the presidential race, if the presidential race is on the ballot, or the governor's race, if the governor's race is on the ballot; and

(3) "Voter-verified paper ballot" means a permanent, individual paper ballot that is marked either manually by the voter or with the assistance of a device and verified by the voter as correctly reflecting the voter's intent, before the voter's vote is counted by the precinct-based optical scanner.

(c) It is the intent of the general assembly that any county election commission utilizing a precinct-based optical scanner pursuant to this chapter shall comply in all respects with this chapter and federal law.



§ 2-20-102. Voter with disabilities -- Privacy of ballot.

All voting systems shall meet the minimum federal law requirements with regard to enabling voters with disabilities to complete the voting process in a manner that maintains the privacy of the voter's ballot.



§ 2-20-103. Automatic mandatory audits of voter-verified paper ballots -- Random selection of precincts -- Security of ballots -- Certification of results.

(a) (1) Following each November general election any county election commission utilizing a precinct-based optical scanner shall, in accordance with this section, conduct automatic mandatory audits of the voter-verified paper ballots cast for the president of the United States in a presidential election and the governor in a gubernatorial election, hereafter referred to as the "top race." The county election commission shall prepare to conduct the audit in the following manner:

(A) Prior to each election, the county election commission shall first assure that each optical scan tabulator used to count absentee by-mail ballots, early voting ballots and election day ballots have been cleaned of debris by the manufacturer. The manufacturer shall provide the election commission with a certificate that attests to the cleaning of the tabulator prior to the election. The certificate of any optical scan tabulator used during the automatic audit shall be made available to the public prior to the use of the optical scan tabulator in the audit process;

(B) The county election commission shall randomly select at least one (1) precinct-based optical scan tabulator used to count ballots cast during early voting;

(C) (i) For counties having a population of less than three hundred thousand (300,000), according to the 2000 federal census or any subsequent federal census, the county election commission shall randomly select at least one (1) voting precinct in the county;

(ii) For counties having a population of three hundred thousand (300,000) or greater, according to the 2000 federal census or any subsequent federal census, the county election commission shall randomly select at least five (5) voting precincts in the county; and

(D) Before an optical scan tabulator may be used for the audit process, a printed tape of the election results must be generated and the electronic election results from the tabulator must be backed up onto a separate laptop. The optical scan tabulator must be cleared and reset. A zero tape from the optical scan tabulator must be printed before the tabulator may be used in the audit process.

(2) Immediately after the polls close and at a place open to the public, the county election commission shall randomly select the voting precinct or precincts, as appropriate, and shall select at least one (1) precinct-based optical scan tabulator used to count ballots during early voting to be used for the automatic mandatory audit and shall announce to the public the results of the random drawing. The random selection utilized by the county election commission shall ensure that all voting precincts in the county and all precinct-based optical scan tabulators used to count ballots cast during early voting have an equal chance of being selected.

(b) (1) After the unofficial election results, excluding provisional ballots, have been determined and made public, a county election commissioner from the majority party and a county election commissioner from the minority party shall have all absentee by-mail ballots, all ballots cast during the early voting period and all ballots cast on election day locked and sealed pursuant to § 2-6-311 until the county election commission convenes to conduct the audit. The county election commission shall also lock and secure each precinct-based optical scan tabulator used in the election process until the county election commission convenes to conduct the audit.

(2) Before one o'clock p.m. (1:00 p.m.) local time on the day following election day the automatic audit shall be conducted in the following manner:

(A) At a time and place open to the public, the county election commission shall identify those ballot boxes containing the absentee by-mail ballots cast in the randomly selected voting precinct or precincts and identify those ballot boxes containing the election day ballots cast in the randomly selected voting precinct or precincts. The election commission must include in the audit only those absentee by-mail ballots which were counted by an optical scan tabulator rather than by hand. A county election commissioner from the majority party and a county election commissioner from the minority party, personally holding the keys to such ballot box or boxes, shall unlock the ballot box or boxes;

(B) The election commission shall identify and remove from the respective ballot box or boxes each ballot cast in the absentee by-mail voting process in the selected precincts which were counted by an optical scan tabulator and each ballot cast on election day in the selected precinct or precincts;

(C) (i) In auditing the precinct-based optical scan tabulator which had been used to originally count the early voting voter-verified paper ballots, the county election commission shall remove the early voting ballots contained in the ballot box of the optical scan tabulator and shall verify the accuracy of the unofficial election results by inserting such early voting ballots into the randomly selected optical scan tabulator. The county election commission shall compare the results of the top race obtained during the automatic audit of such optical scan tabulator with the unofficial election results of the top race. The election commission shall publicly announce the results;

(ii) In auditing the absentee by-mail ballots which were counted by an optical scan tabulator, the county election commission shall take the absentee by-mail ballots from the randomly selected voting precinct or precincts and shall verify the accuracy of the unofficial election results by inserting the subject absentee by-mail in a different precinct-based optical scan tabulator than that used to originally count the absentee ballots;

(iii) In auditing the election day ballots, the county election commission shall take the election day ballots from the randomly selected voting precinct or precincts and shall verify the accuracy of the unofficial election results by inserting the subject election day ballots in a different precinct-based optical scan tabulator than that used to originally count the election day ballots;

(iv) To judge the accuracy of the unofficial election results, the county election commission shall compare the results of the top race obtained during the automatic audit with the unofficial election results of the top race obtained on election night. The election commission shall publicly announce the results;

(D) (i) If as a result of the automatic audit the county election commission finds that there is a variance of less than one percent (1%) between the unofficial election results of the top race and the automatic audit, no hand count audit shall be required and the county election commission shall certify the election results as originally determined;

(ii) If as a result of the automatic audit, the county election commission finds that there is a variance of more than one percent (1%) between the unofficial election results of the top race and the automatic audit, the county election commission shall randomly select at least three percent (3%) of the voting precincts in the county. The county election commission may include the voting precincts previously audited. The county election commission must identify the ballot box or boxes from the subject voting precincts, obtain the ballots out of those ballot boxes and then insert such ballots into a different optical scan tabulator than that used to originally count the ballots. In addition, the county election commission may conduct a manual hand count of the same ballots subjected to the automatic audit described in this subdivision (b)(2)(D)(ii). The automatic audit or the manual hand count audit, if one is conducted, shall be of the top race on the ballot in such voting precincts used in the expanded audit. The county election commission shall publicly announce the results of the automatic audit and the manual hand count if a manual hand count is conducted;

(iii) The results of any difference between precinct-based optical scan tabulations or the hand count audit shall be available for use in any election contest filed pursuant to chapter 17 of this title.



§ 2-20-104. Electronic voting systems -- Rules and regulations -- Testing of equipment.

(a) (1) All new precinct-based optical scanners purchased or leased pursuant to this chapter:

(A) Shall be certified pursuant to § 2-9-110 and shall have been certified by the election assistance commission as having met the applicable voluntary voting systems guidelines. In addition, the precinct-based optical scanners shall be tested to ensure the scanners operate in accordance with the guidelines; and

(B) Shall, with all relevant documentation, be made available by their vendors, at the request of the state election commission or the secretary of state for review by an independent expert, selected by the state election commission or the secretary of state, to ensure the functionality and security of its systems.

(2) The state coordinator of elections shall enact necessary rules and regulations to require that all required tests are properly conducted on the precinct-based optical scanners as well as requiring a sufficient review be conducted of the precinct-based optical scanners and the relevant documentation to ensure compliance with this subsection (a).

(b) Prior to each election, all precinct-based optical scanners purchased, leased or used by any county election commission pursuant to this chapter shall be subject to acceptance testing by the commission in accordance with rules and regulations promulgated by the state coordinator of elections.

(c) With respect to precinct-based optical scanners purchased or leased pursuant to this chapter, vendors shall provide access to all information required by law, rule or regulation, which shall be placed in escrow with an agent designated by the secretary of state.

(d) No precinct-based optical scanners used in an election in this state shall have any capability, enabled or disabled, for wireless communication of any sort.



§ 2-20-105. Duties and powers of coordinator of elections.

(a) At the request of a county election commission, the state coordinator of elections shall provide to the commission necessary assistance and guidance in the selection of a precinct-based optical scanner pursuant to the requirements of this chapter. To the extent federal funding through the Help America Vote Act (HAVA), compiled generally in 42 U.S.C. §§ 15301 et seq., remains available for the cost of purchasing or leasing any new precinct-based optical scanners, the coordinator shall provide financial assistance for purchasing or leasing such machines.

(b) (1) The coordinator of elections shall provide a list of authorized printers for any county election commission to utilize for the printing of ballots required pursuant to this chapter.

(2) The coordinator of elections is authorized to explore the feasibility of utilizing ballot-on-demand technology.



§ 2-20-106. Voting system preference.

Every effort shall be made to purchase United States manufactured precinct-based optical scanner voting systems.









Title 3 - Legislature

Chapter 1 - General Assembly

Part 1 - General Provisions

§ 3-1-101. Composition.

The general assembly shall consist of a senate composed of thirty-three (33) members and a house of representatives composed of ninety-nine (99) members, to be apportioned among the qualified voters of the several counties and districts as provided in §§ 3-1-102 and 3-1-103.



§ 3-1-102. Composition of state senatorial districts.

(a) Senators elected to the One Hundred Seventh General Assembly shall, until the next general election for senators, represent their respective districts as constituted prior to February 9, 2012. Nothing in this section shall be construed as depriving any member of the senate of the One Hundred Seventh General Assembly of such member's office, or as affecting or modifying the constitutional requirement of staggered senatorial terms, or as affecting or modifying any other provisions of article II, § 3 of the Constitution of Tennessee. At the November 2012 general election, and thereafter until changed by law, senators shall be elected to represent the districts as constituted and provided by this section. On the date of such November 2012 general election and thereafter until changed by law, senators shall represent the districts as constituted and provided by this section. If an election is required prior to the general election in November 2012, to fill a vacancy in accordance with article II, § 15(a) of the Constitution of Tennessee, then the election to fill the vacancy shall be held in the district as constituted and provided prior to February 9, 2012.

(b) (1) All census descriptions, counties, voting districts (VTDs), whether designated as precincts, wards, council districts, or otherwise, tracts, blocks, census delineations, census district lines and other census designations are those established for or by the United States department of commerce, bureau of the census, for taking the 2010 federal decennial census in Tennessee as contained in the automated geographic database, known as the TIGER (topologically integrated geographic encoding and referencing) system.

(2) As provided in subsection (d), each district is described county by county in alphabetical order and, if a county is split, by the portion of such split county. Split counties are described by VTDs and, if further divided, by census blocks.

(c) Any reapportionment of county legislative bodies shall not affect these legislative districts.

(d) Until the next enumeration of qualified voters and apportionment of senators, the state senatorial districts shall be composed as follows:

(1) District 01:

Cocke County

Greene County

Hamblen County

Sevier County

VTD: 1-1 Caton's Chapel

VTD: 11-2 Pittman Center City Hall

VTD: 1-2 Jones Cove

VTD: 3-1 New Center

Blocks (080602): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1106 2027 3006 3008 3012 4059 4060 4073 4074 4075 4076 4077 4078 4079 4080 4081 4082 4083 4084 4085 4086 4087 4088 4089 4090 4091 4092 4093 4094 4095 4096 4097 4099 4101

VTD: 7-1 Voting Machine Warehouse

Blocks (080602): 4002 4003 4006 4033 4038 4040 4041 4042 4043 4045 4046 4047 4048 4049 4050 4051 4053 4054 4055 4056 4057 4058 4069 4070 4071 4100

VTD: 7-2 Catlettsburg

Blocks (080102): 3073 3074 3092 3093

Blocks (080602): 4000 4001 4004 4005 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4025 4027 4028 4030 4031 4032 4034 4035 4036 4037 4039 4044 4052 4061 4064 4065 4066 4098

VTD: 8-1 Kodak

VTD: 8-2 Underwood;

(2) District 02:

Blount County

Sevier County

VTD: 10-1 Boyd's Creek Elementary School

VTD: 10-2 DuPont Community Center

VTD: 10-3 Adult H.S. (Whites)

VTD: 11-1 Gatlinburg Amer. Legion

VTD: 2-1 Waldens Creek

VTD: 2-2 Wearwood School

VTD: 3-1 New Center

Blocks (080602): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2028 2029 2030 2031 2032 2034 2035 2039 2040 2041 2043 2044 3007 3009 3010 3011 3013 3014 3015 3016 3017 3050

Blocks (080700): 1055 1056 1057

VTD: 3-2 Vocational Ctr. Harrisbg.

VTD: 4-1 Pigeon Forge City Hall

VTD: 5-1 Sevierville Middle School

VTD: 5-2 Senior Citizens Bldg.

VTD: 6-1 Seymour Intmdte. School

VTD: 7-1 Voting Machine Warehouse

Blocks (080400): 1071 1072 1073 1074 1076 1077 1078 1079 1080 1081 1082 1135 1142

Blocks (080500): 3009 3010 3011 3013 3014 3015 3016 3017 3018 3019 3020 3021 3029 3031 3035 3036 3039 3043 3044 3045 3046 3082 3083

Blocks (080601): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1012 1013 1014 1015 1016 1017 1018 1019 1030 1031 1032 1035 1036 1038 1039 1040 1041 1046 1047 1048 1056 1057 2099 2100 2101 2102 2105 2106 2107 2108 2109 2110 2111 2112 2113 2114 2115 2116 2117 2118 2119 2120 2121 2122 2123 2124 2125 2126 2130 2131 2132 2133 2134 2135 2138 2139 2140 2141 2142 2143 2144 2145 2148 2149 2150 2152 2153 2154 2155 2156

Blocks (080602): 3037 3047 3048

VTD: 7-2 Catlettsburg

Blocks (080102): 1052 1059 1060 1061 1062 1063 1064 1066 1067 1068 1069 1070 1071 1072 1074 1075 1076 1077 1078 1079 1080 1081 3046 3051 3078 3079 3080 3081 3082 3083 3084 3085 3086 3087 3088 3089 3090 3091

Blocks (080400): 1000 1001 1002 1008 1019 1020 1021 1022 1023 1024 1025 1026 1028 1029 1030 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1075 1083 1138 1139 1140 1141

Blocks (080500): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3012

Blocks (080601): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2086 2087 2088 2089 2090 2091 2092 2093 2094 2095 2096 2097 2098 2103 2104 2127 2128 2129 2136 2137 2146 2147 2151 2157 2158

Blocks (080602): 4024 4026 4029 4062 4063 4067 4068 4072

VTD: 9-1 Seymour Primary School;

(3) District 03:

Carter County

VTD: Central

VTD: Court House

VTD: Eastside

VTD: Elk Mills

VTD: Gap Creek

VTD: Hampton

VTD: Happy Valley

VTD: Harold McCormick

VTD: High School

VTD: Little Milligan

VTD: Range

Blocks (071100): 1069 1071 1072 1079 1088

Blocks (071200): 2060 2061 2062 2063

VTD: Roan Mountain

VTD: Siam

VTD: Tiger Valley

VTD: Valley Forge

VTD: Watauga

Blocks (071100): 1070

VTD: Westside

Unicoi County

Washington County;

(4) District 04:

Carter County

VTD: Hunter

VTD: Keenburg

VTD: Midway

VTD: Range

Blocks (071100): 1012 1016 1019 1024 1073 1074

Blocks (071200): 2041 2042 2043 2048 2049 2050 2064 2065 2075 2076

VTD: Unaka

VTD: Watauga

Blocks (071000): 1000 1001 1005

Blocks (071100): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1014 1015 1017 1018 1020 1021 1022 1023 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1080 1081 1082 1083 1085 1086 1087

Blocks (071200): 1007 1016

Johnson County

Sullivan County;

(5) District 05:

Anderson County

Knox County

VTD: 18 Lincoln Park

VTD: 19 S.O.A.R. Youth Ministries

VTD: 20 Beaumont

VTD: 37 Inskip Elementary

VTD: 38 Inskip Elementary

VTD: 39 Inskip Recreation Center

VTD: 56 Heiskell

VTD: 57 Hills

VTD: 58 Pedigo

Blocks (006205): 2000 2001 2002

Blocks (006301): 1039 1040 1041 1042 1057 1058 1060 1062 1063 1064

VTD: 62 Hardin Valley

VTD: 62W Hardin Valley West

VTD: 63N Karns North

VTD: 64 Solway

VTD: 72E Boys and Girls Club

VTD: 72M Boys and Girls Club

VTD: 72W Boys and Girls Club

VTD: 73 Powell

Loudon County;

(6) District 06:

Knox County

VTD: 12 Eastport

VTD: 13 Fair Garden

VTD: 14E Austin-East

VTD: 14M Walter P. Taylor Center

VTD: 15 John T. O'Connor Center

VTD: 24N Pellissippi State Tech

VTD: 24Q Sequoyah Hills

VTD: 25 South Knox Community Center

VTD: 26 Dogwood

VTD: 27 South Knox Optimist Club

VTD: 28 South-Doyle Middle

VTD: 29 Anderson

VTD: 30 Sarah Moore Greene

VTD: 31 Chilhowee

VTD: 32 Spring Hill

VTD: 48 Pond Gap

VTD: 49 Bearden Elementary

VTD: 50S West High

VTD: 51 Deane Hill Recreation Center

VTD: 60 Fort Sumpter

VTD: 61 Halls

VTD: 65 Concord

VTD: 69N A.L. Lotts

VTD: 69S Bluegrass

VTD: 71 Rocky Hill

VTD: 74 Shannondale

VTD: 75 Huffs

VTD: 76 Sunnyview

VTD: 77 Ramsey

VTD: 78 Riverdale

VTD: 79 Dora Kennedy

VTD: 80 Corryton

VTD: 81 Gibbs

VTD: 82 Ellistown

VTD: 84 Ritta

VTD: 85 Skaggston

VTD: 86 Carter

VTD: 87 Thorngrove

VTD: 88 Kings

VTD: 89 Mt.Olive

VTD: 90 Bonny Kate

VTD: 91 Vestal

VTD: 92 Gap Creek

VTD: 93 Hopewell;

(7) District 07:

Knox County

VTD: 06 Green School

VTD: 09 Moses Center

VTD: 10N Fort Sanders

VTD: 10S Stokley Athletics Center

VTD: 11 Central United Methodist Church

VTD: 16N North Knox Recreation Center

VTD: 16S Belle Morris

VTD: 17 Christenberry

VTD: 23N Bible Church of God

VTD: 23S Westview

VTD: 33 Richard Yoakley

VTD: 34 Fountain City Library

VTD: 35 Shannondale

VTD: 36 Gresham

VTD: 40 Norwood Elementary

VTD: 41 Norwood Library

VTD: 42 Pleasant Ridge

VTD: 43 West Haven

VTD: 44 Ridgedale

VTD: 45 Bearden Middle

VTD: 46 West Hills

VTD: 47 Bearden High

VTD: 50N West High

VTD: 55 Lonas

VTD: 58 Pedigo

Blocks (006205): 1006 1007 1008 1009 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014

Blocks (006206): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1013 1020 1022 1023 1024 2000 2001 2002 2003 2004 2005 2006

Blocks (006301): 1059 1065 1066 1067

VTD: 59 Brickey

VTD: 63 Karns

VTD: 65N Concord North

VTD: 66N Farragut I

VTD: 66S Farragut II

VTD: 67 North Cedar Bluff

VTD: 68 South Cedar Bluff

VTD: 68E East Cedar Bluff

VTD: 70 Ball Camp;

(8) District 08:

Claiborne County

Grainger County

Hancock County

Hawkins County

Jefferson County

Union County;

(9) District 09:

Bradley County

VTD: 102-1 Prospect

VTD: 103-1 Hopewell

VTD: 201-1 E.L. Ross

VTD: 301-1 Lee University

VTD: 302-1 Senior Center

VTD: 501-1 T.C. Bower

VTD: 502-1 Community Serv

VTD: 701 Stuart

VTD: 702 Cleveland High

McMinn County

Meigs County

Monroe County

Polk County;

(10) District 10:

Bradley County

VTD: 101-1 McDonald

VTD: 202-1 Charleston

VTD: 401 Oak Grove

VTD: 402 Michigan Avenue

VTD: 601-1 Valley View

VTD: 602-1 Blue Spring

VTD: 603-1 Waterville

VTD: 604-1 Black Fox

Hamilton County

VTD: 002 Alton Park

VTD: 003 Amnicola

VTD: 004 Avondale

VTD: 006 Brainerd

VTD: 007 Brainerd Hills

VTD: 008 Bushtown

VTD: 009 Cedar Hill

VTD: 011 Clifton Hills 1

VTD: 012 Concord 1

VTD: 013 Courthouse

VTD: 014 Dalewood

VTD: 015 Downtown

VTD: 017 East Brainerd 1

VTD: 018 East Chattanooga 1

VTD: 019 East Lake

VTD: 020 East Side 1

VTD: 021 Eastdale 1

VTD: 023 Glenwood

VTD: 024 Highland Park

VTD: 026 Howard

VTD: 031 Missionary Ridge

VTD: 032 Moccasin Bend

VTD: 035 North Chattanooga 1

VTD: 040 Piney Woods

VTD: 041 Ridgedale

VTD: 042 Riverview

VTD: 043 St Elmo 1

VTD: 044 Stuart Heights 1

VTD: 045 Sunnyside

VTD: 048 Lookout Valley 1

VTD: 049 Woodmore

VTD: 050 Apison 1

VTD: 053 East Ridge 1

VTD: 054 East Ridge 2

VTD: 055 East Ridge 3

VTD: 056 East Ridge 4

VTD: 057 East Ridge 5

VTD: 061 Ridgeside

VTD: 064 Westview 1

VTD: 072 Lookout Mountain 1

VTD: 076 Red Bank 1

VTD: 091 Westview 2

VTD: 092 Lookout Valley 2

VTD: 094 Eastgate 1

VTD: 095 Eastgate 2

VTD: 096 Westview 3

VTD: 104 East Brainerd 2

VTD: 111 Lookout Valley 3*

VTD: 117 Mountain Creek 4

VTD: 118 Apison 2

VTD: 121 Lookout Mountain 2

VTD: 125 Red Bank 4

VTD: 131 Eastdale 2

VTD: 132 East Side 2

VTD: 133 Clifton Hills 2

VTD: 137 St. Elmo 2

VTD: 138 St. Elmo 3

VTD: 139 North Chattanooga 2

VTD: 141 Concord 3

VTD: 160 St Elmo 4

VTD: 161 Lookout Valley 4;

(11) District 11:

Hamilton County

VTD: 001 Airport 1

VTD: 005 Bonny Oaks

VTD: 016 DuPont

VTD: 025 Hixon 1

VTD: 027 Kingsport

VTD: 028 Lake Hills

VTD: 029 Lupton City

VTD: 033 Mountain Creek 1

VTD: 034 Murray Hills

VTD: 036 Northgate

VTD: 037 Northwoods 1

VTD: 038 Northwoods 2

VTD: 046 Tyner 1

VTD: 051 Birchwood

VTD: 052 Collegedale 1

VTD: 058 Harrison 1

VTD: 059 Meadowview

VTD: 060 Ooltewah 1

VTD: 062 Snowhill

VTD: 063 Summit

VTD: 065 Bakewell

VTD: 066 Dallas

VTD: 067 Fairmount

VTD: 068 Falling Water 1

VTD: 069 Flat Top Mountain

VTD: 070 Ganns

VTD: 071 Lakesite

VTD: 073 Middle Valley

VTD: 074 Mowbray

VTD: 075 Pleasant Grove 1

VTD: 077 Red Bank 2

VTD: 078 Red Bank 3

VTD: 080 Sale Creek

VTD: 081 Signal Mountain East

VTD: 082 Signal Mountain West

VTD: 083 Soddy Daisy 1

VTD: 084 Soddy Daisy 2

VTD: 085 Valdeau

VTD: 086 Walden

VTD: 088 Hixson 2

VTD: 089 Ooltewah 2

VTD: 090 Harrison 2

VTD: 093 Concord 2

VTD: 097 Tyner 2

VTD: 098 Harrison 3

VTD: 101 Hixson 3

VTD: 102 Northwoods 5

VTD: 103 Pleasant Grove 2

VTD: 106 Mountain Creek 2

VTD: 109 Falling Water 2

VTD: 112 Airport 2

VTD: 119 Northwoods 3

VTD: 122 Collegedale 2

VTD: 127 Red Bank 6

VTD: 130 Tyner 4

VTD: 140 Harrison 4

VTD: 143 Ooltewah 3*

VTD: 144 Soddy Daisy 3

VTD: 144 Stuart Heights 2

VTD: 148 Soddy Daisy 4

VTD: 154 Airport 4

VTD: 162 Northwoods 4*

VTD: 164 Hixson 4*

VTD: 165 Soddy Daisy 5*

VTD: 166 Summit 2;

(12) District 12:

Campbell County

Fentress County

Morgan County

Pickett County

Rhea County

Roane County

Scott County;

(13) District 13:

Rutherford County

VTD: 01-1 LaVergne City Hall

VTD: 01-2 Roy Waldron School

VTD: 02-2 Walter Hill School

Blocks (040501): 1000 1001 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 3026 3035 3036 3039 3040 3041 3042 3043 3044 3045 3046

Blocks (040502): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1019 1020 1021 1023 1026 2009 2010 2011 2012

Blocks (041000): 1038 1041 1059

Blocks (041101): 3022 3023 3025 3026 3027 3067

VTD: 03-1 Leana Community Center

Blocks (040901): 2004 2030 2031 2052 2053 2054 2059

Blocks (041000): 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1044 1045 1046 1051 1053 1054 1055 1056 2000 2001 2002 2003 2004 2005 2006 2020 2021 2022 2023 2028 2029 3000 3001 3002 3007 3008 3009 3010 3011 3012 3014 3015 3016 3017 3018 3019 3027 3029 3030 3033 4000 4001 4002 4003 4007 4008 4013 4014 4015 4016 4017 4019 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036

VTD: 03-2 Nissan Activity Center

VTD: 03-3 Wilson Elementary School

Blocks (040403): 4000 4001 4002 4003 4004 4011 4012 4013 4014 4036 4037 4040 4044 4045

Blocks (040501): 1006 1007 1008 1009 1010 1011 1012 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3027 3028 3029 3030 3031 3032 3033 3034 3037 3038 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036

Blocks (042200): 3000 3001 3004 3021 3029

VTD: 03-4 Florence Baptist Church

VTD: 05-1 First Baptist Church of LaVergne

VTD: 07-1 Blackman Elementary School

VTD: 07-3 Middle TN Electric Membership Corp

VTD: 08-1 Blackman United Methodist Church

VTD: 08-2 Eagleville Community Center

VTD: 08-3 Lebanon Camp Church

VTD: 08-4 Rockvale Community Center

VTD: 09-1 Stewart Creek Elementary

VTD: 09-2 Giles Creek Baptist Church

VTD: 10-1 Cedar Grove Elementary

VTD: 10-2 Stewartsboro School

VTD: 10-3 Rock Springs School III

VTD: 11-1 Smyrna Middle School

VTD: 12-1 Tennessee Rehab Center

VTD: 13-1 Bellwood School

VTD: 13-2 World Outreach Church

VTD: 14-2 Siegal Elementary School

Blocks (041000): 1039 1040 1042 1043 1047 1048

Blocks (041301): 2000 2001 2002 2003 2013 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017

VTD: 16-1 Central Middle School

VTD: 16-2 Mitchell Neilson Elementary

VTD: 17-1 North Blvd Church of Christ

VTD: 18-1 Patterson Park

Blocks (041600): 3045 3046 3052 3053 3054 3055 3056 3057 3058 4020 4021 4022 4023 4024 4026 4027

Blocks (041800): 3039 3040 3041 3042 3043 3048 3050 3053 3054 3055 3057

Blocks (041900): 1000 1001 1002 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 3000 3001 3002 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022

Blocks (042000): 1004 1018 2000 2003 2004 2007 2008 2009 2012

Blocks (042100): 1019 1020 1021 1022 1023 1024 1025 1027 1030 1031 1032 1033 1034

VTD: 19-1 Mitchell Neilson Primary

VTD: 19-2 Seigel Middle School

VTD: 19-3 Lane Agri-Park

VTD: 20-1 Creekmont General Baptist Church

VTD: 20-2 Blackman Middle School;

(14) District 14:

Bedford County

Lincoln County

Marshall County

Moore County

Rutherford County

VTD: 02-1 Lascassas School

VTD: 02-2 Walter Hill School

Blocks (040501): 1002 1003 1004 1013 1014 1016 1018 1019

Blocks (040502): 1018 1022 1024 1025 2019 2020 2021 2022 2023 2024

Blocks (041000): 1000

Blocks (041101): 1035 1036 1038 1041 1042 1043 1044 1054 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2013 2014 2015 2016 2020 2026 2027 2034 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3014 3016 3017 3018 3019 3020 3021 3024 3028 3029 3030 3031 3032 3033 3037 3039 3040 3041 3042 3043 3048 3053 3054 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3066 3068 4009 4010 4011 4012 4013 4014 4025

VTD: 02-3 Milton Fire Hall

VTD: 03-1 Leana Community Center

Blocks (041000): 1033 1034 1035 1036 1037 4018

VTD: 03-3 Wilson Elementary School

Blocks (040501): 1005 1015 1017 1020

VTD: 04-1 Advent Lutheran Church

VTD: 04-2 Bud's Tire Shop

VTD: 04-3 Kittrell School IV

VTD: 04-4 Oakland High School

VTD: 06-1 Buchanan School

VTD: 06-2 Christiana Middle School

VTD: 06-3 Kittrell School VI

VTD: 07-2 Riverdale High School

VTD: 14-1 Northfield Elementary School

VTD: 14-2 Siegal Elementary School

Blocks (041101): 2011 2012 2017 2018 2019 2021 2022 2023 2024 2025 2028 2031 2033 2035 3015 3034 3035 3036 3038 3052

VTD: 15-1 Kingwood Church of Christ

VTD: 18-1 Patterson Park

Blocks (042000): 3024

VTD: 18-2 Mid TN Realtors Association Bldg

VTD: 18-3 Wilderness Station III

VTD: 21-1 Hobgood School;

(15) District 15:

Bledsoe County

Cumberland County

Jackson County

Overton County

Putnam County

White County;

(16) District 16:

Coffee County

Franklin County

Grundy County

Marion County

Sequatchie County

Van Buren County

Warren County;

(17) District 17:

Cannon County

Clay County

DeKalb County

Macon County

Smith County

Wilson County;

(18) District 18:

Davidson County

VTD: 11-3 Andrew Jackson School

Blocks (010502): 3040 3041 3045 3046

Blocks (015401): 1000 1003 1004 1005 1006 1013 1014 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2017 2018 2019 2020 2021 2022 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039

VTD: 11-4 DuPont-Tyler Middle School

VTD: 12-1 Hermitage Presby Church

VTD: 12-2 Ruby Major Elementary

VTD: 12-3 Dupont-Tyler Middle School

VTD: 12-4 Central Pike Church of Christ

VTD: 33-1 Eagle Christian Church

Sumner County

Trousdale County;

(19) District 19:

Davidson County

VTD: 01-3 Temple Baptist Church

VTD: 01-5 Bordeaux Library

VTD: 01-6 Cathedral of Praise

VTD: 02-1 Haynes Middle School

VTD: 02-2 White's Creek Pk Fire Hall #25

VTD: 02-3 Hillhurst Baptist Church

VTD: 02-4 Hillhurst Baptist Church

VTD: 02-5 Looby Comm Ctr

VTD: 02-6 Northwest YMCA

VTD: 03-4 Alex Green School

VTD: 03-5 Bellshire Elem. School

VTD: 03-6 Old Brick Church School

VTD: 03-7 New Brick Church Middle School

VTD: 03-8 Davidson Academy

VTD: 04-1 Madison Station Senior Ctr

VTD: 04-3 Windland Retirement Center

VTD: 05-1 Kipp Academy

VTD: 05-2 Cleveland St. Park Comm Ctr

VTD: 05-3 Eastland Baptist Church

VTD: 05-4 McFerrin Park Comm. Ctr.

VTD: 05-5 Ross Elementary School

VTD: 06-1 Martha O'Bryan Center

VTD: 06-3 East Park Comm. Center

VTD: 06-5 Cora Howe Elem School

VTD: 07-3 Memorial Lutheran Church

VTD: 08-1 Tom Joy School

VTD: 08-2 Gra-Mar School

VTD: 10-5 Parkway Baptist Church

VTD: 13-2 Glengarry School

VTD: 15-5 Vultee Church of Christ

VTD: 16-2 Polk Ave Firehall #12

VTD: 16-3 Vultee Church of Christ

VTD: 16-4 Woodbine Cumberland Pres. Church

Blocks (017200): 2015 2016 2017 2023 2024 2025 2026 2027 2028 2029 2030 2039 2040 2041

Blocks (017300): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3015 3016

VTD: 17-1 Napier Comm. Ctr

VTD: 17-2 Trevecca Towers

VTD: 17-3 Johnson Middle School

VTD: 17-8 Napier School

VTD: 17-9 Edgehill Library

VTD: 19-1 Buena Vista Elementary School

VTD: 19-2 15th Ave Baptist Church

VTD: 19-3 Watkins Park Comm Ctr

VTD: 19-4 Kayne Av Baptist Church

VTD: 19-5 Murrell School

VTD: 20-2 Union Hall 737

VTD: 21-1 Hadley Park Community Center

VTD: 21-2 Nashville Big Picture High School

VTD: 21-3 Pearl-Cohn High School

VTD: 21-6 McGruder Center

VTD: 24-4 Park Ave School

VTD: 26-1 Paragon Mills School

VTD: 28-1 Una Baptist Church

VTD: 28-3 Una Baptist Church

Blocks (015613): 4000 4007 4010

VTD: 28-4 Antioch Church of Christ

VTD: 28-5 Apollo Middle School

VTD: 29-1 Priest Lake Presbyterian

VTD: 29-2 Lakeview School

VTD: 29-3 Hamilton UMC

VTD: 30-2 Haywood Hills Baptist

VTD: 32-5 Antioch Middle School

VTD: 33-3 Southeast Library

VTD: 33-4 Hickory Hollow Baptist

VTD: 6-4 Main Library;

(20) District 20:

Davidson County

VTD: 01-1 1st Baptist Church of Joelton

VTD: 01-2 Greenville UMC

VTD: 01-4 Scottsboro Comm. Ctr.

VTD: 03-1 Union Hill 1st Baptist Church

VTD: 03-2 Joelton Elem School

VTD: 09-1 Madison Park Comm. Ctr

VTD: 09-3 Neely's Bend Middle School

VTD: 10-1 Luton's UMC

VTD: 10-2 Walker Creek UMC

VTD: 10-3 Goodlettsville Comm. Ctr.

VTD: 10-4 First Baptist Church of Goodlettsville

VTD: 10-6 Gateway School

VTD: 11-1 Old Hickory Comm. Ctr.

VTD: 11-2 Lakewood City Hall

VTD: 11-3 Andrew Jackson School

Blocks (010502): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3042 3043 3044 3047 3048 3049

Blocks (015401): 1001 1007 2016

VTD: 14-1 Hermitage Hills Baptist

VTD: 14-2 Hermitage School

VTD: 14-3 TN School for the Blind

VTD: 14-5 Hickman School

VTD: 15-1 Two Rivers School

VTD: 15-2 Donelson Heights UMC

VTD: 15-3 Donelson Presbyterian Church

VTD: 16-4 Woodbine Cumberland Pres. Church

Blocks (980200): 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1051 1055 1059 1060 1061

VTD: 17-5 Berry Hill City Hall

VTD: 22-1 Bellevue Comm Ctr

VTD: 22-2 Bellevue Church of Christ

VTD: 22-3 Bellevue Middle School

VTD: 22-4 Bellevue UMC

VTD: 23-1 Brook Hollow Baptist

Blocks (018102): 1003 1004 1006 1007 1008 1009 1010 1011 1012 1013 3001 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037

Blocks (018201): 1001 1003 1004 1005 1006 1007 1008 1009 1010 1012 1013 1014 1015 1016 1017 2000 2001 2002 2003 2004 2008 2010 2011 2012 2013 2014 2015 2016 2017 2018 3000 3001 3002 3005 3007

Blocks (018203): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2015 2016

Blocks (018301): 3010 3011

VTD: 23-2 West Meade School

VTD: 23-3 Jewish Community Ctr

VTD: 23-4 Belle Meade City Hall

VTD: 24-3 Westminister Presbyterian Church

VTD: 24-6 West End Middle School

VTD: 25-1 West End Middle School

VTD: 25-2 Boy Scouts of America

VTD: 25-5 Hillsboro High School

VTD: 25-6 YWCA

Blocks (017701): 2001 2002 2003 2006 2007 2008 2009 2012 2013 2014 2015 2016 2017

Blocks (017702): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018

VTD: 26-4 Crievewood Baptist Church

VTD: 26-5 Ellington Agricultural Center

VTD: 27-2 Ellington Agricultural Center

VTD: 27-3 McMurray Middle School

VTD: 27-4 Christ Church

VTD: 31-1 Woodson Chapel Church of Christ

VTD: 31-2 Woodson Chapel Church of Christ

VTD: 31-4 Granbery Elementary School

VTD: 34-1 Calvary UMC

VTD: 34-10 Forest Hills Baptist

VTD: 34-2 Hillsboro Presbyterian Church

VTD: 34-3 Percy Priest School

VTD: 34-4 John Trotwood Moore School

VTD: 34-5 Brentwood Hills Church of Christ

VTD: 34-8 Glendale UMC

VTD: 35-1 Gower School

VTD: 35-2 South Harpeth Church of Christ

VTD: 35-3 Harpeth Valley School

VTD: 35-4 Bellevue UMC

VTD: 35-5 Jewish Comm. Ctr.;

(21) District 21:

Davidson County

VTD: 04-2 Madison Library

VTD: 04-4 Windland Retirement Center

VTD: 06-2 Shelby Comm. Ctr.

VTD: 07-1 Stratford High School

VTD: 07-2 Dalewood UMC

VTD: 07-4 Cornelia Fort Air Park

VTD: 07-5 Aldergate UMC

VTD: 08-3 Brush Hill Cumberland Pres.

VTD: 08-4 Dalewood Baptist Church

VTD: 09-2 Madison Firehall

VTD: 13-1 Glencliff Presbyterian Church

VTD: 13-3 Vultee Firehall

VTD: 13-4 Whitworth Baptist Christ Church

VTD: 15-4 Margaret Allen School

VTD: 15-7 Margaret Allen School

VTD: 16-4 Woodbine Cumberland Pres. Church

Blocks (017200): 2032 2038 2042 2043 2050

VTD: 16-5 Woodbine Baptist Church

VTD: 16-6 Glencliff High School

VTD: 17-10 Sevier Park Comm Ctr

VTD: 17-4 Sevier Park Comm. Center

VTD: 17-6 Berry Headstart

VTD: 17-7 Knowles Senior Center

VTD: 18-1 Eakin Elementary

VTD: 18-2 Eakin Elementary

VTD: 18-3 Eakin Elementary

VTD: 18-6 Belmont University (Curb Event Center)

VTD: 18-7 Belmont Heights Baptist Church

VTD: 20-3 Union Hall 737

VTD: 20-4 Charlotte Park School

VTD: 21-4 Centennial Park Art Ctr.

VTD: 21-5 Centennial Park Art Ctr.

VTD: 23-1 Brook Hollow Baptist

Blocks (018102): 3000 3002

VTD: 24-1 Sylvan Park School

VTD: 24-2 TN Technology Center at Nashville

VTD: 24-5 McCabe Park Comm Ctr

VTD: 25-4 Granny White Church of Christ

VTD: 25-6 YWCA

Blocks (017702): 2002 2011 2020 3000 3001 3002 3003 3004 3005 3006

Blocks (017800): 2013 2014 2015 2018 2019 2020 2021 2022 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009

VTD: 26-3 Norman Binkley School

VTD: 27-1 Church of the Holy Spirit

VTD: 28-3 Una Baptist Church

Blocks (015613): 4001

VTD: 29-4 Smith Springs Church of Christ

VTD: 30-1 Haywood School

VTD: 30-3 Grace Cole School

VTD: 30-4 Tusculum Hills Baptist Church

VTD: 31-3 Oasis Worship Centre

VTD: 32-1 Antioch UMC

VTD: 32-2 Bell Road Baptist

VTD: 32-3 Cane Ridge Comm. Ctr.

VTD: 32-4 Spirit of Life Church

VTD: 33-2 New Antioch High School

VTD: 34-9 Church of the Redeemer;

(22) District 22:

Houston County

Montgomery County

Stewart County;

(23) District 23:

Williamson County;

(24) District 24:

Benton County

Carroll County

Gibson County

Henry County

Obion County

Weakley County;

(25) District 25:

Cheatham County

Dickson County

Hickman County

Humphreys County

Robertson County;

(26) District 26:

Chester County

Decatur County

Fayette County

Hardeman County

Hardin County

Haywood County

Henderson County

McNairy County;

(27) District 27:

Crockett County

Dyer County

Lake County

Lauderdale County

Madison County;

(28) District 28:

Giles County

Lawrence County

Lewis County

Maury County

Perry County

Wayne County;

(29) District 29:

Shelby County

VTD: Locke

VTD: Lucy 1

VTD: Lucy 2

VTD: Lucy 3

VTD: McConnell's

VTD: Memphis 01

VTD: Memphis 02

VTD: Memphis 12

VTD: Memphis 15

VTD: Memphis 16-1

VTD: Memphis 17

VTD: Memphis 22

VTD: Memphis 25-2

VTD: Memphis 26-1

VTD: Memphis 28

VTD: Memphis 29-1

VTD: Memphis 29-2

VTD: Memphis 31-1

VTD: Memphis 31-2

VTD: Memphis 31-4

VTD: Memphis 33

VTD: Memphis 34-2

VTD: Memphis 35-1

VTD: Memphis 48

VTD: Memphis 49

VTD: Memphis 50-1

VTD: Memphis 60-1

VTD: Memphis 60-3

VTD: Memphis 60-4

VTD: Memphis 60-6

VTD: Memphis 60-8

VTD: Memphis 60-9

VTD: Memphis 61

VTD: Memphis 69-1

VTD: Memphis 69-2

VTD: Memphis 71-5

VTD: Memphis 75-1

VTD: Memphis 75-11

VTD: Memphis 75-5

VTD: Memphis 75-6

VTD: Memphis 75-7

VTD: Memphis 76-4

VTD: Memphis 76-5

VTD: Memphis 76-6

VTD: Memphis 77-1

VTD: Memphis 77-2

VTD: Memphis 77-3

VTD: Memphis 78-1

VTD: Memphis 78-3

VTD: Memphis 79-1

VTD: Memphis 79-2

VTD: Memphis 79-3

VTD: Memphis 79-7

VTD: Memphis 79-8

VTD: Memphis 82-1

VTD: Memphis 82-2

VTD: Memphis 82-3

VTD: Millington 1

VTD: Millington 2

VTD: Stewartville

Blocks (020210): 1000 1001 1002 1003 1004

Blocks (020222): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1015 1016 1038

Blocks (020400): 2032

Blocks (020700): 1016 1017 1018 1019 1020 1022 1023 1024 1025 1026 1027 1029 1030

VTD: Woodstock 2;

(30) District 30:

Shelby County

VTD: Bartlett 10

VTD: Bartlett 14

VTD: Memphis 11

VTD: Memphis 13

VTD: Memphis 20-1

VTD: Memphis 20-3

VTD: Memphis 21

VTD: Memphis 27

VTD: Memphis 32

VTD: Memphis 36-1

VTD: Memphis 36-2

VTD: Memphis 36-3

VTD: Memphis 37

VTD: Memphis 38-2

VTD: Memphis 40-1

VTD: Memphis 40-2

VTD: Memphis 41-1

VTD: Memphis 41-3

VTD: Memphis 42-1

VTD: Memphis 43-2

VTD: Memphis 52-1

VTD: Memphis 52-2

VTD: Memphis 52-3

VTD: Memphis 53-1

VTD: Memphis 53-2

VTD: Memphis 53-3

VTD: Memphis 54

VTD: Memphis 62-0

VTD: Memphis 63-2

VTD: Memphis 68-1

VTD: Memphis 68-2

Blocks (009200): 5003

VTD: Memphis 70-1

VTD: Memphis 70-2

VTD: Memphis 70-3

VTD: Memphis 71-3

VTD: Memphis 71-4

VTD: Memphis 72-1

VTD: Memphis 72-3

VTD: Memphis 72-5

VTD: Memphis 72-7

VTD: Memphis 80-2

Blocks (009200): 3046 5000 5001 5002 5031 5032

Blocks (021311): 1003 1004 1005 1006 1007 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1034 1042 1043 1044 1045

Blocks (021320): 2006 3002 3003 3004 3005 3006 3007 3009 3025 3028 3029 3030

VTD: Memphis 81-1

VTD: Memphis 81-4

Blocks (021320): 2007 2008 2009 2010 2012 2013 2014

VTD: Memphis 81-6

VTD: Memphis 83

VTD: Memphis 84-1

VTD: Memphis 84-2

VTD: Memphis 86

VTD: Memphis 87-1

VTD: Memphis 87-3

VTD: Memphis 88-3

VTD: Memphis 88-4

VTD: Memphis 88-5

VTD: Memphis 90-1

VTD: Memphis 90-2

VTD: Memphis 90-3;

(31) District 31:

Shelby County

VTD: Cordova 10

VTD: Cordova 3

VTD: Cordova 4

VTD: Cordova 5

VTD: Cordova 6

VTD: Cordova 9

VTD: Germantown 01

VTD: Germantown 02

VTD: Germantown 03

VTD: Germantown 04

VTD: Germantown 05

VTD: Germantown 06

VTD: Germantown 08

VTD: Germantown 09

VTD: Germantown 10

VTD: Germantown 11

VTD: Germantown 12

VTD: Memphis 44-1

VTD: Memphis 44-2

VTD: Memphis 44-3

VTD: Memphis 44-4

VTD: Memphis 44-5

VTD: Memphis 45-1

VTD: Memphis 45-4

VTD: Memphis 55-1

VTD: Memphis 55-2

VTD: Memphis 56-1

VTD: Memphis 57

VTD: Memphis 64

VTD: Memphis 67-3

Blocks (009500): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4025 4026 4027 4028 4029 4030 4031 4033

VTD: Memphis 68-2

Blocks (009200): 4011 4012 4013 4026 4027 4028 5004 5005 5006 5007 5008 5009 5010 5011 5016 5025 5026 5027 5028

Blocks (009600): 1005 1010 2000 2001 2002 2007 2008 2009

VTD: Memphis 68-3

VTD: Memphis 74-6

VTD: Memphis 80-2

Blocks (021311): 1000 1001 1002 1008 1041 1046 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028

Blocks (021312): 1000 1001 1002 1005 1006 1007 1008 1009 1012 1013 1014 1015 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2017

Blocks (021320): 2000 2001 2002 2003 2004 2005 2011

Blocks (021410): 1002 1003 1005 1028 1029

VTD: Memphis 81-2

VTD: Memphis 81-3

VTD: Memphis 81-4

Blocks (021320): 2015 2016 2017 2018 2019 2020 2021 2022 2023

VTD: Memphis 81-7

VTD: Memphis 89-1

VTD: Memphis 89-2

VTD: Memphis 91-1

VTD: Memphis 91-2

VTD: Memphis 91-3

VTD: Memphis 95-1

VTD: Memphis 95-2

VTD: Memphis 95-3

VTD: Memphis 95-5

VTD: Memphis 95-6

VTD: Memphis 95-7

VTD: Memphis 96-01

VTD: Morning Sun 01

VTD: Morning Sun 02;

(32) District 32:

Shelby County

VTD: ARL-01

VTD: ARL-02

VTD: Bartlett 02

VTD: Bartlett 03

VTD: Bartlett 04

VTD: Bartlett 05

VTD: Bartlett 06

VTD: Bartlett 08

VTD: Bartlett 09

VTD: Bartlett 11

VTD: Bartlett 12

VTD: Bartlett 13

VTD: Brunswick 1

VTD: Brunswick 2

VTD: Collierville 09

VTD: Collierville 1

VTD: Collierville 2

VTD: Collierville 3

VTD: Collierville 4

VTD: Collierville 5

VTD: Collierville 6

VTD: Collierville 7

VTD: Eads

VTD: Forest Hills 2

Blocks (021520): 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1054 1055 1056 1057 1058 1059 1060 1061 1064 1065 1066 1067 2162 2163 2164 2165 2166 2167 2220 2221

VTD: Kerrville

VTD: Lakeland 1

VTD: Lakeland 2

VTD: Memphis 88-2

VTD: Stewartville

Blocks (020644): 1000

Blocks (020700): 1028 1031 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021

Blocks (020810): 1024 1025 1026 1027 1038 1039 1041 1042 1043 1044 1045 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042

Blocks (020820): 1000

Tipton County;

(33) District 33:

Shelby County

VTD: Capleville 1

VTD: Capleville 5

VTD: Forest Hills 1

VTD: Forest Hills 2

Blocks (021510): 1020 1030 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071

VTD: Memphis 45-2

VTD: Memphis 46-1

VTD: Memphis 46-2

VTD: Memphis 47-1

VTD: Memphis 56-3

VTD: Memphis 58-1

VTD: Memphis 58-4

VTD: Memphis 59-1

VTD: Memphis 59-5

VTD: Memphis 60-2

VTD: Memphis 60-5

VTD: Memphis 60-7

VTD: Memphis 65-1

VTD: Memphis 66

VTD: Memphis 67-1

VTD: Memphis 67-3

Blocks (009500): 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 2018 2019 2020 2021 2022 2023 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024

VTD: Memphis 73-1

VTD: Memphis 73-3

VTD: Memphis 73-4

VTD: Memphis 74-1

VTD: Memphis 74-2

VTD: Memphis 74-4

VTD: Memphis 74-5

VTD: Memphis 74-9

VTD: Memphis 81-5

VTD: Memphis 92-1

VTD: Memphis 92-2

VTD: Memphis 93-1

VTD: Memphis 93-2

VTD: Memphis 93-3

VTD: Memphis 94-2

VTD: Memphis 94-3

VTD: Memphis 94-5

VTD: Memphis 94-7

VTD: Memphis 94-8

VTD: Ross Store 01

VTD: Ross Store 05

VTD: Ross Store 13

VTD: Ross Store 14

VTD: Ross Store 16

(e) It is the legislative intent that all senate districts shall be contiguous and contiguity by water is sufficient, and, toward that end, if any voting district or other geographical entity designated as a portion of a senate district is found to be noncontiguous with the larger portion of the senate district, it shall be constituted a portion of the senate district smallest in population to which it is contiguous.

(f) A candidate for election to the office of senator shall be required to reside in the senatorial district from which such candidate seeks to be elected for one (1) year immediately preceding the election.

(g) County election commissions shall, with the assistance of the office of local government, redraw or establish any precinct lines to ensure that there will be no split precincts in legislative districts.

(h) Any subsequent reapportionment of county legislative bodies shall not affect these legislative districts.

(i) It is the intention of the general assembly in passing a plan apportioning the state senatorial districts to do so in a manner which complies with the constitutional mandates of the United States Constitution and the Constitution of Tennessee and applicable judicial decisions.



§ 3-1-103. Composition of state house of representative districts.

(a) (1) All census descriptions, counties, tracts, blocks, census delineations, census district lines and other census designations are those established for or by the United States department of commerce, bureau of the census, for taking the 2010 federal decennial census in Tennessee as contained in the automated geographic database, known as the TIGER (topologically integrated geographic encoding and referencing) system. All voting districts (VTDs) are precincts aggregated from such census blocks as reported to the office of management information services for the general assembly by the office of local government, comptroller of the treasury pursuant to title 2, chapter 3, part 1.

(2) As provided in subsection (c), each district is described county by county in alphabetical order and, if a county is split, by the portion of such split county. Split counties are described by VTDs and, if further divided, by census blocks.

(b) It is the intention of the general assembly that:

(1) Each district be represented by a single member;

(2) Districts must be substantially equal in population in accordance with constitutional requirements for "one (1) person one (1) vote" as judicially interpreted to apply to state legislative districts;

(3) Geographic areas, boundaries and population counts used for redistricting shall be based on the 2010 federal decennial census;

(4) Districts must be contiguous and contiguity by water is sufficient, and, toward that end, if any voting district or other geographical entity designated as a portion of a district is found to be noncontiguous with the larger portion of such district, it shall be constituted a portion of the district smallest in population to which it is contiguous;

(5) No more than thirty (30) counties may be split to attach to other counties or parts of counties to form multi-county districts; and

(6) The redistricting plan will comply with the Voting Rights Act and the fourteenth and fifteenth amendments to the United States Constitution.

(c) Until the next enumeration of qualified voters and apportionment of representatives, the state house of representatives shall be composed as follows:

(1) District 01:

Sullivan County

VTD: 02HV Holston View School

VTD: 02VP Valley Pike School

VTD: 03 Hickory Tree Firehall

Blocks (043202): 4029 4031 4032 4033 4034 4035 4036 4037 4038 4039 4040 4041 4050 4053 4059 4060 4061 4062 4079 4088

VTD: 04 Avoca School

Blocks (042600): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2024 2025 2026 2027 2028 2029 2030 2031 2032 2035 2036 2037 2038 2039 2040 2041 3017 3018 3019 3020 3021 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048

Blocks (043000): 1003 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1046 1047 1066 1067 1068 1069 1070 1071 1078 1079 1080 1081 1082 1083 1084 1089 1123 1124 1125 1126 1127 1128 1129 1130 1131 1132 1133 1134 1136 1137 1138 1139 1140 1143 1144 1145 1146

Blocks (043201): 1000 1003 1004 1005 1006 1007 2035 2036

Blocks (043401): 1000 1001 1002 1020 1021 1022 1030 1031 1032 1033 1034 1035 1036 1052 1053

Blocks (043402): 1037 1038 1039 1056 1057 1058 1059 1061 1062 1063

VTD: 06 Central Heights School

VTD: 10 Ketron Intermediate School

Blocks (042000): 1002 1004 1005 1006 1007 1008 1009 1010 1011 1012 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026

Blocks (042100): 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1057 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 3000 3001 3002 3003 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037 4038 4039 4040 4041

Blocks (042200): 2000 2010 2011 2012 2013 2014 2015 2016 2034 2035 2036 2037 2038 2039 2040 2041 2042 2055 2056 2057 2058 2059 2060 2061 2062 2063 2065 2066 2074 2075 2076 2077 2085 2086 2087 2088 2092 2093 2094 2095 2096 2099

VTD: 11C Cedar Grove School

VTD: 12K Ketron Memorial Methodist

VTD: 16CG Chinquapin Ruritan Bldg

Blocks (043202): 4063 4064

VTD: 17W Anderson School

VTD: 17Y YMCA Of Bristol

VTD: 21 East High School

VTD: 22 Holston Valley Middle School

(2) District 02:

Sullivan County

VTD: 07 Indian Springs School

VTD: 10 Ketron Intermediate School

Blocks (040900): 1040 1041 1042 1044

Blocks (042100): 1000 1001 1002 1003 1004 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1054 1055 1056

Blocks (042200): 2001 2002 2003 2004 2005 2006 2007 2008 2009 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2064 2067 2068 2069 2080 2081 2082 2083 2089 2090 2091 2097

VTD: 11S Civic Auditorium

VTD: 11T Traders Village

VTD: 11W Kingsport Public Library

VTD: 12CB Clounds Bend United Methodist

VTD: 13P Sullivan South High School

VTD: 14CH Colonial Heights Middle School

VTD: 14MP Miller Perry Elementary School

VTD: 15 Sullivan West Middle School

(3) District 03:

Carter County

VTD: Elk Mills

VTD: Gap Creek

Blocks (070600): 1011 1016 1017 1018 1019 1021 1022 1025

Blocks (070700): 1014 1015 1033 2024 2025 2026 2027

Blocks (071400): 1009 1019 1020 1021 1022 1024 1025 1026 1027 1028 1029 1031 1032 1033 1034 1044 1045 1052

VTD: Hampton

VTD: Roan Mountain

VTD: Tiger Valley

VTD: Valley Forge

Blocks (070500): 3036 3037 3039 3040 3041 3042 3043 3052 3053 3056 3057

Blocks (070600): 1010 1012 1013 1015 1024

Johnson County

Sullivan County

VTD: 01 South Holston Ruritan

VTD: 03 Hickory Tree Firehall

Blocks (043202): 2022 2031 2034 2035 2036 2037 4009 4010 4012 4013 4014 4015 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4030 4051 4052 4054 4055 4056 4057 4058 4070 4071 4072 4073 4074 4075 4076 4077 4078 4080 4084 4085 4086 4087 4090 4091 4092 4097 4099 4100 4101 4102 4103 4104

Blocks (043302): 3000 3001 3002 3003 3004 3011

VTD: 04 Avoca School

Blocks (043401): 1003 1004 1012 1014 1015 1016 1017 1018 1019 1023 1025 1026 1054 1055 1056 1057 1058 1059

VTD: 05 Sullivan Co Offices

VTD: 08 Buffalo Ruritan Bldg

VTD: 09 Piney Flats Firehall

VTD: 16BC Bluff City Middle School

VTD: 16CG Chinquapin Ruritan Bldg

Blocks (043202): 4067 4068 4069 4081 4082 4083

Blocks (043302): 2006 2010 2011 2012 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2031 2032 2033 2034 2035 2036 2037 2038 2039 3005 3006 3007 3008 3009 3010 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 4007 4008 4009 4010 4015 4016 4017 4031 4036 4037 4038 4039 4040 4041

VTD: 18 Holston School

VTD: 19H East Cherokee School

(4) District 04:

Carter County

VTD: Central

VTD: Court House

VTD: Eastside

VTD: Gap Creek

Blocks (070200): 2027 2030 2031 2032 2033 2034

Blocks (070600): 1002 1003 1004 1006 1007 1008 1009 1020 1023 1026 1027 1028

Blocks (070700): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1034 2012 2013 2015 2020 2022 2023 2028 2040 2041

Blocks (071400): 1030

VTD: Happy Valley

VTD: Harold McCormick

VTD: High School

VTD: Hunter

VTD: Keenburg

VTD: Little Milligan

VTD: Midway

VTD: Range

VTD: Siam

VTD: Unaka

VTD: Valley Forge

Blocks (070200): 1092 1093 1094 1100 1101 2029 2049

Blocks (070300): 2034 2036 2053 2056 3022 3024 3025 3026 3027 3029 3030 3031 3033 3035 3037 3040 3066 3076 3077 3078 3090 3091 3095

Blocks (070500): 3018 3019 3020 3021 3025 3027 3028 3033 3034 3035 3038 3044 3045 3046 3047 3048 3049 3050 3051 3054

Blocks (070600): 1000 1001 1005 1014 1029 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026

VTD: Watauga

VTD: Westside

Unicoi County

(5) District 05:

Greene County

VTD: 01 Forest Hills

VTD: 02 Flag Branch

VTD: 04 McDonald

Blocks (091200): 2086 2087

VTD: 05 Orebank

Blocks (090600): 1010 1011 1012 1014 1015 1016 1017 1018 1021 1038 1039 1041 1043 1054 1055 1056 1057 1063 1068

Blocks (091200): 2079 2091 2092 2093 2094

VTD: 07 Mt. Carmel

VTD: 08 Mt. Pleasant

VTD: 09 Debusk

VTD: 10-1 East View

VTD: 10-1 High School

VTD: 10-1 Highland Roby

VTD: 10-1 Tusculum View

VTD: 10-2 Andrew Johnson

VTD: 10-2 Court House

VTD: 10-2 Middle School

VTD: 11 Woodlawn

VTD: 12 Hardins

VTD: 13 Tusculum Corp

VTD: 13 Tusculum North

VTD: 13 Tusculum South

VTD: 14 Chucky Doak

VTD: 15 Jockey

VTD: 16 Lost Mountain

VTD: 16 Union Temple

VTD: 17 West Pines

VTD: 19 Midway

VTD: 20 Newmansville

VTD: 21 Cross Anchor

VTD: 22 Greystone

VTD: 23 Mosheim

VTD: 24 Sunnyside

VTD: 25 Glenwood

(6) District 06:

Washington County

VTD: 01 South Central School

Blocks (061901): 2095 2098 2099 2101 2102 2103 2104 2119 2120 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3039 3040 3041 3042 3043 4058 4059 4060 4065 4066 4067 4068 4069 4070 4071 4072 4073 4074 4078 4079 4080 4081 4082 4083 4084 4085 4086 4087 4088 4089 4090 4091 4092 4093 4094 4095 4096 4097 4098 4099 4100 4101 4102 4103 4104 4105 4106 4107 4108

VTD: 07 Fall Branch

VTD: 09-10 Fairmont School

VTD: 09-5 North Side School

VTD: 09-6 Stratton School

VTD: 09-7 AO Asbury School

Blocks (060400): 4016 4017 4019 4023 4048 5021 5022 5059

Blocks (060501): 3005 3007 4000 4003 4009 4011 4012 4013 4014 4015 4020 4031

Blocks (061402): 1117

Blocks (061701): 1025 1044 1045 1046 1056 1082

Blocks (061702): 1002 1004 1009 1016 1017

VTD: 09-9 Henry Johnson School

Blocks (060100): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045

Blocks (062000): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1039 1040 1053 3004 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4037 4038 4041

VTD: 10-1 Princeton Arts Center

VTD: 10-12E Indian Trail School

VTD: 10-12W Towne Acres School

VTD: 10S Town Acres South

VTD: 11E Boones Creek

VTD: 11I Boones Creek Elementary

Blocks (061300): 2021 2022 2023 2024 2025 2026 2027 2030 2031 2032 2033 2034 2039 2040 2041 2042 2048

Blocks (061402): 1003 1009 1018 1021 1025 1026 1027 1028 1029 1030 1031 1032 1034 1035 1039 1041 1043 1044 1045 1046 1055 1056 1061 1062 1063 1066 1078 1079 1080 1108 1109 1110 1112 1113 1115 1121 1123 2013 2014 2016 2017 2020 2021 2022 2039 2046 2047 2048 2054 2055 3000 3003 3004 3006 3009 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3055 3058 3059

VTD: 11L Lake Ridge School

VTD: 11M Marvin Chapel

Blocks (060501): 4001 4002 4004

Blocks (061402): 1085 1091 1102

Blocks (061701): 1017 1027

VTD: 11W Boones Creek Elementary

Blocks (061402): 1010 1011 1014 1015 1016 1017 1019 1020 1022 1023 1024 1033 1036 1037 1038 1040 1042 1047 1048 1049 1050 1051 1052 1053 1054 1057 1058 1059 1060 1064 1065 1068 1081 1082 1083 1086 1087 1088 1089 1090 1092 1093 1094 1106 1107 1114 1122 2005 2006 2007 2008 2009 2010 2011 2012 2015 2018 2019 2023 2024 2025 2026 2027 2028 2029 2030 2031 2040 2041 2049 2050 2051 2052 2053 3001 3002 3005 3007 3008 3010 3011 3012 3032 3053 3054 3056 3057 3060 3061 3062

VTD: 12C Gray City

VTD: 12E Gray Fairgrounds East

VTD: 12W Gray Fairgrounds West

VTD: 13 Harmony School

VTD: 14 Sulphur Springs

VTD: 17 Bowmantown Ruritan

VTD: 18 Limestone Ruritan

(7) District 07:

Washington County

VTD: 01 South Central School

Blocks (061800): 4050 4051 4052 4053 4054 4076

Blocks (061901): 2106 2107 2108 2109 2110 2111 2112 2113 2114 2115 2116 2117 2118 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3037 3038 3044 3045 3046 3047 3048 3049 3050

VTD: 02 Conklin Ruritan

VTD: 03 West View

VTD: 04 Lamar School

VTD: 05 Telford Ruritan

VTD: 06 Embreeville

VTD: 08-1 Midway Outside

VTD: 08-14 Cherokee Inside

VTD: 08-15 Midway Inside

VTD: 08-16 Fire Training Center

VTD: 08-2 Cherokee Outside

VTD: 09-1 South Side School

VTD: 09-3 Keystone School

VTD: 09-7 AI Woodland School

VTD: 09-7 AO Asbury School

Blocks (061701): 1012 1014 1015 1016 1018 1021 1028 1033 1047 1048 1050

VTD: 09-8 Adelphia Center

VTD: 09-9 Henry Johnson School

Blocks (060100): 2046 2047 2048 2049

Blocks (060400): 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1027 1028 2017 2018 2019 2020 2021 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2039 2042 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 5040 5041 5043 5045 5046 5047 5048 5049 5050 5051 5052 5053 5054 5055 5056 5057 5058 5069

Blocks (062000): 1011 1012 1013 1014 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 3000 3001 3002 3003 3005 3006 3007 3008 4031 4032 4033 4034 4035 4036 4039 4040

VTD: 11I Boones Creek Elementary

Blocks (061402): 1111

Blocks (061701): 1001 1003 1004 1005 1007 1034

VTD: 11M Marvin Chapel

Blocks (061402): 1084 1103

Blocks (061601): 1021 1022 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1056

Blocks (061701): 1006 1013 1019 1020 1022 1023 1024 1026 1029 1030 1031 1032 1049 1055 1057 1081 2001 2002 2003 2004 2006 2007 2009 2010 2011 2015 2016 2018 2019 2021 2027 2028

VTD: 11W Boones Creek Elementary

Blocks (061701): 1000 1002 1009 1011

VTD: 15-1 Jonesborough Town Hall

VTD: 15-2 Jonesborough Courthouse

VTD: 16 Leesburg Ruritan

(8) District 08:

Blount County

VTD: Alcoa - Rockford

VTD: Alcoa 1st Baptist

VTD: Beech Grove

VTD: Beech Grove-Alcoa

VTD: Blount County Board of Education-City

VTD: Blount County Board of Education-County

VTD: Carpenters

VTD: Chilhowee View

VTD: Fairview-City

Blocks (011102): 3048 4028

Blocks (011503): 2000 2001 2003 2004

VTD: Happy Valley

VTD: Heritage

VTD: Lanier

VTD: Louisville 8th

VTD: Maryville College

VTD: Maryville High School

Blocks (011102): 4000 4001 4002 4005

VTD: Mentor

VTD: Mentor-Alcoa

VTD: Montvale

VTD: Oak View

VTD: Porter

VTD: Rockford 20th

VTD: Rockford-Alcoa

VTD: Rockford-City

VTD: Rockford-County

VTD: Shooks Gap

VTD: Townsend-City

VTD: Townsend-County

VTD: Walland

(9) District 09:

Hancock County

Hawkins County

(10) District 10:

Hamblen County

(11) District 11:

Cocke County

Greene County

VTD: 03 Caney Branch

VTD: 04 McDonald

Blocks (090600): 1049 1050

Blocks (091100): 1046 1047 1048 1049 1050 1051 1052 1056 1057 1058

Blocks (091200): 1138 1140 1141 1142 1143 1144 1145 1146 1147 1148 1149 1150 1151 1155 1156 1157 1158 1159 1160 1161 1168 1169 1178 1179 1180 1181 1186 2019 2020 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2080 2081 2082 2083 2084 2085 2088 2089 2090 2095 2096 2097 2098 2099 2100 2101 2102 2103 2106

VTD: 05 Orebank

Blocks (090600): 1019 1020 1022 1023 1024 1025 1026 1027 1028 1040 1046 1047 1048 1051 1052 1058 1059 1060 1061 1062

Blocks (091100): 1045 1128

VTD: 06 Mohawk

VTD: 18 South Greene

Jefferson County

VTD: 03 White Pine School

VTD: 08 Chestnut Hill School

Blocks (070900): 1110 1111 2005 2006 2007 2008 2009 2010 2011 2012 2013 2020 2025 2026 2031 2037 2043 2045 2048 2052 2056 2057 2058 2062 2063 2064 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2086 2087 2088 2089 2090 2091 2092 2093 2094 2095 2096 2097 2098 2099 2100 2101 2102 2103 2104 2105 2106 2107 2108 2109 2118 2119 2120 2121 2122 2123 2124 2125 2128 2129 2130 2132 2139 2140 2141 2142 2143 2144 2145 2174 2176 3000 3001 3002 3003 3004 3005 3006 3007 3008 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053

VTD: 08 Old Swannsylvania School

Blocks (070900): 1000 1001 1002 1003 1004 1005 1006 1007 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1112 1113 1114 1115 1116 1117 1118 1119 1120 1121 1122 1123 1124 1125 1126 1127 1128 1129 1130 1131 1132 3009

VTD: 09 Talbott School

Blocks (070200): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1023 1026 1027 1028 1032 2023 2029 2030 2031 2032 2035 2036 2037 2040 2041 2042 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3037 3038 3039 3040 3047 3049 3050

VTD: 10 Jefferson City Fire Department

(12) District 12:

Sevier County

VTD: 10-1 Boyd's Creek Elementary School

VTD: 10-2 DuPont Community Center

VTD: 10-3 Adult H.S. (Whites)

VTD: 1-1 Caton's Chapel

VTD: 11-1 Gatlinburg Amer. Legion

VTD: 11-2 Pittman Center City Hall

VTD: 2-1 Waldens Creek

VTD: 2-2 Wearwood School

VTD: 4-1 Pigeon Forge City Hall

VTD: 5-1 Sevierville Middle School

VTD: 5-2 Senior Citizens Bldg.

Blocks (080400): 1114

Blocks (080500): 1007 1008 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2016 2021 2022 2023 2024 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2061 2062 2063 2064 2065 2066 2067 2068 2070 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2086 2087 2088 2089 2090 3040 3041 3042 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3066 3067 3068 3072 3073 3074 3075 3076 3077 3078 3079 3080 3081

Blocks (080801): 1002 1004 1005 1006 1007 1040

VTD: 6-1 Seymour Intmdte. School

VTD: 9-1 Seymour Primary School

(13) District 13:

Knox County

VTD: 11 Central United Methodist Church

VTD: 16N North Knox Recreation Center

VTD: 16S Belle Morris

VTD: 17 Christenberry

VTD: 18 Lincoln Park

VTD: 19 S.O.A.R. Youth Ministries

VTD: 23N Bible Church of God

VTD: 23S Westview

VTD: 24N Pellissippi State Tech

VTD: 24Q Sequoyah Hills

VTD: 33 Richard Yoakley

VTD: 37 Inskip Elementary

VTD: 38 Inskip Elementary

VTD: 48 Pond Gap

VTD: 49 Bearden Elementary

VTD: 50N West High

VTD: 50S West High

VTD: 89 Mt.Olive

VTD: 90 Bonny Kate

(14) District 14:

Knox County

VTD: 65 Concord

VTD: 66N Farragut I

Blocks (005803): 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1058 1059 1060 1061 1062 1064 1065 1066 1076 1077 1078 1079 1080

Blocks (005807): 1025 1044

Blocks (005808): 1000

Blocks (005809): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041

Blocks (005810): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011

Blocks (005904): 3014 3015 3022 3023

VTD: 66S Farragut II

VTD: 69N A.L. Lotts

VTD: 69S Bluegrass

VTD: 71 Rocky Hill

Blocks (003500): 3017 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041

Blocks (005604): 2013 2015 2016 2017 2018 2019 2021 2026

Blocks (005701): 1000 1019 1020 2000 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 3000 3001 3002 3003 3004 3005 3006 3007 3008 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3022 3023 3024 3025 3033 3034 3044 3045 3046 3047 3048 3049 3050 3051

(15) District 15:

Knox County

VTD: 06 Green School

VTD: 09 Moses Center

VTD: 10N Fort Sanders

VTD: 10S Stokley Athletics Center

VTD: 12 Eastport

VTD: 13 Fair Garden

VTD: 14E Austin-East

VTD: 14M Walter P. Taylor Center

VTD: 15 John T. O'Connor Center

VTD: 20 Beaumont

VTD: 25 South Knox Community Center

VTD: 26 Dogwood

Blocks (000800): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023

Blocks (002200): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2033 2034 2035 2036 2037 2038 2039 3000 3001 3002

Blocks (002300): 1001 1002 1003 1004 1005 1006 1007 1008 1009

VTD: 27 South Knox Optimist Club

VTD: 28 South-Doyle Middle

Blocks (002200): 2030 2031 2032

Blocks (002300): 1000 1010 2001 2003 2004 2005 2006 2008 2009 2010 2011 2012 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2030 2031 2033

VTD: 30 Sarah Moore Greene

VTD: 31 Chilhowee

VTD: 32 Spring Hill

VTD: 75 Huffs

VTD: 91 Vestal

(16) District 16:

Knox County

VTD: 34 Fountain City Library

VTD: 35 Shannondale

VTD: 36 Gresham

VTD: 39 Inskip Recreation Center

Blocks (004000): 2006 2007 2008 2009 2010 2011 2012 2024 2025 2026 2027 2028 2029 2030 2031 2032 2034

Blocks (004800): 1009 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1034 1035 1036 1037 1053 1054 1055 1057 1058

Blocks (004900): 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2069

VTD: 56 Heiskell

VTD: 58 Pedigo

Blocks (006206): 1005 1006 1013 1020 1022 1023 1024

VTD: 59 Brickey

VTD: 61 Halls

VTD: 72E Boys and Girls Club

VTD: 72M Boys and Girls Club

VTD: 72W Boys and Girls Club

VTD: 73 Powell

VTD: 74 Shannondale

(17) District 17:

Jefferson County

VTD: 01 Dandridge Elementary

VTD: 02 Piedmont

VTD: 04 Jefferson Elementary

VTD: 05 Jefferson Middle

VTD: 06 Rush Strong School

VTD: 07 New Market City Hall

VTD: 08 Chestnut Hill School

Blocks (070900): 2000 2001 2002 2003 2004 2014 2015 2016 2017 2018 2019 2021 2022 2023 2024 2027 2028 2029 2030 2032 2033 2034 2035 2036 2038 2039 2040 2041 2042 2044 2046 2047 2049 2050 2051 2053 2054 2055 2059 2060 2061 2065 2066 2067 2068 2069 2070 2071 2110 2111 2112 2113 2114 2115 2116 2117 2126 2127 2131 2133 2134 2135 2136 2137 2138 2146 2147 2148 2149 2150 2151 2152 2153 2154 2155 2156 2157 2158 2159 2160 2161 2162 2163 2164 2165 2166 2167 2168 2169 2170 2171 2172 2173 2175 2177 2178 2179 2180 2181 2182 2183 2184 2185 2186 2187 2188 2189 2190 3054 3055 3056

VTD: 08 Old Swannsylvania School

Blocks (070700): 1031 1032 1033 1034 1058 1059 1060 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1104 1105

VTD: 09 Talbott School

Blocks (070200): 1021 1022 1024 1025 1029 1030 1031 2043 2044 2045 2046 2047 2048 2049 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2075 2077 2078 2079 2080 2081 2082 2083 2084 3036 3041 3042 3043 3044 3045 3046 3048 3051 3052 3053

Blocks (070600): 2047 2048 2049 2050 2051 2052 2055

Blocks (070700): 2000 2001 2003 2004 2005 2006 2007 2008 2024 2026

Sevier County

VTD: 1-2 Jones Cove

VTD: 3-1 New Center

VTD: 3-2 Vocational Ctr. Harrisbg.

VTD: 5-2 Senior Citizens Bldg.

Blocks (080500): 3022 3023 3024 3025 3026 3027 3028 3030 3032 3033 3034 3037 3038 3047 3048 3049 3050 3051 3071

Blocks (080801): 1003

VTD: 7-1 Voting Machine Warehouse

VTD: 7-2 Catlettsburg

VTD: 8-1 Kodak

VTD: 8-2 Underwood

(18) District 18:

Knox County

VTD: 42 Pleasant Ridge

Blocks (003901): 1010 1011 1012 1013 1014 1015 1016 1017 1030

Blocks (004700): 1000 1001 1002 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 2019 2028 2031

VTD: 44 Ridgedale

Blocks (003802): 1000 1001 1002 1003 1004 1005 1006 1007 1008

Blocks (004607): 1000 1001 1021 1022 1029 2002 2003 2004 2005 2008 2011 2012 2013 2014 2015 2016 2017 2034 2035 2041

Blocks (004608): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1014 1015 2000 2001 2002 2003 2005 2006 2007 2008 2012 2017

Blocks (004700): 2004 2005 2008 2009 2016 2018 2029 2030 2032 2033

VTD: 45 Bearden Middle

VTD: 46 West Hills

VTD: 47 Bearden High

VTD: 51 Deane Hill Recreation Center

VTD: 55 Lonas

Blocks (004607): 1019 1020 1023 2000 2001 2006 2007 2018 2019 2020 2021 2022 2024 2029 2030 2031 2037 2038 2039 2040

Blocks (004608): 1013 2004 2009 2010 2013 2015 2019 2020

Blocks (004613): 1000 1002 1003 1004 1005 1006 1007 1017 2018 2019 2020

Blocks (004614): 1006 1007 1008 1009 1010 1011

VTD: 67 North Cedar Bluff

Blocks (004609): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 3000 3001 3002 3003 3004 3005 3006 3007 3008 3010 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027

Blocks (004611): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1057 1058 1059 1063 1064 1065 1066 1067 1068 1069 1070 1072 1074 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016

VTD: 68 South Cedar Bluff

VTD: 68E East Cedar Bluff

VTD: 71 Rocky Hill

Blocks (004401): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055

Blocks (004403): 3022 3023 3024 3025 3026 3027 3044 3045 3047

Blocks (005701): 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041

(19) District 19:

Knox County

VTD: 26 Dogwood

Blocks (005501): 1003 1005 1011 1012

VTD: 28 South-Doyle Middle

Blocks (002300): 2000 2002 2007 2013 2032

VTD: 29 Anderson

VTD: 57 Hills

VTD: 58 Pedigo

Blocks (006205): 1006 1007 1008 1009 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014

Blocks (006206): 1000 1001 1002 1003 1004 1007 1008 2000 2001 2002 2003 2004 2005 2006

Blocks (006301): 1039 1040 1041 1042 1057 1058 1059 1060 1062 1063 1064 1065 1066 1067

VTD: 60 Fort Sumpter

VTD: 76 Sunnyview

VTD: 77 Ramsey

VTD: 78 Riverdale

VTD: 79 Dora Kennedy

VTD: 80 Corryton

VTD: 81 Gibbs

VTD: 82 Ellistown

VTD: 84 Ritta

VTD: 85 Skaggston

VTD: 86 Carter

VTD: 87 Thorngrove

VTD: 88 Kings

VTD: 92 Gap Creek

VTD: 93 Hopewell

(20) District 20:

Blount County

VTD: Big Springs

VTD: Eagleton 20th

VTD: Eagleton 8th

VTD: Eagleton Cafeteria

VTD: Eagleton-Alcoa

VTD: Everett

VTD: Fairview-City

Blocks (011102): 3021 3022 3047

Blocks (011503): 1000

VTD: Fairview-County

VTD: Friendsville-City

VTD: Friendsville-County

VTD: John Sevier

VTD: Louisville

VTD: Martin Luther King

VTD: Maryville High School

Blocks (010600): 1041 1042 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 3000 3002 3004 3005 3007 3008 3011 3012 3013 3016 3017

Blocks (011102): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3023 3024 3025 3026 3036 3037 3039 3040 3041 3050

Blocks (011200): 3090 3091 3104 3105 3106 3116 3118 3119

VTD: Maryville Middle School

VTD: Maryville Municipal-City

VTD: Maryville Municipal-County

VTD: Middlesettlements

VTD: Miser Station

VTD: Pellissippi

VTD: Pellissippi-Alcoa

VTD: Pellissippi-Maryville

VTD: William Blount Academy

VTD: William Blount-City

VTD: William Blount-County

(21) District 21:

Loudon County

VTD: Browder

VTD: Davis

VTD: Eatons

Blocks (060100): 1018 1019 1020 1021 1023 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1117 1118 1119 1120 1121 1122 1123 1124 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2086 2087 2088 2089 2090 2091 2092 2093 2094 2095 2096 2097 2098 2099 2100 2101 2102 2103 2104 2105 2106 2107 2108 2109 2110 2111 2112 2113 2114 2115 2116 2117 2118 2119 2120 2121 2122 2123 2124 2125 2126 2127 2128 2129 2130 2131 2132 2133 2134 2135 2136 2137 2138 2139 2140 2141 2142 2143 2144 2145 2146 2147 2148 2149 2150 2151 2152 2153 2154 2155 2156 2157 2158 2159 2160 2161 2162 2163 2164 2165 2166 2167 2168 2169 2170 2171 2172 2173 2174 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3066 3067 3068 3069 3070 3071 3072 3073 3074 3075 3076 3077 3078 3079 3080 3081 3082 3083 3084 3085 3086 3087 3088 3089 3090 3091 3092 3093 3094 3095 3096 3097 3098 3099 3100 3101 3102 3103 3104 3105 3106 3107 3108 3109 3110 3111 3112 3113 3114 3115 3116 3117 3118 3119 3120 3121 3122 3123 3124 3125 3126 3127 3128 3129 3130 3131 3132 3133 3134 3135 3136

Blocks (060201): 1000 1022 1025 2061 2070

Blocks (060202): 1000 1002 1005 1024 1025 1026 1055 1056

Blocks (060301): 2038 2039 2041 2082 2083

VTD: Glendale

Blocks (060400): 1041 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2062 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2086 2087 2088 2089 2090 2091 2092 2093 2094 2095 2096 2097 2098 2099 2100 2101 2102 2103 2104 2105 2106 2107 2108 2109 2110 2112 2113 2114 2115 2116 2117 2118 2119 2120 2121 2122 2124 2142

VTD: Greenback

VTD: Lenoir City

Blocks (060201): 2000 2001 2003 2004 2006 2007 2011 2012 2013 2014 2027 2037 2203 2204 2205 2206

Blocks (060202): 1019 1021 1032 1033 1034 1035 1036 1037 1040 1041 1042 1043 1045 1046 1047 1048 1062 1068 1069 1070 1071 1077 1078 1079 1081 1082 1090 1091 1092 1093 1104 2006 2007 2008 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3053 3054 3055 3058 3059 4000 4001 4002 4003 4009 4010 4011 4012 4013 4014 4015 4016 4017 4020 4021 4022 4024 4025 4026 5000 5001 5002 5003 5004 5005 5006 5007 5008 5010 5011 5012 5013 5014 5015 5016 5017 5018 5019 5020 5021 5022 5023 5024 5025 5026 5027 5028 5029 5030 5031 5032 5033 5034 5035 5036 5037 5038 5039

Blocks (060301): 2076 2077 2078 2079 2080 2081 2084 2086 2094 2095 2099 2100 2105 2106 2110 2111 2119

VTD: Lenoir City Outside

Blocks (060202): 1018 1020 1027 1028 1029 1030 1031 1038 1039 1044 1063 1064 1065 1066 1067 1080 5009

VTD: Loudon

VTD: Loudon Outside

VTD: Luttrell

VTD: Philadelphia

VTD: Tellico Village

VTD: Tellico Village East

Monroe County

VTD: 01 Sweetwater High School

VTD: 02 Broad Street School

VTD: 03 Brown Elementary

VTD: 04 Vonore Elementary School

VTD: 05 Madisonville Inter. School

Blocks (925300): 2002 2012 2013 2027 3000 3002 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3061 3063 3064 3066 3067 3068 3069 3070 3071 3074 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037 4038 4039 4040 4041 4042 4043 4044 4045 4046 4047 4048 4049 4050 4051 4052 4053 4054 4055 5000 5001 5002 5003 5009 5010 5011 5012 5017 5018

Blocks (925400): 1043 1044 1045 1048 1062 1066 1071 1072 1073 1074 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1100 1101 1102 2026 2036 3000 3001 3004 3008 3009 3012 3013 3014 3016 3017 3018 3019 3020 3021 3022 3023 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3066 3067 3068 3069 3070 3071 3072 3073 3074 3075 3076 3077 3078 3079 3080 3081 3082 3083 3084 3085 3086 3087 3088 3089 3090 3091 3092 3093 3094 3095 3096 3097 3098 3099 3100 3101 3102 3103 3104 3105 3106 3107 3108 3109 3110 3111 4011 4013 4014 4016 4020 4021 4022 4023 4079 4080 4081 4082 4083 4084 4085 4109 4110 4114 5001 5002 5003 5004

VTD: 06 Madisonville Middle School

Blocks (925300): 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1030 1052 1053 1061 1062 1063 1064 1068 2000 2001 2003 2004 2005 2006 2007 2008 2009 2010 2011 2014 2015 2016 2017 2020 2022 2023 2024 2025 2026 2028 2030 2031 2033 2034 2035 2036 2043 2044 2045 2046 2054 2055 2056 3001 3003 3034 3035 3036 3037 3038 3039 3060 3062 3065 3072 3073 5004 5005 5006 5007 5008 5013 5014 5016 5031

Blocks (925400): 5005 5006 5007 5008 5009 5010

VTD: 07 Madisonville Primary School

Blocks (925000): 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2077 2078

Blocks (925400) 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1023 1024 1026 1039 1040 1041 1042 1046 1047 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1063 1064 1065 1067 1068 1069 1070 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1099 1103 1104 1105 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2027 2028 2029 2030 2031 2032 2033 2034 2035 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 3002 3003 3005 3006 3007 3010 3011 3015 3024 3025 3026 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4012 4015 4017 4018 4019 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037 4038 4039 4040 4041 4042 4043 4044 4045 4046 4048 4049 4050 4051 4052 4054 4059 4060 4061 4062 4063 4064 4065 4066 4067 4068 4069 4070 4071 4072 4073 4074 4075 4076 4077 4078 4093 4094 4095 4096 4097 4098 4099 4100 4101 4102 4103 4104 4105 4106 4107 4108 4111 4112 4113 5000 5025 5026

VTD: 08 Vonore Community Center

(22) District 22:

Bradley County

VTD: 103-1 Hopewell

VTD: 202-1 Charleston

VTD: 401 Oak Grove

VTD: 402 Michigan Avenue

VTD: 601-1 Valley View

VTD: 602-1 Blue Spring

VTD: 604-1 Black Fox

Meigs County

Polk County

(23) District 23:

McMinn County

Monroe County

VTD: 05 Madisonville Inter. School

Blocks (925300): 5019 5020 5022

VTD: 06 Madisonville Middle School

Blocks (925300): 2032 2047 2048 2049 2050 2051 2052 2053 2058 4056 5015 5021 5024 5025 5026 5032 5033 5038 5039 5040 5045 5046 5047 5048 5049 5050 5051 5052 5053 5054 5055 5056 6014 6027 6037

Blocks (925400): 5011 5012 5013 5014 5015 5016 5017 5018

VTD: 07 Madisonville Primary School

Blocks (925000): 1270

VTD: 09 Old Notchey Creek School

VTD: 10 Rural Vale Fire Dept

VTD: 11 Tellico Community Center

VTD: 12 Coker Creek School

VTD: 14 Toqua Community Center

(24) District 24:

Bradley County

VTD: 101-1 McDonald

VTD: 102-1 Prospect

VTD: 201-1 E.L. Ross

VTD: 301-1 Lee University

VTD: 302-1 Senior Center

VTD: 501-1 T.C. Bower

VTD: 502-1 Community Serv

VTD: 603-1 Waterville

VTD: 701 Stuart

VTD: 702 Cleveland High

(25) District 25:

Cumberland County

Putnam County

VTD: 04A Burks Middle School

VTD: 04B Monterey City Hall

Van Buren County

(26) District 26:

Hamilton County

VTD: 013 Courthouse

Blocks (003100): 1000 1001 1002 1008 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1041 1042 1043 1044 1045 1046 1047 1048 1052 1053 1054 1055 1104 1122 1123 1124 1127 1128 1129 1130

VTD: 015 Downtown

Blocks (003100): 1003 1006 1007 1009 1022 1023 1024 1025 1026 1027 1028 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1056 1057 1058 1059 1060 1061 1073 1074 1075 1076 1077 1078 1079 1080 1081 1086 1087 1090 1091 1092 1093 1094 1100 1101 1102 1103 1109 1110 1111 1116 1117 1118 1136 1137 1138

VTD: 016 DuPont

VTD: 025 Hixon 1

VTD: 029 Lupton City

VTD: 035 North Chattanooga 1

VTD: 036 Northgate

VTD: 042 Riverview

VTD: 044 Stuart Heights 1

VTD: 051 Birchwood

Blocks (010104): 2006 2007

VTD: 058 Harrison 1

VTD: 059 Meadowview

Blocks (010104): 2022 2023

VTD: 062 Snowhill

Blocks (010101): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2015 2016 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 3011 3012 3013 3017

Blocks (010103): 2000 2001 2002 2003 2004 2005 2006 2007 2009 2010 2011 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2031 2032 2033 2034

VTD: 063 Summit

VTD: 066 Dallas

Blocks (010303): 2026 2027

Blocks (010304): 2000 2012 2013 2014 2015 2016 2017 3010 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023

Blocks (010305): 1055 1056 1057

VTD: 070 Ganns

VTD: 071 Lakesite

VTD: 073 Middle Valley

VTD: 075 Pleasant Grove 1

VTD: 088 Hixson 2

VTD: 090 Harrison 2

Blocks (010101): 1000 1001 1002 1003 1009 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1028 1029 2014 2017 2018 2019 2020 2021 2022 2055

Blocks (011201): 1013 1014

Blocks (011413): 5003 5007 5008 5009 5010 5011 5012 5013 5014 5018

Blocks (011447): 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1023 1032 1038 2000 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012

VTD: 098 Harrison 3

Blocks (011413): 2000 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 3003 3005

VTD: 101 Hixson 3

VTD: 103 Pleasant Grove 2

VTD: 139 North Chattanooga 2

Blocks (000600): 1002 1014 2000 2001 2002 2003 2004 2005 2006 2007 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2027 2036 3002 3003 3006 3009 3026 3027 3028 3029 3030 3031 3032 3034

Blocks (000700): 1027 1028 3024 3025

VTD: 144 Soddy Daisy 3

Blocks (010411): 4005 4024 4025 4026 4027 4028 4031 4038 4044

Blocks (010412): 1003 1004 1005 1006 1007 1008 1009 1010 1011 1016 1017 4000 4012

VTD: 144 Stuart Heights 2

VTD: 164 Hixson 4*

VTD: 166 Summit 2

Blocks (011413): 5015 5016 5017

(27) District 27:

Hamilton County

VTD: 033 Mountain Creek 1

VTD: 037 Northwoods 1

VTD: 038 Northwoods 2

VTD: 043 St Elmo 1

Blocks (001800): 1003 1004 1005 1009 1015 1027 1028 1029 1030 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 2000 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067

Blocks (001900): 2052 2057 3000 3001 3002 3004 3005 3006 3044

VTD: 048 Lookout Valley 1

VTD: 065 Bakewell

Blocks (010201): 1004 1005 1006 1007 1008 1009 1010 1018 2000 2001 2002 2003 2004 2005 2006 2008 2009 2015 2022 2023 2025 2026 3022 3023 3037 3038 3040 3041 3042 3043 3046 3047 3048 3054

Blocks (010202): 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1041 1042 1043 1044 1045 1046 1047 1048 1051 1052 1053 1054 3010 3027 3028 3029 3030 3031 3032 3033 3034 3043 3044 3045 3049

Blocks (010305): 1006 1007

Blocks (011001): 1014 1015 1016 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1040 1041 1043

VTD: 067 Fairmount

VTD: 068 Falling Water 1

VTD: 069 Flat Top Mountain

VTD: 072 Lookout Mountain 1

VTD: 074 Mowbray

VTD: 076 Red Bank 1

VTD: 077 Red Bank 2

VTD: 078 Red Bank 3

VTD: 081 Signal Mountain East

VTD: 082 Signal Mountain West

VTD: 083 Soddy Daisy 1

VTD: 084 Soddy Daisy 2

VTD: 085 Valdeau

VTD: 086 Walden

VTD: 092 Lookout Valley 2

VTD: 102 Northwoods 5

VTD: 106 Mountain Creek 2

VTD: 109 Falling Water 2

VTD: 111 Lookout Valley 3*

VTD: 119 Northwoods 3

VTD: 121 Lookout Mountain 2

VTD: 125 Red Bank 4

VTD: 127 Red Bank 6

VTD: 137 St. Elmo 2

VTD: 138 St. Elmo 3

Blocks (001800): 1013 1014 1016 1017 1018 1019 1023 1025 1026 1033 1035 1101

VTD: 144 Soddy Daisy 3

Blocks (010201): 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 2024 2030 2031

VTD: 148 Soddy Daisy 4

VTD: 160 St Elmo 4

VTD: 161 Lookout Valley 4

VTD: 162 Northwoods 4*

VTD: 165 Soddy Daisy 5*

(28) District 28:

Hamilton County

VTD: 002 Alton Park

VTD: 003 Amnicola

VTD: 004 Avondale

VTD: 005 Bonny Oaks

VTD: 008 Bushtown

VTD: 011 Clifton Hills 1

Blocks (002300): 1000 1002 1009 1012 1013 1019 1020 1021 1022 1026 1027 1051

Blocks (002500): 2004 2005 3002 3003 3004 3005 3006 3007 3008 3009 3011 3012 3013 3014 3015 3016 3017 3019 3020 3021 3034 3035

Blocks (002600): 1028 1029 1030 2039 3047 3048

VTD: 013 Courthouse

Blocks (000400): 1001 1002 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054

Blocks (001100): 1013 1014 1015 1016 1017 1018 1019

Blocks (003100): 1049 1050 1051 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1082 1083 1084 1085 1088 1089 1105 1106 1107 1108 1125 1126

Blocks (012400): 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3066 3067 3068 3069 3070 3071 3072 3073 3074 3075 3076

VTD: 014 Dalewood

VTD: 015 Downtown

Blocks (001600): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1060 1061 1062 1065 1066 1067 1068

Blocks (002000): 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1038 1039 1053 1054 1055 1056 1057 1058 1059 1060 1063 1064 1065 1066 1067 1082 1083 1084 1085 1087 1088 1089 1090 1125 1126 1140 1141

Blocks (003100): 1004 1005 1029 1030 1095 1096 1097 1098 1099 1112 1113 1114 1115 1119 1120 1121 1131 1132 1133 1134 1135 1139 1140

VTD: 018 East Chattanooga 1

VTD: 020 East Side 1

VTD: 021 Eastdale 1

VTD: 023 Glenwood

VTD: 024 Highland Park

Blocks (001100): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054

Blocks (001200): 1010

Blocks (001400): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1029 1036 1037 1038 1039 1040 1043 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017

VTD: 026 Howard

VTD: 027 Kingsport

VTD: 028 Lake Hills

VTD: 031 Missionary Ridge

Blocks (001200): 1011 1012

Blocks (002900): 2004 2005 2006 2007 2010 2011 2012

VTD: 032 Moccasin Bend

VTD: 034 Murray Hills

VTD: 040 Piney Woods

VTD: 041 Ridgedale

Blocks (001300): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1034 1035 1036 1037 1038 1039 1053 1054 1055 1061 1062 2003 2004 2006 2007 2019 2020 2021 2029 2030 2033 2034 2035 2036 2042

Blocks (002600): 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1021 1022 1023 1024 1025 1026 1027 1035 1036

VTD: 043 St Elmo 1

Blocks (001800): 1007 1008 1010 1012

VTD: 045 Sunnyside

Blocks (002900): 1001 1004 1005 1006 2000 2001 2002 2003 2008 2009 2013 2014 2015 2016 2017 2018

VTD: 049 Woodmore

VTD: 061 Ridgeside

VTD: 094 Eastgate 1

VTD: 098 Harrison 3

Blocks (011413): 3004 3015 3016 3017 3018 3019 3024 3025 3031 3032 3038

VTD: 117 Mountain Creek 4

VTD: 131 Eastdale 2

VTD: 132 East Side 2

VTD: 133 Clifton Hills 2

VTD: 138 St. Elmo 3

Blocks (001800): 1011

VTD: 139 North Chattanooga 2

Blocks (000600): 1013

VTD: 140 Harrison 4

(29) District 29:

Hamilton County

VTD: 001 Airport 1

VTD: 006 Brainerd

Blocks (003000): 2000 2001 2002 2003 2004 2005 2007 2008 2009 2010 2011 2012 2013 2044

VTD: 007 Brainerd Hills

Blocks (003400): 1010 1011 1012 1013 1014 1015 1019 1020 1021 1022 1023 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2030 2031 2032 2033 2034 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030

Blocks (011445): 1034 1036

VTD: 046 Tyner 1

VTD: 050 Apison 1

Blocks (011204): 3012

VTD: 051 Birchwood

Blocks (010104): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 2000 2004 2005 2008 2009 2010 2021 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037 4038 4039 4040

VTD: 052 Collegedale 1

Blocks (011201): 5048 5049 5061 5062 5063 5064 5065 5066 5075 5076 5077 5078 5079 5080 5083 5085 5086

Blocks (011203): 1000 1001 1002 1003 1004 1005 1006 1007 1014 1015 1017 1018 1019 1020 1021 2001 2002 3001 3005

Blocks (011204): 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1027 1028 1030 1032 2000 2001 3006 3013

Blocks (011311): 4011 4014 4034 4035 4036 5019 5020 5021

VTD: 059 Meadowview

Blocks (010103): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1025 1026 1028 1029 1030 1031 1032 1033 1036 1044 1045

Blocks (010104): 2001 2002 2003 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2025 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047

VTD: 060 Ooltewah 1

Blocks (011201): 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1028 1029 1030 1031 1033 1037 1038 1039 1040 1041 1048 1049 1050 1051 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 3000 3001 3002 3003 3005 3006 3007 3008 3009 3012 3021 3022 3023 3024 3025 3026 3027 3029 3030 3031 3032 3033 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4020 4021 4023 4024 4025 4026 4027 4028 4029 5000 5001 5002 5003 5004 5005 5006 5007 5008 5009 5010 5011 5012 5013 5014 5015 5016 5017 5018 5019 5020 5028 5029 5030 5031 5032 5033 5034 5035 5036 5037 5038 5039 5040 5041 5042 5043 5044 5045 5046 5047 5050 5051 5052 5053 5054 5055 5056 5057 5058 5059 5060 5067 5068 5069 5070 5071 5072 5073 5074 5081 5082 5084

Blocks (011204): 1000 1001 1002 1003 1004 1005 1026 1031 3007

Blocks (011311): 4006 4007 4008 4009 4010 4013 4015 4016 4029 4030 4031 4032 4033 4038

Blocks (011447): 2001 2002 2003 2004 2005 2006 2007 2008

VTD: 062 Snowhill

Blocks (010101): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3014 3015 3016 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036

Blocks (010103): 1021 1022 1023 1024 1027 1034 1035 1037 1038 1039 1040 1041 1042 1043 1046 1047 1048 2008 2012 2013 2014 2015 2016 2030 2035 2036 2037 2038 2039 2040 2041 2042 2043

Blocks (010104): 2024

Blocks (011201): 1000 1001 1002 1003 1004 1005 1006 1007 3004 3010 3011 3013 3014 3015 3016 3017 3018 3019 3020 3028

VTD: 065 Bakewell

Blocks (010201): 1000 1001 1002 1003 1011 1012 1013 1014 1015 1016 1017 1029 1030 1031 1032 3000 3001 3002 3003 3004 3005 3007 3014 3015 3016 3017 3018 3019 3020 3039 3044 3045

Blocks (010202): 3014 3017 3021 3022 3023 3024 3025 3035 3036 3037 3038 3039 3040 3041 3042 3046 3047 3048 3050 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029

VTD: 066 Dallas

Blocks (010303): 1003 1004 1005 1006 1007 1008 1009 1010 2000 2001 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2035 2036 2037 2038

Blocks (010304): 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2018 3000 3002 3003 3004 3005 3006 3007 3008 3009 3011 3012

Blocks (010305): 1018 1020 1021 1022 1023 1024 1025 1026 1027 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1044 1045 1046 1049 1050 1051 1052 1053 1054 1058 1059 1060 1061

Blocks (010306): 1048 1050 2016 2051 2052

VTD: 080 Sale Creek

VTD: 089 Ooltewah 2

VTD: 090 Harrison 2

Blocks (010101): 1004 1005 1006 1007 1008 1010 1011 1012 1013 1024 1025 1026 1027 1030

Blocks (011201): 1008 1009 1010 1011 1012

Blocks (011413): 5000 5001

Blocks (011447): 1000 1001 1002 1003 1004 1005 1006 1017 1018 1019 1020 1021 1022 1024 1025 1026 1027 1028 1029 1030 1031 1033 1034 1035 1036 1037

VTD: 093 Concord 2

Blocks (011311): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1010 2012 2013 2014 2015 2016 5004 5011 5013 5041

Blocks (011321): 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4021 4022

Blocks (011323): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013

VTD: 095 Eastgate 2

Blocks (002900): 1023 1024 1025 1026 1027 1028

Blocks (003000): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026

Blocks (003300): 1009 1013 1014 1015 1016 1017 1018 1019 2007 2008 2009 2010 2011 2012 2014 2015 2016 2017 2018 2019 2020 2021

VTD: 097 Tyner 2

VTD: 112 Airport 2

VTD: 118 Apison 2

Blocks (011203): 1008 1009 1010 1011 1012 1013 1022

VTD: 122 Collegedale 2

VTD: 130 Tyner 4

VTD: 141 Concord 3

VTD: 143 Ooltewah 3*

VTD: 154 Airport 4

VTD: 166 Summit 2

Blocks (011311): 2000 2011 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 4004 4005 4012 4017 4018 4019 4020 4021 4022 4023 4024 4025 4028 4037 4039 4040 4041 4042 4043 5026 5040

Blocks (011443): 2000

Blocks (011447): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037

Blocks (980200): 1146 1167

(30) District 30:

Hamilton County

VTD: 006 Brainerd

Blocks (002800): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1023 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018

Blocks (003000): 2035 2036 2037 2038 2039 2040 2041 2043 2045 2046 2047

Blocks (011442): 1006

Blocks (011600): 1000 1004 2000 2004 3000 3001 3002 3003 3004 3016

Blocks (011700): 1000 1001 2000 3000 3001

VTD: 007 Brainerd Hills

Blocks (003400): 2028

Blocks (011442): 1005

VTD: 009 Cedar Hill

VTD: 011 Clifton Hills 1

Blocks (002500): 3018 3022 3023 3024 3027 3032 3033 3036 3037 3038

VTD: 012 Concord 1

VTD: 017 East Brainerd 1

VTD: 019 East Lake

VTD: 024 Highland Park

Blocks (001300): 2001

VTD: 031 Missionary Ridge

Blocks (001300): 2000 2008 2010

Blocks (002400): 1000 1001 1002 1004 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025

Blocks (002500): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1013 1014 1015 1016 1017 1018 1021 1022 1023 1024 1025 1026 1037 1038 1039 1040 1041 1042

Blocks (002600): 1000 1001

Blocks (002800): 3004 3005 3006 3007 3008 3010 3022 3025 3027

VTD: 041 Ridgedale

Blocks (001300): 2002 2005 2009 2011 2012 2013 2014 2015 2016 2017 2018 2022 2023 2024 2025 2026 2027 2028 2031 2032 2037 2038 2039 2040 2041 2043 2044

Blocks (002500): 1020

Blocks (002600): 1002 1003 1004 1005 1006 1007 1008 1020 1033 1034

VTD: 045 Sunnyside

Blocks (002800): 3000 3001 3002 3003 3009 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3023 3028 3029 3030 3031 3042 3043 3044 3045

VTD: 050 Apison 1

Blocks (011203): 2011 2032 2033 2034 2035 2036 2040 2041 2042 2045 2046 2047 2048 2049

Blocks (011204): 2002 2003 2011 2017 2019 2020 3004 3008 3014 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 4000 4001 4002 4003 4006 4007 4008 4009 4010 4013 4015 4016 4017 4018 4019 4020 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034

VTD: 052 Collegedale 1

Blocks (011203): 2000 2003 2004 2005 2006 2007 2008 2009 2010 2012 2013 2014 2015 2016 2017 2018 2021 2022 2024 2025 2026 2028 2029 2030 2031 2037 2038 2039 2043 2044

Blocks (011204): 1020 1021 1022 1023 1024 1025 1029 2004 2005 2006 2007 2008 2009 2010 2012 2013 2014 2015 2016 2018 3005 3009 3010 3011 3015 3016 3017 3018

VTD: 053 East Ridge 1

VTD: 054 East Ridge 2

VTD: 055 East Ridge 3

VTD: 056 East Ridge 4

VTD: 057 East Ridge 5

VTD: 060 Ooltewah 1

Blocks (011203): 2019 2020 2023 2027

Blocks (011204): 3000 3001 3002 3003

VTD: 064 Westview 1

VTD: 091 Westview 2

VTD: 093 Concord 2

Blocks (011321): 4020

Blocks (011323): 2004 2005 2019

VTD: 095 Eastgate 2

Blocks (002800): 1022 1024

Blocks (003000): 2006 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2042

VTD: 096 Westview 3

VTD: 104 East Brainerd 2

VTD: 118 Apison 2

Blocks (011203): 1016 3000 3002 3003 3004 3006 3007 3008 3009

Blocks (011204): 4004 4005 4011 4012 4014 4021

(31) District 31:

Bledsoe County

Rhea County

Roane County

VTD: Eureka

VTD: Glen Alice

VTD: Rockwood Ward 1

Sequatchie County

(32) District 32:

Loudon County

VTD: Eatons

Blocks (060100): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1022 1024

Blocks (060301): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2031 2032 2033 2034 2035 2036 2040 2042 2044

Blocks (060302): 1000 1001 1002 1003 1004 1006 1007 1008 1009 1010 1011 1013 1014 1015 1016 1040

VTD: Glendale

Blocks (060202): 1152

Blocks (060302): 4072

Blocks (060400): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 2053 2054 2055 2056 2057 2058 2059 2060 2061 2063 2064 2065 2066 2067 2068 2069 2070 2071 2123 2125 2126 2127 2128 2129 2130

VTD: Highland Park

VTD: Lenoir City

Blocks (060201): 2200 2201

Blocks (060202): 1083 1084 1085 1086 1087 1088 1089 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1117 1118 1119 1120 1121 1122 1123 1124 1125 1126 1127 1128 1129 1130 1131 1132 1133 1134 1135 1136 1137 1138 1139 1140 1141 1142 1143 1144 1145 1146 1147 1148 1149 1150 1151 1153 1154 1155 1156 1157 1158 1159 1160 1161 2000 2001 2002 2003 2004 2005 2009 2010 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 3035 3036 3037 3038 3052 3056 3057 3060 3061 3062 3063 3064 3065 3066 3067 3068 3069 3070 3071 3072 3073 3074 3075 3076 3077 4004 4005 4006 4007 4008 4018 4019 4023 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037 4038 4039 4040 4041 4042 4043 4044 4045 4046

Blocks (060301): 2043 2045 2046 2047 2048 2050 2051 2053 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2085 2087 2088 2089 2090 2091 2092 2093 2101 2102 2104 2107 2112 2114 2115 2116 2117 2118 2120 2121 2122 2123 2124 2125 2126 2132 2133 2134 2135 2136

Blocks (060302): 3039 3040 3041 3042 3043 4047 4062 4085 4088 4089 4090 4091 4092 4093 4100 4101 4109 4110 4111 4114

VTD: Lenoir City Outside

Blocks (060301): 2026 2027 2028 2029 2030 2037 2049 2052 2054 2055 2056 2057 2058 2096 2097 2098 2103 2108 2109 2113 2127 2128 2129 2130 2131 2137

Blocks (060302): 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3044 3045 4063 4064 4069 4070 4071 4079 4080 4081 4082 4083 4084 4086 4087 4094 4095 4096 4097 4098 4099

Roane County

VTD: Cave Creek

VTD: Cherokee

VTD: Dyllis

VTD: Emory

VTD: Emory Heights

VTD: Fairview

VTD: Harriman Ward 1

VTD: Johnson School House

VTD: Kingston Ward 1

VTD: Kingston Ward 2

VTD: Lawnville

VTD: Midtown

VTD: Midway

VTD: Oak Hills

VTD: Oliver Springs

VTD: Orchard View

VTD: Paint Rock

VTD: Paw Paw

VTD: Renfro

VTD: Rockwood Ward 2

VTD: South Harriman

(33) District 33:

Anderson County

VTD: Block House Valley

VTD: Briceville

VTD: Claxton

VTD: Clinch Valley

Blocks (020902): 2000 2001 2002 2003 2005 2006 2009 2010 2011 2012 2013 2014 2015 2016 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2031 2032 2033 2034 2035 2040 2047 2048 2049 2050 2051 2052 2053 2054 2062 2063 2064 2065 2086 2091 2117 2118 2119 3008 3011 3026 3027

VTD: Clinton

VTD: Clinton High

VTD: Clinton Middle School

VTD: Dutch Valley

VTD: Emory Valley

VTD: Fairview

Blocks (020902): 3028 3032 3033 3037 3038 3039 3040 3049 3050 3051 3052 3053 3054 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033

VTD: Glen Alpine

VTD: Glenwood

VTD: Hendrix Creek

VTD: Highland View

VTD: Lake City

Blocks (020800): 1050 1056 1057 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1097 1098 1102 1112 1113 1114 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2031 2034 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2069 2073 2078 2079

VTD: Lake City Middle School

Blocks (020700): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1027 1028 1032 1033 1034 1049 1050 1051 1052 1053

Blocks (020800): 1051 1052 1053 1054 1055 1058 1059 1060 1061 1062 1081 1082 1096 1143 2030 2032 2033 2035 2036 2037 2056 2068 2070 2071 2072 2074 2075 2076 2077 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3063 3064 3066

Blocks (021201): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3024 3031 3032 3033 4008 4009 4010 4011 4013

VTD: Marlow

VTD: North Clinton

VTD: Norwood

VTD: Oak Ridge City Hall

VTD: Pine Valley

VTD: Robertsville

VTD: Rosedale

VTD: South Clinton

VTD: Tri-County

VTD: West Hills

VTD: Woodland

(34) District 34:

Rutherford County

VTD: 07-1 Blackman Elementary School

Blocks (040701): 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1083

Blocks (040808): 2008 2009 2010 2011 2012 2014 2015 2020 2021

Blocks (040809): 1000 1001 1002 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 3000 3001 3002 3003 3004 3014 3015 3016 3017 3018 3019 3021

Blocks (040902): 1037 1038 1039 1076 1082 3006 3007 3008 3012 3032 3045

Blocks (040903): 1084 1087 1088

Blocks (040904): 3004 3011 3012 3013 3014 3015 3016 3018 3019 3020

Blocks (040905): 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3067 3068 3069 3070

VTD: 07-2 Riverdale High School

VTD: 07-3 Middle TN Electric Membership Corp

VTD: 08-1 Blackman United Methodist Church

Blocks (040807): 1017 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3014 3015 3016 3022 3024 3025 3026 3027

Blocks (040808): 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037

Blocks (040902): 2016 2017 2018 2040 2041 2042 2052 2055 2056 2057 2058

VTD: 08-2 Eagleville Community Center

VTD: 08-3 Lebanon Camp Church

VTD: 08-4 Rockvale Community Center

VTD: 09-1 Stewart Creek Elementary

Blocks (040806): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 4002 4004 4005 4006 4007 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4029 4032 4033 4034

Blocks (040807): 1002 1004 1006 1009 1010 1011 1012 1013 1014 1015 1016 1018 1019 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012

VTD: 10-2 Stewartsboro School

Blocks (040806): 4001

VTD: 13-1 Bellwood School

VTD: 13-2 World Outreach Church

VTD: 18-1 Patterson Park

Blocks (041600): 3045 3046 3052 3053 3054 3055 3056 3057 3058 4020 4021 4022 4023 4024 4026 4027

Blocks (041800): 3039 3040 3041 3042 3043 3048 3050 3054 3055 3057

Blocks (041900): 1000 1001 1002 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 3000 3001 3002 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022

Blocks (042000): 1004 1018 2003 2004 2007 2008 2009 2012

Blocks (042100): 1032 1033 1034

VTD: 18-2 Mid TN Realtors Association Bldg

Blocks (040905): 1004 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1018 1019 1020 1021 1022 1023 1024 1025 1026 2014 2020 2021

VTD: 18-3 Wilderness Station III

VTD: 19-1 Mitchell Neilson Primary

Blocks (040901): 1085 1086 1089

VTD: 19-3 Lane Agri-Park

Blocks (040901): 1087

Blocks (040902): 1062 1063 1077 1085

VTD: 20-1 Creekmont General Baptist Church

Blocks (040808): 1001 1002

VTD: 20-2 Blackman Middle School

Blocks (040902): 1000 1001 1002 1036 1040 1042 1043 1044 1045 1046 1047 1052 1053 1054 1058 1059 1060 1061 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1078 1079 1080 1081 1084 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2043 2044 2045 2046 2047 2048 2049 2050 2051 2053 2054 2059 2060 2061

Blocks (042300): 1161 1162 1164 1165 1166 1167 1168 1169 1170 1171 1172 1173 1174 1175 1176 1177 1178 1180 1181 1182 1183 1184

(35) District 35:

Claiborne County

Grainger County

Union County

VTD: 1-1 Maynardville Elementary

Blocks (040100): 5057 5059 5060 5065 5066 5067 5068 5069 5071 5072 5073 5074 5075 5076 5077 5078 5079 5080 5081 5082 5083

Blocks (040201): 2010

VTD: 2-2 Luttrell Elementary School

Blocks (040100): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2086 2087 2088 2089 2090 2091 2092 2093 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 4017 4019 4020

VTD: 3-3 Brock Community Center

VTD: 5-10 Sharps Chapel Elementary

VTD: 5-13 Bradens School House

(36) District 36:

Anderson County

VTD: Andersonville

VTD: Clinch Valley

Blocks (020902): 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1017 1018 1019 1020 1021 1023 1024 1025 1026 1027 1028 1029 1038 1039 1040 1041 1042 1043 1044 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 3000 3001 3002 3003 3004 3005 3006 3007 3012 3013 3014 3015 3016 3017 3022 3023 3024 3025

VTD: Fairview

Blocks (020901): 3035 3036 3037 3038 3039 3040 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3062 3063 3064 3065 3066 3067 3068 3069 3070 3071 3072 3073 3074 3075 3076 3077 3078 3079 3080 3081 3082 3083 3084 3085 3086 3087 3088 3089 3090 3091 3092 3093 3094 3095 3096 3097 3098 3099 3100 3101 3102 3103 3104 3105 3106 3107 3108 3109 3110 3113

Blocks (020902): 3018 3019 3020 3021 3041 3042 3043 3044 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017

VTD: Lake City

Blocks (020800): 1036 1037 1039 1040 1041 1042 1045 1046 1047 1048 1049 1099 1100 1101 1103 1104 1108 1109 1110 1111 1115 1116 1140

VTD: Lake City Middle School

Blocks (020800): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1038 1043 1044 1105 1106 1107 1117 1118 1119 1120 1121 1122 1123 1124 1125 1126 1127 1128 1129 1130 1131 1132 1133 1134 1135 1136 1137 1138 1139 1141 1142 1144

VTD: Norris

Campbell County

Union County

VTD: 1-1 Maynardville Elementary

Blocks (040100): 4003 4030 4035 4037 4038 4039 4051 4073 5063 5064

Blocks (040201): 1021 1031 1032 1034 1035 1036 1037 1038 1039 1041 1042 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1061 1062 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3055 3056 3057 3062 3063 3064

Blocks (040202): 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2058 4000 4001 4002 4003 4008 4015 4057 4058 4059 4060 4062

VTD: 2-2 Luttrell Elementary School

Blocks (040100): 3019 3035 3036 3037 3038 3039 3040 3041 3042 4000 4001 4002 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4018 4021 4022 4023 4024 4025 4026 4027 4028 4029 4031 4032 4033 4034 4036 4040 4041 4042 4043 4044 4045 4046 4047 4048 4049 4050 4052 4053 4054 4055 4056 4057 4058 4059 4060 4061 4062 4063 4064 4065 4066 4067 4068 4069 4070 4071 4072 4074

Blocks (040201): 3054 3058 3059 3060 3061

Blocks (040202): 4046

VTD: 3-2 Cedar Grove Community Cen.

VTD: 4-7 Big Ridge Elementary Sch.

VTD: 6-5 Plainview Community Center

VTD: 6-6 Paulette Community Center

(37) District 37:

Rutherford County

VTD: 01-1 LaVergne City Hall

Blocks (040101): 1002 1003 1005 1006 1009 1010 1011 1012

VTD: 01-2 Roy Waldron School

Blocks (040101): 1000 1001 1004 1007 1008 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034

Blocks (040102): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015

Blocks (040103): 1000 1001 1002 1005 1006 1007 1008 1009 1010 1011 1012 1014 1015 1016 1017 1029 1030 1039 1040 1041 1042 1043 1044 1045 1057 1058 1064 1072 1073

Blocks (042200): 3027 3028

VTD: 02-2 Walter Hill School

Blocks (040501): 1000 1001 1002 1003 1004 1013 1014 1016 1018 1019 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 3026 3035 3036 3039 3040 3041 3042 3043 3044 3045 3046

Blocks (041000): 1041 1059

VTD: 03-1 Leana Community Center

VTD: 03-2 Nissan Activity Center

VTD: 03-3 Wilson Elementary School

Blocks (040403): 4000 4001 4004 4011 4012 4036 4037 4040 4044 4045

Blocks (040501): 1005 1006 1007 1008 1009 1010 1011 1012 1015 1017 1020 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3027 3028 3029 3030 3031 3032 3033 3034 3037 3038 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036

Blocks (042200): 3000 3001 3004 3029

VTD: 05-1 First Baptist Church of LaVergne

Blocks (040103): 1003 1004 1059 1060 1061 1062 1063 1065 1066 1067 1068 1069 1070

VTD: 07-1 Blackman Elementary School

Blocks (040902): 1029

VTD: 11-1 Smyrna Middle School

Blocks (042200): 1000 1001 1002 1003 1004 1005 1006 1008 1009 1010 1011 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055

VTD: 12-1 Tennessee Rehab Center

Blocks (040403): 1004 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 2000 2001 2002 2003 2004 2005 2006 2008 2009 2011 2012 2014 2015 2023 2024 2025 3002 3006 3010 3011 3012 3013 3014 3015 3016 3022 3025 3026 3027 3028 3029 4015 4035 4038 4039 4041 4042 4043

Blocks (042200): 1018 1019 1020 1021 2000 2001 2002 2003 2004 2005 2006 2007 2008 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 3025 3063 3064 3065 3066 3073 3074 3075 3076 3077 3078 3079 3080 3082 3083 3084 3092

Blocks (042300): 1038 1039 1040 1041 1042 1043 1045 1046 1047 1085 1086 1087

VTD: 14-1 Northfield Elementary School

VTD: 14-2 Siegal Elementary School

Blocks (041000): 1039 1040 1042 1043 1047 1048

Blocks (041301): 2000 2001 2002 2003 2013 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017

VTD: 15-1 Kingwood Church of Christ

Blocks (041402): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 2009 2010 2011 2012 4000 4001 4002 4003 4004 4005 4007 4008

Blocks (041600): 1000 1001

VTD: 16-1 Central Middle School

VTD: 16-2 Mitchell Neilson Elementary

VTD: 19-1 Mitchell Neilson Primary

Blocks (040901): 1031 1042 1043 1044 1062 1073 1074 1075 1076 1077 1078 1079 1080 1082 2073

Blocks (041302): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 2027 2028 2029 2030 2031 2032 2033

Blocks (041700): 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1032 1033 1037 1038 1040 1041 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3021 3022 4004 4005

VTD: 19-2 Seigel Middle School

VTD: 19-3 Lane Agri-Park

Blocks (040901): 1020 1022 1023 1024 1025 1026 1027 1028 1030 1032 1033 1034 1035 1036 1037 1039 1040 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1066 1067 1070 1071 1081 1083 1094 1095 1096 1097 1098

Blocks (040902): 1055 1056 1057 1083

VTD: 20-2 Blackman Middle School

Blocks (040901): 1021 1029 1099 1101

Blocks (040902): 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1030 1031 1032 1033 1034 1035 1041 1048 1049 1050 1051

(38) District 38:

Clay County

Fentress County

VTD: Allardt

VTD: Armathwaite

VTD: Community Center

VTD: Crossroads

VTD: Pall Mall

VTD: Pine Haven

VTD: West Fentress

Macon County

Pickett County

Scott County

(39) District 39:

Franklin County

VTD: 1-1 FC Annex

VTD: 2-1 Clark Memorial

VTD: 3-1 Broadview

VTD: 3-2 Huntland

Blocks (960800): 1027 1028 1029 1030 1043 1044 1045 1046 1047 1048 1049 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1114 1115 1116 1117 1118 1119 1120 1121 1122 1123 1124 1125 1130 1131 1132 1137 1142 1143 1144 1145 1146 1147 1148 1149 1150 1151 1152 1153 1154 1155 1156 1158 1159 1164 1165 1166 1177 1178 1179 1181 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070

VTD: 3-3 Old Salem

VTD: 4-1 Belvidere

VTD: 4-2 Cowan

VTD: 4-3 Liberty

VTD: 5-1 Keith Springs

Blocks (960600): 3060 3062 3063 3067 3078 3080 3085 3088 3089 3092 3094 3095 3096 3097 3098 3099 3100 3102 3103 3109 3117 3123 3135

Blocks (960700): 2120

Blocks (960800): 1138 1139

VTD: 5-2 Sewanee

VTD: 5-3 Sherwood

Blocks (960600): 1206

Blocks (960700): 2047 2050 2051 2053 2054 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2077 2081 2085 2088 2089 2094 2100 2101 2102 2103 2105 2106 2107 2108 2109 2121 2122 2123 2124 2125 2140 2141 2142 2143

VTD: 6-1 Alto/Oak Grove

VTD: 6-2 Capitol Hill

VTD: 6-3 UTSI

VTD: 7-1 North Lake

VTD: 7-2 Winchester Springs & Center Grove

VTD: 8-1 Decherd

VTD: 8-2 Estill Springs

Marion County

VTD: Battle Creek

VTD: Elder Mountain

VTD: Foster Falls

VTD: Haletown-Ladds

VTD: Lusk Store

VTD: Mineral Springs

VTD: Monteagle

VTD: Powells Crossroads

VTD: Sequatchie

VTD: Waldens Ridge

VTD: Whitwell

VTD: Whitwell Mtn. FD

Moore County

(40) District 40:

DeKalb County

VTD: 1-1 Alexandria

VTD: 1-2 Temperence Hall

VTD: 1-3 Edgar Evins State Park

VTD: 2-1 Liberty

VTD: 2-2 Dowelltown

VTD: 2-3 Snows Hill

VTD: 3 Middle School

Blocks (920101): 1023 1024 1025 1026 1031 1033 1034 1035 1036 1039 1040 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1058 1059 1060 1061

Blocks (920200): 2009 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3066 3076 3077 3078 3079 3088 3089 3090 4000 4001 4002 4003 4004 4005 4006 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4021 4022 4023 4024 4025 4026 4027 4028 4030 4031 4032 4033 4034 4035 4041 4049 4050

Blocks (920300): 1071

VTD: 4-1 Cherry Hill

VTD: 4-2 Rock Castle

VTD: 4-3 Courthouse

VTD: 5-1 Johnson Chapel

VTD: 5-2 Elementary School

VTD: 7 Church of Christ Annex

Blocks (920200): 1000 1001 1002 1003 1004

Smith County

Sumner County

VTD: 01 Westmoreland

Blocks (020101): 2046

Blocks (020601): 2005 2089 2090 2091 2093

Blocks (020602): 1000 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1027 1028 1029 1030 1031 1032 1033 1034 1092 1093 1096

VTD: 03 Bethpage

VTD: 03 Cairo

VTD: 03 Castalian Springs

VTD: 03 Civic Center

VTD: 05 South Water

Blocks (020901): 1029 1030 1031 1039 1049 1050 1051 1052 1053

Blocks (020902): 1017 1019 1020 1021 1024 1025

VTD: 06 Gallatin Sr. High School

VTD: 06 Jack Anderson

VTD: 06 Vol State

Trousdale County

(41) District 41:

Fentress County

VTD: Banner Springs

VTD: Clarkrange

VTD: Courthouse

VTD: Grimsley

VTD: Shirley

VTD: York Elementary

Jackson County

Morgan County

Overton County

(42) District 42:

Putnam County

VTD: 01A Capshaw

VTD: 01C South Cookeville

VTD: 02A Northeast Elementary

VTD: 03A University

VTD: 05A Cookeville Community Center

VTD: 05C Prescott South

VTD: 05F Dry Valley

VTD: 06A Cane Creek

VTD: 07A Burgess Falls

VTD: 07D Twin Oak

VTD: 08D Boma

VTD: 08E Buffalo Valley

VTD: 08F Cornerstone Middle

VTD: 08G Upperman

VTD: 09A Double Springs North

VTD: 09B Double Springs South

VTD: 10 Pavilion

VTD: 10B Sycamore

VTD: 11A Bangham

VTD: 11B Cookeville High School

VTD: 12A Algood Inside

VTD: 12B Algood Outside

VTD: 12C Brotherton

(43) District 43:

Grundy County

Warren County

VTD: 01-1 McMinnville Civic Center

VTD: 04-1 TSU Nursery Res. Center

VTD: 05-1 Three Star Mall

VTD: 05-2 Beersheba Towers

VTD: 06-1 Warren Co. Middle School

VTD: 07-1 East Side School

VTD: 08-1 Fairview Community Center

VTD: 08-2 Irving College School

VTD: 10-1 Centertown One

VTD: 11-1 Midway Community Center

VTD: 11-2 Hwy 56 N Church of Christ

VTD: 12-1 Northside Baptist Church

VTD: 12-2 Lucky Community Center

White County

(44) District 44:

Sumner County

VTD: 01 Corinth

VTD: 01 North Sumner

VTD: 01 Westmoreland

Blocks (020101): 1000 1003 1004 1005 1006 1009 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2086 2087 2088 2089 2090 2091 2092 2093 2094 2095 2096 2097 2098 2099 2100 2101

Blocks (020102): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3030 3031 3032 3033 3034 3035 3036 3037 3040 3041 3042 3043 3044 3047 3048 4000 4001 4002 4003 4004 4005 4006 4007 4008 4033 4034 4035 4036 4037 4038 4039 4041 4042 4043 4044 4045 4046 4047 4048 4049 4050 4051 4059 4062 4063 4064 4065 4066 4071 4072 4073 4074 4076

Blocks (020601): 2000 2001 2002 2003 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2017 2018 2019 2021 2022 2023 2025 2070 2092

Blocks (020602): 1001

VTD: 02 Portland

VTD: 02 Wiseman

VTD: 03 Bushes Chapel

VTD: 04 County Admin. Bldg.

VTD: 04 Salem

VTD: 04 Union Elementary

VTD: 05 Gallatin City Hall

VTD: 05 South Water

Blocks (020603): 1023 1024 1025

Blocks (020700): 1025

Blocks (020901): 1000 1001 1002 1003 1004 1005 1006 1008 1009 1054

Blocks (020902): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1022 1023 1026 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4020 4021 4022 4023 4024 4025 4026 4027

VTD: 07 Saundersville

VTD: 09 Nannie Berry

Blocks (021204): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2022 2023 2024 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3034

VTD: 09 Rock Castle

Blocks (021201): 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 4002 4003

Blocks (021204): 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3035

VTD: 12 Oakmont

Blocks (020206): 1037 1038 1039

Blocks (020207): 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019

Blocks (020403): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1030

Blocks (020404): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1025 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1038 1039 1042

(45) District 45:

Sumner County

VTD: 04 Cottontown

VTD: 07 Long Hollow

VTD: 07 Magnet School

VTD: 08 Brown Elementary

VTD: 08 Lakeside

VTD: 09 Indian Lake

VTD: 09 Nannie Berry

Blocks (021201): 1000

Blocks (021204): 2025

Blocks (021205): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 2028 2031 2043 2044 2045 2046 2047 2048 2049 2050 2051

VTD: 09 Rock Castle

Blocks (021201): 2000 2001 2002 2003 2004 2005 2006 2009 2013 2014 4008 4009 4010 4011

VTD: 10 Center Point

VTD: 10 Trinity

VTD: 10 Walton Ferry

VTD: 11 Hunter

VTD: 11 Madison Creek

VTD: 11 Millersville

VTD: 12 Oakmont

Blocks (020403): 1039 1040 1041

Blocks (020404): 1016 1017 1018 1019 1020 1021 1022 1023 1024 1026 1037 1040 1041 1043 1044

Blocks (020405): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1023 1024 1026 1027 1028

Blocks (020406): 2000 2001 2002

VTD: 12 White House City Hall

VTD: 12 White House Middle School

(46) District 46:

Cannon County

DeKalb County

VTD: 3 Middle School

Blocks (920200): 1017 1019

Blocks (920300): 1072 1073 1076 1077 1081 1082

VTD: 6-1 Belk

VTD: 6-2 Keltonburg

VTD: 6-3 Blue Springs

VTD: 7 Church of Christ Annex

Blocks (920102): 3004 3005 3006 3007 3008

Blocks (920200): 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1018 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 2026 2027 2029 2030 2038 2042 2053 2054 2055 2056 2057 2058 2059 2060 3073 3080 3081 3082 3083 3084 3085 3086 3087 3091 4007 4019 4020 4029 4036 4037 4038 4039 4040 4042 4043 4044 4045 4046 4047 4048 4051 4052

Wilson County

VTD: 04 Cooks UMC Church

Blocks (030204): 2052 2061 2062 2116 2117

VTD: 05 Berea Church of Christ

Blocks (030101): 1044 1060 1066 1067 1071 1072 1073 1074 1076 1077 1078 1079 1080 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1103 2024 2026 2045 2047 2078 2079 2080 2081

Blocks (030204): 2024 2025 2026 2027 2028 2053 2054 2055 2056 2057 2058 2060 2063 2064 2065 2097 2098 2099 2100 2101 2102 2103 2104 2105 2106 2107 2108 2114 2115 2118 2119

VTD: 06 Carroll-Oakland School

Blocks (030101): 2046 2054 2055 2056 2057 2058 2064 2065 2066 2067 2068

VTD: 07 Shop Springs Baptist Church

VTD: 07 Southside Elementary School

VTD: 07 Watertown High School

VTD: 09 Commerce Cumberland Pres. Church

VTD: 09 Cottage Home Dem. Club

VTD: 09 Statesville Home Dem. Club

VTD: 09 Watertown Community Center

VTD: 12 Cedars of Leb. St. Park Assembly Hall

Blocks (030903): 3023 3024 3025

Blocks (030904): 1026 1027 1028 1029 1030 1031 1032 1042 1043 1044 1045 1046 1053 1054 1055 1056 1057 1058 1059 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1117 1119 1120 1123 2005 2006 2007 2008 2009 2010 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2096 2106 2107 2108 2109 2110 2111 2112 2113 2114 2115 2116 2117 2118 2119 2120 2121 2122 2123 2124 2125 2126 2127 2128 2129 2130 2131 2132 2133 2134 2135 2136 2137 2138 2139 2140 2141 2142 2143 2144 2145 2146 2147 2148 2149 2150 2151 2152 2155 2156 2157 2158 2159 2160 2163 2164 2165 2166 2167

VTD: 12 Norene Community Center

VTD: 14 Gladeville Elementary

Blocks (030800): 1127 1128

Blocks (030903): 1007 1008 1034 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1080 1081 1082 1083 1120 1167 1169 1170 1171 1172 1173 1174 1175 1176 1177 1178 1179 1180 1181 1182 1183 1184 1185 1197 1200 3001 3002 3003 3004 3005 3018 3019 3020 3021 3022

Blocks (030904): 1000 1001 1002 1003 1004 1005 1007 1008 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1033 1034 1035 1036 1037 1038 1039 1040 1041 1047 1048 1049 1050 1051 1052 1060 1061 1062 1063 1118 1122

VTD: 14 Wilson County Board of Education

VTD: 15 Tuckers Cross Roads School

VTD: 17 Faith Evangelical Lutheran Church

VTD: 19 Jimmy Floyd Family Center

Blocks (030101): 2043 2044 2048 2049 2059 2060 2061 2062 2063 2069 2070 2071 2072 2073 2074 2075 2076 2077

Blocks (030500): 1007 1008 1010 1011 1012 1013 1014 1015 1016 1017 1018 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 3042 3043 3044 3045 3046 3047 3048 3049

VTD: 20 Market Street Community Center

Blocks (030102): 3065 3069

Blocks (030500): 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 4009 4010 4011 4012 4013 4014 4015 4018

Blocks (030700): 1000 1001 1002 1003 1004 1005 1006 1011 1012 1013 1014 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1049 1053 1056 2000 2001 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2031 2032 2033 2034 2035 2036

VTD: 21 Water & Wastewater Auth. Of Wilson Co.

VTD: 23 West Hills Baptist Church

VTD: 24 First United Methodist Church

VTD: 25 Leeville Club House

Blocks (030202): 1018 1070 1082 1089 3023 3024 3025 3026 3037 3038 3039 3040 3041 3042 3043 3055 3056 3057 3058 3059 3060 3061 3062 3063 3082 3083 3084 3085 3086 3087 3090

VTD: 25 Maple Hill Church of Christ

(47) District 47:

Coffee County

Warren County

VTD: 02-1 Courthouse

VTD: 02-2 Warren County Airport

VTD: 03-1 Westwood Church of Christ

VTD: 03-2 Smartt Station Fire Hall

VTD: 08-3 LBJ & C Headstart

VTD: 09-1 Morrison Ruritan Club

VTD: 09-2 Viola Valley Comm. Center

VTD: 10-2 Centertown Comm. Ctr.

(48) District 48:

Rutherford County

VTD: 02-1 Lascassas School

VTD: 02-2 Walter Hill School

Blocks (040502): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 2009 2010 2011 2012 2019 2020 2021 2022 2023 2024

Blocks (041000): 1000 1038

Blocks (041101): 1035 1036 1038 1041 1042 1043 1044 1054 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2013 2014 2015 2016 2020 2026 2027 2034 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3014 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3037 3039 3040 3041 3042 3043 3048 3053 3054 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3066 3067 3068 4009 4010 4011 4012 4013 4014 4025

VTD: 02-3 Milton Fire Hall

VTD: 04-1 Advent Lutheran Church

VTD: 04-2 Bud's Tire Shop

VTD: 04-3 Kittrell School IV

VTD: 04-4 Oakland High School

VTD: 06-1 Buchanan School

VTD: 06-2 Christiana Middle School

VTD: 06-3 Kittrell School VI

VTD: 14-2 Siegal Elementary School

Blocks (041101): 2011 2012 2017 2018 2019 2021 2022 2023 2024 2025 2028 2031 2033 2035 3015 3034 3035 3036 3038 3052

VTD: 15-1 Kingwood Church of Christ

Blocks (041101): 1007 1009 1010 1011 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1031 1033 1034 1037 1039 1040 1045 1046 1047 1048 1049 1050 1051 1052 1053 2029 2030 2032 2036 3013 3044 3045 3046 3047 3049 3050 3051 3055 4005 4006 4007 4008 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024

Blocks (041401): 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1035 1036 1037 1038

Blocks (041402): 2000 2001 2002 2003 2004 2005 2006 2007 2008

VTD: 17-1 North Blvd Church of Christ

VTD: 18-1 Patterson Park

Blocks (041800): 3053

Blocks (042000): 2000 3024

Blocks (042100): 1019 1020 1021 1022 1023 1024 1025 1027 1030 1031

VTD: 18-2 Mid TN Realtors Association Bldg

Blocks (041201): 1000 1001 1002 1010 1012 1013 1014 1015 1016 1017 1018 1019 1022 1023 1024 1025 1026 1027 1028 1029 1053 1054 1060

Blocks (041800): 3046 3056 3060 3061 3062 3077

VTD: 21-1 Hobgood School

(49) District 49:

Rutherford County

VTD: 01-1 LaVergne City Hall

Blocks (040104): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028

VTD: 01-2 Roy Waldron School

Blocks (040103): 1013 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1031 1032 1033 1034 1035 1036 1037 1038 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1071 1074

VTD: 03-3 Wilson Elementary School

Blocks (040403): 4002 4003 4013 4014

Blocks (042200): 3021

VTD: 03-4 Florence Baptist Church

VTD: 05-1 First Baptist Church of LaVergne

Blocks (040104): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016

Blocks (040105): 1000 1001 1002 1003 1004 1005 1006 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 3000 3001 3002 3003 3004 3005 3006

Blocks (040200): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062

Blocks (040805): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2021 2022 2025 2026 2027

Blocks (042200): 3072

VTD: 08-1 Blackman United Methodist Church

Blocks (040807): 3012 3017 3018 3019 3020 3021 3023 3028

VTD: 09-1 Stewart Creek Elementary

Blocks (040302): 1010 1011 1012 1020 1021 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1058 1059 1060 1065 1066 1067 1068 1069 1071 1072 1073 1075

Blocks (040806): 4003 4008

Blocks (040807): 1005

VTD: 09-2 Giles Creek Baptist Church

VTD: 10-1 Cedar Grove Elementary

VTD: 10-2 Stewartsboro School

Blocks (040302): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1013 1014 1015 1016 1017 1018 1019 1022 1061 1062 1063 1064 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2022 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3013 3027 3064

Blocks (040308): 1000 1001 1002 1003 1005 1008 1010 1011 1012 1013 1014 1015 1016 1017 1018 1024 1025 1027 1028 1029 1030 1032 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2014 2015 2016 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036

Blocks (040806): 3013 3014 3021 4000

VTD: 10-3 Rock Springs School III

VTD: 11-1 Smyrna Middle School

Blocks (040303): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028

Blocks (040304): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041

Blocks (040305): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028

Blocks (040306): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1016

Blocks (042200): 1007 1012 1013 1014 1015 1016 1017 1022 1023 1024 1041 2009 2031

Blocks (042300): 1044 1048 1049 1050 1051 1052 1064 1065 1066 1067 1068

VTD: 12-1 Tennessee Rehab Center

Blocks (040403): 4005 4006 4007 4008 4009 4010 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4046 4047 4048 4049 4050 4051 4052 4053 4054 4055

Blocks (042200): 3002 3003 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3022 3023 3024 3026 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3067 3068 3069 3070 3071 3081 3085 3086 3087 3088 3089 3090 3091

VTD: 19-3 Lane Agri-Park

Blocks (040901): 1055

VTD: 20-1 Creekmont General Baptist Church

Blocks (040302): 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1070 1074 3012 3014 3015 3016 3017 3018 3019 3033 3034 3035 3036 3037 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3055 3057 3058 3059 3060 3061 3062 3063 3065 3067 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037 4038 4039 4040

Blocks (040807): 1000 1001 1003 1007 1008

Blocks (040808): 1000

VTD: 20-2 Blackman Middle School

Blocks (040901): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1038 1041 1056 1057 1058 1059 1060 1061 1093 1100 1102 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2061 2062 2064 2065 2066 2067 2068

Blocks (042300): 1092 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1110 1113 1114 1115 1116 1117 1118 1119 1120 1121 1122 1123 1124 1125 1126 1127 1128 1129 1130 1131 1132 1133 1134 1135 1136 1137 1138 1139 1140 1141 1142 1143 1144 1145 1146 1147 1148 1149 1150 1151 1152 1153 1154 1155 1156 1157 1158 1159 1160 1163 1179 1185

(50) District 50:

Davidson County

VTD: 01-1 1st Baptist Church of Joelton

VTD: 01-2 Greenville UMC

VTD: 01-4 Scottsboro Comm. Ctr.

VTD: 03-1 Union Hill 1st Baptist Church

VTD: 03-2 Joelton Elem School

VTD: 03-8 Davidson Academy

Blocks (010201): 1000 1001 1002 1003 1004 1005 1006 1017 1026

VTD: 10-1 Luton's UMC

VTD: 10-2 Walker Creek UMC

VTD: 10-3 Goodlettsville Comm. Ctr.

VTD: 10-4 First Baptist Church of Goodlettsville

Blocks (010202): 1009

Blocks (010301): 2001 2002 2003 2011

Blocks (010302): 1000 1001 1002 1003 1004 1005 1006 1009 1010 1011 1012 1013 1014 1015 2041 2042 2044 2045 2046 2047

Blocks (010303): 1010 1012 1018 1019 1020 1021 1022 1023 1028 1029 1030 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017

VTD: 10-6 Gateway School

VTD: 22-1 Bellevue Comm Ctr

VTD: 22-2 Bellevue Church of Christ

VTD: 22-3 Bellevue Middle School

VTD: 22-4 Bellevue UMC

VTD: 23-2 West Meade School

Blocks (018202): 2000 2001 2002 2003 2004 2005 2006

VTD: 35-1 Gower School

Blocks (018301): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1021 1022 1023 1024 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 3022 3023 3024 3025 4002 4003 4004

Blocks (018302): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1067

VTD: 35-2 South Harpeth Church of Christ

VTD: 35-3 Harpeth Valley School

VTD: 35-4 Bellevue UMC

VTD: 35-5 Jewish Comm. Ctr.

(51) District 51:

Davidson County

VTD: 04-2 Madison Library

Blocks (010701): 1003 1004 1005 1006 1017 4001

Blocks (010702): 1000 1001 1002 1003 2006

VTD: 04-4 Windland Retirement Center

Blocks (010701): 1007 1008 1012 1013 1014 1015 1016 1018 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 4000 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013

Blocks (010702): 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 2000 2001 2002 2003 2004 2005 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019

Blocks (011100): 1009 1010 1012 1013 2000 2001 2002

VTD: 05-2 Cleveland St. Park Comm Ctr

Blocks (012702): 2050

Blocks (019300): 1000 1001 1002 1003 1004 1005 1010 1011 1017 1018 1019 1020 1021 1022

VTD: 05-4 McFerrin Park Comm. Ctr.

Blocks (019300): 1006 1007 1008 1009 1016

VTD: 05-5 Ross Elementary School

Blocks (011700): 7008 7009 7010 7011 7012 7013 7014 7015 7016 7018 7019 7020

Blocks (011900): 1000 1001 1002 1016 1017 1018 1019 1020 1021 3000 3001 3002 3003 3005

VTD: 06-1 Martha O'Bryan Center

Blocks (012200): 1015 1016 1017 1018 1019 1020 1031 1032 1033 3012 3013 3014 3015 3016 3017 3018 3021 3022 3023 3024 3025 3026 3027 3028

Blocks (019200): 1003 1011 1012 1013 1014 1015 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1049 1050 1053 1054 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 4000 4001 4006 4007 4008 4009 4010 4011 4012 4013 4014 4017 4018 4019 4020 4021

Blocks (019300): 1078 1079 1080 1094 1095 1096 1097 1098

VTD: 06-2 Shelby Comm. Ctr.

Blocks (012100): 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1021 1022 1023 1024 1025 2000 2001 2002 2003 2008 2009 2010 2016 2017

Blocks (012200): 1014 1021 1022 1023 1028 1029 1030 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 2010 2011 2012 2013 2014 2015 2016 2017 2018 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2033 2034 2035 2036 2037 2038 3011 3019 3020

Blocks (019200): 1000 1001 1002 1004 1005 1006 1007 1008 1009 1010 1016 1017 1018

VTD: 06-3 East Park Comm. Center

Blocks (011900): 3004 3018 3020

Blocks (019200): 4002 4003 4004 4005 4015 4016

Blocks (019300): 1012 1023 1024 1025 1026 1027 1028 1029 1030 1031 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1075 1076 1077 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1099 2000 2001 2002 2003 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009

VTD: 06-5 Cora Howe Elem School

Blocks (011700): 1001 1002 1006 1007 1008 1009 1010 1011 1016 1017 1018 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 3004 3005 3006 3013 3014 3015 3016

Blocks (012100): 1000 1001 1002 1003 1004 1005 1006 1007

VTD: 07-1 Stratford High School

Blocks (011400): 2004 2008 2009

Blocks (011500): 1013 1014 1017 1018 1019 1020 1022 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020

Blocks (011600): 1002 1005 1006 1008 1009 2009 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014

Blocks (011700): 1003 1004 1005 1012 1013 1014 1015

VTD: 07-2 Dalewood UMC

VTD: 07-3 Memorial Lutheran Church

Blocks (011400): 1000 1001 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024

Blocks (011500): 1004 1005 1006 1015 1016 1021

VTD: 07-4 Cornelia Fort Air Park

VTD: 07-5 Aldergate UMC

VTD: 08-3 Brush Hill Cumberland Pres.

VTD: 08-4 Dalewood Baptist Church

Blocks (011100): 5003 5004 5005 5006 5007

Blocks (011200): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 4000 4001 4002 5002 6000 6001 6002 6003 6004 6005 6006 6007 6008 6009 6010 6011

VTD: 09-1 Madison Park Comm. Ctr

VTD: 09-2 Madison Firehall

VTD: 09-3 Neely's Bend Middle School

VTD: 10-5 Parkway Baptist Church

Blocks (010401): 2011 2012 2013 2014 2019 2020 2021 2022 2023

VTD: 11-1 Old Hickory Comm. Ctr.

VTD: 11-2 Lakewood City Hall

VTD: 15-1 Two Rivers School

Blocks (015300): 3008 3014 3016 3017 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032

VTD: 15-7 Margaret Allen School

Blocks (019600): 2084 2085

VTD: 19-2 15th Ave Baptist Church

Blocks (019400): 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2078 2080 2081 2082 2083 2084 2085 2086 2087 2088 2089 2090 2091 2092 2093 2094 2095 2096 2097 2098 2099 2100 2101 2102 2103 2104 2105 2106 2107 2108 2109 2110 2111 2112 2113

VTD: 19-4 Kayne Av Baptist Church

Blocks (019400): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1058 1059 1070

Blocks (019500): 1013 1024 1031 1032 1033 1034 1035 1036 1037 1038 1039 1041 1042 1043 1051 1052 1053 1054 1055 1056 1057 1058 1059 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1089 1090 1091 1092 1093 1094 1095 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1117 1118 1119 1120 1121 1122 1123 1124 1125 1126 1127 1128 1129 1130 1131 1132 1133 1134 1135 1136 1137 1138 1139 1140 1141 1142 1143 1144 1145 1146 1147 1148 1149 1150 1151 1152 1153 1154 1155 1156 1157 2058 2059 2060 2061 2062 2063 2064 2065 2122 2123 2124 2125 2126 2127 2128 2129 2130 2131 2132 2133 2134 2135 2138 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3036 3037 3038 3039 3040 3041 3042 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 4000 4001 4002 4003 4009 4010 4011 4012 4015 4016 4017 4018 4048 4049 4050

VTD: 6-4 Main Library

(52) District 52:

Davidson County

VTD: 06-1 Martha O'Bryan Center

Blocks (012100): 2044 2045 2046 2047

Blocks (012200): 3001 3002 3003 3004 3007 3008 3009

VTD: 06-2 Shelby Comm. Ctr.

Blocks (012100): 1020 2004 2005 2006 2007 2011 2012 2013 2014 2015 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2048 2049

Blocks (012200): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1024 1025 1026 1027 1034 1035 1036 1037 1038 1051 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2019 2020 2032 3000 3005 3006 3010

VTD: 07-1 Stratford High School

Blocks (012100): 3007 3008 3009 3010

VTD: 13-1 Glencliff Presbyterian Church

VTD: 13-2 Glengarry School

VTD: 13-3 Vultee Firehall

VTD: 13-4 Whitworth Baptist Christ Church

Blocks (015610): 2024 2026 2027 2028 3021

Blocks (015612): 1000

Blocks (015617): 2000

Blocks (015619): 1001 2000 3000 3002 3003

Blocks (015624): 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 2004 2005 2006 2007 2008 2009 2010

Blocks (015625): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018

Blocks (980100): 1000 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035

VTD: 15-4 Margaret Allen School

Blocks (015900): 2000 2001 2002 2034 2035 2036 2037 2038 2045

Blocks (019600): 2007 2013 2014 2015 2016 2017 2018 2019 2020 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2037 2038 2039 2040 2059 2060 2061 2062 2070 2071 2072 2078 2079 2080 2081 2082 2094

VTD: 15-5 Vultee Church of Christ

VTD: 16-3 Vultee Church of Christ

Blocks (015700): 1016 1027

Blocks (015802): 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3012 3013 3021 4018

Blocks (017401): 2004

VTD: 16-5 Woodbine Baptist Church

Blocks (015700): 1022 1023 1025 1026

Blocks (017401): 2000 2001 2002 2003 2005 2006 2007 2008 2009 2013

VTD: 16-6 Glencliff High School

Blocks (015700): 1019 1020 1021 1024

Blocks (019006): 1000 1001 1002 1003

VTD: 17-1 Napier Comm. Ctr

VTD: 26-1 Paragon Mills School

Blocks (019004): 1000 1001 1002

Blocks (019006): 1006 1008 1009 1010 3002 3003 3004 3005 3006 3007 3008 3009 3010

VTD: 28-1 Una Baptist Church

Blocks (015613): 1000 1001 1003 1004 1005 1023 3000 3002 3003

Blocks (015700): 1014 1015 1017 1018 1028 1030 1031 1032

Blocks (980100): 1037 1039 1040 1041

VTD: 28-4 Antioch Church of Christ

Blocks (015613): 1002 1006 1007 1008 1009 1010 1014 1019 1020

VTD: 29-1 Priest Lake Presbyterian

Blocks (015612): 1001 1002 1003 1004 1005 1006 1010 1011 1012 1013

Blocks (015617): 2016

VTD: 29-2 Lakeview School

VTD: 29-3 Hamilton UMC

Blocks (015612): 2000 2001 2002 2003 2004 2006 2007 2008 2009 2010

Blocks (015618): 1001 1002 1003 1004

VTD: 29-4 Smith Springs Church of Christ

VTD: 30-1 Haywood School

Blocks (019003): 2002 2003 2004 2005 2006 3002 3005 3006 3007 3008

Blocks (019004): 1003 1004 1005 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009

VTD: 30-2 Haywood Hills Baptist

Blocks (019003): 3010 3011 3012

VTD: 30-3 Grace Cole School

Blocks (019004): 2000 2003 2017

VTD: 32-4 Spirit of Life Church

Blocks (015630): 1000 1001 1002 1003 1004 1005 2000 2001 2002 2003 2004 2005 2006 2007 2010 2014 2015 2016 2028

VTD: 32-5 Antioch Middle School

Blocks (015629): 3000 3016

VTD: 33-2 New Antioch High School

Blocks (015619): 3001 3004 3005 3006

VTD: 33-3 Southeast Library

VTD: 33-4 Hickory Hollow Baptist

Blocks (015626): 1004 1007 1008 1009 1011 1012 1013 1014 1015 1016 1017 1018 2000 2001 2002 2004 2005 2006 2007

Blocks (015628): 2000

Blocks (015629): 1000 1001 1002 1003 1004 1005 2002 2004

(53) District 53:

Davidson County

VTD: 16-4 Woodbine Cumberland Pres. Church

Blocks (980200): 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1051 1055 1059 1060 1061

VTD: 16-5 Woodbine Baptist Church

Blocks (017300): 1005 1006 1007 1008 1009 1010 1011 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 3040

Blocks (017401): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 2010 2011 2012

Blocks (017402): 1003 1004

Blocks (017500): 1000 1001 1002 1003 1006 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1028 1029 1030 1031 1032 1033 1034 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 3000 3001 3002 3003 3004 3005

VTD: 16-6 Glencliff High School

Blocks (017402): 1000 1001 1002 1005 1006 1007 1008 1009 1010 1011 1012 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 4000 4001 4002 4003 4004 4005 4006 4007 5000 5001 5002 5003 5004 5005 5006

Blocks (017500): 1004 1005 1007 1008 1009 1025 1026 1027 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041

Blocks (980200): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1047 1048 1049 1050 1052 1053 1054 1056 1057 1058 1062 1063 1064 1065 1066 1067 1068 1069

VTD: 17-5 Berry Hill City Hall

Blocks (017200): 1013 1014 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1064 1065 1066 1067 1068

Blocks (017800): 1000 1001 1002 1014 1017

VTD: 17-6 Berry Headstart

Blocks (017200): 1012 1031 1032 1033 1034 1062 1063 2044 2049 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073

VTD: 26-3 Norman Binkley School

VTD: 27-1 Church of the Holy Spirit

VTD: 27-2 Ellington Agricultural Center

VTD: 27-3 McMurray Middle School

VTD: 27-4 Christ Church

Blocks (019105): 3007 4000 4001 4002 4003 4004 4005 4006 4007 4008

Blocks (019106): 1000 1001 1002 1003 1004 1005 1006 1007 1008 2000 2001 2002 2003 2004 2005 3000 3001 3002 3003 3004 3005

VTD: 30-3 Grace Cole School

Blocks (019004): 2001 2002 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016

Blocks (019109): 2000 2001 2002

Blocks (019110): 1003 1004

VTD: 30-4 Tusculum Hills Baptist Church

Blocks (019110): 1000 1001 1002 1005 1006 1007 1008 2000 2001 2002 2003 2007

VTD: 31-2 Woodson Chapel Church of Christ

Blocks (019114): 1021

Blocks (019115): 1018 1019 1020 1027

Blocks (019116): 1000 1001 1002 1003 1004

VTD: 31-3 Oasis Worship Centre

VTD: 32-1 Antioch UMC

Blocks (019110): 1009 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012

VTD: 32-2 Bell Road Baptist

Blocks (019112): 1000 1001 1002 1022

Blocks (019118): 2001 2002 2003 2006

VTD: 32-3 Cane Ridge Comm. Ctr.

VTD: 34-8 Glendale UMC

Blocks (017701): 1000

Blocks (017800): 1015

(54) District 54:

Davidson County

VTD: 01-3 Temple Baptist Church

VTD: 01-5 Bordeaux Library

Blocks (012801): 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020

Blocks (012802): 1000 3000 3001 3002 3003 3004 4000 4001 4002 4003 4004 4005 4006 4007 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4030 4031 4037

Blocks (013100): 2018 2019 2024

VTD: 01-6 Cathedral of Praise

Blocks (010105): 1011 1012 1013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 3000 3001 3002 3003 4000 4001 4002 4003 4004 4005

Blocks (012801): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1021 1022 1023 3000 3001 3002 3003 3004 3005 3006 4000 4001 4002 4003 4004

Blocks (012802): 1001 1002 1003 1006 2000 2001 2002 2003 2004 2005 2006 2007 2008 4033

VTD: 02-1 Haynes Middle School

Blocks (012701): 3000 3001 3002 3003 3004 3005 3006 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011

Blocks (012702): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1017 1021 1022 1023 1026 1027

Blocks (012801): 4005 4006 4007 4008

VTD: 02-2 White's Creek Pk Fire Hall #25

Blocks (010904): 2029 2032

Blocks (012701): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2016

VTD: 02-3 Hillhurst Baptist Church

VTD: 02-4 Hillhurst Baptist Church

VTD: 02-6 Northwest YMCA

VTD: 03-4 Alex Green School

VTD: 03-5 Bellshire Elem. School

VTD: 03-6 Old Brick Church School

VTD: 03-7 New Brick Church Middle School

VTD: 03-8 Davidson Academy

Blocks (010201): 1008 1009 1010 1011 1012 1013 1014 1015 1020 1021 1032 1033 1034 1035 1036 1037 1038 2000 2001 2002 2003

VTD: 04-1 Madison Station Senior Ctr

VTD: 04-2 Madison Library

Blocks (010802): 1000 1001 1002 1003 1004 1005 1010 1011 1012 1020 1021 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024

Blocks (010901): 1006 1007

Blocks (010903): 1000

VTD: 04-3 Windland Retirement Center

VTD: 04-4 Windland Retirement Center

Blocks (010802): 1017 1018 1019 1022 1023 1024 1025 1026 1027 1028 1029

Blocks (011002): 1000 1001 1012

VTD: 05-1 Kipp Academy

Blocks (011300): 1001

VTD: 05-3 Eastland Baptist Church

Blocks (011700): 5006 5009 5010 5011

VTD: 06-5 Cora Howe Elem School

Blocks (011700): 1000 3000 3001 3002 3003 3007 3008 3009 3010 3011 3012 4007 4008 4011 4012 4013 4014 4015 4016

VTD: 07-3 Memorial Lutheran Church

Blocks (011400): 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1025 1026 1027 1028 1029 1030 1031 1032 2000 2001 2002 2003 2005 2006 2007 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 5000 5001 5002 5003 5004 5005 5006 5007

Blocks (011700): 4000 4001 4002 4003 4004 4005 4006 4009 4010

VTD: 08-1 Tom Joy School

Blocks (010903): 1004 1005 1006 1007

Blocks (011001): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 4000 4001 4002 4003 4004 4005 4006 4008 4009 4010 4014 4015 4022 4024 4025 5000 5001 5002 5003 5004 5005 5006 5007

Blocks (011300): 1000 1002 1007 1008

VTD: 08-2 Gra-Mar School

VTD: 08-4 Dalewood Baptist Church

Blocks (011200): 5000 5001

VTD: 10-4 First Baptist Church of Goodlettsville

Blocks (010301): 2004 2005 2006 2007 2008 2009 2010 2012 2013 2014 2016 2017

Blocks (010302): 1007 1008

VTD: 10-5 Parkway Baptist Church

Blocks (010201): 1007 1016 3000 3001 3002 3004 3005 3006 3007 3008

Blocks (010301): 2015

Blocks (010401): 2016 2024

Blocks (010801): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1017 1018 1019 1020 1021

VTD: 20-2 Union Hall 737

Blocks (013000): 1000 1001 1008 1009 1010 1011 1012 1013 1014 1015 1016 1019 1020 1021 1022 1035 1036 1037 1038 1039 1040

(55) District 55:

Davidson County

VTD: 17-10 Sevier Park Comm Ctr

VTD: 17-4 Sevier Park Comm. Center

Blocks (017100): 3000 3001 3002 3003 3006 3007 3008 3009 3010 3011 3012 3016 3017

VTD: 18-1 Eakin Elementary

VTD: 18-2 Eakin Elementary

VTD: 18-3 Eakin Elementary

VTD: 18-6 Belmont University (Curb Event Center)

VTD: 18-7 Belmont Heights Baptist Church

Blocks (016300): 3016 3020 3021

Blocks (016400): 2007 2008 2009 2014 2015 2016 2017 2022

Blocks (016900): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011

Blocks (017000): 3004 3011 3013 3014 3020 3021 3022 3023 3024 3025 3026 3027

VTD: 19-5 Murrell School

Blocks (016400): 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1022 1023 2001 2003 2004 2005 2006 2010 2011 2012 2013

Blocks (019500): 2119 2120 2121

VTD: 20-2 Union Hall 737

Blocks (013000): 1003 1004 1005 1006 1007 1017 1018 1023 1024 1025 1026 1027 1028 1029 1033

Blocks (013300): 1001 4005

VTD: 20-3 Union Hall 737

Blocks (013201): 1001 1002 1003 1004 1005 1006 1007 1008 1009 2000 2001 2002 2003 2004 2005 2006 2015

Blocks (013202): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013

Blocks (013300): 1000 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3066 3067 3068 3069 3070 3071 3072 3073 3074 3075 3076 3077 3078 3079 3080 3081 3082 4004 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037 4038

Blocks (018101): 3006 3007 3008 3009 3010 3011 3012 3013 3014 3020

VTD: 20-4 Charlotte Park School

VTD: 21-4 Centennial Park Art Ctr.

Blocks (014400): 2045 2046 2056 2057 2064 2065 2066 2067 2068 2069 2070 2080 2081 2084 2085 2086

Blocks (016500): 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029

Blocks (016600): 1000 1001 1002

VTD: 21-5 Centennial Park Art Ctr.

VTD: 23-1 Brook Hollow Baptist

VTD: 23-2 West Meade School

Blocks (018201): 2005 2006 2007 2009 2019 2020 2021 2022 3003 3004 3011

Blocks (018202): 1000 1001 1002 1003 2007 2008 2009 2010 2011 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012

Blocks (018301): 3019 3026 3033

VTD: 24-1 Sylvan Park School

VTD: 24-2 TN Technology Center at Nashville

VTD: 24-3 Westminister Presbyterian Church

Blocks (016700): 4013 4014

Blocks (018000): 3005 4000 4001 4002 4003 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015

VTD: 24-4 Park Ave School

VTD: 24-5 McCabe Park Comm Ctr

VTD: 24-6 West End Middle School

Blocks (016700): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010

VTD: 25-4 Granny White Church of Christ

Blocks (017800): 1003 1004 1005 1006 1007 1008 1009 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010

VTD: 35-1 Gower School

Blocks (018301): 3005 3006 3009 3012 3013 3014 3015 3016 3017 3018 3020 3021 3027 3030 3031

(56) District 56:

Davidson County

VTD: 23-3 Jewish Community Ctr

VTD: 23-4 Belle Meade City Hall

VTD: 24-3 Westminister Presbyterian Church

Blocks (018000): 3012 3013 3014 3015 3024 5000 5003 5004

VTD: 24-6 West End Middle School

Blocks (017901): 3000 3001 3002 4009 4014

Blocks (018000): 3000 3001 3002 3003 3004 3006 3007 3008 3009 3010 3011 3016 3017 3018 3019 3020 3021 3022 3023 3025 5001 5005 5006 5007 5008 5009 5010 5011 5012

VTD: 25-1 West End Middle School

VTD: 25-2 Boy Scouts of America

VTD: 25-4 Granny White Church of Christ

Blocks (017800): 1018 1019 1023 1024 1025 1026 2011 2012 2016 2017

VTD: 25-5 Hillsboro High School

VTD: 25-6 YWCA

VTD: 26-4 Crievewood Baptist Church

VTD: 26-5 Ellington Agricultural Center

VTD: 27-4 Christ Church

Blocks (018801): 3014 3015 3016 3018 3019 3020

VTD: 31-1 Woodson Chapel Church of Christ

VTD: 31-2 Woodson Chapel Church of Christ

Blocks (019115): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1021 1022 1023 1024 1025 1026

Blocks (019116): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013

VTD: 31-4 Granbery Elementary School

VTD: 34-1 Calvary UMC

VTD: 34-10 Forest Hills Baptist

VTD: 34-2 Hillsboro Presbyterian Church

VTD: 34-3 Percy Priest School

VTD: 34-4 John Trotwood Moore School

VTD: 34-5 Brentwood Hills Church of Christ

VTD: 34-8 Glendale UMC

Blocks (017701): 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 2000 2004 2005 2010 2011 2018

Blocks (017800): 1016

VTD: 34-9 Church of the Redeemer

(57) District 57:

Wilson County

VTD: 01 Langford Farms Club

VTD: 02 St. Stephens Catholic Comm.

VTD: 03 West Wilson Middle School

VTD: 04 Cooks UMC Church

Blocks (030202): 1009 1015 1016 1017

Blocks (030203): 1000 1004 1005 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1023 1024 1025 1026 1027 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2023 2024 2025 2035 2060 2061 2062 2066 2067 2071 2072 2073 2074 2075 2076 2077 2078 2082 2083 2084 2085 2095

Blocks (030204): 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1054 1055 1056 1057 1058 1059 1060 1061 1066 2019 2020 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2059 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2086 2087 2088 2089 2090 2091 2092 2093 2094 2095 2096 2109 2110 2111 2112 2113

Blocks (030304): 3000

VTD: 05 Berea Church of Christ

Blocks (030101): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1061 1062 1063 1064 1065 1068 1069 1070 1075 1081 1082 1083 1102 1104 2017 2018 2019 2020 2021 2022 2023 2027 2050 2051

VTD: 05 LaGuardo Utility District

VTD: 06 Carroll-Oakland School

Blocks (030101): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2025 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2052 2053

Blocks (030102): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2033 2034 2037 2042 2043 2044 2056 2057 2086

VTD: 08 Lighthouse Assembly of God

VTD: 10 Mt.Juliet Middle School

VTD: 11 Rutland Elementary School

VTD: 12 Cedars of Leb. St. Park Assembly Hall

Blocks (030903): 3033 3034 3040

VTD: 13 Gladeville Elementary

VTD: 14 Gladeville Elementary

Blocks (030903): 1078 1079 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1117 1118 1119 1121 1150 1151 1152 1153 1154 1155 1156 1163 1164 1165 1166 1168 1207 2000 2005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017

VTD: 14 Silver Springs Baptist Church

VTD: 15 Full Gospel Tabernacle

VTD: 16 Center Chapel Church of Christ

VTD: 18 Lakeview Elementary School

VTD: 19 Jimmy Floyd Family Center

Blocks (030500): 1000 1001 1002 1003 1004 1005 1006 1009 4000 4001 4002 4003 4004 4005 4006 4007 4008 4017 4019 4020 4021 4022

VTD: 20 Market Street Community Center

Blocks (030500): 4016

VTD: 22 W. A. Wright Elementary School

VTD: 25 Leeville Club House

Blocks (030202): 1019 1021 1022 1023 1030 1031 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1057 1058 1059 1060 1061 1062 1063 1065 1071 1072 1073 1074 1075 1076 1077 1078 1079 1083 1084 1085 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3078 3079 3080 3081 3091 3092 3093 3094 3095 3096 3097 3098 3099 3100 3101 3102 3103 3104 3105 3106 3107 3108 3109 3110

Blocks (030203): 2091 2092 2093 2094

(58) District 58:

Davidson County

VTD: 01-5 Bordeaux Library

Blocks (012802): 2009 2010 2011 3008 3009 3011 3012 4028 4029 4032 4034 4035 4036

VTD: 01-6 Cathedral of Praise

Blocks (012802): 3005 3006 3007 3010

VTD: 02-1 Haynes Middle School

Blocks (012702): 1015 1016 1018 1019 1020 1024 1025 1028 1029 1030 1031 1032 2045

Blocks (012801): 4011 4012

VTD: 02-2 White's Creek Pk Fire Hall #25

Blocks (012702): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2039 2040 2041 2042 2043 2044 2046 2047 2048 2049

VTD: 02-5 Looby Comm Ctr

VTD: 05-1 Kipp Academy

Blocks (011001): 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2022 2023 2024 2025 2026 2027 2028

Blocks (011300): 1009 1010 1011 1012 2000 2001 2002 2003 4000 4001 4002 4004 4005 4006 4007 4008 4009 4010 4011 4018 4019 4022 5000 5001 5002 5003 5004 5005 5006 5007 5008 5009 5010 5011 5012 5013 5017

Blocks (012600): 1017 1018

Blocks (012702): 2038

VTD: 05-2 Cleveland St. Park Comm Ctr

Blocks (011300): 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 4003 4012 4013 4014 4015 4016 4017 4020 4021 5014 5015 5016

Blocks (011800): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 3009 3010 3011 3012

Blocks (012600): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1019 1020 1021 1022 1023 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1050 1051 1052 1053 1066

Blocks (012702): 2051 2052 2053

VTD: 05-3 Eastland Baptist Church

Blocks (011700): 5001 5002 5003 5004 5005 5007 5008 5012 5013 5014

VTD: 05-4 McFerrin Park Comm. Ctr.

Blocks (011700): 6010 6011 6012 6013 6014 6016 6017 6018 6019 6020 6021 6026 6027

Blocks (011800): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013

Blocks (011900): 2004 2005 2007 2022

Blocks (012600): 1024 1045 1046 1047 1048 1049 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065

Blocks (019300): 1014 1015

VTD: 05-5 Ross Elementary School

Blocks (011700): 6000 6001 6002 6003 6004 6005 6006 6007 6008 6009 6015 6022 6023 6024 6025 7000 7001 7002 7003 7004 7005 7006 7007 7017

Blocks (011900): 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1022 2000 2001 2002 2003 2008 2009 2024 3006 3007 3008 3009 3010 3011 3016

VTD: 06-1 Martha O'Bryan Center

Blocks (019200): 1047 1048 1051 1052 1055 1056

Blocks (019300): 1034 1035 1036 1037 1038 1043 1044 1045 1046 1047 1048 1049 1054

VTD: 06-3 East Park Comm. Center

Blocks (011900): 2006 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2023 2025 2026 2027 2028 2029 2030 3012 3013 3014 3015 3017 3019 3021 3022 3023 3024 3025 3026 3027

Blocks (019300): 1013 1032 1033 1039 1040 1041 1042 1050 1051 1052 1053 1074

VTD: 08-1 Tom Joy School

Blocks (011300): 1003 1004 1005 1006 6000 6001 6002 6003 6004 6005 6006 6007 6008 6009 6010 6011

VTD: 16-2 Polk Ave Firehall #12

VTD: 16-3 Vultee Church of Christ

Blocks (015802): 3000

Blocks (015900): 2041 2048 2049

VTD: 16-4 Woodbine Cumberland Pres. Church

Blocks (017200): 2015 2016 2017 2023 2024 2025 2026 2027 2028 2029 2030 2032 2038 2039 2040 2041 2042 2043 2050

Blocks (017300): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3015 3016

VTD: 16-5 Woodbine Baptist Church

Blocks (015802): 3011 3020

Blocks (015900): 2053 2054 2055 2056 2057

Blocks (017300): 1000 1001 1002 1003 1004 1012 1013 3014 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039

VTD: 17-2 Trevecca Towers

VTD: 17-3 Johnson Middle School

VTD: 17-4 Sevier Park Comm. Center

Blocks (017000): 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029

Blocks (017100): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 2006 2007 2008 2009 2010 2014 2015 2016 2017 2018 2019 2020 2021 2022 3005

VTD: 17-5 Berry Hill City Hall

Blocks (016100): 2031 2032 2033 2039 2040 2041

Blocks (017100): 2000 2001 2002 2003 2004 2005 2011 2012 2013

Blocks (017200): 1004 1005 1006 1007 1008 1011 1015 1016 1017 1018 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1060 1061

VTD: 17-6 Berry Headstart

Blocks (017200): 1000 1001 1002 1003 1009 1010 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2031 2033 2034 2035 2036 2037 2045 2046 2047 2048

VTD: 17-7 Knowles Senior Center

VTD: 17-8 Napier School

VTD: 17-9 Edgehill Library

VTD: 18-7 Belmont Heights Baptist Church

Blocks (016300): 3012 3013 3014 3017 3022 3023 3024

VTD: 19-1 Buena Vista Elementary School

VTD: 19-2 15th Ave Baptist Church

Blocks (013900): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1043 1044 1045 1050 1051 1052 1053 1054 1055 1056 1057 1058 1062 1063 1064 1065 1066 1068

Blocks (019400): 2000 2001 2074 2075 2076 2077 2079 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040

VTD: 19-3 Watkins Park Comm Ctr

VTD: 19-4 Kayne Av Baptist Church

Blocks (014400): 1013 1014 1015 1018 1020 1021 1022 1023 2052 2053 2055 2059 2060 2061 2062 2063 2078

Blocks (016100): 1000

Blocks (016200): 1001 1002 1003 1004 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1024

Blocks (016300): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012

Blocks (019400): 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1090

Blocks (019500): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2086 2087 2088 2089 2090 2091 2092 2093 2094 2095 2096 2097 2098 2099 2100 2101 2102 2103 2104 2105 2108 2111 2112 2113 2114 2136 2137 2139

VTD: 19-5 Murrell School

Blocks (016300): 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 2000 2001 2002 2003 2004 2005 2006 2007 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3015 3018 3019

Blocks (016400): 1000 1001 1018 1019 1020 1021 2000 2002

Blocks (019500): 2109 2115 2116 2117 2118

VTD: 20-2 Union Hall 737

Blocks (013000): 1002 1030 1031 1032

Blocks (013300): 4000 4001 4002 4003

Blocks (013602): 1023

VTD: 20-3 Union Hall 737

Blocks (013000): 1034

VTD: 21-1 Hadley Park Community Center

VTD: 21-2 Nashville Big Picture High School

VTD: 21-3 Pearl-Cohn High School

VTD: 21-4 Centennial Park Art Ctr.

Blocks (014400): 2032 2048 2049 2050 2051 2058

Blocks (016500): 1000

Blocks (019500): 2106 2107 2110

VTD: 21-6 Mc Gruder Center

(59) District 59:

Davidson County

VTD: 26-1 Paragon Mills School

Blocks (019005): 1000 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012

Blocks (019006): 1004 1005 1007 1011 1012 1013 1014 1015 1016

VTD: 28-1 Una Baptist Church

Blocks (015613): 1011 3001 3004 3005 3006 3007 3008 3009 3010 3011 4002 4003 4004 4005 4006 4008 4009

Blocks (015614): 1000 1001 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011

VTD: 28-3 Una Baptist Church

VTD: 28-4 Antioch Church of Christ

Blocks (015613): 1012 1013 1015 1016 1017 1018 1021 1022 1024 1025 1026 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009

Blocks (015615): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 2006 2010

Blocks (015627): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 2002 2003 2004

VTD: 28-5 Apollo Middle School

VTD: 29-1 Priest Lake Presbyterian

Blocks (015620): 1000 1006 2001 2002 2003 2004 2005 2006 2009 2010 2011 2012 2013

VTD: 29-3 Hamilton UMC

Blocks (015620): 1001 1002 1003 1004 1005 1007 1008

VTD: 30-1 Haywood School

Blocks (019003): 1000 1001 1002 1003 1004 1005 2000 2001 4003 4004

VTD: 30-2 Haywood Hills Baptist

Blocks (019003): 1006 1007 3000 3001 3003 3004 3009 4000 4001 4002 4005

Blocks (019108): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 2000 2001 2002 2003 2004 2005

VTD: 30-3 Grace Cole School

Blocks (019109): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 2003 2004 2005 2006 2007 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012

VTD: 30-4 Tusculum Hills Baptist Church

Blocks (019109): 1011

Blocks (019110): 2004 2005 2006

Blocks (019111): 3002 3003 3004 3005 3007

VTD: 32-1 Antioch UMC

Blocks (019111): 1000 1001 1002 1003 1004 1005 1006 1007 1008 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 3000 3001 3006 3008

VTD: 32-2 Bell Road Baptist

Blocks (019117): 1000 1001 1002 1003 1004 1005 1016 1017 1018

Blocks (019118): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 2000 2004

VTD: 32-4 Spirit of Life Church

Blocks (015629): 3015 3017

Blocks (015630): 2008 2009 2011 2012 2013 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027

Blocks (015631): 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 2000 2001 2002 2003 2009 2010 2011 2012 2013 2014 2015 2016 2017

VTD: 32-5 Antioch Middle School

Blocks (015628): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010

Blocks (015629): 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3018

VTD: 33-2 New Antioch High School

Blocks (015619): 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 2001 2002 2003 2004 2005 2006 3007 3008 3009 3010

Blocks (015620): 2000 2007 2008 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012

Blocks (015631): 2004 2005 2006 2007 2008 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016

VTD: 33-4 Hickory Hollow Baptist

Blocks (015626): 1005 1006

(60) District 60:

Davidson County

VTD: 11-3 Andrew Jackson School

VTD: 11-4 DuPont-Tyler Middle School

VTD: 12-1 Hermitage Presby Church

VTD: 12-2 Ruby Major Elementary

VTD: 12-3 Dupont-Tyler Middle School

VTD: 12-4 Central Pike Church of Christ

VTD: 13-4 Whitworth Baptist Christ Church

Blocks (015610): 3031

VTD: 14-1 Hermitage Hills Baptist

VTD: 14-2 Hermitage School

VTD: 14-3 TN School for the Blind

VTD: 14-5 Hickman School

VTD: 15-1 Two Rivers School

Blocks (015300): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2018 3000 3001 3002 3003 3004 3005 3006 3007 3009 3010 3011 3012 3013 3018 3023 3024 3025 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4033 4034 4035 4036 4037

VTD: 15-2 Donelson Heights UMC

VTD: 15-3 Donelson Presbyterian Church

VTD: 15-4 Margaret Allen School

Blocks (015100): 3017 3018 3019 3020 3024

Blocks (019600): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1015 1016 1018 1019 1020 1021 1022 2000 2001 2002 2003 2004 2005 2006 2008 2009 2010 2011 2012 2021 2063 2064 2065 2066 2067 2068 2091

VTD: 15-7 Margaret Allen School

Blocks (019600): 1012 1013 1014 1017 2069 2075 2076 2077

VTD: 33-1 Eagle Christian Church

(61) District 61:

Williamson County

VTD: 04-1 First Presbyterian Church

VTD: 04-5 Prairie Life Fitness Center

VTD: 06-1 Concord Church of Christ

VTD: 06-2 New Hope Community Church

VTD: 07-1 Otter Creek Church

VTD: 07-2 Baptist Children's Home

VTD: 07-3 Clearview Baptist Church

VTD: 08-1 Grassland Middle School

VTD: 08-2 Curry Ingram Academy

VTD: 08-3 Episcopal Church

VTD: 09-1 Walnut Grove Elementary

Blocks (050405): 1041 1042 1043 1044 1048 1049 1051

Blocks (050406): 1006 1007 1008 1009 1010 1011 1012 1013 1014

Blocks (050601): 1000 1001 1002 1003 1005 1006 1007 1008 1009 1010 1011 1012 1013 1015 1018 1019 1020 1021 1022 1066

Blocks (050701): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1013 2020 2021 2022

VTD: 09-2 Benton Hall School

VTD: 09-3 Hunter's Bend Elementary

VTD: 10-1 Williamson Recreation Center

Blocks (050601): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2032

Blocks (050702): 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020

Blocks (050800): 2000 2001 2002 2003 2004 2007 2008 2009 2010 2017 2018 2019 2026 2027 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3017 3026

VTD: 10-2 Liberty Elementary

Blocks (050702): 2004 2005 2006 2022 2024 2025

Blocks (050905): 1034 1045 1046 3010

VTD: 12-2 People's Church

Blocks (050905): 2000 2001 2002 2003 2004 2008 2009 2010 2011 2012 2014 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3018 3019 3020

(62) District 62:

Bedford County

Lincoln County

VTD: 9th Grade Academy

VTD: Askins School

VTD: Belleville Community Center

VTD: Boonshill Community Center

Blocks (975100): 1101 1102 1108

Blocks (975200): 1000 1002 1004 1066 2011 2046 2165

Blocks (975300): 4018 4019 4035 4054 4055

VTD: Calvary Baptist Fellowship Hall

VTD: Howell

VTD: Kelso Cumberland Presbyterian Church

VTD: Mulberry Fire Hall

VTD: Petersburg

VTD: Recreation Center

VTD: South Lincoln

Blocks (975400): 3089 3090 3092 3093 3094 3095 3096 3098 3099 3103 3104 3105 3106 3107

Blocks (975601): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1015 1016 1017 1018 1019 1020 1021 1026

VTD: Thorton Taylor Pkwy

(63) District 63:

Williamson County

VTD: 02-2 Grace Chapel

Blocks (050602): 1116 1149 1150 1154 1155

Blocks (050908): 1024 1025 1028 1029 1030

Blocks (050909): 1029 1030 1031 1032 1035 1036 1037 1048

VTD: 02-3 Oak View Elementary

Blocks (050908): 1006 1007 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1026 1027 1031 2000 2001 2002 2003 2004 2005 2006 2007 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027

Blocks (050909): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1018 1022 1023 1034 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1049 1050 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060

Blocks (051201): 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3066 3068 3069 3072 3073 3074 3112

Blocks (051202): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1027 1028

VTD: 03-1 Thompson Station Baptist Church

Blocks (050909): 2061 2062

Blocks (051201): 2108

Blocks (051202): 1013 1014 1026 1029 2000 2001 2002 2003 2004 2005 2006 2008 2009 2039 2040 2041 2042 2043 2044 2045 2046 2067 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4019 4020 4093 4094 4098 4099 4100 4101 4102 4103 4104 4105 4106 4107 4108 4109 4110 4111 4113 4114 4115 4116 4117 4118 4119 4120 4121 4122 4123 4124 4125 4133

VTD: 03-2 Bethesda Recreation Center

VTD: 03-3 College Grove School

VTD: 04-2 Millview Church of Christ

VTD: 04-3 Trinity Baptist

VTD: 04-4 Franklin Christian Church

VTD: 05-1 Brentwood Safety Center E

VTD: 05-2 Nolensville Methodist Church

VTD: 05-3 Triune Baptist Church

VTD: 05-4 Whispering Hills Church

VTD: 05-5 The Community Church

VTD: 06-3 Holy Family Catholic Church

VTD: 11-2 Moore Elementary

Blocks (050602): 1114

Blocks (050906): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022

Blocks (050908): 1000 1001 1002 1003 1004 1008

VTD: 12-1 Franklin Faith Church

Blocks (050907): 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1026 1027 1028 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062

Blocks (050908): 2008

VTD: 12-2 People's Church

Blocks (050905): 3011 3012 3013 3014 3015 3016 3017

Blocks (050907): 1000 1001 1002 1003 1004 1005 1006 1020 1021 1022 1023 1024 1025 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2063

Blocks (050908): 2009

Blocks (051002): 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 3030

(64) District 64:

Maury County

VTD: Armory

Blocks (010100): 3016 3033 3035 3114 3115 3116 3117 3119 3120 3121 3122 3123 3124 3131 3132 3133 3134 3135 3136 3137 3138 3139 3140 3141 3142 3143 3144 3145 3146 3147 3154 3155 3156 3157 3171 3175

Blocks (010201): 1048 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1080 1081 1082 1087

Blocks (010301): 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1030 1031 1032 1033 1036 1037 1041

Blocks (010400): 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037 4038 4039 4040 4041 4042 4043 4044 4045 4046 4047 4048 4049 4050 4051 4052 4053 4054 4055 4056 4057 4058 4059 4060 4062 4063 4064 4065 4068 4069 4070 4071 4072 4073 4074 4075 4076 4077 4085 4086 4087 4101 4102 4103 4106 4107 4108 4126 4130 4131 4132 4133 4134 4135 4136 4138 4139 4140 4141 4142 4143 4144 4145 4146 4147 4148 4149 4150 4151 4152 4153

Blocks (010802): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1092 1093 1099 1100 1111 1128 1129 1130 1156 1157 1158 1159 1160 1161 1162 1171 1188 1189 1190

Blocks (010900): 1064 1076 1077 1078 1079 1080 1081 1082 1084 1085 1086 1087 1088 1121

VTD: Bear Creek

Blocks (010301): 2104 2105 2106 2107 2111

Blocks (010302): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1117 1118 1119 1120 1121 1122 1123 1124 1125 1126 1127 1128 1129 1130 1131 1132 1133 1134 1135 1136 1137 1138 1139 1140 1141 1142 1143 1144 1145 1146 1147 1148 1149 1150 1151 1152 1153 1154 1155 1156 1157 1158 1159 1160 1161 1162 1163 1164 1165 1166 1167 1168 1169 1170 1171

Blocks (010400): 2000 2001 2002 2003 2004

Blocks (010500): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3013 3023 3063 3069 3070 3071 3072 3073 3074 3075 3076 3077 3078 3079 3080 3082 3083 3084 3085 3086 3087 3088 3089 3090 3091 3117 3118 3119 3120 3121 3122 3123

Blocks (011102): 1009 1010 1011 1012 1013

Blocks (011200): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1063 1064 1065 1067 1069 1070 1075 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1121 1122 1123 1124 1125 1126 1127 1128 1129 1130 1131 1132 1133 1134 1135 1136 1137 1138 1139 1140 1141 1142 1143 1144 1145 1146 1147 1148 1149 1150 1151 1152 1156 1157 1158 1159 1160 1163 1165 1166 1167 1168 1169 1170 1171 1180 1181 1182 1183 1184 1185 1186 1199 1200 1203 1205 1234 1241 1242 1245 1253 1256 1257 1258

VTD: Bigbyville

VTD: CP Church

VTD: Culleoka

VTD: First Family

VTD: Hampshire

Blocks (010900): 2058 2059 2071 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2086 2087 2095 2096 2097 2098 2099 2100 2102 2103 2105 2106 2107 2108 2109 2110 2111 2112 2113 2114 2115 2116 2117 2118 2119 2120 2121 2122 2123 2124 2125 2126 2136 2140 2141 2142 2143

Blocks (011001): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1033 1034 1037 1053 1054 1055 1056 1057 1058 1168

VTD: Highland

Blocks (010700): 1004 1006 1007 1008 1009 1010 1014 1015 1016 1017 1018 1020 1021 1022 1023 2001 2004 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037 4038 4039 5000 5001 5002 5003 5004 5005 5006 5007 5008 5009 5010 5011 5012 5013 5014 5015 5016 5017 5018 5019 5020

Blocks (011101): 2000 2005 2006 2007 2008 2012 2014 2015 2018 2020 2021 2033 2043 2044 2045 2049

Blocks (011102): 2013

VTD: Mt. Pleasant

VTD: Pleasant Heights

VTD: Porters Chapel

VTD: Rally Hill

VTD: Riverside

VTD: Santa Fe

VTD: Spring Hill

VTD: St. Catherine

Blocks (010801): 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1034 1035 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048

Blocks (010802): 2039 2040 2041 2046 2091 2092 2093 2094 2098 2100 2101

Blocks (011001): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2037 2038 2039 2044 2051 2052 2053 2054 2055 2056 2057 2058 2061 2062 2063 2074 2075 2100 2101

Blocks (011002): 1000 1001 1007 1008

VTD: Theta

VTD: Tradewinds

Blocks (010700): 2000 2003 2006

Blocks (010801): 1000 1001 1002 1003 1004 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1036 1037 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043

(65) District 65:

Williamson County

VTD: 01-1 Fairview Elementary

VTD: 01-2 Fairview Recreation Center

VTD: 01-3 Pinewood Elementary

VTD: 02-1 Hillsboro Elementary

VTD: 02-2 Grace Chapel

Blocks (050502): 3051

Blocks (050602): 1046 1047 1059 1060 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1085 1087 1088 1089 1090 1092 1093 1098 1099 1100 1106 1107 1108 1109 1110 1115 1117 1118 1119 1120 1121 1122 1123 1124 1125 1126 1127 1128 1129 1130 1131 1132 1133 1134 1135 1136 1137 1138 1139 1140 1141 1142 1143 1144 1145 1146 1147 1148 1151 1152 1153 1156 1157 1158 1159 1256 1257

Blocks (050909): 1014 1015 1016 1017 1019 1020 1021 1024 1025 1026 1027 1028 1033

Blocks (051201): 2011 2012 2013 2014 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2057 2065 2066 2067 2070 2071 2072 2075 2076 2077 2078 2079 2087 2088 2090 2091 2104 2105 2111 3000 3001 3002 3003 3004 3005 3009 3010 3011 3012 3014 3015 3016 3017 3018 3019 3020 3021 3023 3024 3025 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3039 3040 3041 3071 3075

VTD: 02-3 Oak View Elementary

Blocks (051201): 3022 3026 3027 3038 3042 3043 3044 3045 3046 3067 3070

VTD: 02-4 Westhaven Clubhouse

VTD: 03-1 Thompson Station Baptist Church

Blocks (051201): 2054 2055 2056 2058 2059 2060 2061 2062 2063 2064 2068 2069 2073 2074 2080 2081 2082 2083 2084 2085 2086 2089 2092 2093 2094 2095 2096 2097 2098 2099 2100 2101 2102 2103 2106 2107 3076 3077 3078 3079

Blocks (051202): 2007 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 3000 3001 3002 3045 3046 4021 4025 4026 4075 4076 4077 4090 4091 4092 4095 4096 4097 4126 4127 4132

VTD: 03-4 Heritage Elementary

VTD: 03-5 Longview

VTD: 09-1 Walnut Grove Elementary

Blocks (050601): 1014 1016 1017 1034 1038 1043 1044 1045 1046 1047 1054 1055 1056 1057 1058 1059

VTD: 10-1 Williamson Recreation Center

Blocks (050601): 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1035 1036 1037 1039 1040 1041 1042 1048 1049 1050 1051 1052 1053 1060 1061 1062 1063 1064 1065 1067 1068 1069 1070 1071 2026 2027 2028 2035

VTD: 10-2 Liberty Elementary

Blocks (050702): 2003 2021 2023 2026 2027 2028 2029

Blocks (050904): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037

Blocks (050905): 1049 2005 2006 2007

VTD: 10-3 Johnson Elementary

VTD: 11-1 Franklin Elementary Upper Campus

VTD: 11-2 Moore Elementary

Blocks (050906): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024

Blocks (050908): 1005

VTD: 12-1 Franklin Faith Church

Blocks (050906): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023

Blocks (050907): 1019

VTD: 12-2 People's Church

Blocks (050905): 2013 2015

Blocks (050906): 1024 1025 1026 1027 1028 1029 1030

(66) District 66:

Robertson County

(67) District 67:

Montgomery County

VTD: 11

Blocks (101103): 1016 1017 1018

VTD: 12

VTD: 13

VTD: 14

VTD: 15

Blocks (100900): 1005 1006 1008

Blocks (101001): 2017 2021 2027 2028 2029 2030 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2061

Blocks (101101): 1024

Blocks (101102): 3015 3016 3017 3018 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025

Blocks (101103): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1020 1021 1022 1023 1024 1025 1026 1027 1032

VTD: 16

Blocks (101001): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2018 2019 2020 2022 2023 2024 2025 2026 2031 2032 2033 2058 2059 2060 2062 2063

Blocks (101101): 1016 1017 1019 1020 1021 1022 1023

Blocks (101307): 1006 1007 1008 1009 1016 1017 1018 1019 1028 1029 1030

VTD: 17

VTD: 18

VTD: 2

Blocks (101902): 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030

Blocks (102001): 1039

VTD: 21

Blocks (100400): 1007 1008 2000 2001 2002 2008 2009 2010 2011 2012 2013 2014 2015 2016 2018

Blocks (100500): 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023

Blocks (101802): 2014 2015 3001 3013

VTD: 5

Blocks (100200): 2000

VTD: 9

Blocks (101305): 1000 1001 1002 1004 1005 1016 1017 1018 1020

(68) District 68:

Montgomery County

VTD: 1

VTD: 19

VTD: 2

Blocks (101902): 1000 1001 1002 1003 1004 1005 1006 1007 1008

Blocks (101903): 1050 1051 1052 1053 1055 1056 1059 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016

Blocks (102001): 1031 1032 2000 2001 2025 2026

VTD: 20

VTD: 21

Blocks (100400): 2017 2019 2020 2021

Blocks (101802): 3002 3003 3004 3005 3006 3020

VTD: 3A

VTD: 3B

VTD: 4A

VTD: 4B

Blocks (101700): 1057 1058 1059 1082 1083 1090 2034 2035 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2073 2075 2076 4004 4006 4007 4009 4010 4020 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037 4038 4039 4040 4041 4042 4043 4044 4045 4046 4047 4048 4049 4050 4051 4052 4053 4054 4055 4056 4057 4058 4059 4060 4061 4062 4063 4064 4065 4066 4067 4068 4069 4070 4071 4072 4073 4074 4075 4076 4077 4078 4079 4080 4081 5022 5039 5040 5041 5044 5045 5046 5047 5048 5049 5050 5051 5052 5053 5054 5055 5056 5057 5058 5059 5060 5061 5062 5063 5064 5065 5066 5067 5068 5069 5070 5071

VTD: 5

Blocks (100200): 1012 1013 1014 1015 1016 1017 1018 1019 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046

Blocks (100300): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021

Blocks (100400): 1012 1019 1020 1021 1022 2003 2004 2005 2006 2007

VTD: 6A

VTD: 6B

Blocks (101700): 2002 2003 2005 2006 2007 2008 2009 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2026 2027 2028 2029 2030 2031 2032 2033 2036 2037 2038 2039 2047 2048 2074 3017 3022

(69) District 69:

Dickson County

VTD: 01-1 Charlotte CC

VTD: 01-2 Sylvia Baptist Church

VTD: 02-1 Eno Methodist

Blocks (060601): 2007 2008 2009 2010 2011 2012 2013 2014 2016 2017 2018 2023 2024 2025 2026 2027 2030 2031 2033 2035 2036 2037 2041 2054 2055 2056

Blocks (060700): 2000 2001 2002 2003 2004 2018 2022 2023 2024 2025 2026 2027 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2064 2065 2066 2068 2069 2070 2071 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2086 2087 2088 2091 2092 2093 2094 2095 2096 2097 2098 2099 2101 2102 2103 2104 2105 2106 2107 2108 2109 2110 2112 2114 2115 2116 2117 2118 2119 2139 2140 2141 2142 2143 2144 2145 2146 2148 2149 2151 2152 2153

VTD: 02-2 Tennessee City C.C.

VTD: 03-1 Cumberland Fce Firehall

VTD: 03-2 Vanleer Townhall

VTD: 04-1 Jackson Chapel C.C.

Blocks (060100): 2073

Blocks (060200): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 2025 2043 2044 2045 2046 2047 2048 2049 2051 2052 2055 2057 2085

VTD: 05-1 William James Middle

Blocks (060300): 1020 1023 1024 1025

VTD: 07-1 Pomona Baptist Church

Blocks (060601): 2070 2071 2072 2076

Blocks (060602): 1041 1043 3035 3036 3042 3043 3044 3045 4031 4032 4033 4034 4035 4036 4038 4039 4040 4045 4046 4047 4048 4049 4052 4053 4054 4055

Blocks (060700): 2089 2090 2100 2120 2121 2122 2123 2124 2130 2131 2132 2133 2134 2135 2136 2137 2138 2150 2154 2156

VTD: 08-1 Walnut Street Church

VTD: 09-1 Superintendent's Office

VTD: 10-1 Dickson Middle School

Blocks (060501): 4000 4001 4012 4013 4015

Hickman County

Maury County

VTD: Armory

Blocks (010802): 1110 1112 1113 1116 1117 1122 1123 1124 1125 1126 1127 1135 1139 1140 1141 1142 1143 1144 1146 1154 1155

VTD: Baker

VTD: Bear Creek

Blocks (010500): 3081

VTD: College Hill

VTD: Hampshire

Blocks (010100): 3085 3109 3110 3111 3148 3149 3151 3152 3153

Blocks (010900): 1036 1128 1129 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2088 2089 2090 2091 2092 2093 2094 2101 2104 2127 2128 2129 2130 2131 2132 2133 2134 2135 2137 2138 2139 2144 2145 2146

VTD: Highland

Blocks (010600): 4038 4039 4043

Blocks (010700): 4002 4007 4008 4009 4010 4011

VTD: St. Catherine

Blocks (010100): 3102 3112 3113 3150

Blocks (010802): 1088 1089 1090 1091 1094 1095 1096 1097 1098 1101 1102 1103 1104 1105 1106 1107 1108 1109 1114 1115 1145 1147 1148 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2021 2022 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2042 2043 2044 2045 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2078 2079 2080 2088 2095 2096 2099 2102 2103

Blocks (010900): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1083 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1117 1118 1119 1120 1122 1123 1124 1125 1126 1127 1130 1131 1132 1133

VTD: Tradewinds

Blocks (010700): 1002 1003 1005 2002 2005

VTD: West End

(70) District 70:

Giles County

Lawrence County

VTD: 10-1 Howards

VTD: 10-2 Brace

VTD: 1-1 St. Joseph

VTD: 1-2 West Loretto

VTD: 13-2 Midwest

VTD: 13-3 Pea Ridge

VTD: 14-1 Crawfish Valley

VTD: 15-1 David Crocket

VTD: 16-1 Rotary Park

VTD: 17-1 Sowell

VTD: 17-2 Old Armory

VTD: 18-1 E. O. Coffman

VTD: 2-1 Loretto Civic Center

VTD: 3-1 South East Lawrence

VTD: 3-2 Centerpoint

VTD: 4-1 Crossroads

VTD: 4-2 Fall River

VTD: 5-1 Leoma

VTD: 5-2 Gandy

VTD: 6-1 Iron City

VTD: 6-2 West Point

VTD: 7-1 Lawrenceburg Public

VTD: 8-1 New Prospect

VTD: 9-1 Ethridge

VTD: 9-2 Mars Hill

(71) District 71:

Hardin County

Lawrence County

VTD: 11-1 Summertown

VTD: 12-1 Center

VTD: 12-2 Henryville

VTD: 13-1 West End

Lewis County

Wayne County

(72) District 72:

Chester County

Decatur County

Henderson County

Perry County

(73) District 73:

Madison County

VTD: 10-1 Spring Creek Fire Station #7

VTD: 10-2 Northeast Middle School

VTD: 10-3 Northside High School

VTD: 1-2 Washington Douglas Headstart School

Blocks (001402): 2022 2028 2029 2030 2032 2033 2034 2035 2041

VTD: 2-2 Aldersgate United Methodist Church

VTD: 3-2 Old Bells Road Fire Station #10

VTD: 3-3 Jackson Center for Independent Living

VTD: 4-1 Jackson Masonic Temple Lodge #45

VTD: 4-3 Festivities! Events and Party Place

VTD: 5-1 Whitehall Elementary School

Blocks (001402): 1033 1034 2016 2018 2019 2020 2023 2024 2025 2026 2027 2075

VTD: 5-3 North Parkway Elementary School

Blocks (000100): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3033

Blocks (001402): 1012 1013 1015 1016 1025 1026 1027 1028 1029 1030 1031 1032 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049

VTD: 6-1 Southside High School

Blocks (000300): 1028 1032 1034 1045 1046 1048

Blocks (001300): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1012 1015 1021 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1049 2005 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2053 2054 2055 2056 2057 2061 2063 3000 3001 3002 3003 3004 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3066 3067 3069 3070 3071 3072 3073 3074 3075 3076 3077 3078 3079 3080 3081 3082 3083 3084 3085 3086 3087 3088 3089 3090 3091 3092 3093 3094 3095 3096 3097 3098 3099 3100 3101 3102 3103 3104 3105 3106 3107 3108 3109 3110 3111 3114 3115 3116

Blocks (001900): 4027 4028 4030

VTD: 6-2 South Elementary School

VTD: 6-3 Lesters Chapel Fire Station #1

VTD: 6-4 Malesus Community Center

Blocks (001300): 1009 1010 1011 1013 1014 1016 1017 1018 1019 1020 1022 1023 1024 1025 1048 1050 1051 1052 1053 3035

Blocks (001401): 1009 1010 1011 1012

Blocks (001800): 1014 1015 1016 1017 1018 1019 1020 1021 1022 1024 1095

Blocks (001900): 4013 4014 4020 4021 4022 4023 4024 4029

VTD: 6-5 Medon City Hall

Blocks (001800): 1008 1009 1010 1012 1013 1023 1025 1027 1028 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092

VTD: 7-1 UT Experiment Station

Blocks (000200): 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2025

Blocks (000300): 1021 1022 1023 1024 1025 1026 1027 1035 1036 1037 1049 1050

Blocks (001401): 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2017 2018 2043 2044 2045 2046 2047 2050 2051 2060 2061 2062 2063 2064 2082 2083

VTD: 7-2 Tennessee Technology Center

Blocks (001401): 2000 2001 2014 2015 2016 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2048 2049 2052 2053 2054 2055 2056 2057 2058 2059 2065 2066 2072 2080

Blocks (001700): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1095 1096 1097 1103 1104 2016 2018 2020 2021 2022 2023 2024 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2038

VTD: 7-3 Denmark-West Community Center

Blocks (001700): 2025 2036 2037 2042 2043

VTD: 8-1 Beech Bluff Ruritan Club

VTD: 8-2 Brown's Community Ruritan Club

VTD: 8-3 Mifflin Fire Station #15

VTD: 8-4 East Union Ruritan Club

VTD: 9-1 V.F.W.

VTD: 9-2 Pope Elementary School

VTD: 9-3 Three Way City Meeting Room

(74) District 74:

Houston County

Humphreys County

Montgomery County

VTD: 10

VTD: 11

Blocks (101102): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 3000 3001 3002 3003 3005 3021

Blocks (101103): 1019 1028 1029 1030 1031 1033

Blocks (101201): 1006 1010 1011

Blocks (101202): 1008 1009 1010 1011 1012 1013 1020

Blocks (101500): 2048 4000 4001 4003 4004 4005 4006 4007 4011

VTD: 15

Blocks (101102): 3004 3006 3007 3008 3009 3010 3011 3012 3013 3014 3019 3020 3022 3023 3024

VTD: 16

Blocks (101101): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1018

VTD: 4B

Blocks (101700): 1064 1065 1073 1074 1075 1076 1077 1078 1079 1080 1081 1087

VTD: 6B

Blocks (101700): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1060 1061 1062 1063 1066 1067 1068 1069 1070 1071 1072 1084 1085 1086 1088 1089 1091 1092 2004 2040 2041 2042 2043 2044 2045 2046 2049 2050 2051 2071 2072

VTD: 7

VTD: 8

VTD: 9

Blocks (101304): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3025 3026 3027 3029 3030 3031 3032 3033

Blocks (101305): 1003 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1019

Blocks (101400): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3063 3064

(75) District 75:

Benton County

Henry County

Stewart County

(76) District 76:

Carroll County

VTD: 02 Trezevant

VTD: 03 Christmasville

VTD: 07 Macedonia

VTD: 12 Bruceton

VTD: 13 Hollow Rock

VTD: 14 Vale

VTD: 17 Senior Citizens

VTD: 18 Cannon

VTD: 21 Bethel College-Waddle Hall

VTD: 22 McKenzie City Hall

Obion County

VTD: 1-1 South Fulton

VTD: 2-1 Eddie Cox Sr. Center

Blocks (965100): 1000 1001 1002 1003 1004 1005 1009 1010 1011 1012 1013 1014 1015 1017 1018 1019 1020 1023 1043 1044 1045 1046 1047 1048 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1110 1111 1112 1113 2059 2062 2064 2068 2073

Blocks (965500): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1117 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2017 2018 2019 2020 2021 2022 2023 2024 2025 2044 2045 2046 2053 2146 2147 2148

Blocks (965600): 2000 2001 2002 2003 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2024 2025 2026 2027 2031 2032 2033 2034 2035 2036 2037 2038 2045 2046 2047 2048 2049 3013 4005 4006 4007 4008 4009 4010 4011 4012 4023 4024 4025 4026 4032 4033 4034 4035

Blocks (965700): 1006 1007 1013

VTD: 3-4 Rives

Blocks (965000): 4062 4063 4082

Blocks (965100): 1114 1115 1116

Blocks (965600): 1044 1064

Blocks (965800): 1000 1002 1003 1004 1006

VTD: 4-1 Fair Grounds

Weakley County

(77) District 77:

Dyer County

Lake County

Obion County

VTD: 2-1 Eddie Cox Sr. Center

Blocks (965100): 2065 2066 2069 2070 2071 2072 2074

VTD: 2-4 Woodland

VTD: 3-2 Kenton

VTD: 3-4 Rives

Blocks (965200): 2019 2020 2023 2024 2025 2026

Blocks (965400): 1000 1001 1006 1007

Blocks (965500): 2107 2108 2109 2110 2111 2112 2116 2117 2118 2121 2122 2123 2124 2125 2126 2127 2128 2129 2130 2131 2132 2133 2134 2135 2136 2137 2138 2139 2140 2141 2142 2143 2144 2145 2149 2150 2151 2152 2153

Blocks (965600): 1057 1063

Blocks (965700): 2011 2012 2037 2038 2041 2043 2044 2045 2046 2047 3000 3001 3002 3007 3008 3009 3010 3011 3012 3013 3015 3016 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039

Blocks (965800): 1001 1005 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1117 1118 1119 1120 1121 1122 1123 1124 1125 1126 1127 1128 1129 1130 1131 1132 1133 1134 1135 1136 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2086 2087 2088 2089 2090 2091 2092 2093 2094 2095 2096 2097 2098 2099 2100 2101 2102 2103 2104 2105 2106 2107 2108 2109 2110 2111 2112 2113 2114 2115 2116 2117 2118 2119 2120 2121 2122 2123 2124 2125 2126 2127 2128 2129 2130

Blocks (965900): 1000 2000 2003 2005

VTD: 5-2 Cloverdale

VTD: 5-4 Hornbeak

VTD: 5-5 Samburg

VTD: 6-1 Troy Senior Center

VTD: 6-2 Obion

VTD: 7-2 Obion Co. Library

(78) District 78:

Cheatham County

Dickson County

VTD: 02-1 Eno Methodist

Blocks (060700): 2127

VTD: 04-1 Jackson Chapel C.C.

Blocks (060200): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2050 2053 2054 2056 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2086 2087 2088 2089 2090 2091

Blocks (060300): 1012 1013 1014 1015

VTD: 05-1 William James Middle

Blocks (060300): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1016 1017 1018 1019 1021 1022 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1110 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2077 2078 2083 2084 2094 2095 2101 2105 2106

VTD: 06-1 Burns Town Hall

VTD: 06-2 Porter C.C.

VTD: 07-1 Pomona Baptist Church

Blocks (060402): 1066 1067 1068 1069 1070 1079 1080 1081 1082 2065 2066 2068 2069 2070 2071 2072 2073 2074 2120 2121 2122 2126 2127 2128 2129 2130 2131 2132 2133 2134

Blocks (060602): 1054 1055 1056 1057 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1088 1089 1090 1091 1092 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2086 2087 2088 2089 2090 2091 2092 2093 2094 2095 2096 2097 2098 2099 2100 2101 2102 2104 2105 2106 2107 2108 2109 2110 2111 2112 2113 2114 2115 2116 2117 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4037 4041 4042 4043 4044 4050 4051 4056 4057

Blocks (060700): 2111 2113 2125 2126 2128 2129

VTD: 10-1 Dickson Middle School

Blocks (060501): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2027 2028 2029 2030 2031 2033 2034 2035 2038 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2055 2056 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4014 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037 4038 4039 4040 4041 4042 4043 4044 4045 4046 4047 4048 4049 4050 4051 4052 4053 4054 4055 4056 4057 4058 4059 4060 4061 4062 4063 4064 4065 4066 4067 4068 4069 4070 4071 4072 4073 4074 4075 4076 4077 4078 4079 4080 4081 4082 4083 4084 4085 4086 4087 4088 4089 4090 4091 4092 4093 4094 4095 4096 4097 4098 4099 4100 4101 4102

VTD: 11-1 New Hope Baptist Church

VTD: 12-1 Catfish Kitchen

VTD: 12-2 Eastside C.C.

VTD: 12-3 White Bluff C.C.

(79) District 79:

Carroll County

VTD: 01 Lavinia

VTD: 04 McLemoresville

VTD: 05 Cedar Grove

VTD: 06 Clarksburg

VTD: 08 Civic Center

VTD: 09 Huntingdon City Hall

VTD: 10 Yuma

VTD: 11 Buena Vista

VTD: 15 Westview

VTD: 16 Atwood

VTD: 19 Concord

VTD: 20 Westport

Gibson County

(80) District 80:

Hardeman County

VTD: Bolivar

VTD: Campbell Chapel

VTD: Grand Junction

Blocks (950600): 1069 1070 1071 1072 1073 1074 1075 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1095 1096 1099 1100 1101 1102 1103 1105 1106 1113 1114 1115 1116 1117 1118 1121 1123 1124 1127 1128 1129 1130 1131 1133 1136 1137 1138 1139 1140 1141 1142 1144 1152 1156 1157 1158 1161 2096 2097 2098 2099 2100 2101 2180

VTD: Hickory Valley

VTD: Hornsby

VTD: Lacy

VTD: Middleton

Blocks (950500): 1005 1006 1007 1008 1012 1013 1014 1015 1016 1017 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1074 1075 1085 1100 1101 1102 1118 1119 1120 1121 1133 1134 1135 2057 2124 2125 2126 2127 2128 2129 2130 2131 2133 2134 2135 2136 2137 2138 2139 2140 2141 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3018 3019 3020 3021 3022 3024 3026 3027 3028 3031 3039 3048 3063 3064

VTD: Pocahontas

Blocks (950100): 3169 3170 3179

Blocks (950500): 2066 2069 2076 2078 2080 2087

VTD: Saulsbury

Blocks (950500): 1018 1019

Blocks (950600): 2000 2001 2002 2003 2004 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2049 2050 2051 2052 2053 2054 2055 2056 2060 2061 2066 2067 2068 2069 2071 2073 2074 2117 2119 2187 2188 2189 2190

VTD: Silerton

VTD: Toone

VTD: West Bolivar

VTD: Whiteville

Madison County

VTD: 1-1 Carl Perkins Civic Center

VTD: 1-2 Washington Douglas Headstart School

Blocks (000900): 1000 1001 1010 1015 1016 1017 1018 1019 1020 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 2009 2010 2021 2022 3020 3026 3027 3028 3029 3034 3035 3036 3037 3038 3039

Blocks (001000): 1000 1001 1002 1003 1004 2000 2001 2002 2003 2004 2005 2006 2007 2008 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016

Blocks (001100): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1060 1061 1078 1079 1080 1083 1084

Blocks (001402): 2036 2037

VTD: 2-1 Alexander Elementary School

VTD: 2-3 Tigrett Middle School

VTD: 3-1 Board of Education

VTD: 4-2 Andrew Jackson Elementary School

VTD: 5-1 Whitehall Elementary School

Blocks (000500): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026

Blocks (000800): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1033 1034 1035 1042

Blocks (000900): 1002 1003 1004 1005 1006 1007 1008 1009 1011 1012 1013 1014 1021 1022 1023 1024 2000 2001 2002 2003 2004 2005 2006 2007 2008 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2023 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3021 3022 3023 3024 3025 3030 3031 3032 3033 3040

VTD: 5-2 Macedonia Baptist Church

VTD: 5-3 North Parkway Elementary School

Blocks (000100): 3012 3013 3014 3015 3016 3032 3034 3035

VTD: 6-1 Southside High School

Blocks (000300): 1033 1047

Blocks (000800): 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2043 2044 2045 2046 2104 2105 2106 2120 2121 2125 2128 2129

Blocks (001300): 3005 3006

VTD: 6-4 Malesus Community Center

Blocks (001300): 3007

Blocks (001800): 1000 1001

VTD: 6-5 Medon City Hall

Blocks (001800): 1007 1011 1093 1094 2042 2043 2045 2046 2048 2049 2050 2051 2052 2053 2054 2055 2056 2099 2100 2101 2102 2103 2124 2126 2127 2130

VTD: 7-1 UT Experiment Station

Blocks (000200): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1014 2021 2022 2023 2024

Blocks (000300): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1029 1030 1031 1038 1039 1040 1041 1042 1043 1044

VTD: 7-2 Tennessee Technology Center

Blocks (001401): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1013 1014 1015 2067 2068 2069 2070 2071 2073 2074 2075 2076 2077 2078 2079 2081

Blocks (001700): 1093 1094 1098 1099 1100 1101 1102 1105 1106 2000 2001 2008 2014 2017 2019 2075 2076 2077 2078 2085 2086 2087 2088 2089 2090 2091 2092

Blocks (001800): 2000 2001 2002 2003 2004

VTD: 7-3 Denmark-West Community Center

Blocks (001700): 1107 2002 2003 2004 2005 2006 2007 2009 2010 2011 2012 2013 2015 2039 2040 2041 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2059 2060 2061 2072 2073

Blocks (001800): 1002 1003 1004 1005 1006 1026 1029 1030 1031 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2025 2026 2028 2032 2033 2034 2035 2036 2037 2038 2039 2040 2129

VTD: 7-4 Mercer Fire Station #8

(81) District 81:

Tipton County

(82) District 82:

Crockett County

Haywood County

Lauderdale County

(83) District 83:

Shelby County

VTD: Forest Hills 1

VTD: Forest Hills 2

Blocks (021520): 1038 1039 1040

VTD: Germantown 02

VTD: Germantown 03

Blocks (021351): 1001 1002 1003 1004 1005 1007 1008 1009 1012 1013 1014 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019

VTD: Germantown 06

VTD: Germantown 09

VTD: Germantown 10

VTD: Memphis 56-1

VTD: Memphis 64

VTD: Memphis 68-1

VTD: Memphis 68-2

VTD: Memphis 68-3

VTD: Memphis 80-2

VTD: Memphis 81-1

VTD: Memphis 81-3

VTD: Memphis 81-4

VTD: Memphis 81-5

VTD: Memphis 81-6

Blocks (021320): 3000 3001

VTD: Memphis 81-7

Blocks (021331): 1014 1015 1016 1017 1018 1021 1022 1031 1032 1033 1034

Blocks (021333): 1003 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 2006 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027

Blocks (021334): 1008 1018 1019 1020 1021 1022 1023 1024 1025 1028 1029 1031 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2021 2022 2026 2027

VTD: Memphis 89-2

Blocks (021122): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2015 2016 2017 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012

Blocks (021200): 1002 1003 1014

Blocks (980400): 1005 1007 1008 1009 1010 1017

(84) District 84:

Shelby County

VTD: Capleville 1

VTD: Capleville 5

Blocks (022600): 1170 1171 1192 1194

VTD: Memphis 60-5

Blocks (011010): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016

Blocks (011020): 1001 1002 1003 1004 1005 1006 1007 1008 1010 1011 1012 1013 1014 1015 1016 1017 1022 1023 1024 2000 2001 2002 2003 2004 2005 3000 3001 3002 3003 3004 3005 3006 3007 3008

Blocks (022600): 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1045 1046 1047 1048 1049 1050 1051 1052 1054 1105 1106 1121 1122 1123 1124 1125

Blocks (980100): 1044 1050 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091

VTD: Memphis 60-7

VTD: Memphis 66

Blocks (009400): 1025 1026 1029 1030 1031 1032 1035

VTD: Memphis 67-1

Blocks (009500): 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023

VTD: Memphis 67-3

Blocks (009500): 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 2018 2019 2020 2021 2022 2023 3022 3023 3026 3027 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4033

VTD: Memphis 74-1

Blocks (009500): 4034 4035 4036 4037 4038

Blocks (021331): 3011 3012 3013 3014

Blocks (021710): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014

Blocks (021721): 1000 1001 1002 1003 1004 1005 1007 1008 1009 1010 1020

VTD: Memphis 74-4

VTD: Memphis 74-6

Blocks (009500): 4032

Blocks (021331): 3009 3010

VTD: Memphis 74-9

Blocks (022600): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1055 1056 1057 1058 1060 1062 1063 1064 1065 1066 1067 1068 1069 1070 2007 2008 2009 2010 2011 2014 2015 2016 2017 2018

VTD: Memphis 79-8

Blocks (022112): 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 2011 2012 2013 2014 2015 2016 2017 3013 3015

VTD: Memphis 81-2

Blocks (021331): 2017

VTD: Memphis 92-1

Blocks (010820): 1015 4000 4012 4013 4014 4015

Blocks (021721): 2003

Blocks (021731): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009

Blocks (022600): 2000 2019 2020 2021 2022 2031

VTD: Memphis 92-2

VTD: Memphis 93-1

Blocks (021721): 1006 1011 1012 1013 1014 1015 1016 1017 1018 1019 1021

VTD: Memphis 93-3

Blocks (010820): 1000 1013 1014 1016

Blocks (021721): 2000 2001 2002 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 3000 3001 3002 3003 3004 3005 3006

VTD: Memphis 94-2

VTD: Memphis 94-3

VTD: Memphis 94-5

Blocks (021746): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 3006 3007 3008 3009 3010 3011 3012 3013 3014

VTD: Memphis 94-7

VTD: Memphis 94-8

Blocks (021744): 2003 2004 2005 2006 2007 2008 3008 3009 3010 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010

Blocks (021745): 3006

VTD: Ross Store 01

Blocks (021754): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018

VTD: Ross Store 05

Blocks (021744): 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022

Blocks (021745): 1015 1017 1018 1020 1021 1022 1023 1024 1025 1026 2020 2021 2022 2026 2027 2028 2029 3000 3001 3002 3003 3004 3005 3007 3008 3009 3010 3011 3012 3013

VTD: Ross Store 13

Blocks (021754): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029

VTD: Ross Store 16

Blocks (021751): 1017 1018 1019 1020 1021 1022 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1042 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033

(85) District 85:

Shelby County

VTD: Capleville 5

Blocks (021900): 2014 2015 2016 2017 2018 2019 2020 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4025 4026 4027

Blocks (022600): 1168 1169 1172 1174 1178 1179 1180 1181 1182 1183 1184 1185 1186 1187 1188 1189 1190 1191 1195 1196 1197 1205 1206 1207 1208 1209

VTD: Forest Hills 2

Blocks (021510): 1020 1030 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071

VTD: Memphis 56-3

Blocks (009400): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1016

Blocks (009500): 1000 1001

VTD: Memphis 66

Blocks (009400): 1013 1014 1015 1017 1018 1019 1020 1021 1023 1024

VTD: Memphis 67-1

Blocks (009500): 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017

VTD: Memphis 67-3

Blocks (009500): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3024 3025 3028

VTD: Memphis 74-1

Blocks (021725): 3005 3006 3007

VTD: Memphis 74-6

Blocks (021331): 2011 2012 2013 3001 3004 3005 3006 3007 3008 3015

VTD: Memphis 75-11

Blocks (022330): 1003 1004 1005 1006 1010 3000 3001 3002 3003 3004 3015 3016 3017 3019

Blocks (022410): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 2000 2001 2002 2003 2004 2005 2006 2009 2010 2011 2012 2015

VTD: Memphis 75-5

Blocks (022410): 1012 3000 3007 3008 3009 3010 3011 3012

VTD: Memphis 75-6

Blocks (022310): 5005 5006 5007 5008 5009 5010 5011 5012 5013 5014 5015 5016 5017

Blocks (022330): 1001 1002 1007 1008 1009 1011 1012 1013 1014 1015 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3018

VTD: Memphis 75-7

Blocks (022310): 4006 4007 4008

VTD: Memphis 76-4

Blocks (022322): 4002 4009 4010 4011 4012 4013 4014 4015 4016 4017

VTD: Memphis 76-5

VTD: Memphis 76-6

Blocks (022700): 2005 2006 2007 2008 2009 2010 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3014 3015 3016 3017 3018 3019 3020 3021 3023 4000 4001 4002 4003 4004 4005 4006 4007 4016 4017

VTD: Memphis 77-2

Blocks (022121): 3008 3009

Blocks (022700): 2002 2004 2011 2012

VTD: Memphis 79-2

Blocks (022121): 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023

VTD: Memphis 79-3

VTD: Memphis 81-2

Blocks (021331): 1004 1005 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2014 2015 2016 2018 2019 2020 2021 2022 2023 3000 3002 3003 3016 3017 3018

VTD: Memphis 81-6

Blocks (021320): 3008 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3026 3027

VTD: Memphis 81-7

Blocks (021331): 1003 1006 1007 1008 1009 1010 1019 1020 1023 1024 1025 1026 1027 1028 1029 1030

VTD: Memphis 93-1

Blocks (021725): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 3000 3001 3002 3003 3004 3008 3009 3010

VTD: Memphis 93-2

VTD: Memphis 93-3

Blocks (021726): 1000 1001 1002 1003 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 3000 3001 3002 3003 3004 3005 3006

VTD: Memphis 94-5

Blocks (021746): 3000 3001 3002 3003 3004 3005

VTD: Memphis 94-8

Blocks (021744): 1000 1001 1002 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 2000 2001 2002 3000 3001 3002 3003 3004 3005 3006 3007

VTD: Ross Store 01

Blocks (022600): 1090 1091 1092 1093 1094 1095 1198 1199 1200 1201 1202 1212 1213 1214 1215 1216 1217 1218 1219 1220

VTD: Ross Store 05

Blocks (021342): 1056 1057 1058 1059 1062 1063 1065 1066 1075 1076 1077 1078 1079 1080 1081

Blocks (021744): 1003 1004

Blocks (021745): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1016 1019 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2023 2024 2025 2030 2031 2032 2033 2034

VTD: Ross Store 13

Blocks (021753): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013

VTD: Ross Store 14

VTD: Ross Store 16

Blocks (021751): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1023 1024 1025 1026 1041

(86) District 86:

Shelby County

VTD: Bartlett 14

Blocks (020222): 1040

VTD: Locke

VTD: Lucy 1

VTD: Lucy 2

VTD: Lucy 3

VTD: McConnell's

VTD: Memphis 01

Blocks (000100): 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1040 1041 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3066

Blocks (002100): 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081

Blocks (004200): 1000 1001 1002 1003 1004 1005 1006 1007 1009 1010 1011 1012 1020

Blocks (011300): 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1065 1066 1067 1068 1069 1070 1071 1072 1073 1097

VTD: Memphis 02

Blocks (004200): 1008 1013 1014 1015 1016 1017 1018 1019 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073

Blocks (004300): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1056 1057 1058 1059 1060 1072 1073 1074 1075 1076 1077

Blocks (011400): 1000 1001 1002 1003 1004 1005 1006 1007 1010 1011 1012 1021 1022 1023 1024 1025 1026 1027 1028 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 3007

VTD: Memphis 12

Blocks (004300): 1016 1017 1018 1019 1020 1021 1022 1023 1024 1053 1054 1055 1061 1062 1063 1064 1065 1066 1067 1068 1069 1078 1079

Blocks (011700): 1004 1017 1027 1028 1029 1030 1031 1032 1039 1040 1041 1042 1043 1044 1045 1046 1047 1085 1086 1089 1090 1139 1146

Blocks (980200): 1000 1001 1002 1003 1004 1005 1022 1023 1025 1026 1027 1028

VTD: Memphis 22

VTD: Memphis 25-2

Blocks (005700): 2018

Blocks (005900): 1000 2033 2034

Blocks (011600): 2033 2037 2038

VTD: Memphis 26-1

Blocks (005900): 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018

Blocks (006000): 1005 1006

Blocks (006200): 2002 2004 2005 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014

Blocks (006400): 1019 1020 1021 1022 1027 1028 1037

Blocks (011500): 1005 1006 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4032 4033 4034

VTD: Memphis 27

Blocks (011300): 1023

VTD: Memphis 31-1

Blocks (006400): 1007 1008 1009 1011 1012 1013 1033 1034 1035 1036 1041

VTD: Memphis 31-4

Blocks (006400): 1006 1015 1016 1017 1018 1023 1024 1025 1026 1029 1030 1031 1032 1038 1039 1040

VTD: Memphis 34-2

Blocks (005700): 1048 1049 1050 1051 1052 1053 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028

VTD: Memphis 35-1

Blocks (005500): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041

Blocks (005600): 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1019 1020 1021 1022 1023 1024 1025 1026

VTD: Memphis 48

Blocks (006000): 1024 1025 1026 1027 1029 1030 1031

Blocks (011500): 4031

VTD: Memphis 49

Blocks (005600): 1000 1001 1002 1003 1004 1005 1016 1017 1027 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3014 3057

Blocks (005700): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2029 2030 2031 2032

Blocks (006000): 1028

Blocks (007500): 2000

VTD: Memphis 50-1

Blocks (005300): 3000 3001 3002 3003 3004 3005 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3059 3060

Blocks (980200): 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1024 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043

Blocks (980300): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1043 1044 1045 1046 1047

VTD: Memphis 69-1

VTD: Memphis 69-2

Blocks (009901): 1024 1025 1026 1027 1028 1029 1030 1031 1033 1034 1035 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3042 3043 3044 3045 3046

Blocks (009902): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1014 1015 1016 1023 1024 1025 1026 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018

Blocks (020101): 1038 1039 1040 1041 1042 1043 1044 1045 1047 1048

VTD: Memphis 70-1

Blocks (010110): 2004 2005 2006 2010 5002 5003 5006 5007 5010 6003 6004

VTD: Memphis 70-2

Blocks (010120): 3005 3006

VTD: Memphis 70-3

VTD: Memphis 71-4

Blocks (009901): 1003 1032 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030

Blocks (010110): 3000

Blocks (010300): 1000 1001 1003 1016

VTD: Memphis 71-5

VTD: Memphis 75-1

Blocks (005300): 3057 3058

Blocks (022220): 1015 1016 1019 2000 2001 2002 2003 2004 2005 2006 2007 2008 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 4002 4003 4004 4005 4006 4007 4008 4009

VTD: Memphis 75-11

Blocks (022410): 2007 2008 2013 2014 2016 2017 2018 2019 2020 2021 2022 2023

VTD: Memphis 75-5

Blocks (022410): 3001 3002 3003 3004 3005 3006 3013 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4022 4025 5000 5001

VTD: Memphis 75-7

Blocks (022210): 3001 3002 3003 3004 3005

Blocks (022310): 5000 5001 5002 5003 5004

VTD: Memphis 82-1

VTD: Memphis 82-2

VTD: Memphis 82-3

VTD: Millington 1

Blocks (020102): 1000 1001 1010 1011 1012 1013 1014 1015 1016 1017 1018 2000 2001 2002 2003 2004 2007 2008

Blocks (020210): 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3019 3021 3022 3026 3033 3034 3035 3036 3037 3038 3039 3040 3042 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010

Blocks (020221): 1000 1001 1002 1003 1004 1006 1022 1023 2001 2002 2003 2005 2006 2007 2008 2011

Blocks (020300): 2001 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2029 2030 2031 3005 3006 3007 3008 3050

VTD: Millington 2

Blocks (020222): 1019

VTD: Woodstock 2

Blocks (010300): 1002

Blocks (020221): 2044 2045 2046 2047 2048 2052 2053 2058 2059 2060 2071 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2095

(87) District 87:

Shelby County

VTD: Memphis 56-3

Blocks (009300): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010

VTD: Memphis 58-4

Blocks (009700): 1012 1013 1014 1015 1016 1017 1018 1022 1023 1024

Blocks (011800): 2004 2005 2006 2011 2012 2015 2016 2017 3006 3007 3012 3014 3015

VTD: Memphis 60-2

Blocks (980100): 1074

VTD: Memphis 60-5

Blocks (010500): 1021 1022 1025 1039 1041

Blocks (010620): 3006 3021 3023 3024 3025 3026

Blocks (011020): 1000

Blocks (022600): 1024 1025 1026

Blocks (980100): 1037 1038 1039 1040 1041 1042 1043 1045 1046 1047 1048 1049 1051 1056 1069 1070 1071 1072 1073 1076 1077 1078 1105 1106

VTD: Memphis 65-1

Blocks (008500): 1033 1034

Blocks (009300): 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015

Blocks (011800): 4000 4011 4013 4014 4015 4016 4017

VTD: Memphis 66

Blocks (009300): 1024 1025 1026 2016 2017 2018 2019 2020 2021 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024

Blocks (009400): 1022 1027 1028 1033 1034 1036 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025

Blocks (009700): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1019 1020 1021 1025 1026 2000 2001 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2018

VTD: Memphis 73-1

Blocks (010500): 1013 1014 1015 1018 1019 1020 1026 1027 1028 1030 1031 1032 1033 1034 1037 1038 1040

Blocks (010620): 3019 3020 3022

VTD: Memphis 73-3

Blocks (010710): 1023 1024

Blocks (010810): 3007 3008

VTD: Memphis 73-4

VTD: Memphis 74-1

Blocks (009700): 2002 2015 2016 2017

Blocks (010710): 1000 1001 1003 1004 1005 1006 2000 3000 3001 3002 3018 3019 3020 3021 3022

Blocks (010720): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 2000 2001 2002 2003 2004 2005 2006 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012

VTD: Memphis 74-2

VTD: Memphis 74-5

Blocks (010710): 1002 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1025 1026 1027 1028 1029 1030 1031 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017

Blocks (010810): 3004 3005 3006 3013 3014 3015 3016 4000 4001 4002 4003 4004 4009

VTD: Memphis 74-9

Blocks (010630): 1005 1006 1007 1008 1009 1010 1011 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016

Blocks (010810): 2006 2007 2008 2009 4005 4006 4007 4008 4010 4011 4012 4013 4014 4015 4016

VTD: Memphis 75-6

Blocks (022330): 1000

VTD: Memphis 76-4

Blocks (022111): 4000 4001 4002 4003 4004 4005 4006 4007

Blocks (022322): 1000 1001 1003 1004 1005 1006 1007 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 4000 4001 4003 4004 4005 4006 4007 4008

VTD: Memphis 76-6

Blocks (022322): 1002 1008 1009 1010 1011 1012 1013 1014 1015 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009

VTD: Memphis 77-2

Blocks (022111): 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019

Blocks (022121): 3001 3002 3003 3004 3005 3006 3007

Blocks (022700): 2000 2001 2003

VTD: Memphis 77-3

Blocks (022022): 4018

Blocks (022024): 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 2007 2008 2009 2010 2011 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021

Blocks (022111): 3000 3001 3002 3003 3004 3005 3006 3007 3008

VTD: Memphis 78-1

VTD: Memphis 78-3

Blocks (022022): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1018 1019 1020 1021 1022 1023 1024 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3013 3014 3015 3016 3017 3018 3019 3021 4006 4007 4008 4009 4025 4026

Blocks (022023): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1012

VTD: Memphis 79-1

VTD: Memphis 79-2

Blocks (022121): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 3000 3010 3011

VTD: Memphis 79-7

VTD: Memphis 79-8

Blocks (022022): 3012 3020 3022 3023 3024 4000 4001 4002 4003 4004 4005 4010 4011 4012 4013 4014 4015 4016 4017 4019 4020 4021 4022 4023 4024 5001 5002 5003 5004 5005 5006 5007 5008 5009 5010 5011 5012 5013 5014 5015 5016 5017 5018 5019 5020 5021 5022 5023 5024 5025 5027 5028 5029 5030 5031 5032

Blocks (022112): 1000 1001 1002 1003 1004 1005 1006 1007 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3014 3016

VTD: Memphis 92-1

Blocks (010820): 1010 4001 4002 4003

VTD: Memphis 93-3

Blocks (010820): 1001 1012

(88) District 88:

Shelby County

VTD: Bartlett 06

Blocks (020621): 2000 2001 2002 2003 2004 2021 2023 2024 2034

Blocks (020644): 2033 2034 2035 2036 2037 2040 2041

Blocks (020651): 1000 1001 1002 1003 1008 1009 1010 1011 1016 1017 1018 1019 1020 1021 1022 1023 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015

VTD: Bartlett 09

Blocks (020651): 1028

VTD: Bartlett 10

Blocks (020531): 1000 1001 1002 1003 1004 1005 1006 1009 1010 1011 1012 1013 1016 1017 1018 1019 2003 2004 2005 2006 2008 2014 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3040

Blocks (020532): 3001 3002 3003 3004 3005 3007 3008 3009 3010 3011 3013 3014 3015 3016 3018 3020 3021 3022 3032 3033

VTD: Bartlett 12

Blocks (020643): 4000 4005 4006 4007

VTD: Bartlett 13

VTD: Bartlett 14

Blocks (020531): 2000 2001 2002 2007 3000 3001 3002 3003 3004 3021 3038 3039 3041 3042

Blocks (020532): 3000 3031 4000 4001 4002

Blocks (020644): 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1037 1038 1039 1040 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2038 2039 2042 2043 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3012 3014 3015 3016 3017 3018

VTD: Memphis 01

Blocks (011300): 1005

VTD: Memphis 02

Blocks (003900): 1026

Blocks (011400): 3006

VTD: Memphis 20-1

Blocks (002500): 2007 2008 2009 2010 2012 2013 2014 2033 2034 2035 2036 2037

Blocks (002600): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025

VTD: Memphis 20-3

Blocks (002400): 1023 1024 1025 1026 1027 1030 1031 1033 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 3000 3001 3002 3003 3004

Blocks (002500): 1049 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049

Blocks (003900): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025

Blocks (011300): 1063 1064 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096

Blocks (011400): 3005

VTD: Memphis 21

Blocks (001900): 2002 2003 2004 2008 2009 2011 2012 2013 2014 2015 2016 2020 2021

Blocks (002400): 1004 1005 1008 1009 1016 1018 1019 1028 1029

VTD: Memphis 27

Blocks (000300): 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014

Blocks (002000): 1000 1001 1002 1003 1004 1005 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023

Blocks (002400): 1006 1007 1017

Blocks (011300): 1000 1001 1002 1003 1004 1024 1025 1026 1027 1028 1029 1030 1031 1032 1058 1059 1060 1061 1062 1085 1098

VTD: Memphis 69-2

Blocks (010120): 5008 5013

VTD: Memphis 70-1

Blocks (010110): 2000 2001 2002 2003 2007 2008 2009 2011 5000 5001 5008 5009 5014 5015 6000 6001 6002 6011 6012 6013 6014 6015

VTD: Memphis 70-2

Blocks (000300): 1000 1001

Blocks (000400): 1000 1001 1002 1003 1006 1007 2000 2001

Blocks (010120): 2004 2005 2006 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 3000 3001 3002 3003 3004 3007 3008 3009 3010 3012 3013 3014 3015 5000 5001 5002 5003 5004 5005 5006 5007 5009 5010 5011 5012 5014 5015 5016 5017 5018 5019 5020 5021 5022 5023 5024 5025 5026 5027 5028 5029 5031

VTD: Memphis 71-3

VTD: Memphis 71-4

Blocks (010000): 1000 2000 2001 2002 2003 2004 2005 2006 2008 3000 3001 3002 3003 3004 3005 3006 3007 3008 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 5000 5001 5002 5003 5004 5005 5006 5007 5008 5009 5010 5011 5012 5013 5014 5015 5016 5017 5018

Blocks (010300): 1004 1005 1006 1007 1008 1009 1010 1011 1013 1014 1015 1017 1018

VTD: Memphis 72-1

VTD: Memphis 72-3

VTD: Memphis 72-5

VTD: Memphis 84-2

Blocks (010220): 1000 1001 1002 1003 1004

VTD: Memphis 87-3

Blocks (020644): 3010 3011 3013 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031

VTD: Memphis 88-2

VTD: Memphis 90-1

VTD: Memphis 90-2

Blocks (020521): 1003 1004 1005 1006 1012 1014 1015 1016 1017 1018 1019 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2017 3001 3002 3003 3004 3005

VTD: Woodstock 2

Blocks (010300): 1012

Blocks (020221): 2056 2096 2097

(89) District 89:

Knox County

VTD: 39 Inskip Recreation Center

Blocks (003902): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1019 1020

VTD: 40 Norwood Elementary

VTD: 41 Norwood Library

VTD: 42 Pleasant Ridge

Blocks (004700): 1003 1004 1005 1006 2011 2012 2013

VTD: 43 West Haven

VTD: 44 Ridgedale

Blocks (004607): 1002 1003

Blocks (004700): 2002 2007 2034 2035 2036 2037 2038 2041

Blocks (006002): 2001 2003 2009

VTD: 55 Lonas

Blocks (004613): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011

VTD: 62 Hardin Valley

VTD: 62W Hardin Valley West

VTD: 63 Karns

VTD: 63N Karns North

VTD: 64 Solway

VTD: 65N Concord North

VTD: 66N Farragut I

Blocks (005803): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1053 1054 1055 1056 1057 1063 1067 1068 1069 1070 1071 1072 1073 1074 1075

Blocks (005807): 1007 1026 1028 1033 1034 1035 1036

Blocks (005904): 2010 2018 2020 2027 2028 2029 2030 3006 3007 3013 3016 3018 3021 3029

VTD: 67 North Cedar Bluff

Blocks (004606): 1005 1008 1009 1010 1011 1012 1013 1014 1015 1017 3000 3001 3002 3003 3004 3005 3006 3007 3008 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019

VTD: 70 Ball Camp

(90) District 90:

Shelby County

VTD: Memphis 02

Blocks (004300): 1045 1046 1047 1048 1049 1050 1051

Blocks (011400): 1008 1009 1013 1014 1015 1016 1017 1018 1019 1020 1031 1032 1033 1034 1035 1041 3010 3011

VTD: Memphis 11

VTD: Memphis 12

Blocks (004300): 1052 1070 1071

Blocks (011700): 1002 1003 1005 1013 1014 1015 1016 1018 1019 1020 1021 1022 1023 1024 1025 1026 1033 1034 1035 1036 1037 1038 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1087 1088 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1123 1124 1125 1126 1127 1128 1132 1133 1134 1135 1136 1137 1138 1140 1141 1142

VTD: Memphis 13

VTD: Memphis 15

VTD: Memphis 16-1

VTD: Memphis 17

VTD: Memphis 20-1

Blocks (001600): 1015 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 3003 3004

Blocks (002500): 2000 2001 2005 2006 2011

Blocks (002600): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015

Blocks (003200): 2000 2001 2005 2006 2007

VTD: Memphis 20-3

Blocks (002400): 1014 1015 1020 1021 1022 1032

Blocks (002500): 1030 1031 1032 1033 1034 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1048

VTD: Memphis 21

Blocks (000400): 1012 1013 1024 1025 1026 1027 1028 1029 1030 1034 1035 1038 1039 2024 2025 2026 2028 2029 2030 2031

Blocks (001900): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 2000 2001 2005 2006 2007 2010 2017 2018 2019

Blocks (002400): 1000 1001 1002 1003 1010 1011 1012 1013

Blocks (002500): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1035 1047

Blocks (011200): 1007 1008 1009 1010 1011 2001 2002 2003 2004 2005 2006 2007 2008 2010 2011 2012 2013 2014 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020

VTD: Memphis 25-2

Blocks (005900): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2035 2036 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031

Blocks (011600): 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1042 1043 2018 2019 2020 2021 2022 2023 2034 2035 2036

VTD: Memphis 26-1

Blocks (006200): 1018 1019 1020 1024 2000 2001 2003 3000 3001 3002 3003 3004

Blocks (011500): 1000 1001 1002 1003 1004 1007 2007 2008 2009 2010 2011 2012 2013 2015 2016 3000 3001 3002

VTD: Memphis 28

Blocks (003100): 1007 1008 1009 1010 1011 1012 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022

VTD: Memphis 29-2

Blocks (006600): 2001

Blocks (006700): 1003

VTD: Memphis 31-1

Blocks (006300): 1000 1001 1002 1003 1008 1009 3014

Blocks (006400): 1002 1004

VTD: Memphis 31-2

VTD: Memphis 31-4

Blocks (006400): 1003 1005

VTD: Memphis 32

VTD: Memphis 33

VTD: Memphis 34-2

Blocks (005700): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1054 1055 1056 1057

VTD: Memphis 35-1

Blocks (005300): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 3006

Blocks (005500): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029

VTD: Memphis 36-1

Blocks (000700): 1022 1023 1024 1025 1026 1027 1028 1029

Blocks (001600): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1016 1017 1042 2012 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 3000 3001 3002

Blocks (001700): 1040 1041 1042 1043 1045 1046 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 3017 3018

Blocks (002500): 2002

VTD: Memphis 36-2

Blocks (000700): 1020 1021

Blocks (001600): 2000 2001

Blocks (001700): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018

Blocks (011200): 2000 2009

VTD: Memphis 36-3

Blocks (001700): 1022 1023 1047 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016

Blocks (002500): 2003 2004

VTD: Memphis 40-1

VTD: Memphis 40-2

VTD: Memphis 41-1

Blocks (000600): 1017 1018

VTD: Memphis 41-3

Blocks (000600): 1021

Blocks (000700): 1000 1001 1002 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 2000 2001 2004 2005 2006 2007 2014 2015 2016 2017 3000 3015

VTD: Memphis 45-1

Blocks (003100): 1000 1001 1002 1003 1004 1005 1006 1013 2000

Blocks (006600): 2000

Blocks (006700): 1000 1001 1002

Blocks (007100): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 2000 2001 2002 2003 2004 2005 2006 2007 2008

VTD: Memphis 50-1

Blocks (005300): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026

VTD: Memphis 52-2

Blocks (001500): 1013 1016 1022 1025 1026 1027 1028 1029 1030 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012

VTD: Memphis 72-7

Blocks (000600): 1002 1003 1004 1005 1006 1007 1045

Blocks (010220): 1005 3012 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4026 4027 4028 5000 5001 5002 5003 5004 5005 5006 5007 5008 5009 5010 6000 6001 6002 6003 6004 6005 6006 6007 6008 6009 6010 6011 6012 6013 6014 6015 6016 6017 6018 6019 6020 6021 6022 6023 6024 6025 6026 6027 6028 6030 6033

Blocks (020511): 2001 2002 2003 2004 2005 2006 2011 2021 2022 2023

(91) District 91:

Shelby County

VTD: Memphis 26-1

Blocks (006500): 2005 2006 2007 2015 2018

VTD: Memphis 28

Blocks (003100): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013

Blocks (006600): 2008 2009 2010 2011 2014

VTD: Memphis 29-1

Blocks (006500) 1000 1001 1002 1003 2000

Blocks (006600): 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1022 1023 1024 1025 1026 1027 1031 1032 1033 1034 1035 1036 2007 2012 2013 2015 2016 2017 2018 2019 2033 2034 2035 2036 2037 2038 2039 2040 2041 2044 2045 2046 2047 2049 2050 2051

Blocks (006700): 2028 2029 2030 2031 2032 2033

VTD: Memphis 29-2

Blocks (006600): 1019

VTD: Memphis 31-1

Blocks (006300): 1006 1007 1011 1012 1013 1015 1016 3000 3001 3004 3005 3006 3008 3009 3010 3011 3012 3013

Blocks (006400): 1000 1001 1010 1014

VTD: Memphis 31-4

Blocks (006500): 1004 1005 2001 2002 2003 2004 2008 2009 2010 2011 2012 2013 2014

VTD: Memphis 35-1

Blocks (005500): 3042 3043 3044 3045 3046 3047 3048 3049

Blocks (022220): 1000 1001 1002

Blocks (022500): 1028 1029

VTD: Memphis 44-1

Blocks (002900): 1017 1018

VTD: Memphis 44-2

Blocks (002900): 3000 3001 3002 3003 3004 3005 3008 3009 3010 3011 3012 3013 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020

Blocks (008600): 2027 2028 2029

VTD: Memphis 44-3

Blocks (002900): 5000 5001 5002 5003 5004 5005 5006 5007 5008 5009 5010 5011 5012 5013 5014 5015 5016 5017 5018

Blocks (007300): 1000 1001 1002 1003 1004 1005 1006 1007 1014 1015 1016 1017

VTD: Memphis 46-1

Blocks (007300): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3018

VTD: Memphis 46-2

Blocks (007400): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2016 2017 2018 2019 2020 2021 2022 2023 2024 2027

VTD: Memphis 47-1

Blocks (006500): 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028

Blocks (006800): 2008 2010 2011

Blocks (006900): 1010 1011 1012 1013 1014 1015 1016 1017 3007 3008 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022

Blocks (007810): 3002 3003 3004 3005 3007 3014

Blocks (008110): 1000 1001 1002 1003 1004

VTD: Memphis 48

Blocks (006000): 1000 1001 1002 1003 1004 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1032 1033 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011

Blocks (006500): 2016 2017 2019 2020 2021 2022 2023 2024

Blocks (007810): 3000 3001

VTD: Memphis 49

Blocks (005600): 1018 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 3010 3011 3012 3013 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056

Blocks (007500): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2015

Blocks (007810): 2052 2053 2054 2055 2056 2057

Blocks (022500): 1026 1027

VTD: Memphis 58-4

Blocks (008200): 1002 4003 4004 4005 4006 4007 5000 5001 5002 5007 5008 5009

Blocks (011800): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 2000 2001 2002 2003 2007 2008 2009 2010 2013 2014 2018 3000 3001 3002 3003 3004 3005 3008 3009 3010 3011 3013 3016 3017 3018 3019 3020 4001 4002 4003 4004 4007 4008 4009

VTD: Memphis 59-5

Blocks (008110): 1005 1006 1007

Blocks (008120): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3018 3019 4000 4001 4002

VTD: Memphis 60-1

VTD: Memphis 60-2

Blocks (008110): 1008 1009 1011 1012 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 3000 3001 3002 3003 3004 3005 3006

Blocks (008120): 4003 4004 4005 4006 4007

Blocks (980100): 1013 1014 1015 1016 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1036 1053 1054 1055 1075

VTD: Memphis 60-3

VTD: Memphis 60-4

VTD: Memphis 60-6

VTD: Memphis 60-8

VTD: Memphis 60-9

VTD: Memphis 65-1

Blocks (008500): 1032

Blocks (011800): 4005 4006 4010 4012

VTD: Memphis 73-1

Blocks (008120): 3017

Blocks (008200): 1011 1012

Blocks (010500): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1016 1017 1023 1024 2000 2001 2002 2003 2004

Blocks (980100): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1017 1018 1019 1020 1021 1103

VTD: Memphis 73-3

Blocks (010610): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022

Blocks (010630): 1000 1001 1002 1003 1004 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012

VTD: Memphis 74-5

Blocks (010610): 1015

VTD: Memphis 75-1

Blocks (022220): 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1017 1018 1020 1021 4000 4001 4010 4011 4012 4013 4014 4015 4016 4017 4018 5000 5001 5002 5003 5004 5005 5006 5007 5008 5009 5010 5011 5012 5013 5014 5015 5016 5017

VTD: Memphis 75-6

Blocks (022310): 4012

VTD: Memphis 75-7

Blocks (022310): 1000 1001 1002 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 4000 4001 4002 4003 4004 4005 4009 4010 4011

Blocks (022321): 3020

VTD: Memphis 76-4

Blocks (022321): 1005 1006 1007 1008 1009 1010 1011 1012 1013 3021 3022 3028

VTD: Memphis 77-1

VTD: Memphis 77-3

Blocks (022500): 4000 4001 4002 4003 4004 4005 4006 5000 5001 5002 5003 5004 5005 5006 5007 5008 5009

VTD: Memphis 78-3

Blocks (022022): 1014 1015 1016 1017

Blocks (022023): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018

(92) District 92:

Franklin County

VTD: 3-2 Huntland

Blocks (960800): 1126 1127 1128 1129 1133 1134 1135 1136 1140 1141 1157 1160 1161 1162 1163 1167 1168 1169 1170 1171 1172 1173 1174 1175 1176 1180 1182 1183

VTD: 5-1 Keith Springs

Blocks (960600): 3079 3081 3082 3083 3084 3086 3087 3090 3091 3093 3101 3104 3105 3106 3107 3108 3116 3119 3120 3121 3122

Blocks (960700): 2115

VTD: 5-3 Sherwood

Blocks (960600): 3118

Blocks (960700): 2075 2076 2078 2079 2080 2082 2083 2084 2086 2087 2090 2091 2092 2093 2095 2096 2097 2098 2099 2110 2111 2112 2113 2114 2116 2117 2118 2119 2127 2128 2129 2130 2131 2132 2133 2134 2135 2136 2137 2138 2139 2144 2145 2146 2147

Lincoln County

VTD: Blanche School

VTD: Boonshill Community Center

Blocks (975200): 1001 1003 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1117 1118 1120 1121 1122 1123 2004 2005 2006 2007 2008 2009 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2086 2087 2088 2089 2090 2091 2092 2093 2094 2095 2096 2097 2098 2099 2100 2101 2102 2103 2104 2105 2106 2107 2108 2109 2110 2111 2112 2113 2114 2115 2116 2117 2118 2119 2120 2121 2122 2123 2124 2125 2126 2127 2128 2129 2130 2131 2132 2133 2134 2135 2136 2137 2138 2139 2140 2141 2142 2143 2144 2145 2146 2147 2148 2149 2150 2151 2152 2153 2154 2155 2156 2157 2158 2159 2160 2161 2162 2163 2164 2166 2167 2168

Blocks (975300): 4009 4010 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4033 4034

VTD: Elora Community Center

VTD: Flintville Fire Hall

VTD: FNB Community Room

VTD: Highland Rim School

VTD: Lincoln Community Center

VTD: Molino

VTD: South Lincoln

Blocks (975500): 1113 1114 1115 3034 3035 3036 3039 3040 3041 3042 3044

Blocks (975601): 1011 1012 1013 1014 1025 1028 1029

VTD: Taft Firehall

Marion County

VTD: Cedar Grove

VTD: Jasper

VTD: Kimball

VTD: Lodge

VTD: New Hope

VTD: Orme

VTD: Shellmound

VTD: South Pittsburg

Marshall County

(93) District 93:

Shelby County

VTD: Memphis 29-1

Blocks (006600): 2005 2006 2020

VTD: Memphis 29-2

Blocks (006600): 1000 1001 1002 1003 1004 1020 1021 1028 1029 1030 2002 2003 2004 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2042 2043 2048

Blocks (006700): 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 4001 4002 4006 4007

VTD: Memphis 37

VTD: Memphis 38-2

VTD: Memphis 41-3

Blocks (000800): 1018 1019 1020 1021 1022 1023 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015

Blocks (000900): 1000 1001 1002 1003 1004 1005 1006 1007 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 3000 3001 3002 3003 3004 3005

VTD: Memphis 43-2

Blocks (011100): 1018 1054

VTD: Memphis 44-1

Blocks (001200): 1013

Blocks (002900): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1019 1020 1021 1022 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020

Blocks (008600): 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1014 1015 1016 1017 1018

Blocks (008700): 2015 3013 3014

VTD: Memphis 44-2

Blocks (002900): 3006 3007

VTD: Memphis 44-3

Blocks (007300): 1008 1009 1010 1011 1012 1013 1018

VTD: Memphis 44-4

VTD: Memphis 44-5

VTD: Memphis 45-1

Blocks (007100): 2009 2010 2011 2012 2013

VTD: Memphis 45-2

VTD: Memphis 45-4

VTD: Memphis 46-1

Blocks (007300): 2000 2001 2002 2003 3010 3011 3012 3013 3014 3015 3016 3017

VTD: Memphis 46-2

Blocks (007400): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 2013 2014 2015 2025 2026 2028 2029 2030 2031 2032

VTD: Memphis 47-1

Blocks (006800): 2009 2012 2016 2017 2018 2019 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010

Blocks (006900): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 3000 3001 3002 3003 3004 3005 3006 3009 3010

Blocks (007900): 4004 4005 4006 4007

VTD: Memphis 52-1

VTD: Memphis 52-2

Blocks (001500): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1014 1015 1017 1018 1019 1020 1021 1023 1024 2000 2001 2002

VTD: Memphis 52-3

VTD: Memphis 53-1

Blocks (001100): 1008 1009 1010 1011 1012 1016 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012

Blocks (001200): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1014 1015 1016 1017 1018 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019

Blocks (008800): 4011 4012

Blocks (011100): 1031 1032 1034 1035 1037 1038 1039 1041 1042 1043 1044 1045 1046 1047 1048 1059 1060 1061

VTD: Memphis 54

Blocks (008600): 1000 1001 1012 1013 1022 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3024 3025 3026

Blocks (008700): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2016 3000 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018

VTD: Memphis 58-1

VTD: Memphis 58-4

Blocks (008200): 1000 1001 1003 1004 1005 1006 1007 1008 1009 1010 1013 2003 2004 2005 2007 2009 2010 2011 2012 2013 3002 3003 3004 3005 3006 3007 3008 5003 5004 5005 5006

VTD: Memphis 59-1

VTD: Memphis 59-5

Blocks (008120): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031

VTD: Memphis 61

(94) District 94:

Fayette County

Hardeman County

VTD: Grand Junction

Blocks (950600): 1091 1092 1093 1094 1097 1098 1104 1107 1108 1109 1110 1111 1112 1119 1120 1122 1125 1126 1132 1134 1135 1143 1145 1146 1147 1148 1149 1150 1151 1153 1154 1155 1168 2086 2087 2088 2089 2090 2091 2092 2093 2094 2095 2102 2103 2104 2105 2106 2107 2108 2181 2182 2183 2184 2197 2198 2199 2200

VTD: Middleton

Blocks (950500): 1072 1073 1076 1077 1078 1079 1080 1081 1082 1083 1084 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1103 1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1117 1123 1124 1125 1126 1127 1128 1129 1130 1131 1132 3017 3023 3025 3029 3030 3032 3033 3034 3035 3036 3037 3038 3040 3041 3042 3043 3044 3045 3046 3047 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3065 3066 3067 3068 3069 3070 3071 3072 3073 3074 3075 3076 3077 3078 3079 3080 3081 3082 3083 3084 3085 3086 3087 3088 3089 3090 3091 3092 3093 3094 3095 3096 3097 3098 3099 3100 3101 3102 3103 3104 3105 3106 3107 3108 3109 3110 3111 3112 3113 3114 3115 3116 3117 3118 3119 3120 3121 3122 3123 3124 3125 3126 3127 3128 3129 3130 3131 3132

Blocks (950600): 2164

VTD: Pocahontas

Blocks (950500): 2079 2081 2082 2083 2084 2085 2086 2088 2089 2090 2091 2092 2093 2094 2095 2096 2097 2098 2099 2100 2101 2102 2103 2104 2105 2106 2107 2108 2109 2110 2111 2112 2113 2114 2115 2116 2119 2120 2121 2142

VTD: Saulsbury

Blocks (950600): 2057 2058 2059 2062 2063 2070 2072 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2109 2110 2111 2112 2113 2114 2115 2116 2118 2120 2121 2122 2123 2124 2125 2126 2127 2128 2129 2130 2131 2132 2133 2134 2135 2136 2137 2138 2139 2140 2141 2142 2143 2144 2145 2146 2147 2148 2149 2150 2151 2152 2153 2154 2155 2156 2157 2158 2159 2160 2161 2162 2163 2165 2166 2167 2168 2169 2170 2171 2172 2173 2174 2175 2176 2177 2178 2179 2185 2186 2191 2192 2193 2194 2195 2196

McNairy County

(95) District 95:

Shelby County

VTD: Collierville 09

VTD: Collierville 1

VTD: Collierville 2

VTD: Collierville 3

VTD: Collierville 4

VTD: Collierville 5

VTD: Collierville 6

VTD: Collierville 7

VTD: Cordova 3

Blocks (021020): 1058 1059 1060 1061

VTD: Eads

VTD: Forest Hills 2

Blocks (021520): 1041 1042 1043 1044 1045 1046 1047 1048 1054 1055 1056 1057 1058 1059 1060 1061 1064 1065 1066 1067 2162 2163 2164 2165 2166 2167 2220 2221

VTD: Germantown 03

Blocks (021351): 1000 1006 1010 1011 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025

VTD: Germantown 04

VTD: Germantown 08

VTD: Germantown 11

VTD: Germantown 12

VTD: Morning Sun 02

Blocks (021020): 1003 1004 1031 1032 1033 1034 1035 1036 1039 1040 1048 1049 1050 1051 1053 1055 1056 1057

(96) District 96:

Shelby County

VTD: Cordova 10

VTD: Cordova 3

Blocks (021020): 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1037 1038 1073 1074 1075 1076 1077 1078

Blocks (021136): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2062 2063 2064 2065

Blocks (021138): 1000 1001 1003 1004 1005 1006 1007 1008 1009 1011 1012 1013 1014 1015

Blocks (021139): 1000 1001 1006 1007 1008 1010 1011 1025 1026 1030 2000 2001 2002 2003 2004 2006 2007 2008 2009 2010 2011 2012 2013 2014

VTD: Cordova 4

VTD: Cordova 9

VTD: Germantown 01

VTD: Germantown 05

VTD: Memphis 89-2

Blocks (980400): 1002 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1050 1051 1052 1053 1054 1055 1056 1057 1058

VTD: Memphis 91-1

Blocks (021124): 1057

Blocks (021125): 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1039 1040 1041 1052 1055 2022 2027

Blocks (021135): 3012 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3043 3044 3045 3046

Blocks (021136): 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2067 2068

Blocks (021137): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037 4038 4039 4040 4041 4042 4043 4044 4045 4046 4047 4048 4049 4050 4051 4052 4053

VTD: Memphis 91-2

VTD: Memphis 91-3

VTD: Memphis 95-5

VTD: Memphis 95-6

VTD: Memphis 95-7

VTD: Morning Sun 01

VTD: Morning Sun 02

Blocks (021010): 1019 1020 1021 1022 1023 1024 1047

Blocks (021020): 1005 1006 1007 1008 1009 1010 1011 1012 1029 1030 1072

(97) District 97:

Shelby County

VTD: Bartlett 02

VTD: Bartlett 03

VTD: Bartlett 08

VTD: Bartlett 09

Blocks (020651): 2014 2019 2020

Blocks (020652): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018

VTD: Bartlett 12

Blocks (020643): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 4008 4009 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024

VTD: Cordova 5

VTD: Cordova 6

VTD: Memphis 55-1

VTD: Memphis 55-2

VTD: Memphis 57

VTD: Memphis 63-2

VTD: Memphis 88-3

Blocks (020610): 1033 1035 1036 1037 1039 1040 1041 1042 1043 1044 1045 2000 2004 2015 2018 2019 2022 2023 2024 2025 2026 2027 2028 3000 3001 3002 3003 3004 3005 3006

Blocks (020621): 5000 5008 5016 5017

Blocks (020622): 3001 3002 3003 3004 3005 3006 3007 3008

VTD: Memphis 89-1

VTD: Memphis 89-2

Blocks (021121): 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019

Blocks (021122): 1000 1001 1002 1003 1004 1005 1006 1008 1009 1010 1011 1012 1013 1014

Blocks (021200): 1001

Blocks (980400): 1000 1001 1003 1004 1041 1042 1043 1045 1046

VTD: Memphis 91-1

Blocks (021125): 1038 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1053 1054

VTD: Memphis 95-1

VTD: Memphis 95-2

VTD: Memphis 95-3

VTD: Memphis 96-01

VTD: Morning Sun 02

Blocks (021010): 1015 1016 1017 1018 1052 1123

(98) District 98:

Shelby County

VTD: Bartlett 06

Blocks (020621): 4003 4004 4005 4006 4007 4008 4009 4010 4011 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028

Blocks (020651): 1006 1007 1012 1013 1014 1015 1025 1026 1027

VTD: Bartlett 10

Blocks (020532): 3006 3012 3019 3028

VTD: Memphis 36-1

Blocks (001600): 2010 2013

Blocks (001700): 1029 1030 1031 1032 1036 1037 1038 1039 1044

VTD: Memphis 36-2

Blocks (001600): 2002 2003 2004 2005 2006 2008 2009

Blocks (001700): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1020 1021

VTD: Memphis 36-3

Blocks (001600): 2007 2011

Blocks (001700): 1016 1017 1018 1019 1024 1025 1026 1027 1028 1033 1034 1035

VTD: Memphis 41-1

Blocks (000600): 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2015 2016 2017 2018 2019 2020

VTD: Memphis 41-3

Blocks (000600): 2014 2021 2022 2023

Blocks (000700): 1003 1004 1005 1006 2002 2003 2013 2018 3016 3017 3018 3019

VTD: Memphis 42-1

VTD: Memphis 43-2

Blocks (008900): 3024 3025

Blocks (011100): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1019 1020 1021 1022 1024 1025 1026 1027 1028 1029 1040 1053 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020

VTD: Memphis 53-1

Blocks (001100): 1001 1005 1006 1007 1013 1014 1015 1017 1018 2000

Blocks (008800): 1012 1013 1014 1015 1016 3020 3021 3022 3023 3024 3025 3026 3027 3028 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4013

Blocks (011100): 1023 1030 1033 1036 1049 1052

VTD: Memphis 53-2

VTD: Memphis 53-3

VTD: Memphis 54

Blocks (008700): 3001 3002

VTD: Memphis 62-0

VTD: Memphis 72-7

Blocks (000600): 1000 1001

Blocks (010220): 4024 4025 6029 6031 6032

Blocks (020511): 2000 2007 2008 2009 2010 2012 2013 2014 2015 2016 2017 2018 2019 2020 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033

VTD: Memphis 83

VTD: Memphis 84-1

VTD: Memphis 84-2

Blocks (020511): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016

Blocks (020512): 3005 3006 3007

VTD: Memphis 86

VTD: Memphis 87-1

VTD: Memphis 87-3

Blocks (020651): 1004 1005 1024 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 5000 5001 5002 5003 5004 5005 5006 5007 5008 5009 5010 5011 5012 5013 5014 5015 5016 5017 5018 5019 5020

VTD: Memphis 88-3

Blocks (009100): 1000 1013 1014

Blocks (020610): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1034 1038 1046 1047 1048 1049 2001 2002 2003 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2016 2017 2020 2021

Blocks (020621): 2031 2033 3000 3001 3002 3003 3004 5001 5002 5003 5004 5005 5006 5007 5009 5010 5011 5012 5013 5014 5015

VTD: Memphis 88-4

VTD: Memphis 88-5

VTD: Memphis 90-2

Blocks (020521): 2011 2012 2013 2014 2015 2016 3000 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015

Blocks (020523): 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020

Blocks (020524): 2000 2001 2002 2003 2013 2014 2016 2017 3000 3001 3002 3003 3004 3009 3011 3012 3013 3014 3015 3016 3017

Blocks (020531): 1007 1008 1014 1015

VTD: Memphis 90-3

(99) District 99:

Shelby County

VTD: ARL-01

VTD: ARL-02

VTD: Bartlett 04

VTD: Bartlett 05

VTD: Bartlett 11

VTD: Brunswick 1

VTD: Brunswick 2

VTD: Kerrville

VTD: Lakeland 1

VTD: Lakeland 2

VTD: Millington 1

Blocks (020300): 1000 1001 1002 1003 1004 1010 1012

VTD: Millington 2

Blocks (020210): 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 2007 2008 2011 2015 2023 2024 2025 2026 2027 2028 2029 2030 2031 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2065 2066 2067 2068 3018 3020 3023 3024 3025 3027 3028 3029 3030 3031 3032 3041

Blocks (020221): 2000 2012 2013 2014 2015 2016 2037 2038

Blocks (020222): 1014 1017 1026

Blocks (020300): 1005 1006 1007 1008 1009 1011 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 2000 2002 2003 2004 2005 2006 2026 2027 2028 2032 2033 3000 3001 3002 3003 3004 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3051

Blocks (020400): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2033 2034 2035 2036 2037 2038

VTD: Stewartville

(d) Nothing in this section shall be construed as depriving any member of the house of representatives of the One Hundred Seventh General Assembly of such member's office, or as affecting or modifying the constitutional requirements of article II, § 3 of the Constitution of Tennessee. At the November 2012 general election, and thereafter until changed by law, representatives shall be elected to represent the districts as constituted and provided by this section. If a seat of a member of the house of representatives becomes vacant prior to the general election in November 2012, in accordance with article II, § 15(b) of the Constitution of Tennessee, a successor shall be elected by the county legislative body to represent the district as constituted and provided prior to January 26, 2012.

(e) Any reapportionment of county legislative bodies shall not affect these legislative districts.



§ 3-1-104. Residence requirements -- Counties electing two or more direct representatives.

In those counties entitled to elect two (2) or more direct representatives and divided by § 3-1-103 into representative districts, a candidate for election to the office of representative shall not be required to reside in the representative district from which such candidate seeks to be elected, but shall be a resident of the county.



§ 3-1-105. Oaths of office.

(a) The speaker of the senate may administer the official oath to any senators-elect, in the presence of the senate.

(b) The speaker of the house of representatives may administer the official oath to any members-elect of the house of representatives, in the presence of the house.

(c) The speaker of the senate and the speaker of the house of representatives may also administer the oath of office to the clerks and doorkeepers of their respective houses.

(d) (1) The members of the general assembly may administer the official oath of office for any local public official of any municipality or county, including any county having metropolitan form of government, or any other political subdivision of the state.

(2) For purposes of this section, "local public official" means a person elected or appointed to any office or entity of local government.



§ 3-1-106. Expenses -- Mileage allowances.

(a) Except as otherwise provided in this section, each member of the general assembly shall be paid for the member's expenses in attending legislative sessions and legislative committee meetings, and such conferences, symposiums, workshops, assemblages, gatherings and other official meetings and endeavors concerning state business and the duties of a legislator, held within or without the state of Tennessee, as are attended by members of the general assembly with the approval or at the direction of the speaker of either house or both houses. Expense and mileage allowances shall be paid for attending sessions and such other meetings as provided in this section. For attendance at such conferences, symposiums, workshops and meetings which are held outside this state, each member shall additionally receive the expense allowance provided in subsection (b) for one (1) day preceding and one (1) day following such activities if such days are required for travel purposes.

(b) (1) Each member shall be paid an expense allowance equal to the allowance granted federal employees for expenditure reimbursement for the Nashville area for each legislative day, which is defined as each day the general assembly, or either house thereof, officially convenes for the transaction of business, or for each day in attendance at any such other meeting as described in subsection (a).

(2) In addition to the other provisions of this section, a member of the general assembly who is attending a conference, symposium, workshop or other official meeting outside this state with the approval or at the direction of the speaker of either house, or both houses, shall be reimbursed for the actual receipted costs of a standard grade hotel room and intra-city transportation. Costs of meals shall be reimbursed out of the expense allowance otherwise provided by this section.

(3) A member whose principal residence is fifty (50) miles from the capitol or less shall only be paid an expense allowance for meals and incidentals equal to the allowance granted federal employees for such expenses in the Nashville area for each legislative day in Nashville or any day the member participates in any other meeting or endeavor as described in subsection (a) held in Nashville; provided, however, that, if such member is unable to return home at the conclusion of any such day, with the express approval of the speaker of such member's house, the member shall be reimbursed an expense allowance for lodging equal to the allowance granted federal employees for lodging expense in the Nashville area.

(c) Each member shall be paid a mileage allowance per mile, equal to the mileage allowance authorized for state employees who have been authorized to use personally owned vehicles in the daily performance of their duties, for each mile traveled from the member's home to the seat of government and back, limited to one (1) round trip each week of any legislative session, and one (1) round trip from the member's home to the site of any such other meeting as described in subsection (a); provided, that a member whose principal residence is fifty (50) miles from the capitol or less shall be paid a mileage allowance per mile traveled for each legislative day in Nashville or any Monday, Tuesday, Wednesday or Thursday that the member participates in any other meeting or endeavor as described in subsection (a) held in Nashville, limited to one (1) round trip per day. The preceding allowance shall be paid only in the case of attendance at such meetings described in subsection (a) as are held within the state of Tennessee. In the case of travel to out-of-state meetings, each member traveling by commercial conveyance shall be reimbursed for the member's actual travel expenses which can include, but are not limited to, mileage to and from the member's home to the airport, parking fees at the airport, limousine or taxi fares to and from the member's hotel or motel, or public conveyance charges to and from a hotel or motel to a meeting place. Appropriate receipts shall be provided with the travel expenses claim. Each member traveling by the member's personally provided vehicle shall be reimbursed at the mileage rate fixed herein, as adjusted in accordance with the provisions of § 8-23-101. The reimbursement rate provided for by the first sentence of this subsection (c) shall be adjusted after the election of each general assembly at which time the rate shall be revised to reflect the reimbursement rate allowed state employees on the day previous to the regular November election, and the rate as adjusted shall continue in effect during the term of that general assembly. The first such adjustment shall take effect November 6, 1984.

(d) (1) In lieu of the mileage allowance provided in subsection (c), a member who resides more than one hundred (100) miles from Nashville may be reimbursed the cost of a coach-class airline ticket from the member's home to the seat of government and back, limited to one (1) round trip each week of any legislative session or may be reimbursed the cost of a coach-class airline ticket from the member's home to the seat of government and back, limited to one (1) round trip for attendance, approved by the speaker, for each committee meeting.

(2) In lieu of the mileage allowance provided in subsection (c), a member who resides more than one hundred (100) miles from the site of a committee meeting may be reimbursed the cost of a coach-class airline ticket from the member's home to the airport nearest the site of such meeting and back, limited to one (1) round trip for attendance, approved by the speaker, for each such meeting.

(3) For the purposes of this subsection (d), coach class shall be construed as the lowest fare available.

(4) Each member of the general assembly shall be paid the member's expenses for transportation from an airport to the site of destination pursuant to the provisions of this subsection (d).

(e) Senators, when sitting as a court of impeachment, shall be paid expense and mileage allowances at the same rate and under the same conditions.

(f) (1) Except as provided in subdivision (f)(2), each member of the general assembly shall be paid a monthly expense allowance of one thousand dollars ($1,000), to provide for expenses necessitated in connection with the member's official duties when away from the seat of government including, but not limited to, telecommunications, office, secretarial and other assistance or incidental expenses.

(2) In lieu of being paid the monthly expense in the manner provided in subdivision (f)(1), a member who is receiving early retirement benefits from social security may decline, in whole or in part, any such authorized expense and may apply to the appropriate speaker for reimbursement of actual monthly documented expenses otherwise authorized in this subsection (f); provided, that in no event shall the reimbursement requested exceed the maximum amount of expenditure authorized under subdivision (f)(1). If such member elects to be reimbursed as provided in this subdivision (f)(2), the records of the department of finance and administration shall reflect that such payments are a reimbursement for expenses incurred.

(g) Notwithstanding any provision of this section to the contrary, each member of the house of representatives shall be limited to one (1) round trip each week from such representative's home to the seat of government when the general assembly is not in session to attend meetings for which reimbursement is otherwise authorized by this section.

(h) For the purpose of this section, "fifty (50) miles from the capitol" means the most commonly traveled route between the member's principal residence and the state capitol building.



§ 3-1-107. Salaries.

(a) (1) Beginning with the election of the Ninety-Sixth General Assembly, each member shall receive an annual salary of sixteen thousand five hundred dollars ($16,500), payable in equal monthly installments, which shall be in addition to all other expenses and allowances provided by law.

(2) Beginning with the election of the Ninety-Seventh General Assembly, in addition to the base annual salary provided in subdivision (a)(1), during the interim between sessions, for each day while performing official duties as a legislator attending to state business at the seat of government, each member may receive supplemental compensation in an amount as provided in § 3-1-106(b)(1). Such days shall be certified by the member to the speaker of the respective house for prior approval.

(b) In lieu of the salary provided in subsection (a), the speaker of the senate and the speaker of the house of representatives shall receive an annual salary equal to three (3) times the amount of the salary provided in subsection (a), payable in equal monthly installments, which shall be in addition to all other expenses and allowances provided by law.

(c) For the fiscal year beginning in 2005, and for each subsequent fiscal year, the base salary fixed in subdivision (a)(1) shall be adjusted to reflect the average percentage pay increase provided for state employees by the general appropriations act. However, any adjustments occurring during a term of the general assembly shall not take effect until the election of the next general assembly. On or before November 1 of each year, the comptroller of the treasury shall certify to the office of legislative administration such average increase in state employee's compensation during that fiscal year.



§ 3-1-108. Joint convention for state-of-the-state address.

(a) During the first week of each regular session of the general assembly which begins in accordance with the provisions of the Constitution of Tennessee, article II, § 8 in each odd-numbered year and during the first week of any adjourned session in an even-numbered year, the general assembly shall by joint resolution call a joint convention of the senate and house of representatives to convene in the chamber of the house of representatives for the purpose of hearing a state-of-the-state address by the governor.

(b) No public funds shall be expended for advertising or otherwise publicizing the broadcast or televised coverage of such an address.

(c) In the governor's annual state-of-the-state address to the general assembly, the governor is invited to review the progress of the state on all fronts during the past year, the major problems currently facing the state, and those that can reasonably be anticipated in the coming year, and the governor's proposals and recommendations for handling such problems.



§ 3-1-109. Office space, equipment, and supplies.

The county legislative body of any county having a population of not less than eighty-three thousand three hundred (83,300) and not more than eighty-three thousand four hundred (83,400) according to the 1980 federal census or any subsequent census shall be authorized to provide any member of the general assembly representing such county, or any part thereof, with suitable office space, office furniture, equipment, and supplies. Such office shall be located in such county in a location determined by the county legislative body.



§ 3-1-110. Business or occupation participation not part-time or temporary.

Notwithstanding any law or rule to the contrary, a member of the general assembly shall not be considered as participating in a business or occupation on a part-time or temporary basis because of such member's attendance at sessions or committee meetings of the general assembly.



§ 3-1-111. Official flag of the general assembly.

(a) (1) The official and permanent flag of the general assembly shall be the official legislative flag denoted and described in House Joint Resolution No. 531 of the Ninetieth General Assembly, which resolution was adopted by the Ninetieth General Assembly on March 29, 1978.

(2) The official flag of the general assembly is on a field of white to symbolize purity. The color blue represents the love Tennesseans feel for their state and red signifies that in times of war and peace Tennesseans are true-blooded Americans. Each star depicts one (1) of the three (3) grand divisions of the state. Wheat portrays the agricultural heritage and richness of Tennessee and our respect for our bountiful natural resources. Finally, the gavel indicates the power of the people which is vested in the general assembly.

(b) (1) The official flag of the general assembly shall be appropriately displayed in the chambers of the house of representatives and senate.

(2) (A) The facilities manager for the legislative complex shall ensure that the official flag of the general assembly be flown over the State Capitol when either house of the general assembly is in session.

(B) The facilities manager shall also ensure that the official flag of the general assembly is flown over the Legislative Plaza.



§ 3-1-112. Toll-free telephone service to the general assembly -- Access for the deaf.

(a) The general assembly shall establish a toll-free telephone service to enable citizens within the state to call the general assembly free of charge. One (1) toll-free telephone line shall be used and be in operation Monday through Friday for twelve (12) hours beginning at seven o'clock a.m. (7:00 a.m.) and ending at seven o'clock p.m. (7:00 p.m.), central time, during the legislative session of the general assembly. By use of a voice mail system, such service shall enable members of the public to leave messages for members of the general assembly, receive information pertaining to the legislative calendars for the senate and house of representatives, and receive information on the status of legislation currently before the general assembly.

(b) The general assembly shall establish a toll-free telephone service using a telecommunications device for the deaf to enable deaf citizens to call the general assembly free of charge. One (1) toll-free telephone line using a telecommunications device for the deaf shall be used and shall be in operation Monday through Friday for twelve (12) hours beginning at seven o'clock a.m. (7:00 a.m.) and ending at seven o'clock p.m. (7:00 p.m.), central time, during the legislative session of the general assembly. By use of a voice mail system which employs technology that serves deaf persons, such service will enable deaf members of the public to leave messages for members of the general assembly, receive information pertaining to the legislative calendars for the senate and house of representatives, and receive information on the status of legislation currently before the general assembly.



§ 3-1-113. Purchases of computer equipment by members.

A member of the general assembly may purchase through the office of legislative administration computer equipment for legislative use which is the same as or compatible with the computer hardware or software installed or used by legislative information systems for the general assembly. The cost of any purchases made pursuant to this section shall be borne by the member of the general assembly requesting the purchase of such items. The office of legislative information systems is authorized to install and maintain, at its office in Nashville, such computer programs and equipment purchased by the member for legislative use. Nothing in this section shall prohibit the office of legislative information from providing information systems and technical support to the member by telephone, email or other type of electronic communication.



§ 3-1-114. Reporting requirement satisfied by notice to legislators of publication of report.

If a statute requires an official or entity of state government to make a report to each member of the general assembly, the statute is satisfied if the official or entity notifies each of the members in writing to each member's office that the report has been published. A member may then notify the official or entity if the member chooses to receive a copy of the report. The member may give such notice by electronic mail or facsimile transmission. The notice shall provide a date or a period of time in which the member shall respond. A failure of a member to respond to the notice shall be considered the same as a member declining to receive a copy of such report.



§ 3-1-115. Orientation on ethics laws and rules for general assembly members.

An orientation shall be provided to all members elected or appointed to serve for their first term or partial term of office in the general assembly, which shall include, as part of the orientation, instruction on ethics laws and rules that pertain to members of the general assembly.



§ 3-1-116. Group health insurance not applicable to certain members of general assembly -- Exceptions.

(a) The provisions of § 8-27-203 [repealed and reenacted. See Compiler's Notes] shall not apply to persons who are appointed to fill a vacancy in the general assembly, or to persons elected to fill an unexpired term in the general assembly, unless such person:

(1) Was elected to serve a full term of office as a member of the general assembly prior to such appointment or election; or

(2) Is elected to a full term of office as a member of the general assembly following such appointment or election to fill the unexpired term.

(b) Except as provided in subsection (a), after June 20, 2005, any person appointed to fill a vacancy in the general assembly, or elected to fill an unexpired term in the general assembly, is not eligible to participate in the state employees' health group insurance plan, except during the general assembly in which such person fills the unexpired term of office by appointment or election.



§ 3-1-117. [Obsolete.]



§ 3-1-118. Open meetings -- Exceptions -- Enforcement.

(a) Every meeting of the general assembly, senate, house of representatives, or any joint committee, standing committee, statutory committee, special committee, select committee, oversight committee, ad hoc committee, any other committee or any subcommittee shall be open to the public. Only when considering a matter involving the security of the state or nation or when investigating a proposed Article V impeachment of a public official other than a member of the general assembly, pursuant to Article V of the Constitution of Tennessee, may a meeting be closed to the public, but only if there is an affirmative vote of at least three-fourths (3/4) of the members present. Adequate public notice of every meeting shall be provided. The term "meeting" means at least a quorum of the members of a subcommittee, committee, the senate, the house of representatives, or the general assembly is present and public business within the jurisdiction of that body is being deliberated and decided.

(b) Procedures for enforcing the provisions of subsection (a) shall be set forth in the rules of the senate and the rules of the house of representatives.

(c) The 104th general assembly recognizes that the appellate courts of Tennessee, in specifically considering the open meetings laws, compiled in title 8, chapter 44, have unequivocally ruled that Article II, § 12 of the Constitution of Tennessee prevents this or any other general assembly from statutorily binding a future general assembly on rules of proceedings. Therefore, this general assembly truthfully acknowledges that subsection (a) can be legally binding only for the duration of the 104th general assembly. However, each future general assembly is strongly encouraged and vigorously urged to adopt rules incorporating provisions no less open than subsection (a).



§ 3-1-119. Statement disclosing contributions and expenditures for each caucus of the general assembly -- Maintenance of caucus records and accounts.

(a) Each caucus of the general assembly shall make a full disclosure of the sources of contributions received and expenditures made by submitting statements to the registry of election finance within ten (10) days following the conclusion of the quarterly periods ending March 31, June 30, September 30, and December 31. A statement filed pursuant to this section shall consist of either:

(1) A statement that neither the contributions received nor the expenditures made during the period for which the statement is submitted exceeded one thousand dollars ($1,000). Any statement filed pursuant to this section shall indicate whether an unexpended balance of contributions, continuing debts and obligations or an expenditure deficit exists; or

(2) (A) A statement setting forth, under contributions, a list of all the contributions received, including the full name, complete address, occupation, and employer of each person who contributed a total amount of more than one hundred dollars ($100) during the period for which the statement is submitted, and the amount contributed by that person. The statement shall include the date of the receipt of each contribution. "Date of the receipt", as used in this subdivision (a)(2)(A), means the date when the contribution was received by the caucus. The statement shall list as a single item the total amount of contributions of one hundred dollars ($100) or less; and

(B) A statement setting forth, under expenditures, a list of all expenditures made, including the full name and address of each person to whom a total amount of more than one hundred dollars ($100) was paid during the period for which the statement is submitted, the total amount paid to that person, and the purpose of the expenditure. The words "reimbursement", "credit card purchase", "other" and "campaign expense" shall not be considered acceptable descriptions for "purpose". Any purchase made with a credit card shall also be disclosed as a payment to the vendor providing the item or service. Credit card payments to separate vendors shall be disclosed as separate expenditures. The statement shall list the total amount of expenditures of one hundred dollars ($100) or less each, by category, without showing the exact amount of or vouching for each such expenditure.

(b) Each caucus of the general assembly shall maintain its records and financial accounts in conformity with generally accepted accounting principles, shall retain the records for a period of at least five (5) years after the close of the appropriate fiscal year, and shall make the records available for audit and review by the state upon request of the comptroller of the treasury or the comptroller's designated representative.

(c) For purposes of this section, "caucus" means any association whose majority membership consists of members of the general assembly that seeks to pursue, promote or support a common interest, including, but not limited to, a political party. "Caucus" does not include any standing, special, select, ad hoc, or statutory subcommittee or committee of the general assembly.



§ 3-1-120. Mass mailings sent within thirty days of an election.

(a) Any mass mailings, including surveys and newsletters, that a member of the general assembly sends to persons in the member's district within thirty (30) days of any election in which the member's name appears on the ballot shall be paid from non-state funds.

(b) For purposes of subsection (a):

(1) "Election" does not include any early voting period; and

(2) "Mass mailing" means more than two hundred (200) pieces of substantially similar material mailed within a seven-day period, but does not include a form letter or other mail that is sent in response to an unsolicited request, letter or other inquiry.



§ 3-1-121. Tennessee Legislative Record.

The legislative publication commonly known as the "Tennessee Legislative Record" shall be published in printed form only at the conclusion of each annual session of the general assembly or as requested by any member of the general assembly for that member's official duties; provided, that the information shall continue to be compiled, updated and available on the official web site of the Tennessee general assembly during such sessions.



§ 3-1-122. Forwarding of former general assembly member's e-mail.

A former member of the general assembly may request that e-mails sent to the former member's legislative e-mail address be automatically forwarded to the former member's private e-mail address for up to twelve (12) months from the former member's last official day of service as a member of the general assembly. This section shall not apply to members of the general assembly who are removed from office or who resign from office.



§ 3-1-123. Reporting to the general assembly -- Copy of report for legislative reference and law library.

If a statute requires an official or entity to make a report to the general assembly, the speakers of the general assembly, a committee of the general assembly, or any combination thereof, then a copy of the report shall also be filed with the legislative reference and law library.






Part 2 - Tennessee General Assembly Uniform Nepotism Policy Act of 2006

§ 3-1-201. Short title.

This part shall be known and may be cited as the "Tennessee General Assembly Uniform Nepotism Policy Act of 2006."



§ 3-1-202. Part definition.

As used in this part, unless the context otherwise requires, "relative" means a parent, foster parent, parent-in-law, child, spouse, brother, foster brother, sister, foster sister, grandparent, grandchild, son-in-law, brother-in-law, daughter-in-law, sister-in-law, or other family member who resides in the same household.



§ 3-1-203. Direct supervision of relatives prohibited.

Within the general assembly, no employees who are relatives shall be placed within the same direct line of supervision whereby one (1) relative is responsible for supervising the job performance or work activities of another relative; provided, that, to the extent possible, this part shall not be construed to prohibit two (2) or more relatives from working within the general assembly.



§ 3-1-204. Transfer of spouses.

When as a result of a marriage, general assembly employees are in violation of the prohibition established by this part, the violation shall be resolved by means of a transfer within the general assembly, transfer to another governmental entity, or resignation as may be necessary to remove the violation. The director of legislative administration shall advise the employees of each of the alternatives available to remove the violation. The employees shall be given the opportunity to select among the available alternatives. If the employees are unable to agree upon any the alternative within sixty (60) days, then the speaker of the house of representatives, the speaker of the senate, both speakers acting jointly or the joint legislative services committee shall take appropriate action to resolve the violation.



§ 3-1-205. Prospective application of part.

The prohibition established by this part shall not be applied retroactively, but shall be adhered to by the general assembly in all hiring and employee transactions subsequent to February 15, 2006.









Chapter 2 - Bills, Resolutions, and Orders

§ 3-2-101. Engrossment and enrollment.

All bills and resolutions of the general assembly shall be engrossed or enrolled in type, or on a typewriter, by the engrossing clerks, and a copy made at the time and furnished the secretary of state.



§ 3-2-102. Presentation to governor.

(a) Every bill, joint resolution, or order, except on questions of adjournment and proposals of specific amendments to the Constitution of Tennessee, shall, after the same has been passed, enrolled, and signed by the speakers of both houses of the general assembly, be presented by the committee on enrolled bills of that house wherein such bill, joint resolution, or order originated, to the governor for signature.

(b) The committee shall report that they have presented the bill, joint resolution, or order to the governor for signature, and the date of such presentation, which report shall be entered on the journal of that house to which such committee belongs.

(c) (1) No bill, joint resolution, or order shall be presented to the governor until the time for moving for a reconsideration shall have expired, unless expressly ordered by that house wherein such bill, joint resolution, or order originated.

(2) The speaker of the senate shall first sign all bills and joint resolutions originating in the senate, and the speaker of the house of representatives shall first sign all bills and joint resolutions originating in the house of representatives.



§ 3-2-103. Approval of governor.

If the governor approves the bill, joint resolution, or order, the governor shall write upon the same, to the left of and below the signatures of the speakers of the two (2) houses, the fact and date of approval, as follows: "Approved _____, 20_____," and shall sign the same as follows: "___________________, Governor."



§ 3-2-104. Failure of governor to return.

If, while the general assembly remains in session, the governor fails to return any bill, joint resolution, or order, with objections, within ten (10) days (Sundays excepted) after it has been presented to the governor, it shall be the duty of the committee on enrolled bills of that house wherein such bill, joint resolution, or order originated to cause the bill, joint resolution, or order forthwith to be reenrolled; and the same shall thereupon be signed by the respective speakers of each house, who shall annex and sign the following certificate:

.....................

This bill (joint resolution or order) having been presented to the governor for signature on the __________ day of ____________________, and the governor having failed to return it within the time prescribed by law, the same is hereby declared to have become a law (or, in case of a joint resolution or order, the same is hereby declared to have taken effect).

This __________ day of ____________________, 20_____.

_________________

Speaker of the House of Representatives.

_________________

Speaker of the Senate.

.....................



§ 3-2-105. Filing with secretary of state.

When any bill, joint resolution, or order has been returned duly signed by the governor, or has passed over the governor's veto, or shall otherwise become a law, the committee on enrolled bills of that house wherein such bill, joint resolution, or order originated, shall forthwith file the same in the office of the secretary of state, and shall report the fact and date of such filing, which report shall be entered upon the journal.



§ 3-2-106. Preservation of original acts.

The original acts and resolutions passed by the general assembly, and enrolled and filed in the office of the secretary of state, shall be bound together and preserved in that form in that office, and the secretary of state shall cause the same to be done.



§ 3-2-107. Fiscal notes for revenue bills -- Cumulative fiscal notes during session -- Comparison of actual fiscal impact -- Written summary.

(a) (1) Fiscal notes shall be provided for all general bills or resolutions increasing or decreasing state or local revenues, making sum-sufficient appropriations, or increasing or decreasing existing appropriations or the fiscal liability of the state or of the local governments of the state. Not more than ten (10) days following the introduction of any such bill or resolution, the fiscal review committee shall furnish to the chief clerk of the house or houses of introduction a statement of analysis of the fiscal effect of such bill or resolution and shall prepare and distribute copies of the statement to members of the general assembly. Within ten (10) days following receipt of a request from a member of the general assembly for a fiscal note on any proposed bill or resolution requiring a fiscal note, the fiscal review committee shall prepare a fiscal note statement to accompany such proposal at the time of introduction. Within twenty-four (24) hours following a request by the sponsor of an amendment to any pending measure on which a fiscal note is required by this section, the fiscal review committee shall prepare for the sponsor a fiscal note showing what effect the amendment would have on the estimates made in the fiscal note which applies to the bill or resolution. In regard to any bill or resolution affecting local government, the office of the comptroller of the treasury is directed to provide to the fiscal review committee, upon request, the information necessary to determine the fiscal effect of such bill or resolution.

(2) (A) The fiscal note shall, if possible, include an estimate in dollars of the anticipated change in revenue, expenditures, or fiscal liability under the provisions of the bill or resolution. It shall also include a statement as to the immediate effect and, if determinable or reasonably foreseeable, the long-range effect of the measure. If, after careful investigation, it is determined that no dollar estimate is possible, the note shall contain a statement to that effect, setting forth the reasons why no dollar estimate can be given. The fiscal note statement shall include an explanation of the basis or reasoning on which the estimate is founded, including any assumptions involved.

(B) (i) The fiscal note shall also include a statement as to the immediate effect and, if determinable or reasonably foreseeable, the long-range effect on commerce and jobs in this state. Such impact to commerce statement shall also include, if possible, an estimate in dollars of the anticipated change in costs or savings to commerce under the bill or resolution.

(ii) Beginning January 1, 2014, impact to commerce statements shall be required for general bills or resolutions referred to the following standing committees:

(a) Business and utilities committee of the house of representatives;

(b) Insurance and banking committee of the house of representatives; and

(c) Commerce and labor committee of the senate.

(3) No comment or opinion shall be included in the fiscal note regarding the merits of the measure for which the note is prepared; however, technical or mechanical defects may be noted.

(b) A cumulative fiscal note shall be prepared weekly by the fiscal review committee and a copy shall be distributed to each member of the general assembly each week while the general assembly is in session. The cumulative fiscal note shall show the cumulative increase or decrease of revenue or expenditures as caused by legislation enacted from the beginning of the session then convened.

(c) (1) Within ninety (90) days after the conclusion of each annual regular legislative session, the fiscal review committee staff shall select a fair and representative sample of at least five (5) public chapters enacted within the preceding five (5) years and compare the actual fiscal impact of each public chapter to the fiscal impact as stated in the cumulative fiscal note.

(2) Upon completing the review, the fiscal review committee staff shall present the results of this review to the fiscal review committee at a meeting of the committee. The committee may also invite testimony from other witnesses, including representatives of executive departments and agencies affected by the bill. A written summary of the results of such review shall be provided to each member of the general assembly each year.



§ 3-2-108. Prefiling bills or resolutions -- Time -- Manner.

(a) At the times specified in this section and § 3-2-109, members of the general assembly are hereby authorized to prefile legislative bills and resolutions for introduction in the next succeeding regular legislative session.

(b) Bills and resolutions may be prefiled at the following times:

(1) In the case of both senators and representatives, from the time that a member-elect has received the certificate of election until the next succeeding regular legislative session;

(2) In the case of both senators and representatives, from the adjournment of the regular legislative session in odd-numbered years until the convening of the regular legislative session in even-numbered years; and

(3) In the case of senators, from the date of each general election of representatives at which senators are not regularly elected until the next succeeding regular legislative session.

(c) Bills and resolutions which are prefiled under this section and § 3-2-109 shall be in such final and correct form for introduction in the general assembly as is required by the constitution, laws, and rules of the respective houses of the general assembly.

(d) The original copy of every bill and resolution prefiled shall be inspected by an attorney for the legislative drafting service.

(e) Any bill or resolution prefiled under this section and § 3-2-109 shall be mailed to the chief clerk of either house by registered or certified mail, return receipt requested, or by personal delivery by a member of the general assembly who is one of the authors of the bill or resolution, and in the case of personal delivery the office of the chief clerk of either house shall deliver a signed receipt therefor to such author.

(f) Any standing committee may prefile any bill or resolution at any time when a senator or representative is authorized to prefile bills and resolutions under this section. Bills or resolutions filed under authority of this subsection (f) shall be filed by the chair or vice chair of the standing committee in the same manner as such chair or vice chair would prefile a bill of which such person was the author, or in the event neither the chair nor vice chair desires to sign the bill any member of the committee voting with the majority of the committee may introduce it. Before prefiling any bill or resolution under authority of this subsection (f), the chair or vice chair shall be authorized to make such prefiling by a majority vote of the members of the committee.

(g) The chief clerk of either the senate or the house of representatives shall number the bill or resolution and note thereon the date of the prefiling and the date of the first day of the next session of the general assembly on which it will be first considered and passed. The procedures for printing and distribution shall be the same for prefiled bills and resolutions as if the general assembly were in regular session.



§ 3-2-109. Placing prefiled bill or resolution on calendar -- Effect of procedural defects.

(a) Immediately upon the convening of the next succeeding regular session of the general assembly, all bills and resolutions prefiled in accordance with § 3-2-108 and this section shall be deemed properly introduced and shall be placed upon the calendar on the first legislative day for first consideration and passage in the same manner as bills and resolutions introduced after the convening of the general assembly.

(b) When any prefiled bill or resolution is placed on the calendar for first consideration and the same is passed, any prior failure to comply with any of the procedural requirements of § 3-2-108 and this section shall have no effect on the validity of such bill or resolution.



§ 3-2-111. Bills concerning health coverage -- Impact notes and statements.

(a) As used in this section, unless the context otherwise requires:

(1) "Health insurance issuer" means any entity subject to the insurance laws of this state or subject to the jurisdiction of the department of commerce and insurance that contracts or offers to contract to provide health insurance coverage including, but not limited to, an insurance company, a health maintenance organization, or a non-profit hospital and medical service corporation; and

(2) "Mandated health benefit" means a benefit or coverage that is proposed to be required by law or that is required by law to be offered or provided by a health insurance issuer including, but not limited to, coverage for or the offering of specific health care services, treatments, diagnostic tests or practices.

(b) (1) As of January 2, 2005, upon the completion of all bill filing deadlines each year in both the house of representatives and senate of the general assembly, legislation containing a mandated health benefit shall be referred to the fiscal review committee in order that it may evaluate the legislation's potential impact on the cost of health insurance premiums.

(2) To the extent that resources are otherwise available, the fiscal review committee may conduct research; receive testimony of experts including advocates of such mandated benefits; receive technical assistance from health insurance issuers; review for purposes of comparison, the mandated health benefits upon health insurance issuers in other states and jurisdictions and the effects of such mandates; and take other actions it determines appropriate for the completion of the assigned tasks. The fiscal review committee may receive pertinent data from health insurance issuers and from advocates of mandated benefits. Notwithstanding title 10, chapter 7, part 1, such data will be held as confidential by the fiscal review committee.

(3) The fiscal review committee may draw on existing expertise within the departments of health, commerce and insurance, finance and administration, the TennCare bureau, and any other state agency or official, to perform these functions. If the fiscal review committee determines that additional resources are needed to evaluate fully a proposal, such request shall be directed to the finance, ways and means committees of the senate and house of representatives for consideration of funding as an amendment to the general appropriations act.

(4) The fiscal review committee shall, no later than March 15 of the year in which the legislation is filed, attach to such legislation a statement on the proposed mandated benefit's impact on the premiums for health insurance coverage in Tennessee, especially for employees of companies employing fewer than fifty (50) employees. If the impact cannot be reasonably determined without additional resources, a statement to that effect, including the amount of additional resources needed, shall be included. The impact statement shall be available for the appropriate legislative committee when considering such proposal.

(5) Nothing in this section shall be construed to prohibit any health insurance issuer from voluntarily expanding or eliminating coverage nor to prohibit any individual or employer from electing to expand or eliminate coverage on any health maintenance organization contract or individual or group health insurance policy or contract covering the individual, the employer or employees of the employer, as applicable.

(c) [Deleted by 2015 amendment]



§ 3-2-112. Denomination of highways and public structures, facilities or property -- Legislative action.

(a) Neither the senate nor the house of representatives shall take formal action to give a name to or to rename any road, highway, interstate highway, bridge, overpass or other public structure, facility or property unless such action shall be accomplished through enactment of legislation or adoption of a joint resolution.

(b) Any such action taken in violation of this section shall be void and shall have no effect.






Chapter 3 - Committee Investigations

§ 3-3-101. "Committee" defined.

"Committee," as used in this chapter, except when more particularly provided in this chapter, includes:

(1) A committee appointed by either the house of representatives or the senate;

(2) A committee appointed by the joint action of such bodies;

(3) A committee appointed by the speaker of the house of representatives or the speaker of the senate or a joint committee appointed by both speakers in accordance with the rules of proceedings adopted by the respective houses; and

(4) Any subcommittee designated out of the membership of any such committee;

when any such committee or subcommittee thereof is charged with any duty to make investigation and report, to or for the benefit of either or both houses, in respect of any matter or thing referred to any such committee.



§ 3-3-102. Scope of chapter.

This chapter shall apply to all committees authorized and appointed at any session of the general assembly.



§ 3-3-103. Meetings of committees -- Rules -- Place of hearings.

(a) Any such committee, so acting on behalf of either or both houses of the general assembly, shall always be and remain subject to the call of the chair of such committee, or in the absence of such chair, or in the event of the chair's failure for any reason to act, subject to the call of a majority of the membership of such committee.

(b) A quorum of such committee shall consist of a majority of the membership thereof, and a quorum of the entire primary committee shall have power to make and enforce rules regulating the conduct of the business of such committee, or any subcommittee designated by it from its membership as hereinafter provided.

(c) Such subcommittee or subcommittees as hereinafter provided may conduct hearings at such points in this state as may be deemed advisable by any such primary committee.



§ 3-3-104. Employment of personnel -- Records.

(a) Any such primary committee, appointed and acting by and on behalf of either or both houses of the general assembly, as contemplated and provided in this chapter, is given authority and power, unless otherwise directed by the house or houses of the general assembly for which the committee is acting, to employ one (1) or more sergeants-at-arms, and necessary or proper legal counsel, investigators and clerks, and a stenographer or stenographers, to take down and typewrite and make a record of the testimony given before any such committee, as well as all other data and information assembled and procured under the directions of such committee.

(b) All such records, after use by such committee and the house or houses of the general assembly appointing it, shall be finally lodged and filed in the office of the secretary of state, and kept therein for public inspection, as other public records, statutes, etc., are kept and retained in such office.



§ 3-3-105. Compensation of employees.

The compensation to be paid to any sergeants-at-arms, counsel, investigators, clerks and stenographers, for performing their duties under this chapter, shall be in pursuance of appropriations to be made in the miscellaneous appropriation bill, out of any funds in the state treasury not otherwise appropriated.



§ 3-3-106. Subcommittees -- Appointment and powers.

(a) In order to expedite and efficiently perform its duties, any such committee, unless otherwise ordered and directed by the house or houses for which such committee may be acting, may appoint and designate out of its own membership, a subcommittee or subcommittees, to consist of one (1) or more of the members of such committee.

(b) Such subcommittee or subcommittees, when so designated and directed by such committee, and subject to such restrictions as the committee may impose, shall be and are authorized and empowered, on behalf of such committee, and on behalf of the house or houses of the general assembly for which such committee has been authorized to act, to proceed with the work and investigations of such committee, including the assembling of desired information and data, and the subpoenaing and taking of testimony of witnesses, and having a record thereof made, for the later use of such committee and the house or houses of the general assembly for which such committee has been authorized to act.

(c) Any such subcommittee or subcommittees, when acting in pursuance of the orders and directions of the committee from whose membership they have been selected, shall have and possess all the power and authority conferred by this chapter upon the committee from the membership of which such subcommittee has been designated, and any person or witness failing to obey a subpoena to appear and testify and produce any evidence, documentary or otherwise, before such subcommittee, is guilty of contempt, and may be dealt with therefor, as provided in § 3-3-111 in respects to all persons or witnesses subpoenaed to appear and appearing before any committee. Any such person or witness subpoenaed to appear or appearing before any such subcommittee who makes default in respect of such appearance, the giving of testimony or the production of any evidence, documentary or otherwise, before any subcommittee, commits a criminal offense, and upon indictment, trial and conviction therefor, shall be punished by fine and imprisonment, in all respects as provided in § 3-3-112 in regard to offending persons or witnesses subpoenaed to appear or appearing before any committee as set out and declared in §§ 3-3-112 -- 3-3-114 and 3-3-120.



§ 3-3-107. Assistants for subcommittees.

When, under the authority of this chapter, any such committee shall designate, out of its own membership, any such subcommittee or subcommittees to act for it and to proceed with its work and investigation as provided in § 3-3-106, then such committee, from among its authorized aides, shall designate necessary sergeants-at-arms, counsel, investigators, clerks and stenographers, who shall attend upon the work of any such subcommittee and give to it the necessary and proper aid and assistance in the performance of its duties, as ordered and directed by the committee, so designating from its membership such subcommittee or subcommittees.



§ 3-3-108. Subpoena power.

Either house of the general assembly, acting in committee of the whole, or both houses acting in joint session or committee of the whole, or any committee of either or both houses, has the power, respectively, to compel the attendance of witnesses and the production of papers or other evidence; and to that end each of them, respectively, has the power to issue subpoenas, including subpoenas duces tecum, to enforce the attendance of witnesses and the production of any records, documents, papers or other items of evidence, deemed to be material to any matter under inquiry or investigation by any of them respectively.



§ 3-3-109. Service of subpoenas -- Form.

(a) Any such subpoenas may be delivered to, and, when so delivered, shall be served by the sergeant-at-arms of the senate, acting for it, or by the sergeant-at-arms of the house of representatives, acting for it, or by either of the sergeants-at-arms when the subpoena relates to a matter pending before both houses acting in joint session, or by a sergeant-at-arms to be appointed by any committee to act for it.

(b) Any such sergeant-at-arms shall promptly serve, execute and make return of any such process delivered to the sergeant-at-arms, and has the power to deputize any person to serve, execute and make return of such process for and in the stead of the sergeant-at-arms, to the house or houses or committee issuing same.

(c) Such subpoenas shall be signed, respectively, by the speaker or speaker pro tem of either house, or the chair of a committee of the whole of the house or houses, or by the chair or chair pro tem of any committee, issuing such subpoena; and same shall run in the name of the state of Tennessee, and the county in which the subpoena is issued, or is to be served, and may be in the usual form of subpoenas issuing out of courts of record of this state, requiring the attendance of witnesses and production of any such evidence before the bodies or committees issuing such subpoenas.



§ 3-3-110. Offenses constituting contempt.

Any person who, after having been served with a subpoena to appear as provided in § 3-3-109, fails to appear and makes willful default in that regard, or who, having appeared, willfully refuses to answer any question, propounded by any member of the committee or any legal counsel of such committee acting in its presence and by its permission, pertinent to the matter under investigation, or willfully refuses to produce any papers, documents, records, or other items of evidence, deemed to be material by any such body or committee, in any such pending inquiry or investigation, commits contempt in impeding the progress of such investigation and the proper functioning of such body or committee then engaged in such investigation.



§ 3-3-111. Arrest and punishment for contempt.

Such body or committee has the right and power to issue and enforce process of arrest or attachment and impose penalty for disobedience and contempt, as contemplated, set out and provided in § 3-3-110, to the same extent as belongs by law in this state to courts of record in instances of such like offending, and as now provided by law. In addition to being guilty of such offense so then, for the time being, impeding the progress of such investigation and inquiry and the functioning of such body or committee, such offending and contemptuous person commits a Class C misdemeanor.



§ 3-3-112. Penalty for willful default of summoned witness.

Every person who, having been summoned as a witness by the authority of either house or of both houses of the general assembly, or by the authority of any standing or special committee of either house or any joint committee of both houses of the general assembly, to give testimony or to produce any papers, or other items of evidence, upon any matter under inquiry before either house, or both houses, or any such committee of either house or joint committee of both houses of the general assembly, willfully makes default, by failing to appear, or who, having appeared, willfully refuses to answer any question or to produce any papers or other evidence pertinent to the matter under inquiry, whether such question be propounded by any member of such committee, or by any legal counsel of such committee, in its presence and by its permission, commits a Class C misdemeanor.



§ 3-3-113. Violation of § 3-3-112 as continuing offense -- Limitation of prosecutions.

(a) Any person willfully making default in appearance when subpoenaed, or who, having appeared, willfully refuses to answer any question or to produce any paper or other evidence, pertinent to the matter under inquiry, whether such question be propounded by any member of such committee, or by any legal counsel of such committee, in its presence or by its direction, in violation of § 3-3-112, commits a continuing offense under that section, so long as the default in appearance or refusal to answer or to produce such paper or other evidence, shall continue during such inquiry.

(b) No such person guilty of violating § 3-3-112 shall be subject or liable to more than one (1) conviction for any one (1) violation of that section, and any indictment under that section shall be returned within five (5) years after the date of the final adjournment of the general assembly at which the inquiry or investigation was made or authorized.



§ 3-3-114. Venue for violations of § 3-3-112.

Any person violating § 3-3-112 shall be subject to indictment, trial and conviction in any county of this state in which, after having been subpoenaed, the person has gone, remains or may be found, while willfully disobeying the subpoena, or in which the person willfully fails to appear, as directed in the subpoena, or having appeared, willfully refuses to answer any question or produce any paper or other evidence pertinent to the matter under inquiry, as provided in § 3-3-112.



§ 3-3-115. Penalty for evasion of service.

Any person who, after having knowledge that an inquiry or investigation has been ordered by either house or both houses of the general assembly, willfully leaves and is absent from the county of such person's usual residence for the purpose of evading the service upon such person of any subpoena that thereafter might be issued to command such person to appear and give testimony or produce documents or other evidence in the course of any such inquiry or investigation, commits a Class C misdemeanor.



§ 3-3-116. Violation of § 3-3-115 as continuing offense -- Venue -- Limitation of prosecutions.

(a) Any person violating § 3-3-115 commits a continuing offense during all the time such person is so willfully absent from the county of such person's usual residence for the purpose of evading any subpoena that might be issued for such person during the session of the general assembly which has ordered such investigation.

(b) Such continuing offender shall be subject to indictment, trial and conviction, in any county of this state to which such person has gone, or in which such person remains or may be found during the continuance of such offense, as well as in the county of such person's usual residence from which such person has willfully gone and is absent for the purpose of evading the service of any such subpoena.

(c) No such person guilty of violating § 3-3-115 shall be subject or liable to more than one (1) conviction for any one (1) violation, and any indictment under § 3-3-115 shall be returned within five (5) years after the date of the final adjournment of the session of the general assembly at which the inquiry or investigation, at which such offender has willfully sought to avoid appearing, was made or authorized.



§ 3-3-117. Issuance of attachments.

(a) Power is given to such committees or subcommittees to issue attachments to be served on all persons who may willfully violate any subpoena, rule or order, made or promulgated by such committee.

(b) Such attachment may be served by a sergeant-at-arms of any such committee on the offending person, who shall be kept in the custody of the sergeant-at-arms and brought before such committee to be dealt with as such committee may determine, under the power and authority provided and given in this chapter.



§ 3-3-118. Oaths of witnesses.

(a) All such witnesses, when so subpoenaed, before giving their testimony before the bodies or committees subpoenaing them, shall take an oath or make affirmation as provided by law for witnesses appearing in a court of record of this state to give testimony in such court.

(b) The speaker of the senate, the speaker of the house of representatives, or a chair of a committee of the whole of either or both houses, or the chair or chair pro tem of any committee of either or both houses, is authorized and empowered to administer oaths or affirmations to witnesses appearing before any such committee.



§ 3-3-119. Self-incrimination.

(a) No person shall be excused from attending and testifying or producing papers, documents, records, or other items of evidence, before houses of the general assembly, or any such committee of either or both houses, in obedience to a subpoena of those bodies or any such committee, on the ground or for the reason that the testimony or evidence, documentary or otherwise, required of such person, may tend to incriminate or subject such person to a penalty or forfeiture; but the testimony so given shall not be used in evidence against such person in any criminal prosecution in the courts of this state, seeking conviction for any offense about which such person has been required to testify, except for perjury in giving the testimony.

(b) No such person so testifying, or producing such evidence, documentary or otherwise, in obedience to such subpoena shall thereafter be liable to indictment, prosecution or punishment for or on account of any transaction, matter or thing, concerning or with reference to which such person may testify, or produce evidence, documentary or otherwise, before those bodies or either of them or before any such committee, in obedience to any subpoena issued by them or either of them, in the course of such inquiry and investigation pending before them or any of them. Such person may plead or prove the giving of testimony accordingly in bar of such indictment or prosecution; provided, that the above immunity from use of any such testimony or evidence, documentary or otherwise, against such person and witness, and the above immunity from indictment, prosecution or punishment of such person and witness, shall be claimed by such person and witness declining to answer the particular question or questions which such person may think has a tendency to incriminate such person, upon the expressly stated claim or objection that an answer or answers may tend to incriminate the witness.

(c) When, after making such claim and objection, the witness is nevertheless directed to make answer, and obeys such direction and makes answer accordingly, then the full immunity hereinbefore given and declared shall be possessed by such person and witness after being directed to make answer, notwithstanding the claim or objection that an answer may tend to incriminate the witness; provided, that any witness upon being called to testify or required to produce evidence, documentary or otherwise, before such bodies, or a committee of either or both of them, may be given the option of signing a waiver of all such immunity, and if witness shall sign the waiver, then the testimony and evidence, documentary or otherwise, given or produced by such witness, shall be admissible against such person, if otherwise competent and relevant, in any criminal prosecution brought against any such person and witness.



§ 3-3-120. Perjury and subornation of perjury -- Penalty.

(a) Any person who willfully and corruptly swears or affirms falsely in any material manner, upon any oath or affirmation, in respect of any matter under inquiry before either house, or such committee of either house or joint committee of both houses, commits perjury and shall be subject to indictment, trial and conviction for such perjury.

(b) Any person who corruptly procures another to swear or affirm falsely in any such inquiry commits subornation of perjury and shall be subject to indictment, trial and conviction for such offense.

(c) A violation of this section is a Class E felony.



§ 3-3-121. Prosecution by district attorney general.

(a) Whenever a witness, summoned by subpoena issued as hereinbefore provided, fails to appear, or, having appeared, fails to answer, as provided in § 3-3-112, and the facts are reported to either house, the speaker of the senate or the speaker of the house of representatives, as the case may be or the chair of the committee in any event, shall certify such facts forthwith to the district attorney general for any county or counties in which such failing or refusing witness is subject to indictment and trial under this chapter, whose duty it shall be to bring the matter before the grand jury for its action, at the first opportunity, and to prosecute such offending witness by virtue of the office as such district attorney general, and is also the district attorney general's duty ex officio to prefer an indictment against such offending person.

(b) It is also the duty of the district attorney general for any county or counties in which any person or witness is subject to indictment and trial under §§ 3-3-113, 3-3-114 and 3-3-120, to bring the matter of any violations of those sections before the grand jury for its action, at the first opportunity, and to prosecute such offending person by virtue of the office as such district attorney general, and it is the district attorney general's duty ex officio to prefer an indictment against such offending person.



§ 3-3-122. Compensation of witnesses.

(a) Any person or persons subpoenaed to appear as a witness before any such committee, or subcommittee, shall be entitled to compensation including travel pay, as is now provided by law in respect of witnesses subpoenaed to appear in civil cases in courts of record of this state.

(b) Such compensation for witnesses, when certified as due and payable by the chair of any such committee, or the member or members thereof acting as such subcommittee, shall be paid by the state treasurer, upon warrants drawn by the commissioner of finance and administration, out of any funds of the state not otherwise appropriated.



§ 3-3-123. Committee reports on investigations.

Upon the completion of any investigation, made as herein contemplated and provided, the committee making such investigation shall then report its findings, embodying its recommendations, to the house or houses of the general assembly by which such committee was authorized and empowered to act.



§ 3-3-124. Legislative powers unabridged.

(a) Nothing in this chapter shall be construed as inconsistent with the continued reservation by each house of the general assembly of the right and purpose at all times directly to exercise, in all proper cases, all other powers necessary for a branch of the general assembly as expressly declared in article II, § 12 of the Constitution of Tennessee.

(b) Nor shall anything in this chapter be construed as inconsistent with the continued power and purpose of each house of the general assembly directly to deal with any matter of contempt intrinsic to the right of either house to preserve the means of discharging its legislative duties, when any person willfully fails and refuses to appear and testify regarding any matter under inquiry or investigation as provided and authorized by the direct action of either or both houses of the general assembly.

(c) Nor shall anything in this chapter be construed as providing that any person who commits any contempt of either house of the general assembly, which, under the law, can be directly dealt with by either house for the purpose of enabling the house to perform its legislative duties, shall be imprisoned, as the result of the action of either house, or any committee of either or both houses of the general assembly, without indictment and court trial, for any term of imprisonment which shall extend beyond the session of the general assembly during which such imprisonment shall have been ordered.



§ 3-3-125. Liberal construction.

This chapter shall be liberally construed in favor of making more effective any investigation ordered by either or both houses of the general assembly for the purpose of obtaining information to aid the general assembly, or either house thereof, in the performance of its legislative duties and obligations to the people of this state.






Chapter 4 - Miscellaneous Committee Provisions

§ 3-4-101. Subpoena powers.

(a) Any standing committee or select committee of the general assembly shall have the power to issue subpoenas, including subpoenas duces tecum, and to enforce the attendance of witnesses and the production of records, documents, papers or other items of evidence.

(b) In proceedings before such committees, the provisions of §§ 3-3-108 -- 3-3-121 shall apply.



§ 3-4-102. Interim meetings.

(a) Any standing, special or select committee of the general assembly may meet during any recess of the general assembly, in the interim period between sessions, or after adjournment, for the purpose of considering or investigating any matter of state business within the scope of its authority.

(b) Meetings shall be called by the chair of any such committee and/or upon the request of a majority of the committee members.

(c) Senate and house of representatives committees having the same area of interest may have joint meetings if they wish, but each committee shall file a report, with recommendations, if any, with the chief clerk of its house, with the request that copies be forwarded immediately to each member of that house.

(d) Committees investigating any matter of state business shall have the powers granted to investigating committees in chapter 3 of this title.

(e) Members of committees meeting as provided in this section are entitled to such allowances and expenses for attending meetings as may be established by law.

(f) All committees shall meet within the boundaries of the state of Tennessee.



§ 3-4-103. Expenses -- Mileage allowance.

Each member of any standing, select or special committee of the general assembly, shall be paid the same expense allowance provided in § 3-1-106 for each day in attendance at any authorized meeting of a committee of which such person is a member, and a mileage allowance at the same rate as provided in § 3-1-106, for each mile traveled from the member's home to the site of the meeting and back.



§ 3-4-104. Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Select or special committee" means any committee, or subcommittee thereof, of the general assembly appointed by:

(A) Either the house of representatives or by the senate;

(B) Joint action of the house of representatives and the senate;

(C) The speaker of the house of representatives or the speaker of the senate or a joint committee appointed by both speakers in accordance with the rules of proceedings adopted by the respective houses; or

(D) The speaker of the house of representatives or the speaker of the senate or a joint committee appointed by both speakers; and

(2) "Standing committee" means any standing committee, or subcommittee thereof, of the general assembly created by the rules of proceedings of the house of representatives or the senate.






Chapter 6 - Ethics and Lobbying

Part 1 - Tennessee Ethics Commission Act of 2006 -- Ethics Commission

§ 3-6-101. Short title.

Parts 1 and 2 of this chapter shall be known and may be cited as the "Tennessee Ethics Commission Act of 2006."



§ 3-6-102. Legislative intent.

It is the intent of the general assembly that the integrity of the processes of government be secured and protected from abuse. The general assembly recognizes that a public office is a public trust and that the citizens of Tennessee are entitled to a responsive, accountable, and incorruptible government. The Tennessee ethics commission is established to sustain the public's confidence in government by increasing the integrity and transparency of state and local government through regulation of lobbying activities, financial disclosure requirements, and ethical conduct. A determination of the intent of the general assembly shall be based on the operative statutory provisions, as well as the legislative history pertaining to such statutory provisions, as evidenced by legislative committee and floor actions, discussions and debates.



§ 3-6-103. Creation -- Composition -- Staff -- Selection of members -- Terms -- Meetings.

(a) (1) There is created as a division of the bureau of ethics and campaign finance, as provided in title 4, chapter 55, a Tennessee ethics commission. The commission shall be composed of six (6) members appointed as provided in this section.

(2) (A) Appointments shall be made to reflect the broadest possible representation of Tennessee citizens. Of the six (6) members appointed, at least one (1) shall be a female member and one (1) shall be an African-American member. However, an African-American female member shall not satisfy the requirement of one (1) female member and one (1) African-American member. Each member shall:

(i) Have been a legal resident of this state for five (5) years immediately preceding selection;

(ii) Be at least thirty (30) years of age;

(iii) Be a registered voter in Tennessee;

(iv) Be a person of high ethical standards who has an active interest in promoting ethics in government; and

(v) Not have been convicted of a felony.

(B) No person shall be appointed to the commission if the person, or any member of the person's immediate family as defined in § 3-6-301, is announced as a candidate for public office, holds public office, or is a member of a political party's state executive committee.

(b) The members of the ethics commission shall also serve as members of the board of directors of the bureau of ethics and campaign finance.

(c) (1) The members of the Tennessee ethics commission shall be selected as follows:

(A) The governor shall appoint one (1) member who is a member of the majority party and one (1) member who is a member of the minority party;

(B) The speaker of the senate shall appoint one (1) candidate from a list of three (3) candidates submitted by the majority caucus of the senate and one (1) candidate from a list of three (3) candidates submitted by the minority caucus of the senate. The speaker of the senate may request a second list of candidates; however, no candidate from the original list of candidates may appear on the second list of candidates; and

(C) The speaker of the house of representatives shall appoint one (1) candidate from a list of three (3) candidates submitted by the majority caucus of the house of representatives and one (1) candidate from a list of three (3) candidates submitted by the minority caucus of the house of representatives. The speaker of the house of representatives may request a second list of candidates; however, no candidate from the original list of candidates may appear on the second list of candidates.

(2) Each gubernatorial appointee shall be subject to confirmation by a two-thirds (2/3) vote of approval by each house of the general assembly and each legislative appointee shall be subject to confirmation by a two-thirds (2/3) vote of approval by the appointing authority's house. If the general assembly is in session when an appointment is made, then the appointment shall be subject to confirmation within thirty (30) days of appointment. If the general assembly is not in session when an appointment is made, the appointment shall be subject to confirmation within thirty (30) days after the general assembly next convenes following the appointment. If an appointee is refused confirmation, or is not confirmed during the thirty (30) day period, then the appointing authority of the appointee shall select another appointee for confirmation subject to the requirements of this section. Vacancies shall be filled in the same manner as the vacating member's office was originally filled. Notwithstanding this subdivision (c)(2), an appointment to serve on the initial commission shall be made by April 1, 2006.

(d) (1) The initial members' terms of office shall commence upon appointment. For purposes of calculating the initial terms of the members' offices, the initial appointments shall be deemed to be made on January 1, 2007. The initial members' terms shall be staggered as follows:

(A) The gubernatorial appointees shall serve initial terms of two (2) years;

(B) The senate appointees shall serve initial terms of three (3) years; and

(C) The house of representatives appointees shall serve initial terms of four (4) years.

(2) After the initial terms, members of the commission shall serve four-year terms and are eligible to serve two (2) four-year terms in succession.

(e) The initial chair of the commission shall be appointed by the governor. Every year thereafter the commission shall elect a chair from among its membership. The chair shall serve in that capacity for one (1) year and shall be eligible for reelection. The chair shall preside at all meetings and shall have all the powers and privileges of the other members.

(f) The commission shall fix the place and time of its regular meetings by order duly recorded in its minutes. Four (4) members of the commission shall constitute a quorum. Except as provided in § 3-6-201, four (4) affirmative votes are required for any commission action. Special meetings shall be called by the chair on the chair's initiative or upon the written request of three (3) members. Members shall receive written notice three (3) days in advance of a special meeting. Notice shall be served personally or left at a member's usual place of residence and shall specify the purpose, time and place of the meeting. No matters unrelated to the specified purpose may be considered without a specific waiver by all members of the commission.

(g) The members of the commission shall receive no compensation; provided, that each member of the commission shall be eligible for reimbursement of expenses and mileage in accordance with the regulations promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.

(h) No member of the commission or the member's immediate family, as defined in § 3-6-301, shall during such membership:

(1) Be allowed to hold or qualify for elective office to any state or local public office, as defined in § 2-10-102;

(2) Be an employee of the state or any political subdivision of the state;

(3) Be an officer of any political party or political committee;

(4) Permit such person's name to be used or make campaign contributions in support of or in opposition to any candidate or proposition, except that a member's immediate family may make campaign contributions in support of or in opposition to any candidate or proposition;

(5) Participate in any way in any election campaign;

(6) Lobby or employ a lobbyist; or

(7) Be employed by any elected officeholder, either in an official capacity or as an individual, or be employed by any business in which an elected officeholder has any direct input concerning employment decisions.

(i) An incumbent member of the commission may seek votes for confirmation of the member's appointment to the commission; provided, that the member shall comply with the provisions of subsection (h).

(j) Subsection (h) shall be applicable for one (1) year subsequent to the removal, vacancy or termination of the term of office of a member of the commission.

(k) (1) Each member of the commission shall, before they proceed to business, take an oath or affirmation to support the constitution of this state and of the United States and the laws of this state and also the following oath:

I ___________________ do solemnly swear (or affirm) that as a member of this commission, I will, in all matters, vote without favor, affection, partiality, or prejudice; and that I will not propose or assent to any action, measure, or resolution which shall appear to me to be contrary to law.

(2) Unless otherwise provided by law, any member of the commission who violates the oath of office for the member's position or participates in any of the activities prohibited by this chapter commits a Class A misdemeanor. If a sworn complaint is made pursuant to § 3-6-209 that a member has violated the oath of office for the position, has participated in any of the activities prohibited by this chapter, or has committed actions inconsistent with the intent of the Comprehensive Governmental Ethics Reform Act of 2006, Acts 2006, ch. 1 of the extraordinary session of the 104th general assembly, then, upon a unanimous vote of the remaining members, the member against whom the sworn allegation is made may be suspended from the commission for such purposes and for such times as the remaining members shall unanimously determine; but no such suspension shall extend beyond final disposition of the sworn complaint pursuant to § 3-6-209. The accused member shall not participate in the suspension vote.



§ 3-6-105. Jurisdiction of commission -- Referral of complaints.

(a) The Tennessee ethics commission is vested with jurisdiction to administer and enforce this chapter, §§ 2-10-115 and 2-10-122 -- 2-10-130, and title 8, chapter 50, part 5.

(b) In addition to the jurisdiction vested in subsection (a), with respect to members of the general assembly, the commission also has jurisdiction to investigate, in accordance with § 3-6-203, complaints alleging acts by a member of the general assembly that constitute misuse of office for personal financial gain; provided, however, that, if a member of the general assembly makes the declaration required by § 2-10-127(d), then the member shall not be deemed to have misused the member's office for personal financial gain based solely upon the member's relationship to a sibling, spouse or child who lobbied for or against the legislative action.

(c) The ethics committee in each house is authorized to refer to the commission for investigation, in accordance with § 3-6-203, any complaint it receives alleging a violation of this chapter, §§ 2-10-115 and 2-10-122 -- 2-10-130, title 8, chapter 50, part 5, or misuse of legislative office for personal financial gain.

(d) The governor is authorized to refer to the commission for investigation, in accordance with § 3-6-203, any allegation the governor receives concerning a violation by an officer or staff member of the executive branch subject to the jurisdiction of the commission, pursuant to this chapter, §§ 2-10-115 and 2-10-122 -- 2-10-130, title 8, chapter 50, part 5, an executive order related to ethics, or misuse of office for personal financial gain.

(e) The commission shall refer to the registry of election finance for investigation and appropriate action any complaint filed with the commission that is within the jurisdiction of the registry.

(f) The commission is vested with jurisdiction over any violation of the laws administered and enforced by the commission, or any alleged violation referred to the commission pursuant to this section, that occurs within five (5) years prior to the filing of a complaint alleging a violation.



§ 3-6-106. Duties of the commission and the attorney general and reporter.

(a) The duties of the Tennessee ethics commission include the following:

(1) Recommend guiding principles of ethical conduct for consideration and adoption by the legislative or executive branches. The commission shall publish the guiding principles on the commission's web site. Guiding principles of ethical conduct may be recommended for each of the following classifications:

(A) Members of the general assembly;

(B) The governor, secretary of state, treasurer, comptroller of the treasury, members of the governor's cabinet, and cabinet level staff within the governor's office; and

(C) Lobbyists and employers of lobbyists;

(2) Develop filing, coding and cross-indexing systems;

(3) Make as many documents filed available for viewing on the Internet as is reasonable based on the commission's financial resources, and make each document filed available for public inspection and copying during regular office hours at the expense of any person requesting copies of the documents; provided, that this subdivision (a)(3) does not apply to those documents required to be confidential pursuant to § 3-6-202;

(4) Review all filed documents to ensure compliance with the laws administered and enforced by the commission. Statements filed with the commission for more than two (2) years shall be deemed to be sufficient, absent a showing of fraud or the existence of an ongoing investigation related to the statement;

(5) Accept and file any information voluntarily supplied that exceeds the requirements of this chapter;

(6) Prepare and publish on the commission's web site reports as are deemed to be appropriate and in the public interest by the commission, including quarterly reports listing alphabetically all registered lobbyists and employers of lobbyists, as defined in part 3 of this chapter;

(7) Prepare and publish manuals and guides to facilitate compliance with, and enforcement of, the laws administered and enforced by the commission;

(8) Administer ethics training as provided in this part;

(9) Provide an annual report to the governor and the general assembly by February 1 concerning the administration and enforcement of laws under the jurisdiction of the commission, including the necessity, or lack of necessity, for any additional action or additional legislation that will serve to further the purposes of this chapter;

(10) Investigate any alleged violation, upon sworn complaint or upon its own motion, as provided in § 3-6-201; and

(11) Preserve all filed reports or statements for a period of at least five (5) years from the date of receipt, or longer when there is a pending investigation by the commission or any law enforcement agency, or when there is an ongoing administrative or judicial proceeding related to the information.

(b) It is the duty of the attorney general and reporter to render opinions and give counsel to the commission upon the request of the executive director or the commission.



§ 3-6-107. Powers of the commission.

The Tennessee ethics commission possesses power to:

(1) Subpoena witnesses, compel their attendance and testimony, conduct audits, administer oaths, take evidence and require, by subpoena duces tecum, the production of books, papers, records or other evidence needed for the performance of the commission's duties or exercise of its powers, including its duties and powers of investigation;

(2) Issue written advisory opinions to any person subject to the jurisdiction of the commission in accordance with §§ 3-6-117 and 3-6-308(a)(4). When issuing any advisory opinion or any other interpretive document, the commission shall review and consider all operative statutory provisions, as well as the legislative history pertaining to the statutory provisions, as evidenced by legislative committee and floor actions, discussions and debates;

(3) Request legal and investigative assistance from the office of the attorney general and reporter;

(4) Conduct a hearing to determine if an actual violation has occurred;

(5) Issue an appropriate order following a determination of an actual violation;

(6) Assess and collect late filing fees in amounts provided by statute;

(7) Assess and collect a civil penalty as provided in this chapter, title 8, chapter 50, part 5, and rules promulgated pursuant to this chapter and title 8, chapter 50, part 5; provided, that the commission shall only have the power to assess a civil penalty after notice and opportunity for hearing; and

(8) Seek injunctive relief in the chancery court of Davidson County to prevent continuing violations of this chapter.



§ 3-6-108. Prospective application of chapter.

For the purposes of enforcement, this chapter shall be prospective only, and the Tennessee ethics commission shall limit its investigations to acts or omissions that occur on or after October 1, 2006.



§ 3-6-109. Referral of criminal violations to law enforcement.

Where the results of an investigation indicate a criminal violation has occurred, the commission shall refer the matter to the appropriate law enforcement agency.



§ 3-6-110. Authority to petition for an order of enforcement.

The Tennessee ethics commission has the authority to petition the chancery court, through the attorney general and reporter or its own legal counsel, for enforcement of any order it has issued. The court's order of enforcement has the same force and effect as a civil judgment.



§ 3-6-112. Annual ethics course for supervisory personnel in the executive branch -- Manuals and guides.

(a) The Tennessee ethics commission shall provide an annual ethics course concerning compliance with the laws administered and enforced by the commission for supervisory personnel in the executive branch of state government. The commission shall notify administrative departments and divisions in advance of the time and location of the course. The course may be offered on multiple occasions in locations that will make attendance by personnel in the three (3) grand divisions reasonably convenient. The ethics course shall include, but not be limited to, discussion of relevant laws, administrative regulations, advisory opinions, current ethical issues and situations, and development of problem-solving skills.

(b) Administrative departments and divisions shall annually select appropriate supervisory personnel and shall communicate the name, position, and contact information of each individual required to attend the annual course to the commission prior to February 1.

(c) In addition to any other manuals or guides prepared and published by the commission, the commission shall provide a manual for supervisory personnel of the executive branch that includes ethics statutes and administrative regulations relevant to such personnel, explanations of purposes and principles underlying the laws, explanations of technical and specific legal requirements, examples of practical applications of the laws and principles, a question-and-answer section regarding common problems and situations, summaries of advisory opinions, and any other information that would inform supervisory personnel of the executive branch about ethics laws and regulations and assist them in applying those laws and regulations to specific situations. The manual may be distributed to supervisory personnel, and shall be made available to the public, by posting the manual in pdf format on the commission's web site.



§ 3-6-113. Annual orientation ethics course and current issues course for members of the general assembly -- Manuals and guides.

(a) The Tennessee ethics commission shall provide an annual orientation ethics course concerning compliance with the laws administered and enforced by the commission for members of the general assembly who have not yet taken the orientation ethics course and shall offer an annual current issues course for members of the general assembly who have taken the orientation course. Such courses shall be offered on a date or dates when the general assembly is in session. The commission shall notify members in advance of the time and location of the courses.

(1) The orientation ethics course shall include, but not be limited to, laws administered and enforced by the commission, administrative regulations, relevant internal policies, specific technical and legal requirements, summaries of advisory opinions, underlying purposes and principles of ethics laws, examples of practical applications of ethics laws, and a question-and-answer participatory segment regarding common problems and situations.

(2) The current issues course shall include, but not be limited to, discussion of changes in relevant laws, administrative regulations, new advisory opinions, current ethical issues and situations, and development of problem-solving skills.

(b) Members of the general assembly shall attend the courses provided by the commission pursuant to subsection (a). However, a member may petition the commission to approve an ethics course other than a course offered by the commission to fulfill the current issues course requirement.

(c) In addition to any other manuals or guides prepared and published by the commission, the commission shall provide a manual for members of the general assembly that includes ethics statutes and administrative regulations relevant to members, explanations of purposes and principles underlying the laws, explanations of technical and specific legal requirements, examples of practical applications of the laws and principles, a question-and-answer section regarding common problems and situations, summaries of advisory opinions, and any other information that would inform members about ethics laws and regulations and assist them in applying those laws and regulations to specific situations. The manual may be distributed to members of the general assembly, and shall be made available to the public, by posting the manual in pdf format on the commission's web site.



§ 3-6-114. Annual ethics course for lobbyists and employers of lobbyists -- Manuals and guides.

(a) The Tennessee ethics commission shall provide an annual ethics course on multiple dates, both when the general assembly is in session and when the general assembly is not in session for both lobbyists and employers of lobbyists. The training may be offered electronically. Training shall include, but not be limited to, laws administered and enforced by the commission, administrative regulations, relevant internal policies, specific technical and legal requirements, and summaries of advisory opinions. The commission shall impose a fee for attending the ethics course that will enable participation in the course to be funded from the fee.

(b) Each lobbyist shall attend one (1) ethics course annually. A lobbyist may petition the commission to approve an ethics course other than a course offered by the commission to fulfill the ethics course requirement. A lobbyist may also attend one (1) of the annual ethics courses provided for members of the general assembly pursuant to § 3-6-113 in lieu of the course described in this section.

(c) In addition to any other manuals or guides prepared and published by the commission, the commission shall provide a manual for lobbyists and employers of lobbyists that includes ethics statutes and administrative regulations relevant to lobbyists and employers of lobbyists, explanations of purposes and principles underlying the laws, explanations of technical and specific legal requirements, examples of practical applications of the laws and principles, a question-and-answer section regarding common problems and situations, summaries of advisory opinions, and any other information that would inform lobbyists and employers of lobbyists about ethics laws and regulations and assist them in applying those laws and regulations to specific situations. The manual may be distributed to lobbyists and employers of lobbyists, and shall be made available to the public, by posting the manual in pdf format on the commission's web site.



§ 3-6-115. Electronic filing and registration system.

(a) Notwithstanding any other law to the contrary, the Tennessee ethics commission shall:

(1) Develop, with the advice, assistance and approval of the office of information resources, an Internet-based electronic filing process for use by all persons that are required to electronically register or file statements and reports with the commission pursuant to this chapter, §§ 2-10-115 and 2-10-122 -- 2-10-130, and title 8, chapter 50, part 5;

(2) Develop, with the advice, assistance and approval of the office of information resources, a system that provides each person required to register or file statements and reports with the commission secure access to the electronic registration and filing system. The system shall provide adequate safeguards to prevent unauthorized persons from inappropriately tampering with or changing the data and shall provide for secure authentication safeguards for documents such as electronic signatures and electronic notarization;

(3) Provide training to each person required to register or file statements and reports with the commission on the use of the electronic filing system;

(4) Make, with the advice, assistance and approval of the office of information resources, electronically filed reports and statements available for viewing on the commission's web site in a format that is searchable and that may be downloaded and managed by a user with appropriate software; provided, that this subdivision (a)(4) does not apply to those documents required to be confidential pursuant to § 3-6-202. In addition to any other method of information management developed by the commission, conflict of interest disclosures shall be indexed and searchable by county; and

(5) Beginning on October 1, 2006, with the advice, assistance and approval of the office of information resources, provide the public access to lists compiled from the registrations and other documents filed by employers of lobbyists, lobbyists, and persons required to file conflict of interest disclosures. In addition, the commission shall provide assistance to anyone seeking to access this information on the Internet.

(b) The commission, once the development of the electronic filing system is completed and tested, shall provide public notice that the system is operational and available for filers to commence use.

(c) The commission shall, with the advice, assistance and approval of the office of information resources, implement the electronic filing system for use by October 1, 2006. Any person required to electronically file statements and reports with the commission shall file required statements and reports electronically on or after October 1, 2006. Any required statements and reports filed with the registry of election finance prior to October 1, 2006, shall continue to be filed with the registry until such date.

(d) All information entered by any person required to file statements and reports electronically with the commission shall remain confidential until the information is submitted to the commission.

(e) The commission shall strive to establish electronic filing for all documents required to be filed with the commission; provided, however, that no candidate or appointee to a local public office, as defined in § 2-10-102, shall be required to electronically file documents with the commission.

(1) Except as provided in this subsection (e), the commission, unless otherwise required by law to provide for electronic filing, shall have the discretion to determine when electronic filing is financially feasible and will be an accessible and efficient method of filing.

(2) The commission shall establish rules specifying the manner in which a report, statement or other documents shall be filed. The rules shall be published and posted conspicuously on the commission's web site at least sixty (60) days prior to the due date of any document affected by the rules.



§ 3-6-116. Training program for members of the commission.

(a) A person who is appointed to the Tennessee ethics commission may not vote, deliberate, or be counted as a member in attendance at a meeting of the commission until the person completes a training program provided by the office of the attorney general and reporter that complies with this section. This section shall not apply to members who are reappointed to the commission for a subsequent term.

(b) The training program shall provide the person with information regarding:

(1) The legislation that created the commission;

(2) The role and function of the commission;

(3) The rules of the commission, with an emphasis on the rules that relate to disciplinary and investigatory authority;

(4) The current budget for the commission;

(5) The results of the most recent formal audit of the commission;

(6) The requirements of the laws administrated and enforced by the commission; and

(7) Any applicable policies adopted by the commission.

(c) A person appointed to the commission is entitled to reimbursement for expenses incurred in attending the training program.



§ 3-6-117. Exclusive authority to issue formal advisory opinions.

(a) The commission is the only entity authorized to issue formal advisory opinions. All opinions that deal with any statutory provision or provisions that are in any way subject to interpretation, unclear or uncertain, or subject to dispute as to their meaning or application are formal advisory opinions. With respect to an issue addressed in a formal advisory opinion, any person who conforms that person's behavior to the requirements of the advisory opinion shall not be sanctioned if it is later determined that the advisory opinion did not correctly interpret the statute. A person who requests an advisory opinion shall be entitled to withdraw the request at any time before the opinion is issued, in which case the commission shall not issue the opinion.

(b) (1) Except as provided in this subsection (b), under no circumstances shall a person performing staff duties as an employee of the commission have the authority to issue an advisory opinion, including an informal response.

(2) A person performing staff duties as the executive director or as an attorney is authorized to give informal responses to any person subject to the jurisdiction of the commission in accordance with this subsection (b).

(3) The commission shall make and keep records of all inquiries and all informal responses given, including the name and position of the person making the inquiry, the entity, if any, on behalf of which the inquiry is made, the date of the inquiry, the person responding to the inquiry, the precise inquiry, including the facts and background information provided and the section or sections of statute involved, and the answer or response given.

(4) The commission shall compile all of the information in subdivision (b)(3), which shall include a mechanism to ascertain the responses to all inquiries about the same statutory section, so that the responses will be consistent or can be prudently revised if necessary.

(5) (A) An informal response may be given verbally or by electronic mail. Any verbal informal response shall be verified by electronic mail. Whether or not a request for an informal response is answered verbally, all informal responses shall be issued by electronic mail to the person who made the request, with a copy to the members of the commission. Each informal response shall:

(i) Set forth the facts and background information of the inquiry;

(ii) Cite the relevant operative statutory section or sections and the language in the section or sections on which the response is based; and

(iii) Refer to any relevant advisory opinions issued by the commission that relate to the inquiry.

(B) The informal response shall be based on such information, the operative provisions of the cited statute and the legislative history pertaining to the statutory provisions, as evidenced by legislative committee and floor actions, discussions and debates. In addition, the informal response shall indicate whether the statute and any previous opinions are clear or unclear on the issue.

(6) If the person who requested the informal response conforms that person's behavior to the requirements of the informal response, then that person shall not be sanctioned if it is later determined that the informal response was not a correct response or incorrectly interpreted the statutory section or sections or commission advisory opinions on the issue.

(7) Any informal response shall be subject to review or modification by the commission. Any person who disputes the informal response given by the staff employees in subdivision (b)(2) shall have the right to request a formal advisory opinion from the commission.






Part 2 - Tennessee Ethics Commission Act of 2006 -- Violations

§ 3-6-201. Complaints by private citizens or the commission.

(a) (1) Any citizen of Tennessee may file a sworn complaint executed on a form prescribed by the Tennessee ethics commission alleging a violation of laws or rules within the jurisdiction of the commission.

(2) No political party chairman, state or county executive director of a political party, or employee or agent of a political party acting in that person's official capacity may file a complaint with the commission for a violation of laws or rules within the jurisdiction of the commission. Nothing in this section prohibits a private citizen, acting in a private capacity, from filing a sworn complaint with the commission under this section.

(b) A complaint filed under this section shall set forth in simple, concise, and direct statements:

(1) The name of the complainant;

(2) The street or mailing address of the complainant;

(3) The name of each alleged violator;

(4) The position or title of each alleged violator;

(5) A short and plain statement of the nature of the violation and the law or rule upon which the commission's jurisdiction over the violation depends;

(6) A statement of the facts constituting the alleged violation and the dates on which, or period of time in which, the alleged violation occurred; and

(7) All documents or other material available to the complainant that are relevant to the allegation; a list of all documents or other material within the knowledge of the complainant and available to the complainant that are relevant to the allegation, but that are not in the possession of the complainant, including the location of the documents, if known; and a list of all documents or other material within the knowledge of the complainant that are unavailable to the complainant and that are relevant to the complaint, including the location of the documents, if known.

(c) The complaint shall be accompanied by an affidavit stating that the information contained in the complaint is either correct or that the complainant has good reason to believe and does believe that the violation occurred. If the complaint is based on information and belief, the complaint shall state the source and basis of the information and belief. The complainant may swear to the facts by oath before a notary public.

(d) The commission may initiate a complaint upon an affirmative vote that includes three (3) members of the commission who are members of the same party or two (2) members of the commission who are members of different parties.

(e) (1) Any complaint that is filed against a candidate in any election, as defined in § 2-10-102, during the period from thirty (30) days immediately prior to the election through election day shall be considered filed but not verified by the commission. The commission shall take no action relative to the complaint during this thirty-day period. In addition, the commission shall not initiate a complaint during the thirty-day period.

(2) During the thirty-day period, the commission shall stay any proceedings with regard to an ethics complaint filed against a candidate more than thirty (30) days prior to voting for the election; provided, that the candidate may waive the postponement in writing.

(3) For purposes of this subsection (e), any provisions of this chapter setting time periods for initiating a complaint or for performing any other action are considered tolled until after the election at which the candidate stands for elective office.

(f) Within five (5) days after the filing or initiation of a complaint, the commission shall cause a copy of the complaint to be transmitted by return receipt requested mail to the person alleged to have committed the violation.



§ 3-6-202. Confidentiality -- Public disclosure.

(a) (1) The members and staff of the Tennessee ethics commission shall preserve the confidentiality of all commission proceedings, including records relating to a preliminary investigation. Such records shall be exempt from the provisions of title 10, chapter 7 and shall be confidential until:

(A) The alleged violator requests in writing that the investigation and associated records and meetings be made public;

(B) The commission finds that probable cause exists to believe that a violation has occurred. Upon this determination, the records and proceedings shall be made public on:

(i) The date the public hearing to determine whether a violation has occurred commences; or

(ii) The date the commission refers a matter based upon a finding of probable cause; or

(C) The commission determines that no probable cause exists to believe that a violation has occurred. Upon such determination, the records and proceedings shall be made public sixty (60) days after:

(i) The date the report of the commission's finding is issued, if the complainant does not request a probable cause hearing pursuant to § 3-6-203(b)(1); or

(ii) The date the commission issues its finding of no probable cause from a probable cause hearing.

(2) No personal or professional financial records of the alleged violator shall be disclosed pursuant to this section upon a finding of no probable cause.

(3) A member of the commission or a member of the commission staff may acknowledge receipt of a complaint or may disclose information to the extent necessary to successfully pursue an investigation. In no event shall such information against a candidate in any election, as defined in § 2-10-102, be disclosed during the period from thirty (30) days immediately preceding the commencement of voting for that election through election day, unless the candidate requests in writing the disclosure of the information.

(b) A member of the commission or member of the commission staff who knowingly discloses information in violation of this section commits a Class C misdemeanor. A violation of this section also subjects the person to the civil penalties imposed by § 3-6-205(a)(2). Violation of this section by a member of the commission shall be grounds for removal from office.



§ 3-6-203. Preliminary investigation -- Referral of sufficient complaint to attorney general -- Presentation of evidence on probable cause -- Determination of probable cause -- Public hearing.

(a) The commission shall initiate a preliminary investigation of each sworn complaint that complies with § 3-6-201. If the commission determines that the sworn complaint does not comply with § 3-6-201, then the commission shall dismiss the complaint and notify the complainant. In the notification sent to the complainant, the commission shall state with particularity why the complaint does not comply with § 3-6-201. If the commission has referred the complaint to the registry of election finance, then the commission shall also notify the complainant of the referral.

(b) The commission shall refer a factually and legally sufficient complaint to the office of the attorney general and reporter, who shall conduct a preliminary investigation. The commission shall make a probable cause determination after the office of the attorney general and reporter completes its investigation and reports its findings to the commission. Both the alleged violator and the complainant shall be entitled, upon request, to present evidence before the commission prior to the commission's probable cause determination. The commission shall have notice that evidence will be presented to the commission personally served upon, or sent by return receipt requested mail, to the alleged violator and the complainant. The commission has discretion to determine the appropriate procedure for the presenting of evidence.

(1) If the commission determines that no probable cause exists to believe a violation of any law or rule administered and enforced by the commission occurred, the commission shall dismiss the complaint by issuing a report to the complainant and the alleged violator, stating with particularity its reasons for dismissal of the complaint. A complainant may request a hearing upon a determination of no probable cause. If after the hearing the commission determines that there is no probable cause, the commission may order the complainant to reimburse the alleged violator for any reasonable costs and reasonable attorney fees the alleged violator has incurred.

(2) If the commission determines that probable cause exists to believe a violation of any law or rule administered and enforced by the commission occurred, the commission shall conduct a public hearing and, if the alleged violator is a member of the general assembly, shall notify the ethics committee of the appropriate house of the probable cause determination. Both the alleged violator and the complainant shall receive, by personal service or return receipt requested mail, notice of the time, date, and location of the hearing.



§ 3-6-204. Subpoena power -- Fees -- Judicial review -- Procedure.

(a) The Tennessee ethics commission, on its own motion or at the request of the alleged violator, may issue subpoenas in accordance with the Tennessee Rules of Civil Procedure, except that service may be by certified mail, in addition to the means of service provided by the Tennessee Rules of Civil Procedure. Witnesses under subpoena shall be entitled to the same fees as are now or may hereafter be provided by law or by action of the commission. The party requesting the subpoenas shall bear the cost of paying the fees to the witnesses subpoenaed.

(b) A person who is aggrieved by a final disposition of the commission shall be entitled to judicial review.

(1) Proceedings for review shall be instituted by filing a petition for review in the chancery court of Davidson County, unless another court is specified by statute. The petition shall be filed within sixty (60) days after the entry of the commission's final disposition on the complaint. Copies of the petition shall be served upon the commission, the complainant and all parties of record, including the attorney general and reporter, in accordance with the provisions of the Tennessee Rules of Civil Procedure pertaining to service of process.

(2) The provision of § 4-5-322 relating to judicial review of agency decisions shall apply to a petition of review filed pursuant to this section.



§ 3-6-205. Penalties.

(a) The Tennessee ethics commission may impose a civil penalty for a violation of title 8, chapter 50, part 5.

(1) "Class 1 offense" means the late filing of any report or statement required by title 8, chapter 50, part 5. A Class 1 offense shall be punishable by a civil penalty of not more than twenty-five dollars ($25.00) per day, up to a maximum of seven hundred fifty dollars ($750).

(A) The Tennessee ethics commission shall have personally served upon, or sent by return receipt requested mail, an assessment letter to any person required to file, upon the commission's discovery that a due report has not been filed. A civil penalty of twenty-five dollars ($25.00) per day shall begin to accrue five (5) days after personal service or receipt of the letter and shall continue to accrue until the report is filed, or for thirty (30) days, whichever occurs first.

(B) To request a waiver, reduction, or to in any way contest a penalty imposed by the Tennessee ethics commission for a Class 1 offense, a person shall file a petition with the commission.

(2) "Class 2 offense" means failing to file a report required by title 8, chapter 50, part 5, within thirty-five (35) days after service of process or receipt of notice by registered or certified mail of an assessment or any other violation of the requirements of title 8, chapter 50, part 5, except where another penalty is prescribed by law. A Class 2 offense is punishable by a maximum civil penalty of not more than ten thousand dollars ($10,000).

(A) For any Class 2 offense, the Tennessee ethics commission shall send an assessment letter to a person required to file, in a form sufficient to advise the person required to file, of the factual basis of the violation, the maximum penalty and the date a response to the letter must be filed. If a disclosure report is returned to a person required to file for correction, a copy of the original shall be retained on file until the corrected report is returned to the Tennessee ethics commission. If the original filing was in compliance with the intent of the law and minor errors are corrected within the date set for a response, no penalty shall be assessed.

(B) To request a waiver, reduction, or to in any way contest a penalty imposed by the Tennessee ethics commission for a Class 2 offense, a person shall file a petition with the commission.

(b) Any candidate for state public office who fails to file any statement or report required by title 8, chapter 50, part 5, shall be ineligible to qualify for election to any state public office until the statement or report is filed with the commission.



§ 3-6-206. Register of unpaid penalties -- Effect of unpaid penalties.

(a) The Tennessee ethics commission shall maintain a register of all civil penalties imposed under this chapter and remaining unpaid.

(b) If a civil penalty lawfully assessed and any lawfully assessed cost attendant to the penalty are not paid within thirty (30) days after the assessment becomes final, any candidate owing a civil penalty shall be ineligible to qualify for election to any state public office until the penalty and costs are paid.

(c) If a civil penalty authorized by this section is imposed, it shall be considered a personal judgment against the person subject to the civil penalty.



§ 3-6-207. Misuse of office for personal gain by general assembly member.

Notwithstanding § 3-6-203, if the commission determines that probable cause exists to believe that a member of the general assembly has committed an act constituting misuse of office for personal financial gain, then, except as otherwise provided in § 3-6-306(a)(3), no civil penalty shall be imposed and the commission shall instead report its determination and findings to the ethics committee of the appropriate house of the general assembly.



§ 3-6-208. Sanctions for unsubstantiated complaints -- Immunity.

(a) If the commission determines that a person:

(1) Filed a complaint or provided information that resulted in an investigation knowing that the material statements in the complaint or the information provided was not true;

(2) Filed an unsubstantiated complaint in reckless disregard of the truth or falsity of the statements contained in the complaint; or

(3) Filed one (1) or more unsubstantiated complaints that constituted abuse of process,

then the complainant is subject to the civil penalties authorized by § 3-6-205(a)(2) and may be liable for any reasonable costs and reasonable attorney fees the alleged violator has incurred. The commission may also decline to consider any further complaints brought by the complainant.

(b) The sanctions authorized by subsection (a) are not exclusive and do not preclude any other remedies or rights of action the alleged violator may have against the complainant or informant under the law; provided, that any person who in good faith files a verified complaint or any person, official, or agency that gives credible information that results in a formal complaint filed by the commission is immune from any civil liability that otherwise might result by reason of such actions.



§ 3-6-209. Complaints against commission -- Special joint committee -- Probable cause -- Recommendation on penalty -- Sanctions for unsubstantiated complaints -- Immunity.

(a) An individual who is within the jurisdiction of the commission may file a sworn complaint against any member or employee of the commission alleging a violation of this chapter, including allegations of arbitrary and capricious actions of the commission against the individual. The complaint shall state with specificity such allegation. Such complaint shall be filed with the speaker of the senate and the speaker of the house of representatives. Each speaker shall, after determining that there are sufficient grounds for review, appoint four (4) members of their respective bodies to a special joint committee, which shall investigate the complaint. Two (2) members of the majority party and two (2) members of the minority party shall be appointed to the committee by each speaker. The special joint committee shall appoint a chair and other officers deemed necessary. An affirmative vote of five (5) members of the committee shall be required for any committee action.

(b) If the special joint committee finds insufficient evidence to establish probable cause to believe a violation has occurred, it shall dismiss the complaint.

(c) If, upon completion of its preliminary investigation, the committee finds sufficient evidence to establish probable cause to believe a violation has occurred, the chair of the committee shall transmit the findings to the governor, who shall convene a meeting of the governor, the speaker of the senate and the speaker of the house of representatives to take such final action on the complaint as they shall deem appropriate consistent with penalties imposed pursuant to this chapter, including referring the matter to the office of the attorney general and reporter or removing the member of the commission from office and declaring the office vacant.

(d) Upon request of a majority of the governor, the speaker of the senate and the speaker of the house of representatives, the special joint committee shall submit a recommendation as to what penalty, if any, should be imposed.

(e) If a person:

(1) Files a complaint against a member of the commission pursuant to this section that results in an investigation, knowing that the material statements in the complaint or the information provided was not true;

(2) Files an unsubstantiated complaint in reckless disregard of the truth or falsity of the statements contained in the complaint; or

(3) Files one (1) or more unsubstantiated complaints that constitute abuse of process,

then the complainant is subject to the civil penalties authorized by § 3-6-205(a)(2) and may be liable for any reasonable costs and reasonable attorney fees the alleged violator has incurred. The sanctions authorized by this subsection (e) are not exclusive and do not preclude any other remedies or rights of action the member may have against the complainant or informant under the law; provided, that any person who in good faith files a verified complaint or any person, official, or agency who gives credible information that results in an investigation is immune from any civil liability that otherwise might result by reason of such actions.



§ 3-6-210. Applicability of §§ 3-6-201 -- 3-6-203 -- Authority of commission to investigate alleged violations of title 8, chapter 50, part 5 -- Petitions considered as contested case.

(a) Except as provided in subdivision (b)(1), §§ 3-6-201 -- 3-6-203 shall only apply to a complaint alleging a violation of this chapter.

(b) (1) The commission has the authority to investigate any alleged violation of title 8, chapter 50, part 5, upon a sworn complaint by a citizen of this state that meets the requirements of § 3-6-201(b) or upon its own motion. The commission shall only have the power to assess a civil penalty after notice and opportunity for hearing.

(2) A petition filed pursuant to § 3-6-205(a)(1)(B) or (a)(2)(B) may be considered as a contested case under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Part 3 - Lobbyists

§ 3-6-301. Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Administrative action" means the taking of any recommendation, report or nonministerial action; the making of any decision or taking any action to postpone any action or decision; action of the governor in approving or vetoing any bill or resolution; the promulgation of a rule; or any action of a quasi-legislative nature, by an official in the executive branch of state government; however, "administration action" does not include ordinary and routine permitting, licensing, or compliance decisions by an official of the executive branch of state government;

(2) "Association" means any union, league, chamber of commerce, committee, club, or other membership organization;

(3) "Attorney general" means the attorney general and reporter;

(4) "Campaign contribution" means any contribution as defined by § 2-10-102;

(5) "Candidate for public office" means any individual who has made a formal announcement of candidacy or who qualified under the law of this state to seek nomination for election or elections to any state public office, or has received contributions or made expenditures, except for incidental expenditures to determine if one shall be a candidate, or has given consent for a campaign committee to receive contributions or make expenditures, with a view to bringing about that person's nomination for election or the election to state public office, and any individual who has been nominated for appointment as an official in the legislative or executive branch;

(6) "Compensation" means any salary, fee, payment, reimbursement or other valuable consideration, or any combination thereof, whether received or to be received; however, "compensation" does not include the salary or reimbursement of an individual whose lobbying is incidental to that person's regular employment;

(7) "Employer of a lobbyist" or "employer" means any person or entity that employs, retains or otherwise arranges for a lobbyist to engage in lobbying on behalf of the person or entity for compensation. "Employer of a lobbyist" or "employer" specifically includes any such person or entity notwithstanding the lobbyist's status as an employee, agent, contractor, subcontractor or other representative lobbying on behalf of such person or entity for compensation. "Employer of a lobbyist" or "employer" does not include the individual employees, officers, directors, or members of a corporation, labor organization, association, or membership organization other than the chief executive officer and the chief financial officer or comparable individuals within such corporation, labor organization, association, or membership organization. For purposes of employer registration and disclosure pursuant to this part, a lobbying firm is not deemed to be the employer of any lobbyist within the firm;

(8) "Executive agency" means any commission, board, agency, or other entity in the executive branch of the state government or any independent entity of the state government that is not a part of the legislative or judicial branch;

(9) "Expenditure" means any advance, conveyance, deposit, distribution, transfer of funds, loan, payment, pledge, or subscription of money or anything of value, and any contract, agreement, promise, or other obligation, whether or not legally enforceable, to make an expenditure;

(10) "Gift" means any payment, honorarium, subscription, loan, advance, forbearance, rendering or deposit of money or services, unless consideration of equal or greater value is received. "Gift" does not include a campaign contribution otherwise reported as required by law, a commercially reasonable loan made in the ordinary course of business, or a gift received from a member of the person's immediate family or from a relative within the third degree of consanguinity of the person or of the person's spouse, or from the spouse of any such relative. "Gift" does not include the waiver of a registration fee for a conference or educational seminar;

(11) "Immediate family" means a spouse or minor child living in the household;

(12) "Influencing legislative or administrative action" means promoting, supporting, influencing, modifying, opposing or delaying any legislative or administrative action by any means, including, but not limited to, the provision or use of information, statistics, studies, or analyses, but not including the furnishing of information, statistics, studies, or analyses requested by an official of the legislative or executive branch to that official or the giving of testimony by an individual testifying at an official hearing conducted by officials of the legislative or executive branch;

(13) "Investigatory audit information" means data obtained pursuant to a finding of probable cause to believe that an employer or lobbyist has violated this part, including information pertaining to the source or amount of employer or lobbyist income, expenditures, receipts, assets, liabilities, net worth, or related financial or proprietary information that is received by, recorded by, prepared by, or collected by or on behalf of the ethics commission during the course of any audit, investigation or other examination undertaken for the purpose of ensuring compliance with, or imposing civil or criminal sanctions for violation of, this part. "Investigatory audit information" does not include data in a form that cannot, either directly or indirectly, be associated with, or otherwise be used to identify, directly or indirectly, a particular employer or lobbyist;

(14) "Legislative action" means introduction, sponsorship, debate, voting or any other nonministerial official action or nonaction on any bill, resolution, amendment, nomination, appointment, report or any other matter pending or proposed in a legislative committee or in either house of the general assembly;

(15) (A) "Lobby" means to communicate, directly or indirectly, with any official in the legislative branch or executive branch for the purpose of influencing any legislative action or administrative action;

(B) "Lobby" does not mean communications with officials of the legislative or executive branches by an elected or appointed public official performing the duties of the office held; a duly licensed attorney at law acting in a representative capacity on behalf of a client appearing before an official of the executive branch for the purpose of determining or obtaining such person's legal rights or obligations in a contested case action, administrative proceeding, or rule making procedure; or an editor or working member of the press, radio or television who, in the ordinary course of business, disseminates news or editorial comment to the general public;

(C) "Lobby" does not mean communications by an incumbent or prospective contractor or vendor, or an employee of the contractor or vendor, while engaged in selling or marketing to the state, or any department or agency of the state, by demonstrating or describing goods or services to be provided or by inquiring about specifications, terms, conditions, timing, or similar commercial information. However, the contractor or vendor, or employee of the contractor or vendor, shall be deemed to be a lobbyist, solely for the purposes of § 3-6-305, if actively engaged in selling or marketing to an official in the executive branch or an official in the legislative branch whose duty it is to vote for, let out, overlook, or in any manner to superintend any work or any contract so marketed or sold;

(D) "Lobby" does not mean communications by an employee of a school board, municipal utility, utility district, or any department, agency or entity of state, county or municipal government; provided, however, that, if the board, utility, district, department, agency or entity employs, retains or otherwise arranges for lobbyist services in this state by a contractor, subcontractor or other representative who is not an employee of such board, utility, district, department, agency or entity, then "lobby" includes communications by the contractor, subcontractor or other representative, and the contractor, subcontractor or other representative shall comply with the lobbying registration and other provisions of this part pertaining to lobbyists; provided further, however, that the board, utility, district, department, agency or entity that employs the contractor, subcontractor or other representative is not deemed to be an employer of a lobbyist for purposes of this part;

(E) "Lobby" does not mean communications with officials of the executive branch by any person to promote, oppose, or otherwise influence the outcome of a decision related to the issuance or award of a bond, grant, lease, loan or incentive pursuant to §§ 4-3-701 -- 4-3-733; and

(F) "Lobby" does not mean communications with officials of the executive branch by any person to promote, oppose, or otherwise influence the outcome of a decision related to any component of an economic development incentive package; provided, that any person who is otherwise required to register as a lobbyist under the provisions of the Comprehensive Governmental Ethics Reform Act of 2006, Acts 2006, ch. 1 of the extraordinary session of the 104th general assembly, shall not be deemed to fall within this exception;

(16) "Lobbying firm" means any firm, corporation, partnership or other business entity that regularly supplies lobbying services to others for compensation;

(17) "Lobbyist" means any person who engages in lobbying for compensation;

(18) "Ministerial action" means an action that a person performs in a prescribed manner in obedience to the mandate of legal authority, without regard to, or the exercise of, the person's own judgment upon the propriety of the action being taken;

(19) "Official in the executive branch" means the governor, any member of the governor's staff, any member or employee of a state regulatory commission, including, without limitation, directors of the Tennessee regulatory authority, or any member or employee of any executive department or agency or other state body in the executive branch. "Official in the executive branch" also includes any administrative governmental official or employee of any county exercising the authority set forth in § 8-17-103(b);

(20) "Official in the legislative branch" means any member, member-elect, any staff person or employee of the general assembly or any member of a commission established by and responsible to the general assembly or either house of the general assembly who takes legislative action. "Official in the legislative branch" also includes the secretary of state, treasurer, and comptroller of the treasury and any employee of those offices. "Official in the legislative branch" also includes any legislative governmental official or employee of any county exercising the authority set forth in § 8-17-103(b);

(21) "Person" means any individual, partnership, committee, association, corporation, labor organization, or any other organization or group of persons;

(22) "Random audit information" means information obtained pursuant to an examination of a lobbyist's employment contract, job description or other documentation in order to determine that no contingency fee arrangement prohibited under § 3-6-304(k) is included and that the date of employment as a lobbyist is consistent with the registration statements filed by both the lobbyist and employer. "Random audit information" also means information obtained pursuant to a review of the total lobbying and lobbying-related compensation and expenses paid to the lobbyist by an employer that will be checked against the range of expenditures reported by the employer in a random audit. As provided in § 3-6-106(a)(4), information contained in statements filed with the commission for more than two (2) years shall not serve as the basis for a random audit. Nothing contained in this subdivision (22) shall prevent the commissioner, upon a finding of probable cause to believe that an employer or lobbyist has violated this part from initiating an investigatory audit; and

(23) "Solicit" means to entreat, to implore, to ask, to attempt, or to try to obtain.



§ 3-6-302. Electronic registration of lobbyists and employers of lobbyists -- Lobbyist photographs -- Amendment of inaccuracies -- Consolidated statements -- Fees.

(a) (1) Not later than seven (7) days after becoming an employer of a lobbyist, the employer shall electronically register with the Tennessee ethics commission. Each year thereafter, the employer shall register in the same manner, if the employer continues to employ one (1) or more lobbyists.

(2) Not later than seven (7) days after becoming a lobbyist, the lobbyist shall electronically register with the ethics commission. The information provided by the lobbyist shall include, but not be limited to, the lobbyist's name and birthdate, and the last four (4) digits of the lobbyist's social security number; provided, that the last four (4) digits of the lobbyist's social security number is not a public record and shall only be used by the state or a local governmental entity for purposes related to the administration of chapter 519 of the Public Acts of 2012. Each year thereafter, the lobbyist shall register in the same manner if the lobbyist continues to engage in lobbying.

(3) Within thirty (30) days after registering, each lobbyist shall provide a current photographic portrait to the ethics commission; however, no lobbyist shall be required to submit more than one (1) portrait during any year.

(b) (1) As a component of the registration process, each employer of a lobbyist shall electronically file a registration statement that includes the following information:

(A) Employer's name, business address, telephone number and e-mail address; and, in the case of a corporation, association or governmental entity, the names of the individuals performing the functions of chief executive officer and chief financial officer;

(B) Name, business address, telephone number and e-mail address of each lobbyist authorized to represent the employer; and

(C) Verification that the employer has downloaded from the commission web site or otherwise obtained the commission's manual for lobbyists and employers of lobbyists.

(2) As a component of the registration process, each lobbyist shall electronically file a registration statement that includes the following information:

(A) Lobbyist's name, business address, telephone number and e-mail address;

(B) Name, business address, telephone number and e-mail address of each employer the lobbyist is authorized to represent;

(C) Subject matters lobbied for such employers during the registration year, to be indicated among general categories listed by the ethics commission;

(D) Name and business address of any member of the lobbyist's immediate family who is an official within the legislative or executive branch; and

(E) The extent of any direct business arrangement or partnership between the lobbyist and any candidate for public office or any official in the legislative or executive branch.

(c) Throughout the year, by amendment electronically filed with the ethics commission, each employer of a lobbyist and each lobbyist shall update, correct or otherwise modify the employer's or lobbyist's registration statement not later than seven (7) days following the occurrence of any event, action or changed circumstance that renders the registration statement inaccurate or incomplete.

(d) A lobbying firm shall be authorized, by rule promulgated pursuant to § 4-55-103(1), to file consolidated lobbyist registration, registration statements, and registration amendments on behalf of all partners, associates and employees within the firm; however, the partners, associates and employees of the firm shall be individually named and shall remain individually accountable for the timeliness and accuracy of the consolidated filing.

(e) Registration fees for employers of lobbyists and registration fees for lobbyists shall be established by rule, promulgated pursuant to § 4-55-103(1). The registration fee shall be paid not later than thirty (30) days following submission of a registration statement or amendment through which an employer reports a lobbyist or additional lobbyist or through which a lobbyist reports an employer or additional employer.

(f) Employer and lobbyist registration statements, as may be amended, as well as lobbyist photographs, shall be promptly posted on the commission's Internet site.

(g) The initial registration year for lobbyists and employers of lobbyists shall be the period from October 1, 2006, through December 31, 2007. Thereafter, the registration year for lobbyists and employers of lobbyists shall be the period of January 1 through December 31.



§ 3-6-303. Biannual employer disclosure reports.

(a) Within forty-five (45) days following conclusion of the six-month periods ending June 30 and December 31, each employer of a lobbyist shall electronically file with the ethics commission the employer disclosure report. For the six-month period, the report shall disclose the following information on a single electronic form:

(1) The aggregate total amount of lobbyist compensation paid by the employer. For purposes of the disclosure, compensation paid to any lobbyist who performs duties for the employer in addition to lobbying and related activities shall be apportioned to reflect the lobbyist's time allocated for lobbying and related activities in this state. The aggregate total amount of such lobbyist compensation shall be reported within one (1) of the following ranges:

(A) Less than $10,000;

(B) At least $10,000 but less than $25,000;

(C) At least $25,000 but less than $50,000;

(D) At least $50,000 but less than $100,000;

(E) At least $100,000 but less than $150,000;

(F) At least $150,000 but less than $200,000;

(G) At least $200,000 but less than $250,000;

(H) At least $250,000 but less than $300,000;

(I) At least $300,000 but less than $350,000;

(J) At least $350,000 but less than $400,000; or

(K) $400,000 or more; provided, however, that, if the aggregate total amount is reported within this range, then the employer shall round the aggregate total amount to the nearest $50,000 and also report the rounded amount within the disclosure report;

(2) Excluding lobbyist compensation, the aggregate total amount of employer expenditures incurred for the purpose of influencing legislative or administrative action through public opinion or grassroots action, including, but not necessarily limited to, any such expenditures for printing, publishing, advertising, broadcasting, paid announcements, audiotapes, videotapes, compact discs, digital video discs, infomercials, rallies, demonstrations, seminars, lectures, conferences, postage, telephone-related costs, Internet-related services, public relations services, governmental relations services, polling services, travel expenses, grants to issue groups or grassroots organizations, or any similar expense. For purposes of this disclosure, any such expenditure that is made for the purpose of achieving a multistate effect shall be apportioned equally among such states. The aggregate total amount of these employer expenditures shall be reported within one (1) of the following ranges:

(A) Less than $10,000;

(B) At least $10,000 but less than $25,000;

(C) At least $25,000 but less than $50,000;

(D) At least $50,000 but less than $100,000;

(E) At least $100,000 but less than $150,000;

(F) At least $150,000 but less than $200,000;

(G) At least $200,000 but less than $250,000;

(H) At least $250,000 but less than $300,000;

(I) At least $300,000 but less than $350,000;

(J) At least $350,000 but less than $400,000; or

(K) $400,000 or more; provided, however, if the aggregate total amount is reported within this range, then the employer shall round the aggregate total amount to the nearest $50,000 and also report the rounded amount within the disclosure report; and

(3) The aggregate total amount of all employer expenditures for any event permissible under § 3-6-305(b)(8).

(b) Employer disclosure reports shall be promptly posted on the commission's web site. Any such posting of an employer's aggregate total expenditures disclosed pursuant to subdivision (a)(3) shall be supplemented by the commission with other information related to such event or events, delivered or reported to the commission pursuant to § 3-6-305(b)(8).



§ 3-6-304. Restrictions on lobbying.

(a) No employer of a lobbyist, lobbyist or any person acting at the specific direction of an employer or lobbyist shall offer or attempt to offer anything of value to an official in the legislative or executive branch, or to the official's immediate family, based on any stated or tacit understanding that the official's vote, official action or judgment would be influenced thereby.

(b) No employer of a lobbyist or lobbyist shall knowingly make or cause to be made any false statement or misrepresentation of the facts concerning any matter for which the lobbyist is registered to lobby to any official in the legislative or executive branch.

(c) No official in the legislative or executive branch, or a member of the official's staff or immediate family, shall solicit or accept anything of value in violation of subsection (a).

(d) No lobbyist shall make a loan of money to a candidate for public office, official in the legislative or executive branch, or to anyone on their behalf.

(e) No candidate for public office, official in the legislative or executive branch, or a member of the official's staff or immediate family, shall solicit or accept a loan in violation of subsection (d).

(f) No employer of a lobbyist, lobbyist or any person acting at the direction of an employer or lobbyist shall pay or agree to pay a candidate for public office or official in the legislative or executive branch compensation for property or services substantially in excess of that charged in the ordinary course of business.

(g) No employer of a lobbyist, lobbyist or any person acting at the direction of an employer or lobbyist shall permit a candidate for public office, official in the legislative or executive branch or a staff member, or a member of the candidate or official's immediate family, to use the credit or credit card of the employer or lobbyist or any other credit card over which the employer or the lobbyist has control.

(h) Except to the extent permissible under § 3-6-305, no employer of a lobbyist, lobbyist or any person acting at the direction of an employer or lobbyist shall pay the lodging expenses of an official in the legislative or executive branch or immediate family of the official.

(i) No employer of a lobbyist or multicandidate political campaign committee controlled by an employer of a lobbyist shall make any campaign contribution to a candidate for the office of governor or member of the general assembly during any regular annual session or any extraordinary session of the general assembly.

(j) No lobbyist shall offer or make any campaign contribution, including any in-kind contribution, to or on behalf of the governor, any judge or chancellor, or any member of the general assembly, or any candidate for the office of governor, supreme court judge, court of appeals judge, court of criminal appeals judge, circuit court judge, chancellor, juvenile court judge, general sessions judge, state senator, or state representative.

(k) No employer of a lobbyist shall offer or pay and no lobbyist shall solicit or accept any fee, compensation or bonus for lobbying wherein the amount of the fee, compensation or bonus is contingent upon achievement of an outcome deemed to be successful for the employer.

(l) No member of the general assembly, elected official in the executive branch, member of the governor's cabinet, or cabinet level staff within the governor's office shall be a lobbyist during the twelve-month period immediately following departure from such office or employment.

(m) No lobbyist shall serve as a member of any board, commission or governmental entity of state government having jurisdiction to regulate the business endeavors or professional activities of any employer of the lobbyist; nor shall any lobbyist serve as a member of the state election commission or any county election commission; provided, that this prohibition does not apply to a lobbyist serving on an election commission on February 15, 2006, as long as the lobbyist continuously serves as a member of that commission.

(n) No official in the legislative or executive branch shall accept travel expenses, meals or lodging paid pursuant to § 2-10-116(a), if payment of the travel expenses, meals or lodging violates this section or constitutes a prohibited gift under § 3-6-305.



§ 3-6-305. Prohibited gifts -- Exceptions.

(a) (1) No employer of a lobbyist or lobbyist may provide a gift, directly or indirectly, to a candidate for public office, official in the legislative branch, official in the executive branch, or immediate family of such candidate or official.

(2) A candidate for public office, an official in the legislative branch, or an official in the executive branch, or the immediate family of such candidate or official, may not solicit or accept, directly or indirectly, a gift from an employer of a lobbyist or a lobbyist.

(b) The following are not subject to the prohibition in subsection (a):

(1) Benefits resulting from business, employment, or other outside activities of a candidate or official or the immediate family of a candidate or official, if such benefits are customarily provided to others in similar circumstances and are not enhanced due to the status of the candidate or official;

(2) Informational materials in the form of books, articles, periodicals, other written materials, audiotapes, videotapes, or other forms of communication;

(3) Gifts that are given for a nonbusiness purpose and motivated by close personal friendship, but only to the extent such gifts are specifically defined and authorized by the rules of the ethics commission;

(4) Sample merchandise, promotional items, and appreciation tokens, if such merchandise, items and tokens are routinely given to customers, suppliers or potential customers or suppliers in the ordinary course of business;

(5) Unsolicited tokens or awards of appreciation, honorary degrees, or bona fide awards in recognition of public service in the form of a plaque, trophy, desk item, wall memento and similar items; provided, that any such item shall not be in a form that can be readily converted to cash;

(6) Opportunities and benefits made available to all members of an appropriate class of the general public, including, but not limited to:

(A) Discounts afforded to the general public or specified groups or occupations under normal business conditions, except that such discounts may not be based on the status of the candidate or official;

(B) Prizes and awards given in public contests; and

(C) Benefits of participation in events held within the state and sponsored by, or for the benefit of, charitable organizations as defined in § 48-101-501, if provided by an employer of a lobbyist to an official in the executive branch or to an official in the legislative branch; provided, that such events are open to participation by persons other than officials in the executive branch or officials in the legislative branch or the official's immediate family and any benefits received are not enhanced due to the status of the official in the executive or legislative branch; or provided, that invitations are extended to the entire membership of the general assembly;

(7) (A) Expenses for out-of-state travel, if such expenses are paid for or reimbursed by a governmental entity or an established and recognized organization of elected or appointed state government officials, staff of state government officials or both officials and staff, or any other established and recognized organization that is an umbrella organization for such officials, staff, or both officials and staff;

(B) Entertainment, food, refreshments, meals, beverages, amenities, goody bags, exhibitor promotional items given in the exhibit hall to conference attendees, health screenings, lodging, or admission tickets that are provided in connection with, and are arranged or coordinated through the employees or designated agents of, a conference, if the conference is sponsored by an established and recognized organization of elected or appointed state government officials, staff of state government officials or both officials and staff, or any other established and recognized organization that is an umbrella organization for such officials, staff, or both officials and staff. For purposes of this subdivision (b)(7)(B), any entertainment, food, refreshments, meals, beverages, amenities, goody bags, or admission tickets provided at events designated as a state night or other events for attendees of the conference shall be deemed to be provided in connection with, and arranged or coordinated through the employees or designated agents of the conference;

(8) Entertainment, food, refreshments, meals, beverages, or health screenings that are provided in connection with an in-state event to which invitations are extended to the entire membership of the general assembly; however, a copy of the invitation shall be delivered to the ethics commission and to each member of the general assembly at least seven (7) days in advance of the event by the employer or lobbyist paying for the event; provided further, however, that, within thirty (30) days following the event, the employer or lobbyist shall electronically report to the commission the total aggregate cost paid for the event, as well as the per person contractual cost for the event or the per person cost for the event based on the number of persons invited, which shall not exceed fifty dollars ($50.00) per person per day, excluding sales tax and gratuity. The value of any such gift may not be reduced below the monetary limitation by dividing the cost of the gift among two (2) or more lobbyists or employers of lobbyists. All such information delivered or reported to the commission shall be promptly posted on the commission's Internet site. The filing of a consolidated report may be authorized by rule, promulgated pursuant to § 4-55-103(1), if the costs of the event are shared by two (2) or more employers or lobbyists; however, any such report shall specify the allocation of the costs among the employers or lobbyists; provided further, however, that the employers or lobbyists shall remain individually accountable for the timeliness and accuracy of the consolidated filing. The fifty dollar ($50.00) limitation shall be increased to the nearest one dollar ($1.00) amount to reflect the percentage of change in the average consumer price index (all items-city average) as published by the United States department of labor, bureau of labor statistics, every odd-numbered year on January 1, starting in 2007. The ethics commission shall publish the increased amount on its web site;

(9) Entertainment, food, refreshments, meals, amenities, or beverages that are provided in connection with an in-state event at which a candidate for public office, an official in the legislative branch or an official in the executive branch, or an immediate family member of the candidate or official is a speaker or part of a panel discussion at a scheduled meeting of an established and recognized membership organization that has regular meetings; however, the cost of the entertainment, food, refreshments, meals, amenities, or beverages shall be paid for or reimbursed by the membership organization and the per person cost of the event, which shall not exceed fifty dollars ($50.00) per person per day, excluding sales tax and gratuity. The value of any such gift may not be reduced below such monetary limitation by dividing the cost of the gift among two (2) or more lobbyists or employers of lobbyists. The fifty dollar ($50.00) limitation shall be increased to the nearest one dollar ($1.00) amount to reflect the percentage of change in the average consumer price index (all items-city average) as published by the United States department of labor, bureau of labor statistics, every odd-numbered year on January 1 starting in 2007. The ethics commission shall publish the increased amount on its web site;

(10) (A) Food, refreshments, meals, or beverages that are provided by an employer of a lobbyist in connection with an in-state event to which invitations are extended to an official or officials in the legislative branch or official or officials in the executive branch; provided, that:

(i) No employer of a lobbyist may provide food, refreshments, meals, or beverages, the value of which to the official exceeds fifty dollars ($50.00) per event per day, excluding sales tax and gratuity; nor may such employer of a lobbyist provide any such items to any official pursuant to this subdivision (b)(10)(A)(i) that have a cumulative value of more than one hundred dollars ($100) to the official during a calendar year;

(ii) The value of any such gift may not be reduced below such monetary limitations by dividing the cost of the gift among two (2) or more employers of lobbyists;

(iii) This exception to the prohibition in subsection (a) only applies to a member or members of the general assembly, if the member or members do not receive a per diem allowance pursuant to § 3-1-106, for the day on which the event is held and the member or members do not receive any food, refreshments, meals or beverages that are provided in connection with the in-state event that are not offered or provided to other nonmembers in attendance at the event; and

(iv) An officer or management-level employee of each employer of a lobbyist paying for the event shall attend the event; however, a lobbyist shall not be considered to be an officer or management-level employee of an employer of the lobbyist paying for the event for purposes of this subdivision (b)(10)(A)(iv).

(B) The fifty dollar ($50.00) and one hundred dollar ($100) amounts in subdivision (b)(10)(A)(i) shall be increased to the nearest one dollar ($1.00) amount to reflect the percentage of change in the average consumer price index (all items-city average) as published by the United States department of labor, bureau of labor statistics, every odd-numbered year on January 1 starting in 2007. The ethics commission shall publish the increased amount on its web site;

(11) Occasional or incidental local travel for which no fare is ordinarily charged; or

(12) [Expired, see the Compiler's Notes]

(c) If an official in the legislative or executive branch attends an event and accepts a gift that is provided by a person or entity not subject to the prohibition set forth in § 3-6-305(a), and if a lobbyist also attends the event and knows or has reason to know that the gift has been provided at the suggestion or direction of the lobbyist, then, within seven (7) days following the event, the lobbyist shall electronically report the following information to the ethics commission:

(1) Name of the official or family member;

(2) Nature and purpose of the event;

(3) Name, address and business of the person or entity that provided the gift;

(4) Description of the gift; and

(5) Cost of the gift; however, if the cost of the gift is unknown and not reasonably discernible by the lobbyist, then the lobbyist shall report a good faith estimate of the cost of the gift.

(d) A gift made contrary to this section, shall not be a violation of this section, if the candidate, official or immediate family member does not use the gift and returns it to the donor within the latter of ten (10) days of receipt or ten (10) days of having knowledge that the gift was a violation or pays consideration of equal or greater value within the latter of ten (10) days of receipt or ten (10) days of having knowledge that the gift was a violation.



§ 3-6-306. Penalties.

(a) Notwithstanding any law to the contrary:

(1) (A) The ethics commission may administratively assess a civil penalty of not more than twenty-five dollars ($25.00) per day up to a maximum of seven hundred fifty dollars ($750) if an employer of a lobbyist:

(i) Fails, without good cause, to timely register or to timely update, correct or otherwise modify the employer's registration statement;

(ii) Fails, without good cause, to timely pay registration fees;

(iii) Fails, without good cause, to timely file the employer disclosure report;

(B) The ethics commission may administratively assess a civil penalty, not to exceed ten thousand dollars ($10,000), if an employer of a lobbyist:

(i) Files information with the commission knowing or having reason to know that the information is inaccurate or incomplete;

(ii) Utilizes the services of a lobbyist knowing or having reason to know that the lobbyist has not registered or that the lobbyist's registration has expired without renewal or has been rejected, suspended or revoked by the ethics commission; or

(iii) Knowingly violates § 3-6-304 or § 3-6-305; provided, that for an initial violation of § 3-6-305, the commission may only assess a civil penalty up to two hundred percent (200%) of the value of any gift or twenty-five dollars ($25.00), whichever is greater;

(2) (A) The ethics commission may administratively assess a civil penalty of not more than twenty-five dollars ($25.00) per day up to a maximum of seven hundred fifty dollars ($750) if a lobbyist:

(i) Fails, without good cause, to timely register or to timely update, correct or otherwise modify the lobbyist's registration statement; or

(ii) Fails, without good cause, to timely pay a registration fee;

(B) The ethics commission may administratively assess a civil penalty, not to exceed ten thousand dollars ($10,000), if a lobbyist:

(i) Files information with the commission knowing or having reason to know that the information is inaccurate or incomplete;

(ii) Engages in lobbying on behalf of an employer knowing or having reason to know that the employer has not registered or that the lobbyist's registration has expired without renewal or has been rejected, suspended or revoked by the ethics commission; or

(iii) Knowingly violates § 3-6-304 or § 3-6-305; provided, that, for an initial violation of § 3-6-305, the commission may only assess a civil penalty up to two hundred percent (200%) of the value of any gift or twenty-five dollars ($25.00), whichever is greater; and

(3) (A) The ethics commission may administratively assess a civil penalty, not to exceed ten thousand dollars ($10,000), if any candidate for public office, official in the legislative or executive branch, or an immediate family member of the candidate or official knowingly violates § 3-6-304 or § 3-6-305; provided, that, for an initial violation of § 3-6-305, the commission may only assess a civil penalty up to two hundred percent (200%) of the value of any gift or twenty-five dollars ($25.00), whichever is greater. Additionally, if the commission determines that an egregious violation of either § 3-6-304 or § 3-6-305 has been committed by a member of the general assembly, then it may report its findings and actions to the ethics committee of the appropriate house of the general assembly.

(B) (i) Notwithstanding subdivision (a)(3)(A), no civil penalty shall be imposed by the ethics commission on any staff person or employee of the general assembly or any employee of any executive department or agency or other state body in the executive branch for a violation of this part. The ethics commission shall instead refer the commission's findings and recommendations for appropriate action to the speakers of the senate and of the house of representatives, if the person is a staff person or employee of the general assembly and to the appropriate executive official with supervisory authority over that person if the person is an employee of any executive department or agency or other state body in the executive branch.

(ii) As used in subdivision (a)(3)(B)(i), "staff person" and "employee" shall not be construed to include any person holding any office or position enumerated in § 8-50-501(a).

(b) Notwithstanding any law to the contrary, the ethics commission may administratively place on probationary status, suspend, reject, or revoke the registration of any lobbyist who knowingly and persistently violates this part. As used in this subsection (b), "persistently" means three (3) or more occasions during a two-year period of any general assembly.

(c) (1) On its Internet site, the ethics commission shall promptly post the names of all employers and lobbyists who are:

(A) Delinquent in filing registration, registration statements or amendments thereto;

(B) Delinquent in filing disclosure reports;

(C) Delinquent in paying registration fees or civil penalties; or

(D) Found to have committed any other violation of this part.

(2) Additionally, the commission shall post the names of all lobbyists having expired, probationary, suspended, rejected, or revoked registration. The commission shall also post the names of any other person found to have knowingly violated § 3-6-304 or § 3-6-305.

(d) An intentional violation of this part constitutes a criminal offense and is punishable as a Class C misdemeanor for the first offense, as a Class B misdemeanor for the second offense, and as a Class A misdemeanor for the third and subsequent offenses.

(e) In the chancery court of Davidson County, the ethics commission may seek injunctive relief to prevent any employer of a lobbyist, lobbyist, candidate for public office, official in the legislative or executive branch, or the immediate family of the candidate or official from engaging in any continuing violation of this part.

(f) It is a Class B misdemeanor for any person to file with the ethics commission a sworn complaint, alleging a violation of this part, that is known to be false.



§ 3-6-307. Exemption of lobbying activities when paid only out-of-pocket personal expenses.

(a) Notwithstanding any provision of this chapter to the contrary, if a person receives as compensation for lobbying only reimbursement for actual out-of-pocket personal expenses, and if the person receives reimbursement for ten (10) days or less per year, then the person is not a lobbyist for purposes of this chapter or § 67-4-1702(a)(1).

(b) Notwithstanding any provision of this chapter to the contrary, if a person receives as compensation for lobbying only reimbursement for actual out-of-pocket personal expenses, and if the person receives the reimbursement for more than ten (10) days per year, then the person shall register as a lobbyist and shall comply with all lobbyist requirements imposed pursuant to this chapter; provided, however, that the commission shall waive the person's registration fee and the person shall be exempt from payment of the occupational privilege tax on lobbyists imposed by § 67-4-1702(a)(1).

(c) Notwithstanding any provision of this chapter to the contrary, if an individual or entity employs, retains or otherwise arranges for one or more persons to engage in lobbying for compensation, and if the only compensation paid is reimbursement for actual out-of-pocket personal expenses, and if the reimbursement is not paid for more than ten (10) days per person per year, then the individual or entity is not an employer of a lobbyist for purposes of this chapter.

(d) For purposes of this section, the term "out-of-pocket personal expenses" includes such things as the lobbyist registration fee, legislative information services material, copying expenses, transportation costs, parking fees, and personal lodging and food expenses incurred while actually engaging in lobbying. Reimbursement for transportation, parking, personal lodging and food costs shall be limited to expenses allowed for those items in the comprehensive state travel regulations. No such reimbursed expenses shall be for the benefit of any public official, except for informational materials delivered to public officials.



§ 3-6-308. Administration and enforcement -- Duties of ethics commission -- Duties of attorney general -- Confidentiality.

(a) This part shall be administered and enforced by the ethics commission. To that end, it is the duty of the ethics commission to:

(1) Develop, with the advice, assistance and approval of the office of information resources, and prescribe electronic forms for registration, registration statements, amendments to registration statements, disclosure reports and other information required to be reported pursuant to this part;

(2) Preserve the registration, registration statements, amendments to registration statements, disclosure reports and other filed information for a period of at least five (5) years, or longer when there is a pending investigation by the commission or any law enforcement agency, or when there is an ongoing administrative or judicial proceeding related to any registration, statements, amendments, reports or information;

(3) Develop a filing, coding and cross-indexing system consonant with the purposes of this part;

(4) Issue and publish, upon proper request from any employer, lobbyist or public official subject to the jurisdiction of the commission, advisory opinions concerning the requirements of this part; however, under no circumstances shall a person performing staff duties as an employee of the commission have the authority to issue an advisory opinion, informal or otherwise, except as provided in § 3-6-117, concerning the authority of a person performing staff duties as the executive director or an attorney to give informal responses in the manner described in § 3-6-117;

(5) Accept the electronic filing of any pertinent information voluntarily supplied that exceeds the requirements of this part;

(6) Review electronic filings submitted pursuant to this part to ensure compliance with the laws administered and enforced by the ethics commission. Filings older than two (2) years shall be deemed to be sufficient, absent a showing of fraud;

(7) Audit each year the registration statements, amendments to registration statements and reports of no more than four percent (4%) of all lobbyists. The attorney general and reporter, or the attorney general's designee, shall attend the random selection proceeding in order to preserve the integrity of the proceeding. Nothing contained within this subdivision (a)(7) shall be construed to prevent the commission, upon finding probable cause to believe that an employer or a lobbyist has violated this part, from auditing the registration statements, amendments to registration statements and reports of the employer or lobbyist;

(8) (A) Compile and publish, on the commission's Internet site, the following reports listing:

(i) All registered employers, alphabetically;

(ii) All registered lobbyists, alphabetically; and

(iii) Each subject matter category specified by the ethics commission for purposes of § 3-6-302(b)(2)(C), with each lobbyist listed under the subject matter category who lobbied that subject matter category during the registration year;

(B) The ethics commission may prepare and publish on its web site such other reports as are deemed to be appropriate and in the public interest; and

(9) Impose civil penalties and other administrative sanctions in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) It is the duty of the attorney general and reporter to render opinions and give counsel to the ethics commission upon request of the executive director.

(c) Notwithstanding any law to the contrary, random audit information and investigatory audit information shall be confidential and shall be maintained as such by the members and employees of the ethics commission and by the officers and employees of the state, in the manner and to the extent that the confidentiality of tax information is maintained by the officers and employees of the department of revenue and the state under title 67, chapter 1, part 17.



§ 3-6-309. Registration of person in default on student loans.

(a) As used in this section, unless the context otherwise requires:

(1) "Commission" means the Tennessee ethics commission or other governmental body authorized by statute to register lobbyists;

(2) "Guarantee agency" means a guarantor of student loans that has an agreement with the United States secretary of education; and

(3) "TSAC" means the Tennessee student assistance corporation.

(b) Upon receiving a copy of a final order as provided in subsection (c) from TSAC or a guarantee agency, the commission shall suspend, deny or revoke the registration of any individual lobbyist who has defaulted on a repayment or service obligation under any federal family education loan program, the federal Higher Education Act of 1965, compiled in 20 U.S.C. § 1001 et seq., a student loan guaranteed or administered by TSAC, or any other state or federal educational loan or service-conditional scholarship program.

(c) (1) The commission shall accept any determination of default from TSAC or a guarantee agency, after TSAC or the guarantee agency has afforded a debtor an opportunity to be heard in accordance with subdivision (c)(2); and the commission shall rescind any disciplinary action and restore any registration upon receiving notice from TSAC or the guarantee agency that the individual has agreed to serve the individual's obligation or is in compliance with an approved repayment plan.

(2) (A) Unless a debtor has made satisfactory arrangements according to the lender, TSAC or the guarantee agency, which may include administrative wage garnishment, voluntary payment arrangements, deferment or forbearance, then the debtor shall be regarded as delinquent or in default. If a debtor is delinquent or in default on a repayment or service obligation under a guaranteed student loan identified in subsection (b), or the debtor has failed to enter into a payment plan, agree to a service obligation or comply with a payment plan previously approved by TSAC or the guarantee agency, then TSAC or the guarantee agency shall issue to the debtor a notice of intent to file an order with the appropriate licensing authority to seek to suspend, deny or revoke the debtor's registration. The notice shall:

(i) Be served upon the debtor personally or by certified mail with return receipt requested; and

(ii) State that the debtor's registration shall be suspended, denied or revoked ninety (90) days after service unless within that time the debtor:

(a) Pays the entire debt stated in the notice;

(b) Enters into a payment plan, service obligation or complies with a payment plan previously entered into and approved by TSAC or the guarantee agency;

(c) Requests and qualifies for deferment, forbearance or other satisfactory compliance; or

(d) Requests a hearing before TSAC or the guarantee agency.

(B) The hearing request by the debtor shall be made in writing and must be received by TSAC or the guarantee agency within twenty (20) days of the date the notice is served.

(C) TSAC or the guarantee agency, upon receipt of a request for a hearing from the debtor, shall schedule a hearing to determine whether a determination of delinquency or default which could result in suspension, denial or revocation of the debtor's registration is appropriate. The debtor's registration may not be suspended, denied or revoked until a determination is reached following the hearing. The issues that may be determined in the hearing are:

(i) The amount of the debt, if any;

(ii) Whether the debtor is delinquent or in default; and

(iii) Whether the debtor:

(a) Has entered into a payment plan or service obligation approved by TSAC or the guarantee agency;

(b) Is willing to enter into a payment plan or service obligation approved by TSAC or the guarantee agency;

(c) Is willing to comply with a payment plan or service obligation previously entered into and approved by TSAC or the guarantee agency; or

(iv) Whether the debtor is eligible for deferment, forbearance or other satisfactory compliance.

(D) If a debtor, without good cause, fails to respond to the notice of intent, fails to timely request a hearing, or fails to appear at a regularly scheduled hearing, the debtor's defenses, objections, or request for a payment plan or compliance with a payment plan may be determined to be without merit; and TSAC or the guarantee agency shall enter a final decision and order, requesting suspension, denial or revocation of the debtor's registration, and further requesting the commission to order the debtor to refrain from engaging in lobbying. TSAC or the guarantee agency shall send a copy of the order to the commission and the debtor.

(E) The administrative hearings shall be conducted in accordance with rules and regulations adopted under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(F) (i) When TSAC or the guarantee agency determines that the debt is paid in full or the debtor has entered into a payment plan, entered into a service obligation, is otherwise in satisfactory compliance or complied with a payment plan previously approved by TSAC or the guarantee agency, TSAC or the guarantee agency shall enter an order requesting that the commission terminate the order suspending, denying or revoking the registration. TSAC or the guarantee agency shall send a copy of the order to the commission and the debtor. Notwithstanding any other law, rule or regulation to the contrary, when the registration is reinstated, the commission shall not impose a reinstatement fee that exceeds fifty dollars ($50.00).

(ii) Entry of an order seeking to terminate suspension, denial or revocation of a registration does not limit the ability of TSAC or the guarantee agency to issue a new order which seeks to suspend, deny or revoke the registration of the same debtor in the event of another delinquency or default.

(G) TSAC is authorized to promulgate necessary rules and regulations to effectuate the purposes of this subsection (c). All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act.

(d) The commission is authorized to promulgate rules and regulations to effectuate the purposes of this section. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act.









Chapter 7 - Fiscal Review Committee

§ 3-7-101. Creation -- Membership.

(a) There is created a special, continuing committee of the general assembly, to be known as the fiscal review committee.

(b) (1) (A) It shall be composed of the speaker of the senate, the speaker of the house of representatives, the chair of the senate standing committee on finance, ways and means (or if the committee has co-chairs, then one (1) of them, to be designated by the speaker), the chair of the house standing committee on finance, ways and means (or if the committee has co-chairs, then one (1) of them, to be designated by the speaker), all ex officio members, and fifteen (15) members to be elected as follows:

(B) Six (6) senators and nine (9) representatives to be elected by the respective houses of the general assembly, with each house to elect an appropriate number of members from each of the two (2) major political parties so that the political make-up of the committee, exclusive of the speakers, shall reflect as nearly as possible the same ratio of members of such parties as the parties are represented in the respective houses. Nothwithstanding subdivision (b)(1)(A), however, no political party shall have less than two (2) elective members from each house of the general assembly.

(2) After committee membership is selected pursuant to subdivision (b)(1) and subsection (c), if the required political party ratio or minimum representation is undermined by changed circumstances other than a vacancy in the committee membership, then the required party ratio or minimum representation shall be promptly restored via appointment of an additional interim member or members by the appropriate speaker. The term of any member so appointed shall terminate at the next regular election of committee membership conducted pursuant to subdivision (b)(1) and subsection (c).

(c) Committee members shall serve for their full term of office as legislators and until their successors are selected and qualified, if reelected to either house of the general assembly. Members are eligible to succeed themselves as members of the committee. As terms expire, successors shall be selected during the fifteen-day organizational session of each general assembly.

(d) Vacancies among the membership shall be filled in the same manner as in the original selection of members, except that in the case of a vacancy in the elected membership when the general assembly is not in session, the speaker of the body from which the originally elected member came shall appoint a successor, who shall be from the same political party as the member's predecessor.

(e) The committee shall elect from its membership a chair, a vice chair, and such other officers as it considers necessary. The chair and vice chair shall be of opposite houses of the general assembly so that one (1) is a member of the senate and one (1) is a member of the house of representatives. The chair and vice chair positions shall rotate between the senate and house of representatives every two (2) years.

(f) All members of the committee, exclusive of the speakers, shall be voting members.



§ 3-7-102. Meetings -- Subcommittees -- Expenses.

(a) The committee shall meet at least once in each fiscal quarter on such dates as it shall choose and at such other times as it considers necessary or upon call of the chair.

(b) The committee may create subcommittees for such purposes as it considers advisable.

(c) Members of the committee are entitled to be reimbursed for their expenses in attending meetings of the committee or any subcommittee thereof (including a mileage allowance for travel expenses), at the same rates and in the same manner as when attending the general assembly.



§ 3-7-103. Purpose of committee -- Duties of committee and comptroller.

(a) The purpose of the committee is to become knowledgeable about the fiscal affairs of the state and to use every means of imparting this knowledge to the members of the general assembly, it being the function of the committee to conduct a continuing review of such items as revenue collections, budget requests from the several spending agencies of the state, the recommended executive budget, appropriations, work programs, allotments, reserves, impoundments, the state debt, and the condition of the various state funds.

(b) The fiscal review committee has the responsibility of preparing and distributing the fiscal note statements required in § 3-2-107.

(c) The committee shall also call on the staff of the office of legal services, the office of legislative services [repealed], or the office of legislative administration of the general assembly for such advice or services as it may require.

(d) (1) The comptroller of the treasury shall make quarterly reports to the committee concerning the state's fiscal affairs, which reports shall concern such subjects and be of such scope and depth as the committee may direct.

(2) The comptroller of the treasury shall also perform such other duties and furnish such other information or services from time to time as the committee or any subcommittee thereof shall direct.

(e) In carrying out the responsibilities of the committee, the committee, any subcommittee thereof, the staff director, or the comptroller of the treasury shall call upon the department of finance and administration, the department of revenue, the department of the treasury, and other executive, legislative, and judicial departments and agencies of state government for such information as the committee desires, and it is the duty of such departments and agencies to furnish promptly the desired information upon request of the comptroller of the treasury, the staff director, the committee or any subcommittee thereof.

(f) The committee, with the comptroller of the treasury and the commissioner of finance and administration, or appointed members of their respective staffs, shall review at least annually the organization and operation of state government in order to determine if changes need to be made.

(g) The comptroller of the treasury may delegate certain responsibilities in connection with serving the committee to one (1) or more members of the staff of the comptroller of the treasury, but shall be responsible to the committee and shall be personally available to the committee upon its request.



§ 3-7-104. Committee representation at executive budget meetings -- Documents concerning budget and appropriations.

(a) The commissioner of finance and administration shall give the committee as much advance notice as possible of any formal meeting, hearing, or conference concerning the formulation of the executive budget for submission to the general assembly, and shall give the committee an opportunity to be represented at such meeting, hearing, or conference. The committee may be represented, at the direction of the committee or its chair, by one (1) or more of its members or by the comptroller of the treasury or by one (1) or more members of the staff of the comptroller of the treasury, or by any consultants or other staff, or by any combination thereof.

(b) The commissioner of finance and administration shall, upon receipt thereof, furnish to the comptroller of the treasury and staff director copies of the estimated expenditure requirements, budget requests, proposed work programs and allotment requests from the various departments and agencies, and upon completion thereof, copies of revenue estimates, the approved or revised budgets, work programs and allotments for the various departments and agencies, the budget document, the appropriation bill, and any other documents pertinent to the state budget and appropriations.



§ 3-7-105. Reports.

The committee shall report at least quarterly to the general assembly, and shall make such special reports to such standing committees as it thinks appropriate, concerning its work and may include any recommendation it wishes to make pertaining to the state's fiscal affairs.



§ 3-7-106. Subpoenas -- Oaths.

In carrying out its work, the committee is authorized to issue subpoenas, including subpoenas duces tecum, to enforce the attendance of witnesses and the production of records, documents, papers, or other items of evidence, and to administer oaths to persons testifying before the committee.



§ 3-7-107. Executive director and other personnel.

(a) The fiscal review committee is authorized to hire an executive director, subject to a vote of the majority of the membership of the committee, and other such personnel as the committee determines is necessary.

(b) The executive director shall be a graduate of an accredited college or university and shall have five (5) or more years of experience in the field of professional financial management, administrative services management or related professional managerial experience, or governmental experience in relation to the fiscal or budget process. The executive director of the fiscal review committee and other personnel shall be chosen without reference to party affiliation but solely on the basis of fitness to perform the duties of the office. The director shall serve at the pleasure of the committee.

(c) The committee shall determine the compensation of the director, while the compensation of other personnel shall be determined by the committee upon recommendation of the director. Personnel shall be employed on recommendation of the director with the approval of the committee.

(d) For administrative purposes, the fiscal review committee is attached to the general assembly. The office of legislative administration shall assist the fiscal review committee with personnel, payroll and other administrative functions.



§ 3-7-108. Provisions supplemental.

This chapter is supplementary to chapter 3 of this title, title 8, chapter 4, and title 9, chapter 6.



§ 3-7-109. Determination of fiscal impact of compromise and settlement of civil litigation.

(a) The director of the fiscal review committee shall review all reports submitted to it by the attorney general and reporter pursuant to § 8-6-109(b)(11), and shall notify the speaker of each house of the general assembly and the attorney general and reporter of any pending lawsuit in which the director concludes there is a substantial likelihood that adjudication will result in a significant increase in state expenditures.

(b) The fiscal review committee shall at least biennially establish the monetary minimum amounts that shall be the significant increase in state expenditures which are used for the purposes of §§ 8-6-109(d) and 20-13-103. From April 8, 1986, and until such monetary minimum amount or amounts are established by the fiscal review committee, the monetary minimum amount for the purposes of §§ 8-6-109(d) and 20-13-103 shall be two million dollars ($2,000,000). The comptroller of the treasury shall determine the lawsuits to which the state is a party and in which a decision may affect the bond rating of the state for the purposes of §§ 8-6-109(d) and 20-13-103. The director of the fiscal review committee shall review all reports submitted by the attorney general and reporter pursuant to § 8-6-109(d), and advise the speaker of the senate, the speaker of the house of representatives, or the director of the office of legal services or the director's designee on such reports when requested.



§ 3-7-110. Programs with reduced federal funds.

(a) Notwithstanding any law to the contrary, prior to March 1 of each year, the fiscal review staff shall provide the finance, ways and means committees of the senate and the house of representatives and the fiscal review committee with information regarding the creation of state programs that have suffered significant reductions of federal financial support during the preceding year, including the terms of the initial agreement for the federal funding, time frames, and other pertinent requirements. As used in this section, "significant reductions" means reductions of ten percent (10%) or more in any given year.

(b) There is established a federal grants monitoring and information management responsibility within the staffs of the fiscal review committee and the office of legislative budget analysis. The monitoring and information management responsibility shall be administered by one (1) staff person in the office of legislative budget analysis and one (1) staff person from the staff of the fiscal review committee. The staff of the fiscal review committee and the office of legislative budget analysis shall jointly monitor, analyze, and manage information concerning federal grants programs, including, but not limited to, social services grant funds, in order to inform members of the general assembly concerning such grants. The directors of the staff of the fiscal review committee and of the office of legislative budget analysis shall jointly make such reports as are appropriate to the speakers of the house of representatives and of the senate and to the fiscal review committee.



§ 3-7-112. Contract services subcommittee.

(a) Within the fiscal review committee there is created a contract services subcommittee, the members of which shall be appointed by the chair of the fiscal review committee. The chair of the fiscal review committee shall determine the number of members of the subcommittee and shall appoint the chair of the subcommittee. For purposes of determining a quorum to conduct business, other members of the fiscal review committee may serve as pro tempore members of the subcommittee.

(b) The purpose of the subcommittee is to become knowledgeable about the state's use of contract services and to impart this knowledge to the members of the general assembly. This function is one of continuing review.

(c) The contract services subcommittee shall review the state's fee-for-service type contracts. These contracts include:

(1) Fee-for-service contracts;

(2) Direct purchase authority contracts;

(3) Interdepartmental contracts; and

(4) Government contracts other than the state.

(d) The contract services subcommittee may also review the state's contracts involving:

(1) Grants;

(2) Grants to governments;

(3) Departmental grant authority;

(4) No cost contracts;

(5) Revenue contracts; and

(6) Memoranda of agreement.

(e) During the course of its review the subcommittee shall make inquiry of each appropriate state governmental entity concerning:

(1) The number of contracts outstanding;

(2) The amount of money involved;

(3) The length of the contracts;

(4) The criteria for the use of contract services;

(5) The savings realized by the use of contract services; and

(6) Such other information as the subcommittee may require.

(f) The subcommittee shall utilize the existing staff of the committee.

(g) The subcommittee shall report annually on the state's use of contract services to the general assembly. In addition to its annual report, the subcommittee may make such special reports to the general assembly or a standing committee thereof as the subcommittee finds appropriate.

(h) The contract services subcommittee shall not infringe upon any matter presently within the scope of the study of the information systems council.



§ 3-7-113. Review and discussion of any audit.

The fiscal review committee shall review and discuss any audit of a department, agency or institution of this state prepared by the comptroller of the treasury, pursuant to § 8-4-109, subject to the following:

(1) The fiscal review staff shall first review all audits of state departments, agencies or institutions prepared by the comptroller, pursuant to § 8-4-109, in conjunction with the chair or chairs of the fiscal review committee or the chairs' selected designees, for analysis and selection of such audits as deemed necessary for formal review by the fiscal review committee;

(2) Effective January 1, 2007, the fiscal review staff shall forward to the chair or chairs of the fiscal review committee any above mentioned audit that contains a finding, or substantially similar finding, that has been repeated in three (3) or more consecutive audit reports;

(3) Except in extraordinary circumstances, all audit reviews by the staff and committee pursuant to this section shall be conducted while the general assembly is not in session; and

(4) This section does not limit the jurisdiction of the committee to review matters contained in other audits performed by the comptroller.



§ 3-7-114. Identification and listing of acts null and void for lack of first year's funding by general assembly appropriation.

Within forty-five (45) days following the conclusion of each fiscal year, the fiscal review committee shall identify and list each law enacted during the fiscal year that is null and void for lack of a timely appropriation providing the estimated first year's funding for the law, as required by Article II, § 24 of the Constitution of Tennessee. The list shall be promptly delivered to the speaker of the senate, the speaker of the house of representatives, and the executive secretary of the Tennessee code commission.






Chapter 9 - Pensions and Insurance

Part 1 - Council on Pensions and Insurance

§ 3-9-101. Creation -- Membership.

(a) There is hereby created a council on pensions and insurance to be composed of the following members, ex officio:

(1) The speaker of the senate;

(2) The speaker of the house of representatives;

(3) The chair, chair emeritus and first vice chair of the committee on finance, ways and means of the senate; provided, that, if the office of the chair emeritus is vacant, the second vice chair;

(4) The chair, vice chair and subcommittee chair of the committee on finance, ways and means of the house of representatives;

(5) The comptroller of the treasury;

(6) The commissioner of finance and administration;

(7) The commissioner of personnel;

(8) The state treasurer;

(9) The director of retirement;

(10) Three (3) members of the senate finance, ways and means committee, appointed by the chair of that committee and approved by the speaker of the senate; and

(11) Three (3) members of the house finance, ways and means committee to be appointed by the chair of that committee and approved by the speaker of the house of representatives.

(b) The three (3) members appointed from the house finance, ways and means committee and the three (3) members appointed from the senate finance, ways and means committee shall serve for their full term of office as members of the general assembly and until their successors are selected and qualified if reelected to either house of the general assembly. Members are eligible to succeed themselves as members of the committee. As terms expire, successors shall be selected during the fifteen-day organizational session of the general assembly.

(c) Vacancies among the six (6) appointed members shall be filled in the same manner as in the original selection of members; provided, that if a vacancy occurs during a period of time when the general assembly is no longer in existence, the speaker of the respective bodies shall fill such vacancies.

(d) (1) All legislative members of the council on pensions and insurance shall be voting members; provided, that the recommendations of any nonlegislative members of the committee attending any meeting of the council shall be made a part of the minutes.

(2) A quorum shall consist of seven (7) voting members.

(3) No member of the council shall have a vote except elected representatives or senators and these votes must be public.

(4) The speaker of the senate may designate a member of the senate and the speaker of the house of representatives may designate a member of the house of representatives to serve as alternates to vote or otherwise act at council meetings in the absence of the respective speaker. A speaker participating in a council meeting through a designee shall be deemed present at such meeting for purposes of quorum requirements and voting.

(e) The council shall elect from its members a chair, vice chair and any other officers as it considers necessary except the director of retirement, who shall serve as secretary of the council. The division of retirement shall furnish all secretarial, professional, technical and clerical services as required by the council; provided, that all professional and technical services relative to state insurance program issues shall be furnished by the state insurance staff as required by the council.

(f) The council on pensions and insurance shall meet until the new members are duly appointed. The council on pensions and insurance can be called into session at any time by the chair or by a quorum of the council.

(g) All bills pertaining to retirement and state insurance programs shall be referred to this committee for recommendation.

(h) Members of the council on pensions and insurance who are also members of the general assembly shall each receive the same per diem and travel allowance provided by law for members of the general assembly in attending meetings of the general assembly and committees thereof.

(i) For purposes of this chapter, "state insurance programs" means all insurance programs administered by the state insurance committee or the local education insurance committee pursuant to title 8, chapter 27.



§ 3-9-102. Powers and duties.

(a) The council is authorized to establish its own rules, regulations and procedures and directed to:

(1) Develop, establish and recommend pension and insurance standards and a coherent state policy on pensions and insurance, grounded in progressive and fundamental principles;

(2) Continuously survey pension and insurance developments in other governments, in industry and business and periodically reappraise the state's policy and standards in view of such developments and changing economic and social conditions;

(3) Continuously maintain a critical analysis of the federal social security program and evaluate its objectives and accomplishments;

(4) Appraise pension and insurance provisions in force in Tennessee from time to time, along with those in other states and recommend such changes as considered necessary or advisable in the state's laws;

(5) Review proposals from other sources for changes in the state's laws and transmit recommendations concerning them to the general assembly and the governor;

(6) Submit suggested legislation or amendments to the general assembly and governor for the purpose of carrying out its recommendations; and

(7) Adopt committee amendments as appropriate in regard to any proposed change in the state's law.

(b) The role of the council on pensions and insurance, in reviewing the state insurance program, shall not include the administrative or day-to-day operations of the state insurance programs, including, but not limited to, the selection of vendors to provide services and the resolution of benefit disputes.



§ 3-9-103. Review of pension and retirement system bills.

(a) Whenever any bill is introduced in the general assembly proposing to establish a new pension system or to make any change in an existing system, or to make any change in the law which may have a financial impact on the Tennessee consolidated retirement system, the bill shall be referred to the council and to a standing committee; provided, that no action shall be taken on the bill by the standing committee until the council reports its recommendation and the actuarial cost of the bill.

(b) Any bill which creates financial liability on the Tennessee consolidated retirement system or on any superseded system must contain the manner of funding for such liabilities created by the bill.

(c) Whenever the council recommends a bill for passage only with the adoption of an amendment or amendments approved by a majority vote of the council, the council shall cause such committee amendment or amendments to be prepared in proper form and filed with the chief clerks of both houses of the general assembly in advance of any consideration of the bill on the floor and in the standing committee. The chief clerks of both houses shall cause the recommended amendment or amendments to be reproduced and placed upon the desk of all members of their respective houses and also upon the desk of all members of the standing committee of their respective houses. Bills reported out of the council shall not be considered by a standing committee unless the committee amendment of the council is attached to the bill.

(d) The council shall not report for approval any bill which creates additional financial liabilities on the Tennessee consolidated retirement system or on any superseded system unless such bill is preceded by or accompanied by an appropriation bill or appropriate amendment prepared and attached, which provides the first year's funding, determined actuarially. However, technical adjustments accompanied by coincidental costs which are found necessary by the state's actuary may be made without regard to this section.

(e) If a bill comes before the council without appropriate funding, the council may receive recommendations to provide for funding based on the above criteria. Consideration shall be given to increasing employee contributions to cover any additional costs.

(f) All bills referred to the council shall be reported back to the standing committee to which they were assigned no later than five (5) weeks after the later of the dates adopted by the house of representatives or the senate for cutting off the introduction of new bills with appropriate amendments attached.



§ 3-9-104. Bills establishing or changing insurance programs.

(a) Whenever any bill is introduced in the general assembly proposing to establish a new insurance program, or to make any change in any existing program, the bill shall be referred to the council and to a standing committee; provided, that no action shall be taken on the bill by the standing committee until the council reports its recommendation and the cost of the bill.

(b) Whenever the council recommends a bill for passage only with the adoption of an amendment or amendments approved by a majority vote of the council, the council shall cause such committee amendment or amendments to be prepared in proper form and filed with the chief clerks of both houses of the general assembly in advance of any consideration of the bill on the floor and in the standing committee. The chief clerks of both houses shall cause the recommended amendment or amendments to be reproduced and placed upon the desks of all members of their respective houses, and also upon the desk of all members of the standing committee of their respective houses. Bills reported out of the council shall not be considered by a standing committee unless the committee amendment of the council is attached thereto.

(c) All bills referred to the council shall be reported back to the standing committee to which they were assigned no later than five (5) weeks after the later date of the dates adopted by the house of representatives or the senate for cutting off the introduction of new bills with appropriate amendments attached.






Part 2 - Pension Review

§ 3-9-201. Short title.

This part may be cited as the "Tennessee Public Pension Review Act."



§ 3-9-202. "Local government retirement plan" defined.

For the purposes of this part, "local government retirement plan" means any retirement plan of any county, municipality, school district, utility district, development district, or any other subdivision of the state which operates a public retirement plan for its employees for which the governmental unit has liability.



§ 3-9-203. Report on status of retirement plan.

Upon the request of the council on pensions and insurance, the chief executive officer or the plan administrator shall file a report on the actuarial and financial status of the retirement plan in effect for employees of the local government unit. The report shall be on such forms as may be prescribed by the secretary of the council and shall cover the most recently ended plan year ending on or before June 30 of the year of the request. The report shall be filed with the secretary of the council within ninety (90) calendar days from the date of the request, unless the secretary extends the time in writing.



§ 3-9-204. Contents of report.

The report as specified in § 3-9-203 shall include the following:

(1) The most recent actuarial valuation of the system conducted by a professionally qualified actuary;

(2) Year-end financial statements, including the auditor's statement, when available; and

(3) Publications by the plan's administrator to the members and/or other interested parties.









Chapter 10 - Joint Legislative Services Committee

§ 3-10-101. Creation -- Composition.

(a) There is created a joint legislative services committee, hereinafter referred to as the committee, which shall constitute a special committee of the general assembly.

(b) The committee shall be composed of ten (10) members. The speaker of the senate and the speaker of the house of representatives shall be members and shall serve as co-chairs of the committee. The speaker of the senate and the speaker of the house of representatives shall each appoint two (2) members of the majority party and two (2) members of the minority party from the respective houses.



§ 3-10-102. Appointment -- Terms -- Vacancies.

(a) Appointment of members of the committee shall be made at the same time as standing committee appointments are made. Members shall serve until the end of their terms of office or until the next regular November general election, whichever occurs first.

(b) In the event of a vacancy on the committee, the vacancy shall be filled in the same manner as the original appointment was made.



§ 3-10-103. Meetings.

The first meeting of the committee shall be held at the call of the co-chairs within fifteen (15) days after the appointment of the members. Thereafter, the committee shall meet at least one (1) time during each regular or adjourned session of the general assembly. Other meetings may be called during or between sessions by the co-chairs at their pleasure or by a majority of the members of the committee. Members of the committee from the senate only or the house of representatives only may meet at the call of the appropriate speaker to consider matters concerning only the senate or the house of representatives, respectively.



§ 3-10-104. Recommendations on management, policy and procedure.

The committee shall make recommendations on management, policies, and procedures to be employed in providing services to the general assembly or either house thereof. Recommendations which concern only one (1) house shall be approved by a majority of the committee members from the appropriate house and the speaker of that house. Recommendations which concern the general assembly as a whole shall be approved by a majority of the committee and by both speakers.



§ 3-10-105. Cooperation of state departments, institutions and agencies.

(a) The office of legal services, the office of legislative administration, office of legislative budget analysis and the office of legislative information systems established by §§ 3-12-101, 3-13-101, 3-14-201 and 3-16-101, respectively, may call upon the state library, state universities and colleges, the comptroller of the treasury, the state planning office, the attorney general and reporter, and all other state departments and agencies for assistance and advice.

(b) It is the duty of the attorney general and reporter to render opinions and give counsel to the office of legal services, the office of legislative administration, and the offices of legislative information systems upon request of the directors of the respective offices.



§ 3-10-106. [Obsolete.]



§ 3-10-107. Legislative information systems -- Select advisory council -- Staff user group.

(a) (1) A select advisory council on legislative information systems may be appointed by the speaker of the senate and the speaker of the house of representatives. Such council shall be composed of an equal number of members of the senate and the house of representatives as the speakers shall determine, and the clerks shall serve as ex officio nonvoting members of the advisory council. The legislative members shall be appointed in the same manner as the members of the joint legislative services committee.

(2) The select advisory council shall advise the speakers and the joint legislative services committee on policies and procedures relative to the electronic data processing system and services provided by the legislative information systems.

(b) There is created a staff user group which shall be composed of ten (10) members. The chief clerk of the senate and the chief clerk of the house of representatives shall be members and shall serve as co-chairs of the group. The other members of the staff user group shall be the director of the office of legislative administration, office of legislative budget analysis, the director of the office of legal services, the director of the office of management information services, the executive director of the fiscal review committee, and one (1) secretary from a standing committee of each house to be appointed by the respective speakers. The staff user group may advise the speakers, the joint legislative services committee, and the select advisory council on policies and procedures relative to the electronic data processing system.



§ 3-10-108. Access to legislative computer system -- Reproduction of Tennessee Code Annotated.

(a) The joint legislative services committee shall consider each application for direct access to the legislative computer system in which confidential information is stored or processed, or that is connected to another computer in which confidential information is stored or processed, and solely shall determine whether or not to permit direct access by the applicant.

(b) Direct access to such a computer may not be permitted unless protection of any confidential information is ensured.

(c) The provisions of § 10-7-503 shall not apply to records or information otherwise available in printed form or to information or records otherwise exempt from the provisions of § 10-7-503.

(d) If public information is stored in a computer-readable form, the committee has exclusive authority to determine the form in which the information will be reproduced for the requestor of the information; provided, that the reproduction, publication, and sale of Tennessee Code Annotated in any form, in whole or in part, shall be pursuant to the provisions of title 1, chapter 1. If access to such public information is also available in printed form, it need not be provided in an electronic readable form.

(e) The committee shall designate the terminals, if any, at which public access is given to public information. The data processing equipment located in the offices of members of the general assembly and legislative staff need not provide such access if not so designated by the committee.



§ 3-10-109. Legislative computer access and information -- Violations -- Penalties.

(a) It is unlawful for any person to intentionally or knowingly gain access to information stored or maintained in a computer under the control of the joint legislative services committee if it is not lawful for such person to have access and such person is also not authorized by such committee to have access to that information.

(b) It is unlawful for a person to intentionally, knowingly or recklessly damage, destroy, delete, alter, or impair access to or use of information stored or maintained in a computer under the control of the joint legislative services committee if such person is not authorized by such committee to do so.

(c) A violation of this section is a Class C misdemeanor.



§ 3-10-110. Actions to increase public access.

The house of representatives shall take action to improve, enhance, and expand its audio-visual, Internet, graphics, captioning, wireless and broadcast capabilities so that public access to its proceedings will increase.






Chapter 11 - Office of Legislative Services



Chapter 12 - Office of Legal Services

§ 3-12-101. Creation -- Duties.

There is created the office of legal services, which has the duty to:

(1) Provide summaries and abstracts of proposed legislation;

(2) Prepare and assist in the preparation of proposed legislation and amendments;

(3) Give legal opinions upon request of members of the general assembly;

(4) Inform the speaker of the senate, the speaker of the house of representatives, and appropriate committees of either house of developments which have affected or may affect state law or which may require legislative action, together with appropriate recommendations;

(5) Review all proposed legislation as to form and style, prior to its introduction;

(6) Conduct a continuing review of the Tennessee Code Annotated and uncodified public chapters and advise the general assembly as to legislation deemed necessary to remove defective or anachronistic laws in light of the common law and judicial decisions;

(7) Advise the general assembly of proposals for the reform or betterment of the law recommended by the National Conference of Commissioners on Uniform State Laws, the National Conference of State Legislatures, the Council of State Governments, the American Law Institute, any bar association or other learned body;

(8) Receive and consider suggestions from legislators, judges, public officials, lawyers, and the public as to defects and anachronisms in the law and, if deemed appropriate, prepare legislation to remove such defects or anachronisms;

(9) Inform the general assembly of all provisions of the Tennessee Code Annotated which have been repealed by implication or which have been held unconstitutional by the Tennessee Supreme Court or by the United States Supreme Court; and

(10) Provide other legal services requested by the committee, the speakers, or the general assembly.



§ 3-12-102. Director -- Staff.

The joint legislative services committee shall appoint, subject to the approval of the speaker of the senate and the speaker of the house of representatives, a director of legal services who shall be a graduate of an accredited law school, shall be licensed to practice law in the state of Tennessee, shall have five (5) or more years of experience in the field of legislative law, and shall have such training or practical experience in government as may be deemed necessary to perform the duties of the office. The director of legal services and other personnel shall be chosen without reference to party affiliation but solely on the basis of fitness to perform the duties of the office. The director shall serve at the pleasure of the committee. The committee shall determine the compensation of the director, while the compensation of other personnel shall be determined by the committee upon recommendation of the director. Personnel shall be employed on recommendation of the director with the approval of the speakers.



§ 3-12-103. Office space -- Facilities.

Suitable office space and facilities shall be provided in Nashville convenient to the general assembly.



§ 3-12-104. Suggested revisions of laws.

(a) Suggested revisions to the Tennessee Code Annotated, to the uncodified public acts, and to other general laws of the state shall be prepared by the office of legal services. Such revisions may be initiated by the office of legal services, may be recommended by individual lawyers, legislators, judges, or other public officials, or may be directed by resolution of either or both houses of the general assembly.

(b) Suggested revisions initiated by the office of legal services shall be transmitted with appropriate explanatory information to the standing committees by which such legislation would be reviewed.

(c) Suggested revisions recommended by individual lawyers, legislators, judges, or other public officials shall be transmitted to the appropriate standing committees with a copy to the recommending party.

(d) Suggested revisions directed by either house of the general assembly shall be conducted under the supervision of special committees composed of legislators and other persons knowledgeable in the particular field of inquiry. Such committees shall be appointed by the speaker of the senate or the speaker of the house of representatives, or both in the case of joint resolutions. The resolution shall specify the size of the special committee, the areas of representation desired, and a time for reporting. Upon completion of any suggested revision, the supervising committee shall transmit its report and recommendations to the house directing the suggested revision or to the general assembly; and that committee shall be disbanded. In preparing suggested revisions directed by resolution, the office of legal services shall have the authority to contract for assistance with any public or private agency or educational institution or to contract for any necessary assistance from individuals.



§ 3-12-105. Records are public -- Exceptions.

(a) All books, papers, records, and correspondence of the office of legal services pertaining to its work shall be kept in the office of legal services and all such materials are public records except:

(1) Intraoffice memoranda made by the director of the office of legal services or the director's staff; and

(2) Work papers and correspondence, including correspondence by electronic mail, with any person receiving service from the office of legal services.

(b) Such papers and correspondence may become public records whenever the director of the office of legal services or the general assembly shall so order.



§ 3-12-106. Relationships with members of general assembly.

(a) The director of the office of legal services and the director's legal staff shall maintain the attorney-client relationship with each member of the general assembly with respect to communications between the member and the attorney, except as otherwise provided by the rules of either house of the general assembly.

(b) All materials arising out of this relationship including, but not limited to, proposed bills and amendments, analyses, opinions, and memoranda prepared by an attorney are not public records nor subject to title 10, chapter 7, part 5, except as otherwise provided by the rules of either house of the general assembly or when released by the member for whom the material was prepared.



§ 3-12-107. Legislative reference and law library.

(a) The office of legal services shall maintain a legislative reference and law library for the use and information of the general assembly.

(b) The library shall be staffed by a librarian who is a graduate of an accredited school of library science.

(c) The library shall be the official depository for all research and reference materials or reports transmitted to the general assembly by national associations, including the National Conference of State Legislatures and the Council of State Governments. In addition, copies of all acts, reports as described in § 3-1-123, and publications distributed to members of the general assembly shall also be supplied to the library. Copies of the acts, journals, or other legislative publications of other states may be acquired through exchange, transfer, loan, or purchase either from the issuing state or from libraries and agencies within the state government.

(d) The library maintained by the legislative council committee shall be transferred to the office of legal services.



§ 3-12-108. Reviewing reports of civil litigation -- Consultation concerning employment of and assistance of legal counsel for civil litigation having significant fiscal impact.

The director of the office of legal services or the director's designee shall review all reports submitted by the attorney general and reporter pursuant to § 8-6-109(d), inform the speakers of the senate and the house of representatives of such lawsuits for the purposes of § 8-6-109(e), assist any legal counsel employed pursuant to § 8-6-109(e), and upon request of the speakers, join with the attorney general and reporter in consultation with them on such matters. The director or designee shall consult with the speakers of the senate and the house of representatives on the employment of legal counsel pursuant to § 8-6-109(e).



§ 3-12-109. Revisor of statutes -- Appointment -- Experience -- Duties -- Online capability.

(a) The director of legal services may recommend the appointment, and the speakers may appoint, a revisor of statutes within the office of legal services.

(b) The revisor shall be a graduate of an accredited law school, shall be licensed to practice law in the state of Tennessee, shall have five (5) or more years of experience in the field of legislative law, and shall have such training or practical experience in government as may be deemed necessary to perform the duties of the office.

(c) The revisor shall:

(1) Assist the director of legal services and perform duties as assigned by the director;

(2) Perform all codification functions within the office; and

(3) Serve as the executive secretary of the Tennessee code commission.

(d) (1) In order to assist the chairs of the standing committees, and other members of the general assembly, it shall be the duty of the revisor, in consultation with the director of legal services, to:

(A) Solicit and receive suggestions and supporting information from Tennessee citizens concerning state statutes or uncodified public acts that may be anachronistic, obsolete, defective, duplicative, contradictory, unnecessary, or incomprehensible;

(B) Review and evaluate systematically such suggestions and supporting information;

(C) Identify specific state statutes or uncodified public acts that may, in fact, be anachronistic, obsolete, defective, duplicative, contradictory, unnecessary, or incomprehensible and that may, therefore, be appropriate for legislative consideration of repeal, modification, or revision; and

(D) Report findings and recommendations biennially, beginning in January 2017, to the speaker of the senate, the speaker of the house of representatives, and the chairs of the standing committees.

(2) The revisor shall maintain an online capability to solicit and receive suggestions and supporting information pursuant to subdivision (d)(1)(A).






Chapter 13 - Offices of Legislative Administration

§ 3-13-101. Creation -- Duties.

(a) There is created the office of legislative administration, which has the duty to:

(1) Assist the speaker of the senate and the speaker of the house of representatives and the heads of any legislative committees or offices with the preparation of budgets;

(2) Provide for processing of all forms and records on members and employees of the general assembly;

(3) Perform any recruitment or training requested by, or with the approval of, the speakers;

(4) Maintain such personnel records as may be necessary or advisable in accordance with accepted personnel practices;

(5) Prepare the payroll for all members and employees of the general assembly, its offices and committees and provide for the disbursement of payroll checks;

(6) Provide for the payment of compensation and of expense and mileage allowances to members, the payment of travel expenses of all employees, and the payment of any committee expenses authorized by the speaker of the senate or the speaker of the house of representatives;

(7) Promulgate for legislative employees on official business travel regulations established by the committee and approved by the speakers;

(8) Purchase and distribute supplies and equipment required for the operation of the general assembly;

(9) Provide for maintenance services for all legislative facilities;

(10) Make disbursements of funds for all other lawful expenses of the general assembly;

(11) Assume any other duties or responsibilities or to take any action in budgeting or administration as directed by the committee or either speaker; and

(12) Establish and implement a policy in conjunction with the two (2) speakers for the prevention of sexual harassment; this policy shall include training workshops and the establishment of a hearing procedure.

(b) This office shall succeed to all functions of legislative administration or budgeting heretofore performed by the office of the comptroller of the treasury, and all office furnishings and supplies in use by the office of legislative administration shall be retained by that office.



§ 3-13-102. Director -- Staff.

The joint legislative services committee shall appoint, subject to the approval of the speakers of the senate and the house of representatives, a director of legislative administration. The director shall be a graduate of an accredited college or university or shall have such training or practical experience in finance, public administration, or accounting as may be deemed necessary to perform the duties of the office. The director and other personnel shall be chosen without reference to party affiliation but solely on the basis of fitness to perform the duties of the office. The director shall serve at the pleasure of the committee. The committee shall determine the compensation of the director, while the compensation of other personnel shall be determined by the committee upon recommendation of the director. Personnel shall be employed on recommendation of the director with the approval of the speakers.



§ 3-13-103. Office space -- Facilities.

Suitable office space and facilities shall be provided in Nashville convenient to the general assembly.



§ 3-13-104. Posting of report of per diem payments and reimbursed expenses on general assembly web site.

The director of legislative administration shall cause to be posted on the official general assembly web site a report, by member, that contains the per diem payments made to members of the general assembly and all other expenses, including out-of-state travel, reimbursed in accordance with the provisions of § 3-1-106. The report shall include the purpose of the reimbursement made. The initial report shall be filed no later than fifteen (15) days following the last day of April 2006, and shall include all payments made from the first day of January 2006, until the last day of March 2006. Thereafter, the report shall be updated quarterly, no later than fifteen (15) days following the end of the quarter. The reports shall remain on the web site until one month following the end of each general assembly. The last quarter reported in each general assembly shall include the period of time from the last quarter reported until the regular November election and the first report in each general assembly shall include the period of time from the regular November election until the end of the first quarter.






Chapter 14 - Office of Evaluation and Analysis

Part 1 - Office of Program Evaluation

§ 3-14-101. Creation -- Duties.

There is created an office of program evaluation within the general assembly which has the duty to:

(1) Systematically evaluate, on an appropriate schedule, all programs conducted under the control or auspices of state government;

(2) Evaluate programs of local government as directed by resolution of either house of the general assembly or by joint resolution;

(3) Furnish to the members of the general assembly reports of the findings of its evaluative studies of state or local governmental programs, agencies, and departments;

(4) Prepare, in conjunction with the office of legal services for the general assembly, and distribute legislation which would effectuate any statutory changes recommended in a report of an evaluative study;

(5) Provide personnel to serve as committee staff or to assist the staff of any committee of either house of the general assembly which has program evaluation duties;

(6) Assist committees and individual members of the general assembly in the evaluation of state and local governmental programs; and

(7) Fulfill any other functions specified by law or assigned by any committee of the general assembly and approved by the appropriate speaker.



§ 3-14-102. Director -- Staff.

The joint legislative services committee shall appoint, subject to the approval of the speakers of the senate and the house of representatives, a director of program evaluation who shall have such training or experience in government as may be deemed necessary to perform the duties of the office. The director and other personnel shall be chosen without reference to party affiliation but solely on the basis of fitness to perform the duties of the office. The committee shall determine the compensation of the director, while the compensation of other personnel shall be determined by the committee upon recommendation of the director. Personnel shall be employed upon recommendation of the director with approval of the speakers.



§ 3-14-103. Office space -- Facilities.

Suitable office space and facilities shall be provided in Nashville convenient to the general assembly.



§ 3-14-104. Scope of evaluations.

(a) Evaluations performed by the office under the provisions of § 3-14-101 shall be based on standards and methods developed by the office with the assistance of appropriate committees of the general assembly. Evaluations shall focus on the degree to which the department or agency is efficiently fulfilling its statutory or executive order mandate.

(b) The evaluations shall include, but are not limited to, a consideration of the following factors:

(1) The degree of successful achievement of the purposes set out or implicit in the enabling statute or executive order;

(2) The efficiency with which the program is being implemented;

(3) Any alternative methods by which other jurisdictions are attempting to achieve the same or similar program goals; and

(4) The results of published and unpublished studies of various alternative methods of accomplishing the program of the department or agency.



§ 3-14-105. Reports.

Evaluative reports prepared by the office shall include, but are not limited to:

(1) Evaluation of the present program;

(2) Evaluation of the implementation procedures; and

(3) Recommendations on changes needed in the program, implementation, funding level, statutory authority, or department organization.



§ 3-14-106. Division of advocacy -- Duties.

The office of program evaluation shall have a permanent division of advocacy for the developmentally disabled which may perform, or contract for the performance of, those advocacy functions required by federal law. The division may receive and expend, through the office of program evaluation, such federal funds as are or may become available under federal law as well as any state funds appropriated for its purposes.



§ 3-14-107. Expenditure of funds.

The office of program evaluation shall have the authority to expend appropriated state funds and receive and expend available federal, foundation, or other funds.



§ 3-14-108. Coordination with other programs and governments.

(a) The office of program evaluation shall coordinate its activities with those of all other legislative programs in order to avoid duplication of effort.

(b) All documents, records, and other information of state and local governments shall be made available to the office upon request. All facilities of state and local government shall be open to the office upon request.

(c) No action of the office shall violate appropriate state or federal privacy legislation.



§ 3-14-109. Records are public -- Exceptions.

(a) All books, papers, records, and correspondence pertaining to the work of the office are public records except:

(1) Intraoffice memoranda made by the director or the director's staff;

(2) Work papers and correspondence with any committee or member of the general assembly; and

(3) Any material supplied to the office by a state or local government agency or department which, under applicable law, would remain confidential in the hands of that agency or department.

(b) Such papers and correspondence may become public records whenever the speakers shall so order.

(c) The office has the authority to withhold from the public record any information supplied to the office or to a committee of the general assembly or a member of the general assembly by an individual who requests such confidentiality.






Part 2 - Office of Legislative Budget Analysis

§ 3-14-201. Duties.

(a) There is created the office of legislative budget analysis which has the duty to:

(1) Conduct detailed analyses of the state's budget and its content including recommended appropriations, expenditures, revenues, work programs, recommended appropriations for capital projects, recommended improvements, recommended carry-over appropriations, recommended supplemental appropriations, and other aspects of the budget, and shall review and report on such items as the status of the reserve account for revenue fluctuations, the amount of state-bonded indebtedness, and the status and condition of the financing of state programs;

(2) Assist the speakers in reviewing and analyzing the state funding board reports of the estimated rate of growth of the state's economy;

(3) Conduct detailed analyses of the impact of complex legislation and summarize the short-term and long-term impact of such legislation on the state's budgeting and financing methods and sources;

(4) Examine and make recommendations on the short-term and long-term effect of public policy decisions of the general assembly and make recommendations for changes in overall public policy designed to bring about efficiencies and economies;

(5) Assist members and committees of the general assembly with budget analysis; and

(6) Perform such other duties as may be assigned by the speakers.

(b) It is also the duty of the office of legislative budget analysis to jointly monitor federal grants and information management responsibility with the fiscal review committee in accordance with § 3-7-110. The monitoring and information management responsibility shall be administered by one (1) staff person in the office of legislative budget analysis and one (1) staff person from the staff of the fiscal review committee. The staff of the fiscal review committee and the office of legislative budget analysis shall jointly monitor, analyze, and manage information concerning federal grants programs, including, but not limited to, social services grant funds, in order to inform members of the general assembly concerning such grants. The directors of the staff of the fiscal review committee and of the office of legislative budget analysis shall jointly make such reports as are appropriate to the speakers of the house of representatives and of the senate and to the fiscal review committee.

(c) The office of legislative budget analysis shall not propose a general appropriations bill.



§ 3-14-202. Staffing and assistance.

(a) To aid the office of legislative budget analysis, the staff of the comptroller of the treasury and the fiscal review committee shall furnish such assistance as may be required. The office may also call on the staff of the other legislative staff offices for advice and assistance as required.

(b) In carrying out the responsibilities of the office, the office shall call upon the executive, legislative, and judicial departments and agencies of state government for such information as the office requires, and it is the duty of such agencies and departments to furnish promptly the desired information.

(c) The commissioner of revenue shall provide the director with the monthly revenue collections report published by the department of revenue. The commissioner of finance and administration shall provide the office of legislative budget analysis with access to the state accounting system for the purpose of monitoring allotments, expenditures, and revenue collections of state agencies.

(d) The commissioner of personnel shall provide the office of legislative budget analysis a monthly listing of personnel positions that have been overlapped for ninety (90) days or more. The commissioner of finance and administration shall provide to the office of legislative budget analysis summaries which revise the funding recommendations and personnel summaries contained in the budget document to conform with the general appropriations act, other general acts of the general assembly, and any other actions which affect the level of departmental or other such revenue.

(e) The commissioner of education shall provide to the office of legislative budget analysis the revised BEP funding formula for the ensuing fiscal year no later than January 1 of each year.

(f) The governing boards of the University of Tennessee system and the state university and community college system shall provide to the office of legislative budget analysis both the original proposed operating budget submitted to the Tennessee higher education commission and the revised operating budget no later than March 1 of each year.

(g) The Tennessee higher education commission shall provide to the office of legislative budget analysis the revised higher education funding formula for the ensuing fiscal year no later than December 1 of each year.

(h) (1) The commissioner of finance and administration shall give the office of legislative budget analysis as much advance notice as possible of any meeting, hearing or conference to inform staff of the general assembly of the substance of the executive budget prior to submission of such budget to the general assembly, and shall give the office an opportunity to be represented at such meeting, hearing or conference.

(2) The commissioner of finance and administration shall furnish to the office of legislative budget analysis contemporaneous copies of all information provided to the fiscal review committee in accordance with the provisions of § 3-7-104. In addition, the commissioner shall furnish to the office of legislative budget analysis changes to the work program including, but not limited to, expansions and revisions. Such revisions and expansions may be provided in written or electronic format.



§ 3-14-203. Appointment of director and other personnel.

The joint legislative services committee shall appoint, subject to the approval of the speaker of the senate and the speaker of the house of representatives, a director of the office of legislative budget analysis who shall be a graduate of an accredited college or university, shall have five (5) or more years of experience in the field of state budget analysis and review, and shall have such training or practical experience in government as may be deemed necessary to perform the duties of the office. The director of the office of legislative budget analysis and other personnel shall be chosen without reference to party affiliation but solely on the basis of fitness to perform the duties of the office. The director shall serve at the pleasure of the committee. The committee shall determine the compensation of the director, while the compensation of other personnel shall be determined by the committee upon recommendation of the director. Personnel shall be employed on recommendation of the director with the approval of the speakers. The office of legislative budget analysis shall be the successor office to the existing legislative budget office and the director, all personnel, office furnishings, office equipment and supplies in use by the existing office of legislative budget analysis shall be transferred to the office created by this part and such director and staff shall be the director and staff of the office created by this part.



§ 3-14-204. Office space.

Suitable office space and facilities shall be provided in Nashville convenient to the general assembly.









Chapter 15 - Select Joint Committees [Repealed]

Part 1 - Select Oversight Committee on Corrections [Repealed]



Part 2 - Select Committee on Children and Youth [Repealed]



Part 3 - Select Oversight Committee on Education [Repealed]



Part 4 - Health Equity Commission [Repealed]

§ 3-15-426. [Deleted.]






Part 5 - Select Oversight Committee on Tenncare [Repealed]



Part 6 - Joint Select Committee on Business Taxes [Repealed]



Part 7 - Joint Committee on Children's Services [Repealed]



Part 8 - Joint Committee on Electric Utility Deregulation [Obsolete]

§ 3-15-801. -- 3-15-809. [Obsolete.]

3-15-801 -- 3-15-809. [Obsolete.]






Part 9 - Commission on Responsible Fatherhood [Obsolete]

§ 3-15-901. -- 3-15-909. [Obsolete.]

3-15-901 -- 3-15-909. [Obsolete.]






Part 10 - Charitable Gaming Oversight Committee [Repealed]






Chapter 16 - Office of Legislative Information Systems

§ 3-16-101. Creation -- Duties.

There is created the office of legislative information systems for the general assembly, which has the duty to:

(1) Operate an automated data processing center and perform computing and programming services as are required for data processing applications by the members of the general assembly, the legislative committees, the offices of legislative administration and legal services, the clerks of the senate and house of representatives, and the fiscal review committee in the performing of their respective duties;

(2) Cooperate and consult with the chief clerk of the senate, the chief clerk of the house of representatives, the directors of all offices under the control of the committee in developing and maintaining computer programs and services required for the operation of such offices;

(3) Advise the joint legislative services committee on matters relating to computer services and computer needs and uses of the legislative computer system;

(4) Maintain on its electronic data processing equipment the complete text of Tennessee Code Annotated for the use of the general assembly and its staff and the Tennessee code commission and its staff;

(5) Coordinate and administer the scheduling and use of computer programs and machine time to facilitate application of computer and other office machine technology for the storing and retrieving all of the financial, factual, procedural, legal and other information necessary to serve all of the committees, officers and agencies of the general assembly; and

(6) Perform all other duties the joint legislative services committee, the speakers, or the general assembly may deem essential to the efficient operation of the legislative branch.



§ 3-16-102. Director of legislative information systems.

The joint legislative services committee shall appoint, subject to the approval of the speaker of the senate and the speaker of the house of representatives, a director of legislative information systems, who shall be a graduate of an accredited college or university and shall have not less than five (5) years of practical experience in computer technology, including administrative and technical responsibility for developing and implementing a computer-oriented data processing system. The director and other personnel shall be chosen without reference to party affiliation but solely on the basis of fitness to perform the duties of the office. The director shall serve at the pleasure of the committee. The committee shall determine the compensation of the director, while the compensation of other personnel shall be determined by the committee upon recommendation of the director. Personnel shall be employed on recommendation of the director with the approval of the speakers.



§ 3-16-103. Control, operation, and maintenance of legislative computer system and equipment.

The joint legislative services committee shall, through the office of legislative information systems, control, operate, and maintain the legislative computer system and the use of electronic data processing equipment in the legislative branch. The committee shall adopt policies, procedures, and guidelines for such system. The provisions of § 3-10-104 shall be applicable to such policies, procedures, and guidelines.



§ 3-16-104. Office space and facilities.

Suitable office space and facilities shall be provided in Nashville convenient to the general assembly.






Chapter 17 - Tennessee Nonprofit Gaming Law

§ 3-17-101. Short title.

This chapter shall be known and may be cited as the "Tennessee Nonprofit Gaming Law."



§ 3-17-102. Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) [Deleted by 2015 amendment]

(2) "Annual event" means an event:

(A) Authorized by two-thirds (2/3) vote of all members elected to each house of the general assembly;

(B) Operated for the benefit of a nonprofit organization located in Tennessee;

(C) Conducted with a single type of lottery game;

(D) Conducted on an event date; and

(E) Conducted at a location within a county where the organization maintains a physical presence or in a county that is contiguous to a county where the organization maintains a physical presence;

(3) "Annual event application" means the application made to the secretary of state to operate an annual event;

(4) "Event date" means the day of an annual event. For the purposes of this subdivision (4), "day" means a twenty-four-hour period beginning at twelve o'clock (12:00) midnight and ending at eleven fifty-nine post meridiem (11:59 p.m.);

(5) "Financial accounting" means a report of funds collected and expended for the annual event that is filed after completion of an annual event;

(6) "Nonprofit organization" means:

(A) A 501(c)(3) organization that is exempt from federal income taxation under § 501(a) of the Internal Revenue Code, codified in 26 U.S.C. § 501(a), as an organization described in § 501(c)(3) of the Internal Revenue Code, codified in 26 U.S.C. § 501(c)(3), and, for the limited purposes of this chapter:

(i) Has been in continuous and active existence in this state for five (5) years immediately preceding the event date listed in an annual event application as an organization exempt from federal income taxation under § 501(a) of the Internal Revenue Code as an organization described in § 501(c)(3) of the Internal Revenue Code;

(ii) Has been in continuous and active existence in this state for five (5) years immediately preceding the event date listed in an annual event application as an organization exempt from federal income taxation under § 501(a) of the Internal Revenue Code as an organization described in any subdivision of § 501(c) of the Internal Revenue Code, but, prior to submission of an annual event application, has received exemption from federal taxation as an organization described in § 501(c)(3) of the Internal Revenue Code;

(iii) Has been conducting a fishing event for the benefit of youth for at least ten (10) successive years in the county in which it applies to hold an annual event, but, prior to submission of an annual event application, has received exemption from federal taxation as an organization described in § 501(c)(3) of the Internal Revenue Code;

(iv) Has been operating for at least four (4) years in this state as part of an organization exempt from federal taxation as an organization described in § 501(c)(3) of the Internal Revenue Code, but, prior to submission of an annual event application, has received separate exemption from federal taxation as an organization described in § 501(c)(3) of the Internal Revenue Code;

(v) Has been in continuous and active existence in Tennessee for three (3) years immediately preceding the event date listed in an annual event application as an organization described in § 501(c)(3) of the Internal Revenue Code, and has merged with an organization that had been in continuous and active existence in Tennessee for at least five (5) years as an organization described in § 501(c)(3) of the Internal Revenue Code; or

(vi) Is a school foundation organized pursuant to § 49-2-612 and, prior to submission of an annual event application, has received exemption from federal taxation as an organization described in § 501(c)(3) of the Internal Revenue Code. No more than one (1) school foundation per public school per annual event period shall qualify as a 501(c)(3) organization pursuant to this subdivision (6)(A)(vi); and

(B) A 501(c)(19) organization that is exempt from federal income taxation under § 501(a) of the Internal Revenue Code, codified in 26 U.S.C. § 501(a), as an organization described in § 501(c)(19) of the Internal Revenue Code, codified in 26 U.S.C. § 501(c)(19) and, for the limited purposes of this chapter:

(i) Has been in continuous and active existence in this state for five (5) years immediately preceding the event date listed in an annual event application as an organization exempt from federal income taxation under § 501(a) of the Internal Revenue Code as an organization described in § 501(c)(19) of the Internal Revenue Code; or

(ii) Has been operating for at least four (4) years in this state as part of an organization exempt from federal taxation as an organization described in § 501(c)(19) of the Internal Revenue Code, but, prior to submission of an annual event application, has received separate exemption from federal taxation as an organization described in § 501(c)(19) of the Internal Revenue Code;

(7) "Person" means any individual, organization, trust, foundation, group, association, partnership, limited liability company, corporation, society, or any combination of them, or any other entity;

(8) "Secretary" means the secretary of state or the secretary of state's authorized representative; and

(9) (A) "Type of lottery game" means a game of chance played by any person eighteen (18) years of age or older, including raffles, reverse raffles, cakewalks and cakewheels, but expressly prohibiting pulltabs, punchboards, bingo, instant bingo, video lottery, instant and on-line lottery games of a type operated by the Tennessee education lottery corporation, keno and games of chance associated with casinos including, but not limited to, slot machines, roulette wheels, and the like;

(i) For the purpose of this subdivision (9), "bingo" means a specific game of chance in which participants use cards or paper sheets divided into horizontal and vertical spaces, each of which is designated by a letter and a number, and prizes are awarded on the basis of the letters and numbers on the card conforming to a predetermined and preannounced configuration of letters and numbers selected at random;

(ii) For the purpose of this subdivision (9), "cakewalks" and "cakewheels" mean a game of chance in which a participant is required to make a wager to select, or to receive, a prize with the winner determined by random selection through walking to music, colored space, a spinning wheel, drawing or any combination thereof;

(iii) For the purpose of this subdivision (9), "raffles" and "reverse raffles" mean a game of chance in which a participant is required to purchase a ticket, share, chance or similar record for a chance to win a prize, with the winner to be determined by random drawing;

(iv) For the purpose of this subdivision (9), "video lottery" means a lottery that allows a game to be played utilizing an electronic computer and an interactive terminal device, equipped with a video screen and keys, a keyboard or other equipment allowing input by an individual player, into which the player inserts coins or currency as consideration in order for play to be available, and through which terminal device, the player may receive free games or a voucher that can be redeemed for a cash or non-cash prize, or nothing, determined wholly or predominantly by chance;

(B) Any type of lottery game not expressly authorized in this subdivision (9) is prohibited.



§ 3-17-103. Annual events -- Application -- Organizational requirements and restrictions -- Proceeds -- Omnibus list of qualifying applicants -- Submission of financial accounting.

(a) (1) (A) (i) A nonprofit organization seeking to operate an annual event for the benefit of that organization located in this state shall submit an annual event application to the secretary by January 31 each year for the annual event period beginning July 1 of that calendar year and ending June 30 of the subsequent calendar year.

(ii) In addition to the submission deadline described in subdivision (a)(1)(A)(i), a 501 (c)(3) organization seeking to operate an annual event for the benefit of that organization located in this state may submit an annual event application to the secretary within three (3) calendar days after April 14, 2015, for the annual event period beginning July 1, 2015, and ending June 30, 2016.

(B) For purposes of the submission deadline, the postmark date on the annual event application shall be considered the date of submission; provided, that for the purposes of the submission deadline pursuant to subdivision (a)(1)(A)(ii) an annual event application shall not be considered submitted to the secretary until in the physical possession of the secretary as evidenced by the secretary's date and time endorsement on such documentation.

(2) The organization shall be a nonprofit organization as defined in § 3-17-102.

(3) (A) A nonprofit organization, including chapters or affiliates operating under the same tax exemption, shall not operate more than one (1) annual event within any twelve-month period beginning July 1 and ending June 30.

(B) (i) An annual event shall be operated at a single location within a county in Tennessee where the nonprofit organization has a physical presence or in a county that is contiguous to a county where the organization maintains a physical presence, as disclosed pursuant to § 3-17-104(e)(1), or a nonprofit organization may operate an annual event on the same day in one (1) county where it has a physical presence in each grand division of the state as described in §§ 4-1-201 -- 4-1-204. Such location, or locations, shall be listed as the location of the annual event in the annual event application pursuant to § 3-17-104(e)(4).

(ii) Nothing in this subdivision (a)(3)(B) shall be construed to limit the ability of an organization to sell tickets, shares, chances or similar records for an authorized annual event in any political subdivision of this state.

(iii) No more than two (2) annual events per calendar month shall be held at the same location in each county during any annual event period. For the purpose of this subdivision (a)(3)(B), "location" means a single physical site in a county identified by an address or unique descriptive feature.

(C) Notwithstanding any provision of this chapter to the contrary, a nonprofit organization authorized to conduct an annual event may change the location of the annual event if the location listed on the annual event application is subsequently unavailable during the time in which the annual event was to be conducted and if the following conditions are satisfied:

(i) Written notice is given to the secretary of state, Tennessee bureau of investigation and district attorney general for the judicial district in which the annual event is to be conducted, stating that the listed location is unavailable, the reason for unavailability, and the new location;

(ii) Sufficient public notice is given by means of posting notice on the organization's web site, if any, and by publication in a newspaper of general circulation in the county in which the annual event will be conducted; and

(iii) The new location complies with subdivision (a)(3)(B)(iii).

(4) (A) A nonprofit organization may operate an annual event in conjunction with one (1) or more nonprofit organizations under the following circumstances:

(i) Each nonprofit organization files an independent annual event application including, but not limited to, the appropriate application fee, in accordance with this chapter;

(ii) Each nonprofit organization submits, with the annual event application, a joint statement of authorization indicating the intention to conduct a joint annual event and listing all organizations participating in such joint event; and

(iii) Each nonprofit organization applicant is in compliance with this chapter and is eligible for inclusion on the omnibus list.

(B) If one (1) or more nonprofit organizations are not eligible for inclusion on the omnibus list, or fail to timely file an annual event application, all applicants for a joint annual event shall be excluded from the omnibus list. No provision of this subdivision (a)(4) shall be construed as authorizing a nonprofit organization participating in a joint event to operate, participate or conduct, jointly or otherwise, more than one (1) annual event within any twelve-month period beginning July 1 and ending June 30.

(5) (A) (i) Except as otherwise provided in this subdivision (a)(5), a nonprofit organization authorized to conduct an annual event pursuant to this chapter shall not employ, contract with, or otherwise utilize the services of any person including, but not limited to, any management company, consultant or other entity, to manage, conduct or operate any aspect of an annual event. An authorized annual event shall be managed, conducted and operated only by bona fide directors, officers or employees of a nonprofit organization who:

(a) Manage, conduct or operate only one (1) such annual event in any twelve-month period beginning on July 1 and ending on June 30 each year for any nonprofit organization; and

(b) Receive no compensation for duties associated with the annual event from the proceeds of the annual event except compensation otherwise due to such person in the normal course of business. In no event shall such person's normal compensation, or any other form of compensation or benefit including, but not limited to, any bonus payment or any other form of supplemental payment, be based upon or determined by reference to a percentage of the proceeds derived from the operation of the annual event, the number of people participating in the annual event or any other factor related to the annual event.

(ii) Unpaid volunteer personnel, including members of a nonprofit organization, may be utilized by a nonprofit organization to manage, conduct or operate an annual event.

(B) (i) Nothing in this subdivision (a)(5) or § 39-17-654(b) shall be construed as prohibiting a nonprofit organization from purchasing, leasing or accepting donations of prizes, facilities, locations, advertising services, printing services, telephone services and any records, devices or other supplies necessary to conduct an authorized annual event; provided, that the compensation paid for such purchases or leases shall not be at a price greater than fair market value and shall not be based on a percentage of the proceeds of an annual event or by any other contingency agreement based on the proceeds of an annual event.

(ii) No nonprofit organization shall purchase or lease prizes, facilities, locations, advertising services, printing services, telephone services and any records, devices or other supplies necessary to conduct an authorized annual event from any director, officer or employee of the nonprofit organization.

(6) (A) Except as provided in subdivision (a)(6)(B), a nonprofit organization authorized to conduct an annual event pursuant to this chapter shall return all of the gross proceeds, less any amount expended pursuant to subdivision (a)(5)(B), to the organization for the purposes or programs described in § 3-17-104(e)(6), but in any event, a nonprofit organization shall return at least twenty-five percent (25%) of gross proceeds to the organization for the purposes or programs described in § 3-17-104(e)(6).

(B) A nonprofit organization that fails to return at least twenty-five percent (25%) of gross proceeds from the annual event to the purposes or programs described in § 3-17-104(e)(6) in any year shall file notice with the secretary on a form prescribed by the secretary. If, in the sound discretion of the secretary, the organization was not at fault in failing to return the required percentage, the organization shall be allowed to file an annual event application for the next annual event period; provided, that if an organization fails to return the required percentage in two (2) consecutive annual event periods, the organization shall be disqualified from filing annual event applications for a period of five (5) years. If an organization is not permitted by the secretary to file an event application pursuant to this subdivision (a)(6)(B), the organization may request a review pursuant to the procedure set forth in § 3-17-105(g).

(C) As used in this subdivision (a)(6), gross proceeds shall not include revenue disclosed as the fair market value of any donated prizes, goods and services.

(7) A nonprofit organization seeking authorization to conduct an annual event pursuant to this chapter shall be in compliance with the registration requirements for charitable organizations set forth in title 48, chapter 101, part 5, or be exempt from annual registration pursuant to § 48-101-502.

(b) (1) The secretary shall review all annual event applications timely submitted and shall transmit an omnibus list of qualifying applicants to the clerk of the senate and the clerk of the house of representatives in an electronic format, as is required by the respective clerks, on or before March 1 of each year. The omnibus list shall include, at a minimum, the name of the nonprofit organization, the name of the event, the type of lottery game, the event date for the event and the location or locations of the event. The omnibus list shall list nonprofit organizations alphabetically by county in which the annual event is proposed to be operated.

(2) In addition to the omnibus lists transferred to the clerk of the senate and the clerk of the house of representatives pursuant to subdivision (b)(1), the secretary shall transfer an additional omnibus listing of any organizations approved pursuant to subdivision (a)(1)(A)(ii) for the annual event period beginning July 1, 2015, and ending June 30, 2016. The list shall be transferred in a manner consistent with subdivision (b)(1) by twelve o'clock (12:00) noon central daylight time (CDT) within five (5) calendar days after April 14, 2015.

(c) Upon authorization by the general assembly, the clerk of the house last approving such authorization shall transmit a copy of such authorization to the secretary and to each district attorney general. The secretary shall transmit such authorization to each authorized nonprofit organization at the mailing address listed in such organization's annual event application; provided, that in the case of an organization with multiple chapters, branches or affiliates in Tennessee, such authorization shall be transmitted only to the primary mailing address of the applicant. Such authorization shall be posted on the web site of the secretary with such additional information as the secretary deems appropriate. At a minimum, the secretary shall post the name of the nonprofit organization, the name of the event, the type of lottery game, the event date for the event and the location, or locations, of the event.

(d) (1) (A) An authorized annual event shall be held within twenty-eight (28) calendar days of the event date listed in the annual event application; provided, that nothing in this subdivision (d)(1) shall be construed as allowing two (2) annual events in any one-year period or as allowing a nonprofit organization to operate an annual event at authorized multiple locations on separate days.

(B) A nonprofit organization shall give notice to each chief law enforcement officer of the county or municipality in which the annual event shall be conducted one hundred thirty (130) days prior to the event date listed in the annual event application; provided, that if the event date is within one hundred thirty (130) days from notification of authorization to conduct an annual event, the nonprofit organization shall immediately, upon receipt of such notification and prior to the commencement of selling any tickets, shares, chances or similar records, give notice to the chief law enforcement officer of each county or municipality in which the annual event shall be conducted. In accordance with subdivision (d)(1)(A), if the actual event date is different than the event date listed in the annual event application, a nonprofit organization shall give an additional notice to each chief law enforcement officer of the county or municipality in which the annual event shall be conducted prior to conducting the annual event. For the purposes of this subdivision (d)(1)(B), "notice" means a letter sent by certified mail, or by actual physical delivery of a letter to the chief law enforcement officer or such officer's designee, containing, at a minimum, the following information:

(i) The name of the nonprofit organization;

(ii) The name of the event;

(iii) The location of the event, including the physical address where the annual event will be conducted;

(iv) The type of lottery game to be conducted;

(v) The event date for the event listed in the annual event application;

(vi) If applicable, the actual event date for the annual event if different than the event date listed in the annual event application;

(vii) If applicable, additional locations of the event, including the physical address where the annual event will be conducted, if such event will be operated at authorized multiple locations;

(viii) The name, address and telephone number of the nonprofit organization's chair, president or chief administrative officer; and

(ix) If applicable, the name, address and telephone number of the person responsible for the operation of the annual event for the nonprofit organization, if different than the organization's chair, president or chief administrative officer.

(2) Except as provided in subdivision (d)(3), upon receipt of authorization from the secretary pursuant to subsection (c), a nonprofit organization may conduct all necessary activities for such event including, but not limited to, planning, advertising, promoting, printing of materials and tickets, shares, chances or similar records and the transportation of such records and other devices.

(3) A nonprofit organization, or any person authorized pursuant to subdivision (a)(5)(A) on behalf of the nonprofit organization, may sell tickets, shares, chances or similar records on the actual date of the annual event and for one hundred twenty (120) days immediately preceding the event date listed in the application and for any period after the event date listed in the annual event application but prior to the actual date of the annual event if such actual date is after the event date in accordance with subdivision (d)(1). No person shall sell tickets, shares, chances or similar records outside of the period authorized by this subdivision (d)(3). Notwithstanding any provision of this chapter to the contrary, the secretary shall establish rules and regulations concerning modification of the actual dollar amounts at which a ticket, share, chance or other similar record shall be sold by a nonprofit organization authorized to conduct an annual event; provided, that only one (1) such modification shall be made prior to the sale of any ticket, share, chance or other similar record and only in amounts within fifty dollars ($50.00) of the actual dollar amounts disclosed pursuant to § 3-17-104(e)(5). Tickets, shares, chances or other similar records may be sold at a single price or at different value levels or tiers. If tickets, shares, chances or other similar records are sold at different value levels or tiers, then the organization shall keep a written or electronic record of each sale, which shall include the name, the amount paid, the mailing address, and the contact information of the purchaser for the purpose of issuing refunds if a cancellation of the annual event occurs.

(e) (1) Within ninety (90) days following the event date listed in the annual event application, a financial accounting as required pursuant to § 3-17-106 shall be submitted by the organization to the secretary.

(2) For purposes of this chapter, the postmark date on the financial accounting shall be considered the date of submission.

(3) The secretary shall post such accounting, or a synopsis of such accounting, on the web page of the secretary.

(f) [Deleted by 2014 amendment, effective July 1, 2014.]

(g) (1) Notwithstanding any provision of this chapter to the contrary, for the annual event period beginning July 1, 2015, and ending June 30, 2016, a nonprofit organization described in § 501 (c)(19) of the Internal Revenue Code (26 U.S. C. § 501 (c)(19) seeking to operate an annual event for the benefit of that organization located in this state may submit an annual event application to the secretary within three (3) calendar days after April 14, 2015. For purposes of this submission deadline, an annual event application shall not be considered submitted to the secretary until in the physical possession of the secretary as evidenced by the secretary's date and time endorsement on such documentation.

(2) In addition to the omnibus list transferred to the clerk of the senate and the clerk of the house of representatives by March 1, 2015, the secretary shall transfer an additional omnibus list listing any organizations approved pursuant to subdivision (g)(1) for the annual event period beginning July 1, 2015, and ending June 30, 2016. This list shall be transferred in a manner consistent with subsection (b) by twelve o'clock noon central daylight time (CDT) within five (5) calendar days after April 14, 2015.



§ 3-17-104. Annual event application -- Requirements.

(a) Except as otherwise provided in § 3-17-103(a)(1), all annual event applications shall be submitted to the secretary from July 1 to January 31 for the annual event period beginning July 1 following the close of the application period and ending June 30 of the subsequent calendar year.

(b) The secretary shall develop a uniform application form for annual event applications. The secretary is encouraged to utilize, to every extent possible, web-based forms and procedures for annual event applications.

(c) (1) An application fee shall be paid at the time of submission of an annual event application. Annual event applications shall not be accepted by the secretary unless accompanied by the appropriate application fee.

(2) The secretary shall collect a reasonable fee for annual event applications. The secretary may establish a fee schedule for annual event applications based on the gross revenue of the annual event. No fee shall exceed seven hundred dollars ($700). Funds collected under this chapter shall be used by the secretary and the Tennessee bureau of investigation to defray the cost of administering this chapter, including, but not limited to, the cost of investigations pursuant to § 3-17-113.

(3) Annual event application fees are nonrefundable.

(d) All annual event applications shall be signed by the nonprofit organization's chair, president or chief administrative officer and the preparer of the application. Such persons shall certify under oath and subject to criminal penalties, including perjury, that the information contained in the annual event application is true and accurate.

(e) A nonprofit organization filing an annual event application shall submit, on a form prescribed by the secretary, the following information:

(1) The name, mailing address and physical address of the nonprofit organization. If the organization has multiple chapters or affiliates in Tennessee operating under the same tax exemption, the organization shall submit the physical addresses and mailing addresses of such multiple locations; provided that, for the purposes of this chapter, a post office box, or similar address at a mail or package delivery service, shall not be considered a physical address. If the principal office of the nonprofit organization is outside Tennessee, the organization shall submit the physical address and mailing address of such principal location;

(2) The name of the event;

(3) The date of the event;

(4) The location of the event;

(5) A description of the type of lottery game to be conducted. Such description shall include the estimated number of tickets, shares, chances or other similar records to be offered and the actual dollar amount at which a ticket, share, chance or other similar record shall be sold; provided that, if tickets, shares, chances or other similar records are to be sold at different value levels or tiers, then the actual dollar amounts and structure of such value levels or tiers;

(6) A description of the charitable use of the proceeds from the event;

(7) The name and telephone number of a contact person for the event;

(8) A copy of the organization's determination letter from the internal revenue service showing that the organization is exempt from federal income taxation under § 501(a) of the Internal Revenue Code as an organization described in § 501(c)(3) or § 501(c)(19) of the Internal Revenue Code;

(9) (A) A copy of the nonprofit organization's last annual report, Form 990, filed with the internal revenue service and any attached schedules for the organization's tax year ending immediately preceding the annual event application;

(B) If the organization has not filed an annual report with the internal revenue service for the organization's tax year ending immediately preceding the annual event application, the organization shall submit an affidavit from the nonprofit organization's chair, president or administrative officer affirming that the organization has not filed an annual report and shall begin to file annual reports as required by the provisions of this chapter; provided, that the organization may submit such affidavit only one (1) time;

(C) An organization shall not be required to comply with this subdivision (e)(9) if it is not required to file a Form 990 with the internal revenue service; provided, that the organization submits proof of such determination by the internal revenue service;

(10) The names and addresses of any officers, directors, trustees, and the principal salaried executive staff officer of the nonprofit organization;

(11) A sworn statement that the organization has been in continuous and active existence as a nonprofit organization located in Tennessee as defined by § 3-17-102;

(12) A sworn statement that no officer, director, trustee, or the principal salaried executive staff officer of the nonprofit organization has been convicted of a violation of § 39-14-103, § 39-14-104, § 39-14-105, § 39-16-702, § 39-16-703, title 39, chapter 17, parts 5 or 6, or a similar offense in another jurisdiction; and

(13) A sworn statement that the board, or functional equivalent, of the nonprofit organization has approved the filing of an annual event application and intends to operate an annual event if authorized by the general assembly.



§ 3-17-105. Omnibus list.

(a) The secretary shall examine each annual event application submitted under this chapter for inclusion on the omnibus list. An annual event shall be included on the omnibus list if:

(1) All annual event application filing requirements of § 3-17-104 are met;

(2) The secretary determines that the nonprofit organization has been recognized by the internal revenue service as a tax exempt nonprofit organization and that such exemption is valid at the time of filing an annual event application;

(3) The secretary determines that the organization is a nonprofit organization as defined in § 3-17-102; and

(4) The type of lottery game is authorized by the provisions of this chapter and article XI, § 5 of the Constitution of Tennessee.

(b) (1) The secretary shall establish rules and regulations concerning the acceptance of amendments to annual event applications otherwise consistent with this chapter including, but not limited to, amendments concerning conflicting locations for an annual event.

(2) Notwithstanding any law to the contrary, an organization may submit a request for a location or date change, regardless of whether such location or date is in actual conflict with another organization, to the secretary no later than twelve o'clock (12:00) noon central standard time (CST) on the fifteenth day of February each year.

(c) The secretary shall include all qualified annual event applicants on an omnibus list to be transmitted to the general assembly pursuant to the provisions of § 3-17-103(b).

(d) (1) Except as provided in subdivision (d)(2)(B), no extension of time shall be granted for submission, or completion, of an annual event application after the application deadline has passed for the appropriate annual event period.

(2) (A) Except as provided in subdivision (d)(2)(B), the secretary shall have no authority to accept, and shall not accept, an annual event application, or an amendment to an annual event application, submitted after the application deadline has passed for the appropriate annual event period as established pursuant to § 3-17-103(a)(1).

(B) For annual event applications submitted by twelve o'clock (12:00) noon central standard time (CST) prior to January 31 each year, the secretary shall notify any organization that would not otherwise be included on the omnibus list of the reason, or reasons, why such organization would not be included. Such notification shall be made by February 15 each year. Any such organization may submit an amended annual event application to the secretary no later than February 25 each year. Any such annual event shall be included on the omnibus list if the amended annual event application complies with this chapter.

(e) An annual event application may be permanently withdrawn prior to the date of transmission of the omnibus list to the general assembly; provided, that once withdrawn, the nonprofit organization may not resubmit an annual event application for the annual event period in which the previously submitted application was withdrawn.

(f) If an annual event application is not included in the omnibus list, the secretary shall transmit notification to the applicant stating the basis for such non-inclusion by close of business on the last day of February.

(g) An applicant whose application is not included in the omnibus list may request in writing that the secretary reconsider the determination; provided, that such written request is filed with the secretary within three (3) calendar days from the date of notification of non-inclusion required by § 3-17-105(f). The secretary shall reconsider such determination and issue a final decision within seven (7) calendar days of receipt of such written request for reconsideration.

(h) [Deleted by 2016 amendment.]



§ 3-17-106. Financial accounting -- Requirements.

(a) (1) An organization authorized by the general assembly to operate an annual event shall file, within ninety (90) calendar days following the actual event date, a financial accounting with the secretary in accordance with this section.

(2) An organization that fails to file its financial accounting in accordance with this section may be assessed a late fee of twenty-five dollars ($25.00) for each month, or portion thereof, that the accounting is late. The late filing fee shall accompany every late-filed financial accounting. If an organization fails to timely file the required financial accounting in any two (2) of three (3) consecutive annual event periods, the organization may, in the discretion of the secretary, be disqualified from filing future annual event applications, which decision is subject to the review and appeal procedures provided in § 3-17-105(g) and (h).

(b) For events grossing fifty thousand dollars ($50,000) or less, the organization shall file a financial accounting, on a form prescribed by the secretary, showing the following:

(1) The gross amount of money received from the annual event;

(2) The amount of money expended by the organization including, for amounts exceeding one hundred dollars ($100), the name and address of the payee, the category of expense, and the amount expended;

(3) The amount of money disbursed, or to be disbursed, to the charitable programs or purposes of the nonprofit organization including, but not limited to, sufficient documentation indicating that all of the gross proceeds, less any amount expended pursuant to § 3-17-103(a)(5)(B), have been used, or have been earmarked, for the purposes or programs described in § 3-17-104(e)(6); and

(4) A list of all prize winners, including their names and addresses, of cash, goods or services valued at more than fifty dollars ($50.00) and the prize received.

(c) For events grossing more than fifty thousand dollars ($50,000), the organization shall file an audited financial statement prepared by an independent certified public accountant or an independent public accountant, on a form prescribed by the secretary, showing the following:

(1) The gross amount of money received from the proceeds of the annual event;

(2) The amount of money disbursed, or to be disbursed, to the charitable programs or purposes of the nonprofit organization including, but not limited to, sufficient documentation indicating that all of the gross proceeds, less any amount expended pursuant to § 3-17-103(a)(5)(B), have been used, or have been earmarked, for the purposes or programs described in § 3-17-104(e)(6);

(3) An itemized list, including the name and address of the payee, of the amounts spent for all expenses; provided, that individual expenses of one hundred dollars ($100) or less may be listed as miscellaneous expenses, by category, so long as the aggregate sum of all miscellaneous expenses is less than five thousand dollars ($5,000); and

(4) A list of all prize winners, including their names and addresses, of cash, goods or services valued at more than fifty dollars ($50.00) and the prize received.

(d) In the case of an annual event held jointly by two (2) or more nonprofit organizations as provided in § 3-17-103(a)(4), the financial accounting filed pursuant to this section shall be based on the gross amount of money jointly received and shall, in addition to the applicable requirements of subsection (b) or (c), show the amount disbursed, or to be disbursed, to each participating nonprofit organization. Such organizations may file the same financial accounting; provided, that the signature requirements of subsection (e) are satisfied.

(e) For events grossing fifty thousand dollars ($50,000) or less, all financial accountings required by this section shall be signed by the chair, president or chief administrative officer of the nonprofit organization and the preparer of the report, or, if the chair, president or chief administrative officer is the preparer of the report, by such person and by one additional officer of the nonprofit organization. For events grossing more than fifty thousand dollars ($50,000), all financial accountings required by this section shall be signed by the chair, president or chief administrative officer of the nonprofit organization and the preparer of the report. Such persons shall certify under oath and subject to criminal penalties, including perjury, that the information contained in the report is a true and accurate accounting of the funds received and expended during operation of the annual event.

(f) (1) A nonprofit organization that has received authorization to conduct an annual event, or conduct an annual event at multiple locations, may, at the discretion of the organization, cancel an annual event, or, if authorized at multiple locations, cancel a location of the annual event; provided, that:

(A) An affidavit from the nonprofit organization's chair, president or chief administrative officer is filed with the secretary and the chief law enforcement officer of the county or municipality stating that the annual event, or a location of a multiple location annual event, is cancelled, and the nature of the cancellation, within ten (10) calendar days of the decision to cancel the event or location. Such cancellation shall be posted on the web site of the secretary. Notwithstanding any provision of this chapter to the contrary, if a single location annual event is cancelled, no other notice to the chief law enforcement officer of the county or municipality or a financial accounting shall be required, except as provided in subdivision (f)(1)(B); if a location of a multiple location annual event is cancelled, no other notice to the chief law enforcement officer of the county or municipality of the cancelled location is required; and

(B) If cancellation occurs after the commencement of the sale of tickets, shares, chances or similar records, a full refund is offered for at least ninety (90) days following cancellation; provided, that if a location of a multiple location annual event is cancelled, only tickets, shares, chances or similar records for the cancelled location shall be required to be offered for at least ninety (90) days following cancellation. If a different value level or tiered pricing annual event is cancelled, any refund shall be for either the actual amount received by the organization as evinced by the record of each sale or, if such record is lost or destroyed, the highest value level or tiered price charged on a per ticket, share, chance or other similar record basis. A nonprofit organization shall give reasonable public notice of cancellation in the area in which tickets, shares, chances or similar records were sold, including the terms of the refund offered. Such terms shall be included in the affidavit required pursuant to subdivision (f)(1)(A), including a mailing or physical address to submit a refund claim; and, within ninety (90) days of cancellation of an annual event, or a location of a multiple location annual event, the organization shall file an accounting of tickets sold, refunds made and ticket proceeds remaining with the secretary and the chief law enforcement officer of the county or municipality. Any remaining ticket proceeds shall be used in furtherance of the charitable purposes or programs described in § § 3-17-104(e)(6) of the organization's annual event application.

(2) No annual event cancelled pursuant to this subsection (f) may be conducted during the annual event period. No multiple location annual event for which a location is cancelled pursuant to this subsection (f) may be conducted at such cancelled location during the annual event period.

(g) (1) Notwithstanding any other provision of this section to the contrary, for authorized annual events whose gross revenue does not actually exceed five thousand dollars ($5,000), the organization shall file a financial accounting, on a form prescribed by the secretary, including the following:

(A) The gross amount of money received from the annual event;

(B) The amount expended for prizes and administrative costs; and

(C) The amount of money disbursed, or to be disbursed, to the charitable programs or purposes of the nonprofit organization.

(2) (A) If the secretary determines that the gross revenue reported in subdivision (g)(1) exceeds five thousand dollars ($5,000), the nonprofit organization shall remit to the secretary the full application fee as required pursuant to § 3-17-104(c)(2), less the reduced fee remitted with the annual event application. Any payment to be remitted pursuant to this subdivision (g)(2)(A) shall be submitted contemporaneously with an updated financial accounting report prepared in accordance with the financial accounting requirements of subsections (b)-(e).

(B) An organization required to remit an additional payment pursuant to subdivision (g)(2)(A) shall, in the next annual event application period, pay the full application fee as required pursuant to § 3-17-104(c)(2).



§ 3-17-107. Public records -- Release of information.

Applications, reports, and all other documents and information required to be filed under this chapter, or by the secretary, shall be public records in the office of the secretary. The secretary, in the secretary's discretion, may compile, summarize, publish, or otherwise release to the public any information contained in applications and any other documents filed with or received by the secretary under this chapter.



§ 3-17-108. Recordkeeping.

(a) Every nonprofit organization subject to the provisions of this chapter and the rules and regulations prescribed by the secretary, shall keep:

(1) True and accurate fiscal records including, but not limited to, all income and expenses; and

(2) True and accurate records regarding the conduct of any annual event, including records of any documents, information, notices, or applications required to be prepared or filed pursuant to this chapter. Unless otherwise provided, such records shall be retained for a period of at least five (5) years after the event date to which they relate.

(b) Upon request and at a reasonable time and place within Tennessee, such records, as well as any other records regarding annual events within this state, shall be made available to the secretary, the state and local government committee of the senate and the state government committee of the house of representatives, the attorney general and reporter, or an appropriate district attorney general for inspection.



§ 3-17-109. Restrictions on purchase of tickets, shares, chances, or similar records -- Restrictions on prizes and awards.

(a) No ticket, share, chance or similar record shall be purchased by and no prize or award shall be paid to:

(1) Any member of the board of directors of a nonprofit organization authorized by the general assembly to operate an annual event for such organization;

(2) Any officer or employee of a nonprofit organization authorized by the general assembly to operate an annual event for such organization;

(3) Any member of the immediate family of any person described in subdivisions (a)(1) or (a)(2) residing as a member of the same household in the principal place of residence of any such person;

(4) Any member of the general assembly during such member's term of office as a member of the general assembly; or

(5) The secretary or any employee of the secretary during the secretary's term of office and such employee's term of employment with the secretary.

(b) No ticket, share, chance or similar record for any specific authorized annual event shall be purchased by, and no prize or award shall be paid to:

(1) Any person providing printing services, telephone services and any records, devices or other gaming related supplies to conduct such specific authorized annual event;

(2) Any officer, employee, agent or subcontractor of any person described in subdivision (b)(1); or

(3) Any member of the immediate family of any person described in subdivisions (b)(1) or (b)(2) residing as a member of the same household in the principal place of residence of any such person.

(c) For the purposes of this section, "immediate family" means a spouse, child, step-child, brother, sister, son-in-law, daughter-in-law, parent or grandparent.

(d) No ticket, share, chance or similar record for any specific authorized annual event shall be purchased by, and no prize or award shall be paid to, any individual providing prizes or any member of the immediate family of any individual providing prizes residing as a member of the same household in the principal place of residence of such individual.

(e) If an ineligible person is selected to win a prize or award, the organization shall not disburse the prize or award to the ineligible person but shall select a different person to whom the prize or award shall be paid. Notwithstanding any provision of this chapter to the contrary, an organization may select a new winner within thirty (30) calendar days of the date of the annual event.



§ 3-17-110. Name of organization on ticket, share, chance or similar record -- Method of payment of prizes and awards -- Limitations on prices and awards.

(a) The ticket, share, chance or other similar record shall bear on its face the name of the nonprofit organization on whose behalf the event is being conducted.

(b) All cash prizes or awards exceeding fifty dollars ($50.00) shall be paid by check from a designated account of the organization to a named individual. In the case of non-cash prizes or awards, payment shall be in the form of goods or services and, if applicable, by an appropriate legal instrument including, but not limited to, deeds, titles and gift certificates. Checks or other legal instruments payable to "cash" or "bearer" are expressly prohibited.

(c) (1) For single location annual events, the total value of all prizes awarded per annual event shall not exceed two hundred fifty thousand dollars ($250,000); provided, that such limitation shall not apply to prizes of real property.

(2) For multiple location annual events, the total value of all prizes awarded per annual event location shall not exceed one hundred fifty thousand dollars ($150,000); provided, that such limitation shall not apply to prizes of real property.

(3) Notwithstanding subdivisions (c)(1) and (2), for annual events conducted by a nonprofit organization that does not intend to raise gross revenue from the annual event exceeding five thousand dollars ($5,000), the total value of all prizes awarded per annual event shall not exceed twenty-five thousand dollars ($25,000).

(d) Authorized nonprofit organizations offering a prize of real property pursuant to subsection (c) may offer a cash equivalent prize not to exceed the fair market value of the real property; provided, that any such cash equivalent prize shall be disclosed in the rules of the specific annual event prior to the sale of any ticket, share, chance or other similar record for such annual event and, if a cash equivalent prize is awarded, shall comply with subsection (b).



§ 3-17-111. Disqualification.

Any person who is convicted of a violation of § 39-16-702, § 39-16-703, or title 39, chapter 17, parts 5 and 6 shall be permanently disqualified from submitting an annual event application.



§ 3-17-112. Preemption.

The general assembly, by enacting this chapter, intends to preempt any other regulation of the area covered by this chapter. No political subdivision or agency may enact or enforce a law, ordinance, resolution or regulation that regulates or prohibits any conduct in the area covered by this chapter.



§ 3-17-113. Compliance -- Penalties -- Hearings -- Investigations.

(a) The secretary may publicly or privately investigate, as the secretary of state deems necessary, any person or organization that the secretary has reason to believe has violated this chapter. The secretary may assess a civil penalty against any person, or a nonprofit organization, not to exceed fifty thousand dollars ($50,000) for a violation of this chapter or any rule or regulation adopted pursuant to this chapter. Any hearing on the imposition of a civil penalty pursuant to this section shall be in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) The Tennessee bureau of investigation shall have jurisdiction over, and shall investigate, violations of §§ 39-17-651 -- 39-17-657 and reports of official misconduct concerning this chapter in a manner consistent with title 38, chapter 6, part 1.

(c) Subsection (a) shall apply to applications and annual events to be conducted on and after July 1, 2005.



§ 3-17-114. Criminal background checks.

(a) The secretary of state may establish, by duly promulgated rules and regulations, the procedures and criteria for requiring and obtaining criminal background checks for officers, directors, trustees, and the principal salaried executive staff officer who will operate the annual event for a nonprofit organization. No background check shall be conducted on any such person unless the secretary finds good cause, based upon objective criteria, that the information contained in the annual event application, or supporting documentation, is ambiguous, false or insufficient; provided, that a background check may be required for good cause if based upon reliable information from a law enforcement agency. The secretary of state may utilize the Tennessee bureau of investigation or the federal bureau of investigation to conduct criminal background checks.

(b) Procedures and payments of costs associated with criminal background checks shall be governed by §§ 38-6-103 and 38-6-109. The nonprofit organization that has filed an annual event application shall be responsible for payment of all criminal background checks required by this section. The secretary of state shall not pay for any criminal background check required by this section.

(c) Criminal background checks may include fingerprint checks against state and federal criminal records maintained by the Tennessee bureau of investigation and the federal bureau of investigation.

(d) The secretary of state shall be immune from suit for declining to approve the conducting of an annual event based upon criminal background information received pursuant to this section.

(e) (1) In the event that the secretary establishes procedures and criteria for requiring and obtaining criminal background checks, such checks shall not be performed upon officers, directors or trustees who receive no compensation for their duties associated with the nonprofit organization.

(2) In the event that the secretary establishes procedures and criteria for requiring and obtaining criminal background checks, such provisions shall only apply to annual event applications for the operation of annual events to be conducted on and after July 1, 2005.



§ 3-17-115. Rules and regulations by secretary of state.

(a) The secretary of state is authorized to promulgate rules and regulations as the secretary of state may deem necessary to effectuate the purposes of this chapter. All such rules and regulations shall be promulgated in accordance with the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) Notwithstanding §§ 4-5-208 and 4-5-209 or any other law to the contrary, the secretary of state is authorized to promulgate emergency rules to implement this chapter.






Chapter 18 - Article v Conventions

§ 3-18-101. Application of chapter.

This chapter shall apply whenever an Article V convention is called.



§ 3-18-102. Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Alternate delegate" means an individual elected as an alternate delegate as provided by this chapter;

(2) "Article V convention" means a convention for proposing amendments to the Constitution of the United States called for by the states under Article V of the Constitution of the United States;

(3) "Delegate" means an individual elected as provided by this chapter to represent Tennessee at an Article V convention;

(4) "House of representatives" means the house of representatives of the general assembly;

(5) "Paired delegate" means the delegate with whom an alternate delegate is paired as provided by this chapter; and

(6) "Senate" means the senate of the general assembly.



§ 3-18-103. Joint resolution to provide instructions.

(a) At the time delegates and alternate delegates are elected, the general assembly shall adopt a joint resolution to provide instructions to the delegates and alternate delegates regarding the following:

(1) The rules of procedure; and

(2) Any other matter relating to the Article V convention that the general assembly considers necessary.

(b) The general assembly may amend the instructions at any time by joint resolution.



§ 3-18-104. Duties of alternate delegates -- Votes and attempted votes made outside of instructions and established limits void -- Forfeiture of delegate's appointment.

(a) An alternate delegate shall:

(1) Act in the place of the alternate delegate's paired delegate when the alternate delegate's paired delegate is absent from the Article V convention; or

(2) Replace the alternate delegate's paired delegate if the alternate delegate's paired delegate vacates the office.

(b) A vote cast by a delegate or an alternate delegate at an Article V convention that is outside the scope of:

(1) The instructions established by a joint resolution adopted under § 3-18-103; or

(2) The limits placed by the general assembly in a joint resolution that calls for an Article V convention for the purpose of proposing amendments to the Constitution of the United States on the subjects and amendments that may be considered by the Article V convention;

is void.

(c) A delegate or alternate delegate who votes or attempts to vote outside the scope of:

(1) The instructions established by a joint resolution adopted under § 3-18-103; or

(2) The limits placed by the general assembly in a joint resolution that calls for an Article V convention for the purpose of proposing amendments to the Constitution of the United States on the subjects and amendments that may be considered by the Article V convention;

forfeits the delegate's appointment by virtue of that vote or attempt to vote.

(d) The paired alternate delegate of a delegate who forfeits appointment under subsection (c) becomes the delegate at the time the forfeiture of the appointment occurs.



§ 3-18-105. Application to call convention of no effect if all delegates and alternates vote or attempt to vote outside scope of instructions and established limits.

The application of the general assembly to call an Article V convention for proposing amendments to the Constitution of the United States ceases to be a continuing application and shall be treated as having no effect if all of the delegates and alternate delegates vote or attempt to vote outside the scope of:

(1) The instructions established by a joint resolution adopted under § 3-18-103; or

(2) The limits placed by the general assembly in a joint resolution that calls for an Article V convention for the purpose of proposing amendments to the Constitution of the United States on the subjects and amendments that may be considered by the Article V convention.



§ 3-18-106. Offense of delegate or alternate knowingly or intentionally voting or attempting to vote outside of scope of instructions or established limits -- Class E felony.

(a) It is an offense for a delegate or alternate delegate to knowingly or intentionally vote or attempt to vote outside the scope of:

(1) The instructions established by a joint resolution adopted under § 3-18-103; or

(2) The limits placed by the general assembly in a joint resolution that calls for an Article V convention for the purpose of proposing amendments to the Constitution of the United States on the subjects and amendments that may be considered by the Article V convention.

(b) A violation of subsection (a) is a Class E felony.



§ 3-18-107. Qualifications for appointment as delegate or alternate delegate.

(a) An individual must satisfy the following requirements to be appointed as a delegate or as an alternate delegate to an Article V convention:

(1) The individual shall be a resident of Tennessee for at least one (1) full year immediately prior to the appointment;

(2) The individual shall be a registered voter in Tennessee;

(3) The individual shall be at least eighteen (18) years of age; and

(4) The individual shall not be registered or required to be registered as a lobbyist under chapter 6, part 3 of this title or under § 2 U.S.C. 1603, or rules or regulations adopted under such laws.

(b) An individual may not be appointed as a delegate or as an alternate delegate if the individual holds a federal elected or appointed office. The two (2) delegates shall reside in different grand divisions of this state, and one (1) of the two (2) alternate delegates shall reside in the grand division not represented by the two (2) delegates.



§ 3-18-108. Number of delegates to be appointed -- Special session to be called if general assembly not in session.

(a) Whenever an Article V convention is called, the general assembly shall appoint:

(1) The number of delegates allocated to represent Tennessee; and

(2) An equal number of alternate delegates, under rules adopted jointly by the house of representatives and the senate. Unless established otherwise by the rules and procedures of an Article V convention, it shall be assumed that Tennessee has two (2) delegates and two (2) alternate delegates designated to represent Tennessee.

(b) If the general assembly is not in session during the time during which delegates to an Article V convention must be appointed, the governor shall call the general assembly into special session under Article III, § 9 of the Constitution of Tennessee for the purpose of appointing delegates and alternate delegates.



§ 3-18-109. Required votes for election of delegates or alternate delegates -- Recall and replacement of delegates -- Joint resolution required.

(a) To be elected a delegate or an alternate delegate, an individual shall receive, in each house of the general assembly, a two-thirds (2/3) vote of all the members to which such house is entitled under the Constitution of Tennessee.

(b) At the time of election, each alternate delegate shall be paired with a delegate as provided in a joint resolution adopted by the general assembly.

(c) The general assembly may recall any delegate or alternate delegate and replace that delegate or alternate delegate with an individual appointed under this section at any time.

(d) The general assembly shall appoint or recall delegates or alternate delegates by joint resolution.



§ 3-18-110. Delegate or alternate delegate not lucrative office -- Payment for expenses and mileage.

(a) A delegate or an alternate delegate shall not receive compensation, but shall be eligible for reimbursement for expenses and mileage in accordance with the regulations promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.

(b) For purposes of Article II, § 26 of the Constitution of Tennessee, the position of delegate or alternate delegate is not a lucrative office.

(c) All funds necessary to pay expenses under subsection (a) shall be paid from appropriations to the general assembly.



§ 3-18-111. Oath.

(a) Each delegate and alternate delegate shall, after appointment and before the delegate or alternate delegate may exercise any function as delegate or alternate delegate, execute an oath in writing that the delegate or alternate delegate will:

(1) Support the Constitution of the United States and the Constitution of Tennessee;

(2) Faithfully abide by and execute any instructions to delegates and alternate delegates adopted by the general assembly and as may be amended by the general assembly at any time; and

(3) Otherwise faithfully discharge the duties of delegate or alternate delegate.

(b) A delegate's or alternate delegate's executed oath shall be filed with the secretary of state.









Title 4 - State Government

Chapter 1 - General Provisions

Part 1 - Sovereignty and Jurisdiction

§ 4-1-101. Sovereignty coextensive with boundary.

The sovereignty and jurisdiction of the state is coextensive with the boundaries of the state, but the extent of such jurisdiction over places that have been or may be ceded to the United States is qualified by the terms of such cession.



§ 4-1-102. Protection of territory.

The governor and all subordinate officers of this state are empowered to protect the territory of this state, within its defined limits in all the courts of the country, and the governor may employ counsel for this purpose whenever, in the governor's judgment, it becomes necessary in order to protect this state and the citizens of the commonwealth against illegal encroachments upon their rights, the fee for such services to be fixed by the governor and approved by the attorney general and reporter.



§ 4-1-103. Concurrent jurisdiction of boundary waters.

This state has concurrent jurisdiction on the waters of any river that forms a common boundary between this and any other state.



§ 4-1-104. Mississippi River -- Criminal jurisdiction.

(a) The criminal jurisdiction of this state is extended as follows: Beginning at a point where the north boundary line of Tennessee intersects the east bank of the Mississippi River and extending west along a line in extension of and parallel to the north boundary of Tennessee to the west bank of the Mississippi River, in the state of Missouri; thence south along that bank, passing the line dividing the states of Missouri and Arkansas, and following the meanders of that river bank to a point on the west bank of that river where a line drawn east and parallel to the south boundary of Tennessee would intersect the west bank of the Mississippi River; thence east along that line to a point where the south boundary line of Tennessee intersects the east bank of the Mississippi River.

(b) This state and her sister states, Arkansas and Missouri, have concurrent criminal jurisdiction over the parts of the territory lying opposite them and between the lines extending parallel to their north and south boundaries.

(c) This section shall take effect as to the states of Arkansas and Missouri, or either of them, when these states, or either of them, pass a similar act governing the territory described in subsection (a), opposite them and between their north and south boundaries; this section to take effect from and after its passage as to all that part of the territory so described that is included within the boundaries east of the states of Arkansas and Missouri.



§ 4-1-105. Retrocession of federal jurisdiction.

(a) The consent of this state is hereby given to the retrocession of jurisdiction by the United States over land owned by the United States within the boundaries of this state, and the governor of this state is hereby authorized to accept for this state such retrocession of jurisdiction.

(b) Retrocession of jurisdiction shall be effected by written notice by the principal officer of the agency of the United States having supervision and control over the land by metes and bounds and stating that legislative, executive and judicial jurisdiction is to be retroceded to this state and the filing of a statement of acceptance of jurisdiction by the governor of this state with the secretary of state of this state.



§ 4-1-106. Federal application for cession of state jurisdiction.

(a) Whenever the United States shall desire to acquire legislative jurisdiction over any lands within this state and shall make application for that purpose, the governor is authorized to cede to the United States such measure of jurisdiction, not exceeding that requested by the United States, as the governor may deem proper over all or any part of the lands as to which a cession of legislative jurisdiction is requested, reserving to the state such concurrent or partial jurisdiction as the governor may deem proper.

(b) The application on behalf of the United States shall state in particular the measure of jurisdiction desired and shall be accompanied by an accurate description of the lands over which such jurisdiction is desired and information as to which of such lands are then owned or leased by the United States.

(c) The cession of jurisdiction shall become effective when it is accepted on behalf of the United States, which acceptance shall be indicated, in writing upon the instrument of cession, by an authorized official of the United States and filing with the secretary of state.



§ 4-1-107. Jurisdiction reserved by state when cessions made to United States.

Notwithstanding any other law, there are reserved over any lands as to which any legislative jurisdiction may be ceded to the United States pursuant to §§ 4-1-106 -- 4-1-109, the state's entire legislative jurisdiction with respect to taxation and that of each state agency, county, city, political subdivision and public district of the state; the state's entire legislative jurisdiction with respect to marriage, divorce, annulment, adoption, commitment of the mentally incompetent, and descent and distribution of property; concurrent power to enforce the criminal law; and the power to execute any process, civil or criminal, issued under the authority of the state; nor shall any persons residing on such lands be deprived of any civil or political rights, including the right of suffrage, by reason of the cession of such jurisdiction to the United States.



§ 4-1-108. Relinquishment of ceded legislative jurisdiction by United States.

(a) Whenever the United States tenders to the state a relinquishment of all or part of the legislative jurisdiction theretofore acquired by it over lands within this state, the governor is authorized to accept on behalf of the state the legislative jurisdiction so relinquished.

(b) The governor shall indicate the governor's acceptance of such relinquished legislative jurisdiction by a writing addressed to the head of the appropriate department or agency of the United States, and such acceptance shall be effective when the writing is deposited in the United States mails.



§ 4-1-109. Cession or acceptance -- Authority of local government.

When an acceptance or cession of jurisdiction as cited in §§ 4-1-106 -- 4-1-108 is sought for lands within this state concerning jurisdictional matters over which counties or municipalities, rather than the governor, have authority, agreements made under §§ 4-1-106 -- 4-1-108 shall be authenticated by the appropriate representative of the United States and the competent local authority, rather than by the governor, and shall be filed with the secretary of state.






Part 2 - Grand Divisions and State Capital

§ 4-1-201. Grand divisions.

There are three (3) grand divisions of the state: the eastern, middle and western.



§ 4-1-202. Eastern grand division.

The eastern division comprises the counties of Anderson, Bledsoe, Blount, Bradley, Campbell, Carter, Claiborne, Cocke, Cumberland, Grainger, Greene, Hamblen, Hamilton, Hancock, Hawkins, Jefferson, Johnson, Knox, Loudon, Marion, McMinn, Meigs, Monroe, Morgan, Polk, Rhea, Roane, Scott, Sevier, Sullivan, Unicoi, Union and Washington.



§ 4-1-203. Middle grand division.

The middle division comprises the counties of Bedford, Cannon, Cheatham, Clay, Coffee, Davidson, DeKalb, Dickson, Fentress, Franklin, Giles, Grundy, Hickman, Houston, Humphreys, Jackson, Lawrence, Lewis, Lincoln, Macon, Marshall, Maury, Montgomery, Moore, Overton, Perry, Pickett, Putnam, Robertson, Rutherford, Sequatchie, Smith, Stewart, Sumner, Trousdale, Van Buren, Warren, Wayne, White, Williamson and Wilson.



§ 4-1-204. Western grand division.

The western division comprises the counties of Benton, Carroll, Chester, Crockett, Decatur, Dyer, Fayette, Gibson, Hardeman, Hardin, Haywood, Henderson, Henry, Lake, Lauderdale, Madison, McNairy, Obion, Shelby, Tipton and Weakley.



§ 4-1-205. State capital.

The city of Nashville, in the county of Davidson, is the seat of the state government.






Part 3 - State Symbols

§ 4-1-301. State flag or banner.

(a) The flag or banner of this state shall be of the following design, colors and proportions, to wit: an oblong flag or banner in length one and two thirds (12/3) times its width, the principal field of same to be of color red, but the flag or banner ending at its free or outer end in a perpendicular bar of blue, of uniform width, running from side to side, that is to say, from top to bottom of the flag or banner, and separated from the red field by a narrow margin or stripe of white of uniform width; the width of the white stripe to be one fifth (1/5) that of the blue bar; and the total width of the bar and stripe together to be equal to one eighth (1/8) of the width of the flag. In the center of the red field shall be a smaller circular field of blue, separated from the surrounding red field by a circular margin or stripe of white of uniform width and of the same width as the straight margin or stripe first mentioned. The breadth or diameter of the circular blue field, exclusive of the white margin, shall be equal to one half (1/2) of the width of the flag. Inside the circular blue field shall be three (3) five-pointed stars of white distributed at equal intervals around a point, the center of the blue field, and of such size and arrangement that one (1) point of each star shall approach as closely as practicable without actually touching one (1) point of each of the other two (2) around the center point of the field; and the two (2) outer points of each star shall approach as nearly as practicable without actually touching the periphery of the blue field. The arrangement of the three (3) stars shall be such that the centers of no two (2) stars shall be in a line parallel to either the side or end of the flag, but intermediate between same; and the highest star shall be the one nearest the upper confined corner of the flag.

(b) (1) It is an offense to knowingly manufacture or sell a state flag that is not in compliance with subsection (a).

(2) This subsection (b) shall apply only to flags that are manufactured, sold or offered for sale as official state flags and shall not apply to miniature flags or flags manufactured, sold or offered for sale as souvenirs, novelties, decorations or toys.

(3) A violation of this subsection (b) is considered a deceptive business practice and punishable as provided in § 39-14-127.

(c) (1) Each Tennessee state flag manufactured or otherwise produced shall have imprinted on the flag a legend or other markings, or both, sufficient to clearly indicate the proper manner in which to fly or otherwise display the Tennessee state flag.

(2) The purpose of this subsection (c) is to ensure that the public does not fly or otherwise display the Tennessee state flag in any incorrect manner, especially not upside down.

(3) For the purposes of this subsection (c), "Tennessee state flag" includes all flags that are manufactured, sold or offered for sale as official state flags.

(d) All official flags of the United States and of the state of Tennessee, purchased under a state contract, shall be manufactured in the United States.



§ 4-1-302. State songs.

The official songs of this state shall be as follows:

(1) "My Homeland, Tennessee" by Nell Grayson Taylor and Roy Lamont Smith, as adopted by House Joint Resolution 36 in 1925;

(2) "When It's Iris Time In Tennessee" by Willa Mae Waid, as adopted by Acts 1935, chapter 154;

(3) "My Tennessee" by Francis Hannah Tranum, as adopted by Senate Joint Resolution 35 in 1955, as the official public school song in Tennessee;

(4) "The Tennessee Waltz" by Redd Stewart and Pee Wee King, as adopted by Senate Joint Resolution 9 in 1965;

(5) "Rocky Top" by Boudleaux and Felice Bryant, as adopted by Acts 1982, chapter 545;

(6) "The Pride of Tennessee" by Fred Congdon, Thomas Vaughn and Carol Elliot, as added by House Joint Resolution 221 in 1996, as the official song of the state of Tennessee; and

(7) "Tennessee" by John R. Bean, as adopted by Acts 2011, chapter 242.



§ 4-1-303. State poem.

The poem entitled, "Oh Tennessee, My Tennessee," by Admiral William Lawrence, is designated and adopted as the official state poem for this state, which poem reads as follows:

"Oh Tennessee, My Tennessee

What Love and Pride I Feel for Thee.

You Proud Ole State, the Volunteer,

Your Proud Traditions I Hold Dear.

I Revere Your Many Heroes

Who Bravely Fought our Country's Foes.

Renowned Statesmen, so Wise and Strong,

Who Served our Country Well and Long.

I Thrill at Thought of Mountains Grand;

Rolling Green Hills and Fertile Farm Land;

Earth Rich with Stone, Mineral and Ore;

Forests Dense and Wild Flowers Galore;

Powerful Rivers that Bring us Light;

Deep Lakes with Fish and Fowl in Flight;

Thriving Cities and Industries;

Fine Schools and Universities;

Strong Folks of Pioneer Descent,

Simple, Honest, and Reverent.

Beauty and Hospitality

Are the Hallmarks of Tennessee.

And O'er the World as I May Roam,

No Place Exceeds my Boyhood Home.

And Oh How Much I Long to See

My Native Land, My Tennessee."



§ 4-1-304. State slogan.

The following is hereby adopted as an official slogan for this state: "Tennessee -- America at Its Best." This slogan may be used in advertising the state and its attractions for industry, recreation and pleasant living.



§ 4-1-305. State tree.

The tulip poplar is designated and adopted as the official state tree of this state.



§ 4-1-306. State wild flowers.

The official wild flowers of this state shall be as follows:

(1) The passion flower, family passiflora incarnate; and

(2) Tennessee Echinacea, Echinacea tennesseensis.



§ 4-1-307. State cultivated flower.

The iris, family iridaceae, is designated as the state cultivated flower.



§ 4-1-308. State insects -- State agricultural insect.

(a) The well-known firefly, or lightning bug beetle, and the ladybird beetle, commonly known as the ladybug, are hereby designated as the official state insects.

(b) The honeybee is designated as the official agricultural insect of Tennessee in tribute to its fundamental role in the production of all crops.



§ 4-1-309. State rock.

The useful and attractive calcium carbonate, commonly known as limestone, is hereby designated as the official state rock.



§ 4-1-310. State gem.

(a) The Tennessee pearl is hereby designated as the official state gem. This designation is not intended to prohibit such activities as dredging, filling, damming or other acts that are otherwise subject to regulation and control by the United States corps of engineers, the Tennessee Valley authority, or other governmental entities.

(b) The historic Tennessee River Freshwater Pearl Farm and Museum located in Camden, Benton County, Tennessee is hereby designated the official site of freshwater pearl culturing in the state of Tennessee.



§ 4-1-311. Official railroad museums.

The following are designated as official railroad museums in this state:

(1) The Tennessee Valley Railroad Museum, located in Hamilton County, which shall be indicated by an appropriate marker erected by the state. The signs shall be placed on the property of the museum and shall not exceed five hundred dollars ($500) in cost; and

(2) The Cowan Railroad Museum, located in Franklin County, which shall be indicated by an appropriate marker erected by the state. The museum may also receive appropriations as the general assembly deems necessary, grants from state or federal agencies, and donations from private or public sources.



§ 4-1-312. State folk dance.

The square dance is hereby designated as the official state folk dance.



§ 4-1-313. Porcelain painting.

Porcelain painting (china painting) is recognized as a fine art in Tennessee.



§ 4-1-314. Great seal of the state of Tennessee.

(a) The great seal of the state of Tennessee shall be in the shape of a circle. The circumference of the circle shall bear the words "THE GREAT SEAL OF THE STATE OF TENNESSEE" and in the lower part of the circumference shall be the date "1796," being the year in which the constitution of Tennessee was adopted and Tennessee became one of the United States.

(b) Inside the upper semicircle of the circle shall be set the numerals "XVI," being the number of the state in chronological order within the United States; below the numerals shall be the figures of a plough, sheaf of wheat and cotton plant, emblematic of agriculture within the state; and under the base of the upper semicircle shall be the word "AGRICULTURE."

(c) Inside the lower semicircle of the circle shall be set the figure of a boat with sail, emblematic of commercial activity in the state; and below this figure the word "COMMERCE."

(d) The size of the seal embossed shall be not greater in diameter than two and one quarter inches (21/4'') nor smaller in diameter than one and three quarter inches (13/4'').

(e) The size of printed seals shall conform to the range of sizes as permitted by the rules of the state publication committee.

(f) Until a different rendering of this design is submitted by the governor to the secretary of state and approved by resolution by both houses of the general assembly, voting separately, the design in use as of May 17, 1987 is hereby validated and adopted, to wit:



§ 4-1-315. State motto.

The motto of this state shall be "Agriculture and Commerce," as proclaimed on the great seal of the state of Tennessee since 1801.



§ 4-1-316. State commercial fish.

The channel catfish is hereby designated as the official state commercial fish.



§ 4-1-317. State sport fish.

The small-mouth bass is hereby designated as the official state sport fish.



§ 4-1-318. State game bird.

The bobwhite quail is hereby designated as the official state game bird.



§ 4-1-319. State butterfly.

The beautiful zebra swallowtail, Eurytides marcellus, is hereby designated as the official state butterfly.



§ 4-1-320. State amphibian.

The unique Tennessee cave salamander, Gyrinophilus palleucus, is hereby designated as the official state amphibian.



§ 4-1-321. State reptile.

The widespread eastern box turtle, Terrapene carolina, is hereby designated as the official state reptile.



§ 4-1-322. Official poem of the Tennessee Bicentennial.

The poem entitled "Who We Are" by Margaret Britton Vaughn, Poet Laureate of Tennessee, is designated and adopted as the official poem of Tennessee's Bicentennial, which poem reads as follows:

Who We Are

The Bicentennial of Tennessee

1796-1996

The fertile soil of Tennessee

Grew more than corn, tobacco, and cotton,

It grew a crop of people who are

Trailblazers, child raisers, flag wavers, soul savers.

Like the roots of the tulip poplar,

Our feet are planted deeply

Into good living, neighbor giving, God fearing.

Like the iris, buttercup and wild daisies,

Our towns have sprung up

In valleys, basins, mountains, plains and plateaus

That house cabins, mansions and hillside chateaus.

We're the one-room schoolhouse in the hollow;

We're the university grad and the front-porch scholar.

We're Davy Crockett at the Alamo,

Sergeant York, World War I hero.

We're Cordell Hull who served Roosevelt;

We're Chief Sequoyah and his Cherokee alphabet.

We're W.C. Handy and the Memphis Blues;

We're Ida B. Wells and Civil Rights news,

And Grand Ole Opry with old wooden pews.

We're "Rocky Top" and "Tennessee Waltz" the same;

We're "Star Spangled Banner" before the game.

We're mockingbirds singing Appalachian folk songs;

We're country church sing-alongs.

We're hand clappers, toe tappers, knee slappers

And Mama's lap lullaby nappers.

We're Jackson, Johnson and James K. Polk;

We're city slickers and poor hill folk;

We're Anne Dallas Dudley and the Suffrage Vote.

We're John Sevier, Don Sundquist and governors galore;

We're congressmen, mayors and Vice President Gore.

We're Wilma Rudolph's run for the gold

And Sunday golfers' eighteenth hole.

We're Christmas Eve and the Fourth of July;

We're 4-H and homemade chess pie.

We're TVA rivers, creeks and man-made lakes;

We're ruts in dirt roads and interstates.

We're all religions, creeds and peoples of race;

We're Tennesseans who love the home place.

We're the Volunteer State and will always be

Ready to go when someone's in need.

As our trees turn green and our barns turn gray.

We celebrate our two hundredth birthday.

We know we've done our best, stood the test,

And will be laid to rest

In the fertile soil of Tennessee.



§ 4-1-323. Official state tartan.

The design adopted by the Heart of Tennessee Scottish Celebration in conjunction with all the other Scottish Societies in Tennessee is designated as the official state tartan for Tennessee. The design is described as follows: A symmetrical tartan sett, using the following colors: natural white, dark green, purple, red, and dark blue. The colors shall be employed in a thread count of white -- 2, green -- 20, purple -- 2, green -- 12, red -- 2, green -- 2, purple -- 2, white -- 2, blue -- 20 and red -- 4. The pattern pivot is red line to return to green 20.



§ 4-1-324. State theatre of Tennessee.

Notwithstanding any law to the contrary, the Tennessee Theatre is hereby designated as the state theatre of Tennessee.



§ 4-1-325. State horse.

The Tennessee Walking Horse is hereby designated as the official state horse.



§ 4-1-326. State aviation hall of fame.

(a) Notwithstanding any law to the contrary, the Tennessee Aviation Hall of Fame, which is located at the Gatlinburg-Pigeon Forge Airport in Sevier County and which has been founded for the purpose of honoring aviation pioneers and leaders in Tennessee, is designated as the official state aviation hall of fame.

(b) The Tennessee Aviation Hall of Fame and affiliated Tennessee Museum of Aviation are designated as the official state repository and archive for aviation history.



§ 4-1-327. State fruit.

The delicious tomato, Lycopersicon lycopersicum, is designated as the official state fruit.



§ 4-1-328. Railroad library.

The A.C. Kalmbach Memorial Library in Chattanooga is an official railroad library of the state of Tennessee.



§ 4-1-329. Official salute to the Tennessee flag.

(a) The following salute written by Lucy Steele Harrison is designated and adopted as the first official salute to the flag of Tennessee:

"Three white stars on a field of blue

God keep them strong and ever true

It is with pride and love that we

Salute the Flag of Tennessee."

(b) The following salute written by Miss John Bostick is designated and adopted as the second official salute to the flag of Tennessee:

"Flag of Tennessee, I salute thee

To thee I pledge my allegiance with

My affection, my service and my life."



§ 4-1-330. State mineral.

Agate is designated as the official state mineral.



§ 4-1-331. State beverage.

Milk is designated as the official state beverage.



§ 4-1-332. State evergreen tree.

The eastern red cedar, Juniperus virginiana, is designated as the official state evergreen tree.



§ 4-1-333. Official state botanical garden.

The University of Tennessee Botanical Gardens are designated as the official state botanical garden.



§ 4-1-334. State symbol of remembrance to honor fallen military service members.

(a) The Honor and Remember Flag is designated as the official state symbol of remembrance and as the symbol of our state's concern and commitment to honoring and remembering the lives of all members of the United States armed forces who have lost their lives while serving, or as a result of service, and their families.

(b) The design of the Honor and Remember Flag, created by Honor and Remember Inc., shall be of the following design:

(1) The principal field of the flag shall be red to represent the blood shed by brave servicemembers who sacrificed their lives for freedom;

(2) The white banner at the bottom of the flag to represent the purity of that sacrifice;

(3) The center of the flag shall feature a gold star outlined in blue. The blue star-shaped border represents active service in military conflict and dates back to World War I. The gold star signifies the ultimate sacrifice of a warrior in active service who is not returning home and reflects the value of life given;

(4) The folded flag element below the gold star highlights this nation's final tribute to a fallen servicemember and a family's sacrifice; and

(5) The center of the gold star shall be filled by a flame, to symbolize the eternal spirit of the departed.



§ 4-1-335. Official state fife and drum corps.

The Watauga Valley Fife and Drum Corps is hereby designated as the official state fife and drum corps.



§ 4-1-336. Official state artifact.

"Sandy," the ancient stone statue discovered in 1939 on Sellars Farm in Wilson County, being a prime example of the Tennessee-Cumberland Style of Mississippian Stone Statuary crafted and used during the Mississippian Period, AD 800 - 1500, is recognized as the official state artifact of Tennessee.



§ 4-1-337. Official state pet.

Dogs and cats that are adopted from Tennessee animal shelters and rescues are designated as the official state pet.



§ 4-1-338. Official state symbol.

The official state symbol shall be the circular feature of the state flag, adopted by Chapter 498 of the Acts of 1905, and shall be of the following design: a circular field of blue surrounded by a circular stripe of white that is one-twentieth (1/20) the diameter of the circular field of blue. Inside the circular field of blue shall be three (3) five-pointed stars of white distributed at equal intervals around a point, the center of the blue field, and of such size and arrangement that one (1) point of each star shall approach as closely as practicable without actually touching one (1) point of each of the other two (2) around the center point of the blue field; and the two (2) outer points of each star shall approach as nearly as practicable without actually touching the periphery of the blue field. The arrangement of the three (3) stars shall be such that the centers of no two (2) stars shall align horizontally or vertically, but intermediate between same; and the highest star shall be the one located in the upper left of the blue field.






Part 4 - Miscellaneous

§ 4-1-401. Standard time.

(a) There shall be observed in each and every part of this state only standard time as fixed for such area by the United States department of transportation. No town, city, municipal corporation, taxing district, county or other governmental subdivision shall possess power to adopt permanently or temporarily or from time to time any other standard of time to be observed than as prescribed by this subsection (a). All municipal ordinances, resolutions or other forms of enactment by any body of the nature mentioned in this subsection (a) in conflict with this section are hereby nullified and made of no effect, whether enacted prior or subsequent to the effective date of this section.

(b) No person, firm, partnership, corporation or other entity operating or maintaining a place of business of whatsoever kind or nature shall employ, display or maintain or use any other standard of time in connection with such place of business than standard time as prescribed by this section. No radio or television station doing business in this state shall operate on, announce, employ, display, maintain or use any other standard of time than standard time as prescribed by this section.

(c) Whoever shall in connection with any place of business of whatsoever kind or nature employ, display, announce, operate on, maintain or use any other than standard time as prescribed by this section commits a Class C misdemeanor. Each day of such violation constitutes a separate offense.



§ 4-1-402. Due dates falling on Saturday or Sunday.

Whenever the due date for filing any schedule, form or return with any state department or agency or for paying any tax due the state occurs on a Saturday or Sunday, the taxpayer shall have until the close of business hours for such department or agency on the following Monday to file such schedule, form or return or to pay such tax.



§ 4-1-403. Appointments to state boards or commissions -- Age discrimination prohibited.

Notwithstanding any law to the contrary, a person meeting all other requirements shall not be ineligible for appointment or reappointment to any state board or commission because of age.



§ 4-1-404. English -- Official and legal language.

English is hereby established as the official and legal language of Tennessee. All communications and publications, including ballots, produced by governmental entities in Tennessee shall be in English, and instruction in the public schools and colleges of Tennessee shall be conducted in English unless the nature of the course would require otherwise.



§ 4-1-405. Use of certain symbols, mascots and names.

(a) The general assembly recognizes that many Tennessee institutions, both public and private, have elected to select symbols, mascots, and names to represent those institutions. The symbols, mascots, and names are often chosen in recognition of the area's heritage and to honor and respect certain persons or cultures and their contributions to our citizens and our state.

(b) No state agency has the authority to require or to prohibit or impair in any way the right of any public or private institution to continue to honor certain persons or cultures through the use of symbols, mascots and names.



§ 4-1-406. Flag display protocol -- Display for soldiers killed in line of duty.

(a) Whenever the official United States flag or the official state flag is displayed, appropriate flag display protocol requires that when flown on the same pole on property owned, operated or controlled by the state or any political subdivision of the state, including all educational institutions, the order of placement from top to bottom shall be the official United States flag, the official state flag, and any other flags.

(b) (1) As used in this subsection (b):

(A) "County" includes, but is not limited to, any county having a metropolitan form of government;

(B) "Member of the armed services" or "member" means a citizen of Tennessee who is a member of the armed forces of the United States, or a member of a reserve or Tennessee national guard unit who is called into active military service of the United States, as defined in § 58-1-102, and is stationed outside the United States during hostilities in which military personnel are entitled to combat compensation as determined by the United States department of defense; and

(C) "Political subdivision" means county or municipality.

(2) Notwithstanding any law to the contrary, in the event a member of the armed services, while serving honorably, is killed in action or dies as a direct result of injuries sustained from a service connected, combat-related cause, the governor shall proclaim a state-wide day of mourning and shall order the state flag to be flown at half-staff over the state capitol during such period of mourning.

(3) The governor or the governor's designee shall notify the executive official of the political subdivision in which such member of the armed services resided of the deceased member's identity and the date of the day of mourning declared pursuant to subdivision (b)(2). The executive official of the political subdivision, or such official's designee, shall order any state flag hoisted on the property of the political subdivision to be flown at half-staff during such day of mourning.

(4) The names of all members of the armed services for whom a state-wide day of mourning is declared pursuant to subdivision (b)(2) shall be recorded in the journals of the senate and the house of representatives.



§ 4-1-407. Preservation of religious freedom.

(a) As used in this section, unless the context otherwise requires:

(1) "Demonstrates" means meets the burdens of going forward with the evidence and of persuasion under the standard of clear and convincing evidence;

(2) "Exercise of religion" means the exercise of religion under article I, § 3 of the Constitution of Tennessee and the first amendment to the United States Constitution;

(3) "Fraudulent claim" means a claim that is dishonest in fact or that is made principally for a patently improper purpose, such as to harass the opposing party;

(4) "Frivolous claim" means a claim that completely lacks merit under existing law and cannot be supported by a good faith argument for the extension, modification or reversal of existing law or the establishment of new law;

(5) "Government entity" means any branch, department, agency, commission or instrumentality of state government, any official or other person acting under color of state law or any political subdivision of the state;

(6) "Prevails" means to obtain "prevailing party" status as defined by courts construing the federal Civil Rights Attorney's Fees Awards Act of 1976 (42 U.S.C. § 1988); and

(7) "Substantially burden" means to inhibit or curtail religiously motivated practice.

(b) Except as provided in subsection (c), no government entity shall substantially burden a person's free exercise of religion even if the burden results from a rule of general applicability.

(c) No government entity shall substantially burden a person's free exercise of religion unless it demonstrates that application of the burden to the person is:

(1) Essential to further a compelling governmental interest; and

(2) The least restrictive means of furthering that compelling governmental interest.

(d) (1) Nothing in this section shall be construed to:

(A) Authorize any government entity to burden any religious belief; or

(B) Affect, interpret or in any way address those portions of article I, § 3 of the Constitution of Tennessee and the first amendment to the United States Constitution that prohibit laws respecting the establishment of religion.

(2) Nothing in this section shall create or preclude a right of any religious organization to receive funding or other assistance from a government or of any person to receive government funding for a religious activity.

(e) A person whose religious exercise has been burdened by government in violation of this section may assert that violation as a claim or defense in any judicial or administrative proceeding and may obtain such declaratory relief, monetary damages as may properly be awarded by a court of competent jurisdiction, or both declaratory relief and monetary damages. A person who prevails in any proceeding to enforce this section against a government entity may recover the person's reasonable costs and attorney's fees. Standing to assert a claim or defense under this section shall be governed by general rules of law that establish standing. This subsection (e) relating to attorney's fees shall not apply to criminal prosecutions.

(f) Any person found by a court with jurisdiction over the action to have abused the protections of this section by filing a frivolous or fraudulent claim may be assessed the government entity's court costs, if any, and may be enjoined from filing further claims under this section without leave of court.

(g) A government entity, excluding courts, shall not subpoena a clergy member's sermon, including notes used to prepare a sermon, for use in a civil or administrative action.



§ 4-1-408. Departments and agencies of state government to strive for economic efficiency.

(a) Each department and agency of state government shall strive to achieve economic efficiency through utilization of innovative approaches and methodologies while maintaining the highest level of service for the citizens of Tennessee.

(b) In achieving economic efficiency, each department and agency is encouraged to seek input and ideas from their employees and the general public. Each department and agency is encouraged to include a public comment portal on its web site to facilitate such solicitations.

(c) Each department and agency shall annually report progress in achieving economic efficiency during their budget hearings to the appropriate committees of the senate and house of representatives.



§ 4-1-409. Autism Awareness Recognition Day.

The governor shall designate one (1) day of each calendar year during the month of April as "Autism Awareness Recognition Day" in order to promote knowledge within the state's communities about the condition, the need for community services and appropriate medical treatment for the condition.



§ 4-1-410. Tennessee's Day of Prayer.

The governor shall designate the first Thursday during the month of May of each calendar year as "Tennessee's Day of Prayer" on which the people of this state may turn to prayer, meditation or otherwise give thanks, in accordance with their own faiths and consciences.



§ 4-1-411. Tennessee Genealogy Month.

The month of July each year shall be observed as "Tennessee Genealogy Month," to be proclaimed as such by the governor.



§ 4-1-412. Tennessee heritage protection.

(a) For purposes of this section:

(1) "Commission" means the Tennessee historical commission;

(2) "Historic conflict" means any war, battle, or military conflict in which citizens of the United States or any state or territory of the United States have participated in, including, but not limited to, the French and Indian War, American Revolution, War of 1812, United States-Mexican War, the War Between the States, Spanish American War, the Mexican border period, World War I, World War II, the Korean War, the Vietnam War, Operation Urgent Fury (Grenada), Operation El Dorado Canyon (Libya), Operation Just Cause (Panama), Operation Desert Shield/Desert Storm (Persian Gulf War I), Operation Enduring Freedom (Afghanistan), and Operation Iraqi Freedom (Persian Gulf War II);

(3) "Historic entity" means any entity recognized as having state, national, military, or historical significance;

(4) "Historic event" means any event recognized as having state, national, military, or historical significance;

(5) "Historic figure" means any individual who has been recognized as having served in any historic conflict, historic event, historic entity, public office, or in public service;

(6) "Historic organization" means any entity that has as one (1) or more of its material missions as the recognition or preservation of any historic conflict, historic entity, historic event, or historic figure;

(7) "Memorial" means:

(A) Any public real property or park, preserve, or reserve located on public property that has been named or dedicated in honor of any historic conflict, historic entity, historic event, historic figure, or historic organization; or

(B) Any statue, monument, memorial, bust, nameplate, plaque, artwork, flag, historic display, school, street, bridge, or building that has been erected for, named, or dedicated on public property in honor of any historic conflict, historic entity, historic event, historic figure, or historic organization; and

(8) "Public property" means all property owned, leased, rented, managed, or maintained by or under the authority of this state, any county, municipality, metropolitan government, or any other public entity that is created by act of the general assembly to perform any public function.

(b) (1) Except as otherwise provided in this section, no memorial regarding a historic conflict, historic entity, historic event, historic figure, or historic organization that is, or is located on, public property, may be removed, renamed, relocated, altered, rededicated, or otherwise disturbed or altered.

(2) Notwithstanding subdivision (b)(1), a public entity having responsibility for maintaining a memorial, or a nonprofit entity acting with permission of the public entity, shall have the authority to take proper and appropriate measures, and exercise proper and appropriate means, for the care, preservation, protection, repair, and restoration of the memorial.

(c) (1) A public entity exercising control of a memorial may petition the commission for a waiver of subdivision (b)(1).

(2) The petition for waiver shall be in writing and shall state the basis upon which the waiver is sought. The petition shall be supported by one (1) or more reports showing that there is a material or substantial need for a waiver based on historical or other compelling public interest. The petition shall also identify by name and address any private entities, groups, or individuals, including, but not limited to, descendants, that may have an interest in receiving notice of the petition. The petition for waiver shall be filed with the commission with proof of public notice as required by subdivision (c)(3).

(3) Prior to filing the petition for waiver, the public entity seeking a waiver shall publish notice of the petition for waiver on the web site of the public entity, if any, and in at least one (1) newspaper of general circulation serving the area of the memorial and one (1) in Davidson County. The notice shall state the basis on which the waiver is sought and shall provide that a copy of the petition and all supporting reports will be provided to any interested party at no cost upon written request submitted to the public entity filing or intending to file the petition for waiver.

(4) An initial hearing before the commission on a petition for waiver shall be scheduled at any regular commission meeting no sooner than sixty (60) calendar days after a petition is filed. At the initial hearing, the commission shall determine which interested entities, groups, or individuals should be given written notice by the public entity, including copies of the petition and supporting reports. The public entity may be directed to provide supplemental notice by publication if deemed necessary by the commission. If an amendment to the petition is filed, the public entity shall provide supplemental notice. If supplemental notice is required either by the commission or as a result of an amendment, notice shall be given in the same manner as notice required pursuant to subdivision (c)(3).

(5) A final hearing before the commission on a petition for waiver shall be scheduled at any regular commission meeting no sooner than one hundred eighty (180) calendar days after a petition is filed; provided, that if an amendment to the petition is filed, then no final hearing shall be scheduled until at least one hundred eighty (180) calendar days have elapsed from the date of the filing of the amendment.

(6) An interested entity, group, or individual shall be afforded an opportunity to offer public comments regarding a petition for waiver at any commission hearing on a petition. An interested entity, group, or individual may file a memorandum, report, study, letter, or other document related to the petition for consideration by the commission prior to the final hearing on the petition. Upon providing written notice at least three (3) business days prior to a final hearing, an interested entity, group, or individual shall be allowed an opportunity to present relevant testimony or evidence at the final hearing on a petition.

(7) All hearings regarding a petition for waiver shall be recorded. Copies of the record and all exhibits shall be available to any interested entity, group, or individual at the cost of the public entity seeking the waiver.

(8) (A) In order for a waiver to be granted, the public entity seeking the waiver shall demonstrate by clear and convincing evidence that a material or substantial need for a waiver based on historical or other compelling public interest exists; provided, that if a memorial is designated as a national historic landmark or listed on the national register of historic places, there shall be a presumption in favor of preservation of the memorial.

(B) At the final hearing, the commission may grant a petition for waiver, in whole or in part, by a two-thirds (2/3) vote of the entire membership of the commission by roll call vote. The commission may include reasonable conditions and instructions to ensure that a memorial is preserved and remains publicly accessible to the greatest extent possible. Any petition for waiver that fails to receive a two-thirds (2/3) vote shall be denied. Within thirty (30) calendar days from the final hearing, the final determination of the commission shall be reduced to writing and shall state the commission's findings and the grounds on which the relief is granted or denied. The effective date of the determination shall be not less than one hundred twenty (120) calendar days after notice of the commission's determination is posted on the web site of the commission. Copies of the final determination shall be sent to the public entity seeking the waiver and to each interested entity, group, or individual who testified or submitted evidence at the final hearing.

(9) A public entity seeking a waiver or interested entity, group, or individual who testified or submitted evidence at the final hearing who is aggrieved by the final determination of the commission on the petition for a waiver may file a petition for review in the chancery court of Davidson County or, alternatively, in the county in which the memorial is located or, in the case of a memorial that is located in multiple counties, the county in which the memorial is predominantly located. A petition for review shall be filed within sixty (60) calendar days after notice of the commission's determination is posted on the web site of the commission. The court shall conduct a de novo review on the record of the issues. The review shall be conducted without a presumption that the determinations and findings of the commission are correct. Additional evidence may be introduced and considered by the court.

(d) Any person who can demonstrate a real interest in a memorial through aesthetic, architectural, cultural, economic, environmental, or historic injury, or through administrative involvement in the waiver process, has standing to seek injunctive relief in chancery court of Davidson County to enforce this section. To the extent necessary to preserve the status of any memorial prior to a final determination by the commission or the chancery court, the court may issue an injunction to preserve the memorial and any related public property pending a final ruling on any request for injunctive relief. No bond shall be required for any injunction issued.

(e) (1) This section shall apply to any memorial in existence prior to January 1, 1970, and those lawfully created, erected, named, or dedicated on or after January 1, 1970.

(2) This section shall not apply to any memorial located on public property under the control of, or acquired by, the department of transportation which may interfere with the construction, maintenance, or operation of the public transportation system. The department shall strive to ensure that any memorial is preserved to the greatest extent possible.



§ 4-1-413. Women in STEM month.

The month of August shall be designated "Women in STEM" month to raise awareness of the opportunities for women to pursue a career in a science, technology, engineering, and math (STEM) related field.



§ 4-1-414. Tennessee's Weekend of Prayer Over Students.

The governor shall designate the first weekend in August of each calendar year as "Tennessee's Weekend of Prayer Over Students" on which the people of this state may, in accordance with their own faith and consciences, turn to prayer, meditation, or otherwise give thanks for the students of this state as well as their teachers, administrators, and schools.



§ 4-1-415. Tennessee Archaeology Awareness Month.

The month of September shall be designated "Tennessee Archaeology Awareness Month" to encourage all citizens to learn more about prehistoric and historic archaeology in Tennessee.



§ 4-1-416. Carbon Monoxide Awareness Day.

September 18 of each calendar year shall be designated "Carbon Monoxide Awareness Day" to bring awareness to the dangers of carbon monoxide.



§ 4-1-417. Lung Cancer Awareness Month.

The month of November each year shall be designated as "Lung Cancer Awareness Month" in order to promote knowledge within the state concerning lung cancer diagnosis, treatment, and research.



§ 4-1-418. Tennessee Tri-Star General Award. [Effective January 1, 2017.]

(a) There is established an award to be known as the "Tennessee Tri-Star General Award."

(b) (1) The governor may recognize distinguished individuals who have a record of outstanding service to this state or a local subdivision of this state by awarding such individuals the Tennessee Tri-Star General Award. The award shall honor individuals who have demonstrated a high level of service, including, but not limited to: volunteer work or community service; public service; military service; leadership; or charitable, business, or scientific contributions.

(2) Each member of the general assembly may submit one (1) nomination for the award to the governor each calendar year.

(3) The governor may recognize with the award up to five (5) individuals who are not nominated by the general assembly each calendar year.

(4) Nominees must have resided in this state for at least five (5) years.

(5) The award may recognize an individual posthumously; provided, that the individual satisfies all other requirements in this section.

(c) Individuals recognized pursuant this section shall bear the honorary title of "Tennessee Tri-Star General". The award shall consist of a certificate bearing the great seal of the state of Tennessee and be signed by the governor and secretary of state.






Part 5 - Three Stars of Tennessee Award

§ 4-1-501. Three Stars of Tennessee Award -- What constitutes -- When presented -- Selection and administration by homeland security council.

(a) This part shall be known as the "Three Stars of Tennessee Award."

(b) The award shall consist of a plaque and a medal.

(c) The governor or the governor's designee shall present a Three Stars of Tennessee Award to each recipient or surviving next of kin during a public ceremony held on, or as near as practicable to, September 11 of each year.

(d) The Three Stars of Tennessee Award shall be selected and administered by the homeland security council created by Executive Order No. 8 of 2003, within the department of safety.



§ 4-1-502. Presentation to peace officers or next of kin -- Submission of information to council -- "Peace officer" defined.

(a) A Three Stars of Tennessee Award shall be awarded to:

(1) A peace officer who suffers a career-ending injury in the line of duty;

(2) The surviving next of kin of a peace officer who is killed or sustains a fatal injury in the line of duty;

(3) A federal law enforcement officer or special agent who suffers a career-ending injury in the line of duty assisting a state or local law enforcement agency; or

(4) The surviving next of kin of a federal law enforcement officer or special agent who sustains a fatal injury while assisting a state or local law enforcement agency in this state.

(b) Any person who has personal knowledge of a peace officer who was killed or suffered a career-ending injury in the line of duty, or a federal law enforcement officer or special agent who was killed or suffered a career-ending injury assisting a state or local law enforcement agency in this state, may submit that information in writing to the council.

(c) As used in this section, "peace officer" means an officer, employee or agent of government who has a duty imposed by law to maintain public order; make arrests for offenses, whether that duty extends to all offenses or is limited to specific offenses including laws and regulations pertaining to the forests of this state; and to investigate the commission or suspected commission of offenses.



§ 4-1-503. Presentation to firefighters or next of kin -- Submission of information to council -- "Firefighter" defined.

(a) A Three Stars of Tennessee Award shall be awarded to:

(1) A firefighter who suffers a career-ending injury in the line of duty; or

(2) The surviving next of kin of a firefighter who is killed or sustains a fatal injury in the line of duty.

(b) Any person who has personal knowledge of a firefighter who, in the line of duty was killed or suffered a career-ending injury may submit that information in writing to the council.

(c) As used in this section, "firefighter" means any full-time, part-time, or volunteer firefighter hired or accepted as a firefighter by a fire department recognized under title 68, chapter 102, part 3 and meets the minimum training requirements of § 4-24-112.



§ 4-1-504. Presentation to medical first responders or next of kin -- Submission of information to council -- "Medical first responder" defined.

(a) A Three Stars of Tennessee Award shall be awarded to:

(1) A medical first responder who suffered a career-ending injury in the line of duty; or

(2) The surviving next of kin of a medical first responder who is killed or sustains a fatal injury in the line of duty.

(b) Any person who has personal knowledge of a medical first responder who was killed or suffered a career-ending injury in the line of duty may submit that information in writing to the council.

(c) As used in this section, "medical first responder" means emergency services personnel or other person who responds to calls for emergency medical assistance from a 911 call.









Chapter 2 - Boundaries

§ 4-2-101. North Carolina boundary.

The boundaries of this state, as defined by the cession act of North Carolina, and embodied in the Constitutions of 1796, of 1834 and of 1870, article I, § 31, are as follows: Beginning on the extreme height of the Stone Mountain, at the place where the line of Virginia intersects it, in latitude thirty-six degrees and thirty minutes (36 degrees 30') north; running thence along the extreme height of that mountain to the place where the Watauga River breaks through it; thence, a direct course, to the top of the Yellow Mountain, where Bright's Road crosses it; thence along the ridge of that mountain, between the waters of Doe River and the waters of Rock Creek, to the place where the road crosses the Iron Mountain; from thence along the extreme height of that mountain to the place where the Nolichucky River runs through it; thence to the top of the Bald Mountain; thence along the extreme height of that mountain to the Painted Rock, on French Broad River; thence along the highest ridge of that mountain to the place where it is called the Great Iron or Smoky Mountain; thence along the extreme height of that mountain to the place where it is called Unicoi or Unaka Mountain, between the Indian towns of Cowee and Old Chota; thence along the main ridge of that mountain to the southern boundary of North Carolina, including all the territory, lands and waters lying west of that line, and contained within the chartered limits of the state of North Carolina before the cession.



§ 4-2-102. Commissioners' North Carolina boundary.

The boundary line between this state and the state of North Carolina, as run by commissioners appointed for the purpose of running and marking the same, begins at a stone set up on the north side of Cataloochee Turnpike Road, and marked on the west side, "Ten., 1821," and on the east side, "N.C., 1821"; running thence in a southwestwardly course to the Bald Rock, on the summit of the Great Iron or Smoky Mountain, and continuing southwestwardly on the extreme height thereof to where it strikes Tennessee River, about seven (7) miles above the old Indian town of Tallassee, crossing Porter's Gap at the distance of twenty-two (22) miles from the beginning, passing Meigs' boundary line at thirty-one and one half (31 1/2) miles, the Equovettly path at fifty-three (53) miles and crossing Tennessee River at the distance of sixty-five (65) miles from the beginning; from Tennessee River to the main ridge, and along the extreme height of the same to the place where it is called Unicoi or Unaka Mountain, striking the old trading path leading from the Valley Towns to the Overhills Towns, near the head of the west fork of Tellico River, and at the distance of ninety-three (93) miles from the beginning; thence along the extreme height of Unicoi or Unaka Mountain to the southwest end thereof, at the Unicoi or Unaka Turnpike Road, where a cornerstone is set up, marked "Ten." on the west side and "N.C." on the east side, and where a hickory tree is also marked on the south side, "Ten. 101 M.," and on the north side, "N.C. 101 M.," being one hundred one (101) miles from the beginning; from thence a due course south two (2) miles and two hundred fifty-two (252) poles to a spruce pine on the north bank of the Hiwassee River below the mouth of Cane Creek; thence up that river the same course about one (1) mile, and crossing the same to a maple, marked "W.D." and "R.A.," on the south bank of the river; thence continuing the same course due south eleven (11) miles and two hundred seventy-three (273) poles to the southern boundary of the states of Tennessee and North Carolina, making in all one hundred sixteen (116) miles and two hundred twenty-three (223) poles from the beginning, and striking the southern boundary line twenty-three (23) poles west of a tree in that line, marked "72 M.," where was set up by the commissioners a square post, marked on the west side "Ten., 1821," and on the east side, "N.C., 1821," and on the south, "G."



§ 4-2-103. Virginia boundary.

The boundary line between this state and the state of Virginia begins on the summit of the White Top Mountain, at the termination of the northeast corner of this state, running thence a due west course to the top of the Cumberland Mountain, where the southwestern corner of the state of Virginia terminates, equidistant from the lines called Walker's and Henderson's.



§ 4-2-104. Kentucky boundary.

(a) The boundary line between this state and the state of Kentucky, as run by commissioners for this state and the state of Kentucky, appointed for the purpose of running and marking the same, runs as is set forth in detail in Acts 1821, chapter 44; 1857-1858, chapter 26; 1859-1860, chapter 79.

(b) All the intervening marks and monuments made and set up by duly authorized boundary commissioners heretofore or hereafter appointed shall be the only lawful boundary between this state and the state of Kentucky, and all the lands lying and inhabitants residing south of that boundary line are, and shall be, subject to the laws and jurisdiction of this state.

(c) It is a Class C misdemeanor to alter, deface, disfigure, change, remove or destroy any of these marks or monuments.

(d) Land titles shall not be affected in any manner by the establishment of the state line described as the boundary between the two (2) states.



§ 4-2-105. Georgia boundary.

The boundary line between this state and the state of Georgia begins at a point in the true parallel of the thirty-fifth degree of north latitude, as found by James Carmack, mathematician on the part of the state of Georgia, and James S. Gaines, mathematician on the part of this state, on a rock about two feet (2') high, four inches (4'') thick, and fifteen inches (15'') broad, engraved on the north side thus: "June 1st, 1818, Var. 63/4 East," and on the south side thus: "Geo. 35 North, J. Carmack," which rock stands one (1) mile and twenty-eight (28) poles from the south bank of the Tennessee River, due south from near the center of the old Indian town of Nick-a-Jack, and near the top of the Nick-a-Jack Mountain at the supposed corner of the states of Georgia and Alabama; thence running due east, leaving old D. Ross two (2) miles and eighteen (18) yards in this state, and leaving the house of John Ross about two hundred (200) yards in the state of Georgia, and the house of David McNair one (1) mile and one fourth (1/4) of a mile in this state, with blazed and mile-marked trees, lessening the variation of the compass by degrees, closing it at the termination of the line on the top of the Unicoi Mountain at five and one half degrees (51/2 degrees).



§ 4-2-106. Mississippi boundary.

The boundary line between this state and the state of Mississippi begins at a point on the west bank of the Tennessee River, six (6) four-pole chains south or above the mouth of Yellow Creek, and about three quarters (3/4) of a mile north of the line known as Thompson's line, and twenty-six (26) chains and ten (10) links north of Thompson's line, at the basis meridian of the Chickasaw surveys, and terminating at a point on the east bank of the Mississippi River, opposite Cow Island, sixteen (16) chains north of Thompson's line, being the line marked by commissioners appointed for the two (2) states, as the thirty-fifth degree of north latitude.



§ 4-2-107. Missouri and Arkansas boundaries.

The western boundary of this state is the middle of the stream of the Mississippi River, including within this state all such islands as are held under grants from the states of Tennessee and North Carolina.






Chapter 3 - Creation, Organization and Powers of Administrative Departments and Divisions

Part 1 - General Provisions

§ 4-3-101. Administrative departments and divisions -- Creation.

There are created and established the following administrative departments of state government:

(1) Department of agriculture;

(2) Department of audit;

(3) Department of children's services;

(4) Department of commerce and insurance;

(5) Department of correction;

(6) Department of economic and community development;

(7) Department of education;

(8) Department of environment and conservation;

(9) Department of finance and administration;

(10) Department of financial institutions;

(11) Department of general services;

(12) Department of health;

(13) Department of human resources;

(14) Department of human services;

(15) Department of intellectual and developmental disabilities;

(16) Department of labor and workforce development;

(17) Department of mental health and substance abuse services;

(18) Department of revenue;

(19) Department of safety;

(20) Department of state;

(21) Department of tourist development;

(22) Department of transportation;

(23) Department of the treasury;

(24) Department of veterans services; and

(25) Legal department.



§ 4-3-102. Control of state buildings.

Notwithstanding any other law to the contrary, the legislative branch of state government and the judicial branch of state government maintain control of the state buildings occupied predominantly by the legislative branch and the judicial branch, respectively.



§ 4-3-103. Powers and duties of departments.

These departments shall be vested respectively with such powers and required to perform such duties as are set forth in this chapter and shall be charged with the administration, execution and performance of such laws as the general assembly may enact from time to time.



§ 4-3-104. Name changes of departments and divisions.

(a) References appearing elsewhere in this code to the department of accounts, the department of the budget or to the office of the state property administrator are deemed references to the department of finance and administration.

(b) References to the department of finance and taxation are deemed references to the department of revenue.

(c) References to the department of highways and public works when relating to public buildings are deemed references to the department of general services.

(d) References to the department of highways and public works, except when relating to public buildings, and references to the bureau of aeronautics, the bureau of highways and the mass transit bureau are deemed references to the department of transportation.

(e) References to the department of institutions are deemed references to the department of correction.

(f) References to the department of insurance and banking are deemed references to the department of commerce and insurance.

(g) References to the department of local finance or division of local finance are deemed references to the office of the comptroller of the treasury.

(h) References to the department of public welfare are deemed references to the department of human services.

(i) References to the department of standards and purchases are deemed references to the department of general services.

(j) References to the staff division of industrial development are deemed references to the industrial development division of the department of economic and community development.

(k) References to the division of hotel and restaurant inspection of the department of conservation are deemed references to the hotel and restaurant division of the department of tourist development.

(l) References to the staff division of veterans' affairs and references to the department of veterans' affairs are deemed references to the department of veterans services.

(m) References to the state educational agency for surplus property are deemed references to the department of general services.

(n) References to the tourism development division of the department of economic and community development are deemed references to the tourism division of the department of tourist development.

(o) References to the department of banking are deemed references to the department of financial institutions.

(p) References in title 45, chapter 5, except in § 45-5-304(a)(4), to the department of commerce and insurance are deemed to be references to the department of financial institutions.

(q) References to the department of insurance are deemed references to the department of commerce and insurance.

(r) References to the department of public health are deemed references to the department of health.

(s) References to the department of health and environment are deemed references to the department of health.

(t) References to the department of conservation are deemed references to the department of environment and conservation.

(u) References to the department of labor are deemed references to the department of labor and workforce development.

(v) References to the department of employment security are deemed references to the department of labor and workforce development.

(w) References to the department of personnel are deemed references to the department of human resources.

(x) References to the board of probation and parole are deemed references to the board of parole.

(y) References to the elevator division, division of mines, labor standards division, and division of boiler and elevator inspection, are deemed references to the department of labor and workforce development.



§ 4-3-111. Chief executive officers of administrative departments.

There shall be a chief executive officer of each of the administrative departments of state government created by § 4-3-101, which shall be as follows:

(1) Attorney general and reporter, for the legal department;

(2) Commissioner of agriculture, for the department of agriculture;

(3) Commissioner of children's services, for the department of children's services;

(4) Commissioner of commerce and insurance, for the department of commerce and insurance;

(5) Commissioner of correction, for the department of correction;

(6) Commissioner of economic and community development, for the department of economic and community development;

(7) Commissioner of education, for the department of education;

(8) Commissioner of environment and conservation, for the department of environment and conservation;

(9) Commissioner of finance and administration, for the department of finance and administration;

(10) Commissioner of financial institutions, for the department of financial institutions;

(11) Commissioner of general services, for the department of general services;

(12) Commissioner of health, for the department of health;

(13) Commissioner of human resources, for the department of human resources;

(14) Commissioner of human services, for the department of human services;

(15) Commissioner of intellectual and developmental disabilities, for the department of intellectual and developmental disabilities;

(16) Commissioner of labor and workforce development, for the department of labor and workforce development;

(17) Commissioner of mental health and substance abuse services, for the department of mental health and substance abuse services;

(18) Commissioner of revenue, for the department of revenue;

(19) Commissioner of safety, for the department of safety;

(20) Commissioner of tourist development, for the department of tourist development;

(21) Commissioner of transportation, for the department of transportation;

(22) Commissioner of veterans services, for the department of veterans services;

(23) Comptroller of the treasury, for the department of audit;

(24) Secretary of state, for the department of state; and

(25) State treasurer, for the department of treasury.



§ 4-3-112. Appointment of commissioners.

(a) The commissioners shall be appointed by the governor for terms to expire with the beginning of the term of the governor next elected, or whenever their successors shall be appointed and qualified.

(b) Each commissioner shall hold office at the pleasure of the governor.



§ 4-3-113. Name changes of departments, directors and commissioners.

(a) References appearing elsewhere in this code to the director of accounts, the director of the budget or to the state property administrator are deemed references to the commissioner of finance and administration.

(b) References to the superintendent of banks, to the superintendent of banking or to the commissioner of banking are deemed references to the commissioner of financial institutions.

(c) References to the commissioner of finance and taxation are deemed references to the commissioner of revenue.

(d) References to the commissioner of highways and public works, when relating to public buildings, are deemed references to the commissioner of general services.

(e) References to the commissioner of highways and public works, except when relating to public buildings, and references to the director of the bureau of aeronautics, the director of the bureau of highways, and the director of the mass transit bureau are deemed references to the commissioner of transportation.

(f) References to the commissioner of institutions are deemed references to the commissioner of correction.

(g) References to the commissioner of insurance and banking are deemed references to the commissioner of commerce and insurance.

(h) References to the state director of local finance, director of local finance, state director of the division of local finance or to the director of the division of local finance are deemed references to the comptroller of the treasury.

(i) References to the commissioner of public welfare are deemed references to the commissioner of human services.

(j) References to the commissioner of standards and purchases are deemed references to the commissioner of general services.

(k) References to the director of the staff division of industrial development are deemed references to the director of the industrial development division of the department of economic and community development.

(l) References to the director of the division of hotel and restaurant inspection of the department of conservation are deemed references to the commissioner of tourist development.

(m) References to the director of veterans' affairs and references to the commissioner of veterans' affairs are deemed references to the commissioner of veterans services.

(n) References to the assistant commissioner of the tourism development division in the department of economic and community development are deemed references to the commissioner of tourist development.

(o) References to the commissioner of insurance are deemed references to the commissioner of commerce and insurance.

(p) References to the commissioner of public health are deemed references to the commissioner of health.

(q) References to the commissioner of health and environment are deemed references to the commissioner of health.

(r) References to the commissioner of conservation are deemed references to the commissioner of environment and conservation.

(s) References to the department of employment security are deemed references to the department of labor and workforce development.

(t) References to the department of labor are deemed references to the department of labor and workforce development.

(u) References to the commissioner of personnel are deemed references to the commissioner of human resources.



§ 4-3-121. Commissioners and staff directors as department and division heads.

(a) (1) The commissioners of the administrative departments of the state government created by this chapter shall be the administrative heads of those departments. They shall have charge and general supervision of their respective departments.

(2) The officers and employees of the various departments established by this chapter shall be under the supervision, direction and control of the commissioners of their respective departments and shall perform such duties as the commissioners may prescribe.

(b) (1) Each staff division of the governor's office shall have as its chief executive officer a staff director who shall be appointed by the governor for a term to expire with the beginning of the term of the governor next elected, or whenever the staff director's successor shall be appointed and qualified, and who shall hold office at the pleasure of the governor.

(2) Staff directors shall have charge and general supervision of their respective divisions and shall exercise such powers and perform such duties in regard thereto as are vested therein by law, and shall receive compensation in the amount provided by § 8-23-101 for commissioners of departments.

(3) Staff directors, with respect to their divisions, shall be subject to all laws applying generally to commissioners of administrative departments, and staff divisions shall be subject to all laws applying generally to state administrative departments.



§ 4-3-122. Governor's cabinet.

(a) The commissioners of the administrative departments shall constitute a cabinet or advisory staff to the governor on all matters of state administration.

(b) Staff directors may be members of the governor's cabinet or advisory staff, and the secretary of state, the state treasurer and the comptroller of the treasury may also serve on the governor's cabinet or advisory staff if invited to do so by the governor.

(c) (1) The governor shall hold regular meetings of this cabinet each month, or more often at the governor's option.

(2) At these meetings, the administrative work and budgetary requirements of each department shall be discussed, and practical methods devised and applied to further cooperation in, and coordination of, such work, and to eliminate duplication and overlapping of functions between the several departments.



§ 4-3-123. Commission on aging -- Review of agency proposals.

(a) In order to fulfill its duties as established by § 71-2-105, it is essential that the commission on aging have an opportunity to review and comment on proposed plans, programs and rules that may have a substantial and direct effect on persons sixty (60) years of age or older and to be given the opportunity to have its representative in attendance at meetings of administrative departments or agencies of state government that qualify as open meetings as defined in § 8-44-102, at which such matters are intended to be considered. Therefore, the commission through its executive director shall define those areas of concern that affect older Tennesseans and make such areas known to state departments and agencies.

(b) State departments and agencies of state government shall appropriately notify the commission in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title, and the procedure for intergovernmental review established by Executive Order No. 58, which took effect October 29, 1983, concerning those areas defined by the commission.



§ 4-3-124. Sexual harassment policy -- Posting.

Each entity of state government shall post in the workplace the state policy for the prevention of sexual harassment established pursuant to Acts 1993, chapter 307.






Part 2 - Department of Agriculture

§ 4-3-201. Creation.

There is hereby created the department of agriculture.



§ 4-3-202. Commissioner.

The department of agriculture shall be under the charge and general supervision of the commissioner of agriculture.



§ 4-3-203. Powers and duties.

The department of agriculture has the power to:

(1) Encourage and promote, in every practicable manner, the interests of agriculture, including horticulture, livestock industry, dairying, poultry raising, beekeeping, production of wool and other allied industries;

(2) Promote and improve methods of conducting agricultural industries, with a view to increasing the production, and facilitating the distribution, of products at minimum cost;

(3) Collect, publish and distribute statistics relating to crop production and marketing of beef, pork, poultry, fish, mutton, wool, butter, cheese and other agricultural products, so far as such statistical information may be of value to the agricultural and allied interests of the state;

(4) Inquire into the cause of contagious, infectious and communicable diseases among domestic animals, and the means for the prevention and cure of the same;

(5) Assist, encourage and promote the organization of farmers' institutes, horticultural and agricultural societies, the holding of fairs, stock shows or other exhibits of the products of agriculture;

(6) Cooperate with producers and consumers in devising and maintaining economical and efficient systems of distribution, and to aid in whatever way may be consistent or necessary in accomplishing the reduction of waste and expenses in marketing;

(7) Cooperate with the agricultural college, the experiment stations of the state university and the federal government;

(8) Enter and inspect any rights-of-way of any highway, railway, field, orchard, nursery, fruit packing house, storeroom, depot or other place where fruits are grown or stored, and inspect fruits, trees, plants, vines, shrubs or other articles within the state, and if such plant life is infected with pests or with their eggs or larvae, or with any contagious disease injurious to plant life, abate the same as a nuisance;

(9) Enforce all of the penal and regulatory laws of the state in the same manner and with like authority as the sheriffs of the counties; and

(10) (A) Promulgate rules and regulations necessary to effectuate the purposes, duties and responsibilities of the department. Such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title, except as otherwise provided by law.

(B) The enactment of a federal declaration of an extraordinary emergency or issuance of an emergency federal order or similar federal enactment that relates to the spread of plant or animal disease, the spread of pests from state to state, the protection of the food or feed supply, or that otherwise relates matters generally regulated by the department shall be deemed to constitute sufficient evidence of an immediate danger to the public health, safety or welfare of such a nature to justify the enactment of emergency rules for purposes of § 4-5-208(a).



§ 4-3-204. Civil penalty for violating regulatory matters -- Revocation of license or permit -- Denial of license or permit renewal.

(a) The department or any board or commission attached to the department may, in a lawful proceeding respecting licensing, as defined in the Uniform Administrative Procedures Act, compiled in chapter 5 of this title, in addition to or in lieu of any other lawful disciplinary action, assess a civil penalty of not more than five hundred dollars ($500) for each violation of statute, rule or order enforceable by the department or board or commission attached to the department.

(b) The department and any board or commission attached to the department shall by rule establish a schedule designating the minimum and maximum civil penalty that may be assessed under this section for violation of each statute, rule or order over which it has regulatory control.

(c) In the event of nonpayment of any civil penalty lawfully assessed pursuant to subsection (a), such penalty shall be recoverable in the name of the state by the attorney general and reporter in the chancery court of Davidson County, or by the district attorney general in the chancery court of the county in which all or part of the violation occurred.

(d) All sums recovered under this section shall be paid into the state treasury, except that in those counties where a contract exists between the department and the county health department pursuant to § 53-8-205(7), such sums may be retained by the county health department in accordance with the contract between the department and such county health department; provided, that all such funds so retained by the county health department shall be paid into the county's general fund.

(e) In the event of nonpayment of any civil penalty lawfully assessed by the department or any board or commission attached thereto, the commissioner of agriculture may revoke a current license or permit or deny renewal of a license or permit until the respective civil penalties have been paid in full. Payment of the civil penalty does not necessarily obligate the commissioner to issue any license or permit; provided, no such action affecting licenses or permits shall be taken without a hearing as provided in the Uniform Administrative Procedures Act.



§ 4-3-205. License, certification or registration -- Notifications -- Prerequisites -- Web site -- Notifications by electronic mail.

(a) The department and any board, commission, committee, or other governmental entity created pursuant to titles 43 and 44 shall notify each applicant for a professional or occupational license, certification or registration from the department, board, commission, agency or other governmental entity where to obtain a copy of any statutes, rules, policies, and guidelines setting forth the prerequisites for the license, certification or registration and shall, upon request, make available to the applicant a copy of the statutes, rules, policies, and guidelines.

(b) The department and any board, commission, committee, or other governmental entity created pursuant to titles 43 and 44 shall notify each holder of a professional or occupational license, certification or registration from the department, board, commission, committee, agency or other governmental entity of changes in state law that impact the holder and are implemented or enforced by the entity, including newly promulgated or amended statutes, rules, policies, and guidelines, upon the issuance and upon each renewal of a holder's license, certification or registration.

(c) The department and any board, commission, committee, or other governmental entity created pursuant to titles 43 and 44 shall establish and maintain a link or links on the entity's web site to the statutes, rules, policies, and guidelines that are implemented or enforced by the entity and that impact an applicant for, or a holder of, a professional or occupational license, certification, or registration from the entity.

(d) (1) The department and any board, commission, committee, or other governmental entity created pursuant to this title and titles 43 and 44 shall allow each holder of a professional or occupational license, certification or registration from the department, board, commission, committee, or other governmental entity to have the option of being notified by electronic mail of:

(A) Renewals of the holder's license, certification or registration;

(B) Any fee increases;

(C) Any changes in state law that impact the holder and are implemented or enforced by the entity, including newly promulgated or amended statutes, rules, policies and guidelines; and

(D) Any meeting where changes in rules or fees are on the agenda. For purposes of this subdivision (d)(1)(D), the electronic notice shall be at least forty-five (45) days in advance of the meeting, unless it is an emergency meeting then the notice shall be sent as soon as is practicable.

(2) The department and any board, commission, committee or other governmental entity created pursuant to this title and titles 43 and 44 shall notify each holder of a license, certification or registration of the availability of receiving electronic notices pursuant to subdivision (d)(1) upon issuance or renewal of the holder's license, certification or registration.






Part 3 - Department of Audit

§ 4-3-301. Creation.

The department of audit is created and established in the state government.



§ 4-3-302. Administrative head of department.

The comptroller of the treasury shall be the administrative head of this department.



§ 4-3-303. Organization of department.

(a) The department of audit shall be organized in whatever manner the comptroller of the treasury may deem best to the accomplishment of its functions.

(b) The department shall have such auditors, assistants and employees as the comptroller of the treasury may require, subject to the budgetary and personnel provisions of § 4-4-107 and within the appropriations made by the general assembly.



§ 4-3-304. Powers and duties.

The department of audit has the power and is required to:

(1) (A) Perform currently a post audit of all accounts and other financial records of the state government, and of any department, institution, office or agency thereof in accordance with generally accepted auditing standards and in accordance with such procedures as may be established by the comptroller of the treasury;

(B) Make annually, and at such other times as the general assembly shall require, a complete report on the post audit, such report to be in the form provided by §§ 8-4-109 -- 8-4-111 and by any subsequent legislation;

(2) Certify to the fund balance sheets, operating and other statements, covering the condition of the state's finances, as prepared by the department of finance and administration, or by the state treasurer, before publication of such statements;

(3) Serve as a staff agency to the general assembly, or to any of its committees, in making investigations of any phase of the state's finances;

(4) Make annually an audit of all the records of the several counties of the state, including the offices of county trustees, circuit court clerks, criminal court clerks, county clerks and clerks and masters of chancery courts, and all county mayors and judges of the courts of general sessions, specifically including the accounts of all "trust funds" in the hands of clerks and masters, or county clerks, or both, and any other county official, whether elected or appointed;

(A) In lieu of the audit required under this subdivision (4), the department may accept an audit made by an independent certified public accountant or licensed public accountant, employed at the expense of the county, if the audit made by such independent certified public accountant or licensed public accountant meets the minimum standards for county auditing established by the comptroller of the treasury, and approved by the governor;

(B) The audit shall be made annually and copies of the audit furnished to the comptroller of the treasury;

(C) Any county having an audit made by an independent certified public accountant or licensed public accountant under the conditions prescribed in this subdivision (4) shall be relieved of paying to the state the fee required by § 9-3-210;

(D) Beginning July 1, 1974, the department shall prepare the audit required under this subdivision (4) in each county of this state at least once in every five-year period, and shall not accept an audit prepared by a certified public accountant or licensed public accountant in lieu of a state audit for more than four (4) years in every five-year period beginning July 1, 1974, or may, in such manner as the comptroller of the treasury may determine, participate with or monitor the audit with the independent certified public accountant or licensed public accountant;

(5) Devise a modern, effective and uniform system of bookkeeping and accounting, subject to the approval of the governor, comprehending:

(A) An efficient system of checks and balances between the officers at the seat of government entrusted with the collections and receipts, custody and disbursement of the revenues of the state; and

(B) A system of bookkeeping and accounting, for the use of all county officials and agencies handling the revenues of the state or of any political subdivision thereof; provided, that the comptroller of the treasury and the governor may approve any existing system;

(6) Perform economy and efficiency audits, program results audits and program evaluations. Any or all of the elements of an audit may be performed, including financial and compliance, economy and efficiency program results and program evaluation;

(7) Require that audits to be performed by the internal audit staffs of grantees or the internal audit staffs of state departments, boards, commissions, institutions, agencies, authorities or other entities of the state shall be coordinated with the office of the comptroller of the treasury, and any such audit reports as may be issued shall be prepared in accordance with standards established by the comptroller of the treasury. No department, agency, institution, board, commission or authority shall cause internal auditing to be performed by persons who do not meet the job specifications for internal auditors established by the commissioner of human resources and approved by the commissioner of finance and administration and the comptroller. Notwithstanding any law to the contrary, working papers created, obtained or compiled by an internal audit staff are confidential and are therefore not an open record pursuant to title 10, chapter 7. "Working papers" includes, but is not limited to, auditee records, intra-agency and interagency communications, draft reports, schedules, notes, memoranda and all other records relating to an audit or investigation by internal audit staff;

(8) Require that all persons, corporations or other entities receiving grants from or through this state shall cause a timely audit to be performed, in accordance with auditing standards prescribed by the comptroller of the treasury; and

(9) Establish minimum standards for the performance of audits by the internal audit staffs of local governments, special taxing districts, utility districts, political subdivisions, state departments, boards, commissions, institutions, agencies, authorities or other entities of the state. These standards, which shall be established by the comptroller of the treasury, shall include "Standards for the Professional Practice of Internal Auditing" published by the Institute of Internal Auditors, Inc., or such other standards as may be approved by the comptroller of the treasury. All audit reports issued by such internal audit staffs shall include a statement that the audit was conducted pursuant to these standards. Notwithstanding any law to the contrary, working papers created, obtained or compiled by an internal audit staff are confidential and are therefore not an open record pursuant to title 10, chapter 7. "Working papers" includes, but is not limited to, auditee records, intra-agency and interagency communications, draft reports, schedules, notes, memoranda and all other records relating to an audit or investigation by internal audit staff.



§ 4-3-305. Administration by comptroller of the treasury.

(a) The comptroller of the treasury is authorized to administer all or any part of the powers and duties prescribed in subsection (b).

(b) The comptroller of the treasury or the comptroller's designee shall, when a general act for county budgeting, or a county fiscal control act, is enacted, have authority to:

(1) Prescribe forms and procedures for the preparation of annual budgets in the several counties and in the other local governments;

(2) Require from the proper local authority a copy of the annual budget as adopted by the governing body of each county or other local government;

(3) Prepare a flexible system of uniform accounts for the various counties and for the other local governments, and assist the local authorities in its installation;

(4) Require annually from each county and other local government a financial report, showing in itemized form all expenditures for current operation and maintenance, for capital outlays, for debt retirement and interest charges and for any other expenses, and also setting forth in detail all revenues and other sources of income;

(5) Audit the accounts of all county and other local governments, such audit to be made either by the auditors of the comptroller of the treasury or the comptroller's designee or by private accountants approved by the comptroller of the treasury or the comptroller's designee;

(6) Promulgate regulations with respect to the issuance of county and municipal bonds, the refunding and retirement of county and municipal debts and the handling of county or municipal defaults; and

(7) Study the state subsidies and turn-backs to county and other local governments for highway, welfare, educational and other purposes, and make recommendations to the governor on the fiscal aspects of such subsidies and turn-backs.

(c) (1) Notwithstanding this section or any other law to the contrary, upon the approval of the comptroller of the treasury or the comptroller's designee, a municipality or county is authorized to prepare and adopt a biennial budget for such departments as authorized by the comptroller of the treasury or the comptroller's designee. The budgets shall be prepared as required by the comptroller of the treasury or the comptroller's designee and after all necessary changes have been made to the local government's charter, private acts, resolutions, or ordinances, as appropriate.

(2) In preparing such budgets, careful consideration shall be given to ensure there is no impairment to an existing contract, bond obligation, or anticipation note of the governmental entity.



§ 4-3-306. State funding board.

(a) The state funding board is attached to the office of the comptroller of the treasury for all administrative purposes.

(b) (1) The state funding board is authorized to establish policies and procedures under which the comptroller of the treasury or the comptroller's designee shall be guided in the administration of state laws concerning bond and note issues by counties, municipalities and utility districts.

(2) Noncompliance with subdivision (b)(1) shall not invalidate any bonds issued by a unit of local government.



§ 4-3-307. Expenses of department representatives.

The necessary expenses of any representative of the department of audit assigned to duty away from the seat of government shall be reimbursed under the rules and regulations prescribed by the commissioner of finance and administration. All such expenses, before being paid, shall first be approved by the office of the comptroller of the treasury.



§ 4-3-308. Office of research and education accountability.

(a) There is established within the office of the comptroller of the treasury an office of research and education accountability, which shall conduct research, analyses, evaluations, and other projects as may be assigned to it by the general assembly or the comptroller, or that the office may determine to be necessary to inform discussions and decisions in the general assembly.

(b) The office of research and education accountability shall be accorded access to and may examine any information, records, books, data, or reports maintained by any agency of this state, whether or not the information is subject to public inspection. Each agency shall fully cooperate with the office of research and education accountability in providing such access in the performance of the duties of the office. The office of research and education accountability shall maintain inviolate any privileged or confidential information so acquired and any record or writing so defined by law.

(c) The office of research and education accountability shall report its findings annually to the general assembly.

(d) As used in this section, "agency" means:

(1) Any department, board, commission, institution, office, or agency of state government; and

(2) Any county, county having a metropolitan government, municipality, or other political subdivision of the state, including any school district, school system, or special school district, and the state board of education acting on behalf of any special school listed in § 49-50-1001.






Part 4 - Department of Financial Institutions

§ 4-3-401. Creation.

There is hereby created the department of financial institutions.



§ 4-3-402. Commissioner -- Appointment.

(a) The department of financial institutions shall be under the charge and general supervision of the commissioner of financial institutions.

(b) The commissioner shall be appointed by the governor and shall serve at the governor's pleasure.



§ 4-3-403. Powers and duties.

The department of financial institutions shall exercise all the rights, powers and duties described in title 45 and otherwise vested by law in the department, the commissioner of financial institutions, and the commissioner's officers, assistants and employees.






Part 5 - Department of Environment and Conservation

§ 4-3-501. Creation.

There is hereby created the department of environment and conservation.



§ 4-3-502. Commissioner.

The department of environment and conservation shall be under the charge and general supervision of the commissioner of environment and conservation.



§ 4-3-503. Establishment of divisions, bureaus and organizational units.

The commissioner is authorized to establish divisions, bureaus or other organizational units necessary to carry out the duties imposed upon the commissioner and the department.



§ 4-3-504. Powers and duties of department.

The department of environment and conservation has the power to:

(1) Exercise all functions, rights, powers, and duties vested by law; and

(2) Make rules and regulations not inconsistent with law for the administration of such functions and duties, and for the management of any parks or other properties belonging to the state.



§ 4-3-505. Deputy and assistant commissioners -- Absence or incapacity of commissioner -- Vacancy in office.

The commissioner is authorized to appoint such deputy and assistant commissioners as may be necessary to discharge the powers and duties of the department. In the event of absence or incapacity of the commissioner or in the event of a vacancy in the office of the commissioner, an appropriate person designated by the governor may be authorized, in accordance with § 4-4-115, to exercise any and all of the powers of the commissioner until such time as the duly appointed commissioner can fulfill such commissioner's responsibilities.



§ 4-3-506. Making completeness determinations and issuing or denying permits within time frame specified in department's rules and regulations.

(a) It is the intent of the general assembly that the department of environment and conservation seek to accomplish making a completeness determination and issuing or denying any permit within the time frames specified by the department's rules and regulations.

(b) (1) The commissioner shall prepare semiannual permitting efficiency reports that include statistics on whether the department has timely acted on permit applications pursuant to the appropriate rule. The reports are due February 1 and August 1 of each year beginning in 2013.

(2) For permit applications that have not met the time frame required by rule, the report must state the reasons for not meeting the time frame. In stating the reasons for not meeting the time frame, the commissioner shall separately identify delays caused by the responsiveness of the applicant, lack of staff, scientific or technical disagreements, or the level of public engagement.

(3) The report shall specify the number of days from initial submission of the application to the day of determination that the application is complete. The report due August 1 of each year must aggregate the data for the year and assess whether the program or system changes are necessary to achieve the time frame as specified by rule.

(4) The report shall be posted on the department's web site and electronically submitted to the governor and members of the general assembly.



§ 4-3-508. Contracts and leases entered into prior to July 1, 1991 -- Rules, regulations, orders and decisions issued or promulgated by the department.

(a) All contracts or leases entered into prior to July l, 1991, by the department of environment and conservation or its predecessor in name, the department of conservation, with any entity, corporation, agency, enterprise or person pertaining to § 11-1-108, title 11, chapter 4, §§ 43-14-218, 54-17-105, 54-17-109 and 67-5-1004, shall continue in full force and effect as to all essential terms and conditions of the contracts in existence on July 1, 1991, to the same extent as if such contracts had originally been entered into by and between such entity, corporation, agency, enterprise or person and the department of agriculture, unless and until such contracts or leases are amended or modified by the parties to such contracts or leases.

(b) All rules, regulations, orders and decisions heretofore issued or promulgated by the department of environment and conservation or its predecessor in name, the department of conservation, pursuant to § 11-1-108, title 11, chapter 4, §§ 43-14-218, 54-17-105, 54-17-109 and 67-5-1004, shall remain in full force and effect and shall hereafter be administered and enforced by the department of agriculture. To this end, the department of agriculture, through the commissioner, has the authority, consistent with the statutes and regulations pertaining to the programs and functions transferred in § 11-1-108, title 11, chapter 4, §§ 43-14-218, 54-17-105, 54-17-109 and 67-5-1004, to modify or rescind orders or rules and regulations heretofore issued and to adopt, issue or promulgate new orders or rules and regulations necessary for the administration of the programs or functions of the department of agriculture transferred in this section.



§ 4-3-509. License, certification or registration -- Notifications -- Prerequisites -- Web site -- Notifications by electronic mail.

(a) The department and any division, board, commission, committee, or other governmental entity under the jurisdiction of, or administratively attached to, the department shall notify each applicant for a professional or occupational license, certification or registration from the department, division, board, commission, agency or other governmental entity where to obtain a copy of any statutes, rules, policies, and guidelines setting forth the prerequisites for the license, certification or registration and shall, upon request, make available to the applicant a copy of the statutes, rules, policies, and guidelines.

(b) The department and any division, board, commission, committee, or other governmental entity under the jurisdiction of, or administratively attached to, the department shall notify each holder of a professional or occupational license, certification or registration from the department, division, board, commission, committee, agency or other governmental entity of changes in state law that impact the holder and are implemented or enforced by the entity, including newly promulgated or amended statutes, rules, policies, and guidelines, upon the issuance and upon each renewal of a holder's license, certification or registration.

(c) The department and any division, board, commission, committee, or other governmental entity under the jurisdiction of, or administratively attached to, the department shall establish and maintain a link or links on the entity's web site to the statutes, rules, policies, and guidelines that are implemented or enforced by the entity and that impact an applicant for, or a holder of, a professional or occupational license, certification, or registration from the entity.

(d) (1) The department and any division, board, commission, committee, agency, or other governmental entity under the jurisdiction of, or administratively attached to, the department shall allow each holder of a professional or occupational license, certification or registration from the department, division, board, commission, committee, agency or other governmental entity to have the option of being notified by electronic mail of:

(A) Renewals of the holder's license, certification or registration;

(B) Any fee increases;

(C) Any changes in state law that impact the holder and are implemented or enforced by the entity, including newly promulgated or amended statutes, rules, policies and guidelines; and

(D) Any meeting where changes in rules or fees are on the agenda. For purposes of this subdivision (d)(1)(D), the electronic notice shall be at least forty-five (45) days in advance of the meeting, unless it is an emergency meeting then the notice shall be sent as soon as is practicable.

(2) The department and any division, board, commission, committee, agency or other governmental entity under the jurisdiction of, or administratively attached to, the department shall notify each holder of a license, certification or registration of the availability of receiving electronic notices pursuant to subdivision (d)(1) upon issuance or renewal of the holder's license, certification or registration.



§ 4-3-510. Office of energy programs -- General powers.

The office of energy programs has the duty and responsibility to:

(1) Promote research, development, recruitment and investments in conservation and renewable technology business (e.g., businesses that are labor intensive, environmentally sound, energy conserving and compatible with the development of a statewide energy program), with the recognition that a commitment to energy efficiency and development of renewable resources promotes economic growth and job creation;

(2) Provide incentives for energy conservation and renewable technologies development;

(3) Provide informational and educational programs for local governmental units and the general public, including the operation of a toll-free energy hotline;

(4) Administer federal energy programs to include, but not be limited to, an energy extension service and a state energy conservation plan.

(5) Promote state and local energy emergency preparedness in coordination with other appropriate state agencies, such as the military department;

(6) Establish a working liaison with the Tennessee Valley authority and other energy-related nonprofit organizations;

(7) Provide technical assistance to state businesses experiencing financial difficulty due to escalating energy costs;

(8) Maintain a record of businesses lost to the state or that have gone out of business due to escalating energy costs; and

(9) (A) Prepare an annual report on the activities of the office of energy programs, including information on conservation, energy management, renewable industry investments and recruitments, and energy savings goals set and realized by the programs administered by the office of energy programs;

(B) The report shall be submitted to the governor, the speakers of the senate and house of representatives, and the chair of the senate and house of representatives committees on government operations, energy, and conservation, or their successor committees.



§ 4-3-511. Office of energy programs -- Powers concerning promoting research and development.

The office of energy programs has the power in promoting research and development to:

(1) Assist the state, its subdivisions and institutions, private parties, and any energy supplier chartered or regulated under this code, through the collection and compilation of information on energy programs throughout the state and the United States, the coordination of research and experimental projects in this state, and contracts and the issuance of grants to Tennessee institutions and citizens for research and experimentation, in the development of:

(A) Petroleum and natural gas storage or production capacity wherever such can be located;

(B) Coal gasification and liquefaction;

(C) Propane, butane or methane storage, shipment, handling and rapid redistribution to areas of need;

(D) An energy port authority in connection with a grouping and system interconnection of energy loading, unloading, storage and transfer facilities;

(E) Magnetohydrodynamics (MHD), fluidized bed combustion and other advanced combustion and conversion facilities;

(F) Technology and related facilities for the collection, conversion and use of solar energy;

(G) Facilities designed to produce central heating, cooling, electrical energy, or process steam through the combustion of garbage or other wastes;

(H) Other energy production, storage or distribution facilities, including co-generation of power; and

(I) Technology and related facilities for the collection, conversion and use of methane gas. The office of energy programs shall cooperate with the University of Tennessee Space Institute and any other state agency studying the use of methane gas;

(2) Promote and assist in the execution of programs to gain maximum benefit for citizens of Tennessee from the state's natural energy resources, including, but not limited to:

(A) Coal field development and utilization, both surface and subsurface;

(B) Oil deposits;

(C) Natural gas for intrastate and interstate use;

(D) Ores containing fissionable elements;

(E) Geographical characteristics;

(F) Resource recycling; or

(G) Renewable resources;

(3) Coordinate the development of energy facilities in this state; and

(4) Monitor the spending of any public funds provided for projects under this section, and the progress of any work financed in whole or in part with such funds.



§ 4-3-512. Office of energy programs -- Powers concerning promoting conservation.

The office of energy programs has the power in promoting conservation to:

(1) Develop and implement plans, projects or programs for the purpose of energy conservation in regard to residential, commercial, industrial or governmental uses of energy;

(2) Coordinate any energy conservation programs or projects undertaken by the state or municipal governments, or by the federal government as permitted by applicable federal law;

(3) Participate in or carry out any federal energy conservation programs;

(4) Recommend, in coordination with other standards and codes, energy and lighting efficiency building standards for new and renovated buildings in this state. Such standards will be mandatory for all building construction or renovation begun after they take effect. Such standards will be administered by local governments, and if such governments have standards equal to or stricter than the authority standards, the local standards will control;

(5) Prepare, implement and administer a plan that encourages utilities to provide conservation services to their customers;

(6) Assist the utilities of the state in their actions before those federal agencies that regulate or otherwise control specific energy supplies, if such actions are consistent with state energy policy;

(7) Coordinate and maintain, in cooperation with other divisions, and state and federal departments and agencies, a comprehensive educational and information program on energy conservation for the general public. The office of energy programs shall make a continuing effort to keep the citizens of the state informed as to the most efficient and expeditious means of reducing their use of energy; and

(8) Develop and carry out its programs on its own initiative, in cooperation with federal, state or local governments, or with private citizens. Such plans, projects or programs may include, but are not limited to:

(A) Van pooling and car pooling plans and incentives;

(B) Home weatherization;

(C) Development of mass transit alternatives;

(D) Incentives to promote residential conservation of energy use;

(E) Compilation and dissemination of energy efficiency information;

(F) Programs to promote energy conservation in industry and commerce;

(G) Encouragement of the use and development within the state of solar, geothermal and other renewable energy resources;

(H) Development of energy management systems; and

(I) Development of material recycling, handling and management systems.



§ 4-3-513. Office of energy programs -- Set-aside program for petroleum products.

(a) The commissioner of environment and conservation, with the assistance of the office of energy programs shall develop an emergency liquid fuel allocation program to be implemented by the governor in event of an energy emergency as defined in § 58-2-101.

(1) The setting aside of petroleum products will be in order to help meet emergency petroleum requirements, thereby relieving the hardship caused by such shortage to entities including, but not limited to, the following:

(A) Certain governmental entities providing emergency services;

(B) Other entities defined by rules as promulgated by the commissioner;

(C) Energy producers;

(D) Telecommunications services;

(E) Public transit;

(F) Users engaged in agricultural production, planting and harvesting; and

(G) Sanitation services.

(2) The commissioner shall promulgate rules, including emergency rules pursuant to the Uniform Administrative Procedures Act, compiled in chapter 5 of this title, to govern the administration of the set-aside program, including, but not limited to, the form, procedures, criteria and priority for set-aside allocation and distribution.

(3) The state set-aside program for petroleum products shall be operated to the extent that it does not preempt federal law.

(4) The state set-aside program shall terminate upon the issuance of an executive order stating that a shortage of petroleum products no longer exists.

(b) The office of energy programs shall assist with contingency plans, in coordination with power distributors in this state, to conserve electrical energy during emergency conditions. Such plans shall include the designation of priority users of electrical power.



§ 4-3-514. Office of energy programs -- Additional powers -- Confidentiality.

(a) In furtherance of its duties under §§ 4-3-510-4-3-513 the office of energy programs has the power to:

(1) Collect energy-related information for the purpose of maintaining a current source of relevant data, and for supplying the office of energy programs, as well as other federal and state agencies and the general public, with the necessary information to enable them to make informed evaluations and decisions about energy-related problems;

(2) Perform such studies, analyses or surveys as it deems necessary to carry out the intent and purposes of this chapter. The office of energy programs shall first of all be concerned with providing any studies or analyses of energy information that the governor or appropriate committees of the general assembly shall request. In addition, within limitations of funds, time and staff capacities, the office of energy programs may provide such information for the general public, individual members of the general assembly, and other state and federal authorities;

(3) (A) Maintain current reports on the supply, demand and price of the various energy resources, which shall include, but are not limited to:

(i) Coal;

(ii) Electricity;

(iii) Geothermal;

(iv) Natural gas;

(v) Nuclear power;

(vi) Petroleum; and

(vii) Solar power;

(B) In maintaining such reports, the office of energy programs shall utilize data available from other state and federal sources to the extent possible to avoid duplication of requests;

(4) Monitor and analyze technological developments in the fields of energy resource exploration, extraction, utilization, production, distribution, conservation and end-product reuse;

(5) Provide an analysis of the availability of various energy resources as well as a forecast of the future demand and availability of those resources, where feasible;

(6) Establish an information distribution system to convey energy-related information to the general public and other interested persons;

(7) Obtain information on and monitor energy-related developments, including the following:

(A) Energy legislation pending before the United States congress;

(B) Proposed energy-related rules and regulations of federal agencies;

(C) Research development and demonstration activities affecting Tennessee;

(D) Federal grants for which citizens or government might apply;

(E) Energy proceedings and hearings of the various energy regulatory agencies;

(F) Energy-related activities and legislation in other states; and

(G) Such other energy-related activities as the head of the office of energy programs may assign;

(8) Coordinate the responses of other state agencies over and above the responses required under office of management and budget circular A-95, to federal energy programs and projects and present those agencies' views to the extent feasible; and

(9) Evaluate the practical, economic and financial feasibility of projects or facilities included under § 4-3-511(3).

(b) (1) The office shall maintain the confidentiality of all proprietary information it may acquire.

(2) "Proprietary information" is defined as trade secrets and commercial or financial information that is used either directly or indirectly in the business of any person submitting information to the office under this chapter, and that gives such person an advantage or an opportunity to obtain an advantage over competitors who do not know or use such information.



§ 4-3-515. Office of energy programs -- Expenditure of funds.

Any federal funds expended pursuant to §§ 4-3-510-4-3-514 shall only be obligated or expended in accordance with the program, terms, conditions and agreement under which such funds were received, unless specific authority to modify such program, terms, conditions or agreement has been received in writing from the granting authority.






Part 6 - Department of Correction

§ 4-3-601. Creation.

There is hereby created the department of correction.



§ 4-3-602. Commissioner -- Appointment -- Qualifications -- Salary -- Expenses -- Secretary and other employees.

(a) The department of correction is under the charge and general supervision of the commissioner of correction.

(b) It is the duty of the governor to appoint a suitable person to the position of commissioner of correction, who shall serve for a term coeval with that of the governor, or until the commissioner's successor is appointed and qualified. In the case of a vacancy in the office, it is the duty of the governor to appoint a suitable person to fill the office for the unexpired term. In order to be qualified for the office, a person shall be not less than twenty-five (25) years of age, a person of good character, and a person with training and experience in institutional operation and management in similar activities. The commissioner, upon the commissioner's appointment, shall take the oath required by law of other state officers.

(c) The commissioner shall receive as compensation for the commissioner's services a salary to be fixed by the governor as provided in § 8-23-101, payable monthly upon warrant of the commissioner of finance and administration, and also the commissioner's traveling expenses incurred in official business, when itemized and approved by the governor.

(d) The commissioner shall be provided with a suitable office, and with such furniture, supplies, books and appliances as may be necessary, the expense thereof to be audited and paid like other state expenses.

(e) The commissioner is authorized to appoint:

(1) A secretary and stenographer for the department, who shall have charge of and keep a record of the transactions of the department and all books and accounts, and perform such other duties as may be assigned to the secretary and stenographer by the commissioner, and shall receive a salary payable monthly upon warrant of the commissioner of finance and administration; and

(2) Such other employees as may be necessary to enable the department to efficiently discharge its duties.



§ 4-3-603. Duties of commissioner.

(a) The commissioner is the executive officer of the department of correction and has the immediate charge of the management and government of the institutions of the department, and the commissioner shall devote the commissioner's entire time and attention to the duties of the commissioner's position.

(b) In addition to any other duties provided by law, when it appears to the commissioner, in the commissioner's sole discretion, that the available facilities and institutions of the department that are designed for the custody of inmates are overcrowded, the commissioner shall endeavor to alleviate such overcrowded conditions by contracting with local governmental entities, when possible, for the care, custody, and control in local jails, workhouses, penal farms or other such facilities, of inmates who have been committed to the department, or by any other means permitted by law.



§ 4-3-604. Investigations by commissioner.

(a) The commissioner may make such investigations as the commissioner may deem necessary to the performance of the commissioner's duties, and to that end the commissioner shall have the same power as a judge of the court of general sessions to administer oaths and to enforce the attendance and testimony of witnesses and the production of books and papers.

(b) The commissioner shall keep a record of such investigations, stating the time, place, character or subject, witnesses summoned and examined, and the commissioner's conclusions.

(c) In matters involving the conduct of an officer, a stenographic report of the evidence shall be taken and a copy thereof with all documents introduced kept on file at the office of the department.

(d) The fees of witnesses for attendance and travel shall be the same as in the circuit court, but no officer or employee of the institution under investigation shall be entitled to such fees.

(e) Any judge of the circuit court, either in term time or in vacation, upon application of the commissioner, may compel the attendance of witnesses, the production of books or papers and the giving of testimony before the commissioner, by a judgment for contempt or otherwise, in the same manner as in cases before a circuit court.



§ 4-3-605. Organization of department.

The commissioner of correction has the authority, with the approval of the governor, to organize the work of the department under such divisions as may be necessary to carry it on most efficiently and economically.



§ 4-3-606. Powers and duties of department.

The department of correction shall exercise all the rights, powers and duties described in chapter 6 of this title and otherwise vested by law in the department, the commissioner, and the commissioner's officers, assistants and employees.



§ 4-3-607. Record of transactions.

A record of the transactions of the department of correction shall be kept by the commissioner, or under the commissioner's direction by the secretary.



§ 4-3-608. Local jails -- Approval of construction plans.

All plans for new jails shall, before the adoption of the same by the county or city authorities, be submitted to the commissioner for suggestions and criticism.



§ 4-3-609. Exercise of police powers by employees.

(a) Those employees of the department of correction as the commissioner shall designate who have been trained in the use of firearms are vested with the powers and authority of law enforcement officers, including the authority to carry weapons, and may exercise such powers and authority while performing special details and assignments in the course of their duties as authorized by the commissioner. These instances may include the search for and apprehension of escapees, transporting inmates, assisting other law enforcement agencies, and other functions while on duty and under the supervision of the department.

(b) (1) Those employees of the department of correction appointed as special agents or as director of internal affairs and who have successfully completed law enforcement training in accordance with internal standards, including firearms training and successful completion of the Tennessee bureau of investigation's basic agent training, shall be fully vested and sworn by the commissioner as full-time law enforcement officers. The department's internal standards shall include, at a minimum, forty (40) hours initial training and eight (8) hours annual in-service training in firearms qualification administered by an instructor with certification from the Tennessee Correction Academy's firearms instructor program or from a police firearms instructor training program conducted or sanctioned by the federal bureau of investigation or the National Rifle Association. These agents and director shall have full authority to investigate and enforce the laws of the state and their mission shall focus on matters relative to the department of correction as well as those matters assisting other local, state, and federal agencies. These agents and director shall be so commissioned to carry weapons in the course of their duties and as is consistent with applicable standards for law enforcement personnel.

(2) Persons employed by the department of correction as internal affairs special agents or as an internal affairs director shall have the full power to administer oaths and take oral and written statements.

(c) The commissioner shall also establish internal procedures concerning appropriate exercise of the powers and authority vested by this section.



§ 4-3-610. Assistance in acquiring dogs for detection of drugs.

(a) The state of Tennessee, acting though the commissioner and department of correction, is authorized to assist counties and municipalities in acquiring dogs trained to detect marijuana and other illicit substances for use in jails and workhouses for the purposes set out in § 41-1-118.

(b) Sheriffs, police chiefs and other local law enforcement officials are encouraged to utilize the dogs provided for in subsection (a).



§ 4-3-611. Disclosure of the death of persons in the custody of the department of correction.

The commissioner of correction shall provide a report of any death of any person in the custody of the department at a department facility within ten (10) business days of the death of such person to the state senator and representative representing such person. The legislators representing such person shall be determined by the home address of the person in the state. This section shall not apply to the deaths of persons who were not residents of Tennessee prior to being placed in the custody of the department.






Part 7 - Department of Economic and Community Development

§ 4-3-701. Creation.

There is hereby created the department of economic and community development.



§ 4-3-702. Commissioner.

(a) The department of economic and community development shall be under the charge and general supervision of the commissioner of economic and community development.

(b) The commissioner shall be appointed by the governor.

(c) The commissioner has the authority to promulgate rules and regulations necessary for the operation of the department or to effectuate any of the programs or responsibilities of any of the divisions of the department. Such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.



§ 4-3-703. General functions.

It is the function of the department of economic and community development to coordinate development services to communities, businesses and industries in the state.



§ 4-3-704. Divisions -- Creation.

(a) There are created within the department of economic and community development the following divisions:

(1) The administrative and support services division;

(2) The industrial development division; and

(3) [Deleted by 2016 amendment.]

(b) The commissioner is authorized, with the consent of the governor, to appoint directors of these divisions, to combine, consolidate, or abolish any of these divisions, or to create such new divisions as are necessary to carry out the duties imposed upon the commissioner and this department.



§ 4-3-705. Administrative and support services division -- Functions.

It is the function of the administrative and support services division to provide development services and marketing programs for the other divisions of this department and to provide administrative and budgetary services for the entire department.



§ 4-3-706. Industrial development -- Powers and duties.

(a) It is the function of the department of economic and community development to stimulate the creation of new jobs and income through services to business and industry.

(b) The department shall exercise all of the administrative powers, duties and functions described in §§ 4-14-103 -- 4-14-107.

(c) The department has the power to make rules and regulations not inconsistent with law for the administration of its functions and duties.

(d) The department shall provide for the administration of title 68, chapter 202, part 1.



§ 4-3-707. Industrial development authority -- Transfer of duties.

The duties required of the Tennessee industrial development authority as of June 30, 1981, relative to the outstanding loan guarantees and commitments made by the authority, are transferred to the department of economic and community development.



§ 4-3-708. [Transferred.]



§ 4-3-709. [Transferred.]



§ 4-3-710. [Transferred.]



§ 4-3-711. [Transferred.]



§ 4-3-712. [Transferred.]



§ 4-3-713. [Transferred.]



§ 4-3-714. Legislative intent -- Reports.

It is the intent of the general assembly that the department of economic and community development provide periodic reports to the government operations committees of the senate and the house of representatives relative to corrective steps to address the audit findings of the office of the comptroller.



§ 4-3-715. Short title -- Purpose.

Sections 4-3-715 -- 4-3-717 shall be known and may be cited as "The Tennessee Job Growth Act of 2005" and are enacted for the purpose of establishing the FastTrack infrastructure development and job training assistance and economic development programs within the department of economic and community development to assist new and existing business and industry that locate or expand in this state and create or retain jobs.



§ 4-3-716. FastTrack infrastructure development and job training assistance and economic development fund -- Funding -- Uses of fund -- Legislative intent.

(a) The FastTrack infrastructure development and job training assistance and economic development fund, referred to as the "FastTrack fund" in this section and in § 4-3-717, is established as a separate account in the general fund.

(b) The FastTrack fund is composed of:

(1) Funds appropriated by the general assembly for the FastTrack fund; and

(2) Gifts, grants and other donations received by the department of economic and community development for the FastTrack fund.

(c) Money in the FastTrack fund may be used by the department of economic and community development for program administration, marketing expenses and program evaluation; however, such expenses shall not exceed five percent (5%) of the total amount appropriated for the program in any fiscal year.

(d) Subject to the availability of revenue at the end of each fiscal year, the commissioner of finance and administration is authorized to carry forward any amounts remaining in the FastTrack fund or transfer any part of the fund to the revenue fluctuation reserve.

(e) Moneys in the FastTrack fund shall be invested by the state treasurer pursuant to title 9, chapter 4, part 6, for the sole benefit of the FastTrack fund, and interest accruing on investments and deposits of such fund shall be returned to such fund and remain part of the FastTrack fund.

(f) It is the intent of the general assembly that, to the extent practicable, money from the FastTrack fund shall be spent in all areas of the state.

(g) It is the legislative intent that new commitments made by the commissioner of economic and community development for grants from the FastTrack fund shall not exceed the appropriations made for the purposes of the FastTrack infrastructure development, job training assistance and economic development programs. The commissioner of economic and community development is authorized, subject to the concurrence of the state funding board, to determine the amount of new commitments unlikely to be accepted based on historical program trends and may over-commit to the extent of such determination. In no event may such over-commitments exceed thirty percent (30%) of the appropriations available for new grants. It is further the legislative intent that in each fiscal year the FastTrack programs be managed so that actual expenditures and obligations to be recognized at the end of the fiscal year shall not exceed any available reserves and appropriations of the programs.

(h) No less frequently than quarterly, the commissioner of economic and community development shall report to the commissioner of finance and administration the status of the appropriations for the FastTrack fund, such report to include at least the following information: the amount of each commitment accepted since the previous report and the name of the company receiving the benefit of such commitment, the total outstanding commitments and the total unobligated appropriation. A copy of each such report shall be transmitted to the speaker of the house of representatives and the speaker of the senate, the state treasurer, the state comptroller, the office of legislative budget analysis, and the secretary of state.



§ 4-3-717. Grants and loans.

(a) FastTrack infrastructure development, training, and economic development grants from the FastTrack fund shall be made only where there is a commitment by a responsible official in an eligible business for the creation or retention of private sector jobs and private investment, or where the commissioner of economic and community development determines that such investment will have a direct impact on employment and investment opportunities in the future.

(b) (1) FastTrack industrial infrastructure and industrial site preparation grants or loans to assist eligible businesses may be made only to local governments or to their economic development organizations or other political subdivisions of the state.

(2) Infrastructure grants may not be applied to private land or to land that is expected to become privately owned.

(3) Land owned by a political subdivision of the state shall not be considered private land and any such land that is subject to a purchase option by a private entity shall not be considered to be land that is expected to become privately owned so long as the purchase option covering the land may not be exercised for a period of at least five (5) years following the date of an infrastructure grant pursuant to this section.

(c) FastTrack industrial training grants from the FastTrack fund shall be awarded only to eligible businesses for industrial training under the following conditions:

(1) To support the training of new employees for locating or expanding industries; and

(2) To support the retraining of existing employees where retraining is required by the installation of new machinery or production processes.

(d) (1) FastTrack economic development grants or loans to assist eligible businesses may be made only to local governments or to their economic development organizations or other political subdivisions of the state. FastTrack economic development grants or loans may be used to facilitate economic development activities that are not eligible for FastTrack infrastructure development or job training assistance funds. These activities include, but are not limited to, grants or loans for retrofitting, relocating equipment, purchasing equipment, building repairs and improvements, temporary office space or other temporary equipment related to relocation or expansion. It is the intent of the general assembly that these economic development funds be used in exceptional circumstances when the funds will make a proportionally significant economic impact on the affected community.

(2) The department of economic and community development shall notify and provide to the state funding board a detailed written explanation of the purpose for which a FastTrack economic development grant or loan is being awarded or used when FastTrack economic development grants or loans are awarded or used for activities that are not eligible for FastTrack infrastructure development or job training assistance funds.

(3) The state funding board shall maintain as confidential any records or information obtained in accordance with subdivision (d)(2) that is otherwise confidential pursuant to state law.

(e) The total amount of FastTrack grants or loans made pursuant to these programs shall not exceed seven hundred fifty thousand dollars ($750,000) per eligible business within any three-year period beginning July 1, 2005, unless approved by the state funding board. The state funding board is authorized to establish, by policy or action, the process by which the commissioner of economic and community development shall seek and receive approval for such grants and loans to exceed the dollar limitation.

(f) In determining the level of grant assistance for infrastructure and site preparation consideration shall be given to local ability-to-pay with areas of lesser ability being eligible for higher grant rates.

(g) Notwithstanding any other law to the contrary, the department shall post the following information on its web site at least quarterly:

(1) The name of the company or entity receiving FastTrack funds;

(2) The amount of the FastTrack funds received;

(3) The number of jobs to be created by a project funded by FastTrack funds; and

(4) The location of a project funded by FastTrack funds.

(h) As used in §§ 4-3-715, 4-3-716 and this section, unless the context otherwise requires:

(1) "Eligible business" means:

(A) Manufacturing and other types of economic activities which export more than half of their products or services outside of Tennessee;

(B) Businesses where more than half of the business' products or services enter into the production of exported products;

(C) Businesses where the uses of the business' products primarily result in import substitution on the replacement of imported products or services with those produced in the state; or

(D) Other types of economic activity, including, but not limited to, research funding, technology projects and other projects that contribute significantly to community development education as determined by the commissioner of economic and community development to have a beneficial impact on the economy of the state; and

(2) "Industrial infrastructure" includes, but is not limited to, water, wastewater, or transportation systems, line extensions or industrial site preparation where it is demonstrated that such infrastructure improvements are necessary for the location or expansion of business or industry. Industrial infrastructure also means significant technological improvements, including, but not limited to, digital switches, fiber optic cabling or other technological improvements determined by the commissioner of economic and community development to have a beneficial impact on the economy of this state.



§ 4-3-718. Propelling rural economic progress fund (P.R.E.P.).

(a) The propelling rural economic progress fund, referred to as the "P.R.E.P. fund" in this part, is established as a separate account in the general fund.

(b) The P.R.E.P. fund shall be composed of:

(1) Funds appropriated by the general assembly for the P.R.E.P. fund; and

(2) Gifts, grants, and other donations received by the department of economic and community development for the P.R.E.P. fund.

(c) Moneys in the P.R.E.P. fund may be used by the department of economic and community development for program administration, marketing expenses, and program evaluation; provided, however, such expenses shall not exceed five percent (5%) of the total amount appropriated for the program in any fiscal year.

(d) Subject to the availability of revenue at the end of each fiscal year, the commissioner of finance and administration is authorized to carry forward any amounts remaining in the P.R.E.P. fund or transfer any part of the fund to the revenue fluctuation reserve.

(e) Moneys in the P.R.E.P. fund shall be invested by the state treasurer pursuant to title 9, chapter 4, part 6, for the sole benefit of the P.R.E.P. fund, and interest accruing on investments and deposits of the P.R.E.P. fund shall be returned to and remain part of the P.R.E.P. fund.

(f) To the extent practicable, moneys from the P.R.E.P. fund shall be spent in all three (3) grand divisions of the state.

(g) New commitments made by the commissioner of economic and community development for grants from the P.R.E.P. fund shall not exceed the appropriations made for the purposes of the program. In each fiscal year, the P.R.E.P. fund shall be managed so that actual expenditures and obligations to be recognized at the end of the fiscal year shall not exceed any available reserves and appropriations of the programs.

(h) At least quarterly, the commissioner of economic and community development shall report to the commissioner of finance and administration the status of the commitments from the P.R.E.P. fund. The report shall include at least the following information: the amount of each commitment accepted since the previous report; the applicant receiving the benefit of each commitment; the total outstanding commitments; and the total unobligated balance. A copy of the report shall be transmitted to the speaker of the house of representatives and the speaker of the senate, the chairs of the finance, ways and means committees, the state treasurer, the state comptroller, the office of legislative budget analysis, and the secretary of state.



§ 4-3-719. Grants from the P.R.E.P. fund.

(a) Grants from the P.R.E.P. fund created in § 4-3-718 may be made in all counties where the commissioner of economic and community development determines that the grants will have a direct impact on employment and investment opportunities in the future.

(b) Grants from the P.R.E.P. fund may be made only to local governments or their economic development organizations, other political subdivisions of the state, any subdivision of state government, or to not-for-profit organizations.

(c) Grants from the P.R.E.P. fund may be used to facilitate economic development activities in rural areas or in a manner that directly impacts rural areas. These activities include: site development activities; infrastructure activities; tourism-related activities; planning activities; training and mentoring activities; entrepreneurship activities; significant technological improvements; or other economic development activities determined by the commissioner of economic and community development to have a beneficial impact on the economy of this state.

(d) Notwithstanding any other law to the contrary, the department shall post the following information on its web site at least quarterly:

(1) The name of each P.R.E.P. fund grant recipient;

(2) The amount of each P.R.E.P. fund grant; and

(3) A description of the project to be funded by each P.R.E.P. fund grant.



§ 4-3-727. Local government planning advisory committee.

(a) There is created a local government planning advisory committee composed of seven (7) officers of local governments to be appointed by the governor for a term of four (4) years; provided, that four (4) of the members shall be appointed for an initial term of four (4) years and three (3) for an initial term of two (2) years.

(b) Membership on the committee shall terminate upon:

(1) Separation of any member from local government office; or

(2) The failure of any member to attend three (3) consecutive meetings of the committee.

(c) The governor shall fill vacancies for any unexpired term.

(d) No member shall serve for more than one (1) consecutive term.

(e) All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter. All members of the committee shall serve as such without compensation, but they shall be allotted necessary traveling and other appropriate expenses while engaged in the work of or for the committee.

(f) The committee has the duty to exercise the powers over regional planning commissions provided for in §§ 13-3-101 and 13-3-102.

(g) The committee shall adopt and implement a conflict of interest policy for committee members. The policy shall mandate annual written disclosures of financial interests, other possible conflicts of interest, and an acknowledgement by committee members that they have read and understand all aspects of the policy. The policy shall also require persons who are to be appointed to the committee to acknowledge, as a condition of appointment, that they are not in conflict with the conditions of the policy.



§ 4-3-728. Community development block grants to disadvantaged businesses.

(a) Notwithstanding any law to the contrary, in the allocation and use of community development block grants it is the policy of this state that a substantial portion of such grants shall be utilized whenever reasonably possible for the development of contracts with disadvantaged businesses as defined in § 4-26-102.

(b) The office of business enterprise in the department of economic and community development shall advise the commissioner, or any other official with authority to allocate or disperse community block grants, of disadvantaged businesses that should be considered as recipients of such block grants.

(c) The office of business enterprise shall annually report not later than December 1, to the general assembly, of all such advisements regarding disadvantaged businesses and the number of or amount of community block grants received by disadvantaged businesses.



§ 4-3-729. Annual reports.

(a) Each agency that receives public funding to assist small businesses shall file an annual report with the department of economic and community development. The reports filed by each such agency shall include an analysis detailing the accomplishments of the agency, including, but not limited to, the number of businesses served, the status of those programs it is charged with administering, and the status of each business the agency has assisted.

(b) The office of minority business enterprise or other appropriate department, office or division of the department of economic and community development shall prepare a report to be filed with the commissioner compiling an analysis of all the data required to be filed by this section by each such agency. The commissioner shall annually report the results of such data to the general assembly.

(c) For purposes of this section, "small business" means a business with a sales volume of two hundred thousand dollars ($200,000) or less or that employs fewer than fifteen (15) persons.

(d) Nothing in this section shall require any small business as defined in subsection (c) either to answer any question or to complete any form.



§ 4-3-730. Records open to public inspection -- Exceptions.

(a) The department of economic and community development adopts as its official policy the principle of open records and, unless otherwise provided by this section, the information and documents maintained, received or produced by such department shall be open for inspection by the public.

(b) Any binding contract or agreement entered into or signed by the department that obligates public funds shall, together with all supporting records and documentation, be considered a public record and open for public inspection as of the date such contract or agreement is entered into or signed.

(c) (1) Notwithstanding any other law to the contrary, any record, documentary materials, or other information, including proprietary information, received, produced or maintained by the department shall be considered public unless the commissioner, with the affirmative agreement of the attorney general and reporter, determines that a document or information is of such a sensitive nature that its disclosure or release would seriously harm the ability of this state to compete or conclude agreements or contracts for economic or community development.

(2) If the commissioner, with the agreement of the attorney general and reporter, determines pursuant to subdivision (c)(1) that a document or information should not be released or disclosed because of its sensitive nature, such document or information shall be considered confidential for a period of up to five (5) years from the date such a determination is made. After such period, the document or information made confidential by this subsection (c) shall become a public record and shall be open for inspection.

(d) This section shall not apply to trade secrets received, maintained or produced by the department. All such trade secrets shall remain confidential.

(e) As used in this section, unless the context otherwise requires:

(1) "Proprietary information" means commercial or financial information that is used either directly or indirectly in the business of any person or company submitting information to the department, and that gives such person an advantage or an opportunity to obtain an advantage over competitors who do not know or use such information; and

(2) "Trade secrets" means manufacturing processes, materials used in manufacturing processes, and costs associated with the manufacturing process of a person or company submitting information to the department.

(f) (1) This section shall not apply to company documents or records containing marketing information or capital plans that are provided to the department with the understanding that they are now and should remain confidential. Any such document or record shall remain confidential until such time as the provider thereof no longer requires its confidentiality.

(2) As used in subdivision (f)(1), unless the context otherwise requires:

(A) "Capital plans" means plans, feasibility studies, and similar research and information that will contribute to the identification of future business sites and capital investments; and

(B) "Marketing information" means marketing studies, marketing analyses, and similar research and information designed to identify potential customers and business relationships.



§ 4-3-731. Execution of a separate agreement when grant or loan contract reserves right of recovery if person or entity fails to fulfill commitments -- Reports.

(a) Notwithstanding any law to the contrary, the department of economic and community development shall execute a separate agreement in conjunction with any grant or loan contract awarded pursuant to § 4-3-717(d)(1) that reserves the right of the department to recover the amount of money, grants, funds, or other incentives disbursed by the department, in whole or in part, if the person or entity benefitting from such money, grants, funds, or other incentives fails to fulfill the commitments made by such person or entity to the department.

(b) For any grant or loan contract awarded pursuant to § 4-3-717(d)(1) on or after July 1, 2014, the department shall publish all baseline reports or annual reports filed with the department pursuant to this section on its web site within ninety (90) days of receipt. For any grant or loan contract awarded pursuant to § 4-3-717(d)(1) between May 27, 2005, and January 1, 2011, the recipient shall be required to file a one-time report by February 1, 2015. The department shall provide a form for the reports that shall request, at a minimum:

(1) The name of the development authority which administers the grant;

(2) The name of the eligible business;

(3) For baseline reports, the number of existing employees of the eligible business;

(4) For annual reports, the number of net new jobs for the reporting period, as well as the number of cumulative net new jobs of the eligible business, and the total amount of the grant; and

(5) Any other information that may be required by the department.

(c) As used in this section:

(1) "Annual report" means a report which is delivered to the department by an eligible business after execution of a grant or loan contract awarded pursuant to § 4-3-717(d)(1) on an annual basis which details the number of net new jobs for the reporting period as well as the number of cumulative net new jobs; and

(2) "Baseline report" means a report which is delivered to the department by an eligible business upon execution of a grant or loan contract awarded pursuant to § 4-3-717(d)(1) which details the number of existing employees of an eligible business.



§ 4-3-732. Enhanced policymaking role for minority business.

Notwithstanding any law to the contrary, the director of the office of business enterprise, created by § 4-26-101, may, in the discretion of the commissioner, serve as a full, voting member of each committee, board, task force, group or other entity that is formally or informally attached to or established within the department for the purpose of formulating, adopting or recommending state policies to enhance economic and community development. The general assembly urges the department of economic and community development to develop an enhanced policymaking role for minority business.



§ 4-3-733. Historically black college or university consortium or technology partnership -- Memorandum of cooperation.

(a) The department of economic and community development is authorized and directed to provide all necessary and appropriate administrative assistance, support, and guidance to facilitate strategy development and coordinated implementation by the Tennessee HBCU consortium and the Tennessee HBCU technology partnership to accomplish their respective and mutual key objectives.

(b) In furtherance of subsection (a), the department may enter into one or more memoranda of cooperation with the consortium and the partnership on such terms as are deemed by the commissioner to be appropriate, mutually beneficial, and in the best interest of the consortium and the partnership.



§ 4-3-734. Minimum energy conservation standards -- New residential building construction.

(a) Notwithstanding title 13, chapter 19 to the contrary, the minimum energy conservation standards for any new residential building construction on or after January 1, 2009, shall be the 2003 International Energy Conservation Code published by the International Code Council. Builders of new residential and commercial construction are encouraged to voluntarily utilize the 2006 International Energy Conservation Code energy conservation standards for new residential or commercial construction.

(b) The department is requested to provide information to the public concerning the 2003 and 2006 International Energy Conservation Codes on its web site.

(c) This section shall not be construed as mandating any higher level of enforcement or inspection by local governments than that in place prior to January 1, 2009.



§ 4-3-735. Energy efficiency and environmental building standards.

Energy efficiency and environmental building standards adopted by the state or by local jurisdictions:

(1) May include the use of a sheathing with factory applied radiant barrier with an emissivity rating of five one hundredths (0.05) or less or a sheet radiant barrier with an emissivity rating of five one hundredths (0.05) or less that also meets the specifications of ASTM C1313 and is installed according to ASTM C1158; and

(2) May include the use of lumber and engineered wood products that originate from sustainable sources and are certified through the:

(A) SFI (Sustainable Forestry Initiative);

(B) CSA (Canadian Standards Association);

(C) ATFS (American Tree Farms System);

(D) PEFC (Programme for the Endorsement of Forest Certification) endorsed schemes; and

(E) FSC (Forest Stewardship Council).



§ 4-3-736. Authority of department of economic development to allocate the national recovery zone economic development bond limitation and the national recovery zone facility bond limitation among counties and large municipalities.

The state delegates to the department of economic and community development the authority to allocate on behalf of the state the portions of the national recovery zone economic development bond limitation and the national recovery zone facility bond limitation, as the national recovery zone economic development bond limitation and the national recovery zone facility bond limitation are defined in § 1400U-1 of the Internal Revenue Code of 1986 (26 U.S.C. § 1400U-1), that are allocated to the state pursuant to § 1400U-1(a)(1) of the Internal Revenue Code of 1986 (26 U.S.C. § 1400U-1(a)(1)), among the counties and large municipalities, as defined in § 1400U-1(a)(3)(B) of the Internal Revenue Code of 1986 (26 U.S.C. § 1400U-1(a)(3)(B)), in the manner provided in § 1400U-1(a)(3) of the Internal Revenue Code of 1986 (26 U.S.C. § 1400U-1(a)(3)).



§ 4-3-737. Small business incentive.

(a) (1) As an incentive to encourage the creation of more small businesses in this state by making access to essential information necessary to begin a business user friendly, the department of economic and community development, in consultation with the office of small business advocate, created within the office of the comptroller of the treasury pursuant to § 8-4-702, shall develop a web page to aid the user in obtaining information concerning state laws, regulations and requirements that apply to the specific type of small business the user desires to form. The web page shall have its own domain name with a URL that indicates it is related to small businesses. The web page shall also contain hyperlinks to such laws, regulations and requirements. The hyperlinks shall include, but not be limited to:

(A) Forms or documents which a state department or agency requires to be filed for that type of business to operate in Tennessee;

(B) Contact information and web sites for boards and commissions which regulate the specific type of entity to be formed; and

(C) Notices regarding potential and pending rule making hearings for the various boards and commissions.

(2) The web page shall also provide notice to the user of the importance of checking with the local government where the business is to be located to ensure compliance with local zoning and code requirements and may provide a hyperlink to the county or municipality's web page, if one is maintained by the county or municipality.

(b) All departments and agencies with regulatory authority over business shall provide assistance in the compilation of this information.

(c) The department of economic and community development shall monitor the web page to ensure the accuracy of its information and to update it as necessary.

(d) The office of small business advocate shall report the status of the project no later than February 15, 2013, to the commerce and labor committee of the senate and the business and utilities committee of the house of representatives.



§ 4-3-738. Made in Tennessee Act -- Encourage producers and promotion of Tennessee products.

(a) This section shall be known and may be cited as the "Made in Tennessee Act."

(b) The purpose of this section is to encourage producers and promotion of nonagricultural products made in this state.

(c) The University of Tennessee Center for Industrial Services may:

(1) Use a logo or seal for "Made in Tennessee" products and goods, except for food and agricultural products, that have been substantially processed, fabricated, manufactured or otherwise transformed in this state; and

(2) Take appropriate steps to protect the logo or seal from misuse or infringement as deemed necessary by the center.

(d) Prior to use of the logo or seal, a producer or retailer shall register with the center and comply with all terms, conditions and requirements for use of the logo or seal as determined by the center. A list of all producers and retailers registered with the center may be made available on the center's web site.

(e) The center may deny, suspend or revoke a producer or retailer's registration and the ability to use the logo or seal if the producer or retailer fails to comply with the terms, conditions and requirements promulgated by the center.

(f) The department may provide technical assistance to the center upon request.

(g) The center may seek any available grants and other sources of funding to implement and administer this section.

(h) The center shall report on promotion of nonagricultural products made in this state through use of a logo or seal pursuant to this section to the commerce and labor committee of the senate and the business and utilities committee of the house of representatives no later than February 1, 2016, and annually thereafter.

(i) As used in this section, unless the context requires otherwise:

(1) "Agricultural products" means horticultural, poultry, dairy and farm products, livestock and livestock products, harvested trees, nursery stock and nursery products;

(2) "Center" means the University of Tennessee Center for Industrial Services;

(3) "Department" means the department of economic and community development;

(4) "Producer" means any individual or legal entity engaged in the processing, fabrication, manufacture or other transformation of goods or products, other than food and agricultural products, in this state; and

(5) "Retailer" means any individual or legal entity engaged in the business of making sales of a producer's goods or products to the public.






Part 8 - Department of Education

§ 4-3-801. Creation.

There is hereby created the department of education.



§ 4-3-802. Commissioner -- Qualifications -- Appointment.

(a) The chief executive officer of the department of education shall be the commissioner of education.

(b) The commissioner shall be a person of literary and scientific attainments and of skill and experience in school administration. The commissioner shall also be qualified to teach in the school of the highest standing over which the commissioner has authority.

(c) The commissioner shall be appointed by the governor.



§ 4-3-803. Offices -- Powers and duties.

The department of education shall have its offices in the state capitol and its commissioner is vested with such powers and required to perform such duties as are set forth in title 49, and is charged with the administration of such laws as the general assembly from time to time may enact.






Part 9 - Department of Employment Security [Repealed or transferred.]

§ 4-3-904. [Transferred.]



§ 4-3-905. [Transferred.]






Part 10 - Department of Finance and Administration

§ 4-3-1001. Creation.

There is hereby created the department of finance and administration.



§ 4-3-1002. Commissioner.

The department of finance and administration shall be under the charge and general supervision of the commissioner of finance and administration.



§ 4-3-1003. Establishment and transfer of sections.

(a) To discharge the authority, powers and duties hereby imposed upon the department of finance and administration and the commissioner of the department, there are created within the department the following sections:

(1) The accounts section;

(2) The architectural section;

(3) The budget section;

(4) The data processing section; and

(5) The program coordinating section.

(b) The commissioner is authorized to assign to these sections the duties imposed upon the department and the commissioner thereof. The commissioner is authorized to combine, consolidate or abolish any of these sections, or to create such new sections as are necessary to carry out the duties imposed upon the commissioner and the department.



§ 4-3-1004. Data processing section.

(a) Through the data processing section, the commissioner shall make available such electronic and mechanical equipment as is required for the central handling of accounting, statistical and engineering operations of the state.

(b) The services of the section shall be available to state agencies under a general plan prepared by the commissioner, and it is expressly provided that where existing accounting, payroll and statistical services can be converted to mechanical handling, the commissioner is authorized to make such conversions.



§ 4-3-1005. State building commission personnel.

There shall be attached to the department of finance and administration personnel employed by the state building commission for all administrative purposes, except the discharge of the duties and functions directly required of such personnel by the state building commission.



§ 4-3-1006. Budget powers.

The department of finance and administration has the power and is required to:

(1) Prepare and submit to the governor, annually, a state budget document in accordance with title 9, chapter 4, part 51;

(2) Prescribe forms for the preparation of the budget estimates by all the spending agencies of state government, and furnish every state officer, department and agency with a sufficient number of the budget estimate forms not later than October 15 of each year;

(3) Prescribe the classifications of expenditures and revenues for the purposes of budget making and accounting;

(4) Examine and recommend for approval the work program and quarterly allotments of each spending agency of state government before the appropriations made for such agency shall become available for expenditure;

(5) Examine and recommend for approval any changes made in the work program and quarterly allotments of any spending agency during the fiscal year;

(6) Investigate duplication of work among the departments and other agencies of state government, study the organization and administration of such departments and agencies, and formulate plans for better management and more efficient and economical operation;

(7) Prepare and report to the governor when requested, any financial data or statistics that the governor may require, such as monthly or quarterly estimates of the state's income, and cost figures on the current operations of state institutions and other agencies;

(8) Examine all requisitions for purchases as the department may deem necessary, with power and authority to refuse to approve or honor any and all requisitions for purchases, except requisitions for purchases of the general assembly, state court system, attorney general and reporter, secretary of state, comptroller of the treasury, and state treasurer; and

(9) Review and approve or refuse to approve any personal services, professional services, or consultant services contract concerning management services of all types, management studies, planning services, public relations, evaluations, systems designs, data processing, auditing, or accounting services entered into by an executive branch department or agency of state government.



§ 4-3-1007. Accounting powers.

The department of finance and administration has the power and is required to:

(1) Maintain a system of general accounts embracing all the financial transactions of state government;

(2) Examine and approve all contracts, requisitions, orders, payrolls and other documents, the purpose of which is to incur financial obligations against state government, and ascertain that moneys have been duly appropriated and allotted to meet such obligations and will be available when such obligations will become due and payable;

(3) Audit and approve all bills, invoices, accounts, payrolls and other evidences of claims, demands or charges against state government, and determine the regularity, legality and correctness of such claims, demands or charges;

(4) Inquire concerning articles and materials furnished or work and labor performed, for the purpose of ascertaining that the prices, quality and amount of such articles or materials are fair, just and reasonable, and that all the requirements expressed and implied pertaining thereto have been complied with, and reject or disallow any excess;

(5) Make monthly reports on all receipts and expenditures of the state government to the governor and the department of audit, and make monthly reports on appropriations, allotments, encumbrances and authorized payments to the governor, to the department of audit, and to the head of the department, office or agency directly concerned;

(6) Prescribe by means of written procedures the forms of receipts, vouchers, bills or claims to be used by and the responsibilities and duties required of each fiscal officer of any and all departments, institutions, offices and agencies of the state government. All such written procedures shall become effective upon approval by the commissioner of finance and administration and the comptroller of the treasury;

(7) Prescribe such subsidiary accounts, including cost accounts, for the various departments, institutions, offices and agencies as may be desirable for purposes of administration, supervision and financial control;

(8) Examine at any time the accounts of every department, institution, office or agency, receiving appropriations from the state;

(9) Report to the attorney general and reporter for such action, civil or criminal, as the attorney general and reporter may deem necessary, and to the comptroller of the treasury, all facts showing illegality in the expenditure of public moneys, or in the collection of public revenues, or the misappropriation of public properties;

(10) Exercise the rights, powers and duties, except the power to collect taxes, conferred by law upon the comptroller of the treasury under title 8, chapter 4, and the rights, powers and duties conferred by § 9-2-107, insofar as these provisions relate to financial administration and general accounting control of the state government, involving the keeping of general accounts, the auditing before payment of all bills, or vouchers and the authorization of all claims against the state for which appropriations have been made;

(11) In consultation with the comptroller of the treasury, establish guidelines for the evaluation by agencies of their systems of internal accounting and administrative control as provided in title 9, chapter 18;

(12) Establish and prescribe guidelines for systems of internal accounting for railroad authorities as provided in title 64, chapter 2;

(13) Record the transfer of equipment to or between the several state departments; and

(14) Supervise and regulate the making of an inventory of all removable equipment and other movable property belonging to the state government or any of its departments, institutions or agencies, with the exception of those institutions expressly exempted from the operation of title 12, chapter 3, and keep the inventory current. This subdivision (14) shall not apply to the various collections of articles, specimens and relics placed under the charge of the director of the state museum.



§ 4-3-1008. Centralized services.

The department of finance and administration, with the approval of the governor, has the power and is required to:

(1) Prepare and apply plans for the housing of all departments, offices and agencies of the state government located at the capitol, with a view to more efficient and economical administration;

(2) Study the location of branch offices and divisions throughout the state, and make arrangements in the interest of better service and more economical rentals;

(3) Prepare uniform rules and regulations for the payment of travel expenses for officers and employees of all state departments, institutions and agencies. It is the legislative intent that such rules and regulations provide, through travel advances or reimbursement, or both, that an employee under normal circumstances shall be responsible for bearing travel expenses for no more than thirty (30) days from the date of filing a claim, subject to an audit of the claim as required. The commissioner is further authorized to prepare special regulations when the commissioner determines that special circumstances necessitate them. Proposed uniform rules and regulations and proposed special regulations shall become effective upon approval by the attorney general and reporter. Prior to filing with the attorney general and reporter, the commissioner shall submit the proposed uniform rules and regulations and proposed special regulations to the comptroller of the treasury for comment;

(4) Make provisions for the centralization of such departmental services as punch and tabulatory in order to save duplicate outlays for costly equipment used only part time;

(5) Provide central messenger, telephone, switchboard and mailing facilities for the departments, offices and agencies at the capitol; and

(6) Study the work of each department and office and recommend the use of stenographic pools, unified files and combined porter service, whenever conducive to better administration.



§ 4-3-1009. Powers relating to public buildings and property.

(a) The department of finance and administration has the power to:

(1) Prepare or cause to be prepared general plans and preliminary sketches and estimates for the public buildings to be erected for any department;

(2) Have general supervision and care of storerooms, offices and buildings leased for the use of the state government or any department, office or institution thereof; and

(3) Perform the duties with respect to the inventory of state property set forth in title 12, chapter 2.

(b) The department, through its division of real property management, has the authority and responsibility of allocating space in the Knoxville state office building and the Knoxville office building annex, but such authority does not extend to the Knoxville supreme court building.

(c) (1) The commissioner, through the division of real property management, has the authority and responsibility to review periodically the contract terms of leased facilities and to analyze proposed contract terms of leased facilities to determine if, whether for financial or program purposes, it is in the best interest of the state to directly own the facility. If the commissioner determines that direct ownership by the state is in the best interest, such recommendation shall be presented to the governor.

(2) Upon the approval by the governor for any recommendation that will cost more than one million dollars ($1,000,000), the commissioner shall present a recommendation to the fiscal review committee. Upon the approval by the fiscal review committee, the commissioner shall present a recommendation to the state funding board, including the analysis supporting the determination as to the best interest of the state, the anticipated cost, the funds currently appropriated for the lease payments, and any available debt authority.

(3) Upon approval by the governor for any recommendation that will cost one million dollars ($1,000,000) or less, the commissioner shall present a recommendation to the state funding board, including the analysis supporting the determination as to the best interest of the state, the anticipated cost, the funds currently appropriated for the lease payments, and any available debt authority.



§ 4-3-1010. Posting of report of travel and expense reimbursements on state web site.

(a) In addition to their other powers and duties, the department of finance and administration and its commissioner are vested with all the authority, powers and duties given them by title 12, chapter 2 and by § 67-5-2505 [repealed].

(b) [Deleted by 2016 amendment.]

(c) The commissioner of finance and administration shall cause to be posted on the official web site of the state a report that contains all out-of-state travel and expense reimbursements made to the governor, any member of the governor's cabinet, and cabinet level staff in accordance with the comprehensive travel regulations of the state or any policy of the governor; provided, however, that information shall not be posted if the out-of-state travel occurred for the purpose of recruiting industry or economic development in the state and the information, in the judgment of the commissioner, has the potential to harm contract negotiations or otherwise place the state at a competitive disadvantage in seeking industrial or economic development opportunities. The report shall include the purpose of the reimbursements made and shall be reported by the person reimbursed. The initial report shall be filed no later than fifteen (15) days following the last day of April 2006 and shall include all payments made from the first day of January 2006, until the last day of March 2006. Thereafter, the report shall be updated quarterly, no later than fifteen (15) days following the end of the quarter. The reports shall remain on the web site until one (1) month following the end of the governor's term of office. The last quarter reported in each such term shall include the period of time from the last quarter reported until the regular November election at which the next governor will be elected, and the first report in each governor's term shall include the period of time from the regular November election until the end of the first quarter.



§ 4-3-1011. [Transferred.]



§ 4-3-1012. Transfer of office of energy management functions relating to state buildings and state-owned facilities.

(a) The state building energy management program shall be transferred from the department of general services to the department of finance and administration, as to any functions related to the energy management program for state buildings and state-owned facilities. All staff, staff positions, equipment, supplies, property, funds and other resources of the functions referenced above shall be transferred to the department of finance and administration. Energy management functions not related to state buildings and state-owned facilities shall remain with the department of general services.

(b) The duties of the department relative to energy management shall include:

(1) Defining and implementing specific yearly conservation/energy management goals for state-owned facilities in coordination with the state architect's office and the state building commission;

(2) Defining and implementing an energy efficiency code for future state buildings to include a review of renewable options by means of life-cycle analysis. This life-cycle analysis of renewable options shall be mandatory;

(3) Developing and implementing, in coordination with the department of general services, a formalized monitoring and analyzing schedule for utility data from state buildings, including both costs and usage;

(4) Developing and implementing an energy management program for state government; and

(5) Preparing an annual report on the activities of the department relative to energy management. The department shall publish the report on the department's web site and shall submit the report to the governor, the speakers of the senate and the house of representatives, the chairs of the government operations committees of the senate and the house of representatives and the chairs of the energy, agriculture and natural resources committee of the senate and the agriculture and natural resources committee of the house of representatives, or their successor committees. The report shall include savings realized by the state as a result of the office's activities expressed in both units of energy saved and monetary cost-avoidance.

(c) The energy management program described in subsection (b) may include, but is not limited to, implementing energy cost saving measures in buildings under the jurisdiction of the state building commission. The measures may include, but shall not be limited to, maintenance, repair or replacement of lighting and mechanical equipment and related controls. Energy cost saving measures may be implemented through contracts with energy professionals, including, but not limited to, energy service companies, commissioning and retro commissioning firms and agencies and energy auditing consultants. Such contracts are subject to approval by the state building commission. All departments, institutions and agencies having control of, or responsibility for, the management or operation of buildings under the jurisdiction of the state building commission shall cooperate with state building energy management in implementing energy cost saving measures.



§ 4-3-1013. Authority to develop prescription drug programs and to contract with pharmacy benefits managers (PBMs).

(a) The TennCare bureau is authorized to develop prescription drug programs and to contract with one (1) or more pharmacy benefit managers (PBMs) or other appropriate third party contractors to administer all or a portion of such prescription drug programs for the TennCare program. It is the legislative intent that, insofar as practical, any such pharmacy programs shall be developed and implemented in a manner that seeks to minimize undue disruption in successful drug therapies for current TennCare enrollees.

(b) Under such a contract, a PBM may be directed by the TennCare bureau to:

(1) Provide information to the state TennCare pharmacy advisory committee for making recommendations related to a state preferred drug list (PDL);

(2) Provide claims processing and administrative services for the TennCare program;

(3) Provide data on utilization patterns to the bureau of TennCare, the department of finance and administration, TennCare managed care organizations, the University of Tennessee Health Science Center, and other entities determined by the TennCare bureau;

(4) Conduct prospective and retrospective drug utilization review as directed by the bureau of TennCare;

(5) Establish procedures for determining potential liability of third party payers, including, but not limited to, Medicare and private insurance companies, for persons receiving pharmacy services through the state of Tennessee;

(6) Maintain a retail pharmacy network to provide prescription drugs through state programs;

(7) Set pharmacy reimbursement rates and dispensing fee schedules necessary to maintain an adequate retail pharmacy network and increase the cost-effectiveness of state pharmacy purchases;

(8) Negotiate supplemental rebates with pharmaceutical manufacturers for prescription drug expenditures;

(9) Propose other initiatives to the bureau of TennCare to maintain or improve patient care while reducing prescription drug costs; and

(10) Provide other services as directed by the bureau of TennCare.

(c) The state TennCare program shall be authorized to receive one hundred percent (100%) of all rebates and any other financial incentives directly or indirectly resulting from the state's contract with any PBM.

(d) The PBM contract may include performance goals and financial incentives for success or failure in attaining those goals. It is the legislative intent that such goals and incentives shall include the reliable and timely performance of any system of prior authorization that may be implemented pursuant to pharmacy programs authorized by this section.

(e) To the extent permitted by federal law and the TennCare waiver, the bureau of TennCare may implement, either independently or in combination with a PDL, cost saving measures for pharmaceutical services including, but not limited to, tiered co-payments, reference pricing, prior authorization, step therapy requirements, exclusion from coverage of drugs or classes of drugs, mandating the use of generic drugs, and mandating the use of therapeutic equivalent drugs.

(f) The TennCare bureau shall be required to annually report to the health committee of the house of representatives, the health and welfare committee of the senate, and to the finance, ways and means committees of the senate and the house of representatives concerning pharmacy benefits under the medical assistance program provided pursuant to title 71, chapter 5, on or before January 15 of each calendar year, beginning on January 15, 2013. The report shall specifically report on the use and cost of opioids and other controlled substances in the program.



§ 4-3-1014. Authority to create prescription drug purchase program.

In accordance with applicable law:

(1) The department of finance and administration is authorized to create a program whereby local government entities, including, but not limited to county jails, can purchase prescription drugs through state methods at reduced prices.

(2) The department of general services is authorized to sell drugs to participating local entities that have certified pharmacists on staff or require wholesalers contracting with the department of general services to sell prescription drugs to participating local entities at discounted rates.



§ 4-3-1015. EFFECTs position in state government to establish accountability process.

(a) The commissioner of finance and administration shall establish a position within state government whose focus shall be to establish an accountability process within state government to ensure that state government is efficient, forward-looking, focused, energetic, competent and transparent, hereafter referred to as the "EFFECTs" person or position.

(b) No new position shall be created for such EFFECTs position, but a knowledgeable person currently employed by the state shall be designated as the EFFECTs person. Any staff that may be assigned to aid such EFFECTs person shall likewise be moved from existing positions.

(c) The EFFECTs person shall seek to do the following:

(1) Utilize precise measures to determine the effectiveness of programs;

(2) Work with the commissioner of finance and administration to ensure the productive use of the workforce;

(3) Obtain timely and accurate information about the effects of personnel policies and the ways in which policies can be altered or enforced to improve morale and increase state services performance;

(4) Examine methods to improve the rapid deployment of services; and

(5) Work to expand follow-up and the assessment of state constituent services.



§ 4-3-1016. Restrictions on carry forwards and transfers of funds to the state general fund.

(a) Notwithstanding any law to the contrary, subject to the specific provisions of an appropriation act, the commissioner of finance and administration is authorized to deny carry forwards for, and to transfer funds from, the funds, reserve accounts or programs identified in this section to the state general fund for the purpose of meeting the requirements of funding the operations of state government for the fiscal year ending June 30, 2006, and subsequent fiscal years. The authorization provided for in this subsection (a) shall not apply to allow the transfer of any fund balances that are mandated by federal law to be retained in such fund. This authority shall only apply to transfers and carry forwards necessary to fund the expenditures for the state for the fiscal year ending June 30, 2006, and subsequent fiscal years.

(b) No funds shall be transferred unless specifically appropriated in an appropriations act and such funds shall only be expended in accordance with such act.

(c) Notwithstanding any provision of this section to the contrary, no transfers are authorized from department of transportation funds, reserve accounts and programs in the highway fund or other funds created or referenced in titles 54, 55, 57, 65 and 67, except as authorized by § 47-18-1311.

(d) In the fiscal years ending June 30, 2008, June 30, 2009, June 30, 2010, June 30, 2011 and June 30, 2014, transfers are authorized from the following funds, reserve accounts and programs:

(1) Department of finance and administration, for the department of revenue, computerized titling and registration system accumulated fees, created or referenced in title 55, chapter 4, part 1;

(2) Department of finance and administration, domestic violence community education fund, created or referenced in title 36, chapter 3, part 6;

(3) Department of finance and administration, electronic fingerprint imaging systems fund, created or referenced in title 67, chapter 4, part 6;

(4) Department of finance and administration, family violence shelter reserve, created or referenced in title 36, chapter 6, part 4;

(5) Department of finance and administration, drug courts reserve, created or referenced in title 16, chapter 22;

(6) Department of finance and administration, state health planning reserve, created or referenced in title 68, chapter 11, part 16;

(7) Department of finance and administration, sexual assault program, created or referenced in title 40, chapter 24;

(8) Department of finance and administration, domestic assault defendant fines program, created or referenced in title 39, chapter 13, part 1;

(9) Department of correction, community correction program grants, created or referenced in title 40, chapter 36, part 3;

(10) Department of correction, supervision and rehabilitation accumulated fees, created or referenced in title 40, chapter 28, part 2;

(11) Department of correction, GPS offender tracking fees, created or referenced in title 40, chapter 28, part 2;

(12) Department of agriculture, agricultural resources conservation fund, created or referenced in title 67, chapter 4, part 4;

(13) Department of agriculture, agricultural regulatory fund, created or referenced in title 43, chapter 1, part 7;

(14) Department of environment and conservation, Tennessee board of water quality, oil and gas reclamation fund, created or referenced in title 60, chapter 1, part 4;

(15) Department of environment and conservation, solid waste management fund, created or referenced in title 68, chapter 211, part 8;

(16) Department of environment and conservation, used oil collection fund, created or referenced in title 68, chapter 211, part 10;

(17) Department of environment and conservation, hazardous waste remedial action fund, created or referenced in title 68, chapter 212, part 2;

(18) Department of environment and conservation, drycleaner environmental response fund, created or referenced in title 68, chapter 217;

(19) Department of environment and conservation, environmental protection fund, created or referenced in title 68, chapter 203;

(20) Department of environment and conservation, heritage conservation trust fund, created or referenced in title 11, chapter 7;

(21) Department of environment and conservation, lead based paint abatement fund, created or referenced in title 68, chapter 131, part 4;

(22) Department of environment and conservation, voluntary cleanup oversight and assistance fund, created or referenced in title 68, chapter 212, part 2;

(23) Department of environment and conservation, abandoned land program, created or referenced in title 59, chapter 8, part 2;

(24) Department of environment and conservation, underground storage tank fund, created or referenced in title 68, chapter 215, part 1;

(25) Department of environment and conservation, surface mine reclamation fund, created or referenced in title 59, chapter 8, part 2;

(26) Department of environment and conservation, local parks land acquisition fund, created or referenced in title 67, chapter 4, part 4;

(27) Department of environment and conservation, state lands acquisition fund, created or referenced in title 67, chapter 4, part 4;

(28) Tennessee wildlife resources agency, wetland acquisitions fund, created or referenced in title 67, chapter 4, part 4;

(29) Department of correction, sex offender treatment fund, created or referenced in title 39, chapter 13, part 7;

(30) Department of correction, work release supervision and rehabilitation accumulated fees, created or referenced in title 40, chapter 28, part 2;

(31) Department of economic and community development, FastTrack fund, created or referenced in chapter 3, part 7 of this title;

(32) Department of economic and community development, film and television incentive grants fund, created or referenced in chapter 3, part 49 of this title;

(33) Department of economic and community development, job skills fund, created or referenced in title 50, chapter 7, part 4;

(34) Education trust fund, created or referenced in title 49, chapter 3, part 3;

(35) Department of education, driver education fund, created or referenced in title 67, chapter 4, part 6;

(36) Department of education, safe schools program, created or referenced in title 49, chapter 6, part 43;

(37) Department of education, special schools, created or referenced in title 49, chapter 50, part 10;

(38) Department of education, Alvin C. York Institute operational reserve, created or referenced in title 49, chapter 50, part 10;

(39) Department of education, Tennessee school for the blind operational reserve, created or referenced in title 49, chapter 50, part 10;

(40) Department of education, Tennessee school for the deaf operational reserve, created or referenced in title 49, chapter 50, part 10;

(41) Department of education, West Tennessee school for the deaf operational reserve, created or referenced in title 49, chapter 50, part 10;

(42) Department of education, boys and girls clubs reserve, created or referenced in title 36, chapter 6, part 4;

(43) Department of financial institutions, bank fees, created or referenced in title 45, chapter 1, part 1, and any other law and such funds in a deferred revenue account;

(44) Department of commerce and insurance fees, created or referenced in Acts 2001, ch. 333, and title 56, chapter 2, part 5; title 56, chapter 4, part 1; title 56, chapter 6, part 1; title 56, chapter 14; title 56, chapter 32; title 56, chapter 35, part 1; and title 55, chapter 18;

(45) Department of commerce and insurance, emergency communications funds, created or referenced in title 7, chapter 86, part 1;

(46) Department of commerce and insurance, state board of accountancy fund, created or referenced in title 62, chapter 1, part 1;

(47) Department of commerce and insurance, division of regulatory boards fund, created or referenced in title 56, chapter 1, part 3;

(48) Department of commerce and insurance, real estate education and recovery education fund, created or referenced in title 62, chapter 13, part 2;

(49) Department of commerce and insurance, real estate education and recovery claims fund, created or referenced in title 62, chapter 13, part 2;

(50) Department of commerce and insurance, auctioneer education and recovery account, created or referenced in title 62, chapter 19;

(51) Department of commerce and insurance, manufactured housing fund, created or referenced in title 68, chapter 126, part 4;

(52) Department of labor and workforce development, employment security special administrative fund, created or referenced in title 50, chapter 7, part 5;

(53) Department of labor and workforce development, Tennessee Occupational Safety and Health Act fund, created or referenced in title 50, chapter 6, part 4;

(54) Department of labor and workforce development, uninsured employers fund, created or referenced in title 50, chapter 6, part 8;

(55) Department of mental health and substance abuse services or the department of health, alcohol and drug addiction treatment fund, created or referenced in title 40, chapter 33, part 2;

(56) Department of health, health access incentive account, created or referenced in title 66, chapter 29, part 1;

(57) Department of health, child safety fund, created or referenced in title 55, chapter 9, part 6;

(58) Department of health, nursing home residents fund, created or referenced in title 68, chapter 11, part 8;

(59) Department of health, traumatic brain injury fund, created or referenced in title 68, chapter 55, part 4;

(60) Department of health, health-related boards fund, created or referenced in title 63, chapter 1, part 1;

(61) Department of revenue, C.I.D. anti-theft fund, created or referenced in title 55, chapter 3, part 2;

(62) Tennessee bureau of investigation, fingerprint criminal history database accumulated fees, created or referenced in title 39, chapter 17, part 13;

(63) Tennessee bureau of investigation, expunged criminal offender pretrial diversion database accumulated fees, created or referenced in title 38, chapter 6, part 1 and title 40, chapter 32;

(64) Tennessee bureau of investigation, intoxicant testing fund, created or referenced in title 55, chapter 10, part 4;

(65) Tennessee bureau of investigation, handgun permit reserve, created or referenced in title 39, chapter 17, part 13;

(66) Department of safety, driver education fund, created or referenced in title 67, chapter 4, part 6;

(67) Department of safety, motorcycle rider safety fund, created or referenced in title 55, chapter 51;

(68) Department of safety, handgun permit reserve, created or referenced in title 39, chapter 17, part 13;

(69) Department of children's services, child abuse prevention reserve, created or referenced in title 36, chapter 6, part 4;

(70) Court system Tennessee judicial information system fund, created or referenced in title 16, chapter 3, part 8;

(71) Court system divorcing parents mediation fund, created or referenced in title 36, chapter 6, part 4;

(72) Court system court automation hardware replacement revolving loan fund, created or referenced in title 16, chapter 3, part 10;

(73) Court system municipal court clerks training and education program, created or referenced in title 16, chapter 18, part 3;

(74) Secretary of state voting machines loan fund, created or referenced in title 2, chapter 9;

(75) Secretary of state, voting machine reserve fund, created or referenced in title 2, chapter 9;

(76) Secretary of state, Blue Book reserve, created or referenced in title 8, chapter 3, part 1;

(77) Ethics commission reserve, created or referenced in title 3, chapter 6, part 1;

(78) State treasurer, small and minority-owned business assistance program, created or referenced in title 65, chapter 5, part 1;

(79) Health services and development agency fund, created or referenced in title 68, chapter 11, part 16;

(80) Tennessee regulatory authority, deferred revenue account, created or referenced in title 65, chapter 1, part 1 and any other reserve fund maintained by the Tennessee regulatory authority;

(81) Tennessee regulatory authority, Tennessee relay services/telecommunications devices access program, created or referenced in title 65, chapter 21, part 1; and

(82) Tennessee advisory commission on intergovernmental relations, accumulated balances or carry-over funds, created or referenced in chapter 10 of this title.

(e) In the fiscal years ending June 30, 2009, June 30, 2010, and June 30, 2011, in addition to the transfers authorized in subsection (d), transfers are authorized from the following additional funds, reserve accounts and programs:

(1) Department of correction, confiscated cash fund, created or referenced in chapter 6, part 1 of this title;

(2) Department of economic and community development, biofuels manufacturers incentive fund, created or referenced in title 67, chapter 3, part 4;

(3) Department of health, diabetes prevention and health improvement account, created or referenced in former chapter 40, part 4 of this title [repealed]; and

(4) Department of environment and conservation, natural resources trust fund, created or referenced in title 11, chapter 14, part 3.

(f) In the fiscal years ending June 30, 2009, June 30, 2011 and June 30, 2014, transfers shall not be made from the following funds, reserve accounts or programs:

(1) Department of transportation funds, reserve accounts and programs in the highway fund or other funds created or referenced in titles 54, 55, 57, 65 and 67, except as otherwise provided by law;

(2) Department of commerce and insurance, state board of accountancy fund, created or referenced in title 62, chapter 1, part 1;

(3) Department of commerce and insurance, division of regulatory boards fund, created or referenced in title 56, chapter 1, part 3; and

(4) Department of health, health-related boards fund, created or referenced in title 63, chapter 1, part 1.

(g) Notwithstanding Acts 2001, ch. 333, § 9 and any other law to the contrary, transfers are authorized from the department of commerce and insurance fees increased by Acts 2001, ch. 333.

(h) Other law to the contrary notwithstanding, in the year ending June 30, 2009, reserves of the Tennessee regulatory authority, including the deferred revenue account created or referenced in title 65, chapter 1, part 1, the assistive telecommunication device distribution program reserve created or referenced in title 65, chapter 21, part 1, and any other reserve fund maintained by the authority are available to the authority for its operational costs; and such reserves may be transferred between operational accounts of the authority.



§ 4-3-1017. Energy management program -- Development and implementation through the state building energy management program.

(a) In developing and implementing an energy management program for state government under §§ 4-3-1017 -- 4-3-1019, the department, through the state building energy management program, may include:

(1) Development, in coordination with the emergency management agency, of contingency plans for the most efficient use of energy by state buildings;

(2) Development and implementation of projects using renewable energy resources in state operations and procedures; and

(3) Development of a program to ascertain the energy use of each state department, agency, college, university or other institution, to recommend specific plans for energy use reduction to such entities, and to monitor the implementation of such plans.

(b) This program shall be implemented by all departments and agencies of the executive branch and by all state colleges and universities operated by the board of trustees of the University of Tennessee or the state board of regents.



§ 4-3-1018. Energy management program -- Liaisons -- Action -- Reevaluation.

(a) To assist the department of finance and administration in developing an energy management plan for state government under §§ 4-3-1017 -- 4-3-1019, each department of state government, institution or agency having control of or responsibility for the management or operation of a building used by state government, including the postsecondary public institutions and subparts of the University of Tennessee, the state board of regents and the state board of education, whether owned or leased, shall designate a representative for each building or group of buildings under one (1) management as a liaison with the department. Such person shall be the building manager or superintendent or someone familiar with the operation of the building.

(b) Each person designated as a liaison with the department shall cooperate with and assist the department in conducting energy audits of the building or group of buildings for which the person is the designated liaison, as well as any other studies or plans carried out by the department under this chapter or energy efficiency codes. Duties of the person shall include, but not be limited to, collecting energy use and other data requested by the department, assisting the department in identifying energy use reduction opportunities, implementing energy use reduction efforts and monitoring and reporting results following such efforts.

(c) (1) When the department, in accordance with §§ 4-3-1017 -- 4-3-1019, makes recommendations for energy conservation measures in any building for which an energy audit, or other similar study, has been conducted, it is the duty of the department, institution, board or agency and the building superintendent or manager to implement these recommendations.

(2) Implementation shall occur as soon as is feasible, taking into account the nature of the recommendations and the availability of personnel for implementation.

(3) Any recommendation in conflict with health or building codes shall be superseded by such codes, and such conflict shall be reported to the department.

(4) Any recommendation requiring capital outlays for equipment, building modifications, or similar actions and for which there are no appropriated funds, shall be submitted by the department and the involved department, institution, board, commission or agency to the state building commission, with an estimate of savings that would result from implementation of such recommendations, the anticipated costs of implementation and a recommendation for action. Such submissions shall be made and shall pass through such intermediate steps as are required by the laws and regulations governing capital requests or building projects by such department, institution, board, commission or agency.

(d) (1) After a recommendation has been implemented and in effect for a reasonable period of time, the effects and results of the implementation shall be reevaluated by the department, in cooperation with the designated building liaison.

(2) In reevaluating the recommendations, the department shall consider any hardship or inconvenience, either to affected workers or the public, caused by such recommendation, the actual, as opposed to estimated, savings effected by such recommendations, and such other factors as the department, the liaison persons or the involved department, institution or agency may consider important.

(3) After such reevaluation, any implemented recommendation may be modified or rescinded.

(4) The department shall report to the energy, agriculture and natural resources committee of the senate and the agriculture and natural resources committee of the house of representatives, or their successor committees, on the implementation of the plan, and on compliance therewith. Copies of these reports will be made available to interested agencies.



§ 4-3-1019. Energy management program -- Interagency cooperation.

(a) To facilitate coordination of state building energy conservation and retrofit measures to be developed or to be implemented within state government, including public institutions of higher education, and to prevent duplication of such plans or programs, the departments of general services, environment and conservation, the state building commission, the Tennessee higher education commission, the state board of regents, the board of trustees of the University of Tennessee, and the state board of education shall cooperate with the department of finance and administration and shall supply information concerning any retrofit proposals or consulting projects involving energy conservation within the proposing or consulting entity that are developed independently of the department of finance and administration.

(b) The information provided for in subsection (a) would include requests for funding or consulting contracts for building energy management programs or requests for funding of energy conservation retrofits, and should be furnished prior to approval of the request.

(c) The department of finance and administration may comment on any such plan or program, including noting the existence of a similar plan or program, but shall have no power to postpone or deny this request.



§ 4-3-1020. Energy management program -- Expenditure of federal funds.

Any federal funds expended pursuant to §§ 4-3-1017 -- 4-3-1019, shall only be obligated or expended in accordance with the program, terms, conditions and agreement under which such funds were received, unless specific authority to modify such program, terms, conditions or agreement has been received in writing from the granting authority.



§ 4-3-1021. Monitoring and auditing of pharmacy benefits manager's compliance with state pharmacy benefits management contract.

(a) The department of finance and administration shall monitor, and cause to be audited by its qualified independent auditor, the pharmacy benefits manager's compliance with any state pharmacy benefits management contract. The commissioner of finance and administration, or the commissioner's designee, shall report, by July 1 of each year, on the pharmacy benefits manager's contract compliance to the speaker of the senate, the speaker of the house of representatives and the fiscal review committee.

(b) In order to comply with subsection (a), the department shall, after one (1) year of entering into or renewing any state pharmacy benefits management contract, annually perform a single risk assessment to determine those areas of the contracts that pose the greatest risk of noncompliance, fraud, waste and abuse. Upon completion of the risk assessment, the department shall incorporate the results of the risk assessment into its audit and monitoring plan. The department shall update the risk assessment when contract amendments result in additional risks of noncompliance, fraud, waste, or abuse. The department shall consult with the office of the comptroller of the treasury in determining the scope and extent of the audit and monitoring plan procedures. The department may submit the updated audit and monitoring plan, along with any audit or monitoring findings, to comply with the reporting requirement in subsection (a).

(c) The audit and monitoring plan shall address all state pharmacy benefits management contracts and be designed to examine source documentation whenever such documentation is available. The plan shall include, but not be limited to, a review of:

(1) Repricing of pharmacy claims at the drug level;

(2) Validation of the national drug code (NDC) usage;

(3) Appropriateness of the nationally recognized reference prices, or average wholesale price (AWP), in accordance with § 56-7-3104;

(4) Eligibility of beneficiaries for pharmacy claims paid;

(5) For pharmacy benefits contracts entered into or renewed on or after July 1, 2013, reconciliation of the pharmacy benefits manager's payments to pharmacies with the state's reimbursement to the pharmacy benefits manager;

(6) Confirmation that the pharmacy benefits manager's payments to pharmacies do not reflect disparity among network pharmacies attributable to preferential treatment of one (1) or more pharmacies;

(7) Recalculation of discount and dispensing fee guarantees;

(8) Review of the state's claim utilization to ensure that per claim rebate guarantees were accurately calculated by the pharmacy benefits manager;

(9) Review of rebate contracts between the pharmacy benefits manager and five (5) drug manufacturers, to be selected by the benefits administration division of the department, and the contracted auditor to ensure that eligible rebate utilization was accurately invoiced on behalf of the state;

(10) Comparison of total rebates collected by the PBM (pass-through rebates) to the minimum rebate guarantees (per claim rebates) to ensure that annual reconciliation of rebate payments to the state represented the greater of the two (2) amounts;

(11) Monitor the activities of the pharmacy benefits manager to ensure that the contractor is conducting audits and other reviews of pharmacies as provided in the contractor's scope of services; and

(12) Consideration of other industry related risks to reduce the risk of financial losses due to fraud, waste and abuse.

(d) The department shall seek appropriate remedies for contract noncompliance and occurrences of fraud, waste or abuse that are discovered through monitoring or audits.

(e) The department shall have the authority to contract with a qualified independent auditor experienced in conducting pharmacy audits for auditing the pharmacy benefits manager's compliance with the contract. No contracted qualified independent auditor shall subcontract any part of the plan described in this section without the express written approval by the commissioner, or the commissioner's designee, and notification in writing to the comptroller of the treasury.

(f) This section shall apply to any state or local health insurance plan established under title 8, chapter 27.



§ 4-3-1022. Control of state portal -- E-commerce payment activity assessment -- Annual report -- Liability for underlying obligation.

(a) The commissioner of finance and administration shall have the responsibility for the overall management of the state's portal, which shall include the following:

(1) The commissioner may authorize the assessment of additional charges on e-commerce payment activity to recover the costs of delivering e-commerce services, accepting electronic payments online, or both and shall be responsible for the development and administration of the policy guidelines governing such charges. The guidelines shall be consistent with federal laws and regulations governing electronic payment transactions. Such additional charges shall only be assessed when an optional method of payment is available. In no event shall such charges exceed the actual costs incurred to deliver e-commerce services and accept electronic payments online; and

(2) The review of the chief information officer's annual report concerning the operation of the state's portal.

(b) No person making a payment to the department by credit card, debit card, or other similar financial transaction card shall be relieved from liability for the underlying obligation, except to the extent that the department realizes final payment of the underlying obligation in cash or the equivalent. If final payment is not made by the card issuer or other guarantor of payment, then the underlying obligation shall survive, and the department shall retain all remedies for enforcement that would have applied if the transaction had not occurred.






Part 11 - Department of General Services

§ 4-3-1101. Creation.

There is hereby created the department of general services.



§ 4-3-1102. Commissioner.

The department of general services shall be under the charge and general supervision of the commissioner of general services.



§ 4-3-1103. General functions.

The department of general services shall coordinate and administer the state's purchases, personal properties, printing and motor vehicle facilities, surplus property, postal services and general public works services, and will provide for state agencies all additional support services that are not assigned by law to specific departments.



§ 4-3-1104. Divisions -- Creation.

(a) In order to discharge the functions of this department, there are hereby created within the department the following divisions:

(1) The food services management division;

(2) The motor vehicle management division;

(3) The photographic division;

(4) The printing division;

(5) The property services management division;

(6) The public works division; and

(7) The purchasing and administration division.

(b) The commissioner shall assign to the divisions the functions and duties imposed upon the department. The commissioner may combine, consolidate or abolish any of the divisions, or create such new divisions as are necessary to carry out the duties imposed upon the department, subject to the approval of the commissioner of finance and administration.



§ 4-3-1105. Powers and duties.

The department of general services has the power and is required to:

(1) Establish facilities for the testing of any materials, supplies or equipment purchased, or to be purchased, for this state or any of its departments, institutions or agencies, use the testing facilities of any other state department, institution or agency, and contract for testing services from any other private or public facility;

(2) Sell supplies, materials and equipment that are surplus, obsolete or unused;

(3) Have general care and supervision of all central storerooms operated by the state government, and establish and maintain such other central storerooms as may be necessary for the proper administration of title 12, chapter 3;

(4) Establish, maintain and conduct a central mail room, central postage metering, and centralized outgoing mail services for all state departments, institutions and agencies located at the state capitol, except those exempted by the commissioner;

(5) Prepare, publish and keep current a purchasing manual containing, among other things, the material provisions of title 12, chapter 3, the rules and regulations of the department and the procurement commission, and an explanation of the procedures followed in the handling and making of purchases and contracts under this part;

(6) Exercise, with the approval of the procurement commission, all the rights, powers and duties vested by title 12, chapter 5;

(7) Furnish, when requested, without cost, to the chief fiscal officer in each county and in each municipality of this state the current catalog or price listing of goods and materials, which the department may purchase for local government, by virtue of § 12-3-1201;

(8) Supervise the maintenance of public buildings, including the state capitol and capitol annexes except as otherwise provided by § 4-8-101(a)(2), and of the capitol grounds, and the supplying of furniture and fixtures to these buildings;

(9) Study the use of state-owned automobiles by the state departments, offices and agencies, and establish rules and regulations for the housing, repair and operation of such automobiles;

(10) Make provisions for the centralization of such departmental services as mimeographing, duplicating, addressographing, copying, typesetting, copy preparation and binding, in order to save duplicate outlays for costly equipment used only part time;

(11) Supervise and maintain all public memorials and monuments erected or owned by the state, except where the supervision and maintenance is otherwise provided by law;

(12) Exercise general custodial care of all real property of the state;

(13) Provide for the supervision of the planning, preparing and serving of food including, but not limited to, the training and supervision of state food service employees;

(14) Exercise all functions previously exercised by the state educational agency for surplus property, as described in § 49-1-304;

(15) Supervise and regulate parking in the main state employee parking lot at the base of Capitol Hill in Nashville, as well as any other state employee parking lots now in existence or hereafter created throughout the state, except as provided in § 4-8-201, the parking lot adjacent to the Supreme Court Building in Nashville that is utilized by the personnel employed in the Supreme Court Building, and the underground parking facility adjacent to the War Memorial Building in Nashville. Such regulation shall include, but not be limited to, issuance of parking stickers to state employees, assessment of civil penalties in the manner provided in § 4-8-203, and removal of unauthorized vehicles. Such regulations shall not be applicable to tourists with out-of-state tags;

(16) Supervise the supplying of utilities to the state-owned buildings under the department's control and implement a system for monitoring and controlling the cost of such utilities;

(17) Provide state vehicle energy management life-cycle (operational and maintenance) cost analysis;

(18) Define and implement an energy efficiency code for state procurement of equipment and appliances;

(19) Administer the state employee van pool program;

(20) Prepare an annual report on the activities of the department concerning the definition and implementation of an energy efficiency code for state procurement of equipment and appliances. The department shall publish the report on the department's web site and submit the report to the governor, the speakers of the senate and the house of representatives, the chairs of the government operations committees of the senate and the house of representatives, and the chairs of the energy, agriculture and natural resources committee of the senate and the agriculture and natural resources committee of the house of representatives, or their successor committees. The report shall include savings realized by the state as a result of the office's activities expressed in both units of energy saved and monetary cost-avoidance;

(21) Implement and administer the procurement of energy-efficient motor vehicles as provided in this part; and

(22) Impose a reasonable real estate transaction fee on all real estate transactions when the transaction is processed through the department of general services and to grant a fee waiver when deemed appropriate by the department. Said fee structure and waivers shall be subject to approval by the state building commission.



§ 4-3-1106. Special police commissions.

(a) The commissioner of general services shall be authorized to issue special police commissions to qualified state security personnel, who are full-time salaried employees of the state, to go armed or carry pistols while on active duty engaged in enforcing § 4-3-1105(8), (11), (12) and (15).

(b) Such commissions shall only be issued by the commissioner to those personnel who have satisfactorily completed appropriate training and who are certified as qualified, including mental and physical competency, to carry firearms by the Jerry F. Agee Tennessee law enforcement training academy or other similar agency.



§ 4-3-1107. [Transferred.]



§ 4-3-1108. [Transferred.]



§ 4-3-1109. Energy efficient state vehicles.

(a) The commissioner shall encourage the acquisition of energy-efficient and alternative fuel motor vehicles in the fleet of state vehicles. Each year, every effort should be made to achieve a target goal that one hundred percent (100%) of newly purchased passenger motor vehicles be energy-efficient or alternative fuel motor vehicles. The department shall ensure that at least twenty-five percent (25%) of newly purchased passenger motor vehicles procured for use in areas designated by the United States environmental protection agency (EPA) as nonattainment areas shall be all electric or hybrid-electric vehicles or vehicles powered by natural gas or propane; provided, that such vehicles and fueling infrastructure are available at the time of procurement and such vehicles are purchased at competitive prices. In the event that such vehicles or fueling infrastructure is not available at the time of procurement, the department may instead meet this mandate by procuring compact fuel-efficient vehicles. In areas not designated by the EPA as nonattainment areas, the department shall ensure that at least twenty-five percent (25%) of newly purchased passenger motor vehicles are all electric or hybrid-electric vehicles, vehicles powered by natural gas or propane, or compact fuel-efficient vehicles; provided, that such vehicles are purchased at competitive prices.

(b) (1) Commencing June 30, 2013, the commissioner shall compile and maintain information on the nature of passenger motor vehicles that are owned and leased by the state, including, but not limited to:

(A) The number of passenger motor vehicles purchased during the fiscal year categorized by energy-efficiency; and

(B) The number of passenger motor vehicles owned as of June 30 of each year categorized by energy-efficiency.

(2) The commissioner shall file an annual report with the governor and the general assembly concerning such passenger motor vehicles. The report shall include at a minimum:

(A) Problems or concerns the state may have experienced in meeting the target goal set pursuant to subsection (a) relative to obtaining such energy-efficient motor vehicles;

(B) Any savings or increased expenditures to the state in the purchase of, as well as the operation and maintenance cost of, such motor vehicles;

(C) Plans for integrating energy-efficient motor vehicles identified in subdivisions (c)(1)(E) and (G) into the state passenger motor vehicle fleet;

(D) The volume of gasoline or diesel displaced by the usage of energy-efficient or alternative fuel vehicles; and

(E) The emissions reduction achieved by the usage of energy-efficient or alternative fuel vehicles.

(3) The information compiled and maintained pursuant to subdivisions (b)(1) and (2) shall be made accessible to the public on the department's web site through a prominent link provided on the home page. In addition, the department shall submit an annual report containing the information compiled and maintained pursuant to subdivisions (b)(1) and (2) to the speaker of the senate and the speaker of the house of representatives and to the chairs of the committees concerning government operations and to the chair of the energy, agriculture and natural resources committee of the senate and the chair of the agriculture and natural resources committee of the house of representatives.

(c) For purposes of this section, unless the context otherwise requires:

(1) "Energy-efficient motor vehicle" means a passenger motor vehicle that is:

(A) An alternative fuel vehicle as defined by the Energy Policy Act of 1992 (P.L. 102-486);

(B) A flexible fuel vehicle (FFV) utilizing ethanol, biodiesel, or any other commercially available alternative fuel approved by the United States department of energy;

(C) A hybrid-electric vehicle (HEV);

(D) A compact fuel-efficient vehicle, defined as a vehicle powered by unleaded gasoline that has a United States EPA estimated highway gasoline mileage rating of at least twenty-five miles per gallon (25 mpg) or greater for the model year purchased;

(E) An electric vehicle (EV);

(F) A vehicle powered by natural gas or propane; or

(G) A vehicle powered by ultra low sulfur diesel fuel that meets Bin 5, Tier II emission standards mandated by the EPA and that has an EPA estimated highway mileage rating of at least thirty miles per gallon (30 mpg) or greater for the model year purchased; and

(2) "Passenger motor vehicle" means a motor vehicle designed for carrying six (6) or fewer adult passengers and used for the transportation of persons; provided, that vans, including cargo vans, trucks, sport utility vehicles, and police pursuit vehicles shall not be considered passenger motor vehicles.

(d) For purchases of vehicles that are not passenger motor vehicles, including cargo vans, trucks, and sport utility vehicles, the department is encouraged to make reasonable efforts to achieve a target goal that at least five percent (5%) of newly purchased vehicles are vehicles powered by natural gas or propane; provided, that such vehicles and fueling infrastructure are available at the time of procurement and such vehicles are purchased at competitive prices.

(e) In order to facilitate the development of natural gas and propane fueling infrastructure, the department is authorized to participate in such pilot projects as may be necessary to ensure the availability of natural gas and propane fueling infrastructure throughout the interstate highway corridors in this state.



§ 4-3-1110. [Transferred.]



§ 4-3-1111. [Transferred.]



§ 4-3-1112. Rain forest materials and products -- Study of purchases -- Reduction or elimination.

The commissioner of general services is requested to conduct a study of the purchase by the state of any materials or products having their origin in raw materials derived from the endangered rain forest and how the state might reduce or eliminate the purchase of such materials or products. The commissioner is also requested to purchase non-rain forest products if comparable in quality and cost to products derived from endangered rain forests.



§ 4-3-1113. Lighting of Tennessee Tower.

The commissioner of general services shall, whenever practicable, provide the lighting patterns of the Tennessee Tower in Nashville for holidays and for appropriate messages from local nonprofit organizations and causes.



§ 4-3-1114. Emergency keyed lock boxes next to functioning elevators.

(a) Not later than November 28, 2005, each state-owned public building under the department's control, including the state capitol and capitol annexes, must ensure that an emergency keyed lock box is installed next to each bank of functioning elevators located on the main level. Such lock boxes shall be permanently mounted seventy-two inches (72'') from the floor to the center of the box, be operable by a universal key, no matter where such box is located, and shall contain only fire service keys and drop keys to the appropriate elevators. General standards for the design of such boxes shall be approved by the department of labor and workforce development not later than July 31, 2005; provided, however, that such standards must be consistent with all applicable building and life safety standards governing the facility.

(b) Failure to comply with this section shall be a Class C misdemeanor, and shall be punishable by a fine only of not more than two hundred fifty dollars ($250).






Part 12 - Department of Human Services

§ 4-3-1201. Creation.

There is hereby created the department of human services.



§ 4-3-1202. Commissioner.

The department of human services shall be under the charge and general supervision of the commissioner of human services.



§ 4-3-1203. General functions of department.

The department of human services shall administer all functions to be established in this state under the federal Social Security Act (42 U.S.C. § 301 et seq.), except those functions that may be expressly delegated by either state statute or by federal law to other state departments, offices or agencies.



§ 4-3-1204. Duties of commissioner.

(a) (1) The commissioner shall formulate rules and regulations:

(A) Fixing the minimum standards of service to be required of the local government authorities in carrying out the public welfare functions reposed in them;

(B) Providing for the termination of any grants-in-aid to any such local government authority whenever it becomes apparent that such minimum standards are not being complied with; and

(C) Requiring that the local governments shall bear such proportion of the total expenses as may be fixed by statute.

(2) The terms of subdivision (a)(1) shall apply only to the social security program.

(b) The commissioner is authorized to provide technical assistance to private employers pertaining to the implementation of day care services as an employee benefit under a cafeteria benefit plan. Such technical assistance shall be coordinated with appropriate state officials and private industry associations.



§ 4-3-1205. Definitions for §§ 4-3-1205 - 4-3-1207.

(a) As used in §§ 4-3-1205 - 4-3-1207, unless the context otherwise requires:

(1) "Analytical procedure" means a process consisting of evaluations of financial information made by a study of plausible relationships among both financial and nonfinancial data, and involving a comparison of recorded values with expectations developed by an auditor. "Analytical procedure" includes, but is not limited to, data analysis to identify subrecipients who claim maximum reimbursement when fluctuations are expected, and the unreasonable or inconsistent relationships between the subrecipients' ability to provide the level of services that the subrecipients claim for reimbursement;

(2) "Chairs" mean:

(A) The chair of the government operations committee of the house of representatives and the chair of the government operations committee of the senate;

(B) The chair of the health committee of the house of representatives and the chair of the health and welfare committee of the senate; and

(C) The chair of the finance, ways and means committee of the house of representatives and the chair of the finance, ways and means committee of the senate;

(3) "Department" means the department of human services;

(4) "Speakers" mean the speaker of the house of representatives and the speaker of the senate;

(5) "Sponsoring organization":

(A) Means a public or nonprofit private organization that is entirely responsible for the administration of a food program in:

(i) One (1) or more day care homes;

(ii) A child care center, emergency shelter, at-risk afterschool care center, outside-school-hours care center, or adult day care center which is a legally distinct entity from the sponsoring organization;

(iii) Two (2) or more child care centers, emergency shelters, at-risk afterschool care centers, outside-school-hours care center, or adult day care centers; or

(iv) Any combination of child care centers, emergency shelters, at-risk afterschool care centers, outside-school-hours care centers, adult day care centers, and day care homes; and

(B) Includes an organization that is entirely responsible for administration of a food program in any combination of two (2) or more child care centers, at-risk afterschool care centers, adult day care centers, or outside-school-hours care centers; and

(6) "Subrecipient" means a nonfederal legal entity that receives a sub award from the department acting as a pass-through agency to carry out a federal program or grant. "Subrecipient" includes a sponsoring organization. "Subrecipient" does not include an individual that is a beneficiary of the program.

(b) Every three (3) months, the department shall submit to the chairs, the speakers, and the comptroller of the treasury a report summarizing each announced and unannounced physical site visit conducted by the department during the subrecipient monitoring process. The report shall also contain advance notice of any announced and unannounced site visits planned for the following three-month period.

(c) Every three (3) months, the office of inspector general within the department of human services shall submit to the chairs, the speakers, and the comptroller of the treasury a report summarizing the results of any substantiated investigation concerning fraud, waste, and abuse regarding the child and adult care food program and summer food service program.

(d) The department's written reports submitted pursuant to subsections (b) and (c) shall be treated as confidential and shall not be open for public inspection.

(e) The department shall develop subrecipient monitoring plans utilizing analytical procedures. The subrecipient monitoring plans shall be submitted to the chairs, speakers, and comptroller of the treasury prior to October 1 of each year, consistent with state central procurement office policy and the applicable federal plan development and submission cycle.

(f) To the extent authorized by federal law, the department shall perform both announced and unannounced physical site visits during the subrecipient monitoring process. The department shall not provide any subrecipients with a description of the information sought by the department in anticipation of physical site visits conducted by the department during the subrecipient monitoring process.



§ 4-3-1206. Performance bond -- Requirements -- Exceptions.

(a) To the extent authorized by federal law, the department shall require a sponsoring organization applying to participate in any food program administered through the department to obtain and maintain a performance bond from a company designated in the United States Treasury Circular 570 as certified to issue bonds for the child and adult care food program and the summer food service program in an amount specified by the department.

(b) The bond amount shall be reviewed and adjusted to reflect actual enrollment or reimbursement as needed.

(c) A sponsoring organization may request relief from the bonding requirement once it can demonstrate that it has accumulated three (3) consecutive years of successful administrative and financial history by submitting a written request to the department.



§ 4-3-1207. Background checks.

During the application process, and at any time during a sponsoring organization's or subrecipient's participation in a food program administered by the department, to the extent authorized by federal law the department shall conduct background checks on each applicant of the subrecipient or sponsoring organization, to determine if any applicant has a criminal history that would make the organization ineligible to participate in a food program administered by the department. Criminal history that meets this criterion includes a criminal conviction in the seven (7) years preceding the date of application or the date of background check that indicates a lack of business integrity including, but not limited to, any crime involving dishonesty.






Part 13 - Department of Commerce and Insurance

§ 4-3-1301. Creation.

There is hereby created the department of commerce and insurance.



§ 4-3-1302. Commissioner.

The department of commerce and insurance shall be under the charge and general supervision of the commissioner of commerce and insurance.



§ 4-3-1303. Divisions -- Creation.

The department of commerce and insurance shall be organized under four (4) divisions, as follows:

(1) The division of commerce and insurance;

(2) The division of consumer affairs;

(3) The division of fire prevention; and

(4) The division of regulatory boards.



§ 4-3-1304. Administration of regulatory boards -- Notification of vacancy -- Termination of regulatory board -- Expediting issuance of license.

(a) Except as provided in § 68-115-103 relative to the Tennessee athletic commission, all state regulatory boards are attached to the division of regulatory boards, which is authorized to administer all the administrative functions and duties of the regulatory boards, except those discretionary regulatory duties and powers vested by law in the board members. The regulatory boards attached to the division are as follows:

(1) Auctioneer commission;

(2) Board for licensing general contractors;

(3) Board of accountancy;

(4) Board of court reporting;

(5) Board of examiners for architects and engineers;

(6) Board of examiners for land surveyors;

(7) Board of funeral directors and embalmers;

(8) Commission on firefighting personnel standards and education;

(9) Motor vehicle commission;

(10) Personnel recruiting services board;

(11) Private investigation and polygraph commission;

(12) Real estate commission;

(13) State board of cosmetology and barber examiners; and

(14) All other boards, commissions and agencies created to regulate professions, vocations and avocations in this state, except that there shall not be included the Tennessee athletic commission, the board of healing arts, the board for licensing hospitals, the stream pollution control board, the pest control board, the board of examiners for registered professional sanitarians, the board of examiners of miners or the board of law examiners.

(b) Each regulatory board incurring a vacancy shall notify the appointing authority in writing within ninety (90) days after the vacancy occurs. All vacancies on the state regulatory boards attached to the division of regulatory boards shall be filled by the appointing authority within ninety (90) days of receiving written notice of the vacancy and sufficient information is provided for the appointing authority to make an informed decision in regard to filling such vacancy. If such sufficient information has been provided and such board has more than one (1) vacancy that is more than one hundred eighty (180) days in duration, such board shall report to the house of representatives and senate government operations committees why such vacancies have not been filled.

(c) If more than one half (1/2) of the positions on any state regulatory board are vacant for more than one hundred eighty (180) consecutive days, such state regulatory board shall terminate; provided, that such board shall wind up its affairs pursuant to § 4-29-112. If a state regulatory board is terminated pursuant to this subsection (c) it shall be reviewed by the evaluation committees pursuant to the Uniform Administrative Procedures Act, compiled in chapter 5 of this title, before ceasing all its activities. Nothing in this section shall prohibit the general assembly from continuing, restructuring, or re-establishing a state regulatory board.

(d) (1) Notwithstanding any other law to the contrary, each board attached to the division of regulatory boards shall establish a procedure to expedite the issuance of a license, certification or permit to perform services regulated by each such board to a person:

(A) (i) Who is certified or licensed in another state to perform services in a state other than Tennessee;

(ii) Whose spouse is a member of the armed forces of the United States;

(iii) Whose spouse is the subject of a military transfer to this state; and

(iv) Who left employment to accompany the person's spouse to this state; or

(B) (i) Who, as a member of the armed forces of the United States, carries a current license or certification in another state to perform substantially similar services in a state other than Tennessee; and

(ii) Who applies for a license in Tennessee within one hundred eighty (180) days of:

(a) Retiring from the armed forces of the United States;

(b) Receiving any discharge other than a dishonorable discharge from the armed forces of the United States; or

(c) Being released from active duty into a reserve component of the armed forces of the United States.

(2) The procedure shall include:

(A) Issuing the person a license, certificate or permit if in the opinion of the board, the requirements for certification or licensure of such other state are substantially equivalent to that required in this state; or

(B) Developing a method to authorize the person to perform services regulated by the board in this state by issuing the person a temporary permit for a limited period of time to allow the person to perform services while completing any specific requirements that may be required in this state that were not required in the state in which the person was licensed or certified.

(e) The commissioner and each regulatory board shall, upon application for certification or licensure, accept military education, training or experience completed by a person described in subdivisions (d)(1)(B)(ii)(a)-(c) toward the qualifications to receive the license or certification if such education, training or experience is determined by the commissioner or board to be substantially equivalent to the standards of this state.

(f) (1) Notwithstanding any other law to the contrary, the license, certification or permit issued by a board, commission or agency attached to the division of regulatory boards of any member of the national guard or a reserve component of the armed forces of the United States called to active duty that expires during the period of activation shall be eligible to be renewed upon the licensee being released from active duty without:

(A) Payment of late fees or other penalties;

(B) Obtaining continuing education credits when:

(i) Circumstances associated with the person's military duty prevented the obtaining of continuing education credits and a waiver request has been submitted to the appropriate regulatory board; or

(ii) The person performs the licensed or certified occupation as part of such person's military duties and provides documentation to the appropriate regulatory board; or

(C) Performing any other act typically required for the renewal of the license or certification.

(2) The license, certification or permit shall be eligible for renewal pursuant to subdivision (f)(1) for six (6) months from the person's release from active duty.

(3) Any person described in subdivision (f)(1) shall provide the regulatory board which issued the license, permit or certification such supporting documentation evidencing activation as may be required by the regulatory board prior to the renewal of any license pursuant to this subsection (f).



§ 4-3-1305. Safeguards for retirement living facilities guaranteeing continued medical care and services -- Regulations -- Actions.

(a) The department of commerce and insurance has the authority to determine whether any facility that has guaranteed or guarantees to provide medical coverage for its residents has adequate safeguards in place to ensure that such medical care will be provided as guaranteed. If the department determines that adequate safeguards have not been established, the department has the authority to require that such provider place a sufficient amount of funds in escrow to ensure that such medical care will be provided. The escrow account shall be established in a manner authorized by the department.

(b) If the department requires an escrow account for a present provider, then prior to the expansion of any proposed facilities for which continuing care agreements are to be signed, the provider must establish a comparable escrow account and deposit a specified amount into such account as determined by the department as funds are contributed by residents for such facilities. This section shall apply only to retirement living facilities that offer or propose to offer continuing life care services to individuals for a fee.

(c) (1) The commissioner may from time to time make, promulgate, amend and rescind such rules as are necessary to carry out this section.

(2) All rules provided for in this part shall be adopted, promulgated and contested as provided in the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.

(d) (1) Whenever it appears to the commissioner that any facility that has guaranteed or guarantees to provide medical coverage for its residents has not established adequate safeguards to ensure that such medical care will be provided as guaranteed, the commissioner may, in the commissioner's discretion, bring an action in the chancery court in any county in this state to enforce compliance with this part or any rule or order under this part.

(2) Upon a proper showing, a permanent or temporary injunction, restraining order, writ of mandamus, disgorgement or other proper equitable relief shall be granted, and a receiver or conservator may be appointed for the defendant or the defendant's assets.

(3) The court may not require the commissioner to post a bond.



§ 4-3-1306. License, certification or registration -- Notifications -- Prerequisites -- Web site -- Notifications by electronic mail.

(a) The department and any division, board, commission, committee, or other governmental entity under the jurisdiction of, or administratively attached to, the department shall notify each applicant for a professional or occupational license, certification or registration from the department, division, board, commission, agency or other governmental entity where to obtain a copy of any statutes, rules, policies, and guidelines setting forth the prerequisites for the license, certification or registration and shall, upon request, make available to the applicant a copy of the statutes, rules, policies, and guidelines.

(b) The department and any division, board, commission, committee, or other governmental entity under the jurisdiction of, or administratively attached to, the department shall notify each holder of a professional or occupational license, certification or registration from the department, division, board, commission, committee, agency or other governmental entity of changes in state law that impact the holder and are implemented or enforced by the entity, including newly promulgated or amended statutes, rules, policies, and guidelines, upon the issuance and upon each renewal of a holder's license, certification or registration.

(c) The department and any division, board, commission, committee, or other governmental entity under the jurisdiction of, or administratively attached to, the department shall establish and maintain a link or links on the entity's web site to the statutes, rules, policies, and guidelines that are implemented or enforced by the entity and that impact an applicant for, or a holder of, a professional or occupational license, certification, or registration from the entity.

(d) (1) The department and any division, board, commission, committee, agency, or other governmental entity under the jurisdiction of, or administratively attached to, the department shall allow each holder of a professional or occupational license, certification or registration from the department, division, board, commission, committee, agency or other governmental entity to have the option of being notified by electronic mail of:

(A) Renewals of the holder's license, certification or registration;

(B) Any fee increases;

(C) Any changes in state law that impact the holder and are implemented or enforced by the entity, including newly promulgated or amended statutes, rules, policies and guidelines; and

(D) Any meeting where changes in rules or fees are on the agenda. For purposes of this subdivision (d)(1)(D), the electronic notice shall be at least forty-five (45) days in advance of the meeting, unless it is an emergency meeting then the notice shall be sent as soon as is practicable.

(2) The department and any division, board, commission, committee, agency or other governmental entity under the jurisdiction of, or administratively attached to, the department shall notify each holder of a license, certification or registration of the availability of receiving electronic notices pursuant to subdivision (d)(1) upon issuance or renewal of the holder's license, certification or registration.






Part 14 - Department of Labor and Workforce Development

§ 4-3-1401. Short title.

The title of this part is, and may be cited as, the "Tennessee Workforce Development Act of 1999."



§ 4-3-1402. Purpose and intent.

(a) The purpose of this part is to:

(1) Further the implementation of the federal Workforce Innovation and Opportunity Act (29 U.S.C. § 3101 et seq.);

(2) Reduce duplicative efforts and fully utilize resources by creating an integrated, coordinated, simplified system of workforce development in the state through the consolidation or collaboration of job training, employment, employment-related educational programs, health and safety and unemployment insurance programs in the state; and

(3) Foster public and private sector partnerships designed to provide employment-related services to citizens and employers of the state. It is not the intent of this part to expand or authorize contracting services beyond that authorized under the laws of this state.

(b) References to federal Workforce Investment Act of 1998 are deemed references to the federal Workforce Innovation and Opportunity Act.

(c) References to the workforce development program are deemed references to the federal Workforce Innovation and Opportunity Act.



§ 4-3-1403. Creation of department.

There is hereby created the department of labor and workforce development.



§ 4-3-1404. Purpose and goals of the department.

(a) Through the department of labor and workforce development, Tennessee state government, in cooperation with business and industry, will strive to provide integrated, effective, efficient delivery of employment related services and training, in compliance with the federal Workforce Innovation and Opportunity Act (29 U.S.C. § 3101 et seq.), so the state can increase the occupational skill attainment of its workforce and, as a result, improve the quality of the workforce, further the reduction of welfare dependency and enhance the state's productivity and competitiveness in the global economy. The department shall strive to meet the needs of business and industry in this state for the development of a highly skilled and productive workforce.

(b) The department shall strive to meet the needs of employees, unemployed persons, and persons making the transition into the workplace through education, skills training, labor market information, and an efficient unemployment insurance program to enhance their employability, earnings and standard of living while ensuring that employees have a safe, healthy workplace. These services for employees shall focus, whenever possible, on assisting employees to obtain jobs of their choice that provide health insurance, job security and the opportunity for self-sufficiency. The department shall serve as a model employer relative to safety and working conditions in the workplace and in the training and retraining of employees to meet the changes in the work environment. The departments of labor and workforce development and economic and community development shall collaborate relative to job creation, attraction and expansion of business and industry. The department of labor and workforce development shall work to continuously improve the management and coordination of employment-related services for the benefit of business and industry and Tennessee's workforce and shall ensure the taxpayers of this state that revenues for workforce development and unemployment insurance programs are spent effectively and efficiently.



§ 4-3-1405. Powers of the department.

(a) The department of labor and workforce development is designated as the department of this state for the implementation and administration of the following federal programs relating to workforce development, including, but not limited to, the:

(1) Federal Workforce Innovation and Opportunity Act (29 U.S.C. § 3101 et seq.);

(2) Wagner-Peyser Act (29 U.S.C. § 49 et seq.); and

(3) The former Job Training Partnership Act (29 U.S.C. § 1501 et seq.) [repealed].

(b) The department shall cooperate with all authorities of the United States having powers or duties under the acts of congress mentioned in subsection (a), and shall do and perform all things necessary to secure to this state the benefits of such acts.

(c) Except for the supervisory responsibilities of the department of commerce and insurance, the department of labor and workforce development has full and complete charge of the administration of the Employment Security Law, compiled in title 50, chapter 7, and the state employment service for this state and has the administration of such other functions exercised by the department of employment security or the department of labor, or both, prior to June 17, 1999.

(d) The department of labor and workforce development has full and complete charge of the following:

(1) Adult basic education authorized by the Tennessee Rules, Regulations and Minimum Standards of the state board of education and administered by the department of education prior to June 17, 1999; and

(2) Employment and employment training programs authorized under the Food Stamp Act of 1977 (7 U.S.C. § 2015).

(e) The department of labor and workforce development shall coordinate the collaborative and cooperative activities and functions of other departments and state agencies and commissions, including, but not limited to, the department of education, the department of human services, the department of economic and community development, and the Tennessee higher education system, including colleges of applied technology and two-year post secondary institutions, to reduce duplication among employment and employment-related training activities in the state, and to maximize Tennessee's efforts to increase the skills of its workforce, foster economic growth through job placement and training services and provide high quality services to its customers including employees, families, business and industry, and particularly those individuals who are economically disadvantaged, dislocated workers, and others with substantial barriers to employment. The department of human services has the responsibility for contracting for the activities required of Families First participants pursuant to § 71-3-104.

(f) The department of labor and workforce development may do all acts and functions necessary or proper to carry out the powers expressly granted under this part, including, but not limited to, entering into agreements or contracts with local governmental units or corporations to provide services that assist the department in carrying out the duties imposed by this part or elsewhere in this code. It is not the intent of this part to create new state authority or to expand any existing authority to contract for services with private entities.

(g) The department of labor and workforce development has authority over such other functions generally, as the governor may lodge with the department by executive order duly signed and filed with the secretary of state.

(h) The department of labor and workforce development has the power to:

(1) Collect information on the subject of labor, its relation to capital, the hours of labor, and the earnings of laboring men and women, and the means of promoting their material, social, intellectual and moral prosperity;

(2) Visit and inspect, as often as necessary, during reasonable hours all shops, factories and mercantile establishments and other places where workers are employed and to cause the law to be enforced therein;

(3) Inspect the sanitary conditions, system of sewerage, system of heating, lighting and ventilation of rooms where persons are employed at labor and the means of exit in case of fire, or other disaster within or connected with shops and factories;

(4) Examine the machinery in and about workshops and factories, to see that it is not located so as to be dangerous to employees when engaged in their ordinary duties;

(5) Declare and prescribe what safety devices, safeguards or other means of protection are well adapted to render employees or places of employment safe;

(6) Order such reasonable changes in the construction, maintenance and repair of places of employment as shall render them safe;

(7) Require the performance of any act necessary for the protection of life, health and safety of employees;

(8) Collect and compile reliable data that, if disseminated, would tend to the development of the state by inducing population and capital to come within its borders; and

(9) Collect and compile accurate listings of employers who do not comply with § 50-6-405.

(i) Activities associated with Title V of the federal Older Americans Act of 1965 (42 U.S.C. § 3001, et seq.) shall be administered by the department. Funding to community providers pursuant to a grant or contract with the commission on aging and disability in effect on June 30, 2003, shall continue so long as federal funding continues and each provider continues to meet program goals and requirements and complies with any applicable audit and financial accountability laws.

(j) (1) To the extent permitted by any federal law or rule, regulation, guideline, or advisory opinion of the internal revenue service, the department shall accept and process any IRS Form 8850, or any successor to such form, that is submitted with electronic signatures in the same manner as the department accepts such forms when submitted with physical signatures if such form is submitted to the department by mail, facsimile, or e-mail copy.

(2) For purposes of this subsection (j), "electronic signatures" includes a physical printout of an electronically signed IRS Form 8850 indicating that the signature field is "signed electronically".



§ 4-3-1406. Commissioner.

The department of labor and workforce development shall be under the charge and general supervision of the commissioner of labor and workforce development.



§ 4-3-1407. Powers and duties of commissioner.

The commissioner of labor and workforce development or the commissioner's designee has the following powers and duties, in addition to such other powers and duties as may be specifically provided by law in this title, transferred by this part or as otherwise provided by law:

(1) Develop and implement activities and programs that foster the continued enhancement of Tennessee's workforce;

(2) Ensure the maintenance of a fair, equitable and fully funded unemployment insurance program; and

(3) Be responsible for the administration of a workforce development system that protects the life, health and safety of Tennessee's workforce.



§ 4-3-1408. Divisions -- Creation -- Office of administrator.

(a) In addition to the creation of the division of the Tennessee state employment service within the department of labor and workforce development as provided in § 50-7-601, there are created within the department, the following divisions:

(1) The division of employment security;

(2) The bureau of workers' compensation; and

(3) The division of occupational safety and health.

(b) The division of employment security and the division of occupational health and safety shall be under the supervision and charge of the commissioner of labor and workforce development, and shall be separate administrative entities for programs, personnel, and budgets. The bureau of workers' compensation shall also be a separate administrative entity for programs, personnel, and budgets; the supervision and charge of the division shall be in accordance with § 4-3-1409.

(c) (1) (A) The office of administrator is hereby created for each division created pursuant to subdivisions (a)(1)-(3). The administrator shall have the general administrative authority of the division.

(B) Except as otherwise provided in this chapter, the administrator of the division of employment security is responsible, to the greatest extent possible, for administering, implementing, and enforcing title 50, chapter 7, and any rules or regulations promulgated in accordance with such chapter that are within the purview of employment security, but not including WOTC alien certification, veterans' programs and the Tennessee state employment service. The administrator shall have a minimum of five (5) years' credible experience in the field of employment security and shall have a comprehensive knowledge of and experience in the operation and programs of the division. The administrator shall be recognized by the representatives of the business and labor communities as a person of good standing and reputation in matters concerning employment security.

(C) The administrator of the bureau of workers' compensation is responsible for administering, implementing, and enforcing all of the provisions enacted into law and compiled in title 50, chapter 6, and any rules or regulations promulgated in accordance with such chapter.

(D) The administrator of the division of occupational safety and health shall be responsible for administering, implementing, and enforcing all of the provisions enacted into law and compiled in title 50, chapter 3, and any rules or regulations promulgated in accordance with such chapter. The administrator shall have a minimum of five (5) years' credible experience in the field of occupational safety and health and shall have a comprehensive knowledge of and experience in the operation and programs of the division. The administrator shall be recognized by the representatives of the business and labor communities as a person of good standing and reputation in matters concerning occupational safety and health.

(2) In addition to other duties, each administrator is responsible for preparing and submitting to the commissioner of labor and workforce development an annual budget for the division the administrator heads.

(3) The administrators of the division of employment security and the division of occupational safety and health shall be appointed by the commissioner of labor and workforce development for a term of four (4) years. The first appointment shall be made July 1, 1999, or as soon as practical thereafter. The four-year terms shall begin on July 1 and end on June 30 of appropriate years. The commissioner of labor and workforce development has the authority to remove an administrator only for non-performance of duties and responsibilities. If removed, a vacancy shall exist in the office of the administrator. A vacancy in the office shall be filled for the unexpired term with a person meeting the requirements applicable to the original appointee.

(4) The administrator of the bureau of workers' compensation shall be appointed in the manner provided in § 4-3-1409.

(d) The transfer of the functions and activities of the various departments and programs to the department of labor and workforce development shall not, because of the transfer, result in any preferred service employee suffering loss of employment, compensation, benefits, or state service status. Such rights, benefits, and compensation shall continue without any impairment, interruption, or diminution; provided, that the department may engage in disciplinary actions or reductions in force as provided for by law. The commissioner of human resources is authorized to enforce this section and shall determine whenever the rights, benefits, and compensation are impaired, interrupted, or diminished. Any employee aggrieved by any impairment in violation of this section shall have the right to seek redress through the grievance procedure established in § 8-30-318.



§ 4-3-1409. Independence of the bureau of workers' compensation -- Bureau under the charge and general supervision of the administrator of the bureau -- Powers and duties of administrator --Appointment of administrator.

(a) In recognition of Tennessee's endeavor to reform the workers' compensation law in a manner designed to ensure the health and safety of Tennessee workers and to promote Tennessee as an attractive destination for business, the general assembly has determined that the independence of the bureau of workers' compensation is paramount. The bureau of workers' compensation shall be an autonomous unit that shall be attached to the department of labor and workforce development for administrative matters only.

(b) (1) The bureau of workers' compensation shall be under the charge and general supervision of the administrator.

(2) The administrator or the administrator's designee has the following powers and duties, in addition to other powers and duties specifically provided by law:

(A) Development and maintenance of an organizational structure to ensure fair, equitable, expeditious, and efficient administration of the workers' compensation law; and

(B) Responsibility for the administration of a workers' compensation system that protects the life, health, and safety of Tennessee's workforce and ensures the continued viability of Tennessee's business environment.

(c) (1) The administrator of the bureau of workers' compensation shall be appointed by the governor for a term of six (6) years. No administrator shall serve more than two (2) full terms, and service of more than half of a six-year term shall constitute service of one (1) full term; provided, that any administrator appointed to serve less than a full term to fill a vacancy created by the removal or resignation of the previous administrator shall be eligible to serve an additional two (2) full terms. The first appointment shall be made July 1, 2013, or as soon as practical thereafter. The first six-year term shall begin on July 1, 2013, and end on June 30, 2019. Thereafter, all terms shall begin on July 1 and end, six (6) years later, on June 30 of the following years. The governor has the authority to remove the administrator for nonperformance of duties and responsibilities or for cause. If the administrator is removed or resigns, a vacancy shall exist in the office, which shall be filled for the unexpired term by a person meeting the requirements of subdivision (c)(2).

(2) The administrator shall have a minimum of seven (7) years' credible experience in the field of workers' compensation and shall have a comprehensive knowledge of and experience in the operation and programs of the workers' compensation industry. The administrator shall be recognized by the representatives of the business and labor communities as a person of good standing and reputation in matters concerning workers' compensation.



§ 4-3-1410. Funds.

(a) The department of labor and workforce development, through its commissioner, has the authority to receive, administer, allocate, disburse and supervise any grants and funds from whatever sources, including, but not limited to, the federal, state, county and municipal governments on a state, regional, county or other basis, with respect to any programs and/or responsibilities outlined in this part or assigned to the department by law, regulation or order. Exercise of this authority shall not be inconsistent with laws or regulations governing the appropriation and disbursement of funds for the administration of employment security law under title 50, chapter 7, or the department of finance and administration.

(b) All funds received by the department of labor and workforce development for the purpose or administration of the state unemployment insurance program, the state employment service, workers' compensation and the Occupational Safety and Health Act of 1972, compiled in title 50, chapter 3, shall have their separate identities maintained and shall be expended only for the intended purpose.



§ 4-3-1411. Orders, rules and regulations, decisions and policies.

The department of labor and workforce development, through its commissioner, has the authority, consistent with the statutes and regulations pertaining to the programs and functions transferred by Chapter 520 of the Public Acts of 1999, to modify or rescind orders, rules and regulations, decisions or policies heretofore issued and to adopt, issue or promulgate new orders, rules and regulations, decisions or policies as may be necessary for the administration of the programs or functions transferred by Chapter 520 of the Public Acts of 1999.



§ 4-3-1412. Nondiscrimination.

In compliance with all federal and state laws and constitutional provisions prohibiting discrimination, including, but not limited to, the Civil Rights Act of 1964, Title VI (42 U.S.C. § 2000d), no person, on the grounds of race, color, national origin, age or sex shall be excluded from participation, be denied the benefits of, or be otherwise subjected to discrimination under, any program or activity operated by the department of labor and workforce development. This includes, but is not limited to, contracts for services, employment or services to the department's customers.



§ 4-3-1413. [Obsolete.]



§ 4-3-1414. Notice of entitlement to have state pay health insurance premium.

The commissioner of labor and workforce development, in performing the duties established in title 5, shall also require every business or entity that sponsors a group medical benefit contract in this state to include in each notice issued pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985 (29 U.S.C. § 1166 or 42 U.S.C. § 300bb-6), and related laws and regulations, the following additional language:

You may be entitled to have the state of Tennessee pay the premium for your ongoing health insurance. For more information, contact your local department of human services.



§ 4-3-1415. Maintenance and expenditure of funds.

All funds to the credit of the unemployment compensation division of the United States department of labor and to the credit of the state employment service, transferred to the credit of the department of labor and workforce development, shall have their separate identities maintained, and only funds allocated to each of those divisions may be expended by such unit.



§ 4-3-1416. Distribution of sexual harassment rules.

The department of labor and workforce development shall, in consultation with the human rights commission, promulgate rules that provide for the distribution, in one (1) of the department's regular mailings to the employers, of the state materials explaining the sexual harassment rules of the state human rights commission. These materials, which the employer shall make available to its employees, may be in the form of a poster, brochure, or pamphlet.



§ 4-3-1417. Discrimination prohibited.

In making appointments to any board, commission or panel that is administratively attached to the department, the appointing authority shall not discriminate against any person on the basis of race, color, ethnicity, national origin, age, religious belief, sex, or disability. The appointing authority shall strive to ensure that the makeup of all boards, commissions and panels attached to the department reflect and represent the diversity of persons in Tennessee.



§ 4-3-1419. License, certification or registration -- Notifications -- Prerequisites -- Web site -- Notifications by electronic mail.

(a) The department and any division, board, commission, committee, or other governmental entity under the jurisdiction of, or administratively attached to, the department shall notify each applicant for a professional or occupational license, certification or registration from the department, division, board, commission, agency or other governmental entity where to obtain a copy of any statutes, rules, policies, and guidelines setting forth the prerequisites for the license, certification or registration and shall, upon request, make available to the applicant a copy of the statutes, rules, policies, and guidelines.

(b) The department and any division, board, commission, committee, or other governmental entity under the jurisdiction of, or administratively attached to, the department shall notify each holder of a professional or occupational license, certification or registration from the department, division, board, commission, committee, agency or other governmental entity of changes in state law that impact the holder and are implemented or enforced by the entity, including newly promulgated or amended statutes, rules, policies, and guidelines, upon the issuance and upon each renewal of a holder's license, certification or registration.

(c) The department and any division, board, commission, committee, or other governmental entity under the jurisdiction of, or administratively attached to, the department shall establish and maintain a link or links on the entity's web site to the statutes, rules, policies, and guidelines that are implemented or enforced by the entity and that impact an applicant for, or a holder of, a professional or occupational license, certification, or registration from the entity.

(d) (1) The department and any division, board, commission, committee, agency, or other governmental entity under the jurisdiction of, or administratively attached to, the department shall allow each holder of a professional or occupational license, certification or registration from the department, division, board, commission, committee, agency or other governmental entity to have the option of being notified by electronic mail of:

(A) Renewals of the holder's license, certification or registration;

(B) Any fee increases;

(C) Any changes in state law that impact the holder and are implemented or enforced by the entity, including newly promulgated or amended statutes, rules, policies and guidelines; and

(D) Any meeting where changes in rules or fees are on the agenda. For purposes of this subdivision (d)(1)(D), the electronic notice shall be at least forty-five (45) days in advance of the meeting, unless it is an emergency meeting then the notice shall be sent as soon as is practicable.

(2) The department and any division, board, commission, committee, agency or other governmental entity under the jurisdiction of, or administratively attached to, the department shall notify each holder of a license, certification or registration of the availability of receiving electronic notices pursuant to subdivision (d)(1) upon issuance or renewal of the holder's license, certification or registration.



§ 4-3-1420. We Want to Learn English Initiative.

(a) The department of labor and workforce development, in conjunction with the department of education, shall establish and administer a grant program to be known as the "We Want to Learn English Initiative." The initiative shall be created for the purpose of providing resources for immigrants and refugees in this state to learn English in order to move toward becoming full members of American society.

(b) The department shall utilize existing staff to assist in the implementation of the program and provide grant funding from whatever funding sources available, including, but not limited to, funds from the federal, state, county and municipal governments.

(c) The department of labor and workforce development shall allocate and disperse funds each fiscal year to community-based, not-for-profit organizations, immigrant social service organizations, faith-based organizations and on-site job training programs so that immigrants and refugees can learn English where they live, work, pray and socialize and where their children attend school.

(d) Funds for the We Want to Learn English Initiative may be used only to provide programs that teach English to United States citizens, lawful permanent residents and other persons residing in this state who are in lawful immigration status.



§ 4-3-1421. Program for payment of the cost of licensing tests for adult students with financial need.

The department of labor and workforce development, in conjunction with the department of education, is encouraged to consider the development, implementation and administration of a program for payment of the cost of licensing tests for adult students with financial need who complete a high school diploma or a general educational development (GED(R)) credential in a career and technical education program and who are required to take a test in order to become licensed for a career in their fields of study.



§ 4-3-1422. Lois M. DeBerry Alternative Diploma Act -- Assessments that lead to high school equivalency credential.

(a) This section shall be known and may be cited as the "Lois M. DeBerry Alternative Diploma Act."

(b) The department of labor and workforce development is authorized to make recommendations relative to assessments that lead to the award of a high school equivalency credential. The state board shall review the recommendations of the department. Any recommendation approved by the state board of education shall be considered a high school equivalency assessment and the successful completion of such assessment shall lead to the award of a high school equivalency credential. The department, as needed, may consult with or request assistance from other state agencies in performing its duties under this section.






Part 15 - Legal Department

§ 4-3-1501. Creation.

There is hereby created the legal department.



§ 4-3-1502. Attorney general and reporter.

The legal department shall be under the charge and general supervision of the attorney general and reporter.



§ 4-3-1503. Powers and duties.

The attorney general and reporter and the attorney general and reporter's assistants shall constitute the legal department, which has the powers and duties specified in title 8, chapter 6.






Part 16 - Department of Mental Health and Substance Abuse Services

§ 4-3-1601. Creation -- General functions.

(a) There is created the department of mental health and substance abuse services.

(b) The general functions of the department are to coordinate, set standards for, plan for, monitor, and promote the development and provision of services and supports to meet the needs of persons with mental illness or serious emotional disturbance through the public and private sectors in this state as set out in applicable provisions of title 33.



§ 4-3-1602. Commissioner.

(a) The department of mental health and substance abuse services shall be in the charge of a commissioner, who shall be appointed by the governor in the same manner as are other commissioners and who shall have the same official status as other commissioners.

(b) The commissioner shall hold office at the pleasure of the governor, and the commissioner's compensation shall be fixed by the governor and paid from the appropriation available to such department.

(c) The commissioner shall be appointed without regard to residence on the basis of merit as measured by administrative abilities and a demonstrated quality of leadership, and must have a recognized graduate degree as a psychiatrist, doctor of medicine, behavioral scientist, social scientist, educator or other profession involved with human development, human welfare or human relations, with experience in public administration; and shall further have a professional background in the area of mental illness or serious emotional disturbance, and an understanding of the conditions of mental health, human development, human welfare and social services.

(d) No person shall be eligible to appointment as commissioner unless such person is at least thirty (30) years of age and has five (5) years of administrative experience, including at least three (3) years of full-time management experience in private enterprise, private practice or public service.



§ 4-3-1603. Powers and duties.

(a) The department of mental health and substance abuse services has jurisdiction and control over the mental health facilities of the state, regardless of the names by which the facilities are known.

(b) The department, through its appropriate officials, has the duty and power to provide the best possible care for persons with mental illness or serious emotional disturbance in the state by improving existing facilities, by developing future facilities and programs, and by adopting a preventive program for mental illness and serious emotional disturbance, all as provided in applicable provisions of title 33.

(c) The department of mental health and substance abuse services shall administer title 33, chapter 2, part 4.






Part 17 - Department of Human Resources

§ 4-3-1701. Creation.

There is hereby created the department of human resources.



§ 4-3-1702. Commissioner.

The department of human resources shall be under the charge and general supervision of the commissioner of human resources.



§ 4-3-1703. Powers and duties.

(a) The department of human resources has the power and is required to:

(1) Transfer, temporarily, employees from one (1) department to another when necessary to expedite the work of any department;

(2) Exercise the duties vested by title 8, chapter 30;

(3) Establish and maintain a program of training for administrative judges and hearing officers, as defined by § 4-5-102; and

(4) Assist each department and entity of state government in the planning and conduct of training workshops to prevent sexual harassment from occurring. The department is also directed to design an orientation session with appropriate materials, which shall be made available to the departments for distribution to each new employee.

(b) In addition to duties expressly imposed by law upon the department, the department shall:

(1) Foster the interest of institutions of learning and of industrial, civic, professional and employee organizations in the improvement of personnel standards in state service;

(2) Make a study of the state service system in those departments of the state government covered by such system and make periodic reports to the governor on recommendations for improvement of the system; and

(3) Make annual reports, and such special reports as it may deem necessary, to the governor and commissioner regarding personnel administration.






Part 18 - Department of Health

§ 4-3-1801. Creation.

There is hereby created the department of health.



§ 4-3-1802. Commissioner.

The department of health shall be under the charge and general supervision of the commissioner of health.



§ 4-3-1803. Powers and duties.

The department of health has the power to:

(1) Have general supervision of the interest relating to the health and lives of the people of the state;

(2) Act in an advisory capacity relative to the public water supply, water purification works, sewerage systems, sewerage treatment works, and exercise supervision over nuisances growing out of the operation of such water and sewerage works, and make, promulgate and enforce rules and regulations relating to such nuisances;

(3) Make such sanitary investigations as may from time to time be deemed necessary for the preservation and improvement of public health;

(4) Make investigations and inquiries with respect to the causes of disease, especially epidemics, investigate the causes of mortality, and the effect of localities and other conditions on the public health, and make such other sanitary investigations as may be deemed necessary for the preservation and improvement of the public health;

(5) Keep informed of the work of the local health officers and agencies throughout the state;

(6) Promote the information of the general public in all matters pertaining to public health;

(7) Make sanitary, sewerage, health and other inspections and examinations for the charitable and penal institutions and the normal schools;

(8) Inspect from time to time all hospitals and sanitaria and other institutions conducted by county, city or town authorities and report as to the sanitary conditions and interests of such hospitals, sanitaria and institutions to the official authority having jurisdiction over them;

(9) Print, publish and distribute documents, reports, bulletins, certificates and other matter relating to the prevention of diseases, and the health and sanitary condition of the state;

(10) Exercise all the rights, powers and duties relating to the subject of tuberculosis control and treatment set forth in title 68, chapter 9, and have custody and control of all reports, records and equipment appertaining thereto;

(11) Exercise all the rights, powers and duties relating to the administration of the children's special services set forth in title 68, chapter 12, and have custody and control of all records, reports and equipment appertaining thereto;

(12) Carry out the policies of the state as set forth in title 68, chapter 34, relative to family planning; and

(13) Carry out the purposes and programs pertaining to alcoholism and drug dependence in title 68, chapter 24.



§ 4-3-1804. [Obsolete.]






Part 19 - Department of Revenue

§ 4-3-1901. Creation -- Organization.

(a) There is hereby created the department of revenue.

(b) The commissioner of revenue shall determine the organization of and the methods of procedure within the department that are deemed suitable or necessary to exercise the powers conferred and perform the duties imposed by law and shall appoint, in accordance with applicable personnel guidelines and budgetary limitations, such assistants as are deemed necessary to effectively discharge the duties of the office in an orderly and efficient manner.



§ 4-3-1902. Commissioner.

The department of revenue shall be under the charge and general supervision of the commissioner of revenue.



§ 4-3-1903. Powers and duties.

(a) The commissioner is vested with power to prescribe rules and regulations not inconsistent with law and prepare such forms as the commissioner may deem proper for the administration of the duties of the commissioner's office.

(b) The department of revenue has the power to:

(1) Administer the assessment and collection of all state taxes except those for which responsibility is expressly conferred by statute upon some other officer or agency;

(2) Administer the assessment and collection of privilege taxes;

(3) Receive state revenues collected by county officials and make and retain records of same;

(4) Investigate the tax systems of other states, and formulate and recommend to the governor such legislation as may be deemed expedient to prevent evasion of taxes, to secure just and equitable taxation and to improve the system of taxation in the state;

(5) Examine, at any and all times, the accounts of any private corporation, institution, association or board receiving appropriations from the general assembly;

(6) Require a complete record of the officers, assistants and employees appointed by the commissioners of the various departments, and require the salaries of the same to be in conformity with the scale authorized; and

(7) Procure from any department or agency of the state, or any of its political subdivisions, a copy of the complete record maintained by it of any convictions for violation of any criminal laws by any person who has made application to the department for employment, for the exclusive use of the department in screening the applicant to determine suitability for an appointment therein.






Part 20 - Department of Safety

§ 4-3-2001. Creation.

There is created and established the department of safety.



§ 4-3-2002. Commissioner.

(a) The head of this department shall be the commissioner of safety, who shall be appointed by the governor and hold office at the governor's pleasure.

(b) The commissioner shall be qualified as a disciplinarian and experienced in matters pertaining to safety.



§ 4-3-2003. Highway patrol duties.

The department of safety shall assume and exercise the powers and duties of the Tennessee highway patrol under chapter 7 of this title.



§ 4-3-2004. Notary powers of department employees.

(a) (1) The commissioner of safety is authorized to designate in writing employees of the department of safety, who shall be authorized to take acknowledgements and administer oaths and perform other notarial acts with respect to applications, reports and any and all other documents required by law or departmental regulation to be filed with the department.

(2) Any employee so designated is authorized to perform the services and functions of a notary public with respect to such matters exclusively under the supervision and administration of the department, but no further nor otherwise.

(3) A written list of the employees so designated shall be posted in the office of the commissioner and shall be open to inspection at all business hours.

(b) Any false statement made on oath or affirmation before any such person shall subject the offender to punishment for perjury under the penalties now provided by law.



§ 4-3-2005. Hearing officers -- Review of initial orders.

(a) The commissioner of safety, in the commissioner's discretion, is hereby authorized to appoint or designate hearing officers to conduct contested case hearings under the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.

(b) The commissioner shall delegate the commissioner's authority to review initial orders in contested cases suspending or revoking driver licenses to the administrative procedures division of the office of the secretary of state for review by an administrative judge with such division. The commissioner may delegate the commissioner's authority to review initial orders under this subsection (b) to one (1) or more additional persons. Review of initial orders shall be subject to further review and final disposition by the commissioner.

(c) The time taken to review an initial order shall not extend the time provided in § 4-5-315 for rendering and entering a final order or order remanding the case for further proceedings by the commissioner.



§ 4-3-2006. Division of protective services.

(a) (1) There is created within the department of safety a division of protective services.

(2) This division shall exercise the powers and duties formerly imposed upon the department of general services to provide police services by sworn officers for the State Capitol, the Legislative Plaza, the War Memorial Building and all state office buildings in Davidson County, and to provide personal security from time to time of state officials as directed by the commissioner, along with the primary, but not exclusive, responsibility of enforcing the parking regulations and policies as established by the department of general services.

(b) (1) The commissioner of safety shall be authorized to issue special police commissions to qualified state security personnel, who are full-time salaried employees of the state, to go armed or carry pistols while on active duty engaged in carrying out their responsibilities under subsection (a).

(2) Such commissions shall only be issued to those personnel who have satisfactorily completed appropriate training and are certified as qualified, including physical and mental competency, to carry firearms by the Jerry F. Agee Tennessee law enforcement training academy or other similar agency; provided, that security personnel employed before July 1, 1980, shall not be required to meet the training or mental and physical requirements set out in this subdivision (b)(2) as a condition of tenure or continued employment, nor shall their failure to fulfill such requirements make them ineligible for any promotional examination for which they are otherwise eligible.

(3) Nothing contained herein shall be construed to impose upon such security personnel the same criteria for employment and retention in state service as are required of members of the Tennessee highway patrol.



§ 4-3-2007. Rules and regulations regarding motor vehicles.

Subject to the approval of the department of general services under the authority of § 4-3-1105(9), the department of safety shall develop rules and regulations for the acquisition, assignment, use and disposal of motor vehicles. Such rules and regulations should promote the efficient and effective use of motor vehicles in law enforcement activities. These rules and regulations are also subject to approval by the department of finance and administration.



§ 4-3-2008. Subpoena to institutions of higher education -- Information related to nonimmigrant students in possession of F-1 or M-1 student visa.

(a) The commissioner of safety is authorized to issue a subpoena for valid law enforcement purposes to an institution of higher education in this state to compel the production of the following information with regard to nonimmigrant students possessing either an F-1 or M-1 student visa for instruction at the institution:

(1) The number of nonimmigrant students enrolled at the institution at the beginning of a period of study;

(2) The number of nonimmigrant students enrolled at the institution at the end of a period of study; and

(3) The name and address of the nonimmigrant students who were enrolled at the beginning of the period of study but were not enrolled at the end of the period of study.

(b) The commissioner has the discretion to include, in a subpoena issued under this section, a directive that the existence or contents of the subpoena or the information furnished in response to the subpoena is not to be disclosed by the institution to the students whose names and addresses are released to the commissioner.

(c) As used in this section:

(1) "Institution" means a college, university, seminary, vocational or technical school, or any other entity that offers a postsecondary course of study. "Institution" does not include elementary, middle, or secondary schools; and

(2) "Period of study" means a quarter, semester, or the duration of a program that is not otherwise divided.



§ 4-3-2009. Rules and regulations regarding administration.

The commissioner of safety has the authority to establish and to promulgate such rules and regulations governing the administration and operation of the department as may be deemed necessary by the commissioner and that are not inconsistent with the laws of this state.



§ 4-3-2010. Division of motor vehicle enforcement -- Duties -- Odometer fraud.

(a) The division of motor vehicle enforcement, or such other division of the department as may be directed to by the commissioner, has the following responsibilities and duties:

(1) Perform odometer fraud investigations, detect altered titles and vehicles, identify perpetrators, secure vehicle documentation and evidence for eventual indictment and prosecution of persons involved in odometer fraud;

(2) Perform covert odometer fraud investigations of individuals and dealers in odometer tampering by use of surveillance, undercover odometer rollbacks, title washing buys and other techniques;

(3) Perform overt odometer fraud investigations of individuals and dealers by interpreting title histories, interviewing subjects, informants, spinners and suspected perpetrators and utilizing lab analysis reports to support altered documents;

(4) Prepare odometer fraud outline memoranda to be used by United States attorneys in the indictment and prosecution of odometer tamperers;

(5) Assist United States attorneys in the indictment and trial process of major odometer fraud cases, and analyze and evaluate the total factual investigation for maximum effectiveness in the trial presentation by the United States attorneys;

(6) Testify before grand juries and in criminal prosecutions;

(7) Serve subpoenas in the investigation and prosecution of odometer fraud;

(8) Assist and coordinate with state and federal agencies nationwide in the investigation and prosecution of odometer fraud;

(9) Train and supervise persons involved in investigations by the unit; and

(10) Perform other duties relative to odometer fraud as may be assigned to the unit by the division.

(b) The division shall maintain agents in each grand division to investigate odometer fraud, but the activities of such agents shall be coordinated so as to ensure the most effective use of all employees.

(c) The increased costs imposed on the department by this section and of Acts 1989, chapter 276 amending §§ 55-2-112 and 55-6-101 shall be funded from the increase in the state fee for certificates of title authorized by Acts 1989, chapter 276, increasing the fee from three dollars ($3.00) to three dollars and fifty cents ($3.50).



§ 4-3-2011. Organ and tissue donor registry.

(a) (1) (A) The organ procurement organization, as defined in § 68-30-102, serving Tennessee may create and maintain an electronic registry of Tennesseans who have given consent to be organ and tissue donors. On a weekly basis, the department of safety shall transmit to the electronic registry the following information on those individuals who have given consent to be organ and tissue donors:

(i) True full name;

(ii) Residence or mailing address;

(iii) Date of birth; and

(iv) Tennessee driver license number.

(B) The information obtained by the organ procurement organization for the purposes of subdivision (a)(1)(A) shall be used for these purposes only and shall not be disseminated further by the organ procurement organization.

(2) The department shall offer each applicant for issuance or renewal of a driver license the opportunity for the applicant to give consent to be an organ and tissue donor. Each applicant shall be offered the opportunity to give consent by responding affirmatively to the following statement: "Yes, I want to be an organ and tissue donor."

(3) The department shall advise each applicant by making available the brochure referred to in subdivision (a)(4) or otherwise, that the applicant is under no compulsion to consent to be an organ and tissue donor. An individual who responds affirmatively to the consent statement gives full legal consent to donate the organs or tissue of the individual upon death. An individual may give or withdraw consent by any means provided by law, including, but not limited to, notifying the registry in writing or by electronic access to the registry.

(4) A brochure shall be made available to each applicant explaining the execution of a document of gift for organ and tissue donation, including the consent statement referred to in subdivision (a)(2). The brochure may be made available by electronic means. The brochure shall be provided to the department free of charge by the organ procurement organization.

(b) The department shall engage in public information and other activities to encourage all Tennesseans to become organ and tissue donors and to be so identified within the organ and tissue donor registry. Furthermore, in order to encourage and promote the highest level of organ and tissue donorship within the state, the commissioner shall periodically coordinate and convene strategy and planning meetings for representatives of the departments of commerce and insurance, education, and health, Tennessee organ and tissue donor service agencies, Tennessee hospitals, Tennessee physicians' organizations, as well as other organizations and entities that seek to promote and encourage organ and tissue donorship within the state.



§ 4-3-2012. Rules and regulations regarding motor carriers.

The department of safety has the power to exercise all duties, responsibilities and powers granted the department in title 65, chapter 15, to establish and promulgate rules and regulations necessary for the administration and enforcement of title 65, chapter 15.



§ 4-3-2013. Required driving under the influence information to be posted on web site of department.

The department of safety shall develop and maintain, upon its web page on the world wide web of the Internet, information concerning driving under the influence of an intoxicant, including, but not limited to, the penalties for violations of the state's drunk driving laws, the blood alcohol concentration (BAC) limit, the penalties for refusing to take a breath test, the fees to have a driver license reinstated after an alcohol-related offense, the penalties for unlawful possession of alcohol by minors and statistical information concerning drunk driving. The department is authorized to include additional information on the web page as deemed necessary by the department to combat drunk driving in Tennessee.



§ 4-3-2015. Memorandum of understanding with United States department of homeland security concerning enforcement of federal immigration laws.

(a) The commissioner of safety may negotiate the terms of a memorandum of understanding between the state of Tennessee and the United States department of homeland security concerning the enforcement of federal immigration laws, detention and removals, and investigations in the state.

(b) The memorandum of understanding shall be signed on behalf of the state by the commissioner of safety and the governor or as otherwise required by the appropriate federal agency.

(c) The commissioner of safety shall designate that appropriate employees of the Tennessee highway patrol be trained pursuant to the memorandum of understanding. There shall be at least one (1) employee of the Tennessee highway patrol in each district office of the highway patrol who is trained pursuant to the memorandum of understanding.

(d) Funding for training shall be provided pursuant to the Homeland Security Appropriation Act of 2006, Public Law 109-90, or subsequent federal funding sources.



§ 4-3-2016. Connecting cell phone callers to the nearest highway patrol dispatcher through *THP (*847) program.

The department of safety is encouraged to increase its consumer information efforts about the *THP (*847) program, which connects cell phone callers to the nearest highway patrol dispatcher. The information efforts should seek to educate the motoring public about dialing "*THP (*847)" to report drivers who are violating the rules of the road to the highway patrol.



§ 4-3-2017. Authority to enter into agreements with nonprofit organizations to promote and support goals and objectives of agency.

(a) The department of safety is authorized to enter into agreements with nonprofit organizations for the purpose of promoting and supporting the goals and objectives of the agency, including, but not limited to, law enforcement, safety education, motorist services, disaster preparedness and prevention, and marketing opportunities. No contractual agreement shall be entered into with any nonprofit entity that is tax exempt under United States Internal Revenue Code § 501(c)(3) (26 U.S.C. § 501(c)(3)), as a religious organization, an organization that is affiliated with a religious organization as defined in 26 CFR 1.6033-2(h), a nonprofit entity that is tax exempt under United States Internal Revenue Code § 527 (26 U.S.C. § 527), as a political organization, or an organization that is affiliated with a political organization, as "affiliated" is defined in 11 CFR, chapter 1.

(b) This section shall not be interpreted to abridge any powers or duties delegated to the agency in this part.

(c) The nonprofit shall have its board of directors elected by a process approved by the governor or the governor's designee.

(d) The nonprofit shall be properly incorporated under the laws of this state, and approved by the internal revenue service as an organization that is exempt from federal income tax under § 501(a) of the Internal Revenue Code (26 U.S.C. § 501(a)), by virtue of being organizations described in § 501(c)(3) of the Internal Revenue Code.

(e) The nonprofit shall annually submit to the governor, the speakers of the senate and the house of representatives, within ninety (90) days after the end of its fiscal year, a complete and detailed report setting forth its operation and accomplishments.

(f) The annual reports and all books of accounts and financial records of all funds received by grant, contract or otherwise from state, local or federal sources shall be subject to audit annually by the comptroller of the treasury. With prior approval of the comptroller of the treasury, the audit may be performed by a licensed independent public accountant selected by the nonprofit partner. If an independent public accountant is employed, the audit contract between the nonprofit partner and the independent accountant shall be on contract forms prescribed by the comptroller of the treasury. The cost of any audit shall be paid by the nonprofit partner. The comptroller of the treasury shall ensure that audits are prepared in accordance with generally accepted governmental auditing standards and determine if the audits meet minimum audit standards prescribed by the comptroller of the treasury. No audit may be accepted as meeting the requirements of this section until approved by the comptroller of the treasury.

(g) All full board meetings of a nonprofit organization concerning activities authorized by this section shall be open to the public, except for executive sessions that include, but are not limited to, any of the following matters: litigation; audits or investigations; human resources issues; gift acceptance deliberations; board training; governance; donor strategy sessions; and security measures.

(h) All contributions to and expenditures of a nonprofit organization relating to activities authorized by this section shall be open for public inspection upon specific request to the nonprofit organization.

(i) The proposed charter and any proposed amendments of a nonprofit organization shall be submitted to the comptroller of the treasury for review and comment prior to the adoption of any such charter or amendments.



§ 4-3-2018. Authority of department regarding statewide P25 interoperable communications system.

(a) The department has the authority to promulgate rules and regulations regarding access to its statewide P25 interoperable communications system, including the authority to collect, by rules or regulations, assessments for the use and/or maintenance of the system.

(b) Any assessments collected by the department pursuant to the rules and regulations established in subsection (a) shall be expendable receipts of the department for use in maintaining the statewide P25 interoperable communications system.



§ 4-3-2019. State facility protection officers.

(a) The commissioner of safety may appoint and commission peace officers as provided in this section. Such peace officers shall be known as state facility protection officers. Any company licensed under title 62, chapter 35 as a private protective service and which has a contract with the state to provide armed guards may apply to the commissioner of safety for the appointment and commissioning of such number of its employees as the company shall designate to act as state facility protection officers.

(b) (1) The commissioner, or the commissioner's designee, upon receipt of a state facility protection officer application, shall review the application to verify the person seeking the commission is qualified to receive such commission, and may issue such commission if all requirements are met.

(2) No person shall be commissioned unless:

(A) The person holds an armed guard certification issued under title 62, chapter 35;

(B) The person has received initial civilian or military training substantially similar to that of the peace officers standards and training commission in the areas pertaining to their duties;

(C) The person substantially meets the pre-employment standards as set forth by the peace officers standards and training commission; and

(D) The person has completed a department approved training course pertaining to their duties as a state facility protection officer.

(3) All commissioned persons are required to maintain their armed guard certification and comply with any required, recurrent training as may be mandated by the department.

(4) The commission issued under this subsection (b) shall only be issued to persons who are assigned to property or buildings owned or leased by the state and located in Davidson County.

(c) (1) The state facility protection officer program shall be overseen and directed by the commissioner or the commissioner's designee.

(2) Each state facility protection officer assigned in accordance with subdivision (b)(4) shall have and exercise the following authority for the sole purpose of carrying out the scope of assigned duties as specified or limited within the exclusive judgment of the department of safety:

(A) The authority to make arrests for public offenses committed against state officials or employees or committed upon, about, or against property owned or leased by the state or on public roads or rights-of-way passing through such owned or leased property;

(B) The authority to provide security at property owned or leased by the state; and

(C) The authority to carry weapons for the reasonable purposes of the officer's employment and only while in the performance of the officer's assigned duties.

(d) Every state facility protection officer appointed pursuant to this section, when on duty shall possess a badge or identification card issued by the department identifying the officer as a state facility protection officer, and the officer shall exhibit the badge or identification card on demand and before making an arrest.

(e) (1) When a person appointed and commissioned as a state facility protection officer leaves employment with the company that person's powers as a state facility protection officer shall cease and terminate at that time. The company shall notify the commissioner in writing within one (1) business day of the person leaving employment, and shall return any badge or identification to the department within five (5) business days of the day the person leaves employment.

(2) When the department no longer requires the services of a person appointed and commissioned as a state facility protection officer, the department of safety shall notify the company. Upon notification, the powers of the state facility protection officer shall cease and terminate. The company shall not return the person to an assignment under the contract and shall return any badge or identification held by the person to the department.






Part 21 - Department of State

§ 4-3-2101. Creation -- Secretary of state as chief officer.

There is created the department of state through which the secretary of state, who shall be the chief officer of the department, shall administer the duties imposed upon the secretary of state by law.



§ 4-3-2102. Department and secretary subject to general laws.

The secretary of state, as the chief officer of the department, and the department are subject to all laws applying generally to administrative heads of departments and administrative departments, not inconsistent with the secretary of state's status as a constitutional officer.



§ 4-3-2103. Administrative attachment of state election commission.

The state election commission is hereby attached to the department of state for all administrative matters relating to receipts, disbursements, expense accounts, budget, audit and other related items. The autonomy of the state election commission and its authority are not affected hereby.






Part 22 - Department of Tourist Development

§ 4-3-2201. Creation -- Commissioner as chief administrator.

There is hereby established the department of tourist development, the chief administrator of which shall be the commissioner of tourist development.



§ 4-3-2202. Appointment of commissioner -- Qualifications.

(a) The commissioner shall be appointed by the governor to serve at the governor's pleasure and shall receive a salary in accordance with § 8-23-101.

(b) The commissioner shall be a person qualified by training and experience to perform the duties of the commissioner's office.



§ 4-3-2203. Divisions -- Creation.

The commissioner is authorized to create, with the approval of the governor, such new divisions as are necessary to carry out the duties imposed upon the commissioner and the department.



§ 4-3-2204. Tourism division -- Creation -- Director -- Personnel -- Duties.

(a) (1) (A) There shall be in the department of tourist development, a tourism division, to be under the direction and charge of the commissioner of tourist development, who shall, however, appoint a person to be known as the director of the tourism division, who shall perform such duties respecting the work of the division as the commissioner shall, from time to time, prescribe.

(B) The director shall be a competent person, having executive ability and properly informed on the plans and methods of public contracts, publicity, advertising and tourist promotion, and shall have charge of all active functions of the division and the enforcement of the orders, rules and regulations of the commissioner, subject to and under the commissioner's jurisdiction and direction.

(2) The commissioner may transfer to such division, or assign to its work, any employees of the department, and, subject to appropriations, may appoint or employ such other persons as the commissioner may find necessary for the work of the division in carrying out this section and §§ 4-3-2206 -- 4-3-2208.

(b) The division shall promote new investment in the tourist industry, provide comprehensive services to existing tourist enterprises, promote in other states the attractions of Tennessee, distribute Tennessee informational publications and supervise the system of welcome centers in the state.



§ 4-3-2206. Powers and duties of commissioner.

(a) The commissioner, acting through the tourism division, shall, in accordance with the rules, regulations, policies and procedures of the state publications committee:

(1) Collect, compile and distribute literature as to the facilities, advantages and attractions of the state, the historic, recreational and scenic points and places of interest within the state and the transportation and highway facilities of the state;

(2) Plan and conduct a program of information and publicity designed to attract to the state tourists, visitors and other interested persons from outside the state, and also encourage and coordinate the efforts of other public and private organizations or groups of citizens to publicize the facilities and attractions of the state for the same purposes;

(3) Publicize the material and economic advantages of the state that render it a desirable place for business and residence; and

(4) Carry on such educational programs as are necessary to familiarize the people of the state with the scenic, historical, industrial, recreational and agricultural advantages or needs of the state.

(b) To carry out the purpose and intent of this section and §§ 4-3-2204, 4-3-2207, and 4-3-2208, the commissioner is authorized and empowered to:

(1) Form contracts with agencies of any type or wherever situated, that will tend to promote the objectives of advertising Tennessee to nonresidents;

(2) Gather and compile, in accordance with the rules, regulations, policies and procedures of the state publications committee, information from branches of the state government and others, that will promote authentic information for advertising purposes;

(3) Enter into cooperative agreements and contracts with such individuals, partnerships, corporations public or private, associations, societies, educational institutions, chambers of commerce, automobile associations, and other organized groups as may be deemed advantageous and proper by the commissioner to effectuate the intent and purpose of this section and §§ 4-3-2204, 4-3-2207, and 4-3-2208; provided, that an authenticated copy of all such contracts shall be filed with the comptroller of the treasury and shall be approved by the attorney general and reporter;

(4) Accept unconditional gifts of money to be expended in furtherance of the purposes of this section and §§ 4-3-2204, 4-3-2207, and 4-3-2208;

(5) Within the limits of available funds, match any moneys advanced for the purposes of this section and §§ 4-3-2204, 4-3-2207, and 4-3-2208, by the federal government, or by any state, county, municipality, corporation, association, society, development district, regional council, association of local governments or individual; and

(6) Within the limits of available funds, enter into such cooperative agreements or contracts with any instrumentality of the federal government, municipal or county government of Tennessee, or any other state or group of states that, in the judgment of the commissioner, will effectuate the purposes of this section and §§ 4-3-2204, 4-3-2207, and 4-3-2208.



§ 4-3-2207. Regional tourist promotion -- State assistance.

(a) It is the intent of the state to assist financially with the development of regional plans for tourist promotion and for coordination of activities thereunder.

(b) From and after the creation of any regularly chartered, nonprofit tourist promotion organization or a tax exempt public agency representing all the area within a planning region of this state as delineated by the [former] state planning office and reiterated by Executive Order No. 17, and when the local people shall indicate their willingness to contribute financially, then the state shall be authorized to match such local contributions up to a maximum of thirty-five thousand dollars ($35,000) annually on the basis of two dollars ($2.00) in matching state funds for each one dollar ($1.00) contributed by the local people involved. The aggregate of such funds may also be used for purposes of matching various federal programs of assistance for tourist promotion. Cities and counties are specifically authorized to appropriate and expend funds for carrying out the purposes of this section and §§ 4-3-2204, 4-3-2206, and 4-3-2208.

(c) Each organization operating under this section and §§ 4-3-2204, 4-3-2206, and 4-3-2208 shall operate subject to the supervision and control of the commissioner of tourist development.

(d) State funds shall be contributed to any such organization only upon recommendation of the commissioner of tourist development and the approval by the commissioner of finance and administration.

(e) Each organization operating under this section and §§ 4-3-2204, 4-3-2206, and 4-3-2208 shall prepare an annual audit report of its activities through June 30 of each year, and submit a copy of such report to the governor and the general assembly, and the commissioner of tourist development. Financial records of each participating organization shall be subject to audit by the comptroller of the treasury.

(f) Funds appropriated to implement this section are subject to the approval of the governor and the commissioner of tourist development. Such funds or portions thereof shall be paid only upon certification by the appropriate official of each participating organization that matching local funds are available.

(g) Such funds shall be from the appropriations of the department of tourist development, tourism division and shall be used for the sole purpose of permitting the state to match funds contributed by the local people involved. Any such funds not distributed under this section shall revert to the general fund at the end of the fiscal year.



§ 4-3-2208. Annual appropriation -- Expenditure.

The sum of one hundred thousand dollars ($100,000) annually, or so much thereof as may be necessary, is appropriated out of the general fund of the state, not otherwise appropriated, to the department of tourist development, for carrying out §§ 4-3-2204, 4-3-2206 and 4-3-2207 for maintenance and operation, including personal services, to be paid out of the general fund of the state treasury in the form and manner as now prescribed for the expenditures of other public funds.



§ 4-3-2209. Welcome centers and rest stops -- Development of promotional content and training.

(a) It is the intent of the state to promote and facilitate Tennessee's natural beauty and bountiful attractions. To the extent permitted by federal laws and regulations and the requirements of the federal highway administrator, all welcome centers supervised by the department may have photographs, posters, maps, music, books and other items that illustrate Tennessee's unique heritage and wealth of endeavors, from the historic to the peculiar, the traditional to the frivolous. Each welcome center may place an emphasis on events and sites that are within a fifty-mile radius within Tennessee.

(b) The commissioner of tourist development shall develop promotional content and train staff members regarding all aspects of Tennessee life that are endearing to its citizens and captivating to its visitors. Emphasis may be placed on hidden treasures that a casual observer might miss, including natural sites such as waterfalls and caves, and man-made sites such as museums, seasonal events, and community celebrations. The commissioner of tourist development is encouraged to make Tennessee's welcome centers a place for travelers to enjoy and linger as tired limbs are stretched and eyes are rested.






Part 23 - Department of Transportation

§ 4-3-2301. Creation.

There is hereby established the department of transportation.



§ 4-3-2302. Commissioner -- Qualifications -- Appointment -- Salary -- Vacancy or absence.

(a) The administrator and head of the department shall be the commissioner of transportation, who shall be a person qualified by training and experience to perform the duties of the commissioner's office.

(b) The commissioner shall be appointed by the governor.

(c) The commissioner shall serve at the pleasure of the governor and shall receive a salary in accordance with § 8-23-101.

(d) In the event of death, resignation, temporary incapacity or removal of the commissioner, and prior to the appointment of the commissioner's successor, the governor may appoint a qualified employee of the department of transportation to serve as acting commissioner. The commissioner may appoint, during the commissioner's absence from the state, a qualified employee of the department to serve as acting commissioner for the duration of the absence. In either case, the acting commissioner shall have all the duties, functions and powers of the commissioner during the commissioner's absence or incapacity, or until the commissioner's successor is duly qualified and appointed.



§ 4-3-2303. Powers and duties of commissioner.

The commissioner has the power and duty to:

(1) Retain, employ and contract for the services of private and public consultants, research and technical personnel and procure by contract, consulting, research, technical and other services and facilities, whenever considered by the commissioner necessary or desirable in the performance of the functions of the department and whenever funds shall be available for those purposes;

(2) Establish and promulgate such rules and regulations governing the administration and operation of the department as may be deemed necessary by the commissioner and that are not inconsistent with the laws of this state;

(3) Maintain such facilities throughout the state as may be required for the effective and efficient operation of the department;

(4) Apply for and accept on behalf of the state any grant from the federal government to be used for any of the purposes of the department, and to comply with any conditions and limitations annexed;

(5) Supervise, direct and account for the administration and operation of the department and its employees;

(6) Organize the department into such units as the commissioner deems necessary to carry out the duties and functions imposed on the commissioner and the department. Any reorganization or creation or elimination of any units after July 1, 2003, shall be jointly reviewed by the officers of the house of representatives and senate finance, ways and means committees and the officers of the transportation committee of the house of representatives and the transportation and safety committee of the senate, it being the intent of the general assembly to recognize the organization of the department as of July 1, 2003, as the legal organization of the department;

(7) Appoint such personnel as may be necessary for the administration and operation of the department, within reasonable budgetary limitations;

(8) Delegate any of the commissioner's powers, duties or functions to a departmental employee of the commissioner's choosing, except the commissioner's power to remove employees of the department or to fix their compensation;

(9) Undertake programs of transportation related to investigation, research and operation of safe, adequate and efficient transportation modes, including, but not limited to, aeronautics, waterways, rails, highways and mass transit;

(10) Provide technical assistance and financial assistance, as it may become available, to other public agencies;

(11) Develop and implement a continuing, comprehensive, and multimodal statewide transportation planning process that is consistent with the transportation planning requirements of the United States department of transportation and includes the development and periodic updating of a long-range statewide transportation plan, including: consideration and provision, as applicable, of elements and connections of and between highway, rail, mass transit, waterway, aviation, pedestrian and bicycle facilities; consideration of operations and maintenance of those facilities; and a review of projected costs and anticipated revenues;

(12) Plan, propose and coordinate transportation related policies, activities and programs among state departments and agencies and within the state;

(13) Prepare and report annually to the general assembly an updated multimodal transportation improvement program for the state, which shall be based on the long-range statewide transportation plan and shall provide the basis for annual funding recommendations by the commissioner and for annual expenditures by the department;

(14) Administer a statewide rideshare/car pooling program, including the establishment of appropriate rideshare parking locations on the perimeter of major urban areas or other areas needing such facilities, as determined by the commissioner;

(15) Document and evaluate the cost-effectiveness of contracting maintenance work with private vendors;

(16) Develop a plan to establish and maintain long-term, cost-effective highway condition ratings;

(17) Develop, document and demonstrate to the general assembly a system of accountability over transportation field units;

(18) Exercise all duties, responsibilities and powers granted the department in title 65, chapters 3, 11, and 12, and establish and promulgate rules and regulations necessary for the administration and enforcement of title 65, chapters 3, 11, and 12; and

(19) Solely at the commissioner's discretion, upon awarding federal transportation enhancement grant funds to be used for the acquisition, preservation or protection of civil war battlefield sites or related properties or easements, the commissioner may contract directly with any established and nationally recognized nonprofit organization dedicated to the preservation of civil war battlefields; provided, that the commissioner finds that the organization complies with federal eligibility requirements for grantees of such enhancement grant funds.



§ 4-3-2305. Compliance.

(a) The department of transportation shall comply with all the terms and conditions of the disadvantaged business enterprise and historically underutilized business enterprise provisions of the federal Transportation Equity Act for the 21st Century (23 U.S.C. § 101 et seq.)

(b) In addition to subsection (a), the department shall continue to comply with the good faith efforts requirements of § 67-3-904, which apply to the revenue generated from the 1986 and 1989 gasoline tax increases with respect to disadvantaged business enterprises or women business enterprises.

(c) It being in the public interest and for a public purpose to support the participation of small businesses in department contracts, the department is authorized to establish the programs described in this section to assist small businesses to participate in department contracts, either as a prime or as a subcontractor. Small business shall be defined to include certified disadvantaged business enterprises as defined by 49 CFR Part 26, and business enterprises that satisfy all the requirements of a disadvantaged business enterprise under Part 26, including but not limited to, requirements of business size and net worth of owners, other than the requirement that the owners of the business qualify as members of the groups identified in subsection 2 of the definition of socially and economically disadvantaged individuals in 49 CFR Part 26.5. The commissioner may promulgate rules to implement the purpose of this section.

(1) The department is authorized to conduct studies to determine whether any group consisting of socially and economically disadvantaged individuals as defined in 49 CFR Part 26 is underutilized on state funded construction projects. In the event underutilization is documented and any other necessary findings are made, the commissioner may elect to set appropriate goals on state funded projects.

(2) The department is authorized to offer construction management development programs for small businesses and may charge a fee for the programs.

(3) The department is authorized to create and implement a surety bond guarantee program for small businesses to act as subcontractors on department construction projects. The state may guarantee up to ninety percent (90%) of a surety bond amount of two hundred fifty thousand dollars ($250,000) or less and up to eighty percent (80%) of a surety bond amount greater than two hundred fifty thousand dollars ($250,000), which surety bond is provided by an approved surety. The department may be entitled to receive a fee from a participating small business and may require any participating small business to set aside part of the subcontract amount as security for the surety bond or guarantee, or both. The department is required to promulgate rules to effectuate this subsection (c). In no event shall the total amount guaranteed under this program at any given time exceed five million dollars ($5,000,000). The department is authorized to expend funds from the highway fund to fund administrative expenses and fund any losses that may arise under the surety bond guarantee program.

(4) The commissioner shall report in writing the progress of this program to any member of the general assembly upon request. The report shall include, as a minimum, the number of users of the surety bond guarantee plan; the number of defaults and dollar loss; the cost of the program categorized by cost of administration; and the cost of on-the-job and classroom instruction.



§ 4-3-2306. Transportation Information Planning Act of 2001.

(a) This section shall be known and may be cited as the "Transportation Information Planning Act of 2001."

(b) The general assembly finds and declares that:

(1) Planning of Tennessee's transportation system is vital to ensuring that Tennessee's transportation needs are met now and in the future;

(2) The general assembly and the public's ability to be informed and involved in the planning and implementation of Tennessee's transportation system will add value to ensuring a transportation system that meets the needs of Tennessee's citizens; and

(3) With the emergence of new information technology, access to planning documentation can and should be made more readily available to the public.

(c) In order to facilitate the dissemination of information to the citizens of Tennessee, the department of transportation shall post the following documents or information on its Internet web site:

(1) A copy of the most current statewide transportation plan required pursuant to § 4-3-2303(13); and

(2) Information identifying and explaining the types of planning information available from the department and the procedures for obtaining each type of such information from the department.



§ 4-3-2307. Travel and tourism signage programs.

(a) The commissioner is authorized to develop guidelines for municipal tourism/wayfinding informational signage programs. Such guidelines may include, but are not limited to, construction, placement and safety standards. The commissioner is urged to consult with interested municipalities in the development of this program. Such municipalities may participate in the development of such guidelines; provided, that nothing in this section shall be construed as requiring any municipality to participate in, or undertake construction of, a municipal tourism/wayfinding information signage program.

(b) The commissioner of transportation is authorized to develop guidelines for optional county/municipal tourism/wayfinding informational signage programs within any municipality having a population in excess of one hundred fifty-five thousand (155,000), according to the 2000 federal census or any subsequent federal census, or within any county. Such guidelines may include, but are not limited to, construction, placement and safety standards. The commissioner is urged to consult with interested parties within any county or municipality desiring to participate in the development of this program. Such county or municipality may participate in the development of such guidelines; provided, that nothing in this subsection (b) shall be construed as requiring participation or to undertake construction of a county/municipal tourism/wayfinding information signage program.

(c) The department of transportation is hereby authorized to remove any signs from the federal interstate highway system within any participating county or municipality that were installed as a result of acts or resolutions of the Tennessee general assembly; provided that the entity or facility which is signed agrees in writing that the entity or facility's interstate guide sign and any associated ramp sign may be removed as part of the overall plan for the tourism/wayfinding informational signage program implemented by such county or municipality.



§ 4-3-2308. Sponsorship program for welcome centers or rest areas.

(a) The department of transportation may establish a sponsorship program that allows a person or entity to sponsor a welcome center or rest area. The department may consult the departments of safety and tourist development in developing the program. The department may enter into a sponsorship for the welcome centers and rest areas and acknowledge a sponsor for the provision of services, products, or monetary contributions. The sponsorship program authorized in this section shall be distinct from, and shall not impair, any commercial advertising or any other tourism promotion program operated by the department of tourist development within welcome centers.

(b) A sponsorship program shall allow the installation of acknowledgment signs or markers, or the inclusion of sponsorship messages on existing signs or markers, within the rest areas and welcome centers, and on the portions of the interstate system and state system of highways and associated rights-of-way near the rest areas and welcome centers.

(c) The department shall prefer sponsorship by persons or entities that have a transportation purpose or otherwise promote highway safety.

(d) This section does not authorize signs or markers, or inclusion of sponsorship messages, that advertise or promote commercial products or services through slogans, information on where to obtain the products and services, or other means.

(e) Sponsorship agreements, sponsorship policies, and signs or markers authorized under this section shall be consistent with:

(1) The Manual on Uniform Traffic Safety Devices;

(2) Order 5160.1A, Policy on Sponsorship Acknowledgment and Agreements within the Highway Right-of-Way dated April 7, 2014, issued by the federal highway administration; and

(3) Other applicable state and federal laws and guidelines.

(f) A person or entity that enters into a sponsorship agreement with the department for a sponsorship shall pay the costs of:

(1) Manufacturing and installing a sign or marker;

(2) Placing a sponsorship message on a sign or marker; and

(3) Removing a sponsorship message, sign, or marker after the expiration or termination of the sponsorship agreement.

(g) The revenue generated from a sponsorship for any facilities on which federal-aid funds are used shall be deposited into the highway fund to be used solely for highway purposes. The revenue generated from a sponsorship for any facilities on which federal-aid funds are not used shall be deposited into the highway fund to be used to offset costs associated with providing the facility being sponsored or for highway purposes; provided, that the department is urged to use the revenue for highway purposes. This section does not authorize nor apply to commercial advertising in kiosks or any other tourism promotion program operated within welcome centers. The revenue generated from such commercial advertising and tourism promotion programs shall be allocated to the department of tourist development and used for purposes set forth in §§ 4-3-2201 - 4-3-2209.

(h) If the department establishes a sponsorship program, then the department shall adopt a sponsorship policy on sponsorship agreements that applies to all welcome centers and rest areas along the highways of the interstate system and state system of highways and associated highways and highway rights-of-way; provided, that provisions of the policy regarding welcome centers shall be developed in cooperation with the department of tourist development. The sponsorship policy shall:

(1) Be subject to approval by the federal highway administration;

(2) Include requirements that eligible sponsors comply with state and federal laws prohibiting discrimination based on race, color, national origin, age, sex, religion, disability, or any other category under applicable laws;

(3) Include language requiring the department to terminate a sponsorship agreement, if it determines the sponsorship agreement or acknowledgment sign or marker:

(A) Presents a safety concern;

(B) Interferes with the free and safe flow of traffic; or

(C) Is not in the public interest; and

(4) Describe the types of sponsors and sponsorship agreements that are acceptable and consistent with applicable state and federal laws.

(i) A sponsorship message:

(1) Shall identify the sponsor as a sponsor of the welcome center or rest area and include only the name and logo of the sponsor;

(2) Shall not include, identify, or promote:

(A) Alcohol or tobacco products;

(B) Adult-oriented establishments, as defined in § 7-51-1102 or § 7-51-1401;

(C) Political candidacies, political issue advocacy, or political campaign advertising; or

(D) Any unlawful conduct or activities;

(3) Shall not resemble an official traffic-control device, as defined in § 55-8-101; and

(4) Shall comply with federal outdoor advertising regulations in accordance with 23 U.S.C. § 131.

(j) In consultation with the departments of safety and tourist development, the department of transportation is authorized to promulgate rules necessary to effectuate this section. The rules shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.



§ 4-3-2309. Commercial advertising on the exterior of incident response HELP trucks.

(a) The department is authorized to allot space on the exterior of the incident response HELP trucks and enter into contracts for the purpose of obtaining commercial sponsorship for the HELP program.

(b) All revenue generated from any commercial sponsorship authorized by this section shall be deposited in the highway fund to be used solely for transportation purposes.

(c) Such commercial sponsorship shall not include, identify or promote:

(1) Alcohol or tobacco products;

(2) Adult-oriented establishments, as defined in § 7-51-1102 or § 7-51-1401;

(3) Political candidacies, political issue advocacy, or political campaign advertising as prohibited in § 2-19-144; or

(4) Any unlawful conduct or activities.

(d) The department shall prefer sponsorship by organizations that have a transportation purpose or otherwise promote highway safety.

(e) (1) The sponsorship message shall identify the sponsor as a sponsor of the HELP program and otherwise shall include only the name and logo of the sponsor.

(2) The sponsorship message shall not be located on the front of the vehicle, including the front of the utility compartment, or on the cab of the vehicle, including the doors.

(3) The sponsorship message may be located on the storage compartment doors on either side of the utility compartment or on the back of the vehicle, excluding the message board or arrow board.

(4) The logo of the sponsor shall not exceed four hundred (400) square inches in size, and the lettering identifying the sponsor shall not exceed eight inches (8'') in height.

(f) In consultation with the department of safety, the department of transportation is authorized to promulgate rules and regulations or adopt policies as needed to effectuate this section.



§ 4-3-2310. Commercial advertising on the Tennessee 511 system.

(a) The department is authorized to obtain commercial sponsorship of the 511 system and to enter into contracts for this purpose.

(b) All revenue generated from any commercial sponsorship authorized by this section shall be deposited in the highway fund to be used solely for transportation purposes.

(c) Such commercial sponsorship shall not include, identify or promote:

(1) Alcohol or tobacco products;

(2) Adult-oriented establishments, as defined in § 7-51-1102 or § 7-51-1401;

(3) Political candidacies, political issue advocacy, or political campaign advertising, as prohibited in § 2-19-144; or

(4) Any unlawful conduct or activities.

(d) The department shall prefer sponsorships by organizations which have a transportation purpose or otherwise promote highway safety.

(e) In consultation with the department of safety, the department of transportation is authorized to promulgate rules and regulations or adopt policies as needed to effectuate this section.

(f) Sponsorship of the 511 system shall be limited to identification of sponsors of a traffic information message. Sponsors' recorded messages shall be not more than fifteen (15) seconds and may precede or follow the traffic information message. The commissioner of transportation or the commissioner's designee shall review and approve all recorded commercial sponsorship messages.



§ 4-3-2311. Special committee to study improvement of transportation services.

(a) For purposes of this section, "transportation services" means public transportation services and transportation services for populations needing specialized assistance.

(b) (1) There is hereby created a special committee, to be known as "the coordination committee," to study the improvement of the methods of delivery and coordination of transportation services by state departments and agencies, as well as transportation provided by local government and non-profit agencies that are funded by state departments and agencies; the effectiveness of existing services and the need for new types of services; improvements in the effective use of existing funding by state departments and agencies to maximize financial efficiency; reduction of barriers to the effective funding of transportation services; identification of new sources of transportation funding; and improvement of universal mobility for Tennessee citizens and visitors.

(2) The coordination committee shall consist of the following persons and organizations:

(A) One (1) member of the transportation and safety committee of the senate and one (1) other member of the senate, each to be selected by the speaker of the senate;

(B) One (1) member of the transportation committee of the house of representatives and one (1) other member of the house of representatives, each to be selected by the speaker of the house of representatives;

(C) Two (2) representatives of the department of transportation;

(D) One (1) representative of the department of human services;

(E) One (1) representative of the department of children's services;

(F) One (1) representative of the department of finance and administration;

(G) One (1) representative of the Tennessee department of veterans services;

(H) One (1) representative of the bureau of TennCare;

(I) One (1) representative of the commission on aging and disability;

(J) One (1) representative of the Tennessee Public Transportation Association; and

(K) A representative from each department or state agency as deemed necessary by the department of transportation.

(3) The lead agency for supporting and staffing the coordination committee shall be the department of transportation.

(4) All appropriate state agencies shall provide assistance to the coordination committee upon request.

(5) All legislative members of the coordination committee who are duly elected members of the general assembly shall remain members of such committee until the committee reports its findings and recommendations to the general assembly. Non-legislative members shall serve without compensation.

(6) The coordination committee shall only meet on days when the house of representatives and the senate are otherwise meeting in session or committee.

(c) Departmental representatives on the coordination committee shall represent such department's policy and operational levels. The coordination committee's purpose shall be to regularly coordinate the efforts of each agency as follows:

(1) Improve transportation coordination;

(2) Improve methods of delivery of passenger transportation;

(3) Improve effectiveness of service and improve overall financial efficiency;

(4) Improve universal mobility for Tennessee citizens and visitors; and

(5) Identify opportunities and barriers, and recommend solutions to improve transportation coordination.

(d) The coordination committee shall promote public education about the availability and use of transportation services in this state and provide such information to all departments in state government and to the general public.

(e) The coordination committee is directed to create a strategic transportation coordination plan that will guide its work for the next five (5) years. Such plan shall be updated every five (5) years.

(f) The department of transportation shall present an executive summary for the coordination committee to the transportation and safety committee of the senate and transportation committee of the house of representatives annually.

(g) It is the intent of the general assembly that all departments of state government effectuate this section using existing resources.



§ 4-3-2312. Power of commissioner to enter into contracts for the purpose of stabilizing expenses for purchase of gasoline, diesel, or other fuels. [Effective until June 30, 2016.]

(a) Notwithstanding any other law to the contrary, the commissioner of transportation may enter into a negotiated contract or contracts with a bank, investment bank or other similar financial institution for the purpose of stabilizing the net expense of the department of transportation in the purchase of gasoline, diesel, or other fuels for the department's own use.

(b) The contracts entered into under this section may include, without limitation, financial instruments commonly referred to as hedges, futures, options, swap transactions, or any similar financial instrument for cost stabilization. The contracts authorized herein shall not be deemed contracts for services subject to former § 12-4-109 [See the Compiler's Notes].

(c) Notwithstanding any other law to the contrary, the contracts authorized in this section may be procured in such manner pursuant to policy and executed in such form, all as approved by the state chief procurement officer, with the approval of the state funding board. Such policy shall provide, at a minimum, that the initial selection of financial institutions for the purpose of entering into such contracts shall be conducted by a public solicitation and request for qualifications, including credit worthiness and other factors as determined by the state chief procurement officer, with the approval of the state funding board.

(d) When entering into any contract authorized under this section, the written contract shall provide that the rights and remedies of the parties thereto shall be governed by the laws of this state or the laws of such other state or nation as may bear a reasonable relationship to the transaction; provided, however, that any suit, action, or proceeding at law or in equity against this state shall be brought solely in any court of competent jurisdiction in Davidson County, Tennessee.

(e) The commissioner of transportation shall report to the state funding board and to the chairs of the finance, ways and means committees of the senate and house of representatives no later than January 31, 2013, and annually thereafter prior to January 31, as to the utilization of the authority of this section.

(f) The authority granted under this section is in addition to, and supplemental to, any existing authority granted under any other law but shall expire on June 30, 2016.



§ 4-3-2313. Aeronautics economic development fund.

(a) There is hereby created a segregated account within the state treasury to be known as the aeronautics economic development fund.

(b) The aeronautics economic development fund is composed of:

(1) Funds appropriated by the general assembly for the aeronautics economic development fund; and

(2) Gifts, grants, and other donations received by the department of transportation for the aeronautics economic development fund.

(c) Money in the aeronautics economic development fund may be used by the department of transportation for program administration, marketing expenses, and program evaluation; provided, however, such expenses shall not exceed five percent (5%) of the total amount appropriated for the program in any fiscal year.

(d) Subject to the availability of revenue at the end of each fiscal year, the commissioner of finance and administration is authorized to carry forward any amounts remaining in the aeronautics economic development fund or transfer any part of the fund to the revenue fluctuation reserve.

(e) Moneys in the aeronautics economic development fund shall be invested by the state treasurer pursuant to title 9, chapter 4, part 6, for the sole benefit of the aeronautics economic development fund, and interest accruing on investments and deposits of such fund shall be returned to such fund and remain part of the aeronautics economic development fund.

(f) It is the legislative intent that new commitments made by the commissioner of transportation for grants from the aeronautics economic development fund shall not exceed the appropriations made for the purposes of the aeronautics economic development fund. It is further the legislative intent that in each fiscal year the aeronautics economic development fund be managed so that actual expenditures and obligations to be recognized at the end of the fiscal year shall not exceed any available reserves and appropriations of the aeronautics economic development fund.



§ 4-3-2314. Grants from aeronautics economic development fund.

(a) Grants from the aeronautics economic development fund created by § 4-3-2313 may be made in all counties where the commissioner of transportation determines that such grants will have a direct impact on employment and investment opportunities in the future.

(b) Grants from the aeronautics economic development fund may be made only to local governments or their economic development organizations, other political subdivisions of the state, including airport authorities, or any subdivision of state government.

(c) Grants from the aeronautics economic development fund may be used to facilitate economic development activities related to aeronautics and aeronautics related programs and activities administered by local governments or their economic development organizations, other political subdivisions of the state, including airport authorities, or any subdivision of state government.






Part 24 - Department of the Treasury

§ 4-3-2401. Creation -- State treasurer as chief officer.

There is created the department of the treasury through which the state treasurer, who shall be the chief officer of the department, shall administer the duties imposed upon the state treasurer by law.



§ 4-3-2402. Department and treasurer subject to general laws.

The state treasurer, as the chief officer of the department, and the department shall be subject to all laws applying generally to heads of administrative departments and to administrative departments, not inconsistent with the state treasurer's status as a constitutional officer.



§ 4-3-2403. Division of retirement -- Retirement systems attached to division.

(a) (1) A division of retirement is hereby created in the department of the treasury.

(2) The division shall attend to all duties heretofore performed by the personnel of such retirement systems as shall by law be attached to it, except those discretionary duties performed directly by the boards administering such retirement systems.

(3) The authority of retirement systems attached to the division of retirement to employ personnel is hereby abolished, but the authority of boards administering retirement systems is not otherwise impaired hereby.

(b) The following retirement systems are hereby attached to the division of retirement:

(1) The Tennessee consolidated retirement system;

(2) The Tennessee teachers' retirement system;

(3) The Tennessee state retirement system;

(4) The attorneys general retirement system of Tennessee; and

(5) The Tennessee judges' retirement system.






Part 25 - Department of Veterans Services

§ 4-3-2501. Creation.

There is hereby created the department of veterans services.



§ 4-3-2502. Commissioner.

The department of veterans services is under the charge and general supervision of the commissioner of veterans services.



§ 4-3-2503. Powers and duties.

The department of veterans services and the commissioner of veterans services are vested with all the authority, powers and duties formerly imposed upon the staff division of veterans' affairs and the director of the department of veterans' affairs and as prescribed in title 58, chapter 3.



§ 4-3-2504. Youth programs -- Department's activity restricted.

The department of veterans services is prohibited from developing, coordinating, administering, supervising or in any way assisting in the implementation or operation of the Tennessee Tomorrow Program or any other youth-in-public-service program. No funds that may be appropriated, transferred or otherwise made available to the department shall be expended or in any way utilized by the department on behalf of such programs.






Part 26 - Department of Youth Development [See Title 37, Chapter 5, for the New Department of Children's Services]

§ 4-3-2609. [Transferred.]



§ 4-3-2610. [Transferred.]



§ 4-3-2620. [Transferred.]



§ 4-3-2625. [Transferred.]



§ 4-3-2626. [Transferred.]






Part 27 - Department of Intellectual and Developmental Disabilities

§ 4-3-2701. Creation -- General functions.

(a) There is created the department of intellectual and developmental disabilities.

(b) The general functions of the department are to coordinate, set standards for, plan for, monitor, and promote the development and provision of services and supports to meet the needs of persons with intellectual and developmental disabilities through the public and private sectors in this state as set out in applicable provisions of title 33.



§ 4-3-2702. Commissioner.

(a) The department of intellectual and developmental disabilities shall be in the charge of a commissioner, who shall be appointed by the governor in the same manner as are other commissioners and who shall have the same official status as other commissioners.

(b) The commissioner shall hold office at the pleasure of the governor, and the commissioner's compensation shall be fixed by the governor and paid from the appropriation available to such department.

(c) The commissioner shall be appointed without regard to residence on the basis of merit as measured by administrative abilities and a demonstrated quality of leadership, and must have a recognized graduate degree as a psychiatrist, doctor of medicine, behavioral scientist, social scientist, educator or other profession involved with human development, human welfare or human relations, with experience in public administration; and shall further have a professional background in the area of intellectual or developmental disabilities, and an understanding of the conditions of human development, intellectual or developmental disabilities, human welfare and social services.

(d) No person shall be eligible to appointment as commissioner unless such person is at least thirty (30) years of age and has five (5) years of administrative experience, including at least three (3) years of full time management experience in private enterprise, private practice or public service.



§ 4-3-2703. Powers and duties.

(a) The department of intellectual and developmental disabilities has jurisdiction and control over the intellectual and developmental disabilities facilities of the state, regardless of the names by which the facilities are known.

(b) The department, through its appropriate officials, has the duty and power to provide the best possible care for persons with intellectual and developmental disabilities in the state by improving existing facilities, by developing future facilities and programs, and by adopting a preventive program for intellectual and developmental disabilities, all as provided in title 33, with control over those services and supports as set out in title 33, chapter 5.

(c) Licensing of these facilities shall be the responsibility of the department of intellectual and developmental disabilities under title 33, chapter 2, part 4.



§ 4-3-2704. Construction with federal law, rule or regulation.

Any provision of Acts 2010, ch. 1100, or application thereof, which is inconsistent with federal law, rule or regulation shall be deemed to be construed as being consistent with federal law, rule or regulation.



§ 4-3-2705. Transfer to the department of intellectual and developmental disabilities.

(a) Notwithstanding any law to the contrary, on January 15, 2011, all duties of the department of mental health and substance abuse services and the department of finance and administration, whose duties fall within those duties required to be performed by the department of intellectual and developmental disabilities pursuant to Acts 2010, ch. 1100, shall be transferred to the department of intellectual and developmental disabilities.

(b) Notwithstanding any law to the contrary, on January 15, 2011, all employees of the department of mental health and substance abuse services and the department of finance and administration, whose duties fall within those duties transferred to the department of intellectual and developmental disabilities pursuant to Acts 2010, ch. 1100, shall be transferred to the department of intellectual and developmental disabilities.

(c) All reports, documents, surveys, books, records, papers or other writings in the possession of the department of mental health and substance abuse services or the department of finance and administration with respect to administering the provisions of title 33, chapter 5, assigned to the department of intellectual and developmental disabilities by Acts 2010, ch. 1100, shall be transferred to and remain in the custody of the department of intellectual and developmental disabilities. The transfer of all such reports, documents, surveys, books, records, papers or other writings shall be subject to any necessary consent by a federal court due to the requirements of litigation.

(d) All leases, contracts and all contract rights and responsibilities in existence with the department of mental health and substance abuse services and the department of finance and administration with respect to the duties transferred by this act to the department of intellectual and developmental disabilities shall be preserved and transferred to the department of intellectual and developmental disabilities.

(e) All assets, liabilities and obligations of the department of mental health and substance abuse services and the department of finance and administration with respect to the duties transferred by Acts 2010, ch. 1100 to the department of intellectual and developmental disabilities shall become the assets, liabilities and obligations of the department of intellectual and developmental disabilities.



§ 4-3-2706. Continuing effect of contracts and leases.

(a) Contracts or leases entered into prior to January 15, 2011, with respect to any program or function transferred to the department of intellectual and developmental disabilities with any entity, corporation, agency, enterprise or person, shall continue in full force and effect as to all essential provisions in accordance with the terms and conditions of the contracts in existence on January 15, 2011, to the same extent as if such contracts had originally been entered into by and between such entity, corporation, agency, enterprise or person and the department of intellectual and developmental disabilities, unless and until such contracts or leases are amended or modified by the parties thereto or until the expiration of such contract.

(b) This part shall not be implemented in any manner which violates the prohibition against impairment of contract obligations as contained in article I, § 20 of the Constitution of Tennessee.



§ 4-3-2707. Authority of the department.

On January 15, 2011, the department of intellectual and developmental disabilities, through its commissioner, shall have the authority to receive, administer, allocate, disburse and supervise any grants and funds from whatever sources, including, but not limited to, the federal, state, county and municipal governments on a state, regional, county or any other basis, with respect to any programs or responsibilities outlined in Acts 2010, ch. 1100 or assigned to the department of intellectual and developmental disabilities by law, regulation or order. Exercise of this authority shall not be inconsistent with laws or regulations governing the appropriation and disbursement of funds as administered by the department of finance and administration.



§ 4-3-2708. Continuing effect of current rules, regulations, orders, decisions and policies.

All current rules, regulations, orders, decisions and policies heretofore issued or promulgated by an agency of state government whose functions have been transferred under Acts 2010, ch. 1100 to the department of intellectual and developmental disabilities shall remain in full force and effect and shall hereafter be administered and enforced by the department of intellectual and developmental disabilities. To this end, the department of intellectual and developmental disabilities, through its commissioner, shall have the authority, consistent with the statutes and regulations pertaining to the programs and functions transferred herein, to modify or rescind orders, rules and regulations, decisions or policies heretofore issued and to adopt, issue or promulgate new orders, rules and regulations, decisions or policies as may be necessary for the administration of the programs or functions herein transferred.



§ 4-3-2709. Construction of part.

Nothing in this part shall be construed as expanding or reducing programs or services or as expanding or reducing eligibility for such programs or services.



§ 4-3-2710. No reimbursement for travel expenses -- Exhaustion of existing supplies and materials.

(a) Notwithstanding any law to the contrary, members of the statewide planning and policy council for the department of intellectual and developmental disabilities created by § 33-5-601 shall serve without reimbursement for their actual travel expenses.

(b) All agencies effected by Acts 2010, ch. 1100 shall exhaust existing supplies and materials, including letterhead, brochures and pamphlets, and shall make every effort to eliminate or minimize other expenses due to the creation of the department of intellectual and developmental disabilities.






Part 28 - Nonprofit Organization for Support and Enhancement of Volunteer Tennessee

§ 4-3-2801. Creation of a nonprofit citizen support organization.

In order to maintain and enhance the purposes, programs and functions of Volunteer Tennessee, including, but not limited to, overseeing federal grants and training services to support AmeriCorps, Learn and Serve America, the governor's Volunteer Stars awards and volunteer centers throughout the state, a nonprofit citizen support organization may be organized, and the commissioner of finance and administration, after approval of the board of directors of Volunteer Tennessee, may enter into agreements with such organizations for the purpose of providing support, financial and otherwise, to Volunteer Tennessee. The agreement shall be forwarded to the comptroller of the treasury for review and comment prior to the execution by an authorized state official. It is the legislative intent that any revenues generated by such citizen support organization be used to directly enhance Volunteer Tennessee's programs and services.



§ 4-3-2802. Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Citizen support organization" means an organization which:

(A) Is organized as a nonprofit corporation, or is otherwise qualified to do business in Tennessee as a nonprofit corporation, pursuant to title 48, chapter 51;

(B) Is exempt from payment of federal income taxes pursuant to § 501(c) of the Internal Revenue Code of 1986 (26 U.S.C. § 501(c)), as it may be amended from time to time;

(C) Is incorporated for purposes which are consistent with the goals, objectives, programs, responsibilities, and functions of Volunteer Tennessee as provided in Executive Order No. 42 of 2006, as determined by the governor; and

(D) Provides equal opportunities and membership to all persons regardless of race, color, national origin, sex, religion, age, handicap or any other constitutionally protected classification;

(2) "Commissioner" means the commissioner of finance and administration or the commissioner's designee or, in the event of the commissioner's or designee's absence or vacancy in the office of the commissioner, the deputy commissioner; and

(3) "Department" means the department of finance and administration.



§ 4-3-2803. Agreement with citizen support organization.

The commissioner, upon the approval of the board of directors of Volunteer Tennessee, may enter into an agreement with a citizen support organization for purposes consistent with this part if the commissioner determines it is in the best interest of Volunteer Tennessee.



§ 4-3-2804. Activities.

A citizen support organization which enters into an agreement with the commissioner may provide support, assistance, or cooperation to Volunteer Tennessee or Volunteer Tennessee events generally, including, but not limited to:

(1) Financial support, whether through donation, gift or otherwise, for Volunteer Tennessee programs, property or other program purposes;

(2) Volunteer personnel services or monetary contributions for adding positions for Volunteer Tennessee services;

(3) Equipment or other goods;

(4) The gift or donation of money to fund programs and exhibits or to procure equipment, materials, books, or services; and

(5) Exhibits and materials for display and related equipment and material.



§ 4-3-2805. Use of property and facilities of the Volunteer Tennessee program.

If the commissioner enters into an agreement with a citizen support organization, the commissioner may authorize such organization limited use, under such conditions as the commissioner may prescribe, of property or facilities of the Volunteer Tennessee program to carry out its specific support activities.



§ 4-3-2806. Assistance by the commissioner.

The commissioner, through the executive director of Volunteer Tennessee, may assist organizers of a citizen support organization with the creation of such organization and may provide technical assistance to the organization after its incorporation. However, it is the responsibility of the citizen support organization to ensure that the organization is lawfully incorporated and operating.



§ 4-3-2807. Audits -- Books and records.

(a) All annual reports and all books of accounts and financial records of a citizen support organization shall be subject to audit annually by the comptroller of the treasury. With prior approval of the comptroller of the treasury, the audit may be performed by a licensed independent public accountant selected by the citizen support organization. If an independent public accountant is employed, the audit contract between the citizen support organization and the independent public accountant shall be on contract forms prescribed by the comptroller of the treasury. The cost of any audit shall be paid by the citizen support organization.

(b) The comptroller of the treasury shall ensure that audits are prepared in accordance with generally accepted governmental auditing standards and determine if the audits meet minimum audit standards prescribed by the comptroller of the treasury. No audit may be accepted as meeting the requirements of this section until approved by the comptroller of the treasury.

(c) One (1) copy of each audit shall be furnished to each member of the board of the citizen support organization, the department, and the comptroller of the treasury.

(d) The department and the comptroller of the treasury, or their designated representative, shall have access to the citizen support organization's books, records, and accounts whenever deemed necessary by either office.

(e) If the comptroller of the treasury determines that due to size or insignificant financial activities by a citizen support organization the requirement of this section for an audit is unnecessary or would be burdensome on a citizen support organization, then the comptroller of the treasury may waive the required audit.



§ 4-3-2808. Gifts and donations.

(a) Any monetary gifts, donations, or other good or service received by the department or the commissioner from a citizen support organization and designated by the citizen support organization for the benefit of a Volunteer Tennessee program, shall be deposited directly to the account for the specific program of Volunteer Tennessee or to the general account for direct support to Volunteer Tennessee, shall not revert to the general fund at the end of the fiscal year and shall be retained in the account until expended, notwithstanding any law to the contrary.

(b) Any gifts of equipment, materials, or other personal property to Volunteer Tennessee shall be used solely at Volunteer Tennessee unless the commissioner determines such property should be used for another program.



§ 4-3-2809. Dissolution.

In the event a citizen support organization dissolves, then any funds remaining after dissolution shall be donated to Volunteer Tennessee and shall be deposited, as provided in Executive Order No. 42 of 2006, as determined by the governor, and applied for Volunteer Tennessee programs, services or facilities.



§ 4-3-2810. Rules and regulations.

The commissioner is authorized to promulgate rules and regulations to effectuate the purposes of this part. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.






Part 30 - Human Trafficking Advisory Council

§ 4-3-3001. Human Trafficking Advisory Council -- Purpose -- Meetings.

The Tennessee bureau of investigation shall form a human trafficking advisory council, which shall convene on an as-needed basis to further develop and implement a state plan for the prevention of human trafficking; provided, that the council shall convene at least one (1) meeting each January regarding legislation.



§ 4-3-3002. Advisory Council.

The Tennessee bureau of investigation shall appoint appropriate persons as leadership of the advisory council. Membership of the advisory council shall consist of:

(1) At least one (1) representative from the Tennessee bureau of investigation serving as leadership for the advisory council;

(2) One (1) representative from each of the following:

(A) Office of the attorney general and reporter;

(B) Department of labor and workforce development;

(C) Tennessee association of chiefs of police;

(D) Tennessee sheriffs' association;

(E) Department of safety;

(F) District attorneys general conference;

(G) District public defenders conference;

(H) Department of health;

(I) Department of children's services; and

(J) Department of human services;

(3) At least one (1) representative from each of the following entities, associations, or categories:

(A) A nongovernmental organization specializing in human trafficking;

(B) A member of a community or group disproportionately affected by human trafficking;

(C) An agency or group specializing in child services and runaway services;

(D) An academic researcher specializing in human trafficking; and

(E) A victim of human trafficking; and

(4) One (1) member of the house of representatives to be appointed by the speaker of the house of representatives and one (1) member of the senate to be appointed by the speaker of the senate.






Part 49 - Visual Content Act of 2006

§ 4-3-4901. Short title -- Purpose.

This part shall be known and may be cited as the "Visual Content Act of 2006," and is enacted for the purpose of providing incentive grants that encourage the production of films, movies, television pilots or programs in the state of Tennessee.



§ 4-3-4902. Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commission" means the Tennessee film, entertainment and music commission;

(2) "Commissioner" means the commissioner of economic and community development;

(3) "Department" means the department of economic and community development;

(4) "Executive director" means the director of the commission;

(5) "Film/TV fund" means the Tennessee film/television incentive fund;

(6) "Minority participant" means an individual who is impeded from normal entry into the economic mainstream because of race, religion, sex or national origin;

(7) "Production activities" means activities related to the production of entertainment properties;

(8) "Production company" means any person or entity that produces a film, movie, pilot or show in Tennessee;

(9) "State-certified production" means a film, movie, pilot or show that meets the criteria established by the commission to receive an incentive grant; and

(10) "Tennessee motion picture and television incentive grant" or "incentive grant" means a grant for a state-certified production that is approved by the department to receive a grant based upon the recommendation of the executive director.



§ 4-3-4903. Tennessee film/TV incentive fund.

(a) The film/TV fund is established as a separate account in the general fund and shall be administered by the department.

(b) The film/TV fund is composed of:

(1) Funds appropriated by the general assembly for the film/TV fund; and

(2) Gifts, grants and other donations received by the department or the commission for the film/TV fund.

(c) (1) Moneys in the film/TV fund shall be appropriated and expended to provide incentive grants to production companies for use in producing state-certified productions and shall be used by the department to defray the expenses of administering this section; provided, however, that the expenses shall not exceed five percent (5%) of the total amount appropriated for the program in any fiscal year.

(2) The amount of each grant awarded pursuant to this section shall not exceed twenty-five percent (25%) of the total expenses incurred by a production company for a project; except, however, the department may award grants in excess of this amount if deemed appropriate by the department. It is the legislative intent that funding be appropriated each year in the general appropriations act for awarding grants. It is further the legislative intent that the department strive to award the maximum amount of incentive grants authorized by this section due to the amendments to § 67-4-2109(j) provided in chapter 1026, § 10 of the Public Acts of 2012, which added § 67-4-2109(j)(6).

(d) Moneys in the film/TV fund shall be invested by the state treasurer pursuant to title 9, chapter 4, part 6, for the sole benefit of the film/TV fund, and interest accruing on investments and deposits of the fund shall be returned to the fund and remain part of the film/TV fund.

(e) Subject to the availability of revenue at the end of each fiscal year, the commissioner of finance and administration is authorized to carry forward any amounts remaining in the film/TV fund or transfer any part of the fund to the revenue fluctuation reserve.

(f) It is the intent of the general assembly that, to the extent practicable, moneys from the film/TV fund shall be used to provide incentive grants to production projects in all areas of the state.

(g) It is the intent of the general assembly that the commission shall actively encourage independent producers and minority participants to apply for incentive grants.

(h) Incentive grants from the film/TV fund shall not exceed the amount available in the fund at any time. No less frequently than biannually, the executive director shall report to the commissioner of finance and administration on the status of the incentive grant program, such report to include at least the following information: the amount of each grant awarded since the previous report and the name of the production company receiving the benefit of each grant, the total amount of outstanding grants and the total unobligated amount in the film/TV fund. A copy of each report shall be transmitted to the speaker of the house of representatives and the speaker of the senate, the chairs of the finance, ways and means committees of the senate and the house of representatives, the state treasurer, the comptroller of the treasury and the office of legislative budget analysis.

(i) The department shall promulgate rules and regulations as the department may deem necessary to effectuate the purposes of this part. All rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.






Part 50 - Tennessee Film, Entertainment and Music Commission Act of 1987

§ 4-3-5001. Short title.

This part shall be known and may be cited as the "Tennessee Film, Entertainment and Music Commission Act of 1987."



§ 4-3-5002. Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Entertainment properties" mean motion pictures, television programs, sound recordings and other audio, video or audiovisual programs produced for distribution to the public;

(2) "Local government" means any county, municipality, city or other political subdivision of this state;

(3) "Production activities" mean activities related to the production of entertainment properties; and

(4) "Production facilities" mean streets, roads, highways, buildings, real or personal property or personal services.



§ 4-3-5003. Creation of commission -- Executive director.

(a) (1) There is created within the office of the governor, the Tennessee film, entertainment and music commission.

(2) The commission shall be administered by an executive director who shall be appointed by the governor, whose compensation shall be established by the governor and who shall serve at the pleasure of the governor.

(3) For administrative purposes only, the commission shall be attached to the department of economic and community development.

(b) To effectuate the purposes of this part, the executive director may:

(1) Request from any branch, department, division, board, bureau, commission or other agency of the state or that receives state funds, and the same shall provide, such information as will enable the executive director to best serve the commission and perform the duties required by this part;

(2) Enter into agreements with any local government authorizing the commission to grant permission, in accordance with rules or regulations promulgated by the commission, for use of any production facilities within the control or jurisdiction of such local government for or in connection with production activities;

(3) Coordinate the use of production facilities within the control of any branch, department, bureau, commission or other agency of this state for or in connection with production activities and, after receipt of authorization from the appropriate official or officials, grant permission for the use of such facilities;

(4) Issue permits to producers of entertainment properties in accordance with rules and regulations promulgated by the commission; and

(5) Employ all necessary and appropriate personnel to carry out this part. Such personnel shall serve at the pleasure of the executive director.



§ 4-3-5004. Members -- Advisory council.

(a) The Tennessee film, entertainment and music commission shall be composed of nine (9) Tennessee citizens who have experience in and knowledge of the film, television or music industries. The commission shall be appointed by the governor to assist and counsel the governor on the subject for which it was created. One (1) member shall be appointed from each of the film, television and music segments of the industry. The membership of the commission shall also reflect the racial makeup of the state.

(b) The members of the commission shall be appointed for terms of four (4) years. In making the initial appointments, four (4) members shall be appointed for four-year terms and five (5) members shall be appointed for two-year terms. Thereafter, all appointments shall be for the full term. At least one (1) member of the commission shall reside in each grand division. Each member shall serve until the member's successor is appointed, and if a vacancy occurs on the commission, it shall be filled by the governor for the remainder of the unexpired term. The governor shall designate one (1) member of the commission to serve as chair for a one-year term. The chair may be reappointed to serve for one (1) additional term. No member may serve as chair for more than two (2) consecutive terms.

(c) The commission shall meet at least quarterly but may meet as often as the duties of such commission require.

(d) The commission members shall receive no compensation for their services on the commission but shall receive reimbursement for expenses incurred in attending meetings of the commission and for travel incident thereto, in accordance with the provisions of the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.

(e) The governor shall appoint a film, entertainment and music advisory council to assist and advise the commission in the performance of its duties. Such council shall be appointed by the governor and the number of its members shall be determined by the governor. Each advisory council member shall be appointed for a two-year term and the duties of the council shall be established by the commission. The governor shall designate one (1) member of the advisory council to serve as chair for a one-year term. The chair may be reappointed to serve for one (1) additional term. No member may serve as chair more than two (2) consecutive terms.



§ 4-3-5005. Purpose of commission -- Rules and regulations.

(a) The purposes of the Tennessee film, entertainment and music commission are to:

(1) Attract and bring to this state the production activities of film, television, record and other producers of entertainment properties;

(2) Develop increased production activities by those producers of entertainment properties already located in this state; and

(3) Coordinate the needs of the producers of entertainment properties with the needs of the citizens of this state and of the various departments of state and local governments.

(b) To accomplish the purposes of the film, entertainment and music commission, it has the authority to promulgate and enforce all necessary rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.



§ 4-3-5006. Use and disclosure of information.

No member of the commission or the council shall use information gained as such member for personal gain or shall reveal such information to any person except in connection with commission or council activities.






Part 51 - State Board of Equalization

§ 4-3-5101. Members -- Appointment -- Terms.

(a) The state board of equalization shall consist of:

(1) The governor or one (1) individual appointed by the governor whose name shall be filed with the secretary of state and who shall sit on the board for the governor in the governor's absence as a voting member of the board;

(2) The treasurer;

(3) The secretary of state;

(4) The comptroller of the treasury;

(5) The commissioner of revenue;

(6) One (1) person named by the governor who has knowledge of and experience in tax assessments at the city level; and

(7) One (1) person named by the governor who has knowledge of and experience in tax assessments at the county level.

(b) Each appointment by the governor to fill the positions created by subdivisions (a)(6) and (7) shall be for a tenure or term of four (4) years, for each of the two (2) members who are not serving ex officio to be staggered with that of the other.



§ 4-3-5102. Chair and vice chair.

(a) The governor shall be chair of the board.

(b) At the meeting of the board on the second Monday in August of each year, the board shall elect one (1) of its members to serve as vice chair for one (1) year who shall preside at all meetings in the absence of the governor.



§ 4-3-5103. Powers and duties of board.

The state board of equalization has the following duties and functions to:

(1) Promulgate and publish an assessment manual or manuals for the appraisal, classification and assessment of property for use by local assessors of property in making their assessments of particular classes and parcels of property, including the assessment of the various kinds of personal property owned and used by corporations, partnerships and individuals engaged in business and professions for profit;

(2) Effect the assessment of all property in the state in accordance with the Constitution of Tennessee and all statutory provisions. The state board shall exercise powers conferred upon it by law to the end that assessments in every taxing jurisdiction may be in accordance with the law;

(3) Prescribe educational and training courses for state and local assessing officials and issue certificates to such officials who successfully complete the training and requirements prescribed by the state board;

(4) Receive, hear, consider and act upon complaints and appeals made to the board regarding the valuation, classification and assessment of property in the state;

(5) Hear and determine complaints and appeals made to the board concerning exemption of property from taxation;

(6) Review assessments made by the comptroller of the treasury;

(7) Promulgate all necessary rules, regulations and procedures for implementation of tax relief to elderly low income taxpayers, homeowners totally and permanently disabled and disabled veterans, and make an annual summary of their findings available to members of the general assembly upon request; and

(8) Carry out such other duties as may be required by law.



§ 4-3-5104. Executive secretary -- Appointment.

(a) The state board of equalization shall appoint an executive secretary, who shall be a person qualified by training and experience to assist the board and to perform the duties of this office.

(b) The board shall fix the salary of the executive secretary, who shall serve at the pleasure of the board.



§ 4-3-5105. Powers and duties of executive secretary.

Under the direction of the state board of equalization, the executive secretary has the power and duty to:

(1) Keep written minutes of all meetings of the state board setting forth all actions of the state board, which shall be open to public inspection during regular office hours;

(2) Conduct preliminary hearings and make investigations for the state board regarding any appeals before the board from assessments of property, other than assessments made by the comptroller of the treasury;

(3) Obtain evidence, information and statistics relative to the value, classification and assessment of property for assistance to the state board in its duties of equalization;

(4) Require assessors of property to furnish reports under oath, giving specific information relating to assessments and other facts concerning properties and such other information as may be required by the state board;

(5) Prepare an annual report, approved by the state board, which shall be made available to the general assembly with an appropriate summary of information regarding assessments of property in each county of the state;

(6) Conduct such studies of the relationship between existing assessments and the value as set out in § 67-5-603 of such property or classes of property as may be directed by the state board;

(7) Study and investigate the tax laws of other states and policies of federal and state agencies relating to assessments of property;

(8) Approve applications for exemption from property taxation, subject to review by the state board;

(9) Give assistance to local boards of equalization on matters affecting the equalization of assessments and the interpretation of laws relating to assessment, classification and valuation of property; and

(10) Carry out all policies, rules and regulations that are adopted by the state board.



§ 4-3-5106. Employment of personnel.

The executive secretary may employ such personnel as are approved by the state board, either part time or full time, to assist in carrying out §§ 4-3-5102 -- 4-3-5105 and any other provisions required of the executive secretary by law.






Part 53 - State Government Quality Improvement Act of 1992 [Repealed]



Part 54 - Tennessee Sports Hall of Fame Act of 1994

§ 4-3-5401. Short title.

This part shall be known and may be cited as the "Tennessee Sports Hall of Fame Act of 1994."



§ 4-3-5402. Creation -- Board of directors.

(a) There is created a Tennessee sports hall of fame.

(b) The hall of fame shall be administered by a board of directors, which shall be selected pursuant to this part.

(c) To effectuate the purposes of this part, the board of directors may:

(1) Request from any branch, department, division, board, bureau, commission or other agency of the state or that receives state funds, such information as will enable the executive director to best serve the hall of fame and perform the duties required by this part;

(2) Enter into mutual agreements with any state or local government, or subdivision thereof, or privately owned entity authorizing the hall of fame the use of any facility within the control or jurisdiction of such entity for or in connection with hall of fame activities; and

(3) Employ all necessary and appropriate personnel to carry out this part.



§ 4-3-5403. Board membership -- Term of office -- Meetings.

(a) The Tennessee sports hall of fame board of directors shall be composed of twenty-five (25) Tennessee citizens. Eight (8) members of the board shall be appointed by the governor, eight (8) members shall be appointed by the lieutenant governor and eight (8) members shall be appointed by the speaker of the house of representatives. The secretary of state, or the secretary of state's designee, shall serve as an ex officio member of the board of directors. No more than eight (8) of the appointed members shall reside in a grand division. The department of state may, at the discretion of the secretary of state, provide administrative assistance to the hall of fame.

(b) The term of office for a director shall be for six (6) years and a director may be reappointed. The term for the initial board of directors shall be staggered so as one-half (1/2) of the appointees serve a three-year initial term and thereafter a six-year term. Each director shall serve until the director's successor is appointed, and if a vacancy occurs on the board of directors, it shall be filled by the official who made the original appointment.

(c) The board of directors shall designate one (1) director to serve as president. The board shall also elect a vice president, and a secretary and such other officers as it deems necessary to perform the business of the entity. Such officers and the secretary of state, or the secretary of state's designee, shall comprise the executive committee. The board may also appoint advisory boards to report to the executive committee as deemed necessary.

(d) The board of directors shall hold an annual meeting in the last quarter of the fiscal year, and may meet as often thereafter as the duties of the hall of fame require.

(e) The directors shall receive no compensation for their services.

(f) The board of directors of the hall of fame may appoint no more than five (5) ex officio, voting members of the board to advise it in its activities relative to the promotion, operation and marketing of activities for the hall of fame.



§ 4-3-5404. Purpose -- Powers of board.

(a) The purposes of the Tennessee sports hall of fame are to:

(1) Honor, preserve and perpetuate the names and accomplishments of outstanding athletes, athletic teams and other sports personalities who are natives of Tennessee;

(2) Honor persons who have competed on teams for, or worked for, Tennessee institutions of learning;

(3) Honor persons with outstanding athletic records who reside in the state of Tennessee at the time of their nomination;

(4) Honor deceased persons with outstanding athletic records who were residents of Tennessee;

(5) Establish, erect and maintain a permanent archive for the collection and display of memorabilia related to the lives and careers of individuals, teams and sports events chosen for induction by the hall of fame;

(6) Initiate programs and campaigns deemed advisable by the board of directors that are designated to promote the spirit of sportsmanship and genteel competition both inside and outside the arena of athletic competition;

(7) Publish any materials that will assist the board of directors in informing the public about the lives and accomplishments of the inductees and purposes of the hall of fame; and

(8) Administer a scholarship program to award privately funded scholarships to students based on guidelines and criteria established by the board of directors, consistent with the purposes of the hall of fame.

(b) The hall of fame has the authority to adopt a charter, bylaws and shall promulgate such rules, regulations and policies as the board of directors deems necessary to further the purposes of the hall of fame. Any rules and regulations proposed by the board of directors shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.

(c) The hall of fame has the authority to raise funds, including corporate funding, to promote its activities and support ongoing programs; provided, that the board of directors does not have the authority to borrow money without the express, prior approval of the state funding board.



§ 4-3-5405. Annual reports -- Audit.

(a) All annual reports and all books of accounts and financial records of the hall of fame shall be subject to audit annually by the comptroller of the treasury. With prior approval of the comptroller of the treasury, the audit may be performed by a licensed independent public accountant selected by the hall of fame. If an independent public accountant is employed, the audit contract between the hall of fame and the independent accountant shall be on contract forms prescribed by the comptroller of the treasury. The cost of any audit shall be paid by the hall of fame.

(b) The comptroller of the treasury shall ensure that audits are prepared in accordance with generally accepted governmental auditing standards and determine if the audits meet minimum audit standards prescribed by the comptroller of the treasury. No audit may be accepted as meeting the requirements of this section until approved by the comptroller of the treasury.

(c) One (1) copy of each audit shall be furnished to each member of the board of the hall of fame and one (1) copy shall be furnished to the comptroller of the treasury.

(d) The comptroller of the treasury, or the comptroller's designated representative, shall have access to the hall of fame's books, records and accounts whenever deemed necessary by such person.






Part 55 - Information Systems Council

§ 4-3-5501. Establishment -- Membership -- Appointment -- Compensation.

(a) The entire membership of the information systems council as comprised on June 30, 2015, shall be vacated on July 1, 2015, and new members shall be appointed in accordance with subsection (b).

(b) (1) There is hereby created an information systems council, to be composed of the following members:

(A) The commissioner of finance and administration;

(B) The commissioner of general services;

(C) The comptroller of the treasury;

(D) The speaker of the senate, or the speaker's designee;

(E) The speaker of the house of representatives, or the speaker's designee;

(F) Two (2) members of the senate, to be appointed by the speaker of the senate;

(G) Two (2) members of the house of representatives, to be appointed by the speaker of the house of representatives;

(H) The director of legislative information systems, appointed pursuant to § 3-16-102;

(I) Two (2) private citizens who have demonstrated expertise and experience in managing large and diverse information management systems, both of whom shall be appointed by the governor. The private citizen members shall each serve three-year terms;

(J) One (1) director of the Tennessee regulatory authority, to be appointed by the chair of the authority, who shall be a member whenever the council considers statewide telecommunications issues or other matters relating directly to areas over which the authority has responsibility;

(K) The chief justice of the supreme court of Tennessee, or the chief justice's designee;

(L) One (1) state employee who has experience in the field of information systems, to be appointed by the governor; and

(M) The chair of the state employee-run information systems management group.

(2) The persons appointed pursuant to subdivisions (b)(1)(A)-(K) shall be voting members of the council.

(3) The persons appointed pursuant to subdivisions (b)(1)(L) and (M) shall be nonvoting members of the council.

(c) (1) Legislative members of the council shall be appointed for two-year terms and shall serve only so long as they remain members of the general assembly. Any legislative vacancy on the council shall be filled by appointment by the appropriate speaker, for the purpose of serving out the remainder of the unexpired term.

(2) Any vacancy among the private citizen members of the council shall be filled by the governor to serve for the remainder of the unexpired term.

(3) Members appointed pursuant to subdivisions (b)(1)(F), (G), (H), (I), (J), (L), and (M) shall be eligible for reappointment to the council.

(d) (1) The commissioner of finance and administration shall serve as the chair of the information systems council.

(2) The director of legislative information systems shall serve as vice chair of the council.

(e) (1) The council shall meet quarterly at a time established by the chair of the council. Special meetings of the council for the transaction of business may be called by the chair by giving written notice to all members.

(2) Eight (8) voting members of the council shall constitute a quorum, and all official action of the council shall require a quorum.

(3) (A) Members shall attend at least fifty percent (50%) of the required quarterly meetings.

(B) If any council member fails to attend meetings as required by subdivision (e)(3)(A), the chair of the information systems council shall report that member's name and attendance record to the member's appointing authority and the appointing authority shall remove the member from the council.

(f) (1) Legislative members of the information systems council shall be reimbursed as members of the general assembly are paid for attending legislative meetings as provided in § 3-1-106.

(2) Nonlegislative members of the information systems council shall receive no compensation for their work with the council but may be reimbursed for expenses in accordance with the comprehensive travel regulations, as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 4-3-5502. Duties and responsibilities.

The duties and responsibilities of the information systems council include the following:

(1) Developing policy guidelines for the overall management of the state's information systems, which shall include, but not be limited to, the following:

(A) Appropriate hardware and software for the state's data center;

(B) Appropriate security and disaster recovery policies and procedures for the state's information systems environment;

(C) The most appropriate and cost effective use of departmental computer systems, which shall, for the purpose of this policy, include the appropriate use and integration of microcomputers and minicomputers into the state's information management system;

(D) The most appropriate and cost effective telecommunication policies;

(E) Establishment of guidelines for the acquisition of both hardware and software;

(F) Making recommendations to the governor and general assembly regarding amendments to the purchasing laws that would be helpful in establishing and operating information systems; and

(G) Establishment of effective long-range planning for the state's information management system; and

(2) To periodically review the overall effectiveness and efficiency with which the state's information systems network is managed. Such review shall be conducted where appropriate on a department by department basis and shall be for the purpose of identifying weaknesses in the current system as well as opportunities for improvements in each department's information system. Such reports as may be issued pursuant to this review shall be transmitted to the appropriate agency head, the governor and the speakers of the senate and house of representatives. Such a review shall include, but not be limited to:

(A) The adequacy of systems development planning and implementation;

(B) Opportunities for increased efficiency through either a reduction of the long run current operating costs for various programs of state government, or the opportunity to provide increased services through more effective use of management information systems, or both; and

(C) The most appropriate and cost effective hardware and software.



§ 4-3-5503. Staffing -- Division of strategic technology solutions.

(a) The division of strategic technology solutions in the department of finance and administration shall serve as staff to the information systems council. In addition, the division of strategic technology solutions shall facilitate the use of information systems, provide technical direction and assistance to departments and agencies for all distributive processing and network related systems, and serve as a computer service bureau.

(b) (1) In accordance with the Federal Information Security Management Act of 2002 (44 U.S.C. § 3541 et seq.), and the criminal justice information services (CJIS) security policy, a criminal history background check performed by the Tennessee bureau of investigation and the federal bureau of investigation shall be required for all employees of the division of strategic technology solutions having elevated and privileged access to criminal justice information systems or to information accessed via criminal justice information systems. The department of human resources shall maintain classifications of employees subject to the criminal history background check. Background checks shall include fingerprint checks against state and federal criminal records maintained by the Tennessee bureau of investigation and the federal bureau of investigation. The department of finance and administration shall establish policies concerning the implementation and use of criminal history background checks conducted pursuant to this section.

(2) The state shall pay for costs associated with criminal history background checks conducted pursuant to this section.



§ 4-3-5504. Policymaking authority -- Legislative intent.

(a) Notwithstanding any other law to the contrary, the information systems council shall, with the assistance and support of the department of general services and the department of finance and administration, be responsible for establishing the policy under which the state procures telecommunications, computer or computer-related equipment or services. The council, in establishing procurement policy, shall also have the ability to authorize research and development, including the procurement of equipment, for the purpose of improving the state's information system. The role of the council, in establishing such policy, shall not include the administrative or day-to-day operations of the procurement process, including, but not limited to, the selection of vendors to provide equipment or services and the resolution of protests. Such procurements shall be administered by either the department of general services or the department of finance and administration, or both, under present or future laws, rules and regulations governing procurements.

(b) It is the legislative intent that the information systems council, in establishing procurement policy pursuant to this section, select the purchasing method for a procurement that, in the sole discretion of the council, will produce the lowest and best overall costs to the state. In making the determination of which method would produce the lowest and best overall costs, the council shall consider, when appropriate, the costs of the hardware, software development, operations, maintenance, and such other factors as the council determines to be relevant.



§ 4-3-5505. Disposition of surplus computers.

Notwithstanding any other law to the contrary, including title 12, chapter 2, part 4, the council has the authority to dispose of surplus state computers and any components thereof, at no cost, to governmental entities and not-for-profit corporations whose chartered activities are related to education.



§ 4-3-5506. Leasing of state communications services.

(a) The information systems council has the authority to establish a program to lease state communications services to public and private agencies, as set forth in policies and procedures prepared by the commissioner of finance and administration and approved by the comptroller of the treasury. The council will establish fees consistent for all users of the network based on a cost recovery method approved by the commissioner of finance and administration.

(b) Disputes about fees established under subsection (a) shall be resolved by the procurement commission.



§ 4-3-5507. Licensure or sale of state information systems.

The information systems council has the authority to approve license or sale of the state's information systems' interest or copyright to a vendor under policies and procedures prepared by the commissioner of finance and administration and approved by the comptroller of the treasury. However, any license or sale of the general assembly's information systems' interest or copyright shall be subject to the approval of the speakers of the senate and the house of representatives.



§ 4-3-5508. Information systems council creation and functions.

The information systems council shall perform the functions for which it is responsible under §§ 47-10-117 -- 47-10-120 of the Uniform Electronic Transactions Act.



§ 4-3-5509. Conduct of meetings with subject matter open to the public and confidential.

(a) If the council holds a meeting covered by the open meeting provisions of title 8, chapter 44, at which subject matter will be discussed that is not confidential and subject matter will be discussed that is confidential pursuant to § 10-7-504(i), the notice of such meeting required pursuant to § 8-44-103 shall specify that part of the meeting will be a public meeting open to the public and part of the meeting will not be open to the public because of discussion of confidential subject matter.

(b) A meeting at which both subject matter open to the public and confidential subject matter will be discussed shall be conducted as follows:

(1) All business relating to subject matter that is public in nature shall be conducted first; and

(2) At the conclusion of the meeting relating to subject matter that is public in nature, the chair shall announce that the public portion of the meeting is adjourned and that the remainder of the meeting will concern matters that are confidential pursuant to § 10-7-504(i). When everyone at the meeting who is not authorized to attend the confidential portion of the meeting has departed, the confidential portion of the meeting shall commence.

(c) Nothing in this section shall be construed as prohibiting the council from acting upon public matters and confidential matters at separate meetings if the council so desires.



§ 4-3-5525. Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Local government" means any county, municipality, city or other political subdivision of this state, including any school districts or school systems created thereby;

(2) "Private agency" means an accredited nonpublic school or a nonprofit institution of higher education eligible for tuition grants;

(3) "Public agency" means a state agency, local government, an institution under the control of the University of Tennessee or the Tennessee board of regents, the judicial department, the legislative department, a special school district or any other local public school system or school district created or authorized by the general assembly, a public library operated by any unit or agency of local or state government, a museum owned or operated by the state or any political subdivision of the state, or an agency or instrumentality of the federal government; and

(4) "State communications" refers to the transmission of voice, data, video, the written word or other visual signals by electronic means but does not include broadcast radio and television facilities.









Chapter 4 - Administration of State Departments

§ 4-4-101. Reorganization of divisions.

(a) The commissioner of each department under chapter 3 of this title, with the approval of the governor, has the authority to consolidate any two (2) or more offices within the commissioner's department, or reduce the number of divisions, or create new divisions therein.

(b) Notwithstanding subsection (a), no state department or agency in the executive branch of state government shall make organizational changes within such department or agency without the prior approval of the commissioner of finance and administration. If such organizational changes require a transfer of funds between organizational accounts and are contrary to the manner in which appropriations have been made in the appropriations act, then such transfer of funds is subject to approval by the commissioner of finance and administration and by a majority of a committee comprised of the speaker of the senate, the speaker of the house of representatives, and the comptroller of the treasury; provided, however, that if the transfer of funds is merely a change in the organizational account to which the appropriation is allocated and does not constitute a change in the purpose of the appropriation, then the approval of the committee shall not be required; provided further, however, that the approval of the commissioner of finance and administration shall be required.



§ 4-4-102. Transfer of functions between departments.

(a) The governor has the authority to transfer any functions between the departments created and established by chapter 3 of this title, except to or from the department of audit, in the interest of a more economical and efficient state service.

(b) The governor shall make each such transfer by an executive order, a copy of which shall be filed with the secretary of state.



§ 4-4-103. Department regulations.

The commissioner of each department is empowered to prescribe regulations, not inconsistent with the law, for the government of the commissioner's department, the conduct of its employees, the distribution and performance of its business, and the custody, use and preservation of the records, papers, books, documents and property pertaining thereto.



§ 4-4-104. Department offices.

(a) Each department shall maintain a central office at the capitol, which shall be the official residence of each commissioner, or head of department.

(b) The commissioner of each department may, in the commissioner's discretion and with the approval of the governor, establish and maintain at places other than the seat of government, branch offices for any one (1) or more functions of the commissioner's department.



§ 4-4-105. Department office hours -- Overtime.

(a) (1) Each department shall be opened for the transaction of public business from eight o'clock in the morning (8:00 a.m.) until four thirty in the afternoon (4:30 p.m.) of each day except Saturdays, Sundays and legal holidays.

(2) Except for those personnel required to be on duty because of the pressure of business or in case of any emergency, state offices shall be closed and a holiday observed on the Monday following any legal holiday that falls on Sunday and on the Friday before any legal holiday that falls on Saturday.

(3) The governor may, at the governor's discretion, substitute the Friday after the fourth Thursday in November, which is Thanksgiving Day, for the legal holiday that occurs on the second Monday in October, which is Columbus Day, for purposes of closing state offices only.

(4) Each employee shall be granted a one (1) hour unpaid lunch period.

(b) Whenever the pressure of business so demands and in cases of emergency, the commissioner in any department is authorized to direct that such personnel as may be required in any particular office shall be on duty, in which event the personnel performing such additional duties shall be entitled to equivalent time off at other times during the week.

(c) Subsections (a) and (b) shall not apply to the uniformed members of the departments of safety or revenue; or to the game wardens or conservation officers charged with the enforcement of the fish and game laws; or to the employees of the department of transportation with the job title of highway response operator 1, highway response operator 2, highway response operator supervisor 1, highway response operator supervisor 2, communications dispatcher 1, communications dispatcher 2, transportation management center operator, transportation management center supervisor 1, transportation management center supervisor 2; or to any members or employees of the departments of correction or children's services, except administrative officials. Nor shall subsections (a) and (b) apply to employees and officials of hospitals or institutions, regardless of the department by which operated.

(d) Any commissioned employee of the department of safety who is required to be on duty on any legal holiday shall be entitled to payment in addition to such employee's normal compensation. Payment shall be made in an amount recommended by the commissioner of safety, authorized in advance by the commissioner of human resources, and approved in advance by the commissioner of finance and administration. This subsection (d) shall not apply to any employee with a commission or rank of captain and above, except a captain over a division.



§ 4-4-106. Appointment of personnel.

Except as may be provided in this chapter, such officers, assistants and employees as may be necessary to carry on the work of each department of the state government shall be appointed by the commissioner or administrative head of such department from the list of eligibles furnished by the department of human resources, and subject to such minimum qualifications as to efficiency, as may be established by executive order of the governor, or by law.



§ 4-4-107. Compensation of personnel -- Discharge.

The governor may strike from the state payroll any state employee appointed by the governor or the governor's appointee, and may fix, increase or decrease the salary of such employee. The salaries of the commissioners and other officers as set out in § 8-23-101 shall be fixed as therein provided. In no case, however, shall any compensation for personal services be fixed in excess of the amount of money appropriated by the general assembly for personal services in any department or agency of the state government.



§ 4-4-108. Blanket surety bond.

(a) A blanket surety bond shall be obtained covering all officers and employees of every department, agency, office, commission, institution, institution of higher education, and instrumentality of the executive, legislative and judicial branches of state government, except senators and representatives of the general assembly, delegates to a constitutional convention, judges of the supreme court, court of appeals, and court of criminal appeals, judges, clerks, officers and employees of the chancery, circuit, and criminal courts, and other courts of record other than the supreme court, court of appeals and court of criminal appeals, officers and employees of counties and municipalities, constables, notaries public, notaries at large, and any special deputy appointed by a sheriff pursuant to § 8-8-303.

(b) The bond shall be executed by a surety company authorized to do business in this state and made payable to the state.

(c) The bond may be written separately, or as a rider to, or as an extension of, coverage under a policy of insurance providing coverage to the state for other purposes.

(d) (1) The bond may provide separate or additional penalty amounts or conditions for an individual officer or employee or class of officers or employees when the interest of the state demands it.

(2) The penalty amount or amounts for clerks, officers and employees of the supreme court, court of appeals, and court of criminal appeals shall be determined by the procurement commission after consulting with the judges of the supreme court or their designated representatives.

(3) The penalty amount or amounts for the comptroller of the treasury, secretary of state and state treasurer, and their officers and employees, and the officers and employees of the general assembly shall be determined by the procurement commission after consulting with the speakers of the senate and the house of representatives or their designated representatives.

(4) The penalty amount or amounts for all other officers and employees shall be determined by the procurement commission.

(e) Any deductible amount or amounts shall be determined by the procurement commission and shall be commercially reasonable.

(f) The form and conditions of the bond shall be determined pursuant to §§ 8-19-101 and 8-19-111.

(g) It is the intent of the general assembly that the blanket surety bond required by subsection (a) shall be the only surety bond required for the officers and employees described in subsection (a).



§ 4-4-109. Services performed by one department for another.

Whenever, in the carrying on of the work of any department, the services of any expert, or the use of any special apparatus shall be desired, or any work needs to be done for which the department is not equipped, the commissioner thereof may request the assistance of any other department that may have the needed experts or apparatus. It is lawful for the department so called upon to cooperate in meeting the need so far as it can be done without detriment to the work of that department, and the actual costs, as determined by the commissioner of finance and administration, shall be the proper charge, unless otherwise approved by the commissioner of finance and administration, and filed with the comptroller of the treasury.



§ 4-4-110. Interdepartmental payments by agreement.

When costs provided in § 4-4-109 have been incurred between departments, the commissioners thereof shall, from time to time, certify to the commissioner of finance and administration the sums due from the one to the other on account of such work, and the commissioner of finance and administration shall thereupon cause to be paid such sums to the creditor department. The payment may be made by check, as other state bills are paid, or by a system of debits and credits, as the commissioner of finance and administration may determine. All sums so received by, or credited to, any department shall be added to the current appropriation made for the support of that department, to the end that its appropriation may not be depleted by reason of the work done for another department.



§ 4-4-111. Interdepartmental payments -- Approval.

(a) When a department of state government or division of any department of state government renders services that are directly or indirectly incident to the duties of another department, then the department rendering such service may be reimbursed for the service by the other department out of the funds credited to the latter department, but such reimbursement shall only be made upon the approval of the commissioner of finance and administration.

(b) Such reimbursement shall be made either by actual payment or by the proper bookkeeping entry in the department of finance and administration prior to the end of the fiscal year in which such services were rendered.



§ 4-4-112. Cooperation between departments.

(a) (1) Two (2) or more departments shall unite in cooperative work in lines germane to the duties of those departments, and the commissioners thereof shall agree on the distribution of the expense to be incurred.

(2) The agreement shall include the payment or transfer from one department to another of a lump sum, and the payment by the department receiving the same, of all expenses incurred in such cooperative work.

(b) The commissioner of finance and administration shall, upon due notification of the agreement, make the necessary payments, or credits and debits, from sums not otherwise under requisition by the cooperating departments.



§ 4-4-113. Federal funds -- Acceptance and use.

Any department of state government may accept and use grant-in-aid funds from any agency or instrumentality of the federal government for purposes of carrying on programs in which such department may be authorized to engage; provided, that such acceptance shall be with the express approval of the governor; and such department, acting through its commissioner, is authorized to enter into any and all requisite agreements with such federal agency or instrumentality for the purpose of acceptance and use of such grant-in-aid funds; provided further, that no agreement or contract shall be made by such department involving the expenditure of funds beyond those available to such department by appropriation, gift or otherwise.



§ 4-4-114. Reports.

(a) (1) The head of each administrative department, established by chapter 3 of this title, and the state treasurer, the secretary of state and the adjutant general, unless otherwise provided in this title, shall annually, on or before October 1, report in writing to the governor concerning the functions, management and financial transactions of such person's department or agency for the preceding fiscal year.

(2) Such reports, or parts thereof, or summaries and digests thereof, shall be published under the supervision of the tourism division, department of tourist development, upon the direction of the governor.

(b) (1) The commissioner of finance and administration shall promulgate rules and regulations governing the size, format, contents and publishing of all reports of all executive departments and agencies of the state required to make semiannual or annual reports.

(2) The rules and regulations shall include a provision stipulating that there shall be no automatic distribution of reports or publications, except the distribution provided for by title 12, chapter 6, or otherwise by law or resolution enacted after May 25, 1984.

(c) All executive departments and agencies of the state required to make semiannual or annual reports shall make such reports in conformity with the rules and regulations promulgated for such reports by the commissioner of finance and administration.



§ 4-4-115. Substitute for disabled department head.

(a) In the event of the absence, illness or disability of any commissioner or the head of any department, division or agency of the executive department of state government, the governor is authorized and empowered to designate and appoint a qualified person to act in such capacity.

(b) The person so designated shall have all the powers, duties and responsibility provided for such office under the statutes of this state during the time such person is so serving.

(c) This section shall apply to the secretary of state, the comptroller of the treasury and the state treasurer, except as provided for in §§ 8-3-105, 8-4-302 and 8-5-202.



§ 4-4-116. Federal aid -- Federal grant programs.

(a) The governor, acting on behalf of the state, is hereby authorized and empowered to accept from the federal government through any of its departments, bureaus, agencies or other instrumentalities, federal aid made available to this state, whether by grant or loan through any executive order of the president or any act of congress heretofore or hereafter enacted; provided, that any such aid accepted in the form of a loan is subject to the approval of the funding board.

(b) (1) For the purpose of establishing and administering federal grant programs by this state, the governor or the governor's designee is authorized to cooperate with or enter into agreement with, or both, any official of another state.

(2) The governor or the governor's designee is authorized to enter into contracts, in accordance with all applicable laws, rules and regulations, and procedures regarding such contracts, and perform all things necessary in the governor's discretion to secure to this state and citizens of this state the benefits of federal grant programs.



§ 4-4-117. Federal-state programs -- Transfer of functions between departments.

(a) Notwithstanding the rights, powers and duties that have heretofore been vested in or exercised by any officer, board, commission, department, or other agency of state government to the contrary, the governor has the authority and is hereby empowered to transfer any functions exercised with respect to any joint federal-state programs between the departments, agencies, commissions or boards, whenever such transfers will facilitate the operation of governmental programs or where such transfers are desirable to meet the changes in federal statutes.

(b) The governor has the authority and is hereby authorized to assign or reassign responsibility for any joint federal-state programs hereafter established to any state department, agency, commission or board created under the statutes of the state not inconsistent with the executive order or congressional enactment for the administration of such programs.



§ 4-4-118. Readers for blind employees.

(a) The commissioner of each department of the executive branch of state government is authorized, in the commissioner's discretion, to employ a reading assistant or assistants for any blind employee in the commissioner's department, to serve without compensation from such department.

(b) Each such reading assistant may be paid for services as reading assistant by and from such blind employee or any nonprofit organization.

(c) "Blind employee" as used in this section means an employee of the state who establishes to the satisfaction of the commissioner of the department where such employee works, that such employee has an impairment of sight, either permanent or temporary, that is so severe or disabling that the employment of a reading assistant or assistants for such employee is necessary or desirable to enable such employee properly to perform such employee's work.

(d) This section shall not be held or considered to prevent or limit in any way the assignment to a blind employee by a department of clerical or secretarial assistance at the expense of such department, if such assistance is normally provided or authorized.



§ 4-4-120. Bad debts of departments, etc. -- Writing-off.

(a) (1) The commissioner of finance and administration and the comptroller of the treasury shall establish procedures for the writing-off of uncollectable accounts receivable by all state agencies, departments and institutions that charge the public, create a debt to the state, and maintain accounts receivable.

(2) No state agency, department or institution described in this section shall write off uncollectable accounts receivable except by the procedure to be established as provided in this section.

(b) Every rule or regulation, or change thereto, promulgated under the authority of this section shall:

(1) Be filed with the secretary of state;

(2) Bear the name of the person or persons proposing such rule or regulation; and

(3) Have attached thereto a copy of the roll call vote on adoption by "aye" or "no" of each person voting.



§ 4-4-121. Smoking policies.

(a) Smoking shall be prohibited in all buildings that are owned or operated by the state, except for those sleeping rooms in state park inns and cabins that are designated as smoking rooms or cabins. It is the intent of the general assembly that all buildings that are owned or operated by the state, other than sleeping rooms in state park inns and cabins designated for smoking, shall be completely smoke-free.

(b) Smoking shall be prohibited in all motor vehicles that are owned, leased, or operated by the state. It is the intent of the general assembly that all motor vehicles that are owned, leased, or operated by the state shall be completely smoke-free.



§ 4-4-122. Employees who are victims of criminal offenses -- Restraints on exercise of rights prohibited -- Grievance procedure.

(a) No branch, department, agency or other subdivision of state government shall terminate, dismiss, demote or take any other disciplinary action against an employee of such entity who is the victim of a criminal offense solely because such employee takes any lawful action to cause or assist in causing the arrest, prosecution and conviction of the perpetrator of such offense.

(b) No branch, department, agency or other subdivision of state government shall by rule, regulation or policy prohibit an employee thereof who is the victim of a criminal offense from taking any lawful action to cause or assist in causing the arrest, prosecution and conviction of the perpetrator of such offense.

(c) Any state employee adversely affected by a violation of this section shall be entitled to file a grievance in accordance with the grievance procedure set out in § 8-30-318. The procedure and remedies set out in § 8-30-318 shall govern violations of this section.



§ 4-4-123. Title IX implementation plan.

(a) Each entity of state government that is subject to the requirements of Title IX of the Education Amendments Act of 1972 (20 U.S.C. § 1681 et seq.), and regulations promulgated pursuant to Title IX, shall develop a Title IX implementation plan with participation by protected beneficiaries as may be required by such law or regulations. To the extent applicable, such plan shall include Title IX implementation plans of any subrecipients of federal funds through the state entity. Each such entity of state government shall submit annual Title IX compliance reports and implementation plan updates to the department of audit by October 1, 2008, and each October 1 thereafter. The reporting period shall cover the most recent full fiscal year. At least once each year, the department of audit shall publish a cumulative report of its findings and recommendations concerning compliance with the requirements of this section. The cumulative annual report shall be distributed to the governor, to each member of the general assembly, and to each library designated as a depository of state reports and documents.

(b) It is the legislative intent that any increased costs incurred by state entities as a result of this section shall, to the extent legally available, be paid from federal funds available therefor.



§ 4-4-124. Executive internal auditor. [Effective October 1, 2016.]

(a) The governor shall appoint an executive internal auditor, who shall serve at the pleasure of the governor.

(b) (1) The executive internal auditor shall:

(A) Develop comprehensive internal audit standards for executive branch agencies, which shall:

(i) Incorporate the Standards for Internal Control in the Federal Government issued by the United States government accountability office, referred to as the "Green Book," as amended, revised, or modified;

(ii) Incorporate the International Standards for the Professional Practice of Internal Auditing issued by the Institute of Internal Auditors, as amended, revised, or modified; and

(iii) Include any other standards deemed appropriate by the executive internal auditor;

(B) Provide best practices training for internal audit staff on internal audit standards, internal controls, and enterprise risk management;

(C) Provide peer review for internal audit staff within executive branch agencies consistent with standards set by the Institute of Internal Auditors;

(D) Review and approve internal audit plans for executive branch agencies; and

(E) Coordinate internal auditors on statewide issues.

(2) The executive internal auditor may exercise jurisdiction and control over the internal audit staff and the internal audit function of any executive branch agency.

(c) After October 1, 2016, the management and operations for the internal audit function of each executive branch agency shall be established in accordance with this section.

(d) If the executive internal auditor assumes jurisdiction and control over the internal audit function of an executive branch agency, then the agency's internal audit staff shall report to and serve at the pleasure of the executive internal auditor.

(e) If the executive internal auditor does not assume jurisdiction and control over the internal audit function of an executive branch agency, the agency's internal audit staff shall report to and serve at the pleasure of the commissioner. The executive internal auditor shall participate in the evaluations of any internal audit director under the jurisdiction and control of a commissioner.

(f) If an individual serves simultaneously as the commissioner of an agency and the executive internal auditor, then the internal audit staff within the commissioner's agency shall report to and serve at the pleasure of the commissioner. The governor or the governor's designee shall participate in the evaluations of any internal audit director under the jurisdiction and control of a commissioner serving simultaneously as the executive internal auditor.

(g) A commissioner shall not terminate any person serving as an internal audit director in an executive branch agency without the approval of the executive internal auditor. A commissioner serving simultaneously as the executive internal auditor shall not terminate any person serving as an internal audit director within the commissioner's agency without the approval of the governor or the governor's designee.

(h) The governor shall utilize existing executive branch resources and personnel in the implementation of this section. The governor is authorized to effectuate the purposes of this section in accordance with § 4-4-102.

(i) The commissioner of finance and administration is authorized, within existing resources, to develop cost allocation procedures and interagency billing for services associated with the implementation of this section.

(j) Nothing in this section shall expand or diminish the authority of the comptroller of the treasury or the offices of the comptroller of the treasury.

(k) As used in this section, unless the context otherwise requires:

(1) "Commissioner" means the chief executive officer of an agency;

(2) "Executive branch agency" or "agency":

(A) Means any unit organization of the executive branch of state government; and

(B) Does not include the political subdivisions of the state, institutions under the control of the University of Tennessee or the Tennessee board of regents, the judicial branch, or the legislative branch;

(3) "Governor's designee" means any individual designated by the governor other than the executive internal auditor or an employee of the executive internal auditor;

(4) "Internal audit director" means an individual who is:

(A) Primarily responsible for the internal audit function of an executive branch agency; and

(B) Responsible for the supervision, management, or control of internal audit staff, if any; and

(5) "Internal audit staff" includes any individual in an executive branch agency position who is involved in the internal audit function of an executive branch agency.






Chapter 5 - Uniform Administrative Procedures Act

Part 1 - General Provisions

§ 4-5-101. Short title.

This chapter may be cited as the "Uniform Administrative Procedures Act."



§ 4-5-102. Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Administrative judge" means an agency member, agency employee or employee or official of the office of the secretary of state, licensed to practice law and authorized by law to conduct contested case proceedings pursuant to § 4-5-301;

(2) "Agency" means each state board, commission, committee, department, officer, or any other unit of state government authorized or required by any statute or constitutional provision to make rules or to determine contested cases;

(3) "Contested case" means a proceeding, including a declaratory proceeding, in which the legal rights, duties or privileges of a party are required by any statute or constitutional provision to be determined by an agency after an opportunity for a hearing. Such proceeding may include rate making; price fixing; granting of certificates of convenience and necessity; the making, review or equalization of tax assessments; the granting or denial of licenses, permits or franchises where the licensing board is not required to grant the licenses, permits or franchises upon the payment of a fee or the finding of certain clearly defined criteria; and suspensions of, revocations of, and refusals to renew licenses. An agency may commence a contested case at any time with respect to a matter within the agency's jurisdiction;

(4) "Hearing officer" means an agency member, agency employee or employee or official of the office of the secretary of state, not licensed to practice law, and authorized by law to conduct a contested case proceeding pursuant to § 4-5-301;

(5) "License" includes the whole or part of any agency, permit, certificate, approval, registration, charter or similar form of permission required by law;

(6) "Licensing" includes the agency process respecting the grant, denial, renewal, revocation, suspension, withdrawal or amendment of a license;

(7) "Order" means an agency action of particular applicability that determines the legal rights, duties, privileges, immunities or other legal interests of a specific person or persons;

(8) "Party" means each person or agency named or admitted as a party, or properly seeking and entitled as of right to be admitted as a party;

(9) "Person" means any individual, partnership, corporation, association, governmental subdivision, or public or private organization of any character, including another agency;

(10) "Policy" means a set of decisions, procedures and practices pertaining to the internal operation or actions of an agency;

(11) "Publication" means a posting of materials on the appropriate web site by the secretary of state that have been submitted in accordance with this chapter or any other information for which the secretary of state is responsible;

(12) "Rule" means each agency statement of general applicability that implements or prescribes law or policy or describes the procedures or practice requirements of any agency. "Rule" includes the amendment or repeal of a prior rule, but does not include:

(A) Statements concerning only the internal management of state government and not affecting private rights, privileges or procedures available to the public;

(B) Declaratory orders issued pursuant to § 4-5-223;

(C) Intra-agency memoranda;

(D) General policy statements that are substantially repetitious of existing law;

(E) Agency statements that:

(i) Relate to the use of the highways and are made known to the public by means of signs or signals; or

(ii) Relate to the curriculum of individual state supported institutions of postsecondary education or to the admission or graduation of students of such individual institutions but not to the discipline or housing of students;

(F) Rate filings pursuant to title 56, chapters 5 and 6; or

(G) Statements concerning inmates of a correctional or detention facility; and

(13) "Small business" means a business entity, including its affiliates, that employs fifty (50) or fewer full-time employees.



§ 4-5-103. Construction of chapter.

(a) (1) This chapter shall not be construed as in derogation of the common law, but as remedial legislation designed to clarify and bring uniformity to the procedure of state administrative agencies and judicial review of their determination and shall be applied accordingly.

(2) Administrative agencies shall have no inherent or common law powers, and shall only exercise the powers conferred on them by statute or by the federal or state constitutions.

(b) This chapter does not repeal § 65-2-110, and where there is a conflict between this chapter and that section, that section shall control. In any other case of conflict between this chapter and any statute, whether general or specific, this chapter shall control; however, compliance with the procedures prescribed by this chapter does not obviate the necessity of complying with procedures prescribed by other provisions of this code.

(c) Nothing in this chapter shall be held to modify or repeal the statutes with respect to payment of taxes under protest and suits for the recovery thereof.



§ 4-5-104. Suspension of provisions when necessary to avoid loss of federal funds.

(a) The governor may exempt an agency from complying with any provision of this chapter where necessary to conform to any provisions of federal law or rules and regulations as a condition to the receipt of federal granted funds provided that:

(1) The governor determines that, because of a conflict between this chapter and federal law or rules and regulations, receipt of federal funds either authorized, anticipated, or appropriated is placed in jeopardy;

(2) The governor determines that the alternative procedure necessary to satisfy federal funding requirements does not abrogate basic fairness;

(3) The governor exempts that agency from only those provisions of the chapter compliance with which would jeopardize federal funding;

(4) The governor states in detail and in writing the governor's findings under subdivisions (a)(1) and (2), the extent of the agency's exemption under subdivision (a)(3), and the alternative procedures to replace those procedures from which the agency is exempted under this section;

(5) The governor files a copy of such written statement with the secretary of state;

(6) The effectiveness of the exemption shall in no case be extended beyond thirty (30) days after the date of adjournment of the next session of the general assembly lasting ten (10) legislative days or longer; and that if the general assembly fails to act within such legislative session to make by law such exemption permanent, then the governor may not at a later time reinstitute the same exemption; and

(7) The governor may at any time determine that the federal funding is no longer jeopardized and at such time revoke the governor's exemption of an agency from any particular provision of the chapter, which revocation shall be effective upon the governor filing a written statement to that effect with the secretary of state.

(b) Such administrative latitude is intended to facilitate the operation of state government and cooperation between the state of Tennessee and the United States government and shall not be used to create job positions that are intended to exist beyond the federal funding, nor to create any program requiring the expenditure of state funds not specifically directed by the general assembly, or that are intended to exist beyond the federal funding.



§ 4-5-105. Informal settlements.

Except to the extent precluded by another provision of law, informal settlement of matters that may make unnecessary more elaborate proceedings under this chapter is encouraged. Agencies may establish specific procedures for attempting and executing informal settlement of matters. This section does not require any party or other person to settle a matter pursuant to informal procedures.



§ 4-5-106. Application.

(a) This chapter shall not apply to the military, the governor, the general assembly, the state building commission, the state funding board or the courts, nor shall it apply to county and municipal boards, commissions, committees, departments or officers.

(b) Disciplinary and job termination proceedings for inmates under the supervision of the department of correction or juveniles under the supervision of the department of children's services shall not be considered "contested cases" as defined by § 4-5-102.

(c) Sections 4-5-105, 4-5-219, 4-5-223, 4-5-225 and 4-5-301 -- 4-5-323 shall not apply to the board of claims, the state election commission or the board of parole.

(d) The rulemaking and publication provisions of this chapter shall not apply to proclamations promulgated under title 70, and the promulgation, filing and publication provisions of such title shall control, except that the secretary of state shall publish on the administrative register web site current and effective proclamations in the same manner that rules and other notices are published under § 4-5-220. The text of proclamations shall be published on the administrative register web site under the proclamation section and shall have the same weight and effect prescribed in § 4-5-221(c), for the text of rules so published. The wildlife resources agency shall keep an original copy of all proclamations from which the effective dates of all proclamations can be determined.

(e) Sections 4-5-303, 4-5-309, 4-5-311(a), (b) and (c), 4-5-312(c), 4-5-314(b), 4-5-315 -- 4-5-318, 4-5-322 and 4-5-323, shall not apply to the department administering the Employment Security Law under title 50, chapter 7.

(f) This chapter shall not apply to revenue rulings and letter rulings issued by the commissioner of revenue.



§ 4-5-107. Majority needed to determine rules or contested cases -- Exceptions.

Unless otherwise provided by statute, no state board, commission or department composed of two (2) or more members or commissioners shall make any rule or declaratory rulings or finally determine any contested case, as the terms "rule" and "contested case" are defined in this chapter, unless a majority of the members or commissioners is present.



§ 4-5-108. Legislative proposals affecting administrative procedure -- Prior study.

(a) Any legislation that, in whole or in part, amends or repeals any provision of this chapter, or any legislation that reestablishes, restructures or otherwise delegates any type of rulemaking authority to any new or preexisting governmental entity to which this chapter applies, shall be referred to the government operations committee according to the rules of the senate and the rules of the house of representatives. The government operations committees of each house shall then review the legislation and shall recommend that the legislation be considered for passage or shall recommend against passage to the appropriate standing committee.

(b) Except when the government operations committee is designated as the appropriate standing committee, nothing contained in this section shall be construed to authorize the government operations committee to delay or prevent consideration of such legislation by the appropriate house by withholding its recommendation.

(c) Nothing contained within this chapter shall be construed to prevent the government operations committee from being considered as an appropriate standing committee to consider legislation that amends or repeals any provision of this chapter.



§ 4-5-109. -- 4-5-133. [Transferred or Repealed.]

4-5-109 -- 4-5-133. [Transferred or Repealed.]






Part 2 - Rulemaking and Publications

§ 4-5-201. Petitions for or against rules.

(a) Except where the right to petition for a rule is restricted by statute to a designated group or except where the form of procedure for such petition is otherwise prescribed by statute, any municipality, corporation or any five (5) or more persons having an interest in a rule may petition an agency requesting the adoption, amendment or repeal of such rule.

(b) Such petition shall state clearly and concisely:

(1) The substance or nature of the rulemaking that is requested;

(2) The reasons for the request and the petitioner's interest in the request; and

(3) Reference to the authority of the agency to take the action that is requested.

(c) After submission of a petition, the agency shall, as promptly as is consistent with the orderly dispatch of its business, deny the request or grant the same or provide for some modified form of the proposed rule. If the agency denies the petition, it shall promptly give notice thereof to the person who filed the petition. If the agency grants the petition in whole or in part, it shall proceed to meet the rulemaking requirements set out in this chapter.



§ 4-5-202. When hearings required.

(a) An agency shall precede all its rulemaking with notice and a public hearing unless:

(1) The rule is adopted as an emergency rule; or

(2) The proposed rule is posted to the administrative register web site within the secretary of state's web site within seven (7) days of receipt, together with a statement that the agency will adopt the proposed rule without a public hearing unless within ninety (90) days after filing of the proposed rule with the secretary of state, a petition for a public hearing on the proposed rule is filed by ten (10) persons who will be affected by the rule, an association of ten (10) or more members, a municipality or by a majority vote of any standing committee of the general assembly. If an agency receives such a petition, it shall not proceed with the proposed rulemaking until it has given notice and held a hearing as provided in this section. The agency shall forward the petition to the secretary of state. The secretary of state shall not be required to compile all filings of the preceding month into one (1) document.

(b) Subdivision (a)(2) does not apply if another statute specifically requires the agency to hold a hearing prior to adoption of the rule under consideration.

(c) The secretary of state shall prescribe rules governing the manner and form in which proposed written rules shall be prepared by the agencies for submission for publication under subdivision (a)(2). The secretary of state may require the online submission of rules and related filings pursuant to this part. The secretary of state may refuse to accept for publication any proposed rule that does not conform to such requirements.



§ 4-5-203. Notice of hearing.

(a) Whenever an agency is required by law to hold a public hearing as part of its rulemaking process, the agency shall:

(1) Transmit written notice of the hearings to the secretary of state for publication in the notice section of the administrative register web site and, if a statute applicable to the specific agency or a specific rule or class of rules under consideration requires some other form of publication, publish notice as required by that statute in addition to publication in the notice section of the administrative register web site. Such notice of a hearing shall remain on the web site until the date of such hearing;

(2) Take such other steps as it deems necessary to convey effective notice to persons who are likely to have an interest in the proposed rulemaking.

(b) Except as otherwise permitted by § 4-5-204(e), notice through publication on the administrative register web site shall be given at least forty-five (45) days prior to the date set for the hearing and shall be deemed to have been given seven (7) days from the date notice was transmitted to the secretary of state for such publication.

(c) The notice that this section requires an agency to give shall include:

(1) A statement of the time and place at which the hearing is to be held;

(2) (A) The express terms of the rule being proposed; provided, that an informative summary reasonably calculated to give notice to interested parties may be substituted for the express terms of the proposed rule if:

(i) The express terms of the rule being proposed are filed with the secretary of state;

(ii) The secretary of state determines that publication of the entire text of the proposed rule would be impractical; and

(iii) The complete text of the express terms of the proposed rule is made available by the secretary of state or the agency for public inspection and copying;

(B) Nothing in this section shall be construed to preclude an agency from making changes in the rule being proposed after the public hearing, so long as the changes are within the scope of the rulemaking notice filed with the secretary of state;

(3) Insofar as practicable, a reference to the statutory authority pursuant to which the agency proposed to adopt the rule; and

(4) Any additional matter that may be prescribed by statute applicable to the specific rule or class of rules under consideration.

(d) Failure of any person to receive notice of a hearing on proposed rulemaking is not grounds for invalidating the resulting rule if notice of the hearing was published as provided in subdivision (a)(1).

(e) The secretary of state shall prescribe rules governing the manner and form in which written notice of hearings shall be transmitted by the agencies to the secretary of state for publication in the notice section of the administrative register web site. The secretary of state may require the online submission of notices of hearing and related filings pursuant to this part. The secretary of state may refuse to accept for publication any notice of hearing transmitted that does not conform to such requirements, in which case transmission of notice shall be deemed not to have been satisfied under subdivision (a)(1) and subsection (b).

(f) (1) Except as provided in subdivision (f)(2), a hearing shall be conducted prior to the adoption of a permanent rule if such rule was filed previously as an emergency rule pursuant to § 4-5-208.

(2) A hearing shall not be required if the emergency rule was required by an agency of the federal government and adoption of the rule through ordinary rulemaking procedures might jeopardize the loss of a federal program or funds.



§ 4-5-204. Conduct of hearings.

(a) (1) The agency shall hold a public hearing at the time and place designated in the notice of hearing, and shall afford all interested persons or their representatives an opportunity to present facts, views or arguments relative to the proposal under consideration.

(2) The presiding officer may limit oral presentations if the presiding officer feels that the length of the hearing otherwise would be unduly increased by reason of repetition.

(3) The agency shall afford each interested person opportunity to present facts, views or arguments in writing, whether or not such person had an opportunity to present them orally.

(4) At the beginning of each hearing, if the agency has made a proposal, the agency shall present a summary of the factual information on which its proposal is based, including any information obtained through the use of advisory committees or as a result of informal conferences or consultation.

(b) (1) The person authorized by the agency to conduct the hearing may administer oaths or affirmations and may continue or postpone the hearing to such time and place as it determines.

(2) The agency shall keep minutes or a record of the hearing in such manner as it determines to be desirable and feasible.

(c) (1) If the officer or a quorum of the board or commission charged by law with ultimate responsibility for rulemaking is not present at the hearing, a person who appears at the hearing shall be given an opportunity to present the person's arguments to such officer or quorum of such board or commission prior to adoption of the proposed rule if, at the hearing, the person makes a request for such opportunity in writing to the person presiding at the hearing.

(2) Such officer, board or commission may in its discretion require such arguments to be presented in writing.

(3) If a record of the hearing has been made, argument shall be limited to the record.

(4) Where oral argument is accorded, such officer, board or commission may impose reasonable limitations on the length and number of appearances in order to conserve time and preclude undue repetition.

(d) The procedures prescribed by this section are supplemental to procedures prescribed by any statute relating to the specific agency or to the rule or class of rules under consideration. However, in any case of conflict between this section and another procedural administrative statute, this section shall control.

(e) Prior to holding the public hearing as required by subsection (a), the agency may solicit comments from the public on a subject matter of possible rulemaking under active consideration within the agency, significant aspects of which remain undeveloped, by causing notice of the hearing to be published in accordance with the requirements of § 4-5-203. At such hearing notice of the time and place of the public hearing required by subsection (a) shall be announced; and the agency shall take other appropriate actions to comply with § 4-5-203 and title 8, chapter 44, part 1. The hearing procedures set forth in this subsection (e) are in addition to, and not a substitution for, the requirements of § 4-5-203. When the agency has determined the specifics of the proposal, it must comply with the normal hearing and notice requirement of rulemaking.



§ 4-5-205. Consideration of arguments -- Reasons given for agency action -- Advisory committees.

(a) The agency shall consider fully all written and oral submissions respecting proposed rules.

(b) Upon adoption of a rule, the agency, if requested to do so by an interested person prior to adoption or within thirty (30) days thereafter, shall issue a concise statement of the principal reasons for its action.

(c) An agency is authorized to appoint committees of experts or interested persons or representatives of the general public to advise it with respect to any contemplated rulemaking. The powers of such committees shall be advisory only. The agency may at its election compensate the members of such advisory committees for their services.



§ 4-5-206. Filing of rules.

(a) It is the duty of the secretary of state to file the rules of each agency in a convenient and accessible manner. Each copy of a rule filed shall contain a citation of the authority pursuant to which it was adopted, and if an amendment, it shall clearly identify the original rule by rule number and title.

(b) The secretary of state shall endorse on each copy of a rule or rules filed the time and date of filing and shall maintain a file of such rules for public inspection.

(c) No rule shall be filed under this chapter unless it complies with § 4-5-211.

(d) The secretary of state shall prescribe rules governing the manner and form in which written rules shall be prepared and transmitted by the agencies to the secretary of state for filing. The secretary of state may require the online submission of rules filed pursuant to this part. The secretary of state may refuse to accept any rule that does not conform to such requirements.



§ 4-5-207. Effective dates of rules.

No rule shall become effective unless it complies with §§ 4-5-206 and 4-5-211. No rule, unless filed as an emergency rule pursuant § 4-5-208, shall become effective until ninety (90) days after the filing of such rule in the office of the secretary of state.



§ 4-5-208. Emergency rules.

(a) An agency may, upon stating its reasons in writing for making such findings, proceed without prior notice or hearing to adopt an emergency rule, if the agency finds that:

(1) An immediate danger to the public health, safety or welfare exists, and the nature of this danger is such that the use of any other form of rulemaking authorized by this chapter would not adequately protect the public;

(2) The rule only delays the effective date of another rule that is not yet effective;

(3) It is required by the constitution or court order;

(4) It is required by an agency of the federal government and adoption of the rule through ordinary rulemaking procedures described in this chapter might jeopardize the loss of a federal program or funds; or

(5) The agency is required by an enactment of the general assembly to implement rules within a prescribed period of time that precludes utilization of rulemaking procedures described elsewhere in this chapter for the promulgation of permanent rules.

(b) The emergency rule shall become effective immediately, unless otherwise stated in the rule, upon a copy of the rule and a copy of the written statement of the reasons for the rule being filed with the secretary of state. The emergency rule may be effective for a period of not longer than one hundred eighty (180) days. An agency shall not adopt the same or a substantially similar emergency rule within one (1) calendar year from its first adoption, unless the agency clearly establishes that it could not reasonably be foreseen during the initial one hundred eighty-day period that the emergency would continue or would likely recur during the next nine (9) months. The adoption of the same or substantially similar rule through ordinary rulemaking procedures authorized by this chapter shall not be precluded by this section.

(c) The agency shall take steps to make emergency rules known to persons who will be affected by the rules. The secretary of state shall post the emergency rule filing to the administrative register web site within four (4) days of filing. An emergency rule filing shall remain on the administrative register web site until the filing expires. The secretary of state shall update relevant rules to reflect the filing and the expiration of emergency rules.

(d) In any action contesting a rule adopted in reliance upon this section, the burden of persuasion shall be upon the agency to demonstrate that the rule meets the criteria established by this section.

(e) An agency's finding of an emergency pursuant to this section shall not be based upon the agency's failure to timely process and file rules through the normal rulemaking process.



§ 4-5-209. Reference to public necessity rules deemed references to emergency rules.

Any reference in this code to public necessity rules shall be deemed to be a reference to emergency rules as provided in § 4-5-208. The Tennessee code commission is directed to change all references to public necessity rules, wherever such references appear in this code, to emergency rules, as sections are amended and volumes are replaced.



§ 4-5-211. Approval of rules by attorney general and reporter.

No rule shall be filed in the office of the secretary of state until such rule has been filed with the office of the attorney general and reporter. The office of the attorney general and reporter shall review the legality and constitutionality of every rule filed pursuant to this section and shall approve or disapprove of rules based upon the attorney general's determination of the legality of such rules. The attorney general and reporter shall not disapprove an emergency rule filed pursuant to § 4-5-208 solely on the basis of failure to meet the statutory criteria for adoption of the rule contained in this chapter, unless the attorney general and reporter determines and states in writing that the attorney general and reporter could not defend the legality of the rule on the basis of failure to meet the statutory criteria for adoption of the rule contained in this chapter, in any action contesting the legal validity of the rule.



§ 4-5-214. Withdrawal of rules.

(a) A rule may be withdrawn by the agency proposing the rule at any point prior to the effective date of the rule. The withdrawal shall become effective upon delivery of a written notification of such withdrawal to the office of the secretary of state and shall result in the nullification of all procedures undertaken or performed in order to promulgate the rule. The secretary of state may require the online submission of the notification of withdrawal of rules filed pursuant to this part.

(b) If, pursuant to this chapter, an agency withdraws a rule amending a previously existing rule, then such previously existing rule shall continue in effect until it is later amended, repealed or superseded by law.



§ 4-5-215. Stay of effective date of rules.

(a) Prior to the effective date of the rule, the agency proposing the rule may stay the running of the ninety-day period required by § 4-5-207 for a period of time not to exceed seventy-five (75) days. The stay shall become effective at such time as the agency files written notice with the secretary of state and shall specify the length of the effectiveness of the stay. The secretary of state may require the online submission of the notice of stay or related filings filed pursuant to this part. Prior to the expiration of the stay, the stay may be withdrawn by the agency. Withdrawal or expiration of the stay shall reactivate the running of the balance of the ninety-day period that remained upon the date the stay was filed.

(b) Prior to the effective date of a rule, the house of representatives or senate government operations committee may stay the running of the ninety-day period required by § 4-5-207 for a period of time not to exceed seventy-five (75) days. Such stay shall become effective at such time as the committee files written notice with the secretary of state and shall specify the length of effectiveness of the stay. Prior to the expiration date of the stay, such stay may be withdrawn by the committee. Withdrawal or expiration of the stay shall reactivate the running of the balance of the ninety-day period that remained upon the date the stay was filed.



§ 4-5-216. Invalidity of improperly adopted rules.

Any agency rule not adopted in compliance with this chapter shall be void and of no effect and shall not be effective against any person or party nor shall it be invoked by the agency for any purpose.



§ 4-5-217. Rules of practice required.

In addition to other rulemaking requirements imposed by law, each agency shall adopt rules of practice setting forth the nature and requirements of all formal and informal procedures available, including, where practical, a description of all forms and instructions used by the agency.



§ 4-5-218. Public inspection and copying of agency rules, final orders and decisions.

(a) Each agency shall make available for inspection and copying:

(1) Agency rules, final orders and decisions;

(2) Written statements of policy or interpretations formulated, adopted or used by the agency in the discharge of its functions;

(3) Opinions of the attorney general and reporter rendered to the agency; and

(4) A description of its current organization stating the general course and method of its operation and the methods whereby the public may obtain information or make submissions or requests.

(b) The agency may charge reasonable compensatory fees for providing any documents specified in this section to requesting persons.

(c) Nothing in this section shall be construed to limit access to public documents under any other provision of law.

(d) The segregable portion of any document or other agency record specified in this section shall be provided to any person requesting such document or record after deletion of the portions that are confidential under any provision of law and payment of reasonable compensatory fees to the agency.



§ 4-5-219. Model rules of procedure.

(a) The secretary of state, from time to time, may adopt, in accordance with the rulemaking requirements of this chapter, model rules of procedure appropriate for use by as many agencies as possible.

(b) The model rules shall deal with all general functions and duties performed in common by several agencies.

(c) Each agency shall adopt as much of the model rules as is practicable. To the extent an agency adopts the model rules, it shall do so in accordance with the rulemaking requirements of this chapter.

(d) Any rule or procedure adopted by an agency that differs from the model rules shall be accompanied by a finding stating the reasons why the relevant portions of the model rules were impracticable for such agency.



§ 4-5-220. Publication of rules on the secretary of state's web site -- Contents of web site.

(a) After a rule is filed, the secretary of state shall, within seven (7) days of its acceptance, add the filed rule to the appropriate location within the portion of the secretary of state's web site devoted to this chapter. The secretary of state's web site shall contain the following:

(1) The text of all pending rules, notices of rulemaking hearings, withdrawal of rules, stays of effective dates, withdrawal of stays of effective dates, emergency rules, announcements and proclamations. The text shall remain on the web site until the filing becomes effective as provided by this chapter. After the effective date of the rule, the filing shall be archived on the web site;

(2) A table listing the citations of all rules filed that have pending effective dates, hearing dates or some other action required by this chapter;

(3) A table listing all emergency rules in effect;

(4) A table of all pending rules and regulations with projected financial impact upon local governments as provided to the secretary of state pursuant to § 4-5-228; and

(5) Any other notices or documents designated by law or by the secretary of state.

(b) The secretary of state shall compile on the secretary of state's web site an official compilation of all the effective rules of each agency. Rules compiled and published on the secretary of state's web site as of July 1, 2016, shall be deemed the official compilation of the effective rules of each agency, as amended by the secretary of state from time to time to reflect the addition, deletion, or revision of rules in accordance with this part. The secretary of state shall update agency rules on the effective date of any new amendment to existing rules or of any new rules. The secretary of state shall incorporate emergency rules within the appropriate agency's rules within four (4) days of their filing. The secretary of state shall revise the official compilation of rules upon the expiration of an emergency rule.

(c) The secretary of state may, in the secretary of state's discretion, omit from the register or the compilation rules, which, if published, would be unduly cumbersome, expensive or otherwise inexpedient, if such rules are made available in printed, electronic or processed form on application to the adopting agency, and if the register or compilation contains a notice stating the general subject matter of the rules so omitted and stating how copies of the rules may be obtained.

(d) The secretary of state shall make the register web site and the official rules and regulation web site available through the Internet without charge to the user.



§ 4-5-221. Powers of secretary of state regarding publication -- Certification of rules -- Web site and its contents prima facie evidence of regulatory law -- Delegation of duties and powers.

(a) With respect to the publication of the administrative code to be cited as the rules and regulations of the state of Tennessee, and with regard to the publication of the monthly administrative register to be cited as the Tennessee administrative register, the secretary of state shall have the powers set out in subdivision (a)(1); provided, that the requirements of subdivision (a)(2) are met:

(1) In preparing the administrative code and administrative register the secretary of state shall not alter the sense, meaning or effect of any rule promulgated by an agency, but shall copy the exact language of the text of a rule filed with the secretary of state's office, except that the secretary of state is authorized to rearrange, regroup, and renumber the divisions, chapters, rules, and parts of rules for publication in the administrative code and monthly register and to change reference numbers to agree with any renumbered chapter or rule, to change the wording of and prepare new rule headings and symbols; to substitute the proper rule or chapter reference where the terms "these rules" or "this regulation" or similar expressions are used in the rules; to correct manifest misspelling and typographical errors and to change capitalization and spelling for the purpose of uniformity; to change references to governmental agencies, when part or all of the powers, rights or duties of such agencies have, by act of the general assembly or of the governor, been transferred to other agencies; and to omit preambles, captions and statements declaring authority and rulemaking intent. Where the application or effect of a rule, by its terms, depends on the time when the rule took effect, the secretary of state may substitute the actual effective date for the various forms of expression that mean that date, such as "when this rule (or chapter) takes effect" or "after (or before) the effective date of this rule (or chapter)." No such change shall be deemed an alteration or departure from the rule as filed.

(2) Every agency filing rules for publication in the administrative code and administrative register shall assure the accuracy of its submission and that the submission meets the requirements of the rules and regulations promulgated by the secretary of state pursuant to this chapter, when they are filed with the secretary of state.

(b) The secretary of state shall prepare a written certificate of approval for each web site that certifies approval of the web site and its contents and that the text of each rule was compared with the original filing with the secretary of state, and that, with the exception of changes in form permitted by subsection (a), the rules are accurately and correctly copied.

(c) The web site of the administrative register and administrative code and its contents that contain the secretary of state's certificate of approval shall constitute prima facie evidence of the regulatory law of the state of Tennessee and be received, recognized, referred to and used in all courts, agencies, departments, offices of and proceedings in Tennessee as the official compilation of rules and regulations of Tennessee.

(d) The secretary of state is authorized to delegate any or all duties and powers set out in this section and chapter to the director of the publications division or any other members of the secretary of state's staff.



§ 4-5-222. Record of voting on policy or rule adoption.

(a) (1) Notwithstanding any law to the contrary, in addition to other rulemaking requirements imposed by law, each agency shall maintain the following written records on each rule adopted by such agency:

(A) The rule, in writing, signed by the person proposing such rule;

(B) A roll call vote on adoption by "aye" or "no" of each person voting; and

(C) The responses of the agency to the comments submitted at any public hearing on the proposed rule. Each comment shall be addressed; provided, however, that similar comments may be grouped together and addressed in one (1) response. The response to specific comments shall include the reasons for agency adoption or rejection of any specific changes suggested by the comments. A transcript of the rulemaking hearing shall not suffice as the response to comments required by this section.

(2) The record required by this section need not be published, but a copy shall be filed with the secretary of state, and the agency shall certify its compliance with this section to the attorney general and reporter prior to the approval of the rule. Failure to file such record at the time the rule is filed with the secretary of state will make the rule void and of no effect. Such record shall be available to the public during normal office hours of the agency at its principal office or the office of the secretary of state.

(b) Whenever policies that affect the rules and procedures of any agency are decided by vote of the agency, a record on such policies shall be maintained in accordance with this section and made available to the public in the same manner as is required for a rule.



§ 4-5-223. Declaratory orders.

(a) Any affected person may petition an agency for a declaratory order as to the validity or applicability of a statute, rule or order within the primary jurisdiction of the agency. The agency shall:

(1) Convene a contested case hearing pursuant to this chapter and issue a declaratory order, which shall be subject to review in the chancery court of Davidson County, unless otherwise specifically provided by statute, in the manner provided for the review of decisions in contested cases; or

(2) Refuse to issue a declaratory order, in which event the person petitioning the agency for a declaratory order may apply for a declaratory judgment as provided in § 4-5-225.

(b) A declaratory order shall be binding between the agency and parties on the state of facts alleged in the petition unless it is altered or set aside by the agency or a court in a proper proceeding.

(c) If an agency has not set a petition for a declaratory order for a contested case hearing within sixty (60) days after receipt of the petition, the agency shall be deemed to have denied the petition and to have refused to issue a declaratory order.

(d) Each agency shall prescribe by rule the form of such petitions and the procedure for their submission, consideration and disposition.



§ 4-5-224. Declaratory order request -- Notices.

(a) Whenever an agency is petitioned for a declaratory order, that agency shall:

(1) Submit electronically to the secretary of state the notice of hearing for publication in the notice section of the administrative register web site and, if a statute applicable to the specific agency or a specific rule or class of rules under consideration requires some other form of publication, publish notice as required by that statute in addition to publication in the notice section of the administrative register web site; and

(2) Take such other steps as it deems necessary to convey effective notice to other agencies and professional associations that are likely to have an interest in the declaratory order proceedings.

(b) Such notices shall include specific information relating to the declaratory order request, including, but not limited to:

(1) Name of petitioner and an explanation of whom such person or entity purports to represent;

(2) A summary of the relief requested, including the specific nature of the requested order, and the conclusion or conclusions the petitioner requests that the agency reach following the declaratory proceeding; and

(3) A detailed outline and summary of the statutes or regulations that the agency is called upon to interpret or upon which it is to rule.

(c) Notwithstanding § 4-5-223(a)-(c), except in the case of an emergency proceeding that meets the conditions of § 4-5-208, no declaratory order proceeding that calls for a title 63 agency to rule on the meaning of any provision of a licensee's professional licensing act may be set until at least forty-five (45) days after the notice required by this section has been filed with the secretary of state.



§ 4-5-225. Declaratory judgments.

(a) The legal validity or applicability of a statute, rule or order of an agency to specified circumstances may be determined in a suit for a declaratory judgment in the chancery court of Davidson County, unless otherwise specifically provided by statute, if the court finds that the statute, rule or order, or its threatened application, interferes with or impairs, or threatens to interfere with or impair, the legal rights or privileges of the complainant. The agency shall be made a party to the suit.

(b) A declaratory judgment shall not be rendered concerning the validity or applicability of a statute, rule or order unless the complainant has petitioned the agency for a declaratory order and the agency has refused to issue a declaratory order.

(c) In passing on the legal validity of a rule or order, the court shall declare the rule or order invalid only if it finds that it violates constitutional provisions, exceeds the statutory authority of the agency, was adopted without compliance with the rulemaking procedures provided for in this chapter or otherwise violates state or federal law.



§ 4-5-226. Expiration of rules -- Review by general assembly.

(a) Notwithstanding any other law to the contrary, unless legislation is enacted to continue a rule to a date certain or indefinitely, any permanent rule filed in the office of the secretary of state shall expire on June 30 of the year following the year of its filing.

(b) (1) Notwithstanding any other law to the contrary, unless legislation is enacted to continue a rule to a date certain or to a date indefinitely beyond the date upon which an agency terminates, each permanent rule that does not expire under subsection (a), shall expire on the day provided in chapter 29, part 2 of this title for termination of the agency that promulgated such rule; provided, that if such agency continues in existence pursuant to § 4-29-112, such agency rule shall expire upon completion of such wind-up period.

(2) All rules and regulations issued or promulgated by any department or agency of state government whose functions, duties, or responsibilities have been transferred to another department or agency shall remain in full force and effect, and shall thereafter be administered and enforced by the agency or department assuming responsibility for those functions, duties, or responsibilities as rules of that agency or department, and all proposed rules pending with the attorney general and reporter or secretary of state, unless withdrawn, shall continue that status as proposed rules until becoming effective as rules of the agency assuming the functions, duties, or responsibilities. The agency or department assuming responsibility for such functions, duties, or responsibilities shall have the authority to promulgate new rules and regulations pursuant to this chapter to effectuate its duties and responsibilities. To this end, the department or agency shall have the authority, consistent with the statutes and regulations pertaining to the programs and functions transferred, to modify or rescind orders, rules and regulations, decisions or policies heretofore issued and to adopt, issue or promulgate new orders, rules and regulations, decisions or policies as may be necessary for the administration of the programs or functions transferred.

(c) Rules promulgated pursuant to this chapter shall be reviewed by the government operations committees of the senate and the house of representatives meeting jointly or separately, or, alternatively, at the discretion of the chair of either of such committees, by a subcommittee of the government operations committees. Members of the government operations committees of the senate and the house of representatives shall serve as members of such committees until their successors are duly appointed; provided, that such members remain members of the general assembly. Any member of either government operations committee who ceases to be a member of the general assembly shall cease to be a member of the government operations committee on the same date such member's membership in the general assembly ceases, as provided in the Constitution of Tennessee. In the event a majority of the membership of either government operations committee shall cease to be members of the general assembly, the speaker of the senate or the speaker of the house of representatives, as the case may be, may designate an appropriate number of members to serve interim appointments until the government operations committee is reconstituted. The house of representatives and senate government operations committees shall strive to hear rules within ninety (90) days of such rules being filed in the office of the secretary of state.

(d) (1) In conducting the review required by subsection (c), the committees or subcommittees shall hold at least one (1) public hearing to receive testimony from the public and from the administrative head of the agency. At such hearing, the agency shall have the burden of demonstrating, by convincing evidence, that consideration of the factors enumerated in subsection (e), in their totality, justifies the continued existence of an agency rule. Notice of the time and place of the public hearing shall be on the general assembly web site prior to the hearing. To the extent reasonably practicable, the committees or subcommittees shall conduct hearings on newly filed rules, other than emergency rules, during the ninety-day period immediately following the filing of the original of such rule in the office of the secretary of state.

(2) Whether an agency has met its burden of persuasion for the continued existence of a rule is solely within the discretion of the general assembly. Nothing in subdivision (d)(1) or subsection (e) creates a cause of action for any person to seek judicial review of whether the demonstration that an agency offered to justify the continued existence of a rule met the requirements of the standard prescribed in subdivision (d)(1).

(e) As part of the review of agency rules, the agency has the burden of demonstrating, by convincing evidence, that consideration of the factors enumerated in this subsection (e) justify the continued existence of an agency rule. Such factors include:

(1) Whether the agency is acting within its authority to adopt the rule;

(2) Whether the rule, considered in its entirety, will be easily understood by persons directly affected by the rule;

(3) Whether the rule is consistent, and not in conflict with or contradictory to existing law;

(4) Whether the rule is necessary to secure the health, safety, or welfare of the public;

(5) Whether the rule is necessary and essential for the agency to serve persons affected by the rule;

(6) Whether the rule is arbitrary or capricious;

(7) Whether the rule adversely impacts a person's constitutional rights;

(8) Whether the rule unnecessarily adversely impacts business or individuals;

(9) Whether the rule will result in economic efficiency for persons served by the agency and persons affected by the rule; and

(10) Whether the rule exceeds the mandatory minimum requirements of any relevant federal law or rule.

(f) As used in subsection (e):

(1) "Arbitrary or capricious" means a willful or unreasonable agency action without consideration of or in disregard of facts or law; and

(2) "Authority" means provisions of law that permit or obligate the agency to adopt, amend, or repeal a rule.

(g) Nothing contained in this chapter shall be construed to prohibit the general assembly by legislative enactment from directly or indirectly repealing or amending any rule.

(h) The committees or subcommittees have the authority to hold hearings, subpoena records, documents and persons, and to exercise all powers otherwise vested upon committees of the general assembly by title 3, chapter 3, and by the rules of the appropriate house.

(i) (1) All agencies, upon filing a rule in the office of the secretary of state, shall also submit the following information:

(A) A brief summary of the rule and a description of all relevant changes in previous regulations effectuated by such rule;

(B) A citation to and brief description of any federal law or regulation or any state law or regulation mandating promulgation of such rule or establishing guidelines relevant thereto;

(C) Identification of persons, organizations, corporations or governmental entities most directly affected by this rule, and whether those persons, organizations, corporations or governmental entities urge adoption or rejection of this rule;

(D) Identification of any opinions of the attorney general and reporter or any judicial ruling that directly relates to the rule or the necessity to promulgate the rule;

(E) An estimate of the probable increase or decrease in state and local government revenues and expenditures, if any, resulting from the promulgation of this rule, and assumptions and reasoning upon which the estimate is based. An agency shall not state that the fiscal impact is minimal if the fiscal impact is more than two percent (2%) of the agency's annual budget or five hundred thousand dollars ($500,000), whichever is less;

(F) Identification of the appropriate agency representative or representatives, possessing substantial knowledge and understanding of the rule;

(G) Identification of the appropriate agency representative or representatives who will explain the rule at a scheduled meeting of the committees;

(H) Office address, e-mail address and telephone number of the agency representative or representatives who will explain the rule at a scheduled meeting of the committees; and

(I) Any additional information relevant to the rule proposed for continuation that the committee requests.

(2) (A) All amendments to existing executive agency rules to be reviewed by the committees or subcommittees pursuant to this part shall be filed with the secretary of state. One (1) copy of the amendments shall be filed in redline form for review by the committees or subcommittees.

(B) As used in subdivision (i)(2)(A), "redline form" means to denote all amendments to an existing rule by placing a line through all language to be deleted and by including all language to be added in brackets or underlined or by another clearly recognizable method that indicates the changes made to the rule.

(3) Failure to comply with this subsection (i) may be considered as evidence of the failure by an agency to meet its burden of proof required by subsection (d).

(4) The secretary of state shall refuse to accept the filing of any rule that fails to comply with this subsection (i).

(j) (1) The committee may express its disapproval of a rule that fails, in its judgment, to satisfy any or all of the factors enumerated in subsection (e), by voting to allow such rule to expire upon its established expiration date or by voting to request the agency to repeal, amend or withdraw this rule before such established expiration date. Notice of the committee's disapproval of a rule whether by vote to allow the rule to expire or by vote to request the agency to repeal, amend or withdraw a rule shall be posted, by the secretary of state, to the administrative register on the secretary of state's web site as soon as possible after the committee meeting in which such action was taken.

(2) In the event an agency fails to comply with the committee's request to repeal, amend, or withdraw a rule within a reasonable time and before the established expiration date, the committee may vote to request the general assembly to repeal the rule, or to suspend any or all of such agency's rulemaking authority for any reasonable period of time or with respect to any particular subject matter, by legislative enactment.

(k) In addition to the grounds stated in subsection (j) it shall also be grounds for the government operations committee to recommend to the general assembly to terminate a rule promulgated under authority of any provision of title 68, chapters 201--221, or title 69, chapter 3, that imposes environmental requirements or restrictions on municipalities or counties that are more stringent than federal statutes or rules on the same subject, and that result in increased expenditure requirements on municipalities or counties beyond those required to meet the federal requirements, unless the general assembly has appropriated funds to the affected local government or governments to cover the increased expenditures, in addition to those they receive pursuant to other laws; provided, that a timely comment was addressed to the promulgating authority pursuant to § 4-5-204, raising this issue and specifying the level of increased expenditure mandated by the rule.

(l) If, pursuant to this section, the general assembly terminates a rule amending a previously existing rule, then such previously existing rule shall continue in effect until it is later amended, repealed or superseded by law.

(m) If, pursuant to this chapter, an agency withdraws a rule amending a previously existing rule, then such previously existing rule shall continue in effect until it is later amended, repealed or superseded by law.



§ 4-5-227. Designation of date for automatic termination of rule.

Upon filing a rule with the secretary of state, an agency may designate a date on which the effectiveness of such rule will automatically terminate. Such a designation shall be made either within the substantive language of the rule or on a form provided for such purpose by the secretary of state and shall result, at the appropriate time, in the repeal and removal of such rule from the Official Compilation of Rules and Regulations of the State of Tennessee, published by the secretary of state, without any further rulemaking activity by the agency. Any rule that automatically expires under § 4-5-226, shall so expire pursuant to that section, notwithstanding the fact that the rulemaking agency may have designated a later date for the automatic termination of such rule under this section. This section shall not apply to emergency rules.



§ 4-5-228. Statement by proposing agency projecting whether new rule or regulation to have financial impact on local governments.

(a) On any rule and regulation proposed to be promulgated, the proposing agency shall state in a simple declarative sentence, without additional comments on the merits or the policy of the rule or regulation, whether the rule or regulation may have a projected financial impact on local governments. The statement shall describe the financial impact in terms of increase in expenditures or decrease in revenues. If the statement says that the rule or regulation has a financial impact on local governments, the general assembly may request representatives of any affected local government to testify concerning its impact.

(b) The proposing agency shall submit a copy of the statement provided in subsection (a) to the secretary of state.



§ 4-5-229. Effective date of new fees or fee increases promulgated by state agency rule.

(a) Except as provided in subsections (b) and (c), any new fee or fee increase promulgated by state agency rule, in accordance with this chapter, shall take effect on July 1, following expiration of the ninety (90) days as provided in § 4-5-207.

(b) This section shall not apply to rules that implement new fees or fee increases that are promulgated as emergency rules pursuant to § 4-5-208(a) and to subsequent rules that make permanent such emergency rules, as amended during the rulemaking process.

(c) This section shall not apply to state agencies that did not, during the preceding two (2) fiscal years, collect fees in an amount sufficient to pay the cost of operating the board, commission or entity in accordance with § 4-29-121(b).






Part 3 - Contested Cases

§ 4-5-301. Conduct of contested cases.

(a) In the hearing of any contested case, the proceedings or any part thereof shall be conducted:

(1) In the presence of the requisite number of members of the agency as prescribed by law and in the presence of an administrative judge or hearing officer; or

(2) By an administrative judge or hearing officer sitting alone.

(b) It is the duty of the administrative judge or hearing officer to preside at the hearing, rule on questions of the admissibility of evidence, swear witnesses, advise the agency members as to the law of the case, and ensure that the proceedings are carried out in accordance with this chapter, other applicable law and the rules of the respective agency. At no time shall the administrative judge or hearing officer hearing a case with agency members under subsection (a) take part in the determination of a question of fact, unless the administrative judge or hearing officer is an agency member. An administrative judge or hearing officer shall, upon the judge's or the officer's own motion, or timely motion of a party, decide any procedural question of law.

(c) The agency shall determine whether a contested case shall be conducted by an administrative judge or hearing officer sitting alone or in the presence of members of the agency; provided, that administrative judges or hearing officers employed in the office of the secretary of state shall not be required to conduct a contested case sitting alone in the absence of agreement between the agency and the secretary of state.

(d) Contested cases under this section may be conducted by administrative judges or hearing officers employed in the office of the secretary of state upon the request of the agency being presented to the secretary of state and the request being granted.

(e) Any agency not authorized by law to have a contested case conducted by an administrative judge, hearing officer or similar officer from the agency shall direct that the proceedings or any part thereof be conducted by an administrative judge or hearing officer employed in the office of the secretary of state.



§ 4-5-302. Disqualification of judge, hearing officer, etc. -- Substitutions.

(a) Any administrative judge, hearing officer or agency member shall be subject to disqualification for bias, prejudice, interest or any other cause provided in this chapter or for any cause for which a judge may be disqualified.

(b) Any party may petition for the disqualification of an administrative judge, hearing officer or agency member promptly after receipt of notice indicating that the individual will serve or, if later, promptly upon discovering facts establishing grounds for disqualification.

(c) A party petitioning for the disqualification of an agency member shall not be allowed to question the agency member concerning the grounds for disqualification at the hearing or by deposition unless ordered by the administrative judge or hearing officer conducting the hearing and agreed to by the agency member.

(d) The individual whose disqualification is requested shall determine whether to grant the petition, stating facts and reasons for the determination.

(e) If a substitute is required for an individual who becomes unavailable as a result of disqualification or any other reason, the substitute shall be appointed, unless otherwise provided by law by:

(1) The governor, if the unavailable individual is a cabinet member or elected official, except that the speakers of the senate and house of representatives shall appoint a substitute for individuals elected by the general assembly; or

(2) The appointing authority, if the unavailable individual is an appointed official.

(f) Any action taken by a duly appointed substitute for an unavailable individual shall be as effective as if taken by the unavailable individual.



§ 4-5-303. Separation of functions.

(a) A person who has served as an investigator, prosecutor or advocate in a contested case may not serve as an administrative judge or hearing officer or assist or advise an administrative judge or hearing officer in the same proceeding.

(b) A person who is subject to the authority, direction or discretion of one who has served as investigator, prosecutor or advocate in a contested case may not serve as an administrative judge or hearing officer or assist or advise an administrative judge or hearing officer in the same proceeding.

(c) A person who has participated in a determination of probable cause or other equivalent preliminary determination in a contested case may not serve as an administrative judge or hearing officer or assist or advise an administrative judge or hearing officer in the same proceeding.

(d) A person may serve as an administrative judge or hearing officer at successive stages of the same contested case, unless a party demonstrates grounds for disqualification in accordance with § 4-5-302.

(e) A person who has participated in a determination of probable cause or other equivalent preliminary determination or participated in or made a decision that is on administrative appeal in a contested case may serve as an agency member in the contested case where authorized by law and not subject to disqualification or other cause provided in this chapter.



§ 4-5-304. Ex parte communications.

(a) Unless required for the disposition of ex parte matters specifically authorized by statute, an administrative judge, hearing officer or agency member serving in a contested case proceeding may not communicate, directly or indirectly, regarding any issue in the proceeding, while the proceeding is pending, with any person without notice and opportunity for all parties to participate in the communication.

(b) Notwithstanding subsection (a), an administrative judge, hearing officer or agency member may communicate with agency members regarding a matter pending before the agency or may receive aid from staff assistants, members of the staff of the attorney general and reporter, or a licensed attorney, if such persons do not receive ex parte communications of a type that the administrative judge, hearing officer or agency members would be prohibited from receiving, and do not furnish, augment, diminish or modify the evidence in the record.

(c) Unless required for the disposition of ex parte matters specifically authorized by statute, no party to a contested case, and no other person may communicate, directly or indirectly, in connection with any issue in that proceeding, while the proceeding is pending, with any person serving as an administrative judge, hearing officer or agency member without notice and opportunity for all parties to participate in the communication.

(d) If, before serving as an administrative judge, hearing officer or agency member in a contested case, a person receives an ex parte communication of a type that may not properly be received while serving, the person, promptly after starting to serve, shall disclose the communication in the manner prescribed in subsection (e).

(e) An administrative judge, hearing officer or agency member who receives an ex parte communication in violation of this section shall place on the record of the pending matter all written communications received, all written responses to the communications, and a memorandum stating the substance of all oral communications received, all responses made, and the identity of each person from whom the person received an ex parte communication, and shall advise all parties that these matters have been placed on the record. Any party desiring to rebut the ex parte communication shall be allowed to do so, upon requesting the opportunity for rebuttal within ten (10) days after notice of the communication.

(f) An administrative judge, hearing officer or agency member who receives an ex parte communication in violation of this section may be disqualified if necessary to eliminate the effect of the communication.

(g) The agency shall, and any party may, report any willful violation of this section to appropriate authorities for any disciplinary proceedings provided by law. In addition, each agency by rule may provide for appropriate sanctions, including default, for any violations of this section.



§ 4-5-305. Representation.

(a) Any party may participate in the hearing in person or, if the party is a corporation or other artificial person, by a duly authorized representative.

(b) Whether or not participating in person, any party may be advised and represented at the party's own expense by counsel or, unless prohibited by law, other representative.



§ 4-5-306. Prehearing conferences.

(a) (1) In any action set for hearing, the administrative judge or hearing officer assigned to hear the case, upon the administrative judge's or the hearing officer's own motion, or upon motion of one (1) of the parties or such party's qualified representatives, may direct the parties or the attorneys for the parties, or both, to appear before the administrative judge or hearing officer for a conference to consider:

(A) The simplification of issues;

(B) The necessity or desirability of amendments to the pleadings;

(C) The possibility of obtaining admissions of fact and of documents that will avoid unnecessary proof;

(D) The limitation of the number of expert witnesses; and

(E) Such other matters as may aid in the disposition of the action.

(2) The administrative judge or hearing officer shall make an order that recites the action taken at the conference, the amendments allowed to the pleadings, and the agreements made by the parties as to any of the matters considered, and that limits the issues for hearing to those not disposed of by admissions or agreements of the parties, and such order when entered controls the subsequent course of the action, unless modified at the hearing to prevent manifest injustice.

(b) Upon reasonable notice to all parties, the administrative judge or hearing officer may convene a hearing or convert a prehearing conference to a hearing, to be conducted by the administrative judge or hearing officer sitting alone, to consider argument or evidence, or both, on any question of law. The administrative judge or hearing officer may render an initial order, as otherwise provided by this chapter, on the question of law.

(c) In the discretion of the administrative judge or hearing officer, all or part of the prehearing conference may be conducted by telephone, television or other electronic means, if each participant in the conference has an opportunity to participate in, to hear, and, if technically feasible, to see the entire proceeding while it is taking place.

(d) If a prehearing conference is not held, the administrative judge or hearing officer for the hearing may issue a prehearing order, based on the pleadings, to regulate the conduct of the proceedings.



§ 4-5-307. Notice of hearing.

(a) In a contested case, all parties shall be afforded an opportunity for hearing after reasonable notice.

(b) In all proceedings the notice shall include:

(1) A statement of the time, place, nature of the hearing, and the right to be represented by counsel;

(2) A statement of the legal authority and jurisdiction under which the hearing is to be held, including a reference to the particular sections of the statutes and rules involved; and

(3) A short and plain statement of the matters asserted. If the agency or other party is unable to state the matters in detail at the time the notice is served, the initial notice may be limited to a statement of the issues involved. Thereafter, upon timely, written application a more definite and detailed statement shall be furnished ten (10) days prior to the time set for the hearing.



§ 4-5-308. Filing pleadings, briefs, motions, etc. -- Service.

(a) The administrative judge or hearing officer, at appropriate stages of the proceedings, shall give all parties full opportunity to file pleadings, motions, objections and offers of settlement.

(b) The administrative judge or hearing officer, at appropriate stages of the proceedings, may give all parties full opportunity to file briefs, proposed findings of fact and conclusions of law, and proposed initial or final orders.

(c) A party shall serve copies of any filed item on all parties, by mail or any other means prescribed by agency rule.



§ 4-5-309. Default.

(a) If a party fails to attend or participate in a prehearing conference, hearing or other stage of a contested case, the administrative judge or hearing officer, hearing the case alone, or agency, sitting with the administrative judge or hearing officer, may hold the party in default and either adjourn the proceedings or conduct them without the participation of that party, having due regard for the interest of justice and the orderly and prompt conduct of the proceedings.

(b) If the proceedings are conducted without the participation of the party in default, the administrative judge or hearing officer, hearing the case alone, shall include in the initial order a written notice of default, otherwise, the agency, sitting with the administrative judge or hearing officer, shall include such written notice of default in the final order. If the proceedings are adjourned and not conducted, the administrative judge or hearing officer, hearing the case alone, may render an initial default order, otherwise, the agency, sitting with the administrative judge or hearing officer, may render a final default order. All default orders and notices of default in default orders shall include a written statement of the grounds for the default.

(c) A party may petition to have a default set aside by filing a timely petition for reconsideration as provided in § 4-5-317.

(d) If a party fails to file a timely petition for reconsideration or the petition is not granted, the administrative judge or hearing officer, sitting alone, or agency, sitting with the administrative judge or hearing officer, shall conduct any further proceedings necessary to complete the contested case without the participation of the defaulting party and shall determine all issues in the adjudication, including those affecting the defaulting party.



§ 4-5-310. Intervention.

(a) The administrative judge or hearing officer shall grant one (1) or more petitions for intervention if:

(1) The petition is submitted in writing to the administrative judge or hearing officer, with copies mailed to all parties named in the notice of the hearing, at least seven (7) days before the hearing;

(2) The petition states facts demonstrating that the petitioner's legal rights, duties, privileges, immunities or other legal interest may be determined in the proceeding or that the petitioner qualifies as an intervenor under any law; and

(3) The administrative judge or hearing officer determines that the interests of justice and the orderly and prompt conduct of the proceedings shall not be impaired by allowing the intervention.

(b) The agency may grant one (1) or more petitions for intervention at any time, upon determining that the intervention sought is in the interests of justice and shall not impair the orderly and prompt conduct of the proceedings.

(c) If a petitioner qualifies for intervention, the administrative judge or hearing officer may impose conditions upon the intervenor's participation in the proceedings, either at the time that intervention is granted or at any subsequent time. Conditions may include:

(1) Limiting the intervenor's participation to designated issues in which the intervenor has a particular interest demonstrated by the petition;

(2) Limiting the intervenor's use of discovery, cross-examination and other procedures so as to promote the orderly and prompt conduct of the proceedings; and

(3) Requiring two (2) or more intervenors to combine their presentations of evidence and argument, cross-examination, discovery and other participation in the proceedings.

(d) The administrative judge, hearing officer or agency, at least twenty-four (24) hours before the hearing, shall render an order granting or denying each pending petition for intervention, specifying any conditions, and briefly stating the reasons for the order. The administrative judge, hearing officer or agency may modify the order at any time, stating the reasons for the modification. The administrative judge, hearing officer or agency shall promptly give notice of an order granting, denying or modifying intervention to the petitioner for intervention and to all parties.



§ 4-5-311. Discovery -- Subpoenas -- Protective orders.

(a) The administrative judge or hearing officer, at the request of any party, shall issue subpoenas, effect discovery, and issue protective orders, in accordance with the Tennessee Rules of Civil Procedure, except that service in contested cases may be by certified mail in addition to means of service provided by the Tennessee Rules of Civil Procedure. The administrative judge or hearing officer shall decide any objection relating to discovery under this chapter or the Tennessee Rules of Civil Procedure. Witnesses under subpoena shall be entitled to the same fees as are now or may hereafter be provided for witnesses in civil actions in the circuit court and, unless otherwise provided by law or by action of the agency, the party requesting the subpoenas shall bear the cost of paying fees to the witnesses subpoenaed.

(b) In case of disobedience to any subpoena issued and served under this section or to any lawful agency requirement for information, or of the refusal of any person to testify in any matter regarding which such person may be interrogated lawfully in a proceeding before an agency, the agency may apply to the circuit or chancery court of the county of such person's residence, or to any judge or chancellor thereof, for an order to compel compliance with the subpoena or the furnishing of information or the giving of testimony. Forthwith, the court shall cite the respondent to appear and shall hear the matter as expeditiously as possible. If the disobedience or refusal is found to be unlawful, the court shall enter an order requiring compliance. Disobedience of such order shall be punished as contempt of court in the same manner and by the same procedure as is provided for like conduct committed in the course of judicial proceedings.

(c) The agency may promulgate rules to further prevent abuse and oppression in discovery.

(d) Any party to a contested case shall have the right to inspect the files of the agency with respect to the matter and to copy therefrom, except that records, the confidentiality of which is protected by law, may not be inspected.



§ 4-5-312. Procedure at hearing.

(a) The administrative judge or hearing officer shall regulate the course of the proceedings, in conformity with the prehearing order if any.

(b) To the extent necessary for full disclosure of all relevant facts and issues, the administrative judge or hearing officer shall afford to all parties the opportunity to respond, present evidence and argument, conduct cross-examination, and submit rebuttal evidence, except as restricted by a limited grant of intervention or by the prehearing order.

(c) In the discretion of the administrative judge or hearing officer and agency members and by agreement of the parties, all or part of the hearing may be conducted by telephone, television or other electronic means, if each participant in the hearing has an opportunity to participate in, to hear, and, if technically feasible, to see the entire proceedings while taking place.

(d) The hearing shall be open to public observation pursuant to title 8, chapter 44, unless otherwise provided by state or federal law. To the extent that a hearing is conducted by telephone, television or other electronic means, the availability of public observation shall be satisfied by giving members of the public an opportunity, at reasonable times, to hear the tape recording and to inspect any transcript obtained by the agency, except as otherwise provided by § 50-7-701.



§ 4-5-313. Rules of evidence -- Affidavits -- Official notice.

In contested cases:

(1) The agency shall admit and give probative effect to evidence admissible in a court, and when necessary to ascertain facts not reasonably susceptible to proof under the rules of court, evidence not admissible thereunder may be admitted if it is of a type commonly relied upon by reasonably prudent men in the conduct of their affairs. The agency shall give effect to the rules of privilege recognized by law and to agency statutes protecting the confidentiality of certain records, and shall exclude evidence which in its judgment is irrelevant, immaterial or unduly repetitious;

(2) At any time not less than ten (10) days prior to a hearing or a continued hearing, any party shall deliver to the opposing party a copy of any affidavit such party proposes to introduce in evidence, together with a notice in the form provided in subdivision (4). Unless the opposing party, within seven (7) days after delivery, delivers to the proponent a request to cross-examine an affiant, the opposing party's right to cross-examination of such affiant is waived and the affidavit, if introduced in evidence, shall be given the same effect as if the affiant had testified orally. If an opportunity to cross-examine an affiant is not afforded after a proper request is made as provided in this subdivision (2), the affidavit shall not be admitted into evidence. "Delivery" for purposes of this section means actual receipt;

(3) The officer assigned to conduct the hearing may admit affidavits not submitted in accordance with this section where necessary to prevent injustice;

(4) The notice referred to in subdivision (2) shall contain the following information and be substantially in the following form:

Click here to view form

(5) Documentary evidence otherwise admissible may be received in the form of copies or excerpts, or by incorporation by reference to material already on file with the agency. Upon request, parties shall be given an opportunity to compare the copy with the original, if reasonably available; and

(6) (A) Official notice may be taken of:

(i) Any fact that could be judicially noticed in the courts of this state;

(ii) The record of other proceedings before the agency;

(iii) Technical or scientific matters within the agency's specialized knowledge; and

(iv) Codes or standards that have been adopted by an agency of the United States, of this state or of another state, or by a nationally recognized organization or association.

(B) Parties must be notified before or during the hearing, or before the issuance of any initial or final order that is based in whole or in part on facts or material noticed, of the specific facts or material noticed and the source thereof, including any staff memoranda and data, and be afforded an opportunity to contest and rebut the facts or material so noticed.



§ 4-5-314. Final order -- Initial order.

(a) An agency with statutory authority to decide a contested case shall render a final order.

(b) If an administrative judge or hearing officer hears a case alone under § 4-5-301(a)(2), the administrative judge or hearing officer shall render an initial order, which shall become a final order unless reviewed in accordance with § 4-5-315.

(c) A final order, initial order or decision under § 50-7-304 shall include conclusions of law, the policy reasons therefor, and findings of fact for all aspects of the order, including the remedy prescribed and, if applicable, the action taken on a petition for stay of effectiveness. Findings of fact, if set forth in language that is no more than mere repetition or paraphrase of the relevant provision of law, shall be accompanied by a concise and explicit statement of the underlying facts of record to support the findings. The final order, initial order or decision must also include a statement of the available procedures and time limits for seeking reconsideration or other administrative relief and the time limits for seeking judicial review of the final order. An initial order or decision shall include a statement of any circumstances under which the initial order or decision may, without further notice, become a final order.

(d) Findings of fact shall be based exclusively upon the evidence of record in the adjudicative proceeding and on matters officially noticed in that proceeding. The agency member's experience, technical competence and specialized knowledge may be utilized in the evaluation of evidence.

(e) If an individual serving or designated to serve as an administrative judge, hearing officer or agency member becomes unavailable, for any reason, before rendition of the final order or initial order or decision, a substitute shall be appointed as provided in § 4-5-302. The substitute shall use any existing record and may conduct any further proceedings as is appropriate in the interest of justice.

(f) The administrative judge or hearing officer may allow the parties a designated amount of time after conclusion of the hearing for the submission of proposed findings.

(g) A final order rendered pursuant to subsection (a) or initial order rendered pursuant to subsection (b) shall be rendered in writing within ninety (90) days after conclusion of the hearing or after submission of proposed findings in accordance with subsection (f) unless such period is waived or extended with the written consent of all parties or for good cause shown.

(h) The agency shall cause copies of the final order under subsection (a) and the administrative judge or hearing officer shall cause copies of the initial order under subsection (b) to be delivered to each party.



§ 4-5-315. Review of initial order.

(a) The agency upon the agency's motion may, and where provided by federal law or upon appeal by any party shall, review an initial order, except to the extent that:

(1) A statute or rule of the agency precludes or limits agency review of the initial order; or

(2) The agency in the exercise of discretion conferred by statute or rule of the agency:

(A) Determines to review some but not all issues, or not to exercise any review;

(B) Delegates its authority to review the initial order to one (1) or more persons; or

(C) Authorizes one (1) or more persons to review the initial order, subject to further review by the agency.

(b) A petition for appeal from an initial order shall be filed with the agency, or with any person designated for such purpose by rule of the agency, within fifteen (15) days after entry of the initial order. If the agency on its own motion decides to review an initial order, the agency shall give written notice of its intention to review the initial order within fifteen (15) days after its entry. The fifteen-day period for a party to file a petition for appeal or for the agency to give notice of its intention to review an initial order on the agency's own motion shall be tolled by the submission of a timely petition for reconsideration of the initial order pursuant to § 4-5-317, and a new fifteen-day period shall start to run upon disposition of the petition for reconsideration. If an initial order is subject both to a timely petition for reconsideration and to a petition for appeal or to review by the agency on its own motion, the petition for reconsideration shall be disposed of first, unless the agency determines that action on the petition for reconsideration has been unreasonably delayed.

(c) The petition for appeal shall state its basis. If the agency on its own motion gives notice of its intent to review an initial order, the agency shall identify the issues that it intends to review.

(d) The person reviewing an initial order shall exercise all the decision-making power that the agency would have had to render a final order had the agency presided over the hearing, except to the extent that the issues subject to review are limited by rule or statute or by the agency upon notice to all parties.

(e) The agency shall afford each party an opportunity to present briefs and may afford each party an opportunity to present oral argument.

(f) Before rendering a final order, the agency may cause a transcript to be prepared, at the agency's expense, of such portions of the proceeding under review as the agency considers necessary.

(g) The agency may render a final order disposing of the proceeding or may remand the matter for further proceedings with instructions to the person who rendered the initial order. Upon remanding a matter, the agency may order such temporary relief as is authorized and appropriate.

(h) A final order or an order remanding the matter for further proceedings pursuant to this section shall be rendered and entered in writing within sixty (60) days after receipt of briefs and oral argument, unless that period is waived or extended with the written consent of all parties or for good cause shown.

(i) A final order or an order remanding the matter for further proceedings under this section shall identify any difference between such order and the initial order, and shall include, or incorporate by express reference to the initial order, all the matters required by § 4-5-314(c).

(j) The agency shall cause copies of the final order or order remanding the matter for further proceedings to be delivered to each party and to the administrative judge or hearing officer who conducted the contested case.



§ 4-5-316. Stay.

A party may submit to the agency a petition for stay of effectiveness of an initial or final order within seven (7) days after its entry unless otherwise provided by statute or stated in the initial or final order. The agency may take action on the petition for stay, either before or after the effective date of the initial or final order.



§ 4-5-317. Reconsideration.

(a) Any party, within fifteen (15) days after entry of an initial or final order, may file a petition for reconsideration, stating the specific grounds upon which relief is requested. However, the filing of the petition shall not be a prerequisite for seeking administrative or judicial review.

(b) The petition shall be disposed of by the same person or persons who rendered the initial or final order, if available.

(c) The person or persons who rendered the initial or final order that is the subject of the petition, shall, within twenty (20) days of receiving the petition, enter a written order either denying the petition, granting the petition and setting the matter for further proceedings; or granting the petition and issuing a new order, initial or final, in accordance with § 4-5-314. If no action has been taken on the petition within twenty (20) days, the petition shall be deemed to have been denied.

(d) An order granting the petition and setting the matter for further proceedings shall state the extent and scope of the proceedings, which shall be limited to argument upon the existing record, and no new evidence shall be introduced unless the party proposing such evidence shows good cause for such party's failure to introduce the evidence in the original proceeding.

(e) The sixty-day period for a party to file a petition for review of a final order shall be tolled by granting the petition and setting the matter for further proceedings, and a new sixty-day period shall start to run upon disposition of the petition for reconsideration by issuance of a final order by the agency.



§ 4-5-318. Effectiveness of new order.

(a) Unless a later date is stated in an initial or final order, or a stay is granted, an initial or final order shall become effective upon entry of the initial or final order. All initial and final orders shall state when the order is entered and effective.

(b) If the agency has utilized an administrative judge from the administrative procedures division of the office of the secretary of state, the initial or final order shall not be deemed entered until the initial or final order has been filed with the administrative procedures division.

(c) The agency shall establish which agency members, officials or employees may sign final orders rendered by the agency.

(d) A party may not be required to comply with a final order unless the final order has been mailed to the last known address of the party or unless the party has actual knowledge of the final order.

(e) A nonparty may not be required to comply with a final order unless the agency has made the final order available for public inspection and copying or unless the nonparty has actual knowledge of the final order.

(f) Unless a later date is stated in an initial order or a stay is granted, the time when an initial order becomes a final order in accordance with § 4-5-314 shall be as follows:

(1) When the initial order is entered, if administrative review is unavailable;

(2) When the agency enters an order stating, after a petition for appeal has been filed, that review will not be exercised, if discretion is available to make a determination to this effect; or

(3) Fifteen (15) days after entry of the initial order, if no party has filed a petition for appeal and the agency has not given written notice of its intention to exercise review.

(g) An initial order that becomes a final order in accordance with subsection (f) and § 4-5-314 shall be effective upon becoming a final order; provided, that:

(1) A party may not be required to comply with the final order unless the party has been served with or has actual knowledge of the initial order or of an order stating that review will not be exercised; and

(2) A nonparty may not be required to comply with the final order unless the agency has made the initial order available for public inspection and copying or the nonparty has actual knowledge of the initial order or of an order stating that review will not be exercised.

(h) This section shall not preclude an agency from taking immediate action to protect the public interest in accordance with § 4-5-320.



§ 4-5-319. Agency record.

(a) An agency shall maintain an official record of each contested case under this chapter. The record shall be maintained for a period of time not less than three (3) years; provided, that the department of labor and workforce development shall be required to maintain the record for such period of time as shall be determined by the agency or otherwise required by law.

(b) The agency record shall consist solely of:

(1) Notice of all proceedings;

(2) Any prehearing order;

(3) Any motions, pleadings, briefs, petitions, requests and intermediate rulings;

(4) Evidence received or considered;

(5) A statement of matters officially noticed;

(6) Proffers of proof and objections and rulings thereon;

(7) Proposed findings, requested orders, and exceptions;

(8) The tape recording, stenographic notes or symbols, or transcript of the hearing;

(9) Any final order, initial order, or order on reconsideration;

(10) Staff memoranda or data submitted to the agency unless prepared and submitted by personal assistants and not inconsistent with § 4-5-304(b); and

(11) Matters placed on the record after an ex parte communication.

(c) A record, which may consist of a tape or similar electronic recording, shall be made of all oral proceedings. Such record or any part thereof shall be transcribed on request of any party at such party's expense or may be transcribed by the agency at its expense. If the agency elects to transcribe the proceedings, any party shall be provided copies of the transcript upon payment to the agency of a reasonable compensatory fee.

(d) Except to the extent that this chapter or another statute provides otherwise, the agency record shall constitute the exclusive basis for agency action in adjudicative proceedings under this chapter, and for judicial review thereof.



§ 4-5-320. Proceedings affecting licenses.

(a) When the grant, denial, or renewal of a license is required to be preceded by notice and opportunity for hearing, the provisions of this chapter concerning contested cases apply.

(b) When a licensee has made timely and sufficient application for the renewal of a license or a new license with reference to any activity of a continuing nature, the existing license does not expire until the application has been finally determined by the agency, and, in case the application is denied or the terms of the new license limited, until the last day for seeking review of the agency order or a later date fixed by order of the reviewing court.

(c) No revocation, suspension, or withdrawal of any license is lawful unless, prior to the institution of agency proceedings, the agency gave notice by mail to the licensee of facts or conduct that warrant the intended action, and the licensee was given an opportunity to show compliance with all lawful requirements for the retention of the license. If the agency finds that public health, safety, or welfare imperatively requires emergency action, and incorporates a finding to that effect in its order, summary suspension of a license may be ordered pending proceedings for revocation or other action. These proceedings shall be promptly instituted and determined.

(d) (1) Notwithstanding subsection (c), in issuing an order of summary suspension of a license the agency shall use one (1) of the following procedures:

(A) The agency shall issue a notice to the licensee providing an opportunity for a prompt informal hearing, review or conference before the agency prior to the issuance of an order of summary suspension; or

(B) The agency shall proceed with the summary suspension and notify the licensee of the opportunity for an informal hearing, review or conference before the agency within seven (7) business days of the issuance of the order of summary suspension.

(2) The notice provided to the licensee may be provided by any reasonable means and shall inform the licensee of the reasons for the action or intended action of the agency and of the opportunity for an informal hearing, review or conference before the agency. The informal hearing, review or conference described by this subsection (d) shall not be required to be held under the contested case provisions of this chapter. The hearing, review or conference is intended to provide an informal, reasonable opportunity for the licensee to present the licensee's version of the situation to the person or entity authorized by law to summarily suspend the license involved. Whether the informal hearing, review or conference is held before or after an order of summary suspension, the sole issue to be considered is whether the public health, safety or welfare imperatively required emergency action by the agency.



§ 4-5-321. Administrative procedures division -- Manual of policies and procedures -- Code of conduct.

(a) There is created in the office of the secretary of state a division to be known as the administrative procedures division. This division has the responsibility to:

(1) Investigate any conflicts or inequities that may develop between federal administrative procedures, and state administrative procedures and propose any amendments to this chapter to correct those inconsistencies and inequities as they develop;

(2) Establish and maintain in cooperation with the office of the attorney general and reporter a pool of administrative judges and hearing officers, who shall be learned in the law;

(3) Establish and maintain in cooperation with the office of the attorney general and reporter a pool of court reporters for agency administrative hearing proceedings before the licensing boards that are under the supervision of the departments of commerce and insurance and of health; and

(4) Perform any and all other functions assigned to the secretary of state under this chapter and delegated by the secretary of state to the administrative procedures division.

(b) The secretary of state shall adopt by rule, promulgated in accordance with the rulemaking requirements of this chapter, a manual of policies and procedures, including a code of conduct, to be followed by all administrative judges and hearing officers.



§ 4-5-322. Judicial review.

(a) (1) A person who is aggrieved by a final decision in a contested case is entitled to judicial review under this chapter, which shall be the only available method of judicial review. A preliminary, procedural or intermediate agency action or ruling is immediately reviewable if review of the final agency decision would not provide an adequate remedy.

(2) A state agency is considered to be an aggrieved person for the purpose of judicial review when the order is from a board, commission or other entity independent of the aggrieved agency. In such instances, judicial review under this chapter is permitted upon the request of the agency head and the approval of the attorney general and reporter.

(b) (1) (A) Proceedings for review are instituted by filing a petition for review in the chancery court of Davidson County, unless another court is specified by statute. Such petition shall be filed within sixty (60) days after the entry of the agency's final order thereon.

(B) (i) A person who is aggrieved by a final decision of the department of human services or the department of children's services in a contested case may file a petition for review in the chancery court located either in the county of the official residence of the appropriate commissioner or in the county in which any one (1) or more of the petitioners reside.

(ii) A person who is aggrieved by the final determination of a hearing officer or local board of education in a special education hearing conducted pursuant to § 49-10-601 may file a petition for review in the chancery court of Davidson County or, alternatively, in the county in which the petitioner resides.

(iii) A person who is aggrieved by any final decision of the Tennessee regulatory authority, or by a final decision of the state board of equalization in a contested case involving centrally assessed utility property assessed in accordance with title 67, chapter 5, part 13, shall file any petition for review with the middle division of the court of appeals.

(2) In a case in which a petition for judicial review is submitted within the sixty-day period but is filed with an inappropriate court, the case shall be transferred to the appropriate court. The time for filing a petition for review in a court as provided in this chapter shall not be extended because of the period of time allotted for filing with the agency a petition for reconsideration. Copies of the petition shall be served upon the agency and all parties of record, including the attorney general and reporter, in accordance with the provisions of the Tennessee Rules of Civil Procedure pertaining to service of process.

(c) The filing of the petition for review does not itself stay enforcement of the agency decision. The agency may grant, or the reviewing court may order, a stay upon appropriate terms, but if it is shown to the satisfaction of the reviewing court, in a hearing that shall be held within ten (10) days of a request for hearing by either party, that any party or the public at large may suffer injury by reason of the granting of a stay, then no stay shall be granted until a good and sufficient bond, in an amount fixed and approved by the court, shall be given by the petitioner conditioned to indemnify the other persons who might be so injured and if no bond amount is sufficient, the stay shall be denied. The reviewing court shall not consider a stay unless notice has been given to the attorney general and reporter; nor shall the reviewing court consider a stay unless the petitioner has previously sought a stay from the agency or demonstrates that an agency ruling on a stay application cannot be obtained within a reasonable time.

(d) Within forty-five (45) days after service of the petition, or within further time allowed by the court, the agency shall transmit to the reviewing court the original or a certified copy of the entire record of the proceeding under review. By stipulation of all the parties of the review proceedings, the record may be shortened. A party unreasonably refusing to stipulate to limit the record may be taxed by the court for the additional cost. The court may require or permit subsequent corrections or additions to the record.

(e) If, before the date set for hearing, application is made to the court for leave to present additional evidence, and it is shown to the satisfaction of the court that the additional evidence is material and that there were good reasons for failure to present it in the proceeding before the agency, the court may order that the additional evidence be taken before the agency upon conditions determined by the court. The agency may modify its findings and decision by reason of the additional evidence and shall file that evidence and any modifications, new findings or decisions with the reviewing court.

(f) The procedure ordinarily followed in the reviewing court will be followed in the review of contested cases decided by the agency, except as otherwise provided in this chapter. The agency that issued the decision to be reviewed is not required to file a responsive pleading.

(g) The review shall be conducted by the court without a jury and shall be confined to the record. In cases of alleged irregularities in procedure before the agency, not shown in the record, proof thereon may be taken in the court.

(h) The court may affirm the decision of the agency or remand the case for further proceedings. The court may reverse or modify the decision if the rights of the petitioner have been prejudiced because the administrative findings, inferences, conclusions or decisions are:

(1) In violation of constitutional or statutory provisions;

(2) In excess of the statutory authority of the agency;

(3) Made upon unlawful procedure;

(4) Arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion; or

(5) (A) Unsupported by evidence that is both substantial and material in the light of the entire record.

(B) In determining the substantiality of evidence, the court shall take into account whatever in the record fairly detracts from its weight, but the court shall not substitute its judgment for that of the agency as to the weight of the evidence on questions of fact.

(i) No agency decision pursuant to a hearing in a contested case shall be reversed, remanded or modified by the reviewing court unless for errors that affect the merits of such decision.

(j) The reviewing court shall reduce its findings of fact and conclusions of law to writing and make them parts of the record.



§ 4-5-323. Appeals to court of appeals.

(a) An aggrieved party may obtain a review of any final judgment of the chancery court under this chapter by appeal to the court of appeals of Tennessee.

(b) The record certified to the chancery court and the record in the chancery court shall constitute the record in an appeal. Evidence taken in court pursuant to § 4-5-322(g) shall become a part of the record.

(c) The procedure on appeal shall be governed by the Tennessee Rules of Appellate Procedure.



§ 4-5-324. Training program for administrative judges or hearing officers.

Each person employed to serve as an administrative judge or hearing officer shall, within the six-month period following the date of such employment, participate in a program of training for administrative judges and hearing officers conducted by the department of human resources, division of training. The department shall issue a certificate of participation to each judge or officer whose attendance is satisfactory.



§ 4-5-325. Payment of costs to cited party.

(a) When a state agency issues a citation to a person, local governmental entity, board or commission for the violation of a rule, regulation or statute and such citation results in a contested case hearing, at the conclusion of such hearing, the hearing officer or administrative law judge may order such agency to pay to the party issued a citation the amount of reasonable expenses incurred because of such citation, including a reasonable attorney's fee, if such officer or judge finds that the citation was issued:

(1) Even though, to the best of such agency's knowledge, information and belief formed after reasonable inquiry, the violation was not well grounded in fact and was not warranted by existing law, rule or regulation; or

(2) For an improper purpose such as to harass, to cause unnecessary delay or cause needless expense to the party cited.

(b) If a final decision in a contested case hearing results in the party issued a citation seeking judicial review pursuant to § 4-5-322, the judge, at the conclusion of the hearing, may make the same findings and enter the same order as permitted the hearing officer or administrative law judge pursuant to subsection (a).






Part 4 - Regulatory Flexibility Act of 2007

§ 4-5-401. Short title.

This part shall be known and may be cited as the "Regulatory Flexibility Act of 2007."



§ 4-5-402. Analysis of impact on small business.

(a) Prior to initiating the rulemaking process as described in §§ 4-5-202(a)(2) and 4-5-203(a), all agencies shall conduct a review of whether a proposed rule or rule affects small businesses.

(b) Each agency shall, after June 21, 2007, employ a regulatory flexibility analysis utilizing regulatory methods that accomplish the objectives of applicable statutes while minimizing any adverse impact on small business. The agency shall consider, but not be limited to, each of the following methods of reducing the impact of the proposed rule on small businesses while remaining consistent with health, safety, and well-being:

(1) The extent to which the rule may overlap, duplicate, or conflict with other federal, state, and local governmental rules;

(2) Clarity, conciseness, and lack of ambiguity in the rule;

(3) The establishment of flexible compliance and reporting requirements for small businesses;

(4) The establishment of friendly schedules or deadlines for compliance and reporting requirements for small businesses;

(5) The consolidation or simplification of compliance or reporting requirements for small businesses;

(6) The establishment of performance standards for small businesses as opposed to design or operational standards required in the proposed rule; and

(7) The unnecessary creation of entry barriers or other effects that stifle entrepreneurial activity, curb innovation, or increase costs.



§ 4-5-403. Preparation of economic impact statement.

As part of the rulemaking process for any proposed rule that may have an impact on small businesses, each agency shall prepare an economic impact statement as an addendum for each rule that is deemed to affect small businesses, which shall be published in the Tennessee administrative register, filed with the secretary of state and made available to all interested parties, including the secretary of state, attorney general and reporter and the government operations committees of the senate and the house of representatives, and as described for rules in part 2 of this chapter. The secretary of state may require the online submission of economic impact statements filed pursuant to this part. The statement shall include the following:

(1) The type or types of small business and an identification and estimate of the number of small businesses subject to the proposed rule that would bear the cost of, or directly benefit from the proposed rule;

(2) The projected reporting, recordkeeping and other administrative costs required for compliance with the proposed rule, including the type of professional skills necessary for preparation of the report or record;

(3) A statement of the probable effect on impacted small businesses and consumers;

(4) A description of any less burdensome, less intrusive or less costly alternative methods of achieving the purpose and objectives of the proposed rule that may exist, and to what extent the alternative means might be less burdensome to small business;

(5) A comparison of the proposed rule with any federal or state counterparts; and

(6) Analysis of the effect of the possible exemption of small businesses from all or any part of the requirements contained in the proposed rule.



§ 4-5-404. Application.

This part shall not apply to rules that are adopted on an emergency basis under part 2 of this chapter, that are federally mandated, or that substantially codify existing state or federal law.






Part 5 - Right to Earn a Living Act

§ 4-5-501. Part definitions.

As used in this part:

(1) "Entry regulation" means:

(A) Any rule promulgated by a licensing authority for the purpose of regulating an occupational or professional group, including, but not limited to, any rule prescribing qualifications or requirements for a person's entry into, or continued participation in, any business, trade, profession, or occupation in this state; or

(B) Any policy or practice of a licensing authority that is established, adopted, or implemented by a licensing authority for the purpose of regulating an occupational or professional group, including, but not limited to, any policy or practice relating to the qualifications or requirements of a person's entry into, or continued participation in, any business, trade, profession, or occupation in this state; and

(2) "Licensing authority" means any state regulatory board, commission, council, or committee in the executive branch of state government established by statute or rule that issues any license, certificate, registration, certification, permit, or other similar document for the purpose of entry into, or regulation of, any occupational or professional group. "Licensing authority" does not include any state regulatory board, commission, council, or committee that regulates a person under title 63 or title 68, chapter 11 or 140.



§ 4-5-502. Submission of entry regulations -- Review -- Disapproval.

(a) (1) No later than December 31, 2016, each licensing authority shall submit a copy of all existing or pending entry regulations pertaining to the licensing authority and an aggregate list of such entry regulations to the chairs of the government operations committees of the senate and house of representatives. The committees shall conduct a study of such entry regulations and may, at the committees' discretion, conduct a hearing regarding the entry regulations submitted by any licensing authority. The committees shall issue a joint report regarding the committees' findings and recommendations to the general assembly no later than January 1, 2018.

(2) After January 1, 2018, each licensing authority shall, prior to the next occurring hearing regarding the licensing authority held pursuant to § 4-29-104, submit to the chairs of the government operations committees of the senate and house of representatives a copy of any entry regulation promulgated by or relating to the licensing authority after the date of the submission pursuant to subdivision (a)(1). The appropriate subcommittees of the government operations committees shall consider the licensing authority's submission as part of the governmental entity review process and shall take any action relative to subsections (b)-(d) as a joint evaluation committee. Prior to each subsequent hearing held pursuant to § 4-29-104, the licensing authority shall submit any entry regulation promulgated or adopted after the submission for the previous hearing.

(3) In addition to the process established in subdivisions (a)(1) and (2), the chairs of the government operations committees of the senate and house of representatives may request that a licensing authority present specific entry regulations for the committees' review pursuant to this section at any meeting of the committees.

(4) Notwithstanding this subsection (a), the governor or the commissioner of any department created pursuant to chapter 3 of this title, relative to a licensing authority attached to the commissioner's department, may request the chairs of the government operations committees of the senate and house of representatives to review, at the committees' discretion, specific entry regulations pursuant to this section.

(b) During a review of entry regulations pursuant to this section, the government operations committees shall consider whether:

(1) The entry regulations are required by state or federal law;

(2) The entry regulations are necessary to protect the public health, safety, or welfare;

(3) The purpose or effect of the entry regulations is to unnecessarily inhibit competition or arbitrarily deny entry into a business, trade, profession, or occupation;

(4) The intended purpose of the entry regulations could be accomplished by less restrictive or burdensome means; and

(5) The entry regulations are outside of the scope of the licensing authority's statutory authority to promulgate or adopt entry regulations.

(c) The government operations committees may express the committees' disapproval of an entry regulation promulgated or adopted by the licensing authority by voting to request that the licensing authority amend or repeal the entry regulation promulgated or adopted by the licensing authority if the committees determine during a review that the entry regulation:

(1) Is not required by state or federal law; and

(2) (A) Is unnecessary to protect the public health, safety, or welfare;

(B) Is for the purpose or has the effect of unnecessarily inhibiting competition;

(C) Arbitrarily denies entry into a business, trade, profession, or occupation;

(D) With respect to its intended purpose, could be accomplished by less restrictive or burdensome means, including, but not limited to, certification, registration, bonding or insurance, inspections, or an action under the Tennessee Consumer Protection Act of 1977, compiled in title 47, chapter 18, part 1; or

(E) Is outside of the scope of the licensing authority's statutory authority to promulgate or adopt entry regulations.

(d) (1) Notice of the disapproval of an entry regulation promulgated or adopted by a licensing authority shall be posted by the secretary of state, to the administrative register on the secretary of state's web site, as soon as possible after the committee meeting in which such action was taken.

(2) If a licensing authority fails to initiate compliance with any recommendation of the government operations committees issued pursuant to subsection (c) within ninety (90) days of the issuance of the recommendation, or fails to comply with the request within a reasonable period of time, the committees may vote to request the general assembly to suspend any or all of such licensing authority's rulemaking authority for any reasonable period of time or with respect to any particular subject matter, by legislative enactment.

(e) Except as provided in subdivision (a)(2), for the purposes of reviewing any entry regulation of a licensing authority and making final recommendations under this section, the government operations committees may meet jointly or separately and, at the discretion of the chair of either committee, may form subcommittees for such purposes.









Chapter 6 - Department of Correction -- Administration of Institutions

Part 1 - General Provisions

§ 4-6-101. Charitable institutions free from charters.

All charitable institutions owned and operated by the state are declared to be a part of the state government, and shall be operated and maintained as such, free from the control of any charter of incorporation, or any portion of any act of the general assembly for incorporation.



§ 4-6-102. Penitentiaries for adults -- Management by department of correction.

The management and government of the state penitentiaries for adults are vested in the department of correction. It has all the power necessary for the full and efficient exercise of the executive, administrative, and fiscal supervision over all such institutions, except as otherwise expressly provided.



§ 4-6-103. Wardens and superintendents -- Appointment.

The state penitentiary shall be under the immediate executive control and management of a warden, and each of the other penal, reformatory or charitable institutions of the state shall be under the executive control and management of a superintendent, all subject to the rules and regulations of the department vested with control of such institution and this chapter, the superintendents and wardens to be appointed by the commissioner vested with the administration of such institutions, with the approval of the governor.



§ 4-6-104. Salaries of wardens and superintendents.

(a) The warden of the state penitentiary shall receive a salary payable monthly upon the warrant of the commissioner of finance and administration.

(b) The salaries of all superintendents shall be fixed by the commissioner vested with the administration of the respective institutions, unless otherwise fixed by law before the appointment of such superintendent, and the same shall not be changed during their terms of office.

(c) The commissioner shall file with the commissioner of finance and administration a statement in writing showing the salaries of such other superintendents, and the same shall be paid monthly upon the warrant of the commissioner of finance and administration.



§ 4-6-105. No impairment, interruption or diminution of employee rights, salary, benefits, leave accumulation or employment on transfer of career service employees to the department of correction.

The initial transfer of any career service employee pursuant to the transfer of probation and parole field services and the administration of the community corrections program from the board of parole to the department of correction shall not result in any impairment, interruption or diminution of employee rights, salary, benefits, leave accumulation or employment. The commissioner of human resources is authorized to determine if there has been any impairment of rights, salary, benefits, leave accumulation or employment as a result of the initial transfer. Any career service employee may seek redress of any such determination through a request for declaratory order by the commissioner of human resources pursuant to § 4-5-223.



§ 4-6-106. Compensation plan for correctional officers.

The commissioner of correction shall formulate and implement a compensation plan for correctional officers by which such officers are paid at least the average compensation of correctional officers in the southeastern United States with similar qualifications and years of service. Such plan shall be revised annually to reflect changes in the southeast average compensation. The commissioner shall report annually to the general assembly on the components and ranges in such plan. Such compensation plan shall only be implemented in years in which funds are appropriated to pay the average compensation as determined by such survey.



§ 4-6-107. Commissioner's authority over officers of penitentiaries -- Presumption in favor of commissioner.

(a) The commissioner shall make rules for the prosecution of the commissioner's powers and may require the performance of additional duties by the officers of the penitentiaries named in § 4-6-102, so as to fully meet the requirements, intents and purposes of this chapter, and particularly those relating to the making of estimates and furnishing proper proof of the use made of all articles furnished or produced at such penitentiaries.

(b) In case of an apparent conflict between the powers conferred by law upon any warden or superintendent and those conferred by this chapter, upon the commissioner, the presumption shall be conclusive in favor of the commissioner.



§ 4-6-108. Matron of penitentiary.

(a) The matron of the state penitentiary shall be appointed by the commissioner of correction, and shall receive a salary, payable monthly upon the warrant of the commissioner of finance and administration.

(b) It is the matron's duty to look after the moral conduct and general welfare of the female inmates, and to perform such other duties as may be required by the commissioner.



§ 4-6-109. Hospitalization of inmates.

Whenever, in the judgment of the physician or physicians in charge of any of the charitable or penal institutions of the state, it becomes necessary to perform an operation or give special treatment or care to any inmate of any such institution, if the institution is not equipped for the performance of the operation or to give special treatment, the physician in charge of such institution may, with the approval of the commissioner vested with the administration of such institution, have such inmate placed in a first-class hospital of the state where the inmate may have the necessary operation, hospitalization, care and treatment.



§ 4-6-110. Dentists -- Appointment and removal.

The commissioner of the department having control of the state prisons shall appoint a dentist, or may appoint dentists, whose duty it is to do the necessary dental work for the inmates of such of these institutions as may be under the commissioner's administration. Such dentist or dentists may at any time be removed by the commissioner for just cause. Only dentists who are licensed to practice dentistry in this state shall be eligible for appointment. Such appointment may be by employment in the department or by contract for services.



§ 4-6-111. Dentists -- Facilities.

The superintendent of each of the institutions specified in § 4-6-110 shall provide a suitable room for the dentist, with all necessary equipment, with the approval of the commissioner, and the same shall be paid for out of the funds appropriated for the maintenance of the institution for which the equipment is purchased.



§ 4-6-112. Dentists -- Duties.

(a) It is the duty of dentists appointed pursuant to § 4-6-110 to inspect at regular intervals the teeth of each inmate of the institutions specified in § 4-6-110, and to keep a record of the work necessary to be done on the teeth of each inmate for the protection and preservation of the health of the inmate. So much of the necessary work shall be done by the dentist as possible.

(b) Work that is not necessary for the protection and preservation of the health of an inmate shall not be done by such dentists.

(c) Preference shall at all times be given by such dentists to inmates who are being supported in the institutions specified in § 4-6-110 at the expense of the state or county.

(d) All other dental work except that set out in subsections (a)-(c) may be done by the dentist for inmates who are not being supported by the state or county, and the work done for any such paying inmate must be paid for by the inmate or by the person or persons paying for the support of such inmate in the institution, a reasonable charge to be made for such work and payment to be made to the superintendent who shall apply the same as other income of the institution is applied.

(e) Such dentists shall at no time do any work for any officer or employee of any of such institutions.



§ 4-6-113. Dentists -- Compensation.

Each dentist appointed pursuant to § 4-6-110 shall receive compensation as fixed by the commissioner, subject to the approval of the department of revenue, payable monthly, and shall receive necessary traveling expenses, when required to make a trip by the commissioner, and shall in addition be provided with a room and board at each of such institutions.



§ 4-6-114. Architects and construction supervisors.

The commissioner vested with the administration of the institutions named in § 4-6-102 may employ an architect or architects skilled in methods of sanitation and the preparations of plans, specifications, estimates and details for buildings, betterments and such items of equipment as may be required in any of those institutions, and also employ such mechanical engineers, superintendents and supervisors as the commissioner may deem necessary, and fix their titles and compensations, which, with all necessary expenses, when itemized and approved, shall be paid like other expenses of the department.



§ 4-6-115. Detail of construction personnel between penitentiaries.

The commissioner of correction has the authority to detail any engineer or skilled worker connected with the main prison or other penitentiaries under the commissioner's control for special service at the other penitentiaries named in § 4-6-102. Services thus rendered and the expense thereof shall be paid by the penitentiary for which the work is performed to the penitentiary furnishing same, such sum as may be fixed by the commissioner.



§ 4-6-116. Accounts -- Auditing -- Reports.

(a) The commissioner of correction shall keep in the commissioner's office a proper and complete set of books and accounts with each penitentiary named in § 4-6-102, which shall clearly show the nature and amount of every expenditure authorized and made at such penitentiary, the receipts from the expenditure, and contain an account of all appropriations made by the general assembly and of all other funds with the disposition thereof.

(b) The department of finance and administration shall prescribe the form of vouchers, records and methods of keeping accounts at each of the penitentiaries, which shall be as nearly uniform as possible.

(c) (1) The commissioner has the right and power to examine the records of each penitentiary at any time, and has the power to authorize its bookkeeper, accountant, or any other employee to examine and check the records, accounts and vouchers, or take an inventory of the property of any penitentiary, or to do whatever may be necessary, and to pay the actual and reasonable expenses incurred in such service upon an itemized account thereof being filed and approved.

(2) It is the duty of the commissioner to cause to be examined and audited the books of the different penitentiaries under the commissioner's supervision at least once in each year, and as often as may be necessary.

(3) It is the duty of the comptroller of the treasury to make such expert examinations when called upon to do so by the commissioner.

(4) The officers of such penitentiaries must permit such examinations and auditing and must, upon demand, produce all books, contracts and papers in their respective offices, without unnecessary delay, and must furnish, upon demand, the information touching the books, papers, and contracts and other matter pertaining to their respective offices.

(5) When the examinations are made, reports thereof shall be made in duplicate, one (1) copy of which shall be filed with the governor, and the other with the commissioner of finance and administration.



§ 4-6-117. Monthly reports of receipts and expenditures.

It is the duty of each warden and superintendent to make to the commissioner of correction a monthly statement showing the entire amount received by such warden or superintendent from all sources, and all expenditures during the month for which the report is made, such report to be made on forms prepared by the commissioner, and a copy thereof shall be filed with the commissioner of finance and administration.



§ 4-6-118. Estimates -- Monthly estimates required.

For the purpose of proper regulation, recording and auditing the various expenditures of the penitentiaries named in § 4-6-102, the managing officers thereof shall prepare, and present to the commissioner of correction in triplicate, not less than fifteen (15) days before the first day of each month and on forms furnished by the commissioner, a detailed estimate of all supplies, materials, improvements and money needed during each month.



§ 4-6-119. Estimates -- Review by commissioner of correction.

The commissioner of correction shall review the estimates required by § 4-6-118, and in writing advise changes, if any, giving the commissioner's reasons therefor. The officer making the estimate may appeal to the commissioner on any change so advised, due notice of which shall be given such officer.



§ 4-6-120. Estimates -- Staple articles.

Estimates for periods longer than one (1) month may be made in the same manner specified in § 4-6-118 by the managing officer for staple articles designated by the commissioner of correction, or for other supplies.



§ 4-6-121. Estimates -- Contingent funds.

Each estimate under §§ 4-6-118 -- 4-6-123 may include a contingent fund, not to exceed three percent (3%) of the total amount for maintenance for the period of the estimate, for which no detailed account need be given in the estimate, but such funds shall be drawn upon only in due form as provided in this chapter and under the rules of the commissioners of correction and finance and administration.



§ 4-6-122. Estimates -- Approved copies.

The commissioner of correction shall return to the managing officer one (1) copy of every estimate with the commissioner's approval or alterations in writing, furnishing one (1) copy to the commissioner of finance and administration and filing the third in the office of the commissioner of correction.



§ 4-6-123. Estimates -- Review by commissioner of finance and administration -- Warrants.

The commissioner of finance and administration shall ascertain that the estimates so received do not exceed the respective appropriations and shall draw warrants on the state treasurer monthly for the salary and contingent funds for each institution, which shall be placed in the hands of the managing officer thereof.



§ 4-6-124. Vouchers -- Form and disposition.

Itemized payrolls or vouchers for penitentiaries named in § 4-6-102 shall be drawn in triplicate. One (1) copy shall be kept on file by the managing officer, two (2) sent to the commissioner of correction, who upon approval shall send one (1) copy to the commissioner of finance and administration, who shall issue a warrant on the state treasurer thereon.



§ 4-6-125. Vouchers -- Officer's certification.

Each voucher shall contain a statement of the managing officer certifying that:

(1) The supplies and materials purchased conformed to the contract and samples, and the improvements or repairs made or special services rendered were fully satisfactory;

(2) The approving officer was in no way financially interested in the transaction to which the same relates; and

(3) The approving officer has full knowledge of the value of the purchase or work or service in question.



§ 4-6-126. Vouchers -- Form of certificate -- Temporary employment payrolls.

The statement provided for in § 4-6-125 shall be made according to forms provided by the commissioner of correction; provided, that payrolls for temporary employees in cases of emergency may be made at any time after the services are performed, but all such payrolls shall be certified by the managing officer in the same manner as other vouchers, who shall also certify that each person named in the payroll actually rendered the services for the time and at the rate charged therein.



§ 4-6-127. Control of funds by treasurer -- Disposition of collections.

(a) The state treasurer has charge of all funds under the jurisdiction of the department having control of the penitentiaries named in § 4-6-102, and shall pay out the same only in accordance with this chapter.

(b) The moneys designated and approved by the commissioners of correction and finance and administration as salary and contingent funds in the monthly estimates shall be placed not later than the first day of each month in the hands of the managing officer of each penitentiary or under the managing officer's control, who shall act as treasurer thereof.

(c) Moneys collected from various sources, such as the sale of goods, farm products and all miscellaneous articles, shall be transmitted on or before Monday of each week to the state treasurer, and a detailed statement of such collections made to the commissioner of correction by each managing officer.



§ 4-6-128. Appropriations -- Classification.

(a) The appropriations for state penal, reformatory or charitable institutions shall be of three (3) classes:

(1) Maintenance;

(2) Ordinary repairs and improvements; and

(3) Specific purposes.

(b) Appropriations for specific purposes shall cover all items for construction, extraordinary repairs and purchase of land and shall be used only for the institutions and purposes specified therein.



§ 4-6-129. Appropriations -- Requests.

Each superintendent and warden of an institution named in § 4-6-102 shall, before each session of the general assembly, present to the department of correction an itemized list of appropriations desired for maintenance, repairs, and improvements and special purposes as such superintendent or warden considers necessary for the period of time to be covered by appropriations.



§ 4-6-130. Appropriations -- Tabulation of requests -- Presentation to general assembly.

The commissioner having control of such institution shall tabulate such statements with the commissioner's recommendations. It shall then be the duty of the commissioner to present the needs of the institutions to the general assembly.



§ 4-6-131. Appropriations -- Maintenance allowance included in requests.

For the purpose of requesting appropriations from the general assembly, a per capita allowance for the inmates, patients and pupils of each of the institutions shall be arrived at and a total allowance for maintenance asked for on the basis of actual number and estimated increase.



§ 4-6-132. Appropriations -- Special needs itemized in requests.

Every special need shall be itemized and the appropriation asked for that specific purpose.



§ 4-6-133. Appropriations -- Information on requests.

The commissioner of correction shall furnish to the governor and to the general assembly such information as may be required regarding appropriations requested.



§ 4-6-134. Appropriations -- Commissioner's control.

It is the intent that all requests for appropriations for penitentiaries named in § 4-6-102 shall be placed under sole control of the commissioner having control of such penitentiary, and that appropriations for the maintenance and for ordinary repairs and improvements thereof shall be made to the commissioner in single sums to be used for the several penitentiaries according to their varying needs.



§ 4-6-135. Sale of mining or industrial products -- Approval of contracts.

(a) All contracts covering the sale or disposal of the output of the state mines, or any factories or industries operated by the state, must be submitted to the commissioner of correction for the commissioner's approval.

(b) All such contracts shall, before the same become effective, be transmitted, with all papers and recommendations, to the commissioner, and shall be effective only from the date of their approval.



§ 4-6-136. Sale of mining products -- Contracts authorized.

(a) The commissioner of correction, with the approval of the commissioner of general services, is hereby authorized to make such disposition by way of sale of slate and other waste products of the coal mines owned and operated by the state as the commissioner of correction may deem fit and proper.

(b) To this end, the commissioner of correction is authorized to enter into contracts for the sale thereof for a period of time not in excess of ten (10) years, such contracts to be upon such terms as may be mutually agreeable to the commissioner of correction, the commissioner of general services and the contracting party.

(c) "Other waste products" as used in subsection (a) includes coal dust.



§ 4-6-137. Sale of mining products -- Petros mines.

The commissioner of correction, by and with the consent and approval of the governor, is authorized to enter into such contracts for the sale of all coal mined at the state mines, situated at Petros, as are permitted by § 41-22-106, the contracts to be made at such prices and covering such periods of time as, in the opinion of the commissioner, will best subserve and protect the interests of the state and the welfare of the inmates. The contracts are to be made and entered into without the necessity of advertising.



§ 4-6-138. Use of inmates for personal gain.

It is unlawful for any person having supervision or control of inmates of the department of correction to use, or allow to be used, such inmates for personal gain or to allow such inmates to work on private property, except as provided by law.



§ 4-6-139. Unlawful use of inmates -- Class E felony.

A violation of § 4-6-138 is a Class E felony.



§ 4-6-140. Records of inmates.

(a) The commissioner of correction shall keep in the commissioner's own office, accessible only to the commissioner's secretary, and proper clerks, except by the commissioner's consent, or the orders of the judge of a court of record, a record showing the name, residence, sex, age, nativity, occupation, condition and date of entrance or commitment of every inmate, patient or pupil in the several institutions governed by the commissioner, the date, cause and terms of discharge, and the conditions of such person at the time of leaving, and also all transfers from one (1) institution to another, and, if dead, the date and cause.

(b) These and such other facts as the commissioner may, from time to time, require shall be furnished by the managing officer of each institution, within ten (10) days after the commitment, entrance, death or discharge of an inmate, patient or pupil, and the managing officer shall make a special report within twenty-four (24) hours thereafter, giving the circumstances as fully as possible.

(c) Notwithstanding any other law to the contrary, all inmate records and the information contained therein shall be open for public inspection. Any information contained in an inmate record that is otherwise made confidential by § 10-7-504, shall remain confidential. The commissioner has the authority to delete from any such record the name of, or any identifying information concerning, any department employee, law enforcement officer or informant or other inmate if, in the commissioner's opinion, public disclosure of such name or information would place the safety of such employee, law enforcement officer, informant or inmate in jeopardy. If the commissioner determines that a name or identifying information cannot be deleted in a manner sufficient to protect any such person, the commissioner may refuse to disclose the document in which such name or identifying information appears.



§ 4-6-141. Investigations ordered by governor.

The governor, in the governor's discretion, may at any time order an investigation by the department having control of the management of any penal, reformatory or charitable institution of the state, and, in making such investigation, the commissioner has the power to send for persons and papers, and to administer oaths and affirmations, and the report of such investigation, with the testimony, shall be made to the governor, and shall be submitted by the governor, with the governor's suggestions, to the general assembly.



§ 4-6-142. Interstate traveling expenses.

No expenditures for traveling expenses to other states, or for attending an interstate or national convention or association, shall be made by any member or employee of the department of correction or by any officer of an institution under its control, unless authority is granted by the commissioner of correction, by a writing, stating the purpose and reason therefor.



§ 4-6-143. Special school district of penal and reformatory institutions.

(a) The penal and reformatory institutions under the control of the commissioner of correction shall be a special school district, which shall be given the same funding consideration for federal funds that special schools within the state are given.

(b) The schools within such institutions shall be under the control of the commissioner who shall serve as the board of education and director of schools for such district.

(c) (1) The schools shall meet the requirements of the law for public schools and rules and regulations of the state board of education.

(2) The commissioner of education may grant waivers for such provisions of the law and regulations with which the schools cannot comply because of the penal and reformatory function of the institutions on an annual basis and in response to the director of education's written request and justification. Such exceptions shall be in writing.

(d) (1) Each teacher in the special school district shall receive annual compensation at a rate of one tenth (1/10) times twelve (12) of the annual compensation in effect in the county in which the respective institution is located or one tenth (1/10) times twelve (12) of the average of the annual compensation of all the counties that are contiguous with the county in which the respective institution is located, whichever is greater, solely out of the state appropriations made to the respective institutions.

(2) This subsection (d) shall not act to reduce the compensation currently paid any teacher in the special school district.

(3) To the extent such resources are available, federal funding resources shall be utilized to meet increased costs resulting from implementation of this subsection (d).

(4) Longevity shall not be paid to teachers in the special school district under both §§ 8-23-206 and 49-5-402.

(e) The commissioner of correction shall develop and implement a plan whereby there shall be sufficient substitute teachers available for temporary service as needed for each school composing the special school district.

(f) Nothing in the language of this section shall be construed as prohibiting any local school district from issuing a diploma to a resident of a state correctional institution, upon certification of the principal of a state correctional school. School records of any juvenile in the correctional programs who is issued a diploma by a local school district shall be maintained by such local school district; provided, that all references to the juvenile's commitment to and treatment by the department of children's services are expunged.

(g) The special school district of penal and reformatory institutions shall have the powers, privileges and authority exercised or capable of exercise by any other school district.

(h) The effect of this section shall not be to provide state funds to the special school district of penal and reformatory institutions through the basic education program (BEP).



§ 4-6-144. Library region for penal and reformatory institutions.

(a) There is created a library region to be composed of the penal and reformatory institutions under the control of the department of correction.

(b) The library shall have a branch library at each of the penal and reformatory institutions.

(c) A librarian shall be appointed who shall serve as a consultant in the state library and archives, public library section.

(d) The commissioner of correction shall ensure that penal and reformatory institutions shall comply with the requirements for libraries as provided in title 10, chapter 5, part 1, except for such provisions of any law, rule or regulation that conflicts with the primary penal and reformatory function of such institutions.



§ 4-6-145. Information from clerks, superintendents, and jailers.

The clerks of all trial courts exercising criminal jurisdiction, the superintendents of all local workhouses, and all jailers shall, upon the request of the department of correction, furnish to the department pertinent information relating to felony offenders committed to local workhouses and jails, including the names of offenders, offenses committed, sentences imposed, presentence reports and all other information deemed relevant by the department for long-term correctional planning.



§ 4-6-146. Confiscation of contraband.

(a) The commissioner of correction is authorized to permanently confiscate weapons, alcohol, controlled substances, controlled substance analogues, cash and other items that could be detrimental to institutional security or adversely affect an inmate's rehabilitation, if such items have been specifically designated as contraband by the commissioner, and such items are found on the grounds of any institution under the supervision of the department of correction.

(b) "Contraband" does not include cash lawfully in possession of an inmate for allowable purposes within an institution.



§ 4-6-147. Confiscated cash fund.

(a) There is established a separate department of correction confiscated cash fund.

(b) All moneys collected as contraband from the inmate population at any of the facilities operated by or under the authority of the department of correction shall be paid over to the department of correction for deposit into the fund established by this section.

(c) The purpose of the fund is to enhance the department's ability to combat drug trafficking in facilities operated by or under the authority of the department of correction through the use of accepted investigative techniques and interdiction efforts, including, but not limited to, the use of canine units. Any moneys within the fund shall be withdrawn or expended only for accepted drug trafficking investigative techniques and interdiction efforts, including, but not limited to, the purchasing, training and maintenance of the department's canine units. Accounting procedures for the financial administration of the funds shall be in keeping with those prescribed by the comptroller of the treasury.

(d) (1) Moneys retained in the confiscated cash fund shall be invested by the state treasurer under appropriate rules and regulations to the end that adequate funds will be available for the purposes of this section.

(2) Revenue that is produced for the confiscated cash fund shall not revert to the state general fund and shall not be subject to impoundment or allotment reserve, but shall be managed on a revolving no-quarter basis.



§ 4-6-148. Temporary retention of disabled correctional officer or youth service worker.

Whenever a correctional officer or youth service worker is injured in the line of duty and such injury disables such person from performing such person's regular duties, whether such disability is temporary or permanent, it is lawful for the commissioner of correction, or the commissioner of children's services, as appropriate, in such commissioner's sound discretion and with the approval of the governor and the attorney general and reporter, to retain such injured disabled employee upon the regular payroll of the department of correction or the department of children's services, as appropriate, until the person's claim for compensation for such disability is determined by the division of claims administration.






Part 2 - Volunteer Inmate Work Program

§ 4-6-201. Creation of program -- Criteria.

(a) There is established a volunteer inmate work program in the department of correction for minimum risk inmates.

(b) The department shall, by rules and regulations promulgated in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title, establish criteria for participation in such program. Such rules and regulations shall also develop criteria for work projects pursuant to such program, including, but not limited to, the following:

(1) Public works projects;

(2) Conservation projects; and

(3) Rehabilitation of cemeteries.



§ 4-6-202. Funding.

Funds available for the development and implementation of a volunteer inmate work program and for construction of a facility or facilities to house inmates participating in such programs to help alleviate over-crowding in existing institutions shall be as provided by the general appropriations act. Any such facility shall be constructed by volunteer prison labor.









Chapter 7 - Highway Patrol

Part 1 - General Provisions

§ 4-7-101. Establishment -- Personnel.

There shall be a police force to be known and designated as the Tennessee highway patrol, which shall consist of one (1) chief and such other personnel as may be designated by the commissioner of safety, with the approval of the governor.



§ 4-7-102. Members -- Conditions of employment -- Oath.

(a) (1) The members of the Tennessee highway patrol shall be appointed by the commissioner of safety, by and with the consent and approval of the governor.

(2) Members shall serve at the will and pleasure of the commissioner.

(3) Members' compensation is to be fixed by the commissioner, with the approval of the governor.

(b) Each member of the Tennessee highway patrol, upon the member's appointment and before entering upon the member's duties, shall swear and subscribe to the following oath:

"I do solemnly swear that I will support the Constitution of Tennessee, and will well and faithfully perform the duties imposed upon me as a member of the Tennessee highway patrol to the best of my ability; that I will serve the state of Tennessee honestly and faithfully, and will obey the orders of the officers and officials placed over me according to law."

(c) Notwithstanding any other law to the contrary, each member employed after July 1, 2006, shall meet the requirements for minimum standards as set forth in title 38, chapter 8, part 1, and as required by the Tennessee peace officer standards and training commission; however, these Tennessee highway patrol members shall not be entitled to receive a police pay supplement as authorized under § 38-8-111.



§ 4-7-103. List of applicants to fill vacancies -- County of residence.

(a) When the commissioner of safety proposes to fill a vacancy in the highway patrol, the commissioner shall request the commissioner of human resources to certify the names of persons eligible for appointment.

(b) The commissioner of human resources shall certify to the commissioner of safety a list of the top eligible applicants from the register.

(c) (1) Residence of the applicants shall be disregarded in making up such a list.

(2) In making appointments from among the eligible applicants on the list, the county of residence of the applicants may be considered in order to achieve some equitable distribution of positions in the state service in proportion to county populations.



§ 4-7-104. Duties.

It is the duty of the members of the Tennessee highway patrol, under the direction of the commissioner of safety, to:

(1) Patrol the state highways and enforce all laws, and all rules and regulations of the department of transportation regulating traffic on and use of those highways; and

(2) Assist the department of revenue and the county clerks of the state in the collection of all taxes and revenue going to the state, and in the enforcement of all laws relating to same.



§ 4-7-105. Enforcement of motor carrier laws.

The members of the Tennessee highway patrol have jurisdiction and authority to make such investigation of operators of motor vehicles for hire as they may see fit to ascertain whether or not they are operating in compliance with § 65-15-109, and whether or not they are otherwise complying with the provisions of the law relating to such operators, and they have authority to make arrests for any violation of title 65, chapter 15, or of any other traffic law of the state.



§ 4-7-106. Enforcement of animal disease laws.

(a) The Tennessee highway patrol is granted the further authority, and it is its duty, to enforce title 44, chapter 2, part 1, relative to the prevention of the spread of communicable diseases among domestic animals and protection to the livestock industry.

(b) The Tennessee highway patrol is granted the same authority and police power to enforce title 44, chapter 2 as is vested in the commissioner of agriculture and in the state veterinarian by title 44, chapter 2.

(c) Any fines assessed and collected under title 44, chapter 2, part 1 in arrests made by the Tennessee highway patrol shall be divided, one half (1/2) to the department of agriculture and one half (1/2) to the Tennessee highway patrol.



§ 4-7-107. Powers of members -- Age -- Uniforms -- Protective vests.

(a) The members of the Tennessee highway patrol are clothed with all such necessary police powers as will enable them properly to perform their duties, as outlined and defined in §§ 4-7-104 -- 4-7-106, including the right to make arrests and the right to serve criminal warrants and subpoenas for witnesses. The fees taxed to them for arrests and service of warrants only for violations of the laws of the road and violations of the revenue laws of the state, and subpoenas are to be paid over to the commissioner of safety, and then to be transmitted to the state treasurer to be credited to the general fund of this state, and such funds as may be necessary for the operation of the Tennessee highway patrol shall be made available through appropriation by the general assembly.

(b) Each patrol officer appointed shall be at least eighteen (18) years of age.

(c) All members of the Tennessee highway patrol when on duty shall wear a uniform to be designated by the commissioner of safety and shall be provided with a bullet-proof or protective vest for wear in hazardous situations.

(d) All members of the Tennessee highway patrol shall be provided with training in proper procedures to respond to persons with mental illnesses.



§ 4-7-108. Carrying pistol.

It is lawful for Tennessee highway patrol officers employed by the Tennessee highway patrol to wear or carry a pistol at such times as they are in uniform and on active duty, in like manner as the city or metropolitan police officers.



§ 4-7-109. Temporary retention of disabled member on payroll.

(a) Whenever a commissioned member of the department of safety is injured in the line of duty and such injury disables the member from performing the member's regular duties, whether such disability is temporary or permanent, it is lawful for the commissioner of safety, in the commissioner's sound discretion and with the approval of the governor and the attorney general and reporter, to retain such injured disabled member of the department upon the regular payroll of the department until such member's claim for compensation for such disability is determined by the division of claims administration.

(b) (1) The discretionary authority granted to the commissioner in subsection (a) with respect to commissioned members of the department shall also extend in like manner to the department's driver license examiners who are injured and disabled in the line of duty.

(2) In any recovery from, or settlement with, a third party made by such driver license examiners where the state receives any part of such recovery in compensation for payments made under this subsection (b), the state shall pay a pro rata share, based on the percentage of the recovery it receives, of any attorney fees paid or agreed to by the driver license examiner to secure such settlement or recovery.



§ 4-7-110. Retired commission card -- Retention of service weapon and badge by retired members.

(a) Any commissioned member of the department of safety, who performs honorably and retires from the department in good standing, as determined solely by the commissioner, shall be issued by the department a retired commission card, which shall identify the member, the member's department and rank, and the fact that the member is retired. The card shall bear the inscription, in print of equal or larger size than the rest of the printing on the card, the words "Not a handgun permit."

(b) (1) A commissioned member, who is issued a retired commission card pursuant to subsection (a), may retain the member's service weapon and badge in recognition of the member's years of good and faithful service; provided, that the member retires:

(A) After twenty-five (25) or more years of service;

(B) After twenty (20) or more years of service, as a result of disability; or

(C) Upon attaining the mandatory retirement age imposed in title 8, chapter 36.

(2) A commissioned member, who is issued a retired commission card pursuant to subsection (a) but who is not included within subdivision (b)(1), may retain the member's service weapon and badge in recognition of the member's years of good and faithful service; provided, that the member reimburses the department for the cost of the service weapon and badge.

(3) Nothing in this subsection (b) shall be construed to require the department to purchase additional service weapons.

(c) Each badge retained pursuant to subsection (b) shall be permanently marked to indicate the retired status of the commissioned member.

(d) (1) Notwithstanding any other law to the contrary, if a commissioned member of the department of safety dies or is killed in the line of duty, the department shall be authorized to present the member's service weapon to the member's surviving spouse or children, or, if the member had no spouse or children, to the member's parents.

(2) If the surviving child or children are under twenty-one (21) years of age, the service weapon shall be given into the custody of the child's legal guardian to be held until the child or eldest surviving child attains twenty-one (21) years of age.

(3) If the surviving spouse, child or children, surviving parents or legal guardian of such person is not eligible to possess a firearm under federal or state law, the department shall not present the service weapon to them.



§ 4-7-111. Longevity pay.

(a) In addition to all other salary benefits otherwise payable, every commissioned member of the department of safety shall be paid longevity pay according to the following schedule:

(1) First through the fifth year -- none;

(2) Beginning with the month following the fifth anniversary of the member's employment, the sum of five dollars ($5.00) per month times the member's total years of service.

(b) The longevity pay provided for in subsection (a) shall not be in lieu of merit raises, step increases or cost of living increases, but shall be in addition to all such increases.

(c) It is hereby declared to be the legislative intent to reward experience and faithful service to the state and to encourage career law enforcement officers to remain in service to the state.

(d) In addition to the five dollars ($5.00) per month longevity payment authorized in subsection (a), each eligible employee shall receive a longevity payment supplement in the amount of fifteen dollars ($15.00) per year for each year of creditable service with the Tennessee highway patrol for the first fifteen (15) years of service only.

(e) Funds required to fund this section are hereby directed to be from the 1977 increase in driver license fees.



§ 4-7-112. Rules and regulations -- Expenses of patrol.

(a) The commissioner of safety is charged with the proper administration of this part, and may make such rules and regulations relating thereto as may be necessary.

(b) The expenses of carrying out this part, including the compensation of the members of the Tennessee highway patrol, and their necessary expenses incurred in the performance of their duties, shall be paid out of the motor vehicle fund; provided, that such expenses and compensation shall not exceed ten percent (10%) of such fund per annum; and provided further, that only the net amount of the motor vehicle fund shall be subject to allocation between the department of transportation and the various counties.



§ 4-7-113. Construction of part.

(a) This part is necessary to:

(1) Protect the lives and safety of the traveling public on state highways;

(2) Conserve and preserve the state's property; and

(3) Assist in the collection of state revenues.

(b) This part is remedial in nature and shall be construed liberally.



§ 4-7-114. Enforcement of anti-theft laws.

(a) The members of the Tennessee highway patrol have jurisdiction and authority, and it is their duty, to aid in the enforcement of the criminal provisions of title 55, chapter 5 and § 39-14-103, whenever an alleged violation of those statutory provisions involves unlawful taking of a motor vehicle.

(b) Members of the highway patrol have authority to investigate and to make arrests for violations of such statutory provisions whenever an alleged violation involves unlawful taking of a motor vehicle.



§ 4-7-115. Use of dogs to detect drugs.

The Tennessee highway patrol is authorized to utilize dogs trained to detect marijuana and other illicit substances in its work, as may be desirable and appropriate.



§ 4-7-117. [Transferred.]



§ 4-7-118. Canine training for highway patrol officers.

(a) Effective August 1, 2003, before a person appointed by the commissioner can become a commissioned member of the highway patrol, such person, as a part of the training for such position, shall complete a course of instruction in animal behavior generally and canine behavior specifically that complies with the requirements of § 38-8-117.

(b) For members of the highway patrol who have completed the animal behavior training course required by subsections (a) and (c), any annual in-service training, required for members of the highway patrol, may also include the animal behavior training course.

(c) Any member of the highway patrol who was employed prior to the time when the course of instruction required by subsection (a) was established and offered shall be required to complete it as part of any annual in-service training required of the highway patrol. Any such member shall have two (2) years from June 15, 2004, to receive the instruction required by subsection (a). Any officer who does not comply with this subsection (c) shall be subject to departmental disciplinary proceedings.

(d) Any member of the highway patrol who completes a course of instruction in animal behavior approved by the POST commission for use as required in § 38-8-117, shall be in compliance with this section.



§ 4-7-119. [Obsolete.]



§ 4-7-120. Political activity.

No member of the Tennessee highway patrol shall engage in political activity, support or opposition to any candidate, party or measure in any election when on duty or acting in the member's official capacity. When off duty and acting as a private citizen, no member of the Tennessee highway patrol shall be prohibited from engaging in political activity or denied the right to refrain from engaging in political activity.



§ 4-7-121. Officers trained to enforce federal immigration laws.

Highway patrol officers certified as trained in accordance with a memorandum of understanding between the state of Tennessee and the United States department of homeland security pursuant to § 4-3-2015 are authorized to enforce federal immigration laws while performing within the scope of their authorized duties as state highway patrol officers.



§ 4-7-122. Retired members -- Employment by local enforcement agencies.

Notwithstanding any other law to the contrary, retired members of the Tennessee highway patrol are eligible to be employed by local law enforcement agencies; provided, that the retired member meets the certification and firearms training requirements of the local law enforcement agency with which the retired member seeks employment.






Part 2 - Compensation

§ 4-7-201. Annual compensation survey.

The commissioner of human resources shall annually conduct a survey of the then current compensation levels of the duty classifications and classes of position in § 4-7-203 in the following adjacent states -- Kentucky, Virginia, North Carolina, Georgia, Alabama, Mississippi, Arkansas and Missouri -- for the purpose of implementing a revised salary schedule for such duty classifications and classes of position.



§ 4-7-202. Report of survey.

The commissioner of human resources is directed to annually report on or before September 1, the data and conclusions of the compensation survey to the commissioner of safety, the commissioner of finance and administration, the finance, ways and means committees of the senate and the house of representatives and the office of legislative budget analysis.



§ 4-7-203. Corresponding duty classifications and compensation in adjacent states.

(a) (1) The commissioner of human resources shall determine corresponding duty classifications of highway patrol officers or other state officers of the adjacent states who perform the same or similar duties as fully commissioned members employed by the department of safety, and electronic alarms technicians of the division of motor vehicle enforcement. The commissioner shall utilize the duty classifications of such members of the department of safety that were in use on January 1, 1985, to determine the classification and compensation of such members.

(2) This part shall apply to the following members of the department of safety:

(A) Commissioned members of the highway patrol;

(B) Commissioned members of the division of motor vehicle enforcement; and

(C) Electronic alarms technicians of the division of motor vehicle enforcement.

(b) This part shall apply to the commissioned members of the Jerry F. Agee Tennessee law enforcement training academy.

(c) The compensation report shall determine the compensation levels of highway patrol officers or other state officers of the adjacent states who have attained the same or similar class of position, for each of the duty classifications, as the classes of position that were in use on January 1, 1985, to determine the classification and compensation of such members of the department of safety.



§ 4-7-204. Establishment of compensation schedule.

(a) (1) The survey shall determine the lowest step in the range in each adjacent state for each class of position in each duty classification, and from such data determine the average compensation paid in the adjacent states for each class of position in each duty classification.

(2) The survey shall establish a ten-step range in each class of position in each duty classification. The amount of average compensation as determined in this section shall equal Step 1 of each class of position in each duty classification.

(3) Step 2 of each class of position in each duty classification shall equal one hundred four and one-half percent (104.5%) of Step 1.

(4) Step 3 of each class of position in each duty classification shall equal one hundred nine and two-tenths percent (109.2%) of Step 1.

(5) Step 4 of each class of position in each duty classification shall equal one hundred fourteen and twelve hundredths percent (114.12%) of Step 1.

(6) Step 5 of each class of position in each duty classification shall equal one hundred nineteen and one-quarter percent (119.25%) of Step 1.

(7) Step 6 of each class of position in each duty classification shall equal one hundred twenty-four and sixty-two hundredths percent (124.62%) of Step 1.

(8) Step 7 of each class of position in each duty classification shall equal one hundred thirty and twenty-three hundredths percent (130.23%) of Step 1.

(9) Step 8 of each class of position in each duty classification shall equal one hundred thirty-six and nine hundredths percent (136.09%) of Step 1.

(10) Step 9 of each class of position in each duty classification shall equal one hundred forty-two and twenty-one hundredths percent (142.21%) of Step 1.

(11) Step 10 of each class of position in each duty classification shall equal one hundred forty-eight and sixty-one hundredths percent (148.61%) of Step 1.

(b) (1) In determining the compensation paid in each adjacent state for each class of position in each duty classification, the survey shall not include any employment benefits other than direct compensation, and shall not include any longevity pay unless such pay is a normal part of the monthly base pay schedule.

(2) In determining the compensation paid in each adjacent state for each class of position for the duty classifications within the division of motor vehicle enforcement, the survey shall not include any personnel from an adjacent state who are not commissioned members of a state organization, regardless of any similarity of duties, and shall not include any personnel from an adjacent state who are commissioned members of a state police or highway patrol organization.



§ 4-7-205. Implementation of salary schedule.

(a) The salary schedule determined by the most recent compensation survey shall be implemented by the commissioners of human resources and finance and administration in the next fiscal year, subject only to availability of appropriations.

(b) In each fiscal year all funds appropriated in the general appropriations act and allocated for the salaries of fully commissioned members of the department of safety and electronic alarms technicians of the division of motor vehicle enforcement shall be first used to implement the compensation survey. To the extent of any remaining funds, the general assembly, upon the recommendations of the department of human resources, shall provide for the expenditure of such funds.

(c) (1) No adjustment arising from the survey provided for in this part or the salary schedule determined by the survey shall take effect until such adjustment is funded in the general appropriations bill.

(2) The payment of such adjustment or increase in the salary schedule is conditioned upon such adjustment or increase being funded in the general appropriations bill.



§ 4-7-206. Duty classifications for initial implementation.

(a) For implementation purposes in the initial fiscal year of the compensation survey, the fully commissioned members of each duty classification in the Jerry F. Agee Tennessee law enforcement training academy shall be paid in accordance with the following schedule for the proper class of position:

(1) Newly hired members and those with less than one (1) year service in like class of position shall be at Step 1;

(2) Members with more than one (1) year but less than two (2) years' service in like class of position shall be at Step 2;

(3) Members with more than two (2) years' but less than three (3) years' service in like class of position shall be at Step 3;

(4) Members with more than three (3) years' but less than four (4) years' service in like class of position shall be at Step 4;

(5) Members with more than four (4) years' but less than five (5) years' service in like class of position shall be at Step 5;

(6) Members with more than five (5) years' but less than six (6) years' service in like class of position shall be at Step 6;

(7) Members with more than six (6) years' but less than seven (7) years' service in like class of position shall be at Step 7;

(8) Members with more than seven (7) years' but less than eight (8) years' service in like class of position shall be at Step 8;

(9) Members with more than eight (8) years' but less than nine (9) years' service in like class of position shall be at Step 9; and

(10) Members with more than nine (9) years' service in like class of position shall be at Step 10.

(b) For implementation purposes in the initial fiscal year of the compensation survey, the fully commissioned members of each duty classification in the department of safety, and electronic alarms technicians of the division of motor vehicle enforcement, except members of the Jerry F. Agee Tennessee law enforcement training academy, shall be paid in accordance with each member's present step in class of position as of June 30, 1986, and each such member shall receive one (1) additional step in class of position on July 1, 1986, not to exceed ten (10) steps.

(c) For implementation purposes in each subsequent fiscal year of the compensation survey, all fully commissioned members of each duty classification in the department of safety, and electronic alarms technicians of the division of motor vehicle enforcement shall receive one (1) additional step in class of position on each July 1, not to exceed ten (10) steps.

(d) For implementation purposes in each fiscal year of the compensation survey, the following duty classifications shall be paid the same as the duty classification deemed its equivalent, for like years of service:

(1) A technician 3 in the highway patrol shall be equivalent to a sergeant in the highway patrol;

(2) A technician supervisor in the highway patrol shall be equivalent to a lieutenant in the highway patrol; and

(3) An electronic alarms technician in the division of motor vehicle enforcement shall be equivalent to a sergeant in the division of motor vehicle enforcement.

(e) For implementation purposes in each fiscal year of the compensation survey, for fully commissioned members of the department of safety, and communications technicians of the department of safety, any length of service in the highway patrol at a comparable or a higher rank, any length of service in the Jerry F. Agee Tennessee law enforcement training academy at the same or a higher rank and any length of service in the division of motor vehicle enforcement at the same or a higher rank shall be included in computing a member's years of service.



§ 4-7-207. Promotions.

Any promotion to a higher class of position shall result in a minimum increase of compensation of at least five percent (5%), notwithstanding § 4-7-206.



§ 4-7-208. Determination of compensation for each step.

For implementation purposes of the compensation survey in fiscal year 1988-1989, and in all subsequent fiscal years, the average compensation for each class of position in each duty classification shall be determined in accordance with § 4-7-204(a)(1). All other steps shall be computed in accordance with § 4-7-204(a).



§ 4-7-209. Suspension of step schedules.

Implementation of salary increases pursuant to this part based on step schedules shall be suspended for the fiscal years beginning July 1, 2003, and ending June 30, 2004, and beginning July 1, 2009, and ending June 30, 2010. In the fiscal years beginning July 1, 2004, and July 1, 2010, and in subsequent fiscal years, salary increases pursuant to this part based on step schedules shall not include time of service between July 1, 2003, and June 30, 2004, nor between July 1, 2009, and June 30, 2010.






Part 3 - Litter Prevention and Control Law

§ 4-7-301. Short title.

This part shall be known and may be cited as the "Litter Prevention and Control Law."



§ 4-7-302. Creation of special unit.

(a) There is created within the Tennessee highway patrol a special unit for the enforcement of the Litter Control Law, compiled in title 39, chapter 14, part 5. The unit shall consist of a minimum of eight (8) members of the highway patrol. Such members shall be stationed in equal numbers in the eight (8) highway patrol districts.

(b) Sections 4-7-102, 4-7-103, 4-7-107 -- 4-7-112, and 4-7-201 -- 4-7-208 shall apply to the members authorized in subsection (a).



§ 4-7-303. Jurisdiction, authority and duty.

The members of the special unit created by this part have jurisdiction and authority, and it is their duty, to enforce the Litter Control Law, compiled in title 39, chapter 14, part 5. Such jurisdiction shall include all public roads, highways, rights-of-way, waters and property.



§ 4-7-304. Reporting of violations -- Prosecutions.

The special unit created by this part shall encourage citizens to report violations of the Litter Control Law, compiled in title 39, chapter 14, part 5, and to prosecute offenders. If a citizen reports a violation of such law and declines to prosecute, the special unit shall notify the suspected offender by letter of the provisions of the Litter Control Law of 1971 and penalties for violation thereof.



§ 4-7-305. Training -- Rules and regulations.

The commissioner of safety shall provide for appropriate training for members of the special unit created by this part. The commissioner may promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title, to implement this part.



§ 4-7-306. Citizen cooperation.

The special unit created by this part shall encourage the citizens of this state to cooperate with the department in preventing and controlling violations of the Litter Control Law, compiled in title 39, chapter 14, part 5. Such unit shall develop programs to accomplish such cooperation, including, but not limited to, "litter watch" programs.






Part 4 - Criminal Investigation Division

§ 4-7-401. Creation.

There is created the criminal investigation division within the Tennessee highway patrol, referred to as "CID" in this part.



§ 4-7-402. Purpose -- Jurisdiction.

(a) The mission of the CID shall be to investigate, gather evidence and assist federal, state and local law enforcement in the prosecution of criminal offenses enumerated in § 4-7-404(3).

(b) The CID shall have original jurisdiction to enforce title 55, chapter 5, relative to automobile anti-theft, odometer and fraud prevention, as well as all criminal matters initiated by the highway patrol or other divisions of the department of safety, including, but not limited to, the investigation of vehicular homicides, vehicular assaults and traffic crashes involving death or serious bodily injury.



§ 4-7-403. Staffing.

The CID shall be staffed in an appropriate and professional manner to carry out its duties and functions. Such staffing shall be in the discretion of the commissioner of safety.



§ 4-7-404. Authority.

Members of the CID shall have the authority to:

(1) Provide investigative and technical support to the highway patrol in all criminal matters initiated by their actions;

(2) Provide investigative and technical support to the driver license division of the department of safety;

(3) Conduct overt and covert criminal investigations relating to:

(A) Motor vehicle and motorized vehicle theft;

(B) Stolen motor vehicles and motorized vehicle parts;

(C) Stolen boats, airplanes and parts therefrom;

(D) Violation of title and registration laws and operation of chop shops in title 55, chapter 5;

(E) Identify theft laws;

(F) Odometer fraud;

(G) Vehicular homicides;

(H) Vehicular assault; and

(I) Insurance fraud related to motor vehicles; and

(4) Provide technical and investigative support to the internal affairs division of the department of safety.



§ 4-7-405. Assisting the TBI.

The CID may also assist the Tennessee bureau of investigation (TBI) in any other criminal investigations not specified in § 4-7-404, upon written request by the director of the TBI and approval of the commissioner of safety.









Chapter 8 - State Capitol and Annexes

Part 1 - Capitol Grounds and Annexes

§ 4-8-101. Care of buildings and fixtures -- Preservation of order -- Virtual tour.

(a) (1) Except as otherwise provided by subdivision (a)(2), it is the duty of the department of general services, through the commissioner, to take care of and preserve the state capitol and capitol annexes and all the furniture, fixtures and the capitol grounds, and to keep the same in good order.

(2) It is the duty of the department of general services, through the commissioner acting with approval of the speaker of the senate and the speaker of the house of representatives, to take care of and preserve the second floor of the state capitol, including all chambers, galleries, offices, rooms, hallways, balconies, storage areas and other spaces therein, and all associated furniture and fixtures and to keep the same in good order.

(b) The secretary of state is authorized to produce a virtual tour of the state capitol, capitol annexes and grounds and to publish the virtual tour on the web sites of the general assembly and of the secretary of state. The secretary of state may reproduce the virtual tour on electronic media. The secretary of state is further authorized, acting through the state librarian and archivist, to distribute to any public or private elementary, middle, junior high or senior high school the virtual tour on electronic media.

(c) The department, through proper agencies, has the authority to preserve order among visitors who may be in and around the capitol and annexes, and to keep improper persons out of the different offices and rooms, in the absence of the regular occupants.



§ 4-8-102. Superintendence of deliveries and shipments.

The department of general services shall superintend the delivery of supplies of fuel, water and stationery for the different departments of the state government, the delivery of all necessary dispatches and communications, and the packing and shipments of the acts, journals and other public documents.



§ 4-8-103. Capitol employees.

(a) The commissioner of general services is authorized to appoint one (1) or more security guards for the capitol and capitol grounds, who shall receive for services the sums appropriated, and one (1) or more porters, who shall receive the sums appropriated.

(b) The commissioner may also appoint a landscape gardener to perform such duties in connection with the care of the grounds as may from time to time be necessary.



§ 4-8-104. Police powers of security guards.

(a) The security guards are vested with police powers.

(b) It is their duty to arrest any and all persons committing nuisances or misdemeanors in or around the capitol, annexes, or on the grounds, or for other violation of law, and take such offender or offenders before some magistrate for trial and punishment.



§ 4-8-105. Supervision of porters.

The commissioner of general services has general supervision and control of all porters appointed or employed at the expense of the state in connection with any and all of the departments in and about the capitol.






Part 2 - Capitol Parking

§ 4-8-201. Rules and regulations.

(a) The governor is hereby authorized to promulgate rules and regulations governing the parking of motor vehicles on the state-owned property known as Capitol Hill and immediately surrounding the state capitol at Nashville. The office of the chief clerk of the senate and the office of the chief clerk of the house of representatives shall each be assigned a minimum of six (6) parking spaces pursuant to such rules and regulations; and the chief clerk of the senate and the chief clerk of the house of representatives shall jointly possess exclusive custody, control and direction of any parking spaces developed and constructed, after January 1, 2001, on the right side of the drive on Capitol Hill up to the state capitol.

(b) Such rules and regulations when promulgated shall be enforced by the commissioner of general services, in the manner provided in this part.



§ 4-8-202. Marking of parking space.

Such parking space as exists on Capitol Hill shall be marked and defined under the rules and regulations promulgated by the governor, with due regard to safety and the orderly operation of the business of this state.



§ 4-8-203. Violation of parking or traffic regulations.

(a) (1) Any person found guilty of violation of the parking or traffic regulations promulgated under §§ 4-8-201 and 4-8-202 is subject to a civil penalty of ten dollars ($10.00) for the first offense, and twenty-five dollars ($25.00) for second and subsequent offenses during a one-year period.

(2) Any person who is found guilty of four (4) or more violations during a one-year period shall have any state-issued parking permit revoked for a period of one (1) year from the date of the last violation.

(3) This section shall also apply to parking violations in the state employee parking lots described in § 4-3-1105, and to parking on any other property under state control.

(4) Sections 4-8-201, 4-8-202 and this section shall not apply to tourists with out-of-state auto tags.

(b) (1) The commissioner of safety, or the commissioner's designee, shall conduct a hearing if the person charged with the violation so desires.

(2) The hearing date shall be posted on the citation issued, and will be no less than fifteen (15), nor more than thirty-five (35), calendar days from the date of issuance.

(3) Persons charged who do not desire a hearing may plead guilty to the charge by remitting the assessed civil penalty to the address on the citation.

(4) At each such hearing, the state shall have the burden of proving the subject vehicle was in violation of the parking or traffic regulations promulgated under §§ 4-8-201 and 4-8-202, and failure to carry such burden shall be cause for dismissal of the case.

(c) As provided in §§ 55-8-186 and 55-10-312, the proof of registration shall create the presumption the vehicle was operated by the owner or with the owner's knowledge and consent. It is the responsibility of the registered owner of the vehicle to provide the commissioner with sworn evidence that the vehicle was not being used by the owner, and provide the name, address and driver license number of the person in control of the vehicle at the time of the violation. If the owner fails to provide such information, then the owner shall become personally liable for the violation.

(d) (1) Failure of the person to appear on, or remit the civil penalty by, the hearing date shall result in notice being mailed to the address of the registered owner of the vehicle.

(2) The notice shall set forth a date for the owner to appear and present the information required in subsection (c).

(e) (1) Failure of the registered owner, or the person who was in control of the vehicle on the date of the violation, to either appear for the scheduled hearing or remit the civil penalty shall cause the vehicle to be subject to immobilization.

(2) If the vehicle is again found in violation, the vehicle will be immobilized by the department until such time as all outstanding civil penalties are paid by the owner.

(f) It is the responsibility of the department to maintain records of all vehicles issued citations for violation of this chapter.

(g) Any person aggrieved by a decision of the commissioner, or the commissioner's designee, may appeal in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.



§ 4-8-204. Car pool section parking -- Designation of area.

There shall be reserved a priority section of a sufficient number of parking spaces in the Capitol Hill state employees parking lot to accommodate those who wish to participate in the car pool program. The area shall be designated the "car pool section" to be used solely for car pool priority parking for state employees; however, unused parking spaces in the car pool section may be released at an appropriate time for use by other state employees.



§ 4-8-205. Car pool section parking -- Eligibility -- Applications.

(a) State employees desiring to take advantage of car pool section parking shall be required to execute a signed statement that the employee transports at least two (2) persons to and from work per day and containing the names and addresses of their regular passengers, the state department or office in which they are employed and their addresses, and their home and office telephone numbers. The statement shall also certify that regular passengers are not members of another car pool with a priority parking space.

(b) The application for priority parking used in the state of Tennessee's operation car pool program by the department of general services may be used to carry out this section.

(c) All state employees working in the area of the Capitol Hill complex shall be notified at least once a year of the availability of the car pool program.

(d) The two (2) persons riding in the applicant's car shall all be employees of the state of Tennessee in order to qualify under § 4-8-204 and this section.



§ 4-8-206. Van section parking.

(a) There shall be reserved a priority section of a sufficient number of parking spaces in the Capitol Hill state employees parking lot to accommodate those vans in which several state employees are commuting. The area shall be designated "van section" and used solely for van priority parking for state employees; however, unused parking spaces in the van section may be released at an appropriate time for use by other state employees.

(b) The commissioner of general services shall develop and issue a policy or rule, as the commissioner deems appropriate, governing the vans and the state employees who may use van priority parking. Such policy or rule shall set eligibility requirements for the employees and the motor vehicles that may use such parking.






Part 3 - State Capitol Commission

§ 4-8-301. Established -- Membership -- Chair -- Compensation.

(a) (1) There is hereby created the state capitol commission, which shall be composed of seven (7) ex officio members, as follows: the commissioner of general services, the comptroller of the treasury, the secretary of state, the state treasurer, the commissioner of finance and administration, the commissioner of environment and conservation, and the chair of the Tennessee historical commission, or their respective designees. In addition, the membership shall include two (2) legislative members as follows: one (1) member appointed by the speaker of the senate and one (1) member appointed by the speaker of the house of representatives.

(2) The commission membership shall also include three (3) private citizens appointed by the governor to staggered terms of three (3) years.

(A) In appointing private citizens to serve on the state capitol commission, the governor shall strive to ensure that at least one (1) such citizen serving on the commission is sixty (60) years of age or older and that at least one (1) such citizen serving on the commission is a member of a racial minority.

(B) At least one (1) of the private citizens appointed by the governor shall be a black person.

(C) (i) In appointing private citizens to serve on the state capitol commission, the governor shall appoint one (1) person from each of the three (3) grand divisions of the state.

(ii) The private citizen members serving on the commission on March 20, 2012, shall continue to serve until they either vacate their positions or their terms of office expire, whichever occurs first, whereupon the governor shall appoint persons to fill the positions in accordance with subdivision (a)(2)(C)(i).

(b) The governor shall appoint a chair from among the full membership of the commission.

(c) All members shall serve without compensation, but shall be eligible for reimbursement for travel expenses in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 4-8-302. Powers and duties.

(a) The state capitol commission has the following power and duty to:

(1) Formulate and develop a plenary master plan and program for the adaptive restoration and preservation of the state capitol, including the building and contiguous grounds;

(2) Consistent with the master plan required in subdivision (a)(1), to establish policy controlling the furnishings, including, but not limited to, wall, floor and window coverings of the state capitol;

(3) Establish policy governing maintenance of the state capitol;

(4) Establish policy governing the use of the state capitol for any nongovernmental activities; and

(5) Establish a policy relative to historical commemorative additions and improvements on the Bicentennial Mall, such as statues and monuments, and to approve such historical commemorative additions and improvements as may come with such policy; provided, that all other aspects of the administration of the Bicentennial Mall shall remain within the control and jurisdiction of the department of environment and conservation.

(b) All actions of the commission pursuant to subsection (a) shall be subject to the concurrence of the state building commission.



§ 4-8-303. Staff -- Experts.

(a) The department of general services, the state museum, the Tennessee historical society, and the office of the state architect shall provide appropriate staff to the state capitol commission.

(b) In addition, the commission has the authority to contract pursuant to state law for the services of experts and specialists in the area of adaptive restoration and preservation of historic buildings. All contracts shall be executed by the commissioner of finance and administration, with the approval of the comptroller of the treasury and the attorney general and reporter; provided, that design and construction contracts are subject to the approval of the state building commission.



§ 4-8-304. Reports.

The commission shall make an annual written report to the governor and general assembly. The report shall describe the activities of the commission during the preceding twelve (12) months and shall outline the activities for the ensuing twelve (12) months, with recommendations.






Part 4 - David Crockett Commission

§ 4-8-401. Creation -- Purpose.

There is created the David Crockett commission, hereinafter "the commission," to identify ways and means and raise the necessary funds to erect a monument or statue honoring David Crockett on the grounds of the state capitol as a permanent tribute to one of Tennessee's most prominent citizens throughout its history.



§ 4-8-402. Composition of commission.

(a) The commission shall be composed of nine (9) citizen members: five (5) members to be appointed by the governor, two (2) members to be appointed by the speaker of the house of representatives, and two (2) members to be appointed by the speaker of the senate. The governor shall designate one (1) member to serve as chair of the commission. Vacancies shall be filled by the original appointing authority. Members of the commission shall not receive travel expenses or compensation for their service; however, members of the commission may receive compensation or reimbursement for travel expenses from private sources.

(b) Of the members appointed to the commission:

(1) One (1) shall be a member of a Tennessee historical society or organization;

(2) One (1) shall be an employee or director of a public museum with experience relative to commissioned projects;

(3) One (1) shall have experience in fundraising for historical, artistic, or educational organizations or projects; and

(4) One (1) shall be a resident of the eastern grand division from an area of David Crockett's birthplace or where he enjoyed his early childhood who is a member of a group that studies or celebrates David Crockett on an ongoing basis.



§ 4-8-403. Consultation with state capitol commission -- Approval of design.

The commission shall consult with the state capitol commission relative to all aspects of the monument or statue honoring David Crockett, and the state capitol commission must give final approval of the design of such monument or statue prior to its erection.



§ 4-8-404. Sole use of private funding.

The monument or statue of David Crockett shall be erected using private funds solely, and no state funds shall be expended for such project.



§ 4-8-405. Report on operation and accomplishments -- Termination of commission.

Within thirty (30) days of the erection of the monument or statue in accordance with this part, the David Crockett commission shall submit to the governor, the speakers of the senate and the house of representatives, and the chairs of the government operations committees of the house of representatives and senate a complete and detailed report setting forth its operation and accomplishments, at which time the commission shall cease to exist.









Chapter 9 - Commission for Uniform Legislation

§ 4-9-101. Creation -- Composition.

(a) There is created a board of commissioners for the promotion of uniformity of legislation in the United States, composed of three (3) lawyers appointed by the governor. Any vacancy on the board by resignation, death or otherwise arising shall be filled by the appointment of a lawyer by the governor. In making appointments to the board, the governor shall strive to ensure that at least one (1) person serving on the commission is sixty (60) years of age or older and that at least one (1) person serving on the commission is a member of a racial minority.

(b) The director of the office of legal services, or the director's designee, shall serve as an associate member of the board and may assist the board in the timely and thorough performance of its duties.



§ 4-9-102. Duties.

It is the duty of the board of commissioners to:

(1) Examine the subjects upon which uniformity of legislation in the various states and territories of the union is desirable, but which are outside the jurisdiction of the congress of the United States;

(2) Confer upon these matters with the commissioners appointed by other states and territories for the same purpose;

(3) Consider and draft uniform laws to be submitted for approval and adoption by the several states; and

(4) Generally advise and recommend such other or further course of action as shall accomplish the purposes of this chapter.



§ 4-9-103. Record -- Reports.

The board of commissioners shall keep a record of its transactions, and shall at the session of each general assembly make a report of its doings and of its recommendations to the general assembly.



§ 4-9-104. Compensation.

(a) No member of the board shall receive any compensation for such member's services.

(b) All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.






Chapter 10 - Commission on Intergovernmental Relations

§ 4-10-101. Legislative findings.

The general assembly finds and declares that there is a need for a permanent intergovernmental body to study and report on:

(1) The current pattern of local governmental structure and its viability;

(2) The powers and functions of local governments, including their fiscal powers;

(3) The existing, necessary and desirable relationships between and among local governments and the state;

(4) The existing, necessary and desirable allocation of state and local fiscal resources;

(5) The existing, necessary and desirable roles of the state as the creator of the local governmental systems;

(6) The special problems in interstate areas facing their general local governments, intrastate regional units, and areawide bodies, such studies where possible to be conducted in conjunction with those of a pertinent sister state commission; and

(7) Any constitutional amendments and statutory enactments required to implement appropriate commission recommendations.



§ 4-10-102. Advisory commission on intergovernmental relations -- Creation.

There is hereby created the Tennessee advisory commission on intergovernmental relations.



§ 4-10-103. Members -- Appointment -- Officers -- Terms -- Quorum.

(a) Beginning July 1, 1997, the commission shall be composed of the following twenty-five (25) members; provided, that the membership may exceed this number until the appropriate terms of office have expired as provided in this section:

(1) The chair of the senate finance, ways and means committee;

(2) The chair of the finance ways and means committee of the house of representatives;

(3) Four (4) state senators appointed by the speaker of the senate;

(4) Four (4) state representatives appointed by the speaker of the house of representatives;

(5) Four (4) elected municipal officials;

(6) Four (4) elected county officials;

(7) Two (2) executive branch members, one (1) of whom may be the commissioner of finance and administration, each appointed by the governor;

(8) Two (2) private citizens, each appointed by the governor;

(9) One (1) elected representative of the Tennessee Development District Association;

(10) One (1) elected representative of the County Officials Association of Tennessee, appointed by the governor; and

(11) The comptroller of the treasury.

(b) Members currently holding appointments on the commission shall serve their full terms. As vacancies occur, new appointments shall be filled by the speaker of the senate and the speaker of the house of representatives by alternating appointments until each speaker has made three (3) non-legislative appointments for a maximum of seven (7) appointments. Thereafter, appointments shall alternate among the governor, the speaker of the senate and the speaker of the house of representatives, respectively; provided, that none of the appointing authorities mentioned in this subsection (b) shall exceed the number of appointments as provided in this subsection (b). The next three (3) vacancies in the category of private citizen shall not be filled, thereby reducing the total number of private citizens serving on the commission to two (2). Total membership may exceed twenty-five (25) members until the necessary vacancies occur in the private citizen category.

(c) The chair and vice chair of the commission shall be elected by the members of the commission for two-year terms and may subsequently be reelected; provided, that the chair shall be a member of the general assembly. In the event of the absence or disability of both the chair and vice chair, the members of the commission shall elect a temporary chair by a majority vote of those present and voting.

(d) (1) Members shall be appointed for a term of four (4) years and may be subsequently appointed to additional four-year terms except in those instances where membership is reduced as provided in this section. In the case of members of the general assembly, appointments and reappointments shall be consistent with terms of office for the senate and the house of representatives. Members currently holding office are eligible for reappointment for one (1) additional term; provided, that those holding positions subject to downsizing shall not be eligible for reappointment.

(2) Should any member cease to be an officer, member or employee of the unit, body or agency such member is appointed to represent, such member's membership on the commission shall terminate immediately and a new member shall be appointed for a full term in the same manner as such new member's predecessor.

(e) (1) The members appointed from private life under subsection (a) shall be appointed without regard to political affiliation. Such members shall not hold any public office.

(2) Of each class of local government members appointed, no more than one half (1/2) shall be from any one (1) political party.

(3) Of each class of legislative members appointed by the speaker of the senate and the speaker of the house of representatives, two (2) shall be from the majority party of their respective houses.

(f) A majority of those currently appointed to the commission shall constitute a quorum.

(g) For each municipal vacancy, the Tennessee Municipal League shall submit a list of three (3) elected nominees to the appropriate appointing authority.

(h) For each general county government vacancy, the Tennessee County Services Association shall submit a list of three (3) elected nominees to the appropriate appointing authority.

(i) For the development district vacancy, the Tennessee Development District Association shall submit a list of three (3) elected nominees to the appropriate appointing authority; except as provided in subdivision (d)(1).

(j) For the county officials vacancy, the County Officials Association of Tennessee shall submit a list of three (3) elected nominees to the governor.

(k) In implementing this section, the state shall aggressively seek racial and gender diversity by enlisting ethnic minority and female participation on all levels. No person shall be excluded from participation in, or be denied the benefits of, any program or activity receiving funding as a result of implementation of this section on grounds of race, color or gender.



§ 4-10-104. Duties.

The commission shall:

(1) Serve as a forum for the discussion and resolution of intergovernmental problems;

(2) Engage in such activities and make such studies and investigations as are necessary or desirable in the accomplishment of the purposes set forth in § 4-10-101;

(3) Consider, on its own initiative, ways and means of fostering better relations among local governments and state government;

(4) Draft and disseminate legislative bills, constitutional amendments and model local ordinances necessary to implement recommendations of the commission;

(5) Encourage, and where appropriate, coordinate studies relating to intergovernmental relations conducted by universities, state, local and federal agencies, and research and consulting organizations;

(6) Review the recommendations of national commissions studying federal, state and local government relationships and problems and assess their possible application to this state;

(7) Study issues relating to changing federalism, including federal devolution, block grants, preemptions, mandates, and the tenth amendment to the Constitution of the United States;

(8) Study tax equivalent payments by municipally owned electric operations to the various taxing jurisdictions within the state;

(9) Study the laws relating to the assessment and taxation of property;

(10) Conduct an annual study of the fiscal capacity of local governments to fund education; and

(11) Conduct an annual infrastructure study.



§ 4-10-105. Meetings -- Committees -- Rules of procedure.

(a) The commission shall hold meetings quarterly and at such other times as it deems necessary. The commission may hold public hearings from time to time on matters within its purview.

(b) Each officer, board, commission, council, department or agency of state government, and each political subdivision of the state, shall make available all facts, records, information and data requested by the commission, and in all ways cooperate with the commission, in carrying out the functions and duties imposed by this chapter.

(c) The commission may establish committees as it deems advisable and feasible, whose membership shall include at least one (1) member of the commission, but only the commission itself may set policy or take other official action.

(d) The commission shall promulgate rules of procedure governing its operations; provided, that they are in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.

(e) All meetings of the commission, or any committee thereof, at which public business is discussed or formal action is taken shall conform to title 8, chapter 44.



§ 4-10-106. Staff assistance.

In addition to its own staff, and at the request of the chair, the comptroller of the treasury and the institute of public service of the University of Tennessee are authorized to provide staff assistance as necessary.



§ 4-10-107. Compensation -- Appropriations.

(a) (1) No member of the commission is entitled to a salary for duties performed as a member of the commission.

(2) Members who are not government employees or officers shall receive seventy-five dollars ($75.00) per diem for attendance at meetings of the commission.

(3) Each member is entitled to reimbursement for travel and other necessary expenses incurred in the performance of official duties in accordance with the state comprehensive travel regulations as promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.

(b) The commission is authorized to apply for, contract for, receive and expend for its purposes any appropriations or grants from the state, its political subdivisions, the federal government, or any other source, public or private.

(c) Political subdivisions of the state are authorized to appropriate funds to the commission to share in the cost of its operations, and may furnish staff personnel to the commission.

(d) In addition to any funds appropriated by the general assembly to the commission, the commission is authorized to receive annual allocations of funds from the Tennessee State Revenue Sharing Act, § 67-9-102(b)(3).

(e) Funds provided under §§ 4-10-109 and 67-9-102 to the commission shall not revert to the general fund at the conclusion of a fiscal year, but such funds shall be carried forward. Other funds available to the commission funds may revert to the general fund at the end of the fiscal year subject to the approval of the chair of the commission.



§ 4-10-108. Reports.

The commission shall issue reports of its findings and recommendations, as appropriate, and shall issue a biennial report on its work. Copies of the biennial report shall be distributed to members of the commission, the library and archives and the legislative library. Upon request, copies shall be provided to other public officials, public agencies, and to the public. Copies of reports mandated by the general assembly shall be distributed to all legislative members.



§ 4-10-109. Inventory of public infrastructure needs.

(a) The commission shall annually compile and maintain an inventory of needed infrastructure within this state. The information and data gathered by such an annual inventory is deemed necessary in order for the state, municipal and county governments of Tennessee to develop goals, strategies and programs that would improve the quality of life of its citizens, support livable communities and enhance and encourage the overall economic development of the state through the provision of adequate and essential public infrastructure. All funds necessary and required for this inventory shall be administered through the commission's annual budget, and such funds shall be in addition to the commission's annual operational budget amounts. The inventory shall include, at a minimum, needed public infrastructure facilities that would enhance and encourage economic development, improve the quality of life of the citizens and support livable communities within each municipality, utility district, county and development district region of the state, and shall include needs for transportation, water and wastewater, industrial sites, municipal solid waste, recreation, low and moderate income housing, telecommunications, other infrastructure needs such as public buildings, including city halls, courthouses and kindergarten through grade twelve (K-12) educational facilities, and other public facilities needs as deemed necessary by the commission. The data shall be compiled on a county-by-county basis within each development district area. The commission shall annually contract for the services of the state's nine (9) development districts to accomplish this inventory. However, if the executive director finds that a development district has not adequately fulfilled a prior inventory contract, then instead of the development district that has not fulfilled its contract obligations, the executive director may annually contract with another agency or entity of state or local government or higher education to perform the inventory within that district's area.

(b) In compiling the public infrastructure needs inventory on a county-by-county basis, at a minimum, the commission shall consult with each county mayor, mayor, local planning commission, utility district, county road superintendent and other appropriate local and state officials concerning planned or anticipated, or both, public infrastructure needs over the next five-year period, together with estimated costs and time of need within that time frame. From those cities and counties with adopted growth plans in accordance with title 6, chapter 58, the commission shall gather and report the infrastructure, urban services' and public facilities' needs reported in the growth plans. These infrastructure needs are factors in the determination of urban growth boundaries for cities and the planned growth areas for counties. Implementation of infrastructure, urban services and public facility elements of the city and county growth plans are to be monitored by means of the five-year inventory of public infrastructure needs.

(c) The public infrastructure needs inventory shall not include projects considered to be normal or routine maintenance. Moreover, infrastructure needs projects included in the inventory should involve a capital cost of not less than fifty thousand dollars ($50,000). The infrastructure needs inventory shall not duplicate the extensive needs data currently maintained by various state agencies on state facilities that are presently available to the commission. This limitation does not prohibit one (1) or more counties or municipalities from identifying a need for a vocational educational facility or a community college or a new public health building in a particular local area. In addition, the commission may request various state agencies to supply various needs data that may be available in such areas as highway or rail bridges, airports or other areas.

(d) The annual public infrastructure needs inventory by each development district or an agency or entity of state or local government or higher education shall be conducted utilizing standard statewide procedures and summary format as determined by the commission to facilitate ease and accuracy in summarizing statewide needs and costs.

(e) The public infrastructure needs inventory shall be completed by the development districts or an agency or entity of state or local government or higher education and submitted to the commission no later than June 30 of each year.

(f) The annual inventory of statewide public infrastructure needs and costs for provision of adequate and essential public infrastructure shall be presented by the commission to the general assembly at its next regular annual session following completion of the inventory each year.



§ 4-10-110. Effect of tax abatements or reductions on local public education.

(a) The Tennessee advisory commission on intergovernmental relations (TACIR) is directed to perform a study of the overall effect on local public education when property taxes or in lieu of tax payments earmarked for education are abated or reduced and whether the effect on local public education is offset by enhanced economic development. This study shall be conducted from TACIR's existing resources.

(b) All appropriate state departments and agencies shall provide assistance to TACIR.

(c) TACIR shall report its findings and recommendations, including any proposed legislation or interim reports upon conclusion of its study.



§ 4-10-111. [Obsolete]



§ 4-10-112. Monitoring of current wholesale power supply arrangements between the TVA and municipal utilities and electric cooperatives.

The Tennessee advisory commission on intergovernmental relations (TACIR) is directed to continue to monitor, within existing resources, whether the current wholesale power supply arrangements between the Tennessee Valley authority and municipal utilities and electric cooperatives are likely to change in the future in a way that could affect payments in lieu of taxes from the Tennessee Valley authority to the state and to its local governments. No later than the last day of February of each year, TACIR shall report written findings to the commerce and labor committee of the senate, the business and utilities committee of the house of representatives, the finance, ways and means committee of the senate, and the finance, ways and means committee of the house of representatives. The report shall include recommendations, if any, on adjustments to the state tax system that would keep the state and local governments whole from such future changes.






Chapter 11 - Historian and Historical Commission

Part 1 - State Historian and Historical Commission

§ 4-11-101. State historian.

(a) There is hereby created the position of state historian.

(b) The governor shall appoint some person qualified by experience and training to this position.

(c) The term of office of such historian shall be for four (4) years from the date of such historian's appointment and until such historian's successor shall be appointed and qualified.

(d) Subsequent appointments as the terms expire shall be made by the governor.

(e) The department of finance and administration shall furnish the state historian suitable office space in some state office building.

(f) The office of state historian shall be honorary, and the incumbent shall receive no compensation therefor, except that the incumbent shall be reimbursed for necessary traveling expenses incurred while in the performance of official duties, which shall be certified to and paid in the manner prescribed for other state officials.

(g) It is the state historian's duty to prepare for publication and to disseminate historical data upon Tennessee history, present and past, and to conduct such negotiations for the publication thereof in book form as may be deemed proper. However, no publication in book form shall be made without proper authorization from the governor.



§ 4-11-102. Commission -- Creation -- Membership.

(a) There is hereby created the Tennessee historical commission, which shall be composed of the governor or the governor's designee, the state historian, the state archaeologist, the commissioner of environment and conservation or the commissioner's designee, and the state librarian and archivist, all of whom shall be voting ex officio members; and twenty-four (24) members appointed by the governor. In making appointments to the commission, the governor shall strive to ensure that at least one (1) person serving on the commission is sixty (60) years of age or older and that at least one (1) person serving on the commission is a member of a racial minority. At least three (3) persons serving on the commission shall have an academic background in history or historic preservation, or both, preferably a master's degree. In making the appointments, there should be a conscientious effort by the appointing authority to ensure that persons meeting these criteria are inclusive of African-Americans and of Native American ancestry.

(b) In case of death or resignation of any appointed member of the commission, then such member's successor shall be appointed by the governor for a term of five (5) years from the date of the successor's appointment.

(c) Members of the commission appointed pursuant to this section shall be equally divided among the three (3) grand divisions of the state.

(d) Members who have been granted the title "member emeritus" by an action of the commission shall retain the same rights and privileges of other members, except the right to vote at meetings of the commission.

(e) All members of the commission may be paid necessary expenses while engaged in the work of the commission. All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 4-11-103. Commission -- Administration of funds -- Reports.

(a) The commission shall adopt rules for the transaction of business and shall keep a record of all its proceedings.

(b) It shall:

(1) Prepare such reports of its operation as may be required by the governor or the general assembly;

(2) Administer funds made available from public sources for historical purposes;

(3) Submit a budget consistent with its program; and

(4) Operate its program within the financial resources available.

(c) The commission shall exercise administrative supervision over all funds appropriated for the purposes of this part, and no allotment of funds may be made without the review of the commission.

(d) The commission shall require proper financial and accounting statements from all recipients of funds authorized under this part on or before June 30 of each year, and all recipients shall comply with the standard operating procedures of the commission.



§ 4-11-104. Criteria for evaluation of historic sites.

The commission shall develop criteria for the evaluation of state historic sites and all related real and personal property that may be of such importance as would justify acquisition and ownership by this state, and it shall also develop criteria for evaluation of any such properties owned by agencies other than the state for which state aid is requested.



§ 4-11-105. Commission personnel.

(a) In order to effectively carry on its program, the commission has the authority to create such positions and employ such personnel as are deemed necessary to conduct its affairs in accordance with the law and rules applicable to employees in the unclassified state service.

(b) All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 4-11-106. Commission -- Advisory boards or committees.

(a) The commission may also establish and appoint one (1) or more advisory boards or advisory committees to assist the commission in the performance of its duties.

(b) The commission is authorized, out of any funds appropriated to the commission, to pay the actual expenses of such board or committee members incurred while on official business.

(c) All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 4-11-107. Acquisition of historical or archaeological property.

The commission may accept gifts, bequests and endowments from any private source, and may acquire real and personal properties that have statewide historical or archaeological significance by gift, purchase, devise or bequest, the title thereto to vest in the state.



§ 4-11-108. Operation of historical property.

(a) (1) The historical properties owned by the state shall be placed under the authority of the commission, which may in its discretion make a contract with any county, municipality or agency within the state or with any nonprofit corporation or organization or with any private individual, partnership, corporation or association for the administration, development or operation of such property, which contract shall be subject to periodic review.

(2) Any such contract made by the commission shall be expressly subject to the requirements of the public purchasing law, title 12, chapter 3.

(3) The commission shall determine criteria for the approval of such properties for state aid, and shall make reasonable rules for the regulation of use by the public of such historical properties under its charge, including the establishment of admission fees to be charged the public.

(b) (1) The commission, under this chapter, may contract for the preservation, maintenance and operation of the Sam Houston Schoolhouse State Historic Site.

(2) The commission, under the authority of this chapter, shall enter into a suitable contract for the maintenance, preservation and interpretation of the John Sevier Home Historic Site.



§ 4-11-109. Preservation of public records -- Certified copies.

(a) Any state, county, town or other public official in custody of public documents is empowered in such official's discretion to turn over to the commission any official books, documents, records, official papers, newspaper files, printed books or portraits not in current use in the public official's office, and the commission shall provide for their permanent preservation.

(b) When so surrendered, copies of the items mentioned in subsection (a) shall be made and certified under seal, upon application of any person, which certificate shall have effect as if made by the officer originally in charge of them, and the commission shall charge for such copies the same fees as that officer is by the law allowed.



§ 4-11-110. Appropriations.

For carrying out the purposes and objects of this chapter, the sum of ten thousand dollars ($10,000), or so much thereof as shall be needed, over and above all the funds derived from the sale of the publications and all of the fees collected under § 4-11-109, is annually or continuously appropriated, and, upon order of the chair of the commission, the commissioner of finance and administration is empowered and directed to draw the commissioner's warrant for the sum from the state treasury.



§ 4-11-111. Review prior to demolishing, altering or transferring historically, architecturally or culturally significant state property.

(a) All state agencies and institutions of higher education and other state entities that have control of state property shall consult the commission prior to demolishing, altering or transferring any property that is or may be of historical, architectural or cultural significance. Such agencies, institutions and entities shall seek the advice of the commission on possible alternatives to the demolition, alteration or transfer of such property.

(b) The commission shall make staff available to assist agencies, institutions and entities in determining if property is or may be of historical, architectural or cultural significance.

(c) The commission shall have thirty (30) working days to review and comment on plans to demolish, alter or transfer state property that is or may be of historical, architectural or cultural significance prior to approval of such action by the state building commission. Such comment shall be in writing and filed with the proposing agency or entity and the state building commission.

(d) The standard of review by the historical commission shall be the secretary of the interior's standards of rehabilitation or other criteria adopted in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.

(e) The state building commission shall consider the comments of the historical commission prior to approving or disapproving plans to demolish, alter or transfer state property that is or may be of historical, architectural or cultural significance.

(f) Nothing contained in this section shall be construed as further extending the jurisdiction of the state building commission over transactions involving department of transportation projects. When the department is the proposing agency, the commissioner of transportation shall consider the comments of the historical commission prior to demolishing, altering or transferring state property that is of historical, architectural or cultural significance.



§ 4-11-112. Site preservation fund.

(a) There is created a special account in the state treasury to be known as the Tennessee Civil War or War Between the States site preservation fund, hereinafter referred to as the "preservation fund".

(b) (1) Moneys in the preservation fund shall be used exclusively by the Tennessee historical commission to provide grants to private nonprofit organizations to match federal and other matching funds. All such grants shall be made solely for the fee simple purchase of, or purchase of protective interests in, any Tennessee Civil War or War Between the States historic site listed in the Report on the Nation's Civil War Battlefields, issued in 1993, or as amended or reissued pursuant to the Civil War Battlefield Preservation Act of 2002 (P.L. 107-359)(16 U.S.C. § 469k), as amended or supplemented by new information by the national park service's American battlefield protection program, hereinafter referred to as "the report" or any historic site associated with the Underground Railroad that is eligible for national historic landmark designation or for listing in the national register of historic places.

(2) The commission shall establish, administer, manage and make expenditures and allocations from the preservation fund.

(3) (A) Private nonprofit organizations seeking grant funding from the preservation fund shall be required to provide matching funds from any nonstate sources on a dollar-for-dollar basis.

(B) For the purposes of this section, "matching funds" means both cash and the value of any noncash contribution due to a bargain sale or the donation of land or interest therein made by the landowner as part of the proposed project.

(C) No state funds may be included in determining the amount of the match.

(4) Eligible costs for which moneys from the preservation fund may be allocated include acquisition of land and any improvements thereon or permanent protective interests, including, but not limited to, conservation easements, and costs associated with such acquisitions, including, but not limited to, the cost of appraisals, environmental reports, surveys, title searches and title insurance, and other closing costs.

(5) Grants from the preservation fund shall not exceed fifty percent (50%) of the appraised value of the land or permanent protective interest therein.

(6) Grants from the preservation fund may be awarded for prospective purchases or for acquisitions which the applicant has closed; provided, that for closed acquisitions, the applicant shall demonstrate that:

(A) The closing occurred no more than twelve (12) months prior to the date of application for the grant; and

(B) An identifiable threat to the resource or compelling need for preservation existed at the time of the purchase.

(7) Any eligible organization making an acquisition of land or interest therein pursuant to this section shall grant to the state or other qualified holder a perpetual easement placing restrictions on the use or development of the land. In cases where the easement is granted to a holder other than the state, all terms and conditions of the easement shall be reviewed by and found by the commission to be consistent with the intent and purpose of the Conservation Easement Act, compiled in title 66, chapter 9, part 3, and to accomplish the perpetual preservation of Civil War or War Between the States historic site or historic site associated with the Underground Railroad. Such other holder shall demonstrate to the commission that it has the capacity and expertise to manage and enforce the terms of the easement.

(8) Nothing in this section shall be construed to prevent the subsequent transfer of property acquired pursuant to this section to the United States, its agencies or instrumentalities.

(9) The commission shall establish, administer, manage and make expenditures and allocations from the preservation fund and shall establish guidelines for applications, prioritization and award of grants from the preservation fund in consultation with appropriate site preservation interests. Consideration shall be given, but not limited to, the following:

(A) Significance of the battlefield and the location of the proposed project in relation to core and study areas as identified in the report as well as proximity to other protected lands;

(B) Threat to and integrity of the features associated with the battle which occurred there; and

(C) The financial and administrative capacity of the applicant to complete the project and to maintain and manage the property consistent with the public investment and public interests, such as education, recreation, research, heritage tourism promotion or orderly community development.

(10) All grant recipients are subject to audit by the comptroller of the treasury as to the funds received pursuant to this section.

(c) (1) In addition to appropriations made to the preservation fund, the commission may accept other funds, public or private, by way of gift or grant to the fund. Any such gift or grant shall be deposited into the preservation fund to be distributed in accordance with this section.

(2) Moneys in the preservation fund may be invested by the state treasurer in accordance with § 9-4-602.

(3) Notwithstanding any law to the contrary, interest accruing on investments and deposits of the preservation fund shall be credited to such fund, shall not revert to the general fund, and shall be carried forward into the subsequent fiscal year.

(4) Any balance remaining unexpended at the end of a fiscal year in the preservation fund shall not revert to the general fund but shall be carried forward into the subsequent fiscal year.



§ 4-11-113. Historic property land acquisition fund.

(a) There is hereby created a special agency account in the state general fund known as the historic property land acquisition fund. Expenditures from such fund shall be made only to implement and carry out the purposes set forth in subsection (b). Funds deposited in such fund shall not revert at the end of any fiscal year, and all interest accruing on investments and deposits of the fund not otherwise expended shall be returned to and made a part of the fund.

(b) The historical commission shall expend the funds which are deposited in the historic property land acquisition fund only for the acquisition of land for any area designated as an historic place as evidenced by its inclusion on the national register of historic places or the Tennessee register of historic places, or any other area of historic significance as approved by majority vote of the entire membership of the commission, and for the acquisition of easements to protect the historic areas. Such funds may also be used for capital projects, including improvements and maintenance, of properties previously acquired, and for capital grants to other historic properties not owned or operated by the state.

(c) No funds deposited in the historic property land acquisition fund shall be obligated or expended to acquire any interest in real property through condemnation or the power of eminent domain.






Part 2 - Tennessee Register of Historic Places

§ 4-11-201. Creation -- Authority.

The Tennessee historical commission is authorized and directed to maintain and expand a register of districts, sites, buildings, structures and objects significant in Tennessee history, architecture, archaeology, engineering, and culture. This register shall be known as the "Tennessee register of historic places" and shall be the official inventory of irreplaceable historic resources that need to be given maximum encouragement for historic preservation.



§ 4-11-202. Criteria for listing places -- Revision.

(a) The following criteria are used in determining eligibility in being placed on the Tennessee register of historic places:

(1) The quality of significance in Tennessee history, architecture, archaeology, engineering and culture is present in districts, sites, buildings, structures and objects that possess integrity of location, design, setting, materials, workmanship, feeling and association, and that:

(A) Are associated with events that have made a significant contribution to the broad patterns of our history;

(B) Are associated with the lives of persons significant in our past;

(C) Embody the distinctive characteristics of a type, period or method of construction or that represent the work of a master, or that possess high artistic values, or that represent a significant and distinguishable entity whose components may lack individual distinction; or

(D) Have yielded, or may be likely to yield, information important in prehistory or history; and

(2) Ordinarily cemeteries, birthplaces or graves of historical figures, properties owned by religious institutions or used for religious purposes, structures that have been moved from their original locations, reconstructed historic buildings, properties primarily commemorative in nature, and properties that have achieved significance within the past fifty (50) years shall not be considered eligible for the Tennessee register. However, such properties will qualify if they are integral parts of districts that do meet the criteria or if they fall within the following categories:

(A) A religious property deriving primary significance from architectural or artistic distinction or historical importance;

(B) A building or structure removed from its original location but that is significant primarily for architectural value, or that is the surviving structure most importantly associated with an historic person or event;

(C) A birthplace or grave of an historical figure of outstanding importance, if there is no other appropriate site or building directly associated with such historical figure's productive life;

(D) A cemetery that derives its primary significance from graves of persons of transcendent importance, from age, from distinctive design features, or from association with historic events;

(E) A reconstructed building when accurately executed in a suitable environment and presented in a dignified manner as part of a restoration master plan, and when no other building or structure with the same association has survived;

(F) A property primarily commemorative in intent if design, age, tradition or symbolic value has invested it with its own historical significance; or

(G) A property achieving significance within the past fifty (50) years, if it is of exceptional importance.

(b) Revisions to the criteria in subsection (a) may be made by the Tennessee historical commission in order to enhance the historical quality of the register.



§ 4-11-203. Properties listed in national register.

The Tennessee register of historic places shall consist of all properties in Tennessee that are listed on the national register of historic places maintained by the United States department of interior as of July 1, 1994. Properties that are in the future nominated to the national register of historic places shall be also listed in the Tennessee register of historic places as of the date of their acceptance by the keeper of the national register; provided, that the owner or owners of such property have not objected to such listing as provided for in § 4-11-204.



§ 4-11-204. Public and private properties eligible -- Notice to owner -- Objections.

Both publicly and privately owned property shall be included in the Tennessee register of historic places. However, prior to the inclusion of privately owned property on the Tennessee register of historic places, the owner or owners of such property shall be given the opportunity (including a reasonable period of time) to concur in or object to such listing. If the owner, or in the case of multiple ownership as in an historic district, a majority of owners, object to such listing, the property proposed for listing in the Tennessee register of historic places shall not be listed until such objection is withdrawn.



§ 4-11-205. Publication and distribution of register.

The register will be published annually when funds are available, and copies of the register shall be placed in the various planning agencies of the state.



§ 4-11-206. Removal of properties from register.

A property listed in the Tennessee register of historical places may be removed from such listing if it has lost the qualities of historical, architectural, or archaeological significance that made it eligible.



§ 4-11-207. Keeper of the register.

The executive director of the Tennessee historical commission is designated as keeper of the Tennessee register of historic places.



§ 4-11-208. [Transferred.]



§ 4-11-209. Polk grave site -- Jackson statue.

(a) Notwithstanding any provision of the law or of this part to the contrary, the grave site of James K. Polk shall not be relocated unless the proposed relocation is approved in advance by a duly adopted joint resolution of the general assembly.

(b) Nothing contained within this part shall be construed to prohibit the transfer of any statue of Andrew Jackson, currently placed upon the grounds of the state capitol building, to the Jackson homeplace, the Hermitage.






Part 3 - Tennessee Wars Commission

§ 4-11-301. Creation.

There is hereby created the Tennessee wars commission, hereafter referred to as the "commission," which shall coordinate planning, preservation and promotion of the structures, buildings, sites and battlefields of Tennessee associated with the French and Indian War, American Revolution, War of 1812, U.S.-Mexican War, and the War Between the States.



§ 4-11-302. Powers and duties.

(a) The commission shall:

(1) Develop a plan regarding significant sites in Tennessee related to the French and Indian War, American Revolution, War of 1812, U.S.-Mexican War, and the War Between the States, hereafter referred to as the "wars." The plan will provide incentives to local landowners and local governments to preserve and restore battlefields and historic sites related to the wars. Through cooperative agreements between local governments, landowners and the commission, such entities will work together to preserve and restore historic sites;

(2) Preserve and conserve the legacy of the wars in the state of Tennessee;

(3) Recognize important events and geographic locations in the conduct of the wars in the state of Tennessee;

(4) Establish a geographic data base and an information system that can be used to locate, track, and cross-reference significant historical and cultural properties, structures and markers associated with the wars;

(5) Acquire or provide funds for the acquisition of battlegrounds, cemeteries and other historic properties associated with the wars;

(6) Expend funds received from state appropriations and other sources to make grants to municipalities, counties and nonprofit organizations for the purpose of maintaining and restoring existing memorials and cemeteries related to the wars;

(7) Encourage the establishment of reference sections relating to the wars in high schools;

(8) Ensure that all literature produced by the commission adequately reflects the role of African-Americans in the French and Indian War, American Revolution, War of 1812, U.S.-Mexican War, and contributions on both sides of the War Between the States; and

(9) Ensure the opportunity for adequate participation in the activities of the commission by African-Americans.

(b) In carrying out its purposes, the commission is authorized to:

(1) Accept loans or grants, or both, of money, materials or property of any kind from the United States or any agency or instrumentality thereof upon such terms and conditions as the United States or such agency or instrumentality may impose;

(2) Receive and accept loans, gifts, grants, donations or contributions of property, facilities, or services, with or without consideration from any person, firm or corporation or from the state of Tennessee or any agency or instrumentality thereof or from any county, municipal corporation or local government or governing body; and

(3) Hold, use, administer and expend such sum or sums as may hereafter be received as income, as gifts or as appropriations from the general assembly for any of the purposes of the commission.



§ 4-11-303. Composition.

The Tennessee historical commission established by § 4-11-102, is designated to be the Tennessee wars commission.



§ 4-11-304. Acquisition of lands -- Maintenance.

(a) The commission may, with the consent of the owner, acquire by donation, purchase or exchange lands and interests in battlefields and memorials of the wars, together with lands and interests in lands necessary to provide adequate public access to the battlefields and memorials.

(b) The commission may make funds available, subject to appropriations for such purposes, for the maintenance and protection of the battlefields and memorials that may be subject to agreements as provided in § 4-11-302.



§ 4-11-305. Compensation of members -- Reports -- Appropriations.

(a) The members of the commission shall receive no salary but shall be reimbursed necessary travel and per diem expenses as prescribed in comprehensive travel regulations by the commissioner of finance and administration for employees of the state.

(b) The commission shall file an annual report with the governor and the speakers of the respective bodies of the general assembly containing a summary of the accomplishments of the commission during the preceding year and the plans of the commission for the following year.

(c) No state funds shall be expended for the purposes of the commission unless specifically appropriated by the general assembly.



§ 4-11-306. Compliance with laws and regulations.

In the conduct of its affairs, the commission shall comply with all laws, policies and regulations applicable generally to state agencies, with specific reference made to the laws, policies and regulations applicable to the historical commission. Furthermore, all loans shall be subject to the approval of the state funding board and all land acquisitions and dispositions shall be subject to the approval of the state building commission.






Part 4 - Great War Commission [Effective Until November 11, 2018.]

§ 4-11-401. Creation of commission [Effective until November 11, 2018.]

There is created the Great War commission, hereinafter "the commission", to facilitate the appropriate recognition by Tennessee, along with other states and nations, of the centenary of the cataclysm of 1914 through 1919, later called World War I.



§ 4-11-402. Commission members -- Eligibility to serve -- Officers -- No travel expenses or compensation. [Effective until November 11, 2018.]

(a) The commission shall be composed of ten (10) members. Three (3) members shall be appointed by the speaker of the house of representatives, three (3) members shall be appointed by the speaker of the senate, and three (3) members shall be appointed by the governor, with each appointing authority selecting persons who reside in each of the three (3) grand divisions of the state to serve on the commission. The governor shall appoint one (1) additional member who resides in Fentress County. The governor shall consult with interested groups including, but not limited to, the Fentress County Historical Society before appointing the additional member. Vacancies shall be filled by the original appointing authority. All appointees to the commission shall be persons who have demonstrated an interest in Tennessee history, twentieth century world history, modern European world history, or the continuing significance of World War I.

(b) Any survivor of a World War I veteran may serve as an honorary, nonvoting member of the commission.

(c) From its membership, the commission shall elect a chair and such other officers as the commission deems necessary to effectuate the purposes for which the commission was created.

(d) Members of the commission shall not receive travel expenses or compensation for their service.

(e) For administrative purposes only, the commission shall be attached to the office of the secretary of state.



§ 4-11-403. Powers, duties and authority of the commission. [Effective until November 11, 2018.]

(a) The Great War commission has the power and duty to formulate, develop and execute plans for projects and activities that facilitate the appropriate recognition by Tennessee, along with other states and nations, of the centenary of World War I, with particular emphasis on those Tennesseans who made the supreme sacrifice and those who returned home gravely wounded.

(b) The commission is authorized to:

(1) Cooperate with national and international activities that commemorate World War I with appropriate solemnity and accurate scholarship;

(2) Elevate young Tennesseans' knowledge and understanding of World War I, in connection with the teaching of Tennessee, American or world history in public schools and public institutions of higher education; and

(3) Receive and accept loans, gifts, grants, donations or contributions of property, facilities, or services, with or without consideration from any person, firm or corporation or from the state of Tennessee or any agency or instrumentality thereof or from any county, municipal corporation or local government or governing body.



§ 4-11-404. Annual report. [Effective until November 11, 2018.]

Beginning July 15, 2015, the commission shall file an annual report with the chair of the government operations committee of the senate and the chair of the government operations committee of the house of representatives that details the commission's activities for the prior fiscal year. The report shall also include, but not be limited to, all commission plans and projects, in addition to an accounting of commission revenues by source and expenditures by item.



§ 4-11-405. Termination of commission -- Preservation of items of historical value. [Effective until November 11, 2018.]

The commission shall cease to exist on November 11, 2018, at which time all of the commission's minutes, files, papers, recordings, publications, and any other items of historical value shall be delivered to the state library and archives to ensure the preservation of such items.









Chapter 12 - State Museum

Part 1 - General Provisions

§ 4-12-101. Creation.

There is created a state museum for the purpose of bringing together the administration of the various collections of articles, specimens and relics owned by the state, to be under the supervision of, and administered by, the Douglas Henry state museum commission, established pursuant to chapter 20, part 3 of this title.



§ 4-12-102. Director and other employees.

(a) The Douglas Henry state museum commission shall employ a museum director, experts and other employees as may be needed to properly care for and maintain the museum and to impart its educational value to the visiting public.

(b) The museum director has the authority to assume charge of all collections and articles acquired, and to coordinate and display such articles in such manner as the museum director deems to the best interest of the general public.

(c) (1) The museum director also has the power to solicit and accept gifts and contributions on behalf of the state museum upon such terms and conditions and for such uses and purposes as may be consistent with state law.

(2) The museum director shall install and maintain suitable containers for the collection of small cash donations to the state museum. The funds so collected shall be receipted and deposited as departmental revenue of the museum with the same budgetary and accounting controls as other funds of the museum. Expenditure of funds so collected shall be for the furtherance of the objectives of the museum's programs and shall be made under the same restrictions and controls as other expenditures of the museum.



§ 4-12-103. Compensation of staff.

The executive director of the museum, experts and such other assistants as may be employed under this chapter, shall have their compensation fixed and paid by the Douglas Henry state museum commission consistent with the department of human resources' policies and standards.



§ 4-12-104. Location -- When open.

(a) The museum shall occupy space in the James K. Polk State Office Building and Cultural Complex, at Nashville, and space on the ground floor of the south wing of the War Memorial Building, at Nashville, and both facilities shall be kept open every day, including Sundays, during such hours as may be determined by the commission.

(b) Notwithstanding this section, the commission may, in its discretion, close the museum on Mondays, and on January 1, Easter Sunday, the fourth Thursday in November, and December 25.



§ 4-12-105. Administration of other museums and exhibits.

(a) In order to carry out this chapter, the World War Museum, previously administered by the adjutant general's office, the Civil War Exhibit, previously administered by the United Daughters of the Confederacy and Spanish-American War Exhibit, previously administered by the Spanish War Veterans, the Museum of Natural History, previously administered by the former game and fish commission, the Tennessee Archaeological Exhibit, the Tennessee Historical Exhibit and the relics and mementos of the World War II Commission are under the supervision of the state museum.

(b) Any other exhibit in the possession of the state, or that may come into the possession of the state, shall be placed under this commission and administered under this chapter, this subsection (b) having especial reference to exhibits of the natural resources of the state.

(c) The state museum is authorized and empowered to:

(1) Enter into contracts, within the limits and funds available therefor, with individuals, organizations and institutions for services furthering the objectives of the museum's programs;

(2) Provide advice and technical assistance, within the limits of funds available therefor, to the staff or board of directors or trustees of museums that are operated on state-owned property by entities other than the state; and

(3) Make and sign any agreement and do and perform any acts that may be necessary to carry out the purposes of this chapter.



§ 4-12-106. Appropriation -- Other funds.

In order to establish, maintain and operate the state museum, five thousand dollars ($5,000) annually is appropriated out of the general funds of the state, which funds may be supplemented by any other sums for the museum, coming into the hands of the commission from any other source whatsoever.



§ 4-12-107. Future reorganization permitted.

Nothing in this chapter shall prohibit a future reorganization that may be enacted to bring together all or any of the cultural activities of the state, including the historical commission, within a single department or division.



§ 4-12-108. Sales facilities authorized.

(a) The state museum is hereby authorized to operate sales facilities in the state museum at no cost to the state.

(b) Nothing in this chapter shall prevent the operation of sales facilities in the state museum by any nonprofit corporation that has as its chief purpose the support of the programs of the state museum.



§ 4-12-109. Items to be sold.

The facility authorized by § 4-12-108 shall sell Tennessee produced items or items appropriate to the museum's programs, as approved by the director of the state museum.



§ 4-12-110. Use of profits.

Any profits derived from this operation shall be used in the programs of the state museum.



§ 4-12-111. Fees or admission -- Facilities for nonprofit groups.

(a) (1) The state museum is authorized to impose a fee or charge admission for special events or programs.

(2) The amount of the fee or charge shall be determined by the Douglas Henry state museum commission, and proceeds from the fees or charges shall only be used by the commission to offset the cost of the special events or programs or other educational programs of the state museum.

(3) There shall be no more than four (4) special events, programs or exhibits per year, and this limitation shall not apply to educational programs, such as classes, workshops, lectures, film series or to annual meetings or conferences of professional organizations.

(4) The square footage occupied by any such special event or program shall not exceed twenty-five percent (25%) of the total square footage of the museum.

(b) The state museum is authorized by this subsection (b) to have reduced fees or admission charges for any person who may have a disability, be an honorably discharged veteran of the United States armed forces, sixty-five (65) years of age or older, or a student in any school, grades kindergarten through twelve (K-12), for the special events or programs.

(c) The state museum, in the discretion of the director of the state museum, is further authorized to provide facilities, assistance and space to any nonprofit corporation that has as its principal purpose the support of the programs of the state museum and whose net proceeds are directed to benefit the programs or operation of the state museum. This cooperation and assistance may be provided regardless of whether the corporation charges a fee or imposes an admission charge to its programs.



§ 4-12-112. Black history.

(a) The state museum commission, acting upon the recommendation of the museum director, is hereby authorized to contract with the Beck Cultural Exchange Center, Knoxville, for either the appropriate deposit, display, examination, or preservation, or any of these, at the center of such items or collections of articles, specimens and relics owned by the state and administered by the commission, as may be deemed by the commission and by the center to be of special interest to the black citizens of this state.

(b) The terms of any such contract shall ensure that adequate steps are undertaken to protect and preserve all such items for the benefit of future Tennesseans.






Part 2 - Museum Inventory Act

§ 4-12-201. Short title.

This part shall be known and may be cited as the "Museum Inventory Act."



§ 4-12-202. Exemption from inventory procedures.

It is the intention and purpose of the general assembly that the Tennessee state museum shall be exempted from inventorying its various collections under the rules established by the department of general services.



§ 4-12-203. Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Tennessee state museum" means both the facility operated as the military branch of the Tennessee state museum in the War Memorial Building and the Tennessee state museum in the James K. Polk Building; and

(2) "The various collections of articles, specimens and relics placed under the charge of the director of the state museum" means those collections owned and acquired by the state, the Tennessee Historical Society, Inc., or other entities.






Part 3 - Museum Donation Act

§ 4-12-301. Short title.

This part shall be known and may be cited as the "Museum Donation Act."



§ 4-12-302. Tennessee state museum -- Defined.

As used in this part, unless the context otherwise requires: "Tennessee state museum" means both the facility operated as the military branch of the Tennessee state museum in the War Memorial Building and the Tennessee state museum located in the James K. Polk Building.



§ 4-12-303. Powers of director.

It is the intention and purpose of the general assembly that the director of the state museum be empowered to accept donations of funds and objects for the benefit of the Tennessee state museum.









Chapter 13 - Historic Properties

Part 1 - The Hermitage

§ 4-13-101. Conveyance of property.

(a) All property belonging to the state and known as the "Hermitage Farm," consisting of approximately five hundred (500) acres, located in the fourth civil district of Davidson County, and being the same property referred to in Acts 1889, chapter 180, § 1 and being the same property acquired by the state by virtue of Acts 1856, chapter 96, be and the same is conveyed in trust to the Ladies' Hermitage Association, a corporation organized and chartered under the laws of the state.

(b) The association shall be deemed the successor in interest to the Ladies' Hermitage Association board of trustees and shall assume all rights, responsibilities and liabilities of such board of trustees.



§ 4-13-102. Object of trust creation -- Definition.

(a) The object for which this trust is created is to permit and encourage the Ladies' Hermitage Association to preserve and beautify the property herein conveyed, in trust, and to keep the property in such state of preservation as the association may deem best so as to display the respect, love and affection that a grateful state and people cherish for their illustrious hero and statesman, Andrew Jackson.

(b) (1) It is furthermore the object of this trust to permit and encourage the association to do all things deemed necessary or advisable by the association to elucidate the history of the time of Andrew Jackson, his life and works and the place thereof in American history.

(2) These activities may include, but shall not be limited to, the support of scholarly publications and other educational activities, the acquisition of related real and personal property and the maintenance and exhibition thereof.

(3) Any property so acquired including, but not limited to, that property known as Tulip Grove, shall be held in trust in the same manner as the trust established for the Hermitage Farm in § 4-13-101.

(4) Except as otherwise provided in this part, the association has all rights and powers in and to the property conveyed in this part and any earnings or proceeds therefrom as though the property were conveyed in fee simple absolute.

(c) As used in this part, "association" means the Ladies' Hermitage Association.



§ 4-13-103. Conditions of conveyance.

The trust conveyance described in this part is subject to the following terms and conditions:

(1) The association may not mortgage, sell or otherwise transfer all or any part of the property conveyed in trust, with the exception of normal encumbrances for utility and other easements, without the permission of the state;

(2) The association shall maintain its records and financial accounts in conformity with generally accepted accounting principles, shall retain such records for a period of at least five (5) years after the close of the appropriate fiscal year, and shall make such records available for audit and review by the state upon request of the comptroller of the treasury or the comptroller's designated representative;

(3) The association shall undertake no substantial construction, alteration or modification of any structure at the Hermitage until a copy of the plans and specifications therefor has been transmitted to the state architect or the state architect's representative; and

(4) Except as waived or modified by the state in light of the special needs of historic restoration and preservation activities, the association shall comply with all applicable state law and regulations in the use of funds appropriated by the general assembly.



§ 4-13-104. Reports furnished to state.

Except as otherwise provided in this part, the association shall be required to furnish only the following reports to the state, notwithstanding any law or regulation to the contrary:

(1) The association shall on an annual basis have prepared by an independent public accountant an audited financial report, which shall include, but not be limited to, a:

(A) Balance sheet;

(B) Statement of changes in fund balances; and

(C) Statement of revenues and expenditures;

(2) The association shall on an annual basis forward such audited financial report to the commissioner of finance and administration and the comptroller of the treasury;

(3) On an annual basis, the association shall provide to the state building commission a report on proposed property acquisition, construction, demolition, alteration, restoration or preservation works in progress, and a description of all such proposed acquisition, construction, demolition, alteration, restoration or preservation projects to be undertaken during the calendar year following the date of the report to the commission. Such reports shall include a description of the work, its purposes and sources of funding therefor. The commission shall have the authority to disapprove any property acquisition, construction, demolition, alteration, restoration or preservation project that is submitted for its review. No project may be initiated or continued without the approval of the commission;

(4) The state architect shall review all reports and specifications submitted to the commission pursuant to § 4-13-103(3). The state architect may disapprove any plan that does not conform substantially to the corresponding plan that was submitted to the commission pursuant to this section; and

(5) (A) The association shall submit to the commission a copy of its bylaws and purchasing procedures, and shall also submit thirty (30) days in advance of the effective date any changes in such bylaws or purchasing procedures that from time to time may be proposed.

(B) Any such bylaws, purchasing procedures or changes therein shall be deemed to have been accepted by the state thirty (30) days after receipt thereof by the commission.

(C) Upon request of any member of the commission, such bylaws, purchasing procedures or changes therein shall be considered by the commission and approved or rejected on an expedited basis.



§ 4-13-105. Revocation of trust conveyance.

(a) In the event the association should at any time fail, neglect or refuse to preserve and beautify the premises as provided in § 4-13-102 or, in the event the association should fail to comply with the terms, conditions and reporting requirements of this part, or for any other reason, the state may revoke this trust, and, the property conveyed to the association by § 4-13-101 or acquired pursuant to § 4-13-102 shall revert and go back to the state without compensation to the association or any other person or persons, and the state shall not be required to pay any money whatever for any improvements that may have been erected on the land conveyed herein in trust.

(b) In the event that the state decides to revoke this trust conveyance, it shall transmit to the association notice thereof signed by the governor or the governor's designee, the attorney general and reporter, the comptroller of the treasury, and the speakers of the senate and house of representatives, such notice to be effective upon receipt.



§ 4-13-109. Trust property not state property.

(a) Notwithstanding any law to the contrary, the property conveyed in trust by § 4-13-101 or acquired pursuant to § 4-13-102 shall not be subject to controls applicable to state property until the effective date of any revocation of this trust conveyance.

(b) Nothing in this part shall be construed to prohibit the state from providing liability, comprehensive or other insurance or any other thing of value to the association for the benefit of the property conveyed herein in trust.



§ 4-13-110. Conveyance of all interest of board of trustees.

The right, title and interest of any real or personal property or rights of the Ladies' Hermitage Association board of trustees that have not already been conveyed to the association are hereby transferred and conveyed to the association, a corporation organized and chartered under the laws of this state, subject to the trust terms and conditions set forth in this part.



§ 4-13-111. Open meetings.

Meetings of the association and its board of directors shall be open to the public.






Part 2 - James K. Polk Home

§ 4-13-201. Property conveyed to association.

There is hereby conveyed in trust to the James K. Polk Memorial Association, a corporation organized under the laws of Tennessee, for the general welfare and not for profit, and its successors in trust, a tract of land in the second ward of the city of Columbia, located on the corner of West Seventh Street and South High Street, known as the James K. Polk Home, being the same land conveyed to the state by George L. Reynolds and Bessie F. Reynolds, his wife, by deed dated January 8, 1929, recorded in the registrar's office of Maury County, Tennessee, book 177, page 71.



§ 4-13-202. Purposes of conveyance in trust.

This conveyance in trust is made so that the James K. Polk Memorial Association shall restore and preserve the property herein conveyed as a permanent memorial to James K. Polk, governor of Tennessee and eleventh president of the United States, and as a shrine of American patriotism.



§ 4-13-203. Annual report to governor.

The James K. Polk Memorial Association shall make an annual report to the governor of its performance of the duties herein imposed, and of its compliance with the terms of the uses and trusts herein created.



§ 4-13-204. Revocability of trust.

In the event the James K. Polk Memorial Association or its successors in trust shall fail to execute the provisions of this trust, the trust shall be terminable by the general assembly.






Part 3 - Sam Davis Home

§ 4-13-301. Property conveyed in trust -- Appointment of trustees.

(a) The tract of land, being the same purchased from O.M. Davis, Jr., in 1927, by the Sam Davis Commission in the name of the state of Tennessee, be and is hereby conveyed in trust to the Sam Davis Memorial Association.

(b) The governor shall appoint, upon recommendation of the Sam Davis Memorial Association, nine (9) persons over the age of eighteen (18) years, who shall constitute the board of trustees of the Sam Davis Memorial Association.



§ 4-13-302. Object of trust creation.

The object for which this trust is created is to permit and encourage the Sam Davis Memorial Association to improve and beautify the Sam Davis home and other houses and grounds, in such manner as it may deem best, and to keep them in such high state of improvement and beauty, as will display to the world the respect, love and affection that should ever live in the hearts of an admiring people for their departed boy hero of the Confederacy.



§ 4-13-303. Trustees -- Officers -- Quorum.

(a) The trustees shall elect one (1) of their members as president and one (1) of their members secretary.

(b) Five (5) members shall constitute a quorum for the transaction of business, and the board of trustees is hereby authorized and empowered to enforce such bylaws as may be necessary to put into operation and continual execution the objects and purposes for which this trust is created.



§ 4-13-304. Trustees' tenure -- Vacancies.

The trustees appointed as provided in § 4-13-301 shall each hold such trustee's office for four (4) years, and until such trustee's successor is appointed and qualified, and all vacancies by death, removal or expiration of term or otherwise, shall be filled by the governor upon recommendation of the Sam Davis Memorial Association as provided in § 4-13-301.



§ 4-13-305. Appropriation.

There is hereby appropriated the sum of one thousand eight hundred dollars ($1,800) per annum for the maintenance or upkeep, or both, of the Sam Davis home, to be paid out of any funds in the treasury not otherwise appropriated, upon the warrant of the comptroller of the treasury, approved by the president of the board of trustees of the Sam Davis Memorial Association.



§ 4-13-306. Reversion of property -- Conditions.

In the event the Sam Davis Memorial Association should at any time fail, neglect or refuse to improve the houses and grounds, and to keep them in a high state of beauty and improvement, then the houses and land and such other improvements as may be upon the grounds shall revert to the state of Tennessee without compensation to the trustees, Sam Davis Memorial Association or other corporation or person. The state shall not be required to pay any money whatever for such improvements as the trustees, Sam Davis Memorial Association or other person or persons may have made upon the houses or lands.



§ 4-13-307. Revocability of trust.

The state may revoke this trust at will.






Part 4 - Cragfont

§ 4-13-401. Purchase of property.

The Tennessee historical commission, as defined by chapter 11, part 1 of this title, is hereby authorized and empowered to use any funds appropriated or available to the commission to purchase and acquire a tract of land in Sumner County, on which is located Cragfont, the home of General James Winchester, for a sum not to exceed thirty thousand dollars ($30,000).



§ 4-13-402. Expenditures for repair, restoration and renovation.

(a) The Tennessee historical commission is authorized to expend any funds appropriated or available to it in the repair, renovation and restoration of the mansion house, Cragfont, and the improvement of the premises for use by the general public as a park, as picnic grounds, and for other related purposes.

(b) The commission is authorized, in lieu of contracting itself for the repair, renovation and restoration of the mansion house, to authorize the Sumner County Chapter of the Association for the Preservation of Tennessee Antiquities to contract for same, within the limit of the funds set aside for such purpose, and to furnish the funds to the Sumner County Chapter of the Association for the Preservation of Tennessee Antiquities, to be used for that purpose, under such safeguards as the commission may prescribe.



§ 4-13-404. Actual custody and control of property.

The Tennessee historical commission shall hold legal title to the property, but is authorized and empowered to assign the actual custody and control of the property to a Tennessee not-for-profit corporation organized for the express purpose of restoring, maintaining and operating Cragfont; provided, that such not-for-profit corporation was in existence as of July 1, 1995. Any such corporation shall have the right to operate and manage the property on behalf of the Tennessee historical commission for the benefit of the general public, and to keep the property and improvements in a high state of improvement and repair, and to operate and maintain the grounds improved by the Tennessee historical commission in a manner consistent with such guidelines as may be promulgated by the Tennessee historical commission, or as the Tennessee historical commission shall contract with the corporation.



§ 4-13-405. Continued operation as museum house.

It is the intent of this part that Cragfont shall continue to be operated as a museum house open to the general public and preserved for the citizens of Tennessee and future generations.






Part 5 - Mccampbell House

§ 4-13-501. Expenditure of funds.

(a) The Tennessee state museum is authorized to expend any funds appropriated or available to it in the administration, operation, maintenance, repair, renovation and restoration of the mansion home, McCampbell House in Donelson, that was bequeathed to the museum and for the improvement of the premises.

(b) The museum is authorized, in lieu of contracting itself for the repair, renovation and restoration of the mansion house, to authorize an appropriate organization to contract for the same, within the limit of the funds set aside for such purpose, and to furnish the funds to such organization, to be used for that purpose, under such safeguards as the museum may prescribe.



§ 4-13-502. Administration, operation and maintenance.

The Tennessee state museum shall hold legal title to the property, but is authorized and empowered to assign the actual custody and control of the property to a Tennessee not-for-profit corporation organized for the express purpose of restoring, maintaining and operating the McCampbell House. Any such corporation shall have the right to operate and manage the property on behalf of the Tennessee state museum for the benefit of the general public, and to keep the property and improvements in a high state of improvement and repair, and to operate and maintain the grounds improved by the Tennessee state museum in a manner consistent with such guidelines as may be developed by the Tennessee state museum, or as the Tennessee state museum shall contract with the corporation.






Part 6 - Cordell Hull Birthplace

§ 4-13-602. Administration, operation and maintenance.

(a) The administration, operation and maintenance of the Cordell Hull birthplace and all surrounding property that have been deeded to the state are hereby vested in the department of environment and conservation, division of parks and recreation.

(b) The department shall promulgate such rules and regulations as are necessary for the efficient operation, administration, and maintenance of the Cordell Hull birthplace.

(c) One (1) seasonal, full-time park manager position and one (1) full-time custodial position shall be created and funded within the department for the operation and management of the Cordell Hull birthplace. The department shall establish qualifications for such positions and employ appropriate personnel to perform the duties and functions of such positions.



§ 4-13-603. Expenditure of funds.

The department of environment and conservation is authorized to expend any funds appropriated or available to it in the administration, operation, maintenance, repair, renovation or restoration of the Cordell Hull birthplace and all surrounding property that have been deeded to the state.



§ 4-13-604. Designation of personnel -- Rules and regulations.

The department of environment and conservation has the right to designate the personnel who shall have actual charge of the premises and has the right to promulgate rules and regulations with respect to the Cordell Hull birthplace.



§ 4-13-605. Historical papers and correspondence -- Removal of papers or letters.

(a) The department of environment and conservation may enter into all necessary agreements with the state library and archives to ensure the preservation of the historical papers and personal correspondence of Cordell Hull for posterity.

(b) No historical paper or item of personal correspondence shall be removed from the Cordell Hull birthplace without the express written consent of the Friends of Cordell Hull, the successor organization to the Cordell Hull Birthplace and Memorial Association and the true owner of such collection. The Friends of Cordell Hull may, in consultation with the department, develop and implement policies and guidelines for the loan or other removal of such historical papers and items of personal correspondence from the Cordell Hull birthplace. Such historical papers and items of personal correspondence may only be removed from the site with the stipulation, agreed to by the Friends of Cordell Hull and the borrower, of a specific date for the return of such item or items.






Part 10 - General Provisions

§ 4-13-1001. Sale or transfer of land containing historically significant buildings or adjacent to such land.

Notwithstanding any other law to the contrary, subject to the approval by the state building commission, the state is authorized to sell or negotiate a transfer of any parcel of land that contains a building having historical significance, or is immediately adjacent to a parcel of land that contains a building having historical significance under the following conditions:

(1) No public funds are being appropriated for maintenance or preservation of the property;

(2) The state is not maintaining or preserving the property; and

(3) The use of the property is not available to the general public.



§ 4-13-1002. Qualifying nonprofit organizations.

Properties specified in § 4-13-1001 shall be sold or transferred to a nonprofit organization that has the capability and plans to maintain and preserve the property and to open the property for general viewing of or other use by the general public.









Chapter 14 - Industrial Development

Part 1 - General Provisions

§ 4-14-103. Industrial development division -- Staff -- Offices -- Interagency cooperation.

(a) The industrial development division of the department of economic and community development may appoint and fix the compensation of such employees as it may deem necessary for its work. The division may also contract with industrial engineers and other consultants for such services as it may require.

(b) The division shall be supplied with the necessary office space, accommodations and necessary equipment.

(c) Upon request of the division, the governor may, from time to time, for the purpose of special surveys under the direction of the division, assign or detail to the division any member of any state administrative department or bureau or agency, or may direct any such department, bureau or agency to make for the division special surveys or studies requested by the division.



§ 4-14-104. Industrial development division -- Travel expenses.

In the event the director of the industrial development division, or the director's authorized representative, travels within or without the state for the purpose of promoting industrial development, the director shall certify the director's expense voucher, or the voucher of the director's authorized representative, as all other expense vouchers are certified for payment, but the same shall receive immediate and preferred attention by the commissioner of finance and administration, in view of the expected travel expense of the director or the director's representative.



§ 4-14-105. Department of economic and community development -- Duties.

It is the duty and function of the department of economic and community development to:

(1) Promote in a sound manner the location of additional industries and businesses in the state, to utilize the state's resources to the best advantage and to increase employment opportunities for all elements of the state's population;

(2) Aid and encourage the existing industries of the state; and

(3) Cooperate with existing state and federal agencies and local governments and agricultural, business, industrial and educational interests of the state in promotion of industrial development in this state.



§ 4-14-106. Department of economic and community development -- Powers.

To achieve the aims stated in § 4-14-105, the department of economic and community development is authorized to:

(1) Undertake studies and research of the state's industrial resources, industrial opportunities, potentialities and problems affecting industrial growth;

(2) Disseminate information in the interest of industrial development by publication, advertisement and other means;

(3) Provide advice and technical assistance to existing, prospective and potential industries, to local governments, chambers of commerce and other agencies, groups and individuals in the promotion of the general aims of this chapter; and

(4) Cooperate with the University of Tennessee and other institutions of higher learning, technological and trade schools and the public schools of the state in the interest of industrial experimentation and education.



§ 4-14-107. Industrial development division -- Appropriation.

There is hereby appropriated for expenditure by the industrial development division from funds in the state treasury not otherwise appropriated the sum of seventy-five thousand dollars ($75,000) per annum.



§ 4-14-108. [Obsolete.]



§ 4-14-109. Industrial development division -- Building finance committee.

(a) There is created in the industrial development division, referred to in this section as the "division," a building finance committee referred to in this section as the "committee," which shall exercise the powers and duties and discharge the responsibilities enumerated in this section and in title 7, chapters 53 and 55 for such committee, subject to such review and rules and regulations as may be prescribed by the division.

(b) The committee shall consist of the vice chair of the former Tennessee board of economic growth, serving ex officio as chair of the committee, and six (6) additional members appointed by the governor, two (2) from each of the three (3) grand geographical divisions of the state, who shall be competent to serve on the committee by reason of experience in the fields of investment finance or industry.

(c) The term of each appointive member shall be four (4) years.

(d) Any vacancy in the appointive membership shall be filled by the governor for the unexpired term.

(e) The members of the committee shall serve without pay, except for actual expenses incurred in the course of attending to the official business of the committee.

(f) The director of the division shall serve as secretary of the committee, and such additional staff may be assigned or employed as may be deemed necessary by the committee, to carry out effectively title 7, chapters 53 and 55.

(g) A majority of the members of the committee shall constitute a quorum for the transaction of any and all business of the committee, and one (1) member shall be designated as a vice chair to preside at meetings and otherwise act as chair in the absence of the chair.

(h) All orders, findings, acts and certificates of the committee shall be attested by the signature of the chair or vice chair, and the secretary, and when so attested, all orders, acts, findings and certificates of the committee shall be competent evidence and shall be given full faith and credit in any court or proceeding, and unless affirmatively shown to the contrary, it shall be presumed that the proceedings of the committee were in all things regular.

(i) The secretary, or in the secretary's absence, some person designated by the secretary to act in the secretary's place, shall keep regular and accurate minutes of the committee's proceedings, in a minute book provided for that purpose, which shall be a public record, and all orders, findings and acts of the committee shall be entered upon its minutes.

(j) The committee is authorized and empowered to use and expend such funds as may be made available for its purposes by the staff division.

(k) The committee shall hold regular meetings at the offices of the division, and at such other times and places as its duties may require, with the express authority to adjourn or recess from time to time, and place to place, and to convene special meetings by unanimous consent.

(l) All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.

(m) The committee shall adopt and implement a conflict of interest policy for committee members. The policy shall mandate annual written disclosures of financial interests, other possible conflicts of interest, and an acknowledgement by committee members that they have read and understand all aspects of the policy. The policy shall also require persons who are to be appointed to the committee to acknowledge, as a condition of appointment, that they are not in conflict with the conditions of the policy.






Part 2 - Tennessee Science and Technology Advisory Council [Repealed]



Part 3 - Tennessee Technology Development Corporation

§ 4-14-301. Corporation established.

There is hereby established to carry out the purposes of this chapter a private not-for-profit corporation to be known as the "Tennessee technology development corporation" and, in this part, as "the corporation."



§ 4-14-302. Charter and bylaws -- Review -- Hearing.

If the corporation satisfies the conditions imposed by § 4-14-304 and title 48, chapter 51, the corporation shall perform the functions enumerated in § 4-14-305. Before delivering a charter to the secretary of state for filing, the department of economic and community development shall conduct a public hearing for the purpose of giving all interested parties an opportunity to review and comment upon the charter, bylaws, and methods of operation of the corporation. Notice of the hearing shall be given at least thirty (30) days prior to the hearing by publishing a written advertisement of such hearing in newspapers of general circulation in Nashville, Memphis, Chattanooga, Knoxville and the Tri-Cities area.



§ 4-14-303. Board of directors -- Officers.

(a) The corporation shall be governed by a board of directors consisting of twenty-two (22) natural persons.

(b) Fourteen (14) members of the board of directors shall represent and be appointed from the private sector. Three (3) representatives of the private sector shall be appointed by the governor, two (2) representatives shall be appointed by the speaker of the house of representatives, two (2) representatives shall be appointed by the speaker of the senate, and seven (7) representatives from the private sector shall be nominated by the board of directors' nominating committee and approved by majority vote of the board of directors.

(c) Seven (7) members of the board of directors shall represent and be appointed from the public sector. Three (3) representatives of the public sector shall be appointed by the governor, two (2) representatives shall be appointed by the speaker of the house of representatives and two (2) representatives shall be appointed by the speaker of the senate. One (1) representative of the public sector appointed by the governor may be selected from lists of qualified persons submitted by interested municipal and county organizations including, but not limited to, the Tennessee municipal league and the Tennessee county services association. The governor shall consult with such interested organizations to determine a qualified person to fill the position on the board.

(d) The commissioner of economic and community development shall serve ex officio on the board of directors of the corporation.

(e) The corporation shall elect a chair, vice chair, secretary and such other officers as it deems necessary from among its members.

(f) One (1) representative of the private sector and one (1) representative of the public sector appointed by the governor shall initially serve a two-year term. One (1) representative of the private sector and one (1) representative of the public sector appointed by the speaker of the house of representatives shall initially serve a two-year term. One (1) representative of the private sector and one (1) representative of the public sector appointed by the speaker of the senate shall initially serve a two-year term. Three (3) representatives from the private sector nominated by the board of directors' nominating committee and approved by majority vote of the board of directors shall initially serve a two-year term. One (1) representative of the private sector and one (1) representative of the public sector appointed by the governor shall initially serve a three-year term. One (1) representative of the private sector appointed by the speaker of the senate and one (1) representative of the public sector appointed by the speaker of the house of representatives shall initially serve a three-year term. Two (2) representatives from the private sector nominated by the board of directors' nominating committee and approved by majority vote of the board of directors shall initially serve a three-year term. One (1) representative of the private sector and one (1) representative of the public sector appointed by the governor shall initially serve a four-year term. One (1) representative of the private sector appointed by the speaker of the house of representatives and one (1) representative of the public sector appointed by the speaker of the senate shall initially serve a four-year term. Two (2) representatives from the private sector nominated by the board of directors' nominating committee and approved by majority vote of the board of directors shall initially serve a four-year term. After the initial appointments, all members shall serve four-year terms, except the commissioner of economic and community development who shall serve by virtue of such office, and the two (2) members of the former Tennessee science and technology advisory council who shall serve according to their respective terms on the council. Board members are eligible to serve successive terms if reappointed by the original authority.

(g) The board of directors shall appoint an executive committee of five (5) of its members to administer the day-to-day operations of the corporation. The chair of the corporation shall also serve as the chair of the executive committee.

(h) The board of directors shall not meet more than eight (8) times in a calendar year. The executive committee shall not meet more than four (4) times in a calendar year.

(i) In making appointments to the board of directors, the governor, speaker of the house of representatives and the speaker of the senate shall consider the racial diversity of the board of directors in order to ensure that representatives selected reflect the racial composition of Tennessee.

(j) The board of directors shall adopt and implement a conflict of interest policy for board members. The policy shall mandate annual written disclosures of financial interests, other possible conflicts of interest, and an acknowledgement by board members that they have read and understand all aspects of the policy. The policy shall also require persons who are to be appointed to the board of directors to acknowledge, as a condition of appointment, that they are not in conflict with the conditions of the policy.



§ 4-14-304. Contents of articles and bylaws.

The articles and bylaws shall provide that:

(1) The purposes of the corporation are to contribute to the strengthening of the economy of the state through the development of science and technology, and to promote the development of Tennessee businesses by supporting the transfer of science, technology, and quality improvement methods to private and public enterprises;

(2) The corporation may receive money from any source, may borrow money, may enter into contracts, and may expend money for any activities appropriate to its purpose;

(3) The corporation may appoint staff and do all other things necessary or incidental to carrying out the functions listed in § 4-14-305;

(4) Any changes in the articles of incorporation or bylaws shall be approved by the general assembly;

(5) The corporation shall submit an annual report to the governor and to the general assembly, such report is due on November 1 of each year and shall include detailed information on the structure, operation, and financial status of the corporation. The corporation shall conduct an annual public hearing to receive comments from interested parties regarding the report. Notice of such hearing shall be given at least thirty (30) days before the hearing; and

(6) The corporation is subject to an annual audit by the comptroller of the treasury, and that the corporation shall bear the full costs of this audit.



§ 4-14-305. Functions of corporation.

The corporation, after being certified by the secretary of state, shall:

(1) Assist in evaluating statewide innovation capacity as measured by new technology business starts, research disclosure and patent generation, venture capital availability and investment, public and private research and development expenditures, and research commercialization efforts;

(2) Assist in the development, attraction and retention of diverse high skill and high wage jobs in Tennessee and attract prominent leaders in industry, research and education to Tennessee, ensuring the talent exists within Tennessee to foster innovation;

(3) Support and improve technology transfer and commercialization mechanisms from research organizations, universities and businesses;

(4) Increase the availability of capital to perform applied research, develop technology and stimulate new technology business creation and growth in Tennessee;

(5) Assist in the development of physical infrastructure required for a technology and innovation driven economy;

(6) Stimulate entrepreneurship and create an entrepreneurial culture in Tennessee;

(7) Assist in establishing cooperative and collaborative associations between universities, research organizations, and private enterprises in Tennessee for the purpose of coordinating research and development programs that will aid in the creation of new products, services and jobs in Tennessee; and

(8) Provide financial assistance through contracts, grants and loans to programs of scientific and technological research and development, including matching grants to Tennessee's industries and universities to conduct applied research of strategic importance to Tennessee's economy.



§ 4-14-306. Corporate debts.

Debts incurred by the corporation under authority of this chapter do not represent or constitute a debt of the state within the meaning of the Constitution of Tennessee or Tennessee Code Annotated.



§ 4-14-307. Duration of certification.

The certification by the secretary of state pursuant to § 4-14-302 shall remain in effect until the general assembly provides for termination of such certification.



§ 4-14-308. Confidentiality of records.

Any documentary materials or data made or received by any member or employee of the corporation to the extent that such material or data consists of trade secrets or commercial or financial information regarding the operation of any business conducted by an applicant for, or recipient of, any form of assistance that the corporation is empowered to render, or regarding the competitive position of such applicant in a particular field of endeavor, shall not be deemed public records and shall not be subject to title 10, chapter 7; provided, that if the corporation purchases a qualified security from such applicant, the commercial and financial information, excluding trade secrets, shall be deemed to be a public record of the corporation and subject to title 10, chapter 7, after the expiration of three (3) years from the date of purchase of such qualified security, or, in the case of such information being made or received by any member or employee of the corporation after the purchase of such qualified security, three (3) years from the date such information was made or received. Any discussion or consideration of such trade secrets or commercial or financial information may be held by the board, or any subcommittee of the board, in executive sessions closed to the public. All applications (except the identity of the applicants) and supporting documentary materials or data, including personal financial records, trade secrets, commercial or financial information and proprietary information of applicants, and all executive sessions or portions thereof conducted by the board, or any subcommittee of the board, for the purpose of reviewing applications for assistance shall be confidential and exempt from title 8, chapter 44.



§ 4-14-309. Rules and regulations.

The commissioner of economic and community development shall be authorized to promulgate rules and regulations to effectuate the purposes of this chapter. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.









Chapter 15 - State Building Commission

§ 4-15-101. Creation -- Membership -- Terms.

(a) (1) There is created a state building commission composed of seven (7) ex officio members who shall be the governor, the secretary of state, the comptroller of the treasury, the state treasurer, the commissioner of finance and administration, the speakers of the senate and the house of representatives.

(2) The governor shall serve as chair and the commission shall elect from its membership a vice chair and secretary.

(b) The attorney general and reporter shall serve as legal counsel to the commission in accordance with the requirements of § 8-6-301.

(c) In the event that the voting membership of any ex officio members is found by a court of competent jurisdiction to be unconstitutional or invalid, they shall continue as ex officio nonvoting members, and in addition, the senate and house of representatives shall by joint resolution appoint another person or persons to be a voting member or members.



§ 4-15-102. Powers and duties.

(a) The commission has the power and authority, except as otherwise provided in this chapter, to approve and supervise all projects involving:

(1) Any improvement to real property funded by public or private funds or both in which the state or any of its departments, institutions or agencies has an interest;

(2) The demolition of any building or structure located on real property in which the state or any of its departments, institutions or agencies has an interest, or the demolition of any building or structure by a foundation created for the primary purpose of benefiting the University of Tennessee or any institution of the state university and community college system of Tennessee, provided such building or structure when constructed or acquired was originally approved by the commission pursuant to this section, except for the demolition of any building or structure acquired by the department of transportation for highway rights-of-way; and

(3) Any improvement to real property in excess of five hundred thousand dollars ($500,000) by a foundation created for the primary purpose of benefiting the University of Tennessee or any institution of the state university and community college system of Tennessee, the operation of which will be, or is intended by the foundation to be or become, the responsibility of the University of Tennessee or any institution of the state university and community college system of Tennessee. The intent of the foundation to retain operation of the improvement or to transfer operations to the state shall be contained in the records of the foundation.

(b) (1) No contract for the improvement of real property in which the state or any of its departments, institutions or agencies has an interest, and no contract for the demolition of any building or structure on real property in which the state or any of its departments, institutions or agencies has an interest shall be awarded until the plans therefor have been submitted to and approved by the commission.

(2) This subsection (b) shall not apply to the demolition of any building or structure acquired by the department of transportation for highway rights-of-way.

(3) This subsection (b) shall apply to improvements or demolitions of any building or structure approved by the commission pursuant to this section by a foundation created for the primary purpose of benefiting the University of Tennessee or any institution of the state university and community college system of Tennessee.

(c) (1) (A) The commission, using procedures that promote competition to the greatest extent possible, has the power and authority to advertise and award contracts relating to the projects described in subsection (a), including contracts for construction, erection or demolition and contracts to furnish, install or provide goods or materials that are incidental to projects that are within the jurisdiction of the commission.

(B) The commission also has the power and authority to award contracts for professional design, surveying or planning services relating to the projects described in subsection (a), following procedures of the commission.

(C) This subsection (c) shall not apply to contracts made by the department of transportation pursuant to title 54, chapter 5.

(2) Any rule, regulation, specification or policy of the commission promulgated pursuant to this subsection (c) that restricts eligibility to bid on a project to the manufacturer of the material to be utilized in such project shall be waived, if in the discretion of the commission:

(A) The person, company, corporation or other entity submitting a bid offers a warranty or guarantee substantially equivalent to the warranty or guarantee offered by the manufacturer; and

(B) The person, company, corporation or other entity submitting such bid is financially capable of performing such warranty or guarantee.

(d) (1) The following transactions shall be subject to approval by the state building commission, in addition to the other approvals required by law:

(A) The acquisition of any interest in real property by the state or any of its departments, institutions or agencies, except for the acquisition of any interest in real property by the department of transportation for highway rights-of-way;

(B) The disposal of any interest in surplus real property described in § 12-2-112; provided, that:

(i) The commission may establish policies that permit the disposal, without approval by the commission, of interests in surplus real property other than the fee interest, including, but not limited to, leases, easements and rights-of-way; and

(ii) Such policies that permit the disposal of any interest, without the approval by the commission, shall not include disposal or conveyance in any manner of any interest or rights in minerals, coal, natural gas, oil, timber and any other energy related resources;

(C) All leases described in § 12-2-115(b); and

(D) All leases or other contracts that may involve the use of private funds for the proposed construction and that relate to improvements to real property in which the state or any of its departments, institutions or agencies have an interest.

(2) Notwithstanding any other law to the contrary, subdivision (d)(1) shall not apply to the University of Tennessee and the state university and community college system of Tennessee in the acquisition and disposal of any interest in real property acquired by gift or devise, unless the acquisition of any interest in real property by gift or devise obligates the University of Tennessee, the state university and community college system of Tennessee, or the state to expend state funds for capital improvements or continuing operating expenditures. Furthermore, information on such gift property will be filed with the commission.

(e) (1) It is the duty of the office of legislative services to notify each member of the general assembly who requests such notification of any particular project to be considered by the commission, which project is proposed to be located within the district represented by the particular senator or representative.

(2) Such notification shall be given by mail not less than five (5) days prior to the commission meeting at which the subject project will be considered, unless it is an emergency meeting of the commission, in which case notification shall be made to the legislators as quickly as feasible.

(f) (1) The commission may award and approve contracts that provide for retainage as follows: not more than ninety-five percent (95%) of the contract price shall be paid on any contract until it is completed and the work is accepted; provided, that such contracts are with reputable building contractors who are principally located within this state and who have demonstrated by past experience their ability to properly perform equivalent building construction or improvement projects, whether public or private.

(2) (A) Prior to the execution of any such contract in excess of one hundred thousand dollars ($100,000), the commission shall require the execution of a good and solvent corporate surety payment and performance bond in an amount to be determined by the commission.

(B) Such bond shall be sufficient in amount to secure the faithful and satisfactory completion of the state building or improvement project and payment for all labor and materials used by the contractor, or any immediate or remote subcontractor under the contract.

(3) Any damages caused by a building contractor for failure to complete the contract or by failing to satisfactorily complete the work shall be recoverable by the state in an action against the building contractor and the building contractor's sureties.

(g) Full settlement may be made with the contractor after the following have occurred:

(1) The contractor shall furnish evidence to satisfy the commission that all the material used by the contractor, the contractor's subcontractors or the contractor's agents has been fully paid for and all laborers and other employees working for the contractor, the contractor's subcontractors, or the contractor's agents have been fully paid; and

(2) Within ten (10) days after receipt of evidence requested in subdivision (g)(1), the commission shall provide thirty (30) days notice in some newspaper published in the county where the work is done, if there is a newspaper published there, and if not, in a newspaper in an adjoining county, that settlement is about to be made and notifying all claimants to file notice of their claims with the commission, and the period for filing shall not be less than thirty (30) days after the last published notice.

(h) Except as provided in chapter 13, part 1 of this title, this chapter shall have no application to property conveyed in trust to a private corporation organized and chartered under the laws of this state pursuant to § 4-13-101.

(i) Whenever the commissioner of education is authorized by the state board of education to take responsibility for the operation of any local school system or school that has been placed on probation pursuant to title 49, chapter 1, part 6, the state building commission shall have the same authority granted by this chapter relative to state agencies for all expenditures of educational capital outlay funds for such local school system or school.



§ 4-15-103. Personnel -- Compensation.

(a) The commission is authorized to employ such personnel as are necessary to carry out the purposes of this chapter, and to properly and efficiently maintain the buildings constructed upon their completion.

(b) The members of the commission shall serve without additional compensation, but shall be entitled to reimbursement for their necessary expenses.

(c) The compensation of employees of the commission shall be fixed by the commission within the limitations of such amounts as may be appropriated by the general assembly for that purpose.

(d) All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 4-15-104. Rules and regulations for construction.

(a) The commission is authorized to prescribe standards and promulgate rules and regulations for the construction of state buildings, and the procedure to be followed with respect thereto.

(b) The commission is encouraged to prescribe high performance building requirements and other standards, and promulgate rules and regulations, which meet or exceed the 2005 sustainable design guidelines that the commission implemented, that are necessary to ensure all state buildings perform in an energy efficient manner.

(c) Notwithstanding subsection (b), the commission shall not prescribe any high performance building requirement or any other standard, nor promulgate any rules and regulations, which require or permit any wood products harvested or manufactured in this state, or any wood products designed or manufactured by a forest products company that is headquartered in this state, to be in any way less preferred in the design and construction of state buildings than any wood products harvested or manufactured outside this state, or to be in any way less preferred than any other wood products grown or harvested in this state, that have been certified or graded by any certifying or grading association or agency, including, but not limited to, the Sustainable Forestry Initiative, the American Tree Farm System, or the Forest Stewardship Council.



§ 4-15-105. Bidding in large counties -- Bidding in East and West Tennessee.

(a) The commission is hereby authorized to permit bids invited by officials, departments, institutions and agencies of the state for building construction or improvements, to be performed or done in counties having a population of six hundred thousand (600,000) or more, according to the federal census of 1960 or any subsequent federal census, to be received and publicly opened in the county at a previously announced place and time by a representative of the state, and that such representative to receive and open the bids may be, but is not limited to, a duly licensed architect or engineer designated by the state.

(b) The commission is authorized to permit bids invited by officials, departments, institutions and agencies of the state for building construction or improvements, to be performed or done in the eastern or western grand division, to be received and publicly opened in such grand division at a previously announced place and time by a representative of the state. Such bids shall be received and opened in the cities of Chattanooga or Knoxville, or the Tri-Cities area for the eastern grand division and in Shelby County or the city of Jackson for the western grand division.



§ 4-15-106. Enforcement of other statutes.

(a) It is the duty and responsibility of the commission to enforce the Tennessee Public Buildings Accessibility Act, compiled in title 68, chapter 120, part 2, as to all public buildings owned or leased by the state or any department, institution or agency thereof, and any subsequent acts that require specific construction or design specifications, techniques or objectives for such state public buildings.

(b) (1) It is also the duty and responsibility of the commission to enforce the code for energy conservation in new building construction, compiled in title 13, chapter 19, as to all buildings designed or constructed for the state of Tennessee after January 1, 1979. Such enforcement shall be accomplished by requiring the designing architect or engineer and the construction contractor to certify that the design and construction of the building for which each is responsible is in conformity with the requirements of title 13, chapter 19. The staff of the commission shall review such design or construction to verify compliance. Responsibility for proper design of the structure shall remain with the designing architect or engineer, even though the staff of the commission has conducted the review and approval process of the project documents.

(2) In addition to the requirements for new buildings to meet the code for energy conservation, as compiled in title 13, chapter 19, the staff of the commission shall review any recommended energy conservation proposals and make recommendations to the commission for inclusion of these proposals in projects where deemed feasible.

(c) The state architect or the state architect's designee shall allocate the energy efficient commercial building tax deduction codified in 26 U.S.C. § 179D to the party primarily responsible for designing the property in accordance with internal revenue service tax provisions. This party shall distribute all or part of this deduction to other parties responsible for design or installation of energy efficient commercial systems used to obtain such tax credit. This authority is retroactive, pursuant to applicable internal revenue service tax guidelines. If the property is financed with bonds issued by the state, no energy efficient commercial building tax deduction shall be awarded without approval of bond counsel.



§ 4-15-107. Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Commission" means the state building commission;

(2) "Improvement to real property" means:

(A) The construction or erection of new buildings or structures in which the state of Tennessee or any of its departments, institutions or agencies have an interest, whether financed by public or private funds or both;

(B) The major maintenance of any building or structure in which the state of Tennessee or any of its departments, institutions or agencies have an interest; or

(C) The renovation of any building or structure in which the state of Tennessee or any of its departments, institutions or agencies have an interest;

(3) "Major maintenance" means the repair or renovation of any building or structure or any portion thereof in which the state of Tennessee or any of its departments, institutions or agencies have an interest and that is being funded by direct appropriations for major maintenance or that will cost in excess of one hundred thousand dollars ($100,000); and

(4) "Renovation" means the change in the functional use or operation of space in existing buildings or structures in which the state of Tennessee or any of its departments, institutions or agencies have an interest.






Chapter 16 - Office of Local Government

§ 4-16-101. Creation -- Personnel -- Functions and duties.

(a) There is hereby created the office of local government to be located in the office of the comptroller of the treasury.

(b) (1) The office of local government shall have a director who shall be appointed by the comptroller of the treasury and serve at the pleasure of the comptroller of the treasury.

(2) The staff of the office of local government shall be appointed by the director, subject to the approval of the comptroller of the treasury.

(c) The office of local government has the following functions and duties:

(1) Provide geographic information systems technical support, training, and map maintenance to the division of property assessments and local governments;

(2) Assist local governments with geographic information systems and mapping issues;

(3) Assist and advise local governments with local redistricting and reapportionment;

(4) Compile and maintain precinct boundaries and maps in the state and assist with their development;

(5) Serve as the liaison with the United States census bureau and participate in its redistricting data program;

(6) Assist with other geographic information systems activities in the office of the comptroller of the treasury; and

(7) Such other duties as may be assigned by the comptroller of the treasury.



§ 4-16-102. Other state agencies unaffected.

Nothing in this chapter shall be deemed to detract from the function, powers and duties legally assigned to any other agency of the state, nor to interrupt or preclude direct relationships by any such agency with local governments in carrying out its operations.






Chapter 17 - Economic Development and Growth

Part 1 - Economic Development Corporation [Repealed]



Part 2 - Tennessee Growth Fund [Repealed]



Part 3 - Property Tax Incentives for Economic Development

§ 4-17-301. Legislative findings and intent.

The general assembly finds and declares that property tax incentives, resulting from legal ownership of valuable business or commercial properties by local governments or their agencies under various statutory programs, has served to promote economic development, but confusion and nonuniformity in structuring such incentives have led to uncertainty in determining property tax liability of new investment prospects. It is the intent of this part to provide for state and local review of property tax incentives for economic development. It is not the intent of this part to authorize new property tax incentives beyond those authorized by law on January 1, 1993.



§ 4-17-302. Economic development agreement defined.

As used in this part, unless the context otherwise requires:

(1) "Economic development agreement" means an agreement between a private entity and local government agency that permits use of specified property of the local government or its agencies for business or commercial purposes of the private entity, in order to promote local economic development, and that has the effect of reducing property taxes on such property below amounts that would be due if the property were owned by the private entity; and

(2) "Economic development agreement" includes, but is not limited to, leases or other agreements with private entities under the industrial development program provided in title 7, chapter 53, and redevelopment plans and agreements containing tax increment financing provisions authorized under title 13, chapter 20, including development authorities created by private act, as authorized pursuant to § 13-20-202(c).



§ 4-17-303. Agreements -- Writing -- Submission -- Approval -- Late filing payment in lieu of tax.

All economic development agreements shall be reduced to writing and submitted to the chief executive officer of each jurisdiction in which the property is located and to the comptroller of the treasury, for review, but not approval. The agreement may be submitted in advance of its execution but must be submitted within ten (10) days after its execution. The name of private business entities that are parties to the agreement may be obscured on copies of agreements submitted in advance of their execution. If the agreement is not filed within thirty (30) days after written demand by the comptroller of the treasury or other public entity with which it is to be filed, the private entity that is party to the agreement shall owe an additional payment in lieu of tax in the amount of five hundred dollars ($500).



§ 4-17-304. Petitions to boards for adjudication of issues.

For purposes of establishing the taxable value, classification, or exempt status of property subject to an economic development agreement, the parties may petition the local and state boards of equalization for adjudication of such issues in the manner otherwise required by law for filing appeals from local assessments.



§ 4-17-305. Applicability.

This part shall not affect rights or duties that matured, liabilities or penalties that were incurred, or proceedings begun before January 1, 1993, except that the parties to any existing economic development agreements otherwise required to be disclosed under this part shall disclose the existence and terms of such agreements to the comptroller of the treasury on or before January 1, 1993.






Part 4 - Tennessee Industrial Finance Corporation Act [Repealed]






Chapter 18 - False Claims Act

§ 4-18-101. Short title.

This chapter shall be known and may be cited as the "False Claims Act."



§ 4-18-102. Chapter definitions.

For purposes of this chapter:

(1) "Claim" means any request or demand for money, property, or services made to any employee, officer, or agent of the state or of any political subdivision, or to any contractor, grantee, or other recipient, whether under contract or not, if any portion of the money, property, or services requested or demanded issued from, or was provided by, the state, referred to in this chapter as "state funds" or by any political subdivision thereof, referred to in this chapter as "political subdivision funds";

(2) (A) "Knowing" and "knowingly" mean that a person, with respect to information, does any of the following:

(i) Has actual knowledge of the information;

(ii) Acts in deliberate ignorance of the truth or falsity of the information; or

(iii) Acts in reckless disregard of the truth or falsity of the information.

(B) Proof of specific intent to defraud is not required;

(3) "Person" means any natural person, corporation, firm, association, organization, partnership, limited liability company, business, or trust;

(4) "Political subdivision" means any city, town, municipality, county, including any county having a metropolitan form of government, or other legally authorized local governmental entity with jurisdictional boundaries; and

(5) "Prosecuting authority" means the county counsel, city attorney, or other local government official charged with investigating, filing, and conducting civil legal proceedings on behalf of, or in the name of, a particular political subdivision.



§ 4-18-103. Liability for violations.

(a) Any person who commits any of the following acts shall be liable to the state or to the political subdivision for three (3) times the amount of damages that the state or the political subdivision sustains because of the act of that person. A person who commits any of the following acts shall also be liable to the state or to the political subdivision for the costs of a civil action brought to recover any of those penalties or damages, and shall be liable to the state or political subdivision for a civil penalty of not less than two thousand five hundred dollars ($2,500) and not more than ten thousand dollars ($10,000) for each false claim:

(1) Knowingly presents or causes to be presented to an officer or employee of the state or of any political subdivision thereof, a false claim for payment or approval;

(2) Knowingly makes, uses, or causes to be made or used a false record or statement to get a false claim paid or approved by the state or by any political subdivision;

(3) Conspires to defraud the state or any political subdivision by getting a false claim allowed or paid by the state or by any political subdivision;

(4) Has possession, custody, or control of public property or money used or to be used by the state or by any political subdivision and knowingly delivers or causes to be delivered less property than the amount for which the person receives a certificate or receipt;

(5) Is authorized to make or deliver a document certifying receipt of property used or to be used by the state or by any political subdivision and knowingly makes or delivers a receipt that falsely represents the property used or to be used;

(6) Knowingly buys, or receives as a pledge of an obligation or debt, public property from any person who lawfully may not sell or pledge the property;

(7) Knowingly makes, uses, or causes to be made or used a false record or statement to conceal, avoid, or decrease an obligation to pay or transmit money or property to the state or to any political subdivision;

(8) Is a beneficiary of an inadvertent submission of a false claim to the state or a political subdivision, subsequently discovers the falsity of the claim, and fails to disclose the false claim to the state or the political subdivision within a reasonable time after discovery of the false claim; or

(9) Knowingly makes, uses, or causes to be made or used any false or fraudulent conduct, representation, or practice in order to procure anything of value directly or indirectly from the state or any political subdivision.

(b) Notwithstanding subsection (a), the court may assess not less than two (2) times nor more than three (3) times the amount of damages that the state or the political subdivision sustains because of the act of the person described in that subsection, and no civil penalty, if the court finds all of the following:

(1) The person committing the violation furnished officials of the state or of the political subdivision responsible for investigating false claims violations with all information known to that person about the violation within thirty (30) days after the date on which the person first obtained the information;

(2) The person fully cooperated with any investigation by the state or a political subdivision of the violation; and

(3) At the time the person furnished the state or the political subdivision with information about the violation, no criminal prosecution, civil action, or administrative action had commenced with respect to the violation, and the person did not have actual knowledge of the existence of an investigation into the violation.

(c) Liability under this section shall be joint and several for any act committed by two (2) or more persons.

(d) This section does not apply to any controversy involving an amount of less than five hundred dollars ($500) in value, unless the controversy arose from a violation of chapter 58 of this title. For purposes of this subsection (d), "controversy" means any one (1) or more false claims submitted by the same person in violation of this chapter.

(e) This section does not apply to claims, records, or statements made pursuant to workers' compensation claims.

(f) This section does not apply to claims, records, or statements made under any statute applicable to any tax administered by the department of revenue.



§ 4-18-104. Investigation and prosecution.

(a) (1) The attorney general and reporter shall diligently investigate violations under § 4-18-103 involving state funds. If the attorney general and reporter finds that a person has violated or is violating § 4-18-103, the attorney general and reporter may bring a civil action under this section against that person.

(2) If the attorney general and reporter brings a civil action under this subsection (a) on a claim involving political subdivision funds as well as state funds, the attorney general and reporter shall, on the same date that the complaint is filed in this action, serve by mail with return receipt requested a copy of the complaint on the appropriate prosecuting authority.

(3) The prosecuting authority shall have the right to intervene in an action brought by the attorney general and reporter under this subsection (a) within sixty (60) days after receipt of the complaint pursuant to subdivision (a)(2). The court may permit intervention thereafter.

(b) (1) The prosecuting authority of a political subdivision shall diligently investigate violations under § 4-18-103 involving political subdivision funds. If the prosecuting authority finds that a person has violated or is violating § 4-18-103, the prosecuting authority may bring a civil action under this section against that person.

(2) If the prosecuting authority brings a civil action under this section on a claim involving state funds as well as political subdivision funds, the prosecuting authority shall, on the same date that the complaint is filed in this action, serve a copy of the complaint on the attorney general and reporter.

(3) Within sixty (60) days after receiving the complaint pursuant to subdivision (b)(2), the attorney general and reporter shall do either of the following:

(A) Notify the court that it intends to proceed with the action, in which case the attorney general and reporter shall assume primary responsibility for conducting the action and the prosecuting authority shall have the right to continue as a party; or

(B) Notify the court that it declines to proceed with the action, in which case the prosecuting authority shall have the right to conduct the action.

(c) (1) A person may bring a civil action for a violation of this chapter for the person and either for the state in the name of the state, if any state funds are involved, or for a political subdivision in the name of the political subdivision, if political subdivision funds are involved, or for both the state and political subdivision if state and political subdivision funds are involved. The person bringing the action shall be referred to as the qui tam plaintiff. Once filed, the action may be dismissed only with the written consent of the court, taking into account the best interests of the parties involved and the public purposes behind this chapter.

(2) A complaint filed by a private person under this subsection (c) shall be filed in circuit or chancery court in camera and may remain under seal for up to sixty (60) days. No service shall be made on the defendant until after the complaint is unsealed. This subsection (c) shall not be construed as prohibiting an action being brought in federal court that involves claims from several states or claims involving federal funds.

(3) On the same day as the complaint is filed pursuant to subdivision (c)(2), the qui tam plaintiff shall serve by mail with return receipt requested the attorney general and reporter with a copy of the complaint and a written disclosure of substantially all material evidence and information the person possesses.

(4) Within sixty (60) days after receiving a complaint and written disclosure of material evidence and information alleging violations that involve state funds but not political subdivision funds, the attorney general and reporter may elect to intervene and proceed with the action.

(5) The attorney general and reporter may, for good cause shown, move the court for extensions of the time during which the complaint remains under seal pursuant to subdivision (c)(2). The motion may be supported by affidavits or other submissions in camera.

(6) Before the expiration of the sixty-day period or any extensions obtained under subdivision (c)(5), the attorney general and reporter shall do either of the following:

(A) Notify the court that it intends to proceed with the action, in which case the action shall be conducted by the attorney general and reporter and the seal shall be lifted; or

(B) Notify the court that it declines to proceed with the action, in which case the seal shall be lifted and the qui tam plaintiff shall have the right to conduct the action.

(7) (A) Within fifteen (15) days after receiving a complaint alleging violations that exclusively involve political subdivision funds, the attorney general and reporter shall forward copies of the complaint and written disclosure of material evidence and information to the appropriate prosecuting authority for disposition, and shall notify the qui tam plaintiff of the transfer.

(B) Within forty-five (45) days after the attorney general and reporter forwards the complaint and written disclosure pursuant to subdivision (c)(7)(A), the prosecuting authority may elect to intervene and proceed with the action.

(C) The prosecuting authority may, for good cause shown, move for extensions of the time during which the complaint remains under seal. The motion may be supported by affidavits or other submissions in camera.

(D) Before the expiration of the forty-five-day period or any extensions obtained under subdivision (c)(7)(C), the prosecuting authority shall do either of the following:

(i) Notify the court that it intends to proceed with the action, in which case the action shall be conducted by the prosecuting authority and the seal shall be lifted; or

(ii) Notify the court that it declines to proceed with the action, in which case the seal shall be lifted and the qui tam plaintiff shall have the right to conduct the action.

(8) (A) Within fifteen (15) days after receiving a complaint alleging violations that involve both state and political subdivision funds, the attorney general and reporter shall forward copies of the complaint and written disclosure to the appropriate prosecuting authority, and shall coordinate its review and investigation with those of the prosecuting authority.

(B) Within sixty (60) days after receiving a complaint and written disclosure of material evidence and information alleging violations that involve both state and political subdivision funds, the attorney general and reporter or the prosecuting authority, or both, may elect to intervene and proceed with the action.

(C) The attorney general and reporter or the prosecuting authority, or both, may, for good cause shown, move the court for extensions of the time during which the complaint remains under seal under subdivision (c)(2). The motion may be supported by affidavits or other submissions in camera.

(D) Before the expiration of the sixty-day period or any extensions obtained under subdivision (c)(8)(C), the attorney general and reporter shall do one of the following:

(i) Notify the court that it intends to proceed with the action, in which case the action shall be conducted by the attorney general and reporter and the seal shall be lifted;

(ii) Notify the court that it declines to proceed with the action but that the prosecuting authority of the political subdivision involved intends to proceed with the action, in which case the seal shall be lifted and the action shall be conducted by the prosecuting authority; or

(iii) Notify the court that both it and the prosecuting authority decline to proceed with the action, in which case the seal shall be lifted and the qui tam plaintiff shall have the right to conduct the action.

(E) If the attorney general and reporter proceeds with the action pursuant to subdivision (c)(8)(D)(i) the prosecuting authority of the political subdivision shall be permitted to intervene in the action within sixty (60) days after the attorney general and reporter notifies the court of its intentions. The court may authorize intervention thereafter.

(9) The defendant shall not be required to respond to any complaint filed under this section until thirty (30) days after the complaint is unsealed and served upon the defendant.

(10) When a person brings an action under this subsection (c), no other person may bring a related action based on the facts underlying the pending action.

(d) (1) No court shall have jurisdiction over an action brought under subsection (c) against a member of the general assembly, a member of the state judiciary, an elected official in the executive branch of the state, or a member of the governing body or other elected official of any political subdivision if the action is based on evidence or information known to the state or political subdivision when the action was brought.

(2) A person may not bring an action under subsection (c) that is based upon allegations or transactions that are the subject of a civil suit or an administrative proceeding in which the state or political subdivision is already a party.

(3) (A) No court shall have jurisdiction over an action under this chapter based upon the public disclosure of allegations or transactions in a criminal, civil, or administrative hearing, in an investigation, report, hearing, or audit conducted by or at the request of the general assembly, comptroller of the treasury, or governing body of a political subdivision, or by the news media, unless the action is brought by the attorney general and reporter or the prosecuting authority of a political subdivision or the person bringing the action is an original source of the information.

(B) For purposes of subdivision (d)(3)(A), "original source" means an individual, who has direct and independent knowledge of the information on which the allegations are based, who voluntarily provided the information to the state or political subdivision before filing an action based on that information, and whose information provided the basis or catalyst for the investigation, hearing, audit, or report that led to the public disclosure as described in subdivision (d)(3)(A).

(4) No court shall have jurisdiction over an action brought under subsection (c) based upon information discovered by a present or former employee of the state or a political subdivision during the course of such person's employment unless that employee first, in good faith, exhausted existing internal procedures for reporting and seeking recovery of the falsely claimed sums through official channels and unless the state or political subdivision failed to act on the information provided within a reasonable period of time.

(e) (1) If the state or political subdivision proceeds with the action, it shall have the primary responsibility for prosecuting the action. The qui tam plaintiff shall have the right to continue as a full party to the action.

(2) (A) The state or political subdivision may seek to dismiss the action for good cause notwithstanding the objections of the qui tam plaintiff if the qui tam plaintiff has been notified by the state or political subdivision of the filing of the motion and the court has provided the qui tam plaintiff with an opportunity to oppose the motion and present evidence at a hearing.

(B) The state or political subdivision may settle the action with the defendant notwithstanding the objections of the qui tam plaintiff if the court determines, after a hearing providing the qui tam plaintiff an opportunity to present evidence, that the proposed settlement is fair, adequate, and reasonable under all of the circumstances.

(f) (1) If the state or political subdivision elects not to proceed, the qui tam plaintiff shall have the same right to conduct the action as the attorney general and reporter or prosecuting authority would have had if it had chosen to proceed under subsection (c). If the state or political subdivision so requests, and at its expense, the state or political subdivision shall be served with copies of all pleadings filed in the action and supplied with copies of all deposition transcripts.

(2) (A) Upon timely application, the court shall permit the state or political subdivision to intervene in an action with which it had initially declined to proceed if the interest of the state or political subdivision in recovery of the property or funds involved is not being adequately represented by the qui tam plaintiff.

(B) If the state or political subdivision is allowed to intervene under subdivision (f)(2)(A), the qui tam plaintiff shall retain principal responsibility for the action and the recovery of the parties shall be determined as if the state or political subdivision had elected not to proceed.

(g) (1) (A) If the attorney general and reporter initiates an action pursuant to subsection (a) or assumes control of an action initiated by a prosecuting authority pursuant to subdivision (b)(3)(A), the office of the attorney general and reporter shall receive a fixed thirty-three percent (33%) of the proceeds of the action or settlement of the claim, which shall be used to support its ongoing investigation and prosecution of false claims.

(B) If a prosecuting authority initiates and conducts an action pursuant to subsection (b), the office of the prosecuting authority shall receive a fixed thirty-three percent (33%) of the proceeds of the action or settlement of the claim, which shall be used to support its ongoing investigation and prosecution of false claims.

(C) If a prosecuting authority intervenes in an action initiated by the attorney general and reporter pursuant to subdivision (a)(3) or remains a party to an action assumed by the attorney general and reporter pursuant to subdivision (b)(3)(A), the court may award the office of the prosecuting authority a portion of the attorney general and reporter's fixed thirty-three percent (33%) of the recovery under subdivision (g)(1)(A), taking into account the prosecuting authority's role in investigating and conducting the action.

(2) If the state or political subdivision proceeds with an action brought by a qui tam plaintiff under subsection (c), the qui tam plaintiff shall, subject to subdivisions (g)(4) and (5), receive at least twenty-five percent (25%) but not more than thirty-three percent (33%) of the proceeds of the action or settlement of the claim, depending upon the extent to which the qui tam plaintiff substantially contributed to the prosecution of the action. When it conducts the action, the attorney general and reporter's office or the office of the prosecuting authority of the political subdivision shall receive a fixed thirty-three percent (33%) of the proceeds of the action or settlement of the claim, which shall be used to support its ongoing investigation and prosecution of false claims made against the state or political subdivision. When both the attorney general and reporter and a prosecuting authority are involved in a qui tam action pursuant to subdivision (c)(6)(C), the court at its discretion may award the prosecuting authority a portion of the attorney general and reporter's fixed thirty-three percent (33%) of the recovery, taking into account the prosecuting authority's contribution to investigating and conducting the action.

(3) If the state or political subdivision does not proceed with an action under subsection (c), the qui tam plaintiff shall, subject to subdivisions (g)(4) and (5), receive an amount that the court decides is reasonable for collecting the civil penalty and damages on behalf of the government. The amount shall be not less than thirty-five percent (35%) and not more than fifty percent (50%) of the proceeds of the action or settlement and shall be paid out of these proceeds.

(4) If the action is one provided for under subdivision (d)(4), the present or former employee of the state or political subdivision is not entitled to any minimum guaranteed recovery from the proceeds. The court, however, may award the qui tam plaintiff those sums from the proceeds as it considers appropriate, but in no case more than thirty-three percent (33%) of the proceeds if the state or political subdivision goes forth with the action or fifty percent (50%) if the state or political subdivision declines to go forth, taking into account the significance of the information, the role of the qui tam plaintiff in advancing the case to litigation, and the scope of, and response to, the employee's attempts to report and gain recovery of the falsely claimed funds through official channels.

(5) If the action is one that the court finds to be based primarily on information from a present or former employee who actively participated in the fraudulent activity, the employee is not entitled to any minimum guaranteed recovery from the proceeds. The court, however, may award the qui tam plaintiff any sums from the proceeds it considers appropriate, but in no case more than thirty-three percent (33%) of the proceeds if the state or political subdivision goes forth with the action or fifty percent (50%) if the state or political subdivision declines to go forth, taking into account the significance of the information, the role of the qui tam plaintiff in advancing the case to litigation, the scope of the present or past employee's involvement in the fraudulent activity, the employee's attempts to avoid or resist the activity, and all other circumstances surrounding the activity.

(6) The portion of the recovery not distributed pursuant to subdivisions (g)(1)-(5), inclusive, shall revert to the state if the underlying false claims involved state funds exclusively and to the political subdivision if the underlying false claims involved political subdivision funds exclusively. If the violation involved both state and political subdivision funds, the court shall make an apportionment between the state and political subdivision based on their relative share of the funds falsely claimed.

(7) For purposes of this section, "proceeds" include civil penalties as well as double or treble damages as provided in § 4-18-103.

(8) If the state, political subdivision, or the qui tam plaintiff prevails in or settles any action under subsection (c), the qui tam plaintiff shall receive an amount for reasonable expenses that the court finds to have been necessarily incurred, plus reasonable costs and attorney's fees. All expenses, costs, and fees shall be awarded against the defendant and under no circumstances shall they be the responsibility of the state or political subdivision.

(9) If the state, a political subdivision, or the qui tam plaintiff proceeds with the action, the court may award to the defendant its reasonable attorney's fees and expenses against the party that proceeded with the action if the defendant prevails in the action and the court finds that the claim was clearly frivolous, clearly vexatious, or brought solely for purposes of harassment.

(h) (1) The court may stay an act of discovery of the person initiating the action for a period of not more than sixty (60) days if the attorney general and reporter or local prosecuting authority shows that the act of discovery would interfere with an investigation or a prosecution of criminal or civil matter arising out of the same facts, regardless of whether the attorney general and reporter or local prosecuting authority proceeds with the action. This showing shall be conducted in camera.

(2) The court may extend the sixty-day period upon a further showing in camera that the attorney general and reporter or local prosecuting authority has pursued the criminal or civil investigation or proceedings with reasonable diligence and any proposed discovery in the civil action will interfere with the ongoing criminal or civil investigation or proceedings.

(i) Upon a showing by the attorney general and reporter or local prosecuting authority that unrestricted participation during the course of the litigation by the person initiating the action would interfere with or unduly delay the attorney general and reporter's or local prosecuting authority's prosecution of the case, or would be repetitious, irrelevant, or for purposes of harassment, the court may, in its discretion, impose limitations on the person's participation, including the following:

(1) Limiting the number of witnesses the person may call;

(2) Limiting the length of the testimony of the witnesses;

(3) Limiting the person's cross-examination of witnesses; or

(4) Otherwise limiting the participation by the person in the litigation.

(j) There is hereby created in the state treasury a fund to be known as the "False Claims Act Fund." Proceeds from the action or settlement of the claim by the attorney general and reporter pursuant to this chapter shall be deposited into this fund. Moneys in this fund, upon appropriation by the general assembly, shall be used by the attorney general and reporter to support the ongoing investigation and prosecution of false claims in furtherance of this chapter. Amounts in the fund at the end of any fiscal year shall not revert to the general fund, but shall remain available for the purposes set forth in this chapter.



§ 4-18-105. Prohibition against preventing employees from disclosing information -- Violations -- Remedies.

(a) No employer shall make, adopt, or enforce any rule, regulation, or policy preventing an employee from disclosing information to a government or law enforcement agency or from acting in furtherance of a false claims action, including investigating, initiating, testifying, or assisting in an action filed or to be filed under § 4-18-104.

(b) No employer shall discharge, demote, suspend, threaten, harass, deny promotion to, or in any other manner discriminate against an employee in the terms and conditions of employment because of lawful acts done by the employee on behalf of the employee or others in disclosing information to a government or law enforcement agency or in furthering a false claims action, including investigation for, initiation of, testimony for, or assistance in, an action filed or to be filed under § 4-18-104.

(c) An employer who violates subsection (b) shall be liable for all relief necessary to make the employee whole, including reinstatement with the same seniority status that the employee would have had but for the discrimination, two (2) times the amount of back pay, interest on the back pay, compensation for any special damage sustained as a result of the discrimination, and, where appropriate, punitive damages. In addition, the defendant shall be required to pay litigation costs and reasonable attorneys' fees. An employee may bring an action in the appropriate chancery court of the state for the relief provided in this subsection (c).

(d) An employee who is discharged, demoted, suspended, harassed, denied promotion, or in any other manner discriminated against in terms and conditions of employment by such person's employer because of participation in conduct that directly or indirectly resulted in the submission of a false claim to the state or a political subdivision shall be entitled to the remedies under subsection (c) if, and only if, both of the following occur:

(1) The employee voluntarily disclosed information to a government or law enforcement agency or acted in furtherance of a false claims action, including investigation for, initiation of, testimony for, or assistance in an action filed or to be filed; and

(2) The employee had been harassed, threatened with termination or demotion, or otherwise coerced by the employer or its management into engaging in the fraudulent activity in the first place.



§ 4-18-106. Statute of limitations.

(a) A civil action under § 4-18-104 may not be filed more than three (3) years after the date of discovery by the official of the state or political subdivision charged with responsibility to act in the circumstances or, in any event, no more than ten (10) years after the date on which the violation of § 4-18-103 was committed.

(b) A civil action under § 4-18-104 may be brought for activity prior to July 1, 2001, if the limitations period set in subsection (a) has not lapsed.

(c) In any action brought under § 4-18-104, the state, the political subdivision, or the qui tam plaintiff shall be required to prove all essential elements of the cause of action, including damages, by a preponderance of the evidence.

(d) Notwithstanding any other law to the contrary, a guilty verdict rendered in a criminal proceeding charging false statements or fraud, whether upon a verdict after trial or upon a plea of guilty or nolo contendere, except for a plea of nolo contendere made prior to July 1, 2001, shall estop the defendant from denying the essential elements of the offense in any action that involves the same transaction as in the criminal proceeding and that is brought under § 4-18-104(a), (b), or (c).



§ 4-18-107. Provisions are not exclusive -- Severability -- Liberal construction.

(a) This chapter is not exclusive, and the remedies provided for in this chapter shall be in addition to any other remedies provided for by law or available under common law.

(b) If any provision of this chapter or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the chapter that can be given effect without the invalid provision or application, and to that end this chapter is declared to be severable.

(c) This chapter is declared to be remedial in nature and this chapter shall be liberally construed to effectuate its purposes.



§ 4-18-108. Inapplicable to medical claims.

This chapter shall not apply to any conduct, activity or claims covered by the Medicaid False Claims Act, §§ 71-5-181 -- 71-5-185, including without limitation, claims arising out of funds paid to or by TennCare managed care organizations.






Chapter 19 - State Examining Boards--General Provisions

§ 4-19-101. Retention of examination papers.

All state boards, except the board of law examiners, charged with the duty of giving examinations to determine the qualifications of individuals who seek to be licensed to engage in a special profession, position or business, are required to retain all examination papers for a period of at least one (1) year, during which time the examination papers will be subject to review upon request.



§ 4-19-102. Applicants -- Number of times examination may be taken.

(a) No board, commission or agency of this state that issues licenses to persons to engage in an occupation, trade or profession based upon written or oral examination shall adopt or enforce any rule, regulation or law limiting the number of times that any person, otherwise qualified, may apply for and stand for such written or oral examination at any regular examination session regardless of the number of times such person has taken such examination.

(b) This section shall specifically apply to the state board of law examiners.






Chapter 20 - Art

Part 1 - Arts Commission

§ 4-20-101. Commission created -- Regional representation.

(a) (1) There is created and established a state commission to be known as the Tennessee arts commission, to consist of fifteen (15) members broadly representative of all fields of the performing, visual and literary arts, to be appointed by the governor from among citizens of the state who have demonstrated a vital interest in the performing, visual or literary arts.

(2) In making appointments to the arts commission, the governor shall strive to ensure that at least one (1) person serving on the commission is sixty (60) years of age or older and that at least one (1) person serving on the commission is a member of a racial minority.

(b) There shall be at least one (1) but not more than two (2) members from each United States congressional district in Tennessee. Such members' residency shall be determined by the congressional district in which such members are registered to vote.



§ 4-20-102. Members -- Tenure -- Vacancies -- Expenses -- Officers.

(a) Terms shall be for five (5) years.

(b) No member of the commission who serves a full five-year term shall be eligible for reappointment during a one-year period following the expiration of such member's term.

(c) All vacancies shall be filled for the balance of the unexpired term in the same manner as original appointments.

(d) (1) The members of the commission shall not receive any compensation for their services but shall be reimbursed for actual and necessary expenses incurred in the performance of their duties as members of the commission.

(2) All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(e) The commission will annually elect its chair and other officers.



§ 4-20-103. Executive director -- Staff -- Advisory panels.

(a) The governor shall appoint an executive director for the Tennessee arts commission. The executive director shall have broad experience in art agency management. Prior to appointing the executive director, the governor shall request that the Tennessee arts commission conduct a search for qualified candidates. The commission shall submit to the governor at least three (3) interested and qualified candidates. The commission shall submit additional candidates at the governor's request. The governor shall appoint the executive director from among the recommendations submitted by the commission. In the event of a vacancy, the governor shall appoint a new executive director. The governor or the commission shall remove the executive director for neglect of duty or other just cause.

(b) The executive director shall employ other officers, experts and employees as may be needed and shall fix their compensation within the amounts made available for such purposes. Employment of staff members is subject to the approval of the commissioner of human resources.

(c) The commission may also, at its discretion, form advisory panels from qualified persons within the state to obtain their advice and counsel on matters pertaining to the arts. Members of these panels shall serve at the will and pleasure of the commission and will receive no compensation.



§ 4-20-104. Duties and objectives.

The duties and objectives of the commission are to:

(1) Stimulate and encourage throughout the state the study and presentation of the performing, visual and literary arts and public interest and participation therein;

(2) Encourage participation in, appreciation of, and education in the arts to meet the legitimate needs and aspirations of persons in all parts of the state;

(3) Take such steps as may be necessary and appropriate to encourage public interest in the cultural heritage of our state, to expand the state's cultural resources and to promote the use of art in the state government's activities and facilities; and

(4) Encourage excellence and assist freedom of artistic expression essential for the well-being of the arts.



§ 4-20-105. Powers.

(a) The commission is authorized and empowered to:

(1) Hold public hearings;

(2) Enter into contracts, within the limit of funds available therefor, with individuals, organizations and institutions for services furthering the objectives of the commission's programs;

(3) Enter into contracts, within the limit of funds available therefor, with local and regional associations for cooperative endeavors furthering the objectives of the commission's programs;

(4) Accept gifts, contributions and bequests of unrestricted funds from individuals, foundations, corporations and other organizations or institutions for the purpose of furthering the objectives of the commission's programs;

(5) Make and sign any agreements and do and perform any acts that may be necessary to carry out the purposes of this part; and

(6) Promulgate rules and regulations pursuant to the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.

(b) The commission may request and shall receive from any department, division, board, bureau, commission or agency of this state such assistance and data as will enable it properly to carry out its powers and duties under this part.



§ 4-20-106. Federal funds.

The commission is the official agency of the state to receive and disburse appropriate funds made available by the federal government for programs related to the performing, visual and literary arts, and the preservation of architecture, art or artifacts.



§ 4-20-107. Duties as to underserved and underrepresented artists and art organizations.

The executive director shall employ at least one (1) full-time employee who shall perform the following duties:

(1) Identify the traditionally underserved and underrepresented ethnic minority, people with a disability, elderly, and rural artists and arts organizations within the state;

(2) Periodically survey such artists and arts organizations in order to determine the level of grant program participation among such artists and organizations;

(3) Review with the executive director and the members of the Tennessee arts commission the grant process and award system in order to identify barriers to equal opportunity for such artists and arts organizations with regard to recruitment, selection, training, technical assistance, funding, benefits and special conditions for each arts grant program administered by or through any entity of state government;

(4) Report, at least once each year, to the arts commission and to the members of the general assembly concerning the level of grant program participation by such artists and arts organizations and make recommendations pertaining thereto; and

(5) Undertake other appropriate activities to assure equitable participation by the traditionally underserved and underrepresented ethnic minority, people with a disability, elderly, and rural artists and arts organizations within this state with regard to grant programs administered by or through entities of state government.






Part 2 - Stieglitz Collection

§ 4-20-201. Fisk University Stieglitz Collection Art Endowment Fund.

(a) The Fisk University Stieglitz Collection Art Endowment Fund is hereby created under the supervision of the Tennessee arts commission.

(b) Such fund shall operate as an irrevocable trust fund within the state treasury and shall be administered by the state treasurer. The terms of the trust instrument shall be approved by the attorney general and reporter.

(c) The trustees of the trust fund shall be the board of trustees of Fisk University. The members of the Tennessee arts commission shall serve in an ex officio capacity as an advisory committee to such trustees. The state treasurer shall serve as chair of the advisory committee.

(d) The trustees shall set the investment policy for the trust in accordance with the laws, guidelines and policies that govern investments by the Tennessee consolidated retirement system. The state treasurer is responsible for investment of trust funds in accordance with the policy established by the trustees.

(e) The trust shall include funds appropriated for the purpose of funding the trust, individual contributions, corporate contributions, contributions by any other public or private entity and the earnings thereon.

(f) (1) The corpus of the trust shall not be expended for any purpose.

(2) Income from the trust shall only be expended to employ a curator, security staff and other employees necessary to allow the Stieglitz Collection at Fisk University to be open to the public, to enable other art exhibits at Fisk University to be open to the public, to employ a docent to prepare educational materials and tours, to provide public information concerning the availability of the artistic and cultural resources at Fisk University, and to provide other necessary staff or services to implement the preceding purposes. No funds may be expended for such purposes until the requirements of subsection (g) have been fulfilled.

(g) In consideration of the funds made available to Fisk University pursuant to this part, the university shall execute an agreement with the state to admit, for education purposes and free of admission or any other fees, any junior or senior high school student enrolled in any public school who is accompanied by a teacher to the Stieglitz Collection or any other art exhibit that receives funds pursuant to this part that is otherwise open to the public.

(h) All moneys in the trust fund may be commingled for investment with other trust funds and other funds subject to investment by the state treasurer.



§ 4-20-202. Appropriation to further artistic and cultural purposes.

There is appropriated an additional sum of eighty thousand dollars ($80,000) annually to the Tennessee arts commission for the purpose of making an annual grant of that amount to Fisk University to employ a curator, security staff and other employees necessary to allow the Stieglitz Collection at Fisk University to be open to the public, to enable other art exhibits at Fisk University to be open to the public, to employ a docent to prepare educational materials and tours, to provide public information concerning the availability of the artistic and cultural resources at Fisk University, and to provide other necessary staff or services to implement the preceding purposes. The appropriation in this section is to become effective only if adopted as an amendment to the general appropriations act.






Part 3 - Douglas Henry State Museum Commission

§ 4-20-301. Creation -- Members.

(a) There is created and established a state commission to be known as the Douglas Henry state museum commission, referred to as "the commission" in this part, to consist of thirteen (13) voting members.

(b) (1) Two (2) members of the commission shall be appointed by the speaker of the house of representatives. These members shall serve four-year terms.

(2) Two (2) members of the commission shall be appointed by the speaker of the senate. These members shall serve four-year terms.

(c) Six (6) members of the commission shall be appointed by the governor, with two (2) members to be appointed from each grand division of the state. These members shall serve three-year terms and shall not serve for more than two (2) consecutive terms. The successor of any of these members shall be appointed from their grand division.

(d) One (1) member of the commission shall be appointed jointly by the speaker of the senate and the speaker of the house of representatives as an at-large member. This member shall serve a three-year term and shall not serve more than two (2) consecutive terms.

(e) One (1) member of the commission shall be the chair of the senate finance, ways and means committee or the chair's designee. One (1) member of the commission shall be the chair of the house of representatives finance, ways and means committee or the chair's designee.

(f) The commission shall include, as an ex officio, nonvoting member, the executive director of the state museum, whose term shall be for so long as the person remains the executive director of the state museum.

(g) The commission shall include, as an ex officio, nonvoting member, the chair of the Tennessee arts commission as of January 1, 2009, who shall serve only one (1) two-year term beginning on July 1, 2009. This member shall serve as a resource to the state museum commission. Notwithstanding § 55-4-215 or § 55-4-216 or any other law to the contrary, this member shall facilitate transition grants awarded from revenue granted from the sale of new specialty earmarked and cultural plates to the state museum commission from the arts commission, with the grant money to be used at the discretion of the museum commission for operating expenses. The commission shall be eligible to receive these transition grants pursuant to the authority granted to the member in this subsection (g) for the period beginning July 1, 2009, and ending June 30, 2011. Nothing in this subsection (g) shall prohibit the commission from receiving transition grants pursuant to any other authority.

(h) The commission shall include as an ex officio, nonvoting member, the president of the Tennessee historical society or the president's designee, whose term shall begin on July 1, 2015.

(i) In making appointments to the state museum commission, the governor shall strive to ensure that at least one (1) person serving on the commission is sixty (60) years of age or older and that at least one (1) person serving on the commission is a member of a racial minority.

(j) All vacancies shall be filled for the balance of the unexpired term in the same manner as original appointments.

(k) A quorum shall be six (6) voting members of the commission.



§ 4-20-302. Qualifications of members -- Chair -- Service of members without compensation -- Expenses.

(a) The members of the commission shall be citizens of the state who have demonstrated active involvement in museums, museum governance, history, art, cultural heritage and enrichment, education and who exemplify fundamental leadership skills and fundraising capabilities.

(b) The commission shall elect a chair from among its appointed membership. The chair shall serve in that capacity for one (1) year and shall be eligible for reelection. The chair shall preside at all meetings and shall have all the powers and privileges of the other members.

(c) (1) The members of the commission shall not receive any compensation for their services but may be reimbursed for actual and necessary expenses incurred in the performance of their duties as members of the commission.

(2) All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 4-20-303. Transfer of duties and functions from the Tennessee arts commission -- Function of the commission.

(a) The duties and functions of the Tennessee arts commission relative to the operation of the state museum are transferred to the Douglas Henry state museum commission.

(b) The primary function of the commission shall be to oversee the operations of the state museum. The commission shall also be entrusted with establishing the strategic direction of the museum, with an emphasis on the educational and cultural enrichment of the citizens of this state. The commission shall work to ensure that the citizens of this state have access and exposure to the museum collections and special changing exhibits, and that the current collections are preserved appropriately and exposed to the public. The commission shall also work to ensure that future acquisitions are made in a deliberate manner in support of the mission and goals of the museum, for the purpose of educating the citizens of this state.



§ 4-20-304. Powers and authority -- Assistance and data from other state entities -- Sole governing authority of museum.

(a) The commission is authorized and empowered to:

(1) Oversee the operation of the state museum;

(2) Employ an executive director of the museum, experts and such other assistants as deemed necessary;

(3) Promulgate rules and regulations for its own governance and for the operation and administration of the museum, with the rules and regulations being promulgated in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title;

(4) Identify the necessary controls to ensure expenditures in accordance with the law of such public funds as may be appropriated to the commission;

(5) Make regular reports to the general assembly as required; and

(6) Adopt policies designed to fulfill the duties and to attain the objectives of the commission as established by law.

(b) The commission may request and shall receive from any department, division, board, bureau, commission or agency of this state any assistance and data as will enable it properly to carry out its powers and duties under this part.

(c) The commission shall be the sole governing authority of the state museum.



§ 4-20-305. Commission official agency to receive federal funding.

The commission is the official agency of the state to receive federal funding related to the functions of the museum and for regranting to other appropriate entities.









Chapter 21 - Human Rights

Part 1 - General Provisions

§ 4-21-101. Purpose and intent.

(a) It is the purpose and intent of the general assembly by this chapter to:

(1) Provide for execution within Tennessee of the policies embodied in the federal Civil Rights Acts of 1964, 1968 and 1972, the Pregnancy Amendment of 1978 (42 U.S.C. § 2000e(k)), and the Age Discrimination in Employment Act of 1967 (29 U.S.C. § 621 et seq.);

(2) Assure that Tennessee has appropriate legislation prohibiting discrimination in employment, public accommodations and housing sufficient to justify the deferral of cases by the federal equal employment opportunity commission, the department of housing and urban development, the secretary of labor and the department of justice under those statutes;

(3) Safeguard all individuals within the state from discrimination because of race, creed, color, religion, sex, age or national origin in connection with employment and public accommodations, and because of race, color, creed, religion, sex or national origin in connection with housing;

(4) Protect their interest in personal dignity and freedom from humiliation;

(5) Make available to the state their full productive capacity in employment;

(6) Secure the state against domestic strife and unrest that would menace its democratic institutions;

(7) Preserve the public safety, health and general welfare; and

(8) Further the interest, rights, opportunities and privileges of individuals within the state.

(b) The prohibitions in this chapter against discrimination because of age in connection with employment and public accommodations shall be limited to individuals who are at least forty (40) years of age.



§ 4-21-102. Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Commission" means the Tennessee human rights commission;

(2) "Commissioner" means a member of the commission;

(3) (A) "Disability" means, with respect to a person:

(i) A physical or mental impairment that substantially limits one (1) or more of such person's major life activities;

(ii) A record of having such an impairment; or

(iii) Being regarded as having such an impairment;

(B) "Disability" does not include current, illegal use of, or addiction to, a controlled substance or controlled substance analogue;

(4) "Discriminatory practices" means any direct or indirect act or practice of exclusion, distinction, restriction, segregation, limitation, refusal, denial, or any other act or practice of differentiation or preference in the treatment of a person or persons because of race, creed, color, religion, sex, age or national origin;

(5) "Employer" means the state, or any political or civil subdivision thereof, and persons employing eight (8) or more persons within the state, or any person acting as an agent of an employer, directly or indirectly;

(6) "Employment agency" means any person or agency, public or private, regularly undertaking, with or without compensation, to procure employees for an employer or to procure for employees opportunities to work for an employer;

(7) "Familial status" means one (1) or more individuals, who have not attained eighteen (18) years of age, being domiciled with:

(A) A parent or another person having legal custody of such individual or individuals; or

(B) The designee of such parent or other person having such custody, with the written permission of such parent or other person. The protections against discrimination on the basis of familial status shall apply to any person who is pregnant or who is in the process of securing legal custody of any person who has not attained eighteen (18) years of age;

(8) "Family" includes a single individual;

(9) "Financial institution" means a bank, banking organization, mortgage company, insurance company or other lender to whom application is made for financial assistance for the purchase, lease, acquisition, construction, rehabilitation, repair, maintenance or improvements of real property, or an individual employed by or acting on behalf of any of these;

(10) "Hearing examiner" is one (1) or more persons or commissioners, designated by the commission to conduct a hearing. The commission has the sole power to determine qualifications of the hearing examiner;

(11) "Housing accommodation" includes improved and unimproved property and means a building, structure, lot or part thereof that is used or occupied, or is intended, arranged or designed to be used or occupied, as the home or residence of one (1) or more individuals;

(12) "Labor organization" includes any organization that exists for the purpose, in whole or in part, of collective bargaining or of dealing with employers concerning grievances, terms or conditions of employment, or for other mutual aid or protection in relation to employment or any agent acting for organizations;

(13) "National origin" includes the national origin of an ancestor;

(14) "Person" includes one (1) or more individuals, governments, governmental agencies, public authorities, labor organizations, corporations, legal representatives, partnerships, associations, trustees, trustees in bankruptcy, receivers, mutual companies, joint stock companies, trusts, unincorporated organizations or other organized groups of persons;

(15) "Places of public accommodation, resort or amusement" includes any place, store or other establishment, either licensed or unlicensed, that supplies goods or services to the general public or that solicits or accepts the patronage or trade of the general public, or that is supported directly or indirectly by government funds, except that:

(A) A bona fide private club is not a place of public accommodation, resort or amusement if its policies are determined solely by its members; and

(B) Its facilities or services are available only to its members and their bona fide guests;

(16) "Real estate broker" or "real estate salesperson" means an individual, whether licensed or not, who, on behalf of others, for a fee, commission, salary, or other valuable consideration, or who with the intention or expectation of receiving or collecting the same, lists, sells, purchases, exchanges, rents or leases real estate, or the improvements thereon, including options, or who negotiates or attempts to negotiate on behalf of others such activity; or who advertises or holds such individual out as engaged in such activities; or who negotiates or attempts to negotiate on behalf of others a loan secured by mortgage or other encumbrance upon a transfer of real estate, or who is engaged in the business of charging an advance fee or contracting for collection of a fee in connection with a contract whereby such individual undertakes to promote the sale, purchase, exchange, rental, or lease of real estate through its listing in a publication issued primarily for such purpose; or an individual employed by or acting on behalf of any of these;

(17) "Real estate operator" means any individual or combination of individuals, labor unions, joint apprenticeship committees, partnerships, associations, corporations, legal representatives, mutual companies, joint-stock companies, trusts, unincorporated organizations, trustees in bankruptcy, receivers or other legal or commercial entities, or the county or any of its agencies, that is engaged in the business of selling, purchasing, exchanging, renting or leasing real estate, or the improvements thereon, including options, or that derives income, in whole or in part, from the sale, purchase, exchange, rental or lease of real estate; or an individual employed by or acting on behalf of any of these;

(18) "Real estate transaction" includes the sale, exchange, rental or lease of real property;

(19) "Real property" includes buildings, structures, real estate, lands, tenements, leaseholds, cooperatives, condominiums, and hereditaments, corporeal and incorporeal, or any interest in these; and

(20) "Sex" means and refers only to the designation of an individual person as male or female as indicated on the individual's birth certificate.



§ 4-21-103. -- 4-21-133. [Transferred.]

4-21-103 -- 4-21-133. [Transferred.]






Part 2 - Human Rights Commission

§ 4-21-201. Commission created -- Members.

(a) There is hereby created the Tennessee human rights commission.

(b) (1) The commission shall consist of nine (9) members to be appointed as follows:

(A) The speaker of the senate shall appoint two (2) members;

(B) The speaker of the house of representatives shall appoint two (2) members; and

(C) The governor shall appoint five (5) members.

(2) Three (3) members of the commission shall reside in each grand division.

(3) The appointing authorities shall consult with each other prior to appointing any member to the commission to ensure that appointments are made in accordance with this subsection (b).

(c) (1) The entire membership of the commission as comprised on December 31, 2014, shall be vacated on January 1, 2015, and new members shall be appointed in accordance with subsection (b).

(2) In order to stagger the terms of the newly appointed commission members, initial appointments shall be made as follows:

(A) Each of the appointing authorities shall make one (1) initial appointment for a term that shall begin on January 1, 2015, and expire on June 30, 2017;

(B) The governor shall make three (3) initial appointments for a term that shall begin on January 1, 2015, and expire on June 30, 2019; and

(C) Each of the appointing authorities shall make one (1) initial appointment for a term that shall begin on January 1, 2015, and expire on June 30, 2021.

(d) (1) Following the expiration of members' initial terms as prescribed in subdivision (c)(2), all appointments to the commission shall be for terms of six (6) years and shall begin on July 1 and terminate on June 30, six (6) years thereafter.

(2) All members shall serve until the expiration of the term to which they were appointed and until their successors are appointed and qualified.

(3) A vacancy occurring other than by expiration of a term shall be filled in the same manner as the original appointment but for the unexpired term only.

(4) Successors shall be appointed from the same grand divisions in which the members they are replacing reside.

(5) Members shall be eligible for reappointment to the commission following the expiration of their terms, but shall serve no more than two (2) consecutive six-year terms.

(e) The commission shall designate one (1) of its members to serve as chair for a two-year term. The chair may be reappointed to serve for one (1) additional term. No member may serve as chair for more than two (2) consecutive terms.

(f) The members shall be appointed on a nonpartisan basis and shall be broadly representative of employees, proprietors, trade unions, religious groups, human rights' groups and the general public.

(g) The members are entitled to reimbursement for expenses incurred in the performance of their duties and to reasonable fees for each day of service as hearing examiners.

(h) A commissioner who is absent from more than three (3) regularly scheduled meetings in the course of the commission's fiscal year may be removed from the commission by the respective appointing authority.



§ 4-21-202. Powers and duties.

In the enforcement of this chapter, the commission has the power and duty to:

(1) Maintain offices in Shelby County, Davidson County, Knox County and Hamilton County and such other offices within the state as may be deemed necessary;

(2) Meet and exercise its powers within the state;

(3) Annually appoint an executive director, fix the director's compensation with the approval of the governor, and delegate any of its functions and duties to the director in the interest of efficient management of the appropriations and resources of the agency;

(4) Promote the creation of local commissions on human rights, to cooperate with state, local and other agencies, both public and private, and individuals, and to obtain upon request and utilize the services of all governmental departments and agencies;

(5) Enter into cooperative working agreements with local commissions that have enforceable ordinances, orders, or resolutions and professional staff;

(6) Cooperate with the federal equal employment opportunity commission created under § 705 of the Civil Rights Act of 1964 (42 U.S.C. § 2000e-4), and with the department of housing and urban development in enforcing the Fair Housing Act of 1968 (42 U.S.C. § 3601 et seq.), in order to achieve the purposes of those acts, and with other federal and local agencies in order to achieve the purposes of this chapter;

(7) Accept and disburse gifts and bequests, grants or other payments, public or private, to help finance its activities;

(8) Accept reimbursement pursuant to § 709(b) of the Civil Rights Act of 1964 (42 U.S.C. § 2000e-8), and pursuant to § 816 of the Fair Housing Act of 1968 (42 U.S.C. § 3616), for services rendered to assist the federal equal employment opportunity commission and the department of housing and urban development;

(9) Receive, initiate, investigate, seek to conciliate, hold hearings on and pass upon complaints alleging violations of this chapter;

(10) Require answers to interrogatories, compel the attendance of witnesses, examine witnesses under oath or affirmation in person by deposition, and require the production of documents relevant to the complaint. The commission may make rules authorizing or designating any member or individual to exercise these powers in the performance of official duties;

(11) Furnish technical assistance requested by persons subject to this chapter to further their compliance with this chapter or an order issued thereunder;

(12) Make studies appropriate to effectuate the purposes and policies of this chapter and make the results thereof available to the public;

(13) Render, in accordance with the rules, regulations, policies and procedures of the state publications committee, a written report. The report may contain recommendations of the commission for legislative or other action to effectuate the purposes and policies of this chapter;

(14) Adopt, promulgate, amend and rescind rules and regulations to effectuate the purposes and provisions of this chapter, including regulations requiring the posting of notices prepared or approved by the commission;

(15) Cooperate with community, professional, civic and religious organizations, federal agencies and agencies from other states in the development of public information programs, leadership and activities in the interest of equal opportunity and treatment of all individuals;

(16) (A) Create local or statewide advisory agencies that in its judgment will aid in effectuating the purposes of this chapter. The commission may empower these agencies to:

(i) Study and report on problems of discrimination because of race, creed, color, religion, sex, age or national origin;

(ii) Foster through community effort or otherwise, goodwill among the groups and elements of the population of the state; and

(iii) Make recommendations to the commission for the development of policies and practices that will aid in carrying out the purposes of this chapter.

(B) Members of such advisory agencies shall serve without pay, but shall be reimbursed for expenses incurred in such services. The commission may make provision for technical and clerical assistance to the advisory agencies; and

(17) Conduct tests of housing accommodations and availability through the use of staff, both full time and part time, and of volunteers to ascertain the availability of housing, both in sales and also in rentals of real property.



§ 4-21-203. Duties and responsibilities of the human rights commission to verify compliance with Title VI of the Civil Rights Act of 1964.

(a) In addition to the duties and responsibilities of the human rights commission pursuant to chapter 29 of this title, it is the responsibility of the human rights commission to verify that all state governmental entities comply with the requirements of Title VI of the Civil Rights Act of 1964 (42 U.S.C. § 2000d et seq.) and regulations promulgated pursuant to Title VI.

(b) Notwithstanding any other law to the contrary, the human rights commission shall be responsible, pursuant to subsection (c), for the development of a Title VI implementation plan with participation by protected beneficiaries as may be required by that law or regulations for state governmental entities subject to the requirements of Title VI. To the extent applicable, the plan shall include Title VI implementation plans of any subrecipient of federal funds through a state entity. Each state governmental entity shall submit annual Title VI compliance reports and implementation plan updates to the human rights commission by October 1, 2010, and each October 1 thereafter. The reporting period shall cover the most recent full fiscal year. At least once each year, the human rights commission shall publish a cumulative report of its findings and recommendations concerning compliance with the requirements of this section. The cumulative annual report shall be distributed to the governor, to each member of the general assembly, and to each library designated as a depository of state reports and documents.

(c) It shall be the duty of the human rights commission to:

(1) Review current Title VI monitoring and enforcement procedures in federal and state statutes, rules, regulations, programs, services and budgetary priorities;

(2) Define and establish the components, guidelines and objectives of a comprehensive state policy to ensure and to promote present and future compliance with Title VI requirements;

(3) Identify any Tennessee laws, rules, programs, services and budgetary priorities that conflict with the components, guidelines and objectives of the comprehensive state policy;

(4) Search for any interdepartmental gaps, inconsistencies and inefficiencies in the implementation of the comprehensive state policy;

(5) Identify any new laws, rules, programs, services and budgetary priorities that are needed to ensure and promote present and future compliance with and enforcement of Title VI;

(6) Serve as the central coordinating agency for executive branch departments and agencies for technical assistance, consultation and resources to encourage and assist compliance with the requirements of Title VI;

(7) Periodically and systematically audit, review, evaluate and report on Title VI compliance efforts and outcomes for each executive branch department and agency;

(8) Conduct research, hold public hearings, publish reports and engage in other activities to inform Tennesseans of the provisions and requirements of Title Vl;

(9) Investigate allegations of noncompliance with Title VI;

(10) Report annually to the governor and the general assembly concerning the commission's activities, findings and recommendations; and

(11) Engage in other activities to encourage, promote and assist compliance with the requirements of Title VI.

(d) Due to the diversity of programs that constitute federal financial assistance, subject to appropriations in the general appropriations act, the human rights commission shall provide ongoing training, education and technical assistance to employees of each state department. The diversity training shall include, but not be limited to, health and social services, road maintenance and building, employment issues, housing and related issues, education and education related issues and administrative and administrative support functions. In addition, subject to appropriations in the general appropriations act, diversity training shall be extended to provide training to subrecipients of federal funds through the state general appropriations act, including local governments, nonprofit organizations and private businesses.






Part 3 - Violations--Procedures

§ 4-21-301. Discriminatory practices.

(a) It is a discriminatory practice for a person or for two (2) or more persons to:

(1) Retaliate or discriminate in any manner against a person because such person has opposed a practice declared discriminatory by this chapter or because such person has made a charge, filed a complaint, testified, assisted or participated in any manner in any investigation, proceeding or hearing under this chapter;

(2) Willfully interfere with the performance of a duty or the exercise of a power by the commission or one (1) of its members or representatives;

(3) Willfully obstruct or prevent a person from complying with this chapter or an order issued under this chapter; or

(4) Violate the terms of a conciliation agreement made pursuant to this chapter.

(b) No individual employee or agent of an employer shall be liable for any violation of part 4 of this chapter that any employer shall be found to have committed.



§ 4-21-302. Complaints -- Consideration by commission.

(a) A person claiming to be aggrieved by a discriminatory practice, or a member of the commission may file with the commission a written sworn complaint stating that a discriminatory practice has been committed, setting forth the facts sufficient to enable the commission to identify the persons charged, referred to in this part as the respondent. Within ten (10) days after receipt of the complaint, the commission shall serve on the complainant a notice acknowledging the filing of the complaint and informing the complainant of the respondent's time limits and choice of forums under this chapter.

(b) The commission staff, or a person designated pursuant to its rules, shall promptly investigate the matter to determine whether the discriminatory practice exists and shall within ten (10) days furnish the respondent with a copy of the complaint and a notice advising the respondent of the respondent's procedural rights and obligations under this chapter.

(c) The complaint must be filed within one hundred eighty (180) days after the commission of the alleged discriminatory practice.

(d) (1) The commission staff, or a person designated pursuant to its rules, shall commence an investigation of the complaint within thirty (30) days after the filing of the complaint. The commission staff, or designee, shall promptly investigate the matter to determine whether the discriminatory practice exists.

(2) If it is determined that there is no reasonable cause to believe that the respondent has engaged in a discriminatory practice, the commission shall furnish a copy of the order to the complainant, the respondent, and such public officers and persons as the commission deems proper.

(e) (1) The complainant, within thirty (30) days after receiving a copy of the order dismissing the complaint, may file with the commission an application for reconsideration of the order.

(2) Upon such application, the commission or an individual designated pursuant to its rules shall make a new determination within thirty (30) days whether there is reasonable cause to believe that the respondent has engaged in a discriminatory practice.

(3) If it is determined that there is no reasonable cause to believe that the respondent has engaged in a discriminatory practice, the commission shall issue an order dismissing the complaint after reconsideration, and furnishing a copy of the order to the complainant, the respondent, and such public officers and persons as the commission deems proper.



§ 4-21-303. Conciliation agreements -- Temporary relief.

(a) If the staff determines after investigation, or if the commission or its delegate determines after the review provided for in § 4-21-302 that there is reasonable cause to believe that the respondent has engaged in a discriminatory practice, the commission staff shall endeavor to eliminate the alleged discriminatory practices by conference, conciliation and persuasion.

(b) The terms of a conciliation agreement reached with a respondent shall require the respondent to refrain from discriminatory practices in the future, and shall make such further provisions as may be agreed upon between the commission or its assigned staff and the respondent.

(c) If a conciliation agreement is entered into, the commission shall issue and serve on the complainant an order stating its terms. A copy of the order shall be delivered to the respondent, and such public officers and persons as the commission deems proper.

(d) Except for the terms of the conciliation agreement, neither the commission nor any officer or employee thereof shall make public, without the written consent of the complainant and the respondent, information concerning efforts in a particular case to eliminate discriminatory practice by conference, conciliation or persuasion, whether or not there is a determination of reasonable cause or a conciliation agreement. The conciliation agreement itself shall be made public unless the complainant and the respondent otherwise agree, and the commission also determines that disclosure is not required to further the purposes of this chapter.

(e) At the expiration of one (1) year from the date of a conciliation agreement, and at other times in its reasonable discretion, the commission staff may investigate whether the terms of the agreement have been and are being complied with by the respondent.

(f) Upon finding that the terms of the agreement are not being complied with by the respondent, the commission shall take such action as it deems appropriate to assure compliance.

(g) At any time after a complaint is filed, the commission may file an action in the chancery court or circuit court in a county in which the subject of the complaint occurs, or in a county in which a respondent resides or has the respondent's principal place of business, seeking appropriate temporary relief against the respondent, pending final determination of proceedings under the chapter, including an order or decree restraining such respondent from doing or procuring any act tending to render ineffectual any order the commission may enter with respect to the complaint. The court has the power to grant such temporary relief or restraining order as it deems just and proper.



§ 4-21-304. Hearings.

(a) (1) In complaints involving discrimination in employment and public accommodations, within ninety (90) days after an administrative determination of reasonable cause to believe that discrimination took place, unless the commission has issued an order stating the terms of a conciliation agreement, or, in those cases in which the terms of a conciliation agreement have been kept confidential, has issued an order stating that the case has been satisfactorily conciliated, the commission shall serve on the respondent by mail or in person a written notice, together with a copy of the complaint as it may have been amended, or a copy of the letter of determination, requiring the respondent to answer the allegation of the complaint at a hearing before a hearing examiner or hearing examiners, or another individual pursuant to its rules, at a time and place specified by the hearing examiner or examiners after conference with the parties or their attorneys.

(2) A copy of the notice shall be furnished to the complainant, and such public officers and persons as the commission deems proper.

(3) In complaints involving housing discrimination only, if the commission has determined that there is reasonable cause to believe that the respondent has engaged in a discriminatory housing practice, and if the complaint has not been resolved through a conciliation agreement, and if neither party has made an election for a civil action pursuant to § 4-21-312, then the commission shall commence a hearing in accordance with this subsection (a).

(4) All hearings conducted under this section shall be conducted in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5, part 3 of this title.

(b) A member of the commission who filed the complaint or endeavored to eliminate the alleged discriminatory practice by conference, conciliation or persuasion shall not participate in the hearing or in the subsequent deliberation of the commission.

(c) The respondent may file an answer with the commission by registered or certified mail in accordance with the rules of the commission before the hearing date. The respondent may amend an answer at any time prior to the issuance of an order based on the complaint, but no order shall be issued unless the respondent has had an opportunity of a hearing on the complaint or amendment on which the order is based.

(d) A respondent, who has filed an answer or whose default in answering has been set aside for good cause shown, may appear at the hearing with or without representation, may examine and cross-examine witnesses and the complainant, and may offer evidence.

(e) The complainant and the complainant's private attorney, and, in the discretion of the commission, any person, may intervene, examine, and cross-examine witnesses, and present evidence.

(f) If the respondent fails to answer the complaint, the commission may enter the respondent's default. Unless the default is set aside for good cause shown, the hearing may proceed on the evidence in support of the complaint.

(g) Efforts at conference, conciliation and persuasion shall not be received in evidence.

(h) Testimony taken at the hearing shall be under oath and transcribed. If the testimony is not taken before the commission, the record shall be transmitted to the commission.

(i) In a proceeding under this chapter, the production of a written, printed or visual communication, advertisement or other form of publication, or a written inquiry, or record, or other document purporting to have been made by a person shall be prima facie evidence that it was authorized by the person.



§ 4-21-305. Findings and orders.

(a) If the commission determines that the respondent has not engaged in a discriminatory practice, the commission shall state its findings of fact and conclusions of law and shall issue an order dismissing the complaint. A copy of the order shall be delivered to the complainant, the respondent, and such public officers and persons as the commission deems proper.

(b) If the commission determines that the respondent has engaged in a discriminatory practice, the commission shall state its findings of fact and conclusions of law and shall issue an order requiring the respondent to cease and desist from the discriminatory practice and to take such affirmative action as in the judgment of the commission will carry out the purposes of this chapter. A copy of the order shall be delivered to the respondent, the complainant, and to such public officers and persons as the commission deems proper.



§ 4-21-306. Remedies.

(a) Affirmative action ordered under this section may include, but is not limited to:

(1) Hiring, reinstatement or upgrading of employees with or without back pay. Interim earnings or amounts earnable with reasonable diligence by the person or persons discriminated against shall operate to reduce the back pay otherwise allowable;

(2) Admission or restoration of individuals to union membership, admission to, or participation in, a guidance program, apprenticeship, training program, on-the-job training program, or other occupational training or retraining program, and the utilization of objective criteria in the admission of individuals to such programs;

(3) Admission of individuals to a place of public accommodation, resort or amusement;

(4) The extension to all individuals of the full and equal enjoyment of the advantages, facilities, privileges and services of the respondent;

(5) Reporting as to the manner of compliance;

(6) Posting notices in conspicuous places in the respondent's place of business in the form prescribed by the commission and inclusion of such notices in advertising material;

(7) Payment to the complainant of damages for an injury, including humiliation and embarrassment, caused by the discriminatory practice, and cost, including a reasonable attorney's fee;

(8) Such other remedies as shall be necessary and proper to eliminate all the discrimination identified by the evidence submitted at the hearing or in the record; and

(9) (A) In cases involving discriminatory housing practices only, payment by the respondent of a civil penalty:

(i) In an amount not exceeding ten thousand dollars ($10,000) if the respondent has not been adjudged to have committed any prior unlawful discriminatory housing practices;

(ii) In an amount not exceeding twenty-five thousand dollars ($25,000) if the respondent has been adjudged to have committed one (1) other unlawful discriminatory housing practice during the five-year period ending on the date of the filing of the complaint; or

(iii) In an amount not exceeding fifty thousand dollars ($50,000) if the respondent has been adjudged to have committed two (2) or more unlawful discriminatory housing practices during the seven-year period ending on the date of the filing of the complaint.

(B) If the acts constituting the discriminatory housing practice that is the object of the complaint are committed by the same natural person who has been previously adjudged to have committed acts constituting an unlawful discriminatory housing practice, then the civil penalties set forth in subdivisions (a)(9)(A)(ii) and (iii) may be imposed without regard to the period of time within which any subsequent discriminatory housing practice occurred.

(b) The commission may publish, or cause to be published, the names of persons who have been determined to have engaged in a discriminatory practice.



§ 4-21-307. Judicial review.

(a) A complainant, respondent or intervenor aggrieved by an order of the commission, including an order dismissing a complaint or stating the terms of a conciliation agreement, may obtain judicial review, and the commission may obtain an order of the court for enforcement of its order, in a proceeding brought in the chancery court or circuit court in which the alleged discriminatory practice that is the subject of the order occurred or in which a respondent resides or transacts business.

(b) (1) The proceeding for review or enforcement is initiated by filing a petition in court.

(2) Copies of the appeal shall be served upon all parties of record.

(3) Within thirty (30) days after the service of the petition for appeal upon the commission or its filing by the commission, or within such further time as the court may allow, the commission shall transmit to the court the original or a certified copy of the entire record upon which the order is based, including a transcript of testimony, which need not be printed.

(4) By stipulation of all parties to the review proceeding, the record may be shortened.

(5) The findings of fact of the commission shall be conclusive unless clearly erroneous in view of the probative and substantial evidence on the whole record.

(6) The court has the power to grant such temporary relief or restraining order as it deems just and to enter an order enforcing, modifying and enforcing as modified, or setting aside in whole or in part the order of the commission, or remanding the case to the commission for further proceedings.

(7) All such proceedings shall be heard and determined by the chancery court or circuit court and court of appeals as expeditiously as possible and with lawful precedence over other matters.

(c) If the commission has failed to schedule a hearing in accordance with § 4-21-304 or has failed to issue an order within one hundred eighty (180) days after the complaint is filed, the complainant, respondent or an intervenor may petition the chancery court or circuit court in a county in which the alleged discriminatory practice set forth in the complaint occurs or in which the petitioner resides or has the petitioner's principal place of business for an order directing the commission to take such action. The court shall follow the procedure set forth in subsection (b) so far as applicable.

(d) (1) The court shall not consider any matter not considered by, nor any objection not raised before, the hearing examiner or examiners unless the failure of a party to present such matter to or raise such objection before the hearing examiner or examiners are excused because of good cause shown.

(2) A party may move the court to remand the case to the commission in the interest of justice for the purpose of adducing additional specified material evidence and seeking findings thereon; provided, that the party shows good cause for the failure to adduce such evidence before the commission.

(e) (1) The jurisdiction of the chancery court or circuit court shall be exclusive, and its final judgment or decree shall be subject to review by the court of appeals as provided by the Rules of Civil Procedure.

(2) The commission's copy of the testimony shall be available to all parties for examination without cost during business hours at the commission's office in Nashville.

(f) (1) A proceeding under this section must be initiated within thirty (30) days after a copy of the order of the commission is petitioned or the petition is filed under § 4-21-304.

(2) If no proceeding is so initiated, the commission may obtain a decree of the court of enforcement of its order upon showing that a copy of the petition for enforcement was served on the respondent and the respondent is subject to the jurisdiction of the court.



§ 4-21-308. Access to records.

(a) In connection with an investigation of a complaint filed under this chapter, the commission or its designated representative at any reasonable time may request access to premises, records and documents relevant to the complaint and the right to examine a photograph and copy evidence.

(b) Every person subject to this chapter shall:

(1) Make and keep records relevant to the determination of whether discriminatory practices have been or are being committed;

(2) Preserve such records for such periods; and

(3) Make such reports therefrom, as the commission shall prescribe by regulation or order, as reasonably necessary, or appropriate for the enforcement of this chapter or the regulation or orders thereunder.

(c) So as to avoid undue burdens on persons subject to this chapter, records and reports required by the commission under this section shall conform as near as may be to similar records and reports required by federal law and the laws of other states and to customary recordkeeping practice.

(d) If a person fails to permit access, examination, photographing or copying or fails to make, keep or preserve records or make reports in accordance with this section, the chancery court in Davidson county or the chancery court or circuit court for the county in which such person is found, resides, or has such person's principal place of business, upon application of the commission, may issue an order requiring compliance.

(e) The commission, by regulation, shall require each person subject to this chapter who controls an apprenticeship or other training program to keep all records reasonably necessary to carry out the purpose of the chapter, including, but not limited to, a list of applicants who wish to participate in such program, including the chronological order in which applications were received, and shall furnish to the commission upon request, a detailed description of the manner in which persons are selected to participate in the apprenticeship or other training programs.

(f) A person who believes that the application to it of a regulation or order issued under this section would result in undue hardship may apply to the commission for an exemption from the application of the regulation or order. If the commission finds the application of the regulation or order to the person in question would impose an undue hardship, the commission may grant appropriate relief.



§ 4-21-309. Subpoenas.

(a) (1) Upon written application to the commission, a party to a proceeding is entitled as of right to the issuance of subpoenas for deposition or hearing in the name of the commission by an individual designated pursuant to its rules requiring attendance and the giving of testimony by witnesses and the production of documents.

(2) A subpoena so issued shall show on its face the name and address of the party at whose request the subpoena is directed.

(3) On petition of the person to whom the subpoena is directed and notice to the requesting party, the commission or an individual designated pursuant to its rules may vacate or modify the subpoena.

(4) Depositions of witnesses may be taken as prescribed by the Tennessee Rules of Civil Procedure.

(5) Witnesses whose depositions are taken, or who are summoned before the commission or its agents, will be entitled to the same witness and mileage fees as are paid to the witnesses subpoenaed in chancery courts of the state.

(b) If a person fails to comply with a subpoena issued by the commission, the chancery court or circuit court of the county in which the person is found, resides, or has the person's principal place of business, upon application of the commission or the party requesting the subpoena, may issue an order requiring compliance. In any proceeding brought under this section, the court may modify or set aside the subpoena.



§ 4-21-310. Resistance to, obstruction, etc., of commission.

Any person who willfully resists, prevents, impedes or interferes with the performance of a duty or the exercise of a power by the commission or one (1) of its members or representatives commits a Class C misdemeanor.



§ 4-21-311. Additional remedies preserved -- Civil Action -- Allocations of Burden of Proof.

(a) Any person injured by any act in violation of this chapter shall have a civil cause of action in chancery court or circuit court.

(b) In such an action, the court may issue any permanent or temporary injunction, temporary restraining order, or any other order and may award to the plaintiff actual damages sustained by such plaintiff, together with the costs of the lawsuit, including a reasonable fee for the plaintiff's attorney of record, all of which shall be in addition to any other remedies contained in this chapter.

(c) In cases involving discriminatory housing practices, the court may award punitive damages to the plaintiff, in addition to the other relief specified in this section and this chapter. In addition to the remedies set forth in this section, all remedies described in § 4-21-306, except the civil penalty described in § 4-21-306(a)(9), shall be available in any lawsuit filed pursuant to this section.

(d) A civil cause of action under this section shall be filed in chancery court or circuit court within one (1) year after the alleged discriminatory practice ceases, and any such action shall supersede any complaint or hearing before the commission concerning the same alleged violations, and any such administrative action shall be closed upon such filing.

(e) In any civil cause of action alleging a violation of this chapter or of § 8-50-103, the plaintiff shall have the burden of establishing a prima facie case of intentional discrimination or retaliation. If the plaintiff satisfies this burden, the burden shall then be on the defendant to produce evidence that one (1) or more legitimate, nondiscriminatory reasons existed for the challenged employment action. The burden on the defendant is one of production and not persuasion. If the defendant produces such evidence, the presumption of discrimination or retaliation raised by the plaintiff's prima facie case is rebutted, and the burden shifts to the plaintiff to demonstrate that the reason given by the defendant was not the true reason for the challenged employment action and that the stated reason was a pretext for illegal discrimination or retaliation. The foregoing allocations of burdens of proof shall apply at all stages of the proceedings, including motions for summary judgment. The plaintiff at all times retains the burden of persuading the trier of fact that the plaintiff has been the victim of intentional discrimination or retaliation.



§ 4-21-312. Election of civil action.

(a) This section applies only in cases involving discriminatory housing practices.

(b) If the commission has determined that there is reasonable cause to believe that the respondent has engaged in a discriminatory housing practice and if the complaint has not been resolved through a conciliation agreement, the commission shall notify the complainant and the respondent in writing that they may elect to have the claims and issues of the complaint decided in a civil action commenced and maintained by the commission. Either the complainant or the respondent may make such an election by notifying the commission of the complainant's or respondent's desire to do so. A party shall make an election for a civil action no later than twenty (20) days after receiving notice of permission to do so.

(c) If an election is made under this section, no later than sixty (60) days after the election is made, the commission shall commence a civil action in the chancery court or circuit court in a county in which the subject of the complaint occurs, or in a county in which a respondent resides or has the respondent's principal place of business.

(d) In a civil action brought under this section, the court may grant relief as it deems appropriate, including any permanent or temporary injunction, temporary restraining order, or other equitable relief, and may award to any person compensatory and punitive damages. Parties to a civil action brought pursuant to this section shall have the right to a jury trial.



§ 4-21-313. Limitations on compensatory damage amounts -- Exclusions from application of limits.

(a) For any cause of action arising under § 4-21-401, § 8-50-103, or § 50-1-304, the sum of the amount of compensatory damages awarded for future pecuniary losses, emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and other nonpecuniary losses, shall not exceed, for each complaining party:

(1) In the case of a cause of action arising under § 50-1-304 and an employer who has less than eight (8) employees at the time the cause of action arose, twenty-five thousand dollars ($25,000);

(2) In the case of an employer who has eight (8) or more but fewer than fifteen (15) employees at the time the cause of action arose, twenty-five thousand dollars ($25,000);

(3) In the case of an employer who has more than fourteen (14) and fewer than one hundred one (101) employees at the time the cause of action arose, fifty thousand dollars ($50,000);

(4) In the case of an employer who has more than one hundred (100) and fewer than two hundred one (201) employees at the time the cause of action arose, one hundred thousand dollars ($100,000);

(5) In the case of an employer who has more than two hundred (200) and fewer than five hundred one (501) employees at the time the cause of action arose, two hundred thousand dollars ($200,000); and

(6) In the case of an employer who has more than five hundred (500) employees at the time the cause of action arose, three hundred thousand dollars ($300,000).

(b) The limitations in subsection (a) shall not apply to backpay, interest on backpay, front pay, or any equitable relief.

(c) The court shall not inform a jury of the limitations in subsection (a), but the court shall conform any judgment to comply with the limitations.

(d) For the purpose of determining when the cause of action arose under subsection (a), the court shall determine the number of employees employed by the employer on the date when the adverse employment action giving rise to the employee's claim occurred.



§ 4-21-314. Simultaneous action in state and federal courts concerning common nucleus of operative facts prohibited.

No employee may concurrently maintain any cause of action in state court under § 4-21-401, § 8-50-103, or § 50-1-304, while at the same time prosecuting an action in federal court based on a common nucleus of operative facts. Upon motion of the employer, the state court shall dismiss any action maintained under § 4-21-401, § 8-50-103, or § 50-1-304, in which the employee is concurrently prosecuting an action based on a common nucleus of operative facts in federal court.






Part 4 - Employment-Related Discrimination

§ 4-21-401. Employer practices.

(a) It is a discriminatory practice for an employer to:

(1) Fail or refuse to hire or discharge any person or otherwise to discriminate against an individual with respect to compensation, terms, conditions or privileges of employment because of such individual's race, creed, color, religion, sex, age or national origin; or

(2) Limit, segregate or classify an employee or applicants for employment in any way that would deprive or tend to deprive an individual of employment opportunities or otherwise adversely affect the status of an employee, because of race, creed, color, religion, sex, age or national origin.

(b) This section does not apply to the employment of an individual by such individual's parent, spouse or child or to employment in the domestic service of the employer.

(c) It is not a discriminatory practice for an employer to institute a policy in the employer's workplace requiring that all employees speak only in English at certain times when the employer has a legitimate business necessity for such a policy, including, but not limited to, the safe and efficient operation of the employer's business, and the employer provides notice to employees of the policy and the consequences of violating the policy.

(d) (1) No employer shall terminate an employee who is a volunteer rescue squad worker, as this term is defined in § 7-51-207, because the employee, when acting as a volunteer rescue squad worker, is absent or late to the employee's employment in order to respond to an emergency prior to the time the employee is to report to the employee's place of employment.

(2) An employer may charge against the employee's regular pay any time that an employee who is a volunteer rescue squad worker loses from employment because of the employee's response to an emergency.

(3) An employer has the right to request an employee who loses time from the employee's employment to respond to an emergency to provide the employer with a written statement from the supervisor or acting supervisor of the volunteer rescue squad worker stating that the employee responded to an emergency and list the time and date of the emergency.

(4) Any employee who is absent or late to the employee's employment in order to respond to an emergency shall make a reasonable effort to notify the employee's employer that the employee may be absent or late.

(5) Any employee terminated in violation of this section may bring a civil action against the employee's employer. The employee may seek reinstatement to the employee's former position, payment of back wages, reinstatement of fringe benefits, and where seniority rights are granted, the reinstatement of seniority rights. The employee has one (1) year from the date of a violation of this section to file an action.



§ 4-21-402. Labor organization practices.

It is a discriminatory practice for a labor organization to:

(1) Exclude or expel from membership, or otherwise to discriminate against a member or applicant for membership because of race, creed, color, religion, sex, age or national origin;

(2) Limit, segregate, or classify membership or application for membership or to classify or fail or refuse to refer for employment on the basis of race, creed, color, religion, sex, age or national origin, in a manner that would deprive or tend to deprive any person of employment opportunities, or that would limit employment opportunities or to otherwise adversely affect the status of an employee or of an applicant for employment because of race, creed, color, religion, sex, age or national origin; or

(3) Cause or attempt to cause an employer to violate this chapter.



§ 4-21-403. Employment agency practices.

It is a discriminatory practice for an employment agency to classify or refer for employment, or to fail or refuse to refer for employment, or otherwise to discriminate against any person because of race, creed, color, religion, sex, age or national origin.



§ 4-21-404. Training program practices.

It is a discriminatory practice for:

(1) An employer, labor organization, or joint labor-management committee controlling apprenticeship, or on-the-job, or other training or retraining programs, to discriminate against an individual because of race, creed, color, religion, sex, or national origin, in admission to, or employment in, a program established to provide apprenticeship or other training;

(2) An employer, labor organization, employment agency or joint labor-management committee controlling apprenticeship or other training or retraining programs, including on-the-job training programs, to print, publish or circulate or cause to be printed, published or circulated any statement, advertisement or publication relating to employment by such an employer, or membership in such organization or any classification or referral for employment by such labor organization, or relating to any classification or referral for employment by such an employment agency or relating to admission to, or employment in, any program established to provide apprenticeship or other training by such a joint labor-management committee indicating any preference, limitation, specification or discrimination based on race, creed, color, religion, sex or national origin; except that such advertisement or publication may indicate preference, limitation or specification based on religion or sex when religion or sex is a bona fide occupational qualification for employment.



§ 4-21-405. Religious groups exempted.

This chapter shall not apply to religious corporations, associations, educational institutions, or societies, with respect to the employment of individuals of a particular religion to perform work connected with the carrying on by the corporation, association, educational institution, or society, of its religious activities.



§ 4-21-406. Religion or sex as bona fide occupational qualifications -- Affirmative action plans.

(a) It is not a discriminatory practice for:

(1) An employer to employ employees;

(2) An employment agency to classify, or refer for employment any individual;

(3) A labor organization to classify its members or to classify or refer for employment any individual; or

(4) An employer, labor organization, or joint training or retraining programs to admit or employ any individual in any such program;

on the basis of religion or sex in those certain instances where religion or sex is a bona fide occupational qualification reasonably necessary to the normal operation of that particular business or enterprise.

(b) It is not a discriminatory practice for a person subject to this chapter to adopt and carry out a plan to fill vacancies or hire new employees so as to eliminate or reduce imbalance with respect to race, creed, color, religion, sex, age or national origin, if the plan has been filed with the commission and the commission has not disapproved the plan.



§ 4-21-407. Age discrimination.

(a) It is not unlawful for an employer, employment agency or labor organization to:

(1) Discriminate in employment on the basis of age where age is a bona fide occupational qualification reasonably necessary to the normal operation of the particular business, or where the differentiation is based on reasonable factors other than age; or

(2) Observe the terms of a bona fide seniority system or any bona fide employee benefit plan, such as a retirement, pension or insurance plan, that is not a subterfuge to evade the purposes of this chapter, except that no such employee benefit plan shall excuse the failure to hire any individual, and no such seniority system or employee benefit plan shall require or permit the involuntary retirement of any individual specified by § 4-21-101(b) because of the age of such individual, unless otherwise provided by law.

(b) The prohibitions imposed by this chapter relating to age discrimination in employment shall be limited to individuals who are at least forty (40) years of age.

(c) Notwithstanding any other provisions of this chapter relating to age discrimination in employment, it is not unlawful for an employer, employment agency or labor organization subject to the other provisions of this chapter to observe the terms of a bona fide seniority system or any bona fide employee benefit plan, such as a retirement, pension or insurance plan, that is not a subterfuge to evade the purposes of this chapter, except that no such employee benefit plan shall excuse the failure to hire any individual, and no such seniority system or employee benefit plan shall require or permit the involuntary retirement of any individual covered by this chapter because of the age of such individual.

(d) Nothing in this chapter relating to age discrimination shall be construed to prohibit compulsory retirement of any employee who has attained sixty-five (65) years of age and who, for the two-year period immediately before retirement, is employed in a bona fide executive or a high policymaking position, if such employee is entitled to an immediate nonforfeitable annual retirement benefit from a pension, profit-sharing, savings or deferred compensation plan, or any combination of such plans, of the employer of such employee, that equals, in the aggregate, at least forty-four thousand dollars ($44,000).

(e) (1) It is not unlawful for an employer subject to this chapter to fail or refuse to hire or to discharge any individual because of such individual's age if such action is taken:

(A) With respect to the employment of an individual as a firefighter or a law enforcement officer and the individual has attained the age of hiring or retirement in effect under applicable state or local law on March 3, 1983; and

(B) Pursuant to a bona fide hiring or retirement plan that is not a subterfuge to evade the purposes of this chapter.

(2) For the purposes of this part, unless the context otherwise requires:

(A) "Firefighter" means an employee, the duties of whose position are primarily to perform work directly connected with the control and extinguishment of fires or the maintenance and use of firefighting apparatus and equipment, including an employee engaged in this activity who is transferred to a supervisory or administrative position; and

(B) "Law enforcement officer" means an employee, the duties of whose position are primarily the investigation, apprehension or detention of individuals suspected or convicted of offenses against state criminal laws, including an employee engaged in this activity who is transferred to a supervisory or administrative position. For the purposes of this subdivision (e)(2)(B), "detention" includes the duties of employees assigned to guard individuals incarcerated in any penal institution.

(3) This subsection (e) shall not apply with respect to any cause of action arising under the Age Discrimination in Employment Act of 1967 (29 U.S.C. § 621 et seq.), as in effect before January 1, 1987.



§ 4-21-408. Leave for adoption, pregnancy, childbirth and nursing an infant.

(a) Employees who have been employed by the same employer for at least twelve (12) consecutive months as full-time employees, as determined by the employer at the job site or location, may be absent from such employment for a period not to exceed four (4) months for adoption, pregnancy, childbirth and nursing an infant, where applicable, referred to as "leave" in this section. With regard to adoption, the four-month period shall begin at the time an employee receives custody of the child.

(b) (1) Employees who give at least three (3) months' advance notice to their employer of their anticipated date of departure for such leave, their length of leave, and their intention to return to full-time employment after leave, shall be restored to their previous or similar positions with the same status, pay, length of service credit and seniority, wherever applicable, as of the date of their leave.

(2) Employees who are prevented from giving three (3) months' advance notice because of a medical emergency that necessitates that leave begin earlier than originally anticipated shall not forfeit their rights and benefits under this section solely because of their failure to give three (3) months' advance notice.

(3) Employees who are prevented from giving three (3) months' advance notice because the notice of adoption was received less than three (3) months in advance shall not forfeit their rights and benefits under this section solely because of their failure to give three (3) month's advance notice.

(c) (1) Leave may be with or without pay at the discretion of the employer. Such leave shall not affect the employees' right to receive vacation time, sick leave, bonuses, advancement, seniority, length of service credit, benefits, plans or programs for which the employees were eligible at the date of their leave, and any other benefits or rights of their employment incident to the employees' employment position; provided, that the employer need not provide for the cost of any benefits, plans or programs during the period of such leave, unless such employer so provides for all employees on leaves of absence.

(2) If an employee's job position is so unique that the employer cannot, after reasonable efforts, fill that position temporarily, then the employer shall not be liable under this section for failure to reinstate the employee at the end of the leave period.

(3) The purpose of this section is to provide leave time to employees for adoption, pregnancy, childbirth and nursing the infant, where applicable; therefore, if an employer finds that the employee has utilized the period of leave to actively pursue other employment opportunities or if the employer finds that the employee has worked part time or full time for another employer during the period of leave, then the employer shall not be liable under this section for failure to reinstate the employee at the end of the leave.

(4) Whenever the employer shall determine that the employee will not be reinstated at the end of the leave because the employee's position cannot be filled temporarily or because the employee has used the leave to pursue employment opportunities or to work for another employer, the employer shall so notify the employee.

(d) Nothing contained within this section shall be construed to:

(1) Affect any bargaining agreement or company policy that provides for greater or additional benefits than those required under this section;

(2) Apply to any employer who employs fewer than one hundred (100) full-time employees on a permanent basis at the job site or location; or

(3) Diminish or restrict the rights of teachers to leave pursuant to title 49, chapter 5, part 7, or to return or to be reinstated after leave.

(e) This section shall be included in the next employee handbook published by the employer after May 27, 2005.






Part 5 - Discrimination in Public Accommodations

§ 4-21-501. Discrimination prohibited.

Except as otherwise provided in this chapter, it is a discriminatory practice for a person to deny an individual the full and equal enjoyment of the goods, services, facilities, privileges, advantages and accommodations of a place of public accommodation, resort or amusement, as defined in this chapter, on the grounds of race, creed, color, religion, sex, age or national origin.



§ 4-21-502. Advertisement indicating discriminatory policy.

It is a discriminatory practice for a person, directly or indirectly, to publish, circulate, issue, display or mail or cause to be published, circulated, issued, displayed or mailed a written, printed, oral or visual communication, notice or advertisement that indicates that the goods, services, facilities, privileges, advantages and accommodations or a place of public accommodation, resort or amusement will be refused, withheld from or denied an individual on account of the individual's race, creed, color, religion, sex or national origin; or that the patronage of, or presence at, a place of public accommodation, resort or amusement, of an individual on account of the individual's race, creed, color, religion, sex, age or national origin is objectionable, unwelcome, unacceptable or undesirable.



§ 4-21-503. Segregation on basis of sex.

Nothing in this part shall prohibit segregation on the basis of sex of bathrooms, health clubs, rooms for sleeping or changing clothes, or other places of public accommodation the commission specifically exempts on the basis of bona fide considerations of public policy.






Part 6 - Discrimination in Housing and Financing

§ 4-21-601. Discriminatory housing practices generally.

(a) It is a discriminatory practice for any person because of race, color, creed, religion, sex, disability, familial status or national origin, to:

(1) Refuse to sell or rent after the making of a bona fide offer, or to refuse to negotiate for the sale or rental of, or otherwise make unavailable or deny, real property or a housing accommodation to a person;

(2) Discriminate against any person in the terms, conditions, or privileges of sale or rental of real property or a housing accommodation, or in the provision of services or facilities in connection therewith;

(3) Refuse to receive or transmit a bona fide offer to purchase, rent or lease real property or a housing accommodation from a person;

(4) Represent to a person that real property or a housing accommodation is not available for inspection, sale, rental or lease when in fact it is so available, or to refuse to permit a person to inspect real property or a housing accommodation;

(5) Make, print, publish, circulate, post or mail or cause to be made, printed, published, circulated, posted or mailed a notice, statement, advertisement or sign, or use a form of application for the purchase, rental or lease of real property or a housing accommodation, or make a record of inquiry in connection with the prospective purchase, rental or lease of real property or a housing accommodation, that indicates, directly or indirectly, a limitation, specification or discrimination as to race, color, creed, religion, sex, disability, familial status or national origin or an intent to make such a limitation, specification or discrimination;

(6) Offer, solicit, accept, use or retain a listing of real property or a housing accommodation for sale, rental or lease with the understanding that a person may be discriminated against in the sale, rental or lease of that real property or housing accommodation or in the furnishing of facilities or services in connection therewith; or

(7) Deny any person access to, or membership or participation in, any multiple-listing services, real estate brokers' organization or other service, organization or facility relating to the business of selling or renting dwellings, or to discriminate against such person in the terms or conditions of such access, membership or participation.

(b) (1) It is a discriminatory practice for any person to:

(A) Discriminate in the sale or rental of, or otherwise make unavailable or deny, a dwelling to any buyer or renter because of a disability of:

(i) The buyer or renter;

(ii) A person residing in or intending to reside in the dwelling after it is so sold, rented or made available; or

(iii) Any person associated with the buyer or renter; or

(B) Discriminate against any person in the terms, conditions or privileges of sale or rental of a dwelling, or in the provision of services or facilities in connection with such dwelling, because of a disability of:

(i) The person;

(ii) A person residing in or intending to reside in the dwelling after it is so sold, rented or made available; or

(iii) Any person associated with the person.

(2) For purposes of this subsection (b), "discriminate" includes:

(A) Refusing to permit, at the expense of the disabled person, reasonable modifications of existing premises occupied or to be occupied by such person if such modifications may be necessary to afford such person full enjoyment of the premises; except that, in the case of a rental, no modification need be permitted unless the renter first agrees to restore the interior of the premises to the condition that existed before the modification, reasonable wear and tear excepted, unless previously negotiated with the landlord;

(B) Refusing to make reasonable accommodations in rules, policies, practices or services, when such accommodations may be necessary to afford such person equal opportunity to use and enjoy a dwelling; or

(C) In connection with the design and construction of covered multifamily dwellings for first occupancy after March 13, 1991, failing to design and construct those dwellings in such a manner that:

(i) The dwellings have at least one (1) building entrance on an accessible route, unless it is impractical to do so because of terrain or unusual site characteristics; or

(ii) With respect to dwellings with a building entrance on an accessible route:

(a) The public use and common use portions of such dwellings are readily accessible to and usable by disabled persons;

(b) All the doors designed to allow passage into and within all premises within such dwellings are sufficiently wide to allow passage by disabled persons in wheelchairs; and

(c) All premises within such dwellings contain the following features of adaptive design:

(1) An accessible route into and through the dwelling;

(2) Light switches, electrical outlets, thermostats and other environmental controls in accessible locations;

(3) Reinforcements in bathroom walls to allow later installation of grab bars; and

(4) Usable kitchens and bathrooms, such that an individual in a wheelchair can maneuver about the space.

(3) Compliance with the appropriate requirements of the American National Standard for buildings and facilities providing accessibility and usability for physically disabled people (commonly cited as "ANSI A117.1") suffices to satisfy the requirements of subdivision (b)(2)(C)(ii).

(4) As used in this subsection (b), "covered multifamily dwellings" means:

(A) Buildings consisting of four (4) or more units if such buildings have one (1) or more elevators; and

(B) Ground floor units in other buildings consisting of four (4) or more units.

(5) Nothing in this subsection (b) requires that a dwelling be made available to an individual whose tenancy would constitute a direct threat to the health or safety of other individuals or whose tenancy would result in substantial physical damage to the property of others.

(c) It is a discriminatory practice for a person in the business of insuring against hazards to refuse to enter into, or discriminate in the terms, conditions, or privileges of, a contract of insurance against hazards to a housing accommodation or real property because of the race, color, creed, religion, sex or national origin of the person owning, or residing in or near the housing accommodations or real property.

(d) It is a discriminatory practice for a person to coerce, intimidate, threaten or interfere with any person in the exercise or enjoyment of, or on account of such person's having exercised or enjoyed, or on account of such person's having aided or encouraged any other person in the exercise or enjoyment of, any right granted or protected by this chapter.

(e) This section may also be enforced by appropriate civil action.



§ 4-21-602. Exemption from housing provisions.

(a) Nothing in § 4-21-601 shall apply to:

(1) The rental of housing accommodations in a building that contains housing accommodations for not more than two (2) families living independently of each other, if the owner or a member of the owner's family resides in one (1) of the housing accommodations;

(2) The rental of one (1) room or one (1) rooming unit in a housing accommodation by an individual if such individual or a member of such individual's family resides therein, or, as regards to sex, rooms or rental units where the tenants would be required to share a common bath;

(3) A religious organization, association, or society, or any nonprofit institution or organization operated, supervised or controlled by or in conjunction with a religious organization, association, or society, that limits the sale, rental or occupancy of dwellings that it owns or operates for other than a commercial purpose to persons of the same religion, or that gives preference to such persons, unless membership in such religion is restricted on account of race, color, or national origin; or

(4) As regards to sex, the rental of housing accommodations of single-sex dormitory rental properties, including, but not limited to, those dormitories operated by higher educational institutions.

(b) Nothing in this chapter shall require a real estate operator to negotiate with any individual who has not shown evidence of financial ability to consummate the purchase or rental of a housing accommodation.

(c) Nothing in subsection (a) shall prohibit the use of attorneys, escrow agents, abstractors, title companies and other such professional assistance as necessary to perfect or transfer the title.

(d) (1) Nothing in this part limits the applicability of any reasonable local, state or federal restrictions regarding the maximum number of occupants permitted to occupy a dwelling. Nor does any provision in this part regarding familial status apply with respect to dwellings provided under any state or federal program specifically designed and operated to assist elderly persons, as defined in the state or federal program, or to housing for older persons.

(2) As used in this subsection (d), "housing for older persons" means housing communities consisting of dwellings:

(A) (i) Intended for, and at least ninety percent (90%) occupied by, at least one (1) person fifty-five (55) years of age or older per unit;

(ii) Providing significant facilities and services specifically designed to meet the physical or social needs of such persons; and

(iii) Publishing and adhering to policies and procedures that demonstrate an intent by the owner or manager to provide housing for persons fifty-five (55) years of age or older;

(B) Intended for and occupied solely by persons sixty-two (62) years of age or older.

(3) Nothing in this part prohibits conduct against a person because such person has been convicted by any court of competent jurisdiction of the illegal manufacture or distribution of a controlled substance as defined in § 102 of the Controlled Substances Act (21 U.S.C. § 802), or controlled substance or controlled substance analogue, as defined in the Tennessee Drug Control Act, compiled in title 39, chapter 17, part 4.



§ 4-21-603. Blockbusting.

It is a discriminatory practice for a real estate operator, a real estate broker, a real estate salesperson, a financial institution, an employee of any of these, or any other person, for the purpose of inducing a real estate transaction from which such person may benefit financially to:

(1) Represent that a change has occurred or will or may occur in the composition with respect to race, color, creed, religion, sex, disability, familial status or national origin of the owners or occupants in the block, neighborhood or area in which the real property is located; or

(2) Represent that this change will or may result in the lowering of property values, an increase in criminal or antisocial behavior, or a decline in the quality of schools in the block, neighborhood or area in which the real property is located.



§ 4-21-604. Restrictive covenants and conditions.

(a) Every provision in an oral agreement or a written instrument relating to real property that purports to forbid or restrict the conveyance, encumbrance, occupancy or lease thereof to individuals of a specified race, color, creed, religion, sex or national origin is void.

(b) Every condition, restriction or prohibition, including a right of entry or possibility of reverter, that directly or indirectly limits the use or occupancy of real property on the basis of race, color, creed, religion, sex or national origin is void, except a limitation of use on the basis of religion of real property held by a religious institution or organization or by a religious or charitable organization operated, supervised, or controlled by a religious institution or organization, and used for religious or charitable purposes.

(c) It is a discriminatory practice to insert in a written instrument relating to real property a provision that is void under this section or to honor or attempt to honor such a provision in the chain of title.



§ 4-21-605. Agency no defense in proceeding.

It shall be no defense to a violation of this chapter by a real estate operator, real estate broker, real estate salesperson, financial institution, or other person subject to this chapter that the violation was requested, sought or otherwise procured by a person not subject to this chapter.



§ 4-21-606. Residential real estate-related transactions.

(a) It is an unlawful practice for any person or other entity whose business includes engaging in residential real estate-related transactions to discriminate against any person in making available such transaction, or in the terms and conditions of such transaction, because of race, color, creed, religion, sex, disability, familial status or national origin.

(b) As used in this section, "residential real estate-related transaction" means:

(1) The making or purchasing of loans or providing financial assistance:

(A) For purchasing, constructing, improving, repairing, or maintaining a dwelling;

(B) Where the security is residential real estate; or

(2) The selling, brokering, or appraising of residential real estate.



§ 4-21-607. Violations by real estate brokers or salespersons -- Notice to real estate commission.

Where a real estate broker or a real estate salesperson has failed to comply with any order issued by the commission or has been found to have committed a discriminatory housing practice in violation of § 4-21-601 or § 4-21-603, the commission shall notify in writing the real estate commission of the failure to comply or the violation.






Part 7 - Malicious Harassment

§ 4-21-701. Creation of civil action -- Damages.

(a) There is hereby created a civil cause of action for malicious harassment.

(b) A person may be liable to the victim of malicious harassment for both special and general damages, including, but not limited to, damages for emotional distress, reasonable attorney's fees and costs, and punitive damages.



§ 4-21-702. Alternative remedies preserved.

The remedy for malicious harassment provided in this part shall be in addition to, and shall not preclude victims from seeking, other remedies, criminal or civil, otherwise available under the law.






Part 8 - Civil Rights Act of 1990

§ 4-21-801. Short title.

This part shall be known and may be cited as the "Civil Rights Act of 1990."



§ 4-21-802. State activities and expenditures prohibited.

(a) No state official, employee or agency shall sponsor or organize a meeting or other activity, the purpose of which is related to state business, including any athletic competition, in an establishment or facility that does not afford full membership rights and privileges to a person because of sex, race, creed, color, religion, ancestry, national origin or disability.

(b) No state funds shall be expended in connection with a meeting or other activity held at an establishment or facility that does not afford full membership rights and privileges to a person because of sex, race, creed, color, religion, ancestry, national origin or disability.

(c) No state official, employee or agent shall be reimbursed for dues or other expenses incurred at an establishment or facility that does not afford full membership rights and privileges to a person because of sex, race, creed, color, religion, ancestry, national origin or disability.

(d) This section shall not apply to state officials, employees or agents acting in the course of ongoing law enforcement, code enforcement or other required investigations and inspections.

(e) For the purposes of this section, a "public official" is a person who holds an elected or appointed position in state government.



§ 4-21-803. Commercial agreements with the state -- Prohibition -- Required statement.

(a) No state official, employee or agent shall enter into a commercial agreement on behalf of the state with a club that denies to a person entry, use of facilities or membership, or unreasonably prevents the full enjoyment of such club on the basis of sex, race, creed, color, religion, ancestry, national origin or disability.

(b) Prior to entering into a commercial agreement with the state, a club must file a statement, verified by the president or chief executive officer of the club, that it does not deny a person entry, use of facilities or membership or unreasonably prevent the full enjoyment of such club on the basis of sex, race, creed, color, religion, ancestry, national origin or disability.



§ 4-21-804. Higher education adjunct organizations -- Provision of discriminatory club membership prohibited.

No adjunct organization, including, but not limited to, booster groups, of a state university, community college or institution of higher learning shall enter into a contract on behalf of, or purchase membership for, an employee of such university, college or institution of higher learning to a club that denies to a person entry, use of facilities or membership, or unreasonably prevents the full enjoyment of such club on the basis of sex, race, creed, color, religion, ancestry, national origin or disability.



§ 4-21-805. Enforcement.

(a) (1) The state of Tennessee or a person who is discriminated against in violation of this part may enforce this part by means of a civil action.

(2) A person found to violate any of this part is liable for the actual damages caused by such violation and such other amount as may be determined by a jury or a court sitting without a jury, but in no case less than two hundred fifty dollars ($250), plus, in addition thereto, reasonable attorney's fees and court costs as may be determined by the court.

(b) (1) A person who commits an act or engages in any pattern and practice of discrimination in violation of this part may be enjoined therefrom by a court of competent jurisdiction.

(2) An action for injunction under this subsection (b) may be brought by a person who is discriminated against in violation of this part by the state, or by a person or entity that will fairly and adequately represent the interests of the protected class.

(c) Nothing in this part shall preclude any person from seeking any other remedies, penalties or procedures provided by law. No criminal penalties shall attach for a violation of this part.



§ 4-21-806. Exemption -- Religious organizations.

(a) Nothing in this part shall be construed to prohibit a religious organization or any organization operating solely for religious, charitable, educational or social welfare purposes from restricting membership or facilities to persons of the same religious faith, where necessary to promote the religious principles under which it was established and is currently maintained.

(b) This exemption applies only to organizations whose primary purpose is to serve members of a particular religion.






Part 9 - Title Vi Implementation Plans

§ 4-21-901. Development of plan -- Annual reports.

Each state governmental entity subject to the requirements of Title VI of the Civil Rights Act of 1964 (42 U.S.C. § 2000d et seq.), and regulations promulgated pursuant thereto, shall develop a Title VI implementation plan with participation by protected beneficiaries as may be required by such law or regulations. To the extent applicable, such plan shall include Title VI implementation plans of any subrecipients of federal funds through the state entity. Each such state governmental entity shall submit annual Title VI compliance reports and implementation plan updates to the human rights commission pursuant to § 4-21-203.



§ 4-21-902. Federal funding.

It is the legislative intent that any increased costs incurred by state entities as a result of this section shall, to the extent legally available, be paid from federal funds available therefor.



§ 4-21-903. [Obsolete.]



§ 4-21-904. Discrimination by funded programs prohibited.

It is a discriminatory practice for any state agency receiving federal funds making it subject to Title VI of the Civil Rights Act of 1964 (42 U.S.C. § 2000d et seq.), or for any person receiving such federal funds from a state agency, to exclude a person from participation in, deny benefits to a person, or to subject a person to discrimination under any program or activity receiving such funds, on the basis of race, color, or national origin.



§ 4-21-905. Filing a complaint.

(a) Any person claiming to be aggrieved by a discriminatory practice under this part may file a complaint with the state department, agency or entity receiving the funds within one hundred eighty (180) days of the occurrence of the alleged discriminatory act. Any such complaint filed with a state department, agency or entity is subject to review by the Title VI compliance commission for applicability under Title VI of the Civil Rights Act of 1964 (42 U.S.C. § 2000d et seq.).

(b) Any person claiming to be aggrieved by a discriminatory practice under this part may also file a complaint with the Title VI compliance commission, in the same manner established in § 4-21-302, for other discriminatory practices. If such a complaint is filed with the Title VI compliance commission pursuant to this section, then the commission shall exercise the same powers and shall observe the same procedures as are set forth in part 3 of this chapter for the human rights commission when complaints of other discriminatory practices are filed with the commission pursuant to § 4-21-302.






Part 10 - Tennessee Anti-Slapp Act of 1997

§ 4-21-1001. Short title.

This part shall be known and may be cited as the "Tennessee Anti-Slapp Act of 1997."



§ 4-21-1002. Legislative intent and findings.

(a) It is the intent of the general assembly to provide protection for individuals who make good faith reports of wrongdoing to appropriate governmental bodies. Information provided by citizens concerning potential misdeeds is vital to effective law enforcement and the efficient operation of government.

(b) The general assembly finds that the threat of a civil action for damages in the form of a "strategic lawsuit against political participation" (SLAPP), and the possibility of considerable legal costs, can act as a deterrent to citizens who wish to report information to federal, state, or local agencies. SLAPP suits can effectively punish concerned citizens for exercising the constitutional right to speak and petition the government for redress of grievances.



§ 4-21-1003. Immunity from SLAPP suits -- Exceptions -- Costs.

(a) Any person who in furtherance of such person's right of free speech or petition under the Tennessee or United States Constitution in connection with a public or governmental issue communicates information regarding another person or entity to any agency of the federal, state or local government regarding a matter of concern to that agency shall be immune from civil liability on claims based upon the communication to the agency.

(b) The immunity conferred by this section shall not attach if the person communicating such information:

(1) Knew the information to be false;

(2) Communicated information in reckless disregard of its falsity; or

(3) Acted negligently in failing to ascertain the falsity of the information if such information pertains to a person or entity other than a public figure.

(c) A person prevailing upon the defense of immunity provided for in this section shall be entitled to recover costs and reasonable attorneys' fees incurred in establishing the defense.



§ 4-21-1004. Intervention by agency or attorney general and reporter.

(a) In order to protect the free flow of information from citizens to their government, an agency receiving a complaint or information under § 4-21-1003 may intervene and defend against any suit precipitated by the communication to the agency. In the event that a local government agency does not intervene in and defend against a suit arising from any communication protected under this part, the office of the attorney general and reporter may intervene in and defend against the suit.

(b) An agency prevailing upon the defense of immunity provided for in § 4-21-1003 shall be entitled to recover costs and reasonable attorneys' fees incurred in establishing the defense. If the agency fails to establish such defense, the party bringing such action shall be entitled to recover from the agency costs and reasonable attorneys' fees incurred in proving the defense inapplicable or invalid.









Chapter 22 - State Owned Motor Vehicle Fleets

§ 4-22-101. Plans to reduce use of petroleum products.

(a) All state agencies, universities, and community colleges that have state owned motor vehicle fleets consisting of more than ten (10) motor vehicles shall develop and implement plans to increase the state's use of alternative fuels, synthetic lubricants, and energy-efficient motor vehicle or low-emission vehicles. Each entity's plan shall have a goal of reducing or displacing at least twenty percent (20%) of the current petroleum products consumed by each entity's motor vehicle fleet by January 1, 2015. All entities shall initiate plan implementation by January 1, 2014.

(b) Reductions may be met by displacing the use of petroleum or oils through the use of biodiesel, ethanol, synthetic oils or lubricants, or other alternative fuels; the use of hybrid electric vehicles, natural gas vehicles, propane vehicles or other energy-efficient motor vehicle or low-emission vehicles; or additional methods that reduce harmful emissions as may be approved by the department of general services, thereby reducing the amount of harmful emissions.

(c) No plan shall impede mission fulfillment of the entity and every plan shall allow for changes in vehicle usage and total miles driven and provide exceptions for technological or budgetary limitations and emergencies. Technological exceptions may include, but not be limited to, that the entity's vehicles will be operating primarily in an area in which there is no refueling station established for alternative fuels.

(d) For purposes of this section:

(1) "Energy-efficient motor vehicle" means a passenger motor vehicle that is:

(A) An alternative fuel vehicle as defined by the Energy Policy Act of 1992 (P.L. 102-486);

(B) A flexible fuel vehicle (FFV) utilizing ethanol, biodiesel, or any other commercially available alternative fuel approved by the United States department of energy;

(C) A hybrid-electric vehicle (HEV);

(D) A compact fuel-efficient vehicle, defined as a vehicle powered by unleaded gasoline that has a United States EPA estimated highway gasoline mileage rating of at least twenty-five miles per gallon (25 mpg) or greater for the model year purchased;

(E) An electric vehicle (EV);

(F) A vehicle powered by natural gas or propane; or

(G) A vehicle powered by ultra low sulfur diesel fuel that meets Bin 5, Tier II emission standards mandated by the EPA and that has an EPA estimated highway mileage rating of at least thirty miles per gallon (30 mpg) or greater for the model year purchased; and

(2) "Motor vehicle" means a self-propelled vehicle licensed for highway use.



§ 4-22-102. Modified vehicles.

If an entity has, as part of the entity's motor vehicle fleet, motor vehicles that have been modified from the vehicles' original construction for an educational, emergency services, or public safety use or motor vehicles that are used for emergency services or law enforcement purposes, then the entity shall provide for a reduction or displacement of at least ten percent (10%) of the current petroleum products consumed by those motor vehicles in the entity's reduction and displacement plan.






Chapter 23 - Executive Residence Preservation

Part 1 - Tennessee Residence Foundation

§ 4-23-102. [Obsolete.]

4-23-101, 4-23-102. [Obsolete.]



§ 4-23-103. Board of directors -- Creation of foundation.

(a) The Tennessee residence foundation shall exercise its powers through a board of directors composed of seven (7) members as provided by this section. The spouse of the governor or the governor's designee, if the governor is not married, shall serve on the board of directors. Three (3) additional members, one (1) from each grand division, shall be appointed to the board by the governor. The chair of the Tennessee state museum foundation board shall serve on the board of directors for the Tennessee residence foundation. Two (2) additional members, selected by the governor from the membership of the Tennessee state museum foundation board, shall be appointed by the Tennessee state museum foundation board to serve on the board for the Tennessee residence foundation. In the event the Tennessee state museum foundation ceases to exist, its appointees shall be filled by appointments made by the governor. The members of the board for the Tennessee residence foundation shall receive no compensation for their service, but shall be entitled to reimbursement for reasonable travel expenses incurred in the performance of official duties. All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(b) The term for any member of the board appointed or selected by the governor shall be coterminous with the term of office of such governor, except that any member may be reappointed. Each director shall serve until a successor is appointed. If a vacancy occurs on the board, it shall be filled by the governor in accordance with this chapter.

(c) The board of directors shall designate one (1) director to serve as president for a one-year term. The board shall also elect to a one-year term of office a vice president and a secretary and such other officers as it deems necessary to perform the business of the foundation.

(d) The board of directors, established in this chapter and acting on behalf of the foundation, is hereby authorized and empowered to expend for the purposes of this chapter any funds appropriated, received by or allocated to the foundation.

(e) The foundation established pursuant to Acts 1974, ch. 443, shall no longer have any duties or responsibilities with regard to the executive residence.

(f) The board of directors created under this section shall prepare, consistent with the terms of this section, the appropriate documents to create a foundation and file the same with the proper state and federal agencies. In addition, such board shall prepare bylaws consistent with the terms of this section.

(g) In addition to any other powers conferred by this part, the Tennessee residence foundation created in this section is authorized to raise and spend funds for the renovation, restoration, reconstruction, expansion and upkeep of the executive residence.






Part 2 - Tennessee Residence Commission Act of 2010

§ 4-23-201. Short title.

This part shall be known and may be cited as the "Tennessee Residence Commission Act of 2010."



§ 4-23-202. Creation -- Membership -- Chair -- Compensation and reimbursement -- Policy regarding conflicts of interest.

(a) (1) There is hereby created the Tennessee residence commission, which shall be composed of six (6) voting, ex officio members, as follows: the governor, the first spouse, the commissioner of general services, the state architect, the chair of the Tennessee historical commission and the executive director of the Tennessee state museum, or their respective designees.

(2) The commission membership shall also include four (4) private citizens appointed by the governor to staggered terms of four (4) years. One (1) member shall serve an initial term of one (1) year, one (1) member shall serve an initial term of two (2) years, one (1) member shall serve an initial term of three (3) years, and one (1) member shall serve an initial term of four (4) years. All citizen members shall be voting members of the commission. In appointing private citizens to serve on the Tennessee residence commission, the governor shall strive to ensure that at least one (1) such citizen serving on the commission is sixty (60) years of age or older, that at least one (1) such citizen serving on the commission is a member of a racial minority, and that at least one (1) such citizen is a resident of the City of Oak Hill. In addition to all other requirements for membership on the commission, all persons appointed or otherwise named to serve as members of the commission shall be residents of this state.

(b) The governor shall appoint a chair from among the full membership of the commission.

(c) All members shall serve without compensation, but shall be eligible for reimbursement for travel expenses in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(d) (1) The commission shall adopt and implement a policy related to conflicts of interest, to ensure that all members avoid any situation that creates an actual or perceived conflict of interest related to the work of the commission. Such policy related to conflicts of interest shall be implemented within six (6) months of the final appointment of a member to the commission.

(2) The commission shall adopt and implement a policy of ethical considerations to ensure all members operate in a manner that is free from actual or perceived inappropriate actions. Such policy of ethical considerations shall be implemented within six (6) months of the final appointment of a member to the commission.

(e) Six (6) members of the commission shall constitute a quorum.



§ 4-23-203. Powers and duties.

(a) The Tennessee residence commission shall have the following powers and duties:

(1) Formulate and develop a plenary master plan and program for the adaptive restoration and preservation of the Tennessee residence, including the building and contiguous grounds;

(2) Consistent with the master plan required in subdivision (a)(1), establish policies governing any improvements, alterations, repairs, replacements, or reconstruction of the residence, its appurtenant buildings, and its grounds, including furniture and fixtures;

(3) Establish rules and policies governing the acquisition of furniture and fixtures, including, but not limited to, carpets, rugs, paintings, draperies, and objects of art, for the public quarters of the residence;

(4) Establish rules and policies to ensure that the private quarters of the executive residence are maintained appropriately;

(5) Establish rules and policies governing maintenance of the Tennessee residence; and

(6) Establish rules and policies governing the use of the Tennessee residence for any nongovernmental activities.

(b) The commission shall report in writing its progress on the formulation and development of the master plan and program required by subsection (a) to the state building commission, the speaker of the senate, and the speaker of the house of representatives no later than February 1 of each year, until such master plan and program have been completed.



§ 4-23-204. Staffing -- Contracting for services of experts and specialists.

(a) The department of general services, the state museum, the Tennessee historical society, and the office of the state architect shall provide appropriate staff assistance to the Tennessee residence commission.

(b) In addition, the commission has the authority to contract pursuant to state law for the services of experts and specialists in the area of adaptive restoration and preservation of historic buildings. All contracts shall be executed by the commissioner of finance and administration, with the approval of the comptroller of the treasury and the attorney general and reporter; provided, that design and construction contracts are subject to the approval of the state building commission.









Chapter 24 - Firefighting Training and Standards

Part 1 - Commission on Firefighting Personnel Standards and Education

§ 4-24-101. Creation.

(a) There is hereby created the commission on firefighting personnel standards and education.

(b) The commission shall be attached to the department of commerce and insurance, division of fire prevention, and the division shall serve as a fiscal agent for the commission.



§ 4-24-102. Recommendations to governor and general assembly.

The commission shall recommend to the governor and the general assembly standards of performance, courses of instruction and training, and procedures for certifying levels of achievement for full-time municipal and volunteer firefighters.



§ 4-24-103. Quorum -- Officers.

(a) Five (5) members shall constitute a quorum.

(b) In July of each even-numbered year, the commission shall elect from its membership a chair, a vice chair, and a secretary.



§ 4-24-104. Members.

(a) The commission shall be composed of nine (9) members, appointed by the governor as provided in this section. The commissioner of commerce and insurance and the executive director of the fire service and codes enforcement academy shall be ex officio nonvoting members.

(b) (1) Each appointed member, with the exception of volunteer members, shall be qualified by experience in the area of fire protection and related fields, meet the minimum training requirements of § 4-24-112, be a certified firefighter II or above, and be an active or retired member of a fire department currently participating in the commission's certification training program.

(2) Each appointed volunteer member shall be qualified by experience; extinguish and control fires and fire-related emergencies as a member of a volunteer fire department recognized under title 68, chapter 102, part 3; meet the minimum training requirements of § 4-24-112; currently serve or has served as a training officer for a fire department; and not be considered a full-time employee of the fire department that they are representing.

(c) (1) Three (3) members appointed to the commission shall be selected from candidates submitted collectively by the Tennessee Fire Chief's Association, the Tennessee Fire Safety Inspectors Association, and the Tennessee Fireman's Association. One (1) of the members appointed pursuant to this subdivision (c)(1) shall be a volunteer firefighter.

(2) Three (3) members appointed to the commission shall be selected from candidates submitted by the governing body of the Tennessee Professional Firefighters Association.

(3) Three (3) members appointed to the commission shall be appointed by the governor. One (1) appointment shall be a career firefighter and one (1) appointment shall be a volunteer firefighter.

(4) The appointments shall be made in accordance with the following procedure:

(A) Within two (2) weeks after the occurrence of a vacancy in the office of any commissioner caused by death, resignation, disability, or forfeiture of office, and no later than thirty (30) days prior to the expiration of the term of office of any incumbent commissioner, the chair of the commission shall notify the appropriate association of the vacancy or expiration of the term when the vacancy or expiration results in an opening for that particular association to make recommendations for an appointment;

(B) Within twenty-one (21) days after the receipt of such notice, the governing body of the association may submit to the governor a list of three (3) qualified nominees to fill such vacancy, in order of preference;

(C) Within twenty-one (21) days after the submission of the list or after the time for submission of the list has expired, the governor may appoint one (1) of the nominees for the remainder of the term, or for the next term, as the case may be; provided, that the governor may reject all nominees by written objection mailed to the association within the twenty-one-day period, in which event the governing board of the association shall have twenty-one (21) days from receipt of the written objection within which to submit a second list of three (3) appointees in order of preference, and the governor may likewise reject all such nominees by written objection in the manner provided in this subdivision (c)(4)(C), in which event the procedure of objection by the governor and certification of additional names by the governing body of the association shall continue until the position is filled;

(D) In the event the governor fails to exercise the governor's executive power or power to object within the applicable twenty-one-day period, then the first name listed on the last list of recommended nominees shall be the appointee by operation of law; and

(E) In the event the governing body of the association fails to submit a list of qualified nominees as provided in this subsection (c), the governor may proceed to appoint a person meeting the qualifications for the position.

(d) In making appointments to the commission, the governor shall strive to ensure that at least one (1) person appointed to serve on the commission is sixty (60) years of age or older and that at least one (1) person appointed to serve on the commission is a member of a racial minority.

(e) Commission members shall be appointed for six-year terms.

(f) The governor shall fill by appointment vacancies occurring during terms.

(g) Each grand division shall be represented on the commission.

(h) A member whose term expires shall continue to serve on the commission until a new member is appointed.

(i) With the exception of the executive director of the fire service and codes enforcement academy or the executive director's designee, who serves as a nonvoting member and whose attendance does not count towards a quorum, no state employee, including full-time and part-time employees, shall be appointed to serve on the commission. This subsection (i) shall not affect the terms of the members of the commission appointed prior to April 11, 2007, but all appointments made on or after April 11, 2007, shall meet the requirements established in this subsection (i).



§ 4-24-105. Per diem payments and expenses.

(a) (1) Commission members shall receive a per diem payment for each day of attendance at a local firefighting unit pursuant to § 4-24-110, or a meeting of the commission pursuant to § 4-24-107, in the amount of fifty dollars ($50.00) per day of attendance.

(2) Members shall receive a prorated share of such per diem payment for less than a full day's attendance.

(b) A travel and expense allowance, consistent with state travel policy, shall be paid from the member's home to the location of the firefighting unit, or meeting of the commission, and return.

(c) The payment of such per diem and travel allowance expense shall be subject to funding being available in the budget of the commission for the fiscal year in which such payments are made.



§ 4-24-106. Duties.

The commission shall:

(1) Certify firetraining instructors;

(2) Certify training and education programs prescribed by the commission;

(3) Recommend and approve curricula for advanced courses and seminars in fire science, fire engineering and training in institutions of higher education or other state supported schools;

(4) Approve all fire services curricula offered through the Tennessee fire services and codes enforcement academy;

(5) Establish classifications based on training and education for full-time or volunteer fire service personnel who desire to be certified and who successfully pass the examination given by the commission; and

(6) Administer the educational incentive provided in part 2 of this chapter.



§ 4-24-107. Powers.

The commission may:

(1) Meet at such times and places in the state as may be needed, upon call of the chair or upon the request of five (5) members;

(2) Contract with other agencies, public or private, or persons as it finds necessary for cooperation with city, county, state and federal agencies for training programs;

(3) Make reasonable rules and regulations for the implementation of objectives established in this part;

(4) Employ a director for the purpose of full implementation of this chapter;

(5) Prepare a standard examination to test the levels of training and education of applicants for certification and establish a passing grade therefor;

(6) Develop standards and programs for the administration and distribution of the educational incentive to eligible firefighters pursuant to part 2 of this chapter; and

(7) Certify individuals who are not currently firefighters but who complete a commission approved recruit training program.



§ 4-24-108. Local governments -- Powers unaffected.

Nothing contained in this part shall be deemed to limit the powers, rights, duties and responsibilities of municipal or county governments.



§ 4-24-109. Funds.

The commission shall operate only on funds appropriated by the general assembly.



§ 4-24-110. Assistance to local firefighters -- Examination and administration.

(a) Individual commission members may assist local firefighting units in the general area of their residence with the development of training and education programs for certification. Members may also administer examinations for certification if such administration is approved by the commission. Members shall receive a per diem payment for each day of attendance at a local firefighting unit as provided for in § 4-24-105, only if such attendance is in lieu of the attendance of a staff employee of the commission.

(b) The commission shall promulgate rules and regulations for the implementation of this section and § 4-24-105. Such rules and regulations shall become effective only upon the approval of the commissioner of commerce and insurance.



§ 4-24-111. Domestic violence training.

The curriculum requirements of the commission on firefighting personnel standards and education shall include materials concerning domestic violence training.



§ 4-24-112. Minimum training requirements.

(a) Any full-time, part-time or volunteer firefighter hired or accepted as a firefighter on or after July 1, 2009, by a fire department recognized under title 68, chapter 102, part 3 must meet the following minimum training requirements:

(1) The firefighter must have previously completed or must complete after joining the fire department a minimum of sixteen (16) hours of initial training developed by the Tennessee fire service and codes enforcement academy in firefighting procedures and techniques or complete equivalent training approved by the Tennessee commission on firefighting personnel standards and education before being allowed to actively fight a fire; and

(2) Within thirty-six (36) months after hire or acceptance date as a firefighter, the firefighter must have completed, or must complete after joining the fire department, the basic and live firefighting course offered by the Tennessee fire service and codes enforcement academy or an equivalent course.

(b) The following firefighters are exempt from the training requirements of subsection (a):

(1) Any firefighter in the fire service on July 1, 2009, and who entered the fire service before June 30, 2004; and

(2) Any firefighter who is certified by a medical doctor as medically or physically unable to complete the training requirements; however, the fire department may not allow these firefighters to engage in active firefighting operations.

(c) Any firefighter who is certified by the fire department's chief officer that they will not operate within an environment determined to be immediately dangerous to life and health (IDLH) is exempt from the live firefighting portion of the training referenced in subdivision (a)(2).

(d) Any firefighter in the fire service on July 1, 2009, and who was hired or accepted as a firefighter between July 1, 2004, and June 30, 2009, has until July 1, 2012, to show proof of completion of the minimum training requirements of this section.

(e) The commission on firefighting personnel standards and education may issue any rules and take any other administrative action necessary to implement this section.

(f) The governmental unit, person, organization, agency or entity that obtained a certificate of recognition from the state fire marshal's office for the fire department is authorized to determine whether it or the firefighter shall be responsible for paying any fees charged for or associated with obtaining the training required under this section.

(g) (1) This section shall not apply in counties having the following populations, according to the 2000 federal census or any subsequent federal census, nor to municipalities located within such counties:

.....................

not less than ......................nor more than

7,600......................7,700

8,050......................8,100

11,025......................11,100

11,300......................11,368

16,000.....................16,100

17,475......................17,575

17,600......................17,675

17,700......................17,775

17,800......................17,875

17,900......................18,000

20,600......................20,700

22,200......................22,300

29,400......................29,450

29,800......................29,900

39,900......................40,000

.....................

unless the governing body of any such county or of a municipality located in any such county adopts a resolution of its governing body to apply such requirements within the jurisdictional boundaries of their respective municipality or county, as appropriate; provided, that any action by the county legislative body concerning the implementation of this subdivision (g)(1) shall be limited to the jurisdictional boundaries outside any municipality located within the county. The presiding officer of the governing body shall notify the state fire marshal of the approval of the resolution.

(2) The governing body of any such county or of a municipality located in any such county that has taken the action pursuant to subdivision (g)(1) is authorized to reverse such action by adopting a resolution to exempt their municipality or county from the application of this section within the jurisdictional boundaries of the municipality or county, as appropriate; provided, that any action by the county legislative body concerning its actions shall be limited to the jurisdictional boundaries outside any municipality located within the county. The presiding officer of the governing body shall notify the state fire marshal of the approval of the resolution.

(3) Notwithstanding any other law to the contrary, if a firefighter located in a county or a municipality located within a county to which Chapter 661 of the Public Acts of 2010 applies is exempt from meeting the minimum training requirements established pursuant to this section, then the pay supplement authorized pursuant to § 4-24-202 for firefighters completing the in-service training course shall not be available to such a firefighter unless the firefighter meets the minimum training requirements established pursuant to this section.

(4) Notwithstanding any other law to the contrary, if a firefighter located in a county or a municipality located within a county having a population of not less than seventeen thousand seven hundred (17,700) nor more than seventeen thousand seven hundred seventy-five (17,775), according to the 2000 federal census or any subsequent federal census, is exempt from meeting the minimum training requirements established pursuant to this section, then the pay supplement authorized pursuant to § 4-24-202 for firefighters completing the in-service training course shall not be available to such a firefighter unless the firefighter meets the minimum training requirements established pursuant to this section.

(h) (1) This section shall not apply in the unincorporated areas, outside the municipal boundaries of any municipality, in counties having a population of not less than eighty seven thousand nine hundred (87,900) nor more than eighty-eight thousand (88,000), according to the 2000 federal census or any subsequent federal census, unless the governing body of any such county adopts a resolution to apply such requirements within the jurisdictional boundaries of the county outside any municipality located within the county. The presiding officer of the governing body shall notify the state fire marshal of the approval of the resolution.

(2) The governing body of any such county that has taken the action pursuant to subdivision (h)(1) is authorized to reverse such action by adopting a resolution to exempt their county from the application of this section within the jurisdictional boundaries of the county outside any municipality located within the county. The presiding officer of the governing body shall notify the state fire marshal of the approval of the resolution.

(i) This section shall not apply in counties having the following populations, according to the 2000 federal census or any subsequent federal census, nor to municipalities located within such counties:

.....................

not less than......................nor more than

12,300......................12,368

46,800......................46,900

.....................

(j) (1) Except as provided in subdivision (j)(2), this section shall not apply in the unincorporated areas, outside the municipal boundaries of any municipality in any county having a population of not less than twenty-eight thousand three hundred fifty (28,350) nor more than twenty-eight thousand four hundred fifty (28,450), according to the 2000 federal census or any subsequent federal census.

(2) This section shall not apply to any city having a population of not less than two thousand twenty (2,020) nor more than two thousand thirty (2,030), according to the 2000 federal census or any subsequent federal census.

(k) (1) This section shall not apply in the unincorporated areas, outside the municipal boundaries of any municipality, in counties having the following populations, according to the 2000 federal census or any subsequent federal census:

.....................

not less than......................nor more than

4,900......................5,000

7,975......................8,025

16,600......................16,700

19,500......................19,775

20,100......................20,200

21,100......................21,200

39,050......................39,150

.....................

unless the governing body of any such county adopts a resolution of its governing body to apply such requirements within the jurisdictional boundaries of the county. The presiding officer of the governing body shall notify the state fire marshal of the approval of the resolution.

(2) The governing body of any such county that has taken the action pursuant to subdivision (k)(1) is authorized to reverse the action by adopting a resolution to exempt the county from the application of this section within the jurisdictional boundaries of the county. The presiding officer of the governing body shall notify the state fire marshal of the approval of the resolution.

(l) (1) This section shall not apply in any county having a population of not less than forty-nine thousand (49,000) nor more than forty-nine thousand one hundred (49,100), according to the 2000 federal census or any subsequent federal census, unless the governing body of any such county adopts by a two-thirds (2/3) vote a resolution to apply such requirements within the jurisdictional boundaries of the county. The presiding officer of the governing body shall notify the state fire marshal of the approval of the resolution.

(2) The governing body of any such county that has taken the action pursuant to subdivision (l)(1) is authorized to reverse such action by adopting a resolution to exempt their county from the application of this section. The presiding officer of the governing body shall notify the state fire marshal of the approval of the resolution.

(m) (1) This section shall not apply in counties having the following populations, according to the 2000 federal census or any subsequent federal census:

.....................

not less than......................nor more than

7,200......................7,300

12,826......................12,900

.....................

unless the governing body of any such county adopts a resolution of its governing body to apply the requirements within the jurisdictional boundaries of the county. The presiding officer of the governing body shall notify the state fire marshal of the approval of the resolution.

(2) The governing body of any such county that has taken the action pursuant to subdivision (m)(1) is authorized to reverse such action by adopting a resolution to exempt the county from the application of this section within the jurisdictional boundaries of the county. The presiding officer of the governing body shall notify the state fire marshal of the approval of the resolution.

(n) This section shall not apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of:

.....................

not less than......................nor more than

6,700......................6,800

7,900......................7,970

11,700......................11,800

16,500......................16,575

.....................

(o) The legislative body of any municipality or county that has been exempted from this section may adopt a resolution by a two-thirds (2/3) vote to make this section applicable within the jurisdictional boundaries of their respective municipality or county, as appropriate; provided, that any action by the county legislative body concerning the action shall be limited to the jurisdictional boundaries outside any municipality located within the county. The presiding officer of the governing body shall notify the state fire marshal of the approval of the resolution.



§ 4-24-113. Administrative functions of the director of the division of fire prevention.

(a) Notwithstanding any law to the contrary, the director of the division of fire prevention shall:

(1) Act as chief administrative officer for the commission;

(2) Employ all consultants, investigators, inspectors, legal counsel and other personnel necessary to staff and carry out the functions of the commission, and assign the personnel in a manner designed to assure their most efficient use;

(3) Provide office space and necessary quarters for the commission;

(4) Maintain a central filing system for official records and documents of the commission;

(5) Promulgate rules and regulations for all administrative functions and activities of the commission;

(6) Enforce all regulations promulgated by the commission;

(7) Collect and account for all fees prescribed to be paid to the commission, and, unless otherwise prescribed by law, deposit the fees in the state treasury, and the commissioner of finance and administration shall make allotments out of the general fund as may be necessary to defray the expenses of the commission as provided by law; and

(8) Perform other duties the commissioner prescribes, or as prescribed by law.

(b) In providing the administrative functions, the director shall consult with the commission, but the decision of the director in such matters shall be conclusive, except as otherwise directed by the commissioner.






Part 2 - Salary Supplements

§ 4-24-201. Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commission" means the commission on firefighting personnel standards and education created by this chapter;

(2) "Firefighter" means any person in the employ of a unit of government who is a member of the fire department of such unit, is trained in firefighting or prevention of fires, and is actively engaged in such work, and whose primary livelihood is derived from such work; and

(3) "Unit of government" means any county, municipality, the state of Tennessee or any political subdivision or agency thereof, employing firefighters, all of whom must meet the minimum employment standards established by the commission.



§ 4-24-202. Bonus pay -- Eligibility.

(a) Any unit of government with firefighters who successfully complete in each year an in-service training course, appropriate to the firefighter's rank and responsibility and the size and location of the firefighter's department, of at least forty (40) hours duration at a school certified or established by the commission shall be entitled to receive a pay supplement of six hundred dollars ($600) from the commission to be paid to the firefighter in addition to the firefighter's regular salary.

(b) Any or all firefighters shall be eligible for such educational incentive upon satisfactory completion, as determined by the commission, of forty (40) hours of such training in each year.

(c) (1) Notwithstanding any law, rule or regulation to the contrary, any firefighter who served on active duty in the armed forces of the United States during either the Desert Storm or Desert Shield Operations shall receive the cash salary supplement provided pursuant to this section, if such service prevented such firefighter from attending the in-service training program pursuant to this section. The provisions are retroactive in application.

(2) In addition, any firefighter who served or serves on active duty in the armed forces of the United States during Operation Enduring Freedom or any other period of armed conflict prescribed by presidential proclamation or federal law that occurs following the period involving Operation Enduring Freedom shall receive the cash salary supplement provided pursuant to this section, if such service prevented or prevents such firefighter from attending the in-service training program pursuant to this section.



§ 4-24-203. Funding.

Funds made available under this part to units of government shall be received and expended as follows:

(1) Funds shall be used only as a cash salary bonus supplement to firefighters;

(2) Each firefighter shall be entitled to receive the educational incentive that such firefighter's qualifications brought to such unit;

(3) Funds provided shall not be used to supplant existing salaries or as substitutes for normal salary increases periodically due to firefighters; and

(4) In accordance with rules and regulations of the commission.



§ 4-24-204. Equal opportunity for training.

All units of government are hereby expressly prohibited from discriminating against any firefighter by interfering with or denying any firefighter the opportunity to participate in any training or educational program established by such unit of government for the purpose of compliance with this part.



§ 4-24-205. Minimum employment and training standards.

The commission is empowered to establish minimum employment and training standards for firefighters who are to be eligible for educational incentives.






Part 3 - Adequate Facilities in Fire Station

§ 4-24-301. Separate facilities in new construction for men and women.

With respect to any fire station constructed after June 26, 2007, each municipal or county fire department, and each volunteer fire department or company is encouraged to have separate restroom facilities, showers and locker rooms for men and women.



§ 4-24-302. Gender-friendly conditions in existing facilities.

(a) Each municipal or county fire department, and each volunteer fire department or company, are urged to develop plans that, to the greatest extent possible, will create gender-friendly conditions in existing facilities.

(b) The purpose of the plans is to identify which stations could be upgraded to accomplish a gender-friendly facility and identify which stations cannot be made gender-friendly due to space constraints, historical significance of the station, or other documented reasons why this could not be accomplished.

(c) The plans, once developed, shall be made available upon request by the commission on firefighting personnel standards and education and from interested persons in the community.



§ 4-24-303. Existing facilities that cannot be upgraded.

Existing facilities that cannot be upgraded to gender-friendly stations should be made gender-friendly to the greatest extent possible by:

(1) Using empty or unused rooms in the station. In no event shall existing rooms, including, but not limited to, bedrooms, weight rooms, T.V. rooms, or other rooms utilized by the firefighters for relaxation or rest, be taken or redesignated for purposes of complying with this part;

(2) With regard to restrooms, shower rooms or locker rooms, using a male/female flip sign with locks on the door when the room is being utilized by either a male or female. No restroom, shower room or locker room that is designated specifically for male or female may be used at any time by the opposite sex;

(3) With respect to sleeping arrangements created for the purpose of complying with this part, if it is not possible to have individual sleeping quarters, privacy for everyone shall be provided by installing individual cubicles in a room or rooms designated for sleeping with a curtain or screen blocking the entrance to each individual cubicle. The cubicles shall contain at least a bed, desk, lamp and a sufficient number of lockers to provide each firefighter on a shift with a designated, private area to rest or sleep.









Chapter 25 - Paperwork Reduction and Simplification Act of 1976

§ 4-25-101. Short title.

This chapter shall be known and may be cited as the "Paperwork Reduction and Simplification Act of 1976."



§ 4-25-102. Legislative intent.

The legislative intent of this chapter is declared to be as follows:

Information reporting requirements of the state government have proliferated to the point that they have placed an unprecedented paperwork burden upon citizens and businesses. It is hereby declared to be the policy of the state to reduce, simplify and minimize these requirements and the forms they necessitate to the fullest extent consistent with the necessity of gathering data sufficient to assure the efficient and effective operation of the necessary programs of state government. It is essential that there be a comprehensive and ongoing examination of the policies and procedures of the state government that have produced this paperwork burden in order to assure that this policy is fully implemented on a continuing basis.



§ 4-25-103. Chapter definitions.

As used in this chapter, unless the context clearly requires otherwise:

(1) "Agency" means any administrative unit within state government that utilizes one (1) or more printed forms for information reporting by citizens or businesses;

(2) "Department" means the department of general services;

(3) "Director" means the commissioner of the department;

(4) "Form" means a printed or otherwise mass-duplicated document of standard format distributed by an agency for the purpose of gathering information from citizens or businesses; and

(5) "Program" means the forms reduction and management program.



§ 4-25-104. Forms reduction and management program.

The director shall establish and implement a forms reduction and management program in the department that shall apply to every agency of state government. In so doing, the director is authorized and directed to:

(1) Make an inventory of all forms used by every agency, together with a brief statement of the authorization, need and use for each;

(2) Assign a number to each form determined to be properly authorized, needed and used;

(3) Direct the destruction and prohibit the further use of each form determined not to be properly authorized, needed and used;

(4) Establish basic state design and specification criteria to effectuate the standardization of all forms to which numbers are assigned. The revised design and specification criteria shall become effective with respect to each form as the current inventories of each form are exhausted;

(5) Design and require the use of composite forms by agencies seeking and needing the same or similar information from individuals or businesses;

(6) Deny the use by any agency of a form to obtain information from individuals or businesses that can be obtained from another agency already gathering that information;

(7) Provide assistance to all agencies in determination of the need for and design of new forms;

(8) Develop procedures for the most efficient, economical and timely procurement, receipt, storage and distribution of forms by all agencies;

(9) Coordinate the program with the existing state archives and records management programs; and

(10) Develop and promulgate rules, regulations and standards necessary to implement the foregoing authority and the legislative intent of this chapter, in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.



§ 4-25-105. Forms require director's approval -- Elimination or redesign of forms -- Agency compliance.

(a) No agency shall issue, cause to be printed or otherwise duplicated or distributed any form that does not have the prior approval of the director and to which the director has assigned a number.

(b) Each agency shall comply immediately and fully with directives of the director for the elimination or redesign of any form in use on July 1, 1976, and shall provide the director with whatever personal or staff assistance is required to carry out those directives.

(c) Compliance with this chapter and rules, regulations and standards promulgated by the director pursuant to the director's authority is mandatory upon the chief executive officer of each agency, although such chief executive officer may delegate the authority to act in such chief executive officer's behalf in so doing to a subordinate official within the agency.



§ 4-25-107. Reports.

(a) The director shall make a written report to the governor, the speaker of the senate, the speaker of the house of representatives and the chairs of the state and local government committee of the senate and the state government committee of the house of representatives at least once each year, such report to be made no later than December 1.

(b) The director shall include in the report:

(1) Proposals for legislative action needed to improve forms reduction and management;

(2) A summary of accomplishments and planned initiatives to reduce the number of forms used by agencies;

(3) A statement of targeted areas of reduction of paperwork within agencies of state government;

(4) A tabulation of areas of duplication in agency forms identified during the preceding year and efforts made to preclude the collection of duplicate information; and

(5) A summary of procedures developed to improve efficient procurement, receipt, storage and distribution of forms by all agencies.



§ 4-25-108. Liberal construction.

This chapter shall be liberally construed to carry out its purposes and objectives of reducing the paperwork burden of state government and to achieve the statement of legislative intent contained in this chapter.






Chapter 26 - Business Enterprise Office

§ 4-26-101. Establishment.

There is established within the department of economic and community development an office of business enterprise.



§ 4-26-102. Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Bid bond" means a bond conditioned upon the entering into a contract by a bidder, if the bidder receives the award thereof, and furnishing the prescribed payment bond and performance bond;

(2) "Commissioner" means the commissioner of economic and community development;

(3) "Department" means the department of economic and community development;

(4) "Director" means the director of the office of business enterprise;

(5) "Disability" means a physical impairment that, in the written opinion of a person's licensed physician, substantially limits one (1) or more of the major life activities of such person and is expected to continue to exist for more than five (5) years. As used in this subdivision (5), "major life activities" means caring for oneself and performing manual tasks, which includes writing, walking, seeing, hearing, speaking, and breathing;

(6) "Disadvantaged business" means a business that is solely owned, or at least fifty-one percent (51%) of the outstanding stock of which is owned, by a person who is either:

(A) By reason of social background unable to obtain technical, business or financial assistance of a quality or quantity similar to that available to the average business;

(B) Impeded from normal entry into the economic mainstream because of past practices of discrimination based on race, religion, ethnic background, sex or service in the armed forces during the Vietnam war; provided, that it is not the policy of this state to encourage employment outside the home of mothers of minor children;

(C) Unable to compete effectively because of tendencies of regular financing and commercial organizations to restrict their services to established businesses;

(D) In a state of chronically low income because of long residence in an urban area with high unemployment and low income; or

(E) Impeded from normal entry into the economic mainstream because of a disability;

(7) "Obligee" means:

(A) In the case of a bid bond, the person requesting bids for the performance of a contract; or

(B) In the case of a payment bond or performance bond, the person who has contracted with a principal for the completion of the contract and to whom the obligation of the surety runs in the event of a breach by the principal of the conditions of a payment bond or performance bond;

(8) "Payment bond" means a bond conditioned upon the payment by the principal of money to persons under contract with the principal;

(9) "Performance bond" means a bond conditioned upon the completion by the principal of a contract in accordance with its terms;

(10) "Prime contractor" means the person with whom the obligee has contracted to perform the contract;

(11) (A) "Principal" means:

(i) In the case of a bid bond, a person bidding for the award of a contract; or

(ii) The person primarily liable to complete a contract for the obligee, or to make payments to other persons in respect of such contract, and for whose performance of such person's obligation the surety is bound under the terms of a payment or performance bond.

(B) A principal may be a prime contractor or a subcontractor;

(12) "Subcontractor" means a person who has contracted with a prime contractor or with another subcontractor to perform a contract; and

(13) "Surety" means the person who:

(A) Under the terms of a bid bond, undertakes to pay a sum of money to the obligee in the event the principal breaches the conditions of the bond;

(B) Under the terms of a performance bond, undertakes to incur the cost of fulfilling the terms of a contract in the event the principal breaches the conditions of the contract; or

(C) Under the terms of a payment bond, undertakes to make payment to all persons supplying labor and material in the prosecution of the work provided for in the contract if the principal fails to make prompt payment.



§ 4-26-103. Powers and duties.

(a) The department is authorized to:

(1) Provide assistance to disadvantaged businesses by advising and counseling on all phases of procurement policies, by obtaining information concerning prime contractors in letting subcontracts and by encouraging the letting of subcontracts by prime contractors to disadvantaged businesses;

(2) Receive funding from sources other than the state;

(3) Make studies and conduct workshops, conferences and seminars, with owners and employees of disadvantaged businesses to enhance their understandings of business management, bidding, licensing procedures, procurement procedures and any other activities incident to their positions in business;

(4) Develop training and educational programs in cooperation with institutions, associations, and other state, local and federal agencies, and coordinate the training efforts of the various organizations presently providing technical assistance to disadvantaged businesses;

(5) Encourage and provide the direction and coordination necessary to secure franchises and dealerships from private firms for disadvantaged businesses;

(6) Review and evaluate legislation and determine its effect upon disadvantaged businesses and make appropriate recommendations to the governor and the general assembly;

(7) Employ such personnel as may be required to implement and administer this chapter; and

(8) (A) Develop sources of capital for minority entrepreneurs;

(B) Assist in setting up new minority banks, small business investment companies, as defined in 15 U.S.C. § 681(a), and minority enterprise small business investment companies, being the companies authorized in 15 U.S.C. § 681(d) [repealed]; and

(C) Develop loan packages to assist minority business persons in the start-up or expansion of businesses, or any other financial counseling necessary to enable minority business operations to operate on a sound financial basis.

(b) (1) The department shall continually evaluate the progress of disadvantaged businesses through monitoring and techniques of evaluation, such as surveys and feasibility studies.

(2) The department shall maintain complete and consistent program data.



§ 4-26-104. Purpose and construction.

This chapter shall be liberally construed to carry out the following purposes and objectives that:

(1) Disadvantaged businesses share in the American economic system of private enterprise through free and vigorous competition;

(2) Such competition be fostered through the encouragement and development of disadvantaged businesses; and

(3) The state aid, counsel and assist in every practical manner disadvantaged businesses in order to preserve free competition on equal terms with those businesses constituting the major part of the business community.



§ 4-26-105. Reports.

(a) The department shall make a written report to the governor, the speaker of the senate, the speaker of the house of representatives, the chair of the commerce and labor committee of the senate, the chair of the business and utilities committee of the house of representatives, and any governor's advisory committee on minority economic development, at least once each year, such report to be made no later than December 1.

(b) The report shall advise the officials and committees mentioned in subsection (a) on the administration and operation of this chapter.



§ 4-26-106. Disadvantaged business loan guarantee program.

(a) (1) The general assembly finds that conventional funding sources for emerging and expanding disadvantaged businesses are limited or nonexistent.

(2) The general assembly further finds that promoting and encouraging economic opportunity and development within the state's minority community is a worthy public purpose.

(3) Such economic opportunity and development serve the health, safety and welfare of all citizens through creation of long-term employment opportunities, reduction of unemployment, diminished demand for costly social services and increased revenue collections.

(b) (1) There is created within the state treasury a restricted account not to exceed fifty thousand dollars ($50,000) to be known as the "disadvantaged business loan guarantee account."

(2) Amounts in the account at the end of any fiscal year shall not revert to the general fund but shall remain available to the department for the purposes set forth in this section.

(3) Amounts in the account shall be invested for the benefit of the account by the state treasurer pursuant to § 9-4-603. The account shall be administered by the commissioner.

(c) (1) There is created within the department the disadvantaged business loan guarantee program.

(2) The purpose of the loan guarantee program is to ensure the availability of conventional financial resources to emerging and expanding disadvantaged businesses by guaranteeing loans for disadvantaged businesses.

(3) To qualify for a loan guarantee, a disadvantaged business must demonstrate to the satisfaction of the commissioner that the loan will be fully repaid and will produce economic benefit for the community and state.

(4) The department is authorized to determine the total dollar amount of loans to be guaranteed, subject to a maximum of five (5) times the balance of appropriated funds within the loan guarantee account, plus income, less expenses associated with the program.

(5) The department is authorized to charge a premium to the borrower to help defray the cost of administering the program.

(6) The department may establish other terms and conditions for guarantees of loans.

(7) The total aggregate amount of the loan guarantee may not exceed eighty percent (80%) of any loan.

(8) All documentation evidencing a loan guarantee shall clearly state that such guarantee is an obligation of the disadvantaged business loan guarantee account and not of the general fund or the state of Tennessee, and that any amounts required to be paid pursuant to the loan guarantee are subject to the availability of sufficient funds within the guarantee account.

(d) The commissioner shall annually submit to the governor and the speakers of the senate and house of representatives, within ninety (90) days after the end of the fiscal year, a complete and detailed report setting forth the operations, transactions and accomplishments of the disadvantaged business loan guarantee fund.



§ 4-26-107. Guidelines and reports to the government operations committees of the senate and house of representatives.

The office of business enterprise shall provide guidelines to address any impediments by other state agencies to the conduct of the office of business enterprise to the members of the government operations committees of the senate and the house of representatives. The office of business enterprise shall also provide periodic reports to the government operations committees of the senate and house of representatives relative to the audit findings of the office of the comptroller.






Chapter 27 - Employee Suggestion Award and Incentive Plans

§ 4-27-101. Establishment.

(a) There is established an employee suggestion award program for employees and retired employees of state government.

(b) Under this program, cash or honorary awards may be made to state employees and retired state employees whose adopted suggestions will result in substantial savings or improvement in state operations.



§ 4-27-102. Board -- Establishment -- Composition.

There is hereby established an employee suggestion award board, which shall be composed of the commissioner of finance and administration, the commissioner of human resources, the commissioner of general services, the executive director of fiscal review committee, and one (1) member appointed by the Tennessee State Employees Association.



§ 4-27-103. Duties of board.

It is the duty of the board to:

(1) Adopt rules governing its proceedings;

(2) Elect a chair and secretary;

(3) Keep permanent and accurate records of its proceedings;

(4) Establish criteria for making awards;

(5) Adopt rules and regulations to carry out this chapter; and

(6) Approve each award made.



§ 4-27-104. Ineligible employees.

In establishing criteria for making awards, the board may exclude certain levels of positions from participation in the program, but in no event shall the following levels of management be eligible to receive cash awards under the program:

(1) LEVEL I: Governor's staff, department commissioner or equivalent;

(2) LEVEL II: Assistant or deputy commissioner, assistant to commissioner, major fiscal and administrative policy departmental staff or equivalent;

(3) LEVEL III: Director or division chief, including the full line division chief to a statewide program; includes chief of division supervising several line service units or equivalent;

(4) LEVEL IV: Assistant to director or division chief, section chief or head of major departmental function or equivalent.



§ 4-27-105. Cash awards -- Maximum.

(a) (1) The maximum cash award shall be limited to ten percent (10%) of the first year's estimated savings or ten thousand dollars ($10,000), whichever is less. The board may, however, increase the maximum amount of the award for suggestions that result in extraordinary amounts of savings.

(2) Any cash awards approved by the board shall be charged against the appropriation item or items to which estimated savings apply.

(3) Cash awards approved for suggestions that have a first year's estimated savings of less than two hundred fifty dollars ($250) shall be twenty-five dollars ($25.00).

(b) (1) The maximum cash award for suggestions resulting in the improvement of the effectiveness of state operations shall be the amount set in subdivision (a)(1).

(2) The board shall promulgate rules and regulations relative to criteria for making awards pursuant to this section.

(3) In promulgating rules and regulations, the board shall consider the following factors:

(A) Severity of the present problem;

(B) Effectiveness of the suggestion offered;

(C) Probability of occurrence of improvement in state operations; and

(D) Ingenuity of the suggestion.






Chapter 28 - Tennessee Small Business Investment Company Credit Act

§ 4-28-101. Short title.

This chapter shall be known and may be cited as the "Tennessee Small Business Investment Company Credit Act."



§ 4-28-102. Chapter definitions.

As used in this chapter:

(1) "Affiliate" means:

(A) (i) Any person who, directly or indirectly, beneficially owns, controls or holds the power to vote fifteen percent (15%) or more of the outstanding voting securities or other voting ownership interest of a TNInvestco or insurance company; or

(ii) Any person, fifteen percent (15%) or more of whose outstanding voting securities or other voting ownership interests are directly or indirectly beneficially owned, controlled or held with power to vote by a TNInvestco or insurance company;

(B) Notwithstanding this subdivision (1), an investment by a participating investor in a TNInvestco pursuant to an allocation of investment tax credits under this section does not cause that TNInvestco to become an affiliate of that participating investor;

(2) "Allocation amount" means the total amount of tax credits allocated to the participating investors in a qualified TNInvestco pursuant to this chapter;

(3) "Allocation date" means the date on which investment tax credits under § 4-28-105 are allocated to the participating investor of a qualified TNInvestco under this chapter;

(4) "Base investment amount" means fourteen million dollars ($14,000,000) in the case of a qualified TNInvestco receiving one (1) allocation of tax credits and twenty eight million dollars ($28,000,000) in the case of a qualified TNInvestco receiving two (2) allocations of tax credits, which must be available in cash or cash equivalents immediately following the investment by a TNInvestco's participating investors and its owners; provided, however, that a contract for payment of cash or cash equivalents over a specified period of time shall also be sufficient;

(5) "Designated capital" means an amount of money that is invested by a participating investor in a qualified TNInvestco;

(6) "Investment period" means the period January 1, 2010, through December 31, 2019;

(7) "Minority-owned business" means a business that is wholly owned, or at least fifty-one percent (51%) of the assets or outstanding stock of which is owned, by one (1) or more individuals who are members of any racial or ethnic minority within the state and whose management and daily business operations are under the control of one (1) or more members of any racial or ethnic minority within the state;

(8) "Participating investor" means any insurance company required to pay the gross premiums tax pursuant to § 56-4-205 that contributes designated capital pursuant to this chapter;

(9) "Person" means any natural person or entity, including, but not limited to, a corporation, general or limited partnership, trust or limited liability company;

(10) "Profit share percentage" means a fee paid to the state by a qualified TNInvestco as provided in § 4-28-109 in an amount equal to fifty percent (50%) of all distributions or payments made by a qualified TNInvestco that are not classified as qualified distributions, other than distributions or repayments of capital contributions by the TNInvestco's equity owners who are not participating investors;

(11) (A) "Qualified business" means a business that is independently owned and operated and meets all of the following requirements:

(i) It is headquartered in this state, its principal business operations are located in this state, and at least sixty percent (60%) of its employees are located in this state;

(ii) It has not more than one hundred (100) employees;

(iii) It is not principally engaged in:

(a) Professional services provided by accountants, doctors or lawyers;

(b) Banking or lending;

(c) Real estate development;

(d) Insurance;

(e) Oil and gas exploration; or

(f) Gambling activities; and

(iv) It is not a franchise of and has no financial relationship with a TNInvestco or any affiliate of a TNInvestco prior to a TNInvestco's first qualified investment in the business; provided, however, that if the TNInvestco continues to fulfill its fiduciary duty to the program established by this chapter, then the business can be one in which the TNInvestco, its affiliates, or a separate fund managed by the managers of the TNInvestco was invested prior to the allocation of investment tax credits to the TNInvestco; and provided, further, that if the TNInvestco continues to fulfill its fiduciary duty to the program established by this chapter, then the business can be one in which a separate fund managed by the managers of the TNInvestco makes an investment after the investment by the TNInvestco;

(B) (i) The requirements of subdivision (11)(A)(i) may, in the alternative, be met if the qualified TNInvestco represents in its application for funding approval that the business will, in the definitive purchase agreements to be executed upon closing, agree to:

(a) Commence locating its headquarters, its principal business operations, and at least sixty percent (60%) of its employees in Tennessee; and

(b) Complete all of the required elements of subdivision (11)(A)(i) within twelve (12) months after closing;

(ii) If the business fails to fulfill the commitments specified in subdivision (11)(B)(i), then the commissioner of economic and community development may, in the commissioner's sole discretion, impose on the TNInvestco the following penalty. Notwithstanding subdivision (10) to the contrary, under the penalty authorized by this subdivision (11)(B)(ii), the profit share percentage, as otherwise defined in subdivision (10), shall be amended such that the fee paid to the state by the qualified TNInvestco in connection with the business shall equal eighty percent (80%), rather than fifty percent (50%), of any distributions arising from the TNInvestco's investment in the business, other than qualified distributions or distributions or repayments of capital contributions by the TNInvestco's equity owners who are not participating investors;

(C) A business classified as a qualified business at the time of the first qualified investment in the business will remain classified as a qualified business and may receive continuing qualified investments from any TNInvestco; provided, that the business continues to meet the requirements of subdivision (11)(A)(i);

(12) "Qualified distribution" means any distribution or payment by a qualified TNInvestco in connection with the following:

(A) Costs and expenses of forming, syndicating and organizing the qualified TNInvestco, including fees paid for professional services; provided, however, that start up costs shall not exceed one hundred twenty-five thousand dollars ($125,000);

(B) An annual management fee to offset the costs and expenses of managing and operating a qualified TNInvestco; provided, however, that in the first four (4) years following its allocation date, a qualified TNInvestco's management fee shall not exceed two percent (2%) of its base investment amount per annum and in the fifth through tenth years following its allocation date, a qualified TNInvestco's management fee per annum shall not exceed two percent (2%) of the lesser of its base investment amount or its qualified investments;

(C) Reasonable and necessary fees in accordance with industry custom for ongoing professional services, including, but not limited to, legal and accounting services related to the operation of a qualified TNInvestco not including any lobbying or governmental relations; provided, however, that professional service fees shall not exceed fifty thousand dollars ($50,000) annually;

(D) An increase or projected increase in federal or state taxes of the equity owners of a TNInvestco resulting from the earnings or other tax liability of a TNInvestco to the extent that the increase is related to the ownership, management or operation of a TNInvestco; provided, however, that such distributions shall not exceed that actual tax liability due and payable on such investor's actual return. Documents supporting such payments must be provided to the commissioner of revenue upon request; or

(E) Payments to the TNInvestco's equity owners who are not participating investors; provided, that no such payments shall reduce the base amount for other purposes of this chapter without regard to the early or seed stage multiplier;

(13) "Qualified investment" means the investment of cash by a qualified TNInvestco in a qualified business for the purchase of equity, equity options, warrants, or debt convertible to equity. An investment by a qualified TNInvestco in a debt instrument whose terms are substantially equivalent to terms typically found in debt financing provided by banks to profitable companies, such as security interests in tangible assets with readily discernable orderly liquidation value in excess of the loan amount and/or personal guarantees, shall not be deemed as a qualified investment. Qualified investments determined to be seed or early stage investments shall be increased by three hundred percent (300%) for purposes of determining if a qualified TNInvestco meets the investment thresholds in § 4-28-106;

(14) "Qualified TNInvestco" means a TNInvestco that has been approved to receive an investment tax credit allocation;

(15) "Seed or early stage investment" means an investment in a company that has a product or service in testing or pilot production that may or may not be commercially available. The company may or may not be generating revenues and may have been in business less than three (3) years at the time of investment;

(16) "State premium tax liability" means any liability incurred by an insurance company under § 56-4-205 or in the case of a repeal or a reduction by the state of the liability imposed by § 56-4-205, any other tax liability imposed upon an insurance company by the state;

(17) "TNInvestco" means a partnership, corporation, trust or limited liability company, whether organized on a for-profit or not-for-profit basis that completes the application process in § 4-28-104 and that is certified by the department of economic and community development as meeting the established criteria; and

(18) "Woman-owned business" means a business that is wholly owned, or at least fifty-one percent (51%) of the assets or outstanding stock of which is owned, by one (1) or more women and whose management and daily business operations are under the control of one (1) or more women.



§ 4-28-103. Participating investor's investment tax credit -- Limits -- Payment of retaliatory tax not required -- Credits against other taxes.

(a) A participating investor shall earn an investment tax credit against its state premium tax liability equal to one hundred percent (100%) of the investment tax credit allocated to the participating investor under § 4-28-105. The participating investor's investment tax credit shall be earned and vested upon making its investment in the qualified TNInvestco. Beginning January 1, 2012, a participating investor may claim the investment tax credit as follows:

(1) In tax years 2012, 2013, 2014, and 2015, an amount equal to fifteen percent (15%) of the investment tax credit allocated to the participating investor; and

(2) In tax years 2016, 2017, 2018 and 2019, an amount equal to ten percent (10%) of the investment tax credit allocated to the participating investor.

(b) No participating investor's investment tax credit for any taxable year shall exceed the participating investor's state premium tax liability for such year. If the amount of the investment tax credit determined under this section for any taxable year exceeds the state premium tax liability, then the excess shall be an investment tax credit carryover to future taxable years until tax year 2037. Investment tax credits may be used in connection with both final payments and prepayments of a participating investor's state premium tax liability. Investment tax credits may be sold or otherwise transferred by a participating investor to another entity, which can likewise resell or transfer the tax credits; provided, that the department of revenue receives written notification within thirty (30) days of any sale or transfer.

(c) A participating investor claiming an investment tax credit under this section is not required to pay any additional retaliatory tax levied as a result of claiming the investment tax credit.

(d) A participating investor is not required to reduce the amount of tax pursuant to the state premium tax liability included by the participating investor in connection with ratemaking for any insurance contract written in this state because of a reduction in the participating investor's tax liability based on the investment tax credit allowed under this section.

(e) If the taxes paid by a participating investor with respect to its state premium tax liability constitute a credit against any other tax that is imposed by this state, the participating investor's credit against the other tax shall not be reduced by virtue of the reduction in the participating investor's tax liability based on the investment tax credit allowed under this section.



§ 4-28-104. Standardized format for qualification -- Qualification requirements -- Determination of satisfaction of requirements -- Issuance of certification or refusal -- Submission of applications.

(a) The department of economic and community development, in consultation with the department of revenue, shall provide a standardized format for persons attempting to qualify as a TNInvestco.

(b) An applicant for qualification is required to:

(1) File an application with the department of economic and community development;

(2) Pay a nonrefundable application fee of seven thousand five hundred dollars ($7,500) at the time of filing the application; and

(3) Submit as part of its application an audited balance sheet that contains an unqualified opinion of an independent certified public accountant issued not more than sixty (60) days before the application date that states that the applicant has an equity capitalization of five hundred thousand dollars ($500,000) or more in the form of unencumbered cash, marketable securities or other liquid assets.

(c) The department of economic and community development and the department of revenue must review the organizational documents of each applicant for certification and determine whether the applicant has satisfied the requirements of this chapter.

(d) Within thirty (30) days after the receipt of an application, the department of economic and community development shall issue the certification or refuse the certification and communicate in detail to the applicant the grounds for refusal, including suggestions for the removal of such grounds.

(e) The department of economic and community development must begin accepting applications to become a TNInvestco by August 1, 2009. All applications must be submitted to the department of economic and community development no later than the close of business on October 1, 2009.

(f) (1) Any information received, created, or promulgated by the department of economic and community development or the department of revenue pursuant to this section on or after July 9, 2009, shall constitute a public record, as defined in § 10-7-503, and shall be open for personal inspection by any citizen of this state.

(2) Any information received, created, or promulgated by the department of economic and community development or the department of revenue pursuant to this section shall not:

(A) Constitute "tax information" or "tax administration information", as defined in § 67-1-1701, and shall not be subject to title 67, chapter 1, part 17; or

(B) Be subject to § 4-3-730.

(g) If the general assembly subsequently authorizes an allocation of investment tax credits in addition to the two hundred million dollars ($200,000,000) authorized by § 4-28-105(f) and by Chapter 610 of the Public Acts of 2009, the department of revenue and the department of economic and community development, in reviewing the organizational documents of each applicant for certification and determining whether the applicant has satisfied the requirements of this chapter pursuant to subsection (c), shall additionally take into consideration the applicant's involvement of women and minorities.



§ 4-28-105. Standardized format for TNInvestco to apply for investment tax credits -- Information required in applications -- Submission of irrevocable investment commitments -- Penalty for failure to perform -- Review of applications -- Criteria -- Aggregate amount of investment tax credits to be allocated -- Deadline for approval.

(a) The department of economic and community development, in consultation with the department of revenue must provide a standardized format for a TNInvestco to apply for the investment tax credits.

(b) Applications shall contain such information as required by the department of revenue and the department of economic and community development, including statements regarding the ability to obtain the required investment commitments. Each TNInvestco shall submit irrevocable investment commitments from participating investors and TNInvestco owners in an aggregate amount equal to at least the base investment amount not later than November 30, 2009. TNInvestcos that are awarded investment tax credits under this chapter based on the asserted ability to raise the required capital shall be subject to a fifty-thousand-dollar ($50,000) penalty for failure to perform. The proceeds from any such penalty shall be deposited into the Tennessee rural opportunity fund to further the state's economic development efforts.

(c) (1) (A) The department of revenue and the department of economic and community development, in consultation with the Tennessee Technology Development Corporation, shall review the applications and award the investment tax credits based on the overall strength of the application using the following criteria:

(i) The applicant has at least two (2) investment managers with five (5) or more years of investment experience;

(ii) The applicant has been based, as defined by having a principal office, in this state for at least five (5) years or has at least five (5) years of experience in investing primarily in Tennessee domiciled companies;

(iii) The applicant's proposed investment strategy for achieving transformational economic development outcomes through focused investments of capital in seed or early stage companies with high-growth potential; and

(iv) The applicant's demonstrated ability to lead investment rounds, advise and mentor entrepreneurs and facilitate follow-on investments.

(B) TNInvestcos that do not meet the criteria in subdivision (c)(1)(A)(ii) may submit a joint application with an entity that meets the criteria set out in subdivision (c)(1)(A)(ii), and such application shall be judged based on the combined attributes of the joint application.

(2) The awarding of investment tax credits shall be in the sole discretion of the commissioner of revenue and the commissioner of economic and community development.

(d) The aggregate amount of investment tax credits to be allocated to all participating investors of qualified TNInvestcos under this chapter shall not exceed one hundred twenty million dollars ($120,000,000). The investment tax credits will be awarded in twenty-million-dollar ($20,000,000) allocations. No TNInvestco, on an aggregate basis with its joint applicants, may apply for more than two (2) twenty-million-dollar ($20,000,000) allocations.

(e) The TNInvestco will receive, no later than December 31, 2009, a written notice from the department of economic and community development stating whether or not it has been approved as a qualified TNInvestco and, if applicable, stating the amount of its investment tax credit allocation.

(f) Notwithstanding subsection (d), the commissioner of revenue and the commissioner of economic and community development are authorized to allocate additional investment tax credits in the total amount of eighty million dollars ($80,000,000) such that the aggregate amount of investment tax credits to be allocated under this chapter shall not exceed two hundred million dollars ($200,000,000). Such additional investment tax credits shall consist of four (4) twenty-million-dollar allocations, which shall be awarded, respectively, to the four (4) TNInvestcos, chosen as finalists by the commissioner of revenue and the commissioner of economic and community development during the selection process set out in subsections (a)-(e), that did not receive an allocation of investment tax credits under subsection (d). Final allocation of such tax credits to such TNInvestcos shall occur after the TNInvestcos have obtained irrevocable investment commitments from participating investors and TNInvestco owners in an aggregate amount equal to at least the base investment amount. The tax credits awarded pursuant to this section shall be syndicated in a manner approved by the state treasurer and the commissioner of economic and community development. Any contract to sell tax credits, entered on or after June 30, 2010, in a manner that has not been approved by the state treasurer and the commissioner of economic and community development shall be voidable in the sole discretion of the state treasurer.

(g) If the general assembly subsequently authorizes an allocation of investment tax credits in addition to the two hundred million dollars ($200,000,000) authorized by subsection (f) and by Chapter 610 of the Public Acts of 2009, in reviewing applications and awarding such credits, the commissioner of revenue and the commissioner of economic and community development shall strive to select applicants whose investment team membership is reflective of the racial, ethnic and gender diversity of Tennessee's population.



§ 4-28-106. Maintaining certification -- Penalty for failure to meet performance measures -- Request for written determination that proposed investment will qualify as a qualified investment in a qualified business or a seed or early stage investment.

(a) (1) (A) To maintain its certification, a qualified TNInvestco shall make qualified investments, as follows:

(i) Within two (2) years after the allocation date, a qualified TNInvestco shall have invested an amount equal to at least fifty percent (50%) of its base investment amount in qualified investments;

(ii) Within three (3) years after the allocation date, a qualified TNInvestco shall have invested an amount equal to at least seventy percent (70%) of its base investment amount in qualified investments;

(iii) Within four (4) years after the allocation date, a qualified TNInvestco shall have invested an amount equal to at least eighty percent (80%) of its base investment amount in qualified investments; and

(iv) Within six (6) years or any year thereafter the allocation date, a qualified TNInvestco shall have invested an amount equal to at least ninety percent (90%) of its base investment amount in qualified investments.

(B) Not more than twenty-five percent (25%) of the investment amounts required by subdivisions (a)(1)(A)(i)-(iv) shall be attributable to the three-hundred-percent (300%) seed or early-stage multiplier.

(2) Failure to meet the performance measures set out in subdivision (a)(1) during any calendar year shall result in a two-hundred-fifty-thousand-dollar penalty fee against the qualified TNInvestco. The proceeds from any such penalty fee shall be deposited into the Tennessee rural opportunity fund to further the state's economic development efforts. Funds related to the investment tax credit shall not be used to pay the penalty fee imposed under this subdivision (a)(2).

(b) Prior to making a proposed qualified investment in a specific business, a qualified TNInvestco must request from the department of economic and community development a written determination that the proposed investment will qualify as a qualified investment in a qualified business or, if applicable, a seed or early stage investment. The department shall notify a qualified TNInvestco within ten (10) business days from the receipt of a request of its determination. If the department fails to notify the qualified TNInvestco of its determination within ten (10) business days, the proposed investment will be deemed to be a qualified investment in a qualified business and, if applicable, a seed or early stage investment. If the department determines that the proposed investment does not meet the definition of a qualified investment, qualified business, or seed or early stage investment, the department may nevertheless consider the proposed investment a qualified investment, or a seed or early stage investment, and if necessary, the business a qualified business, if the department determines that the proposed investment will further state economic development.

(c) All designated capital not invested in qualified investments by a qualified TNInvestco shall be held in an escrow account maintained by the state and administered through the department of economic and community development.

(d) A qualified TNInvestco may not invest more than fifteen percent (15%) of its designated capital in any one qualified business without the specific approval of the department of economic and community development.

(e) Any amounts that have not been invested by the TNInvestco at the end of the investment period shall be forfeited and paid to the state to support the Tennessee rural opportunity fund. Investment returns, profits and the portion of the base investment amount, may be reinvested until the seventh anniversary of the fund. If a TNInvestco elects to reinvest returns, the TNInvestco shall reinvest the state's and the TNInvestco's returns in equal portions.

(f) No qualified TNInvestco shall sell any interest in a qualified business to an affiliate unless the TNInvestco has first obtained written authorization for the sale from the department of economic and community development.

(g) (1) All qualified TNInvestcos, and the qualified businesses in which they invest, shall strive to maximize the participation of minority-owned businesses and woman-owned businesses to reflect the racial, ethnic and gender diversity of Tennessee's population.

(2) The department of economic and community development shall promote awareness of the program established by this chapter among minority-owned businesses and woman-owned businesses.

(3) The department of economic and community development shall undertake training programs and other educational activities to increase diversity of participation by encouraging minority-owned businesses and woman-owned businesses to apply, compete and qualify for investments under this chapter.

(4) Each TNInvestco shall coordinate its efforts to strive to maximize participation in minority-owned businesses and woman-owned businesses with the efforts of the department of economic and community development.

(5) Each TNInvestco shall provide information on its web site concerning this program and the availability of capital to businesses including minority-owned businesses and woman-owned businesses.



§ 4-28-107. Restrictions on insurance companies and their affiliates.

An insurance company or affiliate of an insurance company shall not, directly or indirectly:

(1) Beneficially own, whether through rights, options, convertible interest or otherwise, fifteen percent (15%) or more of the voting securities or other voting ownership interest of a TNInvestco;

(2) Manage a TNInvestco, other than exercising remedies for default; or

(3) Control the direction of investments for a TNInvestco.



§ 4-28-108. Distributions from qualified TNInvestco.

(a) Qualified distributions from a qualified TNInvestco may be made at any time.

(b) Distributions other than qualified distributions from a qualified TNInvestco may be paid out annually or upon designated liquidity events as established by the qualified TNInvestco. Any such distributions other than qualified distributions may not reduce the base investment amount during any calendar year.

(c) The profit share percentage shall be paid to the state in the same time and manner as all other distributions as provided in § 4-28-109. Any such payments shall be deposited into the general fund or the rural opportunity fund and the small and minority-owned business assistance program fund as provided in § 4-28-109.

(d) Investment capital liquidated during a liquidity event will be given a one-year redeployment period for purposes of calculating the investment thresholds in § 4-28-106.

(e) The department of economic and community development shall ensure, pursuant to the authority provided in this chapter, that a qualified TNInvestco provides adequate documentary support for all proceeds and distributions related to liquidity events and the department shall use best efforts to confirm that all information provided to the department by the TNInvestco is accurate so the department may ensure that all parties involved receive the proper designated share. Information provided to the department pursuant to this section shall be kept confidential due to the proprietary nature of such information.



§ 4-28-109. Payment of profit share percentage -- Transfers from the general fund to the Tennessee rural opportunity fund and the small and minority owned business assistance program fund -- Distribution of investment returns -- Minimizing any related federal tax obligation.

(a) (1) (A) At any time that the TNInvestco makes distributions, other than qualified distributions or distributions representing repayments of capital contributions, to its equity investors, the qualified TNInvestco shall pay to the state the profit share percentage. Any such payments shall be deposited into the general fund until such time as the department of finance and administration certifies that the total amount of payments deposited in the general fund equals the total amount of revenue forgone pursuant to the credits used as provided in § 4-28-103. Any payments made in excess of the amount of revenue forgone shall be deposited into the Tennessee rural opportunity fund and the small and minority-owned business assistance program fund to further support the state's economic development efforts.

(B) The department shall obtain all necessary information from each TNInvestco to support the state's profit share percentage. Information provided to the department pursuant to this section shall be kept confidential due to the proprietary nature of such information.

(2) After the department of finance and administration has provided its certification pursuant to subdivision (a)(1), any additional state revenue generated and deposited into the general fund as a result of this chapter through sales and use taxes, franchise and excise taxes, business taxes or any other source of revenue shall be identified by the department of revenue. The amount of this additional revenue shall be certified by the department of revenue on an annual basis and an amount equivalent to the certified amount shall be transferred from the general fund and seventy-five percent (75%) of such amount shall be transferred to the Tennessee rural opportunity fund and twenty-five percent (25%) of such amount shall be transferred to the small and minority-owned business assistance program fund.

(b) Following the seventh anniversary of the fund, investment returns (profits and the portion of the base investment amount) may be distributed as liquidity permits; provided, that no more than twenty-five percent (25%) of the TNInvestco's base amount may be distributed in any one (1) year until the end of the investment period, at which time all of the fund's proceeds may be distributed as liquidity permits.

(c) The TNInvestco and the state shall structure the qualified distributions and final payments in a manner that minimizes any related federal tax obligation. To the extent that the profit share distribution to qualified TNInvestco investors is less than the state's share, pursuant to the profit share percentage, due to federal income tax liabilities, the final payments may be adjusted to equalize the post-tax profit share payments made during the investment period.



§ 4-28-110. Report by TNInvestco -- Annual, nonrefundable certification fee -- Satisfaction of the requirements of § 4-28-106(a)(1) -- Key persons.

(a) Each qualified TNInvestco shall report the following to the department of economic and community development:

(1) As soon as practicable, but no later than thirty (30) days after the receipt of designated capital:

(A) The name of each participating investor from which the designated capital was received, including such participating investor's insurance tax identification number;

(B) The amount of each participating investor's investment of designated capital; and

(C) The date on which the designated capital was received;

(2) On an annual basis, on or before January 31 of each year:

(A) The amount of the qualified TNInvestco's remaining uninvested designated capital at the end of the immediately preceding taxable year;

(B) Whether or not the qualified TNInvestco has invested more than fifteen percent (15%) of its total designated capital in any one (1) business;

(C) All qualified investments that the qualified TNInvestco has made in the previous taxable year and the number of employees, including the number of minority and women employees, of each such qualified business at the time of such investment and as of December 31 of the preceding taxable year; and

(D) For any qualified business where the qualified TNInvestco no longer has an investment, the qualified TNInvestco must provide employment figures for that company as of the last day before the investment was terminated;

(3) Other information that the department may reasonably request that will help the department ascertain the impact of the TNInvestco program both directly and indirectly on the economy of this state; and

(4) Within one hundred twenty (120) days of the close of its fiscal year, annual audited financial statements of the qualified TNInvestco, which must include the opinion of an independent certified public accountant, and an examination review of follow-on capital, jobs data and pacing requirement compliance also performed by the independent certified public accountant, prepared in accordance with audit and attestation standards established by the American Institute of Certified Public Accountants. Information provided to the department pursuant to this section shall be kept confidential due to the proprietary nature of such information.

(b) A qualified TNInvestco must pay to the department of economic and community development an annual, nonrefundable certification fee of five thousand dollars ($5,000) on or before April 1, or ten thousand dollars ($10,000) if later. No annual certification fee is required if the payment date for such fee is within six (6) months of the date a qualified TNInvestco is first certified by the department.

(c) Upon satisfying each of the requirements of § 4-28-106(a)(1), a qualified TNInvestco shall provide notice to the department of economic and community development and the department shall, within sixty (60) days of receipt of such notice, either confirm that the qualified TNInvestco has satisfied such requirement of § 4-28-106(a)(1) as of such date or provide notice of noncompliance and an explanation of any existing deficiencies. If the department does not provide such notification within sixty (60) days, the qualified TNInvestco shall be deemed to have met such requirement of § 4-28-106(a)(1).

(d) (1) For the purposes of this subsection (d), "key person" means:

(A) The TNInvestco investment managers listed in part II, item 6, of such TNInvestco's application under § 4-28-105; or

(B) A list of investment managers as has been previously approved by the department of economic and community development under subdivision (d)(2) or otherwise.

(2) A TNInvestco's success shall be deemed to depend, in particular, on the TNInvestco's key person or persons. On or before July 1, 2010, each qualified TNInvestco shall provide to the department of economic and community development a description of the TNInvestco's procedure for choosing a successor should any key person die, become legally incapacitated, or cease to be involved in the management of the TNInvestco for more than ninety (90) consecutive days. In the event that a majority of key persons do die, become legally incapacitated, or cease to be involved in the management of the TNInvestco for more than ninety (90) consecutive days for any reason, the commissioner of economic and community development, in consultation with the commissioner of revenue, the Tennessee Technology Development Corporation, or any other appropriate professional advisors, shall determine whether a new individual or individuals will be able to assume the role of key person so that the TNInvestco's performance will remain unimpaired. If the commissioner of economic and community development determines, in the commissioner's sole discretion, that the key person cannot be adequately replaced and the TNInvestco's performance therefore will be impaired, then any funds not already invested by the TNInvestco shall be deposited into the general fund unless the department of finance and administration has certified, pursuant to § 4-28-109, that the total amount of payments deposited in the general fund under this chapter equals or exceeds the total amount of revenue forgone pursuant to the credits used as provided in § 4-28-103. If the department of finance and administration has made such a determination, then any funds not already invested by the TNInvestco shall be deposited into the Tennessee rural opportunity fund to further support the state's economic development efforts.

(e) To promote openness and transparency, a copy of each annual report received by the department of economic and community development pursuant to this section shall be posted on the Tennessee TNInvestco web site that is maintained by the department of economic and community development.



§ 4-28-111. Annual review -- Summary of findings -- Curing noncompliance.

(a) The department shall conduct an annual review of each qualified TNInvestco to determine if the qualified TNInvestco is abiding by the requirements of the program and to ensure that no investments have been made in violation of this chapter. This review shall include the use of the scorecard data received from each qualified TNInvestco as provided in § 4-28-113. The department shall also compare this scorecard data to the qualified TNInvestco's original application to examine the investment strategy for accuracy and consistency and to ensure that statutory requirements and the department's policies are met each year. Information provided to the department pursuant to this section shall be kept confidential due to the proprietary nature of such information. The cost of the annual review shall be paid by each qualified TNInvestco according to a reasonable fee schedule adopted by the department.

(b) The department shall provide the qualified TNInvestco a summary of findings including any areas of noncompliance. Failure to cure the areas of noncompliance within forty-five (45) days from the date of the notice of noncompliance shall result in a penalty of ten thousand dollars ($10,000) per day until the noncompliance is cured. The proceeds from a penalty assessed pursuant to this subsection (b) shall be deposited into the Tennessee rural opportunity fund, to further the state's economic development efforts. Funds related to the investment tax credit shall not be used to pay the penalty imposed under this section.

(c) The department of economic and community development shall provide the comptroller of the treasury and the state treasurer, upon request, a copy of any written findings made in connection with the annual review required under subsection (a) and a copy of the summary of findings provided to the qualified TNInvestco pursuant to subsection (b).

(d) The department of economic and community development may promulgate rules to ensure compliance with the requirements listed in this chapter and the policies and procedures set forth by the department. Rules promulgated by the department may assess a penalty of up to ten thousand dollars ($10,000) per incidence for failure to comply with the requirements. The proceeds from any such penalty shall be deposited into the Tennessee rural opportunity fund to further the state's economic development efforts. Funds related to the investment tax credit shall not be used to pay the penalty imposed by the rules. Any penalty assessed may be netted against the annual management fee.



§ 4-28-112. Annual report.

(a) The department of economic and community development shall make an annual report to the governor, the comptroller of the treasury, the state treasurer, and the chairs and ranking minority members of the committees having jurisdiction over taxes and economic development. The report must include:

(1) The number of qualified TNInvestcos holding designated capital;

(2) The amount of designated capital invested in each qualified TNInvestco;

(3) The cumulative amount that each qualified TNInvestco has invested as of January 1, 2011, and the cumulative total each year thereafter;

(4) The cumulative amount of follow-on capital that the investments of each qualified TNInvestco have created in terms of capital invested in qualified businesses at the same time or subsequent to investments made by a qualified TNInvestco in such businesses by sources other than qualified TNInvestcos;

(5) The total amount of investment tax credits applied under this chapter for each year;

(6) The performance of each qualified TNInvestco with regard to the requirements for continued certification;

(7) The classification of the companies in which each qualified TNInvestco has invested according to industrial sector and size of company;

(8) The gross number of jobs created by investments made by each qualified TNInvestco and the number of jobs retained;

(9) The location of the companies in which each qualified TNInvestco has invested;

(10) Those qualified TNInvestcos that have been decertified, including the reasons for decertification; and

(11) Other related information as necessary to evaluate the effect of this chapter on economic development.

(b) To promote openness and transparency, a copy of each annual report made by the department of economic and community development pursuant to this section shall be posted on the Tennessee TNInvestco web site that is maintained by the department of economic and community development.

(c) The department of economic and community development shall submit the annual report to the designees as specified in subsection (a) no later than the first Tuesday in September of the year following the year of the annual review of the TNInvestcos. If the report cannot be submitted by the first Tuesday in September deadline, the commissioner must notify the designees as specified in subsection (a) no later than thirty (30) days prior to the due date that the report will be late, the reasons why the report cannot be submitted in a timely manner, and an estimated submittal date.



§ 4-28-113. Investment stategy scorecard -- Annual review -- Compliance -- Written findings.

(a) Within ninety (90) days after the department of economic and community development provides notice to a TNInvestco, the commissioner of economic and community development and the commissioner of revenue, in consultation with the state treasurer, working with the TNInvestco, shall cause to be created an investment strategy "scorecard" for the TNInvestco. The "scorecard" shall contain not more than six (6) objective metrics or measures that will be used to reflect the investment strategy approved by the state, which strategy may, in the sole discretion of the commissioner of economic and community development, be modified from time to time upon written request of the TNInvestco to the commissioner of economic and community development.

(b) The commissioner of economic and community development, in consultation with the commissioner of revenue and the state treasurer or any other appropriate professional advisors, shall conduct an annual review of each qualified TNInvestco, at the conclusion of each fiscal year, to determine whether the investment strategy used by the TNInvestco is in substantial compliance with the TNInvestco's scorecard.

(c) (1) If the commissioner of economic and community development reasonably determines that the investment strategy actually used by the TNInvestco is not in substantial compliance with the scorecard, then the commissioner of economic and community development shall provide the qualified TNInvestco a summary of findings including the areas of noncompliance. Within sixty (60) days of receiving the commissioner's findings, the TNInvestco shall provide to the commissioner of economic and community development a written statement that shall describe in detail the TNInvestco's plan for curing all areas of noncompliance before the next annual review. Said plan may include a request for modification of the strategy with corresponding changes in the scorecard which, if approved, shall become the scorecard against which future compliance will be measured.

(2) If the commissioner of economic and community development reasonably determines, at the next annual review conducted pursuant to this section, that the TNInvestco has failed to cure such areas of noncompliance, a penalty in the amount of two hundred fifty thousand dollars ($250,000) shall be imposed, and an additional penalty of two hundred fifty thousand dollars ($250,000) shall be imposed for each year in which such noncompliance remains uncured.

(3) The proceeds from any penalty imposed pursuant to subdivision (c)(2) shall be deposited into the Tennessee rural opportunity fund to further the state's economic development efforts. Such penalty shall not be paid out of monies generated by the sale of investment tax credits under this chapter or any gain thereon.

(d) The department of economic and community development shall provide the comptroller of the treasury, upon request, a copy of any written findings made in connection with the annual review required under subsection (b).



§ 4-28-114. Maintenance of web site.

(a) Any qualified TNInvestco that has received an allocation of investment tax credits pursuant to this chapter shall be required to maintain a web site that provides information to the general public about the biographical and professional background of each member of the executive management team of the TNInvestco and of each member of the board or other governing body of the TNInvestco. The qualified TNInvestco shall also provide information to the general public on its web site concerning the availability of capital pursuant to the program established by this chapter.

(b) The department of economic and community development shall maintain at least one (1) web page that provides information to the general public about the TNInvestco program, including Internet links to the web sites of each qualified TNInvestco. Each qualified TNInvestco shall maintain an Internet link on its web site to the TNInvestco program web page of the department of economic and community development.



§ 4-28-115. Liquidation of remaining state ownership interests -- Method -- Approval by treasurer.

Beginning on December 31, 2021, the department shall liquidate any remaining ownership interests owned by the state. Methods to liquidate remaining ownership interests include the sale of interests to a third party. The sale of any ownership interests shall be approved by the treasurer.






Chapter 29 - Tennessee Governmental Entity Review Law

Part 1 - Entity Review

§ 4-29-101. Short title.

This chapter shall be known and may be cited as the "Tennessee Governmental Entity Review Law."



§ 4-29-102. Legislative findings -- Purpose.

(a) The general assembly finds and declares that state regulation of its citizens, businesses and industries is increasing at an alarming rate and that a method of reviewing such regulation is necessary to ensure that unnecessary and harmful regulation is abolished and that legitimate, necessary regulation is conducted efficiently and economically.

(b) It is the intent of the general assembly by this chapter to provide a responsible method to review state governmental entities to ensure that state governmental regulation is beneficial rather than detrimental to the public interest of the citizens of Tennessee.

(c) (1) The general assembly declares that the delivery of human and community services to the state's citizens, including, but not limited to, the poor and aged, is a matter of public interest. The general assembly declares that the provision of human and community services should include, but not be limited to, the following goals: reduce and eliminate poverty; help every Tennessean become self-sufficient to improve their quality of life and standard of living; and coordinate, use, and distribute the state's financial, human, program, and other resources in the most effective and efficient manner possible.

(2) (A) The general assembly realizes that in many areas of the state, there are duplicate human and community service and action organizations that receive state appropriations, state-administered funds, or contracts with various state departments that could result in an unnecessary duplication of services and administration, thereby resulting in an unnecessary duplication of costs. Such unnecessary duplication could decrease the overall effectiveness of human and community service programs and agencies. The general assembly further realizes that if such unnecessary duplication exists, it is not efficient, effective, or in the public's best interest.

(B) Where there are two (2) or more agencies that receive state appropriations, state-administered funds, or contracts with various state departments in the same county or service area upon sunset review the reviewing authority shall make an evaluation of a duplication of services, administration or costs, and report this finding and make recommendations to the general assembly to correct this situation upon reauthorization of such agency or agencies, or reauthorization of state funding. Upon receiving such recommendation, the review committee created in § 4-29-103 may recommend to terminate state funds to the entities.

(3) The general assembly concludes that the evaluation of human and community service delivery agencies, their services, and programs is necessary to determine whether they are achieving their goals, using resources as effectively and efficiently as possible, and minimizing any duplication of services, administration, and costs. The general assembly further concludes that there is no systematic ongoing effort, using objective outcome measures, to evaluate human and community service and action organizations. The general assembly further concludes that a statewide strategy for such delivery would enable, promote, and require the effective and efficient coordination of programs, services, and resources among the state's human and community service delivery organizations.

(4) The general assembly finds that the state's human and community service and action organizations, including, but not limited to, community action agencies and human resource agencies, were authorized by state law and receive state appropriations, state-administered funds, or contracts with various state departments to provide services to Tennessee residents. Therefore, these agencies should be independently evaluated, using objective outcome measures. Such outcome measures will be defined by the reviewing entity and will include, but not be limited to:

(A) The extent to which the low-income clients served by the entities have become more self-sufficient;

(B) The extent to which the low-income clients have improved their lives through increased employment;

(C) The extent to which agency clients have been able to move to standard, permanent housing from substandard, temporary housing;

(D) The extent to which clients participate in community groups; and

(E) The extent to which administrative resources are used efficiently in relation to programmatic resources.



§ 4-29-103. Review committees -- Joint evaluation committee.

(a) The speakers of the senate and the house of representatives shall designate appropriate committees in their respective houses to conduct the review of governmental entities as provided in this chapter.

(b) The chairs of such committees shall appoint a subcommittee to conduct the review of each governmental entity.

(c) The appropriate subcommittees appointed in the senate and in the house of representatives shall meet as a joint committee as the evaluation committee to review each governmental entity assigned to such committee. There shall be an equal number of senators and representatives on the two (2) subcommittees and committees when meeting as a joint evaluation committee for the review of any specific governmental entity.

(d) Members of the evaluation committee shall serve until their successors are appointed in accordance with this section so long as such members remain members of the general assembly. Any member of the evaluation committee who ceases to be a member of the general assembly shall cease to be a member of the evaluation committee on the same date such member's membership in the general assembly ceases, as provided in the Constitution of Tennessee. In the event a majority of the membership of any subcommittee comprising an evaluation committee shall cease to be members of the general assembly, the speaker of the house in which such vacancies occur shall designate members of that house to interim appointments until such time as the evaluation committee is reconstituted as provided in this section.



§ 4-29-104. Hearings.

(a) Prior to the termination, continuation, reestablishment or restructuring of any governmental entity, the evaluation committee created in § 4-29-103 shall hold at least one (1) public hearing and receive testimony from the public and from the administrative head of the governmental entity.

(b) The governmental entity shall have the burden of demonstrating the public need for its continued existence and the extent to which any change in organization, structure or transfer to another department of state government for administrative purposes would increase the operational or administrative effectiveness and efficiency of such entity.

(c) (1) Notice of the time and place of the public hearing shall be published in at least one (1) newspaper of general circulation in each of the state's major metropolitan areas, Nashville, Memphis, Knoxville, Chattanooga, and the tri-cities area composed of Bristol, Johnson City and Kingsport, ten (10) days prior to the hearing.

(2) [Deleted by 2016 amendment.]

(3) Funding allocated for purchasing publication of such notices in Nashville, Memphis, rural west Tennessee, Knoxville and Chattanooga newspapers may be expended to purchase publication of such notices within newspapers published primarily for distribution within the African-American communities within Nashville, Memphis, rural west Tennessee, Knoxville and Chattanooga.



§ 4-29-105. Evaluation committee objectives.

The evaluation committee shall have as its objectives:

(1) The review of present programs and strategies of entities to determine the quality, efficiency, and success of such programs and strategies in implementation of legislative mandates;

(2) The continuation of successful and efficient entities that are beneficial to the citizens of the state and the modification of any organizational structure that would result in more efficient or effective service to the public;

(3) The elimination of inactive entities;

(4) The elimination of entities that duplicate other entities or other governmental programs and activities, or an appropriate consolidation of them; and

(5) The elimination of inefficient, ineffective, unnecessary or undesirable entities.



§ 4-29-106. Criteria for review.

In conducting the review of governmental entities, the evaluation committee shall take into consideration the following factors:

(1) The extent to which regulatory entities have permitted qualified applicants to serve the public;

(2) The extent to which the affirmative action requirements of state and federal statutes have been complied with by the governmental entity or the industry that it regulates;

(3) The extent to which the governmental entity has recommended statutory changes to the general assembly that would benefit the public as opposed to those persons it regulates;

(4) The extent to which the governmental entity has required the persons it regulates to report to it concerning the impact of its rules and decisions on the public with respect to improvement, economy and availability of service;

(5) The extent to which persons regulated by the governmental entity have been required to assess problems in the professions or vocations that affect the public;

(6) The extent to which the governmental entity has encouraged public participation in its rules and decision making, as opposed to participation solely by the persons it regulates;

(7) The degree of efficiency with which formal public complaints concerning those persons regulated by the governmental entity have been processed to completion or forwarded to appropriate officials for completion;

(8) The extent to which the governmental entity has considered alternative methods by which other jurisdictions have attempted to achieve the same or similar program goals;

(9) The extent to which the governmental entity has considered the results of published and unpublished studies of various alternative methods of accomplishing the objectives of the entity;

(10) The extent to which the absence of regulation would endanger the public health, safety or welfare;

(11) The extent to which regulation directly or indirectly increases the costs of goods or services to the public;

(12) The extent to which the regulatory process is designed to protect and promote the public interest and the degree to which that process has attained those objectives;

(13) The extent to which the governmental entity has operated in the public interest, and the extent to which its operations have been impeded or enhanced by existing statutory procedures, practices of the department to which it is attached for administrative purposes, or any other relevant circumstances, including budgetary, resource and personnel matters that have affected its performance with respect to its public purpose;

(14) The extent to which a need actually exists for the governmental entity to engage in any one (1) of its regulatory activities;

(15) The extent to which the statutory requirements of the agency are necessary and are being met;

(16) The extent to which the governmental entity possesses clear and specific objectives and purposes;

(17) The extent to which the agency has effectively obtained its objectives and purposes and the efficiency with which it has operated;

(18) The extent to which the level of regulation exercised by the agency is appropriate and whether less or more stringent levels of regulatory activity would be desirable; and

(19) The extent to which changes are necessary in the enabling statutes to adequately comply with the criteria established in this section.



§ 4-29-107. Vote to terminate entity -- Recommended legislation.

If the evaluation committee by a majority vote determines that a governmental entity should be terminated, the evaluation committee shall cause to be introduced legislation necessary to transfer or abolish such entity's functions, duties and powers and repeal or amend any section of the code or the public acts that would be repealed or amended by implication if the governmental entity is terminated.



§ 4-29-108. Vote to continue entity -- Recommended amendments.

If the evaluation committee by a majority vote determines that a governmental entity should be continued, restructured or reestablished, if the duties, powers, authority or functions of the governmental entity are changed, or if the governmental entity is transferred to another department of state government for administrative purposes, the evaluation committee shall cause to be introduced legislation to amend the appropriate sections of the code or the public acts.



§ 4-29-109. Periodic review or automatic termination of entities.

Each governmental entity that is continued, restructured or reestablished under §§ 4-29-107, 4-29-108 and 4-29-110 shall terminate eight (8) years following its continuation or reestablishment, and shall be subject every eight (8) years thereafter during its existence to the review and procedures provided for in this chapter.



§ 4-29-110. Tie vote in joint evaluation committee -- Action by joint review committee.

(a) If, by a tie vote of the evaluation committee, no determination of status of a government entity can be decided, the evaluation committee shall refer the final decision to the appropriate committees of the respective houses that shall meet jointly to hear the recommendations of each member of the evaluation committee.

(b) The vote of the majority of the members, present and voting, of such appropriate committees meeting jointly shall decide the final recommendation on the abolition, transfer, or continuation or restructure of the governmental entity, and the evaluation committee shall cause the introduction of legislation required by this vote.



§ 4-29-111. Information, assistance, audits provided to evaluation committee.

(a) All governmental entities shall provide the evaluation committee with any information or assistance it requires.

(b) The comptroller of the treasury shall perform limited program review audits to aid the review of the evaluation committee and shall, from time to time, counsel and consult with the committee on its informational requirements on the governmental entities being reviewed.



§ 4-29-112. Winding up affairs of terminated entity.

Upon the termination of any governmental entity under this chapter, it shall continue in existence until June 30 of the next succeeding calendar year for the purpose of winding up its affairs. During that period, termination shall not diminish, reduce, or limit the powers or authorities of each respective governmental entity. When the wind-up period expires, the governmental entity shall cease all activities.



§ 4-29-113. Continuation of claims or rights against terminated entity.

(a) This chapter shall not cause the dismissal of any claim or right of any person against any governmental entity or any claim or right of a governmental entity terminated under this chapter that is the subject of litigation. Such claims and rights shall be assumed by the state as of the date of termination.

(b) If any entity terminated under this chapter has any outstanding bonds or other indebtedness, the state shall preserve the rights of the holders of such bonds or other indebtedness and the obligations and rights of such entity shall accrue to the state.



§ 4-29-114. Recommended amendatory legislation -- Form.

Any legislation that the evaluation committee causes to be introduced shall concern only one (1) governmental entity, and the name of such entity shall be contained in the caption of the bill. However, if the evaluation committee causes legislation to be introduced that would restructure two (2) or more entities by combining their functions, duties or administration, then such legislation may concern all the entities thereby restructured; provided, that the names of all such entities are contained in the caption of the bill.



§ 4-29-115. Extension of entity's life pending action.

If any governmental entity is scheduled to be terminated before the review by the evaluation committee under this chapter is completed and before any legislative action is taken pursuant to §§ 4-29-107 -- 4-29-110, such entity shall continue its operations for an additional year after which it shall cease to exist without legislation pursuant to §§ 4-29-107 -- 4-29-110.



§ 4-29-116. Change or termination of entity before review date.

Nothing in this chapter shall be construed to prohibit the general assembly from terminating an entity covered by its provisions at a date earlier than that provided in this chapter, nor to prohibit the general assembly from considering any other legislation relative to such an entity.



§ 4-29-117. Study and recommendations by other committees.

Nothing in this chapter shall be construed to prohibit an evaluation committee or any other committee from studying or making recommendations on or concerning any governmental entity.



§ 4-29-118. Termination date of governmental entities -- Review of legislation creating governmental entities.

(a) Notwithstanding any law to the contrary, each department, commission, board, agency or council of state government initially created after January 1, 1995, shall terminate on June 30 of the second calendar year following the year in which such governmental entity is created. The termination date of each such governmental entity shall be subject to the requirements of §§ 4-29-104 and 4-29-112.

(b) (1) Notwithstanding subsection (a), any legislation that creates a new department, commission, board, agency or council of state government for the purpose of providing licensing or certification, or both, for occupational or professional groups, or both, shall be referred to the government operations committee by the speaker of each house, and shall be reviewed in accordance with this subsection (b) and §§ 4-29-105 and 4-29-106, and for the purposes of such review, the government operations committee of each house shall be considered an appropriate standing committee.

(2) In conducting the review of such legislation, the government operations committees shall take into consideration the following factors:

(A) The extent to which the unregulated practice of the profession or occupation can substantially harm or endanger the public health, safety or welfare, and the extent to which the potential for such harm is recognizable and not remote or dependent upon tenuous argument;

(B) The extent to which the profession or occupation possesses qualities that distinguish it from ordinary labor;

(C) The extent to which the practice of the profession or occupation requires specialized skill or training;

(D) The likelihood that a substantial majority of the public does not have the knowledge or experience to evaluate whether the practitioner of the profession or occupation is competent; and

(E) The degree to which the public is effectively protected by other means.

(3) The sponsor of the legislation shall have the burden of presenting to the government operations committees such data as they require to perform their evaluation of the criteria enumerated in subdivision (b)(2)(B), including, but not limited to, information as necessary to show:

(A) That the unregulated practice of the occupation or profession may be hazardous to the public health, safety or welfare;

(B) The approximate number of people who would be regulated and the number of persons who are likely to utilize the service of the occupation or profession;

(C) That the occupational or professional group has an established code of ethics, a voluntary certification program, or other measures to ensure a minimum quality of service;

(D) That other states have regulatory provisions similar to the one proposed;

(E) How the public will benefit from regulation of the occupation or profession;

(F) How the occupation or profession will be regulated, including qualifications and disciplinary procedures to be applied to practitioners;

(G) The purpose of the proposed regulation and whether there has been any public support for licensure of the profession or occupation;

(H) That no other licensing board regulates similar or parallel functions;

(I) That the educational requirements for licensure, if any, are fully justified; and

(J) Any other information the committee considers relevant to the proposed regulatory plan.



§ 4-29-119. Review of entities not enumerated in chapter.

(a) If any state governmental entity is not scheduled for review in part 2 of this chapter, the comptroller of the treasury shall advise the chairs of the appropriate evaluation committee of the schedule for the limited program review audit for such entity, and such entity shall be reviewed by such evaluation committee in accordance with such schedule and every eight (8) years thereafter.

(b) It is the duty of the commissioner of finance and administration to advise the comptroller of the treasury and the chairs of the appropriate evaluation committee of any such entity.



§ 4-29-120. Notification of interested persons -- Notification registry -- Rules and regulations.

(a) Except as provided in subsection (f), prior to issuing a permit or hearing an appeal from a person who has been denied a permit for a proposed project or action, each department and agency of the state shall provide personal notification to all interested persons who have given the department or agency the information required pursuant to subsection (b). The notification shall be given at least fifteen (15) days prior to the issuance of a permit or hearing an appeal for the purpose of giving all interested persons an opportunity to review and comment on the proposed project or action.

(b) To effectuate subsection (a), each department and agency of the state shall create and maintain a notification registry for the purpose of allowing individuals who would be affected by the issuance of a permit to contact the department and agency and have the individual's full name and electronic mail address entered in the registry for notification purposes.

(c) Notice by mail is not required under this section. This section shall not be construed or applied to limit any other law requiring notice.

(d) The commissioner of each department or executive director of each agency is authorized to promulgate rules and regulations to effectuate the purposes of this section. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.

(e) This section shall not apply to persons applying for oil and gas well permits issued by the department of environment and conservation, or to persons who appeal the department's denial of oil and gas well permits.

(f) Permits issued for subsurface sewage disposal systems pursuant to title 68, chapter 221, part 4 shall be exempt from the requirements of this section.



§ 4-29-121. Regulatory agencies not collecting fees sufficient to pay operating costs.

(a) On or before December 31 each year, the commissioner of finance and administration shall certify to the government operations committees of the senate and the house of representatives and to the office of legislative budget analysis a list containing the name of each regulatory board, commission and entity administratively attached to the division of regulatory boards within the department of commerce and insurance or to the division of health-related boards within the department of health that did not, during the preceding fiscal year, collect fees in an amount sufficient to pay the cost of operating the board, commission or entity.

(b) Notwithstanding this chapter to the contrary, any such board, commission or entity that is so certified by the commissioner for two (2) consecutive years shall be reviewed by a joint evaluation committee during the next legislative session following the second consecutive fiscal year during which the board, commission or entity operated at a deficit. The review of any such board, commission or entity shall be conducted in accordance with this chapter.



§ 4-29-122. Notice to evaluation committee of transferred functions.

Any department or agency of state government whose functions, duties, or responsibilities are transferred to another department or agency shall notify in writing the evaluation committee created in § 4-29-103. The agency or department assuming responsibility for such functions, duties, or responsibilities shall be subject to review by the evaluation committee created in § 4-29-103 within two (2) years of such transfer. The evaluation committee may choose to review only those functions, duties, or responsibilities that were transferred, or the evaluation committee may choose to review in its entirety the department or agency assuming responsibility for such functions, duties, or responsibilities.






Part 2 - Termination of Entities

§ 4-29-234. Governmental entities terminated on June 30, 2013.

(a) The following entities shall terminate on June 30, 2013:

(1) [Deleted by 2013 amendment, transferred to § 4-29-240.]

(2) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(3) [Deleted by 2014 amendment, board terminated, responsibilities transferred to state board of cosmetology and barber examiners.]

(4) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(5) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(6) [Deleted by 2014 amendment, board terminated, responsibilities transferred to state board of cosmetology and barber examiners.]

(7) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(8) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(9) [Deleted by 2013 amendment, transferred to § 4-29-239.]

(10) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(11) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(12) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(13) [Deleted by 2013 amendment, transferred to § 4-29-236.]

(14) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(15) [Deleted by 2013 amendment; transferred to § 4-29-240.]

(16) [Deleted by 2013 amendment, transferred to § 4-29-239.]

(17) [Deleted by 2013 amendment, transferred to § 4-29-239.]

(18) [Deleted by 2013 amendment, transferred to § 4-29-239.]

(19) [Deleted by 2013 amendment, transferred to § 4-29-239.]

(20) [Deleted by 2013 amendment, transferred to § 4-29-236.]

(21) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(22) [Deleted by 2013 amendment, transferred to § 4-29-236.]

(23) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(24) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(25) [Deleted by 2013 amendment, transferred to § 4-29-239.]

(26) Drycleaner environmental response board, created by § 68-217-104;

(27) [Deleted by 2013 amendment, transferred to § 4-29-235.]

(28) [Deleted by 2013 amendment, transferred to § 4-29-235.]

(29) [Deleted by 2013 amendment, transferred to § 4-29-240.]

(30) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(31) [Deleted by 2013 amendment, transferred to § 4-29-240.]

(32) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(33) [Deleted by 2014 amendment, transferred to § 4-29-235.]

(34) [Deleted by 2013 amendment, transferred to § 4-29-239.]

(35) [Deleted by 2013 amendment, transferred to § 4-29-239.]

(36) [Deleted by 2013 amendment, transferred to § 4-29-239.]

(37) Judicial performance evaluation commission, created by former § 17-4-201; and

(38) [Deleted by 2011 amendment, commission terminated.]

(39) [Deleted by 2013 amendment, transferred to § 4-29-239.]

(40) [Deleted by 2013 amendment, transferred to § 4-29-239.]

(41) [Deleted by 2013 amendment, transferred to § 4-29-239.]

(42) [Deleted by 2013 amendment, transferred to § 4-29-239.]

(43) [Deleted by 2013 amendment, transferred to § 4-29-239.]

(44) [Deleted by 2013 amendment, transferred to § 4-29-235.]

(45) [Deleted by 2013 amendment, transferred to § 4-29-240.]

(46) [Deleted by 2013 amendment, transferred to § 4-29-240.]

(47) [Deleted by 2013 amendment, transferred to § 4-29-240.]

(48) [Deleted by 2013 amendment, transferred to § 4-29-240.]

(49) [Deleted by 2013 amendment, transferred to § 4-29-236.]

(50) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(51) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(52) [Deleted by 2014 amendment, compact terminated.]

(53) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(54) [Deleted by 2013 amendment, transferred to § 4-29-239.]

(55) [Deleted in 2013, council repealed by Acts 2013, ch. 454, § 4, effective July 1, 2013.]

(56) [Deleted by 2013 amendment, transferred to § 4-29-236.]

(57) [Deleted by 2013 amendment, transferred to § 4-29-235.]

(58) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(59) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(60) [Deleted by 2013 amendment, transferred to § 4-29-236.]

(61) [Deleted by 2013 amendment, transferred to § 4-29-240.]

(62) [Deleted by 2013 amendment, transferred to § 4-29-235.]

(63) [Deleted by 2013 amendment, transferred to § 4-29-240.]

(b) Each department, commission, board, agency, or council of state government created during calendar year 2011 terminates on June 30, 2013.

(c) Any governmental entity that has been terminated under this section may be continued, reestablished or restructured in accordance with this chapter.



§ 4-29-235. Governmental entities terminated on June 30, 2014.

(a) The following governmental entities shall terminate on June 30, 2014:

(1) [Deleted by 2014 amendment, transferred to § 4-29-240.]

(2) [Deleted by 2014 amendment, advisory council terminated.]

(3) [Deleted by 2014 amendment, transferred to § 4-29-238. ]

(4) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(5) [Deleted by 2014 amendment, transferred to § 4-29-237.]

(6) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(7) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(8) [Deleted by 2014 amendment, transferred to § 4-29-240.]

(9) [Deleted by 2014 amendment, transferred to § 4-29-240.]

(10) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(11) [Deleted by 2011 amendment; responsibilities transferred to the state procurement commission.]

(12) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(13) [Deleted by 2014 amendment, transferred to § 4-29-240.]

(14) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(15) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(16) [Deleted by 2014 amendment, transferred to § 4-29-238.]

(17) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(18) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(19) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(20) [Deleted by 2014 amendment, transferred to § 4-29-238.]

(21) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(22) [Deleted by 2014 amendment, transferred to § 4-29-237.]

(23) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(24) [Deleted by 2015 amendment; transferred to § 4-29-238]

(25) [Deleted by 2014 amendment, task force terminated.]

(26) [Deleted by 2014 amendment, transferred to § 4-29-240.]

(27) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(28) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(29) [Deleted by 2015 amendment, transferred to § 4-29-240]

(30) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(31) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(32) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(33) [Deleted by 2014 amendment, committee terminated.]

(34) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(35) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(36) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(37) [Deleted by 2014 amendment, compact terminated.]

(38) [Deleted by 2014 amendment, transferred to § 4-29-240.]

(39) [Deleted by 2014 amendment, transferred to § 4-29-243.]

(40) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(41) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(42) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(43) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(44) [Deleted by 2014 amendment, transferred to § 4-29-238.]

(45) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(46) [Deleted by 2014 amendment, transferred to § 4-29-238.]

(47) [Deleted by 2014 amendment, transferred to § 4-29-238.]

(48) [Deleted by 2014 amendment, commission terminated, responsibilities transferred to the State textbook and instructional materials quality commission, created by § 49-6-2201. See § 4-29-238.]

(49) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(50) [Deleted by 2014 amendment, transferred to § 4-29-238.]

(51) [Deleted by 2014 amendment, alliance terminated.]

(52) [Deleted by 2015 amendment; transferred to § 4-29-238]

(53) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(54) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(55) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(56) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(57) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(58) [Deleted by 2014 amendment, committee terminated.]

(59) [Deleted by 2014 amendment, transferred to § 4-29-236.]

(60) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(61) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(62) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(63) [Deleted by 2014 amendment; council terminated.]

(64) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(65) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(66) [Deleted by 2013 amendment, committee terminated, responsibilities transferred to the underground storage tanks and solid waste disposal control board, created by § 69-211-111. See § 4-29-239.]

(67) [Deleted by 2014 amendment, transferred to § 4-29-240.]

(68) [Deleted by 2014 amendment, transferred to § 4-29-237.]

(69) [Deleted by 2014 amendment, transferred to § 4-29-236.]

(70) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(71) [Deleted by 2014 amendment, board terminated.]

(72) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(73) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(74) [Deleted by 2014 amendment, transferred to § 4-29-240.]

(75) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(b) Each department, commission, board, agency, or council of state government created during calendar year 2012 terminates on June 30, 2014.

(c) Any governmental entity that has been terminated under this section may be continued, reestablished or restructured in accordance with this chapter.



§ 4-29-236. Governmental entities terminated on June 30, 2015.

(a) The following governmental entities shall terminate on June 30, 2015:

(1) [Deleted by 2015 amendment, committee terminated.]

(2) [Deleted by 2015 amendment, transferred to § 4-29-241.]

(3) [Deleted by 2015 amendment; advisory council terminated.]

(4) [Deleted by 2015 amendment; transferred to § 4-29-240.]

(5) [Deleted by 2015 amendment; transferred to § 4-29-242.]

(6) [Deleted by 2015 amendment, transferred to § 4-29-240.]

(7) [Deleted by 2015 amendment, transferred to § 4-29-240.]

(8) [Deleted by 2009 amendment, board terminated.]

(9) [Deleted by 2015 amendment, transferred to § 4-29-240.]

(10) [Deleted by 2015 amendment, transferred to § 4-29-240.]

(11) [Deleted by 2015 amendment, transferred to § 4-29-242.]

(12) [Deleted by 2015 amendment; transferred to § 4-29-240.]

(13) [Deleted by 2015 amendment, transferred to § 4-29-240.]

(14) [Deleted by 2015 amendment, transferred to § 4-29-239.]

(15) [Deleted by 2015 amendment, transferred to § 4-29-240.]

(16) [Deleted by 2015 amendment, transferred to § 4-29-240.]

(17) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(18) [Deleted by 2015 amendment; transferred to § 4-29-241.]

(19) [Deleted by 2015 amendment, transferred to § 4-29-240.]

(20) [Deleted by 2015 amendment; transferred to § 4-29-238.]

(21) [Deleted by 2015 amendment, transferred to § 4-29-242.]

(22) [Deleted by 2015 amendment, transferred to § 4-29-240.]

(23) [Deleted by 2015 amendment, transferred to § 4-29-239.]

(24) [Deleted by 2015 amendment, transferred to § 4-29-240.]

(25) [Deleted by 2015 amendment, transferred to § 4-29-240.]

(26) [Deleted by 2015 amendment, transferred to § 4-29-240.]

(27) [Deleted by 2015 amendment; transferred to § 4-29-240.]

(28) [Deleted by 2015 amendment, transferred to § 4-29-242.]

(29) [Deleted by 2015 amendment; transferred to § 4-29-240.]

(30) [Deleted by 2015 amendment, transferred to § 4-29-242.]

(31) [Deleted by 2015 amendment, transferred to § 4-29-242.]

(32) [Deleted by 2015 amendment, committee terminated.]

(33) [Deleted by 2015 amendment, committee terminated.]

(34) [Deleted by 2015 amendment; transferred to § 4-29-240.]

(35) [Deleted by 2013 amendment, institute terminated.]

(36) [Deleted by 2015 amendment, transferred to § 4-29-242.]

(37) [Deleted by 2015 amendment, transferred to § 4-29-239.]

(38) [Deleted by 2015 amendment, committee terminated.]

(39) [Deleted by 2015 amendment, transferred to § 4-29-239.]

(40) [Deleted by 2015 amendment, transferred to § 4-29-242.]

(41) [Deleted by 2015 amendment, transferred to § 4-29-242.]

(42) [Deleted by 2015 amendment, transferred to § 4-29-242.]

(43) [Deleted by 2015 amendment, transferred to § 4-29-241.]

(44) [Deleted by 2015 amendment, transferred to § 4-29-240.]

(45) [Deleted by 2015 amendment; transferred to § 4-29-242.]

(46) [Deleted by 2015 amendment, transferred to § 4-29-240.]

(47) [Deleted by 2015 amendment, transferred to § 4-29-241.]

(48) [Deleted by 2015 amendment, committee terminated.]

(49) Review committee, created by former § 12-4-109 [See the Compiler's Notes];

(50) [Deleted by 2015 amendment, transferred to § 4-29-242.]

(51) [Deleted by 2015 amendment; transferred to § 4-29-241.]

(52) [Deleted by 2015 amendment, transferred to § 4-29-242.]

(53) [Deleted by 2015 amendment, board terminated.]

(54) [Deleted by 2015 amendment, transferred to § 4-29-242.]

(55) [Deleted by 2015 amendment; transferred to § 4-29-240.]

(56) [Deleted by 2015 amendment, transferred to § 4-29-242.]

(57) [Deleted by 2015 amendment; transferred to § 4-29-240.]

(58) [Deleted by 2015 amendment; transferred to § 4-29-242.]

(59) [Deleted by 2015 amendment, transferred to § 4-29-240.]

(60) [Deleted by 2015 amendment, transferred to § 4-29-240.]

(61) [Deleted by 2015 amendment, transferred to § 4-29-241.]

(62) [Deleted by 2015 amendment; transferred to § 4-29-242.]

(63) Tennessee economic council on women, created by § 4-50-101;

(64) [Deleted by 2015 amendment, transferred to § 4-29-238.]

(65) [Deleted by 2015 amendment, transferred to § 4-29-240.]

(66) [Deleted by 2009 amendment, removed from governmental review.]

(67) [Deleted by 2015 amendment; transferred to § 4-29-242.]

(68) [Deleted by 2015 amendment, transferred to § 4-29-240.]

(69) [Deleted by 2015 amendment, transferred to § 4-29-240.]

(70) [Deleted by 2015 amendment; transferred to § 4-29-241.]

(71) [Deleted by 2015 amendment, transferred to § 4-29-242.]

(72) [Deleted by 2015 amendment, transferred to § 4-29-241.]

(73) [Deleted by 2015 amendment, transferred to § 4-29-241.]

(b) Each department, commission, board, agency, or council of state government created during calendar year 2013 terminates on June 30, 2015.

(c) Any governmental entity that has been terminated under this section may be continued, reestablished or restructured in accordance with this chapter.



§ 4-29-237. Governmental entities terminated on June 30, 2016.

(a) The following governmental entities terminate June 30, 2016:

(1) [Deleted by 2016 amendment; transferred to § 4-29-243.]

(2) [Deleted by 2016 amendment; transferred to § 4-29-241.]

(3) [Deleted by 2016 amendment; transferred to § 4-29-243.]

(4) [Deleted by 2016 amendment; transferred to § 4-29-243.]

(5) Board for licensing healthcare facilities, created by § 68-11-203;

(6) [Deleted by 2016 amendment; transferred to § 4-29-240.]

(7) [Deleted by 2016 amendment; transferred to § 4-29-243.]

(8) [Deleted by 2016 amendment; transferred to § 4-29-243.]

(9) [Deleted by 2016 amendment; transferred to § 4-29-241.]

(10) [Deleted by 2016 amendment; transferred to § 4-29-243.]

(11) [Deleted by 2016 amendment; transferred to § 4-29-242.]

(12) [Deleted by 2016 amendment; transferred to § 4-29-241.]

(13) [Deleted by 2016 amendment; transferred to § 4-29-239.]

(14) [Deleted by 2016 amendment; transferred to § 4-29-243.]

(15) [Deleted by 2016 amendment; transferred to § 4-29-242.]

(16) [Deleted by 2016 amendment; transferred to § 4-29-243.]

(17) [Deleted by 2012 amendment; commission terminated.]

(18) [Deleted by 2016 amendment; transferred to § 4-29-241.]

(19) [Deleted by 2016 amendment; transferred to § 4-29-241.]

(20) [Deleted by 2013 amendment, commission terminated.]

(21) [Deleted by 2016 amendment; transferred to § 4-29-239.]

(22) [Deleted by 2016 amendment; transferred to § 4-29-243.]

(23) [Deleted by 2016 amendment; transferred to § 4-29-243.]

(24) [Deleted by 2016 amendment; transferred to § 4-29-241.]

(25) [Deleted by 2016 amendment; transferred to § 4-29-240.]

(26) [Deleted by 2016 amendment; transferred to § 4-29-241.]

(27) [Deleted by 2016 amendment; transferred to § 4-29-239.]

(28) [Deleted by 2016 amendment; transferred to § 4-29-241.]

(29) [Deleted by 2016 amendment; transferred to § 4-29-243.]

(30) [Deleted by 2016 amendment; transferred to § 4-29-240.]

(31) [Deleted by 2016 amendment; transferred to § 4-29-243.]

(32) [Deleted by 2016 amendment; transferred to § 4-29-243.]

(33) [Deleted by 2016 amendment; transferred to § 4-29-243.]

(34) [Deleted by 2016 amendment; transferred to § 4-29-243.]

(35) [Deleted by 2016 amendment; transferred to § 4-29-243.]

(36) [Deleted by 2013 amendment, board terminated, responsibilities transferred to Tennessee board of water quality, oil, and gas, created by § 69-3-104. See § 4-29-235.]

(37) [Deleted by 2016 amendment; transferred to § 4-29-241.]

(38) [Deleted by 2016 amendment; transferred to § 4-29-245.]

(39) [Deleted by 2016 amendment; transferred to § 4-29-239.]

(40) [Deleted by 2016 amendment; transferred to § 4-29-244.]

(41) [Deleted by 2016 amendment; transferred to § 4-29-243.]

(42) Southern Dairy Compact, created by § 43-35-101;

(43) [Deleted by 2016 amendment; transferred to § 4-29-241.]

(44) [Deleted by 2016 amendment; transferred to § 4-29-241.]

(45) [Deleted by 2016 amendment; transferred to § 4-29-239.]

(46) [Deleted by 2016 amendment; transferred to § 4-29-245.]

(47) [Deleted by 2016 amendment; transferred to § 4-29-243.]

(48) [Deleted by 2016 amendment; transferred to § 4-29-245.]

(49) [Deleted by 2016 amendment; transferred to § 4-29-243.]

(50) [Deleted by 2016 amendment; transferred to § 4-29-241.]

(51) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(52) [Deleted by 2016 amendment; transferred to § 4-29-243.]

(53) Tennessee medical examiner advisory council, created by § 38-7-201;

(54) [Deleted by 2016 amendment; transferred to § 4-29-243.]

(55) [Deleted by 2016 amendment; transferred to § 4-29-241.]

(56) [Deleted by 2016 amendment; transferred to § 4-29-239.]

(57) [Deleted by 2016 amendment; transferred to § 4-29-243.]

(58) [Deleted by 2016 amendment; transferred to § 4-29-245.]

(59) [Deleted by 2016 amendment; transferred to § 4-29-243.]

(60) [Deleted by 2014 amendment, transferred to § 4-29-236.]

(b) Each department, commission, board, agency, or council of state government created during calendar year 2014 terminates on June 30, 2016.

(c) Any governmental entity that has been terminated under this section may be continued, reestablished, or restructured in accordance with this chapter.



§ 4-29-238. Governmental entities terminated on June 30, 2017.

(a) The following governmental entities terminate on June 30, 2017:

(1) Advisory council on state procurement, created by § 4-56-106;

(2) Alcoholic beverage commission, created by § 57-1-102;

(3) Board of chiropractic examiners, created by § 63-4-102;

(4) Board of communication disorders and sciences, created by § 63-17-104;

(5) Board of dentistry, created by § 63-5-101;

(6) Board of examiners in psychology, created by § 63-11-101;

(7) Board of medical examiners' committee on physician assistants, created by § 63-19-103;

(8) Board of optometry, created by § 63-8-103;

(9) Board of podiatric medical examiners, created by § 63-3-103;

(10) Board of veterinary medical examiners, created by § 63-12-104;

(11) Civil Defense and Disaster Compact, created by § 58-2-401;

(12) Consumer advocate division in the office of the attorney general and reporter, created by § 65-4-118;

(13) Committee for purchase from the blind and other severely disabled, created by § 71-4-703;

(14) Council on pensions and insurance, created by § 3-9-101;

(15) Department of children's services, created by §§ 4-3-101 and 37-5-101;

(16) Department of economic and community development, created by §§ 4-3-101 and 4-3-701;

(17) Department of financial institutions, created by §§ 4-3-101 and 4-3-401;

(18) Department of general services, created by §§ 4-3-101 and 4-3-1101;

(19) Department of mental health and substance abuse services, created by §§ 4-3-101 and 4-3-1601;

(20) Department of safety, created by §§ 4-3-101 and 4-3-2001;

(21) Emergency communications board, created by § 7-86-302;

(22) Emergency Management Assistance Compact, created by § 58-2-403;

(23) Health services and development agency, created by § 68-11-1604;

(24) Human rights commission, created by § 4-21-201;

(25) Interstate Compact on Detainers, created by § 40-31-101;

(26) Interstate Corrections Compact, created by § 41-23-102;

(27) Interstate Earthquake Compact of 1988, created by § 58-2-701;

(28) Interstate Insurance Product Regulation Compact of 2007, created by § 56-58-101;

(29) Local government insurance committee, created by § 8-27-701;

(30) Private probation services council, created by § 16-3-901;

(31) Second look commission, created by § 37-3-803;

(32) Southeast Interstate Forest Fire Protection Compact, created by § 11-4-501;

(33) State building commission, created by § 4-15-101;

(34) State capitol commission, created by § 4-8-301;

(35) State forestry commission, created by § 11-4-201;

(36) State insurance committee, created by § 8-27-201;

(37) State procurement commission, created by § 4-56-102;

(38) State protest committee, created by § 4-56-103;

(39) State textbook and instructional materials quality commission, created by § 49-6-2201;

(40) State trust of Tennessee, created by § 9-4-801;

(41) Statewide community services agency, created by § 37-5-305;

(42) Statewide planning and policy council for the department of intellectual and developmental disabilities, created by § 33-5-601;

(43) Statewide planning and policy council for the department of mental health and substance abuse services, created by § 33-1-401;

(44) Tennessee advisory commission on intergovernmental relations, created by § 4-10-102;

(45) Tennessee arts commission, created by § 4-20-101;

(46) Tennessee athletic commission, created by § 68-115-103;

(47) Tennessee code commission, created by § 1-1-101;

(48) Tennessee community resource board, created by § 41-10-105;

(49) Tennessee council for career and technical education, created by § 49-11-201;

(50) Tennessee emergency management agency, created by § 58-2-103;

(51) Tennessee financial literacy commission, created by § 49-6-1702;

(52) Tennessee health information committee, created by § 56-2-125;

(53) Tennessee interagency cash flow committee, created by § 9-4-610;

(54) Tennessee life and health insurance guaranty association, created by § 56-12-205;

(55) Tennessee regulatory authority, created by § 65-1-101;

(56) Tennessee residence commission, created by § 4-23-202;

(57) Tennessee technology development corporation, created by § 4-14-301; and

(58) Trial court vacancy commission, created by § 17-4-301;

(59) Underground utility damage enforcement board, created by § 65-31-114.

(b) Each department, commission, board, agency, or council of state government created during calendar year 2015 terminates on June 30, 2017.

(c) Any governmental entity that has been terminated under this section may be continued, reestablished, or restructured in accordance with this chapter.



§ 4-29-239. Governmental entities terminated on June 30, 2018.

(a) The following governmental entities shall terminate on June 30, 2018:

(1) Board of funeral directors and embalmers, created by § 62-5-201;

(2) Board of nursing, created by § 63-7-201;

(3) Board of parole, created by § 40-28-103;

(4) Board of pharmacy, created by § 63-10-301.

(5) Bureau of workers' compensation, created by § 4-3-1408;

(6) Collateral pool board, created by § 9-4-506;

(7) Collection service board, created by § 62-20-104;

(8) Commission for uniform legislation, created by § 4-9-101;

(9) Compact for Education, created by § 49-12-201;

(10) Controlled substance database advisory committee, created by § 53-10-303;

(11) Council on children's mental health care, created by § 37-3-111;

(12) Department of agriculture, created by § 4-3-101 and § 4-3-201;

(13) Department of correction, created by §§ 4-3-101 and 4-3-601;

(14) Department of human services, created by §§ 4-3-101 and 4-3-1201;

(15) Department of intellectual and developmental disabilities, created by §§ 4-3-101 and 4-3-2701;

(16) Department of revenue, created by §§ 4-3-101 and 4-3-1901;

(17) Department of tourist development, created by §§ 4-3-101 and 4-3-2201;

(18) Department of veterans services, created by §§ 4-3-101 and 4-3-2501;

(19) Doe Mountain recreation authority, created by § 11-25-103;

(20) Domestic violence state coordinating council, created by § 38-12-101;

(21) Dyslexia advisory council, created by § 49-1-229.

(22) Housing development agency, board of directors, created by § 13-23-104;

(23) Interstate Compact for Juveniles, created by § 37-4-101;

(24) Interstate Compact for Supervision of Adult Offenders, created by § 40-28-401;

(25) Interstate Mining Compact, created by § 59-10-101;

(26) Interstate Nurse Licensure Compact, created by § 63-7-301 [See Compiler's Note];

(27) Investment advisory council, created by § 8-37-108;

(28) Medical advisory committee, created by § 50-6-135;

(29) Medical payment committee, created by § 50-6-125;

(30) Post-conviction defender oversight commission, created by § 40-30-203;

(31) Private investigation and polygraph commission, created by § 62-26-301;

(32) Real estate appraiser commission, created by § 62-39-201;

(33) Real estate commission, created by § 62-13-201;

(34) Regional transportation authority of Middle Tennessee, created by § 64-8-101;

(35) Sex offender treatment board, created by § 39-13-704;

(36) Soil scientist advisory committee, created by § 62-18-210;

(37) State board of cosmetology and barber examiners, created by §§ 62-3-101 and 62-4-103;

(38) State university and community college system, board of regents, created by § 49-8-201;

(39) Tennessee auctioneer commission, created by § 62-19-104;

(40) Tennessee board of court reporting, created by § 20-9-604;

(41) Tennessee board of judicial conduct, created by § 17-5-201;

(42) Tennessee board of water quality, oil and gas, created by § 69-3-104;

(43) Tennessee bureau of investigation, created by § 38-6-101;

(44) Tennessee central economic authority, created by § 64-5-201;

(45) Tennessee film, entertainment and music commission, created by § 4-3-5003;

(46) Tennessee fish and wildlife commission, created by § 70-1-201;

(47) Tennessee heritage conservation trust fund board of trustees, created by § 11-7-104;

(48) Tennessee higher education commission, created by § 49-7-201;

(49) Tennessee rehabilitative initiative in correction board, created by § 41-22-404;

(50) Tennessee student assistance corporation, board of directors, created by § 49-4-202;

(51) Underground storage tanks and solid waste disposal control board, created by § 68-211-111; and

(52) University of Tennessee, board of trustees, created by § 49-9-202.

(b) Each department, commission, board, agency or council of state government created during calendar year 2016 terminates on June 30, 2018.

(c) Any governmental entity that has been terminated under this section may be continued, reestablished, or restructured in accordance with this chapter.



§ 4-29-240. Governmental entities terminated on June 30, 2019.

(a) The following governmental entities shall terminate on June 30, 2019:

(1) Advisory committee for children's special services, created by § 68-12-106;

(2) Air pollution control board, created by § 68-201-104;

(3) Board for professional counselors, marital and family therapists, and clinical pastoral therapists, created by § 63-22-101;

(4) Board of alcohol and drug abuse counselors, created by § 68-24-601;

(5) Board of appeals for the department of human resources, created by § 8-30-108;

(6) Board of boiler rules, created by § 68-122-101;

(7) Board of ground water management, created by § 69-10-107;

(8) Board of osteopathic examination, created by § 63-9-101;

(9) Board of claims, created by § 9-8-101;

(10) Board of occupational therapy, created by § 63-13-216;

(11) Board of physical therapy, created by § 63-13-318;

(12) Board of trustees of the baccalaureate education system trust fund program, created by § 49-7-804;

(13) Bureau of TennCare within the department of finance and administration, pursuant to Executive Order No. 23 on October 19, 1999;

(14) Child care advisory council, created by § 49-1-302;

(15) Child care agency licensing board of review, created by § 71-3-510;

(16) Commission on firefighting personnel standards and education, created by § 4-24-101;

(17) Department of commerce and insurance, created by §§ 4-3-101 and 4-3-1301;

(18) Department of education, created by §§ 4-3-101 and 4-3-801;

(19) Department of environment and conservation, created by §§ 4-3-101 and 4-3-501;

(20) Department of health, created by §§ 4-3-101 and 4-3-1801;

(21) Department of human resources, created by §§ 4-3-101 and 4-3-1701;

(22) Department of labor and workforce development, created by §§ 4-3-101 and 4-3-1403;

(23) Elevator and amusement device safety board, created by § 68-121-102.

(24) Employee suggestion award board, created by § 4-27-102;

(25) Energy efficient schools council, created by § 49-17-103;

(26) Genetic advisory committee, created by § 68-5-503;

(27) Historical commission, created by § 4-11-102;

(28) Industrial development division, building finance committee, created by § 4-14-109;

(29) Information systems council, created by § 4-3-5501;

(30) Prevailing wage commission, created by § 12-4-404;

(31) Perinatal advisory committee, created by § 68-1-803;

(32) Sam Davis memorial association, board of trustees, created by § 4-13-301;

(33) Southern states energy board, created by § 68-202-601;

(34) Southern States Nuclear Compact, created by § 68-202-601;

(35) Standards committee, department of children's services, created by § 37-5-516;

(36) Standards committee, department of human services, created by § 71-3-511;

(37) State board of education, created by § 49-1-301;

(38) State unemployment compensation advisory council, created by § 50-7-606;

(39) Tennessee agricultural hall of fame board, created by § 43-1-601;

(40) Tennessee claims commission, created by § 9-8-301;

(41) Tennessee consolidated retirement system, board of trustees, created by § 8-34-301;

(42) Tennessee peace officers standards and training commission, created by § 38-8-102;

(43) Tennessee public television council, created by § 49-50-905;

(44) Tennessee state veterans' homes board, created by § 58-7-102;

(45) Tennessee wars commission, created by § 4-11-301;

(46) Traumatic brain injury advisory council, created by § 68-55-102;

(47) Viticulture advisory board, created by § 43-30-102; and

(48) Wastewater financing board, created by § 68-221-1008.

(b) Each department, commission, board, agency, or council of state government created during calendar year 2017 terminates on June 30, 2019.

(c) Any governmental entity that has been terminated under this section may be continued, reestablished or restructured in accordance with this chapter.



§ 4-29-241. Governmental entities terminated on June 30, 2020.

(a) The following governmental entities shall terminate on June 30, 2020:

(1) Advisory council for the education of students with disabilities, created by § 49-10-105;

(2) Advisory council on workers' compensation, created by § 50-6-121;

(3) Beech River watershed development authority, board of directors, created by § 64-1-101;

(4) Board of examiners for architects and engineers, created by § 62-2-201;

(5) Board of law examiners, created by § 23-1-101;

(6) Board of medical examiners, created by § 63-6-101;

(7) Board of social work licensure, created by § 63-23-101;

(8) Carroll County watershed authority, created by § 64-1-801;

(9) Chickasaw basin authority, created by § 64-1-201;

(10) Commission on children and youth, created by § 37-3-102;

(11) Committee for clinical perfusionists, created by § 63-28-112;

(12) Department of finance and administration, created by §§ 4-3-101 and 4-3-1001;

(13) Department of transportation, created by §§ 4-3-101 and 4-3-2301;

(14) Douglas Henry state museum commission, created by § 4-20-301;

(15) Integrated criminal justice steering committee, created by § 16-3-815;

(16) Local education insurance committee, created by § 8-27-301;

(17) Local government planning advisory committee, created by § 4-3-727;

(18) Office of business enterprise, created by § 4-26-101;

(19) Pest control board, created by § 62-21-104;

(20) Polysomnography professional standards committee, created by § 63-31-103;

(21) Rail service authorities, created by § 7-56-201;

(22) Sequatchie Valley planning and development agency, created by §§ 64-1-501 and 64-1-502;

(23) South Central Tennessee railroad authority, created by § 64-2-201;

(24) Southern Regional Education Compact, created by § 49-12-101;

(25) State board for licensing alarm systems contractors, created by § 62-32-306;

(26) State board for licensing contractors, created by § 62-6-104;

(27) State board of accountancy, created by § 62-1-104;

(28) State TennCare pharmacy advisory committee, created by § 71-5-2401;

(29) [Deleted by 2016 amendment, commission terminated.]

(30) Tellico Reservoir development agency, created by § 64-1-701;

(31) Tennessee commission on aging and disability, created by § 71-2-104;

(32) Tennessee corrections institute, board of control, created by § 41-7-105;

(33) Tennessee council for the deaf, deaf-blind, and hard of hearing, created by § 71-4-2102;

(34) Tennessee Duck River development agency, created by §§ 64-1-601 and 64-1-602; and

(35) Tennessee motor vehicle commission, created by § 55-17-103;

(36) Tri-county railroad authority, created by § 64-2-301;

(37) Utility management review board, created by § 7-82-701;

(38) West Fork Drakes Creek dam and reservoir interstate authority, created by § 64-1-901;

(39) West Tennessee River basin authority, created by § 64-1-1101.

(b) Each department, commission, board, agency or council of state government created during calendar year 2018 terminates on June 30, 2020.

(c) Any governmental entity that has been terminated under this section may be continued, reestablished or restructured in accordance with this chapter.



§ 4-29-242. Governmental entities terminated on June 30, 2021.

(a) The following governmental entities terminate on June 30, 2021:

(1) Beef promotion board, created by § 43-29-118;

(2) Board of dispensing opticians, created by § 63-14-101;

(3) Bureau of ethics and campaign finance, created by § 4-55-101;

(4) Delta human resource agency, created by § 13-26-102;

(5) East Tennessee human resource agency, created by § 13-26-102;

(6) Egg promotion board, created by § 43-29-120;

(7) First Tennessee human resource agency, created by § 13-26-102;

(8) James K. Polk memorial association, created by § 4-13-201;

(9) Mid-Cumberland human resource agency, created by § 13-26-102;

(10) Northwest Tennessee human resource agency, created by § 13-26-102;

(11) Occupational safety and health review commission, created by § 50-3-801;

(12) Pork promotion board, created by § 43-29-119;

(13) South Central Tennessee human resource agency, created by § 13-26-102;

(14) Southeast Tennessee human resource agency, created by § 13-26-102;

(15) Southwest Tennessee human resource agency, created by § 13-26-102;

(16) State board of equalization, created by § 4-3-5101;

(17) State board of examiners for land surveyors, created by § 62-18-103;

(18) Tennessee aeronautics commission, created by § 42-2-301;

(19) Tennessee dairy promotion committee, created by § 44-19-114;

(20) Tennessee soybean promotion board, created by § 43-20-102; and

(21) Upper Cumberland human resource agency, created by § 13-26-102.

(b) Each department, commission, board, agency, or council of state government created during calendar year 2019 shall terminate on June 30, 2021.

(c) Any governmental entity that has been terminated under this section may be continued, reestablished, or restructured in accordance with this chapter.



§ 4-29-243. Governmental entities terminated on June 30, 2022.

(a) The following governmental entities shall terminate on June 30, 2022:

(1) Advisory board for rehabilitation centers, created by § 49-11-704;

(2) Applied behavior analyst licensing committee of the board of examiners in psychology, created by § 63-11-303;

(3) Archaeological advisory council, created by § 11-6-103;

(4) Board of athletic trainers, created by § 63-24-102;

(5) Board of dietitian/nutritionist examiners, created by § 63-25-106;

(6) Board of examiners for nursing home administrators, created by § 63-16-102;

(7) Board of respiratory care, created by § 63-27-103;

(8) Council for licensing hearing instrument specialists, created by § 63-17-202;

(9) Council of certified professional midwifery, created by § 63-29-103;

(10) Great Smoky Mountains Park commission, created by § 11-19-101;

(11) Interstate Compact on Mental Health, created by § 33-9-201;

(12) Interstate Compact on the Placement of Children, created by § 37-4-201;

(13) Memphis regional megasite authority, created pursuant to § 64-6-101;

(14) School bond authority, created by § 49-3-1204;

(15) Southeast Interstate Low-Level Radioactive Waste Compact, created by § 68-202-701;

(16) State family support council, created by § 33-5-208;

(17) State soil conservation committee, created by § 43-14-203;

(18) Tennessee advisory committee for acupuncture, created by § 63-6-1003;

(19) Tennessee center for earthquake research and information, created by § 49-8-602;

(20) Tennessee emergency medical services board, created by § 68-140-303;

(21) Tennessee massage licensure board, created by § 63-18-103;

(22) Tennessee medical laboratory board, created by § 68-29-109;

(23) Tennessee sports hall of fame, created by § 4-3-5402;

(24) Water and wastewater operators, board of certification, created by § 68-221-905.

(b) Each department, commission, board, agency or council of state government created during calendar year 2020 terminates on June 30, 2022.

(c) Any governmental entity that has been terminated under this section may be continued, reestablished, or restructured in accordance with this chapter.



§ 4-29-244. Governmental entities terminated on June 30, 2023.

(a) The following governmental entities shall terminate on June 30, 2023:

(1) Selection panel for TennCare reviewers, created by § 56-32-126.

(b) Each department, commission, board, agency, or council of state government created during calendar year 2021 terminates on June 30, 2023.

(c) Any governmental entity that has been terminated under this section may be continued, reestablished, or restructured in accordance with this chapter.



§ 4-29-245. Governmental entities terminated on June 30, 2024.

(a) The following governmental entities shall terminate on June 30, 2024:

(1) Public records commission, created by § 10-7-302;

(2) State election commission, created by § 2-11-101;

(3) State funding board, created by § 9-9-101;

(4) Tennessee-Tombigbee waterway development authority, created by § 69-8-101.

(b) Each department, commission, board, agency, or council of state government created during calendar year 2022 terminates on June 30, 2024.

(c) Any governmental entity that has been terminated under this section may be continued, reestablished, or restructured in accordance with this chapter.









Chapter 30 - Local Government Electronic Technology Act of 2009

§ 4-30-101. Purpose -- Short title.

In order to encourage local governments in Tennessee to utilize current electronic technology to perform the business functions of their offices, to ensure the best possible stewardship of public funds and to maintain adequate internal controls, there is created the "Local Government Electronic Technology Act of 2009."



§ 4-30-102. Chapter definitions.

As used in this chapter, "local government" means any county, metropolitan government, municipality or other political subdivision of this state.



§ 4-30-103. Use of current electronic technology -- Filing of plan before implementing new electronic technology -- Contents of plan.

(a) Local governments are encouraged to use current electronic technology to perform the business functions of their offices.

(b) Prior to any local government implementing new electronic technology associated with the disbursement of public funds, purchasing or the sale of local government assets or the collection of various taxes, fines, fees or payments, the local government shall file a plan with the comptroller of the treasury for comments. The plan shall be filed at least thirty (30) days prior to implementation.

(c) The plan shall contain the following information: (1) A description of the business process and the technology to be utilized;

(2) A description of the policies and procedures related to the implementation of the electronic technology;

(3) Documentation of internal controls that will ensure the integrity of the business process; and

(4) The estimated implementation cost and a statement as to whether the implementation of the new electronic technology will be implemented within the existing operating resources of the office or indicate prior approval of the governing body if additional operating resources are needed.






Chapter 31 - Tennessee Local Development Authority Act

Part 1 - General Provisions

§ 4-31-101. Short title.

This chapter shall be known and may be cited as the "Tennessee Local Development Authority Act."



§ 4-31-102. Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Agricultural development loan program" means the authority's program of providing loans to lenders or purchasing loans from lenders for the purpose of making funds available for the financing of agricultural enterprises;

(2) "Agricultural enterprise" means the acquisition, reconstruction or improvement of land or buildings or other improvements thereto, or any combination thereof, and any breeding stock and machinery or equipment necessary or suitable for use in farming, ranching, the production of agricultural commodities, including the products of agriculture and silviculture, or necessary and suitable for treating, processing, storing or transporting raw agricultural commodities;

(3) "Authority" means the Tennessee local development authority, a public agency and instrumentality of the state, created by this chapter, or if such authority shall be abolished, the board, body, commission or agency succeeding to the principal functions thereof or to which the powers and duties granted or imposed upon the authority shall be given by law;

(4) "Bond" means any bond authorized and issued pursuant to this chapter;

(5) "Capital project" means the same as "public works project" as defined in § 9-21-105;

(6) "Department" means the department of environment and conservation, or, if the department shall be abolished, the board, body, commission or agency succeeding to the principal functions thereof or to which the powers and duties granted or imposed upon the department shall be given by law;

(7) "Industrial development authority" means the Tennessee industrial development authority, or, if the industrial development authority shall be abolished, the board, body, commission or agency succeeding to the principal functions thereof or to which the powers and duties granted or imposed upon the industrial development authority shall be given by law;

(8) "Lender" means any federal or state chartered bank, federal land bank, production credit association, bank for cooperatives, federal or state chartered savings and loan association or building and loan association, insurance company, or mortgage loan company;

(9) "Loan insurer" or "loan guarantor" means an agency, department, administration or instrumentality, corporate or otherwise, of or in the department of housing and urban development, the farmers home administration of the department of agriculture or the veterans administration of the United States, any private mortgage insurance company or any other public or private agency that insures or guarantees loans;

(10) "Loan program agreement" means a contractual arrangement by and between a local government unit and the authority pursuant to and in accordance with part 4 of this chapter providing for loans to such local government units for the purpose of paying the cost of the construction of capital projects and a contractual arrangement by and between a local government unit and the state acting by and through the department, pursuant to and in accordance with title 68, chapter 211, part 4 [repealed], or title 68, chapter 221, parts 2 and 5 providing for loans to such local government unit for the purpose of paying the cost of the construction of sewage treatment works, waterworks, or energy recovery facilities and/or solid waste resource recovery facilities, as the case may be, which loans are made or are to be made from the proceeds of bonds or notes issued pursuant to this chapter;

(11) "Local government unit" means any county, metropolitan government, incorporated town or city, or special district of the state, water/wastewater authority or any energy authority created by an act of the general assembly;

(12) "Note" means any note authorized and issued pursuant to this chapter;

(13) "Pollution" means the placing of any noxious or deleterious substances, including noise, in any air or water or land of or adjacent to the state or affecting the physical, chemical or biological properties of any air or waters or land of or adjacent to the state in a manner and to an extent that renders or is likely to render such air or waters or land inimical or harmful to the public health, safety or welfare, or to animal, bird or aquatic life, or to the use of such air or waters or land for domestic, industrial, agricultural or recreational purposes;

(14) "Pollution control facilities" means any equipment, structure or facility or any land and any building, structure, facility or other improvement thereon, or any combination thereof, and all real and personal property deemed necessary therewith having to do with or the end purpose of which is the control, abatement or prevention of water, air, noise or general environmental pollution, including, but not limited to, any air pollution control facility, noise abatement facility, water management facility, waste water collecting system, waste water treatment works, or solid waste disposal facility;

(15) "Program loans" means loans or grants made to a local government unit by the state that are required to be repaid pursuant to a loan program agreement;

(16) "Small business concern" means an enterprise that constitutes a "small business concern" under federal law and the criteria used by the administrator of the small business administration of the United States as the same may be amended from time to time;

(17) "Small business financing agreement" means a lease, sublease or loan agreement entered into between a small business concern and the authority, the payments under which have been guaranteed by the small business administration of the United States or any other agency thereof;

(18) "State" means the state of Tennessee;

(19) "State loan programs" means the activities and policies undertaken by the state pursuant to title 68, chapter 221, part 2 to provide assistance to local government units by making grants that are required to be repaid for the construction of sewage treatment works, or pursuant to title 68, chapter 221, part 5, to provide assistance to local government units by making loans for the construction of waterworks, or pursuant to title 68, chapter 211, part 4 [repealed], to provide assistance to local government units by making loans for the construction of energy recovery facilities or solid waste resource recovery facilities, or both, or pursuant to part 4 of this chapter to provide assistance to local government units by making loans for the construction of capital projects; and

(20) "State-shared taxes" means taxes imposed and collected by the state pursuant to law and allocated by law to local government units, whether allocated for a particular purpose or for the general use of such local government units.



§ 4-31-103. Authority created -- Organization and administration.

(a) There is hereby created a body, politic and corporate, to be known as the "Tennessee local development authority."

(b) The authority shall be a public agency and an instrumentality of the state and shall be deemed to be acting in all respects for the benefit of the people of the state in the performance of essential public functions and to be serving a public purpose in improving and otherwise promoting the health, welfare and prosperity of the people of the state.

(c) (1) Its membership shall consist of the governor, the secretary of state, the state treasurer, the comptroller of the treasury and the commissioner of finance and administration, and their successors in office from time to time, by virtue of their incumbency in such offices and without further appointment or qualification, together with one (1) member who shall be appointed by the speaker of the senate from a list of three (3) individuals nominated by the Tennessee county services association, and one (1) member who shall be appointed by the speaker of the house of representatives from a list of three (3) individuals nominated by the Tennessee municipal league, each of whom shall serve for a period of two (2) years, subject to reappointment, or until such member's successor is similarly nominated and appointed.

(2) The governor, the secretary of state, the state treasurer, the comptroller of the treasury and the commissioner of finance and administration shall be designated as ex officio members of the authority. Each ex officio member of the authority may designate a member of the ex officio member's respective staff to attend meetings of the authority or its committees and to exercise the ex officio member's right to vote in the ex officio member's absence. The designation must be made in writing addressed to the secretary of the authority specifying the meeting for which the designation is effective and filed with the secretary of state.

(3) The member appointed by the speaker of the senate and the member appointed by the speaker of the house of representatives shall not participate in or vote on any proceeding before the authority relative to the agricultural development loan program.

(A) For purposes of administering the agricultural development loan program, the governor may appoint two (2) individuals knowledgeable in agricultural enterprise to serve as nonvoting advisors to the authority.

(B) The recommendations of such advisors attending any meeting of the authority shall be part of the minutes.

(C) Such advisors shall serve without compensation but shall be reimbursed in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(d) The governor shall serve as chair of the authority, and the comptroller of the treasury shall serve as secretary.

(e) (1) The members shall serve without salary, but each member shall be entitled to reimbursement for such member's actual and necessary expenses incurred in the performance of such member's official duties.

(2) All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(f) (1) The authority and its corporate existence shall continue until terminated by law; provided, that no such law shall take effect so long as the authority shall have bonds, notes or other obligations outstanding.

(2) Upon termination of the existence of the authority, all its rights and properties shall pass to and be vested in the state.

(g) (1) The powers of the authority shall be vested in and exercised by no fewer than four (4) of the members thereof.

(2) The authority may delegate to one (1) or more of its members or its officers such powers and duties as it may deem proper.

(h) (1) Written minutes covering all meetings and actions of the authority shall be prepared by the secretary of the authority and shall be kept on file, open to public inspection.

(2) The minutes and all other records of the authority shall be kept in the office of the comptroller of the treasury.

(i) The authority shall be empowered to act on behalf of the state and its people in serving this public purpose for the benefit of the general public.



§ 4-31-104. Powers.

Except as otherwise limited by this chapter, the authority has the power to:

(1) Sue and be sued;

(2) Have a seal and alter the same at pleasure;

(3) Make and execute contracts and all other instruments necessary or convenient for the exercise of its powers and functions under this chapter;

(4) Subject to agreements with bondholders or noteholders, make rules and regulations governing the conduct of its meetings and the use and application of its money and properties;

(5) Borrow money and issue negotiable bonds, notes or other obligations in the principal amounts and for the purposes authorized by law, and provide for the rights of the holders of such bonds, notes or other obligations;

(6) Invest any funds held in reserve or sinking funds, or any moneys not required for immediate use or disbursement at the discretion of the authority in any investments or securities in which moneys of the state are authorized to be invested;

(7) In connection with the issuance of bonds or notes of the authority, make and collect such rents, fees and charges, including, but not limited to, reimbursement of all costs of financing by the authority as the authority shall determine to be reasonable and required;

(8) Accept any gifts or grants or loans of funds or financial or other aid in any form from the federal government or any agency or instrumentality thereof or from the state or from any other source and to comply, subject to this chapter, with the terms and conditions thereof;

(9) Accept the assignment of the right to receive money paid under loan program agreements;

(10) Engage the services of attorneys and consultants on a fee or contract basis for the rendering of professional and technical assistance and advice;

(11) Do any and all things necessary or convenient to carry out its purposes and exercise the powers expressly given and granted in this chapter;

(12) Procure insurance or guarantees from any public or private entities, including any department, agency or instrumentality of the United States, for payment of any bonds or notes issued by the authority to fund its state loan programs and its agricultural development loan program, including the power to pay premiums on any such insurance;

(13) Enter into agreements with any department, agency or instrumentality of the United States or the state and with lenders, and enter into loan agreements, sales contracts and leases with contracting parties for the purpose of planning, regulating and providing for the financing or refinancing of any agricultural enterprise;

(14) Enter into contracts or agreements with lenders for the servicing and processing of loans made to finance agricultural enterprises;

(15) Provide technical assistance to local public bodies and to profit and nonprofit entities in the development or operation of agricultural enterprises and distribute data and information concerning the encouragement and improvement of agricultural enterprises and agricultural employment in the state;

(16) To the extent permitted under a resolution authorizing notes or bonds to fund the agricultural development loan program, consent to any modification with respect to the rate of interest, time and payment of any installment of principal or interest, or any other term of any contract, loan, loan note, loan note commitment, contract, lease or agreement of any kind to which the authority is a party;

(17) To the extent permitted under a resolution authorizing notes or bonds to fund the agricultural development loan program for financing certain agricultural enterprises, enter into contracts with any lender containing provisions enabling it to reduce the rental or carrying charges to persons unable to pay the regular schedule of charges when, by reason of other income or payment by any department, agency or instrumentality of the United States or of the state, the reduction can be made without jeopardizing the economic stability of the agricultural enterprise being financed;

(18) Enter into agreements for management on behalf of the authority of any of its properties acquired under the agricultural development loan program upon such terms and conditions as may be mutually agreeable;

(19) Sell, at public or private sale, with or without public bidding, any loan or other obligation held by the authority, when such loan or other obligation is held by the authority pursuant to the agricultural loan program;

(20) Foreclose any mortgages, deeds of trust, notes, debentures, bonds and other security interests held by it relative to an agricultural enterprise either by action or by exercise of a power of sale, and sell the equity of redemption in such security interests in accordance with the terms of such instruments and applicable state law, and take all such other actions as may be necessary to enforce any obligation held by it;

(21) Purchase the equity of redemption in any such mortgage, deed of trust, note, debenture, bond or other security interest;

(22) Mortgage, pledge, assign or grant security interests in any or all of its notes or other instruments, contract rights or other property, including, but without limitation to, any receipts from insurance on or guarantees of any of its notes or other instruments or any receipts from state-shared taxes, as security for the payment of the principal of and interest on any notes or bonds issued by the authority, or as security for any agreements made in connection therewith, whether then owned or thereafter acquired;

(23) Sell, exchange, donate and convey any or all of its properties whenever the authority shall find such action to be in furtherance of the purposes for which the authority was created;

(24) Make and execute contracts and all other instruments necessary or convenient to do any and all things, including the issuance of rules and regulations, for the exercise of its powers and functions under the Wastewater Facilities Act of 1987, compiled in title 68, chapter 221, part 10;

(25) When entering into any contracts or agreements authorized under this chapter, including contracts or agreements providing for liquidity and credit enhancement and reimbursement agreements relating thereto, interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, other interest rate hedging agreements, evidencing a transaction bearing a reasonable relationship to this state and also to another state or nation, agree in the written contract or agreement that the rights and remedies of the parties thereto shall be governed by the laws of this state or the laws of such other state or nation; provided, however, that jurisdiction over the authority against which an action on such a contract or agreement is brought shall lie solely in a court located in Tennessee that would otherwise have jurisdiction of actions brought in contract against the authority; and

(26) For purposes of financing the acquisitions and improvements of facilities previously financed under part 7 of this chapter and from funds available, lend moneys to local government units to be repaid with revenues of such facilities under such terms and conditions deemed appropriate by the authority.



§ 4-31-105. Bonds and notes -- Issuance and terms -- Designation of state-shared taxes.

(a) (1) (A) Whenever the authority is authorized by law to issue bonds or notes, the bonds and notes shall be authorized by resolution of the authority, may be in one (1) or more series, shall bear such date or dates, and shall mature at such time or times, in the case of any such note or any renewals thereof, not exceeding eight (8) years from the date of issue of such original note, and in the case of any such bond not exceeding thirty (30) years from the date of issue, as such resolution or resolutions may provide.

(B) In its discretion, the authority by resolution may provide that a note or any renewal of such note may mature more than eight (8) years from the date of issue of such original note; provided, that:

(i) The local government units whose projects were financed pursuant to loan program agreements with the proceeds of such note or renewal note shall have begun repayment of principal in accordance with a payment schedule established by the authority; and

(ii) The maturity of such note or any renewal note or bond refunding such notes financing such program agreements shall not exceed thirty (30) years from the date of issue of such original note.

(2) The bonds and notes shall bear interest at such rate or rates, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment at such place or places, and be subject to such terms of redemption, as such resolution or resolutions may provide.

(3) The bonds and notes may be sold at public or private sale, at such price or prices as the authority shall determine.

(4) With respect to all or any portion of any issue of bonds or notes issued or anticipated to be issued hereunder, the authority may authorize and enter into interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, and other interest rate hedging agreements and options in respect thereto, from time to time and under such terms and conditions as the authority may determine, including, without limitation, provisions permitting the authority to pay to or receive from any person or entity for any loss of benefits under such agreement upon early termination thereof or default under such agreement.

(5) The authority may enter into an agreement to sell its bonds or notes under this chapter, providing for delivery of such debt not more than five (5) years, or such greater period of time if approved by the comptroller of the treasury, from the date of execution of such agreement or in the case of refunding bonds the earlier of the first date on which the bonds being refunded can be optionally redeemed resulting in cost savings or be optionally redeemed at par.

(b) Any resolution or resolutions authorizing any bonds or notes, or any series thereof, may contain the following provisions, which shall be a part of the contract with the holders thereof:

(1) Pledging all or any part of the moneys that the authority is permitted by law to pledge, and securing the payment of the bonds or notes or of any series thereof, subject to such agreements with bondholders or noteholders as may then exist;

(2) Creating and establishing such funds and accounts as may be deemed necessary or advisable and setting aside reserves or sinking funds and agreeing as to the maintenance, regulation and disposition thereof;

(3) Limiting the purpose to which the proceeds of sale of bonds or notes may be applied, and pledging such proceeds to secure the payment of the bonds or notes or of any series thereof;

(4) Limiting the issuance of additional bonds or notes, the terms upon which additional bonds or notes may be issued and secured, and the refunding of outstanding or other bonds or notes;

(5) Prescribing the procedure, if any, by which the terms of any contract with bondholders or noteholders may be amended or abrogated, the amount of bonds or notes the holders of which must consent thereto, and the manner in which such consent may be given;

(6) Investing in a trustee or trustees such property, rights, powers and duties in trust as the authority may determine, which may include any or all of the rights, powers and duties of the trustee appointed by the bondholders pursuant to § 4-31-106 and limiting or abrogating the right of the bondholders to appoint a trustee or limiting the rights, powers and duties of such trustee; or

(7) Setting forth any other matters, of like or different character, that in any way affect the security or protection of the bonds or notes.

(c) (1) The authority by resolution may, from time to time, identify those taxes constituting state-shared taxes and, upon approval of the form and substance of such resolution by the attorney general and reporter, such identification shall be conclusive as to those taxes that constitute state-shared taxes; provided, that nothing contained in this subsection (c) shall be deemed to require the general assembly to continue to impose any tax identified as a state-shared tax or to maintain such tax at any particular level.

(2) As of January 1, 1986, the identification by the authority of the following taxes as state-shared taxes is hereby ratified and confirmed:

(A) The tax on income from stocks and bonds, distributed pursuant to title 67, chapter 2;

(B) The gasoline tax, distributed pursuant to title 67, chapter 3;

(C) The motor vehicle fuel use tax, distributed pursuant to title 67, chapter 3, part 8 [repealed];

(D) The sales tax, distributed pursuant to title 67, chapter 6;

(E) The mixed drink tax, distributed pursuant to title 57, chapter 4;

(F) The alcoholic beverage tax, distributed pursuant to title 57, chapter 3;

(G) The beer tax, distributed pursuant to title 57, chapter 5; and

(H) The federal payments in lieu of taxes, distributed pursuant to title 67, chapter 9.

(3) A local government unit shall not have any claim on state-shared taxes withheld as permitted under the terms of the state loan program.

(d) (1) The authority, subject to such agreements with bondholders or noteholders as may then exist, shall have power to purchase notes or bonds out of any moneys available therefor at a price not exceeding:

(A) The redemption price then applicable, plus accrued interest to the next interest payment date thereon, if the notes or bonds are then redeemable; or

(B) The redemption price applicable on the first date after such purchase upon which the bonds or notes become subject to redemption, plus accrued interest to such date if the notes or bonds are not then redeemable.

(2) All bonds and notes so purchased shall be cancelled.

(e) Neither the members of the authority nor any person executing the bonds or notes shall be liable personally on the bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof.

(f) In the event any member of the authority whose signature or facsimile signature thereof shall appear on any bonds or coupons shall cease to be a member of the authority before the delivery thereof, such signature or facsimile signature nevertheless shall be valid and sufficient for all purposes, the same as if such member had remained a member of the authority until after such delivery.

(g) (1) Any pledge made by the authority pursuant to this chapter or by a local government unit pursuant to a loan program agreement shall be valid and binding from the time when the pledge is made, the moneys or property so pledged and thereafter received by the authority or local government unit, as applicable, shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority or local government unit, as applicable, irrespective of whether such parties have notice thereof.

(2) Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(h) (1) The bonds and notes shall not be invalid for any irregularity or defect in the proceedings for the issuance or sale thereof.

(2) Such bonds and notes shall contain a recital that they have been authorized and issued pursuant to the laws of the state, including particularly this chapter, which recital shall be conclusive evidence of their validity and the regularity of their issuance.

(3) Bonds and notes of the authority shall not constitute a debt or a pledge of the faith and credit of the state or any local government unit, and the holders or owners of such bonds and notes shall have no right to have taxes levied by the general assembly or any local government unit or any other taxing authority within the state for the payment of the principal of, premium, if any, and interest on, such bonds and notes, but such bonds and notes shall be payable solely from the revenues and moneys pledged for their payment.

(4) All such bonds and notes shall contain on the face thereof a statement to the effect that the bonds or notes are not a debt of the state or any local government unit or any other taxing authority within the state, but are payable solely from revenues and moneys pledged to the payment thereof.



§ 4-31-106. Bonds and notes -- Default -- Remedies.

(a) In the event that the authority shall default in the payment of principal of or interest and premium, if any, on bonds or notes similarly secured after the same shall become due, whether at maturity or upon call for redemption, and such default shall continue for a period of thirty (30) days, or in the event that the authority shall fail or refuse to comply with this chapter, or shall default in any agreement made with the holders of bonds or notes similarly secured, the holders of twenty-five percent (25%) in aggregate principal amount of such bonds and notes then outstanding, by instrument or instruments filed in the office of the comptroller of the treasury and approved or acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of such notes or bonds for the purposes herein provided in this section.

(b) Such trustee may, and upon written request of the holders of twenty-five percent (25%) in principal amount of such bonds and notes then outstanding shall, in such trustee's own name:

(1) By suit, action or proceeding at law or in equity in any court of competent jurisdiction, enforce all rights of the bondholders or noteholders, including the right to require the authority to collect the moneys payable to it and to require the authority to carry out any other agreements with the holders of such bonds or notes and to perform its duties under this chapter;

(2) Bring suit upon such bonds or notes;

(3) By action or suit, require the authority to account as if it were the trustee of an express trust for the holders of such bonds and notes;

(4) By action or suit, enjoin any acts or things that may be unlawful or in violation of the rights of the holders of such bonds or notes; and

(5) Declare all such bonds or notes due and payable and, if all defaults shall be made good, then, with the consent of the holders of the twenty-five percent (25%) of the principal amount of such bonds or notes then outstanding, to annul such declaration and its consequences.

(c) Such trustee shall, in addition to the foregoing, have and possess all of the powers necessary or appropriate for the exercise of any functions specially set forth herein or incident to the general representation of bondholders or noteholders in the enforcement and protection of their rights.

(d) Notwithstanding the preceding provisions of this section, the authority may provide in resolution or resolutions authorizing such bonds and notes for the limitation or abrogation of the rights of a trustee if the particular default shall have been remedied or cured or proper action is diligently being pursued by the authority, to remedy or cure default.



§ 4-31-107. Bonds and notes -- Issuance to fund state loan programs.

(a) For the purpose of providing moneys to make program loans under the state loan programs or to retire general obligation bond anticipation notes of the state issued to provide interim financing for such program loans the authority, in addition to the powers otherwise granted by law, shall have the power and is hereby authorized to issue from time to time negotiable bonds and notes of the authority in such principal amounts as may from time to time be authorized by law.

(b) The proceeds of such bonds and notes shall be applied by the authority, as it deems necessary, to provide sufficient moneys to carry out the purposes of the state loan programs, including the retirement of general obligation bond anticipation notes of the state issued to provide interim financing for the state loan programs, to provide for the payment of interest on such bonds and notes for a reasonable time after issuance, to establish reserves to secure such bonds and notes, and to provide for the payment of costs incident to the issuance of such bonds and notes.

(c) Bonds or notes issued by the authority to provide for loans to local government units pursuant to title 68, chapter 221, part 2 for the construction of sewage treatment works, pursuant to title 68, chapter 221, part 5 for the construction of water works, or pursuant to title 68, chapter 211, part 4 [repealed], for the construction of energy recovery facilities and/or solid waste resource recovery facilities shall not be issued and sold as part of an issue of bonds or notes of the authority issued pursuant to part 4 of this chapter to provide for loans to local government units for the construction of capital projects, or with bonds or notes issued pursuant to any other provisions of this chapter or any other law, nor shall bonds or notes issued by the authority pursuant to part 4 of this chapter to provide loans to local government units for the construction of capital projects be issued and sold as part of an issue of bonds or notes issued pursuant to any other provision of this chapter or any other law; provided, that the foregoing shall not prohibit the issuance of separate issues of bonds or notes pursuant to this section.

(d) (1) The authority has the power, and is hereby authorized, to issue from time to time renewal notes, and bonds to pay notes issued in anticipation of such bonds, and, whenever it deems refunding expedient, to refund any bonds by the issuance of refunding bonds, whether the bonds to be refunded have or have not matured, and to issue bonds partly to refund bonds then outstanding and partly for any other authorized purpose.

(2) Such refunding bonds and renewal notes may be issued without further authorization, such issuance being deemed authorized by the law authorizing the bonds and notes to be renewed, paid or refunded.

(3) The refunding bonds shall be sold and the proceeds applied to the purchase, redemption or payment of the bonds to be refunded.

(e) Except as may otherwise be expressly provided by the authority, each issue of its notes or bonds issued pursuant to this section shall be limited special obligations of the authority payable solely from and secured solely by moneys derived by the authority from all or a portion of payments made by local government units, pursuant to the loan program agreements with such local government units or moneys withheld from state-shared taxes apportioned to such local government units as permitted under the state loan programs, as provided in the resolution authorizing such bonds and notes.

(f) The authority is hereby authorized to issue its bonds and notes in such manner as provided by this chapter.



§ 4-31-108. Program loans -- Comptroller's certification -- Handling of funds.

(a) The comptroller of the treasury shall file a certificate with the authority setting forth with respect to each local government unit that will receive a program loan:

(1) The name of such local government unit;

(2) The amount of such program loan;

(3) That the loan program agreement pursuant to which the program loan to be made is entered into pursuant to, and in accordance with, title 68, chapter 221, part 2 or part 5, title 68, chapter 211, part 4 [repealed], or part 4 of this chapter as the case may be;

(4) The total, at the time of approval of the program loan with respect to which such certificate relates, of all program loans under the state loan programs made to the local government unit, whether financed from the proceeds of bonds or notes issued pursuant to § 4-31-107 or from the proceeds of general obligation bonds or bond anticipation notes of the state;

(5) The total amount, at the time of approval of the program loan with respect to which such certificate relates, of payments to the state required to be made in each fiscal year of the state under loan program agreements, excluding payments that will be required on account of the program loan with respect to which such certificate relates, or under contracts providing for program loans from the proceeds of general obligation bonds or bond anticipation notes;

(6) The amount of state-shared taxes received in the prior fiscal year of the state as shown by the latest completed audit for the state's fiscal year preceding the time of approval of the program loan with respect to which such certificate relates;

(7) The amount, at the time of approval of the program loan with respect to which such certificate relates, of indebtedness, other than under loan program agreements, having a prior lien on state-shared taxes as certified by the local government unit; and

(8) The total amount, at the time of approval of the program loan with respect to which such certificate relates, of payments to the state required to be made in each fiscal year of the state under loan program agreements, including payments that will be required on account of the program loan with respect to which such certificate relates, and under contracts providing for program loans from the proceeds of general obligation bonds and bond anticipation notes.

(b) In the preparation of the certificate required by subsection (a), the comptroller of the treasury, in determining the amount of payments to the state required to be made in each fiscal year of the state under loan program agreements, including the loan program agreement with respect to which such certificate relates, and under contracts providing for program loans from the proceeds of general obligation bonds or bond anticipation notes, shall:

(1) With respect to program loans that have been funded from the proceeds of bonds of the authority or the proceeds of general obligation bonds of the state, utilize the actual debt service requirements under such loan program agreements or contracts; and

(2) With respect to program loans for which no funding has yet been provided or for which interim financing from the proceeds of notes or from other available moneys is being provided, utilize the debt service requirements under such loan program agreements determined by the state funding board at the time of approval of such loan program agreement as if the bonds to be issued to fund such program loans will bear interest at such rate per annum and mature in such manner as the state funding board shall establish at the time of such approval.

(c) Each certificate may relate to one (1) or more local government units, program loans, or both, and be prepared in such form and manner as the comptroller of the treasury deems advisable.

(d) (1) No proceeds of bonds or notes shall be applied by the authority to provide moneys to make a program loan to any local government unit unless the certificate of the comptroller of the treasury prepared pursuant to subsection (a) shows that the ratio of unobligated state-shared taxes to the maximum annual amount of program loan payments complies with the statutes governing the state loan programs.

(2) For purposes of this subsection (d) and subsection (i):

(A) "Maximum annual amount of program loan payments" means the total amount of payments to the state by such local government unit required to be made in any fiscal year of the state under loan program agreements determined as provided in this section, including payments that will be required on account of the program loan with respect to which such certificate relates, and under contracts, other than loan program agreements, providing for program loans from the proceeds of general obligation bonds and bond anticipation notes; and

(B) "Unobligated state-shared taxes" means the total amount of state-shared taxes shown in the certificate that such local government unit received in the prior fiscal year of the state as shown by the latest completed audit for the state's fiscal year, after deducting the amount of such state-shared taxes applied to other indebtedness of such local government unit in such fiscal year.

(e) Prior to the issuance of bonds pursuant to § 4-31-107, the comptroller of the treasury shall file with the authority a certificate:

(1) Setting forth the total amount of bonds to be issued, stating separately:

(A) The amount from proceeds of the proposed bonds allocable to program loans, whether to finance a program loan or to retire notes theretofore issued to finance a program loan;

(B) The estimated amount, if any, in order to provide for the payment of interest on such bonds for a stated period after issuance;

(C) The estimated amount, if any, required to establish reserves;

(D) The estimated amount, if any, required to provide for the payment of costs incident to the issuance of such bonds; and

(2) Certifying, with respect to each local government unit to which a program loan is to be made or refinanced from the proceeds of such bonds, that a loan program agreement is in effect, that the certificate required pursuant to subsection (a) with respect to each such program loan has been filed with the authority, and that the aggregate of the payments to be made to the state by all local government units under all loan program agreements will be sufficient, together with other funds available for such purpose, to pay the principal of, and interest and premium, if any, on all bonds issued to finance program loans and to fulfill any and all other obligations of the authority.

(f) Prior to the issuance of notes pursuant to § 4-31-107, the comptroller of the treasury shall file with the authority a certificate:

(1) Setting forth the total amount of notes to be issued, stating separately:

(A) The amount from the proceeds of the proposed notes allocable to program loans, whether to finance a program loan or to retire other notes theretofore issued to finance a program loan;

(B) The estimated amount, if any, in order to provide for the payment of interest on such notes for a stated period after issuance;

(C) The estimated amount, if any, required to establish reserves;

(D) The estimated amount, if any, required to provide for the payment of costs incident to the issuance of such notes; and

(2) Certifying, with respect to local government units to which program loans are to be made from at least seventy-five percent (75%) of the proceeds of such notes available for program loans, that the loan program agreements are in effect and that the issuance of such notes will not affect the ability of the authority to pay the principal of, interest and premium, if any, on any bonds of the authority issued to finance program loans and to fulfill any and all other obligations of the authority.

(g) Pending application of the proceeds of bonds or notes to provide program loans as provided herein, such proceeds shall be held in trust for the benefit of the holders of such bonds or notes, as the case may be.

(h) The authority is hereby authorized to establish in the state treasury a separate special trust fund of the authority for each separate issue of bonds or notes that is similarly secured, to be known as the "state loan programs fund" and to bear such additional designation as the authority deems appropriate to properly identify each fund. The state hereby covenants and agrees that from and after the issuance of any bonds or notes under and pursuant to § 4-31-107 then, notwithstanding any other law, and particularly title 68, chapter 221, parts 2 and 5, and title 68, chapter 211, part 4 [repealed], moneys derived by the state from payments made by local government units pursuant to loan program agreements with such local government units and moneys withheld from state-shared taxes apportioned to such local government units as permitted under the terms of the state loan programs that are pledged to the payment of such bonds or notes shall be paid into the particular state loan programs fund established for the issuance of bonds or notes to which such moneys are pledged, and such moneys shall be accounted for separately from all other moneys in the state treasury and shall be applied by the authority solely for the purpose of paying principal of and interest and premium, if any, on such issue of bonds and notes issued pursuant to § 4-31-107, refunding moneys due to participating local government units where appropriate, and paying all other costs incidental to the administration of the authority in connection with the state loan programs and the issuance of such issue of bonds and notes.

(i) (1) There is hereby established a separate special trust fund of the state to be known as the "local development authority statutory reserve fund."

(2) There shall be deposited in such statutory reserve fund all moneys from whatever source, including appropriations pursuant to law, received by the authority for such purpose.

(3) The statutory reserve fund shall be established and maintained in an amount equal to the statutory reserve fund requirement.

(4) For purposes of this subsection (i):

(A) "Program loan certificate" means the certificate of the comptroller of the treasury prepared pursuant to subsection (a);

(B) "Statutory reserve fund requirement" means the total amount obtained by adding the amount for each program loan arrived at by subtracting the total unobligated state-shared taxes shown on the program loan certificate relating to such program loan from the maximum annual amount of payments shown on the program loan certificate relating to such program loan.

(5) At the end of each calendar year, the authority shall certify to the governor the amount of the deficiency, if any, on deposit in the statutory reserve fund, valuing investments in such fund at face value, and there shall be included in the governor's recommended budget next submitted to the general assembly a line item appropriation in the amount equal to the deficiency in the amount required to be on deposit in the statutory reserve fund, which amount, if appropriated, shall be apportioned and paid to the authority for deposit in the statutory reserve fund.

(6) Moneys on deposit in the statutory reserve fund shall be invested and reinvested from time to time by the authority in securities and obligations deemed appropriate by the authority, including securities or obligations, the interest on which is exempt from federal income taxes. Any earnings from such investment and reinvestment shall accrue to the benefit of the statutory reserve fund; provided, that at the end of each fiscal year, any amount in such fund in excess of two hundred percent (200%) of the amount required hereby to be maintained in such fund shall revert to the general fund in accordance with the applicable provisions of the general appropriations bill.

(7) The moneys held in the statutory reserve fund shall be a trust fund for the benefit of the holders of the bonds and notes of the authority issued pursuant to § 4-31-107, and shall be paid to the authority, upon request of the authority, whenever any local government unit shall fail to make a payment required under a program loan agreement and there are insufficient state-shared taxes available to the authority to be withheld as permitted under the state loan programs to permit the payment of principal of or interest on bonds or notes of the authority issued pursuant to § 4-31-107 in accordance with the terms of such bonds or notes.



§ 4-31-109. Bonds and notes -- Issuance to fund pollution control facilities.

(a) For the purpose of providing moneys to assist small business concerns in financing pollution control facilities, the authority, in addition to the powers otherwise granted by law, has the power and is hereby authorized to issue from time to time negotiable bonds and notes of the authority in such principal amounts as may from time to time be authorized by law.

(b) The proceeds of such bonds and notes may be loaned by the authority to a small business concern pursuant to a small business financing agreement and applied by such small business concern solely to the payment of the cost of constructing, acquiring, reconstructing, improving, equipping, furnishing, bettering or extending any pollution control facilities of such small business concern, including the payment of engineering, fiscal, architectural and legal expenses incurred in connection with such pollution control facilities and the issuance of the bonds or notes, or may be applied by the authority to the payment of the cost of constructing, acquiring, reconstructing, improving, equipping, furnishing, bettering, or extending any pollution control facilities of such small business concern, including the payment of engineering, fiscal, architectural and legal expenses incurred in connection with such pollution control facilities and the issuance of the bonds or notes, and, in either case, there may be reserved sufficient proceeds of such bonds or notes to provide for the payment of interest on the bonds or notes during construction of any such pollution control facilities and for six (6) months after the estimated date of completion, and for the establishment of a reasonable reserve fund for the payment of principal of and interest on such bonds or notes in the event of a deficiency in the revenues and receipts available for such payment.

(c) Bonds or notes issued pursuant to this section shall not be issued and sold as part of an issue of bonds or notes of the authority issued pursuant to any other provision of this chapter or other law.

(d) (1) The authority has the power, and is hereby authorized, to issue from time to time renewal notes, and bonds to pay notes issued in anticipation of such bonds, and, whenever it deems refunding expedient, to refund any bonds by the issuance of refunding bonds, whether the bonds to be refunded have or have not matured, and to issue bonds partly to refund bonds then outstanding and partly for any other authorized purpose.

(2) Such refunding bonds and renewal notes may be issued without further authorization, such issuance being deemed authorized by the law authorizing the bonds and notes to be renewed, paid or refunded.

(3) The refunding bonds shall be sold and the proceeds applied to the purchase, redemption or payment of the bonds to be refunded.

(e) (1) Except as may otherwise be expressly provided by the authority, each issue of its notes or bonds issued pursuant to this section shall be limited special obligations of the authority payable solely from and secured by moneys derived by the authority from payments made by small business concerns pursuant to small business financing agreements with such small business concerns.

(2) In addition, bonds or notes issued pursuant to this section may be secured by a mortgage or deed of trust covering all or part of the pollution control facilities financed from the proceeds of such bonds or notes, including any enlargements of and additions to any such pollution control facilities thereafter made, or by an assignment and pledge of all or any part of the authority interest in and rights under the small business financing agreement relating to such pollution control facilities, or any thereof, or by both such mortgage or deed of trust and such assignment and pledge.

(f) The authority is hereby authorized to issue bonds and notes the principal amount of which to be outstanding at any one (1) time shall not exceed fifty million dollars ($50,000,000), such bonds to be issued in the manner provided in this chapter to implement the provisions thereof relating to providing moneys to assist small business concerns in financing pollution control facilities.



§ 4-31-110. Bonds and notes issued under § 4-31-109 -- Limitations.

(a) Prior to the issuance of bonds or notes pursuant to § 4-31-109, the industrial development authority shall file with the authority a certificate to the effect that the pollution control facilities to be financed from the proceeds of such bonds or notes constitute pollution control facilities as defined in this chapter, and that assisting the small business concern in financing such pollution control facilities is in furtherance of the public purpose of abating or controlling pollution in the state.

(b) Such certificate by an officer of the industrial development authority shall be conclusive evidence that the pollution control facilities to be financed from the proceeds of such bonds or notes are pollution control facilities that may properly be financed from the proceeds of such bonds or notes.

(c) No bonds or notes shall be authorized by the authority under § 4-31-109 to provide moneys to assist a small business concern in financing pollution control facilities, unless the aforementioned certificate by an officer of the industrial development authority shall have been filed with the authority, and the authority shall receive evidence, as it deems sufficient, that the payments of all moneys by such small business concern that are due under the small business financing agreement entered into by such small business concern and the authority have been guaranteed by the small business administration of the United States under the Small Business Act (15 U.S.C. § 631 et seq.), and Small Business Investment Act of 1958 (15 U.S.C. § 661 et seq.), or otherwise.



§ 4-31-111. Bonds and notes -- Holders' rights preserved.

The state does hereby covenant and agree with the holders of any bonds or notes issued under this chapter, that the state will not limit or alter the rights hereby vested in the authority to fulfill the terms of any agreements made with the holders thereof, or in any way impair the rights and remedies of such holders until such bonds or notes, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged.



§ 4-31-112. Bonds and notes -- Negotiable instruments.

Whether or not the bonds or notes issued under this chapter are of such form and character as to be negotiable instruments under the negotiable instruments law, title 47, chapter 3, such bonds or notes shall be and hereby are made negotiable instruments within the meaning of and for all the purposes of the negotiable instruments law, subject only to the provisions of the bonds or notes for registration.



§ 4-31-113. Bonds and notes -- Tax exemption.

The state covenants with the purchasers and all subsequent holders and transferees of bonds and notes issued by the authority pursuant to this chapter, in consideration of the acceptance of and payment therefor, the bonds and notes of the authority issued pursuant to this chapter, and the income therefrom, and all moneys received or to be received by the authority and pledged to pay or to secure the payment of such bonds or notes shall at all times be free from taxation by the state or any local governmental unit or other political corporations or subdivisions thereof, except inheritance, transfer and estate taxes.



§ 4-31-114. Bonds and notes -- Legal investments and lawful security.

(a) The bonds and notes issued pursuant to this chapter shall be and are hereby declared to be legal and authorized investments for banks, savings banks, trust companies, building and loan associations, insurance companies, fiduciaries, trustees, guardians and for all public funds of the state, any local government unit or other political corporations or subdivisions of the state.

(b) Such bonds and notes shall be eligible to secure the deposit of any and all public funds of the state and all public funds of local government units or other political corporations or subdivisions of the state, and such bonds and notes shall be lawful and sufficient security for these deposits to the extent of their value when accompanied by all unmatured coupons appertaining thereto.



§ 4-31-115. Powers supplemental -- Construction.

(a) The powers conferred by this chapter shall be in addition to the powers conferred by other laws, and the limitations imposed by this chapter shall not affect the powers conferred by any other law, general or special, and, except as provided herein, bonds and notes may be issued hereunder notwithstanding any other such law and without regard to the procedure required by any other such law.

(b) Insofar as this chapter is inconsistent with any other law, general or special, this chapter shall be controlling.

(c) This chapter shall be liberally construed to effect the purposes hereof.



§ 4-31-116. Expenses.

Expenses incurred by the authority in carrying out each of the programs authorized by this chapter may be made payable from funds made available to each program pursuant to this chapter, and no liability shall be incurred by the authority beyond the extent to which moneys shall have been so provided.



§ 4-31-117. Annual report and audit.

(a) (1) The authority shall, following the close of each fiscal year, submit an annual report of its activities for the preceding fiscal year to the governor and the speakers of each house of the general assembly.

(2) The report shall set forth a separate and complete operating and financial statement for each of the programs authorized by this chapter.

(b) The annual report, including financial statements, all books, accounts and financial records of the authority shall be audited annually by the comptroller of the treasury.

(c) All audits performed by the internal audit staff of the authority shall be performed in accordance with the standards established by the comptroller of the treasury pursuant to § 4-3-304(9).



§ 4-31-118. Loans for acquisition and improvement of mental health and developmental disability facilities.

(a) The authority may enter into loan agreements with any local government unit and any local government unit may enter into loan agreements with the authority for loans for acquisitions and improvement of facilities previously financed under part 7 of this chapter.

(b) Any loan agreement may include such provisions as may be agreed upon by the authority and the local government and shall additionally include, in substance, the following:

(1) The amount of the loan as determined by the authority;

(2) An agreement by the authority to pay part of the amount of the loan to the local government unit during the progress of the acquisition or improvement, or to pay the amount of the loan following completion of the acquisition or improvement, as may be agreed upon by the parties; and

(3) An agreement by the local government unit:

(A) To proceed expeditiously with and complete the project;

(B) To commence operation of the project on its completion, and not to discontinue operations or dispose of the project without the approval of the authority;

(C) To operate and maintain the project in accordance with applicable provisions of this part and in compliance with rules and regulations of the authority;

(D) Not to contract with any corporation for profit, private person or firm for that operation of the same notwithstanding any law authorizing such contracts, except upon approval by the authority of an application to the authority;

(E) To pledge any available sources of revenue to make payment according to a schedule established by the authority, and to make such payments; and

(F) To establish and maintain adequate financial records for the project, and to cause to be made an annual audit of the financial records and transactions covering each fiscal year in accordance with generally accepted government auditing standards, and to furnish a copy of such audits to the comptroller.

(c) The authority may promulgate any additional rules or regulations concerning the contract and charges in operations of a capital project.



§ 4-31-119. Authority of the Tennessee local development authority to allocate the national qualified energy conservation bond limitation -- Administration of programs -- Issuance of bonds for qualified energy conservation projects.

(a) The state delegates to the Tennessee local development authority the authority to allocate on behalf of the state the portion of the "national qualified energy conservation bond limitation," as defined in § 54D of the Internal Revenue Code of 1986 (26 U.S.C. § 54D), that is allocated to the state pursuant to § 54D, in a manner consistent therewith. The authority may make such allocations from a list of recommended allocations presented to it by the department of environment and conservation. The department shall consider both state and local government projects and issuers when developing recommendations.

(b) The department of environment and conservation shall serve as the coordinator and administrator of such qualified energy conservation bond programs, establishing the terms and provisions of the programs and adopting such procedures with respect to such programs as necessary or appropriate.

(c) The authority has the power and is authorized to issue its negotiable bonds for a qualified energy conservation project as a capital project under part 4 of this chapter if the commissioner of environment and conservation certifies that such project complies with a qualified energy conservation bond program developed by the department, which certification shall be conclusive. In applying § 47-14-103, and related provisions of title 47, chapter 14, to such bonds issued by the authority, the effective rate of the interest on any such bond shall be determined by reducing the interest payable by the authority with respect to such bond by the amount of payments from the United States treasury department that the authority expected, at the time of the issuance of such bond, to receive with respect to such bond.



§ 4-31-120. Bonds and notes -- Maintenance of tax-exempt status.

For the purpose of ensuring that the bonds or notes authorized under this chapter and issued after March 8, 2016, maintain their tax-exempt status as may be provided by the Internal Revenue Code of 1986 (26 U.S.C.), as amended, no state officer or employee or user of a capital project, pollution control facility, or any other property financed or refinanced, directly or indirectly, with the proceeds of such bonds or notes, including, but not limited to, borrowers under a program loan agreement, shall authorize or allow any change, amendment, or modification to a project or program financed or refinanced, directly or indirectly, with the proceeds of such bonds or notes which change, amendment, or modification would affect the tax-exempt status of such bonds or notes unless the change, amendment, or modification receives the prior approval of the office of state and local finance in the office of the comptroller of the treasury and the authority. Failure to receive such approval shall render any change, amendment, or modification null and void.






Part 2 - Tennessee Agricultural Development Act

§ 4-31-201. Short title.

This part shall be known and may be cited as the "Tennessee Agricultural Development Act."



§ 4-31-202. Legislative findings.

(a) The general assembly finds and declares that:

(1) The high cost and limited availability of agricultural financing threatens to halt needed expansion or even perpetuation of many farm operations and related enterprises in Tennessee;

(2) These conditions severely limit the ability of young persons to begin farming or to carry on family farming traditions;

(3) Resulting shortages in agricultural commodities will aggravate food price inflation; and

(4) Resulting reductions in agricultural employment will contribute to overall unemployment with its attendant problems.

(b) (1) It is accordingly in furtherance of the interests and welfare of all Tennesseans that the Tennessee local development authority be empowered to issue revenue bonds, and to make the proceeds available for loans to farmers and farm-related enterprises that private industry alone would be otherwise unable to serve, at interest rates lower than would otherwise be obtainable.

(2) It is intended that the Tennessee local development authority be vested with all powers necessary to the accomplishment of these purposes.



§ 4-31-203. Loans -- General power of authority.

(a) The authority may make, and undertake commitments to make, loans to or deposits with lenders under the agricultural development loan program for the financing of certain agricultural enterprises under terms and conditions that shall:

(1) Require the proceeds thereof to be used by such lenders to make loans for agricultural enterprises; and

(2) Require that no loans made by such lenders to finance a single agricultural enterprise shall exceed the aggregate principal amount of five hundred thousand dollars ($500,000).

(b) The authority may invest in, purchase or make commitments to invest in or purchase, and take assignments of, loans made by lenders for the construction, rehabilitation or purchase of agricultural enterprises. No loan shall be eligible for investment in, purchase or assignment by the authority:

(1) If the loan was initially made more than six (6) months prior to the date of investment, purchase or assignment; or

(2) If the aggregate principal amount of the loan received by a person exceeds five hundred thousand dollars ($500,000), and in computing that amount a loan received by an individual shall be aggregated with those loans received by such individual's spouse and children, and a loan received by a firm, partnership or corporation shall be aggregated with those loans received by each owner, partner or stockholder thereof.



§ 4-31-204. Loans -- Prerequisites to action under § 4-31-203.

(a) Prior to an exercise of powers conferred by § 4-31-203(b), the authority shall:

(1) Require the lender to certify that the loan at the time of making was, is or will be in all respects a prudent investment;

(2) Require the lender to certify that it would not have made the loan if the authority had not agreed to purchase the loan pursuant to § 4-31-203(b);

(3) Require the lender to certify, if the principal amount of the loan is two hundred thousand dollars ($200,000) or more, that the borrower has obtained at least one (1) written declination of credit from a lender in or near the borrower's local community; and

(4) Require that the loan involved be insured by a loan insurer or be guaranteed by a loan guarantor or that the payment of principal and interest on the notes or bonds be insured or guaranteed.

(b) Prior to the exercise of powers conferred by § 4-31-203, the authority shall for all loans to be made pursuant to the agricultural loan development program for agricultural enterprises:

(1) Require any type of security that it deems reasonable and necessary;

(2) Authorize the reservation of funds by lenders in such amounts and subject to such conditions as the authority considers reasonable and necessary; and

(3) Require that all agriculture enterprises for which funds are advanced, loaned or otherwise provided by the authority under this chapter be in compliance with any state or local land use, zoning, subdivision and other laws applicable to the land upon which such enterprise is located or is to be constructed.



§ 4-31-205. Bonds and notes.

(a) For the purpose of providing moneys to assist lenders in providing moneys to finance agricultural enterprises, the authority, in addition to the powers otherwise granted by law, has the power and is hereby authorized to issue from time to time negotiable bonds and notes of the authority.

(b) The proceeds of such bonds and notes may be applied by the authority to the making of loans to or deposits with lenders or the purchase of loans made by lenders as set forth in § 4-31-203.

(c) Bonds or notes issued pursuant to this section shall not be issued and sold as part of an issue of bonds or notes of the authority issued pursuant to any other provision of this chapter or other law.

(d) (1) The authority has the power, and is hereby authorized, to issue from time to time renewal notes, and bonds to pay notes issued in anticipation of such bonds, and, whenever it deems refunding expedient, to refund any bonds by the issuance of refunding bonds whether the bonds to be refunded have or have not matured, and to issue bonds partly to refund bonds then outstanding and partly for any other authorized purpose.

(2) Such refunding bonds and renewal notes may be issued without further authorization, such issuance being deemed authorized by the law authorizing the bonds and notes to be renewed, paid or refunded.

(3) The refunding bonds shall be sold and the proceeds applied to the purchase, redemption or payment of the bonds to be refunded.

(e) Each issue of its notes or bonds issued pursuant to this section shall be limited special obligations of the authority payable solely from and secured by amounts derived by the authority from loans purchased with the proceeds of such bonds or notes, payments made by lenders pursuant to loan agreements with such lenders, or proceeds derived from the certificates of deposit or other obligations of lenders purchased from bond proceeds.

(f) The bonds may be additionally secured by a pledge of any grant, contribution or guarantee from the federal government or any corporation, association, institution or person or a pledge of any money, income or revenue of the authority from any source.

(g) The authority shall not issue bonds and notes under this part in an aggregate principal amount at any one (1) time outstanding exceeding thirty million dollars ($30,000,000), excluding bonds or notes for the payment or redemption of which there has been or will be set aside and held in trust either moneys or direct and general obligations of, or obligations guaranteed by, the United States, or obligations secured by such obligations, or any combination thereof, that are or will be sufficient to pay when due the principal or applicable redemption price and all accrued interest thereon and, if such bonds or notes are to be redeemed, for which notice of redemption has been given or satisfactory provision has been made for the giving of such notice.



§ 4-31-206. False statements -- Felony.

(a) It is unlawful for any person to knowingly make, utter or publish a false statement of substance or aid or abet another person in making, uttering or publishing a false statement of substance for the purpose of influencing the authority to make a loan or deposit to finance an agricultural enterprise or to purchase a loan that finances an agricultural enterprise.

(b) A violation of this section is a Class E felony.






Part 3 - Industrial Development Loan Program of 1981

§ 4-31-301. Short title.

This part shall be known and may be cited as the "Industrial Development Loan Program of 1981."



§ 4-31-302. Program established.

There is hereby established the industrial development loan program, with the purpose of providing loans to small communities in order to finance public facilities that will support industrial development and generate manufacturing jobs in Tennessee.



§ 4-31-303. Participation in program.

Participation in the program shall be limited to:

(1) Local governments of less than twenty-five thousand (25,000) population, according to the latest certified census; and

(2) County governments if the largest community within the county does not exceed fifty thousand (50,000) population, according to the latest certified census, that have unemployment rates that have exceeded the state average for the twelve-month period prior to application, or that have certified per capita income averages that have not exceeded the state average for the twelve-month period prior to application.



§ 4-31-304. Loans -- Priority.

(a) Loans under this program shall be made only for projects that are designed to stimulate the growth of manufacturing jobs.

(b) (1) The first priority for loans shall be projects that are related to an industrial location or expansion.

(2) Second priority projects shall be those that create the conditions for future industrial growth.

(c) Eligible projects shall be limited to the following:

(1) Water and sewerage treatment plants that will serve industrial land;

(2) Water distribution lines and sewerage collection lines that will serve industrial land;

(3) The development of industrial land (including ports), with eligible costs to include the following:

(A) Land purchase (including easements);

(B) Site preparation;

(C) Extension of utilities, including, but not limited to, electrical and gas;

(D) Road access; and

(E) Environmental monitoring equipment; and

(4) The construction and renovation of publicly owned industrial buildings.



§ 4-31-305. Loans -- Maximum amount.

In order to ensure that as many communities as possible benefit from the program, individual loans shall not exceed two hundred fifty thousand dollars ($250,000).



§ 4-31-306. Rules for administration.

The state funding board, in consultation with the Tennessee local development authority and the commissioner of economic and community development, is authorized to promulgate such rules as it deems necessary for the orderly and efficient administration of this part.



§ 4-31-307. Loans -- Applications.

(a) Counties or municipalities meeting the requirements of § 4-31-303 are authorized to make application to the commissioner of economic and community development for a loan pursuant to this part.

(b) (1) The commissioner shall review the application.

(2) If, after making such review, the commissioner determines that the applicant is eligible under this part, and the rules promulgated by the state funding board pursuant thereto, the commissioner is authorized to present such application to the state funding board with a request to approve a loan pursuant to this part, and the rules of the state funding board promulgated pursuant thereto.



§ 4-31-308. Loans -- Approval -- Fund allocation.

The state funding board, in consultation with the authority, is authorized to approve such loan and allocate such funds as may be necessary to meet the requirements stipulated in such loan from moneys appropriated and legally available for such purpose.






Part 4 - Tennessee Local Development Authority Capital Projects Loan Act of 1990

§ 4-31-401. Short title.

This part shall be known and may be cited as the "Tennessee Local Development Authority Capital Projects Loan Act of 1990."



§ 4-31-402. Legislative intent.

(a) The general assembly finds and declares that:

(1) Financing costs incurred by local governments in connection with capital projects are a significant factor in the ability of the local governments to meet the needs of their communities; and

(2) To the extent that financing of capital projects can be accomplished less expensively through the pooling together of needs and the use of less costly borrowing techniques, local governments would be better able to provide capital projects, and other essential services for the benefit of their citizens and taxpayers.

(b) (1) It is accordingly in furtherance of the interests and welfare of all Tennesseans that the Tennessee local development authority be empowered to issue its revenue bonds and to make the proceeds available for loans to local government units for capital projects, at a cost that is lower than would otherwise be readily obtainable.

(2) It is intended that the Tennessee local development authority be vested with all powers necessary to accomplish these purposes.



§ 4-31-403. "Construction" defined.

As used in this part, unless the context otherwise requires, "construction" means the building, reconstruction, creation, replacement, extension, repairing, betterment, improvement, alteration, equipment, extension or acquisition of capital projects, including, but not limited to, the acquisition of land and of rights in land, the engineering, architectural designs, plans, working drawings, specifications, procedures and other action necessary in the construction of such capital projects, and the inspection and supervision of such capital projects.



§ 4-31-404. Loans for capital projects authorized for local government units receiving state-shared taxes -- Schedule of payments.

(a) In addition to the powers otherwise granted by law, the authority has the power and is authorized to make loans to any local government unit for the construction of capital projects pursuant to a loan program agreement between the local government and the authority. Such loans shall be made from the proceeds of bonds or notes issued by the authority for the purpose of making such loans.

(b) Only local government units receiving state-shared taxes shall be eligible to participate in the loan program; provided, that a local government unit receiving state-shared taxes may jointly enter into a loan agreement with the authority and loan the proceeds of such loan to a local government unit not receiving state-shared taxes.

(c) (1) (A) The authority shall establish a repayment schedule to be made by a local government unit under a loan agreement.

(B) Such repayments shall be in such amounts as will be at least sufficient, together with other funds available therefor, to pay the principal of, and interest on, bonds and notes issued by the authority for the purpose of providing loans to local government units for the construction of capital projects, and as may be necessary for the authority to maintain a reserve for debt service.

(C) At the time of approval of a loan agreement, the annual repayment schedule applicable to all approved loans to a local government unit under provisions of this part, when combined with annual repayment schedules applicable to approved loans to local government units under title 68, chapter 221, parts 2 and 5, and title 68, chapter 211, part 4 [repealed] or other state loan programs, shall not exceed one hundred percent (100%) of the unobligated amount of annual state-shared taxes paid to the local government unit as shown by the latest completed audit for the state's fiscal year.

(D) Nothing contained in this subsection (c) shall require a uniform test for all loans, it being the intent of the general assembly that the authority exercise discretion based on the facts and circumstances of each loan.

(E) In exercising its discretion, the authority shall take into consideration the general financial condition of the local government unit receiving the loan.

(2) For purposes of determining compliance with this subsection (c), the annual repayment schedule for each loan shall be, in cases prior to the funding of such loans or where such loans have been financed on an interim basis other than by bonds, an estimated annual repayment schedule showing debt service requirements under the loan agreements as if the bonds to be issued to fund such loans will bear interest at a rate per annum and mature in such manner as the authority shall establish at the time of the approval of each such loan and, in cases where bonds have been issued to fund such loan, the actual debt service requirements on such bonds.



§ 4-31-405. Administration of loans.

(a) The authority shall administer loans made under this part. In so doing, the authority may adopt rules and regulations necessary for the effective administration of this part, including the promulgation of prerequisites that must be fulfilled by the local government unit in order to be eligible for a loan, procedures to be followed in making loan applications to the authority, procedures to be followed in the disbursement of loan funds, and procedures for enforcing agreements entered into by local government units with the authority.

(b) Any one (1) or more local government units entering into a loan agreement with the authority must state in the loan application, in addition to any requirements established by the authority, if the capital project is a correctional facility, that:

(1) The plans for the construction of such correctional facility have been submitted to the Tennessee corrections institute for review and comment; and

(2) The plans for construction of such correctional facility conform to standards established by the Tennessee corrections institute pursuant to § 41-4-140 and title 41, chapter 7, and the Life and Safety Code, as adopted by regulation of the department of commerce and insurance.

(c) Prior to being placed into use, any project that is a correctional facility financed by the loan agreement must first be inspected, approved and certified by the Tennessee corrections institute pursuant to § 41-4-140 and title 41, chapter 7. Certification must be submitted to the authority within thirty (30) days of receipt by the local government unit.

(d) If the capital project is a qualified energy conservation project, the local government unit shall first apply to the department of environment and conservation. Any loan agreement for such qualified energy conservation project must be recommended by the commissioner of that department.



§ 4-31-406. Loan agreements.

(a) Subject to § 4-31-405 and subject to any existing contractual obligations of the local government, the authority may enter into loan agreements with any local government unit and any local government unit may enter into loan agreements with the authority for loans for capital projects described in this part.

(b) Any loan agreement may include such provisions as may be agreed upon by the authority and the local government subject to § 4-31-405 and shall additionally include, in substance, the following:

(1) The amount of the loan, not to exceed the estimated reasonable cost of the project to be constructed, as determined by the authority;

(2) An agreement by the authority to pay part of the amount of the loan to the local government unit during the progress of the construction, or to pay the amount of the loan following completion of the construction, as may be agreed upon by the parties; and

(3) An agreement by the local government unit to:

(A) Proceed expeditiously with, and complete, the project in accordance with the plans approved pursuant to this part;

(B) Commence operation of the project on its completion, and not to discontinue operations or dispose of the project without the approval of the authority;

(C) Operate and maintain the project in accordance with applicable provisions of this part and in compliance with rules and regulations of the authority;

(D) Not contract with any corporation for profit, private person or firm for the operation of the same, notwithstanding any law authorizing such contracts, except upon approval by the authority of an application to the authority, which application shall include, but not be limited to, an opinion from a nationally recognized bond counsel that the contract will not affect the tax exempt status of the income of the authority's bonds or notes financing such facility under state or federal law;

(E) To pledge any available sources of revenue to make payment according to a schedule established by the authority, including state-shared taxes and to make such payments; and

(F) To establish and maintain adequate financial records for the project, and to cause to be made an annual audit of the financial records and transactions covering each fiscal year in accordance with generally accepted government auditing standards, and to furnish a copy of such audits to the comptroller of the treasury.

(c) Failure of a local government unit to file the audit required by subdivision (b)(3)(F) with the comptroller of the treasury each year until the loan, together with interest, is totally repaid constitutes a Class A misdemeanor and anyone violating this provision, upon conviction, shall be liable for a fine of not less than ten dollars ($10.00) nor more than one hundred dollars ($100) for each violation, within discretion of the court, and each day of continued violation constitutes a separate offense.

(d) The authority may promulgate any additional rules or regulations concerning the contract and change in operations of a capital project.



§ 4-31-407. Further agreements and guarantees.

The authority has the right to enter into such further agreements with a local government unit and require such further guarantees or securities as it may see fit prior to, or simultaneously with, the issuance of bonds or to refuse to issue bonds until such agreements or securities, in any form that the authority may elect, are agreed to or are obtained.



§ 4-31-408. Preparation and approval of agreements -- Approval of funding -- Payments subject to audit.

(a) The authority shall prepare, and the attorney general and reporter shall approve, a form of loan agreement to be used to evidence loans made to local government units pursuant to this part.

(b) All loan agreements entered into pursuant to this part shall be subject to approval by the commissioner of finance and administration as to funding.

(c) All payments made pursuant to loan agreements shall be made on vouchers approved by the authority, and such payments shall be subject to audit at any time.



§ 4-31-409. Allocation of funds -- Criteria.

In allocating loan funds to local government units, the authority shall give consideration to, and apply, the following standards and criteria:

(1) The need and desirability for capital projects; and

(2) The ability of the local government unit to secure borrowed money from other sources and costs thereof.



§ 4-31-410. Tax levy to meet payments.

In the event the funds pledged shall be insufficient to meet the payments as established by the authority for its loan, the local government unit shall levy a tax on property sufficient to make such payments, which shall be in addition to all other taxes authorized or limited by law.



§ 4-31-411. Failure to make payments -- Withholding of shared revenues authorized.

(a) In the event any local government unit having entered into a loan agreement fails to remit funds in accordance with the annual repayment schedule established by the authority, the commissioner, within five (5) days of such failure, shall deliver by certified mail a written notice of such failure to the local government unit.

(b) In the event the local government unit, as the case may be, shall fail to remit the amount set forth in the notice within sixty (60) days of the receipt of the notice, the commissioner shall, without further authorization, withhold such sum or part of such sum from any state-shared taxes that are otherwise apportioned to such local government unit for the benefit of the authority issuing bonds or notes for the purposes referred to in this part.



§ 4-31-412. Enforcing of agreement by court action.

The authority has the right, in addition to all other rights, by mandamus or other suit, action or proceeding in any court of competent jurisdiction, to require the local government unit and the governing body and any proper officer, agent or employee of the local government unit to carry out any agreements and to perform its and their duties under this part or under any rule or regulation of the authority adopted pursuant thereto.



§ 4-31-413. Debt limit not applicable.

Local government units may enter into loan agreements under this part notwithstanding and without regard to any limit on indebtedness provided by law.



§ 4-31-414. Actions of governing body by resolution.

All action required or authorized to be taken under this part by the governing body of any local government unit may be by resolution, which resolution may be adopted at the meeting of the governing body at which such resolution is introduced, and shall take effect immediately upon its adoption.



§ 4-31-415. Provisions supplemental.

(a) This part shall be in addition and supplemental to any other law providing for the financing of capital projects by local government units and shall not be deemed to amend or repeal any other law.

(b) No proceedings by a local government unit shall be required for loan agreements hereunder, except as provided by this part, any law to the contrary notwithstanding.

(c) No other requirements or restrictions applicable to borrowing by a local government unit contained in any other law shall be applicable to loans under this part.






Part 5 - Tennessee Local Development Authority Rural Fire Protection Equipment Act of 1986

§ 4-31-501. Short title.

This part shall be known and may be cited as the "Tennessee Local Development Authority Rural Fire Protection Equipment Act of 1986."



§ 4-31-502. Intent.

It is in the interest and welfare of the people of Tennessee that the Tennessee local development authority be empowered to issue its revenue bonds, and to make the proceeds available for loans to counties for the purchase of equipment for the use of county or volunteer fire departments serving unincorporated areas of the county, in order to improve county and other rural fire protection, which will in turn result in improvements in fire ratings and a reduction in fire insurance premiums.



§ 4-31-503. Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Equipment" means fire engines, ladders, hooks, hoses and all other equipment necessary for the containing and extinguishing of fires; and

(2) "Loan agreement" means a contractual arrangement by and between a county and the authority pursuant to and in accordance with this part.



§ 4-31-504. Loans for the purchase of equipment for the use of county or volunteer fire departments by counties receiving state-shared taxes -- Schedule of payments.

(a) For the purpose of providing moneys to fund loans authorized by this part, the authority, in addition to the powers otherwise created by law, has the power and is hereby authorized to issue from time to time negotiable bonds and notes of the authority in an amount not to exceed ten million dollars ($10,000,000) in accordance with the terms set forth in §§ 4-31-105, 4-31-106 and 4-31-107(d).

(b) Bonds or notes issued pursuant to this part shall not be issued and sold as part of an issue of bonds or notes of the authority issued pursuant to any other provisions of this chapter or any other law; provided, that the foregoing shall not prohibit the issuance of separate issues of bonds or notes pursuant to this part.

(c) In addition to the powers otherwise granted by law, the authority has the power and is authorized to make loans to any county for the acquisition of equipment for the use of county or volunteer fire departments serving the unincorporated areas of a county pursuant to a loan agreement between the county and the authority. Such loans shall be made from the proceeds of bonds or notes issued by the authority for the purpose of making such loans.

(d) (1) (A) The authority shall establish a repayment schedule to be made by a county under a loan agreement.

(B) Such repayments shall be in such amounts as will be at least sufficient, together with other funds available therefor, to pay the principal of, and interest on, bonds and notes issued by the authority for the purpose of providing loans to counties for the purchase of equipment, and as may be necessary for the authority to maintain a reserve for debt service.

(C) The authority may collect an administrative fee in addition to such repayment schedule in an amount as may be set forth in the loan agreement.

(D) At the time of approval of a loan agreement, the annual repayment schedule applicable to all approved loans to a county under this part, when combined with the annual repayment schedules applicable to approved loans to counties under title 68, chapter 221, parts 2 and 5, title 68, chapter 211, part 4 [repealed], or any other loan agreement entered into between the county and the authority pursuant to this chapter shall not exceed one hundred percent (100%) of the unobligated amount of annual state-shared taxes paid to the county as shown by the latest completed audit for the state's fiscal year.

(E) Nothing contained in this subsection (d) shall require a uniform test for all loans, it being the intent of the general assembly that the authority exercise discretion based on the facts and circumstances of each loan.

(F) In exercising its discretion, the authority shall take into consideration the general financial condition of the county receiving the loan.

(2) For purposes of determining compliance with this subsection (d), the annual repayment schedule for each loan shall be, in cases prior to the funding of such loans or where such loans have been financed on an interim basis other than by bonds, an estimated annual repayment schedule showing debt service requirements under the loan agreements as if the bonds to be issued to fund such loans will bear interest at a rate per annum and mature in such manner as the authority shall establish at the time of the approval of each such loan and, in cases where bonds have been issued to fund such loan, the actual debt service requirements on such bonds.



§ 4-31-505. Administration of loans.

(a) (1) The authority shall administer loans made under this part.

(2) In so doing, the authority may adopt rules and regulations necessary for the effective administration of this part, including the promulgation of prerequisites that must be fulfilled by the county in order to be eligible for a loan, procedures to be followed in making loan applications to the authority, procedures to be followed in the disbursement of loan funds, and procedures for enforcing agreements entered into by a county with the authority.

(b) Any county entering into a loan agreement with the authority must state in the loan application, in addition to any requirements established by the authority pursuant to rules and regulations, that the purchase of the equipment is reasonably calculated to result in a reduction of fire insurance premium rates for businesses and residents within the unincorporated area of the county served by the county or volunteer fire department.



§ 4-31-506. Loan agreements.

(a) Subject to § 4-31-505 and subject to any existing contractual obligations of the county, the authority may enter into loan agreements with any county, and any county may enter into loan agreements with the authority for loans for equipment for the use of county or volunteer fire departments serving the unincorporated area of the county.

(b) Any loan agreement may include such provisions as may be agreed upon by the authority and the county, subject to § 4-31-505 and shall additionally include, in substance, the following:

(1) The amount of the loan, not to exceed the estimated reasonable cost of the equipment to be purchased, as determined by the authority; and

(2) An agreement by the local government unit to:

(A) Proceed expeditiously with the purchase in accordance with the loan agreement approved pursuant to this part;

(B) Not dispose of the equipment without the prior approval of the authority;

(C) Pledge any available sources of revenue to make payment according to the repayment schedule established by the authority, including state-shared taxes, and to make such payments; and

(D) Establish and maintain adequate financial records for the equipment, including maintaining an inventory, and cause to be made an annual audit of the financial records and transactions covering each fiscal year in accordance with generally accepted government auditing standards, and to furnish a copy of such audits to the comptroller of the treasury.

(c) Failure of a county to file the audit required by subdivision (b)(2)(D) with the comptroller of the treasury each year, until the loan, together with interest is totally repaid, constitutes a Class A misdemeanor and anyone violating this provision, upon conviction, shall be liable for a fine of not less than ten dollars ($10.00) nor more than one hundred dollars ($100) for each violation, within the discretion of the court, and each day of continued violation constitutes a separate offense.



§ 4-31-507. Further agreements and guarantees.

The authority has the right to enter into such further agreements with a county and require such further guarantees or securities as it may see fit prior to, or simultaneously with, the issuance of bonds or to refuse to issue bonds until such agreements or securities, in any form that the authority may elect, are agreed to or are obtained.



§ 4-31-508. Approval of agreements -- Payments subject to audit.

All loan agreements entered into pursuant to this part shall be subject to approval by the attorney general and reporter as to the form and by the commissioner of finance and administration, and all payments made pursuant to such loan agreements shall be made on vouchers approved by the authority, and such payments shall be subject to audit at any time.



§ 4-31-509. Allocation of funds -- Criteria.

In allocating loan funds to counties, the authority shall give consideration to, and apply, the following standards and criteria:

(1) The need and desirability for such equipment; and

(2) The ability of the county to secure borrowed money from other sources and costs thereof.



§ 4-31-510. Tax levy to meet payments.

In the event the funds pledged shall be insufficient to meet the payments as established by the authority, any county shall levy a tax on property sufficient to make such payments, which shall be in addition to all other taxes authorized or limited by law.



§ 4-31-511. Failure to make payments -- Withholding of state-shared revenues authorized.

(a) In the event any county having entered into a loan agreement shall fail to remit funds in accordance with the annual repayment schedule established by the authority, the commissioner, within five (5) days of such failure, shall deliver by certified mail a written notice of such failure to the county.

(b) In the event the county shall fail to remit the amount set forth in the notice within sixty (60) days of the receipt of the notice, the commissioner shall, without further authorization, withhold such sum or part of such sum from any state-shared taxes that are otherwise apportioned to such county for the benefit of the authority issuing bonds or notes for the purposes referred to in this part.

(c) A county shall not have any claims on state-shared taxes withheld as permitted under the terms of this part.



§ 4-31-512. Authority to establish rural fire protection equipment fund -- Disposition of funds.

(a) The authority is hereby authorized to establish in the state treasury a separate special trust fund of the authority for each separate issue of bonds or notes that is similarly secured, to be known as the "rural fire protection equipment fund," and to bear such additional designation as the authority deems appropriate to properly identify each fund.

(b) (1) The state hereby covenants and agrees that from and after the issuance of any bonds or notes under and pursuant to this part, moneys derived by the state from payments made pursuant to loan agreements with such counties and moneys withheld from state-shared taxes apportioned to such counties as permitted under the terms of the loan agreements that are pledged to the payment of such bonds or notes shall be paid into the particular fund established for the issuance of bonds or notes to which such moneys are pledged.

(2) Such moneys shall be accounted for separately from all other moneys in the state treasury and shall be applied by the authority solely for the purpose of paying principal of and interest and premium, if any, on such issue of bonds and notes issued pursuant to this section, refunding moneys due to participating counties where appropriate, and paying all other costs incidental to the administration of the authority in connection with the loan agreements and the issuance of such issue of bonds and notes.



§ 4-31-513. Enforcing of agreement by court action.

The authority has the right, in addition to all other rights, by mandamus or other suit, action or proceeding in any court of competent jurisdiction, to require the county and the governing body and any proper officer, agent or employee of the county to carry out any agreements and to perform its and their duties under this part or under any rule or regulation of the authority adopted pursuant thereto.



§ 4-31-514. Debt limit not applicable.

Any county may enter into loan agreements under this part notwithstanding and without regard to any limit on indebtedness provided by law.



§ 4-31-515. Actions of governing body by resolution.

All action required or authorized to be taken under this part by the governing body of any county may be by resolution, which resolution may be adopted at the meeting of the governing body at which such resolution is introduced and shall take effect immediately upon its adoption.



§ 4-31-516. Provisions supplemental.

(a) This part shall be in addition and supplemental to any other law providing for the financing of the purchase of equipment by counties and shall not be deemed to amend or repeal any other law.

(b) No proceedings by a county shall be required for loan agreements hereunder, except as provided by this part, any law to the contrary notwithstanding.

(c) No other requirements or restrictions applicable to borrowing by any county contained in any other law shall be applicable to loans under this part.






Part 6 - Tlda Airport Loan Act of 1988

§ 4-31-601. Short title.

This part shall be known and may be cited as the "TLDA Airport Loan Act of 1988."



§ 4-31-602. Legislative intent.

(a) The general assembly finds and declares that:

(1) The construction of safety improvements for airports is an essential function of airport authorities, municipal airports, and state and local governments;

(2) The construction of projects for airport improvements, for the mitigation of noise created by activity of an airport, for the acquisition of property and rights in property, real and personal, relating thereto, and the financing of such, are essential functions of airport authorities, municipal airports, and state and local governments; and

(3) To the extent that financing of improvements, safety improvements and noise mitigation for airport authorities and municipal airports can be accomplished through the pooling of needs and the use of less costly borrowing techniques, airport authorities, municipal airports and local governments would be better able to provide improvements, safety improvements and noise mitigation for the benefit of citizens.

(b) (1) It is accordingly in furtherance of the interest and welfare of all Tennesseans that the Tennessee local development authority be empowered to issue its revenue bonds and to make proceeds available for loans to airport authorities and municipal airports for improvements, safety improvements and noise mitigation projects at a cost lower than would otherwise be obtainable.

(2) It is intended that the Tennessee local development authority be vested with all powers necessary to accomplish these purposes.



§ 4-31-603. Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Airport" means and includes any one (1) or more airports or heliports and related facilities of an airport authority or municipal airport, including, but not limited to, land and interests in land, facilities for storage of air and space craft, navigation and landing aids, taxiways, pads, aprons, control towers, passenger and cargo terminal buildings, hangars, administration and office buildings, garages, parking lots, and such other structures, facilities and improvements necessary or convenient to the development and maintenance of airports and heliports, and for the promotion and accommodation of air and space travel, commerce and navigation;

(2) "Airport authority" means those airport authorities created pursuant to title 42, chapter 3 and those metropolitan airport authorities created pursuant to title 42, chapter 4;

(3) "Construction" means the building, reconstruction, creation, replacement, extension, repair, betterment, improvement, installation, alteration, equipping, extension, development, acquisition by gift, lease, purchase, or the exercise of the right of eminent domain, or any one (1) or more of the foregoing, including the acquisition of property and rights in property, real and personal;

(4) "Loan agreement" means a contractual arrangement by and between an airport authority or a municipal airport and the authority and, in the discretion of the authority, the creating or participating municipality providing the guaranty, pursuant to and in accordance with this part;

(5) "Municipal airport" means those county or municipal airports created pursuant to title 42, chapter 5; and

(6) "Project" means any one (1) or any combination of the following: safety improvements for airports; mitigation of noise created by activity of an airport, including the acquisition of property and rights in property, real and personal, related thereto; and for any purpose for which bonds or notes can be issued pursuant to the Metropolitan Airport Authority Act, compiled in title 42, chapter 4.



§ 4-31-604. Financing of projects for use of airport authorities and municipal airports -- Schedule of payments.

(a) For the purpose of providing moneys to fund loans authorized by this part, the authority, in addition to the powers otherwise created by law, has the power and is hereby authorized to issue from time to time negotiable bonds and notes of the authority in an amount not to exceed two hundred million dollars ($200,000,000) in accordance with the terms of this part.

(b) Bonds or notes issued pursuant to this part shall not be issued and sold as part of an issue of bonds or notes of the authority issued pursuant to any other provisions of this chapter or any other law; provided, that the foregoing shall not prohibit the issuance of separate issues of bonds or notes pursuant to this part.

(c) In addition to the powers otherwise granted by law, the authority has the power and is authorized to make loans to any airport authority or municipal airport that has obtained the guaranty of a creating municipality or participating municipality pursuant to § 4-31-607, for the financing of projects for airport authorities or municipal airports pursuant to a loan agreement. Such loans shall be made from the proceeds of bonds or notes issued by the authority for the purpose of making such loans.

(d) (1) The authority shall establish a repayment schedule to be made by an airport authority or municipal airport under a loan agreement. Such repayments shall be in such amounts as will be at least sufficient, together with other funds available therefor, to pay the principal of, and interest on, bonds and notes issued by the authority for the purpose of providing loans to airport authorities or municipal airports for the financing of projects, and as may be necessary for the authority to maintain a reserve for debt service. The authority may collect an administrative fee in addition to such repayment schedule in an amount as may be set forth in the loan agreement.

(2) The annual repayment schedule for each loan shall be, in cases prior to the funding of such loans or where such loans have been financed on an interim basis other than by bonds, an estimated annual repayment schedule showing debt service requirements under the loan agreement as if the bonds to be issued to fund such loans will bear interest at a rate per annum and mature in such manner as the authority shall establish at the time of the approval of each such loan and, in cases where bonds have been issued to fund such loan, the actual debt service requirements on such bonds.



§ 4-31-605. Administration of loans.

(a) The authority shall administer loans made under this part.

(b) In so doing, the authority may adopt rules and regulations necessary for the effective administration of this part, including the promulgation of prerequisites that must be fulfilled by an airport authority or municipal airport in order to be eligible for a loan, procedures to be followed in making loan applications to the authority, procedures to be followed in the disbursement of loan funds, and procedures for enforcing loan agreements entered into by an airport authority or municipal airport with the authority.



§ 4-31-606. Loan agreements.

(a) Subject to § 4-31-605 and subject to any existing contractual obligations of the airport authority or municipal airport, the authority may enter into a loan agreement with any airport authority or municipal airport, and any airport authority or municipal airport may enter into a loan agreement with the authority, for loans for financing projects, if such repayment under such loan agreement is guaranteed or secured by a creating municipality or participating municipality as set forth in § 4-31-607.

(b) Any loan agreement may include such provisions as may be agreed upon by the authority and the airport authority or municipal airport, subject to § 4-31-605 and shall additionally include, in substance, the following:

(1) The amount of the loan, not to exceed the estimated reasonable cost of the project to be financed, as determined by the authority; and

(2) An agreement by the airport authority or municipal airport to:

(A) Proceed expeditiously with, and complete, the project in accordance with the loan agreement approved pursuant to this part;

(B) Not dispose of the project without the prior approval of the authority during the term of the loan agreement;

(C) Pledge any available sources of revenues, income and charges, including grants and contributions from the federal government or other sources, make payments according to the repayment schedule established by the authority and make such payments; and

(D) Establish and maintain adequate financial records for the project, including maintaining an inventory, cause to be made an annual audit of the financial records and transactions covering each fiscal year in accordance with generally accepted government auditing standards, and furnish a copy of such audits to the comptroller of the treasury.

(c) Failure of an airport authority or municipal airport to file the audit required by subdivision (b)(2)(D) with the comptroller of the treasury each year, until the loan, together with interest, is totally repaid, constitutes a Class A misdemeanor, and anyone violating this provision, upon conviction, shall be liable for a fine of not less than ten dollars ($10.00) nor more than one hundred dollars ($100) for each violation, and each day of continued violation constitutes a separate offense.



§ 4-31-607. Guarantees by municipality of loan agreement.

(a) Any creating municipality or participating municipality under title 42, chapters 3-5 is hereby authorized pursuant to resolution adopted by the governing body of any such creating or participating municipality to guarantee or in any other manner to secure the payment of the airport authority or municipal airport under the loan agreement. Such guarantee shall include the pledge of unobligated state-shared taxes of the creating or participating municipality to the repayment of the loan agreement of the airport authority or municipal airport; provided, that at the time of approval of a loan agreement, the annual repayment schedule applicable to all approved loans to an airport authority or municipal airport so guaranteed by a creating or participating municipality to which unobligated state-shared taxes are pledged, when combined with annual repayment schedules applicable to approved loans to the creating or participating municipality under parts 4 and 5 of this chapter, title 68, chapter 221, parts 2 and 5, and title 68, chapter 211, part 4 [repealed] or other state loan programs, shall not exceed one hundred percent (100%) of the unobligated amount of annual state-shared taxes paid to the creating or participating municipality as shown by the latest completed audit for the state's fiscal year.

(1) In the event the funds pledged by an airport authority or municipal airport shall be insufficient to meet the payments as established by the authority, any creating or participating municipality guaranteeing such loan agreement shall levy a tax on property sufficient to make such payments, which shall be in addition to all other taxes authorized or limited by law.

(2) In the event any airport authority or municipal airport having entered into a loan agreement shall fail to remit funds in accordance with the annual repayment schedule established by the authority, the commissioner of finance and administration shall deliver by certified mail a written notice of such failure to the airport authority or municipal airport and to the creating or participating municipality guaranteeing such loan agreement, within five (5) days of such failure.

(3) In the event the airport authority or municipal airport and the creating or participating municipality guaranteeing such loan agreement shall fail to remit the amount set forth in the notice within sixty (60) days of the receipt of the notice, the commissioner shall, without further authorization, withhold such sum or part of such sum from any state-shared taxes that are otherwise apportioned to such creating or participating municipality for the benefit of the authority issuing bonds or notes for the purposes referred to in this part. The creating or participating municipality shall not have any claim on state-shared taxes withheld as permitted under this part.

(b) The county mayor, the county clerk, or the mayor and the city recorder for any creating or participating municipality, are authorized and directed upon adoption of such resolution to execute all documents necessary to guarantee or in any other manner to secure the payment of the airport authority or municipal airport under the loan agreement.

(c) (1) Prior to any meeting where such authorization will be considered by the governing body of a creating or participating municipality, a notice shall be published at least five (5) days in advance of such meeting in a newspaper of general circulation within the creating or participating municipality describing the matter to be considered and containing an estimate of the dollar amount of any contingent liability proposed to be undertaken by the creating or participating municipality.

(2) The resolution of such creating or participating municipality authorized to be taken under this part may be adopted at the meeting of the governing body of such municipality at which such resolution is introduced and shall take effect immediately upon its adoption.



§ 4-31-608. Further agreements and guarantees with authority.

The authority has the right to enter into such further agreements with an airport authority or municipal airport and require such further guarantees or securities as it may see fit prior to, or simultaneously with, the issuance of bonds or notes or to refuse to issue bonds or notes until such agreements or securities, in any form that the authority may elect, are agreed to or are obtained.



§ 4-31-609. Approval of agreements -- Audits.

All loan agreements entered into pursuant to this part shall be subject to approval by the attorney general and reporter as to the form and by the commissioner of finance and administration, and all payments made pursuant to such loan agreement shall be as to funding approved by the authority, and such payments shall be subject to audit at any time.



§ 4-31-610. Bonds and notes -- Issuance and terms -- Security -- Defaults.

(a) (1) The bonds and notes for any project shall be authorized by resolution of the authority, may be in one (1) or more series, shall bear such date or dates, and shall mature at such time or times, in the case of any such note or any renewals thereof, not exceeding eight (8) years from the date of issue of such original note, and in the case of any such bond not exceeding thirty (30) years from the date of issue, as such resolution or resolutions may provide.

(2) The bonds and notes shall bear interest at such rate or rates, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment at such place or places, and be subject to such terms of redemption as such resolution or resolutions may provide.

(3) The bonds and notes may be sold at public or private sale, at such price or prices as the authority may provide.

(b) Any resolution or resolutions authorizing any bonds or notes, or any series thereof, may contain the following provisions, which shall be a part of the contract with the holders thereof:

(1) Pledging all or any part of the moneys that the authority is permitted by law to pledge, and securing the payment of the bonds or notes or of any series thereof, subject to such agreements with bondholders or noteholders as may then exist;

(2) Creating and establishing such funds and accounts as may be deemed necessary or advisable and setting aside reserves or sinking funds and agreeing as to the maintenance, regulation and disposition thereof;

(3) Limiting the purpose to which the proceeds of sale of bonds or notes may be applied, and pledging such proceeds to secure the payment of the bonds or notes or of any series thereof;

(4) Limiting the issuance of additional bonds or notes, the terms upon which additional bonds or notes may be issued and secured, and the refunding of outstanding or other bonds or notes;

(5) Prescribing the procedure, if any, by which the terms of any contract with bondholders or noteholders may be amended or abrogated, the amount of bonds or notes the holders of which must consent thereto, and the manner in which such consent may be given;

(6) Investing in a trustee or trustees such property, rights, powers and duties in trust as the authority may determine, which may include any or all of the rights, powers and duties of the trustee appointed by the bondholders pursuant to § 4-31-106 and limiting or abrogating the right of the bondholders or to appoint a trustee or limiting the rights, powers and duties of such trustee; and

(7) Setting forth any other matters, of like or different character, that in any way affect the security or protection of the bonds or notes.

(c) (1) The authority, subject to such agreements with bondholders or noteholders as may then exist, shall have power to purchase notes or bonds out of any moneys available therefor at a price not exceeding:

(A) The redemption price then applicable, plus accrued interest to the next interest payment date thereon, if the notes or bonds are then redeemable; or

(B) The redemption price applicable on the first date after such purchase upon which the bonds or notes become subject to redemption, plus accrued interest to such date if the notes or bonds are not then redeemable.

(2) All bonds and notes so purchased shall be cancelled.

(d) Neither the members of the authority nor any person executing the bonds or notes shall be liable personally on the bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof.

(e) In the event any member of the authority whose signature or facsimile signature thereof shall appear on any bonds or coupons shall cease to be a member of the authority before the delivery thereof, such signature or facsimile signature nevertheless shall be valid and sufficient for all purposes, the same as if such member had remained a member of the authority until after such delivery.

(f) (1) Any pledge made by the authority pursuant to this chapter shall be valid and binding from the time when the pledge is made, the moneys, or property so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether such parties have notice thereof.

(2) Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(g) (1) The bonds and notes shall not be invalid for any irregularity or defect in the proceedings for the issuance or sale thereof.

(2) Such bonds and notes shall contain a recital that they have been authorized and issued pursuant to the laws of the state, including particularly this chapter, which recital shall be conclusive evidence of their validity and the regularity of their issuance.

(3) Bonds and notes of the authority shall not constitute a debt or a pledge of the faith and credit of the state, any local governmental unit, creating or participating municipality, airport authority or municipal airport, and the holders or owners of such bonds and notes shall have no right to have taxes levied by the general assembly or any local governmental unit, creating or participating municipality or any other taxing authority within the state for the payment of the principal of, premium, if any, and interest on, such bonds and notes, but such bonds and notes shall be payable solely from the revenues and moneys pledged for their payment.

(4) All such bonds and notes shall contain on the face thereof a statement to the effect that the bonds or notes, as the case may be, are not a debt of the state, any local governmental unit, creating or participating municipality, any other taxing authority, or any airport authority or municipal airport within the state, but are payable solely from revenues and moneys pledged to the payment thereof.

(h) (1) The authority has the power, and is hereby authorized, to issue from time to time renewal notes, and bonds to pay notes issued in anticipation of such bonds, and, whenever it deems refunding expedient, to refund any bonds by the issuance of refunding bonds, whether the bonds to be refunded have or have not matured, and to issue bonds partly to refund bonds then outstanding and partly for any other authorized purpose.

(2) Such refunding bonds and renewal notes may be issued without further authorization, such issuance being deemed authorized by the law authorizing the bonds and notes to be renewed, paid or refunded.

(3) The refunding bonds shall be sold and the proceeds applied to the purchase, redemption or payment of the bonds to be refunded.

(i) Except as may otherwise be expressly provided by the authority, each issue of its notes or bonds issued pursuant to this section shall be limited special obligations of the authority, payable solely from and secured solely by moneys derived by the authority from all or a portion of payments made by an airport authority or municipal airport pursuant to the loan agreement with such airport authority or municipal airport as permitted under the state loan programs, as provided in the resolution authorizing such bonds and notes.

(j) In the event the authority shall default in the payment of principal of or interest and premium, if any, on the bonds or notes, the determination of such default and the remedies therefor shall be governed by § 4-31-106.



§ 4-31-611. Airport authority fund.

(a) The authority is hereby authorized to establish in the state treasury a separate special trust fund of the authority for each separate issue of bonds or notes that is similarly secured to be known as the "airport authority fund," and to bear such additional designation as the authority deems appropriate to properly identify each fund.

(b) (1) The state hereby covenants and agrees that from and after the issuance of any bonds or notes under and pursuant to this part, moneys derived by the state from payments made pursuant to loan agreements with such airport authorities or municipal airports as permitted under the terms of the loan agreements that are pledged to the payment of such bonds or notes shall be paid into the particular fund established for the issuance of bonds or notes to which such moneys are pledged.

(2) Such moneys shall be accounted for separately from all other moneys in the state treasury and shall be applied by the authority solely for the purpose of paying principal of and interest and premium, if any, on such issue of bonds and notes issued pursuant to this section, refunding moneys due to participating airport authorities or municipal airports where appropriate, and paying all other costs incidental to the administration of the authority in connection with the loan agreements and the issuance of such issue of bonds and notes.



§ 4-31-612. Enforcement of agreements.

The authority has the right, in addition to all other rights, by mandamus or other suit, action or proceeding in any court of competent jurisdiction, to require the airport authority or municipal airport and the governing body and any proper officer, agent or employee of the airport authority or municipal airport to carry out any agreements and to perform its and their duties under this part or under any rule or regulation of the authority adopted pursuant thereto.



§ 4-31-613. Debt limit not applicable.

Any airport authority or municipal airport may enter into loan agreements under this part, notwithstanding and without regard to any limit on indebtedness provided by law.



§ 4-31-614. Actions of governing body.

All action required or authorized to be taken under this part by the governing body of any airport authority or municipal airport may be by resolution, which resolution may be adopted at the meeting of the governing body at which such resolution is introduced and shall take effect immediately upon its adoption.



§ 4-31-615. Provisions supplemental.

(a) This part shall be in addition and supplemental to any other law providing for financing by airport authorities or municipal airports and shall not be deemed to amend or repeal any other law.

(b) No proceedings by an airport authority or municipal airport shall be required for loan agreements hereunder, except as provided by this part, any law to the contrary notwithstanding.

(c) No other requirements or restrictions applicable to borrowing by any airport authority or municipal airport contained in any other law shall be applicable to loans under this part.






Part 7 - Tennessee Local Development Authority Mental Health and Mental Retardation Facilities Act of 1990

§ 4-31-701. Short title.

This part shall be known and may be cited as the "Tennessee Local Development Authority Mental Health and Mental Retardation Facilities Act of 1990."



§ 4-31-702. Legislative intent.

(a) The general assembly finds and declares that the provision of care, rehabilitation and treatment for mental illness, intellectual and developmental disabilities, or alcohol or drug abuse or dependency is a public purpose.

(b) The general assembly further finds and declares that, to the extent that financing the construction of facilities used in connection with the provision of mental health, intellectual and developmental disabilities, and alcohol and drug programs and services can be accomplished less expensively through the pooling together of needs and the use of less costly borrowing techniques, providers of such programs and services would be better able to construct these facilities and to provide essential programs and services for the benefit of the citizens of the state.

(c) It is accordingly in furtherance of the interests and welfare of all Tennesseans that the Tennessee local development authority be empowered to issue its revenue bonds and to make the proceeds available for loans to mental health, intellectual and developmental disabilities, and alcohol and drug facilities for capital projects, at interest rates lower than would otherwise be obtainable from private industry.

(d) It is intended that the Tennessee local development authority be vested with all powers necessary to accomplish these purposes.



§ 4-31-703. Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of mental health and substance abuse services when referenced in provisions relating to mental health facilities or centers and means the commissioner of intellectual and developmental disabilities when referenced in provisions relating to intellectual and developmental disabilities facilities or centers;

(2) "Construction" means construction, acquisition, reconstruction, improvement, equipping, furnishing, bettering or extension of a facility, including paying engineering, fiscal, architectural and legal expenses incurred in connection therewith;

(3) "Department" means the department of mental health and substance abuse services when referenced in provisions relating to mental health facilities or centers and means the department of intellectual and developmental disabilities when referenced in provisions relating to developmental disabilities facilities or centers;

(4) "Facility" means "facility" as defined in § 33-2-402;

(5) "Grantee" means a nonprofit, 26 U.S.C. § 501(c)(3) corporation that is licensed under §§ 33-2-402 -- 33-2-415 and §§ 68-11-201 -- 68-11-250, that is under a grant contract with the department, and that has the primary purpose of delivering mental health, developmental disabilities or alcohol and drug services; and

(6) "Project" means the facility or portion of a facility, the construction of which is being financed or refinanced by a loan pursuant to this part.



§ 4-31-704. Issuance and sale of bonds and notes -- Loans -- Authorization.

(a) In addition to the powers otherwise granted by law, the authority has the power and is authorized to issue and sell bonds and notes, the proceeds of which may be used to make loans to any grantee for the construction or the refinancing of the construction of a facility pursuant to a loan agreement between the grantee, the department and the authority.

(b) Such loans shall be made from the proceeds of bonds or notes issued by the authority for the purpose of making such loans.



§ 4-31-705. Repayment of loans.

(a) The authority shall establish a repayment schedule to be made by a grantee under a loan agreement.

(b) Such repayments shall be in such amounts as will be at least sufficient, together with other funds available therefor, to pay the principal of, and interest on, authority bonds and notes issued for the purpose of providing loans pursuant to this part and as may be necessary for the authority to maintain a reserve for debt service and to pay costs of administration.



§ 4-31-706. Issuance of bonds or notes -- Limitations -- Deficiency.

(a) (1) Bonds or notes issued pursuant to this part shall not be issued and sold as part of an issue of bonds or notes of the authority issued pursuant to any other provision of this chapter or law.

(2) The authority shall not issue bonds and notes under this part in an aggregate principal amount at any one (1) time outstanding exceeding fifty million dollars ($50,000,000), excluding bonds or notes for the payment of redemption of which there has been or will be set aside and held in trust either moneys or direct and general obligations of, or obligations guaranteed by, the United States, or obligations secured by such obligations, or any combination thereof, that are or will be sufficient to pay when due the principal or applicable redemption price and all accrued interest thereon and, if such bonds or notes are to be redeemed, for which notice of redemption has been given or satisfactory provision has been made for the giving of such notice.

(b) Each issue of its notes or bonds issued pursuant to this part shall be limited special obligations of the authority payable solely from, and secured by amounts derived by, the authority from loans made pursuant to this part.

(c) (1) At the end of each calendar year, the authority shall certify to the governor and the commissioner the amount of deficiency, if any, in the debt service reserve account for bonds and notes issued pursuant to this part to mental health or developmental disabilities facilities.

(2) The commissioner shall transfer to the authority the amount of the deficiency from state funds appropriated to the department by the general assembly.

(d) (1) At the end of each calendar year the authority shall certify to the governor and the commissioner the amount of the deficiency, if any, in the debt service reserve account for bonds and notes issued pursuant to this part to alcohol and drug treatment facilities.

(2) The commissioner shall transfer to the authority the amount of the deficiency from state funds appropriated to the department by the general assembly.

(e) The authorization to issue additional bonds pursuant to this section is terminated. The authority and the department are authorized and directed to enter into a memorandum of understanding with the state funding board providing for the monitoring and servicing of all outstanding loan agreements entered into under this part. Upon the issuance of debt by the state funding board, refunding and defeasing all outstanding authority debt previously issued pursuant to this part, the authority may transfer all payments received from grantees, as directed by the state funding board.



§ 4-31-707. Administration of loans -- Loan agreement -- Security.

(a) (1) The authority shall administer loans made under this part.

(2) In so doing, the authority may adopt rules and regulations necessary for the effective administration of this part.

(b) The loan agreements into which the authority enters with grantees may include such provisions as may be agreed upon by the authority and the grantees and shall include an agreement by the grantee to:

(1) Proceed expeditiously with, and complete, the project in accordance with the loan agreement;

(2) Pledge any available sources of revenues, income and charges and make payments according to the repayment schedule;

(3) Authorize the commissioner of finance and administration, in the event of a failure by the grantee to make a timely payment of amounts due under a loan agreement, to withhold grant funds pursuant to this part;

(4) Establish and maintain adequate financial records for the project, including maintaining an inventory;

(A) Cause to be made an annual audit of the financial records and transactions covering each fiscal year in accordance with generally accepted government auditing standards; and

(B) Furnish a copy of such audits to the comptroller of the treasury;

(5) Prepare and submit a plan of operation as required by this part;

(6) Operate the project in accordance with law;

(7) Reapply for or renegotiate its grant with the department for so long as the loan with the authority is outstanding; and

(8) Not contract with any other entity, nonprofit corporation, corporation for profit, private person or firm for the operation of the facility without prior written permission of both the department and the authority.

(c) The authority has the right to enter into further agreements with a grantee and require such further guarantees or securities as it may see fit prior to, or simultaneously with, the issuance of bonds or to refuse to issue bonds until such agreements or securities, in any form that the authority may elect, are agreed to or are obtained.

(d) The loan agreement is subject to the approval by the attorney general and reporter as to form; each loan agreement is subject to approval by the commissioner of finance and administration as to funding. All pay requests shall be on vouchers approved by the authority, and payments to grantees shall be subject to audit at any time.

(e) The authority shall require any type of security that it deems reasonable and necessary, including, but not limited to, a lien (deed of trust or mortgage) on the project; the authority shall be exempt from payment of indebtedness tax that would otherwise be due in connection with the perfection of the authority's lien.



§ 4-31-708. Notice of failure to remit funds -- Withholding of funds.

(a) In the event any grantee having entered into a loan agreement shall fail to remit funds in accordance with the annual repayment schedule established by the authority, the commissioner of finance and administration shall deliver by certified mail or other means of verified delivery written notice of such failure to the grantee within five (5) business days of such failure.

(b) In the event the grantee shall fail to remit the amount set forth in the notice within ten (10) business days of the receipt of the notice, the commissioner shall, without further authorization, withhold such sum or part of such sum from any state grant funds that are otherwise available to such grantee for the benefit of the authority.

(c) A grantee shall have no claims to grant funds withheld as permitted under the terms of this part.



§ 4-31-709. Enforcement.

The authority has the right, in addition to all other rights, by appropriate suit, action or proceeding in any court of competent jurisdiction, to require the grantee, its governing body, or any proper officer, agent or employee to carry out any agreements and to perform its and their duties under this part or under any rule or regulation of the authority adopted pursuant thereto.



§ 4-31-710. Certificate filed by commissioner.

(a) Prior to the issuance of bonds or notes pursuant to this part, the commissioner shall file with the authority a certificate to the effect that:

(1) The project to be financed from the proceeds of such bonds or notes constitutes a facility in accordance with § 33-2-402;

(2) Assisting the grantee in financing such project is in furtherance of the public purpose of the provision of mental health, intellectual disabilities, and alcohol and drug programs and services; and

(3) The costs of the project are reasonable and the revenues of the grantee will be sufficient to cover the costs of operation and maintenance of the facility, including depreciation and debt service.

(b) Such certificate by the commissioner shall be conclusive evidence that the projects to be financed from the proceeds of such bonds or notes are facilities that may properly be financed from the proceeds of such bonds or notes; however, such certificate shall not constitute a guarantee of the success of the project or of the loan obligation of the grantee.



§ 4-31-711. Grantee's plan of operation.

(a) At least ninety (90) days prior to the beginning of each state fiscal year, the grantee shall submit a plan of operation for review and approval to the commissioners of mental health and substance abuse services, intellectual and developmental disabilities, health and finance and administration and the comptroller of the treasury. The plan of operation shall be in such form as may be required by the department and shall include, but not be limited to:

(1) A budget for operating and capital expenditures;

(2) Contracts for services;

(3) Appropriate policies and procedures adopted by the grantee to govern the expenditure of funds; and

(4) Other items as required by the department through rules and regulations.

(b) The plan of operation may be amended during a fiscal year with the written approval of the commissioners of mental health and substance abuse services, intellectual and developmental disabilities, health and finance and administration and the comptroller of the treasury.






Part 8 - Tennessee Insurance Guaranty Association Bond Act of 1995

§ 4-31-801. Short Title.

This chapter shall be known and cited as the "Tennessee Insurance Guaranty Association Bond Act of 1995."



§ 4-31-802. Legislative findings and declarations.

The general assembly finds and declares that if a natural disaster, as defined herein, causes, in whole or in part, an insolvency resulting in covered claims in excess of the association's capacity to pay from the assessments under § 56-12-107(a)(3), it is proper to authorize the authority to issue bonds to expedite the handling and payment of covered claims against insolvent insurers operating in this state. It is determined to be in the best interest of and necessary for the protection of public health, safety, and general welfare of the residents of this state, and is hereby declared to be an essential public purpose to permit such actions as will provide relief to claimants and policyholders having covered claims against insolvent insurers operating in this state, by expediting the handling and payment of covered claims.



§ 4-31-803. Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Association" means the Tennessee insurance guaranty association;

(2) "Bonds" means all bonds, notes or other obligations issued by the authority under this part;

(3) "Claim" or "claims" means a covered claim as defined in § 56-12-104, to be paid from the issuance of bonds under this part in the event of insolvencies as described in § 56-12-107(b)(3); and

(4) "Natural disaster" means any hurricane, tornado, storm, flood, high water, wind-driven water, tidal wave, tsunami, earthquake, volcanic eruption, landslide, mudslide, snowstorm, ice storm, drought, fire, explosion, civil disturbance or other catastrophe that causes or may cause substantial damage or injury to property.



§ 4-31-804. Issuance of bonds -- Limitations on bond amounts -- Source of funds.

The authority may issue bonds in an amount not to exceed the ability of the association to repay the bond indebtedness from assessments assessed pursuant to §§ 56-12-103(3) and 56-12-107(b)(3), with the proceeds of such bond issuance to fund a loan to the association in accordance with the provisions of the bond documents under which the bonds are issued, and the association shall expend such loan funds for the purpose of paying to claimants or policyholders covered claims, as such term is defined in § 4-31-803, arising through an insolvency. Any bonds issued by the authority under this section may all be payable from and secured by moneys received by or on behalf of the authority from assessments levied under § 56-12-107(b)(3), and assigned and pledged under § 56-12-107(b)(3), to or on behalf of the authority for the benefit of the holders of such bonds in connection with such assistance program. The funds, credit, property, and taxing power of the state shall not be pledged for the payment of such bonds.



§ 4-31-805. Review by commissioner of commerce and insurance.

Prior to the issuance of bonds to pay covered claims in the event of an insolvency, the commissioner of commerce and insurance shall recommend the amount of unpaid covered claims to be paid from the bond issuance. In making its recommendation, the commissioner shall review whether the amount of assessments proposed by the association could service repayment of the bond indebtedness and whether the insurers have the ability to pay the assessments to be levied.



§ 4-31-806. Negotiable bonds and notes.

For the purpose of providing moneys to fund loans authorized by this part, the authority, in addition to the powers otherwise created by law, has the power and is hereby authorized to issue from time to time negotiable bonds and notes of the authority in accordance with the following terms:

(1) The authority shall establish a repayment schedule to be made under a loan agreement. The repayments shall be in such amounts as will be at least sufficient, together with other funds available therefor, to pay the principal of, and interest on, bonds and notes issued by the authority for the purpose of providing loans to the association for the payment of covered claims as defined in § 4-31-803 in the event of an insolvency, and as may be necessary for the authority to maintain a reserve for debt service. The authority may collect a reasonable administrative fee in addition to such repayment schedule in an amount as may be set forth in the loan agreement.

(2) The annual repayment schedule for each loan shall be, in cases prior to the funding of such loans or where such loans have been financed on an interim basis other than by bonds, an estimated annual repayment schedule showing debt service requirements under the loan agreement as if the bonds to be issued to fund such loans will bear interest at a rate per annum and mature in such manner as the authority shall establish at the time of the approval of each such loan and, in cases where bonds have been issued to fund such loan, the actual debt service requirements on such bonds.



§ 4-31-807. Administration of loans.

(a) The authority shall administer loans made under this part.

(b) In so doing, the authority may adopt rules and regulations necessary for the effective administration of this part, including the promulgation of prerequisites that must be fulfilled by the association in order to be eligible for a loan, procedures to be followed in making loan applications to the authority, procedures to be followed in the disbursement of loan funds, and procedures for enforcing loan agreements entered into by the association with the authority.



§ 4-31-808. Loan agreements.

(a) Any loan agreement may include such provisions as may be agreed upon by the authority and the association and shall include, in substance, the following:

(1) The amount of the loan as determined by the authority; and

(2) An agreement by the association to:

(A) Proceed expeditiously with and complete payment of the claims in accordance with the loan agreement approved pursuant to this part;

(B) Pledge any assessments and make payments according to the repayment schedule established by the authority; and

(C) Establish and maintain adequate financial records for the payment of claims, cause to be made an annual audit of the financial records and transactions covering each fiscal year in accordance with generally accepted accounting principles, and furnish a copy of such audits to the comptroller of the treasury.

(b) In addition to the foregoing, the authority shall administer loans made under this part only after it has determined that the association has the ability to repay the amount loaned.



§ 4-31-809. Approval of agreements -- Audits.

All loan agreements entered into pursuant to this part shall be subject to approval by the attorney general and reporter as to form and by the commissioner of finance and administration; all payments made pursuant to such loan agreement shall be approved by the authority, as to funding. All payments made to the association under the loan agreements are to be requested on forms approved by the authority in amounts consistent with the loan amount, and such payments shall be subject to audit at any time.



§ 4-31-810. Requirements and procedure.

(a) (1) The bonds and notes for claims payment shall be authorized by resolution of the authority, may be in one (1) or more series, shall bear such date or dates, and shall mature at such time or times, in the case of any such note or any renewals thereof, not exceeding eight (8) years from the date of issue of such original note, and in the case of any such bond not exceeding thirty (30) years from the date of issue, as such resolution or resolutions may provide.

(2) The bonds and notes shall bear interest at such rate or rates, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment at such place or places, and be subject to such terms of redemption as such resolution or resolutions may provide.

(3) The bonds and notes may be sold at public or private sale, at such price or prices as the authority may provide.

(b) Any resolution or resolutions authorizing any bonds or notes, or any series thereof, may contain the following provisions, which shall be a part of the contract with the holders thereof:

(1) Pledging all or any part of the moneys that the authority is permitted by law to pledge, and securing the payment of the bonds or notes or of any series thereof, subject to such agreements with bondholders or noteholders as may then exist;

(2) Creating and establishing such funds and accounts as may be deemed necessary or advisable and setting aside reserves or sinking funds and agreeing as to the maintenance, regulation and disposition thereof;

(3) Limiting the issuance of additional bonds or notes, the terms upon which additional bonds or notes may be issued and secured, and the refunding of outstanding or other bonds or notes;

(4) Prescribing the procedure, if any, by which the terms of any contract with bondholders or noteholders may be amended or abrogated, the amount of bonds or notes the holders of which must consent thereto, and the manner in which such consent may be given;

(5) Investing in a trustee or trustees such property, rights, powers and duties in trust as the authority may determine, which may include any or all of the rights, powers and duties of the trustee appointed by the bondholders pursuant to § 4-31-106, and limiting or abrogating the right of the bondholders to appoint a trustee or limiting the rights, powers and duties of such trustee; and

(6) Setting forth any other matters, of like or different character, that in any way affect the security or protection of the bonds or notes.

(c) (1) The authority, subject to such agreements with bondholders or noteholders as may then exist, shall have power to purchase bonds or notes out of any moneys available therefor at a price not exceeding the redemption price then applicable, plus accrued interest to the next interest payment date thereon, if the bonds or notes are then redeemable.

(2) All bonds and notes so purchased shall be cancelled.

(d) Neither the members of the authority nor any person executing the bonds or notes shall be liable personally on the bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof.

(e) If any member of the authority whose signature or facsimile signature thereof shall appear on any bonds or coupons ceases to be a member of the authority before the delivery thereof, such signature or facsimile signature nevertheless shall be valid and sufficient for all purposes the same as if such member had remained a member of the authority until after such delivery.

(f) (1) Any pledge made by the authority pursuant to this chapter shall be valid and binding from the time when the pledge is made, the moneys, or property so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether such parties have notice thereof.

(2) Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(g) (1) The bonds and notes shall not be invalid for any irregularity or defect in the proceedings for the issuance or sale thereof.

(2) Such bonds and notes shall contain a recital that they have been authorized and issued pursuant to the laws of the state, including particularly this chapter, which recital shall be conclusive evidence of their validity and the regularity of their issuance.

(3) Bonds and notes of the authority shall not constitute a debt or a pledge of the faith and credit of the state or a local governmental unit, and the holders or owners of such bonds and notes shall have no right to have taxes levied by the general assembly or any local governmental unit or any other taxing authority within the state for the payment of the principal of and interest and premium, if any, on such bonds and notes, but such bonds and notes shall be payable solely from the assessments pledged for their payment.

(4) All such bonds and notes shall contain on the face thereof a statement to the effect that the bonds or notes are not a debt of the state, any local governmental unit, creating or participating municipality, any other taxing authority, or any airport authority or municipal airport within the state, but are payable solely from revenues and moneys pledged to the payment thereof.

(h) The refunding bonds shall be sold and the proceeds applied to the purchase, redemption or payment of the bonds to be refunded.

(i) Except as may otherwise be expressly provided by the authority, each issue of its bonds or notes issued pursuant to this section shall be limited special obligations of the authority, payable solely from and secured solely by moneys derived by the authority from all or a portion of payments made pursuant to the loan agreement with the association as provided in the resolution authorizing such bonds and notes.

(j) If the authority defaults in the payment of principal of and interest and premium, if any, on the bonds or notes, the determination of such default and the remedies therefor shall be governed by § 4-31-106.



§ 4-31-811. Tennessee insurance guaranty association fund.

(a) The authority is hereby authorized to establish in the state treasury a special trust fund of the authority to be known as the "Tennessee insurance guaranty association fund."

(b) (1) The state hereby covenants and agrees that from and after the issuance of any bonds or notes under and pursuant to this part, moneys derived by the state from payments made pursuant to loan agreements with the association as permitted under the terms of the loan agreements that are pledged to the payment of such bonds or notes shall be paid into the particular fund established for the issuance of bonds or notes to which such moneys are pledged.

(2) Such moneys shall be accounted for separately from all other moneys in the treasury and shall be applied by the authority solely for the purpose of paying principal of and interest and premium, if any, on such issue of bonds and notes issued pursuant to this section, refunding moneys due to the association where appropriate, and paying all other costs incidental to the administration of the authority in connection with the loan agreements and the issuance of such issue of bonds and notes.



§ 4-31-812. Powers of the authority.

The authority has the right, in addition to all other rights, by mandamus or other suit, action or proceeding in any court of competent jurisdiction, to require the association and the board of directors and any proper officer, agent or employee of the association to carry out any agreements and to perform its and their duties under this part or under any rule or regulation of the authority adopted pursuant thereto.



§ 4-31-813. Applicability.

(a) This part shall be in addition and supplemental to any other law providing for financing by the association and shall not be deemed to amend or repeal any other law.

(b) No proceedings by the association shall be required for loan agreements hereunder, except as provided by this part, any law to the contrary notwithstanding.

(c) Any requirements or restrictions applicable to borrowing by the association contained in any other law shall not be applicable to loans under this part.






Part 9 - Tennessee Local Development Authority Leaking Underground Storage Funding Act of 1997

§ 4-31-901. Short title.

This part shall be known and may be cited as the "Tennessee Local Development Authority Leaking Underground Storage Funding Act of 1997."



§ 4-31-902. Legislative findings.

(a) The general assembly finds and declares that the costs incurred in connection with reasonable and safe cleanup with respect to petroleum sites within the state, as provided in title 68, chapter 215, part 1, are extensive and threaten the state's ability to meet its obligations with respect to the environment.

(b) It is accordingly in furtherance of the interests and welfare of all Tennesseans that the Tennessee local development authority, referred to in this part as the "authority," be empowered to issue revenue bonds and notes and to make the proceeds available to the petroleum underground storage tank board for purposes of providing for the reimbursement of reasonable and safe cleanup of petroleum sites.

(c) It is intended that the authority be vested with all powers necessary to accomplish these purposes.



§ 4-31-903. Bonds authorized.

(a) For the purpose of providing moneys for deposit with the petroleum underground storage tank board, the authority, in addition to the powers otherwise created by law, has the power and is hereby authorized to issue from time to time negotiable bonds and notes of the authority in an amount not to exceed fifteen million dollars ($15,000,000) in accordance with the terms of this part.

(b) Bonds or notes issued pursuant to this part shall not be issued and sold as part of an issue of bonds or notes of the authority issued pursuant to any other provisions of this chapter or any other law; provided, that the foregoing shall not prohibit the issuance of separate issues of bonds or notes pursuant to this part.

(c) In addition to powers otherwise granted by law, the authority has the power and is authorized to enter into a funding agreement with the petroleum underground storage tank board.

(d) The authority shall determine the amount as will be at least sufficient, together with other funds available therefor, to pay the principal of, and interest on, bonds and notes issued by the authority and to fund a debt service reserve fund. The authority may collect an administrative fee in addition to such schedule for repayment of debt. Such schedule for repayment of debt shall be provided to the commissioners of finance and administration, revenue and environment and conservation.

(e) Prior to the issuance of any debt, there shall be a determination by the authority as to the sufficiency of the tax collections to service such debt.



§ 4-31-904. Authorization by resolution -- Payment.

(a) The bonds and notes shall be authorized by resolution of the authority, secured by the deposit of the assurance fee required under § 68-215-110, under such terms and conditions as deemed appropriate by the authority; provided, that such debt, including any renewals or extensions, shall not be outstanding longer than twenty (20) years or the useful life for the funded cleanup, whichever is shorter.

(b) Such bonds and notes of the authority shall not constitute a debt or a pledge of the faith and credit of the state, and the holders or owners of such bonds and notes shall have no right to have taxes levied by the general assembly, or any other taxing authority within the state for the payment of the principal, premium, if any, and interest on such bonds and notes, but such bonds and notes shall be payable solely from the revenues and moneys pledged for their payment.






Part 10 - Tennessee Lottery Funds for Education Projects Loan Act of 2003

§ 4-31-1001. Short title.

This part shall be known and may be cited as the "Tennessee Lottery Funds for Education Projects Loan Act of 2003."



§ 4-31-1002. Legislative intent.

(a) The general assembly finds and declares that:

(1) Financing costs incurred by local governments in connection with education projects are a significant factor in the ability of the local governments to meet the kindergarten through grade twelve (K-12) educational needs of their communities; and

(2) To the extent that financing of education projects can be accomplished less expensively through the pooling of needs and the use of less costly borrowing techniques, local governments would be better able to provide education projects, and other essential services for the benefit of their citizens and taxpayers.

(b) (1) It is accordingly in furtherance of the interests and welfare of all Tennesseans that the Tennessee local development authority shall be empowered and is authorized to issue its revenue bonds and to make the proceeds available for loans to local government units for capital projects for kindergarten through grade twelve (K-12) educational purposes.

(2) It is intended that the Tennessee local development authority be vested with all powers necessary to accomplish these purposes.



§ 4-31-1003. Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Authority" means the Tennessee local development authority;

(2) "Construction" means the building, reconstruction, creation, replacement, extension, repairing, betterment, improvement, alteration, equipment, extension, or acquisition, including, but not limited to, the acquisition of land and of rights in land, the engineering, architectural designs, plans, working drawings, specifications, procedures, and other action necessary in the construction of such capital projects, and the inspection and supervision of such capital projects;

(3) "Education project" means a capital outlay project for kindergarten through grade twelve (K-12) educational facilities; and

(4) "Local education agency" or "LEA" has the same meaning as defined in § 49-3-302.



§ 4-31-1004. Power and authority.

(a) In addition to the powers otherwise granted by law, the authority has the power and is authorized to make loans to any local government unit to finance the construction of education projects pursuant to a loan agreement between the local government unit and the authority. Such loans shall be made from the proceeds of bonds or notes issued by the authority pursuant to this chapter for the purpose of making such loans; provided, however, that the bonds and notes of the authority that may be outstanding at any time for such purpose shall not exceed seventy-five million dollars ($75,000,000). Such bonds or notes may be payable from or secured by the general shortfall reserve subaccount created by § 4-51-111 as the authority may provide in the indentures or resolutions authorizing and securing the authority's bonds and notes, which indentures and resolutions may include covenants with the holders of the bonds and notes with respect to the use, including limitations on such use, of such subaccount.

(b) Only local government units funding the local share of the basic education program for a local education agency shall be eligible to participate in the loan program.



§ 4-31-1005. Loan agreements.

(a) Subject to any existing contractual obligations of the local government unit and the local education agency, the authority may enter into loan agreements with any local government unit and any local government unit may enter into loan agreements with the authority for loans for education projects described in this part.

(b) Any loan agreement may include such provisions as may be agreed upon by the authority and the local government and shall additionally include, among other things, in substance, the following:

(1) The amount of the loan, not to exceed the estimated reasonable cost of the project to be constructed, the financing costs of the authority, the administrative costs of the authority, and the amount of any required reserves as determined by the authority;

(2) An agreement by the authority to pay part of the amount of the loan to the local government unit during the progress of the construction, or to pay the amount of the loan following completion of the construction, as may be agreed upon by the parties; and

(3) An agreement by the local government unit:

(A) To proceed expeditiously with and complete construction of the project in accordance with the plans approved pursuant to this part;

(B) To commence operation of the project on its completion, and not to discontinue operations, change the use of, or dispose of the project without the approval of the authority;

(C) To operate and maintain the project in accordance with applicable provisions of this part and in compliance with rules and regulations of the authority;

(D) Not to contract with any for-profit-corporation, private person or firm for the operation or beneficial use of the for-profit-corporation, private person, or firm, notwithstanding any law authorizing such contracts, except upon approval by the authority of an application to the authority, which application shall include, but not be limited to, an opinion from a nationally recognized bond counsel that the contract will not affect the tax exempt status of the income of the authority's bonds or notes financing such facility under state or federal law;

(E) To pledge such sources of revenue including, but not limited to, the tax required by § 4-31-1006 to pay the principal of and interest on the loan and to make such payments as and when due in accordance with the loan agreement; and

(F) To establish and maintain adequate financial records for the project, and to cause to be made an annual audit of the financial records and transactions covering each fiscal year in accordance with generally accepted government auditing standards, and to furnish a copy of such audit and, upon request, such financial records to the comptroller of the treasury.

(c) The authority has the right to enter into such further agreements with a local government unit and require such further security as it may see fit prior to, or simultaneously with, the issuance of bonds or notes or to refuse to issue bonds or notes until such agreements or security, in any form that the authority may elect, are agreed to or are obtained.

(d) Failure of a local government unit to file the audit or, upon request, the financial information with the comptroller of the treasury as required by the loan agreement each year until the loan, together with interest, is totally repaid constitutes a Class A misdemeanor and anyone violating this subsection (d), upon conviction, shall be liable for a fine of not less than ten dollars ($10.00) nor more than one hundred dollars ($100) for each violation, within the discretion of the court, and each day of continued violation constitutes a separate offense.

(e) The department of education, in conjunction with the authority, shall develop an application and review procedure for loans under this program and shall make recommendations to the authority as to loan applications.

(f) The authority and the department shall have such other authority as may be necessary or appropriate for the exercise of the powers and duties conferred by this part.

(g) Each local education agency is authorized to pledge to the authority, for the further security of the authority's bonds and notes, the state share of the nonclassroom capital outlay portion of the local education agency's basic education program funds as set forth in the formula model established or revised by the state board of education and approved by the general assembly. These pledges may be required by the authority as a condition to making loans to local government units.

(h) The authority may promulgate additional guidelines, rules, or regulations in furtherance of the administration of this part.



§ 4-31-1006. Levy and collection of tax to pay for loan.

(a) Whenever, and as often as, a local government unit enters into a loan agreement with the authority under this part, the governing body of such local government unit shall provide by resolution for the levy and collection of a tax upon all taxable property within the local government unit sufficient to pay when due all amounts payable under the loan agreement as and when such amounts become due and payable, including all fees and charges due the authority under such loan agreement and, furthermore, to pledge such tax and the full faith and credit of such local government unit to such payments; provided, however, that a special school district shall provide for the collection of such a tax upon the levy of the tax by the general assembly or shall pledge sufficient amounts from previously authorized taxes to cover all amounts due.

(b) The tax provided for in subsection (a) shall be assessed, levied, collected, and paid in like manner as other taxes of the local government unit, except as provided in subsection (a).

(c) The tax provided for in subsection (a) shall not be included within any statutory or other limitation of rate or amount for such local government, but shall be excluded therefrom and be in addition thereto and in excess thereof, notwithstanding and without regard to the prohibitions, restrictions, or requirements of any other law, whether public or private.

(d) There shall be set aside from the tax levy into a special fund an amount sufficient for the payment of the annual amount due under any such loan agreement and such additional amounts as may be required by the loan agreement for reserves. The money in such funds shall be used exclusively for such purposes and shall not be used for any other purpose until such annual amount has been paid in full or such reserve requirement has been fully satisfied.



§ 4-31-1007. Failure to remit funds.

(a) In the event any local government unit having entered into a loan agreement shall fail to remit funds in accordance with a loan agreement, the authority shall notify the commissioner of education who shall instruct the commissioner of finance and administration to deliver within five (5) days notice of such failure to the local government unit.

(b) In the event the local government unit shall fail to remit the amount set forth in the notice within thirty (30) days of the receipt of the notice, the commissioner of finance and administration shall, without further authorization, withhold such sum or part of such sum from the state share of the nonclassroom capital outlay portion of the basic education program fund that is otherwise apportioned to such local education agency and pledged to the authority for the loan to such local government unit, for the benefit of the authority issuing bonds or notes for the purposes referred to in this part.

(c) In the event there are not sufficient funds in the state share of the nonclassroom capital outlay portion of the basic education program fund still held by the commissioner of finance and administration for the local education agency to cure the deficiency in repayments to the authority, the commissioner shall transfer to the authority funds equal to the amount of the remaining payment deficiency from the general shortfall reserve subaccount of the lottery for education account as established by § 4-51-111, subject to any limitations on the use of the subaccount established pursuant to § 4-31-1004(a). The commissioner of education shall instruct the commissioner of finance and administration to withhold from the state share of the nonclassroom capital outlay portion of subsequent basic education program funds apportioned to such local education agency an amount to replenish the general shortfall reserve subaccount of the lottery for education account equal to the amount transferred to the authority.



§ 4-31-1008. Rights of the authority.

The authority has the right, in addition to all other rights, by mandamus or other suit, action, or proceeding in any court of competent jurisdiction, to require the local government unit, the governing body, and any proper officer, agent, or employee of the local government unit to carry out any agreements and to perform its and their duties under this part or under any rule or regulation of the authority adopted pursuant to this part.



§ 4-31-1009. Limits on indebtedness.

Local government units may enter into loan agreements under this part notwithstanding and without regard to any limit on indebtedness provided by law.



§ 4-31-1010. Resolutions.

All action required or authorized to be taken under this part by the governing body of any local government unit may be by resolution, which resolution may be adopted at the meeting of the governing body at which such resolution is introduced, and shall take effect immediately upon its adoption.



§ 4-31-1011. Provisions supplemental.

(a) This part shall be in addition to and supplemental to any other law providing for the financing of education projects by local government units.

(b) Notwithstanding any law to the contrary, no proceedings by a local government unit or local education agency shall be required for loan agreements hereunder, except as provided by this part.

(c) No requirements or restrictions applicable to borrowing by a local government unit contained in any other law shall be applicable to loans under this part.



§ 4-31-1012. Pledges.

(a) Any pledge made by the authority pursuant to this chapter, or by a local government unit pursuant to a loan program agreement, or by a local education agency in connection therewith shall be valid and binding from the time when the pledge is made, the moneys or property so pledged and thereafter received by the authority or local government unit, as applicable, shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, local government units, or local education agency as applicable, irrespective of whether such parties have notice of those claims.

(b) Recording of the resolution or any other instrument by which a pledge is created is not required.






Part 11 - Enhancement Program for Debt Financing of Capital Projects

§ 4-31-1101. Part definitions -- Eligibility -- Purposes -- Application and review procedure.

(a) For the purposes of this part, the following definitions shall apply:

(1) "Authority", "construction", and "education project" as defined in § 4-31-1003;

(2) "Available local capital outlay funds" means, with respect to any LGU or LEA, the state share of the capital outlay portion of the non-classroom component of the BEP funding as set forth in the formula model established or revised by the state board of education, or any replacement funding, approved by the general assembly from time to time, that the LGU or LEA is entitled to receive;

(3) "Basic education program" (BEP) and "local education agency" (LEA) as defined in § 49-3-302;

(4) "Education debt" means debt issued, together with any debt issued to renew or refund the debt, by any LGU to finance the construction of education projects subject to an agreement entered into pursuant to this part;

(5) "Enhancement program" means the program established pursuant to this part; and

(6) "Local government unit" (LGU), as defined in § 4-31-102.

(b) Only LGUs funding the local share of the BEP for an LEA shall be eligible to participate in the program under this part.

(c) The authority, in conjunction with the department of education, is empowered and is authorized to develop an enhancement program under which legally available state funds and available local capital outlay funds assigned or pledged by the LGU or LEA may be applied to one (1) or more of the following purposes for education debt issued by LGUs:

(1) To pay the debt service on or to provide for the payment of debt service on such debt; or

(2) To provide reserves for such debt.

(d) The department of education, in conjunction with the authority, shall develop an application and review procedure for requests under this enhancement program. The department of education shall review each proposed education project and shall make recommendations to the authority as to the applications. The department shall monitor education projects during the term of the agreements required by § 4-31-1102.



§ 4-31-1102. Program provisions.

Any program established by the authority pursuant to this part may include such provisions as may be agreed upon by the parties and shall additionally include, among other things, in substance, the following:

(1) The structural requirements of the education debt issued by the LGU, including payment dates, maturity schedule, interest rates, and paying agent;

(2) The coverage requirement for the available local capital outlay funds, provided that the maximum annual debt service on the education debt can be no greater than the available local capital outlay funds in the prior fiscal year divided by 1.25;

(3) A description and estimated costs of the education project; and

(4) An agreement by the LGU and the LEA to:

(A) Proceed expeditiously with, and use its best efforts to complete, the education project;

(B) Commence operation of the education project as soon as possible after completion, and not to use the education project for any purpose not approved pursuant to this part, and not to discontinue operations or dispose of the education project without the prior approval of the authority and the department of education;

(C) Operate and maintain the project in accordance with applicable provisions of this part and rules and regulations of the department of education;

(D) Assign or pledge available local capital outlay funds; and

(E) Cause to be made an annual audit of the financial records of the LEA each fiscal year in accordance with generally accepted government auditing standards, and to furnish a copy of each such audit to the comptroller of the treasury.



§ 4-31-1103. Assignment or pledge of local capital outlay funds as security -- Procedures.

(a) Each LGU issuing education debt, as well as any LEA for which education debt is issued, are authorized to assign or pledge for the further security of the education debt the available local capital outlay funds, whether such debt is issued pursuant to title 9, chapter 21, or title 49, chapter 3, and to assign or pledge to the authority all right and interest in such funds to be used by the authority as permitted under this part.

(b) Upon the approval of an application, the authority shall notify the commissioner of finance and administration, indicating the identity of the participating LGU and LEA and the terms of the assignment or pledge. The authority shall submit a certified copy of the debt service schedule for the education debt to the commissioner of finance and administration. The commissioner of finance and administration shall be entitled to rely on such schedule or other submitted documentation, without any further review or investigation. Notwithstanding § 49-3-101(b), the commissioner shall withhold and pay such sum from the available local capital outlay funds to the authority pursuant to any assignment or pledge.

(c) Any earnings on such funds after receipt by the authority and prior to payment on the education debt shall accrue to the benefit of the authority.

(d) The lien of any assignment or pledge pursuant to this part shall be valid and binding as of the time it is made, and as against all parties having claims of any kind in tort, contract, or otherwise against the LGU, the LEA, or the authority, regardless of whether such parties have notice of those claims. Recording of the resolution or any other instrument by which the assignment or pledge is created is not required. This part and the agreement required by § 4-31-1102 shall in all respects govern the creation, perfection, priority and enforcement of such assignment or pledge, and title 47, chapter 9 shall not govern such matters.






Part 12 - Tennessee Transportation State Infrastructure Fund Act

§ 4-31-1201. Short title.

This part shall be known and may be cited as the "Tennessee Transportation State Infrastructure Fund Act."



§ 4-31-1202. Part definitions.

As used in this part:

(1) "Department of transportation" means the Tennessee department of transportation and its successors;

(2) "Eligible costs" means, as applied to a qualified project to be financed with federal funds, the costs that are permitted under applicable federal laws, requirements, procedures and guidelines. As applied to all other qualified projects, "eligible costs" includes the costs of preliminary engineering, traffic and revenue studies, environmental studies, right-of-way acquisition, legal and financial services associated with the development of the qualified project, construction, construction management, facilities and other costs necessary for the qualified project. "Eligible costs" also includes project monitoring costs incurred by the department of transportation, as provided in § 4-31-1205(d);

(3) (A) "Eligible project" means:

(i) A transportation infrastructure project, including streets, highways, bridges, tunnels and any related roadway facilities;

(ii) Intelligent transportation systems;

(iii) Air transport and airport facilities;

(iv) Railways and rail facilities;

(v) Port facilities;

(vi) Mass transit systems or transit capital projects;

(vii) Parking facilities; and

(viii) Pedestrian or bicycle facilities that provide public benefits by enhancing mobility or safety, promoting economic development or increasing the quality of life and general welfare of the public;

(B) There may be included as part of any "eligible project" all improvements, including equipment, necessary to the full utilization of the project, including site preparation, roads and streets, sidewalks, water supply, outdoor lighting, belt line railroad sidings and lead tracks, bridges, causeways, terminals for railroad, automotive and air transportation, transportation facilities incidental to the project and the dredging and improving of harbors and waterways;

(C) None of the descriptive words in subdivision (3)(B) shall be construed to constitute a limitation;

(4) "Financing agreement" means any agreement entered into between the authority and a qualified borrower pertaining to a loan entered into under this part;

(5) "Fund" means the Tennessee transportation state infrastructure fund;

(6) "Government unit" means a county, incorporated town or city, metropolitan government, state agency, or instrumentality, authority or agency of government created by any one (1) or more of the listed entities or by an act of the general assembly, including combinations of two (2) or more of these entities, acting jointly to construct, own or operate a qualified project, or any other state authority, board, commission, agency or department that may construct, own or operate a qualified project;

(7) "Loan" means an obligation subject to repayment that is provided by the fund to a qualified borrower for all or part of the eligible costs of a qualified project. A loan may be disbursed in anticipation of reimbursement for or direct payment of the eligible costs of a qualified project;

(8) "Project revenues" or "revenues" mean all rates, rents, fees, assessments, charges and other receipts derived or to be derived by a qualified borrower from a qualified project or otherwise made available, including, but not limited to, tax revenues, and, as provided in the applicable financing agreement, derived from any system of which the qualified project is a part or from any other revenue producing facility under the ownership or control of the qualified borrower, including, without limitation, proceeds of grants, gifts, appropriations, investment earnings, proceeds of insurance or condemnation and proceeds from the sale or other disposition of property and from any other source as may be provided by the qualified borrower;

(9) "Qualified borrower" means any governmental unit authorized to construct, operate, or own a qualified project;

(10) "Qualified project" means an eligible project that has been recommended by the department of transportation to receive a loan from the fund to defray an eligible cost; and

(11) "Security" means that which is determined by the authority to be acceptable to secure a loan to a qualified borrower under this part and includes, but is not limited to, project revenues, ad valorem taxes, state-shared taxes, letters of credit and bond insurance.



§ 4-31-1203. Establishment -- Accounts -- Investment of funds -- Interest and earnings.

(a) The department of finance and administration shall establish the Tennessee transportation state infrastructure fund, in the state treasury, under the control of the authority.

(b) For necessary and convenient administration of the fund, the authority shall establish accounts and subaccounts as necessary to meet any applicable federal law requirements or as necessary or desirable in order to implement this part.

(c) All federal funds shall be invested as required by applicable federal law, and all other funds shall be invested pursuant to state law.

(d) All interest and earnings of the fund shall remain a part of the fund.

(e) No part of the fund shall revert to the general fund on any June 30, but shall remain a part of the fund available for expenditure in accordance with this part.



§ 4-31-1204. Transfer of funds from existing fund -- Capitalization of fund -- Soliciting funds -- Prohibition against commingling funds -- Entering cooperative agreements.

(a) The state treasurer shall transfer the balance from the existing fund for the Tennessee state infrastructure bank, administered by the department of transportation, on July 1, 2009, to the fund established in § 4-31-1203.

(b) The following sources may be used to capitalize the fund and for the authority to carry out its purposes:

(1) Appropriations by the general assembly;

(2) Federal funds apportioned and available to the state, as approved by the department of transportation;

(3) Contributions, donations, grants and deposits from the federal government, government units, private entities and any other source as may become available to the fund; and

(4) All payments of principal and interest on loans or pursuant to the financing agreements.

(c) In addition to the powers specified in part 1 of this chapter, the authority may request and receive funds from federal, state or other government sources or from private entities. The authority may request the department of transportation, or other state agencies or officials, as appropriate, to act on its behalf or to assist in making application for such funds. All funds received from government or private sources shall be deposited in the fund to be used in accordance with this part.

(d) The authority shall comply with all applicable federal laws and regulations prohibiting the commingling of certain federal funds deposited in the fund.

(e) The authority may enter into cooperative agreements with agencies of the federal government or other state agencies as necessary or desirable to implement this part.



§ 4-31-1205. Recommendation of projects -- Loans -- Qualified borrowers -- Reimbursement of costs -- Loan fees.

(a) The commissioner of transportation shall review a proposed project and shall determine if it is an eligible project and, if so, whether or not to recommend the project to the authority. Preference may be given to eligible projects that have financial support in addition to any loan that may be received from the fund.

(b) Upon recommendation by the department of transportation of a qualified project, the authority has the power and is authorized to make loans to a qualified borrower; provided, that the fund has sufficient money to make the loan to pay for all or part of the eligible costs of a qualified project. The term of the loan shall not exceed the useful life of the project, as determined by the authority in consultation with the department of transportation. The authority shall require the qualified borrower to enter into a financing agreement in connection with its loan. The authority, in consultation with the department of transportation, shall determine the form and content of loan applications and financing agreements, including the term and rate or rates of interest on a financing agreement and security required. The authority shall determine the interest rate for a loan under this part in a manner consistent with interest rates established for loans under title 68, chapter 221, part 10. The terms and conditions of a loan made with federal funds shall comply with applicable federal requirements.

(c) Loans shall be made only to qualified borrowers that:

(1) In the opinion of the authority demonstrate financial capability to assure sufficient revenues to operate and maintain the eligible project for its useful life and to repay the loan;

(2) Pledge the security as required by the authority for repayment of the loan;

(3) Provide assurances that are reasonably requested by the authority and the department of transportation; and

(4) Agree to maintain financial records in accordance with governmental accounting standards and to conduct an annual audit of the project's financial records in accordance with generally accepted governmental auditing standards and with minimum standards prescribed by the comptroller of the treasury, and to file the audit with the comptroller. In the event of the failure or refusal of a qualified borrower to have the audit prepared, the comptroller may appoint an accountant or direct the department of audit to prepare the audit at the expense of the borrower.

(d) The department of transportation shall review and approve, and submit to the authority for reimbursement, such eligible costs as may be incurred by a qualified borrower for a qualified project. For this purpose, the department of transportation shall have authority to inspect the work, examine project records and employ consultants as it deems appropriate to assist in carrying out such functions. To cover the costs of performing such functions, the department of transportation may charge the costs to the qualified project as an eligible cost and receive reimbursement for the costs from the authority.

(e) The authority may assess a loan fee to cover the costs of administration of the program. The fee may be apportioned between the authority and the department of transportation.



§ 4-31-1206. Part supplemental to other law -- Debt limit not applicable -- Adequate security -- Pledge valid and binding -- Misuse of loan.

(a) This part is in addition and supplemental to any other law providing for the financing of eligible projects of qualified borrowers and shall not be deemed to amend or repeal any other law.

(b) Qualified borrowers may enter into financing agreements under this part, notwithstanding and without regard to any limit on indebtedness provided by law. No requirements or restraints applicable to borrowing by qualified borrowers contained in any other law shall be applicable to financing agreements or to the proceedings for approval of the financing agreements entered into under this part. Qualified borrowers entering into financing agreements may perform any acts, take any action, adopt any proceedings and make and carry out any contracts or agreements with the authority as may be agreed to by the authority and any qualified borrower for the carrying out of the purposes contemplated by this part.

(c) In order to provide adequate security as may be required by the authority for a loan under this part, a qualified borrower is authorized to:

(1) Receive, apply, pledge, assign and grant security interests in project revenues and any revenues from any other revenue producing facilities from which the qualified borrower derives project revenues to secure its obligations as provided in this part;

(2) Pledge its state-shared taxes, as defined in § 4-31-102, if any;

(3) Pledge the full faith and credit and unlimited taxing power, if any, of the qualified borrower as to all taxable property of the qualified borrower to the punctual payment of the loan; and

(4) Pledge any other security determined by the authority to be acceptable to secure a loan under this part.

(d) (1) Any pledge made by the qualified borrower pursuant to this part shall be valid and binding from the time when the pledge is made, the moneys or property so pledged and thereafter received by the qualified borrower shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the qualified borrower, regardless of whether the parties have notice of the lien of the pledge.

(2) Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(e) A qualified borrower shall ensure that all loans received from the authority pursuant to this part are used in accordance with applicable federal and state law. The qualified borrower shall be liable for the repayment of the funds or damages caused in the event of any misuse of the loan received pursuant to this part.



§ 4-31-1207. Default on amounts due.

(a) If a qualified borrower fails to collect and remit in full all amounts due to the authority on the date the amounts are due under the terms of any note or other obligation of the qualified borrower, or if the qualified borrower fails to repay funds or pay damages in the event of misuse of loans received pursuant to this part, the authority shall notify the appropriate state officials who shall withhold all or a portion of the funds of the state and all funds administered by the state and its agencies, boards and instrumentalities allotted or appropriated to the borrower, including, but not limited to, state-shared taxes and apply an amount necessary to the payment of the amount due.

(b) Nothing contained in this section mandates the withholding of funds allocated to a qualified borrower that would violate contracts to which the state is a party, the requirements of federal law imposed on the state or judgments of a court binding on the state.



§ 4-31-1208. Annual report -- Audit.

(a) Following the close of each state fiscal year, the authority shall submit an annual report of its activities for the preceding year to the governor, the speaker of the senate and the speaker of the house of representatives and make the report available to the general assembly. The authority also shall submit an annual report to the appropriate federal agency in accordance with requirements of any federal program.

(b) The annual reports and all books of accounts and financial records of the authority shall be subject to audit annually by the comptroller of the treasury.



§ 4-31-1209. Policies and procedures.

The authority, in consultation with the department of transportation, is authorized to adopt policies and procedures to effectuate the purposes of this part.









Chapter 32 - Institute for Labor-Management Studies [Repealed]

§ 4-32-102. [Obsolete.]






Chapter 33 - Tennessee Economic Impact Disclosure Law of 1979

§ 4-33-101. Short title.

This chapter shall be known and may be cited as the "Tennessee Economic Impact Disclosure Law of 1979."



§ 4-33-102. Purpose -- Legislative intent.

(a) It is the purpose and intent of the general assembly by this enactment to require state agencies to state the direct and indirect costs of government programs to consumers and the relationship between the costs of a program and the benefits to be received from the program.

(b) The general assembly intends this chapter to supplement existing laws and regulations.

(c) Nothing in this chapter shall affect existing statutory obligations of a state agency.



§ 4-33-103. Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Agency" means every department or organization described in chapter 3 of this title; and

(2) "Agency action" includes any action by an agency or subdivision thereof that may have substantial economic impact upon any person. Substantial economic impact may occur through a related series of agency decisions that individually may not have substantial economic impact, but that cumulatively have substantial economic impact.



§ 4-33-104. Economic impact statements.

(a) Upon written request by the commissioner or head of any agency, or by any member of the general assembly, each agency shall within a reasonable time justify a proposed action by preparing an economic impact statement using professionally accepted methodology, with quantification of data to the extent practicable, giving effect to both short-term and long-term consequences; provided, that this section shall not apply to any action of the department of transportation in which federal-aid matching funds are used.

(b) The economic impact statement shall include the following information:

(1) A description of the action proposed, the purpose of the action, the legal authority for the action and the plan for implementing the action;

(2) A determination that the action is the least-cost method for achieving the stated purpose;

(3) A comparison of the cost-benefit relation of the action to nonaction;

(4) A determination that the action represents the most efficient allocation of public and private resources;

(5) A determination of the effect of the action on competition;

(6) A determination of the effect of the action on the cost of living in the geographical area in which the action would occur;

(7) A determination of the effect of the action on employment in the geographical area in which the action would occur;

(8) The source of revenue to be used for the action; and

(9) A conclusion as to the economic impact upon all persons substantially affected by the action, including an analysis containing a description as to which persons will bear the costs of the action and which persons will benefit directly and indirectly from the action.

(c) If, during the course of an agency action, information required by the economic impact statement materially changes, the agency shall amend the statement with the correct information.



§ 4-33-106. Exempt agency actions.

The following agency actions are exempt from this chapter:

(1) The collection and payment of social security funds, retirement funds or employee benefit funds;

(2) Participation in any federal program, if under federal law the participation would be prevented by compliance with this chapter;

(3) All emergency rules, or emergency purchases, if the governor agrees that an emergency exists and that a timely economic impact statement could not be prepared, but within a reasonable period of time after the action, an appropriate economic impact statement shall be prepared;

(4) All legislative actions;

(5) All purchases by any state agency that have a fair market value or monetary value that is less than twenty-five thousand dollars ($25,000);

(6) Ministerial action by an agency that complies with applicable statutes and rules; provided, however, this exemption does not include an agency action where the contracting of services is considered or used instead of state employees;

(7) Action by a state agency that is required by law to be maintained as confidential;

(8) The preparation and sale of all bonds that are processed by the state funding board;

(9) Expenditures of money from trust funds that previously have been designed by the general assembly for a specific purpose;

(10) The prosecution of civil, criminal or administrative actions before any court or before an administrative hearing officer; and

(11) Actions involving persons in the custody of the state voluntarily or under court order.



§ 4-33-107. Copies of economic impact statements.

In addition to any copies that may be provided to other individuals or entities, each agency that prepares an economic impact statement pursuant to this chapter shall provide a copy of such impact statement to the senate and house of representatives government operations committees.






Chapter 34 - Native American Indians

Part 1 - General Provisions [Obsolete]

§ 4-34-101. [Obsolete.]



§ 4-34-102. [Obsolete.]



§ 4-34-103. [Obsolete.]



§ 4-34-104. [Obsolete.]



§ 4-34-105. [Obsolete.]



§ 4-34-106. [Obsolete.]



§ 4-34-107. [Obsolete.]



§ 4-34-108. [Obsolete.]






Part 2 - Native American Indian Rights

§ 4-34-201. Inclusion of "Native American Indian" as racial or ethnic origin.

(a) Notwithstanding any law to the contrary, a state or local governmental entity requiring or requesting a person to divulge racial or ethnic origin on an employment form, education application, or other such document shall contain a space, box, or blank clearly designated "Native American Indian."

(b) This section may not be construed to require a governmental entity to revise the forms in the manner required by this section before exhausting its supply of forms on hand on January 1, 1995.



§ 4-34-202. Eligibility for minority-based benefits.

Notwithstanding any other law to the contrary, a Native American or an African-American is eligible to receive scholarships, grants or any other benefit afforded to minorities from the University of Tennessee system, the board of regents system, or any Tennessee school system. As used in this section, "Native American" means an individual recognized as Native American by a federally recognized tribe or a state.









Chapter 35 - State of Tennessee Audit Committee Act of 2005

§ 4-35-101. Short title.

This chapter shall be known and may be cited as the "State of Tennessee Audit Committee Act of 2005."



§ 4-35-102. Creation of audit committees.

(a) A state governing board, council, commission, or equivalent body that has the authority to hire and terminate its employees shall create an audit committee, subject to subsection (c).

(b) A state governing board, council, commission, or equivalent body that is responsible for the preparation of financial statements, whether included in the financial statements of other entities or free standing, shall create an audit committee, subject to subsection (c).

(c) A state governing board, council, commission, or equivalent body subject to subsections (a) and (b) may be excepted from the requirement to form an audit committee only upon the approval of the comptroller of the treasury.



§ 4-35-103. Development of charter -- Guidelines for and review of charter -- Approval.

(a) An audit committee created pursuant to this chapter shall develop a written charter addressing the audit committee's purpose, powers, duties, and mission.

(b) The comptroller of the treasury shall establish guidelines for creation of an audit committee charter and shall review the proposed charter to determine whether the charter contains the minimum necessary requirements.

(c) The charter, and any subsequent amendments, shall be presented to the full state governing board, council, commission, or equivalent body, and the comptroller of the treasury for approval.



§ 4-35-104. Standing committee -- Members -- Meetings.

(a) The audit committee shall be a standing committee of the state governing board, council, commission, or equivalent body.

(b) An audit committee created pursuant to this chapter shall have at a minimum three (3) members, chosen as prescribed in the audit committee charter.

(c) (1) The audit committee's charter shall provide for the frequency of and procedures relative to conducting meetings.

(2) The audit committee shall meet upon the request of the comptroller of the treasury.



§ 4-35-105. Responsibilities of audit committee.

The responsibilities of an audit committee created pursuant to this chapter include, but are not limited to:

(1) Overseeing the financial reporting and related disclosures, especially when financial statements are issued;

(2) Evaluating management's assessment of the body's system of internal controls;

(3) Formally reiterating, on a regular basis, to the state governing board, council, commission, equivalent body, or management and staff of the agency to which the audit committee is attached, the responsibility of the state governing board, council, commission, equivalent body, or management and staff of the agency for preventing, detecting, and reporting fraud, waste, and abuse;

(4) Serving as a facilitator of any audits or investigations of the body to which the audit committee is attached, including advising auditors and investigators of any information the audit committee may receive pertinent to audit or investigative matters;

(5) Informing the comptroller of the treasury of the results of assessment and controls to reduce the risk of fraud; and

(6) Promptly notifying the comptroller of the treasury of any indications of fraud.



§ 4-35-106. Powers and duties.

An audit committee created pursuant to this chapter shall have the power and duty to take whatever actions the audit committee deems necessary in carrying out its responsibilities in this chapter, including, but not limited to:

(1) Seeking information the audit committee requires from employees or external parties;

(2) Meeting with agency management, board, council, commission, or equivalent body members, external and internal auditors, legal counsel, or others as necessary; and

(3) Requiring internal auditors to report directly to the audit committee.



§ 4-35-107. Establishment of confidential reporting of illegal, improper, wasteful or fraudulent activity.

(a) An audit committee created pursuant to this chapter shall establish a process by which employees, taxpayers, or other citizens may confidentially report suspected illegal, improper, wasteful, or fraudulent activity. If the information provided causes the chair of the audit committee to believe that illegal, improper, wasteful, or fraudulent activity may have occurred, then the chair of the audit committee shall report the information to the office of the comptroller of the treasury. The comptroller of the treasury shall have the power to prescribe the method of making the report by the chair of the audit committee. The detailed information received and generated pursuant to a report of suspected illegal, improper, wasteful, or fraudulent activity shall be considered audit working papers and is therefore not an open record pursuant to title 10, chapter 7.

(b) Section 8-50-116 shall apply to all state governing board, council, commission or equivalent body employees. In addition, no state governing board, council, commission or equivalent body's employees shall suffer any of the prohibited retaliatory actions specified in § 8-50-116 for reporting or cooperating with the audit committee, internal auditors, or auditors from, or approved by, the comptroller of the treasury, or for reporting any facts to the state governmental body to which the audit committee is attached. Any person who knowingly and willingly retaliates or takes adverse action of any kind against any person for reporting alleged wrongdoing pursuant to this chapter commits a Class A misdemeanor.



§ 4-35-108. Notice of meetings -- Open meetings -- Exceptions.

(a) Except as provided in subsection (b), all meetings of an audit committee created pursuant to this chapter shall abide by the notice requirements adhered to by the state governing board, council, commission, or equivalent body to which the audit committee is attached.

(b) All meetings of an audit committee created pursuant to this chapter shall be subject to the open meetings provisions of title 8, chapter 44, except that the audit committee may hold confidential, nonpublic executive sessions to discuss:

(1) Items deemed not subject to public inspection under §§ 10-7-503 and 10-7-504, and all other matters designated as confidential or privileged under this code;

(2) Litigation;

(3) Audits or investigations;

(4) Information protected by federal law; and

(5) Matters involving information under § 4-35-107(a), where the informant has requested anonymity.

(c) No business, other than that described under subdivisions (b)(1)-(5), shall be considered during a confidential, nonpublic executive session by the audit committee.

(d) For purposes of providing notice of a confidential, nonpublic executive session, the agenda must disclose the general nature of discussion as described under subdivisions (b)(1)-(5).

(e) A meeting at which both subject matter open to the public and confidential subject matter will be discussed shall be conducted as follows:

(1) All business relating to subject matter that is public in nature shall be conducted first; and

(2) At the conclusion of the meeting relating to subject matter that is public in nature, the chair shall announce that the public portion of the meeting is adjourned and that the remainder of the meeting will concern matters that are confidential under subdivisions (b)(1)-(5). When everyone at the meeting who is not authorized to attend the confidential portion of the meeting has departed, the confidential portion of the meeting shall commence.

(f) This chapter is not intended to prevent the full state governing board, commission, council, or equivalent body from going into confidential, nonpublic executive session for the purpose of further discussing those matters as described under subdivisions (b)(1)-(5). All portions of meetings of the full state governing board, commission, council, or equivalent body, where matters described under subdivisions (b)(1)-(5) will be discussed, shall be exempt from title 8, chapter 44; provided, that the full state governing board, commission, council or equivalent body shall abide by the notice requirements of subsections (c)-(e).






Chapter 36 - State Horse Racing Advisory Committee [Effective Until July 1, 2018.]

§ 4-36-101. State horse racing advisory committee. [Effective until July 1, 2018.]

(a) There is created as an independent entity of state government the state horse racing advisory committee, which shall consist of seven (7) members to be appointed by the governor, as follows:

(1) Five (5) public members;

(2) One (1) member who shall have a background in law enforcement, and who shall be selected from a list of three (3) persons submitted by the director of the TBI; and

(3) One (1) member who shall have a background in accounting, and who shall be selected from a list of three (3) persons submitted by the state board of accountancy.

(b) Of the members appointed:

(1) At least two (2) members shall be appointed from each grand division of the state; and

(2) At least four (4) members shall have a reasonable knowledge of the practices and procedures of horse racing.

(c) In making appointments to the committee, the governor shall strive to ensure that the committee is composed of members who are diverse in professional or educational background, ethnicity, age, race, gender, geographic residency, heritage, perspective, and experience.

(d) A vacancy on the committee shall be filled in the same manner as the original appointment.



§ 4-36-102. Eligibility for appointment and membership. [Effective until July 1, 2018.]

To be eligible for appointment to, and membership on, the committee, a person shall:

(1) Have been a legal resident of this state for five (5) years immediately preceding the appointment, and shall be at least thirty (30) years of age;

(2) Be of such character and reputation as to promote public confidence in the administration of horse racing within this state;

(3) Not directly or indirectly or in any capacity own or have any financial interest in a horse racing track, including, but not limited to, an interest as owner, lessor, lessee, operator, manager, concessionaire, stockholder, or employee;

(4) Not be a public official or public employee;

(5) Not have been convicted of any gambling or gaming offense under federal law, the laws of this state, or any other state, or of an offense that is punishable as a felony under federal law, the laws of this state, or the laws of any other state;

(6) Not accept any financial or other form of reward or gift from any horse racing association or any other entity with financial interest in horse racing; and

(7) Have no financial interest, or engage in any private employment, in a business that does business with any horse racing association or any other entity involved in horse racing.



§ 4-36-103. Reimbursement of expenses. [Effective until July 1, 2018.]

Committee members shall receive no compensation, nor be entitled to be reimbursed for actual travel and other expenses incurred in attending any meeting and in performing any duties prescribed by this chapter.



§ 4-36-104. Quorum -- Removal of member for failure to attend meetings. [Effective until July 1, 2018.]

(a) A majority of the members of the committee shall constitute a quorum for the transaction of business or the exercise of its powers.

(b) (1) Any member of the committee who fails to attend or participate in more than fifty percent (50%) of the meetings in a calendar year shall be removed as a member.

(2) The chair of the committee shall notify the appointing authority of any member who fails to satisfy the attendance requirement in subdivision (b)(1).



§ 4-36-105. Chair. [Effective until July 1, 2018.]

(a) The governor shall appoint a chair from the members appointed to the committee.

(b) The chair shall:

(1) Call the first meeting of the committee;

(2) Attend all meetings of the committee;

(3) Keep a complete record of the proceedings at each meeting of the committee;

(4) Preserve all books, documents, and papers entrusted to the care of the committee, and prepare for service any documents as may be required by the committee; and

(5) Be responsible for the carrying out of all requests and directives of the committee.



§ 4-36-106. Meetings -- Records of meetings and business. [Effective until July 1, 2018.]

All meetings of the committee shall be open and public in accordance with title 8, chapter 44, and the committee shall keep detailed records of its meetings and business.



§ 4-36-107. Recommendations for legislation related to establishment of horse racing -- Repealer. [Effective until July 1, 2018.]

(a) (1) Effective July 1, 2016, the committee shall meet quarterly, or more often in the discretion of the committee, to develop recommendations for legislation related to the establishment of horse racing in this state, with the ultimate goal of authorizing a state governmental entity to regulate horse racing in this state.

(2) In carrying out its duties, the committee may investigate, study, and report on any programs, initiatives, topics, or other matters as the committee deems appropriate to further the establishment of horse racing in this state.

(b) In carrying out the responsibilities of the committee, the committee may request the assistance of any agency of state government, and it is the duty of the agencies to promptly comply with any such request for assistance by the committee.

(c) The committee shall complete a comprehensive report that includes, but is not limited to, all recommendations for legislation on the establishment of horse racing in this state and shall file the report with the governor, the chair of the government operations committee of the house of representatives, and the chair of the government operations committee of the senate prior to July 1, 2018.

(d) This chapter shall be repealed on July 1, 2018.






Chapter 37 - Child Care Facilities Loan Guarantee Program

Part 1 - Tennessee Child Care Facilities Corporation [Repealed]



Part 2 - Public/private Partnerships Program

§ 4-37-201. Creation -- Use of matching funds -- Departmental report -- Promulgation of rules and regulations.

(a) (1) The department of human services is authorized to work with local communities, industry and other entities to develop the preliminary parameters of a program of public/private partnerships to enhance funding of child care. In such efforts, the department shall involve entities such as the Tennessee Child Care Facilities and Programs Corporation, established pursuant to part 1 of this chapter [repealed], the appropriate local families first councils and the work force development council.

(2) In exploring such partnerships, the department shall examine the feasibility of securing federal and state funding as an incentive for developing matching local funds derived from local governments, employers, charitable institutions or foundations and other sources, so that communities may seek local, flexible partnerships with employers for the creation and enhancement of child care.

(b) (1) Only to the extent of any current funding not otherwise obligated by law, the department may also establish preliminary public/private partnerships through a program based upon the principles in subsection (a). In any preliminary program created pursuant to this subsection (b), any matching funds shall be used with the input and direction of local communities to meet the needs of working parents and to create, expand or upgrade on-site child care facilities; to contract or partner with child care agencies that provide such types of child care as sick-care, after-hours care for children and any other forms of child care that become necessary to meet the needs of children, parents, and employers; and to use such funds as incentives or for studies that may be necessary to aid in the development of any child care for the particular community.

(2) Any funds used pursuant to this subsection (b) shall supplement or extend the use of existing public or private funding and shall not be used to supplant the maintenance of effort being exerted currently by the employer or other contributor.

(3) Any funds utilized pursuant to this subsection (b) shall be for child care provided in a facility licensed, approved or certified by a state child care licensing, certification or approval entity under title 37, 49, or 71, or in any other facility or program approved for the care of children by the department.

(c) The department is authorized to promulgate rules and regulations, which may include emergency rules, pursuant to chapter 5 of this title, to implement subsection (b). Such rules may include criteria for grants and use of program funds and shall be limited to any currently available funds not otherwise obligated by law.









Chapter 38 - Refugee Absorptive Capacity Act

§ 4-38-101. Short title.

This chapter shall be known and may be cited as the "Refugee Absorptive Capacity Act."



§ 4-38-102. Chapter definitions.

As used in this chapter:

(1) "Absorptive capacity" is a determination made by a local government evaluating, for a host community within that jurisdiction:

(A) The capacity of the community's social service and healthcare agencies to meet the existing needs of the community's current residents;

(B) The availability of affordable housing, low-cost housing, or both, and existing waiting lists for such housing in the community;

(C) The capacity of the local school district to meet the needs of the existing or anticipated refugee student population; and

(D) The ability of the local economy to absorb new workers without causing competition with local residents for job opportunities, displacing existing local workers, or adversely affecting the wages or working conditions of the local workforce;

(2) "Local government" or "local governments" refers to either the city council, governing body of any county having a metropolitan form of government, or county legislative body which regulates any host community being considered for refugee resettlement activity;

(3) "Tennessee office for refugees" means the state office which administers the refugee program for this state, or the entity or agency to whom the state has delegated such function and that has been designated and recognized by the federal government to administer such program; and

(4) "Tennessee refugee coordinator" means the official designated by the Tennessee office for refugees.



§ 4-38-103. Duties of Tennessee office for refugees.

The Tennessee office for refugees shall:

(1) Provide at least a written quarterly report to representatives of local governments to plan and coordinate the appropriate placement of refugees in advance of the refugees' arrival, and appear before the local government to provide additional information at the request of the local government. Specifically, the local government may request reporting of information related to the factors of absorptive capacity as stated in § 4-38-102.

(2) Ensure that representatives of local resettlement agencies, local community service agencies, and other publicly-funded or tax-exempt agencies that serve refugees in this state shall upon request meet with representatives of local governments to plan and coordinate the appropriate placement of refugees in the host community in advance of the refugees' arrival;

(3) Execute a letter of agreement with each agency providing refugee resettlement services in this state. The letter of agreement shall require the parties to mutually consult and prepare a plan for the initial placement of refugees in a host community and set forth the continuing process of consultation between the parties. The provisions of the letter of agreement shall be consistent with federal law regulating the resettlement of refugees;

(4) At least quarterly transmit to the chairs of the state government committee of the house of representatives and state and local government committee of the senate, and to the chair of the budget committee of either the city council or the county legislative body regulating the host community copies of:

(A) The letters of agreement;

(B) Any initial refugee placement plans prepared pursuant to letters of agreement; and

(C) Any communications received and responded to pursuant to subdivision (5), including how or to the extent any issue regarding the concerns of host communities and representatives of local governments was resolved; and

(5) Ensure that residents of host communities and representatives of local governments are aware that any and all concerns regarding local refugee resettlement activities in any host community shall be filed with the Tennessee office for refugees and further that the Tennessee office for refugees shall respond timely in writing to all such communications.



§ 4-38-104. Request for moratorium.

(a) Based on the factors in § 4-38-102(1), upon the adoption of a resolution the legislative body of a local government may request a moratorium on new refugee resettlement activities, documenting that the host community lacks absorptive capacity and that further resettlement of refugees in the host community would result in an adverse impact to existing residents. Such resolution shall be forwarded to the Tennessee office for refugees for appropriate action pursuant to subsection (b).

(b) The Tennessee office for refugees shall accept and may forward to the United States state department, the request from a local government for a moratorium on new refugee resettlement activities in a host community which lacks absorptive capacity. The United States state department may thereafter implement the request for a moratorium.

(c) Upon notice of a determination made pursuant to this section, the United States state department may thereafter suspend additional resettlement of refugees in that community, until the state refugee coordinator and the local government have jointly determined that absorptive capacity for refugee resettlement exists to implement any further refugee resettlement activities in the host community.

(d) The period of validity of a moratorium described in subsection (c) or any extension thereof, shall not exceed one (1) year.






Chapter 39 - Payment of Taxes by State Vendors and Subcontractors

§ 4-39-101. Chapter definitions.

As used in this chapter:

(1) "Major procurement contract" means any good or service costing in excess of seventy-five thousand dollars ($75,000), including major advertising contracts, annuity contracts, consulting services, equipment, and other products and services unique to the functions performed by the state governmental entity, but not including materials, supplies, equipment, and services common to the operations of any ordinary business;

(2) "Retailer" means a person or entity that sells goods or services on behalf of a state governmental entity;

(3) "State governmental entity" means a state agency, department, board, or commission, or a public corporation or quasi-public instrumentality that performs essential public functions entrusted to it by the state; and

(4) "Vendor" means a person or entity that provides or proposes to provide goods or services to the state governmental entity pursuant to a major procurement contract, but does not include an employee of the state governmental entity, retailer or a state governmental entity.



§ 4-39-102. Major procurement contract to contain provision for payment of sales and use taxes by vendor and subcontractors.

A state governmental entity shall include in any major procurement contract with a vendor a provision that the vendor and the vendor's subcontractors, shall remit sales and use taxes on sales of goods or services made by the vendor or the vendor's subcontractor.



§ 4-39-103. Vendor contract with subcontractor to include provision for payment of sales and use taxes by subcontractor.

If any portion of the cost of a vendor's major procurement contract with a state governmental entity is subcontracted, the vendor shall include in the contract with the subcontractor a provision that the subcontractor shall remit sales and use taxes on taxable sales of goods or services made by the subcontractor.






Chapter 40 - Physical Fitness and Health

Part 1 - Tennessee Governor's Council on Physical Fitness and Health [Repealed]

§ 4-40-151. [Obsolete.]






Part 3 - Tennessee Alliance for Fitness and Health [Repealed]






Chapter 41 - Go Build Tennessee Act [Effective Until July 1, 2019.]

§ 4-41-101. Short title. [Effective until July 1, 2019.]

This chapter shall be known and may be cited as the "Go Build Tennessee Act."



§ 4-41-102. Chapter definitions. [Effective until July 1, 2019.]

As used in this chapter:

(1) "Board" means the state board for licensing contractors, created by § 62-6-104; and

(2) "Corporation" means a nonprofit corporation, which shall be properly incorporated under the laws of this state and approved by the United States internal revenue service as an organization that is exempt from federal income tax under Section 501(a) of the Internal Revenue Code (26 U.S.C. § 501(a)) by virtue of being an organization described in Section 501(c)(3) of the Internal Revenue Code (26 U.S.C. § 501(c)(3)).



§ 4-41-103. Creation of Go Build Tennessee Program -- Administration by corporation -- Composition of corporation. [Effective until July 1, 2019.]

(a) There is created the Go Build Tennessee Program, referred to in this chapter as "the program."

(b) The program shall be implemented and administered by a corporation, whose duties shall include, but not be limited to, securing funding to promote and foster the development of a comprehensive statewide program designed to attract and increase career opportunities for secondary and postsecondary students in the construction industry.

(c) The corporation shall be comprised of an equal number of representatives of commercial and industrial building contractors and subcontractors, residential building contractors and subcontractors, and road building contractors and subcontractors.



§ 4-41-104. Authority to enter contractual and promotional agreements -- Permitted expenditures. [Effective until July 1, 2019.]

The corporation may enter into contractual and promotional agreements necessary to effectively stimulate the program for the purposes of educating persons regarding the construction industry and recruiting persons for careers in the industry. The corporation's expenditures may include, but are not limited to, the following:

(1) Print, digital, and radio and television advertising;

(2) Promotional materials;

(3) Media campaigns;

(4) Videos;

(5) Brochures;

(6) Web site development and maintenance; and

(7) Database development and maintenance.



§ 4-41-105. Go Build Account created. [Effective until July 1, 2019.]

(a) To fund the program, there is created within the state board for licensing contractors a Go Build Account, referred to in this chapter as "the account." Amounts remaining in the account at the end of each fiscal year shall not revert to the general fund. Money in the account shall be invested by the state treasurer pursuant to title 9, chapter 4, part 6, for the sole benefit of the account.

(b) The following shall be transferred by the board to the account, to be allocated to the corporation solely for the implementation, administration, and management of the program:

(1) A minimum of fifty percent (50%) of the total fiscal year fund balance resulting from contractor licensing revenue collected pursuant to title 62, chapter 6, part 1, after expenditures. This transfer shall occur on an annual basis in accordance with § 4-41-107; and

(2) One million seven hundred fifty thousand dollars ($1,750,000) of the state board for licensing contractors reserve balance resulting from a one-time transfer of funds from the balance to the corporation. This transfer shall occur prior to the end of fiscal year 2014-2015.

(c) The board, in consultation with the corporation, may promulgate rules in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for disbursing the funds for the program, as necessary, pursuant to subsection (b); provided, however, funds collected pursuant to subsection (b) shall be used only to fund career and technical education programs and other certified and nationally accredited programs to encourage and promote career opportunities in the construction industry that are in secondary schools in this state, postsecondary schools in this state, the Tennessee colleges of applied technology, and other community colleges in this state.

(d) There shall be participation and inclusion of the commissioner of labor and workforce development or the commissioner's designee in the board's administration and implementation of this chapter, including the provision of input from the commissioner or the commissioner's designee related to labor market information, safety and health, and the development of performance metrics consistent with industry growth indicators.



§ 4-41-106. Duties and powers of corporation. [Effective until July 1, 2019.]

(a) The corporation shall implement the program to promote and encourage the recruitment of potential construction workers, and to encourage the development of training programs and create opportunities for new, skilled construction workers in this state.

(b) The corporation may cooperate with state and local governments, private organizations, and citizens, as it plans and engages in activities related to the program. In addition to the funds received pursuant to § 4-41-105(b), the corporation may receive funds from individuals, businesses, governmental entities, foundation grants, and the state as appropriated by the general assembly.

(c) All costs to underwrite the corporation's activities related to the program shall be paid from revenues of the corporation, and no state employee or any other person associated with the corporation shall benefit from the expenditures, either directly or indirectly.

(d) The corporation may exercise all powers authorized pursuant to the Tennessee Nonprofit Corporation Act, compiled in title 48, chapters 51-68.

(e) The corporation may request assistance from any agency of state government, subject to existing statutes, rules, and policies.



§ 4-41-107. Transfer of revenue from account to corporation. [Effective until July 1, 2019.]

Beginning in the first full quarter of fiscal year 2015-2016 and in the first quarter of every subsequent fiscal year, the board shall transfer revenue from the account to the corporation to be allocated in the manner set forth in § 4-41-105(b)(1).



§ 4-41-108. Payment of expenses from moneys transferred from account to corporation. [Effective until July 1, 2019.]

The corporation shall pay expenses incurred by the corporation for the administration of the program from moneys transferred from the account to the corporation pursuant to § 4-41-105(b).



§ 4-41-109. Reporting requirements. [Effective until July 1, 2019.]

4-41-109 Reporting requirements. [Effective until July 1, 2019.]

(a) The corporation shall submit quarterly reports to include acceptable fiscal accounting practices and performance accountability metrics to the commissioner of labor and workforce development. The commissioner shall have oversight authority over the corporation's performance accountability and shall determine and establish required accountability metrics.

(b) The corporation shall submit an annual report to the governor, the speaker of the senate, and the speaker of the house of representatives that includes a statement of its operations. The report shall be submitted within ninety (90) days after the end of the corporation's fiscal year.



§ 4-41-110. Annual audit. [Effective until July 1, 2019.]

An independent audit of the program shall be performed annually by a certified, independent public accountant who shall be paid from fees collected by the corporation. The independent audit shall be submitted to the comptroller of the treasury.



§ 4-41-111. Repealer. [Effective until July 1, 2019.]

This chapter is hereby repealed on July 1, 2019.






Chapter 43 - Office of State Geographer

§ 4-43-101. Creation.

There is hereby created the office of state geographer.



§ 4-43-102. Appointment -- Term of office.

The state geographer shall be appointed by the governor to serve a term of three (3) years and may be reappointed to serve additional terms. The state geographer shall serve at the pleasure of the governor and shall report to the governor or the governor's designee and to the appropriate official of any agency for which such geographer has contracted to perform work.



§ 4-43-103. Qualifications.

The state geographer shall hold a graduate degree in geography, have the confidence of professional colleagues and possess a record of public service.



§ 4-43-104. Duties.

The state geographer shall be available at all times to serve as a consultant, advisor or director of research on geographic matters of interest to, and at the request of, appropriate officials in state government on a task-by-task contract basis.



§ 4-43-105. Service without staff, expenses or salary.

The state geographer shall serve without staff, expenses, or salary.






Chapter 44 - Tennessee Bicentennial [Obsolete]

§ 4-44-101. -- 4-44-109. [Obsolete.]

4-44-101 -- 4-44-109. [Obsolete.]






Chapter 47 - Passenger Railroad Commission [Repealed]



Chapter 48 - Tennessee Commission on Holocaust Education

§ 4-48-101. Creation.

The Tennessee commission on Holocaust education is created and established in the executive branch of the state government. It shall be independent, except for administration and finance.



§ 4-48-102. Membership.

The commission shall consist of members including: a senator appointed by the speaker of the senate and a representative appointed by the speaker of the house of representatives; the commissioner of education; a vice chancellor of the University of Tennessee and a vice president of the board of regents; and twelve (12) public members appointed by the governor. The public members shall be Tennessee residents, with due regard to broad geographic representation, who have served prominently as spokespersons for, or as leaders of organizations that serve members of, religious, ethnic, national heritage or social groups that were subjected to genocide, torture, wrongful deprivation of liberty or property, officially imposed or sanctioned violence and other forms of human rights violations and persecution at the hands of the Nazis and their collaborators during the Nazi era, or they shall be residents who are experienced in the field of Holocaust education, or representative of liberators of victims of the Holocaust, such as veterans organizations.



§ 4-48-103. Term of office.

Each public member of the commission shall serve for a term of three (3) years. Public members shall be eligible for reappointment. They shall serve until the expiration of the term to which they were appointed and until their successors are appointed and qualified. A vacancy occurring other than by expiration of term shall be filled in the same manner as the original appointment but for the unexpired term only.



§ 4-48-104. Expenses.

The members of the commission shall serve without compensation, but they shall be entitled to reimbursement for all necessary expenses incurred in the performance of their duties, in accordance with the comprehensive state travel regulations.



§ 4-48-105. Chair.

The commission shall have a chair appointed by the governor for a three-year term. It shall meet upon the call of the chair or of a majority of the commission members. The presence of a majority of the authorized membership of the commission shall be required for the conduct of official business.



§ 4-48-106. Executive director.

The commission shall appoint an executive director, who shall serve at its pleasure and shall be a person qualified by training and experience to perform the duties of the office.



§ 4-48-107. Responsibilities and duties.

The commission has the responsibility and duty to:

(1) Provide, based upon the collective knowledge and experience of its members, assistance and advice to the public and private schools, colleges and universities with respect to the implementation of Holocaust education and awareness programs;

(2) Meet with appropriate education officials and other interested public and private organizations, including service organizations, for the purpose of assisting with the planning, coordination or modification of courses of study dealing with the subject of the Holocaust;

(3) Survey and catalog the extent and breadth of Holocaust and genocide education presently being incorporated into the curricula and taught in the educational systems of the state and inventory those Holocaust memorials, exhibits and resources that could be incorporated in courses of study at various locations and other educational agencies in the development and implementation of Holocaust and genocide education programs. In furtherance of this responsibility, the commission is authorized to contact and cooperate with existing Holocaust and genocide public or private nonprofit resource organizations. The commission may also act as a liaison concerning Holocaust and genocide education to members of the United States senate and house of representatives, the Tennessee senate and house of representatives and the United States Holocaust Memorial Museum;

(4) Compile a roster of individual volunteers who are willing to share their knowledge and experience in classrooms, seminars and workshops on the subject of the Holocaust. These volunteers may be survivors of the Holocaust, liberators of concentration camps, scholars, members of the clergy, community relations professionals and other persons who, by virtue of their experience or interest, have acquired personal or academic knowledge of the Holocaust;

(5) Coordinate events memorializing the Holocaust and seek volunteers who are willing and able to participate in commemorative events that will enhance public awareness of the significance of the Holocaust; and

(6) Prepare reports for the governor and the general assembly regarding its findings and recommendations to facilitate the inclusion of Holocaust studies and special programs memorializing the Holocaust in educational systems in the state.



§ 4-48-108. Cooperation by other state entities.

(a) The commission is authorized to call upon any department, office, division or agency of the state, to supply such data, program reports and other information, personnel and assistance as it deems necessary to discharge its responsibilities under this chapter.

(b) These departments, offices, divisions and agencies shall, to the extent possible and not inconsistent with any other law of this state, cooperate with the commission, and shall furnish it with such information, personnel and assistance as may be necessary or helpful to accomplish the purposes of this chapter.



§ 4-48-109. Not-for-profit corporation to further purposes of commission.

(a) The commission is hereby authorized to create a not-for-profit corporation to raise funds, develop, manage and implement the plans and programs of the commission relating to the Holocaust.

(b) The commission is authorized to select a name for the corporation. The corporation shall have its own board of directors, which shall consist of the members of the commission, a representative appointed by the governor, and a representative of the attorney general and reporter. The board may select its own chair with the approval of the chair of the commission.

(c) After proper incorporation, the not-for-profit corporation is authorized and directed to apply for tax-exempt status under § 501(c)(3) of the Internal Revenue Code (26 U.S.C. § 501(c)(3)).

(d) In addition to funds received from the general public, the corporation may receive funds from the state at such times and in such amounts as appropriated by the general assembly to be used for its tax-exempt purposes.

(e) Upon its incorporation, the not-for-profit corporation shall be responsible for implementing such programs as the commission plans. The not-for-profit corporation may hire such support staff and name such advisory groups or steering committees as necessary to assist in the promotion, coordination, and implementation of and fundraising for the comprehensive program developed by the commission.






Chapter 50 - Economic Council on Women

§ 4-50-101. Council created -- Membership -- Term of service.

(a) A Tennessee economic council on women, referred to in this chapter as the "economic council," is created. The economic council shall be composed of twenty-one (21) members. Nine (9) members shall be jointly appointed by the speaker of the senate and the speaker of the house of representatives, one (1) such member to be so appointed from each of the nine (9) multi-county development districts created under title 13, chapter 14, part 1. Two (2) senators shall be appointed by the speaker of the senate and two (2) representatives shall be appointed by the speaker of the house of representatives. One (1) member shall be appointed by the Tennessee black caucus of state legislators and one (1) member shall be appointed by the legislative women's caucus. One (1) cabinet member shall be appointed by the governor. Three (3) members shall be appointed by the governor, one (1) such member to be so appointed from nominations received from each of the following: the board of trustees of the University of Tennessee, the Tennessee board of regents and the Tennessee independent colleges and universities, which nominees shall be academic faculty or staff:

(1) From state or private four-year universities or colleges having a graduate program; and

(2) With research and teaching experience in the field of economic concerns of women.

(b) The governor shall also appoint two (2) at-large members, who may be selected from lists of qualified persons submitted by interested local, civic and business groups, including, but not limited to, Links, One Hundred Black Women, League of Women Voters of Tennessee, Tennessee Women's Political Caucus, Tennessee Lawyers Association for Women and housing authority tenant associations. The interested groups shall actively seek persons from as broad a range within each group as is reasonably possible, and shall ensure that such persons broadly represent the community in such areas as age, sex, minority groups, economic levels, employment and political affiliation.

(c) The governor shall consult with interested local, civic and business groups, including, but not limited to, Links, One Hundred Black Women, League of Women Voters of Tennessee, Tennessee Women's Political Caucus, Tennessee Lawyers Association for Women and housing authority tenant associations to determine qualified persons to fill the positions as provided in subsection (b).

(d) The first appointive members shall hold office for staggered terms. Of the nine (9) appointees from the development districts, the speakers shall jointly appoint three (3) for two-year terms, three (3) for four-year terms, and three (3) for six-year terms. Of the three (3) academic appointees of the governor, one (1) academic member shall be appointed for a two-year term, one (1) for a four-year term, and one (1) for a six-year term. One (1) of the members at-large appointed by the governor shall serve an initial four-year term. The other member at-large appointed by the governor shall serve an initial six-year term. All other appointees shall be for six-year terms. All subsequent appointments of members shall be for full six-year terms. No appointed member shall be appointed to more than two (2) consecutive six-year terms. Vacancies shall be filled by appointment pursuant to the criteria in this section only for the remainder of the unexpired term. Any member initially appointed for a six-year term shall not be eligible for reappointment without a two-year absence from commission membership. All other members shall be eligible for reappointment for a six-year term. A two-year absence from the economic council membership qualifies any member for reappointment following the criteria of this section.



§ 4-50-102. Meetings -- Officers -- Bylaws -- Rules -- Executive director -- Duties of council.

(a) (1) The economic council shall meet as necessary to transact business; provided, that meetings shall be held at least quarterly. Special meetings may be called by the chair or by three (3) members of the economic council, upon delivery of written notice to each member of the economic council. All members shall be duly notified of the time and place of any regular or special meeting at least seven (7) days in advance of such meeting. The economic council may conduct meetings, which must be open to the public by telephone conference calls with speaker phones, or electronic conferencing, or both. Such meetings shall conform to the requirements of title 8, chapter 44, part 1. The economic council shall elect at the first regular meeting of each calendar year a chair, a vice chair, and three (3) representatives, one (1) from each of the three (3) grand divisions, who shall comprise the five-member executive committee to function between quarterly meetings. The chair or the executive director may call meetings of the executive committee. The executive committee shall carry out the matters delegated to it by the full economic council. The majority of the members of the economic council shall constitute a quorum and the concurrence of a majority of those present and voting in any matter within its duties shall be required for a determination of matters within its jurisdiction.

(2) Each member shall serve without compensation. Each member is eligible for expense reimbursement only for attendance at the regularly scheduled quarterly meetings. All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.

(b) (1) The economic council shall promulgate bylaws to provide for the election of officers, establishment of committees, meetings and regulations as to procedural matters of the economic council. The economic council shall conduct its meetings using Robert's Rules of Order.

(2) The council is also authorized to promulgate, amend, revise and rescind rules for its own functioning in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.

(c) The economic council has the authority to hire an executive director who shall serve at the pleasure of the economic council.

(d) The economic council shall address the economic concerns and needs of women in Tennessee, which concerns and needs include, but are not limited to, employment policies and practices, educational needs and opportunities, child care, property rights, health care, domestic relations, and the effect of federal and state laws on women. In order to address these concerns and needs of women, the council may conduct research, hold hearings, develop recommendations and policy, educate the public and engage in activities for the benefit of women.

(e) The economic council is authorized to request funds from the federal government and private sources to implement subsection (d).

(f) The economic council shall consult with and report to the governor, the women's legislative caucus, the general assembly, and the pertinent agencies, departments, boards, commissions and other entities of state and local governments on matters pertaining to women. Furthermore, the economic council may request assistance from the departments of state and local governments, and advisory committees as needed.

(g) (1) The economic council shall serve as an advocate for women.

(2) The council shall set up and execute a program to find and encourage women to serve on state boards and commissions.

(h) To the extent resources to do so exist, the economic council shall evaluate and quantify the results of job training programs that currently exist, and evaluate whether they are helping women to obtain better employment.

(i) For administrative purposes, the economic council on women is attached to the department of state for all matters relating to receipts, disbursements, expense accounts, budget, audit, and other related items.



§ 4-50-103. Biennial report -- Other recommendations.

Beginning in the year 2000, the economic council shall submit a biennial report to the governor, the women's legislative caucus and the general assembly by September 1 following the conclusion of any regular annual session occurring in an even-numbered year. Such report shall summarize the economic council's activities and findings on the economic status of women in the state during the preceding two (2) years. The report shall include recommendations for more effective use of existing resources and services for women, and proposals for the development of programs, opportunities and services that are not otherwise provided, with the aim of development of a comprehensive and coordinated system of services for women. Furthermore, the economic council may make such other recommendations as the economic council deems appropriate. A copy of such report shall be published and disseminated to the public, as well as copies made available in the offices of the economic council for review by the public.



§ 4-50-104. Executive director -- Duties and responsibilities.

(a) The executive director shall be chief administrative officer of the economic council and pursuant to § 4-50-102(c), shall serve at the pleasure of the economic council. The executive director shall be a full-time employee of the economic council and shall have education as deemed necessary by the economic council. The economic council shall fix the executive director's duties and responsibilities that are in addition to those specified in this chapter. The economic council shall evaluate periodically the performance of the executive director. The executive director has the authority to conduct the ordinary and necessary business in the name of the economic council in accordance with this part or as determined by the economic council.

(b) The executive director has the following duties:

(1) Supervise the expenditure of funds and be responsible for complying with all applicable provisions of state and federal law in the receipt and disbursement of funds;

(2) Serve as an advocate for women;

(3) Serve as the executive officer of the economic council; and

(4) (A) Employ personnel as authorized by the economic council; and

(B) Hire and remove any clerical personnel in accordance with the state service system.



§ 4-50-105. Conflict of interest.

The conflict of interest provisions set forth in § 12-4-101, shall apply to members of the economic council.






Chapter 51 - Tennessee Education Lottery Implementation Law

Part 1 - General Provisions

§ 4-51-101. Creation of corporation.

(a) There is hereby created a corporation, which shall be known as the "Tennessee education lottery corporation."

(b) The corporation shall be registered with the secretary of state and shall be subject to the corporate laws of the state.

(c) The corporation shall be a body, politic and corporate, and a quasi-public instrumentality, and not a state agency or department, which shall be deemed to be acting in all respects for the benefit of the people of the state through the operation of a state lottery and in the performance of other essential public functions entrusted to it.

(d) The corporation shall have perpetual succession and shall adopt, amend, and repeal bylaws and regulations for the conduct of its affairs.

(e) The corporation shall strive to maximize net lottery proceeds.

(f) Venue for the corporation is Davidson County.



§ 4-51-102. Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Board" means the board of directors of the Tennessee education lottery corporation;

(2) "Chief executive officer" means the chief executive officer of the Tennessee education lottery corporation;

(3) "Corporation" means the Tennessee education lottery corporation;

(4) "Director" means a member of the board of directors of the Tennessee education lottery corporation;

(5) "Educational programs and purposes" means financial assistance to Tennessee citizens to enable such citizens to attend post-secondary educational institutions located within Tennessee, capital outlay projects for grades kindergarten through twelve (K-12) educational facilities, early learning programs and after school programs in accordance with article XI, § 5 of the Constitution of Tennessee;

(6) "Immediate family" means a spouse, child, step-child, brother, sister, son-in-law, daughter-in-law, parent, or grandparent;

(7) "Local government unit" means any county, metropolitan government, incorporated town or city, or special district of the state;

(8) "Lottery," "lotteries," "lottery game," or "lottery games" means any game of chance approved by the board and operated pursuant to this chapter, including, but not limited to, instant tickets, on-line games, and games using mechanical or electronic devices. For the purposes of this chapter, "lottery," "lotteries," "lottery game," or "lottery games" does not include:

(A) Casino gambling or games of chance associated with casinos and prohibited pursuant to article XI, § 5 of the Constitution of Tennessee. For the purposes of this subdivision (8)(A), "casino gambling" means a location or business for the purpose of conducting illegal gambling activities, excluding the sale and purchase of lottery tickets or shares as authorized by this chapter; or

(B) Video lottery. For the purposes of this subdivision (8)(B), "video lottery" means a lottery that allows a game to be played utilizing an electronic computer and an interactive terminal device, equipped with a video screen and keys, a keyboard or other equipment allowing input by an individual player, into which the player inserts coins or currency as consideration in order for play to be available, and through which terminal device, the player may receive free games or a voucher that can be redeemed for a cash or non-cash prize, or nothing, determined wholly or predominantly by chance;

(9) "Lottery proceeds" or "proceeds" means all lottery revenue derived from the sale of lottery tickets or shares and all other moneys derived from the lottery or received by the Tennessee education lottery corporation;

(10) "Lottery retailer" or "retailer" means a person who sells lottery tickets or shares on behalf of the Tennessee education lottery corporation pursuant to a contract;

(11) "Lottery vendor" or "vendor" means a person who provides or proposes to provide goods or services to the Tennessee education lottery corporation pursuant to a major procurement contract, but does not include an employee of the Tennessee education lottery corporation, a retailer, or a state agency or instrumentality of the Tennessee education lottery corporation. Such term does include a corporation whose shares are traded publicly and that is the parent company of the contracting party in a major procurement contract;

(12) "Major procurement contract" means any gaming product or service costing in excess of seventy-five thousand dollars ($75,000), including, but not limited to, major advertising contracts, annuity contracts, prize payment agreements, consulting services, equipment, tickets, and other products and services unique to the Tennessee lottery, but not including materials, supplies, equipment, and services common to the ordinary operations of a corporation;

(13) "Minority-owned business" means a business that is solely owned, or at least fifty-one percent (51%) of the assets or outstanding stock of which is owned, by an individual who personally manages and controls the daily operations of such business and who is impeded from normal entry into the economic mainstream because of:

(A) Past practices of discrimination based on race, religion, ethnic background, or sex;

(B) A disability as defined in § 4-26-102; or

(C) Past practices of racial discrimination against African-Americans;

(14) "Net proceeds" or "net lottery proceeds" means all revenue derived from the sale of lottery tickets or shares and all other moneys derived from lottery games minus operating expenses. "Net proceeds" or "net lottery proceeds" does not include unclaimed prize money;

(15) "Operating expense" means all costs of doing business including, but not limited to, prizes, commissions, and other compensation paid to a lottery retailer, advertising and marketing costs, rental fees, personnel costs, capital costs, depreciation of property and equipment, amounts held in or paid from a fidelity fund pursuant to § 4-51-118, and all other operating costs;

(16) "Person" means any individual, corporation, partnership, unincorporated association, or other legal entity;

(17) "Prize" means an award, gift, or anything of value regardless of whether there are conditions or restrictions attached to its receipt;

(18) "Share" means any intangible evidence of participation in a lottery game; and

(19) "Ticket" means any tangible evidence issued by the lottery to provide participation in a lottery game.



§ 4-51-103. Board of directors -- Appointment, duties.

(a) The corporation shall be governed by a board of directors composed of seven (7) directors.

(b) The directors shall be residents of the state of Tennessee, shall have expertise in their businesses or professions, and shall be appointed by the governor. All appointments shall be filed with the secretary of state within five (5) working days of appointment.

(c) (1) No person shall serve as a director of the corporation who has been convicted of:

(A) Any felony;

(B) A misdemeanor involving gambling, theft, computer offenses, forgery, perjury, dishonesty or unlawfully selling or providing a product or substance to a minor;

(C) Any violation of this chapter; or

(D) Any offense in a federal court, military court, or court of another state, territory or jurisdiction that under the laws of this state would disqualify such person pursuant to subdivision (c)(1)(A), (c)(1)(B), or (c)(1)(C).

(2) Prior to the appointment of a person as a director, the governor shall submit the names of potential directors to the Tennessee bureau of investigation and the Tennessee bureau of investigation, pursuant to § 38-6-109, shall conduct a criminal history records check on all such persons. The Tennessee bureau of investigation may contract with the federal bureau of investigation, other law enforcement agency or any other legally authorized entity to assist in such investigation. Such persons shall supply a fingerprint sample on request and in the manner requested by the investigating entity. The Tennessee bureau of investigation shall conduct such investigation as soon as practicable after submission of names by the governor. The corporation shall pay, as an operating expense, the cost of the records check. The results of such a records check shall not be considered a record open to the public pursuant to title 10, chapter 7, part 5.

(d) In making the appointments pursuant to subsection (b), the governor shall strive to ensure that the board is composed of directors who are diverse in professional or educational background, ethnicity, race, gender, geographic residency, heritage, perspective and experience.

(e) (1) Directors shall serve terms of five (5) years; provided, however, that of the initial directors appointed:

(A) Two (2) directors shall be appointed for an initial term of one (1) year;

(B) Three (3) directors shall be appointed for an initial term of three (3) years; and

(C) Two (2) directors shall be appointed for an initial term of five (5) years.

(2) After the initial terms, directors shall be appointed to serve five-year terms.

(f) All appointments of the directors shall be confirmed by joint resolution adopted by each house of the general assembly prior to the commencement of the term of office to which such director is appointed. If the general assembly is not in session when initial appointments are made, all initial appointees shall serve the terms prescribed pursuant to subsection (e), unless such appointments are not confirmed within thirty (30) days after the general assembly next convenes following such appointments. Any vacancy on the board shall be filled by the governor to serve the unexpired term and such appointment shall be confirmed in the same manner as the original appointment. However, if the general assembly is not in session and a vacancy occurs, the governor shall fill such vacancy by appointment and the appointee to such vacancy shall serve the unexpired term unless such appointment is not confirmed within thirty (30) days after the general assembly next convenes following the appointment to fill such vacancy.

(g) The term of office of each director shall commence on July 1, following such director's appointment; provided, however, that the term of office for each initial director shall commence on the date of appointment but shall be calculated, for purposes of the term, from July 1, 2003. If not reappointed, a director shall cease to hold office at the end of the director's term. All initial appointments of directors shall be made on or before July 1, 2003.

(h) A director of the board, or any member of their immediate family, shall not have a direct or indirect interest at the time of their appointment, or within a period of two (2) years prior to their appointment, in any undertaking that puts their personal interest in conflict with that of the corporation, including, but not limited to, any interest, through ownership, stock or otherwise, in a major procurement contract or a participating retailer; provided, however, that a director, or a member of such director's immediate family, may hold an incidental interest not to exceed one percent (1%) of the outstanding stock of a participating retailer.

(i) The directors shall elect from their membership a chair and vice chair. The directors shall also elect a secretary and treasurer who may, from time-to-time, serve as the acting chief executive officer of the corporation. Such officers shall serve for such terms as shall be prescribed by the bylaws of the corporation or until their respective successors are elected and qualified. No director of the board shall hold more than one (1) office of the corporation, except that the same director may serve as secretary and treasurer.

(j) The board of directors may delegate to one (1) or more of its members, to the chief executive officer, or to any agent or employee of the corporation such powers and duties as it may deem proper.

(k) A majority of the directors in office shall constitute a quorum for the transaction of any business and for the exercise of any power or function of the corporation.

(l) Action may be taken and motions and resolutions adopted by the board at any board meeting by the affirmative vote of a majority of present and voting directors.

(m) No vacancy in the membership of the board shall impair the right of the directors to exercise all the powers and perform all the duties of the board.

(n) (1) Upon approval by the chair, directors of the board shall be reimbursed for actual and reasonable expenses incurred or a per diem not to exceed the per diem provided to members of the general assembly pursuant to § 3-1-106 for each day's service spent in the performance of the duties of the corporation or both.

(2) Directors shall not receive a salary for their duties.

(o) (1) The governor may remove a director for neglect of duty or misconduct in office.

(2) If the governor seeks removal of a director pursuant to this subsection (o), the governor shall deliver to the director a copy of the charges levied against such director together with a notice of hearing affording such director an opportunity to be heard in person or by counsel to defend publicly against such charges prior to removal. The notice of hearing shall be served upon the director no later than ten (10) days prior to the hearing date.

(3) If such director is removed, the governor shall file in the office of the secretary of state a complete statement of all charges made against the director and the governor's findings regarding the charges, together with a complete record of the proceedings.

(4) If a director is removed, such vacancy shall be filled in the same manner as other vacancies on the board.

(p) No director shall make a contribution to the campaign of a candidate for the general assembly or to a candidate for governor.



§ 4-51-104. Chief executive officer -- Board duties.

(a) The board of directors shall appoint and shall provide for the compensation of a chief executive officer who shall be an employee of the corporation and who shall direct the day-to-day operations and management of the corporation. The chief executive officer shall be vested with such powers and duties as specified by the board and by law. The chief executive officer shall serve at the pleasure of the board.

(b) The board of directors shall provide the chief executive officer with private sector perspectives of a large marketing enterprise.

(c) The board of directors shall:

(1) Approve, disapprove, amend, or modify the budget recommended by the chief executive officer for the operation of the corporation;

(2) Approve, disapprove, amend, or modify the terms of major lottery procurements recommended by the chief executive officer;

(3) Hear appeals required by this chapter;

(4) Not approve a bonus for, and no bonus shall be paid to, the chief executive officer or any other of the executive employees of the corporation for any fiscal year in which lottery revenues are flat or declining as measured against the previous fiscal year's revenues;

(5) Adopt regulations, policies, and procedures relating to the conduct of lottery games and as specified in § 4-51-108; and

(6) Perform such other functions as specified by this chapter.



§ 4-51-105. Corporate powers.

(a) The corporation shall have any and all powers necessary or convenient to its usefulness in carrying out and effectuating the purposes and provisions of this chapter that are not in conflict with the constitution of the state of Tennessee and that are generally exercised by corporations engaged in entrepreneurial pursuits, including, but not limited to, the following powers:

(1) To sue and be sued as provided in this chapter;

(2) To adopt and alter a seal;

(3) To adopt, amend, and repeal bylaws, regulations, and policies and procedures for the regulation of its affairs and the conduct of its business; to elect and prescribe the duties of officers and employees of the corporation; and to perform such other matters as the corporation may determine. In the adoption of bylaws, regulations, policies, and procedures or in the exercise of any regulatory power, the corporation shall be exempt from the requirements of the Tennessee Uniform Administrative Procedures Act, compiled in chapter 5 of this title;

(4) To procure or to provide insurance;

(5) To hold copyrights, trademarks, and service marks and enforce its rights with respect to the copyrights and marks;

(6) To initiate, supervise, and administer the operation of the lottery in accordance with this chapter and regulations, policies, and procedures adopted pursuant to this chapter;

(7) To enter into written agreements with one (1) or more other states or sovereigns for the operation, participation in marketing, and promotion of a joint lottery or joint lottery games;

(8) To conduct such market research as is necessary or appropriate, which may include an analysis of the demographic characteristics of the players of each lottery game and an analysis of advertising, promotion, public relations, incentives, and other aspects of communication;

(9) To acquire or lease real property and make improvements to that real property and acquire by lease or by purchase tangible personal property and intangible personal property;

(10) To enter into contracts to incur debt in its own name and enter into financing agreements with the state, agencies or instrumentalities of the state, or with any commercial bank or credit provider; provided, however, that any such debt must be approved by the state funding board;

(11) To be authorized to administer oaths, take depositions, issue subpoenas, and compel the attendance of witnesses and the production of books, papers, documents, and other evidence relative to any investigation or proceeding conducted by the corporation;

(12) To appoint and select officers, agents, and employees, including professional and administrative staff and personnel and hearing officers to conduct hearings required by this chapter, and to fix their compensation, pay their expenses, and provide a benefit program, including, but not limited to, a retirement plan and a group insurance plan; provided, however, that the corporation may become a participating employer in the Tennessee consolidated retirement system pursuant to § 4-51-131 and may be eligible as a quasi-governmental organization for state group health insurance pursuant to § 8-27-207 [repealed and reenacted. See Compiler's Notes];

(13) To select and contract with vendors and retailers;

(14) To enter into contracts or agreements with the Tennessee bureau of investigation, local law enforcement agencies, appropriate federal agencies or private companies for the performance of criminal record checks, background investigations, and security checks;

(15) To enter into contracts of any and all types on such terms and conditions as the corporation may determine;

(16) To establish and maintain banking and other financial relationships, including, but not limited to, establishment of checking and savings accounts and lines of credit;

(17) To advertise and promote the lottery and lottery games in a dignified and responsible manner;

(18) To act as a retailer, to conduct promotions that involve the dispensing of lottery tickets or shares, and to establish and operate sales facilities to sell lottery tickets or shares and any related merchandise;

(19) To establish and maintain regional offices; provided, however, that there shall be at least one (1) such office in each grand division; and

(20) To adopt and amend such regulations, policies, and procedures as necessary to carry out and implement its powers and duties, organize and operate the corporation, regulate the conduct of lottery games in general, and any other matters necessary or desirable for the efficient and effective operation of the lottery or the convenience of the public. The promulgation of any such regulations, policies, and procedures shall be exempt from the requirements of the Tennessee Uniform Administrative Procedures Act, compiled in chapter 5 of this title.

(b) Title 67, chapter 4, parts 7, 20, and 21 shall not apply to the activities of the corporation.

(c) The powers enumerated in subsection (a) are cumulative of and in addition to those powers enumerated elsewhere in this chapter, and do not limit or restrict any other powers of the corporation.



§ 4-51-106. Investments.

(a) (1) Investment of funds of the corporation shall be undertaken in a manner that first seeks to ensure preservation of principal, that next ensures the liquidity needs of the corporation are met and, after satisfaction of these objectives, seeks a market rate of return.

(2) Pursuant to § 4-51-105(a)(3), the corporation shall adopt an investment policy to govern the investment of assets consistent with the objectives listed in subdivision (a)(1).

(3) A copy of the corporation's investment policy, and any revisions to that policy, shall be filed with the state funding board.

(b) The corporation shall be authorized to invest in securities as provided in § 9-4-602; provided, however, that if the business needs of the corporation necessitate investment in securities or classes of securities not specifically authorized in § 9-4-602, the corporation shall be authorized to invest in such additional securities or classes of securities after filing a statement with the state funding board describing the need for, and nature of, such additional security or classes of securities.

(c) The corporation is authorized, but not required, to invest its moneys as part of the local government investment pool created in title 9, chapter 4, part 7 and shall be deemed to be eligible for participation in such pool.



§ 4-51-107. Bank accounts.

(a) In accordance with § 4-51-105(a)(16), the corporation shall establish and maintain bank accounts only in institutions deemed to be qualified public depositories pursuant to title 9, chapter 4, part 5; provided, however, that if business needs dictate the establishment of accounts with an institution other than a qualified public depository, the corporation may create such accounts after filing a statement with the state funding board describing the business need for accounts at such an institution and the corporation's plan for securing funds on deposit with such an institution.

(b) For purposes of § 45-2-611, the corporation shall be considered a "governmental entity" and funds in its possession shall be deemed to be "public funds."



§ 4-51-108. Adoption of regulations, policies, and procedures.

(a) The board may adopt regulations, policies, and procedures regulating the conduct of lottery games in general including, but not limited to, regulations, policies, and procedures specifying:

(1) The type of games to be conducted, including, but not limited to, instant lotteries, online games, and other games traditional to the lottery. Such games may include the selling of tickets or shares, or the use of electronic or mechanical devices; provided, however, that the board shall not approve, and the corporation shall not operate, a video lottery as defined in § 4-51-102(8)(B);

(2) The sales price of tickets or shares and the manner of sale; provided that all sales shall be for cash only and that payment by checks, credit cards, charge cards or any form of deferred payment is prohibited. For the purposes of this subdivision (a)(2), "cash" means coins or notes. Nothing in this part shall be construed as prohibiting or restricting the direct sale of lottery tickets or shares by the corporation through any form of payment and in any amount;

(3) The type, number and amount of prizes;

(4) The method and location of selecting or validating winning tickets or shares;

(5) The manner and time of payment of prizes, which may include lump sum payments or installments over a period of years;

(6) The manner of payment of prizes by the corporation or a lottery retailer to the holders of winning tickets or shares, including, without limitation, provision for payment of prizes not exceeding six hundred dollars ($600) after deducting the price of the ticket or share and after performing validation procedures appropriate to the game and as specified by the board;

(7) The frequency of games and drawings or selection of winning tickets or shares;

(8) The means of conducting drawings;

(9) (A) The method to be used in selling tickets or shares, which may include the use of electronic or mechanical devices, but such devices shall only be placed in locations on the premises of the lottery retailer that are within the view of such retailer or an employee of such retailer and, if outside the area of immediate control of the retailer, such devices shall be equipped with technology allowing such retailer to remotely deactivate such device. All electronic or mechanical devices outside the area of immediate control of the retailer shall bear a conspicuous label at least twelve inches (12'') in circumference prohibiting the use of such device by persons under eighteen (18) years of age, stating the following:

ATTENTION: STATE LAW STRICTLY PROHIBITS THE SALE OF LOTTERY TICKETS TO PERSONS UNDER THE AGE OF EIGHTEEN (18) YEARS; PROOF OF AGE MAY BE REQUIRED FOR PURCHASE.

* * *

ATENCION: POR LEY DEL ESTADO DE TENNESSEE ES ESTRICTAMENTE PROHIBIDO VENDER BOLETAS DE LOTERIA A PERSONAS MENORES DE DIECIOCHO ANOS; PRUEBA DE EDAD PUEDE SER REQUERIDA PARA COMPRARLAS.

(B) A lottery retailer who allows a person under eighteen (18) years of age to purchase a lottery ticket or share from an electronic or mechanical device shall be subject to the penalties provided in § 39-17-602;

(10) The manner and amount of compensation to lottery retailers; and

(11) Any and all other matters necessary, desirable, or convenient toward ensuring the efficient and effective operation of lottery games, the continued entertainment and convenience of the public, and the integrity of the lottery.

(b) The board may delegate the adoption of regulations, policies, and procedures relating to the conduct of lottery games to the chief executive officer.

(c) The corporation shall not print on any lottery ticket a representation or likeness of the state flag, as provided in § 4-1-301, or the state seal, as provided in § 4-1-314.



§ 4-51-109. Duties of chief executive officer.

(a) The chief executive officer of the corporation shall direct and supervise all administrative and technical activities in accordance with this chapter and with the regulations, policies, and procedures adopted by the board. It shall be the duty of the chief executive officer to:

(1) Facilitate the initiation and supervise and administer the operation of the lottery games;

(2) Employ and direct such personnel as deemed necessary;

(3) Employ by contract and compensate such persons and firms as deemed necessary;

(4) Promote or provide for promotion of the lottery and any functions related to the corporation;

(5) Prepare a budget for the approval of the board;

(6) Require bond from such retailers and vendors in such amounts as required by the board;

(7) Report quarterly to the comptroller of the treasury, the state treasurer, the state and local government committee of the senate, the state government committee of the house of representatives, the office of legislative budget analysis and the board a full and complete statement of lottery revenues and expenses for the preceding quarter;

(8) Report quarterly to the commissioner of finance and administration, the commissioner of education, the chairs of the finance, ways and means committees of the senate and house of representatives, the chair of the education committee of the senate, the chair of the education administration and planning committee of the house of representatives, and the office of legislative budget analysis, a full and complete statement of the moneys that became unclaimed prize moneys for deposit in the after school programs special account in the preceding quarter; and

(9) Perform other duties generally associated with a chief executive officer of a corporation of an entrepreneurial nature.

(b) The chief executive officer may for good cause suspend, revoke, or refuse to renew any contract entered into in accordance with this chapter or the regulations, policies, and procedures of the board.

(c) The chief executive officer or a designee may conduct hearings and administer oaths to persons for the purpose of assuring the security or integrity of lottery operations or to determine the qualifications of or compliance by vendors and retailers.

(d) (1) No person shall serve as chief executive officer of the corporation who has been convicted of:

(A) Any felony;

(B) A misdemeanor involving gambling, theft, computer offenses, forgery, perjury, dishonesty or unlawfully selling or providing a product or substance to a minor;

(C) Any violation of this chapter; or

(D) Any offense in a federal court, military court or court of another state, territory or jurisdiction that under the laws of this state would disqualify such person pursuant to subdivisions (d)(1)(A), (d)(1)(B), or (d)(1)(C).

(2) Prior to employment of a person as the chief executive officer, the board shall submit the names of potential chief executive officers to the Tennessee bureau of investigation and the Tennessee bureau of investigation, pursuant to § 38-6-109, shall conduct a criminal history records check on all such persons. The Tennessee bureau of investigation may contract with the federal bureau of investigation, other law enforcement agency or any other legally authorized entity to assist in such investigation. Such persons shall supply a fingerprint sample on request and in the manner requested by the investigating entity. The Tennessee bureau of investigation shall conduct such investigation as soon as practicable after submission of names by the board. The corporation shall pay, as an operating expense, the cost of the records check. The results of such a records check shall not be considered a record open to the public pursuant to title 10, chapter 7, part 5.

(e) No person shall be selected to serve as the initial chief executive officer of the corporation who does not possess:

(1) At least two (2) years of experience as a chief executive officer or chief operating officer of a state lottery within the United States; or

(2) At least five (5) years of management level experience with a state lottery within the United States.



§ 4-51-110. Employees -- Personnel program.

(a) The corporation shall establish and maintain a personnel program for its employees and fix the compensation and terms of compensation of its employees, including, but not limited to, production incentive payments.

(b) No employee of the corporation shall have a financial interest in any vendor doing business or proposing to do business with the corporation.

(c) No employee of the corporation, with decision-making authority, shall participate in any decision involving a retailer with whom the employee has a financial interest.

(d) No employee of the corporation who leaves the employment of the corporation may represent any vendor or lottery retailer before the corporation for a period of two (2) years following termination of employment with the corporation.

(e) All offers of employment shall be extended contingent upon the results of a criminal history records check. Immediately upon the acceptance of the offer of employment, the chief executive officer, or such officer's designee, shall submit the names of such persons to the Tennessee bureau of investigation. The Tennessee bureau of investigation, pursuant to § 38-6-109, shall conduct a criminal history records check on all such persons. The Tennessee bureau of investigation may contract with the federal bureau of investigation, other law enforcement agencies, or any other legally authorized entity to assist in such investigation. Such persons shall supply a fingerprint sample on request, in the manner requested by the investigating entity. The Tennessee bureau of investigation shall conduct such investigation as soon as practicable after submission of names by the chief executive officer or such officer's designee. The corporation shall pay, as an operating expense, the cost of the records check. The results of such a records check shall not be considered a record open to the public, pursuant to title 10, chapter 7, part 5.

(f) In addition to any records check pursuant to subsection (e), those persons accepting an offer of employment with the corporation at the level of division director and above, and at any level within the division of security and as otherwise required by the board, shall immediately have their names submitted by the chief executive officer, or such officer's designee, for a background investigation, which may be conducted by the Tennessee bureau of investigation or other law enforcement agency, or any other legally authorized investigative entity. Such investigation shall be conducted as soon as practicable after submission of names by the chief executive officer or such officer's designee. The corporation shall pay, as an operating expense, the cost of the investigation. The results of such investigation shall not be considered a record open to the public, pursuant to title 10, chapter 7, part 5. Such person's offer of employment shall be further contingent upon the results of such investigation.

(g) No person shall be maintained as an employee of the corporation who has been convicted of:

(1) Any felony;

(2) A misdemeanor involving gambling, theft, computer offenses, forgery, perjury, dishonesty or unlawfully selling or providing a product or substance to a minor;

(3) Any violation of this chapter; or

(4) Any offense in a federal court, military court or court of another state, territory or jurisdiction that, under the laws of this state, would disqualify such person, pursuant to subdivision (g)(1), (g)(2) or (g)(3).

(h) The corporation shall bond corporation employees who have access to corporation funds or lottery revenue, in such an amount as provided by the board, and may bond other employees as deemed necessary.



§ 4-51-111. Lottery proceeds.

(a) (1) All lottery proceeds shall be the property of the corporation.

(2) From its lottery proceeds the corporation shall pay the operating expenses of the corporation. As nearly as practical, at least fifty percent (50%) of the amount of money from the actual sale of lottery tickets or shares shall be made available as prize money; provided that this subdivision (a)(2) shall not be deemed to create any lien, entitlement, cause of action, or other private right, and any rights of holders of tickets or shares shall be determined by the corporation in setting the terms of its lottery or lotteries.

(3) As nearly as practical, for each fiscal year, net lottery proceeds shall equal at least thirty-five percent (35%) of the lottery proceeds or an amount that maximizes net lottery proceeds; provided, however, that for the first two (2) full fiscal years and any partial first fiscal year of the corporation, net lottery proceeds need only equal, as nearly as practical, thirty percent (30%) of the lottery proceeds. If, after the second full fiscal year, the corporation determines that an amount that maximizes net lottery proceeds is less than thirty-five percent (35%) of the lottery proceeds, then, immediately upon making such determination, the corporation shall file with the state funding board a statement of reasons supporting such determination and a projection of such amount.

(b) (1) There is created within the state treasury a "lottery for education account." Amounts remaining in the account at the end of each fiscal year shall not revert to the general fund. Money in the account shall be invested by the state treasurer pursuant to title 9, chapter 4, part 6 for the sole benefit of the account. All earnings attributable to such investments shall be credited to the lottery for education account.

(2) On or before the fifteenth day of the first month of each quarter, the corporation shall transfer to the state treasury, for credit to the lottery for education account, an amount representing an estimate of the net lottery proceeds for the immediately preceding quarter. Any additional transfers required to reconcile the amount of the net lottery proceeds transferred on the fifteenth day of the month shall be completed by the last business day of the month following the end of the quarter. Upon deposit into the state treasury, net lottery proceeds shall become the unencumbered property of the state of Tennessee and the corporation shall have no power to agree or undertake otherwise. Except as otherwise provided in subdivision (b)(3), such funds shall be expended for education programs and purposes in accordance with article XI, § 5 of the Constitution of Tennessee.

(3) (A) A general shortfall reserve subaccount shall be maintained within the lottery for education account.

(B) Except as provided in subdivision (b)(3)(D), the amount of the general shortfall reserve subaccount shall equal one hundred million dollars ($100,000,000). In any fiscal year, only an amount necessary to maintain the general shortfall reserve subaccount in an amount equal to one hundred million dollars ($100,000,000) shall be deposited into the subaccount.

(C) If the net lottery proceeds deposited into the lottery for education account in any year, exclusive of the amount in the general shortfall reserve subaccount, are not sufficient to meet the amount appropriated for educational programs and purposes pursuant to subsection (c), the general shortfall reserve subaccount may be drawn upon to meet the deficiency; provided, however, that reserves in the account shall be used first for any shortfall in the amount appropriated to the educational scholarship program and then to any other educational programs and purposes otherwise provided by law for which net lottery proceeds may be expended. In the event it becomes necessary to draw from the general shortfall reserve subaccount in any fiscal year for educational programs and purposes, such programs and purposes shall be reviewed and shall be reduced to the amount of available net lottery proceeds, exclusive of the general shortfall reserve subaccount, estimated to be available in the next fiscal year. In the event the general shortfall reserve subaccount is drawn upon in any fiscal year, the subaccount shall be brought back to its prior level in subsequent fiscal years. Five percent (5%) of net lottery proceeds shall be deposited into the lottery for education account each quarter, until the amount of the general shortfall reserve subaccount equals one hundred million dollars ($100,000,000). Notwithstanding this subdivision (b)(3)(C) to the contrary, the program reduction and repayment provisions of this subdivision (b)(3)(C) shall not be triggered, if amounts in excess of one hundred million dollars ($100,000,000) are recommended for appropriation pursuant to subdivision (b)(3)(D).

(D) In addition to the amount provided pursuant to subdivision (b)(3)(B), the funding board may recommend appropriation of funds to the general shortfall reserve subaccount if such fund is deemed inadequate. The funding board may recommend appropriation of funds from the general shortfall reserve subaccount if adequate funds are deemed to be available in the general shortfall reserve subaccount and if such funds are needed for educational programs and purposes consistent with article XI, § 5 of the Constitution of Tennessee; provided, that "adequate funds" shall not be deemed to be available if such recommended appropriation would reduce the general shortfall reserve account below one hundred million dollars ($100,000,000).

(E) The comptroller of the treasury shall annually review and report to the education committee of the senate and the education administration and planning committee of the house of representatives concerning the adequacy of the balance of the general shortfall reserve subaccount, whether payment from net lottery proceeds for educational programs authorized in the Constitution of Tennessee has been sufficient to fund the programs without drawing on the general shortfall reserve subaccount and whether triggers for replenishing or increasing the general shortfall reserve subaccount, if deemed inadequate, are sufficient.

(4) A special reserve subaccount shall be maintained within the lottery for education account. The amount of the special reserve subaccount shall be equal to one percent (1%) of net lottery proceeds deposited into the lottery for education account from all deposits made to the fund from the initial deposit until the last deposit made in fiscal year 2007-2008. Transfers to the special reserve subaccount shall be made from the lottery for education account quarterly until the end of such fiscal year. The amount in the special reserve subaccount may be used to make or support loans to local government units for educational programs and purposes in accordance with article XI, § 5 of the Constitution of Tennessee and to pay or secure debt issued for such programs and purposes as otherwise provided by law. Such amount shall supplement, not supplant, nonlottery educational resources for such programs and purposes. Notwithstanding this section to the contrary, treasurer's earnings on the special reserve subaccount shall be credited to the special reserve subaccount to be used in a manner consistent with this subdivision (b)(4).

(c) (1) No later than the date in 2003 upon which the state funding board presents state revenue estimates to the governor pursuant to § 9-4-5202(e)(3), the funding board shall establish a projected revenue range for net lottery proceeds for the remainder of the current fiscal year and the next succeeding fiscal year. No later than the date of presentation of such estimates to the governor by the state funding board in all subsequent years, the funding board shall project the revenue for net lottery proceeds for the remainder of the then current fiscal year and the next succeeding four (4) fiscal years. Such projection shall be made in the same manner as other state revenues are projected by the funding board, which figure may be adjusted prior to the enactment of the general appropriations act. In making such projections, the funding board shall recognize unusual fluctuations in lottery proceeds. In making such projections, the funding board is authorized to obtain information from those having expertise and experience in projecting revenue from the sale of lottery tickets or shares.

(2) (A) (i) Before December 15, 2003, and before December 15 in each succeeding year, the Tennessee student assistance corporation shall prepare a report setting forth an estimate of the total cost of lottery related financial assistance to be provided to Tennessee citizens during the next fiscal year pursuant to title 49, chapter 4, part 9. Such report shall include the major assumptions and the methodology used in arriving at such estimate. For the report due in December 2003, the Tennessee student assistance corporation shall base its estimate of total costs on the award values established pursuant to title 49, chapter 4, part 9. For subsequent reports, the Tennessee student assistance corporation shall base its estimate of total costs on the award values in effect at the time the report is prepared. The Tennessee higher education commission, the board of trustees of the University of Tennessee system, the state board of regents, the department of education and the Tennessee independent college and universities association shall provide the Tennessee student assistance corporation with such information as is needed to prepare its report. The Tennessee student assistance corporation shall deliver its report to the governor, the funding board, the speaker of the senate, the speaker of the house of representatives, the chairs of the senate and house of representatives finance, ways and means committees, the chair of the education committee of the senate, the chair of the education administration and planning committee of the house of representatives, the state and local government committee of the senate, the state government committee of the house of representatives, and the office of legislative budget analysis.

(ii) Before December 15 of each year, the state funding board, with the assistance of the Tennessee student assistance corporation, shall project long-term funding needs of the lottery scholarship and grant programs established under title 49, chapter 4, part 9. The projections shall cover at least the four (4) fiscal years next succeeding the current fiscal year. The analysis shall be performed to determine if adjustments in lottery scholarship and grant programs should be made to prevent funding required in the future for such programs from exceeding estimates of net lottery proceeds made under subdivision (c)(1).

(B) Before December 15, 2003, and before December 15 in each succeeding year, appropriate state agencies shall submit to the funding board and to the governor their recommendations for other educational programs and purposes consistent with article XI, § 5 of the Tennessee Constitution based on the difference between the funding board's projections and recommendations for the lottery scholarship program based on the report submitted pursuant to subdivision (c)(2)(A). In no event shall such recommendations exceed the projections of the funding board for a specific fiscal year.

(3) (A) The governor shall submit to the general assembly in the annual budget document prepared pursuant to title 9, chapter 4, part 51 recommendations concerning the distributions to be made from the lottery for education account based on the projections of the funding board, including recommended appropriations by the funding board from the general shortfall reserve subaccount, if any, and any treasurer's earnings credited to the lottery for education account.

(B) In a separate budget category entitled "net education lottery proceeds," the governor shall estimate the amount of net lottery proceeds and treasurer's earnings thereon to be credited to the lottery for education account during the fiscal year and the amount of unappropriated surplus estimated to be accrued in the account at the beginning of the fiscal year. The sum of estimated net lottery proceeds, treasurer's earnings thereon, and unappropriated surplus shall be designated "net education lottery proceeds."

(C) In the budget document, the governor shall submit specific recommendations as to the educational programs and purposes for which appropriations should be made from the lottery for education account. Such recommendation shall include the specific value of each category of awards to be offered pursuant to title 49, chapter 4, part 9. The recommendation for each category of award shall be the value of such award as set in the previous general appropriations act unless such value, based on the estimates of the Tennessee student assistance corporation and the funding board, should be adjusted in a manner consistent with title 49, chapter 4, part 9 and this chapter.

(D) The governor's recommendations as to the educational programs and purposes for which appropriations should be made in accordance with this subdivision (c)(3) shall be referred to the education committee of the senate and the education administration and planning committee of the house of representatives for recommendation and comments prior to final action by the finance, ways and means committees of both houses on the general appropriations act.

(4) The general assembly shall appropriate from the lottery for education account by specific reference to it, or by reference to "net education lottery proceeds." All appropriations to any particular budget unit shall be made together in a separate part entitled, identified, administered, and accounted for separately as a distinct budget unit for net education lottery proceeds. Such appropriations shall otherwise be made in the manner required by law for appropriations.

(5) It is the intent of the general assembly that appropriations from the lottery for education account shall be allocated and expended for educational programs and purposes only in accordance with article XI, § 5 of the Constitution of Tennessee. Such net education lottery proceeds shall be used to supplement, not supplant, existing resources for educational programs and purposes.

(d) Any funds appropriated, but not expended, for educational programs or purposes from the lottery for education account or from the general shortfall reserve subaccount shall not revert to the general fund at the end of the fiscal year but shall be credited, respectively, to the lottery for education account or the general shortfall reserve subaccount and retained there until allocated and appropriated as provided in subdivision (b)(3) and subsection (c).

(e) In compliance with the requirement of this chapter that there shall be a separate accounting of net education lottery proceeds, no deficiency in the lottery for education account shall be replenished by book entries reducing any nonlottery reserve of general funds, including specifically, but without limitation, the reserve for revenue fluctuations or other reserve accounts established by law; nor shall any program or project started specifically from net education lottery proceeds be continued from the general fund; such programs must be adjusted or discontinued according to available net education lottery proceeds unless the general assembly by general law establishes eligibility requirements and appropriates specific other funds within the general appropriations act; nor shall any nonlottery surplus in the general fund be reduced. No surplus in the lottery for education account shall be reduced to correct any nonlottery deficiencies in sums available for general appropriations, and no surplus in the lottery for education account shall be included in any revenue or surplus calculated for setting aside any additional funds in the reserve for revenue fluctuations as provided in § 9-4-211.

(f) (1) There is created a special account in the state treasury to be known as the "after school programs special account," hereinafter referred to as the "after school account." In accordance with § 4-51-123, one hundred percent (100%) of moneys constituting an unclaimed prize shall be deposited in the after school account at the end of each fiscal year.

(2) In any fiscal year in which the financial assistance program for attendance at post-secondary educational institutions located within this state is funded pursuant to title 49, chapter 4, part 9, and excess is available from net lottery proceeds for other educational purposes and projects consistent with article XI, § 5 of the Constitution of Tennessee, then in any such fiscal year moneys in the after school account may be appropriated by the general assembly from such account pursuant to subdivision (f)(3).

(3) Moneys in the after school account shall be used exclusively for after school programs consistent with article XI, § 5 of the Constitution of Tennessee. Such moneys shall supplement, not supplant, nonlottery educational resources for after school educational programs and purposes. The general assembly shall appropriate from the after school programs special account by specific reference to it, or by reference to the "after school account." Such appropriations shall otherwise be made in the manner required by law for appropriations.

(4) Any reserve balance remaining unexpended at the end of a fiscal year in the after school account shall not revert to the general fund but shall be carried forward into the subsequent fiscal year.

(5) Notwithstanding this section to the contrary, interest accruing on investments and deposits of the after school account shall be credited to such account, shall not revert to the general fund, and shall be carried forward into the subsequent fiscal year.

(6) Moneys in the after school account shall be invested by the state treasurer in accordance with § 9-4-603.



§ 4-51-112. Minority-owned businesses -- Advisory council.

(a) It is the intent of the general assembly that the corporation encourage participation by minority-owned businesses. Accordingly, the board of directors shall adopt a plan that achieves to the greatest extent possible a level of participation by minority-owned businesses taking into account the total number of all retailers and vendors, including any subcontractors. The corporation is authorized and directed to undertake training programs and other educational activities to enable such minority-owned businesses to compete for contracts on an equal basis. The corporation will strive to maximize participation of minority-owned businesses to achieve a minimum participation goal of fifteen percent (15%) through both prime and second tier business contracting opportunities. The board shall monitor the results of minority-owned business participation and shall report the results of minority-owned business participation to the general assembly at least on an annual basis.

(b) (1) The chair of the board, in consultation with the board of directors, shall appoint an advisory council on minority business participation. The council shall be composed of nine (9) citizens, three (3) of whom shall be appointed from and represent each grand division of the state. The membership of the council shall collectively reflect a richness of diversity in professional and business experience, educational attainment, ethnicity, race, gender, heritage, and socio-economic perspective.

(2) The advisory council on minority business participation shall serve as an educational, research and technical resource for the board of directors. It shall be a duty of the council to solicit, analyze and present the views and concerns of minority business owners throughout the state. The council may report to the board of directors or to the state and local government committee of the senate and the state government committee of the house of representatives in writing at any time. The board of directors may invite the council to present oral testimony to the board of directors at any meeting of the board.

(3) The advisory council on minority business participation shall annually elect from its membership a chair, a vice chair and such other officers as it deems necessary. The council shall meet at least quarterly at the call of the chair. The organizational meeting of the advisory board shall be convened by the chair of the board of directors.

(4) Members appointed to the advisory council shall each serve regular terms of three (3) years; provided, however, that in order to stagger such terms, three (3) of the initial appointees shall serve terms of two (2) years, and three (3) of the initial appointees shall serve terms of one (1) year.

(5) The advisory council on minority business participation shall establish its own rules and internal operating procedures. As an operating expense of the corporation, members of the advisory council shall receive a per diem not to exceed the per diem provided to members of the general assembly pursuant to § 3-1-106, for each day's service spent in the performance of the duties and responsibilities of the advisory council.



§ 4-51-113. Vendors -- Requirements when submitting a bid, proposal, or offer -- Procurement contract.

(a) The corporation shall investigate the financial responsibility, security, and integrity of any lottery system vendor who is a finalist in submitting a bid, proposal, or offer as part of a major procurement. At the time of submitting such bid, proposal, or offer to the corporation, the corporation shall require the following items:

(1) A disclosure of the vendor's name and address and, as applicable, the names and addresses of the following:

(A) If the vendor is a corporation, the officers, directors, and each stockholder in such corporation; provided, however, that in the case of owners of equity securities of a publicly traded corporation, only the names and addresses of those known to the corporation to own beneficially one percent (1%) or more of such securities need be disclosed;

(B) If the vendor is a trust, the trustee and all persons entitled to receive income or benefits from the trust;

(C) If the vendor is an association, the members, officers, and directors; and

(D) If the vendor is a partnership or joint venture, all of the general partners, limited partners, or joint venturers;

(2) A disclosure of all the states and jurisdictions in which the vendor does business and the nature of the business in each such state or jurisdiction;

(3) A disclosure of all the states and jurisdictions in which the vendor has contracts to supply gaming goods or services, including, but not limited to, lottery goods and services, and the nature of the goods or services involved for each such state or jurisdiction;

(4) A disclosure of all the states and jurisdictions in which the vendor has applied for, has sought renewal of, has received, has been denied, has pending, or has had revoked a lottery or gaming license of any kind or had fines or penalties assessed to the vendor's license, contract, or operation and the disposition of such in each such state or jurisdiction. If any lottery or gaming license or contract has been revoked or has not been renewed or any lottery or gaming license or application has been either denied or is pending and has remained pending for more than six (6) months, all of the facts and circumstances underlying the failure to receive such a license shall be disclosed;

(5) (A) A disclosure of the details of any finding or plea, conviction, or adjudication of guilt in a state or federal court, or in another jurisdiction, of the vendor for any felony or any other criminal offense other than a traffic violation;

(B) A disclosure of the details of any finding or plea, conviction, or adjudication of guilt in a state or federal court, or in another jurisdiction, of any present employee, or past employee within ten (10) years, of the vendor for any felony or misdemeanor involving gambling, theft, computer offenses, forgery, perjury, dishonesty or unlawfully selling or providing a product or substance to a minor;

(6) A disclosure of the details of any bankruptcy, insolvency, reorganization, or corporate or individual purchase or takeover of another corporation, including bonded indebtedness, or any pending litigation of the vendor;

(7) A disclosure of the vendor's minority-owned business participation plan, if a portion of the vendor's contract is to be subcontracted pursuant to the provisions of the proposal or, if at any time thereafter, a portion of such vendor's contract is subcontracted; and

(8) Such additional disclosures and information as the corporation may determine to be appropriate for the procurement involved.

(b) If ten percent (10%) or more of the cost of a vendor's contract is subcontracted, the vendor shall disclose all of the information required by this section for the subcontractor as if the subcontractor were itself a vendor.

(c) A lottery procurement contract shall not be entered into with any lottery system vendor who has not complied with the disclosure requirements described in subsections (a) and (b) and any contract with such a vendor is voidable at the option of the corporation. Any contract with a vendor who does not comply with such requirements for periodically updating such disclosures during the tenure of a contract as may be specified in such contract may be terminated by the corporation. This section shall be construed broadly and liberally to achieve the ends of full disclosure of all information necessary to allow for a full and complete evaluation by the corporation of the competence, integrity, background, and character of vendors for major procurements.

(d) A major procurement contract shall not be entered into with any vendor who has been found guilty of a felony related to the security or integrity of a lottery in this or any other jurisdiction.

(e) A major procurement contract shall not be entered into with any vendor if such vendor has an ownership interest in an entity that had supplied consultation services under contract to the corporation regarding the request for proposals pertaining to those particular goods or services.

(f) For the purposes of this chapter, "jurisdiction" includes, but is not limited to:

(1) Any Native American tribal government;

(2) Any governmental body at the national, state or local level in the United States or its territories and possessions; and

(3) Any governmental body at the national or state, or its equivalent, level in any other country.

(g) No lottery system vendor nor any applicant for a major procurement contract, or an officer, director or employee of such vendor or applicant, or a member of such officer's, director's or employee's immediate family residing in the same household, shall pay, give, or make any economic opportunity, gift, loan, gratuity, special discount, favor, hospitality, or service, excluding food and beverages having an aggregate value not exceeding one hundred dollars ($100) in any calendar year, to any director, the chief executive officer or any employee of the corporation, or to a member of the immediate family of any such person.

(h) Notwithstanding this part to the contrary, no applicant for a major procurement contract, or any person employed by such applicant, may contact or otherwise solicit a member of the board of directors individually during the application and selection process for such contract. All contact and other solicitations made by an applicant for a major procurement contract, or any person employed by such applicant, shall be directed to the board as a whole.



§ 4-51-114. Vendor -- Performance bond or letter of credit -- Minority-owned business waiver.

(a) (1) (A) Except as provided in subdivision (a)(2), each vendor shall, at the execution of the contract with the corporation, post a performance bond or letter of credit from a bank or credit provider acceptable to the corporation in an amount as deemed necessary by the corporation for that particular bid or contract. In lieu of the bond, a vendor may, to assure the faithful performance of its obligations, deposit and maintain with the corporation securities that are interest bearing or accruing and that are rated in one (1) of the three (3) highest classifications by an established nationally recognized investment rating service. Securities eligible under this section are limited to:

(i) Certificates of deposit issued by solvent banks or savings associations approved by the corporation and that are organized and existing under the laws of this state or under the laws of the United States;

(ii) United States bonds, notes, and bills for which the full faith and credit of the government of the United States is pledged for the payment of principal and interest; and

(iii) Corporate bonds approved by the corporation. The corporation that issued the bonds shall not be an affiliate or subsidiary of the depositor.

(B) Such securities shall be held in trust and shall have at all times a market value at least equal to the full amount estimated to be paid annually to the lottery vendor under contract.

(2) Because of certain economic considerations, minority businesses may not be financially able to comply with the bonding, deposit of securities, or letter of credit requirements of subdivision (a)(1). In order to assure minority participation in major procurement contracts to the most feasible and practicable extent possible, the chief executive officer is authorized and directed to waive the bonding, deposit of securities, and letter of credit requirements of subdivision (a)(1) for a period of five (5) years from the time that a minority business enters into a major procurement contract in cases where any minority business substantiates financial hardship pursuant to the policies and procedures established by the board.

(b) Each vendor shall be qualified to do business in this state and shall file appropriate tax returns as provided by the laws of this state. All contracts under this section shall be governed by the laws of the state.

(c) No contract shall be secured with any vendor in which a public officer, as covered in § 8-50-501(a), or an employee of such officer, has an ownership interest of one percent (1%) or more.



§ 4-51-115. Lottery retailers.

(a) The general assembly recognizes that to conduct a successful lottery, the corporation must develop and maintain a state-wide network of lottery retailers that will serve the public convenience and promote the sale of tickets or shares and the playing of lottery games while ensuring the integrity of the lottery operations, games, and activities.

(b) The corporation shall make every effort to provide small retailers a chance to participate in the sales of lottery tickets or shares.

(c) (1) The corporation shall provide for compensation to lottery retailers in the form of commissions for the sale and cashing of lottery tickets or shares in an amount of not less than six and one-half percent (6 1/2%) of gross sales. Each lottery retailer shall be required to cash lottery tickets or shares up to the amount authorized pursuant to § 4-51-108(a)(6) in the manner adopted by regulation, policy, or procedure of the board.

(2) In addition to the commissions for services rendered by lottery retailers pursuant to subdivision (c)(1), the corporation may provide for other forms of compensation for services rendered by lottery retailers relating to the sale of lottery tickets or shares.

(d) The corporation shall issue a certificate of authority to each person with whom it contracts as a retailer for purposes of display; provided, however, that if a retailer contract permits sales at multiple locations, a separate certificate shall be issued for each authorized location. Every lottery retailer shall post and keep conspicuously displayed in a location on the premises where lottery tickets or shares are sold, and accessible to the public, its certificate of authority. No certificate shall be assignable or transferable.

(e) Notwithstanding any other law to the contrary, no business seeking to become a lottery retailer shall be prohibited from applying to the corporation, and if successful in such application, from selling lottery tickets or shares, including, but not limited to, businesses licensed pursuant to title 57, chapter 3, part 2; provided, however, that the corporation shall not issue, sell or authorize the sale of lottery tickets at any location licensed to provide deferred presentment services pursuant to title 45, chapter 17, or to any pawnshop, as defined in § 45-6-203, or to any business engaged exclusively in the business of selling lottery tickets or shares; provided, further, that this subsection (e) shall not preclude the corporation from selling or giving away lottery tickets or shares.

(f) The board shall develop a list of objective criteria upon which the qualification of lottery retailers shall be based. Separate criteria shall be developed to govern the selection of retailers of instant tickets and on-line retailers. In developing these criteria, the board shall consider such factors as the applicant's financial responsibility, security of the applicant's place of business or activity, accessibility to the public, integrity, and reputation. The board shall not consider political affiliation, activities, or monetary contributions to political organizations or candidates for any public office. The criteria shall include, but not be limited to, the following:

(1) The applicant shall be current in filing all applicable tax returns to the state of Tennessee and in payment of all taxes, interest, and penalties owed to the state, excluding items under formal appeal pursuant to applicable statutes. The department of revenue is authorized and directed to provide this information to the corporation upon request; and

(2) No person, partnership, unincorporated association, corporation, including the board and executive officers of the corporation, or other business entity shall be selected as a lottery retailer who:

(A) Has been convicted of a criminal offense related to the security or integrity of a lottery in this state or any other jurisdiction;

(B) Has been convicted of any criminal offense involving gambling, theft, computer offenses, forgery, perjury or dishonesty, unless the person's civil rights have been restored or at least five (5) years have elapsed from the date of the completion of the sentence without a subsequent conviction of a crime described in this subdivision (f)(2)(B);

(C) Has been found to have violated this chapter or any regulation, policy, or procedure of the corporation unless either ten (10) years have passed since the violation or the board finds the violation both minor and unintentional in nature;

(D) Is a vendor or any employee or agent of any vendor doing business with the corporation;

(E) Resides in the same household as a director or an officer of the corporation;

(F) Has made a statement of material fact to the corporation knowing such statement to be false; or

(G) Has been convicted of any criminal offense involving the unlawful selling or providing a product or substance to a minor in this state or any other jurisdiction, unless the offense involves a license violation where any sentence has been completed and the license has been restored, unless the person's civil rights have been restored, or unless at least five (5) years have elapsed from the date of the completion of the sentence without a subsequent conviction of a crime described in this subdivision (f)(2)(G).

(g) (1) Persons applying to become lottery retailers shall be charged a uniform application fee for each lottery outlet. Retailers who participate in on-line games shall be charged a uniform application fee for each on-line outlet.

(2) Any lottery retailer contract executed pursuant to this section may, for good cause, be suspended, revoked, or terminated by the chief executive officer, or such officer's designee, if the retailer is found to have violated any provision of this chapter or objective criteria established by the board. Review of such activities shall be in accordance with the procedures outlined in this chapter and shall not be subject to the Tennessee Uniform Administrative Procedures Act, compiled in chapter 5 of this title.

(3) All lottery retailer contracts shall be renewable unless, in the discretion of the corporation, sooner cancelled or terminated. At the time of renewal, the corporation shall review the lottery retailer's compliance with this chapter and title 39, chapter 17, part 6. The corporation shall renew such contracts only if the lottery retailer is in compliance with this chapter and title 39, chapter 17, part 6 and would otherwise be eligible to be a lottery retailer pursuant to this chapter and the terms of the retailer's contract; provided, however, that a violation of title 39, chapter 17, part 6 by an employee of a lottery retailer shall only prohibit the issuance of a certificate of authority for the specific location of such violation for a period of one (1) year from the date of conviction unless, in the case of a lottery retailer operating multiple locations and in the discretion of the corporation, the entire contract should be cancelled or terminated as otherwise provided by this chapter or by the retailer's contract.

(h) No lottery retailer or applicant to be a lottery retailer shall pay, give, or make any economic opportunity, gift, loan, gratuity, special discount, favor, hospitality, or service, excluding food and beverages having an aggregate value not exceeding one hundred dollars ($100) in any calendar year, to any director, the chief executive officer, or any employee of the corporation, or to a member of the immediate family of any such person.



§ 4-51-116. Lottery retailer advisory board.

(a) The chair of the board of directors shall appoint a lottery retailer advisory board to be composed of twelve (12) lottery retailers, four (4) from each grand division, representing the broadest possible spectrum of geographical, racial, and business characteristics of lottery retailers. The function of the advisory board shall be to advise the board of directors on retail aspects of the lottery and to present the concerns of lottery retailers throughout the state.

(b) Members appointed to the lottery retailer advisory board shall serve terms of two (2) years; provided, however, that six (6) of the initial appointees shall serve terms of one (1) year.

(c) The advisory board shall establish its own rules and internal operating procedures. The advisory board may report to the board of directors or to the state and local government committee of the senate and the state government committee of the house of representatives in writing at any time. The board of directors may invite the advisory board to make an oral presentation to the board of directors at regular meetings of the board.

(d) As an operating expense of the corporation, members of the advisory board shall receive a per diem not to exceed the per diem provided to members of the general assembly pursuant to § 3-1-106, for each day's service spent in the performance of the duties and responsibilities of the advisory board.



§ 4-51-117. Lottery retailer contract.

(a) No lottery retailer contract shall be transferable or assignable.

(b) No lottery retailer shall contract with any person for lottery goods or services except with the approval of the board.

(c) Lottery tickets and shares shall only be sold by the retailer stated on the lottery retailer certificate of authority.



§ 4-51-118. Retailer fidelity fund -- Retailer fee -- Reserve account to cover losses -- Retailer bond.

(a) The corporation may establish a fidelity fund separate from all other funds and shall assess each retailer a one-time fee not to exceed one hundred dollars ($100) per sales location. In accordance with § 4-51-106, the corporation is authorized to invest the funds or place such funds in one (1) or more interest-bearing accounts. Moneys deposited to the fund may be used to cover losses the corporation experiences due to nonfeasance, misfeasance or malfeasance of a lottery retailer. In addition, the funds may be used to purchase blanket bonds covering the corporation against losses from all lottery retailers. At the end of each fiscal year, the corporation shall pay to the lottery for education account any amount in the fidelity fund that exceeds five hundred thousand dollars ($500,000), and such funds shall be commingled with and treated as net proceeds from the lottery.

(b) A reserve account may be established as a general operating expense account to cover amounts deemed uncollectable. The corporation shall establish procedures for minimizing any losses that may be experienced for the foregoing reasons and shall exercise and exhaust all available options in such procedures prior to amounts being written off to this account.

(c) (1) The corporation may require any retailer to post an appropriate bond, as determined by the corporation, using an insurance company acceptable to the corporation; provided, however, that after one (1) full fiscal year of lottery operations the amount of any such bond shall not exceed the applicable district sales average of lottery tickets for two (2) quarterly billing periods.

(2) In its discretion, the corporation may allow a retailer to deposit and maintain with the corporation securities that are interest bearing or accruing. Securities eligible under this subdivision (c)(2) shall be limited to:

(A) Certificates of deposit issued by solvent banks or savings associations organized and existing under the laws of this state or under the laws of the United States;

(B) United States bonds, notes, and bills for which the full faith and credit of the United States is pledged for the payment of principal and interest;

(C) Federal agency securities by an agency or instrumentality of the United States government.

(3) Such securities shall be held in trust in the name of the corporation.



§ 4-51-119. Retail contract -- Cancellation, suspension, revocation or termination.

(a) Any retail contract executed by the corporation pursuant to this chapter shall specify the reasons for which a contract may be cancelled, suspended, revoked, or terminated by the corporation, which reasons shall include, but not be limited to:

(1) Commission of a violation of this chapter, a regulation, or a policy or procedure of the corporation;

(2) Commission of a violation of title 39, chapter 17, part 6, relative to lottery offenses;

(3) Failure to accurately or timely account for lottery tickets, lottery games, revenues, or prizes as required by the corporation;

(4) Commission of any fraud, deceit, or misrepresentation;

(5) Insufficient sales;

(6) Conduct prejudicial to public confidence in the lottery;

(7) The retailer filing for or being placed in bankruptcy or receivership;

(8) Any material change as determined in the sole discretion of the corporation in any matter considered by the corporation in executing the contract with the retailer; or

(9) Failure to meet any of the objective criteria established by the corporation pursuant to this chapter.

(b) If, in the discretion of the chief executive officer, or such officer's designee, cancellation, denial, revocation, suspension, or rejection of renewal of a lottery retailer contract is in the best interest of the lottery, the public welfare, or the state, the chief executive officer, or such officer's designee, may cancel, suspend, revoke, or terminate, after notice and a right to a hearing, any contract issued pursuant to this chapter. Such contract may, however, be temporarily suspended by the chief executive officer or a designee without prior notice pending any prosecution, hearing, or investigation, whether by a third party or by the chief executive officer. A contract may be suspended, revoked or terminated by the chief executive officer, or such officer's designee, for any one (1) or more of the reasons enumerated in subsection (a). Any hearing held shall be conducted by the chief executive officer or such officer's designee. A party to the contract aggrieved by the decision of the chief executive officer, or such officer's designee, may appeal the adverse decision to the board. Such appeal shall be pursuant to the regulations, policies, and procedures set by the board and is not subject to the Tennessee Uniform Administrative Procedures Act, compiled in chapter 5 of this title.



§ 4-51-120. Lottery retailers -- Fiduciary duty -- Protection against loss.

(a) All proceeds from the sale of the lottery tickets or shares shall constitute a trust fund until paid to the corporation either directly or through the corporation's authorized collection representative. A lottery retailer and officers of a lottery retailer's business shall have a fiduciary duty to preserve and account for lottery proceeds and lottery retailers shall be personally liable for all proceeds. Proceeds shall include unsold instant tickets received by a lottery retailer and cash proceeds of the sale of any lottery products, net of allowable sales commissions and credit for lottery prizes sold to or paid to winners by lottery retailers. Sales proceeds and unused instant tickets shall be delivered to the corporation or its authorized collection representative upon demand.

(b) (1) Pursuant to § 4-51-105(a)(3), the corporation shall adopt and enforce policies designed to safeguard and limit the opportunity for loss of lottery proceeds that are not in the possession of the corporation. Such policies may include, but are not limited to:

(A) Requirements governing financial institutions into which retailers shall deposit lottery proceeds;

(B) Requirements for the establishment of separate accounts for the deposit of lottery proceeds by retailers;

(C) The timing of deposit of lottery proceeds by retailers; and

(D) The timing of withdrawal of funds from retailer accounts by the corporation.

(2) Any policies designed to safeguard and limit the opportunity for loss of lottery proceeds, and any revisions to such policies, shall be filed with the state funding board.

(c) Notwithstanding any law to the contrary, whenever any person who receives proceeds from the sale of lottery tickets or shares in the capacity of a lottery retailer becomes insolvent or dies insolvent, the proceeds due the corporation from such person or that person's estate shall have preference over all debts or demands.



§ 4-51-121. Lottery retailer -- Rental payments based on percentage of retail sales.

If a lottery retailer's rental payments for the business premises are contractually computed, in whole or in part, on the basis of a percentage of retail sales and such computation of retail sales is not explicitly defined to include sales of tickets or shares in a state-operated or state-managed lottery, only the compensation received by the lottery retailer from the corporation may be considered in determining the amount of the lottery retail sales for purposes of computing the rental payment.



§ 4-51-122. Restrictions on sales.

(a) In accordance with title 39, chapter 17, part 6:

(1) No person shall sell a ticket or share at a price other than the price established by the corporation unless authorized in writing by the chief executive officer;

(2) No person, other than a duly certified lottery retailer, shall sell lottery tickets or shares;

(3) This subsection (a) shall not be construed to prevent a person who may lawfully purchase tickets or shares from making a gift of lottery tickets or shares to another;

(4) This subsection (a) shall not be construed to prevent a merchant who may lawfully purchase tickets or shares from making a gift of lottery tickets or shares as a means of promoting goods or services to customers or prospective customers subject to prior approval by the corporation; and

(5) This subsection (a) shall not be construed to prohibit the corporation from designating certain of its agents and employees to sell or give lottery tickets or shares directly to the public.

(b) No lottery retailer shall sell a lottery ticket or share except from the locations listed in the retailer's contract and as evidenced by the retailer's certificate of authorization unless the corporation authorizes in writing any temporary location not listed in the retailer's contract.

(c) In accordance with title 39, chapter 17, part 6, no lottery tickets or shares shall be sold to persons under eighteen (18) years of age; provided, however, that nothing in this chapter or title 39, chapter 17, part 6, prohibits the purchase of a lottery ticket or share by a person eighteen (18) years of age or older for the purpose of making a gift to any person of any age. In such case, the corporation shall direct payment of proceeds of any lottery prize to an adult member of the person's family or a legal representative of the person on behalf of such person.



§ 4-51-123. Attachments, garnishments, or executions withheld from lottery prizes -- Validity of lottery tickets or shares -- Prize restrictions -- Electronic or mechanical machines -- Unclaimed prizes.

(a) Except as otherwise provided in part 2 of this chapter, attachments, garnishments, or executions authorized and issued pursuant to law shall be withheld from the proceeds of any lottery prize if timely served upon the corporation.

(b) Subsection (a) shall not apply to a retailer.

(c) The corporation shall adopt regulations, policies, and procedures to establish a system of verifying the validity of lottery tickets or shares claimed to win prizes and to effect payment of such prizes, except that:

(1) No prize, any portion of a prize, or any right of any person to a prize awarded shall be assignable. Any prize or any portion of a prize remaining unpaid at the death of a prize winner shall be paid to the estate of the deceased prize winner or to the trustee of a trust established by the deceased prize winner as settlor if a copy of the trust document or instrument has been filed with the corporation along with a notarized letter of direction from the settlor and no written notice of revocation has been received by the corporation prior to the settlor's death. Following a settlor's death and prior to any payment to such a successor trustee, the corporation shall obtain from the trustee a written agreement to indemnify and hold the corporation harmless with respect to any claims that may be asserted against the corporation arising from payment to or through the trust. This section shall prevail over any inconsistent provisions of § 47-9-406. Notwithstanding any other provisions of this section to the contrary, any person, pursuant to an appropriate judicial order, shall be paid the prize to which a winner is entitled;

(2) No prize shall be paid:

(A) Arising from claimed tickets that are stolen, counterfeit, altered, fraudulent, unissued, produced, or issued in error, unreadable, not received, or not recorded by the corporation within applicable deadlines;

(B) Lacking in captions that conform and agree with the play symbols as appropriate to the particular lottery game involved; or

(C) Not in compliance with such additional specific regulations and public or confidential validation and security tests of the corporation appropriate to the particular lottery game involved;

(3) No particular prize in any lottery game shall be paid more than once and, in the event of a determination that more than one (1) claimant is entitled to a particular prize, the sole remedy of such multiple claimants is the award to each of them of an equal share in the prize; and

(4) (A) A holder of a winning cash ticket or share from any lottery game conducted by a drawing shall claim a cash prize within one hundred eighty (180) days after the drawing in which the cash prize was won or the end of the game as determined by the corporation, whichever is later. If a multistate or multisovereign lottery game requires, by rule or regulation, a period of time less than one hundred eighty (180) days for redemption of a winning ticket, such period shall apply for that lottery game.

(B) In any Tennessee lottery game in which the player may determine instantly if the player has won or lost, such player shall claim a cash prize within ninety (90) days, or for a multistate or multisovereign lottery game within one hundred eighty (180) days, after the end of the lottery game.

(C) If a valid claim is not made for a cash prize within the applicable period, the cash prize shall constitute an unclaimed prize for purposes of this section.

(d) No prize shall be paid upon a ticket or share purchased or sold in violation of this chapter. Any such prize shall constitute an unclaimed prize for purposes of this section.

(e) The corporation is discharged of all liability upon payment of a prize.

(f) No ticket or share shall be purchased by and no prize shall be paid to:

(1) (A) Any member of the board of directors;

(B) Any officer or employee of the corporation; or

(C) To any member of the immediate family of any person described in subdivision (f)(1)(A) or (f)(1)(B) residing as a member of the same household in the principal place of residence of any such person.

(2) No ticket or share shall be purchased by and no prize shall be paid to any officer, employee, agent, or subcontractor of any vendor, or to any member of the immediate family residing as a member of the same household in the principal place of residence of any such person if such officer, employee, agent, or subcontractor has access to confidential information that may compromise the integrity of the lottery.

(g) No lottery game utilizing an electronic or mechanical machine may use a machine that:

(1) Dispenses coins or currency; or

(2) Accepts debit or credit cards.

(h) Unclaimed prize money shall not constitute net lottery proceeds and, for the purposes of § 4-51-111(a), shall not be distributed as lottery proceeds. Title 66, chapter 29 shall not apply to unclaimed prize money of the corporation. At the end of each fiscal year, one hundred percent (100%) of any unclaimed prize money shall be deposited in the after school programs special account created in accordance with § 4-51-111; provided, however, that, if the unclaimed prizes in any fiscal year total more than eighteen million dollars ($18,000,000), then the excess shall accrue to the fund balance of the lottery for education account.



§ 4-51-124. Confidential information -- Criminal history checks -- Lottery integrity.

(a) All records and information in the possession of the corporation are open for inspection by members of the public unless otherwise provided by state law. The following records or information in the possession of the corporation shall be treated as confidential and shall be exempt from § 10-7-503:

(1) Trade secrets, as such term is defined in § 47-25-1702;

(2) Security measures, systems, or procedures;

(3) Security reports;

(4) Proposals received pursuant to personal service, professional service, consultant service contract regulations, and related records, including evaluations and memoranda; provided, however, that such information shall be available for public inspection after the completion of evaluation of such proposals by the corporation. Sealed bids for the purchase of goods and services, and leases of real property, and individual purchase records, including evaluations and memoranda relating to such bids; provided, however, that such information shall be available for public inspection after the completion of evaluation of such bids by the corporation. Internal audit reviews of the corporation including any documentation and memoranda relating to such audits; provided, however, that such information shall be available for public inspection after finalization of such audits by the corporation;

(5) (A) The following records or information of an employee of the corporation in the possession of the corporation in its capacity as an employer shall be treated as confidential and shall not be open for inspection by members of the public: unpublished telephone numbers; bank account information; social security number; driver license information except where driving or operating a vehicle is part of the employee's job description or job duties or incidental to the performance of the employee's job; and the same information of immediate family members or household members;

(B) Information made confidential by this subdivision (a)(5) shall be redacted wherever possible and nothing in this subdivision (a)(5) shall be used to limit or deny access to otherwise public information because a file, a document, or data file contains confidential information;

(C) Nothing in this subdivision (a)(5) shall be construed to limit access to these records by law enforcement agencies, courts, or other governmental agencies performing official functions;

(D) Nothing in this subdivision (a)(5) shall be construed to close any personnel records of an employee of the corporation that are currently open under state law;

(E) Nothing in this subdivision (a)(5) shall be construed to limit access to information made confidential under this subdivision (a)(5), when the employee expressly authorizes the release of such information;

(6) Information obtained pursuant to investigations that is otherwise confidential;

(7) Identifying information obtained from prize winners including, but not limited to, home and work addresses, telephone numbers, social security numbers, and any other information that could reasonably be used to locate the whereabouts of an individual; provided, however, that:

(A) The corporation shall disclose any relevant information to a claimant agency pursuant to part 2 of this chapter necessary to establish or enforce a claim against a debtor as defined in part 2 of this chapter;

(B) The corporation may disclose a lottery prize winner's name, home state, hometown, and, if authorized by the prize winner, any other information for marketing, advertising, or promotional purposes; and

(C) The corporation shall disclose any information not subject to subdivisions (a)(1)-(4) or (a)(6), that is otherwise necessary to assist any federal, state, or local entity in the performance of its statutory or regulatory duties;

(8) Medical records or medical information of an employee of the corporation, and medical records or information of family members of an employee of the corporation in the possession of the corporation shall be treated as confidential and shall not be open for inspection by members of the public;

(9) All information relative to the hiring or retention of the chief executive officer or president;

(10) All information relative to prospective lottery games and security and other sensitive information relative to current lottery games; and

(11) Any information concerning lottery sales made by lottery retailers unless otherwise provided by law.

(b) Meetings of the corporation shall be open to the public pursuant to title 8, chapter 44, part 1; provided, however, that portions of meetings devoted to discussing information deemed confidential pursuant to this section or deemed confidential pursuant to title 10, chapter 7, part 5 are exempt from title 8, chapter 44, part 1.

(c) Information deemed confidential pursuant to subsection (a) is exempt from § 10-7-503. Meetings or portions of meetings devoted to discussing information deemed confidential pursuant to subsection (a) are exempt from title 8, chapter 44, part 1.

(d) The corporation shall perform or cause to be performed full criminal history record checks prior to the execution of any vendor contract.

(e) The corporation, or its authorized agent, shall:

(1) Conduct criminal history record checks and credit investigations on all potential retailers; provided, however, that the corporation, or its authorized agent, may conduct or cause to be conducted criminal history record checks and credit investigations on employees of potential and authorized lottery retailers at any time;

(2) Supervise ticket or share validation and lottery drawings;

(3) Inspect, at times determined solely by the corporation, the facilities of any vendor or lottery retailer in order to determine the integrity of the vendor's product or the operations of the retailer in order to determine whether the vendor or the retailer is in compliance with its contract;

(4) Report any suspected violations of this chapter to the appropriate district attorney, or the attorney general and reporter, and to any law enforcement agencies having jurisdiction over the violation; and

(5) Upon request, provide assistance to any district attorney, the attorney general and reporter, or a law enforcement agency investigating a violation of this chapter or title 39, chapter 17, parts 5 or 6.



§ 4-51-125. Intelligence sharing, reciprocal use, or restricted use agreements.

(a) The corporation may enter into intelligence sharing, reciprocal use, or restricted use agreements with the federal government, law enforcement agencies, lottery regulation agencies, and gaming enforcement agencies of other jurisdictions that provide for and regulate the use of information provided and received pursuant to the agreement.

(b) Records, documents, and information in the possession of the corporation received pursuant to an intelligence-sharing, reciprocal use, or restricted use agreement entered into by the corporation with a federal department or agency, any law enforcement agency, the lottery regulation agency, or gaming enforcement agency of any jurisdiction shall be considered investigative records of a law enforcement agency and are not subject to § 10-7-503 and shall not be released under any condition without the permission of the person or agency providing the record or information.



§ 4-51-126. Procurement contracts -- Competitive bidding.

(a) (1) All major procurement contracts shall be competitively bid pursuant to policies and procedures adopted by the board pursuant to § 4-51-104(c)(5) and approved by the procurement commission pursuant to subdivision (a)(2). Such policies and procedures shall be designed to allow the selection of proposals that provide the greatest long-term benefit to the state, the greatest integrity for the corporation and the best service and products for the public. The requirement for competitive bidding does not apply in the case of a single vendor having exclusive rights to offer a particular service or product.

(2) (A) Policies and procedures concerning competitive bidding of major procurement contracts for on-line and instant ticket lottery vendors and for advertising contracts estimated to be valued in excess of five hundred thousand dollars ($500,000) shall be filed with the procurement commission for review in accordance with subdivision (a)(2)(B).

(B) Notwithstanding title 12, chapter 3, part 4 to the contrary, the procurement commission shall review and approve, or disapprove, such policies and procedures within five (5) working days after submission.

(i) Upon approval, such policies and procedures shall become effective immediately and shall remain effective until amended, altered, or repealed.

(ii) If not approved, the procurement commission shall file a statement with the corporation stating its basis for non-approval. The corporation shall make any necessary revisions and file such revised policies and procedures with the procurement commission for review and approval in a manner consistent with this subdivision (a)(2).

(iii) If the procurement commission neither approves nor disapproves of such policies and procedures within five (5) working days, such policies and procedures shall become effective after the tenth calendar day and shall remain effective until amended, altered, or repealed.

(C) Any amendment to such policies and procedures shall be filed with the procurement commission for review and approval in a manner consistent with this subdivision (a)(2).

(b) In any bidding process, the corporation may administer its own bidding and procurement or may utilize the services of the department of general services or other state agency or subdivision thereof.

(c) (1) There shall be a lottery procurement panel consisting of the secretary of state, state treasurer and the commissioner of finance and administration. The commissioner of finance and administration shall serve as chair of the panel, and the department of finance and administration shall provide staff support to the panel as needed.

(2) Prior to issuance of procurement documents for major procurement contracts regarding on-line and instant ticket lottery vendors, and any advertising contract estimated to be valued in excess of five hundred thousand dollars ($500,000), the corporation shall file such procurement documents with the lottery procurement panel. Such panel may individually, or collectively, review the procurement document and submit comments, if any, to the corporation within five (5) working days after submission to the panel for review. After receiving comments from the panel and, in any event, after the tenth calendar day after submission to the panel for review, the corporation may:

(A) Revise such procurement document based on the comments of the panel. Any revised procurement document based on the comments of the panel shall be filed with the panel prior to issuance; or

(B) Revise such procurement document in a manner not based on the comments of the panel. Any revised procurement document not based on the comments of the panel shall be filed with the panel and reviewed by the panel in accordance with this subsection (c) prior to issuance; or

(C) Issue the procurement document without revision. Notwithstanding this subdivision (c)(2) to the contrary, the corporation may revise such procurement document prior to the fifth working day provided that the revised procurement document is filed with the panel and reviewed in accordance with this subsection (c) prior to issuance.

(3) Comments of the procurement panel, or failure of the corporation to modify procurement documents based on such comments, shall not confer any rights or constitute a basis for a challenge by a vendor to the procurement process.

(d) If the corporation determines that the requirement for competitive bidding does not apply to a major procurement contract regarding an on-line or instant ticket lottery vendor because such vendor is a single vendor having exclusive rights to offer a particular service or product, then, immediately upon making such a determination, the corporation shall file with the panel a notice of its intent not to require competitive bidding and a statement of reasons supporting that determination.

(e) Executed copies of major procurement contracts regarding on-line and instant ticket lottery vendors, and any advertising contract valued in excess of five hundred thousand dollars ($500,000), shall be filed with the lottery procurement panel within five (5) working days of execution.

(f) Procurement documents, contracts, and any other documentation, or portions thereof, filed with the lottery procurement panel by the corporation shall be subject to § 4-51-124. Such information shall retain its confidentiality, if any, and shall only be used by the panel in the performance of its official duties.

(g) (1) Except for information deemed confidential pursuant to § 4-51-124, major procurement contracts entered into by the corporation regarding on-line and instant ticket lottery vendors, and any advertising contract valued in excess of five hundred thousand dollars ($500,000), shall be posted, via link to "Major Procurement Contracts," on the web site of the Tennessee education lottery corporation. The corporation may post additional major procurement contracts.

(2) The corporation shall post all major procurement contract procurement documents, via link to "Major Procurement Opportunities," on the web site of the Tennessee education lottery corporation.



§ 4-51-127. Appealing final actions of the board.

(a) Any retailer, vendor, or applicant for a retailer or vendor contract aggrieved by a final action of the board may appeal that decision to the chancery court of Davidson County.

(b) The chancery court of Davidson County shall hear appeals from decisions of the board and based upon the record of the proceedings before the board may reverse the decision of the board only if the appellant proves the decision to be:

(1) Clearly erroneous;

(2) Arbitrary and capricious;

(3) Procured by fraud;

(4) A result of substantial misconduct by the board; or

(5) Contrary to the United States Constitution or the Constitution of Tennessee or this chapter.

(c) The chancery court may remand an appeal to the board to conduct further hearings.

(d) Any person who appeals the award of a major procurement contract for the supply of a lottery ticket system, share system, or an on-line or other mechanical or electronic system shall be liable for all costs of appeal and defense in the event the appeal is denied or the contract award is upheld. Costs of appeal and defense shall include, but are not limited to, court costs, bond and attorney's fees; provided that, upon motion of the corporation, such costs shall also include any loss of income to the corporation resulting from institution of the appeal if the court finds the appeal to have been frivolous.



§ 4-51-128. Disposition of funds.

(a) The corporation may borrow, or accept and expend, in accordance with this chapter, such moneys as may be received from any source, including income from the corporation's operations, for effectuating its corporate purposes, including the payment of the initial expenses of initiation, administration, and operation of the corporation and the lottery, and other lottery related purposes, including the payment of the initial expenses of initiation, administration, and operation of educational programs and purposes.

(b) The corporation shall be self-sustaining and self-funded. Moneys in the state general fund shall not be used or obligated to pay the expenses of the corporation or prizes of the lottery and no claim for the payment of an expense of the lottery or prizes of the lottery may be made against any moneys other than moneys credited to the corporation operating account.

(c) The corporation may purchase, lease, or lease-purchase such goods or services as are necessary for effectuating the purposes of this chapter. The corporation may make procurements that integrate functions such as lottery game design, lottery ticket distribution to retailers, supply of goods and services, and advertising. In all procurement decisions, the corporation shall take into account the particularly sensitive nature of the state lottery and shall act to promote and ensure security, honesty, fairness, and integrity in the operation and administration of the lottery and the objectives of raising net lottery proceeds for the benefit of educational programs and purposes.



§ 4-51-129. Financial reports, audits, and records.

To ensure the financial integrity of the lottery, the corporation, through its board of directors, shall:

(1) Submit quarterly and annual reports to the governor, the state and local government committee of the senate, the state government committee of the house of representatives, the comptroller of the treasury and the state treasurer, disclosing the total lottery revenues, prize disbursements, operating expenses, and administrative expenses of the corporation during the reporting period. The annual report shall additionally describe the organizational structure of the corporation and summarize the functions performed by each organizational division within the corporation;

(2) Adopt a system of internal audits; all audits performed by the internal audit staff of the corporation shall be conducted in accordance with the standards established by the comptroller of the treasury pursuant to § 4-3-304(9);

(3) Maintain weekly or more frequent records of lottery transactions, including the distribution of tickets or shares to retailers, revenues received, claims for prizes, prizes paid, prizes forfeited, and other financial transactions of the corporation;

(4) (A) Be subject to audits by the comptroller of the treasury in accordance with § 8-4-109. Such audits may be undertaken at any time at the sole discretion of the comptroller; provided, however, that the comptroller shall conduct, or contract for, an annual financial audit of the corporation. The comptroller of the treasury, or the comptroller's designated representatives, shall have access to the corporation's books, records, and accounts whenever deemed necessary by such office. The comptroller of the treasury, or the comptroller's designated representatives, shall have access to any and all of the records of the corporation's distributing agencies, lottery vendors or lottery retailers that relate to the operation, administration or promotion of the lottery. Except as provided in subdivision (4)(B), the corporation may, with prior notice to the comptroller of the treasury, contract with a licensed independent certified public accountant or firm for additional audits concerning any phase of the operations of the corporation; provided, however, that the licensed certified public accountant or firm shall have no financial interest in any vendor with whom the corporation is under contract. The corporation shall be responsible, as an operating expense, for reimbursement of the costs of audits prepared by the comptroller of the treasury and for the payment of fees for audits prepared by a licensed independent certified public accountant or firm. All audits shall be prepared in accordance with generally accepted governmental auditing standards;

(B) The corporation may, with prior approval of the comptroller of the treasury, contract with a licensed independent certified public accountant or firm for an additional annual financial audit of the corporation; provided, however, that the licensed certified public accountant or firm shall have no financial interest in any vendor with whom the corporation is under contract. If a licensed independent certified public accountant or firm is employed pursuant to this subdivision (4)(B), the audit contract between the corporation and the licensed independent certified public accountant or firm shall be on contract forms prescribed by the comptroller of the treasury. The corporation shall be responsible, as an operating expense, for the payment of fees for audits prepared pursuant to this subdivision (4)(B). Such audits shall be prepared in accordance with generally accepted governmental auditing standards and shall meet minimum audit standards prescribed by the comptroller of the treasury;

(C) A copy of any audit performed by the comptroller of the treasury or any independent certified public accountant or firm shall be transmitted to the governor, the speaker of the senate, the speaker of the house of representatives, the chairs of the state and local government committee of the senate and the state government committee of the house of representatives, the state treasurer and, if applicable, the comptroller of the treasury;

(5) Submit to the department of finance and administration, the office of legislative budget analysis and the comptroller of the treasury by June 30 of each year a copy of the annual operating budget for the corporation for the next fiscal year. This annual operating budget shall be approved by the board and be on such forms as prescribed by the department of finance and administration;

(6) For informational purposes only, submit to the department of finance and administration on September 1 of each year a proposed operating budget for the corporation for the succeeding fiscal year. This budget proposal shall also be accompanied by an estimate of the net lottery proceeds to be deposited into the lottery for education account during the succeeding fiscal year. This budget shall be on such forms as prescribed by the department of finance and administration; and

(7) Adopt the same fiscal year as that used by state government.



§ 4-51-130. Ineligibilty.

(a) No member of the general assembly, the governor, a member of the governor's cabinet or a cabinet-level member of the governor's staff shall serve as a director or employee of the corporation while holding such position in state government.

(b) No member of the general assembly, the governor, a member of the governor's cabinet or a cabinet-level member of the governor's staff shall serve as an employee, or otherwise receive compensation or other benefit for consultation or services rendered directly or indirectly through a partnership, corporation or other business entity, from an on-line or instant ticket lottery vendor of the Tennessee education lottery corporation or an on-line or instant ticket lottery vendor seeking to become a vendor of the Tennessee education lottery corporation, while holding such position in state government. Nothing in this subsection (b) shall be construed as prohibiting continued employment of such official by a partnership, corporation, or other business entity receiving compensation from an on-line or instant ticket lottery vendor if:

(1) Such official has no direct or indirect contact with an on-line or instant ticket lottery vendor; and

(2) Such official does not share in any compensation or any benefit received from an on-line or instant ticket lottery vendor.

(c) This section shall not apply to any employee of the corporation or of an on-line or instant ticket lottery vendor who, subsequent to such employment, seeks election to the general assembly or the office of governor. No provision of this subsection (c) shall be construed as prohibiting such employee from continuing in such employment during the individual's term in office as a member of the general assembly.

(d) This section also applies to any children residing in the primary residence and the spouse of any member of the general assembly, the governor, a member of the governor's cabinet or a cabinet-level member of the governor's staff.

(e) A violation of this section is a Class C misdemeanor punishable only by a fine of one thousand dollars ($1,000).



§ 4-51-131. Corporation participation in the Tennessee consolidated retirement system.

(a) The Tennessee education lottery corporation shall be eligible to be a participating employer in the Tennessee consolidated retirement system upon:

(1) Passage of a resolution by the corporation's board of directors authorizing an actuarial study; and

(2) Passage of a resolution by the corporation's board of directors authorizing such participation and accepting the liability as a result of the participation by its full-time employees.

(b) The employees of the corporation shall make the same contributions, participate in the same manner, and shall be eligible for the same benefits as employees of local governments participating in the retirement system under this part.

(c) The employees shall be entitled to credit for prior service as approved by the board of directors of the corporation under the same provisions that apply to employees of local governments.

(d) The retirement system shall not be liable for the payment of retirement allowances or other payments on account of employees of the corporation or their beneficiaries for which reserves have not been previously created from funds contributed by the corporation, its employees or the corporation and its employees.

(e) In case of the withdrawal of the corporation as a participating employer, the benefits of the members and beneficiaries shall be determined in accordance with § 8-35-211.

(f) It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of the corporation.



§ 4-51-132. Preemption.

The general assembly, by enacting this chapter and title 39, chapter 17, part 6, intends to preempt any other regulation of the area covered by this chapter and title 39, chapter 17, part 6. No political subdivision or agency may enact or enforce a law, ordinance, resolution or regulation that regulates or prohibits any conduct in the area covered by this chapter and title 39, chapter 17, part 6.



§ 4-51-134. Participation in "Amber Alert."

The Tennessee education lottery corporation shall formulate and implement a plan, in cooperation with the Tennessee bureau of investigation, for the Tennessee lottery's participation in the state's AMBER ALERT program via on-line lottery ticket terminals and all other appropriate media and technology at the corporation's disposal.



§ 4-51-135. Immunity of corporation -- Corporation employees considered state employees -- Property and casualty insurance.

(a) The corporation is immune from all tort causes of action. Notwithstanding § 4-51-101(c) or any other law to the contrary, the corporation shall be considered a state agency for purposes of title 9, chapter 8, parts 3 and 4; provided, that the corporation shall not be considered a state agency for purposes of contract and workers' compensation actions. Actions for workers' compensation and contract actions, as provided in this chapter, may be brought against the corporation only in the chancery court for Davidson County.

(b) Corporation employees shall be considered state employees for purposes of §§ 8-42-103, 9-8-112 and 9-8-307; provided, that such employees shall not be considered state employees for workers' compensation coverage, pursuant to § 9-8-307(a)(1)(K).

(c) The corporation shall have the authority to participate in the department of treasury's property/casualty risk program pursuant to title 12, chapter 4, part 10, for all buildings and building contents owned by the corporation, or that the corporation is contractually obligated to insure.

(d) The corporation shall pay to the state, as a premium, any contribution required by the risk management fund under this section.

(e) It is the legislative intent that the state shall incur no additional liability as a result of this section.



§ 4-51-136. Lottery ticket litter reduction program.

The corporation shall establish a lottery ticket litter reduction program. In development of the program, the corporation is encouraged to examine successful litter reduction and recycling programs as established in other jurisdictions, including, but not limited to, the use of second chance drawings, non-winning ticket collection incentives and other promotional recycling activities.






Part 2 - Debtors Owing Money to the State

§ 4-51-201. Purpose -- Construction.

The purpose of this part is to establish a policy and to provide a system whereby all claimant agencies of this state in conjunction with the corporation shall cooperate in identifying debtors who owe money to the state through its various claimant agencies or to persons on whose behalf the state and its claimant agencies act and who qualify for prizes under part 1 of this chapter from the corporation. It is also the purpose of this part to establish procedures for setting off against any such prize the sum of any debt owed to the state or to persons on whose behalf the state and its claimant agencies act. It is the intent of the general assembly that this part be liberally construed to effectuate these purposes.



§ 4-51-202. Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Claimant agency" means any state agency, department, board, bureau, commission, or authority to which an individual owes a debt or that acts on behalf of an individual to collect a debt;

(2) "Debt" means any liquidated sum due and owing any claimant agency, which sum has accrued through contract, subrogation, tort, or operation of law, regardless of whether there is an outstanding judgment for the sum or any sum that is due and owing any person and is enforceable by the state or any of the claimant agencies of the state. "Debt" specifically includes, but is not limited to, uncollected amounts owed by any person due to judgments for overdue child support as provided by title 36, chapter 5;

(3) "Debtor" means any individual owing money or having a delinquent account with any claimant agency, which obligation has not been adjudicated as satisfied by court order, set aside by court order, or discharged in bankruptcy. "Debtor" specifically includes, but is not limited to, all persons who are required by any order to pay child support and whose payments are overdue as provided by title 36, chapter 5, and which payments have become judgments by operation of law pursuant to § 36-5-101(a)(5), or by law in any other state or territory, or by judgment of a court in this or any other state or territory; and

(4) "Prize" means the proceeds of any lottery prize awarded under part 1 of this chapter.



§ 4-51-203. Collection remedy.

The collection remedy authorized by this part is in addition to and not in substitution for any other remedy available by law.



§ 4-51-204. List of debtors -- Withholding winnings -- Ranking of liens.

(a) (1) Any claimant agency may submit to the corporation a list of the names of all persons owing debts in excess of one hundred dollars ($100) to such claimant agency or to persons on whose behalf the claimant agency is acting. The full amount of the debt shall be collectable from any lottery winnings without regard to limitations on the amounts that may be collectable in increments through garnishment or other proceedings. Such list, filed by paper or by electronic means, shall constitute a valid lien upon and claim of lien against the lottery winnings of any debtor named in such list. The list shall contain the names of the debtors, their social security numbers, if available, and any other information that would assist the corporation in identifying the debtors named in the list.

(2) The corporation may establish with any claimant agency that has such capability an automated process utilizing the corporation's and the claimant agency's databases to effectuate this part including, but not limited to, a computerized matching process.

(b) (1) The corporation is authorized and directed to withhold any winnings subject to the lien created by this part and send notice to the winner by certified mail, return receipt requested, of such action and the reason the winnings were withheld; provided, however, that if the winner appears and claims winnings in person, the corporation shall notify the winner at that time by hand delivery of such action.

(2) If the debtor does not protest the withholding of such winnings in writing within thirty (30) days of such notice, the corporation shall pay the funds over to the claimant agency. Except as provided in subdivision (b)(3), if the debtor protests the withholding of such winnings within thirty (30) days of such notice, the corporation shall file an action in interpleader in the circuit court of the county in which the debtor resides if the debtor resides in the state of Tennessee. If the debtor does not reside in the state of Tennessee, such action shall be filed in Davidson County. The corporation shall pay the disputed sum into the clerk of the court and give notice to the claimant agency and debtor of the initiation of such action.

(3) For all persons who are debtors of the department of human services due to overdue child support, the corporation shall withhold all winnings subject to administrative proceedings in accordance with title 36, chapter 5 and the rules of the department.

(c) The liens created by this part shall rank among themselves as follows:

(1) Taxes due the state;

(2) Delinquent child support; and

(3) All other judgments and liens in order of the date entered or perfected.

(d) The corporation shall not be required to deduct claimed debts from prizes paid out by retailers or entities other than the corporation.

(e) Any list of debt provided pursuant to this part shall be provided periodically as the corporation shall provide by rules and regulations and the corporation shall not be obligated to retain such lists or deduct debts appearing on such lists beyond the period determined by such rules and regulations; provided, however, that lists provided to the corporation through an automatic data match process shall be maintained on an ongoing basis to enable the continuous monitoring and withholding of lottery winnings for debts due any claimant agency.

(f) Pursuant to § 4-51-105(a)(3), the corporation is authorized to prescribe forms and promulgate rules and regulations that it deems necessary to carry out this part.

(g) The corporation and any claimant agency shall incur no civil or criminal liability for good faith adherence to this section.

(h) The claimant agency shall pay the corporation for all costs incurred by the corporation in setting off debts in the manner provided in this part.



§ 4-51-205. Confidential information.

(a) Pursuant to § 4-51-124, the corporation shall provide to a claimant agency all information necessary to accomplish and effectuate the intent of this part.

(b) The information obtained by a claimant agency from the corporation in accordance with this part shall retain its confidentiality and shall only be used by a claimant agency in the pursuit of its debt collection duties and practices. Any employee or prior employee of any claimant agency who discloses any such information for any other purpose, except as otherwise specifically authorized by law, shall be subject to a civil penalty of fifty dollars ($50.00), which shall be collected by the claimant agency as otherwise provided by law.



§ 4-51-206. Application.

This part shall only apply to prizes of six hundred dollars ($600) or more.









Chapter 52 - Governor's Books From Birth Fund

§ 4-52-101. Establishment.

There is established the "Governor's Books from Birth Fund."



§ 4-52-102. Purpose.

The fund shall promote and foster the development of a comprehensive statewide program for encouraging preschool children to read.



§ 4-52-103. Staff, office space and supplies -- Travel expenses -- Administrative attachment.

(a) Any agency of state government may provide staff and other assistance to the fund, subject to existing statutes, rules, and policies.

(b) Subject to existing statutes, rules, and policies, the fund may procure office space and supplies necessary to enable the fund to effectively carry out the program.

(c) All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations, as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(d) For administrative purposes, the fund shall be attached to the department of education.



§ 4-52-104. Contracts and agreements.

The fund may enter into such contractual and promotional agreements necessary to effectively stimulate a statewide program for encouraging preschool children to read.



§ 4-52-105. Partnership with nonprofit public benefit corporation.

(a) The fund is authorized to partner with a nonprofit public benefit corporation that is organized solely to promote and encourage reading by the children of the state of Tennessee, for the purpose of implementing the early reading initiatives of the fund.

(b) The nonprofit partner shall have its board of directors elected by a process approved annually by the governor or the governor's designee. The nonprofit partner's board may select its own chairperson.

(c) The nonprofit partner shall be properly incorporated under the laws of the state of Tennessee, and approved by the internal revenue service as an organization that is exempt from federal income tax under § 501(a) of the Internal Revenue Code (26 U.S.C. § 501(a)), by virtue of being an organization described in § 501(c)(3) of the Internal Revenue Code (26 U.S.C. § 501(c)(3)).

(d) The nonprofit partner may receive funds from the general public, and also may receive funds from the state of Tennessee, at such times and in such amounts as appropriated by the general assembly.

(e) Costs to underwrite the nonprofit partner's activities related to the fund shall be borne from revenues of the nonprofit partner and no state employee shall benefit from such proceeds.

(f) The nonprofit partner may exercise all powers authorized under the Tennessee Nonprofit Corporation Act, compiled in title 48, chapters 51-68.

(g) The nonprofit partner may receive staff and other assistance from any agency of state government, subject to existing statutes, rules, and policies.

(h) All funds that are held by the fund on June 30, 2005, shall be transferred to the nonprofit partner for the purposes described in this chapter.



§ 4-52-106. Authorization to work with local government, private organizations and citizens.

The governor's books from birth fund and the nonprofit partner may work with local governments, private organizations and citizens as it plans and engages in activities related to the fund.



§ 4-52-107. Participation by nonprofit partner in retirement system.

(a) The nonprofit partner shall be eligible to be a participating employer in the Tennessee consolidated retirement system upon passage of a resolution by the nonprofit's board of directors authorizing:

(1) An actuarial study; and

(2) Participation, and accepting the liability as a result of the participation, by its full-time employees.

(b) The employees of the nonprofit partner shall make the same contributions, participate in the same manner, and shall be eligible for the same benefits as employees of local governments participating in the retirement system under this chapter.

(c) The employees of the nonprofit partner shall be entitled to credit for prior service, as approved by the board of directors of the nonprofit, under the same provisions that apply to employees of local governments.

(d) The retirement system shall not be liable for the payment of retirement allowances or other payments on account of employees of the nonprofit partner, or the beneficiaries of such employees, for which reserves have not been previously created from funds contributed by the nonprofit partner, its employees or the nonprofit partner and its employees.

(e) In case of the withdrawal of the nonprofit partner as a participating employer, the benefits of the members and beneficiaries shall be determined in accordance with § 8-35-211.

(f) It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of the nonprofit partner.



§ 4-52-108. Participation by nonprofit partner in health insurance plan.

The nonprofit partner may participate, the same as an eligible quasi-governmental organization, in the health insurance plan authorized under § 8-27-207 [repealed and reenacted. See Compiler's Notes], to provide health insurance for its employees, as long as such nonprofit partner satisfies each of the requirements of § 8-27-207 [repealed and reenacted. See Compiler's Notes]. For the purpose of determining the distribution of premium for participating in the specific policies authorized by the state insurance committee, the nonprofit partner shall pay the same amount as the state government for employee participation in such coverage. An employee of the nonprofit partner electing to continue such coverage shall continue to meet the eligibility criteria of a state employee to participate in the state plan. Each employee of the nonprofit partner also is subject to the same retiree continuation provisions as state employees, as provided in title 8, chapter 27, part 2 [repealed and reenacted. See Compiler's Notes].



§ 4-52-109. Annual report.

The nonprofit partner shall annually submit to the governor and the speakers of the senate and the house of representatives, within ninety (90) days after the end of its fiscal year, a complete and detailed report setting forth its operation and accomplishments.



§ 4-52-110. Audit.

The nonprofit partner shall be subject to examination and audit by the comptroller of the treasury in the same manner as prescribed for departments and agencies of the state.



§ 4-52-111. Intentional destruction of books for Imagination Library Program prohibited -- Delivery to intended recipients.

(a) No person shall intentionally destroy books intended to be delivered to children enrolled in Tennessee's Imagination Library program.

(b) Any person in possession of undelivered or undeliverable Imagination Library program books shall make every effort to deliver the books to their intended recipients or, in the alternative, make the books available to any pre-kindergarten, kindergarten or elementary education program.






Chapter 54 - Tennessee Firearms Freedom Act

§ 4-54-101. Short title.

This chapter shall be known and may be cited as the "Tennessee Firearms Freedom Act."



§ 4-54-102. Constitutional authority.

The general assembly declares that the authority for this chapter is the following:

(1) The tenth amendment to the United States constitution guarantees to the states and their people all powers not granted to the federal government elsewhere in the constitution and reserves to the state and people of this state certain powers as they were understood at the time that this state was admitted to statehood. The guarantee of those powers is a matter of contract between the state and people of this state and the United States as of the time that the compact with the United States was agreed upon and adopted by this state and the United States;

(2) The ninth amendment to the United States constitution guarantees to the people rights not granted in the constitution and reserves to the people of this state certain rights as they were understood at the time that this state was admitted to statehood. The guarantee of those rights is a matter of contract between the state and people of this state and the United States as of the time that the compact with the United States was agreed upon and adopted by this state and the United States;

(3) The regulation of intrastate commerce is vested in the states under the ninth and tenth amendments to the United States constitution, particularly if not expressly preempted by federal law. Congress has not expressly preempted state regulation of intrastate commerce pertaining to the manufacture on an intrastate basis of firearms, firearms accessories and ammunition;

(4) The second amendment to the United States constitution reserves to the people the right to keep and bear arms as that right was understood at the time that this state was admitted to statehood, and the guarantee of the right is a matter of contract between the state and people of this state and the United States as of the time that the compact with the United States was agreed upon and adopted by this state and the United States; and

(5) The Tennessee constitution clearly secures to Tennessee citizens, and prohibits government interference with, the right of individual Tennessee citizens to keep and bear arms.



§ 4-54-103. Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Firearms accessories" means items that are used in conjunction with or mounted upon a firearm but are not essential to the basic function of a firearm, including, but not limited to, telescopic or laser sights, magazines, flash or sound suppressors, folding or aftermarket stocks and grips, speedloaders, ammunition carriers and lights for target illumination;

(2) "Generic and insignificant parts" includes, but is not limited to, springs, screws, nuts and pins; and

(3) "Manufactured" means creating a firearm, a firearm accessory or ammunition from basic materials for functional usefulness, including, but not limited to, forging, casting, machining or other processes for working materials.



§ 4-54-104. Firearms, firearm accessories and ammunition manufactured in this state not subject to federal regulation under interstate commerce clause.

A personal firearm, a firearm accessory or ammunition that is manufactured commercially or privately in this state and that remains within the borders of this state is not subject to federal law or federal regulation, including registration, under the authority of congress to regulate interstate commerce. It is declared by the legislature that those items have not traveled in interstate commerce. This section applies to a firearm, a firearm accessory or ammunition that is manufactured in this state from basic materials and that can be manufactured without the inclusion of any significant parts imported into this state. Generic and insignificant parts that have other manufacturing or consumer product applications are not firearms, firearms accessories or ammunition, and their importation into this state and incorporation into a firearm, a firearm accessory or ammunition manufactured in this state does not subject the firearm, firearm accessory or ammunition to federal regulation. It is declared by the legislature that basic materials, such as unmachined steel and unshaped wood, are not firearms, firearms accessories or ammunition and are not subject to congressional authority to regulate firearms, firearms accessories and ammunition under interstate commerce as if they were actually firearms, firearms accessories or ammunition. The authority of congress to regulate interstate commerce in basic materials does not include authority to regulate firearms, firearms accessories and ammunition made in this state from those materials. Firearms accessories that are imported into this state from another state and that are subject to federal regulation as being in interstate commerce do not subject a firearm to federal regulation under interstate commerce because they are attached to or used in conjunction with a firearm in this state.



§ 4-54-105. Application of § 4-54-104.

Section 4-54-104 shall not apply to:

(1) A firearm that cannot be carried and used by one (1) person;

(2) A firearm that has a bore diameter greater than one and one half inches (1 1/2'') and that uses smokeless powder, not black powder, as a propellant;

(3) Ammunition with a projectile that explodes using an explosion of chemical energy after the projectile leaves the firearm; or

(4) A firearm that discharges two (2) or more projectiles with one (1) activation of the trigger or other firing device.



§ 4-54-106. Firearm must be clearly stamped with words "Made in Tennessee".

A firearm manufactured or sold in this state under this chapter must have the words "Made in Tennessee" clearly stamped on a central metallic part, such as the receiver or frame.






Chapter 55 - Bureau of Ethics and Campaign Finance

§ 4-55-101. Creation -- Composition -- Governance -- Attachment to department of state -- Meetings.

(a) (1) There is created, as an independent entity of state government, the bureau of ethics and campaign finance, referred to in this chapter as the "bureau."

(2) The bureau shall be composed of two (2) divisions as follows:

(A) The Tennessee registry of election finance, established by title 2, chapter 10, part 2; and

(B) The Tennessee ethics commission, established by title 3, chapter 6, part 1.

(3) The bureau shall be governed by a board of directors to be composed of the six (6) members of the registry of election finance and the six (6) members of the ethics commission.

(b) The bureau of ethics and campaign finance shall be attached to the department of state for all administrative matters relating to receipts, disbursements, expense accounts, budget, audit and other related items. The autonomy of the bureau and its authority is absolute and the secretary of state shall have no administrative or supervisory control over the bureau.

(c) The board of directors shall elect a chair from among its membership. The chair shall serve in that capacity for one (1) year and shall be eligible for reelection. The chair shall preside at all meetings and shall have all the powers and privileges of the other members.

(d) Eight (8) members of the board of directors shall constitute a quorum and eight (8) affirmative votes are required for any action by the board of directors. Special meetings shall be called by the chair on the chair's initiative or upon the written request of eight (8) members. Members shall receive written notice three (3) days in advance of a special meeting. Notice shall be served personally or left at a member's usual place of residence and shall specify the purpose, time and place of the meeting. No matters unrelated to the specified purpose may be considered without a specific waiver by all members of the board of directors.



§ 4-55-102. Employees of the bureau.

(a) The board of directors of the bureau of ethics and campaign finance shall appoint a full-time executive director who shall serve at the pleasure of the board of directors. Other employees of the bureau shall be employed on recommendation of the executive director with the approval of the board. The executive director and all other employees of the bureau shall constitute the staff of the bureau and its two (2) divisions. The board of directors of the bureau may call on the office of the state coordinator of elections for such advice, documents or services as it may require.

(b) Employees of the bureau shall not possess state service status, but the employees shall be subject to personnel policies applicable to state employees generally, such as leave, compensation, classification and travel requests.

(c) Neither the executive director nor any other employee of the bureau, nor any member of an employee's immediate family as defined in § 3-6-301, shall, during the period of such employment:

(1) Be allowed to hold or qualify for elective office to any state or local public office as defined in § 2-10-102;

(2) Be an officer of any political party or political committee;

(3) Permit the employee's name to be used or make contributions in support of or in opposition to any candidate or proposition, except that an employee's immediate family may make campaign contributions in support of or in opposition to any candidate or proposition;

(4) Participate in any way in any election campaign;

(5) Lobby or employ a lobbyist; provided, that this subdivision (c)(5) shall not prohibit the executive director from the performance of the executive director's duties; or

(6) Be employed by any elected officeholder, either in an official capacity or as an individual, or be employed by any business in which an elected officeholder has any direct input concerning employment decisions.



§ 4-55-103. Duties of the bureau.

4-55-103 Duties of the bureau.

The bureau of ethics and campaign finance shall:

(1) Promulgate such rules and regulations, pursuant to the Uniform Administrative Procedures Act, compiled in chapter 5 of this title, as are necessary to implement title 2, chapter 10; title 3, chapter 6; title 8, chapter 17; and title 8, chapter 50, part 5; provided, however, that all rules that relate exclusively to the registry of election finance shall be initiated and proposed to the board of directors of the bureau by a majority of the members of the registry of election finance and all rules that relate exclusively to the ethics commission shall be initiated and proposed to the board of directors of the bureau by a majority of the members of the ethics commission. Subject to the limitations contained in this subdivision (1), all rulemaking authority delegated by this chapter shall be vested in the bureau of ethics and campaign finance;

(2) Collect or receive all filings required to be made pursuant to title 2, chapter 10; title 3, chapter 6; title 8, chapter 17; or title 8, chapter 50, part 5, and assign the issues contained in title 2, chapter 10; title 3, chapter 6; title 8, chapter 17; or title 8, chapter 50, part 5, as appropriate, to the registry of election finance or the ethics commission, and further collect all fees, fines and moneys assessed by the registry of election finance or the ethics commission; and

(3) Promulgate rules prescribing all forms for filings, complaints, registrations, statements and other documents that are required to be filed under the laws administered and enforced by the ethics commission or the registry of election finance, with the objective of making the documents as simple and understandable as possible for both the person filing the document and the average citizen of this state.



§ 4-55-104. Disposition of all fees, appropriations and penalties.

4-55-104 Disposition of all fees, appropriations and penalties.

All fees imposed by the registry of election finance and the ethics commission and collected by the bureau of ethics and campaign finance, as well as all appropriations made to the bureau, shall be deposited by the state treasurer in a separate account exclusively for the bureau, and shall be used by the bureau to defray expenses necessary to administer this part; title 2, chapter 10; title 3, chapter 6; title 8, chapter 17; and title 8, chapter 50, part 5, including the payment of salaries to employees, the purchase of supplies and any other necessary expenses. Unexpended and unobligated fees remaining in this account at the end of any fiscal year shall not revert to the general fund, but shall remain available for use by the bureau. Penalties collected by the bureau shall be deposited into the state general fund.



§ 4-55-105. Regulatory jurisdiction of members of the registry of election finance and of members of the ethics commission.

4-55-105 Regulatory jurisdiction of members of the registry of election finance and of members of the ethics commission.

(a) Except as provided in this chapter specifically to the contrary, the members of the registry of election finance shall exercise regulatory jurisdiction over matters relating exclusively to the registry pursuant to title 2, chapter 10, free from interference by members of the ethics commission.

(b) Except as provided in this chapter specifically to the contrary, the members of the ethics commission shall exercise regulatory jurisdiction over matters relating exclusively to the ethics commission pursuant to title 2, chapter 10, part 1; title 3, chapter 6; title 8, chapter 17; and title 8, chapter 50, part 5, free from interference by members of the registry of election finance.



§ 4-55-106. Legislative intent.

It is the intent of the general assembly that:

(1) The current members of the registry of election finance and the ethics commission shall remain members of each respective entity and shall comprise the bureau of ethics and campaign finance created by this chapter until the expiration of their terms or resignation;

(2) The executive director of the registry of election finance, on June 30, 2009, shall be the initial executive director of the bureau of ethics and campaign finance;

(3) (A) From July 1, 2009, through and including August 10, 2009, the bureau of ethics and campaign finance is authorized to undertake actions necessary on behalf of the Tennessee ethics commission and the Tennessee registry of election finance to effectuate the transition of such entities into divisions of the bureau;

(B) Staff positions of the Tennessee ethics commission as of June 30, 2009, shall be transferred to the bureau of ethics and campaign finance through and including August 10, 2009; provided, however, that the bureau of ethics and campaign finance shall reclassify the position of the executive director of the Tennessee ethics commission. With the approval of the bureau, the executive director of the bureau may reclassify or eliminate staff positions of the ethics commission after August 10, 2009, as the executive director deems necessary for the efficient and effective operations of the bureau. No vacant staff position within the bureau shall be filled from July 1, 2009, through August 10, 2009;

(4) All rules of the registry of election finance and the ethics commission in effect on June 30, 2009, shall remain in full force and effect as rules of the bureau of ethics and campaign finance until modified or repealed; and

(5) The registry of election finance and ethics commission shall be audited in conjunction with the audit of the bureau of ethics and campaign finance by the comptroller of the treasury for purposes of title 4, chapter 29.






Chapter 56 - Procurement

§ 4-56-101. Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Commission" means the state procurement commission, which replaces the board of standards within former title 12, chapter 3, part 4;

(2) "Committee" means the state protest committee, which replaces the board of standards protest authority within former § 12-3-214 [repealed] and the review committee within former § 12-4-109(a)(1)(E) [repealed];

(3) "Council" means the advisory council on state procurement;

(4) "Goods" means all property, including, but not limited to, supplies, equipment, materials, printing, and insurance. "Goods" does not include leases, acquisitions, and disposals of real property, which are governed under chapter 15 of this title;

(5) "Grant" means any grant awarded to the state or awarded by the state for the furnishing by the state of assistance, whether financial or otherwise, to any person to support a program authorized by law. "Grant" does not include an award with the primary purpose of procuring an end product, whether in the form of supplies, services, or construction, or any contract resulting from such an award;

(6) "Procurement" means buying, purchasing, renting, leasing, or otherwise acquiring any goods or services. It also includes all functions that pertain to the obtaining of any goods or service, including the description of requirements, selection and solicitation of sources, preparation and award of a contract, and all phases of contract administration;

(7) "Proposer" includes a "bidder" or "proposer" that is a legal entity that has properly registered as required by the state. The terms "bidder" and "proposer" may be used interchangeably for the term "proposer";

(8) "Services" means all services and agreements obligating the state, except services for highway and road improvements, which are governed by title 54, and designer and construction services, which are governed under chapter 15 of this title; and

(9) "Vendor" means a legal entity that has been established by the department of finance and administration's division of accounts as a vendor through proper authority for which payment may be made by the state.



§ 4-56-102. Procurement commission -- Creation.

(a) (1) There is created a procurement commission, which shall consist of the commissioners of general services and finance and administration, and the comptroller of the treasury. The chief procurement officer shall serve as a nonvoting member.

(2) The commission shall adopt a procedure governing its proceedings, and the chief procurement officer shall keep a permanent and accurate record of all of its proceedings.

(3) All departments and agencies shall submit existing rules related to procurement to the commission for the commission's review, comment, and recommendations for any changes to such rules. Prior to forwarding draft rules related to procurement to the secretary of state, all departments shall submit such draft rules to the commission for the commission's review and comment together with any recommendations for changes to such draft rules.

(4) The attorney general and reporter shall serve as legal counsel to the commission in accordance with the requirements of § 8-6-301.

(b) (1) The commission has the power and authority, except as otherwise provided in this chapter, to review, comment, and approve draft rules and regulations, policies, standards, and procedures to be followed consistent with this chapter and title 12, chapters 3 and 4, and to make recommendations for changes thereto, governing the procurement of goods and services, contracting, agency contract and grant management, training and professional development, and the disposal of goods and services by the state.

(2) The commission is authorized to promulgate necessary rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title, as well as policies and procedures to implement this chapter.

(3) The commission shall not exercise authority over the award or administration of any particular contract or grant.



§ 4-56-103. Proposed rules related to procurement -- State protest committee -- Creation -- Commission's authority -- Appeals.

(a) Creation of Committee. (1) There is created a state protest committee, which shall consist of the commissioners of general services and finance and administration, and the treasurer.

(2) The committee shall adopt procedures governing its operations, and the chief procurement officer shall keep a permanent and accurate record of all of its proceedings.

(3) If a member is not available to hear a scheduled protest, the member is authorized to appoint a designee to hear the scheduled protest on the member's behalf.

(b) Appeals to Committee. (1) The committee is authorized to act on any appeal of the chief procurement officer's decision of a protest.

(2) Any committee member whose department is the requestor of a procurement or the resulting contract may not hear the protest.

(3) The chief procurement officer shall provide the minutes of the protest proceedings to each committee member and to the comptroller of the treasury and shall post the final determination within fifteen (15) business days to the single public procurement web site.



§ 4-56-104. Procurement office -- Creation -- Chief procurement officer -- Personnel -- Contracts and contract rights and responsibilities -- Adoption of operational procedures.

(a) There is created a procurement office headed by the chief procurement officer in such department as the governor shall designate, after consulting with the comptroller of the treasury, which shall take effect as provided in subsection (b).

(b) Effective July 1, 2011, the governor shall appoint the chief procurement officer, who shall be a person:

(1) Qualified by training and relevant and recent experience in large scale public procurement of goods and services, establishment of contracts, contract oversight, providing training and contract administration, and demonstrated executive and organizational ability to perform the duties of this office; and

(2) Qualified by training or relevant and recent experience in administering programs to encourage and enhance economic opportunities for small businesses and minority-owned businesses.

(c) The chief procurement officer shall be a full-time public official of the state as an executive service employee appointed by the governor to serve at the pleasure of the governor.

(d) (1) Necessary personnel in the department of general services involved in the procurement of goods and necessary personnel in the department of finance and administration involved in the procurement of services, as required by the procurement officer, shall be transferred to the procurement office together with the funding for the compensation and benefits for such personnel.

(2) The chief procurement officer is authorized to employ such additional personnel as are necessary to carry out the purposes of this chapter, upon the approval of the governor.

(3) The compensation of employees of the procurement office shall be fixed by the governor.

(e) (1) All contracts and contract rights and responsibilities, and renewals for such contracts, in existence with the department of general services and the department of finance and administration with respect to the duties transferred by this section shall be preserved and transferred to the procurement office.

(2) Any bidding procedure or negotiations concerning any such procedure which is in the process but not complete shall continue under the purview of the procurement officer.

(3) All documents, books, records, papers or other writings in the possession of the department of general services and the department of finance and administration with respect to the duties transferred by this section shall be transferred to and remain in the custody of the procurement office.

(4) Any rules, regulations, orders, decisions and policies formerly issued or promulgated by the departments of finance and administration or general services whose functions have been transferred under this section to the procurement office shall remain in full force and effect and shall hereafter be administered and enforced by the procurement officer. The commission shall have the authority, consistent with the statutes and regulations pertaining to the programs and functions transferred herein, to modify or rescind orders, rules and regulations, decisions or policies formerly issued and to adopt, issue or promulgate new orders, rules and regulations, decisions or policies as may be necessary for the administration of the programs or functions herein transferred.

(f) Subject to this chapter and other procurement laws under the jurisdiction of the chief procurement office, the chief procurement officer may adopt operational procedures governing the internal functions of the procurement office.



§ 4-56-105. Powers and duties of chief procurement officer.

The chief procurement officer has the power and duty to:

(1) Effective January 1, 2012, establish a single, public procurement web site that includes how to do business with the state; registration for bidders; posting of all procurements in process and related status to award; and a database of established contracts by state agencies, departments and institutions;

(2) Effective April 1, 2012, develop a transition plan that provides for the implementation by date and action to consolidate the procurement and contracting for goods, services and grants; to include employee job classifications for the state procurement office and agency procurement functions that include development and training plans and other plans as prescribed and approved by the commission;

(3) Develop and propose to the general assembly any changes required to consolidate statutes;

(4) Develop proposed rules and regulations, policies, standards and procedures consistent with this chapter and title 12, chapters 3 and 4 and approved by the commission that establish:

(A) A central procurement process with opportunities for strategic sourcing;

(B) A central contract management process;

(C) A central grant management process that will assist agencies in identifying grant opportunities and provide for a central database of information regarding grant recipients and sub-recipients for monitoring purposes;

(D) A central performance and quality assurance process that assists agencies in identifying risk areas and recommending contract performance and management best practices; and

(E) A central bidder relations management process to include a central bidder registration database and program for conducting business with the state, which provides bidders and vendors with training and assistance with technical matters, procurement notification, and contract and grant awards;

(5) Develop and conduct training to foster professional development and certification for the state procurement office and agency procurement staff to promote procurement excellence, either independently or in cooperation with other state governments, municipalities or other units of local government, or other persons. In conducting this training, the chief procurement officer shall:

(A) Prescribe professional and accountability standards and guidelines for procurement, contract, grant, performance and quality assurance management personnel;

(B) Conduct or participate in procurement education and training programs;

(C) Conduct research into existing and new methods of procurement; and

(D) Establish and maintain an electronic library of education and training courses and technical reference resources;

(6) Delegate authority to designees or to any department, agency, or official, subject to additional approvals including approval by the comptroller of the treasury and such other requirements as prescribed in rules, regulations, standards, policies and procedures approved by the commission;

(7) Establish and maintain agenda and minutes of the commission and the council and all actions of both, which shall be open to public inspection during regular office hours and on the single public procurement web site in accordance with bylaws established by the council and commission. The chief procurement officer shall chair the council. Except as otherwise indicated, all requirements of this section shall be ready for implementation by the chief procurement officer by April 1, 2012;

(8) Prescribe the manner in which goods and services shall be purchased, delivered, stored and distributed;

(9) Require periodic reports by departments, institutions and agencies of state government of stocks of supplies, materials, and equipment on hand and prescribe the form of such reports;

(10) Prescribe the dates for making requisitions and estimates, the periods for which they are to be made and the manner of authentication;

(11) Prescribe the manner of inspecting all deliveries of supplies, materials, and equipment and of making chemical and physical tests of samples submitted with solicitation responses, and sample deliveries to determine whether deliveries have been made to departments, institutions, and agencies in compliance with specifications;

(12) Prescribe the manner for the handling and processing of specifications, estimates, requisitions, solicitations, responses to solicitations, and all reports made and required to be made to the department;

(13) Prescribe the manner in which respondents may qualify and show responsibility in compliance;

(14) Prescribe the manner for responding to solicitations on lease-purchase contracts and multi-year contracts for the rental of personal property;

(15) Prescribe the manner that provides for and regulates the advertisement, soliciting, and letting of state contracts that include escalator clauses;

(16) Resolve controversies concerning protests of qualification of respondents, suspension from competing, solicitations, and stay of award prior to actual award;

(17) Prescribe the manner for conducting discussions and negotiations, particularly with respect to participants and safeguarding of information, for all solicitation types;

(18) Prescribe the process to be followed in making data available to respondents of solicitations;

(19) Prescribe the process to be followed by agencies in requisitioning goods or services through the central procurement office; and

(20) Provide for any other matters that may be necessary to give effect to the powers and duties of the chief procurement officer under this section by rules and regulations, standards, policies and procedures approved by the commission.



§ 4-56-106. Advisory council on state procurement -- Creation.

(a) (1) Effective November 1, 2011, there is created an advisory council on state procurement. There shall be five (5) voting members of the council. There shall be seven (7) nonvoting members of the council representing the proposer and vendor community and other procurement professionals. All members shall have a demonstrable working knowledge of the state procurement process. In making the appointments to the advisory council, the appointing authorities shall give due consideration to the need for geographic, age, racial, gender, and ethnic diversity on the council.

(2) The five (5) voting members of the council shall consist of one (1) representative of state agencies appointed by the commissioner of general services, one (1) representative from the department of general services to be appointed by the commissioner of general services, one (1) representative from the department of finance and administration to be appointed by the commissioner of finance and administration, one (1) representative from the office of the comptroller of the treasury to be appointed by the comptroller of the treasury, and the chief procurement officer who shall serve as chair. The initial appointments by the commissioners shall be made prior to November 1, 2011. The initial appointment by the comptroller of the treasury shall be made prior to November 1, 2011. Any vacancy shall be filled for the unexpired term by the appointing authority making the initial appointment. The pattern established for initial appointments shall be followed for appointments by the appropriate officials when appointments are to fill expired terms.

(b) (1) Voting members appointed by the commissioner of general services shall serve a staggered four-year term, beginning November 1, 2011. These voting members of the council shall, upon expiration of the member's term, be eligible for reappointment and shall serve until a successor is appointed.

(2) (A) The terms shall be staggered so that the terms of only two (2) voting members shall terminate at the same time.

(B) The term of one (1) voting member initially appointed by the commissioner of general services and the voting member appointed by the commissioner of finance and administration shall be for a two-year term to begin on November 1, 2011, to expire on October 31, 2013, and the successors shall serve a four-year term to begin on November 1, and expire October 31 of the appropriate year.

(C) The term of the other voting member initially appointed by the commissioner of general services shall be for a three-year term to begin on November 1, 2011, to expire on October 31, 2014, and the successor shall serve a four-year term to begin on November 1, and expire October 31 of the appropriate year.

(D) The chief procurement officer shall be an ex officio member whose term shall begin November 1, 2011.

(E) The one (1) voting member appointed by the comptroller of the treasury shall be appointed for a four-year term to begin on November 1, 2011, to expire on October 31, 2015. The successor shall serve a four-year term to begin on November 1, and expire October 31 of the appropriate year.

(3) Proxy voting is prohibited by voting members of the council; provided, however, that, in instances where a voting member will be absent from a vote of the council, the member's appointing authority is authorized to appoint an alternate or designee for the vote.

(c) (1) Except as provided in subsections (a) and (b), the seven (7) nonvoting members shall be selected to serve staggered four-year terms as follows:

(A) The speaker of the house of representatives, the speaker of the senate, and the governor shall each appoint two (2) representatives, with one (1) representative from the bidder or vendor community and one (1) representative recommended by the National Institute of Government Purchasing. The final advisory nonvoting member appointment shall be appointed by the chair of the fiscal review committee. The initial appointments to the council shall be made prior to November 1, 2011, by the speaker of the senate and the speaker of the house of representatives. The pattern established for initial appointments shall be followed for appointments by the appropriate officials when appointments are to fill expired terms;

(B) The nonvoting member appointed by the chair of the fiscal review committee shall serve a two-year term, beginning November 1, 2011, until the term expires October 31, 2013. The nonvoting member appointed by the chair of fiscal review shall be eligible for reappointment to succeeding two-year terms without limitation; the two-year term of office of successor appointees shall begin November 1, and expire October 31 of the appropriate year; and

(C) The initial appointments of the nonvoting members shall be staggered. The speaker of the senate and the speaker of the house of representatives shall each initially appoint one (1) member for a two-year term to begin November 1, 2011, and expire October 31, 2013, and one (1) member for a three-year term to begin November 1, 2011, and expire October 31, 2014; and the governor shall initially appoint one (1) member for a two-year term to begin November 1, 2011, and expire October 31, 2013, and one (1) member for a three-year term to begin November 1, 2011, and expire October 31, 2014. All subsequent appointments shall be for a four-year term to begin November 1, and expire October 31 of the appropriate year.

(d) Except as provided in subdivision (c)(1)(B), each nonvoting member of the council, upon expiration of the member's term, shall not be eligible for reappointment for two (2) years after the conclusion of that member's term. In no event shall a nonvoting member of the council serve more than four (4) consecutive years as a nonvoting member of the council. In the event a member resigns or becomes ineligible for service during the member's term, a successor shall be appointed by the appropriate appointing authority to serve the remainder of the term.

(e) No employer shall discriminate in any manner against an employee who serves on the council because of the employee's service on the council. Employees who serve on the council shall not be denied any benefit from their employer because of the employee's service on the council.

(f) Members of the council shall not be paid but may be reimbursed for travel expenses. All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.

(g) The council shall meet at least twice each year for the discussion of problems and recommendations for improvement of the procurement process or any other matter relevant to procurement as determined by the chief procurement officer.

(h) The council shall review and issue a formal comment approved by the council on procurement policies, standards, guidelines, and procedures established by the chief procurement officer prior to being presented for approval by the commission. All reviews and formal comments shall be issued within sixty (60) days of being presented to the council by the chief procurement officer. The formal comments approved by the council shall be provided to the members of the commission, and the officers of the fiscal review committee.

(i) When requested by the chief procurement officer, the council may conduct studies, research, analyses, and make reports and recommendations with respect to subjects or matters within the authority and duties of the chief procurement officer. The chief procurement officer may appoint advisory groups to assist in specific areas, and with respect to any other matters within the authority of the chief procurement officer.

(j) In performing its responsibilities, the council's role shall be strictly advisory, but it may do any of the following:

(1) Make recommendations to the governor, general assembly, fiscal review committee, commissioner of general services, commissioner of finance and administration, and comptroller of the treasury relating to the enactment or promulgation of laws or rules that affect this title and title 12, chapters 3 and 4;

(2) Make recommendations to the commissioner of general services and commissioner of finance and administration regarding the method and form of statistical data collections; and

(3) Monitor the performance of the chief procurement office in the implementation of legislative directives.

(k) The council may develop evaluations, statistical reports, and other information from which the general assembly may evaluate the impact of legislative changes to procurement laws.

(l) Whenever any bill is introduced in the general assembly proposing to amend this chapter, to make any change in public procurement or contract law, or to make any change in the law that may have a financial or other substantive impact on the administration of public procurement and contract law, the standing committee to which the bill is referred may refer the bill to the council. The council's review of bills relating to procurement and contract law shall include, but not be limited to, bills that propose to amend this chapter and title 12, chapters 3 and 4. All bills referred to the council shall be reported back to the standing committee to which they were assigned in a reasonable time. Notwithstanding the absence of a report from the council, the standing committee may consider the bill at any time. The chair making the referral shall immediately notify the prime sponsors of the bill of the referral and the council shall not review and comment on the proposed legislation until the prime sponsors of the bill have been notified. The comments of the council shall describe the potential effects of the proposed legislation on the procurement and contract process and its operations and any other information or suggestions that the council may determine to be helpful for the sponsors, standing committees, or the general assembly. The comments of the council may include recommendations concerning the proposed legislation. Except for reporting the recommendations for or against passage of proposed bill and responding to any inquiries made by the members of the general assembly, council staff shall not lobby or advocate for or against passage of any proposed legislation.



§ 4-56-107. Requests for noncompetitive contracts to fiscal review committee -- Review by the fiscal review committee -- Exceptions to requests -- Reports.

(a) All requests of the procuring agency to procure goods or services by negotiation with a single service provider, referred to in this section as a noncompetitive contract, shall be contemporaneously filed with the fiscal review committee of the general assembly, comptroller of the treasury and the chief procurement officer. Such requests shall document the following:

(1) Description of the goods or services to be acquired;

(2) Explanation of the need for or requirement to acquire the goods or services;

(3) Name and address of the proposed contractor's principal owner;

(4) Evidence that the proposed contractor has experience in providing the same or similar goods or services and evidence of the length of time the contractor has provided the same or similar goods or services;

(5) Explanation of whether the goods or services were purchased by the procuring agency in the past, and if applicable, the method used to purchase the goods or services and the name and address of the contractor;

(6) Description of the procuring agency's efforts to use existing state employees and resources, or in the alternative, to identify reasonable and competitive procurement alternatives, rather than to use noncompetitive negotiation;

(7) Justification of why the goods or services should be acquired through noncompetitive negotiation; and

(8) Any additional information that the fiscal review committee may direct the procuring agency to provide that will assist the committee in evaluating the contract.

(b) (1) The following contracts and contract amendments shall be subject to review by the fiscal review committee:

(A) Proposed noncompetitive contracts with a term of more than one (1) year or which contain a provision to allow for extension by either party that would extend the contract beyond twelve (12) months and which have a cumulative value of not less than two hundred fifty thousand dollars ($250,000), including all possible extensions; and

(B) Any amendment to a contract meeting the term and dollar threshold requirements as described in subdivision (b)(1)(A), regardless of whether the original contract was procured through competitive or noncompetitive means, where the amendment:

(i) Increases or decreases the maximum liability;

(ii) Extends or shortens the contract term;

(iii) Changes the entity or name of the entity with which the state is contracting; or

(iv) Otherwise changes an original contract or amended contract in a substantive manner.

(2) If the chief procurement officer or delegated state agency is unable to determine whether a proposed contract or amendment would be subject to review by the fiscal review committee, the chief procurement officer or delegated state agency shall contact the fiscal review committee staff for a determination.

(3) The contracts subject to review shall include all contracts of the executive branch that otherwise meet the requirements of subdivision (b)(1), including, but not limited to, contracts of higher education, including the board of regents, the University of Tennessee, and the Tennessee higher education commission. Highway and road improvement contracts reviewed by the department of transportation, contracts reviewed by the state building commission and debt issuance contracts reviewed by the comptroller of the treasury shall not be subject to this review.

(4) The fiscal review committee, pursuant to its jurisdiction under § 3-7-103(a), is authorized to review any other state contract or contract amendment in accordance with the procedures established in this section without regard to whether the contract or contract amendment meets the requirements of subdivision (b)(1).

(5) (A) The fiscal review committee shall have forty (40) business days from receipt of the request as provided in this section to comment on the proposed contract. After this forty-day period, any such contract authorized by the chief procurement officer may be executed. All other requests to negotiate noncompetitive contracts shall be reviewed by the fiscal review committee after approval by the chief procurement officer. With respect to such requests, the fiscal review committee shall be provided the same information to be submitted in accordance with subsection (a). The chair or the chair's designee, after consultation with the comptroller of the treasury, shall have authority to waive the forty-day period for comment and authorize the chief procurement officer to execute contracts or amendments that are determined to be in the best interest of the state, and to proceed with reporting and comment by the committee at their next scheduled meeting.

(B) If an exception is granted to any request, approved in accordance with subdivision (a)(1) or rules promulgated pursuant to § 4-56-103, then any such exception shall be filed with the fiscal review committee for its perusal, comment and review.

(C) The procurement office shall file a goods and services contract report quarterly with the fiscal review committee. The report shall list contracts approved in accordance with rules authorized by § 4-56-103 during the prior quarter and detail whether each contract procurement was competitive.

(D) Each procuring agency granted a special delegated authority, pursuant to rules authorized by § 4-56-105, to establish goods and services contracts shall report to the fiscal review committee a list of all contracts awarded under the delegated authority. The list of contracts awarded shall be filed quarterly and shall include the contractor name, contract period, contract amount, method used to select the contractor, and the completion date for a monitoring review, as defined by any applicable policy developed by the chief procurement officer and any other information the procuring agency wishes to include.

(E) The department of transportation shall report to the fiscal review committee on approved highway and road improvement contracts that would otherwise meet the requirements of subdivision (b)(1) within thirty (30) days of approval, including all of the information specified in subsection (a) and any other information the committee deems necessary or helpful. The fiscal review committee shall have the option to conduct a separate hearing on highway and road improvement contracts approved by the department of transportation.

(F) The state building commission shall report to the fiscal review committee on contracts it has approved that would otherwise meet the requirements of subdivision (b)(1) within thirty (30) days of approval, including all of the information specified in subsection (a) and any other information the committee deems necessary or helpful. The committee shall have the option to conduct a separate hearing on contracts approved by the building commission.



§ 4-56-108. Review and approval by the comptroller of the treasury -- Examination of documents-- Documentation of the cancellation of procurements or rejection of all responses to a procurement -- Protests -- Executed documents -- Posting of reports.

(a) The comptroller of the treasury shall review and approve such procurements, contracts, grants, and other related documents prior to the public posting on the single procurement web site of such procurements; after posting any amendments thereto; after recommendation for award; and prior to execution of the contract as applicable for the following:

(1) Delegation of procurement or contract authority by the chief procurement officer. All initial, reduced or revoked delegations as provided under § 12-3-401 shall be reported to the comptroller of the treasury in such format and time interval as reasonable. All periodic reviews of purchasing activities of any state agency granted such delegation shall be provided to the comptroller of the treasury;

(2) Procurement and contracts for goods and services where authority exists under both the state building commission and the central procurement office to procure and contract;

(3) Procurement and contracts for auditing services;

(4) Cooperative agreement to participate, sponsor, conduct or administer as provided in § 12-3-512 with any other entity;

(5) Fee for service procurement or contracts with a maximum liability in excess of five million dollars ($5,000,000), which may be increased or decreased by action of the commission;

(6) Grant contracts with a maximum liability in excess of five million dollars ($5,000,000), which may be increased or decreased by action of the commission;

(7) Fee for service procurement or contracts for new or replacement information systems and technical infrastructure projects for goods and services in excess of five hundred thousand dollars ($500,000), which may be increased or decreased by action of the commission;

(8) Procurement or contracts that would utilize competitive or noncompetitive negotiations with a maximum liability in excess of two hundred fifty thousand dollars ($250,000), which may be increased or decreased by action of the commission. Competitive or noncompetitive negotiation shall not be utilized by a state agency unless such procurement is performed by the central procurement office;

(9) Procurement or contracts for which the state would receive revenue;

(10) Procurement or contracts that would incur no cost;

(11) Procurement or contracts that propose a term that exceeds sixty (60) months;

(12) Procurement or contracts that propose a limitation of liability that is less than two (2) times the maximum liability;

(13) Procurement or contracts that propose to change the records, annual report and audit or monitoring provisions;

(14) Procurement or contracts that would provide for the negotiation of a necessary, mandatory or standard contract clause;

(15) Procurement that would provide that a cost proposal may be evaluated contemporaneously with or prior to evaluation of the technical proposal;

(16) Procurement or contract that provides an automatic price escalator; and

(17) Such other procurements, contracts or other items as may be directed by the commissioner of finance and administration or by the commission.

(b) Without limitation of the audit authority of the comptroller of the treasury, the comptroller is authorized to examine any documents under the authority of the chief procurement officer.

(c) Cancellation of procurements or rejection of all responses to a procurement shall be documented in accordance with rules and regulations, standards, policies and procedures as approved by the commission and the reason for the cancellation or rejection of all bids for a procurement shall be provided to the comptroller of the treasury within three (3) business days after such determination.

(d) Any protest after notice of intent to award by an aggrieved respondent received by the chief procurement officer or the protest committee shall be filed with the comptroller of the treasury within three (3) business days of receipt. All responses to the aggrieved respondent regarding the protest whether allowed or not, shall be filed with the comptroller of the treasury at the same time provided to the aggrieved respondent.

(e) Contracts shall contain on the last page of the secured contract document the signature and approval date of all required approvers to be a fully executed document and for the release of a purchase order against the contract.

(f) The comptroller of the treasury shall be provided view access to any information or data from any system housing procurement and contract related data, information, and processes.

(g) The chief procurement officer shall post on the single procurement web site reports or data queries, subject to approval by the comptroller of the treasury as to format and time interval for update. Such reports shall include, but are not limited to, the following:

(1) Noncompetitive, sole source or proprietary contracts;

(2) Cancellation of procurements or contract awards;

(3) Cancellation of contracts before term extension or for cause;

(4) Protests to chief procurement officer and protest committee;

(5) Emergency procurements and contracts;

(6) Contracts with term extensions beyond sixty (60) months;

(7) Rule exceptions approved by the chief procurement officer; and

(8) Persons or entities that are prevented from contracting or submitting a response to a procurement.



§ 4-56-109. Vendor indictment of Antitrust Act -- Notice -- Fine -- Contract termination.

(a) As used in this section, "vendor" means a legal entity that:

(1) Is currently under contract with a department or agency of this state;

(2) Bids on a contract with a department or agency of this state; or

(3) Attempts to amend a current contract with a department or agency of this state.

(b) If a vendor is indicted for or convicted of, or pleads guilty or nolo contendere to, any violation under the Sherman Antitrust Act (15 U.S.C. §§ 1-7); mail fraud under 18 U.S.C. § 1341; any federal or state criminal statute in connection with any contract let or funded, in whole or in part, by this state or any other state or territory of the United States; or any federal or state crime as the result of any investigation into such violations or crimes, the vendor shall provide notice of such indictment, conviction, or plea to the chief procurement officer by submitting a copy of the indictment, final judgment of conviction, or plea agreement to the chief procurement officer not later than thirty (30) days after being indicted, convicted, or pleading guilty or nolo contendere.

(c) Upon receiving notice under subsection (b), the chief procurement officer shall forward a copy of the indictment, final judgment of conviction, or plea agreement to the executive director of fiscal review and the comptroller of the treasury.

(d) If a vendor knowingly fails to provide notice under subsection (b), the chief procurement officer may fine the vendor ten thousand dollars ($10,000); provided, that, if the vendor is under contract and the total price of the contract is greater than two hundred thousand dollars ($200,000), the chief procurement officer may fine the vendor in an amount not to exceed five percent (5%) of the total price of the contract.

(e) A department or agency of this state may terminate any contract with a vendor who is found to be in violation of this section.






Chapter 57 - Tennessee State Fair and Exposition Act

§ 4-57-101. Short title.

This chapter shall be known and may be cited as the "Tennessee State Fair and Exposition Act."



§ 4-57-102. Legislative intent.

It is the intent of the general assembly that the commission created herein shall be the sole body in Tennessee charged with administering a state fair and exposition.



§ 4-57-103. Chapter definitions.

For the purposes of this chapter unless the context otherwise requires:

(1) "Commission" means the Tennessee state fair and exposition commission;

(2) "Commissioner" means the commissioner of agriculture;

(3) "Department" means the department of agriculture;

(4) "Exhibition" means one (1) or more displays or demonstrations which are of educational or entertainment value to those witnessing such exhibition; and

(5) "Fair" or "exposition" means an exhibition of agricultural, business, manufacturing, or other industries and labor, education service organizations, social and religious groups or any other events or activities consistent with the general welfare and interests of the people of the state, and includes such services as are necessary for the care and comfort or amusement of the public. Such services include rest areas, sanitary and other such comforts, and concessions for food, drink, amusements, and the sale of trinkets.



§ 4-57-104. State fair and exposition commission.

Notwithstanding any other law to the contrary establishing a state fair board, there is hereby created within the department of agriculture a state fair and exposition commission which shall be composed of the following members to be appointed by the governor:

(1) The commissioner of agriculture, the commissioner of tourist development and the commissioner of economic and community development, or their designees, who shall be ex officio members with voting rights on such commission;

(2) The dean of the University of Tennessee extension;

(3) The president of the Tennessee Farm Bureau;

(4) One (1) member nominated by the mayor of the host county of the fair or exposition; and

(5) Such other members as the governor may appoint to carry out the purposes of the commission.



§ 4-57-105. Authority and powers of the commission.

The commission is authorized and empowered to:

(1) Contract with a Tennessee not-for-profit corporation for the purpose of operating, managing and conducting at least one (1) fair or exposition annually, under the supervision of the commission, with such additional fairs, expositions, or exhibitions as the commission determines are in the general public interest;

(2) Enter into any contracts and agreements necessary and do and perform any acts necessary to carry out the purposes of this chapter;

(3) Maintain and manage property held by the state for the purpose of conducting fairs, expositions, and exhibits;

(4) Accept gifts, contributions and bequests of unrestricted funds from individuals, foundations, corporations and other organizations or institutions for the purpose of furthering the objectives of the commission's programs;

(5) Accept on behalf of the state conveyances of property for the purposes of conducting fairs, expositions, and exhibits, subject to any terms and conditions agreed to by the commission;

(6) Sell or convey all or a portion of the property, land, or buildings under its management subject to the approval of the state building commission;

(7) Grant leases on all or any part of the property, land, or buildings under the management of the commission to private or public organizations, which appear to be in the best interests of the state;

(8) Recommend to the commissioner such rules and regulations that should be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title, in order to carry out the purposes of the commission; and

(9) Form advisory panels, as needed, from qualified persons within the state to obtain their advice and counsel on matters pertaining to the state fair. Members of these panels shall serve at the will and pleasure of the commission and shall receive no compensation.



§ 4-57-106. Use of the name "Tennessee State Fair" or "Tennessee State Exposition".

The use of the name "Tennessee State Fair" or "Tennessee State Exposition" in Tennessee to denote a fair serving the state shall only be granted by the department of agriculture with the approval of the commission.



§ 4-57-107. State audit included as part of the department of agriculture audit.

The division of state audit shall include as part of its scheduled audit of the department of agriculture a review of the Tennessee state fair and exposition commission including, but not limited to, the commission's authority and function.






Chapter 58 - Eligibility Verification for Entitlements Act

§ 4-58-101. Short title.

This chapter shall be known and may be cited as the "Eligibility Verification for Entitlements Act."



§ 4-58-102. Chapter definitions.

As used in this chapter:

(1) "Federal public benefit":

(A) Has the same meaning as provided in 8 U.S.C. § 1611; and

(B) Does not mean a benefit listed in 8 U.S.C. § 1611(b);

(2) "Political subdivision" means any local governmental entity, including, but not limited to, any municipality, metropolitan government, county, utility district, school district, public building authority, and development district created and existing pursuant to the laws of this state, or any instrumentality of government created by any one (1) or more of the named local governmental entities;

(3) "Qualified alien" means:

(A) A qualified alien as defined by 8 U.S.C. § 1641(b); or

(B) An alien or nonimmigrant eligible to receive state or local public benefits under 8 U.S.C. § 1621(a);

(4) "SAVE program" means the systematic alien verification for entitlements program created pursuant to the federal Immigration Reform and Control Act of 1986 (8 U.S.C. § 1101 et seq.), and operated by the United States department of homeland security, or any successor program thereto;

(5) "SEVIS system" means the student and exchange visitor information system created pursuant to § 641 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, Public Law 104-208 (as amended) (8 USCS § 1372), and operated by the United States department of homeland security, or any successor program thereto;

(6) "State governmental entity":

(A) Means a state agency, department, board, commission, and other body which carries out state functions and programs; and

(B) Does not mean a political subdivision; and

(7) "State or local public benefit":

(A) Means any public benefit as defined in 8 U.S.C. § 1621, that is provided or administered by a state governmental entity or a local health department; and

(B) Does not mean a benefit listed in 8 U.S.C. § 1621(b).



§ 4-58-103. Verification of citizenship of applicants for benefits.

(a) Except where prohibited by federal law, every state governmental entity and local health department shall verify that each applicant eighteen (18) years of age or older, who applies for a federal, state or local public benefit from the entity or local health department, is a United States citizen or lawfully present in the United States in the manner provided in this chapter.

(b) (1) As provided in subdivision (b)(2), every state governmental entity or local health department shall include on all forms, electronic or otherwise, and all automated phone systems, a written or verbal statement:

(A) Requiring an applicant for a federal, state or local public benefit to, under penalty of perjury, attest to the applicant's status as either:

(i) A United States citizen; or

(ii) A qualified alien; and

(B) Describing the penalties for violations of this chapter.

(2) Subdivision (b)(1) shall be implemented upon the entity's or local health department's first reprinting of applicable forms or updating of the electronic or automated phone systems, described in subdivision (b)(1), after October 1, 2012.

(c) For an applicant who claims United States citizenship, the entity or local health department shall make every reasonable effort to ascertain verification of the applicant's citizenship, which may include requesting the applicant to present any one (1) of the following:

(1) (A) A valid Tennessee driver license or photo identification license issued by the department of safety; or

(B) A valid driver license or photo identification license from another state where the issuance requirements are at least as strict as those in Tennessee, as determined by the department of safety;

(2) An official birth certificate issued by a state, jurisdiction or territory of the United States, including Puerto Rico, United States Virgin Islands, Northern Mariana Islands, American Samoa, Swains Island, Guam; provided, that Puerto Rican birth certificates issued before July 1, 2010, shall not be recognized under this subdivision (c)(2);

(3) A United States government-issued certified birth certificate;

(4) A valid, unexpired United States passport;

(5) A United States certificate of birth abroad (DS-1350 or FS-545);

(6) A report of birth abroad of a citizen of the United States (FS-240);

(7) A certificate of citizenship (N560 or N561);

(8) A certificate of naturalization (N550, N570 or N578);

(9) A United States citizen identification card (I-197, I-179);

(10) Any successor document of subdivisions (c)(4)-(9); or

(11) A social security number that the entity or local health department may verify with the social security administration in accordance with federal law.

(d) (1) For an applicant who claims qualified alien status, the applicant shall present two (2) forms of documentation of identity and immigration status, as determined by the United States department of homeland security to be acceptable for verification through the SAVE program; provided, that no entity or local health department is required to verify such applicant's documents through the SAVE program if two (2) such documents are presented unless otherwise required by federal law.

(2) If an applicant who claims eligibility as a qualified alien is unable to present two (2) forms of documentation as described in subdivision (d)(1), then the applicant shall present at least one (1) such document that the entity or local health department shall then verify through the SAVE program or the SEVIS system.

(e) Each state governmental entity or local health department shall maintain a copy of all documentation submitted by an applicant for verification in a manner consistent with the entity's or local health department's rules, regulations or policies governing storage or preservation of such documentation.

(f) (1) Any document submitted pursuant to subsections (c) or (d) shall be presumed to be proof of an individual's eligibility under this chapter until a final verification is received by the state governmental entity or local health department, and no entity or local health department shall delay the distribution of any federal, state or local benefit based solely on the pendency of final verification.

(2) Upon receipt of a final verification that indicates that the applicant is not a United States citizen or qualified alien, the state governmental entity or local health department shall terminate any recurring benefit, and shall pursue any action applicable against the applicant pursuant to § 4-58-104 or § 4-58-105.

(g) The verification process required by this section shall be enforced without regard to race, religion, gender, ethnicity or national origin.



§ 4-58-104. Liability for false, fictitious or fraudulent statements or representations.

(a) Any natural person eighteen (18) years of age or older who knowingly and willfully makes a false, fictitious or fraudulent statement or representation under this chapter shall be liable under either:

(1) The Tennessee Medicaid False Claims Act, compiled in §§ 71-5-181 -- 71-5-185; or

(2) The False Claims Act, compiled in chapter 18 of this title.

(b) Any natural person who conspires to defraud the state or any local health department by securing a false claim allowed or paid to another person in violation of this chapter shall be liable under § 4-18-103(a)(3).

(c) A state governmental entity or local health department shall file, with the attorney general and reporter of this state, a complaint alleging a violation of subsections (a) or (b), as applicable.

(d) Any moneys collected pursuant to this section shall be deposited with and utilized by the applicable entity or local health department that filed a complaint pursuant to subsection (c). The applicable entity or local health department shall establish a fund for the deposit of such moneys, and shall use such moneys for the sole purpose of enforcing this chapter. Any interest accruing on investments and deposits of the fund shall be credited to such fund, shall not revert to any general fund, and shall be carried forward into each subsequent fiscal year.



§ 4-58-105. Filing with United States attorney complaints alleging criminal violations of 18 U.S.C. § 911.

A state governmental entity or local health department shall file, with the United States attorney, a complaint alleging a criminal violation of 18 U.S.C. § 911, for each person who willfully makes a false, fictitious or fraudulent statement or representation of United States citizenship.



§ 4-58-106. Violation of chapter prohibited -- Report on compliance.

(a) No state governmental entity or local health department shall provide or offer to provide any federal, state or local public benefit in violation of this chapter.

(b) Each entity and local health department, subject to this chapter, shall include in any annual report to the general assembly, as required by law, a report of its compliance with this chapter through June 30 of each year.



§ 4-58-107. Sending to or receiving from naturalization service information regarding immigration status of aliens.

Unless otherwise provided by federal law, no state governmental entity or local health department shall be prohibited, or in any way restricted, from sending to or receiving from the immigration and naturalization service information regarding the immigration status, lawful or unlawful, of an alien in the United States.



§ 4-58-108. Interpretation consistent with federal and state law.

This chapter shall be interpreted consistently with all federal laws, including, but not limited to, federal laws regulating immigration, labor, and medicaid, and all state laws.



§ 4-58-109. No limitation regarding application process -- Cost of verification.

(a) Nothing in this chapter shall be interpreted as limiting a state governmental entity or local health department regarding its current application process for administering a federal, state or local public benefit, including, but not limited to, requesting additional information from the applicant or requiring additional verification of eligibility.

(b) The state shall defray the cost to a local health department of verifying each applicant's status for a benefit.



§ 4-58-110. Limitations on application of chapter.

This chapter shall not apply to:

(1) Any person applying for benefits who:

(A) Lacks the mental capacity to commit perjury under oath; and

(B) Has not been judicially appointed a guardian or conservator;

(2) Legal services provided by a district public defender, court-appointed counsel, or other counsel for indigent services;

(3) Prenatal care administered by the department of health; or

(4) The special supplemental food program for women, infants and children administered by the department of health.









Title 5 - Counties

Chapter 1 - General Provisions

Part 1 - Counties Generally

§ 5-1-101. Enumeration of counties.

The state is divided into the following counties: Anderson, Bedford, Benton, Bledsoe, Blount, Bradley, Campbell, Cannon, Carroll, Carter, Cheatham, Chester, Claiborne, Clay, Cocke, Coffee, Crockett, Cumberland, Davidson, Decatur, DeKalb, Dickson, Dyer, Fayette, Fentress, Franklin, Gibson, Giles, Grainger, Greene, Grundy, Hamblen, Hamilton, Hancock, Hardeman, Hardin, Hawkins, Haywood, Henderson, Henry, Hickman, Houston, Humphreys, Jackson, Jefferson, Johnson, Knox, Lake, Lauderdale, Lawrence, Lewis, Lincoln, Loudon, Macon, Madison, Marion, Marshall, Maury, McMinn, McNairy, Meigs, Monroe, Montgomery, Moore, Morgan, Obion, Overton, Perry, Pickett, Polk, Putnam, Rhea, Roane, Robertson, Rutherford, Scott, Sequatchie, Sevier, Shelby, Smith, Stewart, Sullivan, Sumner, Tipton, Trousdale, Unicoi, Union, Van Buren, Warren, Washington, Wayne, Weakley, White, Williamson and Wilson.



§ 5-1-102. Jurisdiction over boundary waters.

Counties bounded by a stream or other waters shall have concurrent jurisdiction over the whole of the waters lying between them.



§ 5-1-103. Corporate capacity.

Every county is a corporation and the members of the legislative body of each county assembled are the representatives of the county and authorized to act for it.



§ 5-1-104. County officers -- Filling vacancies.

(a) Each organized county shall have, in addition to the judicial officers elected by the qualified voters or by the county legislative body, such other officers as are authorized by law to manage county business.

(b) (1) Vacancies in county offices required by the Constitution of Tennessee or by any statutory provision to be filled by the people shall be filled by the county legislative body, and any person so appointed shall serve until a successor is elected at the next general election, as defined in § 2-1-104, in the county and is qualified. The county legislative body shall be required to make an appointment to fill a vacancy within one hundred twenty (120) days of receiving notice of the vacancy unless during that time period there is a general election scheduled in the county and there is sufficient time for the vacancy to be placed on the ballot in accordance with this section. Any appointment to fill a vacancy by the county legislative body shall be made in accordance with chapter 5, part 1 of this title. This subdivision (b)(1) shall not apply to any county that has a metropolitan form of government and a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census. This subdivision (b)(1) shall not apply in any county having a population of not less than eight hundred ninety-seven thousand four hundred (897,400) nor more than eight hundred ninety-seven thousand five hundred (897,500), according to the 2000 federal census or any subsequent federal census.

(2) If the vacancy occurs after the time for filing nominating petitions for the party primary election and more than sixty (60) days before the party primary election, then nominees of political parties shall be selected in such primary election and a successor elected in the August general election. If the vacancy occurs less than sixty (60) days before the party primary election but sixty (60) days or more before the August election, then nominees of political parties shall be selected by party convention and a successor elected in the August election. If the vacancy occurs less than sixty (60) days before the August election but sixty (60) days or more before the November election, then nominees of political parties shall be selected by party convention and a successor elected in the November election.

(3) If a vacancy occurs more than ten (10) days prior to the regular qualifying deadline, then the regular qualifying deadline shall apply. If the vacancy occurs after the tenth day prior to the regular qualifying deadline, independent candidates and candidates nominated by any political party for the vacancies shall qualify by filing all nominating petitions no later than twelve o'clock (12:00) noon, prevailing time, on the fifty-fifth day before the election. If the qualifying deadline is the fifty-fifth day before the election, candidates must withdraw no later than twelve o'clock (12:00) noon, prevailing time, on the fifty-second day before the election.

(c) Notwithstanding any law or any provision of any charter of a metropolitan government to the contrary, whenever an election is held to fill a vacancy in a county office that is elected from districts, including, but not limited to, county school board members, county legislative body members, county highway commissions, and constables, the county legislative body may provide by resolution duly certified to the county election commission that persons qualifying as candidates shall be elected from the most recently adopted reapportionment plan in the county. If the county legislative body requires the election to be held using districts as adopted in the most recently adopted reapportionment plan in the county, the county legislative body shall specify to the county election commission which district shall be used to fill the vacancy by election. In the absence of a resolution requiring the latest reapportionment plan be used and specifying which district shall be used for the election, the election shall be held using the district as constituted for the election of the vacated incumbent.



§ 5-1-105. Suits against counties.

Suits may be maintained against a county for any just claim, as against other corporations.



§ 5-1-106. Suits for use of counties.

Suits for the use and benefit of any county in this state against any delinquent officer or such officer's sureties, for moneys or funds due such county, shall be brought in the name of the state of Tennessee, for the use of the county for the benefit of which such suit may be brought.



§ 5-1-107. Mandamus to enforce county duties.

The performance of any duty made incumbent by law upon the county may be enforced by mandamus from the circuit court, according to the nature of the case.



§ 5-1-108. Division into districts.

The different counties shall be laid off, as the general assembly may direct, into districts of convenient size, so that the whole number in each county shall not be more than twenty-five (25), or four (4) for every one hundred square miles (100 sq. mi.).



§ 5-1-109. Continuation of existing districts.

The districts already laid off in the several counties shall continue until altered in the manner pointed out by law.



§ 5-1-110. District maps and boundaries.

(a) The county legislative body shall make, or have made, a map showing civil districts of the county and, on the same or on a separate map, the county districts from which the members are elected to the county legislative body, and shall have typed or printed a description of the boundaries of the civil districts. A description of the boundaries of the county districts may be typed or printed if the map is not of sufficient detail to delineate the boundaries of the county districts.

(b) A copy of the map or maps and the accompanying descriptions of the civil district boundaries and, if any, the county district boundaries shall be filed with the county clerk, and a copy also shall be filed with the secretary of state and the comptroller of the treasury.

(c) Revised maps shall be filed within ninety (90) days of any revision in any civil district or any other district from which members of the county legislative body are elected.



§ 5-1-111. County legislative bodies -- Reapportionment.

(a) Prior to January 1, 1982, and at least every ten (10) years thereafter, county legislative bodies of the different counties shall meet and, a majority of the members being present and concurring, shall change the boundaries of districts or redistrict a county entirely if necessary to apportion the county legislative body so that the members represent substantially equal populations.

(b) The county legislative body may increase or decrease the number of districts when the reapportionments are made.

(c) A county legislative body may reapportion at any time if the county legislative body deems such action necessary to maintain substantially equal representation based on population.

(d) The county legislative body must use the latest federal census data whenever a reapportionment is made.

(e) Districts shall be reasonably compact and contiguous and shall not overlap.

(f) (1) Except as provided in subdivision (f)(2), in the establishment of boundaries for districts, no precinct shall be split.

(2) Upon written certification by the coordinator of elections, a county election commission may establish a precinct that encompasses two (2) or more districts in any county that has twenty (20) or more county legislative body districts. In making this determination the coordinator of elections shall consider, among other things, the type of voting equipment used in the county, as well as the racial makeup of the districts and the cost savings to the county.

(g) Upon application of any citizen of the county affected, the chancery court of such county shall have original jurisdiction to review the county legislative body's apportionment, and shall have jurisdiction to make such orders and decrees amending the apportionment to comply with this section, or if the county legislative body fails to make apportionment, shall make a decree ordering an apportionment.

(h) When a reapportionment is made, residents of a correctional institution who cannot by law register in the county as voters may be excluded from any consideration of representation.



§ 5-1-112. Civil districts undisturbed by county legislative body reapportionment.

The recordkeeping role of the present civil districts shall be left undisturbed, and the boundaries of civil districts shall be preserved as they exist at the time of the apportionment of the county legislative bodies and on March 7, 1978.



§ 5-1-113. Interlocal cooperation with municipalities.

The county legislative body of any county and the chief legislative body of any one (1) or more municipalities lying within the boundaries of the county are authorized and empowered to enter into any such agreements, compacts or contractual relations as may be desirable or necessary for the purpose of permitting the county and the municipality or municipalities to conduct, operate or maintain, either jointly or otherwise, desirable and necessary services or functions, under such terms as may be agreed upon by the county legislative body and the chief legislative body of the municipality or the chief legislative bodies of the municipalities.



§ 5-1-114. Interlocal cooperation between contiguous counties.

(a) The county legislative bodies of any two (2) or more contiguous counties are empowered to enter into such agreements, contractual arrangements or compacts as they may deem necessary and desirable, in order to provide for the joint conducting or financing of any of the functions or services rendered by or through the county government.

(b) Any county legislative body is empowered to enter into such agreements, contractual arrangements or compacts, as may be deemed necessary or desirable for the county to have any one (1) or more of its services or functions performed by and through the offices and officials of another county legislative body, and any county legislative body is authorized to enter into such agreements, contractual arrangements or compacts as may be deemed desirable or necessary to permit the offices and officials of such county legislative body to perform those services or functions for another county or counties.

(c) Such services or functions shall be performed and provided for in accordance with the terms and conditions as agreed upon between the respective county legislative bodies.



§ 5-1-115. Removal of vegetation and debris from certain lots. [For Amendment contingent on county approval; see the Compiler's Notes.]

(a) The authority in this section is permissive and not mandatory and may or may not be exercised by a county, as each county deems appropriate.

(b) If it is determined by the appropriate department or person, as designated by the governing body of a county, that any owner of record of real property has created, maintained or permitted to be maintained on such property, the growth of trees, vines, grass, underbrush or the accumulation of debris, trash, litter, garbage, or any combination of the preceding elements, or a vacant dilapidated building or structure, so as to endanger the health, safety or welfare of other citizens, or to encourage the infestation of rats and other harmful animals, the appropriate department or person shall provide notice to the owner of record to remedy the condition immediately. The notice shall be given by United States mail, addressed to the last known address of the owner of record. The notice shall state that the owner of the property is entitled to a hearing. The notice shall be written in plain language and shall also include, but not be limited to, the following elements:

(1) A brief statement of this section, which shall contain the consequences of failing to remedy the noted condition;

(2) The person, office, address and telephone number of the department or person giving notice;

(3) A cost estimate for remedying the noted condition, which shall be in conformity with the standards of cost in the community; and

(4) A place wherein the notified party may return a copy of the notice, indicating the desire for a hearing.

(c) (1) If the person fails or refuses to remedy the condition within ten (10) days after receiving the notice, the appropriate department or person shall immediately cause the condition to be remedied or removed at a cost in conformity with reasonable standards and the cost thereof assessed against the owner of the property. The cost shall be a lien upon the property in favor of the county. These costs shall be placed upon the tax rolls of the county as a lien upon the property and shall be collected in the same manner as the county's taxes are collected, when the county causes a notice thereof to be filed in the office of the register of deeds of the county in which the property lies, second only to liens of the state, county and municipality for taxes, any lien of the county for special assessments and any valid lien, right or interest in such property duly recorded or duly perfected by filing, prior to the filing of such notice. Such notice shall identify the owner of record of the real property, contain the property address, describe the property sufficiently to identify it and recite the amount of the obligation secured by the lien.

(2) If the person who is the owner of record is a carrier engaged in the transportation of property or is a utility transmitting communications, electricity, gas, liquids, steam, sewerage or other materials, the ten-day period provided for in subdivision (c)(1) shall be twenty (20) days, excluding Saturdays, Sundays and legal holidays.

(d) (1) The county governing body or the appropriate department, or both, may make any rules and regulations necessary for the administration and enforcement of this section. The county shall provide for a hearing upon request of the person aggrieved by the determination made pursuant to subsection (b). A request for a hearing shall be made within ten (10) days following the receipt of the notice issued pursuant to subsection (b). Failure to make the request within this time shall without exception constitute a waiver of the right to a hearing.

(2) Any person aggrieved by an order or act of the board, agency or commission under this subsection (d) may seek judicial review of the order or act. The time period established in subsection (c) shall be stayed during the pendency of a hearing.

(e) (1) Except in any county having a population of:

not less than.....................nor more than

5,800......................6,100

31,500......................31,800

40,200......................40,500

55,700......................56,000

77,800......................78,000

92,200......................92,500

according to the 1990 federal census or any subsequent federal census, the provisions of subsection (c) permitting a county to remedy such dangerous conditions shall not apply to any parcel of property upon which an owner-occupied residence is located.

(2) Notwithstanding subdivision (e)(1), in any county having a population of not less than sixty-nine thousand four hundred (69,400) nor more than sixty-nine thousand five hundred (69,500), according to the 2000 federal census or any subsequent federal census, the provisions of subsection (c) permitting a county to remedy such dangerous conditions shall apply to any parcel of property, including any parcel upon which an owner-occupied residence is located.

(3) This subsection (e) shall not apply to subsection (g).

(4) Notwithstanding subdivision (e)(1), in any county having a population of not less than twenty-seven thousand seven hundred (27,700) nor more than twenty-seven thousand eight hundred (27,800), according to the 2010 federal census or any subsequent federal census, subsection (c) permitting a county to remedy such dangerous conditions shall apply to any parcel of property, including any parcel upon which an owner-occupied residence is located.

(5) Notwithstanding subdivision (e)(1), in any county having a population of not less than seventy-two thousand three hundred (72,300) nor more than seventy-two thousand four hundred (72,400), according to the 2010 federal census or any subsequent federal census, subsection (c) permitting a county to remedy such dangerous conditions shall apply to any parcel of property, including any parcel upon which an owner-occupied residence is located.

(f) This section is in addition and supplemental to, and not in substitution for, similar authority in any county's charter or other applicable law.

(g) (1) As used in this subsection (g):

(A) "Community organization" means a community-oriented organization or group including, but not limited to, a school group, church youth group, neighborhood preservation nonprofit corporation, or community support group; and

(B) "Vacant property" means property on which no building exists or on which a building exists but any such building is no longer utilized for any business, commercial or residential purposes.

(2) If a person fails to remedy the condition on vacant property within the time period prescribed by subsection (c), subject to any stay as provided in subsection (d), upon the adoption of a resolution by a two-thirds (2/3) vote of the county legislative body of any county having a population in excess of eight hundred thousand (800,000), according to the 2000 federal census or any subsequent federal census, to implement this subsection (g) within such county, a community organization shall be entitled to petition the county to enter upon such vacant property to remedy the conditions identified in subsection (b). Upon the filing of such a petition, the county is authorized to contract with such community organization for such purposes. The contract shall provide for the manner in which the community organization shall be compensated for remedying the conditions pursuant to such contract. Any county that contracts with a community organization for such purposes shall be absolutely immune from any liability to any and all persons and for damage to the vacant property for conditions remedied by the community organization. No monetary liability and no cause of action of any nature shall arise against the county for acts of omission or commission of such community organization for conditions remedied pursuant to such contract.



§ 5-1-116. Building, safety and other standardized codes, incorporated by reference -- Citations.

(a) If the county legislative body or any agency or instrumentality thereof incorporates by reference a building code, safety and health code, or any other standardized code or document, a copy of such code or document shall be obtained and retained as a public record by the respective legislative body, agency or instrumentality.

(b) If any person is cited by the county legislative body or any agency or instrumentality thereof as having violated a building code, safety and health code, or any other standardized code or document that has been incorporated by reference pursuant to subsection (a), a notation shall be included in such citation identifying with specificity where a copy of the respective code or document is located and the hours during which such person has the opportunity to read or inspect such code or document.



§ 5-1-117. Sober ride programs.

In any county, including those having a metropolitan form of government, any department, agency, or office, working in conjunction with the sheriff's office of such county, may sponsor or participate in a "sober ride program", which may include, but is not limited to, the provision of rides to persons who request transportation in order to avoid driving while under the influence of any intoxicant or drug.



§ 5-1-118. County powers shared with municipalities.

(a) Counties, by resolution of their respective legislative bodies, in addition to other powers authorized by general law or private act, may exercise the following powers granted to all or certain municipalities by the following code sections:

(1) Section 6-2-201(3)-(8), (10)-(13), (18), (19), (26) and (28);

(2) Section 6-54-103;

(3) Section 6-54-110;

(4) Section 6-54-307; and

(5) Sections 6-54-601 -- 6-54-603.

(b) Nothing in this part shall be construed as granting counties the power to prohibit or regulate normal agricultural activities.

(c) (1) In addition to those powers granted to counties pursuant to subsection (a), any county may, by adoption of a resolution by a two-thirds (2/3) vote of their respective legislative bodies, exercise those powers granted to all or certain municipalities by § 6-2-201(22) and (23), except as provided in subsection (b) and subdivisions (c)(2) and (3). Any such regulations shall be enacted by a resolution passed by a two-thirds (2/3) vote of the county legislative body. The powers granted to counties in this subdivision (c)(1) apply only within the unincorporated areas. Nothing in this subdivision (c)(1) may be construed to allow any county to prohibit or in any way impede any municipality in exercising any power or authority the municipality may lawfully exercise. If, prior to April 17, 2002, a county has adopted a resolution by a two-thirds (2/3) vote, pursuant to previous acts enacted by the general assembly, to exercise the powers granted in accordance with this subdivision (c)(1), no further action by the legislative body of such county is necessary to continue exercising such powers.

(2) The powers granted by § 6-2-201(22) and (23) shall not apply to those activities, businesses, or uses of property and business occupations and practices that are subject to regulation pursuant to title 57, chapters 5 and 6; title 59, chapter 8; title 60, chapter 1; title 68, chapters 201-221; or title 69, chapters 3, 7, 10 and 11.

(3) All court decisions and statutory laws relating to variances and nonconforming uses applicable to zoning ordinances and land use controls shall apply to the enforcement and exercise of those powers granted pursuant to subdivision (c)(1).



§ 5-1-119. Power to condemn property.

Counties, by resolution of their respective legislative bodies, may condemn property, real or personal, or any easement, interest, or estate or use therein, for present or future public use, either within or without the county, in accordance with the terms and provisions of title 29, chapter 16, or in any other manner provided by law, except that a county may not condemn property located outside of the county without receiving the approval of the county legislative body of the county wherein the land proposed to be taken for public use is located.



§ 5-1-120. Power to regulate stray animals.

Counties, by resolution of their respective legislative bodies, may license and regulate dogs and cats, establish and operate shelters and other animal control facilities, and regulate, capture, impound and dispose of stray dogs, stray cats and other stray animals.



§ 5-1-121. Enforcement of county rules.

Counties, by resolution of their respective legislative bodies, may establish a monetary penalty not to exceed five hundred dollars ($500) for each violation of a rule or regulation that the county legislative body is authorized to adopt.



§ 5-1-122. Exclusion of agricultural buildings.

The powers granted to counties by this part do not include the regulation of buildings used primarily for agricultural purposes; it being the intent of the general assembly that the powers granted to counties by this part should not be used to inhibit normal agricultural activities.



§ 5-1-123. General sessions court empowered to enforce county rules.

The general sessions court or court exercising the powers of a general sessions court in any county has jurisdiction of matters related to §§ 5-1-118 -- 5-1-123, and has the power to enforce regulations and resolutions by which counties may exercise authority under this part. In the event of a conflict between a regulation or resolution of a county made pursuant to this part and an ordinance or regulation of any municipality in the county, such conflict shall be resolved in favor of the municipality with respect to persons and property within the municipality.



§ 5-1-124. County hospitals -- Authority to enter into contracts and agreements.

Notwithstanding any other law to the contrary, any county that owns and operates a hospital is authorized to enter into any contract or agreement that any privately owned hospital operating under title 68 is authorized to enter into, including, but not limited to, agreements authorized by title 68, chapter 11, part 13, and Acts 1995, ch. 466.



§ 5-1-125. County officials or employees prohibited from purchasing surplus property except at public auction -- Penalty.

(a) It is hereby declared unlawful for any county official or employee to purchase from the county any property declared to be surplus by the county except by bid at public auction or competitive sealed bid during the tenure of such person's office or employment, or for six (6) months thereafter.

(b) A purchaser who violates this section commits a Class A misdemeanor.



§ 5-1-126. Requirements prior to employment with county.

(a) A county may require all persons prior to employment with such county to:

(1) Agree to the release of all investigative records to the county for the purpose of verifying the accuracy of criminal violation information contained on an employment application; and

(2) Supply a fingerprint sample and submit to a criminal history records check to be conducted by the Tennessee bureau of investigation. In addition, to the extent permitted by federal law, and at the discretion of the county, a check of such prints may be made against records maintained by the federal bureau of investigation.

(b) Any costs incurred by the Tennessee bureau of investigation or the federal bureau of investigation, as appropriate, in conducting such investigations of applicants shall be paid by the county requesting such investigation and information; provided, that the county may require an applicant to pay such costs if the applicant is offered and accepts a position with such county. Payment of such costs is to be made in accordance with § 38-6-103.

(c) A county may establish the job titles or classifications to which the requirements of this section apply. Such classifications shall not supersede any mandatory fingerprint-based criminal history background requirements that may be applicable for any person who is seeking employment in a position in any program subject to licensure, approval or certification by any state agency.



§ 5-1-127. Charter of incorporation to be posted on Internet.

(a) No later than January 1, 2009, every municipality and county, including any county having a charter form of government or metropolitan government, shall post its charter of incorporation, as most recently revised or amended, on a web site maintained by the municipality or county or on the web site maintained by the secretary of state, if the municipality or county does not have or maintain a web site.

(b) Within three (3) months following any changes or revisions to the charter, the electronic language posted on the web site shall be corrected by the municipality or county to reflect such changes or revisions. The secretary of state is not responsible for maintaining the correct language of a charter, if the charter is posted on the web site maintained by the secretary of state.



§ 5-1-128. Sale of surplus property by public auction includes sale by Internet auction.

When a county, including any county having a charter or metropolitan form of government, is required by any law or its charter to sell surplus property by public auction, "public auction" includes the sale by Internet auction.



§ 5-1-129. Design review commission.

(a) (1) It is the intent of the general assembly that all appropriate actions should be taken to authorize the local legislative body in any county having a population of not less than one hundred sixty thousand six hundred (160,600) nor more than one hundred sixty thousand seven hundred (160,700), according to the 2010 federal census or any subsequent federal census which has county-wide zoning to protect the manner in which growth and construction of buildings are regulated in areas of historical significance to a locality, the county and the state.

(2) The county legislative body of a county to which subdivision (a)(1) applies may create a design review commission, referred to in this section as "DRC," having the authority to develop general guidelines for the exterior appearance of and entrance to properties which are located in an area of historical significance to a locality, the county and the state. The only properties to which this section applies located in such area must be:

(A) Nonresidential property; or

(B) Multiple family residential property.

(3) The county legislative body may designate the planning commission as the design review commission.

(4) When developing the guidelines for the exterior appearance of and entrance to properties identified in subdivision (a)(2), the county legislative body or planning commission must obtain input from citizens living within the area as well as from persons who have an interest in and knowledge of preservation of historic buildings.

(5) When the county creates a separate DRC, the county mayor or county executive or metropolitan mayor shall appoint the members of the DRC from residents of the county and shall strive to ensure that the membership is representative of the county as a whole, including, if possible, members with either architectural or engineering knowledge, or any other person having experience in nonresidential building.

(b) If a municipality within a county has a planning region outside of its current corporate limits, and the municipality has a DRC that has adopted guidelines, then the county's DRC shall adopt the same guidelines as the municipality for that area within the municipality's planning region insofar as such guidelines meet the requirements of subsection (a).

(c) The county DRC guidelines adopted pursuant to subsection (a) shall not apply within the corporate limits of any municipality unless the municipality adopts such county's DRC guidelines.

(d) This section shall not apply to any agricultural buildings in the unincorporated area of the county.

(e) The county DRC guidelines adopted pursuant to subsection (a) shall be subject to approval by the county legislative body. Once approved, county building permits issued pursuant to § 13-7-110 or similar law, shall be withheld for noncompliance with DRC guidelines.

(f) Any property owner affected by the guidelines or the withholding of a building permit due to noncompliance with such adopted DRC guidelines may appeal a decision of the DRC or the county building commissioner or similar official to the county board of zoning appeals created pursuant to § 13-7-106, or similar law, for a final decision.

(g) Nothing in this section shall be construed to apply to "outdoor advertising" as defined in § 54-21-102.






Part 2 - Charter Form of Government

§ 5-1-201. Purpose -- Construction.

(a) It is hereby declared to be the legislative intent and purpose of this part to provide for the right to charter for counties as an alternate form of county government.

(b) This part shall be liberally construed as a utilization of the constitutional power granted by amendment to the Constitution of Tennessee, article VII, § 1 approved at an election on March 7, 1978.



§ 5-1-202. Charter adoption -- Effect on existing offices, etc.

(a) After adoption of a charter pursuant to this part, no right, power, duty, obligation or function of any officer, agency or office of such county shall be retained and continued unless this part or the charter of such county expressly so provides, or unless such retention and continuation be required by the Constitution of Tennessee.

(b) The adoption of a charter shall not have the effect of removing the incumbent from any county office or abridging the term or altering the salary prior to the end of the term for which such public officer was elected.



§ 5-1-203. Authority to adopt charter form.

(a) Each county in this state may adopt a charter form of government as provided in this part.

(b) Such charter when complete shall result in the creation and establishment of an alternate form of county government to perform all the governmental and corporate functions previously performed by the county.

(c) Such charter form of government shall replace the existing form if approved by a majority of the voters in a referendum.



§ 5-1-204. Charter commission -- Creation.

(a) The initial step in a charter form of county government shall be the creation of a charter commission.

(b) (1) The charter commission may be created by the adoption of a charter resolution by the legislative body of a county.

(2) Such resolution shall be adopted by a majority of all members constituting such legislative body, and not by merely a majority of the quorum at any regular meeting or at any meeting specially called to consider such resolution.

(3) Such resolution shall provide that a charter commission is established to propose to the people an alternative form of county government to perform all of the governmental and corporate functions of the county.

(4) Such resolution shall provide that an election shall be held to select members of the charter commission.

(5) Members of the charter commission shall be elected from the same districts and in the same manner as the members of the county legislative body. No more than three (3) members of the charter commission shall be elected from any one (1) district.

(6) A copy of the resolution providing for an election to select members of the charter commission shall be certified by the county clerk to the county election commission, together with certificates as to the fact and date of adoption, and thereupon an election shall be held as provided in § 5-1-205.

(c) (1) Alternatively, the charter commission may be created by proclamation of the county mayor.

(2) Such proclamation shall be ratified by a two-thirds (2/3) vote of all members constituting the county legislative body, and not by merely a majority of the quorum at any regular meeting or at any meeting specially called to consider such proclamation.

(3) Such proclamation shall provide that a charter commission is established to propose to the people an alternative form of county government to perform all of the governmental and corporate functions of the county.

(4) Such proclamation shall also identify and appoint the individual members of the charter commission.

(5) Members of the charter commission shall be appointed from the same districts as members of the county legislative body are elected. No more than three (3) members of the charter commission shall be appointed from any one (1) district.

(6) This subsection (c) shall not apply in counties having a population of:

.....................

not less than.....................nor more than

4,300......................4,400

4,500......................4,600

6,125......................6,225

7,650......................7,700

9,350......................9,400

13,565......................13,600

14,925......................14,940

15,675......................15,775

19,500......................19,575

26,400......................26,500

31,900......................32,000

32,600......................32,700

38,300......................38,315

47,575......................47,615

143,900......................144,000

.....................

according to the 1980 federal census or any subsequent federal census.

(d) (1) A charter resolution creating a charter commission may be initiated by petition of the voters in the following manner:

(A) The petition shall be addressed to the county legislative body requesting that a charter commission be created, and it shall state the number of members to be elected as members of such commission;

(B) The petition shall state the number of members to be elected from each of the same districts as members of the county legislative body. No more than three (3) members of the charter commission shall be elected from any one (1) district;

(C) The petition shall be signed by at least a number of registered voters in the county equal to ten percent (10%) of the total number of votes cast in such county for governor at the last preceding gubernatorial election;

(D) The petition requesting such resolution shall be filed with the county clerk and a photographic copy of the petition shall be filed at the same time with the county election commission, which shall be the judge of the sufficiency of the petition.

(2) The county election commission shall hold an election on the charter resolution, as in subsection (b).

(e) A charter commission may be created in any county in the manner prescribed by private act of the general assembly.

(f) (1) Nothing contained within this section shall be construed to affect the judicial system in any county adopting a charter form of government except as its charter or ordinances may direct the imposing, levying or collection of fines, penalties, fees or court costs or the procedures for the filling of vacancies as required by law.

(2) This subsection (f) shall not apply to counties with a population of not less than two hundred eighty-five thousand (285,000) nor more than two hundred ninety thousand (290,000), based upon the 1980 federal census.



§ 5-1-205. Charter commission -- Election of members.

(a) Upon the adoption of a charter resolution by the legislative body of a county or by petition of the voters, which resolution provides for an election of the members of a charter commission, it shall be the duty of the county election commission to call an election to elect members of the charter commission, such election to be held concurrently with the next primary or general election in the county occurring seventy-five (75) days or more after such resolution is adopted or otherwise becomes effective.

(b) The cost of the election shall be paid out of the county funds.

(c) The number of candidates in each district receiving the highest total vote in such election, as specified in such resolution, shall be elected as members of the charter commission.

(d) Any qualified voter of the county shall be eligible for election as a member of such charter commission.

(e) The deadline for filing nominating petitions for candidates for the charter commission shall be no later than twelve o'clock (12:00) noon, prevailing time, on the date established in § 2-5-101. For any election of charter commission members held within the year 2010, the candidates for the office shall qualify by filing all nominating petitions no later than twelve o'clock (12:00) noon, prevailing time, on the fifty-fifth day before the election, and candidates must withdraw no later than twelve o'clock (12:00) noon, prevailing time, on the fifty-second day before the election.



§ 5-1-206. Charter commission -- Meetings -- Organization -- Staff.

(a) The members of the charter commission shall hold an organizational meeting at the courthouse at ten o'clock a.m. (10:00 a.m.) on the fifth weekday following their certification of election or, alternatively, as the case may be, on the fifth weekday following ratification by the county legislative body of the proclamation providing for their appointment, or at such subsequent date and place as a majority of the members may choose.

(b) The charter commission shall elect a chair, chair pro tempore, a secretary, and such other officers as it may deem necessary.

(c) The charter commission shall be authorized to employ such staff as may be required to assist it in drafting a charter for an alternate form of county government to be proposed for adoption.

(d) Members of the charter commission shall not receive per diem or other compensation for their services, but may be reimbursed for actual expenses.

(e) The staff employed by such commission shall be paid compensation as determined by such charter commission within the limits of funds available to it under this part.

(f) Any vacancy in the office of charter commissioner shall be filled by an election of a new member by the county legislative body.

(g) All meetings of the charter commission shall be held in compliance with title 8, chapter 44.



§ 5-1-207. Charter commission -- Appropriations -- Assistance of public officials.

(a) Whenever any charter commission is established, it shall be the duty of the legislative body of the county to appropriate sufficient funds to defray the expenses of such commission, which appropriation shall be not more than fifty thousand dollars ($50,000). Such funds shall be disbursed by the county mayor or other fiscal officer of the county upon vouchers or warrants signed by the chair and the secretary of such commission.

(b) All public officials shall, upon request, furnish the commission with all information and assistance necessary or appropriate for its work.



§ 5-1-208. Charter commission -- Duties.

(a) Each charter commission shall prepare and file the charter proposed by it not later than nine (9) months after the date of its initial meeting, or within such extended limit of time as may be authorized by resolution of the legislative body of the county.

(b) The chair of the charter commission shall certify and file copies of such proposed charter with the county clerk and with the county election commission. Such copies shall be public records, available for inspection or examination by any interested person. Such charter commission shall also furnish or make available to every daily or weekly newspaper published in the county a complete copy of such charter.

(c) Such charter commission shall take such other steps within the limitation of its available funds as it deems reasonable and appropriate to inform the public throughout the county of the contents of the proposed charter, and the same may be published or summarized in pamphlets and booklets to be made available for general distribution.



§ 5-1-209. Charter referendum.

(a) After a copy of the proposed charter has been certified to the county election commission, as provided in § 5-1-208, it shall be the duty of the county election commission to hold a referendum election for the ratification or rejection of the proposed charter.

(b) The ballots used in the election shall have printed on them a brief summary of the proposed charter as required by § 2-5-208(f). The ballots shall be prepared so as to provide a choice for voters as follows:

For a charter form of county government _____.

Against a charter form of county government _____.

(c) The referendum election shall be held at the time of the next general election. Notice of the referendum election shall be given as required in other elections on questions submitted to the vote of the people.

(d) The proposed charter shall be deemed ratified and adopted if it is approved by a majority of those voting in the referendum.

(e) (1) The returns of the referendum election shall be certified by the county election commission to the secretary of state, together with a copy of the charter previously filed with such county election commission by the charter commission.

(2) Thereupon, the secretary of state shall issue a proclamation showing the result of such election on the adoption or rejection of the proposed charter, one (1) copy of which proclamation shall be attached to the copy of the charter theretofore certified to the secretary of state and one (1) copy of which shall be delivered to the county clerk, who shall attach the same to the copy of the charter theretofore certified to such county clerk.

(3) Whenever a charter form of county government has been adopted, such two (2) certified copies with proclamations attached thereto shall be deemed duplicate original copies of the charter of such government.

(4) The certified copy of the charter and proclamation deposited with the county clerk shall subsequently be delivered by such county clerk to such officer of the county government as the charter may direct.



§ 5-1-210. Charter contents.

The proposed county charter shall provide:

(1) For the creation of an alternative form of county government vested with any and all powers that counties are, or may hereafter be, authorized or required to exercise under the Constitution and general laws of the state, and any and all powers and duties of such county that are required or authorized by private acts effective on the date of ratification of such charter, as fully and completely as though the powers were specifically enumerated therein;

(2) That such chartered county government shall be a public corporation, with perpetual succession, capable of suing and being sued, and capable of purchasing, receiving and holding property, real and personal, and of selling, leasing or disposing of the same to the extent as other counties;

(3) For a county legislative body, which shall be the legislative body of the county and shall be given all the authority and functions of the legislative body of the county being chartered, with such exceptions and with such additional authority as may be specified elsewhere in this part;

(4) For the size, method of election, qualification for holding office, method of removal, and procedures of the county legislative body with such other provisions with respect to such body as are normally related to the organization, powers and duties of governing bodies in counties;

(5) For the assignment of administrative and executive functions to officers of the county government, which officers may be given, subject to such limitations as may be deemed appropriate or necessary, all or any part of the administrative and executive functions possessed by the county being chartered and such additional powers and duties, not inconsistent with general law or the Constitution of Tennessee;

(6) For the names or titles of the administrative and executive officers of the county government, their qualifications, compensation, method of selection, tenure, removal, replacement and such other provisions with respect to such officers, not inconsistent with general law, as may be deemed necessary or appropriate for the county government;

(7) For such administrative departments, agencies, boards and commissions as may be necessary and appropriate to perform the functions of county government in an efficient and coordinated manner and for this purpose for the alteration or abolition of existing county offices, departments, boards, commissions, agencies and functions, except where otherwise provided in this part or prohibited by the Constitution of Tennessee;

(8) For the maintenance and administration of an effective civil service system and of county employees' retirement and pension systems and the regulation of such systems; provided, that nothing in this part or in a charter adopted pursuant to this part shall impair or diminish the rights and privileges of the existing employees under civil service or in the existing county employees' retirement and pension systems. Nothing in this subdivision (8) shall be construed to require any county to establish a civil service system or to establish and maintain its own retirement and pension system in the adoption of a charter form of county government;

(9) For the method and procedure by which such charter may subsequently be amended; provided, that no such amendment shall be effective until submitted to the qualified voters of the county and approved by a majority of those voters voting thereon;

(10) For such procedures, methods and steps as are determined to be necessary or appropriate to effectuate a transition from the existing county government to the chartered form of county government;

(11) Such terms and provisions as are contained in any private act with respect to any county owned utility supported by its own revenues and operated, administered and managed pursuant to such private act; provided, that such terms and provisions of the charter may subsequently be amended pursuant to subdivision (9); and

(12) That the duties of the constitutional county officers as prescribed by the general assembly shall not be diminished under a county charter form of government; provided, that such officers may be given additional duties under such charters.



§ 5-1-211. Chartered counties -- Ordinances.

(a) The legislative body of each county that adopts a charter form of county government may pass ordinances relating to purely county affairs, but such ordinances shall not be opposed to the general laws and shall not interfere with the local affairs of any municipality within the limit of such county.

(b) Each county government created and established pursuant to this part is empowered to set maximum monetary penalties and forfeitures up to one thousand dollars ($1,000) for violation of county ordinances. In counties with a population of over seven hundred thousand (700,000), according to the 1990 federal census, no fine over fifty dollars ($50.00) is allowed unless the ordinance permitting such is approved by a two-thirds (2/3) vote of the county commission.

(c) (1) Every ordinance shall be read on three (3) different days in open session of the legislative body before its adoption, and not less than one (1) week shall elapse between first and third readings, and any ordinance not so read shall be null and void. Such county may establish by ordinance a procedure to read the caption of an ordinance on the first and second readings and an ordinance in its entirety on the third reading; provided, that for any ordinance that is longer than two (2) typewritten pages, the county may adopt a procedure to read a summary of the ordinance in lieu of reading the entire ordinance. Copies of such ordinances shall be available during regular business hours at the office of the county clerk and during sessions in which the ordinance has its second and third readings.

(2) Unless prohibited by its charter, the county legislative body of a county that has a charter form of county government may by ordinance require every ordinance to be read on two (2) different days in open session of the legislative body before its adoption, and not less than one (1) week shall elapse between first and second readings, and any ordinance not so read shall be null and void. Such county may establish by ordinance a procedure to read the caption of an ordinance on the first reading and an ordinance in its entirety on the second reading; provided, that for any ordinance that is longer than two (2) typewritten pages, the county may adopt a procedure to read a summary of the ordinance in lieu of reading the entire ordinance. Copies of such ordinances shall be available during regular business hours at the office of the county clerk and during sessions in which the ordinance has its second reading.

(d) (1) An ordinance shall not take effect until fifteen (15) days after its passage, except in case of an emergency ordinance.

(2) An emergency ordinance may become effective upon the day of its final passage; provided, that it shall contain the statement that an emergency exists and shall specify with distinctness the facts and reasons constituting such an emergency.

(3) The unanimous vote of all members of the legislative body present shall be required to pass an emergency ordinance.

(4) No ordinance making a grant, renewal or extension of a franchise or other special privilege, or regulating the rate to be charged for its service by any public utility shall ever be passed as an emergency ordinance.

(5) No ordinance shall be amended except by a new ordinance.

(e) In all ordinances adopted under subsections (c) and (d), the vote shall be determined by yeas and nays, and the names of the members voting for or against an ordinance shall be entered upon the journal.

(f) The county clerk shall number and compile in an ordinance book all ordinances and shall preserve such book in the county clerk's office.

(g) After passage all ordinances of a penal nature shall be published at least once in a newspaper of general circulation in the county, and no such ordinance shall take effect prior to its publication.

(h) Ordinances shall be enforced by the chief law enforcement officer of the county, unless an ordinance otherwise provides.

(i) Persons charged with violation of an ordinance in whole or in part shall be tried in the court of general sessions. Any fines collected for such violation shall be paid into the county general fund unless the ordinance otherwise provides.



§ 5-1-212. Charter adoption -- Rights, etc., preserved.

(a) The creation and establishment of a charter form of county government pursuant to this part shall not alter or change zoning regulations effective in the county, but the same shall continue until modified or changed by the county legislative body acting under authority granted in the charter.

(b) Nothing in the charter of a county shall be construed to abolish, limit or abrogate any rights, privileges, duties or liabilities created by contract with the existing form of county government prior to the adoption of the county charter.

(c) Nothing in the charter of a county shall be construed to abolish, limit or abrogate any rights of or against the county existing prior to the adoption of the county charter.



§ 5-1-213. Chartered counties -- Privilege taxes.

Each county government created and established pursuant to this part shall be authorized and empowered to levy within its area any and every privilege tax that a county is now authorized to levy or may hereafter be authorized to levy.



§ 5-1-214. Charter adoption -- Effective date.

If a charter is approved as provided in § 5-1-209, the charter form of government shall take effect in the county on September 1 of the year in which the terms of the incumbent members of the county legislative body expire; provided, that such referendum shall have been held at least eighty (80) days prior to such date.



§ 5-1-215. Financial policy on debt required for certain counties.

The county legislative body of any county having a charter form of government that has a population in excess of eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census, shall adopt a financial policy establishing guidelines and goals in regard to the amount and type of debt issued by or on behalf of such county. Such policy shall be adopted within one (1) year from May 30, 2001.






Part 3 - County Officials Certificate Training Program Act

§ 5-1-301. Short title.

This part shall be known and may be cited as the "County Officials Certificate Training Program Act."



§ 5-1-302. Participants.

In the interpretation of this part, "participant" includes county sheriffs, trustees, state court clerks, county clerks, county mayors, registers of deeds, assessors of property, chief administrative officers of the county highway departments, county legislative body members, and the staff, employees, deputies and assistants to such officials who take courses under the county officials certificate training program (COCTP) as administered by the University of Tennessee institute for public service's center for government training.



§ 5-1-303. Creation.

There is hereby created a county officials certificate training program (COCTP) to be offered and administered by the University of Tennessee institute for public service's center for government training, with the assistance of the University of Tennessee institute for public service's county technical assistance service, and conducted in cooperation with the Tennessee County Services Association (TCSA), the County Officials Association of Tennessee (COAT), and the Tennessee Sheriffs' Association (TSA).



§ 5-1-304. Levels of training -- Credit hours -- Curricula certification.

(a) The county officials certificate training program (COCTP) shall be composed of three (3) levels of training: introductory, intermediate, and advanced.

(b) At the successful completion of all three (3) levels, a participant shall have accumulated a minimum of one hundred fifteen (115) credit hours of instruction or related association involvement.

(c) Curricula shall be offered for certification for the following county offices: county mayor, county legislative body member, county clerk, chief administrative officer of the county highway department, register of deeds, trustee, assessor of property, state court clerks and sheriff.



§ 5-1-305. Introductory level -- Requirements.

(a) For successful completion of the introductory level, thirty-six (36) credit hours of course work from the introductory level curricula, which may include up to eight (8) credits for association activities, within the county officials certificate training program (COCTP) must be completed by a participant.

(b) The introductory level curricula shall be the same for all of the county offices included within the COCTP and shall be developed by the University of Tennessee institute for public service's center for government training.

(c) Introductory level requirements shall include one (1) course on county budgeting and one (1) course on supervisory/management skills.

(d) Upon successful completion of the introductory level, a participant will be awarded an introductory level certificate by the University of Tennessee institute for public service's center for government training.



§ 5-1-306. Introductory level renewal sticker.

Participants who do not wish to enter the intermediate level or the advanced level or who cannot complete the requirements of the next level within one (1) year may complete eighteen (18) hours of training from courses not taken within the previous year and earn a renewal sticker to attach to the introductory level certificate.



§ 5-1-307. Intermediate level -- Requirements.

(a) For successful completion of the intermediate level, fifty-one (51) credit hours of course work, including twenty-seven (27) credit hours for all officials and twenty-four (24) credit hours from the office specific courses developed for each of the county offices included in the county officials certificate training program (COCTP) must be completed by a participant.

(b) All intermediate level courses will include a post test as part of the course work, which must be passed by the participant prior to receiving credit for the course work.

(c) Participants who do not pass an intermediate level course shall repeat the course.

(d) Intermediate level courses may be taken prior to introductory level courses.

(e) Certificates will only be awarded by the University of Tennessee institute for public service's center for government training in the proper sequence.

(f) Upon successful completion of the intermediate level, a participant will be awarded an intermediate level certificate by the University of Tennessee institute for public service's center for government training.



§ 5-1-308. Advanced level -- Requirements.

(a) For successful completion of the advanced level, twenty-eight (28) credit hours of course work must be completed by a participant. Such course work shall include a fourteen-hour roundtable discussion of the intergovernmental issues affecting counties in particular and the way the management knowledge gained through the county officials certificate training program (COCTP) can be applied, as well as the participation in a real-life case study exercise to identify a specific problem/opportunity in the office discussing with other roundtable participants the manner in which the participant would address the problem or opportunity with skills learned in the COCTP.

(b) At the end of the advanced level, participants who have successfully completed all three (3) levels will be designated "Certified Public Administrators", in recognition of the significant time committed to their professional development, by the University of Tennessee institute for public service's center for government training.



§ 5-1-309. Modification of course level requirements.

Modification of the course level requirements outlined in this part, including renewal criteria for any level, may be made by the University of Tennessee institute for public service's center for government training with the concurrence of a majority of the education committees of the associations referred to in § 5-1-303.



§ 5-1-310. Certified public administrator -- Educational incentive payments.

(a) Any full-time county officer enumerated in § 8-24-102 who is designated as a "certified public administrator" pursuant to § 5-1-308 shall receive an annual educational incentive payment from the state treasurer in the amount of three hundred seventy-five dollars ($375), which amount shall be increased by a like amount each year until the official receiving such designation or continuing such designation shall receive an annual incentive amount of one thousand five hundred dollars ($1,500).

(b) By no later than August 31 of each year, the University of Tennessee institute for public service's center for government training shall provide the state treasurer with a list of all county officers described in subsection (a) who have successfully completed all levels of the county officials certificate training program (COCTP) for that year. The list shall include the respective address of each such county officer and other information that the state treasurer may deem necessary.

(c) The incentive provided for in subsection (a) shall continue to be paid each year to any such county officer; provided, that the officer is included in the list submitted under subsection (b) as having successfully completed the continuing education requirements of the program and all other requirements necessary to maintain the officer's designation as a certified public administrator.

(d) The incentive provided for by this section shall be paid by the state treasurer from funds appropriated for that purpose. The incentive shall be paid no later than October 31 of each year.

(e) The state treasurer shall offset the amount of any incentive payable to a county officer under this section against any other incentive or payment for professional training or development payable by the state to the officer so that the total amount paid to the officer by the state does not exceed one thousand five hundred dollars ($1,500). The offset provided in this subsection (e) shall not be applicable to incentive compensation payable to assessors of property pursuant to § 67-1-508, and certified public administrator incentives payable to assessors shall be determined without regard to incentives payable under § 67-1-508.

(f) Notwithstanding this section or any other law to the contrary, the availability or the amount of the incentive authorized by this section shall be subject to the appropriation of funds in each year's general appropriations act for the purposes set forth in this section. If, in any given year, the amount appropriated in that year's general appropriations act is not sufficient to pay each eligible county officer in full, then the amount available shall be prorated by the state treasurer among such officers. Any unpaid portion shall not be carried forward to subsequent years.

(g) Any payment made pursuant to this section shall be considered as an incentive for the successful completion of educational training and shall not be considered in determining the county officer's average final compensation for retirement purposes pursuant to title 8, chapters 34-37. Further, the incentive payment shall not be used for the purpose of computing the salary or compensation of any other public official other than the officer receiving the incentive.

(h) The incentive provided for by this section shall not be paid retroactively, but shall become effective for the fiscal year beginning July 1, 1998.

(i) Each county is encouraged and authorized to provide in its annual budget for payment of an annual educational incentive to employees as defined in § 29-20-102 who attain the designation of a "certified public administrator" pursuant to § 5-1-308 in an amount not to exceed three thousand dollars ($3,000) less any payment received from the state as provided in subsection (a). The incentive provided by this section shall be paid from funds appropriated for such purpose and shall be paid in one (1) payment, no later than October 31. In any county providing such an incentive, the county mayor shall provide to the state treasurer the amount of any educational incentive paid in the county and the number of persons receiving such incentive, which the state treasurer shall compile in an annual report.









Chapter 2 - Changes in Boundaries--New Counties

§ 5-2-101. New counties -- General requirements.

(a) New counties may be established by the general assembly that consist of not less than two hundred seventy-five square miles (275 sq. mi.), and that shall contain a population of not less than seven hundred (700) qualified voters.

(b) No line of such county shall approach the courthouse of any old county from which it may be taken nearer than eleven (11) miles, nor shall such old county be reduced to less than five hundred square miles (500 sq. mi.).

(c) No part of a county shall be taken off to form a new county or a part thereof without the consent of two thirds (2/3) of the qualified voters in such part taken off; and where an old county is reduced for the purpose of forming a new one, the seat of justice in the old county shall not be removed without the concurrence of two thirds (2/3) of both branches of the general assembly.



§ 5-2-102. New counties -- Notice of petition for creation.

When it is intended to petition the general assembly to create a new county, notice of such intention shall be posted on meeting days of the county legislative bodies, at least sixty (60) days next preceding the annual election of representatives to the general assembly, at the front doors of the courthouses of the counties from which the new county is proposed to be formed, which notice shall set forth the names of such counties, and the metes and bounds proposed for the new county.



§ 5-2-103. Memorial for division of county.

(a) Any person desiring to divide a county shall prefer a memorial to the general assembly for that purpose.

(b) The memorial shall describe the line or lines of the proposed division and be accompanied by a fair and accurate plat of the county to be divided, representing together the old counties and the new one, the survey and plat to be made by a sworn surveyor, and by such surveyor subscribed and certified to be just and true.



§ 5-2-104. Boundary changes -- Plats and surveys.

(a) All applications for legislation changing county lines shall be accompanied by:

(1) An accurate survey and plat, showing the changes asked for, and giving courses and distances of the county line as it will be left after such change should be made; and

(2) A resolution approved by two thirds (2/3) of the county commissioners of all counties affected by such boundary line change.

(b) No bill providing for such change shall be in order unless so accompanied.



§ 5-2-105. Transferred areas -- Continuing liability.

The fractions taken from old counties to form new counties, or taken from one (1) county and added to another shall continue to be liable for their pro rata of all debts contracted by their respective counties prior to the separation, and be entitled to their proportion of any stocks or credits belonging to such old counties.



§ 5-2-106. Transferred areas -- Voting rights.

The registered voters who may be included in any new county shall vote with the county or counties from which they may have been stricken off, for members of congress, for governor and for members of the general assembly until the next apportionment of members to the general assembly after the establishment of such new county.



§ 5-2-107. Transcription of records.

The county legislative bodies of new counties so formed may appoint a commissioner or commissioners to transcribe the records of all title deeds to lands and mortgages and other pertinent instruments affecting lands lying in the new counties, and when the transcript is completed, the register of the county from which the same is taken shall affix such register's certificate to the transcript, and the same shall be filed with the register of the new county, and a copy from the transcript shall be as valid evidence of title in all courts of law and equity in this state as the original would be; provided, that the expenses of the transcript shall be paid by the county or counties for whose benefit the same is made.



§ 5-2-108. New or altered counties -- Pending litigation.

(a) All actions at law or in equity, or causes in the court of general sessions of any old county where new counties have been formed from the territory of the same, if the parties interested in the suits live in the new counties so formed, and the subject matter of the suits originated within the limits of the new county, upon application of the parties litigant, or either of them, may be removed to the new county.

(b) When the plaintiff and defendant in any litigation both reside in a new county established by law, the litigation, if pending in one (1) of the old counties from which the new county is taken, may be transferred to the court established for the new county, either common law, chancery, or criminal, according to the nature of the case.



§ 5-2-109. [Transferred.]



§ 5-2-110. Transfer of court records.

In all cases where new counties are formed out of fractions of old counties, or where fractions of one county are attached to another county, it shall be the duty of the judge or judges of the court of general sessions of the old county, or of the county from which the fraction is taken, to deliver all the dockets, papers, public laws and statutes belonging to that judge's office to the nearest judge of the new county, or of the county to which the fraction is attached, and the judges to which the dockets, etc., are delivered, shall have the same authority over the dockets, etc., and the judgments thereon, as is by law conferred on the judge rendering such judgment.



§ 5-2-111. Process on transferred records.

Where the docket shall have been delivered as provided in § 5-2-110, it shall be the duty of the magistrate of the new county to issue executions, scire facias, and such other process as may be necessary for the enforcement of the judgments thereon, to the same extent and in as full a manner as the magistrate of the old county could have done, and it shall be the duty of the county clerk of the new county, upon presentation of any such process, to certify to the official character of the magistrate issuing the execution or other process, and any such process so certified shall have the same force and validity in any other county as is now by law given to such process when issued by a magistrate of an old county and certified by the clerk thereof.



§ 5-2-112. Dissolution of new county -- Pending litigation.

(a) When a new county that has been established by act of the general assembly and that has gone into operation is subsequently dissolved in any way or for any reason, the pending litigation in the courts and before the judges of the court of general sessions of that county shall not abate, but shall be transferred to the courts and judges of the old county from which the new county was formed.

(b) The suits before judges of the court of general sessions, in such cases, will follow the place where the judge holds such judge's court.

(c) Suits in court shall be transferred to the county in which the defendant resides, if the defendant resides in either of the old counties from which the new county was taken, and, if not, to the old county selected by the plaintiff.



§ 5-2-113. Dissolution of new county -- Fiduciaries.

The executors, administrators and guardians appointed in such dissolved counties, who have not settled and closed their trusts, shall make settlements in the court of general sessions of the county that would have had jurisdiction if such new county had never been organized; and such persons may be proceeded against as if appointed in the old county.



§ 5-2-114. Location of boundaries -- Authority of state board of equalization.

The state board of equalization shall have jurisdiction to determine the location of county boundaries.



§ 5-2-115. Location of boundaries -- Assessment of property -- Effects of county boundary changes -- Notification.

(a) In circumstances where property is claimed to be located within the boundaries of two (2) adjoining counties and the property has been assessed for property taxation by both counties, the location of county boundaries shall be determined by the state board of equalization.

(b) If the state board determines that the entire property lies within either of the respective counties, it shall declare the assessment made by the other county void.

(c) Upon a determination by the state board that the property is partially located within the boundaries of both counties, it shall determine the number of acres or amount of property lying within each of the respective counties and determine the pro rata value of the property lying within each of the counties and assess the same pursuant to § 67-5-505.

(d) When property has been assessed in one county for five (5) years or more, the state board shall not have authority to rule that such property shall be located in a different county, but the board shall have authority to redress double assessment in these circumstances by voiding the later assessment to the extent it represents an assessment by both counties.



§ 5-2-116. Location of boundaries -- Purposes other than assessment.

(a) In circumstances where a dispute arises concerning the location of a county line for purposes other than property taxation, the state board of equalization shall have authority to determine the location of county lines.

(b) In such disputes, the state board shall not have the authority to locate a county line so that property that has been assessed for property taxation purposes in one (1) county for five (5) years or more is located in a different county.



§ 5-2-117. Location of boundaries -- Effect of determination.

Any determination of the state board of equalization regarding the location of county boundaries shall be final and conclusive subject to judicial review.






Chapter 3 - Consolidation of Counties

§ 5-3-101. State consolidation committee.

(a) There is created a state consolidation committee composed of the following members:

(1) The governor;

(2) The attorney general and reporter or the attorney general and reporter's representative;

(3) The commissioner of revenue or the commissioner's representative;

(4) The commissioner of transportation or the commissioner's representative;

(5) The commissioner of education or the commissioner's representative;

(6) The commissioner of environment and conservation or the commissioner's representative; and

(7) The director and secretary of the state planning office [abolished].

(b) (1) The governor shall serve as chair of the committee and the committee shall meet subject to the call of the governor.

(2) All members shall be notified, in advance, of the time and place of each meeting, and four (4) members shall constitute a quorum.



§ 5-3-102. County consolidation committee.

(a) Upon receipt of a petition, signed by qualified voters of any one (1) county, equal in number to at least twenty-five percent (25%) of the number of votes cast in the county for governor in the last general election, requesting the consolidation of the county or parts of the county with one (1) or more adjoining counties, the state consolidation committee shall appoint a county consolidation committee for the county.

(b) The county consolidation committee shall be composed of the county mayor and the county trustee of the petitioning county, the county mayors of the adjoining counties, and five (5) signers of the petition designated by the governor.



§ 5-3-103. Joint committee -- Hearings and report.

(a) The state consolidation committee and the county consolidation committee shall act as a joint committee to consider the request for consolidation and shall hold hearings thereon within the petitioning county.

(b) The hearings shall be public and representatives of the governing bodies of the counties concerned in the proposed consolidation shall be invited to attend.

(c) Within ninety (90) days of the receipt of the petition by the state consolidation committee, the joint committee shall report its findings and recommendations on the feasibility of consolidation of the petitioning county with another county or counties.

(d) If such consolidation should be found desirable, the report shall recommend, among other things, the county or counties with which the petitioning county should be consolidated, and shall set the boundaries thereof.

(e) The findings of the report shall be published in a newspaper or newspapers or a periodical of general distribution within the counties so affected.



§ 5-3-104. Referendum.

(a) If the report of the joint committee recommends that the petitioning county be consolidated, the county election commission of the petitioning county shall, after publication of the report, call an election in the county on the question of whether a constitutional majority of the qualified voters in the county are in favor of the plan of consolidation as recommended by the joint committee.

(b) All registered voters in the county may vote in the election.

(c) (1) After completion of its duties under § 2-8-105(3), the county election commission shall determine and certify the result of the election.

(2) One (1) copy of the certificate shall be delivered by the county election commission to the county clerk of each of the counties affected, one (1) copy shall be delivered to the state consolidation committee, one (1) copy shall be delivered to the county consolidation committee, and one (1) copy shall be delivered to the secretary of state.

(3) Any irregularity in the certificate or any failure or omission to deliver, to forward, to file, or to record the certificate, as provided in subdivision (c)(2), shall not affect the validity of the act, or the legality of the consolidation of the petitioning county with any other county or counties; provided, that it be a fact that a constitutional majority of the qualified voters of the petitioning county voted for the consolidation of the county at the election.



§ 5-3-105. Dissolution of county -- Effective date.

(a) If the result of the election shall show that a constitutional majority of the votes cast, namely two thirds (2/3) or more of the qualified voters in the petitioning county, were in favor of the plan for consolidation, it is declared that the petitioning county shall be, and it shall stand, abolished and dissolved as such, and its territory shall be transferred to, and shall become a part of, the county or counties as set forth in the consolidation plan and any act or acts relating to the creation of the petitioning county shall be and become repealed.

(b) The effective date of the abolishment of any such county and its offices shall be on the quadrennial date, computed from September 1, 1942, following next after completion of proceedings under this chapter.



§ 5-3-106. Dissolution of county -- Transfer of functions, etc.

Immediately upon the effective date of the consolidation of the petitioning county, all county offices of the county shall be and stand abolished, and it shall be the duty of the several county officers in the county to surrender their offices, books, records, funds and other property, and account to the like officers in the county or counties as set forth in the plan for consolidation; and the receiving officers shall be and become entitled to the offices, books, records, funds and property; and the trustee or county clerk, as the case may be, of the absorbing county or counties, shall collect and disburse, as provided by law, all unpaid taxes, fines, licenses and fees for that portion of the county being consolidated with the absorbing county.



§ 5-3-107. Dissolution of county -- Rights and duties of county officers.

(a) In the event of a favorable vote under § 5-3-104, the constitutional and other elective officers of the petitioning county, as provided by law, shall continue to serve out their existing terms of office and shall receive full compensation therefor; provided, that such compensation shall not be on a higher rate than was set for the office one (1) year before the receipt of the petition for consolidation by the state consolidation committee; and provided further, that all such offices and compensation shall be and stand abolished upon the effective date of consolidation.

(b) It shall be the duty of such officers to assist the like officers of the absorbing county or counties in effecting the necessary transfer of offices, books, records, funds and other property.



§ 5-3-108. Districts.

(a) All magisterial or civil districts shall become a part of the absorbing county or counties, as set forth in the consolidation plan.

(b) (1) In the event the combined number of magisterial or civil districts in any absorbing county exceeds the constitutional limitation, namely twenty-five (25), the county legislative body of the county shall, in accordance with §§ 5-1-111 and 5-1-112, at its first regular meeting following the consolidation, redistrict the county to provide not more than the constitutional number of magisterial or civil districts.

(2) In the event the county fails so to act, the state consolidation committee is empowered, authorized and directed so to redistrict the county.



§ 5-3-109. Indebtedness and property.

In the event of a favorable vote under § 5-3-104, the indebtedness of the petitioning county shall be and become the obligation of and against the absorbing county or counties, subject to limitations as set forth in any legislation hereinafter enacted and as set forth in the consolidation plan; and in a like manner the title to all the property, real, personal or mixed, or of whatever character, that belongs to the petitioning county, shall pass to and be and become the property of the absorbing county or counties.



§ 5-3-110. Transfer of court records.

The records, papers, files, etc., in the chancery court, circuit court and court of general sessions of the petitioning county shall be, by the respective clerks of such courts, turned over to the clerks of the respective courts of the absorbing county or counties, as set forth in the consolidation plan.



§ 5-3-111. Voting -- Reapportionment.

(a) From and after the effective date of consolidation, the qualified voters of the petitioning county or any portion thereof shall vote in any general or special election with the voters of the county absorbing the petitioning county or portion thereof.

(b) The general assembly, following the effective date of consolidation, shall so apportion the members to the general assembly and shall make such adjustments in the judicial districts as may be found necessary.



§ 5-3-112. [Obsolete.]



§ 5-3-113. Debt reorganization -- Definition of terms.

As used in §§ 5-3-113 -- 5-3-121, the following words and terms have the following meanings:

(1) "Absorbed county" means any county or a part of any county that is absorbed by another county;

(2) "Absorbing county" means any county that absorbs any other county or portion of any county;

(3) "Funding bonds" means bonds issued to pay or to extend the time of payment of debts not evidenced by bonds;

(4) "Governing body" means the county legislative body of the "absorbing county"; and

(5) "Refunding bonds" means bonds issued to pay or to extend the time of payment of debts evidenced by bonds.



§ 5-3-114. Debt reorganization -- Plan.

(a) The governing body is authorized and empowered to prepare a plan of debt reorganization, which may include the bonded or floating indebtedness of the absorbing county, together with any bonded or floating indebtedness of any absorbed county, within ninety (90) days after a consolidation shall have taken place between counties or portions of counties.

(b) The plan of debt reorganization shall be subject to the review of the state consolidation committee, which must approve the plan of debt reorganization in writing before the governing body of the absorbing county undertakes any funding or refunding. To this end, the state consolidation committee shall have the power and authority to demand the production of any and all county books and records, and to require the counties to submit such proofs and information as, in the judgment of the state consolidation committee, may be necessary or helpful.

(c) Any plan of debt reorganization so prepared may provide for the issuance at one (1) time, or from time to time, of bonds of the absorbing or absorbed county for the following purposes:

(1) Funding any or all warrants, notes or other indebtedness of such unit not evidenced by bonds, and interest accrued on the warrants, notes or other indebtedness, that are outstanding at the close of the fiscal year immediately preceding the authorization of such funding bonds;

(2) Refunding any or all bonds of the absorbing and absorbed counties, and interest accrued thereon, whether such units issued such bonds or assumed or became liable therefor, including bonds not matured, if the unmatured bonds be then redeemable, or if the holder thereof be willing to surrender the same for retirement, and including bonds belonging to the sinking funds of such units; and

(3) To pay any redemption premium upon bonds so refunded and also such expenses as the governing body may deem reasonable and proper for carrying out §§ 5-3-113 -- 5-3-121.



§ 5-3-115. Debt reorganization -- Laws relating to particular county.

All bonds issued under §§ 5-3-113 -- 5-3-121 shall be issued according to any other public or private act relating to the absorbing county; provided, that those acts are not in conflict with §§ 5-3-113 -- 5-3-121.



§ 5-3-116. Debt reorganization -- Bond interest and maturity.

According to the debt reorganization plan, approved by the state consolidation committee, the governing body shall by resolution determine the rate or rates of interest to be paid on the bonds, not exceeding six percent (6%) per annum, and the time or times of payment of such interest, and the maturity or maturities of the bonds, which shall be at a time or times not exceeding twenty (20) years from the date of the bonds, in the case of funding bonds, and not exceeding thirty (30) years from the date of the bonds, in the case of refunding bonds; provided, that with the approval of the state consolidation committee, funding bonds may be made to mature at any time or times not exceeding thirty (30) years from the date of the bonds, and refunding bonds may be made to mature at any time or times not exceeding forty (40) years from the date of the bonds.



§ 5-3-117. Debt reorganization -- Bond format and additional terms.

(a) The governing body shall also by resolution determine the form of the bonds, the officers by whom they shall be executed and the place or places in Tennessee or in any other state at which the principal and interest shall be payable. In case any of the officers whose signatures or facsimile signatures appear on the bonds or coupons shall cease to be such officers before the delivery of such bonds, such signatures or facsimile signatures shall nevertheless be valid and sufficient for all purposes, the same as if they had remained in office until such delivery.

(b) The bonds may be made registrable as to principal alone, or as to both principal and interest, under such terms and conditions as may be determined by the governing body, and provisions may be made for the exchange of fully registered bonds for coupon bonds and of coupon bonds for fully registered bonds.



§ 5-3-118. Debt reorganization -- Terms of bond sale or exchange.

(a) The governing body may sell any or all of the bonds authorized under §§ 5-3-113 -- 5-3-121 in such manner and for such price as it may determine to be for the best interests of the unit, but no such sale shall be made at a price so low as to require the payment of interest on the money received therefor at more than six percent (6%) per annum, computed with relation to the absolute maturity or the average maturity of the bonds, in accordance with standard tables of bond values.

(b) Any or all of the bonds authorized under §§ 5-3-113 -- 5-3-121 may be exchanged for the bonds to be refunded thereby, or the evidences of indebtedness to be funded thereby, including bonds not matured or redeemable, if the holders thereof be willing to surrender the same for retirement.



§ 5-3-119. Debt reorganization -- Bond retirement -- Sinking fund.

(a) All bonds issued under §§ 5-3-113 -- 5-3-121 shall be direct and general obligations of the unit issuing the same, for the payment of which the full faith and credit of the unit shall be irrevocably pledged.

(b) (1) In each fiscal year while any funding or refunding bonds issued under §§ 5-3-113 -- 5-3-121, shall be outstanding, there shall be levied upon all taxable property in the unit an ad valorem tax sufficient to pay the interest on the bonds as it falls due and the principal of such bonds that shall then have matured or that shall mature within the same fiscal year, and any sinking fund payments that may be provided for by the bonds or by the resolution authorizing the same, as well as all deficits in such interest, principal and sinking fund payments arising by failure to comply with §§ 5-3-113 -- 5-3-121 or by failure to collect the taxes levied or otherwise; provided, that the governing body, in its discretion, may levy in any fiscal year a tax sufficient to pay, in addition to the interest and principal that shall fall due in such fiscal year, any portion of the interest or principal that shall fall due in any succeeding fiscal year, and may also levy in any fiscal year a tax for sinking fund payments, in addition to the tax required for such payments by the resolution authorizing any of such bonds.

(2) The governing body may provide in the resolution authorizing the issuance of any such funding or refunding bonds, that any sinking fund provided for such bonds shall be used solely for the purchase or redemption of the bonds authorized by such resolution, and all bonds so purchased or redeemed shall be cancelled and shall not be reissued.



§ 5-3-120. Debt reorganization -- Bonds tax exempt.

No bonds issued under the authority of §§ 5-3-113 -- 5-3-121 shall be subject to taxation by this state or by any county or municipality thereof, and such bonds shall so state on the face thereof.



§ 5-3-121. Debt reorganization -- Payment of unfunded debt.

(a) Any floating indebtedness or bonded indebtedness of an absorbed county, not funded or refunded under §§ 5-3-113 -- 5-3-121, shall be paid out of a tax levied against the property of the absorbed county.

(b) This tax levy shall be such proportion of the tax levy, levied by the absorbed county for bonds and interest during the past fiscal year, as the outstanding bonds of the absorbed county bears to the outstanding bonds of the absorbed county prior to consolidation.



§ 5-3-122. State consolidation grants -- Funding.

(a) The state funding board is authorized to issue at one (1) time or from time to time bonds of the state in an amount not to exceed one million dollars ($1,000,000).

(b) These bonds shall be issued under the authority of title 9, chapter 9, according to the conditions and limitations set forth in former § 9-9-208 [repealed].

(c) All bonds issued under the authority of §§ 5-3-122 -- 5-3-125 shall be issued by the state funding board upon request of the state consolidation committee.

(d) These bonds, after issuance, shall constitute general obligations of the state for the payment of which its full faith and credit are hereby pledged and shall be further secured by the pledges of special revenue as provided for in title 9, chapter 9.

(e) Any and all bonds that may be sold by the state funding board pursuant to §§ 5-3-122 -- 5-3-125 shall be sold in the same manner and subject to the same conditions as prescribed by former § 9-9-208 [repealed].



§ 5-3-123. State consolidation grants -- Issuance.

(a) The proceeds derived from the sale of bonds issued under the authority of §§ 5-3-122 -- 5-3-125 shall be deposited in a special fund to be used by the state consolidation committee for use as described in subsection (b).

(b) (1) Within sixty (60) days after an entire county has consolidated with any other county, according to law, the state consolidation committee shall make a grant out of the proceeds of state bonds as described in subsection (a), to both the absorbed county and the absorbing county.

(2) This grant shall be made, not to exceed fifty thousand dollars ($50,000) each, both to the absorbing county and absorbed county.

(3) In the event that a portion of any county is absorbed by another county, the state consolidation committee shall make a grant, which shall be computed as follows: The amount of money to be granted for the portion of the absorbed county shall be that proportion of fifty thousand dollars ($50,000) that the amount of the assessed valuation being absorbed bears to the total taxable valuation of the whole county, a portion of which is being absorbed.

(4) In the event that only a portion of a county is absorbed by another county, the state consolidation committee shall grant as much money to the absorbing county as is granted to the absorbed county.



§ 5-3-124. State consolidation grants -- Use and purpose.

Any money granted by the state consolidation committee to any county or counties shall be used by the counties in the payment of the outstanding indebtedness of the county receiving the grant, and this grant shall have as its purpose the equalization of the burden of bonded indebtedness between the counties being absorbed and absorbing.



§ 5-3-125. State consolidation grants -- Reimbursement.

(a) All state moneys now being distributed to both the absorbed and absorbing county or counties shall continue to be distributed to the absorbing county or counties after consolidation on a pro rata basis according to the plan of consolidation approved by the state consolidation committee, and it shall be the duty of the committee to see that sufficient moneys are retained monthly by the state out from the proceeds of the gas tax being distributed to the counties receiving any grants as described in this chapter, so as to permit the state to be reimbursed the principal amount of the grant made to the counties over a period of twenty (20) years.

(b) All money withheld by the state consolidation committee, from the proceeds of the gas tax being distributed to the counties, shall be deposited with the state funding board to be used for the payment of principal and interest on the state's bonded indebtedness.






Chapter 4 - Removal of County Seat

§ 5-4-101. Vote required for removal.

Where an old county is reduced for the purpose of forming a new one, the seat of justice in the old county shall not be removed without the concurrence of two thirds (2/3) of both branches of the general assembly, nor shall the seat of justice of any county be removed without the concurrence of two thirds (2/3) of the qualified voters of the county.



§ 5-4-102. Order of election.

The county legislative body may at any regular meeting, a majority of the members concurring, order an election to ascertain if the people desire the county seat to be removed.



§ 5-4-103. Balloting procedure.

Each voter shall put on such voter's ballot the name of the place to which such voter desires the county seat removed or mark the words "no removal."



§ 5-4-104. Counting of votes -- Removal.

(a) The county election commission shall make its return to the county mayor, and at the next regular meeting of the county legislative body after the election, the vote shall be counted and the result declared.

(b) If the proposition to remove the county seat received the requisite number of votes, then the county legislative body shall proceed to make all necessary provisions for the removal.



§ 5-4-105. Sale of old courthouse.

When a county seat is removed, the members of the county legislative body shall order a sale of the old courthouse and ground belonging to it, upon such terms as they think most for the interest of the county, and shall apply the proceeds of the sale to the payment for a new courthouse.






Chapter 5 - County Legislative Bodies

Part 1 - Substantive Provisions

§ 5-5-101. Basic legislative unit -- Name changes.

(a) The county legislative body is established as a basic legislative unit of each county of this state; provided, that this subsection (a) shall not apply to counties that have already adopted the metropolitan form of government.

(b) Effective September 1, 1978, except in any county organized under the consolidated government provisions of the Constitution of Tennessee, article XI, § 9, the quarterly county court, county council and any other forms of county legislative bodies are abolished and all legislative powers that remained with such court, council and other forms of legislative bodies are hereby vested in the county legislative body. The county legislative body is further vested with all legislative powers and duties vested in justices of the peace prior to May 11, 1978.

(c) References to the quarterly county court, county council or other county legislative body appearing elsewhere in this code shall be deemed references to the county legislative body.

(d) References to the magistrates, justices of the peace, members or membership of such court, council or body appearing elsewhere in this code shall be deemed references to the members of the county legislative body.



§ 5-5-102. Membership.

(a) (1) The county legislative body shall be composed of not less than nine (9) nor more than twenty-five (25) members.

(2) There shall be at least nine (9) districts in the county legislative body in any county designated as a Class 2 county before January 1, 1999, as established by § 8-24-101.

(b) Members shall reside within and be qualified voters of the districts that they represent.

(c) (1) Notwithstanding any provision of the law to the contrary, any county employee, otherwise qualified to serve as a member of the county legislative body, shall not be disqualified from such legislative office by reason of being a county employee.

(2) No person elected or appointed to fill the office of county mayor, sheriff, trustee, register, county clerk, assessor of property, or any other county-wide office filled by vote of the people or the county legislative body, shall also be nominated for or elected to membership in the county legislative body. After June 18, 2005, a director of schools shall not be qualified to serve as a member of the county legislative body.

(3) [Deleted by 2016 amendment.]

(d) No more than three (3) members shall be elected from any one (1) district.

(e) (1) Members shall serve terms of four (4) years or until their successors are elected and qualified.

(2) Members of the county legislative body shall be elected in the regular August election in 1978 and every four (4) years thereafter.

(f) The members of the county legislative body shall be known individually as county commissioners and collectively as the board of county commissioners.

(g) The term of office for members of the county legislative body shall begin on September 1 next succeeding their election.

(h) (1) The county legislative body shall have discretionary authority to determine whether each office in multi-member districts will be separately designated on the ballot, with candidates required to run and to be elected on the basis of such separately designated offices within the district.

(2) No candidate shall qualify for more than one (1) such separately designated office within a multi-member district.

(3) In any county designated as a Class 2 county before January 1, 1999, as established by § 8-24-101, each office in multi-member districts shall be separately designated on the ballot, and candidates shall run and be elected on the basis of such separately designated offices within the district.

(i) If a vacancy shall occur in the office of a member of the county legislative body, the vacancy shall be filled as provided for in § 5-1-104(b).



§ 5-5-103. Officers.

(a) In counties electing a county mayor as provided in § 5-6-102(1) and (2), there shall be a chair and chair pro tempore.

(b) (1) The legislative body, at its first session on or after September 1 of each year, shall elect from its membership a chair and a chair pro tempore; provided, that the county legislative body may elect the county mayor to be its chair; provided further, that such election shall confer no additional powers or authority to the chair so elected other than as presiding officer that are not otherwise provided by law.

(2) If any county commission elects as its chair the county mayor, and such county mayor accepts the position of chair of the county commission, then the county mayor shall relinquish the county mayor's veto power, as provided in § 5-6-107, for so long as the county mayor remains chair of the county commission.

(3) In counties having a population of not less than eight thousand four hundred (8,400) nor more than eight thousand five hundred (8,500), according to the 1970 or any subsequent federal census, having a county administrator who was empowered by private act prior to September 1, 1978, to preside over the county legislative body, such county administrator shall continue to preside as chair, notwithstanding this chapter and chapter 6 of this title, nor shall the county administrator have the power of veto over legislation passed by the county legislative body, this chapter and chapters 1 and 6 of this title notwithstanding.

(4) This subsection (b) does not apply to:

(A) Counties with a population between two hundred fifty thousand (250,000) and three hundred thousand (300,000);

(B) Any county having a population of not less than two hundred seventy-six thousand (276,000) nor more than two hundred seventy-seven thousand (277,000), according to the 1970 federal census or any subsequent federal census; or

(C) Counties with a population in excess of six hundred thousand (600,000) by the 1970 federal census.

(c) The chair of the legislative body shall preside over the sessions of the legislative body.

(d) When the regular chair is unable or fails to attend the meetings of the legislative body, the regular chair shall notify the chair pro tempore, and the chair pro tempore shall attend, discharge the duties of the office, and be vested with all the powers of the regular chair while engaged therein.

(e) The compensation of the chair and chair pro tempore shall be fixed by the legislative body, but such compensation, if fixed on a per diem basis, shall not be less than the amount fixed for the members of the legislative body; provided further, that the compensation of the chair pro tempore shall not exceed the compensation allowed the chair for like services.

(f) In the absence of the chair and the regular chair pro tempore, the county legislative body may appoint, temporarily, a chair pro tempore to preside over the meeting who is vested with all the powers, for this purpose and for the time being, of the regular chair, or regular chair pro tempore.

(g) In the event the county mayor is absent or intends to be absent for more than twenty-one (21) days, or is incapacitated or otherwise unable to perform the duties of the county mayor's office, the county legislative body shall appoint the chair to serve until the absence or disability is removed. Any contest of disability or its removal shall be adjudicated in the chancery court of such county. While the chair is serving as county mayor, the chair pro tempore shall preside over sessions of the legislative body.

(h) The chair of the county legislative body may designate, from time to time, another member of the county legislative body to sit in the chair's place on any board, authority or commission that the chair serves upon by virtue of holding the office of chair of the county legislative body. Any such designee shall have such powers, including the power to vote, as are otherwise conferred upon the chair of the county legislative body when serving upon such board, authority or commission. At any such meeting attended by the chair of the county legislative body, only the chair of the county legislative body shall exercise voting power.

(i) (1) If the office of the county mayor should become vacant pursuant to § 8-48-101, the chair, or if the county mayor served as the chair, the chair pro tempore shall serve as interim county mayor until the vacancy is filled pursuant to § 5-1-104. The interim county mayor shall have the same powers, duties and bond as provided by chapter 6 of this title.

(2) This subsection (i) shall not apply if the method of filling the vacancy in the office of the county mayor is established by a metropolitan charter or a private act.



§ 5-5-104. Regular meetings.

(a) Regular meetings of each county legislative body shall be held at the time, day and place set by resolution of each legislative body.

(b) There shall be at least four (4) regular meetings of the county legislative body each year.

(c) Special meetings of the county legislative body may be called by the county mayor or by petition of a majority of the members of the county legislative body in accordance with § 5-5-105.

(d) No business shall be transacted, or any appointment made, or nominations confirmed, except in public session.

(e) This section shall not apply to any Class 1 county established by § 8-24-101, that has by private act adopted regular meetings of its legislative body and procedures for calling special meetings of such body.



§ 5-5-105. Special meetings.

(a) (1) The county mayor has the power to convene the legislative body in special session when, in the county mayor's opinion, the public necessities require it.

(2) Upon written application to the chair of the legislative body by the county mayor or by a majority of the members of such body, then in that instance, it shall be mandatory for the chair to call a special session of such body.

(3) The convening date of such body shall not be more than fifteen (15) days nor less than forty-eight (48) hours from the time of the filing of such application with the chair.

(4) This subsection (a) shall not apply to counties of Class 1 as established by § 8-24-101.

(b) (1) The county mayor shall be authorized to call a special session of the county legislative body for emergency purposes only by publication in a newspaper published in the county, and by personal notification to the members of the county legislative body at least two (2) days before the time of the convening of the county legislative body, in any county that authorizes its county mayor to act in accordance with this subsection (b), by a two-thirds (2/3) vote of the county legislative body.

(2) The call or notice shall specify the objects and purposes for which such special session is called, and no other business but that embraced in such call shall be transacted during such special session.

(3) This subsection (b) shall apply only to any county having a population not less than two hundred eighty-seven thousand seven hundred (287,700) and not greater than two hundred eighty-seven thousand eight hundred (287,800), according to the 1980 federal census or any subsequent census.

(c) (1) The call shall be made by publication in some newspaper published in the county, or by personal notices sent by the county clerk, at least five (5) days before the time of the convening of the county legislative body, which call or notice shall specify the objects and purposes for which the special session is called, and no other business but that embraced in the call shall be transacted during the sitting of the special term.

(2) In the event no newspaper is published in the county, the notice shall be by personal service upon all the members of the county legislative body, such service to contain the purpose for which the body is convened, and to be at least five (5) days before the time for convening.



§ 5-5-106. Attendance at meetings.

Every member of the county legislative body shall be required to attend each and every session of the body, and allowed to vote and draw pay for attendance.



§ 5-5-107. Compensation of members.

(a) The several county legislative bodies are authorized to fix the compensation of their membership in attending sessions of the county legislative body and duly authorized committees thereof.

(b) (1) The counties are hereby classified in accordance with § 8-24-101, and the compensation fixed by the county legislative body for attending sessions of the body shall in no case be less than the applicable amount as follows:

Counties of the third class ..................... $35/day

Counties of the fourth class ..................... $30/day

Counties of the fifth class ..................... $25/day

Counties of the sixth class ..................... $20/day

Counties of the seventh class ..................... $20/day

Counties of the eighth class ..................... $20/day

(2) Upon adoption of a resolution by a two-thirds (2/3) vote of its membership, the county legislative body of any county having a population of not less than two hundred eighty-five thousand (285,000) nor more than two hundred eighty-six thousand (286,000), according to the 1990 federal census or any subsequent federal census, shall fix the salary of the members of the county legislative body by June 30, 1999, to become effective July 1, 1999. On July 1, 2000, and each July 1 thereafter, the compensation for members of the county legislative body shall be adjusted to reflect the same percentage increase the county mayor of such county is to receive.

(c) The amount provided in this section, or a greater amount provided by resolution duly adopted by the county legislative body, shall be paid to the members for each day's attendance at meetings of the body or any duly authorized committee thereof, or a greater amount provided by resolution duly adopted by the county legislative body as a stated salary per month.

(d) The compensation fixed by the county legislative body for attending duly authorized committee meetings of such body shall be one half (1/2) of the compensation paid for attending regular sessions of the body.



§ 5-5-108. Quorum.

A majority of the members of the county legislative body of each county shall constitute a quorum for the transaction of all business by the bodies in regular or special sessions.



§ 5-5-109. Voting.

(a) A majority of all the members constituting the county legislative body, and not merely a majority of the quorum, shall be required to:

(1) Elect county officials required by law to be elected by the body;

(2) Fix salaries;

(3) Appropriate money; and

(4) Transact all other business coming before the county legislative body in regular or special sessions.

(b) (1) If the members of the county legislative body are equally divided upon any question coming before them upon which they may lawfully act, then and only then, a county mayor serving as chair may cast a deciding vote.

(2) If the person serving as chair of the county legislative body is a regular member of the county legislative body, such person may not break a tie vote in the capacity of chair, but may cast a vote in the first instance as a regular member of the body.



§ 5-5-110. Business presented by chair.

(a) All business for the action of the county legislative body shall be presented to the chair, who shall announce the same to the county legislative body and take the vote thereon.

(b) No business shall be acted on by the body unless presented as required in subsection (a), except by the consent of a majority of the members present.



§ 5-5-111. Filling vacancies -- Notice to legislative body -- Notice to public -- Nominations -- Appointment by vote of legislative body -- Challenge of appointment -- Deadline -- Applicability of provisions.

(a) (1) Whenever an office is required to be filled, or a vacancy occurs in any office required to be filled, by the county legislative body, the county clerk shall provide notice to every member of the county legislative body of the need to fill the office or vacancy. If the office of county clerk is vacant, the notice shall be provided by the county clerk's deputy. If, in addition, there is no deputy county clerk, notice shall be provided by the acting chair of the county legislative body. In accordance with § 8-48-108, the formal notice to members required by this subdivision (a)(1) is directory and may be waived by the members of the county legislative body if all members have constructive notice of the vacancy or opening through other sources of information.

(2) In addition to the notice provided for in subdivision (a)(1), the presiding officer of the county legislative body shall cause public notice to be given in a newspaper of general circulation in the county at least seven (7) days prior to the meeting of the body at which the office is to be filled, notifying the public of the vacancy or opening and specifying the office or offices to be filled at the meeting.

(b) Before the county legislative body votes or considers any motion or resolution regarding the office to be filled, the chair shall allow registered voters of the county an opportunity to submit names to the county legislative body for consideration. The names may be submitted in writing to the chair prior to the meeting or may be submitted in person at the meeting. In order for a name to be considered, a member of the county legislative body must subsequently nominate the person. Members of the county legislative body may also nominate a candidate or candidates to fill the office or vacancy without the name being submitted by a voter. Nominations do not require a second. If the person nominated is not present at the meeting, the person making the nomination shall submit a signed statement from the nominee that the nominee is willing to serve in the office if appointed.

(c) Should a member of the county legislative body accept a nomination for an office or vacancy that is required by the Constitution of Tennessee to be filled by the county legislative body, the member shall be prohibited from voting on the appointment or any motions or resolutions relative to making the appointment until the office or vacancy is filled. For the purposes of determining a majority, the membership of the county legislative body shall be reduced to reflect any member or members prohibited from voting on the appointment. If a member of the county legislative body is subsequently appointed to fill the office or vacancy, the member shall immediately resign from the county legislative body upon accepting the appointment. If the member does not receive the appointment, the member shall not be required to resign and may continue the member's duties on the county legislative body upon the conclusion of the vote on the appointment.

(d) After nominations cease, the county legislative body may discuss the nominations and may, at the discretion of the chair, interview nominees or allow nominees the opportunity to address the county legislative body. Upon motion passed by the majority of the members, the vote to make the appointment may be postponed to a subsequent meeting; provided, that adequate public notice of the meeting is given in accordance with title 8, chapter 44.

(e) To receive an appointment, a nominee must receive the votes of a majority of the members of the county legislative body eligible to vote on the appointment. The county legislative body shall adopt rules of procedure for eliminating nominees in cases where there are multiple nominees for an appointment and no nominee receives a majority of the votes after the initial vote. No secret balloting shall be permitted. Each member's vote regarding the appointment process shall be recorded by the clerk and entered on the minutes of the county legislative body. A tie vote of the county legislative body regarding an appointment may be broken in the same manner that other tie votes of the body may be broken.

(f) Any complaint challenging the legality of an appointment made by the county legislative body shall be filed with the chancery court of the county within ten (10) days of the date of the appointment.

(g) When filling a vacancy in offices required to be filled by the county legislative body, the county legislative body shall fill the vacancy in accordance with the deadline provided in § 5-1-104.

(h) (1) This section shall not apply to any county that has a metropolitan form of government and a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census.

(2) This section shall not apply to any county having a population of not less than eight hundred ninety-seven thousand four hundred (897,400) nor more than eight hundred ninety-seven thousand five hundred (897,500), according to the 2000 federal census or any subsequent federal census.



§ 5-5-112. Voting prohibited if conflict of interest -- Opting out of section by resolution.

(a) No member of the legislative body of a county who is also an employee of the same county or whose spouse is an employee of the same county may vote on matters in which such member has a conflict of interest. A conflict of interest is created under this section when a member is voting on a matter which, if approved by the legislative body, would increase the pay or benefits of that member or that member's spouse. The vote of any member having a conflict of interest shall be void if challenged in a timely manner. As used in this subsection (a), "timely manner" means during the same meeting at which the vote was cast and prior to the transaction of any further business by the body.

(b) Subsection (a) shall not prohibit a member of a local governing body of a county from voting on the budget, appropriation resolution, or tax rate resolution, or amendments thereto, unless the vote is on a specific amendment to the budget or a specific appropriation or resolution in which the member has a conflict of interest.

(c) Any member of a local governing body of a county who abstains from voting for cause on any issue coming to a vote before the body shall not be counted for the purpose of determining a majority vote. This subsection (c) shall not apply to any county having a metropolitan form of government and having a population in excess of five hundred thousand (500,000), according to the 1990 federal census or any subsequent federal census.

(d) Nothing in this section alters, amends, or otherwise affects § 12-4-101(a). In the event of any conflict between this section and § 12-4-101(a), § 12-4-101(a) shall prevail.

(e) The legislative body of any metropolitan form of government or charter form of government may opt out of this section by resolution.



§ 5-5-118. Powers and duties -- Voting railroad stock.

The county legislative bodies have the power, and it is their duty, through an agent or proxy, to vote the stock of the county in any railroad, in all elections of officers and directors in such railroad.



§ 5-5-119. Powers and duties -- Supervision of local improvements.

The establishment and general supervision of roads and ferries, watercourses and local improvements, are entrusted to the county legislative body, as provided in title 54, chapters 7 and 9-14.



§ 5-5-120. Powers and duties -- Commissioners for local improvements.

The county legislative bodies have power to appoint commissioners for towns, toll bridges and other public improvements, and to fill all vacancies that may at any time occur among the commissioners, as prescribed.



§ 5-5-121. Powers and duties -- Control of public buildings.

The county legislative bodies have power to erect or control, and dispose of public county buildings, as provided in chapter 7 of this title.



§ 5-5-122. Powers and duties -- Tax levy for public buildings.

The county legislative bodies have full power to lay any tax, from time to time, and, at any time that they may think proper, to build, extend or repair, any courthouse, jail or public office for county purposes.



§ 5-5-123. Powers and duties -- Time for county tax levy.

The county legislative body is required, at the first term in every year, to impose, and provide for the collection of, the tax for county purposes, and fix the rate thereof; but if it omits such duty at the first session, it shall be performed at the next regular session.



§ 5-5-124. Powers and duties -- Correction of tax errors.

The county legislative bodies may release from double taxes, when they have been incurred, and correct errors in the tax list.



§ 5-5-125. Powers and duties -- Exemptions from roadwork, peddling requirements.

The county legislative bodies may exempt any indigent, decrepit, or other persons unable by manual labor or physical exertion to obtain a living, from working on the public roads as provided in § 71-5-2302, or allow persons to hawk and peddle, without license, as provided in § 67-4-102.



§ 5-5-126. Powers and duties -- Oaths of witnesses.

Power is given to members of the county legislative body to administer an oath or affirmation, as provided by law for witnesses appearing in a court of record of this state to give testimony in such court, when a witness is called to give testimony before the county legislative body or any committee of the county legislative body that has been created by a duly adopted resolution of the county legislative body.



§ 5-5-127. Powers and duties -- Alcoholic beverages in parks, etc.

(a) A county may by resolution of its county legislative body prohibit or restrict the consumption of any alcoholic beverage or beer in public parks or recreation areas that are not within the corporate boundaries of a municipality. Such areas shall be prominently posted by the county in order to give the public reasonable notice.

(b) A violation of such a resolution shall upon conviction be a Class A misdemeanor and be punishable by a fine of not more than fifty dollars ($50.00).






Part 2 - Transitional Provisions

§ 5-5-202. County bonds.

(a) It is the intent of the general assembly to preserve the rights and privileges of holders of outstanding county bonds and other indebtedness. The respective counties shall continue to be liable upon all outstanding bonds and other indebtedness for which they were liable prior to May 11, 1978, and nothing in this chapter and chapters 1 and 6 of this title shall be construed to abolish, limit or abrogate any rights or privileges heretofore existing in any holders of such outstanding bonds or indebtedness.

(b) With respect to county bonds and other indebtedness, the county mayor established by this chapter and chapters 1 and 6 of this title shall succeed to all rights and duties heretofore existing as to any officers whose functions are assumed in whole or part by the county mayor pursuant to this chapter and chapters 1 and 6 of this title. Likewise with respect to county bonds and other indebtedness, the county legislative body established by this chapter and chapters 1 and 6 of this title shall succeed to all rights and duties heretofore existing as to any entities whose functions are assumed in whole or part by the county legislative body pursuant to this chapter and chapters 1 and 6 of this title.



§ 5-5-203. Effect on private and other acts.

(a) Any law, private act or general act of local application in conflict with any provision of this chapter and chapters 1 and 6 of this title is hereby repealed.

(b) Any law, private act or general law of local application not in conflict with this chapter and chapters 1 and 6 of this title shall remain in full force and effect; provided, that any conflict shall be construed in favor of implementing this chapter and chapters 1 and 6 of this title and repealing the conflicting law.

(c) Nothing in this chapter and chapters 1 and 6 of this title shall be construed as affecting the operation or existence of boards, commissions, committees or other agencies of local government except as necessary to avoid conflict with express provisions hereof.









Chapter 6 - County Mayors

Part 1 - Substantive Provisions

§ 5-6-101. County mayor -- Term -- Title.

(a) Except in counties organized under the consolidated government provisions of the Constitution of Tennessee, article XI, § 9, the chief executive officer of each county shall be a county mayor elected in accordance with § 5-6-102 by the qualified voters of the county for a term of four (4) years or until a successor is elected and qualified.

(b) The term of office for a county mayor shall begin on September 1 next succeeding the county mayor's election.

(c) References to the chair of the county court and county judge appearing elsewhere in this code shall be deemed references to the county mayor.

(d) (1) The chief executive officer of each county shall be redesignated and hereafter referred to as the county mayor, except as provided in subdivision (d)(2). References to the term "county executive" appearing elsewhere in this code are to be deemed references to the county mayor.

(2) Private acts enacted prior to March 28, 2007, designating the title of the chief executive officer of the county as "county executive" shall remain in full force and effect. No county may redesignate the county mayor as county executive by private act following March 28, 2007.

(3) Notwithstanding subdivisions (d)(1) and (2), in any county having a population of not less than twenty thousand one hundred (20,100) nor more than twenty thousand two hundred (20,200), according to the 2000 federal census or any subsequent federal census, the chief executive officer of the county shall be designated and hereafter referred to as the county executive.



§ 5-6-102. Election.

Election of the county mayor shall be in accordance with the following provisions:

(1) In counties of Class 1 and counties of Class 2 having a county council form of county government as established by § 8-24-101, in counties having a population of not less than twelve thousand three hundred fifty (12,350) nor more than twelve thousand three hundred seventy-five (12,375), or not less than thirty-eight thousand eight hundred (38,800) nor more than thirty-eight thousand nine hundred (38,900), by the federal census of 1970 or any subsequent federal census, and in counties having a chair of the county court on May 11, 1978, the county mayor shall be elected in the regular August election in 1978 and every four (4) years thereafter.

(2) In all other counties, the county mayor shall be elected in the regular August election in 1978 and every four (4) years thereafter.



§ 5-6-103. [Obsolete.]



§ 5-6-104. Qualifications.

(a) The county mayor shall be:

(1) A qualified voter of the county;

(2) At least twenty-five (25) years of age; and

(3) A resident of the county for one (1) full year prior to the date of filing a nominating petition for election to such office.

(b) The county mayor shall continue to reside in the county during the county mayor's term of office, and shall not, during the county mayor's term of office, hold any other public office for profit.



§ 5-6-105. Compensation.

(a) The county mayor shall devote full time to the duties and demands of the office unless the voters of the county, by means of a referendum authorized by Acts 1979, chapter 145, § 2, determine that such duties and demands are insufficient to require full-time action.

(b) (1) The county mayor shall receive for the county mayor's services such compensation as established in § 8-24-102.

(2) Such minimum salary shall apply to a county mayor who devotes full time to such office.

(3) The salary of a county mayor who devotes less than full time to such office shall be determined by resolution of the county legislative body.



§ 5-6-106. Powers and duties -- Generally -- Ex officio memberships -- Appointments.

(a) The county mayor shall be the chief executive officer of the county and shall have all the powers and duties formerly exercised by the county judge, county chair, or elected official exercising general supervision of the county government as provided by this chapter, other general law, special, local or private acts.

(b) (1) The county mayor shall serve as a nonvoting ex officio member of the county legislative body. The county mayor or the county mayor's designated representative shall serve as a nonvoting ex officio member of each committee of the county legislative body and of each board, commission or authority of the county government, except as provided by law or by action of the county legislative body.

(2) In those circumstances not addressed by subdivision (b)(1), the county mayor may designate, from time to time, a professional staff member with appropriate training or a member of the county legislative body to sit in the county mayor's place on any board, authority or commission that the county mayor serves upon by virtue of holding the office of county mayor. Any such designee shall have the powers, including the power to vote, as are otherwise conferred upon the county mayor when serving upon such board, authority or commission. At any such meeting attended by the county mayor, only the county mayor shall exercise voting power.

(c) Except as otherwise provided by general law, or special or private act, the county mayor shall appoint members of county boards and commissions and county department heads. Such appointees shall be subject to confirmation by the county legislative body, and in so doing, the legislative body may express its views fully and freely and shall vote for or against confirmation. The legislative body shall not seek or interview such prospective employees prior to their appointment by the county mayor. Such appointment and confirmation are not applicable to employees appointed by other elected county officials.



§ 5-6-107. Powers and duties -- Action on legislation.

(a) (1) The county mayor has the power of veto with respect to resolutions of the county legislative body.

(2) Such veto shall apply only to legislative resolutions and shall not apply to resolutions in which the legislative body is exercising administrative or appellate authority.

(b) (1) Every resolution shall be submitted to the county mayor.

(2) If the county mayor signs it, the resolution shall become effective immediately or at a later date if the resolution so provides.

(3) If the county mayor vetoes the resolution, the county mayor shall return it to the county legislative body for action on the county mayor's veto, in which case it shall become effective only upon subsequent passage by a majority of all the members comprising the county legislative body.

(4) Such passage must take place within twenty (20) days of receiving the county mayor's message of veto or at the next regular meeting of the county legislative body, whichever is later.

(5) If the county mayor fails either to sign or to veto a resolution and to report the county mayor's action to the county legislative body within ten (10) days after the resolution is submitted to the county mayor, the resolution shall become effective without the county mayor's signature upon the expiration of the ten-day period or at a later date if the resolution so provides.

(c) The veto may not be exercised with respect to specific items or parts of items in the annual county budget, and may only be exercised with respect to the whole.

(d) (1) This section shall not be applicable to counties of Class 1 as established by § 8-24-101, that have comparable provisions in special or private acts establishing a veto power in the county mayor.

(2) This section shall not be applicable in any county in which the county mayor is elected as chair of the county legislative body as provided in § 5-5-103.

(3) This section shall be applicable in counties having a population of not less than twelve thousand three hundred fifty (12,350) nor more than twelve thousand three hundred seventy-five (12,375), by the federal census of 1970 or any subsequent federal census.

(4) This section shall be applicable in counties having a population of not less than thirty-eight thousand eight hundred (38,800) nor more than thirty-eight thousand nine hundred (38,900), by the federal census of 1970 or any subsequent federal census.



§ 5-6-108. Powers and duties -- County property and accounts.

The county mayor shall be the accounting officer and general agent of the county; and, as such, the county mayor shall have power, and it shall be the county mayor's duty to:

(1) Have the care and custody of all the county property, except such as is by law placed in the custody of other officers;

(2) Appoint an agent or attorney to take care of such property, and fix such agent's or attorney's compensation;

(3) Control all books, papers and instruments pertaining to the county mayor's office;

(4) Audit all claims for money against the county;

(5) Draw, without seal, all warrants upon the county treasury;

(6) Audit and settle the accounts of the county trustee, and those of any other collector or receiver of county revenue, taxes, or incomes, payable into the county treasury, and those of any persons entrusted to receive or expend any money of the county;

(7) Require such officers or persons to render and settle their accounts as directed by law, or by the authority under which they act;

(8) Enter in a book, to be known as the warrant book, in the order of issuance, the number, date, amount and name of the drawee of each warrant drawn upon the treasury;

(9) Keep in a suitable book an account of the receipts and expenditures of the county, so as to show clearly the assets of the county, and the debts payable to and by it, balancing the account semiannually, and generally to superintend the financial concerns of the county; and

(10) Report, in writing, semiannually, to the county legislative body all moneys received and paid out, and a complete statement of the financial condition of the county, and the county mayor shall settle the county mayor's accounts once every year.



§ 5-6-109. Powers and duties -- Bond.

All county mayors shall, before entering upon the discharge of their duties, enter into an official bond prepared in accordance with title 8, chapter 19, to be approved by the county legislative bodies, in the sum of one hundred thousand dollars ($100,000), or in a greater sum as the county legislative body may determine, payable to the state, for the use of their respective counties, conditioned for the faithful discharge of their duties as accounting officers and general agents of their counties, during their official terms, as set forth in § 5-6-108. The bond shall be recorded in the office of the county register of deeds and transmitted to the office of the county clerk for safekeeping.



§ 5-6-110. Powers and duties -- Duties as financial officer.

It is the duty of the county mayor to:

(1) Draw the county mayor's warrant on the county trustee for the payment of any judgment recovered against, or debt due from, the county;

(2) Reduce to writing the testimony of any witness examined by the county mayor touching any settlement, and file the same therewith;

(3) Minutely examine and settle the accounts of county officers, referring to the records, documents, dockets and papers in the offices to verify each item;

(4) Report to the county legislative body the settlements, under oath that the county mayor believes that the report contains a true schedule of the revenue collected by each officer, and that the county mayor is bound by law to pay to the county trustee;

(5) Make duplicates of the settlements with the clerks of the circuit, chancery and appellate courts, and deliver one (1) of the duplicates to the county clerk, and file the others in each of the clerk's offices.



§ 5-6-112. Powers and duties -- Powers as financial officer.

The county mayor has the power to:

(1) If there is no county attorney, employ or retain counsel, or both, to advise the county mayor and the members of the county legislative body as to their legal rights as such members, to prepare and draft resolutions for passage by the body, and to represent the county either as plaintiff or defendant in such suits as may be brought by or against the county, except suits by the county to collect delinquent taxes, which counsel shall be entitled to a reasonable fee for such counsel's services or retention, or both, to be fixed by a majority vote of the members of the county legislative body at one (1) of its regular sessions, to be paid out of the county general fund;

(2) Require the clerks of the several courts to produce to the county mayor all records, documents, dockets and papers in their offices relating to each office, and tending to give information in relation to the county revenue collected by such officer for the use of the county;

(3) Call or summon before the county mayor all witnesses having any knowledge relating to the county revenue;

(4) Demand of each of the clerks of the several courts an account, on oath, of all moneys by such clerk collected for the use of the county, setting forth each separate item, from whom and at what time received, and the source from which it was derived;

(5) Call the collectors of the county tax, at the time prescribed by law, for the purpose of making a final settlement for the year last past;

(6) Call the county trustee to a settlement when required by law, or by the county legislative body;

(7) Procure, at the expense of the county, a well bound book, and therein cause to be entered, on the left-hand pages, two (2) regular accounts, one (1) against the collectors of taxes and revenue, the other against the county trustee, stating the amount of all the taxes for which the collectors are accountable, and each item with which each of the officers is chargeable, on behalf of the county, expressing the manner in which it became due and owing, or by whom paid. And, on the right-hand page, opposite the debits, the county mayor shall cause to be entered each item or credit to which either of the officers is entitled, plainly showing the amount thereof and to whom paid;

(8) Transfer the balance, if any, either for or against the county, to their respective accounts to be opened for the ensuing year, so that the county mayor may be enabled, when required by the county legislative body, plainly to show the state and condition of the county treasury, and in what manner the moneys thereof have been disbursed; and

(9) Demand of the county clerk a list of the amount of taxes put into the hands of the collector, and due and owing for that year, together with sufficient vouchers, showing the amount of moneys by such clerk paid to the trustee, as required by law, for fines and forfeitures, and the amount of all appropriations made for the year by the county legislative body, with all necessary documents and vouchers showing any receipts or disbursements of county moneys.



§ 5-6-114. Powers and duties -- Acting for clerk.

When the county clerk is incompetent, because of interest or relationship, to do or perform any official act required by law to be done by the county clerk, it shall be lawful, and is made the duty of the county mayor to do and perform that act.



§ 5-6-115. Incompetency of clerk -- Additional provisions.

When the county clerk is incompetent to take and state any account, the same shall be taken and stated by a special commissioner, to be appointed by the county legislative body as provided by law.



§ 5-6-116. Clerical assistants.

The county mayor for each county may employ one (1) or more clerical assistants as may be necessary for the performance of the county mayor's official duties. The county mayor shall establish the compensation of any such assistant within the amount appropriated for such purpose by the county legislative body.



§ 5-6-119. [Transferred.]



§ 5-6-120. Transfer of duties to water and wastewater treatment authorities.

(a) (1) The duties of the county mayor in regard to any petition filed pursuant to title 7, chapter 82, are transferred to the water and wastewater treatment authority board under title 68, chapter 221, part 6 in any county that has created such authority. Such petitions may be granted if the board determines in its sole discretion that the public convenience and necessity require the same. The general assembly enacts this section as a statement of its intent that this section is a clarification of title 68, chapter 221, part 6. From and after the creation of a water and wastewater treatment authority and the establishment of its service area, the authority shall be the sole and exclusive provider of its authorized services in its service area. The designated service area for any particular function or service shall not include any area located within the boundaries of another governmental entity providing the same function or service on the date the service area is established. Different service areas may be established for different functions or services. The authority may cede all or any portion of its functions or service area to another governmental entity upon the board determining in its sole discretion that the public convenience and necessity require the same.

(2) Notwithstanding any law to the contrary, the transfer of duties as provided in subdivision (a)(1) do not apply to a county which:

(A) Is served by a water and wastewater treatment authority that does not provide water service;

(B) Has its water provided by more than five (5) utility districts; and

(C) Has, under state law, had its county mayor hear petitions of utility districts.

(b) The authority granted in this section shall prevail over any other law to the contrary for all water and wastewater service providers proposing to provide such services in the service area of the authority. Any city proposing to provide such services in the service area of the authority shall have authorization to do so only by filing a petition in the manner established by this section and receiving a cession by the authority.



§ 5-6-121. County fire marshal -- Appointment -- Compensation -- Qualifications.

(a) The county mayor for each county may appoint a fire marshal, whose duty shall be to coordinate the efforts of volunteer fire departments, enforce local fire safety regulations and assist in the prevention of fire and arson. If a county fire marshal is employed, the county mayor shall establish the compensation of the county fire marshal within the amount appropriated for such purpose by the county legislative body.

(b) The county fire marshal shall:

(1) Have at least five (5) years of experience as a firefighter;

(2) Have and maintain certification from the state fire marshal in accordance with § 68-120-113; and

(3) Serve at the pleasure of the county mayor.






Part 2 - Transitional Provisions

§ 5-6-201. [Obsolete.]



§ 5-6-204. [Obsolete.]



§ 5-6-205. Effect on private and other acts.

(a) Any law, private act or general act of local application in conflict with this chapter and chapters 1 and 5 of this title is hereby repealed.

(b) Any law, private act or general law of local application not in conflict with this chapter and chapters 1 and 5 of this title shall remain in full force and effect; provided, that any conflict shall be construed in favor of implementing this chapter and chapters 1 and 5 of this title and repealing the conflicting law.

(c) Nothing in this chapter and chapters 1 and 5 of this title shall be construed as affecting the operation or existence of boards, commissions, committees or other agencies of local government except as necessary to avoid conflict with express provisions hereof.









Chapter 7 - County Buildings and Property

§ 5-7-101. County powers generally.

Each county may acquire and hold property for county purposes, and make all contracts necessary or expedient for the management, control and improvement thereof, and for the better exercise of its civil and political powers, and may make any order for the disposition of its property.



§ 5-7-102. Grants for use of county.

All deeds, conveyances or grants that have been, or may be, made to any officer or person for the use or benefit of the county, vest in such county the title as fully as if made to such county by name, but such conveyances hereafter shall be made to the county.



§ 5-7-103. Sites for offices.

The county legislative body of every county, a majority of the members being present and voting for it, may purchase and hold suitable sites for offices of the county clerks, and such other county offices as may be deemed expedient by the legislative body.



§ 5-7-104. Required structures.

It is the duty of the county legislative body to erect a courthouse, jail, and other necessary county buildings.



§ 5-7-105. Location of county buildings and courthouse, jail, workhouse and county highway department garage -- Interlocal agreements.

(a) The courthouse and all county buildings provided by the county for the county officers shall be erected within the limits of the county town; provided, that the jail and county highway department garage may be erected outside the limits of the county town but within the boundaries of the county; and provided further, that if two (2) or more counties enter into an interlocal agreement providing for a jail or workhouse to serve the counties that are parties to the agreement, then a county that is a party to such an agreement shall not be required to have a jail or workhouse located within the boundaries of the county, but any jail or workhouse serving more than one (1) county shall be located within the boundaries of one (1) of the counties that is a party to the agreement.

(b) Nothing in this section shall be construed as preventing or prohibiting a county that has constructed a criminal justice building or facility, or that uses a building or facility, that is not located within the limits of the county seat, from holding criminal court in that building or facility; provided, that it is located within the limits of the county. If the building or facility is used to hold criminal court, a defendant may be indicted, prosecuted, tried and convicted in that building or facility as if done at the courthouse.



§ 5-7-106. Construction and maintenance costs -- Tax levy.

The county buildings are to be erected and kept in order and repair at the expense of the county, under the direction of the county legislative body, and it may levy a special tax for this purpose.



§ 5-7-107. Employment of superintendent.

The county legislative body is authorized, but not required, to employ a competent person to superintend the construction and repair of such county buildings, bridges, levees, etc., as may be necessary; the superintendent to be paid such salary as may be agreed upon, out of the county treasury, but no contract to continue longer than twelve (12) months.



§ 5-7-108. Courthouse -- Sheriff's power and duties.

(a) (1) The sheriff has charge of the courthouse, unless some other person is specially appointed by the county legislative body for that purpose, and shall prevent trespasses, exclude intruders, and keep it and the grounds attached thereto in order, reporting from time to time the repairs required, and the expense, to the county legislative body.

(2) Beginning July 1, 2008, deputy sheriffs newly assigned to courts pursuant to §§ 8-8-201(a)(2)(A), 16-15-715, and 37-1-213 shall participate in forty (40) hours of basic training in courthouse security within twelve (12) months of assignment to that duty. Every year thereafter the deputies shall participate in a minimum of sixteen (16) hours of training specific to courthouse security that has been approved by the peace officers standards and training commission.

(b) It is further the duty of the sheriff to see that the state and national flags as provided for in § 5-7-109 are properly displayed in each courtroom while such county legislative body is in session.



§ 5-7-109. Flags.

(a) Any county mayor of any county whose courthouse is equipped with a flag pole shall have the right to request and be furnished with a flag of the state of Tennessee, which flag shall be displayed by the county authority upon proper occasions.

(b) Any county mayor desiring such state flag shall certify in such county mayor's official capacity that:

(1) The courthouse of the county of which that person is county mayor is duly equipped with a flag pole suitable for displaying such state flag; and

(2) If such state flag is furnished such county, the county authorities agree and obligate themselves to display the same upon all national and state holidays and other days set apart by law for patriotic purposes.

(c) Such request shall be forwarded to the adjutant general of the state, who shall thereupon furnish the county with such state flag, to be approximately six feet (6') in length and four feet (4') in width, and from the funds appropriated for the adjutant general's department, the adjutant general is authorized to procure as many state flags as may be necessary; provided, that not more than one (1) such state flag shall be furnished to any county; provided further, that no county shall be entitled to receive a second flag where the one originally furnished it has been destroyed by the elements or other casualties.

(d) It is the duty of the county mayor of each and every county obtaining a state flag under this section to see that the same is displayed upon all legal holidays, either state or national, and upon all other days set apart for patriotic observance.

(e) Every county shall provide a flag of the United States and a flag of the state of Tennessee to be displayed in the courtroom of every court of record of the county while such court is in session.



§ 5-7-110. Jail specifications.

(a) The county jail shall be of sufficient size and strength to contain and keep securely the inmates confined therein, and shall contain at least two (2) apartments, one (1) for males and one (1) for females.

(b) The county jail shall be properly heated and ventilated, and have sufficient sewerage to ensure the health and comfort of the inmates.



§ 5-7-111. Replacement of courthouse or jail -- Authorization.

Whenever, in the opinion of a majority of the members of the county legislative body, two thirds (2/3) of them being present, the site of a jail or public prison, or courthouse, is unhealthy, insecure or inconvenient in its location to the county or to the town, or inhabitants of the town, in which it is situated, or the interest and convenience of the town would be promoted by the removal of any of the same, the members may order a sale of the site, and of the whole or part of the materials used in its construction; and they may also order that a more eligible, convenient, healthy or secure site be purchased, and cause to be erected thereon a new jail or courthouse, better suited to the convenience of the town, and to secure the safe custody, health and comfort of inmates.



§ 5-7-114. Replacement of courthouse or jail -- Deed conveying old site.

Any deed of conveyance of the old site of the prison or courthouse, made by the project superintendents, duly proved or acknowledged and registered, shall be effectual to vest a valid title in the purchaser.



§ 5-7-115. Authority for county governments to display historic documents on public buildings and grounds.

Each county is authorized to display, in county public buildings and on county public grounds, replicas of historical documents, including, but not limited to, the Ten Commandments, Magna Carta, Mayflower Compact, Declaration of Independence, United States Constitution, Bill of Rights, Constitution of Tennessee, and other such historically significant documents in the form of statues, monuments, memorials, tablets, or any other display that respects the dignity and solemnity of such documents.



§ 5-7-116. Leasing.

Each county may lease land or existing buildings owned by the county to any person, corporation, partnership or association for such consideration and upon such terms as in the judgment of the governing body are in the interest of the county.



§ 5-7-117. County operating water utility system -- Transfer of system to utility district -- Procedure.

(a) Notwithstanding any other law to the contrary, any county operating a water utility system pursuant to previous transfer or merger under the authority of title 7, chapter 82, or operating under private acts, or otherwise, may by resolution agree to transfer all or any part of such water system to a utility district having all or part of its official territory within the county, which utility district was either previously formed or formed for the purpose of receiving transfer of such system; provided, that the resolution must contain a provision requiring the protection of all rights of bondholders, and must specifically state all other conditions to the transfer that may be imposed by the county legislative body, and such resolution must be approved by a two-thirds (2/3) vote of such county legislative body.

(b) Before voting to sell, transfer, convey or set over such system, the county legislative body shall cause notices to be mailed to all customers of such county water system or the part thereof intended to be transferred, and shall provide such customers an opportunity to testify in a public hearing, the date of which shall be fixed in such notice.

(c) When all conditions of such resolution shall have been met, the county mayor and president of the utility district shall sign an addendum to the contract, identifying the county and the utility district resolutions of which the contract consists, certifying that all conditions therein have been met, and shall cause such addendum to be published in a newspaper of general circulation within the county at the expense of the utility district, upon which publication the transfer shall thereupon be consummated by operation of law without the need for the execution of any instruments of transfer.



§ 5-7-118. County security officers -- Standards -- Police powers.

(a) The county mayor or the county mayor's designee is authorized to establish policies pursuant to which a suitable number of persons may be employed and commissioned as county security officers.

(b) All security officers employed pursuant to this section must meet the minimum certification requirements of the peace officers standards and training commission.

(c) The county mayor or the county mayor's designee is authorized to establish such other minimum qualifications for employment as security officers as deemed appropriate; however, the qualifications for security officers permitted to carry firearms or other arms while on duty shall be at least equivalent to the certification requirements of the peace officers standards and training commission.

(d) When properly commissioned and qualified in accordance with the policies of the county mayor or the county mayor's designee, the security officers shall have all the police powers necessary to enforce all state laws and duly enacted county ordinances. The authority hereby granted extends to all facilities or property owned, leased or operated by the county.

(e) This section only applies in any county having a population in excess of eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census.



§ 5-7-119. County authorized to dispose of real property at nominal cost to certain nonprofit corporations.

Notwithstanding any rule, regulation or other law to the contrary, any county, upon two-thirds (2/3) vote of the county legislative body, may dispose of real property at a nominal cost by private negotiation and sale to a nonprofit corporation, incorporated under the laws of this state, that has received a determination of exemption from the internal revenue service pursuant to 26 U.S.C. § 501(c)(3), and whose purpose includes providing educational and vocational training services to children and adults with disabilities.






Chapter 8 - Receipt and Management of Funds

Part 1 - General Provisions

§ 5-8-101. Sources of county revenue -- Gifts and donations.

(a) County revenue is derived from taxes on property, privileges, litigation, merchants, peddlers; from fines and forfeitures; and from money remaining unclaimed more than two (2) years in clerks' offices.

(b) Notwithstanding any law to the contrary, a county is authorized to accept and receive gifts and donations of money, intangible personal property, tangible personal property and real property. If any such gift or donation is offered subject to conditional or restrictive terms, then the gift must be accepted by majority vote of the county legislative body and must be used by the county subject to the terms of such conditions or restrictions. If an unrestricted gift or donation of money is accepted and received, then such money must be deposited in the county general fund and must be appropriated and expended in accordance with county budgetary procedures. If an unrestricted gift or donation of personal or real property is accepted and received, and if the property is subsequently leased or sold, then the proceeds from such lease or sale must be deposited in the county general fund and must be appropriated in accordance with county budgetary procedures.



§ 5-8-102. Privilege tax -- Motor vehicle tax.

(a) Privilege Taxes Authorized. Each county is empowered to levy privilege taxes upon merchants and such other vocations, occupations or businesses as are declared to be privileges, not exceeding in amount that levied by the state for state purposes.

(b) Motor Vehicle Tax -- Authorization. Each county is empowered to levy for county purposes by action of its governing body a motor vehicle privilege tax as a condition precedent to the operation of a motor vehicle within the county. The tax may be levied on any motor vehicle taxable by the state.

(c) Motor Vehicle Tax -- Imposition. (1) No resolution authorizing such motor vehicle privilege tax shall take effect unless it is approved by a two-thirds (2/3) vote of the county legislative body at two (2) consecutive, regularly scheduled meetings or unless it is approved by a majority of the number of qualified voters of the county voting in an election on the question of whether or not the tax should be levied.

(2) (A) Except as provided in subdivision (c)(2)(B), if there is a petition of registered voters amounting to ten percent (10%) of the votes cast in the county in the last gubernatorial election that is filed with the county election commission within thirty (30) days of final approval of such resolution by the county legislative body, then the county election commission shall call an election on the question of whether or not the tax should be levied in accordance with this section.

(B) In any county having a population of not less than eight hundred twenty-five thousand (825,000) nor more than eight hundred thirty thousand (830,000), according to the 1990 federal census or any subsequent federal census, if there is a petition of ten percent (10%) of the qualified voters who voted in the county in the last gubernatorial election that is filed with the county election commission within thirty (30) days of final approval of such resolution by the county legislative body, then the county election commission shall call an election on the question of whether or not the tax should be levied in accordance with this section.

(3) The local governing body shall direct the county election commission to call such election to be held in a regular election or in a special election for the purpose of approving or rejecting such tax levy.

(4) The ballots used in such election shall have printed on them the substance of such resolution and the voters shall vote for or against its approval.

(5) The votes cast on the question shall be canvassed and the results proclaimed by the county election commission and certified by it to the local governing body.

(6) The qualifications of voters voting on the question shall be the same as those required for participation in general elections.

(7) All laws applicable to general elections shall apply to the determination of the approval or rejection of this tax levy.

(d) Motor Vehicle Tax -- Requirements and Limitations. (1) Any disabled veteran who has one hundred percent (100%) permanent total disability from a service-connected cause or any former prisoner-of-war, as determined by the United States veterans administration, is exempt from the motor vehicle privilege tax imposed by this section or by private act upon submission of evidence of such disability to the officer in the county charged with the responsibility for collecting such tax.

(2) In each county that has levied or may hereafter levy a motor vehicle privilege tax under either this chapter or by private act, the duration or term for which the privilege is issued, method of collection, proration of the amount chargeable for a period of either more or less than a calendar year interval, and the grace period allowable shall be the same as that provided for in § 55-4-104 for payment of state motor vehicle registration fees for all such vehicles described in that section. During the period of transition from the current collection procedure and tax interval to the alternate interval method, each county shall use the same system of fee proration for applicable vehicles as that applied by the state during its transitional period. No resolution of the local governing body or election on the question by qualified voters of the county is required for implementation of these specific provisions.

(3) In each county that has levied or may hereafter levy a motor vehicle privilege tax under either this chapter or by private act, the county legislative body shall determine by resolution whether a resident who operates a motor vehicle in the county shall have a decal or emblem affixed upon the motor vehicle as evidence of compliance and, if a decal or emblem is required by the county legislative body, the place on the motor vehicle at which it shall be affixed. Any person who fails to display the decal or emblem required by a county legislative body under this subdivision (d)(3) commits a Class C misdemeanor. However, § 7-51-702, concerning nonresident motorists, shall remain in effect.

(4) Any OEM headquarters company may make application to the commissioner of revenue to be exempt from the motor vehicle privilege tax imposed by this section or by private act; provided, however, that the exemption granted under this subdivision (d)(4) shall apply only with respect to OEM headquarters company vehicles. For purposes of this subdivision (d)(4), "OEM headquarters company" and "OEM headquarters company vehicle" have the same meaning as provided in title 55, chapter 1.

(5) (A) For purposes of this subdivision (d)(5), "antique motor vehicle" means any antique motor vehicle, as defined in § 55-4-111, for which a permanent antique motor vehicle registration plate has been or is issued pursuant to § 55-4-111(b) and title 55, chapter 4, part 2.

(B) In each county that has levied or may levy a motor vehicle privilege tax under either this chapter or by private act, the county may, by action of its governing body, either:

(i) Exempt any owner of an antique motor vehicle who resides in the county from liability for the tax; or

(ii) In lieu of paying the tax annually, require any owner of an antique motor vehicle who resides in the county to pay the tax on a one-time-only basis upon issuance of a permanent decal or other device pursuant to subdivision (d)(5)(D).

(C) No resolution authorizing an exemption pursuant to subdivision (d)(5)(B)(i) or requiring the one-time payment of the tax pursuant to subdivision (d)(5)(B)(ii), whichever is applicable, shall take effect unless it is approved by a two-thirds (2/3) vote of the county legislative body at two (2) consecutive, regularly scheduled meetings or unless it is approved by a majority of the number of qualified voters of the county voting in an election conducted in accordance with subsection (c) on the question of whether or not owners should be exempted from the tax or liable for the one-time payment of the tax, whichever is applicable.

(D) (i) In any county that approves a resolution requiring the payment of a one-time tax pursuant to subdivision (d)(5)(B)(ii), any owner who has been previously issued a decal or other device evidencing payment of the tax pursuant to this chapter or by private act and any owner who applies for initial issuance of such a decal or device shall be entitled to issuance of a permanent decal or other device upon payment of a one-time-only tax and the fee imposed by subdivision (d)(5)(D)(iii).

(ii) The permanent decal or other device shall be nonrenewable and nontransferable and shall be valid so long as the permanent antique motor vehicle registration plate issued to the owner is valid pursuant to § 55-4-111(b)(2).

(iii) The county clerk may charge a one-time-only fee for the initial issuance of the permanent decal or other device in an amount sufficient to defray the costs of implementing this subdivision (d)(5)(D).



§ 5-8-103. Exempt or taxable property, privileges.

The property and privileges that are taxable or exempt from taxation, for county purposes, are the same that are taxable or exempt from taxation for state revenue.



§ 5-8-104. Fines applied to county use.

Fines, amercements, forfeitures, and recoveries in prosecutions for offenses below the grade of petit larceny, shall be applied to the use of the county where they originate.



§ 5-8-105. Fines adjudged by general sessions judges.

Fines and forfeitures arising in pursuance of the judgment of any judge of the court of general sessions, on any penal statute, shall belong to the county.



§ 5-8-106. Revenue docket.

A book, to be called the revenue docket, shall be kept by the county clerk, in which the county clerk shall record all the sources of the county revenue, whether consisting of taxes upon property, or upon sales of merchandise and patent medicines, or on the exercise of privileges, or of fines and forfeitures, or otherwise.



§ 5-8-107. Use of revenue, generally.

(a) Any revenue of a county, the use of which is not otherwise expressly restricted, and that is derived from taxes levied by the state and distributed to the various counties, from which taxes the cities likewise receive a portion thereof from the state collection, and any revenue of a county derived solely from taxes on privileges exercised in that county outside the corporate limits of any city, may be spent in such manner as the local governing body of each county shall direct, including, but not limited to, the retirement of bonds issued by such county, regardless of the obligation recited in the bond issue for the servicing and retirement thereof.

(b) This section shall not affect municipal revenues.



§ 5-8-108. Authority to seek and use public funds.

Counties of this state, acting through their appropriate governing bodies, have the power and are authorized to apply for, receive and disburse for public purposes grants, loans and funds from the federal and state governments or any department or agency thereof authorized to administer grant, loan or similar programs.






Part 2 - Bank Accounts

§ 5-8-201. Deposits authorized -- Finance committee -- Securing of funds.

(a) (1) The county legislative body in regular session assembled, a quorum being present, is authorized to adopt a resolution to contract with a bank or banks making the highest and best bid or bids to pay interest on daily balances of the county's funds; and to appoint three (3) of its members, who, in conjunction with the county trustee and county mayor, shall constitute the county finance committee, with the county mayor as chair of the committee.

(2) Before making any such contract, the trustee shall receive the bids from the banks and shall file an analysis of the bids that have been submitted with the county clerk who shall provide a copy of this report to each member of the county legislative body on or before the next meeting of the county legislative body. The analysis shall recommend the bank making the highest and best bid or bids to pay interest on daily balances of the county's funds, considering the lowest service charges, and considering other factors affecting safety and liquidity of county moneys.

(b) Any county shall require any financial institution that becomes a depository of county funds to secure such funds as provided in a collateral pool created under title 9, chapter 4, part 5, or in the same manner and under the same conditions as state deposits under title 9, chapter 4, parts 1 and 4.

(c) If the county finance committee does not have a contract with a bank or other financial institution, the county trustee may contract with a bank or banks or other financial institutions for deposit, safekeeping, and earning of interest on daily balances of the county's funds, according to the same terms as are required by this section for a county finance committee. Additionally, the county trustee is authorized to enter into such agreements with banks and other financial institutions as necessary for the maintenance of collateral to secure the daily balances of the county's funds on deposit with banks or other financial institutions.

(d) Notwithstanding any general law or private act to the contrary, at least once every four (4) years and not less than once every term of office, the county trustee shall evaluate whether the contract entered into pursuant to this section should be rebid. The evaluation shall be based on obtaining proposals from at least two (2) banks or other financial institutions. The trustee shall prepare a written evaluation of the proposals and preserve the evaluation for a period of not less than three (3) years.



§ 5-8-202. Contracts -- Execution and effect.

The finance committee, to carry out the will of the county legislative body, shall be vested with full power to formulate, make and sign a contract upon the terms and conditions specified, which contract shall be approved by the county mayor, and attested by the county clerk, with the county seal attached, on the part of the county, and shall be binding on the county.



§ 5-8-203. Contracts -- Notice to trustee.

When the contract has been signed on the part of the county, and also signed by the proper officers, on the part of the bank or banks under the seal thereof, and a good and sufficient bond has been executed by the bank or banks, for the faithful performance of the contract and to save the county harmless, the finance committee shall so notify the county trustee, in writing, and order the county trustee to place all funds already in the county trustee's hands or that may thereafter be collected by the county trustee on deposit in the bank or banks, noting the funds that shall draw interest and the amount thereof.



§ 5-8-204. Deposit of funds by trustee.

Upon the receipt of the notice and order specified in § 5-8-203, it is made the duty of the county trustee to place all funds in the notice in the bank or banks designated therein.



§ 5-8-205. Liability of trustee.

From the date of the deposit, which shall be evidenced by the bank book, the county trustee shall be released from liability for losses to the county in consequence of the contract and deposit; but should the county trustee fail or refuse specifically to obey the order specified in § 5-8-203, the county trustee shall be held liable not only for the money collected and not so deposited, but for the interest on the funds mentioned in the contract, and as a penalty shall be liable for further interest equal in amount of the interest contracted for, all of which may be recovered by suit; and when collected the interest paid as penalty shall become the property of the contracting bank or banks, and the balance of the fund recovered, together with the cost, shall be paid to the county.



§ 5-8-206. Monthly statements.

Before the fifteenth of each month, each of the contracting banks shall render a statement to the county trustee, showing the balance on hand and the interest thereon due the county to the first of the month, and the county trustee shall, in the county trustee's monthly report to the county mayor, as required by § 67-5-1902(a), show the amount of the monthly balance as per bank statement, the interest to be placed by the trustee to the credit of the proper county fund.



§ 5-8-207. County officers -- Securing funds -- Mandatory accounts.

(a) (1) Every county official handling public funds shall be required to maintain an official bank account in a bank or banks within this state, and shall, within three (3) days after the receipt by such county official of any public funds, deposit the funds to the credit of such county official's official bank account, or bank accounts. Each county official maintaining an official bank account is authorized to enter into such agreements with banks and other financial institutions as necessary for the maintenance of collateral to secure the funds on deposit; provided, that the deposit of county funds in banks or financial institutions by a county trustee shall be done in accordance with § 5-8-201.

(2) All funds deposited with a bank or other financial institution shall be secured by collateral in the same manner and under the same conditions as state deposits under title 9, chapter 4, parts 1 and 4, or as provided in a collateral pool created under title 9, chapter 4, part 5.

(3) This requirement shall not prohibit a county official handling public funds from maintaining a petty cash fund in an account sufficient for the transaction of the official business of such county official's office.

(b) Every county official handling public funds shall be required to make all disbursements of such public funds by consecutively prenumbered warrants or consecutively prenumbered checks drawn on such county official's official bank account or bank accounts.

(c) A violation of this section is a Class C misdemeanor.



§ 5-8-209. [Transferred.]

5-8-208, 5-8-209. [Transferred.]



§ 5-8-210. Checking system.

(a) Each county trustee may adopt a checking system for the disbursing of county funds by the county trustee as prescribed by this section by giving at least thirty (30) days notice to each official authorized to sign checks. Once adopted, any trustee may, with the approval of the county finance committee created pursuant to § 5-8-201, or with the approval of the county legislative body, discontinue the application of this section.

(b) For purposes of this section, the "county master account" means all accounts maintained by the county trustee for the purpose of handling banking transactions of the various county funds required by law to be managed by the county trustee, except for any check clearing account as defined in subsection (c). The county trustee shall reconcile all county master accounts and shall maintain all records as required by law relating to such accounts, including maintaining paid checks.

(c) For purposes of this section, "check clearing account" includes any account created for combined offices and departments or created for separate offices or departments, or both, that the county trustee establishes as a separate checking account for county payrolls or as a method of certifying checks. If any check clearing account is established, such account shall be reconciled by the county trustee, except that a separate clearing account established for a single office or department shall be reconciled by that office or department; provided, that if the county trustee deems it necessary or advisable, the county trustee may reconcile any check clearing account established for a single office or department, which shall include maintaining the paid checks.

(d) Any financial institution charges incurred by a county for a county master account or for a check clearing account shall be an allowable office expense for the county trustee; provided, that any financial institution charges incurred for a check clearing account established for a single office or department shall be a charge against the funds of the office or department.

(e) In any county coming under this section, a county master account and a check clearing account shall be established by the county trustee at a financial institution selected by the county finance committee created pursuant to § 5-8-201 or, if the county legislative body has not created a county finance committee or the county finance committee fails to specify one (1) or more financial institutions, then the county trustee may select a financial institution authorized to handle such account. Any financial institution shall be selected based on the institution offering the highest and best bid or bids to pay interest on daily balances of the county's funds, considering the lowest service charges, and considering other factors affecting safety and liquidity of county moneys.

(f) When the financial institution has been selected, the county trustee shall establish one (1) or more county master bank accounts or one (1) or more check clearing accounts, or both, and have each official authorized by law to sign checks drawn on each account to complete forms as required by the financial institution. The forms shall be completed and returned to the financial institution prior to any checks being issued on the account. Persons who have the authority to sign checks drawn on the account shall promptly complete these forms and return them to the county trustee. The county trustee shall maintain a copy of these forms and shall provide a copy of each completed form to the county mayor and to each person who is authorized to sign checks drawn on the account.

(g) The county trustee, in conjunction with the financial institution, may designate specifications for checks used to make withdrawals on any account established pursuant to this section. In the event of a written objection to the specifications by the county mayor, a department head, the director of accounts and budgets, or the director of finance is filed with the trustee, the county trustee's specifications for checks shall be approved by the finance committee created pursuant to § 5-8-201, or by the county legislative body.

(h) In any county that adopts this section, the issuance of checks shall be certified by one (1) of the following methods adopted by the county trustee:

(1) List Certification Method. This method requires each department, including the county mayor, a department head, director of accounts and budgets, and a director of finance, to submit a list by fund to the county trustee of the checks being issued showing the date of the check, check number, payee and amount. The county trustee verifies the department's fund balance and certifies that funds are available or will be available in the "check clearing account" for payment of those checks. The county trustee then transfers funds from the "county master account" to the "check clearing account." The county trustee may develop a procedure for emergency certification by the county trustee in circumstances where such would be reasonable, in which event the county trustee must be provided with a written document for certification by the end of the next business day;

(2) Check Signing/Validation Method. This method requires each department, including the county mayor, department heads, director of accounts and budgets, and directors of finance, to submit a list to the county trustee of checks being issued showing the date of the check, check number, payee and amount. The county trustee verifies the department's fund balance. The county trustee signs or validates each check if sufficient funds are or will be available and makes any necessary transfer of funds from the master account to the check clearing account;

(3) Combination Method. The method outlined in subdivision (h)(1) may be followed for some offices and departments, and the method outlined in subdivision (h)(2) followed for other offices and departments in the discretion of the county trustee; or

(4) Any other certification method requested by the county trustee and approved by the comptroller of the treasury.

(i) When the county trustee has certified that funds are available, the total amount certified shall be charged to the fund on which the check or checks are drawn on at least a daily basis so that a current balance is maintained.

(j) Any reference in this code or regulations issued pursuant to this code that require or authorize the issuance or acceptance of a county warrant shall also authorize the issuance or acceptance of a check drawn pursuant to this section and, to the extent that this section conflicts with other laws or regulations, this section shall apply in any county in which this section has been adopted by the county trustee as provided in subsection (a).

(k) Any person who signs or issues any check required by this section to be certified by the county trustee, that has not been certified by the county trustee in accordance with this section, is in violation of this section, subject to removal from position or office, and subject to personal liability for any improperly disbursed funds.






Part 3 - Investment in Bonds or Notes

§ 5-8-301. Authorized investments.

(a) It is the policy of this state and the several counties that all idle county funds shall be invested to the maximum extent practical according to the following:

(1) Idle county funds derived from bond proceeds shall be invested in accordance with subsection (b);

(2) Idle county funds derived from sales of assets, settlements, or other infrequent and unusual occurrences shall be invested in accordance with subsection (b) and subdivisions (c)(2) and (3); and

(3) All other idle county funds shall be invested in accordance with subsections (b) and (c).

(b) In order to provide a safe temporary medium for investment of idle funds, counties are authorized to invest in the investment instruments noted in this section or as otherwise provided in the charter of those counties that have adopted a charter form of government pursuant to chapter 1, part 2 of this title. Any investments made pursuant to subdivisions (b)(3), (5) and (6) shall either be approved by the county legislative body, be in compliance with an investment policy adopted by the county legislative body, or approved by an investment committee established pursuant to § 5-8-302. Counties are authorized to invest idle funds in any of the following:

(1) Bonds, notes or treasury bills of the United States or other obligations guaranteed as to principal and interest by the United States or any of its agencies;

(2) Certificates of deposit and other evidence of deposit at Tennessee state chartered banks and savings and loan associations and federally chartered banks and savings and loan associations. Prior to making these investments, the county official shall obtain and document at least two (2) proposals from banks or other financial institutions to assure the county receives the highest and best rate of return. The documentation shall be retained in the official's office for a period of not less than three (3) years. Notwithstanding any other public or private act to the contrary, all investments made pursuant to this subdivision (b)(2) shall be secured by collateral in the same manner and under the same conditions as state deposits under title 9, chapter 4, parts 1 and 4, or as provided in a collateral pool created under title 9, chapter 4, part 5;

(3) Obligations of the United States or its agencies under a repurchase agreement for a shorter time than the maturity date of the security itself if the market value of the security itself is more than the amount of funds invested. Counties may invest in repurchase agreements only if the comptroller of the treasury or the comptroller's designee approves repurchase agreements as an authorized investment and if such investments are made in accordance with procedures established by the state funding board;

(4) The pooled investment fund established by title 9, chapter 4, part 7;

(5) (A) (i) Bonds of this state, including any revenue bond issued by any agency of the state of Tennessee, specifically including institutions under the control of the state board of education, the board of trustees for the University of Tennessee and bonds issued in the name of the state school bond authority;

(ii) Bonds of any county or municipal corporation of this state, including bonds payable from revenues, but expressly excluding bonds of any road, levee or drainage district; and

(iii) Bonds of any other state or political subdivision thereof;

(B) Any funds invested pursuant to this subdivision (b)(5) shall be invested only in bonds rated A or higher by any nationally recognized rating service;

(6) Nonconvertible debt securities of the following federal government sponsored enterprises that are chartered by the United States congress; provided, that the securities are rated in the highest category by at least two (2) nationally recognized rating services:

(A) The federal home loan bank;

(B) The federal national mortgage association;

(C) The federal farm credit bank;

(D) The federal home loan mortgage corporation; and

(E) Any other obligations that are guaranteed as to principal and interest by the United States or any of its agencies; and

(7) The county's own bonds or notes issued in accordance with title 9, chapter 21.

(c) (1) Not more than twenty percent (20%) of the lowest idle fund balance in the last five (5) years or twenty percent (20%) of the idle funds available at the time of investment, whichever is less, may be invested in maturities of greater than two (2) years but not greater than five (5) years from the date of investment.

(2) No idle funds are to be invested for a maturity of greater than two (2) years, unless first the county legislative body shall appoint an investment committee as authorized by § 5-8-302 or § 5-21-105, and such investment committee shall give its prior approval. Such investment committee may approve investments in maturities of up to five (5) years.

(3) Under subdivision (a)(2), the investment committee may approve investment in maturities of greater than five (5) years. Any such investments shall also be approved by the comptroller of the treasury or the comptroller's designee. The individual designated to invest the funds shall submit to the director in writing the infrequent and unusual occurrence that generated idle funds under subdivision (a)(2), the medium of investment and the maturity approved by the investment committee.

(d) (1) In addition to the investments authorized in subsection (a), those counties having a population in excess of one hundred fifty thousand (150,000), according to the 1980 federal census or any subsequent federal census, may also permit investment of idle funds in the investment instruments in subdivisions (d)(1)(A) and (B) in accordance with subdivision (d)(3);

(A) Prime banker's acceptances that are eligible for purchase by the federal reserve system; and

(B) Prime commercial paper that is rated at least A1 or equivalent by at least two (2) nationally recognized rating services.

(2) In addition to the investments authorized in subsection (a), those counties having a population of not less than twenty thousand (20,000) nor more than one hundred fifty thousand (150,000), according to the 1990 federal census or any subsequent federal census, may also permit investment of idle funds in prime commercial paper in accordance with the following:

(A) Such paper shall be rated in the highest category by at least two (2) commercial paper rating services; and

(B) The paper shall have a remaining maturity of ninety (90) days or less.

(3) Investment in the instruments set forth in subdivisions (d)(1) and (2) shall first be authorized by the county legislative body, acting by resolution duly adopted or otherwise provided in the charter of those counties that have adopted a charter form of government, pursuant to chapter 1, part 2 of this title. In addition, investment in the instruments set forth in subdivisions (d)(1) and (2) shall be prohibited until the investment committee has adopted written policies to govern the use of such instruments, with such policies being no less restrictive than those established by the state funding board to govern state investment in the instruments set forth in subdivisions (d)(1) and (2).



§ 5-8-302. Committee on investment.

(a) For the purpose of carrying out § 5-8-301, the county legislative body of the several counties may appoint a committee with authority to designate the types of investments, the amounts of those investments and the maturity of those investments.

(b) No liability shall attach to any member of a committee selected for the purpose mentioned in subsection (a), except for misfeasance or malfeasance in the performance of the duties imposed on the committee.






Part 4 - Unclaimed Funds

§ 5-8-401. Disposition.

The county mayor is required, in making settlements with clerks, to ascertain what amount of money is in their hands due to witnesses and officers, that may have been collected by them from suitors, and that has been in the hands of the clerk for more than two (2) years, and such sums of money shall be paid into the county treasury as other county revenue.



§ 5-8-402. Records and reports.

(a) The several clerks shall, upon oath, produce their books and papers, and point out to the county mayor the items so collected by them and remaining in their hands, mentioned in § 5-8-401; and the county mayor shall examine the books minutely, and interrogate the clerks with a view to elicit the facts, and shall report thereon.

(b) The county mayor shall include with the report a list of the persons to whom money remaining in the hands of the clerk is due, and the amount due, and the county clerk shall spread the same in full in a record book kept for this purpose.



§ 5-8-403. Payment to claimant.

The person to whom any money paid into the county treasury is due may apply to the county mayor for a warrant for the amount due that person, and, on presenting this warrant to the county trustee, the county trustee shall pay the amount, as in other cases, out of any money in the treasury.



§ 5-8-404. Unclaimed funds from appellate courts.

This part shall apply to clerks of the appeals and supreme courts, who are required to pay over to the county mayor of the county in which the suits originated, as other county revenue, on the first day of January, April, July, and October of each year, all moneys in their hands due to witnesses, officers, litigants, or others, that may have been collected by the clerk from suitors or from the state and county treasury, and that have been in court for more than two (2) years.






Part 5 - Accounting System and Reports

§ 5-8-501. Standard accounting system.

The comptroller of the treasury, with the approval of the governor, shall devise a modern and effective bookkeeping and accounting system to be used by all county officials and agencies receiving and disbursing the revenues of the state or any political subdivision thereof, and shall prescribe the minimum standards that shall be required under such system.



§ 5-8-502. Compliance with accounting standards.

All county officials and agencies receiving and disbursing the revenues of the state or any political subdivision thereof shall be required to adopt a system of bookkeeping and accounting that meets the minimum standards provided for in § 5-8-501.



§ 5-8-503. Noncompliance -- Additional audit costs.

If any county official or agency receiving and disbursing the revenues of the state or any political subdivision thereof shall fail to comply with § 5-8-502, the county, within thirty (30) days after the completion of the audit made by the state department of audit under §§ 4-3-304 and 9-3-212, shall be obligated to pay into the office of the comptroller of the treasury such portion of the actual cost of the audit as exceeds the fee provided by § 9-3-210.



§ 5-8-505. Financial reports -- Applicability and contents.

All appointive or elective county public officials, official county boards, committees and commissions in the state having in their charge and custody public funds or moneys are required to file with the county mayor and with the county clerk, who shall provide a copy of this report to each member of the county legislative body on or before the next meeting of the county legislative body an annual financial report for the year ended June 30, in a form prescribed by the comptroller of the treasury.



§ 5-8-507. Annual operating budget -- Publication -- Budgetary comparison.

(a) Notwithstanding any other law to the contrary, the county commission shall cause to be published the proposed annual operating budget, no later than five (5) days after the budget is presented to the governing body, in a newspaper of general circulation, if the newspaper is published daily. If the newspaper of general circulation is published less frequently than daily, then the commission shall cause the proposed annual operating budget to be published in the first edition for which the deadline for publication falls after the budget is presented to the governing body. No county commission shall approve final adoption of such budget until at least ten (10) days after the budget has been so published. A county may also publish the proposed annual operating budget on the county's Internet web site, which shall be accessible to the public, on the day the budget is presented to the governing body in order to give the public notice of the budget.

(b) The annual operating budget shall contain a budgetary comparison for the following governmental funds:

(1) General;

(2) Highway/public works;

(3) General purpose school fund; and

(4) Debt service.

(c) The budgetary comparison shall include comparisons of the proposed budget with the current year and the prior year. The budgetary comparisons shall be by individual fund and shall summarize revenues by local taxes, state of Tennessee, federal government and other sources. Expenditures shall be summarized by salaries and other costs. The budgetary comparison shall also present beginning and ending fund balances and the number of employee positions.






Part 6 - Revenue Commissioners [Repealed]






Chapter 9 - Appropriation and Disbursement of Funds

Part 1 - Authorized Appropriations Generally

§ 5-9-101. Miscellaneous purposes.

The county legislative body may appropriate moneys as follows:

(1) For the payment of jurors;

(2) For the payment of costs of criminal prosecutions chargeable by law to the county;

(3) For the support of people who are indigent or have mental illness or intellectual or developmental disabilities;

(4) For the burial or cremation expenses of any poor person dying in the county, leaving no means to pay for the same;

(5) For the purchase of record books for the use of the circuit and chancery court clerks, the county clerk and the county register;

(6) To pay solicitors, sheriffs and clerks for ex officio services;

(7) To pay clerks for making out tax lists;

(8) To pay the county mayor for the county mayor's services as financial agent of the county;

(9) To pay the county mayor for other services;

(10) To pay commissioners for settling with the officers entrusted with the collection of the public or county revenue;

(11) For building, repairing and taking care of courthouses, jails and other county buildings;

(12) For purchasing tools for overseers of roads;

(13) For weights and measures;

(14) For building bridges; but no county legislative body of this state shall appropriate any moneys to repair or build any bridges on chartered turnpike roads that charge and collect toll;

(15) To compensate a judge of the court of general sessions and officers concerned in the arrest and examination of a person charged with a felony, as provided in this code;

(16) For exhibits and buildings and other permanent improvements for or at county and state fairs;

(17) For aiding farmers' cooperative demonstration work;

(18) For public and permanent statutes of this state;

(19) Toward the construction or maintenance of a public market house;

(20) Toward the printing of histories of the county, and further in aid of the construction of markers or monuments of a historical character within the bounds of the county and toward the acquisition and development of historic sites, structures and buildings in the county;

(21) To purchase all necessary equipment for use by the sheriff of the county for the preservation of the peace and for the service and execution of all process, criminal and civil, and to pay the salaries of deputy sheriffs appointed pursuant to title 8, chapter 20;

(22) To make appropriations for the purpose of participating with the federal government in community planning services and training of older people or senior citizens in accordance with the Older Americans Act of 1965 (42 U.S.C. § 3001 et seq.);

(23) To nonprofit volunteer fire departments or to nonprofit county-wide fire departments authorized by § 5-17-101, upon such terms as may be agreed to by the county legislative bodies;

(24) To make appropriations for the purpose of participating with either the state or federal government, or both of them, to provide services and facilities for people with mental illness or intellectual or developmental disabilities;

(25) To appropriate funds for any project otherwise statutorily authorized; and

(26) For economic and community development.



§ 5-9-102. State and county fairs.

The county legislative bodies are empowered to make appropriations of money to provide for exhibits of their agriculture, horticulture, and mineral products and resources and manufactured products and the erection of buildings and other permanent improvements at the fairs to be held within the respective counties, and for exhibits of their agriculture, horticulture, and mineral products and resources and manufactured products and the erection of buildings at the Tennessee state fair held annually at Nashville, under the management of the Tennessee State Fair Association; and to provide ways and means and prescribe rules and regulations governing the expenditure of any moneys so appropriated.



§ 5-9-103. Market houses.

The county legislative body is authorized to appropriate money towards the construction or maintenance of a public market house, to be erected within the confines of the county, and to be used for general public market purposes.



§ 5-9-104. Farmers' extension work.

The county legislative bodies are empowered to appropriate annually such an amount of money as may be deemed necessary or expedient in order to cooperate with the division of extension of the college of agricultural sciences and natural resources of the University of Tennessee, in its farm demonstration and agricultural extension work, to be conducted by such college in cooperation with the United States department of agriculture through the Smith-Lever bill (7 U.S.C. § 341 et seq.), the farmer's demonstration work, or other work supported by acts of congress, or in its extension work to be conducted through appropriations from the state, or through moneys received from any other source.



§ 5-9-105. Purchases of code.

(a) The county legislative body, composed of the members thereof, is authorized to purchase, from time to time, compilations of the public and permanent statutes of this state, for the use of judges of the court of general sessions and county officers, and to make appropriations of county funds for such purpose.

(b) (1) No judge of the court of general sessions or county officer furnished with a compilation under this section shall acquire any personal ownership or title thereto, but all such compilations shall be and remain the property of the county.

(2) All laws pertaining to the preservation, safekeeping and transmission of official books and papers from incumbents to their successors in office shall be in force and applicable to all copies of compilations purchased under this section.



§ 5-9-106. Soil conservation.

(a) The county legislative bodies in all counties having soil conservation districts are hereby authorized and empowered to:

(1) Appropriate county funds for the purchase of equipment that is not available locally on a fair rental basis as may be needed in conservation work;

(2) Employ such secretarial help as may be needed;

(3) Purchase such office equipment and supplies as may be needed;

(4) Pay for the rental of office space; and

(5) Promote projects that are considered beneficial to the soil conservation program.

(b) After the funds are appropriated, they shall be paid out in accordance with the resolution of the county legislative body but under the supervision of the supervisors of the district for which the funds were appropriated, and county warrants shall be drawn and issued in the same way and manner as the law prescribes for warrants to be drawn and issued against the county's general fund.



§ 5-9-107. Watershed development.

(a) Any county may make financial contributions to any watershed development authority created by special act of the general assembly, where a portion or all of the watershed development administered by such authority lies within the territory of such county.

(b) Such contributions shall only be made when authorized by the legislative body of such county, and from the general funds of the county. No special tax may be levied therefor.

(c) The amount of such contribution shall be as fixed by such county legislative body and sanctioned thereby as a county purpose, the development of which being beneficial to such county.



§ 5-9-108. Medical services.

(a) The county legislative body or governing body of each county is authorized and empowered in its discretion to appropriate from the general funds of such county a sum of money for the purpose of defraying the cost of acquiring real estate and partially funding the operation of a nonprofit corporation that provides, through the national health service corps, medical services to members of the community for a fee and to indigent patients without charge; provided, that such nonprofit corporation is eligible for financial assistance by agencies of the state or federal government under any of its programs.

(b) Any funds appropriated for this purpose need not be repaid to the county by the nonprofit corporation.



§ 5-9-109. Charitable and civic organizations.

(a) (1) The county legislative body or governing body of each county may appropriate funds for the financial aid of any nonprofit charitable organization, any chamber of commerce, exempt from taxation pursuant to the Internal Revenue Code of 1954, § 501(c)(6) (26 U.S.C. § 501(c)(6)), or any nonprofit civic organization in accordance with the guidelines required by subsection (b).

(2) For the purposes of this section:

(A) A nonprofit charitable organization is one in which no part of the net earnings inures or may lawfully inure to the benefit of any private shareholder or individual and that provides services benefiting the general welfare of the residents of the county; and

(B) A nonprofit civic organization means a civic organization exempt from taxation pursuant to § 501(c)(4) of the Internal Revenue Code (26 U.S.C. § 501(c)(4)), that operates primarily in the county for the purpose of bringing about civic betterments and social improvements through efforts to maintain and increase employment opportunities in the county by promoting industry, trade, commerce, tourism and recreation by inducing manufacturing, industrial, governmental, educational, financial, service, commercial, recreational and agricultural enterprises to locate in or remain in the county.

(3) The statement of public policy set forth in Acts 1955, chapter 209, § 3 is hereby incorporated into and made a part of this section, and it is hereby determined and declared that appropriations authorized by this section are needed to relieve the emergency created by the continuing migration from Tennessee and its counties of a large number of its citizens in order to find employment elsewhere, and to enable the counties of the state to assist nonprofit organizations in furthering the economic development, social welfare and common good of its residents.

(b) Each county legislative body shall devise guidelines directing for what purposes the appropriated money may be spent. These guidelines shall provide generally that any funds appropriated shall be used to promote the general welfare of the residents of the county. Any funds appropriated under this section shall be used and expended under the direction and control of the county legislative bodies.

(c) (1) Any nonprofit organization that desires financial assistance from the county legislative body or the governing body of the county shall file with the county clerk a copy of an annual report of its business affairs and transactions, which includes, but is not limited to, a copy of an annual audit, a description of the program that serves the residents of the county, and the proposed use of the county assistance.

(2) Such report will be open for public inspection during the regular business hours of the county clerk's office.

(3) Any nonprofit organization that desires such financial assistance may file, in lieu of the annual audit, an annual report detailing all receipts and expenditures.

(4) Such report shall be prepared and certified by the chief financial officer of such nonprofit organization.

(5) Financial reports shall be available to fiscal officers of the county and shall be subject to audit under § 4-3-304.

(d) Appropriations to nonprofit organizations other than charitable organizations may be made only when notices have been published in a newspaper of general circulation in the county of the intent to make an appropriation to a nonprofit but not charitable organization, specifying the intended amount of the appropriation and the purposes for which the appropriation will be spent.



§ 5-9-110. Animal welfare.

The several counties of the state, after the affirmative vote on reference of the question to the people, shall be empowered to levy a tax and provide for the administration of its proceeds for the purpose of securing humane treatment of animals therein that are not subject to the state game and fish laws.



§ 5-9-111. Funds for dues of associations composed of or for the benefit of county officeholders.

(a) The legislative body of each county is authorized to appropriate funds for the purpose of defraying the cost of dues to associations of particular county officeholders or associations made up of groups of county officeholders.

(b) If the county legislative body of a county appropriates funds for the dues in such association for the benefit of the county mayor, county highway superintendent or members of the county legislative body, then such an appropriation sufficient to pay the cost of the annual association dues in an amount not to exceed one hundred dollars ($100) of the assessor of property, county clerk, state court clerks, sheriff, register of deeds and trustee in at least one (1) such association, as designated by the officeholder, shall be likewise appropriated by the county legislative body, upon the request of the officials. The county legislative body is authorized to appropriate sufficient amounts in excess of one hundred dollars ($100) to pay such association dues in the discretion of the county legislative body.

(c) No such funds appropriated shall be used for lobbying activities as defined in § 3-6-102, for the purpose of influencing legislative action relative to benefits or salaries of the association's members.



§ 5-9-112. Assistance to low-income elderly residents.

(a) The legislative body of each county is authorized to appropriate funds for the purpose of providing assistance to low-income elderly residents of the county.

(b) If a county chooses to provide assistance, such funds shall be appropriated on an annual basis based on the particular needs of eligible persons, as determined by the county legislative body.

(c) The county legislative body is authorized to develop guidelines for eligibility and participation in applying for assistance authorized pursuant to this section.



§ 5-9-113. Affordable housing and workforce housing.

(a) The county legislative body is authorized to appropriate funds for affordable housing or workforce housing.

(b) As used in this section:

(1) "Affordable housing" means housing that, on an annual basis, costs thirty percent (30%) or less than the estimated median household income for households earning sixty percent (60%) or less than the median household income for the applicable county based on the number of persons in the household, as established by the "Median Household Income in the Past 12 Months by Household Size" (B19019) from the most recently available United States Census Bureau American Community Survey; and

(2) "Workforce housing" means housing that, on an annual basis, costs thirty percent (30%) or less than the estimated median household income for households earning more than sixty percent (60%) and not to exceed one hundred twenty percent (120%) of the median household income for the applicable county based on the number of persons in the household, as established by the "Median Household Income in the Past 12 Months by Household Size" (B19019) from the most recently available United States Census Bureau American Community Survey.






Part 2 - Advertising and Tourist Promotion

§ 5-9-201. Legislative declaration -- Appropriations for advertising authorized.

(a) Advertising the commercial, social, agricultural, industrial, scenic, recreational, historical, educational and other advantages, the points of interest and attractions within the various counties of Tennessee, and tourist promotion generally are declared to be a county purpose.

(b) The county legislative body or other governing body of each county is authorized and empowered in its discretion to appropriate moneys from the general funds of such county for the purpose of advertising the commercial, social, agricultural, industrial, scenic, recreational, historical, educational and other advantages of such county, and the points of interest and attractions therein, for tourist promotion.



§ 5-9-202. Control of expenditures.

The funds appropriated pursuant to authority vested in the various county legislative bodies or governing bodies of counties in § 5-9-201 shall be used and expended under the direction and control of the county legislative bodies so appropriating the funds, or through such agency or agencies as they shall prescribe, and under such rules and regulations as they see fit.



§ 5-9-203. Related county powers.

To carry out the purpose and intent of this part, the counties are authorized and empowered to:

(1) Form contracts with agencies of any type or wherever situated that will tend to promote the objectives of advertising the advantages of the various counties of this state;

(2) Gather and compile information from branches of the state government and other sources that will promote authentic information for advertising purposes;

(3) Enter into cooperative agreements and contracts with such individuals, partnerships, corporations, public and private associations, societies, educational institutions, chambers of commerce, tourist bureaus, automobile associations or any other organized groups as may be deemed advantageous to carry out the intent and purposes of this part;

(4) Accept unconditional gifts of money to be expended in furtherance of the purposes set out in § 5-9-201;

(5) Within the limits of available funds, match the money advanced for the purposes of this part, by the federal government, or by any state, county, municipal corporation, association, society or individual; and

(6) Donate, contribute or give all or any part of the funds so appropriated to such organized associations, societies, tourist bureaus or chambers of commerce, or corporations located within the territorial limits of such county, as may be deemed advantageous and proper to effectuate the purposes and intent of this part.






Part 3 - Procedures

§ 5-9-301. Book of appropriation applications.

(a) It is the duty of the county clerk to keep a book in which applications for appropriation shall be entered when made to the county legislative body, and the same shall be open for the inspection of the citizens of the county.

(b) The county legislative body shall not consider or make any appropriation unless the same shall have first been entered in a book as heretofore required.



§ 5-9-302. Vote on appropriations.

In making appropriations of money, the vote of the members of the county legislative body present shall be taken by ayes and nayes, the clerk calling and recording the name of each member, together with each member's vote, aye or no, as it is given, which shall be entered on the minutes, together with the items of allowance.



§ 5-9-303. [Obsolete.]



§ 5-9-304. Revenue docket -- Entry of claims.

(a) In the revenue docket shall be entered all appropriations or allowances made by the county legislative body, all claims of jurors and officers for attendance, and all other claims chargeable against the county.

(b) The entry shall set forth the character, description, purpose, date and amount of every appropriation or allowance, and the minute book and page where the allowance was made.



§ 5-9-305. Revenue docket -- Jurors' claims.

The evidence upon which claims of jurors shall be entered shall be a list of the same, with the number of days each has served, and the amount due to such juror, made out by the clerk of the court in which the service was rendered, under the seal of the court, delivered to the county clerk.



§ 5-9-306. Revenue docket -- Entry prerequisite to warrant issuance.

No warrant shall be drawn for any claim against the county treasury until the claim has been registered, by order of the county mayor, in the revenue docket.



§ 5-9-307. Warrant of county mayor required.

(a) No money shall be drawn out of the treasury of the county except upon the warrant of the county mayor.

(b) (1) Upon the absence, death or incapacity of the county mayor, the chair of the county legislative body appointed pursuant to § 5-5-103(g), shall serve in the office of county mayor and may draw warrants upon the treasury of the county in the performance of the duties of office.

(2) Before commencing service as county mayor under this subsection (b), the chair of the county legislative body shall be bonded in accordance with § 5-6-109.

(3) This subsection (b) shall not apply in any county that has a population according to the 1980 federal census or any subsequent federal census of:

.....................

not less than.....................nor more than

12,725......................12,825

20,300......................20,400

21,325......................21,425

22,277......................22,350

22,500......................22,600

23,850......................23,900

25,300......................25,350

.....................



§ 5-9-308. Bills of cost -- Certification.

(a) No warrant shall be drawn for costs against a county, unless the same has been regularly taxed by the clerk, examined by the presiding judge of the court in which the costs accrued, and by them certified, under the seal of the court, to be correctly taxed and lawfully chargeable upon the county.

(b) In making the certificate, the judge shall certify the aggregate amount of each bill of cost, writing the aggregate amount in both words and figures, and no bill of cost shall be paid unless so certified.



§ 5-9-309. Bills of cost -- Correction.

If the county mayor, when a bill of costs authenticated as provided for in § 5-9-308 is presented to the county mayor, and the county mayor's warrant for the payment of the same demanded, conceives that the bill of costs, or any part of it, is not lawfully chargeable to the county, the county mayor may defer the issuance of the county mayor's warrant until the county mayor has moved the court for a correction of the taxation.



§ 5-9-310. Bills of cost -- Disallowance.

(a) The county mayor, after the bills referred to in § 5-9-308 have been examined and approved by the judge and district attorney general, is granted full power, and it is made the county mayor's duty, to examine into, inspect and audit all bills of cost accruing against the county, and disallow any part of the bills of cost that may be illegally or wrongfully taxed against the county.

(b) The county mayor may disallow any and all costs taxed against the county on account of malicious, frivolous, or unnecessary prosecution, in the event the judge and district attorney general should, by mistake or otherwise, approve any of such bills.



§ 5-9-311. Pauper's burial -- Affidavit.

No warrant shall be drawn to pay for the funeral or cremation expenses of a pauper, unless the claim is accompanied by an affidavit showing the cost of the same, that the expenses were incurred for the interment of a pauper in the county, and that the claimant has no other means of obtaining payment.



§ 5-9-312. Judgment against county -- Tax levy.

Where judgment is obtained against a county, the county legislative body shall impose a tax to pay it, at the next regular imposition of taxes after the judgment; and the taxes, when levied and collected, shall be immediately applied to the payment of such judgment.



§ 5-9-313. Judgment against county -- Mandamus.

(a) If, upon application of the person owning the judgment, the county legislative body refuses to impose the tax, a mandamus may be issued from either of the courts of law or equity in the county, ordering and compelling the imposition of a tax sufficient to discharge the amount of the judgment; or the party owning the judgment may appeal from the refusal of the county legislative body to impose the tax to the next term of the circuit court for the county.

(b) On trial of the appeal, the circuit court may make an order on the county legislative body, in the nature of a peremptory mandamus, to impose, levy and collect the tax, which order or peremptory mandamus shall be served on a majority of the members of the county legislative body. Service of the mandamus nisi on the county mayor shall be sufficient.






Part 4 - Agency Expenditures

§ 5-9-401. County legislative body appropriates agency funds.

All funds from whatever source derived, including, but not limited to, taxes, county aid funds, federal funds, and fines, that are to be used in the operation and respective programs of the various departments, commissions, institutions, boards, offices and agencies of county governments shall be appropriated to such use by the county legislative bodies.



§ 5-9-402. Agency budgets -- Submission. [Effective until January 1, 2017. See version effective on January 1, 2017.]

First of 2 versions of this section

(a) The county board of education, county highway commissioners or superintendents and each of the other operating departments, commissions, institutions, boards, offices and agencies of county government that expend county funds shall file with the county mayor for study and submission to the county legislative body or an appropriate committee of the county legislative body, on or before April 1 of each year, or on such date as may be prescribed by the county legislative body, a budget as to funds estimated to be required by the particular department, commission, institution, board, office or agency during the ensuing fiscal year.

(b) The agencies mentioned in subsection (a) shall not be required to file individual budgets when such agencies are under the supervisory control of a commission or a board that files such estimated budget with the county legislative body covering all departments under its control.



§ 5-9-402. Agency budgets -- LEAs -- Waiver or alteration -- Applicability. [Effective on January 1, 2017. See version effective until January 1, 2017.]

Second of 2 versions of this section

(a) The county board of education, county highway commissioners or superintendents, and each of the other operating departments, commissions, institutions, boards, offices, and agencies of county government that expend county funds shall file with the county mayor for study and submission to the county legislative body or an appropriate committee of the county legislative body a budget as to funds estimated to be required by the particular department, commission, institution, board, office, or agency during the ensuing fiscal year.

(b) The agencies mentioned in subsection (a) shall not be required to file individual budgets when such agencies are under the supervisory control of a commission or a board that files such estimated budget with the county legislative body covering all departments under its control.

(c) If the county legislative body adopts a timeline and budgetary procedures for the county or if the county operates pursuant to a private act that establishes a timeline, then the proposed budgets described in subsection (a) shall be filed in accordance with that timeline; provided, however, the timeline for the budget of the local education agency (LEA) shall be established by the county legislative body with the concurrence of the county board of education.

(d) In the absence of a locally adopted schedule and procedures pursuant to subsection (c), the budgetary procedures for the county shall be as follows:

(1) No later than February 1, the forms for all budget requests shall be delivered to all departments, commissions, institutions, boards, offices, and agencies;

(2) No later than March 1, all departments, commissions, institutions, boards, offices, and agencies except the local board of education shall deliver the budget request to the county budget committee;

(3) (A) No later than April 1, the county budget committee shall vote upon the proposed budget and shall notify the department, commission, institution, board, office, or agency whether the county budget committee approves or rejects the proposed budget;

(B) If approved, the county budget committee or the committee's designee shall immediately forward the proposed budget to the county legislative body for consideration; or

(C) If rejected, the department, commission, institution, board, office, or agency shall submit a revised budget proposal to the county budget committee within ten (10) business days after receipt of notice that the budget proposal was rejected;

(4) No later than May 1, each LEA shall submit a proposed budget to the county budget committee; provided that, the LEA may amend the proposed budget after May 1;

(5) (A) No later than June 1, the county budget committee shall vote upon the proposed budget and shall notify the LEA whether the county budget committee approves or rejects the LEA's proposed budget;

(B) If approved, the county budget committee or the committee's designee shall immediately forward the proposed budget to the county legislative body for consideration; or

(C) If rejected, the LEA shall submit a revised budget proposal to the county budget committee within ten (10) business days after receipt of notice that the budget proposal was rejected;

(6) If the county budget committee of the local governing body rejects the first and second budget proposals from any department, commission, institution, board, office, or agency, then the third and any subsequent proposals shall be delivered directly to the county legislative body which shall approve or reject the proposal within ten (10) business days of the body's receipt of the amended proposal; and

(7) If rejected, the department, commission, institution, board, office, or agency shall submit a revised budget proposal to the county legislative body within ten (10) business days after receipt of notice that the budget proposal was rejected.

(e) The timeline and budgetary process pursuant to this section may be waived or altered, if agreed upon by the county legislative body and the respective department, commission, institution, board, office, or agency.

(f) This section shall not apply in any county having a population of more than three hundred twenty-five thousand (325,000), according to the 2010 federal census or any subsequent federal census.



§ 5-9-403. Agency budgets -- Form.

In all cases in which the form of the budget is not otherwise provided for by law, the comptroller of the treasury is authorized to prescribe the form, including certain standard accounts and classifications for the various operating departments of the several counties, and when so prescribed by the comptroller of the treasury, the budget shall be presented as required in § 5-9-402 in the form prescribed, including the accounts and classifications prescribed for a given county.



§ 5-9-404. Agency budgets -- Approval -- Continuation operating budget.

(a) It is the duty of the county legislative bodies in regard to all departments, commissions, institutions, boards, offices, or agencies to adopt a budget and appropriate funds for the ensuing fiscal year.

(b) (1) In the event that the local fiscal body has not adopted a budget by July 1 of any year, and until a final operating budget is adopted, the operating budget for the year just ended and the appropriation resolution for such year shall continue in effect by operation of law without further action of the county legislative body; provided, however, all agencies of the county and other entities receiving appropriated county funds shall not during any month encumber funds in excess of the allotment for a comparable month of the preceding fiscal year, unless specifically authorized to do so by resolution of the county legislative body. The authorizing resolution must identify a corresponding funding source equal to the amount of excess allotment authorized. The excess allotments so authorized shall become a part of the final operating budget. During the time that the continuation operating budget is in effect, the budget may be amended according to the procedures for amending a final operating budget, and amendments shall be made as necessary to provide for debt obligations and court-ordered expenditures.

(2) The continuing budget, authorized by this subsection (b), may continue in effect for the months of July and August and, upon approval from the comptroller of the treasury or the comptroller's designee after a showing of extraordinary circumstances, may continue for the month of September; provided, however, no such continuation budget may extend beyond September 30 of any fiscal year. The county shall submit justification for extending the continuing budget through the month of September to the comptroller of the treasury or the comptroller's designee for approval by August 15. The comptroller of the treasury or the comptroller's designee may request any additional information as may be required to properly review the continuing budget extension request. The comptroller of the treasury or the comptroller's designee shall report the comptroller's approval or disapproval to the county legislative body within seven (7) business days after receipt of the request and any requested supplemental documentation, upon which the county legislative body may take action to extend the continuing budget for the month of September. The fact that the county is operating under a continuation budget shall not, by itself, be grounds for disapproval of a tax and revenue anticipation note or other comparable financing.

(c) If the county legislative body and the county school board fail to agree upon a budget for the county department of education by August 31 of any year, then, by operation of law, the budget for the county department of education shall be equal to the minimum budget required to comply with the local match and maintenance of effort provisions of the BEP. However, if for three (3) consecutive years, the county legislative body and school board fail to agree upon a budget and the department of education receives the minimum required funding for that fiscal year by operation of law, then, the budget in the third year shall include a mandatory increase that is equivalent to three percent (3%) of the required funding from local sources for schools; provided, however, this increase shall not be required if during any of those three (3) years the LEA failed to submit its budget proposals in accordance with a timeline provided for in § 5-9-402. This subsection (c) shall not apply in any county having a population of more than three hundred twenty-five thousand (325,000) according to the 2010 federal census or any subsequent federal census.



§ 5-9-405. Provisions constitute minimum requirements.

The requirements set forth in §§ 5-9-401 -- 5-9-404 shall constitute the minimum requirements of any department, commission, institution, board, office or agency of county government.



§ 5-9-406. Exemptions from application.

This part shall not apply with respect to offices that operate on fees collected by such offices.



§ 5-9-407. Budget amendments -- Limitation -- Procedure -- Applicability.

(a) Under any procedure for amending the budget provided in this section, the budget may not be amended to reduce any expenditure required by law, and all requests for amendments to the school budgets shall be approved by the school board.

(b) Once a budget has been adopted, the budget, including line items and major categories, may be amended by passage of an amendment by a majority of the members of the county legislative body. If an official or department head is requesting the budget amendment and the amendment involves amendment of major categories of the budget, the request shall be submitted in writing to the county mayor and to each member of the county legislative body, and must be approved by the county legislative body in order to be effective. The county mayor may make a recommendation to the county legislative body regarding the requested major category amendment. The written request may be on an amendment request form, if one is specified by the county mayor, otherwise such amendment request shall specify the following:

(1) A description of the amendment, including the purpose of the amendment and why it is needed during the current fiscal year;

(2) A statement showing the cost of the amendment by budget line item with subclassifications showing specific cost elements (personnel, salaries, equipment, etc., included in the line item); and

(3) Funding sources for the expenditure itemized by federal sources, state sources, local sources or fund balance.

(c) After the adoption of a budget for the department of education, any proposed amendments to the budget submitted by the local board of education shall be approved or rejected by the county legislative body within forty (40) days of the receipt of the proposed amendments. This subsection (c) shall not apply in any county having a population of more than three hundred twenty-five thousand (325,000), according to the 2010 federal census or any subsequent federal census.

(d) In addition to approval by the county legislative body as provided in subsection (b), there are two (2) alternative methods for adopting budget amendments to line items within a major category of the budget by which an official or department head may request approval of the amendment, except that amendment requests that have been disapproved by the county legislative body may not be approved under this subsection (d). The official or department head may request approval by the method outlined in subsection (b) or subdivision (d)(2) without first requesting approval under subdivision (d)(1).

(1) (A) The first alternative method under this subsection (d) to amend line items within a major category of the budget, except for those affecting amounts budgeted for personnel costs and amendments affecting the administrative or other expenses relating to the functioning of the county commission that require amendment by the procedure outlined in subdivision (d)(2) or that require approval by the county legislative body, is by written approval of the county mayor.

(B) Prior to the county mayor's approval, the official or department head of the office or department whose budget is to be amended shall make a written amendment request on the amendment request form specified by the county mayor to include the information outlined in subdivisions (b)(1)-(3). If the county mayor fails to approve such an amendment request, the amendment request may be approved by a budget committee created by law, by a budget committee of the county legislative body appointed by the county legislative body to approve budget amendments, or by a majority vote of the county legislative body.

(2) (A) The second alternative method for approval of any line item amendment, including, but not limited to, any line item amendment that in any way affects amounts budgeted for personnel costs, is by approval by a budget committee created by law or a budget committee of the county legislative body appointed by the county legislative body to approve budget amendments.

(B) Prior to any budget committee's approval, the official or department head of the affected office or department shall make a written amendment request specified by the committee to include the information outlined in subdivisions (b)(1)-(3). If the budget committee fails to approve such an amendment request, the amendment request may be approved by a majority vote of the county legislative body, but may not be approved by the county mayor pursuant to subdivision (d)(1).

(e) All budget amendments approved by the county mayor or a budget committee under subsection (d) shall be reported to the county legislative body in the next financial report.

(f) (1) (A) This section shall apply in every county unless a county exempts itself from this section by the adoption of a resolution by December 31, 1991.

(B) This section shall not apply in any county that has adopted Acts 1989, chapter 550.

(2) (A) In any county that has a private act or has adopted chapter 12 of this title, this section is supplemental authority for an amendment to the budget.

(B) In any county subject to this section that is under chapter 21 of this title, in addition to the requirement of this section, an official or department head shall submit a budget request to the budget committee for its recommendations to the county mayor or county legislative body, or both, for approval.

(3) This section shall not apply to local education agencies as defined in § 49-1-103.

(g) "Major categories of the budget," as used in this section, means major categories or summary accounts in the latest uniform chart of accounts as prescribed by the comptroller of the treasury.

(h) (1) [Deleted by 2016 amendment.]

(2) This section does not apply in any county having a population of not less than three hundred nineteen thousand six hundred twenty-five (319,625) nor more than three hundred nineteen thousand seven hundred twenty-five (319,725), according to the 1980 federal census or any subsequent federal census.









Chapter 12 - County Budgeting Laws

Part 1 - County Budgeting Law of 1957

§ 5-12-101. Short title.

This part shall be known and may be cited as the "County Budgeting Law of 1957."



§ 5-12-102. Local approval -- Form.

(a) This part shall be local in effect and shall become effective in a particular county upon the contingency of a two-thirds (2/3) vote of the county legislative body or other governing body of the county approving this law, or upon the contingency of the majority of the voters casting votes in any election held for this purpose approving this law.

(b) (1) The procedure for elections held for the purpose of approving this law shall be that the county election commission shall call and conduct an election within thirty (30) days after receiving a petition signed by ten percent (10%) of the qualified voters of the county, stating that they favor this law and requesting that an election be held in the county on the subject.

(2) The number of qualified voters in the county is deemed to be the total number of votes cast for all candidates for governor in the last general election, or upon a resolution of the county legislative body or other governing body, duly certified to the election commission, requesting such an election.

(3) In such an election, the propositions to be voted upon shall be stated on the ballot on separate lines in the following manner: "For the County Budgeting Law of 1957" and "Against the County Budgeting Law of 1957."



§ 5-12-103. Local approval -- Effect.

Any county that adopts this law, or the budgeting system provided for in this part, in accordance with § 5-12-102, shall follow the general procedures set forth in this part in the preparation, adoption and execution of all budgets respecting all funds, activities and agencies of county government.



§ 5-12-104. Budget committee.

(a) A county budget committee is hereby created.

(b) (1) Except as provided in subsection (e), the committee shall consist of five (5) members, one (1) of whom shall be the county mayor, and the other four (4) shall be appointed by the county mayor with the approval of the county governing body at its regular January session of each year or at any subsequent session.

(2) The members of the committee need not be members of the county governing body.

(3) The county mayor shall be the ex officio chair of the budget committee, and the director of accounts and budgets shall be the ex officio secretary of the budget committee.

(c) (1) The county governing body may in its discretion allow members of the budget committee such compensation for their service as the commission may deem proper.

(2) Any provision for compensation, as well as provision for printing, publicity, supplies and other necessary expenses of the budget committee, shall be payable from the county general fund and shall be included in the annual appropriations.

(d) The budget committee shall perform all the duties respecting county budgets and appropriations now performed, or required to be performed, by the finance committee, tax levy committee or other committees of the county, and shall perform such other duties as provided in this part.

(e) In any county having a population of not less than one hundred fifty-six thousand eight hundred (156,800) nor more than one hundred fifty-six thousand nine hundred (156,900), according to the 2010 federal census or any subsequent federal census, the committee shall consist of not more than nine (9) nor less than five (5) members, one (1) of whom shall be the county mayor. The other members shall be appointed by the county mayor with the approval of the county governing body at its regular January session of each year or at any subsequent session. The number of members shall be determined annually by the legislative body of the county.



§ 5-12-105. Fiscal year. [Effective until January 1, 2017. See version effective on January 1, 2017.]

First of 2 versions of this section

(a) There is hereby created a fiscal year for the counties and for each office, department, institution, activity and agency thereof, which fiscal year shall begin on July 1 of each year and shall end on June 30 next following.

(b) The fiscal year shall constitute the budget year, and the year for accounting and reporting of each and every fund, office, department, institution, activity and agency of the county government; but this subsection (b) shall be in addition to, and not in lieu of, any accounting and reporting now required of any official by general law.



§ 5-12-105. Fiscal year -- Timeline and budgetary process for LEA. [Effective on January 1, 2017. See version effective until January 1, 2017.]

Second of 2 versions of this section

(a) There is hereby created a fiscal year for the counties and for each office, department, institution, activity and agency thereof, which fiscal year shall begin on July 1 of each year and shall end on June 30 next following.

(b) The fiscal year shall constitute the budget year, and the year for accounting and reporting of each and every fund, office, department, institution, activity and agency of the county government; but this subsection (b) shall be in addition to, and not in lieu of, any accounting and reporting now required of any official by general law.

(c) If the county legislative body adopts a timeline and budgetary procedures for the county, then the estimates and budget proposals provided for in § 5-12-106 shall be filed in accordance with that timeline; provided, however, the timeline for the budget of the local education agency (LEA) shall be established by the county legislative body with the concurrence of the county board of education.

(d) In the absence of a locally adopted schedule and procedures pursuant to subsection (c), the budgetary procedures for the county shall follow the following timeline:

(1) No later than February 1, the director of accounts and budgets shall deliver forms for all budget requests to all departments, commissions, institutions, boards, offices, and agencies;

(2) No later than March 1, all departments, commissions, institutions, boards, offices, and agencies except the local board of education shall deliver the appropriate estimates and budget request to the director of accounts and budgets;

(3) (A) No later than April 1, the county budget committee shall vote upon the proposed budget and the director of accounts and budgets shall notify the department, commission, institution, board, office, or agency whether the county budget committee approves or rejects the proposed budget;

(B) If approved, the director of accounts and budgets shall immediately forward the proposed budget to the county legislative body for consideration; or

(C) If rejected, the department, commission, institution, board, office, or agency shall submit a revised budget proposal to the director of accounts and budgets within ten (10) business days after receipt of notice that the budget proposal was rejected.

(4) No later than May 1, each LEA shall submit a proposed budget to the director of accounts and budgets; provided that, the LEA may amend the proposed budget after May 1;

(5) (A) No later than June 1, the county budget committee shall vote upon the proposed budget and the director of accounts and budgets shall notify the LEA whether the county budget committee approves or rejects the LEA's proposed budget;

(B) If approved, the director of accounts and budgets shall immediately forward the proposed budget to the county legislative body for consideration; or

(C) If rejected, the LEA shall submit a revised budget proposal to the director of accounts and budgets within ten (10) business days after receipt of notice that the budget proposal was rejected;

(6) If the county budget committee of the local governing body rejects the first and second budget proposals from any department, commission, institution, board, office, or agency, then the third and any subsequent proposals shall be delivered directly to the county legislative body which shall approve or reject the proposal within ten (10) business days of the body's receipt of the amended proposal; and

(7) If rejected, the department, commission, institution, board, office, or agency shall submit a revised budget proposal to the county legislative body within ten (10) business days after receipt of notice that the budget proposal was rejected.

(e) The timeline and budgetary process pursuant to this section may be waived or altered, if agreed upon by the county legislative body and the respective department, commission, institution, board, office, or agency.



§ 5-12-106. Budget estimates. [Effective until January 1, 2017. See version effective on January 1, 2017.]

First of 2 versions of this section

(a) The county highway commissioners or superintendent shall, on or before April 1 of each year, file with the director of accounts and budgets an itemized statement of the funds estimated to be required for the county road program for the ensuing fiscal year and for the construction, operation, repair and maintenance of the county road system and for the general administration of the highway department, together with an estimate of the highway and road funds expected to be received during such fiscal year.

(b) The county board of education, after preparing its annual budget as now provided by law, shall file such budget with the director of accounts and budgets for inclusion in the complete budget document to be presented to the budget committee.

(c) The county mayor, on or before April 1 of each year, shall file with the director of accounts and budgets an itemized statement of the amounts that the county mayor estimates are necessary to be expended from the county general fund, the debt service funds and from all other funds, excluding highway funds, school funds, and funds derived from the sale of bonds, together with an estimate of the revenue to be received during the next fiscal year.

(d) Each of the other operating departments, institutions, offices and agencies shall file with the director of accounts and budgets on or before April 1 of each year a detailed estimate of its requirements for expenditures from the county's funds for the ensuing fiscal year, together with an estimate of any county revenues to be received by such agency, office or department.

(e) The director of accounts and budgets, on or before May 1 of each year, shall file a consolidated budget document with the budget committee showing an itemized statement of the amounts estimated by the various departments and officials to be required for the efficient operation of the county government from the county general fund, the debt service funds, highway funds, school funds and all other funds, together with an estimate of the revenues estimated to be received by each of the funds during the next fiscal year and an estimate of the unencumbered cash balance of each of the funds at the beginning of the fiscal year.

(f) It is the duty of each official, office, department, institution, agent or employee of the county government to furnish in writing such information, in such form and at such time, as may be requested by the budget committee.



§ 5-12-106. Budget estimates. [Effective on January 1, 2017. See version effective until January 1, 2017.]

Second of 2 versions of this section

(a) The county highway commissioners or superintendent shall, in accordance with a timeline provided for in § 5-12-105, file with the director of accounts and budgets an itemized statement of the funds estimated to be required for the county road program for the ensuing fiscal year and for the construction, operation, repair and maintenance of the county road system and for the general administration of the highway department, together with an estimate of the highway and road funds expected to be received during such fiscal year.

(b) The county board of education, after preparing its annual budget as now provided by law, shall file such budget with the director of accounts and budgets for inclusion in the complete budget document to be presented to the budget committee.

(c) The county mayor, in accordance with a timeline provided for in § 5-12-105, shall file with the director of accounts and budgets an itemized statement of the amounts that the county mayor estimates are necessary to be expended from the county general fund, the debt service funds and from all other funds, excluding highway funds, school funds, and funds derived from the sale of bonds, together with an estimate of the revenue to be received during the next fiscal year.

(d) Each of the other operating departments, institutions, offices and agencies shall file with the director of accounts and budgets in accordance with a timeline provided for in § 5-12-105 a detailed estimate of its requirements for expenditures from the county's funds for the ensuing fiscal year, together with an estimate of any county revenues to be received by such agency, office or department.

(e) The director of accounts and budgets shall file a consolidated budget document with the budget committee showing an itemized statement of the amounts estimated by the various departments and officials to be required for the efficient operation of the county government from the county general fund, the debt service funds, highway funds, school funds and all other funds, together with an estimate of the revenues estimated to be received by each of the funds during the next fiscal year and an estimate of the unencumbered cash balance of each of the funds at the beginning of the fiscal year.

(f) It is the duty of each official, office, department, institution, agent or employee of the county government to furnish in writing such information, in such form and at such time, as may be requested by the budget committee.



§ 5-12-107. Committee action on budget. [Effective until January 1, 2017. See version effective on January 1, 2017.]

First of 2 versions of this section

(a) (1) At least forty-five (45) days prior to the beginning of each fiscal year, the budget committee shall review and adopt the annual budget.

(2) The budget shall contain an itemized and classified plan of all proposed expenditures and estimated receipts for the ensuing fiscal year, and shall conform to the uniform classification of accounts established by the director of accounts and budgets.

(3) The classification of accounts must be first approved by the comptroller of the treasury.

(4) It is expressly provided that the classification of expenditures and receipts of any and all county school funds for any purpose, administered by the county board of education and the county director of schools shall conform in all respects to the classification of accounts as prescribed by the commissioner of education.

(b) Opposite each item of estimated revenue, the budget document shall show in opposite parallel columns the amount actually collected for the last completed fiscal year, a revised estimated amount for the current fiscal year, and the estimate for the ensuing fiscal year.

(c) Likewise, opposite each item of proposed expenditure, the budget document shall show the amount actually expended for such item during the last completed year, the probable amount that will be spent during the current fiscal year and the proposed appropriations or expenditure estimate for the ensuing fiscal year.

(d) In preparing the budget, the budget committee may revise, as it deems necessary, the estimates or requests made by the various departments, officials, offices, institutions and agencies of the county, but any county official or employee shall be entitled to a hearing before the budget committee with reference to any contemplated changes in the county official's or employee's budget requests or estimates.

(e) The budget committee shall certainly and fully provide in the budget for all requirements for debt service, interest and bond maturities and for any cash deficit in any fund at the beginning of the fiscal year, and shall propose a tentative tax rate for the current calendar year.



§ 5-12-107. Committee action on budget. [Effective on January 1, 2017. See version effective until January 1, 2017.]

Second of 2 versions of this section

(a) (1) In accordance with a timeline provided for in § 5-12-105, the budget committee shall review and adopt the annual budget.

(2) The budget shall contain an itemized and classified plan of all proposed expenditures and estimated receipts for the ensuing fiscal year, and shall conform to the uniform classification of accounts established by the director of accounts and budgets.

(3) The classification of accounts must be first approved by the comptroller of the treasury.

(4) It is expressly provided that the classification of expenditures and receipts of any and all county school funds for any purpose, administered by the county board of education and the county director of schools shall conform in all respects to the classification of accounts as prescribed by the commissioner of education.

(b) Opposite each item of estimated revenue, the budget document shall show in opposite parallel columns the amount actually collected for the last completed fiscal year, a revised estimated amount for the current fiscal year, and the estimate for the ensuing fiscal year.

(c) Likewise, opposite each item of proposed expenditure, the budget document shall show the amount actually expended for such item during the last completed year, the probable amount that will be spent during the current fiscal year and the proposed appropriations or expenditure estimate for the ensuing fiscal year.

(d) In preparing the budget, the budget committee may revise, as it deems necessary, the estimates or requests made by the various departments, officials, offices, institutions and agencies of the county, but any county official or employee shall be entitled to a hearing before the budget committee with reference to any contemplated changes in the county official's or employee's budget requests or estimates.

(e) The budget committee shall certainly and fully provide in the budget for all requirements for debt service, interest and bond maturities and for any cash deficit in any fund at the beginning of the fiscal year, and shall propose a tentative tax rate for the current calendar year.



§ 5-12-108. Budget proposal -- Public comment -- Committee revisions.

(a) (1) (A) At least ten (10) days before the budget committee conducts a public hearing as provided in subdivision (a)(3), the budget committee shall cause the proposed annual operating budget to be published in a newspaper of general circulation.

(B) This budget shall contain a budgetary comparison for the following governmental funds:

(i) General;

(ii) Highway/public works;

(iii) General purpose school fund; and

(iv) Debt service

that shall include comparisons of the proposed budget with the current year and the prior year.

(C) The budgetary comparisons shall be by individual fund and shall summarize revenues by local taxes, state of Tennessee, federal government and other sources. Expenditures shall be summarized by salaries and other costs. The budgetary comparison shall also present beginning and ending fund balances and the number of employee positions.

(2) The publication shall also contain a notice of a public hearing to be conducted by the budget committee at which any citizen of the county shall have the right to appear and state such citizen's views on the budget.

(3) Such public hearing shall be held by the budget committee not later than ten (10) days prior to the beginning of the fiscal year.

(b) Following such public hearing, the budget committee shall make the final revision of the budget document and prepare copies for presentation to the county governing body.



§ 5-12-109. County governing body action on budget. [Effective until January 1, 2017. See version effective on January 1, 2017.]

First of 2 versions of this section

(a) (1) The budget committee shall present the budget to the county governing body at the regular July session each year or at a special session called for this purpose during the month of July.

(2) The proposed budget shall be accompanied by a budget message explaining the financial program and outlining the services, work and activities to be financed by the proposed budget and a brief discussion of the means proposed for financing the expenditure program set forth in the budget.

(3) With the proposed budget, the budget committee shall deliver to the county governing body a budget appropriation resolution and a tax levy resolution.

(b) (1) The county legislative body may alter or revise the proposed budget except as to provision for debt service requirements and for other expenditures required by law.

(2) In the event that the local fiscal body has not adopted a budget by July 1 of any year, and until a final operating budget is adopted, the operating budget for the year just ended and the appropriation resolution for the year shall continue in effect by operation of law without further action of the county legislative body; provided, however, all agencies of the county and other entities receiving appropriated county funds shall not during any month encumber funds in excess of the allotment for a comparable month of the preceding fiscal year, unless specifically authorized to do so by resolution of the county legislative body. The authorizing resolution must identify a corresponding funding source equal to the amount of excess allotment authorized. The excess allotments so authorized shall become a part of the final operating budget. During the time that the continuation operating budget is in effect, the budget may be amended according to the procedures for amending a final operating budget, and amendments shall be made as necessary to provide for debt obligations and court-ordered expenditures.

(3) The continuing budget authorized by this subsection (b) may continue in effect for the months of July and August and, upon approval from the comptroller of the treasury or the comptroller's designee after a showing of extraordinary circumstances, may continue for the month of September; provided, however, no such continuation budget may extend beyond September 30 of any fiscal year. The county shall submit justification for extending the continuing budget through the month of September to the comptroller of the treasury or the comptroller's designee for approval by August 15. The comptroller of the treasury or the comptroller's designee may request any additional information as may be required to properly review the continuing budget extension request. The comptroller of the treasury or the comptroller's designee shall report the comptroller's approval or disapproval to the county legislative body within seven (7) business days, after receipt of the request and any requested supplemental documentation, upon which the county legislative body may take action to extend the continuing budget for the month of September. The fact that the county is operating under a continuation budget shall not, by itself, be grounds for disapproval of a tax and revenue anticipation note or other comparable financing.

(c) If the county legislative body and the county school board fail to agree upon a budget for the county department of education by August 31 of any year, then, by operation of law, the budget for the county department of education shall be equal to the minimum budget required to comply with the local match and maintenance of effort provisions of the BEP. However, if for three (3) consecutive years, the county legislative body and school board fail to agree upon a budget and the department of education receives the minimum required funding for that fiscal year by operation of law, then, the budget in the third year shall include a mandatory increase that is equivalent to three percent (3%) of the required funding from local sources for schools; provided, however, this increase shall not be required if during any of those three (3) years the school board failed to submit its budget proposals in accordance with a timeline provided for in § 5-12-105.

(d) The budget, the appropriation resolution, and the tax levy resolution, as adopted, shall be spread upon the minutes of the county governing body.



§ 5-12-109. County governing body action on budget. [Effective on January 1, 2017. See version effective until January 1, 2017.]

Second of 2 versions of this section

(a) (1) The budget committee shall present the budget to the county governing body in accordance with a timeline provided for in § 5-12-105.

(2) The proposed budget shall be accompanied by a budget message explaining the financial program and outlining the services, work and activities to be financed by the proposed budget and a brief discussion of the means proposed for financing the expenditure program set forth in the budget.

(3) With the proposed budget, the budget committee shall deliver to the county governing body a budget appropriation resolution and a tax levy resolution.

(b) (1) The county legislative body may alter or revise the proposed budget except as to provision for debt service requirements and for other expenditures required by law.

(2) In the event that the local fiscal body has not adopted a budget by July 1 of any year, and until a final operating budget is adopted, the operating budget for the year just ended and the appropriation resolution for the year shall continue in effect by operation of law without further action of the county legislative body; provided, however, all agencies of the county and other entities receiving appropriated county funds shall not during any month encumber funds in excess of the allotment for a comparable month of the preceding fiscal year, unless specifically authorized to do so by resolution of the county legislative body. The authorizing resolution must identify a corresponding funding source equal to the amount of excess allotment authorized. The excess allotments so authorized shall become a part of the final operating budget. During the time that the continuation operating budget is in effect, the budget may be amended according to the procedures for amending a final operating budget, and amendments shall be made as necessary to provide for debt obligations and court-ordered expenditures.

(3) The continuing budget authorized by this subsection (b) may continue in effect for the months of July and August and, upon approval from the comptroller of the treasury or the comptroller's designee after a showing of extraordinary circumstances, may continue for the month of September; provided, however, no such continuation budget may extend beyond September 30 of any fiscal year. The county shall submit justification for extending the continuing budget through the month of September to the comptroller of the treasury or the comptroller's designee for approval by August 15. The comptroller of the treasury or the comptroller's designee may request any additional information as may be required to properly review the continuing budget extension request. The comptroller of the treasury or the comptroller's designee shall report the comptroller's approval or disapproval to the county legislative body within seven (7) business days, after receipt of the request and any requested supplemental documentation, upon which the county legislative body may take action to extend the continuing budget for the month of September. The fact that the county is operating under a continuation budget shall not, by itself, be grounds for disapproval of a tax and revenue anticipation note or other comparable financing.

(c) If the county legislative body and the county school board fail to agree upon a budget for the county department of education by August 31 of any year, then, by operation of law, the budget for the county department of education shall be equal to the minimum budget required to comply with the local match and maintenance of effort provisions of the BEP. However, if for three (3) consecutive years, the county legislative body and school board fail to agree upon a budget and the department of education receives the minimum required funding for that fiscal year by operation of law, then, the budget in the third year shall include a mandatory increase that is equivalent to three percent (3%) of the required funding from local sources for schools; provided, however, this increase shall not be required if during any of those three (3) years the school board failed to submit its budget proposals in accordance with a timeline provided for in § 5-12-105.

(d) The budget, the appropriation resolution, and the tax levy resolution, as adopted, shall be spread upon the minutes of the county governing body.



§ 5-12-110. Expenditures -- Limitations and restrictions -- Disbursement warrants.

(a) The appropriations made in the appropriation resolution, or any amendment thereto, shall constitute the limit to expenditures for the various purposes and from the several funds of such county for the fiscal year covered by the resolution, and no expenditure shall be made or obligation created in excess of such limitation.

(b) Any resolution presented to the county legislative body or other governing body in any fiscal year, after the original appropriation resolution has been adopted and the tax rate for the year fixed by that body, that provides for an appropriation in addition to those made in the original budget appropriation resolution, shall specifically provide sufficient revenue or other funds to meet expenditures to be made in consequence of such additional appropriation.

(c) If at any time during the fiscal year it shall become apparent that the revenues of any of the county's funds, together with its unencumbered cash balance at the beginning of such year, will not be sufficient to equal the amount of the original appropriations, it shall be the duty of the director of accounts and budgets and the county mayor to impound the appropriations from such fund in such amount as shall appear necessary, subject to the written approval of the budget committee.

(d) (1) The appropriations made by the county legislative body or other governing body, as provided in subsections (a) through (c), shall constitute authorization for expenditures; and expenditures may be made and obligations created against any appropriation to an aggregate total of the amount appropriated for such item.

(2) However, the expenditures and encumbrances against the amounts appropriated shall be made only in consequence of an order issued by the purchasing agent and subsequent approval of the invoice by the director of accounts and budgets; except that payrolls and bills for telephones, water, gas, electric and other utility services shall first be checked and approved for payment by the various departments or otherwise as provided by law, and county obligations imposed by law shall be approved by the proper authority before being submitted to the director of accounts and budgets for payment.

(3) No expenditures made or obligations created in any manner other than so specified or authorized in this part shall be valid or binding against the county; provided, that the purchasing commission may issue such regulations as it deems necessary for the prompt handling of bona fide emergencies.

(e) Accounts and other obligations of the county department of education, other than payrolls, after preaudit by the director of accounts and budgets, shall be paid by disbursement warrants drawn on the county trustee by the county board of education, but copies of all disbursement warrants issued by the board of education, showing the accounting classification chargeable, shall be furnished by the board of education to the director of accounts and budgets daily as issued. In lieu of such requirement, such disbursement warrants may be prepared in the office of the director of accounts and budgets for the county board of education.

(f) (1) Expenditures from all other funds of the county, except school funds, shall be made by disbursement warrants on the county trustee signed by the county mayor and the director of accounts and budgets, and no other official, department, institution or agency of the county shall issue negotiable warrants or vouchers for such expenditures.

(2) Before any disbursement warrant shall be issued in discharge of any obligation, a detailed invoice or statement thereof shall be filed with the director of accounts and budgets, and it shall be the director's duty to carefully check all such invoices to determine if they are correct, if the goods or services have been received or rendered as stated, and if the obligation is just, authorized or legally binding on the county.

(g) Bills and accounts incurred in accordance with authorized appropriations shall be paid promptly in order that the county may obtain the benefit of cash discounts; and for this purpose, it shall not be necessary for any such bill or account to be filed and recorded by the county clerk or to be approved before payment by the county legislative body or by any committee or commission appointed by it.



§ 5-12-111. Monthly report of director.

(a) The director of accounts and budgets shall make a report at the end of each month showing the condition of the budget.

(b) (1) The report shall show for each item of appropriation, or allotment of each item of appropriation, or both, the total expenditures for the month and the year to date, the amount of outstanding encumbrances and the amount of the unencumbered balance.

(2) The report shall also show for each fund an itemized statement of the revenues and receipts estimated for the year, the amount of the collections of each item for the month and the year to date and the unrealized portion of the estimate.

(3) In a parallel column shall be shown the amount of each item or revenue during the comparable elapsed period of the preceding fiscal year.

(c) (1) The most recent of such reports shall be presented by the county mayor at each regular session of the county legislative body or other governing body.

(2) At such time, the county mayor shall advise the county governing body of the condition of the budget, and of any adjustment or reduction of appropriations that should be made, and shall recommend any other action that, in the county mayor's opinion, the county governing body should take in order that the budget shall be kept in balance.



§ 5-12-112. Violations -- Penalties.

Any official or employee of the county, or of any institution or agency thereof, who fails or refuses to perform the duties required of that official or employee by this part, or who fails or refuses otherwise to conform to this part, commits a Class C misdemeanor and is subject to removal from that official's or employee's position.



§ 5-12-113. Application to schools, etc.

This part shall not apply to county school funds for any purpose, the county board of education, and the county director of schools unless approved by the commissioner of education.



§ 5-12-114. Construction of part.

(a) It is not the intent of this part to repeal or supersede any private or local law concerning budgeting systems.

(b) This part is not exclusive and shall not prevent the adoption of amendments to existing special or local laws pertaining to county budgeting systems, or the enactment of special or local budgeting systems.






Part 2 - Local Option Budgeting Law of 1993

§ 5-12-201. Short title -- Applicability.

This part shall be known and may be cited as the "Local Option Budgeting Law of 1993" and applies only to any county having adopted its provisions by approval by a two-thirds (2/3) vote of the county legislative body.



§ 5-12-202. Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Budget committee" refers only to a budget committee created by law, such as being created according to the County Financial Management System of 1981, compiled in chapter 21 of this title, the County Budgeting Law of 1957, compiled in part 1 of this chapter, or similar provision, or created by private act;

(2) "Chief administrative officer of the county highway department" means the officer or entity having the general control and authority over the county highway department in accordance with § 54-7-109;

(3) "County mayor or budget committee," in counties not having a budget committee as referred to in subdivision (1), means the county mayor; and

(4) "Long-term debt" means debt payable after June 30 of the fiscal year, for which the budget is applicable.



§ 5-12-203. Applicability.

This part applies to each department, office or agency funded, in whole or in part, from county appropriations. Nevertheless, with regard to entities receiving county funds pursuant to § 5-9-109, only the requested county appropriation and expenditures of county funds shall be included within this part.



§ 5-12-204. Duties of comptroller of the treasury or the comptroller's designee not precluded.

Nothing in this part shall be construed as precluding the duties of the comptroller of the treasury or the comptroller's designee pursuant to §§ 9-11-116 and 9-21-403.



§ 5-12-205. Conflicts with other laws.

If a county included in this part has adopted the County Financial Management System of 1981, compiled in chapter 21 of this title, the County Budgeting Law of 1957, compiled in part 1 of this chapter, or private acts, and such county does not revoke or repeal such act, in the event of a conflict between this part and such acts, this part shall not supersede those acts, except that § 5-12-210 shall supersede any other law.



§ 5-12-206. Forms on which to submit a proposed budget.

The county mayor of each county shall furnish to the head of each department, office or agency covered by this part, on or before February 1 of each year, budget forms on which to submit a proposed budget. Such forms shall contain the minimum requirements prescribed by the comptroller of the treasury, and shall include space for additional information desired by the county mayor and such additional information desired by the budget committee in counties having a budget committee.



§ 5-12-207. County mayor to furnish an estimate of revenue.

The county mayor shall furnish to the director of schools and to the chief administrative officer of the county highway department an estimate of the amount of revenue to be generated by one cent (1cent(s)) of the county property tax for each taxing jurisdiction for the ensuing fiscal year and a form tax rate resolution on or before March 15 of each year. The assessor of property shall furnish such assessor's best estimate of the actual assessed value of all taxable property within the county for the ensuing year to the county mayor before March 15 of each year.



§ 5-12-208. Each department head to provide proposed budget document. [Effective until January 1, 2017. See version effective on January 1, 2017.]

First of 2 versions of this section

(a) The head of each department, office or agency covered by this part shall provide the county mayor or, if a director of accounts and budgets, director of finance, or similar person is provided by law, then to such official, with a proposed budget document on the budget forms on or before April 1 of each year.

(b) The director of schools and the chief administrative officer of the county highway department shall file, with the proposed budget, a proposed tax rate on the tax rate resolution form necessary to fund the requested budget of the department. The proposed budget submitted by these officials shall include estimated total revenues and other resources sufficient to fund the total proposed appropriations. Appropriations shall be included in an amount sufficient to fund the annual county debt service requirements.

(c) The county mayor or budget committee shall allow any department, office or agency to alter or amend the submitted budget at any time prior to May 15, or such other time as the proposed budget is submitted to the county legislative body, whichever occurs first. The county mayor or budget committee may allow submission of amendments after the budget is submitted to the county legislative body, but not later than June 15 or the adoption of the budget, whichever occurs first. Each alteration or amendment must be submitted in writing.



§ 5-12-208. Each department head to provide proposed budget document. [Effective on January 1, 2017. See version effective until January 1, 2017.]

Second of 2 versions of this section

(a) The head of each department, office or agency covered by this part shall provide the county mayor or, if a director of accounts and budgets, director of finance, or similar person is provided by law, then to such official, with a proposed budget document on the budget forms on or before March 1 of each year.

(b) The director of schools and the chief administrative officer of the county highway department shall file, with the proposed budget, a proposed tax rate on the tax rate resolution form necessary to fund the requested budget of the department. The proposed budget submitted by these officials shall include estimated total revenues and other resources sufficient to fund the total proposed appropriations. Appropriations shall be included in an amount sufficient to fund the annual county debt service requirements.

(c) The county mayor or budget committee shall allow any department, office, or agency to alter or amend the submitted budget at any time prior to when the proposed budget is submitted to the county legislative body. The county mayor or budget committee may allow submission of amendments after the budget is submitted to the county legislative body, but not later than the adoption of the budget.



§ 5-12-209. Review of proposed budgets -- Presentation to county legislative body.

(a) On or before June 1 of each year, the county mayor or budget committee shall consolidate and review the various department, office and agency budgets, and other proposed appropriations, if any. Any change in the budget proposed by the county mayor or budget committee shall be reviewed by the county mayor or budget committee with the affected officer or department or agency head, and an attempt will be made to arrive at a mutually acceptable budget amount. If the county mayor or budget committee reaches agreement with the affected officers, department and agency heads, then this change shall be reflected in the consolidated budget and accompanying property tax rate resolution and appropriation resolution, which shall be presented to the county legislative body. If the county mayor or budget committee cannot reach agreement with any affected officer or department or agency head concerning the budget of the office, department or agency, then the consolidated budget shall be presented to the county legislative body with the original proposed budget for the office, department or agency affected, and the county mayor or budget committee shall submit the proposed budget changes in a separate accompanying document, or as an additional column of information in the consolidated budget, and shall also submit this with a property tax rate resolution and appropriation resolution. The county mayor or budget committee shall outline the proposed changes to the consolidated budget and shall state the reasons for the proposed changes in a budget message to the county legislative body.

(b) The county mayor or budget committee may propose changes to the consolidated budget, the property tax rate resolution and appropriation resolution until the same are approved by the county legislative body, or until July 15, whichever occurs first.



§ 5-12-210. Adoption of budget, tax rate and appropriation resolution.

(a) The county legislative body shall each year adopt a budget, tax rate and appropriation resolution on or before twelve o'clock (12:00) midnight of the earlier of the date provided in any private act, or applicable under the County Financial Management System of 1981, compiled in chapter 21 of this title; or applicable under the County Budgeting Law of 1957, compiled in part 1 of this chapter; or July 31, for the fiscal year beginning on the first day of such July. Nevertheless, if the budget, tax rate and appropriation resolution are not adopted by the county legislative body on or before twelve o'clock (12:00) midnight on June 30 for the ensuing fiscal year, all departments and offices of the county may make expenditures according to the budget of that department or office as adopted for the preceding fiscal year, except that such departments and offices are limited to expenditures and obligations based on a monthly allotment from the preceding fiscal year's budget.

(b) (1) If the county legislative body and the county school board fail to agree upon a budget for the county department of education by August 31 of any year, then, by operation of law, the budget for the county department of education shall be equal to the minimum budget required to comply with the local match and maintenance of effort provisions of the BEP. However, if for three (3) consecutive years, the county legislative body and school board fail to agree upon a budget and the department of education receives the minimum required funding for that fiscal year by operation of law, then, the budget in the third year shall include a mandatory increase that is equivalent to three percent (3%) of the required funding from local sources for schools; provided, however, this increase shall not be required if during any of those three (3) years the school board failed to submit its budget proposals in accordance with a timeline provided for in § 5-12-208.

(2) If the county legislative body fails to adopt a budget, property tax resolution, and appropriation resolution by August 31 of any year, then by operation of law, the operating budget for the ensuing fiscal year, other than the portion for the county department of education, shall be the consolidated budget with proposed amendments submitted by the county mayor or the budget committee.

(c) All budget proposals, including the consolidated budget proposal submitted by the county mayor or budget committee and the budget as finally adopted, shall establish the number and salaries of all full-time personnel authorized therein.

(d) The budget as adopted shall be balanced as to all funds.

(e) The setting of the tax rate, by approval of the county legislative body, by operation of law, or otherwise according to law, constitutes a valid tax levy for collection purposes in accordance with this part.

(f) The board of education, through its designated representative, has the right to address the county legislative body in regard to the board's budget and tax rate proposals.



§ 5-12-211. Right to petition for additional deputies and assistants not precluded.

The budget shall have attached to it any court order or letter of agreement setting forth the number of authorized deputies and assistants pursuant to title 8, chapter 20, for the trustee, clerks of courts, register of deeds, county clerk and sheriff. Nothing in this part precludes the trustee, clerks of courts, register of deeds or county clerk from the right to petition the appropriate court for necessary deputies and assistants pursuant to title 8, chapter 20, nor is the right of the sheriff, as provided in § 8-20-120, precluded by this part.



§ 5-12-212. Requests for budget amendment -- Approval.

When the budget has been adopted, whether by action of the county legislative body or by operation of law, any budget amendment requested by any department to appropriate local, state or federal revenues, received in excess of the estimates used to adopt the budget, may be approved by a majority vote of the county legislative body. Notwithstanding, any department requesting such approval shall give written notice to the county mayor at least seven (7) calendar days prior to consideration of the request by the county legislative body. Other amendments shall be approved as provided in § 5-12-213.



§ 5-12-213. Who may make amendments to the budget -- Compliance with court orders.

(a) (1) Amendments to line items within a major category of the budget may be made by the official or department head of the office or department whose budget is to be amended, including those county officials named in § 5-12-211, and by the assessor of property, upon written notice to the county mayor and the county legislative body. Any line item amendment that in any way affects amounts budgeted for personnel costs, however, shall require approval of the county mayor to be effective, or if the county mayor disapproves or fails to take action on the amendment within seven (7) calendar days after written submission of the amendment, the county legislative body may approve the amendment by a two-thirds (2/3) vote.

(2) Amendments to line items within major categories of the budget for departments other than the school department, highway department, the officials named in § 5-12-211 or the assessor may be made with approval of the county mayor and a committee of the county legislative body specifically authorized by law or authorized by the county legislative body to approve such amendments. If no committee is created or the committee disapproves or fails to approve the requested line item amendment within twenty-one (21) days after written submission of the request to the chair of the committee, the amendment may be approved by the county legislative body. However, if amendments to the line items within major appropriation categories of the budget are not approved by the county mayor, or the county mayor fails to take action within seven (7) calendar days after written submission of the amendment to the county mayor, such amendment may be subsequently approved by a two-thirds (2/3) vote of the county legislative body.

(3) When the budget has been adopted, whether by action of the county legislative body or by operation of law, amendments to major categories of the budget may be made with the approval of the county mayor and passage of the amendment by a majority vote of the county legislative body. If amendments to the major appropriation categories of the budget are not approved by the county mayor, or the county mayor fails to take action on the amendment within seven (7) calendar days after written submission of the amendment to the county mayor, such amendment may be subsequently approved by a two-thirds (2/3) vote of the county legislative body. The amendments to major categories of the budget must be submitted in writing to the county mayor and the county legislative body and shall specify the following:

(A) A description of the amendment, including the purpose of the amendment and why it is needed during the current fiscal year;

(B) A statement showing the cost of the amendment by budget line item with subclassifications showing specific cost elements (personnel, salaries, equipment, etc., included in the line item); and

(C) Funding sources for the expenditure itemized by federal sources, state sources, local sources or fund balance.

(b) All amendments to the budget of the school department shall first be approved by the county board of education, and all amendments to the budget of the county highway department shall first be approved by the chief administrative officer of the county highway department.

(c) Notwithstanding, amendments shall be made to comply with any court order entered pursuant to title 8, chapter 20.



§ 5-12-214. Approval of appropriation for capital expenditures to be financed by long-term debt.

Any appropriation for capital expenditures to be financed by long-term debt shall not be expended or obligated until the issuance of the long-term debt has been approved by the county legislative body and the comptroller of the treasury or the comptroller's designee as required by law.



§ 5-12-215. Impoundment power to prevent deficit operation -- Override -- Applicability.

(a) If at any time the county mayor determines that the revenues or other resources are, with respect to any fund, less than was anticipated in the adopted budget, or if unanticipated expenditures arise that will likely create a budget deficit, the county mayor, upon certification to each member of the county legislative body, may impound such appropriation as may be necessary to prevent deficit operation. Such impoundment power may be overridden by a two-thirds (2/3) vote of the county legislative body, if the county legislative body makes such amendments at the same meeting to the budget as may be necessary to prevent deficit operation. Such necessary amendment requires a majority vote of the county legislative body. Notwithstanding this section, there shall be no impoundment of funds previously appropriated to the trustee, clerks of courts, register of deeds, county clerk, assessor of property or sheriff.

(b) This section is inapplicable to counties having impoundment provisions under other provisions of law.



§ 5-12-216. Modification of dates.

If good cause is shown, such as, but not limited to, a reappraisal of property within the county, the comptroller of the treasury may, notwithstanding any law to the contrary, modify any dates required under this part in a particular county.



§ 5-12-217. Creation of a revenue fluctuation major category.

The county legislative body may, in its discretion and with the approval of the county mayor, county board of education, or chief administrative officer of the county highway department whose budget is affected, create a reservation of fund balance for such revenue fluctuations for any fund or funds. Such reservation of revenue fluctuations shall be available to fund shortfalls in revenue or to meet unforeseen increases in operating expenses, or both.









Chapter 13 - County Fiscal Procedure Law of 1957

§ 5-13-101. Short title.

This chapter shall be known as the "County Fiscal Procedure Law of 1957."



§ 5-13-102. Local approval.

(a) This chapter shall be local in effect and shall become effective in a particular county upon the contingency of a two-thirds (2/3) vote of the county legislative body or other governing body of the county approving this law, or upon the contingency of the majority of the voters casting votes in any election held for this purpose approving this law.

(b) (1) The procedure for elections held for the purpose of approving this law shall be that the county election commission shall call and conduct an election within thirty (30) days after receiving a petition signed by ten percent (10%) of the qualified voters of the county stating that they favor this law and requesting that an election be held in the county on the subject.

(2) The number of qualified voters in the county is deemed to be the total number of votes cast for all candidates for governor in the last general election, or upon a resolution of the county legislative body or other governing body, duly certified to the election commission, requesting such an election.

(3) In such an election, the propositions to be voted upon shall be stated on the ballot on separate lines in the following manner: "For the County Fiscal Procedure Law of 1957" and "Against the County Fiscal Procedure Law of 1957."



§ 5-13-103. Director of accounts and budgets -- Appointment -- Compensation -- Staff.

(a) The county mayor of any county that has adopted this part shall appoint, with the approval of the county legislative body or other governing body, a director of accounts and budgets who shall be a county employee.

(b) The director of accounts and budgets shall be qualified by training and experience in the field of accounting to perform the director's duties in a proficient manner and in accordance with generally recognized principles of governmental accounting.

(c) (1) Before assuming the director's duties the director shall execute a corporate surety bond, the amount of which shall be established by the county mayor at not less than one hundred thousand dollars ($100,000).

(2) The bond shall be prepared in accordance with title 8, chapter 19, approved by the county legislative body, recorded in the office of the county register of deeds and transmitted to the office of the county clerk for safekeeping.

(3) The premium for such bond shall be paid from the county general fund.

(d) (1) The compensation of the director, which shall not be in excess of compensation allowed county officials in accordance with §§ 8-24-101 and 8-24-102, shall be set annually by the county legislative body or other governing body of the county.

(2) The amount of such compensation, the compensation of such stenographers, typists or assistants as the director may need, and the other necessary expenses of the director's office shall be provided for by annual appropriation from the county general fund.

(e) The director has the power, in accordance with such regulations as may be established from time to time by the county mayor, to appoint and remove the director's assistants, to prescribe their duties, and to fix their salaries within the limits of the annual appropriation.

(f) (1) In any county having a population of not less than thirty-eight thousand six hundred (38,600) nor more than thirty-eight thousand seven hundred (38,700), according to the 1970 federal census or any subsequent federal census, the director shall not be terminated or discharged without the approval of the county legislative body.

(2) This subsection (f) shall not apply in any county that has a metropolitan form of government.



§ 5-13-104. Fiscal procedure system.

(a) There shall be set up and maintained in the office of the director of accounts and budgets a system of fiscal procedure, control and centralized accounting, set out and described in this section, which shall be under the administrative control and direction of the director; but such system shall be conducted in full accordance with the general law of this state respecting the duties and responsibilities of the county mayor as fiscal agent of the county.

(b) The system of fiscal procedure, control and accounting provided for in this section shall conform to generally accepted principles of governmental accounting and shall be in substantial agreement with the recommendations of the national committee on governmental accounting.

(c) The system shall include such records and procedures as may be required to accurately reflect the assets, liabilities, income and expenditures of each fund of the county, together with such records, accounts and files as are necessary to record and control:

(1) The transactions relating to county revenues, and the revenues for each of its several funds;

(2) The transactions relating to the adopted budget and appropriations, including the expenditures and encumbrances against each item of appropriations;

(3) The transactions relating to the bonded debt; and

(4) Such other records as may be necessary to facilitate the operation of the adopted budget and the proper accounting for each item of county expenditure.



§ 5-13-105. Director of accounts and budgets -- Accounting duties generally.

(a) It is the duty of the director of accounts and budgets to:

(1) Post and otherwise keep the records of the central accounting system;

(2) Verify all bills, invoices, payrolls and claims against the county before payment; and

(3) Check the settlements and reports of the various officials and department heads of the county government.

(b) (1) The director shall also, after careful preaudit of invoices, bills and claims against the county or any of its funds, prepare disbursement warrants on all county funds.

(2) It is the duty of such director to sign all county disbursement warrants as evidence of such director's audit and approval of the expenditure made thereby, but no disbursement warrant drawn on the county trustee shall become a county liability payable by the county trustee until such warrant shall also have been signed by the county mayor, county director of schools, or other official or officials whose signatures are required on such warrants.

(c) (1) The director shall install, with the approval of the comptroller of the treasury, a uniform classification of accounts, including a classification of revenues and expenditures, to be used in accounting, budgeting and financial reporting respecting all county funds, offices, agencies and activities of the county governments, with the exception of school funds administered by the county board of education and the county director of schools, and shall prescribe the forms to be used by each official and employee of the county in connection therewith.

(2) The classification of expenditures and receipts of county school funds shall conform to the classification of accounts as prescribed by the commissioner of education.

(d) (1) The director shall set up and maintain a double entry system of accounting for recording the transactions of all of the county's funds, including both proprietary and budgetary accounts, in conformity with the requirements set out in § 5-13-104.

(2) The accounts shall be kept on the modified cash basis.

(e) (1) The director shall set up the necessary accounts to properly record the annual budget and each appropriation made by the county legislative body.

(2) All encumbrances, expenditures or other charges against any item of the budget shall be promptly recorded in order that the unencumbered balance of each item of the budget shall be readily ascertainable at all times.

(f) (1) At the end of each month, the director shall prepare a comprehensive report of all revenues and expenditures of the county and of each of its several funds, departments, offices, agencies and activities, all encumbrances against the several appropriations, and the condition of each item of appropriation in the annual budget.

(2) The most recent of such reports shall be presented to the county legislative body at each quarterly meeting and copies of such reports shall be furnished the members thereof.

(g) (1) The director shall preaudit all payrolls of the county before payment and shall maintain complete earnings records of each employee of the county.

(2) The director and the county mayor are hereby authorized to maintain a special county payroll account at a local bank at the county seat, in which disbursement warrants for the total of each payroll may be deposited and against which individual net earning checks may be issued to each of the county employees.

(3) The county mayor may authorize the issuance of such payroll checks on the signature of the director, and in such event the depository bank shall be so instructed.



§ 5-13-106. Receipt of funds.

Excepting taxes such as the county trustee is authorized to collect, the payment of all moneys to the county trustee by any collectors authorized by statute, or by anyone on account due the county, shall be made only by issuance of a receivable warrant signed by the county mayor instructing the trustee to receive the amount named, for which the trustee shall issue a receipt, a duplicate of which shall be delivered to the director of accounts and budgets to be used by the director in posting the accounting records.



§ 5-13-107. Disbursement of funds.

(a) Before any obligation against the county shall be paid or any disbursement warrant or voucher issued therefor, a detailed invoice or statement approved by the head of the office, department or agency for which the obligation was made shall be filed with the director of accounts and budgets.

(b) The director shall make a careful preaudit of such invoice or statement, including a comparison with any encumbrance document previously posted or filed authorizing such obligation, and shall approve for payment only such items as appear to be correct, properly authorized, and not exceeding the otherwise unencumbered balance of the allotments or appropriations against which they are chargeable.

(c) Disbursement warrants shall be promptly prepared for all such approved items by the director and mailed or delivered to the payees thereof.

(d) A duplicate copy of all disbursement warrants, with all original invoices or other supporting documents, or both, attached to the duplicate copies, shall be kept on file in the office of the director.



§ 5-13-108. Agency reports and information.

(a) Each official, office, department, institution, agency, board, committee, commission or employee of the county shall furnish such information and make such reports as may be required to properly maintain the central accounting system and fiscal procedures herein authorized and prescribed, and such information and reports shall be furnished at such times and in such form as may be prescribed by the director of accounts and budgets.

(b) The records of all county offices, departments and agencies shall be made available by their respective officials or employees for examination at all reasonable hours by the director.



§ 5-13-109. Violations -- Penalties.

Any official named in this chapter, or any other official, agent or employee of the county who fails or refuses to perform the duties required of that official, agent or employee under this chapter, or who otherwise fails or refuses to conform to this chapter, commits a Class C misdemeanor and is subject to removal from office.



§ 5-13-110. Application to schools, etc.

This chapter shall not apply to county school funds for any purpose, the county board of education, and the county director of schools unless approved by the commissioner of education.



§ 5-13-111. Construction of chapter.

This chapter is not exclusive and shall not prevent the adoption of amendments to existing special or local laws pertaining to fiscal procedure, control and accounting, or the enactment of special or local acts creating central accounting systems, fiscal procedures, and offices of director of accounts and budgets.






Chapter 14 - County Purchasing

Part 1 - County Purchasing Law of 1957

§ 5-14-101. Short title.

This part shall be known and may be cited as the "County Purchasing Law of 1957."



§ 5-14-102. Local approval.

(a) This part shall be local in effect and shall become effective in a particular county upon the contingency of a two-thirds (2/3) vote of the county legislative body or other governing body of the county approving this law, or upon the contingency of the majority of the voters casting votes in any election held for this purpose approving this law.

(b) (1) The procedure for elections held for the purpose of approving this law shall be that the county election commission shall call and conduct an election within thirty (30) days after receiving a petition signed by ten percent (10%) of the qualified voters of the county, stating that they favor this law and requesting that an election be held in the county on the subject.

(2) The number of qualified voters in the county is deemed to be the total number of votes cast for all candidates for governor in the last general election, or upon a resolution of the county legislative body, or other governing body, duly certified to the election commission, requesting such an election.

(3) In such an election, the propositions to be voted upon shall be stated on the ballot on separate lines in the following manner: "For the County Purchasing Law of 1957" and "Against the County Purchasing Law of 1957."



§ 5-14-103. Purchasing agent -- Appointment -- Compensation -- Staff.

(a) The county mayor of any county that has adopted this part shall appoint, with the approval of the county legislative body or other governing body, a purchasing agent who shall be a county employee.

(b) A purchasing agent shall be qualified by training and experience to perform the purchasing agent's duties in a proficient manner and in accordance with generally recognized principles of governmental purchasing and in accordance with this part.

(c) (1) Before assuming the purchasing agent's duties, a purchasing agent shall execute a corporate surety bond, the amount of which shall be established by the county mayor at not less than one hundred thousand dollars ($100,000).

(2) The bond shall be prepared in accordance with title 8, chapter 19, approved by the county legislative body, recorded in the office of the county register of deeds and transmitted to the office of the county clerk for safekeeping.

(3) The premium for such bond shall be paid from the county general fund.

(d) The compensation of the purchasing agent, which shall not be in excess of compensation allowed county officials in accordance with §§ 8-24-101 and 8-24-102, shall be set annually by the county legislative body or other governing body; and the amount of such compensation, the compensation of such clerks and assistants as may be needed, and the other necessary expenses of this office shall be provided for by annual appropriation made by the county legislative body or other governing body from the county general fund.

(e) The purchasing agent has the power, in accordance with such regulations as may be established by the county mayor, to appoint and remove the purchasing agent's assistants, to prescribe their duties, and to fix their salaries within the limits of the annual appropriation made therefor.



§ 5-14-104. Purchasing agent -- Office.

(a) Necessary office space and equipment for the use of the purchasing agent shall be provided and maintained at the county seat of such county.

(b) Such office shall be open for business during the usual hours observed by other officials of the county government.



§ 5-14-105. Purchasing agent -- Powers and duties.

The county purchasing agent has exclusive power and it is the purchasing agent's duty to:

(1) Contract for and purchase all supplies, materials, equipment and contractual services required by each and every official, agency, office, department or employee of the county government, or that is supported by, or under control of, the county government and that expends or encumbers any of the county's funds. No other official, employee or agent of the county or of any of its departments or agencies shall be authorized to contract for or purchase any such materials, supplies, equipment or contractual services;

(2) Arrange for the rental of machinery, buildings or equipment when the rents are to be paid out of funds belonging to the county or any department, institution or agency thereof; and no other official, employee or agent of the county shall have the right or power to make any contract for such rental;

(3) Transfer materials, supplies and equipment to or between county departments and agencies as may be needed for the proper and efficient administration of the county government; and

(4) Have charge of any central storeroom or central mailing room or similar services that may hereafter be established for the efficient and economical handling of the county's business.



§ 5-14-106. County purchasing commission.

(a) A county purchasing commission is hereby created.

(b) (1) The commission shall consist of five (5) members, one (1) of whom shall be the county mayor; the remaining four (4) shall be appointed by the county mayor with the approval of the county governing body.

(2) The members of the commission need not be members of the county governing body.

(c) Such commission shall elect its own chair and shall meet from time to time as it may deem necessary for the discharge of its duties.

(d) It is the duty of the commission to assist the purchasing agent in the determination of overall purchasing policies and in the establishment and promulgation, in accordance with this part, of rules, regulations and procedures to be followed in the making of purchases and contracts for purchase for the county. The actual administration of such activity shall be the sole responsibility of the purchasing agent.



§ 5-14-107. Rules and regulations.

The county purchasing agent, with the assistance of the county purchasing commission, shall adopt, promulgate, and may from time to time amend, rules and regulations for the purchase of supplies, materials, equipment and contractual services and specifically for the following purposes:

(1) Authorizing in writing any department, official or agency of the county government to make purchases in the open market for immediate delivery in emergencies, defining such emergencies, describing the manner in which such emergency purchases shall be made and promptly afterward reported to the county purchasing agent;

(2) Prescribing the manner in which supplies, materials and equipment shall be requisitioned, purchased, delivered, stored and distributed, and providing that such shall be conducted in accordance with this part;

(3) Prescribing the dates for submitting requisitions and estimates, the future period they are to cover, the form in which they are to be submitted, the manner of their authentication, and their revision by the county purchasing agent;

(4) Prescribing the manner of inspecting all deliveries of supplies, materials and equipment, and of making or procuring chemical and physical tests of samples submitted with bids and samples of deliveries to determine compliance with specifications;

(5) Requiring periodical and special reports by county departments, agencies, and employees of stocks of surplus, unusable or obsolete supplies and equipment on hand and prescribing the form of such reports;

(6) Providing for the transfer to or between county departments and agencies of supplies and equipment on hand, that are surplus with one (1) department or agency, but that may be needed by another or others, and for the disposal by sale, after receipt of competitive bids, of supplies, materials and equipment that are obsolete or unusable;

(7) Determining whether a deposit or bond is to be submitted with a bid on a purchase contract or sale, and if required, prescribing the amount and form thereof, and providing that such surety shall be forfeited if the successful bidder refuses to enter into contract ten (10) days after the award;

(8) Prescribing the manner in which invoices for supplies, materials, equipment and contractual services delivered to any and all departments, agencies and offices of the county shall be submitted, examined and approved;

(9) Providing for all other such matters as may be necessary to give effect to the foregoing rules and to this part; and

(10) Prescribing the manner in which public auctions for the sale of county-owned property, real or personal, that has become surplus, obsolete or unusable shall be conducted.



§ 5-14-108. Purchases, sales, etc. -- Bidding, auctions.

(a) (1) All purchases of and contracts for purchases of supplies, materials, equipment and contractual services, and all contracts for the lease or rental of equipment, and all sales of county-owned property that has become surplus, obsolete or unusable, shall be based wherever possible on competitive bids.

(2) Contracts for legal services, auditing services by certified public accountants, and similar services by professional persons or groups of high ethical standards shall not be based upon competitive bids but shall be awarded on the basis of recognized competence and integrity.

(3) Bids need not be required for services for which the rate or price is fixed by a public authority authorized by law to fix such rates or prices.

(4) The prohibition in this subsection (a) against competitive bidding shall not prohibit the county from interviewing eligible persons or groups to determine the capabilities of such persons or groups.

(b) The county may purchase materials, supplies, commodities and equipment from any federal, state or local governmental unit or agency, without conforming to the competitive bidding requirements of this part.

(c) (1) If the amount of the expenditure or sale is estimated to exceed five hundred dollars ($500), sealed bids shall be solicited, unless the county legislative body by resolution establishes a higher amount not to exceed ten thousand dollars ($10,000).

(2) The county legislative body by resolution may exempt perishable commodities from the requirements of sealed or competitive bidding when such items are purchased in the open market.

(3) The county purchasing agent shall solicit sealed bids by public notice inserted at least once in a newspaper of county-wide circulation, five (5) days prior to the final date for submitting bids or by posting notices on a public bulletin board in the county courthouse.

(4) The county purchasing agent shall also, when deemed necessary or desirable, solicit sealed bids by sending requests by mail to prospective suppliers.

(5) All such notices shall include a general description of the commodities or contractual services to be purchased or property to be sold, and shall state where bid blanks and specifications may be obtained and the time and place of opening bids.

(d) (1) All purchases or sales in amounts that do not require bid solicitation pursuant to subsection (c) may be made by the county purchasing agent in the open market without newspaper notice, but shall whenever possible be based upon at least three (3) competitive bids.

(2) Requisitions for items estimated to cost an amount such as to require public newspaper notice shall not be subdivided in order to circumvent the requirement for public newspaper notice as herein provided.

(3) All sales by the purchasing agent shall be made to the highest responsible bidder.

(e) Bids on purchases shall in all cases be based on such standards as may be adopted and promulgated by the county purchasing agent and approved by the county purchasing commission.

(f) All open market purchase orders or contracts made by the county purchasing agent or in extreme emergencies by any county department or agency shall be awarded to the lowest and best bidder, taking into consideration the qualities of the articles to be supplied, their conformity with specifications, their suitability to the requirements of the county government, and the delivery terms. Any or all bids may be rejected for good cause.

(g) All bids taken under the requirements of this part, and all other documents, including purchase orders, pertaining to the award of contracts on such bids, shall be preserved for a period of five (5) years.

(h) If all bids received on a pending contract are for the same unit price or total amount, the county purchasing agent shall have authority to reject all bids and to purchase the required supplies, materials, equipment or contractual services in the open market; provided, that the price paid in the open market does not exceed the bid price.

(i) All sealed bids received shall be opened publicly at the time and place fixed in the advertisement. Each bid, with the name and address of the bidder, shall be entered on a record, and each record with the names of the bidders, the amounts of their bids, and the name of the successful bidder indicated thereon, shall, after the award or contract or order, be open to public inspection.

(j) All contracts shall be approved as to form by the county attorney, and the original copy of each long-term contract shall be filed with the county clerk.

(k) No purchase shall be made or purchase order or contract of purchase issued but in consequence of a written requisition for the supplies, materials, equipment or contractual services required, which requisition shall be signed by the head of the department, office or agency of the county requiring such articles or services. Original copies of all such requisitions shall be kept on file in the office of the county purchasing agent.

(l) No purchase shall be made or purchase order or contract of purchase issued for tangible personal property or services by county officials or employees, acting in their official capacity, from any firm or individual whose business tax or license is delinquent.

(m) (1) The county purchasing agent is authorized to purchase and contract to purchase materials, supplies, equipment and contractual services on a fiscal year basis, but no commitment shall be made that extends beyond the end of the current fiscal year for which appropriations have been made by the county legislative body, except such commitments as are authorized by resolution of the county legislative body.

(2) In the determination of the county's annual needs of certain commodities or services, or both, the county purchasing agent may request the various departments, offices and agencies of the county government to anticipate their needs for the remainder of the fiscal year and to issue their requisitions based upon such estimates.

(n) (1) Perishable commodities, at the election of the local governing body, may be exempted from the requirements of public advertisements and competitive bidding when such items are purchased in the open market.

(2) A record of all such purchases shall be made by the purchasing agent and shall specify the amount paid, the items purchased, and from whom the purchase was made.

(3) A report of such purchases shall be made to the county mayor and the governing body of the county at frequencies specified by the governing body.

(4) Fuel and fuel products may be purchased in the open market without public newspaper notice, but shall whenever possible be based on at least three (3) competitive bids. Fuel and fuel products may be purchased from the department of general services' contract where available.

(5) This subsection (n) shall apply to any county having a population of not less than seventy-seven thousand seven hundred (77,700) nor more than seventy-seven thousand eight hundred (77,800), according to the 1980 federal census or any subsequent census, if it is approved by a two-thirds (2/3) vote of the county legislative body of any county to which it may apply.

(o) (1) All sales of county-owned property, real or personal in nature, that has become surplus, obsolete or unusable shall be made by public auction or by sealed bid under this section, in the discretion of the purchasing agent or responsible official. "Public auction" includes sale by Internet auction.

(2) The county purchasing agent shall give public notice of such auction by inserting at least once in a newspaper of county-wide circulation or by posting on a public bulletin board in the county courthouse at least five (5) days prior to the date of such auction, a notice specifying the auction date, time, place, property to be sold and terms of such auction.

(3) This subsection (o) does not apply to any books, recordings, or other material previously in general circulation at a county public library; provided, however, that the county public library shall conduct a public sale of surplus, obsolete or otherwise unusable books, recordings or other materials previously in general circulation at the county public library and shall give public notice of such sale by inserting at least once in a newspaper of county-wide circulation, by posting such sale on a web site maintained by the county, or by posting on a public bulletin board in the county courthouse and at the county public library at least five (5) days prior to the date of such sale, a notice specifying generally that such a sale shall occur, including the dates, times, places, and terms of such sale.

(4) Notwithstanding any other law, a procedure may be established upon approval by resolution or ordinance, by a two-thirds (2/3) majority vote of the county legislative body, to provide the purchasing agent, upon request of the county mayor, the authority to declare county owned personal property with an accumulative estimated value of one thousand dollars ($1,000) or less surplus, obsolete, or unusable personal property and to dispose of the personal property, at the purchasing agent's discretion, by selling the personal property on the open market or by gift, trade, or barter to a nonprofit or charitable organization properly incorporated under the laws of this state and in which no part of the net earnings of the organization inures or may lawfully inure to the benefit of any private shareholder or individual and that it provides services benefiting the general welfare of the residents of the county. Items having an accumulative estimated value that exceeds one thousand dollars ($1,000) shall not be subdivided in order to circumvent the requirement for public notice or receipt of sealed bids or selling the property through public or Internet auction. The purchasing agent shall keep all records of transactions of the disposal of personal property under this subdivision (o)(4) for a minimum of five (5) years.

(p) In any county having a population of not less than one hundred seven thousand one hundred (107,100) nor more than one hundred seven thousand two hundred (107,200), according to the 2000 federal census or any subsequent federal census, the county may purchase and enter into contracts for group health insurance for county employees and officials without conforming to the competitive bidding requirements of this part. This subsection (p) shall only be implemented in any county to which this subsection (p) applies upon the adoption of a resolution by a two-thirds (2/3) vote of the county legislative body of such county.



§ 5-14-109. Purchases -- Certification of adequate funding.

Except in emergencies, no order for delivery on a contract or open market order for supplies, materials, equipment or contractual services for any county department or agency shall be awarded unless it shall be first certified by the director of accounts and budgets, or other county official or employee in charge of the central accounting records of the county that the unencumbered balance in the appropriation chargeable with such purchase in excess of all unpaid obligations, is sufficient to defray the entire cost of such order or contract.



§ 5-14-110. Emergency purchases.

(a) The county purchasing agent may authorize any department or agency of the county government to purchase in the open market, without filing requisition or estimate, any supplies, materials or equipment for immediate delivery in actual emergencies arising from unforeseen causes, including delays by contractors, delays in transportation, and unanticipated volume of work; but such emergencies shall not include conditions arising from neglect or indifference in anticipating normal needs.

(b) (1) Such direct emergency purchases, however, may only be made by department or agency heads at times when the office of the county purchasing agent is closed.

(2) At all other times, only the county purchasing agent shall make these purchases.

(3) A report of such emergency purchase, when made by a department or agency head, together with a record of the competitive bids secured and upon which it was based, shall be submitted in writing to the county purchasing agent before the close of the next working day following the date of such purchase, by the head of the county department or agency concerned, together with a full and complete account of the circumstances of such emergency.

(4) Such report shall be kept on file and shall be open to public inspection.



§ 5-14-111. Written orders and contracts.

(a) Each purchase order or contract issued or executed pursuant to this chapter shall be evidenced by a written order signed by the county purchasing agent, which shall give all significant details respecting such order or contract.

(b) A copy of such order shall be furnished the vendor, one (1) copy shall be furnished to the county accounting department, and at least two (2) copies shall be retained in the office of the county purchasing agent, one (1) of such copies to be filed in numerical order and the other alphabetically.



§ 5-14-112. Purchasing standards and specifications.

(a) It is the duty of the county purchasing agent to:

(1) Classify the requirements of the county government for supplies, materials and equipment;

(2) Adopt as standards the smallest number of quantities, sizes and varieties of such supplies, materials and equipment consistent with the successful operation of the county government; and

(3) Prepare, adopt and promulgate written specifications describing such standards.

(b) (1) In the preparation and revision of such standards, the county purchasing agent shall seek the advice, assistance and cooperation of the county departments and agencies concerned, to ascertain their precise requirements.

(2) Each specification adopted for any commodity shall, insofar as possible, satisfy the requirements of the majority of the county departments and agencies that use the same.



§ 5-14-113. Liability of county.

The county shall be liable for the payment of all purchases of supplies, materials, equipment and contractual service made in accordance with this chapter, but shall not be liable for the payment of such purchases made contrary to its provisions.



§ 5-14-114. Conflicts of interest -- Illegal payments.

(a) Neither the county purchasing agent, nor members of the county purchasing commission, nor members of the county legislative body, nor other officials of the county, shall be financially interested, or have any personal beneficial interest, either directly or indirectly, in any contract or purchase order for any supplies, materials, equipment or contractual services used by or furnished to any department or agency of the county government.

(b) Nor shall any such persons accept or receive, directly or indirectly, from any person, firm or corporation to which any contract or purchase order may be awarded, by rebate, gift or otherwise, any money or anything of value whatsoever, or any promise, obligation or contract for future reward or compensation.

(c) A violation of this section is a Class D felony.



§ 5-14-115. Application to schools.

(a) This part shall not apply to county school funds for any purpose, the county board of education and the county director of schools, unless approved by the commissioner of education.

(b) Upon request by a majority vote of the local board of education and with the approval of the commissioner of education, applicability of this part as it applies to county school funds shall cease to be effective.



§ 5-14-116. Construction of part.

This part is not exclusive and shall not prevent the adoption of amendments to existing special or local purchasing laws, or the enactment of special or local purchasing acts.






Part 2 - County Purchasing Law of 1983

§ 5-14-201. Short title.

This part shall be known and may be cited as the "County Purchasing Law of 1983."



§ 5-14-202. Application of part.

This part applies to all purchases by authorized officials in all counties using or encumbering county funds, except that this part does not apply to purchases:

(1) Made from county highway funds pursuant to § 54-7-113;

(2) Made from county education funds pursuant to § 49-2-203;

(3) Made by any county that has adopted either the County Purchasing Law of 1957, compiled in part 1 of this chapter, or the County Financial Management System of 1981, compiled in chapter 21 of this title;

(4) Made by any county governed by a private act regarding purchasing if such private act provides for advertisement and competitive bidding before a purchase is made and if the dollar amount for each purchase requiring advertisement and competitive bidding is ten thousand dollars ($10,000) or some lesser amount;

(5) Made under § 12-3-1201;

(6) Made by any county having a population of seven hundred thousand (700,000) or more according to any federal census and governed by a private act regarding purchasing, if such private act provides for advertisement and competitive bidding before a purchase is made and if the dollar amount for each purchase requiring advertisement and competitive bidding is five thousand dollars ($5,000) or some lesser amount;

(7) From nonprofit corporations, such as the Local Government Data Processing Corporation, whose purpose is to provide goods or services specifically to counties; or

(8) Made by a county with a population of not less than two hundred thousand (200,000) according to any federal census, so long as the county through county or metropolitan government charter, private act, or ordinance has established a procedure regarding purchasing that provides for advertisement and competitive bidding and sets a dollar amount for each purchase requiring advertisement and competitive bidding; provided, that purchases of less than the dollar amount requiring advertisement and competitive bidding shall, wherever possible, be based upon at least three (3) competitive bids.



§ 5-14-203. Limits on purchases.

All purchases made from funds subject to the authority of this part shall be made within the limits of the approved budget and the appropriations made for the department, office or agency for which the purchase is made.



§ 5-14-204. Bidding -- Exceptions.

All purchases and leases or lease-purchase agreements shall be made or entered into only after public advertisement and competitive bid, except as follows:

(1) Purchases costing less than ten thousand dollars ($10,000); provided, that this exemption shall not apply to purchases of like items that individually cost less than ten thousand dollars ($10,000), but that are customarily purchased in lots of two (2) or more, if the total purchase price of such items would exceed ten thousand dollars ($10,000) during any fiscal year;

(2) (A) Any goods or services that may not be procured by competitive means because of the existence of a single source of supply or because of a proprietary product;

(B) A record of all such sole source or proprietary purchases shall be made by the person or body authorizing such purchases and shall specify the amount paid, the items purchased, and from whom the purchases were made;

(C) A report of such sole source or proprietary purchases shall be made as soon as possible to the county governing body and the county mayor of the county and shall include all items of information as required in the record;

(3) (A) Purchases or leases of any supplies, materials or equipment for immediate delivery in actual emergencies arising from unforeseen causes, including delays by contractors, delays in transportation, and unanticipated volume of work;

(B) A record of any emergency purchase shall be made by the person or body authorizing such emergency purchase, and shall specify the amount paid, the items purchased, from whom the purchase was made and the nature of the emergency;

(C) A report of any emergency purchase shall be made as soon as possible to the county governing body and the county mayor, and shall include all items of information as required in the record;

(4) Leases or lease-purchase agreements requiring total payments of ten thousand dollars ($10,000) or less in each fiscal year the agreement is in effect; provided, that this exemption shall not apply to leases of like or related items that individually may be leased or lease-purchased with total payments of less than ten thousand dollars ($10,000) in any fiscal year, but that are customarily leased or lease-purchased in numbers of two (2) or more, if the total lease or lease-purchase payments for such items under a single agreement would exceed ten thousand dollars ($10,000) in any fiscal year;

(5) (A) Governing bodies may exempt perishable commodities from the requirements of public advertisement and competitive bidding when such items are purchased in the open market;

(B) A record of all such purchases shall be made by the person or body authorizing such purchases and shall specify the amount paid, the items purchased, and from whom the purchase was made;

(C) A report of such purchases shall be made, at least monthly, to the county mayor and the governing body and shall include all items of information as required in the record; and

(6) Fuel and fuel products may be purchased in the open market without public advertisement, but shall whenever possible be based on at least three (3) competitive bids. Fuel and fuel products may be purchased from the department of general services' contract where available.



§ 5-14-205. Expenditures under $10,000.

All purchases, leases or lease-purchase arrangements with expenditures of less than ten thousand dollars ($10,000) in any fiscal year may be made in the open market without newspaper notice, but shall, wherever possible, be based upon at least three (3) competitive bids.



§ 5-14-206. Stricter requirements -- Regulations.

(a) County governing bodies are specifically authorized to lower the dollar amounts required in this part for public advertisement and competitive bidding to an amount to be set by the county governing body.

(b) County governing bodies are specifically authorized to adopt regulations providing procedures for implementing this part.



§ 5-14-207. Bid specifications for purchases of chemical products.

(a) Bid specifications for purchases of chemical products pursuant to this chapter shall require that the manufacturer of the chemical products create and maintain a material safety data sheet (MSDS) for such chemical products on the national MSDSSEARCH repository or the manufacturer's web site so that the information can be accessed by means of the Internet. A site operated by or on behalf of the manufacturer or a relevant trade association is acceptable so long as the information is freely accessible to the public.

(b) The URL for MSDSSEARCH shall be posted on the web site of the department of general services as provided in § 12-3-808. In lieu of posting a MSDS on MSDSSEARCH, a bidder shall include the manufacturer's URL for their MSDS in the bid proposal or purchase order.









Chapter 16 - Urban Type Public Facilities

§ 5-16-101. Power granted to counties -- Chapter definitions.

(a) The various counties of this state are hereby authorized to establish, construct, install, acquire, operate and maintain urban type public facilities in any area or areas within their borders, and to charge fees, rates and charges for such facilities.

(b) As used in this chapter, unless the context otherwise requires:

(1) "Other governing body" means only that body having the taxing authority; and

(2) "Urban type public facilities" means and includes sanitary and storm sewer lines and facilities, plants for the collection, treatment and disposal of sewage and waste matter, facilities and plants for the incineration or other disposal of garbage, trash, ashes and other waste matter, or water supply and distribution lines, facilities and plants, chemical pipelines and docks, or all of these things, and fire protection and emergency medical services.



§ 5-16-102. Resolution of authorization.

For the exercise of the powers conferred by this chapter, a county shall authorize same by resolution adopted by a majority of the county legislative body or other governing body. Such resolution shall provide for the exercise of such powers by either:

(1) Some agency of the county already in existence;

(2) A public works department to be created; or

(3) A board established as provided in § 5-16-103.



§ 5-16-103. Board of public utilities. [For contingent amendment, see the Compiler's Notes.]

(a) (1) In the event the resolution provides for the exercise of the powers provided for in this chapter by a board, upon the approval of the resolution, the county mayor shall appoint, subject to confirmation by the county legislative body, three (3), five (5) or seven (7) persons to comprise what shall be known as "the county board of public utilities."

(2) The county mayor shall have the option of appointing a seven-person board only in any county having a population of not less than sixty-seven thousand three hundred (67,300) nor more than sixty-seven thousand four hundred (67,400), according to the 1980 federal census or any subsequent federal census.

(b) (1) In the event the board has three (3) members, the initial appointees shall serve for one (1), two (2) and three (3) years respectively, from July 1 next succeeding the date of appointment.

(2) (A) In the event five (5) members are desired as provided in subsection (a), the county mayor shall appoint, subject to confirmation by the county legislative body, such additional members to initial terms of two (2) and three (3) years respectively from July 1 next succeeding the date of appointment.

(B) The terms of no more than two (2) members of the county board of public utilities shall expire at the same time.

(3) (A) In the event seven (7) members are desired as provided in subsection (a), the county mayor shall appoint, subject to confirmation by the county legislative body, the necessary additional members to initial terms of not more than three (3) years, beginning July 1 next succeeding the date of appointment.

(B) The initial terms of the additional members shall be staggered in such a manner that the terms of no more than three (3) members of the county board of public utilities shall expire at the same time.

(c) Successors to such appointees shall each be appointed for a term of three (3) years by the county mayor, subject to confirmation as provided in subsections (a) and (b).

(d) The county mayor shall in like manner fill any vacancies that may occur for the unexpired terms of the vacancies.

(e) Each member shall give such bond as may be required by resolution of the county legislative body.

(f) (1) Except as provided in this subsection (f), such members shall serve without compensation except for necessary expenses incurred in the performance of their duties.

(2) In any county having a population of not less than sixty-seven thousand three hundred (67,300) nor more than sixty-seven thousand four hundred (67,400), according to the 1980 federal census or any subsequent federal census, and in any county having a population of not less than one hundred forty thousand (140,000) nor more than one hundred forty-five thousand (145,000), according to the 1990 federal census or any subsequent federal census, the county legislative body may provide for compensation of not more than one hundred dollars ($100) for a monthly meeting for such members upon approval by a two-thirds (2/3) vote of the county legislative body to which this subdivision (f)(2) may apply. The approval or nonapproval of this subdivision (f)(2) shall be proclaimed by the presiding officer of such county legislative body and certified by such presiding officer to the secretary of state. If the county legislative body provides compensation for such members, the members shall also adopt a resolution that ratifies the compensation before any such compensation may be paid.

(3) (A) In counties having a population of not less than twenty-four thousand five hundred (24,500) nor more than twenty-four thousand five hundred sixty (24,560), according to the 1980 federal census or any subsequent federal census, the county legislative body may provide for compensation of such members upon approval by a two-thirds (2/3) vote of the county legislative body to which this subdivision (f)(3) may apply.

(B) The approval or nonapproval of this subdivision (f)(3) shall be proclaimed by the presiding officer of such county legislative body and certified by such presiding officer to the secretary of state.

(4) Each member of any board created pursuant to the Interlocal Cooperation Act, compiled in title 12, chapter 9, for the purpose of providing service to two (2) or more counties is, due to the increased responsibilities and duties arising as a result of such multi-county service area, entitled to compensation in an amount not exceeding one hundred dollars ($100) per month, the exact amount of such compensation to be determined by resolution of such board.

(5) (A) In counties having a population of not less than twenty-eight thousand one hundred (28,100) nor more than twenty-eight thousand four hundred (28,400), according to the 1990 federal census or any subsequent federal census, the county legislative body may provide for compensation of such members upon approval by a two-thirds (2/3) vote of the county legislative body of any county to which this subdivision (f)(5) may apply.

(B) The approval or nonapproval of this subdivision (f)(5) shall be proclaimed by the presiding officer of such county legislative body and certified by the presiding officer to the secretary of state.

(6) (A) In counties having a population of not less than twenty-six thousand seven hundred (26,700) nor more than twenty-six thousand eight hundred (26,800), according to the 2000 federal census or any subsequent federal census, the county legislative body may provide for compensation of board members upon approval by a two-thirds (2/3) vote of the county legislative body to which this subdivision (f)(6)(A) may apply.

(B) The approval or nonapproval of subdivision (f)(6)(A) shall be proclaimed by the presiding officer of such county legislative body and certified by such presiding officer to the secretary of state.

[For contingent amendment, see the Compiler's Notes.]

(7) (A) In counties having a population of not less than fifty-one thousand nine hundred (51,900) nor more than fifty-two thousand (52,000), according to the 2000 federal census or any subsequent federal census, the county legislative body may provide for compensation of not more than one hundred dollars ($100) per month for the board members; provided, that attendance at board meetings shall be required in order to receive the compensation, upon approval by a two-thirds (2/3) vote of the county legislative body to which this subdivision (f)(7)(A) may apply.

(B) The approval or nonapproval of subdivision (f)(7)(A) shall be proclaimed by the presiding officer of the county legislative body and certified by the presiding officer to the secretary of state.

(g) A majority of the board shall constitute a quorum.

(h) The board shall elect its own chair, and shall be authorized to employ such clerical help as may be necessary.

(i) The board shall hold public meetings at least once each month at such regular time and place as the board may determine, and special meetings upon the call of the chair.

(j) The board shall establish its own rules of procedure.

(k) Any member of the board may be removed from office for cause upon a vote of two-thirds (2/3) of the members of the county legislative body, but only after preferment of formal charges by a resolution of a majority of the county legislative body following a public hearing before it.

(l) Before the board shall adopt any proposed budget or salary plan for its employees, it shall submit same to the county legislative body for approval or rejection.

(m) Notwithstanding any law to the contrary, in any county having a population of not less than sixty-seven thousand three hundred (67,300) nor more than sixty-seven thousand four hundred (67,400), according to the 1980 federal census or any subsequent federal census, the county mayor may appoint members of the county legislative body to serve upon the board. Such members shall be subject to confirmation as provided in subsections (a) and (b).



§ 5-16-104. Superintendent -- Appointment -- Compensation -- Powers exercised on behalf of county.

(a) The general supervision and control of the acquisition, improvement, operation and maintenance of the urban type public facilities as provided in this chapter shall be in charge of the board or other agency as provided in this chapter.

(b) If the powers of this chapter are exercised by an agency other than the board as provided in this chapter, such agency shall have at its head a person to be known as a superintendent, to be appointed by the county mayor, subject to confirmation by the county legislative body or other governing body, and if such powers are exercised by a board, such board shall appoint a superintendent.

(c) (1) The superintendent in any case shall be a person who shall be qualified by training and experience for supervision over the maintenance and operation of the facilities as provided in this chapter.

(2) Such person need not be a resident of the county or of the state at the time of such person's selection.

(d) (1) In the event that the powers as provided in this chapter are exercised by an agency other than the board as provided in this chapter, the salary of the superintendent shall be fixed by the county legislative body or other governing body.

(2) If such powers are exercised by the board as provided in this chapter, the salary shall be fixed by the board, subject to approval of the county legislative body or other governing body.

(3) In either case, the superintendent shall serve at the pleasure of the appointing authority and shall be subject to removal by that authority at any time.

(e) Within the limits of the funds available therefor, all powers to acquire, improve, operate and maintain the facilities as provided in this chapter, and all powers necessary or convenient thereto, conferred by this chapter shall be exercised on behalf of the county by the board, or other agency, and the superintendent respectively.



§ 5-16-105. Superintendent -- Powers and duties.

(a) The superintendent shall have charge of all actual construction, the immediate management and operation of all the facilities as provided in this chapter and the enforcement of all rules, regulations, programs, plans and decisions of the governing authority, which shall be either the county legislative body or other governing body, or the board as provided in this chapter.

(b) The superintendent shall hire all employees and fix their duties, excepting that the appointment of all technical consultants, advisers and legal assistants shall be subject to the approval of the governing authority.

(c) The superintendent, with the approval of the governing authority, may fix compensation of all employees.

(d) (1) The superintendent may, with the approval of the governing authority, acquire and dispose of all property, real and personal, necessary to effectuate the purposes of this chapter. Title to such property shall in all cases be taken in the name of the county.

(2) The superintendent, subject to the approval of the governing authority, shall let all contracts.

(3) The superintendent may, however, make purchases of personalty up to a cost of ten thousand dollars ($10,000) without the approval of the governing authority, but subject to such regulations as the governing authority may prescribe.

(4) Any contract for construction exceeding ten thousand dollars ($10,000) shall be advertised by the superintendent for bids.

(5) If the powers conferred by this chapter are exercised by an agency other than the board as provided in this chapter, such bids shall be subject to the approval of the county mayor, and if they are exercised through the board, they shall be subject to approval of the board.

(6) Where the county has a central purchasing authority, purchases made for the purpose herein contemplated shall be through such authority.

(e) The superintendent shall make and keep full and proper books and records, subject to the supervision and direction of the governing authority.



§ 5-16-106. Bonds.

(a) The county legislative body is hereby authorized to issue bonds of the county for the purpose of financing the cost of establishment, construction, installation or acquisition of any urban type public facility.

(b) Bonds so issued may be either general obligation bonds of the county secured by the full faith and credit and taxing power of the county, or revenue bonds secured by the revenues derived from the operation of the urban type public facility financed thereby, or by a combination of such revenues and the unpledged revenues derived by the county from any other urban type public facilities owned and operated by the county.

(c) (1) Any bonds issued by the county for the purpose of financing urban type public facilities shall be issued in the manner and form prescribed by the applicable provisions of title 9, chapter 21.

(2) In the issuance of bonds, an urban type public facility so financed shall be deemed to be a "public works project," as defined in title 9, chapter 21, and all power and authority conferred upon the county by the terms and provisions of title 9, chapter 21 with respect to the construction, operation, maintenance, financing and the fixing and collection of fees, rates, rents and other charges shall be available to and vested in the county with respect to the establishment, construction, installation, acquisition, operation, maintenance and financing of the urban type public facilities authorized pursuant to this chapter.



§ 5-16-107. Intergovernmental cooperation.

(a) In connection with the operation of any urban type public facility as provided in this chapter, the board or other administrative agency, with the approval of the county legislative body or other governing body, is hereby authorized to enter into contracts with other governmental units or agencies, federal, state, or local, including municipalities, towns, utility districts and improvement districts within the county, for the furnishing of services and facilities within the purview of this chapter, and to enter into cooperative arrangements and agreements for providing such services and facilities, upon terms deemed advantageous by the board or other administrative agency.

(b) With the approval of the county legislative body or other governing body, the board or other administrative agency is authorized to enter into contracts with any of such governmental units or entities to provide or share in the provision of any urban type facility and for the joint operation thereof, and to make or pay charges in connection therewith by written agreement with such unit or entity.

(c) All governmental units subject to the jurisdiction of the state are hereby authorized to enter into contracts with the board or other administrative agency for providing any urban type public facility within the purview of this chapter, and to otherwise cooperate in furnishing such facilities, upon any terms deemed to be mutually advantageous.

(d) In any cooperative undertaking by the board or other administrative agency with any other governmental unit or entity as described in this section for furnishing any of the facilities contemplated in this chapter, the county's share of the costs may be financed in the same manner as is provided for in § 5-16-106.



§ 5-16-108. Sewerage facilities -- Mandatory connection and use.

The board or other administrative agency is hereby authorized to require any person, firm or corporation owning or occupying property within an area of land in which sewerage facilities are maintained by the board or administrative agency, to connect with and use such facilities.



§ 5-16-109. Service charges -- Rules and regulations.

(a) The board or administrative agency shall determine and fix charges to be made for furnishing any and all of the facilities as provided in this chapter, upon a basis calculated to ensure the fiscal solvency of the operation at all times.

(b) The board or administrative agency is further authorized and directed to make and publish reasonable rules and regulations covering the use by any individual, firm or corporation of any facility furnished to users.



§ 5-16-110. Municipal annexation or incorporation -- Effect on facilities.

(a) (1) Upon annexation by any municipality, or by including within the corporate territorial limits of any incorporating municipality, of an area including any of the facilities as herein authorized and provided, the municipality and the county legislative body or other governing body shall attempt to reach a written agreement for the allocation and conveyance to the municipality of any or all functions, rights, duties, property, assets or liabilities, in conjunction with such facilities, that justice and reason may require in the circumstances.

(2) The annexing or incorporating municipality, for and to the extent that it may choose, shall have the exclusive right to provide such facilities within the annexed or incorporated area, and shall manifest such choice by proper resolution or ordinance at the first meeting of its governing body after the annexation or incorporation.

(3) Subject to subdivision (a)(2), any such matters upon which the respective parties are not in written agreement within sixty (60) days after the operative date of such annexation shall be settled by arbitration in accordance with the state laws of arbitration effective at the time of submission to the arbitrators, and § 29-5-101(2) shall not apply to any arbitration arising hereunder.

(4) The award so rendered shall be transmitted to the chancery court, and thereupon shall be subject to review in accordance with §§ 29-5-113 -- 29-5-115 and 29-5-118.

(5) Subdivisions (a)(1) and (2) shall not apply to any city that is being incorporated if that city does not plan to furnish service that would compete with service the county is now furnishing.

(b) (1) If there are outstanding bonds or other obligations in conjunction with the public facilities as herein provided, the agreement or arbitration award shall also provide that the municipality will operate such facilities in the annexed or incorporated territory and account for the revenues therefrom in such manner as not to impair the obligations of contract with reference to such bonds or other obligations.

(2) The rights vested in the holders of all such outstanding bonds or other obligations shall be fully preserved and in no wise impaired by any agreement or arbitration award.



§ 5-16-111. Service near city or town -- Restrictions.

A county may not extend any public facilities, as provided for in this chapter, within five (5) miles of any part of the boundary of an incorporated city or town unless such incorporated city or town has failed to take appropriate action to provide a specified public facility or facilities in a specified area or areas for a period of ninety (90) days after having been petitioned to do so by resolution of the county legislative body or other governing body. The resolution shall contain a plan of service, and shall be accompanied by a preliminary engineering report and a financial feasibility report, and shall set out the type, standard and schedule of installation of public facilities and the specified area or areas proposed to be served by the county. The resolution, plan of service and reports shall have been previously submitted to the local planning commission for review as provided for in § 5-16-112.



§ 5-16-112. Plan of services.

(a) (1) No county shall adopt the resolution provided for in § 5-16-102 until there is presented to the regional planning commission serving such county a plan of services for a specified area or areas, for study and a written report, to be rendered within ninety (90) days after such submission, unless by resolution of the county legislative body or other governing body a longer period is allowed.

(2) Such plan of services shall set forth, at a minimum, the identification and proposed timing of the services to be rendered.

(b) No county shall construct or acquire facilities under this chapter unless plans, including necessary engineering and financing plans, have been similarly presented to the planning commission for study and report.

(c) In the event there is no such regional planning commission, then the referral shall be to the local planning commission of the largest municipality within the county having such a commission, and if no municipality within the county has such a planning commission, to the state planning office [abolished].






Chapter 17 - County-Wide Fire Departments

§ 5-17-101. Formation.

(a) The county legislative body or other governing body of any county is authorized to form a new agency to be known as the county-wide fire department for the purpose of providing fire protection services to all of the county.

(b) The powers and duties of the county-wide fire department may be delegated by the county legislative body or other governing body to an existing agency.

(c) (1) The governing body of any county that now has or may hereafter have a metropolitan form of government as defined by § 7-1-101, is authorized to form a new agency to be known as the county-wide fire department, or to extend fire protection services of an existing agency or department to all or any part thereof of the general services district outside the urban services district in the manner and to the extent prescribed in this section.

(2) In counties governed by metropolitan government, the powers and duties of the agency or department affording fire protection outside the urban services district shall be vested in that agency in which the charter of the metropolitan government vests the responsibility for protection against fire of life and property within the urban services district.

(d) A fire department established pursuant to this chapter may be funded through one (1) of the following methods:

(1) As authorized by §§ 5-17-105 -- 5-17-107, the county legislative body may establish one (1) or more fire and emergency services tax districts and levy an annual fire and emergency services tax upon the property in each district for the purpose of funding the activities of the fire department within that district;

(2) As an alternative to fire and emergency services tax districts, the county legislative body is hereby authorized to allocate revenue from the general fund of the county to fund fire protection services to be provided to the unincorporated portions of the county. Any such revenues allocated for fire protection services shall be generated by situs-based taxes collected in unincorporated areas of the county or shall originate from other revenue sources that have already been shared with municipalities;

(3) Nothing in this section shall be construed as limiting the ability of local governments to provide for fire protection services through an interlocal agreement as authorized by title 12, chapter 9, or any other provision of the Tennessee Code;

(4) Nothing in this subsection (d) shall prohibit nor be construed to prohibit a local government from accepting donations or charitable contributions to fund the activities of the fire department, regardless of the method of funding selected by a local government under this section.

(e) Any county choosing to create a county-wide fire district as authorized by this section, may, with the approval of the local legislative body, mandate that all interlocal agreements and contracts with providers for services permitted under this section contain performance-based criteria designed to ensure timely response and effective services, the exact methodology of which is to be determined by local ordinance.



§ 5-17-102. Powers and duties.

(a) With the specific exceptions relating to metropolitan governments provided for in this section, the county-wide fire department is empowered to do all things necessary to provide coordinated fire protection to all areas of the county, including, but not limited to:

(1) Sue and be sued;

(2) Take or acquire real or personal property of every kind, or any interest therein, within the county, by grant, purchase, gift, devise or lease, and hold, manage, occupy, dispose of, convey and encumber the same and create a leasehold interest in the same for the benefit of the county;

(3) Exercise the right of eminent domain, but only with the consent of the county legislative body or other governing body;

(4) Establish, equip, operate and maintain a county-wide fire department and establish and enforce regulations including, but not limited to, those for the administration, operation and maintenance thereof;

(5) Appoint and employ necessary employees and define their qualifications, duties and responsibilities, and provide for payment in reasonable sums for such duties;

(6) Employ counsel;

(7) Enter into and perform all necessary contracts, including, but not limited to:

(A) Contracts for the supply of water where necessary for fire protection;

(B) Contract to have existing fire departments and others provide fire protection services in any area of the county, including, but not limited to:

(i) Contracts with incorporated towns and utility districts to provide such service within or without their corporate limits;

(ii) Contracts to provide fire protection services for any city, town, district, or any part thereof within the county;

(C) Contracts to provide and be provided training and maintenance;

(D) Contracts to provide and be provided all special service functions, such as arson investigation, inspection, and emergency ambulance and rescue services;

(8) Provide and maintain all special service functions necessary for the prevention of fires, including the investigation of the cause of fires and the enforcement of regulations to prevent harmful fires and smoke;

(9) Provide and maintain an emergency ambulance, first aid and rescue service;

(10) Make regulations, in order to prevent harmful fires and smoke, that shall have the force of law when approved by the county legislative body or other governing body;

(11) Give aid anywhere in the county in the event of fire, flood or other disaster;

(12) Assist local and volunteer fire departments whenever necessary. Such assistance includes, but is not limited to, financial aid and shall be upon such terms as agreed to by both parties;

(13) Provide training and maintenance services for the benefit of any fire department;

(14) Set up a central communications network connecting all fire and emergency units in the county;

(15) Train, equip, maintain, and provide for the payment of volunteers at the discretion of the county-wide fire department;

(16) Recommend the boundaries of fire and emergency services tax district or districts to the county legislative body or other governing body, in those counties that have chosen to fund fire departments through fire and emergency services tax districts, in order to have the fire and emergency services taxes more nearly reflect the cost of services to be rendered in each area of the county, and recommend the amount to be spent in each such district;

(17) Make reasonable charges for any services rendered that are not included in the fire and emergency services tax of the district; and

(18) With the approval of the county legislative body or other governing body, make written agreements for allocation and conveyance of any or all public functions, rights, duties, property, assets and liabilities of the county-wide fire department to any annexing municipality that justice or reason may require in the circumstances.

(b) In those counties that now have or may hereafter have a metropolitan form of government, the powers described in subdivisions (a)(1)-(3), (5), (6) and (9) shall not be vested in the county-wide fire department, but shall be vested in the metropolitan government, to be exercised in the manner provided by its charter.



§ 5-17-103. County fire chief.

(a) The county-wide fire department shall be headed by an official to be known as the county fire chief, in whom shall be vested all the powers of the agency and the right to delegate those powers to such persons as the fire chief may see fit.

(b) While responding to, operating at, or returning from an emergency site, the fire chief, or any member serving in the capacity of fire officer in charge, shall have all authority granted to municipal fire departments by § 6-21-703.

(c) The county fire chief shall be appointed by the county mayor, subject to confirmation by the county legislative body or other governing body.

(d) In counties governed by a metropolitan government as defined by § 7-1-101, this section shall not be effective, and the management and control of the agency or department shall be vested in the person in whom the charter of the metropolitan government vests the management and control of the agency that has the responsibility for the protection against fire of life and property within the urban services district.

(e) In any county having a population of not less than eight hundred thousand (800,000), according to the 2000 federal census or any subsequent federal census, the county fire chief shall be appointed by the county mayor, subject to confirmation by the county legislative body. The county mayor and legislative body shall ensure that the views and opinions of all participating governmental entities are given full consideration in the selection of the fire chief, with the exact methodology to be determined by local ordinance.



§ 5-17-104. Budget.

(a) The county-wide fire department shall prepare an annual budget of anticipated receipts and expenditures, and it shall be submitted to the county legislative body or other governing body of the county.

(b) In those counties that have established fire and emergency services tax districts, the county-wide fire department shall determine what share of the total annual expense of the county-wide fire department must be allocated to each fire and emergency services tax district.

(c) In those counties having a metropolitan government, the budget for the county-wide fire department shall be prepared, submitted and adopted in the manner provided therefor in the charter of the metropolitan government.



§ 5-17-105. Fire and emergency services tax districts.

(a) (1) The boundaries of fire and emergency services tax districts shall be determined by the county legislative body or other governing body, and shall become fixed by resolution of the county legislative body or other governing body thirty (30) days or more after notice of the determination of the boundaries of a district has been given to the property owners of the district.

(2) Such notice shall be given by mailing a description of the boundaries of the district to all of the property owners of record within the district, at their last known address.

(b) The boundaries of any district may be altered at any time by means of the same procedure by which the district was created.

(c) In the case of county-wide fire districts as authorized by § 5-17-101, the fire and emergency services tax district shall comprise the entire county outside of any and all incorporated municipalities within the county, but each and every such incorporated municipality within the county may elect to contract with the county for inclusion in such fire and emergency services tax district as authorized by § 5-17-108.

(d) In those counties having eight (8) or more incorporated municipalities that levy a property tax and four (4) or more special school districts, the fire and emergency services tax district shall comprise the entire county, including each and every incorporated municipality.



§ 5-17-106. Fire and emergency services tax -- Levy.

(a) The county legislative body or other governing body shall levy an annual fire and emergency services tax upon the property owners of each district. The county legislative body of any county having a population of not less than eighty thousand (80,000) nor more than eighty-three thousand (83,000), according to the 1990 federal census or any subsequent federal census, that after April 8, 1992, establishes a fire and emergency services tax district, may levy an annual fire and emergency services tax upon the property owners of each district. If a tax is levied, subsection (b) shall apply to such fire and emergency services tax.

(b) The fire and emergency services tax of each fire and emergency services tax district shall be set at a rate sufficient to pay that district's share of the total budget of the county-wide fire department.



§ 5-17-107. Fire and emergency services tax -- Inclusion in property tax.

(a) The fire and emergency services tax shall be assessed in the same manner as the county property tax and collected as an addition thereto.

(b) The fire and emergency services tax shall in all ways be treated as a part of the county property tax.



§ 5-17-108. Service supplementary.

Nothing in this chapter shall be construed to limit in any way the fire departments of any municipality or utility district providing fire service, but merely authorizes such county fire protection service to contract with municipalities or utility districts in order to coordinate fire service county-wide.






Chapter 18 - County Historian

§ 5-18-101. In general.

The legislative body of each county shall appoint some person of the county as county historian, who shall serve without compensation and whose duties shall include, but not be limited to, collecting and preserving local and state history, and in doing so, to work with, in such manner as may mutually be agreed upon, the state historian, the state library and archives and the Tennessee historical commission.






Chapter 19 - Garbage and Rubbish Collection and Disposal Services

§ 5-19-101. Power granted to counties.

The several counties of this state are hereby authorized to provide garbage and rubbish collection services or garbage and rubbish disposal services, or both, to the entire county or to special districts within the county as provided in this chapter.



§ 5-19-102. Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Garbage and rubbish collection service" means and includes all operations of all manpower and equipment, whether employed or owned by the county or by some other entity, public or private, with which the county may choose to contract, for the gathering, removal and transporting of refuse produced by the area to be served;

(2) "Garbage and rubbish disposal service" means and includes all composting or other processing plants, incinerators, sanitary landfills and all other sites or facilities for the receiving, processing and getting rid of collected refuse, whether publicly or privately owned or operated, or both; and

(3) "Other governing body" means only that body having the taxing authority.



§ 5-19-103. Resolution authorizing services.

For the exercise of the powers conferred by this chapter, a county shall authorize same by resolution adopted by a majority of the county legislative body or other governing body. Such resolution shall provide for the exercise of such powers by either:

(1) Some agency or officer of the county already in existence;

(2) A county sanitation department to be created;

(3) A board established as provided in § 5-19-104; or

(4) Contractual arrangements the county may make between itself and any municipality, any utility or other service district, any private organization or any combination of such entities engaged in garbage and rubbish collection services or garbage and rubbish disposal services, or both. In the event all such county services are to be rendered exclusively by such contractual arrangements, the contracts involved shall be negotiated by the county mayor, shall be subject to the approval of the county legislative body or other governing body and may be administered by the county mayor without the appointment of a superintendent, as provided for in § 5-19-105, being required.



§ 5-19-104. County board of sanitation.

(a) (1) In the event the resolution provides for the exercise of the powers provided for in this chapter by a board, upon the approval of the resolution, the county mayor shall appoint, subject to confirmation by the county legislative body or other governing body, three (3) persons to constitute what shall be known as "the county board of sanitation," which appointees shall serve for one (1), two (2), and three (3) years respectively, from July 1 next succeeding the date of appointment.

(2) Successors to such appointees shall each be appointed for a term of three (3) years by the county mayor, subject to confirmation as provided for in subdivision (a)(1).

(3) The county mayor shall in like manner fill any vacancies that may occur for the unexpired terms thereof.

(b) Each member shall give such bond as may be required by resolution of the county legislative body or other governing body.

(c) The salary or per diem payment, if any, for service on the county board of sanitation shall be established by resolution of the county legislative body. Necessary travel expenses incurred in the performance of their duties shall be paid by the county.

(d) A majority of the board shall constitute a quorum.

(e) The board shall elect its own chair, and shall be authorized to employ such clerical help as may be necessary.

(f) (1) The board shall hold public meetings at least once each month at such regular time and place as the board may determine, and special meetings upon the call of the chair.

(2) The board shall establish its own rules of procedure.

(g) Any member of the board may be removed from office for cause upon a vote of two-thirds (2/3) of the members of the county legislative body or other governing body, but only after preferment of formal charges by a resolution of a majority of such governing body and following a public hearing before it.

(h) Before the board shall adopt any proposed budget or salary plan for its employees, it shall submit same to the county legislative body or other governing body for approval or rejection.



§ 5-19-105. Supervision generally -- Office of superintendent.

(a) The general supervision and control of the acquisition, improvement, operation and maintenance of all such refuse collection or disposal systems, or both, as provided in this chapter shall be in charge of the county legislative body or other governing body or other agency as provided in this chapter.

(b) (1) If the powers of this chapter, other than those exercised exclusively by contractual arrangements, are exercised by an agency other than the county legislative body or other governing body or by other than the board as provided in this chapter, such agency shall have at its head a person to be known as a superintendent, to be appointed by the county mayor, subject to confirmation by the county legislative body or other governing body, and if such powers are exercised by a board, such board shall appoint a superintendent.

(2) The superintendent, in any case where a superintendent is required, shall be a person who shall be qualified by training and experience for supervision over the maintenance and operation of the facilities and services as provided in this chapter.

(3) Such person need not be a resident of the county or of the state at the time of such person's selection.

(4) In the event that the powers as provided in this chapter are exercised by an agency other than the board as provided in this chapter, the salary of the superintendent shall be fixed by the county legislative body or other governing body.

(5) If such powers are exercised by the board as provided in this chapter, the salary shall be fixed by the board, subject to approval of the county legislative body or other governing body.

(6) In either case, the superintendent shall serve at the pleasure of the appointing authority and shall be subject to removal by that authority at any time.

(c) Within the limits of the funds available therefor, all powers to acquire, improve, operate and maintain the facilities and services as herein provided, and all powers necessary or convenient thereto, conferred by this chapter shall be exercised on behalf of the county by the county legislative body or other governing body or by the board, or other designated agency, and the superintendent respectively.



§ 5-19-106. Intergovernmental cooperation.

(a) In connection with the operation of any refuse collection or disposal equipment or facility as provided in this chapter, the superintendent, or the board in the event the powers conferred by this chapter are exercised through a board, with the approval of the county legislative body or other governing body, or the county legislative body or other governing body is hereby authorized to enter into contracts with other governmental units or agencies, federal, state or local, including municipalities, towns, utility districts and improvement districts within the county or with private contractors, for furnishing services, equipment and facilities within the purview of this chapter, and to enter into cooperative arrangements and agreements for providing such services and facilities, upon terms deemed advantageous by the agency involved.

(b) The county legislative body or other governing body, or other agency involved with the approval of the county legislative body or other governing body, is authorized to enter into contracts with any of the governmental units described in subsection (a) or private entities to provide or share in the provision of any refuse collection or disposal equipment, facility or service and for the joint operation thereof, and to make or pay charges in connection therewith by written agreement with such unit or entity.

(c) All governmental units subject to the jurisdiction of the state are hereby authorized to enter into contracts with the appropriate agency prescribed herein for the providing of any refuse collection or disposal equipment, facility or service within the purview of this chapter, and to otherwise cooperate in furnishing such facilities, equipment or services upon any terms deemed to be mutually advantageous.

(d) In any cooperative undertaking with any other governmental unit or entity, or in a contract with any private contractor, as described in this section for furnishing any of the facilities, equipment or services contemplated in this chapter, the county's share of the costs may be financed in the same manner as is provided for in § 5-19-111 to discharge direct county costs for such facilities, equipment or services.



§ 5-19-107. Powers of counties.

The several counties are empowered to do all things necessary to provide such county-wide or special district garbage and rubbish collection service or garbage and rubbish disposal service, or both, including, but not limited to:

(1) Sue and be sued;

(2) Take or acquire real or personal property of every kind, or any interest therein within the county, by grant, purchase, gift, devise or lease, and hold, manage, occupy, dispose of, convey, and encumber the same and create a leasehold interest in the same for the benefit of the county;

(3) Exercise the right of eminent domain;

(4) Establish, equip, operate and maintain the services, or any of them, authorized by this chapter and establish and enforce regulations including, but not limited to, those for the administration, operation and maintenance thereof;

(5) Appoint and employ necessary employees and define their qualifications, duties and responsibilities, and provide for payment in reasonable sums for such duties;

(6) Employ counsel;

(7) Enter into and perform all necessary contracts, including, but not limited to, contracts with incorporated towns and cities, or with utility districts, within or without the county, or with private contractors, to provide such services within or without their corporate limits, contracts to provide or to be provided training and maintenance, contracts with one (1) or more other counties or with one (1) or more municipalities in other counties for joint provision of such services, contracts for purchasing or leasing necessary equipment, contracts for the performance of any or all operations involved in the provision of such services either on a district, or on a county-wide basis, or on an intergovernmental basis;

(8) Provide and maintain all special service functions necessary to the implementation of this chapter, such as, but not limited to, the services of the county sanitarian in the inspection of all refuse processing or disposing operations within the county;

(9) Make regulations that shall have the force of law governing all collection and disposal operations and practices entered into under the terms of this chapter;

(10) Set the boundaries of special refuse disposal districts established under the terms of this chapter;

(11) Establish schedules of, and collect reasonable charges for, any services rendered in any district or area that are not covered by the special tax levy authorized in § 5-19-108 or § 5-19-109 for garbage and rubbish collection or disposal, or both, in that district or area; and

(12) Make written agreements for the allocation and conveyance to any annexing municipality of any or all public functions, rights, duties, property, assets and liabilities of a county-wide or district system within or without the area annexed, or to be annexed, that justice and reason may require in the circumstances.



§ 5-19-108. Tax levy.

Such garbage and rubbish collection and disposal services may be financed in whole or in part by a levy of a tax on all property in the county only if all persons in the county are to be equally served, but such a county-wide levy shall be unlawful if any city, town or special district in any city or town, that, through its own forces or by contract, provides such services within its boundaries, or if any other part of the county is to be excluded from the service area.



§ 5-19-109. Service districts.

(a) If less than all persons in the county are to be served, the county, if it chooses to enter into garbage and rubbish collection and disposal activities, must establish a district or districts within which the service is to be provided.

(b) Such county must pay the full costs of the services to be provided either:

(1) From the proceeds of a tax levied only on property within the district or districts;

(2) From the proceeds of a schedule of service charges levied upon the recipients of the services in the district or districts; or

(3) From a combination of both such a tax levy and service charge levy.

(c) The county legislative body or other governing body may, in its discretion, allocate from among the general funds otherwise available to it an amount sufficient to compensate the garbage and rubbish disposal operation for the use of disposal facilities by persons other than those who reside in the districts served, and may reduce the cost to be recovered from such district or districts by a like amount.



§ 5-19-110. Superintendent -- Powers and duties.

(a) The superintendent, in all cases in which that office is created, has charge of all actual construction and of the immediate management and operation of all the services, equipment and facilities provided for in this chapter which are owned and operated by the county and of the enforcement of all rules, regulations, programs, plans and decisions of the board or governing body and of the administration of all contracts between the county and other entities covering refuse collection and disposal services.

(b) (1) Within the limits of a budget and of a salary plan to be approved by the county governing body, the superintendent shall hire all employees and fix their duties, except that the engagement of technical consultants, advisers and legal assistants shall be subject to the approval of the governing body.

(2) The superintendent, with the approval of the governing body, may fix the compensation of all employees.

(c) (1) The superintendent, with the approval of the governing body, may acquire and dispose of all property, real and personal, necessary to effectuate the purposes of this chapter.

(2) Title to such property shall in all cases be taken in the name of the county.

(d) (1) The superintendent, subject to the approval of the governing body, shall let all contracts.

(2) The superintendent may, however, make purchases of personalty up to a cost of five hundred dollars ($500), within budgetary limits, without the approval of the governing body, subject, however, to such rules governing such purchases as the governing body may prescribe.

(3) Any contract for construction exceeding two thousand dollars ($2,000) shall be advertised by the superintendent for bids.

(4) Where the county has a central purchasing authority, purchases made for the purposes herein contemplated shall be processed through such authority.



§ 5-19-111. Bonds.

(a) The county legislative body, or other governing body, of the county is hereby authorized to issue bonds of the county for the purpose of financing the cost of the establishment, construction, installation or acquisition of any refuse collection or disposal equipment or facility.

(b) Bonds so issued may be either general obligation bonds of the county secured by the full faith and credit and taxing power of the county, or by taxes levied on property in a specified district, or revenue bonds secured by the revenues derived from the operation of the refuse collection or disposal equipment or facility financed thereby, or by a combination of such revenues and the unpledged revenues derived by the county from any other refuse collection or disposal equipment or facility owned and operated by the county, or combination revenue-general obligation deficiency bonds secured primarily by revenues and secondarily by the taxing power of the county.

(c) (1) Any bonds issued by the county for the purpose of financing refuse collection or disposal equipment or facilities shall be issued in the manner and form prescribed by the applicable provisions of title 9, chapter 21.

(2) In the issuance of bonds, any refuse collection or disposal equipment or facility so financed shall be deemed to be a "public works project," as defined in title 9, chapter 21, and all power and authority conferred upon the county by the terms and provisions of title 9, chapter 21, with respect to the construction, operation, maintenance, financing and the fixing and collection of fees, rates, rents and other charges shall be available to and vested in the county with respect to the establishment, construction, installation, acquisition, operation, maintenance and financing of the refuse collection or disposal equipment or facility authorized pursuant to this chapter.



§ 5-19-112. Plan of services.

(a) No county shall adopt the resolution provided for in § 5-19-103 until there shall have been presented to the regional planning commission serving such county a plan of services for a specified area or areas for study and a written report to be rendered within ninety (90) days after such submission unless, by resolution of the county legislative body or other governing body, a longer period is allowed.

(b) Such plan of services shall set forth, at a minimum, the identification and proposed timing of the services to be rendered.

(c) No county shall construct or acquire facilities under this chapter unless plans, including necessary engineering and financing plans, shall have been similarly presented to the planning commission for study and report.

(d) In the event there is no such regional planning commission, then the referral shall be to the local planning commission of the largest municipality within the county having such a commission, and, if no municipality within the county has such a planning commission, to the state planning office [abolished].



§ 5-19-113. Inspection of facilities.

(a) The county sanitarian of each county shall, not less frequently than quarterly, inspect any and all refuse processing or refuse disposing facilities, or both, public or private, within the county for any practices or procedures followed in the county that do, or may, adversely affect the public health, the public safety, or the quality of the environment, and shall report the findings of the results of such inspections both to the board or governing body having jurisdiction over the area involved and to the superintendent.

(b) The superintendent, within budgetary, policy and feasibility limits as such are defined by the board or governing body, will make every effort to correct any shortcomings in county-owned operations reported upon by the county sanitarian.

(c) Such board or governing body may, in its discretion, institute corrective action on its own with reference to its own operations or initiate appropriate action designed to abate such practice or practices under terms of existing laws dealing with the abatement of nuisances or the elimination of hazards to the public health with reference to the refuse disposal operations of others within its jurisdiction.



§ 5-19-114. Investigations of facilities.

(a) Either on the commissioner's own initiative or at the request of the governing body of any political subdivision of the state, the commissioner of environment and conservation may investigate refuse disposal operations within any county, city or town in the state, may make written or other recommendations for the improvement thereof, and may offer such technical advice and assistance to the responsible local officials for the betterment of refuse disposal practices within their jurisdictions as limitations of staff and budget will allow.

(b) The commissioner may also draw up, publish, distribute information and recommend standards in refuse disposal for the consideration of responsible local officials.

(c) The commissioner may delegate the responsibilities described in subsections (a) and (b) to appropriate personnel of the department of environment and conservation or to the director of a city, county or district health department to the extent deemed necessary.



§ 5-19-115. Governmental entities' rights preserved.

Any of the provisions of this chapter notwithstanding, any municipality, utility or other special district shall retain existing rights to provide such garbage and rubbish collection services or disposal services, or both, to residents and taxpayers within its jurisdiction, including any territory annexed to such jurisdiction, and the existing rights of such instrumentalities to acquire disposal sites outside the limits of their jurisdictions shall not be impaired in any wise whatsoever.



§ 5-19-116. Householders' rights preserved.

This chapter shall not prohibit an individual householder from disposing of solid waste from such householder's own household upon such householder's own land; provided, that such disposal does not create a public nuisance or a hazard to the public health.






Chapter 20 - Adoption of Prepared Building, Plumbing and Gas Codes by Reference

§ 5-20-101. Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Code" means any published compilation of rules and regulations that has been prepared by technical trade associations or model code organizations regulating building construction, plumbing and gas installation, fire prevention, any portion of such rules, or any amendment of such rules; and

(2) "Governing body" means the county legislative body, board of commissioners, county council, or other body in which the general legislative powers of a county are vested.



§ 5-20-102. Adoption by reference authorized.

(a) The governing body of any county may adopt or repeal a resolution that incorporates by reference the provisions of any code properly identified as to date and source, without setting forth the provisions of such code in full, except that this enabling authority shall not apply to any subject area that the state, now or hereafter, elects to regulate through its own adopted code.

(b) (1) At least one (1) copy of the code that is incorporated by reference shall be filed in the office of the county clerk and kept there for public use, inspection, and examination.

(2) This filing requirement shall not be deemed complied with unless the required copy of the code is filed with the clerk for a period of ninety (90) days before the adoption of the resolution that incorporated the code by reference.

(3) Federal rules and regulations, including any changes in the regulations when properly identified as to the date and source, may be incorporated by reference without setting forth the provisions of the regulations in full.

(c) No resolution incorporating a code by reference shall be effective until published in a newspaper having a general circulation in the county.



§ 5-20-103. Administration of code.

(a) The adopting resolution may also incorporate by reference the administrative provisions of any code, or may include in the adopting resolution any suggested administrative provisions found in a code.

(b) If a code does not contain administrative provisions, the administrative provisions of another code may be adopted and included in such resolution.

(c) The powers and duties of enforcing the provisions of any code may be conferred upon such officials within the existing framework of the county government as the governing body may determine, such as, but not limited to, officials administering zoning and planning regulations of the county.



§ 5-20-104. Enforcement of code.

The county attorney or any official vested with the powers of enforcing any code may, in addition to any other remedies provided by law, institute an injunction to prevent the violation of such code.



§ 5-20-105. Code violations -- Penalties.

(a) The authority of this chapter shall not extend to the incorporation by reference of any penalty clause contained in a code.

(b) (1) Any person, firm or corporation or agent who violates any code or fails to comply therewith or with any of the provisions thereof, or violates a detailed statement or plans submitted and approved thereunder, commits a Class C misdemeanor.

(2) Each such person, firm or corporation or agent commits a separate offense for each and every day or portion thereof during which any violation of any of the provisions of a code is committed or continued.



§ 5-20-106. Applicability.

This chapter shall apply only to the unincorporated area of a county adopting such a code resolution and to those incorporated cities and towns within the county that do not elect, now or hereafter, to adopt their own codes regulating the same subject areas.






Chapter 21 - County Financial Management System of 1981

§ 5-21-101. Short title.

This chapter shall be known and may be cited as the "County Financial Management System of 1981."



§ 5-21-102. Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Committee" means the county financial management committee;

(2) "Department" means the finance department; and

(3) "Director" means the director of the finance department.



§ 5-21-103. Finance department -- General provisions -- County hospitals and nursing homes -- Exclusion from coverage of chapter.

(a) (1) There is hereby created a finance department to administer the finances of the county for all funds of the various departments, agencies and boards that are handled by the county trustee.

(2) The accounting, bank accounts, personnel and salary policies, and other policies of the funds and offices of the clerks of courts, county clerk, register of deeds, sheriff and trustee, that were not subject to the budgeting authority of the county legislative body prior to application of this part, are not subject to this part. This part shall not be construed as authority over the fee and commission accounts of other accounts that are not handled by the trustee for offices other than the trustee nor for the trustee's fee and commission account. This part shall not be construed as authority over personnel policies or procedures or salaries of the various county offices or departments, except with respect to requiring necessary recordkeeping and reporting needed for performing the payroll functions as prescribed by the finance committee.

(b) The finance department shall be responsible for purchasing, accounting, budgeting, payroll, cash management and other such financial matters of the county as provided in this chapter.

(c) All employees performing the functions of purchasing, payroll, accounting and budgeting in the various operating departments shall be transferred to the supervision of the director of finance, and such salaries, benefits and expenses relating to such personnel shall be budgeted under the finance department, notwithstanding any other law to the contrary. No employee may be transferred, however, from the office of the trustee, county clerk, assessor of property, clerks of courts, register of deeds or sheriff.

(d) (1) The department shall establish a system of fiscal management, control, accounting, budgeting, purchasing and cash management as herein provided.

(2) Such system shall conform to generally accepted principles of governmental accounting and shall be in substantial agreement with the recommendations of the national council of governmental accounting, and the rules and regulations established by the comptroller of the treasury, commissioner of education and state law.

(e) (1) Notwithstanding this chapter to the contrary, the county legislative body may exclude, by two thirds (2/3) majority vote, the county hospitals or nursing homes, or both, from this chapter. In the event county hospitals or nursing homes, or both, are excluded, the county legislative body may establish, after allowing the financial management committee to submit recommendations, financial procedures and reporting requirements to include, but not to be limited to, the following:

(A) Monthly financial reports;

(B) Approval of the required annual audit contract with a licensed Tennessee certified public accountant and the reports presented in such audit;

(C) Inspection of records, bank statements and other financial records; and

(D) Approval of the annual budget by the county legislative body prior to the beginning of the fiscal year.

(2) If a hospital or nursing home, or both, is excluded from this chapter, the county legislative body may by two-thirds (2/3) majority vote include such hospitals or nursing homes, or both, under this chapter. Upon voting to include such hospital or nursing home, or both, implementation of this chapter shall begin no later than the beginning of the next fiscal year.



§ 5-21-104. Financial management committee -- General provisions.

(a) A county financial management committee is hereby created.

(b) (1) The committee shall consist of the county mayor, supervisor of highways, director of schools, and four (4) members elected by the county legislative body at its regular September session of each year or at any subsequent session.

(2) The four (4) members elected by the county legislative body need not be members of such body.

(c) Such committee shall elect its own chair and shall meet from time to time as it may deem necessary for the discharge of its duties as provided in this section.

(d) The director shall be the ex officio secretary of such committee.

(e) (1) The committee shall establish and approve policies, procedures and regulations in addition to the specific provisions of this chapter, for implementing a sound and efficient financial system for administering the funds of the county.

(2) Such system shall include budgeting, accounting, purchasing, payroll, cash management and such other financial matters necessary to an efficient system.



§ 5-21-105. Special committees -- General provisions.

(a) The county legislative body may authorize the committee to assume the functions of any or all of the following special committees or the county legislative body may by resolution create:

(1) A budget committee;

(2) An investment committee; or

(3) A purchasing committee.

(b) (1) Except as provided in subdivision (b)(2), upon creation, the special committees shall be composed of a minimum of five (5) members appointed by the county legislative body. The members of such committee need not be members of the county legislative body.

(2) (A) Notwithstanding subdivision (b)(1), in counties having the following populations, according to the 1990 federal census or any subsequent federal census, special committees shall be composed of five (5) members:

.....................

not less than.....................nor more than

13,375......................13,600

46,000......................46,500

67,600......................67,900

77,800......................78,000

.....................

(B) Notwithstanding subdivision (b)(1), in counties having a population of not less than seventeen thousand two hundred fifty (17,250) nor more than seventeen thousand five hundred fifty (17,550), according to the 1990 federal census or any subsequent federal census, the budget committee shall be composed of six (6) members.

(c) The director shall be the ex officio secretary of each such committee.

(d) The budget committee shall establish and approve policies, forms and documents, procedures, and regulations necessary for the preparation of the annual operating and capital improvement budgets.

(e) The investment committee shall establish and approve policies and procedures for cash management and investing idle cash funds in various investments as prescribed by law.

(f) The purchasing committee shall establish and approve policies and procedures for the purchasing of all supplies, equipment or goods for the county.



§ 5-21-106. Director -- Appointment and compensation.

(a) (1) The committee shall appoint the director.

(2) The committee may dismiss the director, subject to the approval of the county legislative body.

(3) The director shall for all purposes be an employee of the county.

(b) (1) The director shall have a minimum of a bachelor of science degree from an accredited college or university. Such person shall have had at least eighteen (18) quarter hours or equivalent semester hours in accounting.

(2) The committee may select a person not having a bachelor of science degree or having a sufficient number of hours in accounting; provided, that such person has at least two (2) years of acceptable experience in a related position or an equivalent number of other related courses.

(c) The compensation of the director shall be established by the committee, subject to the approval of the county legislative body.



§ 5-21-107. Director -- Duties.

(a) The director shall oversee the operation of the department in the functions established by this chapter, and shall be responsible for the implementation of the policies of the committee or such special committees established by the county legislative body.

(b) The director shall, among the director's duties, install and maintain a purchasing, payroll, budgeting, accounting and cash financial management system for the county.

(c) The director shall assist other county officials and employees in achieving an efficient financial management system for the county.

(d) The director has the authority to hire personnel for the finance department; provided, that the positions are funded in the annual budget and the personnel so hired meet the written job requirements as recommended by the director and approved by the committee.



§ 5-21-108. Director -- Deputy.

(a) A person employed by the finance department shall be recommended by the director and approved by the committee to serve as deputy director of finance.

(b) (1) The person employed for this position shall perform such duties and responsibilities as assigned by the director.

(2) In the absence of the director, the deputy director shall perform the duties of the director necessary to the continued operation of the department, including, but not limited to, the cosigning of warrants, payroll checks and purchase orders.



§ 5-21-109. Director -- Bond.

(a) The director shall execute a blanket bond in an amount of not less than one hundred thousand dollars ($100,000) for the faithful performance of the director's duties as director and of the department employees in accordance with the general law for such bonds.

(b) The cost of such bond shall be paid from funds appropriated to the department for such purpose.

(c) The amount of such bond may be increased subject to the approval of the committee, and additional appropriations by the county legislative body.

(d) The bond shall be prepared in accordance with title 8, chapter 19, approved by the county legislative body, recorded in the office of the county register of deeds and transmitted to the office of the county clerk for safekeeping.



§ 5-21-110. Budget -- Preparation and committee review. [Effective until January 1, 2017. See version effective on January 1, 2017.]

First of 2 versions of this section

(a) On or before February 1 of each year the budget committee, in conjunction with the director, shall prescribe the budgetary procedures, forms, calendar and other information as may be necessary to implement the budgetary procedures contained in this chapter.

(b) On request of the budget committee each department or office of county government shall submit a proposed budget for the succeeding fiscal year and such other budgetary information requested by the director of the budget committee.

(c) (1) From information submitted the director shall prepare a consolidated budget document.

(2) Such document shall show by item the amounts estimated by the various departments and officials required for the efficient operation of the county government from the county general fund, the debt service funds, highway funds, school funds and all other funds.

(3) Such document shall show an estimate of the revenues to be received by each of the funds during the next fiscal year and an estimate of the unencumbered fund balance of each of such funds at the beginning of the fiscal year.

(d) (1) The director shall file the consolidated budget with the budget committee.

(2) The budget committee shall review and present the recommended budget to the members of the county legislative body at least ten (10) days prior to the July meeting.

(3) Such budget shall contain an itemized and classified plan of all proposed expenditures and estimated receipts for the ensuing fiscal year as submitted by each department, office or agency and recommended by the budget committee, and shall conform to the uniform classification of accounts established by the director in accordance with the prescribed state uniform accounting system.

(4) It is expressly provided that the classification of expenditures and receipts of any and all county school funds for any purpose, administered by the county board of education and county director of schools, shall conform to the classification of accounts as prescribed by the commissioner of education.

(5) The budget committee shall fully provide in the budget for all requirements for debt service, interest and bond maturities and for any cash deficit in any fund at the beginning of the fiscal year, and shall propose a tentative tax rate to fund such budget. The budget committee shall fully provide for any court-ordered expenses, including, but not limited to, deputies' and assistants' salaries authorized by court order pursuant to title 8, chapter 20. The budget, when adopted, shall appropriate funds to fully comply with such court order. The county legislative body shall adopt any budget amendment necessary to implement such court order.



§ 5-21-110. Budget -- Preparation and committee review -- Timeline and Budgetary process for LEA. [Effective on January 1, 2017. See version effective until January 1, 2017.]

Second of 2 versions of this section

(a) On or before February 1 of each year the budget committee, in conjunction with the director, shall prescribe the budgetary procedures, forms, calendar and other information as may be necessary to implement the budgetary procedures contained in this chapter.

(b) On request of the budget committee each department or office of county government shall submit a proposed budget for the succeeding fiscal year and such other budgetary information requested by the director of the budget committee.

(c) (1) From information submitted the director shall prepare a consolidated budget document.

(2) Such document shall show by item the amounts estimated by the various departments and officials required for the efficient operation of the county government from the county general fund, the debt service funds, highway funds, school funds and all other funds.

(3) Such document shall show an estimate of the revenues to be received by each of the funds during the next fiscal year and an estimate of the unencumbered fund balance of each of such funds at the beginning of the fiscal year.

(d) (1) The director shall file the consolidated budget with the budget committee.

(2) The budget committee shall review and present the recommended budget to the members of the county legislative body in accordance with a calendar and procedures adopted pursuant to subsection (a) or the timeline provided in subsection (e).

(3) Such budget shall contain an itemized and classified plan of all proposed expenditures and estimated receipts for the ensuing fiscal year as submitted by each department, office or agency and recommended by the budget committee, and shall conform to the uniform classification of accounts established by the director in accordance with the prescribed state uniform accounting system.

(4) It is expressly provided that the classification of expenditures and receipts of any and all county school funds for any purpose, administered by the county board of education and county director of schools, shall conform to the classification of accounts as prescribed by the commissioner of education.

(5) The budget committee shall fully provide in the budget for all requirements for debt service, interest and bond maturities and for any cash deficit in any fund at the beginning of the fiscal year, and shall propose a tentative tax rate to fund such budget. The budget committee shall fully provide for any court-ordered expenses, including, but not limited to, deputies' and assistants' salaries authorized by court order pursuant to title 8, chapter 20. The budget, when adopted, shall appropriate funds to fully comply with such court order. The county legislative body shall adopt any budget amendment necessary to implement such court order.

(e) In the absence of a locally adopted calendar and procedures pursuant to subsection (a), the budgetary procedures for the county shall follow the following timeline:

(1) No later than February 1, the director shall deliver forms for all budget requests to all departments, commissions, institutions, boards, offices, and agencies;

(2) No later than March 1, all departments, commissions, institutions, boards, offices, or agencies except the local board of education shall deliver the appropriate estimates and budget request to the director;

(3) (A) No later than April 1, the county budget committee shall vote upon the proposed budget and the director shall notify the department, commission, institution, board, office, or agency whether the county budget committee approves or rejects the proposed budget;

(B) If approved, the director shall immediately forward the proposed budget to the county legislative body for consideration; or

(C) If rejected, the department, commission, institution, board, office, or agency shall submit a revised budget proposal to the director within ten (10) business days after receipt of notice that the budget proposal was rejected.

(4) No later than May 1, each LEA shall submit a proposed budget to the director; provided that, the LEA may amend the proposed budget after May 1;

(5) (A) No later than June 1, the county budget committee shall vote upon the proposed budget and the director shall notify the LEA whether the county budget committee approves or rejects the LEA's proposed budget;

(B) If approved, the director shall immediately forward the proposed budget to the county legislative body for consideration; or

(C) If rejected, the LEA shall submit a revised budget proposal to the director within ten (10) business days after receipt of notice that the budget proposal was rejected; and

(6) If the county budget committee of the local governing body rejects the first and second budget proposals from any department, commission, institution, board, office, or agency, then the third and any subsequent proposals shall be delivered directly to the county legislative body which shall approve or reject the proposal within ten (10) business days of the body's receipt of the amended proposal; and

(7) If rejected, the department, commission, institution, board, office, or agency shall submit a revised budget proposal to the county legislative body within ten (10) business days after receipt of notice that the budget proposal was rejected.

(f) The timeline and budgetary process pursuant to this section may be waived or altered, if agreed upon by the county legislative body and the respective department, commission, institution, board, office, or agency.



§ 5-21-111. Budget -- Hearings -- Supporting documents -- County action -- Continuing budget. [Effective until January 1, 2017. See version effective on January 1, 2017.]

First of 2 versions of this section

(a) (1) (A) At least ten (10) days before the proposed budget is to be presented to the governing body, the budget committee shall cause to be published in a newspaper of general circulation the proposed annual operating budget.

(B) This budget shall contain a budgetary comparison for the following governmental funds:

(i) General;

(ii) Highway/public works;

(iii) General purpose school fund; and

(iv) Debt service

that shall include comparisons of the proposed budget with the current year and the prior year.

(C) The budgetary comparisons shall be by individual fund and shall summarize revenues by local taxes, state of Tennessee, federal government and other sources. Expenditures shall be summarized by salaries and other costs. The budgetary comparison shall also present beginning and ending fund balances and the number of employee positions.

(2) Such publication shall also contain a notice of a public hearing to be conducted by the budget committee at which any citizen of the county upon five (5) days' written request shall have the right to appear and state such citizen's views on the budget.

(b) The budget committee shall present the budget to the county legislative body at the regular July meeting each year or at a special session called for this purpose prior to the regular July meeting.

(c) The proposed budget shall be accompanied by a budget message explaining the financial program and outlining the services, work and activities to be financed by the proposed budget and a brief discussion of the means proposed for financing the expenditure program set forth in the budget.

(d) With the proposed budget, the budget committee shall deliver to the county legislative body a budget appropriation resolution and a tax levy resolution.

(e) (1) The county legislative body may alter or revise the proposed budget except as to provision for debt service requirements and for other expenditures required by law. However, when reviewing the proposed budget of the county department of education, the county legislative body may only alter or revise the total amount of expenditures as proposed and such alterations or revisions shall comply with state law and regulations. Upon alteration or revision of the proposed budget of the department of education, the director of schools shall submit a revised budget within the total expenditures approved by the county legislative body within ten (10) days. If the revised budget complies with the amount of expenditures as adopted by the county legislative body, the revised budget will become the approved budget for the county department of education.

(2) [Deleted by 2015 amendment]

(f) (1) After the adoption of the budget, any county department, agency or official shall be entitled to a hearing before the county legislative body in order to justify any proposed additional requests or budget estimates.

(2) The director may make quarterly allotments to any department, agency or official seeking a budget hearing in an amount not in excess of that approved in the budget for such quarter.

(3) Upon amendment of the budget, the director shall make a supplemental allotment or impound the funds of any department, agency or official to bring such appropriations in line with the amended budget.

(g) The budget, the appropriation resolution, and the tax levy resolution, as adopted, shall be spread upon the minutes of the county clerk.

(h) (1) In the event that the local fiscal body has not adopted a budget by July 1 of any year, and until a final operating budget is adopted, the operating budget for the year just ended and the appropriation resolution for the year shall continue in effect by operation of law without further action of the county legislative body; provided, however, all agencies of the county and other entities receiving appropriated county funds shall not during any month encumber funds in excess of the allotment for a comparable month of the preceding fiscal year, unless specifically authorized to do so by resolution of the county legislative body. The authorizing resolution must identify a corresponding funding source equal to the amount of excess allotment authorized. The excess allotments so authorized shall become a part of the final operating budget. During the time that the continuation operating budget is in effect, the budget may be amended according to the procedures for amending a final operating budget, and amendments shall be made as necessary to provide for debt obligations and court-ordered expenditures.

(2) The continuing budget authorized by this subsection (h) may continue in effect for the months of July and August and, upon approval from the comptroller of the treasury or the comptroller's designee after a showing of extraordinary circumstances, may continue for the month of September; provided, however, no such continuation budget may extend beyond September 30 of any fiscal year. The county shall submit justification for extending the continuing budget through the month of September to the comptroller of the treasury or the comptroller's designee for approval by August 15. The comptroller of the treasury or the comptroller's designee may request any additional information as may be required to properly review the continuing budget extension request. The comptroller of the treasury or the comptroller's designee shall report the comptroller's approval or disapproval to the county legislative body within seven (7) business days after receipt of the request and any requested supplemental documentation, upon which the county legislative body may take action to extend the continuing budget for the month of September. The fact that the county is operating under a continuation budget shall not, by itself, be grounds for disapproval of a tax and revenue anticipation note or other comparable financing.

(i) If the county legislative body and the county school board fail to agree upon a budget for the county department of education by August 31 of any year, then, by operation of law, the budget for the county department of education shall be equal to the minimum budget required to comply with the local match and maintenance of effort provisions of the BEP. However, if for three (3) consecutive years, the county legislative body and school board fail to agree upon a budget and the department of education receives the minimum required funding for that fiscal year by operation of law, then, the budget in the third year shall include a mandatory increase that is equivalent to three percent (3%) of the required funding from local sources for schools; provided, however, this increase shall not be required if during any of those three (3) years the school board failed to submit its budget proposals in accordance with a calendar adopted pursuant to § 5-21-110(a) or the timeline provided in § 5-21-110(e).



§ 5-21-111. Budget -- Hearings -- Supporting documents -- County action -- Continuing budget. [Effective on January 1, 2017. See version effective until January 1, 2017.]

Second of 2 versions of this section

(a) (1) (A) At least ten (10) days before the proposed budget is to be presented to the governing body, the budget committee shall cause to be published in a newspaper of general circulation the proposed annual operating budget.

(B) This budget shall contain a budgetary comparison for the following governmental funds:

(i) General;

(ii) Highway/public works;

(iii) General purpose school fund; and

(iv) Debt service

that shall include comparisons of the proposed budget with the current year and the prior year.

(C) The budgetary comparisons shall be by individual fund and shall summarize revenues by local taxes, state of Tennessee, federal government and other sources. Expenditures shall be summarized by salaries and other costs. The budgetary comparison shall also present beginning and ending fund balances and the number of employee positions.

(2) Such publication shall also contain a notice of a public hearing to be conducted by the budget committee at which any citizen of the county upon five (5) days' written request shall have the right to appear and state such citizen's views on the budget.

(b) The budget committee shall present the budget to the county legislative body in accordance with a calendar adopted pursuant to § 5-21-110(a) or the timeline provided in § 5-21-110(e).

(c) The proposed budget shall be accompanied by a budget message explaining the financial program and outlining the services, work and activities to be financed by the proposed budget and a brief discussion of the means proposed for financing the expenditure program set forth in the budget.

(d) With the proposed budget, the budget committee shall deliver to the county legislative body a budget appropriation resolution and a tax levy resolution.

(e) (1) The county legislative body may alter or revise the proposed budget except as to provision for debt service requirements and for other expenditures required by law. However, when reviewing the proposed budget of the county department of education, the county legislative body may only alter or revise the total amount of expenditures as proposed and such alterations or revisions shall comply with state law and regulations. Upon alteration or revision of the proposed budget of the department of education, the director of schools shall submit a revised budget within the total expenditures approved by the county legislative body within ten (10) days. If the revised budget complies with the amount of expenditures as adopted by the county legislative body, the revised budget will become the approved budget for the county department of education.

(2) [Deleted by 2015 amendment]

(f) (1) After the adoption of the budget, any county department, agency or official shall be entitled to a hearing before the county legislative body in order to justify any proposed additional requests or budget estimates.

(2) The director may make quarterly allotments to any department, agency or official seeking a budget hearing in an amount not in excess of that approved in the budget for such quarter.

(3) Upon amendment of the budget, the director shall make a supplemental allotment or impound the funds of any department, agency or official to bring such appropriations in line with the amended budget.

(g) The budget, the appropriation resolution, and the tax levy resolution, as adopted, shall be spread upon the minutes of the county clerk.

(h) (1) In the event that the local fiscal body has not adopted a budget by July 1 of any year, and until a final operating budget is adopted, the operating budget for the year just ended and the appropriation resolution for the year shall continue in effect by operation of law without further action of the county legislative body; provided, however, all agencies of the county and other entities receiving appropriated county funds shall not during any month encumber funds in excess of the allotment for a comparable month of the preceding fiscal year, unless specifically authorized to do so by resolution of the county legislative body. The authorizing resolution must identify a corresponding funding source equal to the amount of excess allotment authorized. The excess allotments so authorized shall become a part of the final operating budget. During the time that the continuation operating budget is in effect, the budget may be amended according to the procedures for amending a final operating budget, and amendments shall be made as necessary to provide for debt obligations and court-ordered expenditures.

(2) The continuing budget authorized by this subsection (h) may continue in effect for the months of July and August and, upon approval from the comptroller of the treasury or the comptroller's designee after a showing of extraordinary circumstances, may continue for the month of September; provided, however, no such continuation budget may extend beyond September 30 of any fiscal year. The county shall submit justification for extending the continuing budget through the month of September to the comptroller of the treasury or the comptroller's designee for approval by August 15. The comptroller of the treasury or the comptroller's designee may request any additional information as may be required to properly review the continuing budget extension request. The comptroller of the treasury or the comptroller's designee shall report the comptroller's approval or disapproval to the county legislative body within seven (7) business days after receipt of the request and any requested supplemental documentation, upon which the county legislative body may take action to extend the continuing budget for the month of September. The fact that the county is operating under a continuation budget shall not, by itself, be grounds for disapproval of a tax and revenue anticipation note or other comparable financing.

(i) If the county legislative body and the county school board fail to agree upon a budget for the county department of education by August 31 of any year, then, by operation of law, the budget for the county department of education shall be equal to the minimum budget required to comply with the local match and maintenance of effort provisions of the BEP. However, if for three (3) consecutive years, the county legislative body and school board fail to agree upon a budget and the department of education receives the minimum required funding for that fiscal year by operation of law, then, the budget in the third year shall include a mandatory increase that is equivalent to three percent (3%) of the required funding from local sources for schools; provided, however, this increase shall not be required if during any of those three (3) years the school board failed to submit its budget proposals in accordance with a calendar adopted pursuant to § 5-21-110(a) or the timeline provided in § 5-21-110(e).



§ 5-21-112. Appropriations -- Later modifications -- Impounding.

(a) The appropriations made in the appropriation resolution, or any amendment thereto, shall constitute the limit to expenditures for the various purposes and from the several funds of such county for the fiscal year covered by the resolution, and no expenditure shall be made or obligation created in excess of such limitation.

(b) Any resolution presented to the county legislative body in any fiscal year, after the original appropriation resolution has been adopted and the tax rate for the year fixed by the county legislative body, that provides for an appropriation in addition to those made in the original budget appropriation, shall specifically provide by tax levy sufficient revenues, or designate the source of funds to meet expenditures to be made in consequence of such additional appropriation.

(c) (1) If at any time during the fiscal year it shall become apparent that the revenues of any of the county's funds, together with its unencumbered cash balance at the beginning of such year, will not be sufficient to equal the amount of the original appropriations, it shall be the duty of the director to impound the appropriations from such fund in such amount as shall be necessary to balance such account. Nevertheless, the impoundment power provided by this section shall not apply to the funds appropriated to the offices of trustee, county clerk, assessor of property, clerks of courts, register of deeds or sheriff.

(2) Upon the written approval of the committee, such impounded funds shall be released.



§ 5-21-113. Expenditures -- Minor adjustments.

(a) The appropriations made by the county legislative body shall constitute authorization for the expenditures contained therein unless otherwise limited by the county legislative body.

(b) Expenditures may be made and obligations created against any appropriation to an aggregate total of the amount appropriated.

(c) The expenditures and encumbrances against the amounts appropriated shall be made only upon an order or authorization issued by the department.

(d) No expenditures made or obligations created in any manner shall be valid or binding against the county except as provided by this chapter.

(e) (1) The budget committee, with the consent of any official, head of any department or division that may be affected, may make transfers and adjustments within the smallest budgetary itemization of any subdivision.

(2) Any other transfers or adjustments shall be submitted to the budget committee for its recommendation to the county legislative body.



§ 5-21-114. Monthly reports.

(a) (1) The director shall make a report at the end of each month showing the condition of the budget.

(2) Such report shall show for each item of appropriation, or allotment thereof, the total expenditures for the month and the year to date, the amount of outstanding encumbrances and the amount of the unencumbered balance.

(3) Such report shall also show for each fund an itemized statement of the revenues and receipts estimated for the year, the amount of the collections of each item for the month and the year to date and the unrealized portion of the estimate.

(b) Each department head, elected official and board member shall be furnished copies of monthly reports for their respective departments as soon as the same are available.

(c) (1) The most recent of such reports shall be presented by the director at each regular session of the county legislative body.

(2) At such time, the director shall advise the county legislative body of the condition of the budget, and of any adjustment or reduction of appropriations that should be made, and shall recommend any other action that, in the director's opinion, the county legislative body should take in order that the financial condition of the county is not impaired.



§ 5-21-115. Accounting system -- Preaudit of invoices, etc.

(a) There shall be set up and maintained in the department a system of fiscal procedure, control and centralized accounting, which shall be under the administrative control and direction of the director. The procedures and records shall be maintained in accordance with § 5-21-103(c).

(b) (1) Before any obligation against the county shall be paid or any disbursement warrant or voucher issued, a detailed invoice, receivable copy of the purchase order, or such document indicating receipt of merchandise or service should be approved by the head of an office, department or agency for which the obligation was made and be filed with the director.

(2) The director shall establish a system for making a careful preaudit of such invoice, purchase order, or other documents, including a comparison with any encumbrance document previously posted or filed authorizing such obligation, and shall approve for payment only such items as appear to be correct, properly authorized, and not exceeding the otherwise unencumbered balance of the allotments or appropriations against which they are chargeable.

(3) Disbursement warrants shall be promptly prepared for all such approved obligations by the director, signed in accordance with § 5-21-116 and mailed or delivered to the payees thereof.



§ 5-21-116. Disbursement warrants.

(a) All disbursement warrants drawn on the county trustee for the obligations of all county departments, agencies, and officials, including the county mayor, the county highway department, and the county department of education, shall be signed as provided in this section.

(b) (1) The disbursement warrants shall be prepared in the finance department, and provided to each department for signing.

(2) Upon preparation of such warrant by the finance department, the department head signing the disbursement warrant shall keep one (1) copy for filing in such department.

(3) The original and all other copies of such warrant shall be returned to the director for such director's signature as a cosigner and for filing and mailing from the finance department.

(4) A duplicate copy of all disbursement warrants, with all original invoices and other supporting documents attached thereto, shall be kept on file in the office of the director.

(c) (1) In lieu of each department agency or official signing disbursement warrants, the departments may authorize the director to use a signature plate in accordance with the general law and approval by the comptroller of the treasury.

(2) If such signature plate is used, it shall be locked in a safe place when not in use and supervised by the person responsible for its safekeeping when in use.

(3) A record shall be maintained indicating when the signature plate is used, numbers of the warrants signed, and the person using such plate.



§ 5-21-117. Payroll account.

(a) The committee shall maintain a special county payroll account at a bank, in which disbursement warrants for the total of each payroll shall be deposited and against which individual net earning checks may be issued to each of the county employees.

(b) The committee may authorize the issuance of such payroll checks on the signature of the director and, in such event, the depository bank shall be so instructed.



§ 5-21-118. Director as purchasing agent -- Optional purchasing department.

(a) The director or a deputy appointed by the director shall serve as the county purchasing agent and shall assist the committee in developing policies and procedures for implementing an economical and efficient purchasing system.

(b) The following shall be the responsibility of the director:

(1) The contract, purchase, or any obligation of the county for supplies, material, equipment, contractual services, rental of machinery, buildings, or equipment, transfer of materials, supplies, and equipment between county offices or agencies;

(2) Supervision of storeroom or warehouse;

(3) Contracts for building construction and the purchase of land;

(4) Public sale of all surplus materials, equipment, buildings and land; and

(5) Any other created obligation of the county.

(c) (1) Upon the recommendation of the committee and approval of the county legislative body or as authorized by the county legislative body, a separate purchasing department may be established with a person hired as purchasing agent for the county.

(2) In the event a separate purchasing department is established and a purchasing agent is hired, all duties and responsibilities relative to purchasing shall be removed from the director.



§ 5-21-119. Purchasing system.

(a) The committee, with the assistance of the purchasing agent, shall establish a purchasing system for the county.

(b) Such system shall provide, among other procedures, the following:

(1) Review of all contracts or purchases for biddable supplies, materials, equipment, and other needs of the county, shall be made by the purchasing agent;

(2) No purchase or contract shall be made when the bid prices exceed the current market price for the same merchandise or service;

(3) Purchases and contracts shall be awarded based on the lowest and best bid;

(4) Specifications development shall be made by the department, agency or official to receive the merchandise, construction or service;

(5) The purchasing agent shall:

(A) Review specifications and changes to allow for maximum competition of prospective bidders;

(B) Prepare formal and informal bids;

(C) Collect sealed bids;

(D) Open bids through a procedure open to the public;

(E) Evaluate, compare and submit bids for approval by the committee, if so deemed by the committee;

(F) Issue purchase orders and contracts; and

(G) Verify receiving the merchandise or service;

(6) The director shall:

(A) Accept requisitions by the department, agency or official, and, if such supplies are not currently on hand, transmit such requisition to the purchasing agent;

(B) Verify budget appropriations before authorizing a purchase;

(C) Approve invoices for payment; and

(D) Pay invoices and obligations of the county as provided herein; and

(7) Emergency purchases, total cost bidding, blanket purchases for small orders, grouping of purchases of the various departments, and other methods for receiving the most competitive price and best bid. Emergency purchases shall be limited to needs arising that are not normally foreseeable. Emergency purchases shall not be permissible if a department or agency fails to properly plan for the need, proper purchasing procedures, and delivery time.



§ 5-21-120. Bidding.

(a) The committee shall authorize the dollar limitation when formal competitive bids are required but not to exceed the amount as authorized by state law for the highway and education departments or other such amounts as established by law.

(b) Subject to the policies and regulations of the committee, "biddable items" means any need of the county where more than one (1) bidder or contractor in the county's trade area can provide the material or service. Specifications shall not be written to exclude vendors and contractors or limit the bidding to a specific vendor or contractor.

(c) The county shall be liable for the payment of all purchases of supplies, materials, equipment and contractual service made in accordance with this chapter, but shall not be liable for the payment of such purchases made contrary to its provisions unless such item is specifically approved by the committee.



§ 5-21-121. Conflicts of interest.

(a) The director, purchasing agent, members of the committee, members of the county legislative body, or other officials, employees, or members of the board of education or highway commission shall not be financially interested or have any personal beneficial interest, either directly or indirectly, in the purchase of any supplies, materials, equipment or contractual services for the county.

(b) No firm, corporation, partnership, association or individual furnishing any such supplies, materials, equipment or contractual services, shall give or offer nor shall the director or purchasing agent or any assistant or employee accept or receive directly or indirectly from any person, firm, corporation, partnership or association to whom any contract may be awarded, by rebate, gift or otherwise, any money or other things of value whatsoever, or any promise, obligation or contract for future reward or compensation.



§ 5-21-122. Committee members -- Compensation.

The county legislative body shall set the compensation based on the service and time rendered in implementing this chapter for members of the various committees created in this chapter.



§ 5-21-123. County employees unaffected.

(a) Notwithstanding any provision of this chapter, each department, agency or official shall have the authority to hire personnel and set salaries and to determine the needs for its use, all subject to budget limitations and the availability of funds.

(b) The authority of the committee, director or purchasing agent shall be limited to this chapter and such policies necessary to implement this chapter. They shall not have the authority to veto the hiring and dismissal of personnel of the various county departments, agencies, or officials or set salaries or determine the needs of such departments.



§ 5-21-124. Education department -- Withdrawal from system.

(a) In the event the director or purchasing agent established under this chapter does not maintain records, follow accounting and budgetary procedures, and submit timely reports and information as prescribed by state law and the commissioner of education, the commissioner, after a hearing on the issue of such neglect, shall remove the education department of the county involved from the county financial management system established by this chapter by written notification to the presiding officer of the county legislative body.

(b) Upon notice from the commissioner, the county legislative body shall transfer sufficient funds from the control of the department to provide financial services in the county education department under the supervision of the county director of schools, as provided by general law.

(c) State funds may be withheld for failure to provide adequate funds to transfer the responsibilities to the education department.



§ 5-21-125. Violations -- Penalties.

Any official or employee of the county, or of any institution or agency thereof, who fails or refuses to perform the duties required by this chapter or who fails or refuses otherwise to conform to this chapter commits a Class C misdemeanor, and is subject to removal from office or position.



§ 5-21-126. Adoption of system.

(a) This chapter shall be local in effect and shall become effective in a particular county upon a two-thirds (2/3) majority vote of the county legislative body adopting this chapter, or upon a majority of the voters casting votes in any election held for the purpose of approving this chapter.

(b) (1) The procedure for elections held for the purpose of approving this chapter shall be that the county election commission shall call and conduct an election on the question pursuant to § 2-3-204 after receiving a petition signed by ten percent (10%) of the qualified voters of the county, stating that they favor this law and requesting that an election be held in the county on the subject, the number of qualified voters in the county being deemed to be the total number of votes cast for all candidates for governor in the last general election; or upon a resolution of the county legislative body, duly certified to the election commission, requesting such an election.

(2) In such an election, the propositions to be voted upon shall be stated on the ballot on separate lines in the following manner: "For the county financial management system" and "Against the county financial management system."

(c) This chapter shall not apply in any county having a population of not less than two hundred seventy-six thousand (276,000) nor more than two hundred seventy-seven thousand (277,000), according to the 1970 federal census or any subsequent federal census.



§ 5-21-127. Implementation of system.

(a) Upon this chapter's becoming law in a county, the county legislative body shall appoint members of the committee at the next meeting of such body.

(b) Within thirty (30) days after such appointment, the committee shall meet, elect a chair, and start the process for hiring a director.

(c) The committee shall also develop plans for implementing the financial management system beginning July 1 of the next fiscal year, and completing the implementation process by August 1 of the second fiscal year.

(d) In implementing the system, the committee and director shall seek recommendations from the comptroller of the treasury, the state department of education, the University of Tennessee's county technical assistance service, and other such organizations.

(e) After an implementation plan has been developed and approved by the committee, a report shall be submitted to the county governing body by July 1 of the fiscal year in which the system is to be implemented.

(f) The committee shall publish in a local newspaper of county-wide circulation a notice specifying that:

(1) The county has adopted the "Local Option Financial Management System" and all employees, vendors and contractors must abide by its provisions beginning on a date specified in the notice; and

(2) The act or policies to implement the act will be available on a date specified in the notice and copies may be obtained at that time.



§ 5-21-128. Suspension of private or local acts.

Upon ratification by the county legislative body or the people in a referendum and the full implementation of the chapter's provisions on or before August 1 of the second fiscal year, the operation of all private or local acts relative to county finances, budgeting, and purchasing in conflict with this chapter are suspended until such time as this chapter is revoked as provided in § 5-21-129.



§ 5-21-129. Revocation of adoption.

(a) This chapter once adopted may be revoked by the same method used to adopt the chapter.

(b) Such revocation shall be effective with the fiscal year beginning at least sixty (60) days after passage of the resolution or referendum.



§ 5-21-130. Sale of surplus, obsolete or unusable county-owned property on Internet web site.

In addition to any other methods for sales of county-owned property authorized by law, any county having adopted the County Financial Management System of 1981, compiled in this chapter, is authorized to conduct a sale of county-owned property that has become surplus, obsolete, or unusable on any Internet auction web site that is approved by the county's financial management committee.






Chapter 23 - Written Personnel Policies

§ 5-23-101. Legislative intent.

It is the legislative intent that all counties in this state have certain minimum written personnel policies in effect in order to assist in maintaining compliance with applicable state and federal laws and to facilitate accurate recordkeeping. This chapter is not intended to affect the present authority within counties to adopt policies in addition to those required by this chapter, nor is it intended to enlarge, diminish or otherwise affect the obligation to comply with current state and federal laws governing personnel matters. Nothing in this chapter shall be construed to impose any liability on any county government for failure to have written personnel policies in place, except as may be otherwise specifically provided by law.



§ 5-23-102. Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Base personnel policies" means the policies that are required to be adopted under this chapter and that are enumerated in § 5-23-104;

(2) "County employees" means employees of the county as defined under the federal Fair Labor Standards Act (29 U.S.C. § 201 et seq.), as amended;

(3) "County judge" means any judge who employs one (1) or more county employees; and

(4) "County officials" means the county trustee, register of deeds, county clerk, county judges, county clerks of courts, sheriff, assessor of property, county board of education, and the chief administrative officer of the highway or public works department.



§ 5-23-103. Adoption of base personnel policies.

(a) Each county official shall adopt base personnel policies, which shall be approved by an attorney as provided in this chapter and filed in the office of the county clerk as provided in this section on or before December 31, 1997. The county official shall submit the base personnel policies to the attorney selected in accordance with § 5-23-105, to be reviewed for compliance with this chapter and other applicable law. In the event that any policy is not approved by such attorney, the county official may challenge the conclusion of the attorney as to such policy and have such policy reviewed by another attorney selected by the county official and paid from the fees of the office or funds budgeted for the office or department, and the conclusion of that attorney shall be final. The county official shall submit the approved policies to the county legislative body for inclusion in the minutes of the body and filing in the office of the county clerk. Notwithstanding the foregoing, the county board of education may employ its own attorney to review and approve its policies, and the board shall submit to the county legislative body with the approved policies acceptable evidence that the policies have been reviewed and are in compliance with this chapter and applicable law. If any county official fails to adopt and file such policies on or before December 31, 1997, the employees of the county official shall be governed by the base personnel policies adopted by the county legislative body pursuant to subsection (d).

(b) Any county official who wishes to discontinue policies that the official has previously adopted under subsection (a) shall submit written notice to the county legislative body for inclusion in the minutes and filing in the office of the county clerk, specifying the effective date of the change. From and after the specified effective date, the employees of such office shall be governed by the base personnel policies adopted by the county legislative body pursuant to subsection (d).

(c) (1) Any county official whose employees are governed by the base personnel policies adopted by the county legislative body shall have the right to adopt separate base personnel policies applicable to the employees of such official's office by filing approved base personnel policies with the county legislative body in the same manner as set out in subsection (a), at the following times:

(A) Once annually, on or before November 30 each year; and

(B) Within thirty (30) days after any amendment to the policies becomes effective.

(2) Such policies shall become effective on the first day of the month following their filing in the office of the county clerk as provided in subsection (a).

(d) (1) The county mayor and the county legislative body shall provide for the adoption of base personnel policies to govern all county employees except those governed by separate base personnel policies adopted as provided in this section.

(2) The county mayor shall submit to the county legislative body for approval a list of all agencies, offices and departments that will be governed by the base personnel policies. This list shall include and shall be limited to all departments, agencies and boards whose funds are handled through the office of the county trustee.

(3) The attorney selected in accordance with § 5-23-105 shall review the list for accuracy and completeness, and shall report such attorney's findings to the county legislative body.

(4) Upon approval of the list, the county mayor shall appoint, subject to the confirmation of the county legislative body, one (1) or more persons to develop the base personnel policies. Such persons may be members of the county legislative body, the county mayor, officials or employees of agencies, offices or departments to be governed by such policies, or other persons having appropriate knowledge and expertise. Such persons shall be appointed and confirmed on or before October 31, 1997.

(5) The policies shall be prepared and submitted to an attorney for review as provided in § 5-23-105, and upon approval by the attorney they shall be presented to the county legislative body for approval on or before March 1, 1998.

(6) The county legislative body shall either approve or disapprove the policies as a whole. If the policies are not approved, they shall be returned to the originating person or group for revision and resubmission to the county legislative body.

(7) When approved, the policies shall be included in the minutes of the county legislative body and filed in the office of the county clerk, and the policies shall be effective on the first day of the month following approval by the county legislative body. The final policies shall be approved by the county legislative body and filed in the minutes in the office of the county clerk on or before May 31, 1998.

(8) Any governmental agency or entity whose funds are not handled through the office of the county trustee may, by action of the governing board of such agency or entity, adopt for such agency or entity the personnel policies filed in the office of the county clerk in accordance with this subsection (d).

(e) Upon completion of the base personnel policies in accordance with subsection (d), a county mayor may adopt separate base personnel policies applicable to the employees of the county mayor's individual office by filing approved base personnel policies with the county legislative body in the same manner established in subsection (a).



§ 5-23-104. Required provisions.

The base personnel policies required under this chapter are:

(1) Whether employees are entitled to paid vacation or annual leave, sick leave, or other leave, policies for accrual and use of such leave, policies for compliance with state and federal family and medical leave laws, and provisions for maintaining leave records;

(2) The compensatory time policy in effect for the office or department or a statement that no compensatory time is allowed, a statement of whether the salary received by salaried employees is intended to cover all hours worked up to and including forty (40) hours in a work week in offices or departments where the regular work week is less than forty (40) hours, policies for maintaining compliance with the overtime provisions of the federal wage and hour laws, and provisions for recordkeeping;

(3) Policies on non-discrimination and sexual harassment, including a complaint procedure as required under the federal Americans with Disabilities Act (42 U.S.C. §§ 12101 -- 12213), and guidelines to enable compliance with the fair hiring requirements of the federal equal employment opportunity laws and regulations. For employees of county judges, procedures administered by the administrative office of the courts for complaints under the Americans with Disabilities Act; and

(4) For any employees who are required by law to be tested, policies and procedures for drug testing or alcohol testing, or both.



§ 5-23-105. Retainer of attorney.

The county mayor shall retain an attorney, subject to confirmation of the county legislative body, to review the base personnel policies for compliance with this chapter and other applicable law. The county mayor may, but is not required to, retain the county attorney in such capacity. The compensation of the attorney shall be established by the county legislative body, and shall be paid from the county general fund.



§ 5-23-106. Modification of policy.

Once adopted and approved as provided in this chapter, personnel policies may be amended, modified, enlarged or repealed at any time by the same process used for original adoption. Any and all personnel policies governing county employees shall be subject to change at any time, and shall not give rise to any contractual rights or obligations between the county and its employees.



§ 5-23-107. Duties of county officials and department heads.

Each county official and each department head within the county is responsible, with respect to the employees of that office or department, for:

(1) Ensuring that each employee under such person's direction has received a copy of the personnel policies in effect for that office, including a statement that nothing in the policies is intended to create a contract of employment or to affect the employment-at-will status of county employees, and a statement for each employee to sign acknowledging receipt of a copy of the policies for that employee's office or department, and acknowledging that the employee understands that subsequent amendments will be on file at the office of the county clerk; provided, that a local board of education may, by resolution or memorandum of understanding pursuant to title 49, chapter 5, part 6, dispense with the requirements of this subdivision (1) and instead adopt other appropriate measures to ensure that each employee has knowledge of and access to a copy of personnel policies of the school system and any subsequent amendments applicable to them. Nothing in this chapter shall be construed to enlarge, modify or repeal the rights of employees of local boards of education as set forth in title 49.

(2) Furnishing to each employee a copy of § 39-16-504, relative to falsifying, destroying, or tampering with governmental records;

(3) Maintaining all required personnel records, including, but not limited to, the form I-9 required under federal immigration laws and all wage and hour records required under state or federal law, unless such records are maintained in a central payroll office within the county; and

(4) Ensuring that all posters and other employee notifications required by the Federal Fair Labor Standards Act (29 U.S.C. § 201 et seq.), the Family and Medical Leave Act (29 U.S.C. § 2601 et seq.), applicable equal employment opportunity laws, and other applicable state or federal laws have been posted or otherwise given to employees.



§ 5-23-108. Existing authority to be retained by officials.

Elected or appointed officials, boards and department heads shall retain their present authority to make decisions and adopt policies that are not in conflict with this chapter, including, but not limited to, matters concerning hiring, compensation, promotions, transfers, layoffs, discipline, termination, and other employment matters for the employees of their respective offices. Nothing in this chapter shall be construed as authorization for establishing systems of seniority, tenure, or classified service, nor for creating contracts of employment or establishing the terms thereof. Nothing in this chapter or any of the policies adopted pursuant to this chapter shall be construed to affect the employment-at-will status of any county employee or otherwise create any contractual obligation on the part of the county as employer.



§ 5-23-109. Actions by counties against official or employee in derogation of chapter.

If a court finds a county liable as a result of acts or omissions by any official or employee in connection with the requirements of this chapter or any policies adopted pursuant to this chapter, then the county shall have a right of action for reimbursement against the official or employee whose conduct resulted in liability for the county not covered by insurance, where the conduct of the official or employee was intentional and knowing and constituted illegal behavior in the workplace. For purposes of this section, the words "intentional" and "knowing" have the same meanings as defined in § 39-11-302. An official's or employee's conduct shall not constitute knowing or intentional illegal conduct in the workplace if the conduct was based on the written advice or opinion of the county attorney or the official's or employee's legal counsel.



§ 5-23-110. Mandamus to compel compliance.

In order to enforce this chapter, the county mayor is authorized to retain the county attorney, or an attorney hired pursuant to § 5-6-112, to seek mandamus to compel compliance as provided in § 5-1-107, and additionally may pursue any and all other remedies available at law or in equity.



§ 5-23-111. Compliance with Title VI.

No expenditure of public funds pursuant to this chapter shall be made in violation of Title VI of the Civil Rights Act of 1964 (42 U.S.C. § 2000d).



§ 5-23-112. Applicability.

This chapter is intended to supersede any conflicting general laws or private acts; provided, that this chapter shall not apply to any county with a population over eight hundred thousand (800,000) or any county that has adopted a metropolitan form of government.









Title 6 - Cities and Towns

Mayor-Aldermanic Charter

Chapter 1 - Mayor-Aldermanic Charter -- Adoption and Surrender

Part 1 - Definitions

§ 6-1-101. Charter definitions.

As used in chapters 1-4 of this title, unless the context otherwise requires:

(1) "Board" means the mayor and the aldermen;

(2) "Department head" means the city administrator, city recorder, treasurer, police chief and any other department heads appointed by the board or mayor;

(3) "Officer" means the mayor, aldermen, city attorney and city judge;

(4) "This charter" refers to chapters 1-4 of this title; and

(5) "Ward" means a geographical subdivision of the municipality established for the purpose of securing representation on the board.



§ 6-1-102. Use of "shall" and "may."

As used in this chapter, "shall" is mandatory and "may" is permissive.






Part 2 - Adoption of Charter

§ 6-1-201. Right to adopt charter -- Incorporation within specified distances from existing cities.

(a) (1) The residents of any incorporated municipality or of any territory wanting to incorporate under this charter may adopt chapters 1-4 of this title in the manner provided in this chapter. Thereupon, the municipality or territory shall be and become incorporated and be governed as set forth in this chapter. No unincorporated territory shall be incorporated under this charter unless such territory contains not fewer than one thousand five hundred (1,500) persons, who shall be actual residents of the territory.

(2) No unincorporated territory shall be allowed to hold a referendum on the question of whether or not to incorporate under this charter until a plan of services is documented, setting forth the identification and projected timing of municipal services proposed to be provided and the revenue from purely local sources to be payable annually. The plan of services shall be attached to the petition to incorporate when such petition is filed with the county election commission. The plan of services shall include, but not be limited to, police protection, fire protection, water service, sanitary sewage system, solid waste disposal, road and street construction and repair, recreational facilities, a proposed five-year operational budget, including projected revenues and expenditures, and the revenue from purely local sources to be payable annually. Municipalities that are first incorporated on or after July 1, 1993, and that produce no local own-source revenues in any fiscal year, shall not receive any state-shared revenues during the next fiscal year.

(3) Prior to filing the petition with the county election commission, a public hearing on the referendum on the question of whether or not to incorporate under this charter and plan of services shall be conducted. The public hearing shall be advertised in a newspaper of general circulation for two (2) consecutive weeks.

(b) (1) (A) Except as provided in subdivision (b)(2), no unincorporated territory shall be incorporated within three (3) miles of an existing municipality or within five (5) miles of an existing municipality of one hundred thousand (100,000) or more in population according to the latest census certified by the department of economic and community development. "Existing municipality" and "existing municipality of one hundred thousand (100,000) or more in population" do not include any county with a metropolitan form of government with a population of one hundred thousand (100,000) or more, according to the 1990 federal census or any subsequent census.

(B) If any part of the unincorporated territory proposed for incorporation is within five (5) miles of an existing municipality of one hundred thousand (100,000) or more, according to the most recent federal census, and if the governing body of such municipality adopts a resolution by a two-thirds (2/3) vote indicating that the municipality has no desire to annex the territory, such territory may be included in a proposed new municipality. A petition for incorporation shall include a certified copy of such resolution from the affected municipality.

(2) In any county having a population of more than eighteen thousand two hundred (18,200) and less than eighteen thousand five hundred (18,500), according to the latest census certified by the department of economic and community development, if any part of the unincorporated territory proposed for incorporation is within five (5) miles of an existing municipality of one hundred thousand (100,000) or more in population or within two (2) miles of an existing municipality of more than one thousand (1,000) and fewer than one hundred thousand (100,000) in population, according to the 1990 federal census or any subsequent census, then action on the petition as provided in §§ 6-1-202 and 6-1-204 shall be held in abeyance for fifteen (15) months from the date of filing the petition. If, within this period, the existing municipality does not annex at least twenty percent (20%) of the land area or twenty percent (20%) of the population of the territory proposed for incorporation, then proceedings shall be continued as provided in §§ 6-1-202 and 6-1-204 as though the petition had been filed at the conclusion of the fifteen-month period. If the existing municipality annexes at least that part of the territory within this period, then the petition shall be null and void.

(c) Notwithstanding subsection (a) or (b) to the contrary, a territory may be incorporated if the following conditions are fulfilled:

(1) The territory contains two hundred twenty-five (225) residents or more;

(2) The territory is composed of property that is one thousand six hundred feet (1,600') or more above sea level on the western border of the territory and contiguous with a county boundary on the eastern border of the territory;

(3) The territory is located within an area that is bordered on the west, north and east by the Tennessee River and on the south by the border between Tennessee and another state; and

(4) The territory is located within a metropolitan statistical area.

(d) Notwithstanding subsections (a)-(c) to the contrary, a territory may be incorporated that meets the following conditions:

(1) The territory contains three hundred (300) residents or more;

(2) The territory's western boundary is contiguous with the western boundary of the county in which it is located;

(3) The territory is located within an area bordered on the north by the Loosahatchie River and on the south by the Wolf River;

(4) The territory's eastern boundary is approximately parallel with the western boundary, but in no place is more than eight (8) miles from the western boundary; and

(5) The territory is located within a metropolitan statistical area.

(e) Notwithstanding the requirements of this section, or §§ 6-1-202, 6-1-203, and 6-1-209, or any other law to the contrary, the petition for incorporation of the territory described in this subsection (e) may consist of a letter from a resident of the territory desiring to incorporate to the county election commission requesting that the question of incorporating the territory be placed on the ballot. The letter shall describe the exact boundaries of the proposed municipality, indicate the name of the proposed muncipality, and indicate under which charter the territory desires to incorporate. The letter shall be treated as a petition meeting all the requirements of law.

(f) (1) Notwithstanding any law to the contrary, whenever the governing body of any existing city affected by this section, by a resolution adopted by a majority vote of its governing body, indicates that it has no interest in annexing the property to be incorporated, and when a certified copy of such resolution and a petition requesting that an incorporation election be held are filed with the county election commission, then the proceedings shall continue as provided in this chapter as though the proposed new incorporation was not within the specified distance of such existing city as provided in this section.

(2) Subdivision (f)(1) shall only apply in counties having a population of not less than eighty thousand (80,000) nor more than eighty-three thousand (83,000), according to the 1990 federal census or any subsequent federal census; provided, that in an adjoining county an existing municipality that is within the specified distance may also use the procedure authorized by subdivision (f)(1).



§ 6-1-202. Election to adopt charter.

(a) The county election commission shall hold an election for the purpose of determining whether this charter shall become effective for any municipality or newly incorporating territory upon the petition in writing of at least thirty-three and one-third percent (331/3%) of the registered voters of the municipality or territory. The petition shall include a current list of the registered voters who live within the proposed territory. The petition shall state in a sufficient manner the boundaries of the proposed municipal corporation, which may be done by a general reference to the boundaries then existing if there is one. Upon receipt of the petition, the county election commission shall examine the petition to determine the validity of the signatures in accordance with § 2-1-107. The county election commission shall have a period of twenty (20) days to certify whether the petition has the sufficient number of signatures of registered voters. If the petition is sufficient to call for an election on the issue of incorporation, the county election commission shall hold an election, providing options to vote "FOR" or "AGAINST" the incorporation of the new charter, not less than forty-five (45) days nor more than sixty (60) days after the petition is certified. The date of the election shall be set in accordance with § 2-3-204. The county election commission shall, in addition to all other notices required by law, publish one (1) notice of the election in a newspaper of general circulation within the territory of the municipality or of the proposed municipality, and post the notice in at least three (3) places in the territory.

(b) At any time not less than thirty (30) days prior to the election provided for in this part, the petition may be withdrawn or may be amended to call for a smaller territory for the proposed municipal corporation so long as all of the proposed smaller territory is contained within the boundaries of the territory described in the first petition. The withdrawal or amendment shall be valid if filed with the county election commission in writing, and if signed by not fewer than fifty-one percent (51%) of those who signed the original petition. In the event such an amended petition is filed, all provisions relating to time periods in § 6-1-201 shall be controlled by the date of the filing of the original petition, notwithstanding the filing of the amended petition, and the county election commission shall publish the notice of election as provided for in subsection (a). A petition to withdraw, when filed with and validated by the county election commission, shall render the original petition null and void.

(c) A cash bond equivalent to the costs of the election to incorporate under this charter shall be filed by the petitioners with the county election commission together with the petition for incorporation.



§ 6-1-203. Petition to incorporate under this charter.

The petition filed in accordance with § 6-1-202 shall be in substantially the form provided in § 6-1-209 and shall include a description of the boundaries of the proposed municipal corporation and the boundaries of the proposed wards, if there is only one (1) alderman to be elected per ward, the wards that will carry the initial two-year term, the proposed name of the municipality and whether it is a city or town. The petition shall include a plan of services setting forth the identification and projected timing of municipal services proposed to be provided and the revenue from purely local sources to be payable annually. The plan of services shall include, but not be limited to, police protection, fire protection, water service, sanitary sewage system, solid waste disposal, road and street construction and repair, recreational facilities, a proposed five-year operational budget, including projected revenues and expenditures, and a property tax rate to be annually levied upon all taxable property in the area to be incorporated. Boundary descriptions shall contain references to tax maps kept in the office of the county assessor of property.



§ 6-1-204. Qualifications to vote -- Certification of result.

(a) All registered voters of the municipality or of the territory of the proposed municipality are eligible to vote in the election.

(b) The county election commission shall determine and declare the result of the election and shall certify the result in accordance with § 2-8-105(3) within forty-eight (48) hours after the election. It shall publish the results in a newspaper of general circulation in the municipality or territory and, if the municipality is already incorporated, shall file the results with the legislative body of the municipality at its first meeting after the certification. The results shall be entered at large on the minutes of the body with which it is filed.

(c) In any election held by municipalities incorporated under this charter, registered voters of the municipality may vote in accordance with this subsection (c). Upon adoption of a resolution approved by a two-thirds (2/3) vote of the board of commissioners of any municipality incorporated under this charter that has a population of not less than seven thousand seven hundred ten (7,710) nor more than seven thousand seven hundred twenty (7,720), according to the 2000 federal census or any subsequent federal census, registered voters who own real property located in the municipality shall be entitled to vote in all municipal elections and municipal referenda held in the municipality. Section 2-2-107(a)(3) shall apply to the property rights voting within the municipality. The approval or nonapproval of the resolution shall be proclaimed by the presiding officer of the board and certified by the presiding officer to the secretary of state.



§ 6-1-205. Effect of vote.

(a) If the majority of the votes cast are in favor of the adoption of this charter, it shall be deemed to have been adopted. The newly adopted charter shall not be effective until the first board takes office as provided in § 6-1-207. Except for the provisions of this charter that are adopted by reference in other municipal charters, the provisions of this charter apply only to those municipalities that have adopted this charter by referendum as authorized by law.

(b) Following the defeat of an incorporation in an election held pursuant to § 6-1-202, no new petition for an election may be filed until after the expiration of four (4) years; provided, however, that if the territory included in the boundaries of the newly proposed municipal corporation includes less than fifty percent (50%) of the actual territory subject to incorporation in the previous election, the new petition may be filed after the expiration of two (2) years.



§ 6-1-206. Certification to secretary of state.

After certification of the election results, if at least a majority of the votes cast are "for charter," the county election commission shall certify to the secretary of state that notice was duly given, and application in due form of law made, the description of boundaries, the entire number of votes cast, the number of votes cast "for charter," the number of votes cast "against charter," and the corporate name of the municipality.



§ 6-1-207. Election of officers upon incorporation -- Length of terms.

(a) The county election commission shall call an election not later than sixty-two (62) days following the election for adoption of this charter, at which time municipal officials shall be chosen who shall take office immediately following the election. The qualifying deadline for filing nominating petitions shall be as described in § 2-5-101.

(b) In the election held pursuant to subsection (a), where there is more than one (1) alderman to be elected per ward, the alderman receiving the higher number of votes in each ward shall serve a four-year term. The alderman receiving the second higher number of votes shall serve an initial two-year term. All terms thereafter will be four (4) years.

(c) The mayor and each alderman shall serve the term for which they were elected or until their successors are elected and qualified.



§ 6-1-208. Succession to old corporation.

(a) (1) This charter shall take effect in any municipality immediately after the election and qualification of the first board of mayor and aldermen, and any then-existing charter of the municipality shall immediately become null and void.

(2) The right, title and ownership of all property of the municipality and all of its uncollected taxes, dues, claims, judgments, and choses in action, and all of its rights of every kind whatsoever, shall immediately become vested in the new corporation chartered under chapters 1-4 of this title.

(3) The new corporation shall answer and be liable for all debts, contracts and obligations of the corporation it succeeds in the same manner and proportion and to the same extent as the former corporation was liable under existing laws.

(4) All ordinances, resolutions and bylaws duly enacted and in force under the preexisting charter and not inconsistent with this charter shall remain in full force until repealed, modified or amended.

(b) Any zoning ordinance applicable to any territory incorporated under this charter shall continue to apply to that territory until the municipality enacts a zoning ordinance, or enacts an ordinance rescinding the zoning that applied to such territory.



§ 6-1-209. Sample petition for adoption.

Petitions for adoption of this charter shall be in substantially the following form:

PETITION FOR INCORPORATION ELECTION FOR TOWN (CITY) OF , TENNESSEE



§ 6-1-210. General validation provision.

(a) The adoption, heretofore accomplished, of chapters 1 and 2 of this title, before June 30, 1991, by any territory or municipality is hereby ratified and validated in all respects. No flaw or defect or failure to comply with any technical requirement of incorporation shall invalidate any ordinance passed by any municipality incorporating under chapters 1-4 of this title, after June 30, 1991.

(b) (1) Notwithstanding this chapter or any other law to the contrary,

(A) IF the registered voters of any unincorporated territory approved a mayor-aldermanic charter and elected municipal officials, acting pursuant to this chapter on or before December 31, 1999; AND

(B) IF, from the election of such officials until April 26, 2001, the territory has continuously functioned as a mayor-aldermanic municipality; AND

(C) IF the territory, between the date of such election and April 26, 2001, received and expended state funding allocated for municipalities; THEN

(2) The adoption of such charter, the incorporation of such territory as a mayor-aldermanic municipality and the election of such officials are hereby ratified and validated in all respects; and no flaw or defect or failure to comply with any requirement of incorporation, set forth in § 6-1-201(b), shall invalidate the territory's status as an incorporated municipality or invalidate any ordinance passed by the board.



§ 6-1-211. Elections valid despite informalities.

No informalities in conducting any election held under this chapter shall invalidate it if the election is conducted fairly and in substantial conformity with the requirements of this chapter and the general election law.



§ 6-1-219. [Unconstitutional.]



§ 6-1-220. County of situs to continue receiving tax revenues from new municipality until July 1 -- Exception -- Notice to department.

(a) Notwithstanding any law to the contrary, whenever a new municipality incorporates under any form of charter, the county or counties in which the new municipality is located shall continue to receive the revenue from all state and local taxes distributed on the basis of situs of collection, generated within the newly incorporated area, until July 1 following the incorporation, unless the incorporation takes effect on July 1.

(b) If the incorporation takes effect on July 1, then the municipality shall begin receiving revenue from such taxes generated within its corporate boundaries for the period beginning July 1.

(c) Whenever a municipality incorporates, the municipality shall notify the department of revenue of such incorporation prior to the incorporation becoming effective for the purpose of tax administration.

(d) Such taxes shall include the local sales tax authorized in § 67-6-103, the income tax on dividends authorized in § 67-2-102, and all other such taxes distributed to counties and municipalities based on the situs of their collection.






Part 3 - Surrender

§ 6-1-301. Surrender of charter.

(a) After the adoption of this charter and the election of the first board of mayor and aldermen, no election for the surrender of this charter shall be called or held for a period of four (4) years from the date the first board takes office.

(b) After the expiration of the four-year period, an election to surrender the charter may be held. In order for a surrender election to be held, a petition requesting surrender of the charter must be filed in the same manner and contain the signatures of the same number of registered voters as provided for the adoption of this charter. The petition must pray for a surrender of the charter and must be accompanied by a cash bond to be posted by the petitioners to cover the cost of the election. In case of a failure to surrender the charter, future elections to surrender it shall not be held more frequently than at four-year intervals.



§ 6-1-302. Conduct of surrender election.

The county election commission has the same duties with respect to an election for the surrender of a charter as it has with respect to an election to adopt a charter under this title.



§ 6-1-303. Termination of charter -- New charter.

If a majority of the votes cast in the election favor the termination of this form of government, this charter shall terminate at one (1) minute after midnight (12:01 a.m.) on the sixtieth day next following the date of the election, unless this falls upon Sunday or a holiday, in which case it shall terminate at one (1) minute after midnight (12:01 a.m.) on the next day. If, before the adoption of this charter, the municipality functioned under a different charter, then upon termination of this charter the prior charter shall become effective at the time provided for in this section. Territory previously unincorporated shall revert to that status. Another charter, however, may be adopted, and the question of whether or not another charter shall be adopted may be placed on the ballots used in the election mentioned in this section, if the petition filed requests that, and if all other necessary legal steps to adopt the other charter have been taken.



§ 6-1-304. Election of new officers when charter is surrendered.

(a) If there was a previously incorporated municipality or if a new charter is adopted as provided in § 6-1-303, the county election commission shall call an election not more than sixty-two (62) days following the election for surrender of this charter, at which time municipal officials for the newly adopted form of government shall be chosen who shall take office immediately after the election.

(b) The previous board shall hold over until the newly elected officers take office.

(c) The qualifying deadline for filing nominating petitions shall be as described in § 2-5-101.

(d) All registered voters of the municipality may vote in the election.



§ 6-1-305. Succession to assets, liabilities and obligations after surrender of charter.

(a) In case of a reversion to a former charter or adoption of a new one simultaneously with the surrender of the old, all assets, liabilities and obligations of the old municipality shall become those of the new municipality.

(b) In the event a municipality reverts to unincorporated status, the board of mayor and aldermen shall become trustees of the property and funds of the former municipality, and, under such bonds as may be required by the county legislative body, shall proceed to terminate the affairs of the municipality and dispose of its property.



§ 6-1-306. Liquidation of affairs.

(a) If the property and funds are more than sufficient to meet the municipality's obligations, the surplus shall be paid into the treasury of the county to become a part of its general fund.

(b) If the property and funds are insufficient to meet all the municipality's current obligations, the county legislative body may levy and collect taxes upon the property within the boundaries of the former municipality and pay the revenue to the trustees for the purpose of meeting the current deficit.

(c) The trustees shall terminate the affairs of the municipality as soon as possible, but in no event shall the trusteeship continue for more than thirty-six (36) months. Any matters, including obligations maturing after thirty-six (36) months, not disposed of within the thirty-six-month period shall become the responsibility of the county legislative body of the county in which the municipality is located.






Part 4 - Officers [Repealed]



Part 5 - Name Change of Municipality

§ 6-1-501. Amendment of charter.

A municipality may amend this charter for the sole purpose of changing the corporate name of the municipality, including the municipality's designation as a town or city in the manner provided in § 6-1-502.



§ 6-1-502. Approval by resolution -- Notice -- Effect of majority vote.

The corporate name of a municipality may be changed only in the following manner:

(1) The proposed name change must be approved by resolution by a vote of not less than two thirds (2/3) of the board in the manner provided for ordinances in § 6-2-102;

(2) If approved by the board, the resolution shall be published in a newspaper of general circulation in the municipality within fourteen (14) days of final approval by the board or the first available opportunity for publication, whichever is sooner. Such resolution shall become operative sixty (60) days after its adoption by the board unless ten percent (10%) of the qualified electors of the municipality sign a petition and present it to the board during such sixty-day period requesting that the resolution be referred to the electors, in which case it must receive the approval of a majority of the electors voting thereon at an election held as provided in subdivision (3). If such a petition is not received within such sixty-day period, the resolution shall become operative at the end of such sixty-day period and the mayor shall file a copy of the resolution indicating the new corporate name of the municipality with the secretary of state;

(3) Upon receipt of a petition filed in the manner provided in subdivision (2), a certified copy of the resolution shall be sent to the county election commission, which shall place the question whether to approve the resolution on the ballot of the next scheduled municipal election or general election at which members of the general assembly are chosen, whichever is sooner. The ballot shall provide options to vote "FOR" or "AGAINST" the resolution. The qualifications for voting shall be the same as otherwise provided in § 6-1-204 in the election to adopt the original charter under this chapter;

(4) If the majority vote is for the resolution, it shall be deemed to be operative on the date that the county election commission makes its official canvas of the election returns. The county election commission shall then promptly certify the results of the election to the secretary of state and the new corporate name of the municipality; and

(5) If the majority vote is against the election, the question of approving the resolution shall not be included on any subsequent election ballot unless a new resolution is first approved by the board in the manner provided in this section.



§ 6-1-503. Effect on civil liability.

Any change in the name of any municipality under this part shall have no effect whatever on any obligations or liabilities of the municipality, in contract, tort, or otherwise, all of which shall remain the same as prior to the name change.









Chapter 2 - Powers of Municipalities With Mayor-Aldermanic Charter

Part 1 - Ordinances

§ 6-2-101. Publication of ordinances.

Each ordinance, or the caption of each ordinance, shall be published after its final passage in a newspaper of general circulation in the municipality. No ordinance shall take effect until the ordinance or its caption is published.



§ 6-2-102. Ordinance procedure.

An ordinance shall be considered and adopted on two (2) separate days; any other form of board action shall be considered and adopted in one (1) day. Any form of board action shall be passed by a majority of the members present, if there is a quorum. A quorum is a majority of the members to which the board is entitled. All ayes and nays on all votes on all forms of board action shall be recorded.



§ 6-2-103. Annual operating budget and budgetary comparisons -- Publication.

(a) Notwithstanding any other law to the contrary, the governing body shall publish the annual operating budget and budgetary comparisons of the proposed budget with the prior year's actual figures and the current year's estimated figures, which information shall include the following:

(1) Revenues and expenditures for the following governmental funds: general, streets/public works, general purpose school and debt service;

(2) Revenues for each fund shall be listed separately by local taxes, state of Tennessee, federal government and other sources;

(3) Expenditures for each fund shall be listed separately by salaries and other costs;

(4) Beginning and ending fund balances shall be shown for each fund; and

(5) The number of full-time equivalent employee positions shall be shown for each fund.

(b) The publication shall be in a newspaper of general circulation and shall be published not less than ten (10) days prior to the meeting where the governing body will consider final passage of the budget.



§ 6-2-105. Ordinances prior to June 30, 1991 ratified.

All ordinances adopted on or prior to June 30, 1991, are hereby ratified and confirmed.






Part 2 - Municipal Authority Generally

§ 6-2-201. General powers.

Every municipality incorporated under this charter may:

(1) Assess, levy and collect taxes for all general and special purposes on all subjects or objects of taxation, and privileges taxable by law for municipal purposes;

(2) Adopt classifications of the subjects and objects of taxation that are not contrary to law;

(3) Make special assessments for local improvements;

(4) Contract and be contracted with;

(5) Incur debts by borrowing money or otherwise, and give any appropriate evidence thereof, in the manner provided for in this section;

(6) Issue and give, sell, pledge or in any manner dispose of, negotiable or nonnegotiable interest-bearing or noninterest-bearing bonds, warrants, promissory notes or orders of the municipality, upon the credit of the municipality or solely upon the credit of specific property owned by the municipality or solely upon the credit of income derived from any property used in connection with any public utility owned or operated by the municipality, or solely upon the credit of the proceeds of special assessments for local improvements, or upon any two (2) or more such credits;

(7) Expend the money of the municipality for all lawful purposes;

(8) Acquire or receive and hold, maintain, improve, sell, lease, mortgage, pledge or otherwise dispose of property, real or personal, and any estate or interest therein, within or without the municipality or state;

(9) Condemn property, real or personal, or any easement, interest, or estate or use therein, either within or without the municipality, for present or future public use; the condemnation shall be effected in accordance with the terms and provisions of title 29, chapter 16, or in any other manner provided by law;

(10) Take and hold property within or without the municipality or state upon trust, and administer trusts for the public benefit;

(11) Acquire, construct, own, operate and maintain, or sell, lease, mortgage, pledge or otherwise dispose of public utilities or any estate or interest therein, or any other utility that is of service to the municipality, its inhabitants, or any part of the municipality, and further, may issue debt for these purposes under the Local Government Public Obligations Act, compiled in title 9, chapter 21;

(12) Grant to any person, firm, association or municipality, franchises for public utilities and public services to be furnished the municipality and those in the municipality. The power to grant franchises embraces the power to grant exclusive franchises. When an exclusive franchise is granted, it shall be exclusive not only as against any other person, firm, association, or corporation, but also against the municipality itself. Franchises may be granted for a period of twenty-five (25) years or less, but not longer, except as provided in § 65-4-107(b). The board may prescribe, in each grant of a franchise, the rates, fares, charges and regulations that may be made by the grantee of the franchise in accordance with state and federal law. Franchises may by their terms apply to the territory within the corporate limits of the municipality at the date of the franchises, and as the corporate limits may be enlarged, and to the existing streets, alleys and thoroughfares that may be opened after the grant of the franchise;

(13) Make contracts with any person, firm, association or corporation for public utilities and public services to be furnished the municipality and those in the municipality. The power to make contracts embraces the power to make exclusive contracts. When an exclusive contract is entered into, it shall be exclusive against any other person, firm, association or corporation. These contracts may be entered into for a period of twenty-five (25) years or less, but not longer. The board may prescribe in each such contract entered into the rates, fares, charges, and regulations that may be made by the person, firm, association or corporation with whom the contract is made. Such contracts may by their terms apply to the territory within the corporate limits of the municipality at the date of the contract, and as the corporate limits may be enlarged, and to the then existing streets, alleys and thoroughfares and to any other streets, alleys and other thoroughfares that may be opened after the grant of the contract;

(14) Prescribe reasonable regulations regarding the construction, maintenance, equipment, operation and service of public utilities, compel reasonable extensions of facilities for these services, and assess fees for the use of or impact upon these services. Nothing in this subdivision (14) shall be construed to permit the alteration or impairment of any of the terms or provisions of any exclusive franchise granted or of any exclusive contract entered into under subdivisions (12) and (13);

(15) Establish, open, relocate, vacate, alter, widen, extend, grade, improve, repair, construct, reconstruct, maintain, light, sprinkle and clean public highways, streets, boulevards, parkways, sidewalks, alleys, parks, public grounds, public facilities, libraries and squares, wharves, bridges, viaducts, subways, tunnels, sewers and drains within or without the corporate limits, regulate their use within the corporate limits, assess fees for the use of or impact upon such property and facilities, and take and appropriate property therefor under §§ 7-31-107 -- 7-31-111 and 29-16-203, or any other manner provided by general laws;

(16) (A) Construct, improve, reconstruct and reimprove by opening, extending, widening, grading, curbing, guttering, paving, graveling, macadamizing, draining or otherwise improving any streets, highways, avenues, alleys or other public places within the corporate limits, and assess a portion of the cost of these improvements on the property abutting on or adjacent to these streets, highways or alleys under, and as provided by, title 7, chapters 32 and 33;

(B) Subdivision (16)(A) may not be construed to prohibit a municipality with a population of not less than seven hundred (700) nor more than seven hundred five (705), according to the 1990 federal census or any subsequent federal census, from installing and maintaining a traffic control signal within its corporate limits, and any such municipality is expressly so authorized; provided, that no device shall be installed to control traffic on a state highway without the approval of the commissioner of transportation;

(17) Assess against abutting property within the corporate limits the cost of planting shade trees, removing from sidewalks all accumulations of snow, ice and earth, cutting and removing obnoxious weeds and rubbish, street lighting, street sweeping, street sprinkling, street flushing, and street oiling, the cleaning and rendering sanitary or removing, abolishing and prohibiting of closets and privies, in such manner as may be provided by general law or by ordinance of the board;

(18) Acquire, purchase, provide for, construct, regulate and maintain and do all things relating to all marketplaces, public buildings, bridges, sewers and other structures, works and improvements;

(19) Collect and dispose of drainage, sewage, ashes, garbage, refuse or other waste, or license and regulate their collection and disposal, and the cost of collection, regulation or disposal may be funded by taxation, special assessment to the property owner, user fees or other charges;

(20) License and regulate all persons, firms, corporations, companies and associations engaged in any business, occupation, calling, profession or trade not prohibited by law;

(21) Impose a license tax upon any animal, thing, business, vocation, pursuit, privilege or calling not prohibited by law;

(22) Define, prohibit, abate, suppress, prevent and regulate all acts, practices, conduct, businesses, occupations, callings, trades, uses of property and all other things whatsoever detrimental, or liable to be detrimental, to the health, morals, comfort, safety, convenience or welfare of the inhabitants of the municipality, and exercise general police powers;

(23) Prescribe limits within which business occupations and practices liable to be nuisances or detrimental to the health, morals, security or general welfare of the people may lawfully be established, conducted or maintained;

(24) Inspect, test, measure and weigh any article for consumption or use within the municipality, and charge reasonable fees therefor, and provide standards of weights, tests and measures in such manner as may be provided pursuant to title 47, chapter 26, part 9;

(25) Regulate the location, bulk, occupancy, area, lot, location, height, construction and materials of all buildings and structures in accordance with general law, and inspect all buildings, lands and places as to their condition for health, cleanliness and safety, and when necessary, prevent their use and require any alteration or changes necessary to make them healthful, clean or safe;

(26) Provide and maintain charitable, educational, recreative, curative, corrective, detentive, or penal institutions, departments, functions, facilities, instrumentalities, conveniences and services;

(27) Purchase or construct, maintain and establish a correctional facility for the confinement and detention of persons who violate laws within the corporate limits of the city, or to contract with the county to keep these persons in the correctional facility of the county and to enforce the payment of fines and costs in accordance with §§ 40-24-104 and 40-24-105 or through contempt proceedings in accordance with general law;

(28) (A) Enforce any ordinance, rule or regulation by fines, forfeitures and penalties, and by other actions or proceedings in any court of competent jurisdiction;

(B) Provide by ordinance for court costs as provided in the Municipal Court Reform Act, compiled in title 16, chapter 18, part 3;

(29) Establish schools, to the extent authorized pursuant to general law, determine the necessary boards, officers and teachers required therefor, and fix their compensation, purchase or otherwise acquire land for or assess a fee for use of, or impact upon, schoolhouses, playgrounds and other purposes connected with the schools, purchase or erect all necessary buildings and do all other acts necessary to establish, maintain and operate a complete educational system within the municipality;

(30) Regulate, tax, license or suppress the keeping or going at large of animals within the municipality, impound them, and in default of redemption, sell or kill them;

(31) Call elections as provided in this charter;

(32) Have and exercise all powers that now or hereafter it would be competent for this charter specifically to enumerate, as fully and completely as though these powers were specifically enumerated; and

(33) Create a design review commission, which shall have the authority to develop general guidelines and to develop procedures for the approval of the guidelines for the exterior appearance of all nonresidential property, multiple family residential property, and any entrance to nonresidential developments within the municipality; provided, that the authority is subordinate to and in no way exceeds the authority delegated to a municipal planning commission pursuant to title 13, chapter 4. Any property owner affected by the guidelines may appeal a decision by the design review commission to the municipality's planning commission or, if there is no planning commission, to the entire municipal legislative body.









Chapter 3 - Board of Mayor and Aldermen

§ 6-3-101. Election of board -- Municipalities incorporating under chapters 1-4 of this title after June 30, 1991 -- Ward boundaries.

(a) Any municipality incorporating under this charter after June 30, 1991, shall have at least one (1) ward but not more than eight (8) wards. Any municipality having a population of less than five thousand (5,000) shall, upon incorporation, have one (1) ward, and its board shall consist of a mayor and two (2) aldermen elected at large. Any municipality having a population of more than five thousand (5,000) shall, upon incorporation, have two (2) wards, and its board shall consist of a mayor to be elected at large and two (2) aldermen elected from each ward. The mayor and aldermen elected to the first board shall serve the four-year and two-year terms prescribed by § 6-1-207(b). At each election thereafter the mayor and aldermen shall be elected to four-year terms, except in transitional elections prescribed by subsection (c). Any municipality that incorporated under this charter after June 30, 1991, and that has a population of less than five thousand (5,000) and has only one (1) ward, may by ordinance increase the number of aldermen to a maximum of four (4) without increasing the number of wards. The ordinance shall provide for staggered four-year terms in accordance with § 6-1-207(b), but may provide for transitional terms of less than four (4) years.

(b) (1) Any municipality incorporated after June 30, 1991, may increase or reduce the number of wards, except that municipalities having a population of more than five thousand (5,000) shall not reduce the number of wards below two (2). The board of any municipality having between one (1) and four (4) wards shall consist of a mayor elected at large and two (2) aldermen elected from each ward, except that municipalities having more than one (1) ward may reduce the number of aldermen from each ward from two (2) to one (1). The board of any municipality having between five (5) and eight (8) wards shall consist of a mayor elected at large and one (1) alderman elected from each ward. In wards having more than one (1) alderman, the aldermen shall serve staggered terms of office within their wards.

(2) Any municipality that has only one (1) ward may provide by ordinance for numerical designations for aldermanic positions. After numerical positions have been designated, candidates for alderman shall qualify by indicating on the qualifying petition the position the candidate is seeking. Ballots shall indicate the position to be filled by the selection of candidates listed under "Alderman, position 1," "Alderman, position 2," and so on. Any qualified person residing in the municipality may seek an open aldermanic position, but may qualify in any election for only one (1) position.

(c) All increases and reductions in the number of wards and aldermen under this section shall be accomplished only by ordinance passed by a two-third (2/3) vote of the entire membership to which the board is entitled. The ordinance shall:

(1) Take effect at the next municipal election, but shall not affect the present terms of members of the board of mayor and aldermen;

(2) Where appropriate, establish and describe the new ward boundaries;

(3) Provide for a transitional election following the adoption of the ordinance in which the mayor or aldermen, or both, running for office shall be elected for terms that will expire at the next municipal election;

(4) At the second municipal election following the adoption of the ordinance provide for a system of staggered terms of office under which the mayor is elected for a term of four (4) years, in cities with an even number of wards one half (1/2) the total number of mayor and aldermen running for office are elected to four-year terms, in cities with an uneven number of wards one (1) more or one (1) less than one half (1/2) the total number of mayor and aldermen running for office, are elected to four-year terms, in both classes of cities the remaining aldermen are elected to two-year terms, and following which all aldermen shall be elected for four-year terms; and

(5) In the case of a ward that has been abolished, provide that any alderman whose term extends past the life of a ward shall serve as an alderman at large for the remainder of the term.



§ 6-3-102. Election of board by municipalities incorporated under chapters 1 and 2 of this title, on or prior to June 30, 1991. [Amendment Contingent on Municipality Approval. See the Compiler's Notes].

(a) (1) A municipality incorporated under chapters 1 and 2 of this title, on or before June 30, 1991, may, by ordinance, establish wards, increase or decrease the number of wards, increase or decrease the number of aldermen to no fewer than two (2) and no more than eight (8) in accordance with § 6-3-101.

(2) Any municipality that has only one (1) ward may provide by ordinance for numerical designations for aldermanic positions. After numerical positions have been designated, candidates for alderman shall qualify by indicating on the qualifying petition the position the candidate is seeking. Ballots shall indicate the position to be filled by the selection of candidates listed under "Alderman, position 1," "Alderman, position 2," and so on. Any qualified person residing in the municipality may seek an open aldermanic position, but may qualify in any election for only one (1) position.

(b) (1) A municipality whose board has staggered two-year terms may by ordinance change to staggered four-year terms. The ordinance, which shall take effect for the next municipal election and shall not affect the present terms of members of the board of mayor and aldermen, shall provide for the transitional election of some members of the board for three-year terms. After this initial election, all members of the board shall be elected for four-year terms.

(2) A municipality whose board has nonstaggered two-year terms may by ordinance change to staggered four-year terms. The ordinance, which shall take effect for the next municipal election and shall not affect the present terms of members of the board, shall provide for the transitional election of some members of the board for two-year terms. After this initial election, all members of the board shall be elected for four-year terms.

(3) A municipality whose board has nonstaggered four-year terms may by ordinance change to staggered four-year terms. The ordinance, which shall take effect for the next municipal election and shall not affect the present terms of members of the board, shall provide for the transitional election of some members of the board for either two-year or six-year terms. After this initial election, all members of the board shall be elected for four-year terms.

(4) A municipality whose board has staggered two-year terms may, by ordinance, change to nonstaggered two-year terms. The ordinance, which shall take effect for the next municipal election and shall not affect the present terms of members of the board of mayor and aldermen, shall provide that the members elected at the next election will serve transitional terms of three (3) years. After such election, all members of the board shall be elected to serve two-year terms.

(5) A municipality whose board has non-staggered or staggered four-year terms may, by ordinance, change to two-year non-staggered or staggered terms. The ordinance shall not affect the present terms of members of the board serving four-year terms, and shall take effect for the next appropriate municipal election following the adoption of the ordinance. After such election, all members of the board shall be elected to serve two-year terms.

(6) A municipality whose board has nonstaggered two-year terms may by ordinance change to nonstaggered four-year terms. The ordinance shall take effect for the next municipal election and shall not affect the present terms of members of the board.

(c) (1) Notwithstanding any provision of this chapter to the contrary, any municipality incorporated under this charter that is located within two (2) counties and has a population of not less than one thousand four hundred fifty (1,450) nor more than one thousand four hundred seventy-five (1,475), according to the 1990 federal census or any subsequent federal census, may by ordinance provide for the election of its mayor to a four-year term and the election of its aldermen to staggered four-year terms beginning with municipal elections that are conducted after January 1, 2001.

(2) Nothing in subdivision (c)(1) shall be construed as having the effect of removing any incumbent from office or abridging the term of any official prior to the end of the term for which such official was elected.



§ 6-3-103. Residence requirements for officers.

(a) No person shall be eligible for the office of mayor unless such person has resided within the municipality for at least one (1) year next preceding the election.

(b) No person shall be eligible for the office of alderman unless such person has resided within the ward for at least one (1) year next preceding the election.

(c) Residence within any area annexed in a year preceding an election shall be counted in meeting the residence requirement of this section.

(d) Any officer moving from such officer's ward, in the case of an alderman, or moving from the municipality, in the case of the mayor, during the term of office shall be presumed to have vacated the office, and it shall be declared vacant, and filled as provided in § 6-3-107.



§ 6-3-104. Dates for municipal elections.

(a) The board may by ordinance change the date of municipal elections to coincide with the August or November general election. The ordinance changing the election date shall provide for the extension of the terms of members of the board necessary to meet the election date, but no term may be extended for more than two (2) years beyond its regular expiration date.

(b) Nothing in subsection (a) shall be construed to remove any incumbent from office or abridge the term of any incumbent prior to the end of the term for which an elected official was selected.

(c) If the board changes the date of municipal elections pursuant to subsection (a), the board may at a later date change the election date back to what such date was prior to moving the election date to coincide with the August or November general election. The board may only make an election date change under this subsection (c) one (1) time. Terms of incumbent members of the board shall not be abridged to accomplish an election date change under this subsection (c); however, members elected at a date change pursuant to this subsection (c) may take office at a later date so as to not abridge terms of incumbent members. If such members take office at a later date, their term may be abridged due to such members having to take office at the later date.



§ 6-3-105. Oaths of office.

The mayor, after the mayor's election, shall take an oath of office to support the constitution of the state and faithfully discharge the duties of the mayor's office, before any officer authorized to administer oaths. This officer or the mayor shall then induct the aldermen into office by administering to them a similar oath of office. Oaths of office shall be filed in the archives of the municipality.



§ 6-3-106. Duties of mayor.

(a) The mayor:

(1) Shall be the chief executive officer of the municipality and shall preside at meetings of the board;

(2) Shall communicate any information needed, and recommend measures the mayor deems expedient to the board;

(3) (A) Shall make temporary appointments of any officer or department head as those terms are defined in § 6-1-101, except that of alderman, arising from the absence, sickness or disability of any such officer or department head, and shall report such appointment to the board at its next regular meeting;

(B) The board may confirm or reject the mayor's temporary appointments, or, at its discretion, make its own temporary appointments. The board shall make appointments to fill vacancies in office;

(4) (A) May call special meetings of the board upon adequate notice to the board and adequate public notice;

(B) Shall state the matters to be considered at the special meeting and the action of the board shall be limited to those matters submitted;

(5) Shall countersign checks and drafts drawn upon the treasury by the treasurer and sign all contracts to which the municipality is a party;

(6) As a member of the board, may make motions and shall have a vote on all matters coming before the board; and

(7) Shall make appointments to boards and commissions as authorized by law.

(b) Unless otherwise designated by the board by ordinance, the mayor shall perform the following duties or may designate a department head or department heads to perform any of the following duties:

(1) Those duties set forth in § 6-4-101, if the board does not appoint a city administrator, or if someone else is not designated by the board to perform those duties;

(2) (A) Employ, promote, discipline, suspend and discharge all employees and department heads, in accordance with personnel policies and procedures, if any, adopted by the board;

(B) Nothing in this charter shall be construed as granting a property interest to employees or department heads in their continued employment;

(3) Act as purchasing agent for the municipality in the purchase of all materials, supplies and equipment for the proper conduct of the municipality's business; provided, that all purchases shall be made in accordance with policies, practices and procedures established by the board;

(4) Prepare and submit the annual budget and capital program to the board for their adoption by ordinance; and

(5) Such other duties as may be designated or required by the board.



§ 6-3-107. Vice mayor -- Vacancies in office.

(a) The board shall elect an alderman to the office of vice mayor, who shall serve as mayor when the mayor is absent or unable to discharge the duties of the mayor's office, and, in case of a vacancy in the office of mayor, until the next regular municipal election.

(b) (1) By affirmative vote of a majority of the remaining members, the board shall fill a vacancy in the office of alderman for the unexpired term, but any portion of an unexpired four-year term for alderman or mayor that remains beyond the next municipal election shall be filled by the voters at that election, if the vacancy occurs at least twenty (20) days before the latest time for filing nominating petitions for candidates in that election.

(2) All such elections by the board shall be made by voice vote, on the calling of the roll. If a tie vote occurs in filling a vacancy on the board, the presiding officer shall vote a second time to break the tie.



§ 6-3-108. Election of alderman as presiding officer.

In the absence of the mayor and vice mayor, the board may elect an alderman to act as presiding officer.



§ 6-3-109. Compensation.

(a) The compensation of all officers shall be established in the ordinance adopting the annual budget and capital program.

(b) The compensation of the mayor may not be diminished during the mayor's term of office.



§ 6-3-110. Establishment of term limits for the mayor and board of mayor and aldermen of certain municipalities by ordinance.

(a) Subject to the further provisions of this section, the board of mayor and aldermen of any municipality incorporated under this charter which is located within a county that has adopted a charter form of government is authorized upon its own initiative and upon the adoption of an ordinance by a two-thirds (2/3) vote at two (2) separate meetings to establish term limits for the mayor and board of mayor and aldermen of such municipality in such manner as shall be designated by the ordinance. The operation of the ordinance shall be subject to approval of the voters as required in subsection (b).

(b) (1) Any ordinance to establish term limits for the mayor and board of mayor and alderman of any municipality to which subsection (a) applies shall not become operative until approved in an election herein provided in the municipality. Upon the adoption of the ordinance, the mayor shall notify the county election commission to hold an election as provided in this subsection (b).

(2) After the receipt of a certified copy of such ordinance, the county election commission shall hold an election on the question pursuant to § 2-3-204, providing options to vote "FOR" or "AGAINST" the ordinance, and a majority vote of those voting in the election shall determine whether the ordinance is to be operative.

(3) If the majority vote is for the ordinance, it shall be deemed to be operative on the date that the county election commission makes its official canvass of the election returns; provided, however, that no term limits shall apply until the election of the mayor and board of mayor and aldermen held after the ordinance is operative.

(4) If the majority vote is against the ordinance, no further elections on the question of term limits shall be held until at least four (4) years have expired from the previous election and only after the board of mayor and aldermen adopts a new ordinance for such purposes in accordance with subsection (a).






Chapter 4 - Officers and Department Heads

Part 1 - City Administrator

§ 6-4-101. Duties of city administrator.

(a) The board may appoint a city administrator who shall be under the control and direction of the board. The city administrator shall report and be responsible to the board.

(b) The board may, by ordinance, require the city administrator to perform any or all the following duties:

(1) Administer the business of the municipality;

(2) Make recommendations to the board for improving the quality and quantity of public services to be rendered by the officers and employees to the inhabitants of the municipality;

(3) Keep the board fully advised as to the conditions and needs of the municipality;

(4) Report to the board the condition of all property, real and personal, owned by the municipality and recommend repairs or replacements as needed;

(5) Recommend to the board and suggest the priority of programs or projects involving public works or public improvements that should be undertaken by the municipality;

(6) Recommend specific personnel positions, as may be required for the needs and operations of the municipality, and propose personnel policies and procedures for approval of the board; and

(7) Perform such other duties as may from time to time be designated or required by the board.






Part 2 - City Recorder

§ 6-4-201. City recorder -- Appointment.

The board shall appoint a city recorder, who also may be appointed to the positions of finance director or treasurer, or both.



§ 6-4-202. Recorder's functions at board meeting.

The recorder or the recorder's designee shall be present at all meetings of the board, and keep a full and accurate record of all business transacted by the board to be preserved in permanent form.



§ 6-4-203. Custody of official records.

(a) The recorder or the recorder's designee shall have custody of, and preserve in the recorder's office, the city seal, the public records, original rolls of ordinance, ordinance books, minutes of the board, contracts, bonds, title deeds, certificates, and papers, all official indemnity or security bonds, except the recorder's bond, which shall be in the custody of the mayor, and all other bonds, oaths and affirmations and all other records, papers and documents not required by this charter or by ordinance to be deposited elsewhere, and register them by numbers, dates and contents, and keep an accurate and modern index of such material.

(b) All such records shall be the property of the municipality.



§ 6-4-204. Copies of records and ordinances.

(a) The recorder shall provide, copy, and, when required by any officer or person, certify copies of records, papers and documents in the recorder's office.

(b) Fees for copying and certification shall be charged as established by ordinance.






Part 3 - City Judge -- City Court

§ 6-4-301. City judge -- Jurisdiction -- Appointment -- Qualifications and compensation -- Elections.

(a) There shall be a city court presided over by a city judge appointed by the board or elected as provided in subsection (c).

(b) (1) (A) Where the city judge is appointed, the city judge shall have the qualifications, term of office, if any, and receive the compensation the board may provide by ordinance.

(B) The board may appoint the general sessions court judge of the county or counties in which the municipality lies to act as city judge to the extent the general sessions court judge agrees to act as city judge.

(2) In the absence or disability of the city judge, the mayor may designate a qualified person to serve as city judge or, to the extent the general sessions court judge agrees to serve as city judge, may designate the general sessions court judge of the county or counties in which the municipality lies to be acting city judge until one can be appointed at the next regularly scheduled meeting of the board, or as otherwise provided by ordinance.

(c) (1) The board may require, by ordinance, that the city judge meet the constitutional qualifications and be elected in the same manner as a judge of an inferior court. Constitutional provisions applicable to judges of inferior courts shall apply to the elected city judge.

(2) If an elected city judge is temporarily unable to preside over the city court for any reason, then, to the extent a general sessions court judge agrees to serve temporarily as city judge, the judge shall appoint a general sessions judge of the county or counties within which the municipality lies to sit in the judge's place. If no general sessions judge is available, then the city judge shall appoint an attorney, meeting the same qualifications as a general sessions judge, to sit temporarily.



§ 6-4-302. Power to enforce ordinances.

(a) The city judge may impose fines, costs and forfeitures, and punish by fine for violation of city ordinances.

(b) The judge may preserve and enforce order in the court and enforce the collection of all fines, costs and forfeitures imposed.

(c) (1) In default of payment, or good and sufficient security given for the payment of any fines or forfeitures imposed, if:

(A) The court has concurrent jurisdiction with the general sessions court, the judge is authorized to enter an order in accordance with § 40-24-104 which, in accordance with such section, may include imprisonment until the fine, or any portion of it, is paid. No such imprisonment shall exceed the period of time established in § 40-24-104, for any one (1) offense or violation;

(B) The court does not have concurrent jurisdiction with the general sessions court, the judge is authorized to enter an order for contempt of court for the payment of the fine in the amount established pursuant to § 16-18-306.

(2) Fines may be paid in installments in the manner provided by ordinance or in accordance with § 40-24-104. Any court is authorized to enforce the collection of unpaid fines or forfeitures as a judgment in a civil action in any court with competent jurisdiction in accordance with § 40-24-105. The city judge may remit, with or without condition, fines and costs imposed for violation of any ordinance provision.






Part 4 - Treasurer--Deposits of Municipal Funds

§ 6-4-401. Appointment and duties of treasurer.

(a) The board shall appoint a treasurer.

(b) The treasurer shall collect, receive and receipt for the taxes and all other revenue and bonds of the municipality, and the proceeds of its bond issues, and disburse them.

(c) The board may appoint the recorder as treasurer.



§ 6-4-402. Depositories of municipal funds.

Depositories of the municipal funds shall be designated by ordinance. The board shall require any financial institution that becomes a depository of municipal funds to secure such funds by collateral in the same manner and under the same conditions as state deposits under title 9, chapter 4, parts 1 and 4, or as provided in a collateral pool created under title 9, chapter 4, part 5.












City Manager-Commission Charter

Chapter 18 - City Manager-Commission Charter--Adoption or Surrender

§ 6-18-101. Definitions -- Chapters 18-22.

(a) (1) "City," in chapters 18-22 of this title, refers to any city that may adopt these chapters, and "county" refers to the county in which any such city is located; and

(2) "This charter" refers to chapters 18-22 of this title.

(b) Whenever the "county election commission" is referred to in chapters 18-22 of this title, it means the county election commission of the county in which the territory proposed to be incorporated or the municipality is situated. If the territory proposed to be incorporated or the municipality includes parts of two (2) or more counties, it means the county election commission in each of such counties and they shall act jointly in performing the functions required of county election commissions in chapters 18-22 of this title.



§ 6-18-102. Construction of chapters 18-22.

In the construction of any portion of chapters 18-22 of this title whose meaning or application is in dispute, it is intended that its phraseology shall be liberally construed to effect the substantial objects of these chapters.



§ 6-18-103. Right to adopt city manager form -- Incorporation within specified distances from existing cities.

(a) (1) The residents of any incorporated municipality or of any territory that it is desired to incorporate shall have the right to adopt chapters 18-22 of this title in the manner provided in this charter; and thereupon such city or territory shall be and become incorporated and be governed as set forth in this charter. No unincorporated territory shall be incorporated under chapters 18-22 of this title unless such territory contains not less than one thousand five hundred (1,500) persons, who shall be actual residents of the territory, and shall also contain real estate included in the territory worth not less than five thousand dollars ($5,000).

(2) No unincorporated territory shall be allowed to hold a referendum on the question of whether or not to incorporate under this charter until a plan of services is documented, setting forth the identification and projected timing of municipal services proposed to be provided and the revenue from purely local sources to be payable annually. The plan of services shall be attached to the petition to incorporate when such petition is filed with the county election commission. The plan of services shall include, but not be limited to, police protection, fire protection, water service, sanitary sewage system, solid waste disposal, road and street construction and repair, recreational facilities, a proposed five-year operational budget, including projected revenues and expenditures, and the revenue from purely local sources to be payable annually. Municipalities that are first incorporated on or after July 1, 1993, and that produce no local own-source revenues in any fiscal year, shall not receive any state-shared revenues during the next fiscal year.

(3) Prior to filing the petition with the county election commission, a public hearing on the referendum on the question of whether or not to incorporate under this charter and plan of services shall be conducted. The public hearing shall be advertised in a newspaper of general circulation for two (2) consecutive weeks.

(b) No unincorporated territory shall be incorporated within three (3) miles of an existing municipality or within five (5) miles of an existing municipality of one hundred thousand (100,000) or more in population, according to the latest census certified by the department of economic and community development. "Existing municipality" and "existing municipality of one hundred thousand (100,000) or more in population" do not include any county with a metropolitan form of government with a population of one hundred thousand (100,000) or more, according to the 1990 federal census or any subsequent federal census certified by the department of economic and community development.

(c) Notwithstanding subsection (a) or (b) to the contrary, a territory may be incorporated if the following conditions are fulfilled:

(1) The territory contains two hundred twenty-five (225) residents or more;

(2) The territory is composed of property that is one thousand six hundred feet (1,600') or more above sea level on the western border of the territory and contiguous with a county boundary on the eastern border of the territory;

(3) The territory is located within an area that is bordered on the west, north and east by the Tennessee River and on the south by the border between Tennessee and another state; and

(4) The territory is located within a metropolitan statistical area.

(d) Notwithstanding subsections (a)-(c) to the contrary, a territory may be incorporated that meets the following conditions:

(1) The territory contains three hundred (300) residents or more;

(2) The territory's western boundary is contiguous with the western boundary of the county in which it is located;

(3) The territory is located within an area that is bordered on the north by the Loosahatchie River and on the south by the Wolf River;

(4) The territory's eastern boundary is approximately parallel with the western boundary, but in no place is more than eight (8) miles from the western boundary; and

(5) The territory is located within a metropolitan statistical area.

(e) Notwithstanding the requirements of § 6-18-104, or any other provision of law to the contrary, the petition for incorporation of the territory described in subsection (d) may consist of a letter from a resident of the territory desiring to incorporate to the county election commission requesting that the question of incorporating the territory be placed on the ballot. The letter shall describe the exact boundaries of the proposed municipality, indicate the name of the proposed municipality, and indicate under which charter the territory desires to incorporate. The letter shall be treated as a petition meeting all the requirements of law.

(f) (1) Notwithstanding any provision of law to the contrary, whenever the governing body of any existing city affected by this section, by a resolution adopted by a majority vote of its governing body, indicates that it has no interest in annexing the property to be incorporated, and when a certified copy of such resolution and a petition requesting that an incorporation election be held are filed with the county election commission, then the proceedings shall continue as provided in this chapter as though the proposed new incorporation was not within the specified distance of such existing city as provided in this section.

(2) Subdivision (f)(1) shall only apply in counties having a population of not less than eighty thousand (80,000) nor more than eighty-three thousand (83,000), according to the 1990 federal census or any subsequent federal census; provided, that in any adjoining county an existing municipality that is within the specified distance may also use the procedure authorized by subdivision (f)(1).



§ 6-18-104. Election to adopt city manager form.

(a) An election for the purpose of determining whether or not chapters 18-22 of this title shall become effective for any city shall be included on the ballot at the next election, as defined in § 2-1-104, by the county election commission upon the petition in writing of thirty-three and one-third percent (33 1/3%) of the registered voters of the city or territory, which petition shall state therein in a sufficient manner the boundaries of the proposed municipal corporation, which may be done by a general reference to the boundaries then existing if there is one. Petitioners shall attach a list of the names of all persons who at the time of making the list would be qualified voters in the proposed territory. The county election commission shall, in addition to all other notices required by law, publish one (1) notice of the election in a newspaper of general circulation within the territory of the city or of the proposed city and post the notice in at least ten (10) places in the territory.

(b) At any time not less than thirty (30) days prior to the election provided for in this section, the request or petition may be withdrawn or may be amended to call for a smaller territory for the proposed municipal corporation so long as all of the proposed smaller territory is contained within the boundaries of the territory described in the first petition or request. The withdrawal or amendment shall be valid if filed with the county election commission in writing and executed by twenty percent (20%) of the number of the registered voters voting at the last election within the boundaries of the territory described in the original request or petition, and if signed by not less than fifty-one percent (51%) of those who signed the original request or petition. In the event such an amended request or petition is filed, all provisions relating to time periods in § 6-18-103 shall be controlled by the date of the filing of the original petition, notwithstanding the filing of the amended request or petition, and the county election commission shall publish the notice of election as provided for in this section. A petition for request to withdraw, when filed with and validated by the county election commission, shall render the original request or petition null and void.

(c) Following the defeat of an incorporation in an election held pursuant to this section, no new request for petition for an election may be filed until after the expiration of four (4) years. If the territory included in the boundaries of the newly proposed municipal corporation includes less than fifty percent (50%) of the territory subject to incorporation in such previous election, and if the territory subject to incorporation in such election comprises less than fifty percent (50%) of the territory included in the boundaries of the newly proposed municipal corporation, the four-year waiting period shall not be required.

(d) (1) If a proposal to incorporate a territory is defeated in an election held pursuant to this section by a number of negative votes comprising more than sixty percent (60%) of the persons voting, no further incorporation election shall be held for a period of four (4) years from the previous election unless the conditions established in subsection (c) are met.

(2) If a proposal to incorporate a territory is defeated in an election held pursuant to this section by a number of negative votes comprising less than sixty percent (60%) of the persons voting, no further incorporation election shall be held for a period of two (2) years from the previous election unless the conditions established in subsection (c) are met.



§ 6-18-105. Registration of voters -- Qualifications to vote -- Certification of result.

(a) The county election commission shall use such methods authorized by title 2 as it judges necessary to facilitate registration before the election.

(b) All registered voters of the city or of the territory of the proposed city are eligible to vote in the election.

(c) The county election commission shall determine and declare the results of the election and shall certify the results within forty-eight (48) hours after it completes its duties under § 2-8-105(3). It shall publish the certificate in a newspaper of general circulation in the city or territory and, if the city is already incorporated, shall file the certificate with the city council or other legislative body of the city at its first meeting after the certification. The certificate shall be entered at large on the minutes of the body with which it is filed.



§ 6-18-106. Effect of favorable vote.

(a) If it is found, as provided in § 6-18-105, that the majority of the votes cast are in favor of the adoption of chapters 18-22 of this title, it shall be deemed to have been adopted.

(b) Except for the provisions of chapters 18-22 of this title that are adopted by reference in other municipal charters, chapters 18-22 of this title apply only to those cities that have adopted chapters 18-22 of this title by referendum as authorized by law.



§ 6-18-107. Succession to old corporation.

(a) Chapters 18-22 of this title shall take effect in any city immediately after the election and organization of the first board of commissioners provided for in this charter, and thereupon any then existing charter of such city shall immediately become abrogated and null. The right, title and ownership of all property of the city and all of its uncollected taxes, dues, claims, judgments, and choses in action, and all of its rights of every kind whatsoever, shall immediately become vested in the corporation so chartered under chapters 18-22 of this title. The new corporation shall answer and be liable for all debts, contracts, and obligations of the corporation that it succeeds in the same manner and proportion and to the same extent as the former corporation was liable under existing laws. All ordinances, laws, resolutions, and bylaws duly enacted and in force under the preexisting charter and not inconsistent with chapters 18-22 of this title shall remain in full force until repealed, modified, or amended as provided in this charter.

(b) The zoning ordinance duly enacted and in force in any county shall apply to any unincorporated territory in the county incorporated under chapters 18-22 of this title until such incorporated city shall duly enact zoning ordinances, or for a period of six (6) months from the date the first board of commissioners shall take their respective offices, whichever occurs first.



§ 6-18-108. Surrender of charter.

(a) After the adoption of this charter and the election of the commissioners, a majority of whom are elected for a four-year period as provided in subsection (b), no election for the surrender of this charter shall be called or held for a period of four (4) years from the date the first board of commissioners shall take their respective offices.

(b) After the expiration of the four-year period, and upon the filing of a petition in the same manner as provided for the adoption of chapters 18-22 of this title containing the signatures of the same number of registered voters and praying for a surrender of such charter, an election shall be held to determine whether or not the same shall be surrendered; provided, that in case of a failure to surrender such charter, the election shall not be held more frequently than at two-year intervals thereafter. For a four-year period after the first board of commissioners shall take office, the cost of calling and holding such an election shall be borne by those petitioning therefor if such election does not result in a surrender of this form of charter. Should such election, however, result in a surrender, the cost of such election shall be borne by the city and following the expiration of such four-year period the cost of such election shall be borne by the city.



§ 6-18-109. Conduct of surrender election -- Qualifications to vote.

The county election commission has the same duties with respect to an election for the surrender of a charter as it has with respect to an election to adopt a charter under this title. Any registered voter of the city may vote in the election.



§ 6-18-110. Termination of charter -- New charter.

(a) If a majority of the votes cast in the election provided for in this charter shall favor the termination of such form of government, such charter shall terminate at one (1) minute past midnight (12:01 a.m.) on the sixtieth day following the date of such election unless it falls upon a Sunday, in which case it shall terminate at one (1) minute past midnight (12:01 a.m.) on the next day. If previous to the adoption of this form of charter such city or town functions under a different charter, then upon termination of this charter such prior charter shall become effective at the time mentioned in this subsection (a), and territory previously unincorporated shall revert to that status.

(b) If by law in the case of unincorporated territory another charter may be adopted by vote of the electors, the question as to whether or not such other form of charter shall be adopted may be placed upon the ballot to be used in the election mentioned in this section, if the petition filed requests the same, and if all other necessary legal steps to adopt such other form of charter have been taken prior to the election.



§ 6-18-111. Election of new officers after surrender of charter -- Filing deadline -- Qualifications to vote.

(a) In case there is a previously incorporated city or if a new charter is adopted as provided in § 6-18-110, the county election commission shall call an election not less than forty (40) days nor more than fifty (50) days following the election for surrender of the charters provided in § 6-18-108, at which time municipal officials for the newly adopted form of government shall be chosen who shall take office upon the date fixed for the termination of the previous charter.

(b) The qualifying deadline for filing nominating petitions shall be twelve o'clock (12:00) noon of the sixth Thursday before the election.

(c) All registered voters of the municipality may vote in the election.



§ 6-18-112. Succession to assets, liabilities and obligations after surrender of charter.

In case of a reversion to a former form of charter or adoption of a new one simultaneously with the surrender of the old, all assets, liabilities and obligations of such city shall become assets, liabilities and obligations of the new municipality, and in the event that a city shall revert to an unincorporated status, the governing body of such city thereupon shall become trustees of the property and funds of such former city and, under such bonds as may be required by the county legislative body, shall proceed to terminate the affairs of the city and dispose of its property.



§ 6-18-113. Liquidation of affairs.

Should the property and funds be more than sufficient to meet the city's obligations, the surplus shall be paid into the treasury of the county to become a part of its general fund. Should the property and funds be insufficient to meet all the city's current obligations, the county legislative body is hereby authorized to levy and collect taxes upon the property within the boundaries of the former city and to pay same over to the trustees for the purpose of meeting such current deficit. The trustees shall terminate the affairs of the city as soon as possible, but in no event shall the trusteeship continue for more than thirty-six (36) months. Any matters, including obligations maturing after thirty-six (36) months, not disposed of within the period designated in this section shall become the responsibility of the county legislative body of the county wherein the city was located.



§ 6-18-114. [Unconstitutional.]



§ 6-18-115. Situs county of new municipality to continue receiving tax revenues until July 1 -- Exception -- Notice to department of revenue of incorporation.

(a) Notwithstanding any other law to the contrary, whenever a new municipality incorporates under any form of charter, the county or counties in which the new municipality is located shall continue to receive the revenue from all state and local taxes distributed on the basis of situs of collection, generated within the newly incorporated area, until July 1 following the incorporation, unless the incorporation takes effect on July 1.

(b) If the incorporation takes effect on July 1, then the municipality shall begin receiving revenue from such taxes generated within its corporate boundaries for the period beginning July 1.

(c) Whenever a municipality incorporates, the municipality shall notify the department of revenue of such incorporation prior to the incorporation becoming effective, for the purpose of tax administration.

(d) Such taxes shall include the local sales tax authorized in § 67-6-103, the income tax on dividends authorized in § 67-2-102, and all other such taxes distributed to counties and municipalities based on the situs of their collection.






Chapter 19 - Powers Under City Manager-Commission Charter

§ 6-19-101. General powers.

Every city incorporated under chapters 18-22 of this title may:

(1) Assess, levy and collect taxes for all general and special purposes on all subjects or objects of taxation, and privileges taxable by law for municipal purposes;

(2) Adopt such classifications of the subjects and objects of taxation as may not be contrary to law;

(3) Make special assessments for local improvements;

(4) Contract and be contracted with;

(5) Incur debts by borrowing money or otherwise, and give any appropriate evidence thereof, in the manner provided in this section;

(6) Issue and give, sell, pledge, or in any manner dispose of, negotiable or nonnegotiable interest-bearing or noninterest-bearing bonds, warrants, promissory notes or orders of the city, upon the credit of the city or solely upon the credit of specific property owned by the city, or solely upon the credit of income derived from any property used in connection with any public utility owned or operated by the city, or solely upon the credit of the proceeds of special assessments for local improvements, or upon any two (2) or more such credits;

(7) Expend the money of the city for all lawful purposes;

(8) Acquire or receive and hold, maintain, improve, sell, lease, mortgage, pledge, or otherwise dispose of property, real or personal, and any estate or interest therein, within or without the city or state;

(9) Condemn property, real or personal or any easement, interest, or estate or use therein, either within or without the city, for present or future public use; such condemnation to be made and effected in accordance with the terms and provisions of title 29, chapter 16, or in such other manner as may be provided by general law;

(10) Take and hold property within or without the city or state upon trust; and administer trusts for the public benefit;

(11) Acquire, construct, own, operate and maintain, or sell, lease, mortgage, pledge, or otherwise dispose of public utilities or any estate or interest therein, or any other utility that is of service to the city, its inhabitants, or any part of the city;

(12) Grant to any person, firm, association, or corporation franchises for public utilities and public services to be furnished the city and those in the city. Such power to grant franchises shall embrace the power hereby expressly conferred, to grant exclusive franchises. When an exclusive franchise is granted, it shall be exclusive not only as against any other person, firm, association, or corporation, but also as against the city itself. Franchises may be granted for the period of twenty-five (25) years or less, but not longer, except as provided in § 65-4-107(b). The board of commissioners may prescribe in each grant of a franchise, the rates, fares, charges, and regulations that may be made by the grantee of the franchise. Franchises may by their terms apply to the territory within the corporate limits of the city at the date of the franchises, and as the corporate limits thereafter may be enlarged; and to the then existing streets, alleys, and other thoroughfares that may be opened after the grant of the franchise;

(13) Make contracts with any person, firm, association or corporation, for public utilities and public services to be furnished the city and those in the city. Such power to make contracts shall embrace the power, expressly conferred, to make exclusive contracts. When an exclusive contract is entered into, it shall be exclusive not only against any other person, firm, association or corporation, but also as against the city itself. Such contracts may be entered into for the period of twenty-five (25) years or less, but not longer. The board of commissioners may prescribe in each such contract entered into, the rates, fares, charges, and regulations that may be made by the person, firm, association, or corporation with whom the contract is made. Such contracts may by their terms apply to the territory within the corporate limits of the city at the date of the contract, and as the corporate limits thereafter may be enlarged; and to the then existing streets, alleys and thoroughfares and to any other streets, alleys and other thoroughfares that may be opened after the grant of the contract;

(14) Prescribe reasonable regulations regarding the construction, maintenance, equipment, operation and service of public utilities and compel, from time to time, reasonable extensions of facilities for such services, but nothing in this subdivision (14) shall be construed to permit the alteration or impairment of any of the terms or provisions of any exclusive franchise granted or of any exclusive contract entered into under subdivisions (12) and (13);

(15) Establish, open, relocate, vacate, alter, widen, extend, grade, improve, repair, construct, reconstruct, maintain, light, sprinkle, and clean public highways, streets, boulevards, parkways, sidewalks, alleys, parks, public grounds, and squares, wharves, bridges, viaducts, subways, tunnels, sewers and drains within or without the corporate limits and regulate the use thereof within the corporate limits, and property may be taken and appropriated therefor under §§ 7-31-107 -- 7-31-111 and 29-16-203, or in such other manner as may be provided by general laws;

(16) Construct, improve, reconstruct and reimprove by opening, extending, widening, grading, curbing, guttering, paving, graveling, macadamizing, draining, or otherwise improving any streets, highways, avenues, alleys or other public places within the corporate limits, and assess a portion of the cost of such improvements upon the property abutting upon or adjacent to such streets, highways or alleys as provided by title 7, chapters 32 and 33;

(17) Assess against abutting property within the corporate limits the cost of planting shade trees, removing from sidewalks all accumulations of snow, ice, and earth, cutting and removing obnoxious weeds and rubbish, street lighting, street sweeping, street sprinkling, street flushing and street oiling, the cleaning and rendering sanitary or removal, abolishing, and prohibiting of closets and privies, in such manner as may be provided by general law or by ordinance of the board of commissioners;

(18) Acquire, purchase, provide for, construct, regulate, and maintain and do all things relating to all marketplaces, public buildings, bridges, sewers and other structures, works and improvements;

(19) Collect and dispose of drainage, sewage, ashes, garbage, refuse or other waste, or license and regulate such collection and disposal, and the cost of such collection, regulation or disposal may be funded by taxation or special assessment to the property owner;

(20) License and regulate all persons, firms, corporations, companies and associations engaged in any business, occupation, calling, profession, or trade not forbidden by law;

(21) Impose a license tax upon any animal, thing, business, vocation, pursuit, privilege, or calling not prohibited by law;

(22) Define, prohibit, abate, suppress, prevent and regulate all acts, practices, conduct, business, occupations, callings, trades, uses of property and all other things whatsoever detrimental, or liable to be detrimental, to the health, morals, comfort, safety, convenience, or welfare of the inhabitants of the city, and to exercise general police powers;

(23) Prescribe limits within which business occupations and practices liable to be nuisances or detrimental to the health, morals, security or general welfare of the people may lawfully be established, conducted or maintained;

(24) Inspect, test, measure and weigh any article for consumption or use within the city, and charge reasonable fees therefor, and to provide standards of weights, tests and measures in such manner as may be provided pursuant to title 47, chapter 26, part 9;

(25) Establish, regulate, license and inspect weights and measures in accordance with subdivision (24);

(26) Regulate the location, bulk, occupancy, area, lot, location, height, construction and materials of all buildings and structures in accordance with general law, and to inspect all buildings, lands and places as to their condition for health, cleanliness and safety, and when necessary, prevent the use thereof and require any alteration or changes necessary to make them healthful, clean or safe;

(27) Provide and maintain charitable, educational, recreative, curative, corrective, detentive, or penal institutions, departments, functions, facilities, instrumentalities, conveniences and services;

(28) Purchase or construct, maintain and establish a correctional facility for the confinement and detention of persons who violate laws within the corporate limits of the city, or to contract with the county to keep these persons in the correctional facility of the county and to enforce the payment of fines and costs in accordance with §§ 40-24-104 and 40-24-105 or through contempt proceedings in accordance with general law;

(29) Enforce any ordinance, rule or regulation by fines, forfeitures and penalties, and by other actions or proceedings in any court of competent jurisdiction;

(30) Establish schools, to the extent authorized pursuant to general law, determine the necessary boards, officers and teachers required therefor, and fix their compensation, purchase or otherwise acquire land for schoolhouses, playgrounds and other purposes connected with the schools; purchase or erect all necessary buildings and do all other acts necessary to establish, maintain and operate a complete educational system within the city;

(31) Regulate, tax, license or suppress the keeping or going at large of animals within the city, impound the same and, in default of redemption, to sell or kill the same;

(32) Call elections as provided in this charter; and

(33) Have and exercise all powers that now or hereafter it would be competent for this charter specifically to enumerate, as fully and completely as though such powers were specifically enumerated in this section.



§ 6-19-102. Enumeration of powers not exclusive.

The enumeration of particular powers in this charter is not exclusive of others, nor restrictive of general words or phrases granting powers, nor shall a grant or failure to grant power in this chapter impair a power granted in any other part of this charter, and whether powers, objects, or purposes are expressed, conjunctively or disjunctively, they shall be construed so as to permit the city to exercise freely any one (1) or more such powers as to any one (1) or more such objects for any one (1) or more such purposes.



§ 6-19-103. School systems.

Such town may establish, erect, and maintain public schools, and may assess and levy taxes for such purpose.



§ 6-19-104. Purchasing and contract procedures.

(a) The city manager shall be responsible for all city purchasing, but the city manager may delegate the duty to make purchases to any subordinate appointed by the city manager.

(b) Competitive prices for all purchases and public improvements shall be obtained whenever practicable and in accordance with regulations established by ordinance, and the purchase made from or the contract awarded to the lowest and best bidder; provided, that the city may reject any and all bids.

(c) Formal sealed bids shall be obtained in all transactions involving the expenditure of an amount to be set by ordinance. The amount set shall be equal to or greater than the amount set in chapter 56, part 3 of this title, but may not be greater than ten thousand dollars ($10,000). The transaction shall be evidenced by written contract. In cases where the board indicates by unanimous resolution of those present at the meeting, based upon the written recommendation of the manager, that it is clearly to the advantage of the city not to contract with competitive bidding, it may authorize noncompetitive contracts.

(d) The city manager may reject all bids and authorize the making of public improvements or accomplishment of any other city work by any city department.

(e) Purchasing and contract procedures not prescribed by this charter or other law may be established by ordinance.

(f) The board of commissioners may by ordinance delegate to the city manager the authority to enter into binding contracts on behalf of the city, without specific board approval, in routine matters and matters having insubstantial long-term consequences. The ordinance shall enumerate the types of matters to which the city manager's authority extends and may place other limitations on the city manager's authority under this subsection (f). As used in this subsection (f), "routine matters and matters having insubstantial long-term consequences" means any contract for which expenditures during the fiscal year will be less than ten thousand dollars ($10,000).



§ 6-19-105. Retirement benefits.

The board of commissioners may provide for the retirement of the city's full-time nonelective officers and employees and make available to them any group, life, hospital, health, or accident insurance, either independently of, or as a supplement to, any retirement or other employee welfare benefits otherwise provided by law.






Chapter 20 - Commissioners and Mayor Under City Manager-Commission Charter

Part 1 - Election of Commissioners

§ 6-20-101. Number and terms of commissioners -- Election by districts.

(a) In all cities that adopt chapters 18-22 of this title, commissioners as provided for in this charter shall be elected in the manner prescribed in this chapter.

(b) If such city or territory has a population of five thousand (5,000) or more according to the last federal census, there shall be elected at the first election five (5) commissioners, the three (3) receiving the highest number of votes to hold office for four (4) years, and the other two (2) for two (2) years. If such city or territory has a population of less than five thousand (5,000) according to the last federal census, there shall be elected at the first election three (3) commissioners, the two (2) receiving the highest number of votes to hold office for four (4) years and the third for two (2) years. The term of all commissioners thereafter elected shall be for four (4) years, or until their successors are elected and qualified. Any such city that has a population of not less than two thousand nine hundred twenty (2,920) nor more than two thousand nine hundred twenty-two (2,922), according to the federal census of 1960 or any subsequent federal census, five (5) commissioners shall be elected as provided for cities of more than five thousand (5,000) population. The deadline for filing nominating petitions for the first commissioners is thirty-five (35) days before the incorporation election.

(c) Any city having a population of less than five thousand (5,000) shall have the option of increasing the number of commissioners to five (5) by ordinance. In the next regular city election after the adoption of such an ordinance, voters shall be entitled to vote for three (3) commissioners, or four (4) commissioners, as the case may be, and at the same election the approval of the ordinance shall also be submitted to the voters. If a majority of those voting on the ordinance shall be for approval and the number of commissioners to be elected is three (3), the two (2) receiving the highest number of votes shall hold office for four (4) years, and the third for two (2) years. If the number of commissioners to be elected is four (4), the two (2) receiving the highest number of votes shall hold office for four (4) years, and the other two (2) for two (2) years. The terms of all commissioners thereafter elected shall be for four (4) years, or until their successors are elected and qualified. If a majority of those voting on the ordinance shall not be for approval, the ordinance shall be null and void, and the results of the election shall be certified as though the election were for one (1) commissioner, or two (2) commissioners, as the case may be, and as though no ordinance had been adopted. Any city that has previously adopted an ordinance approved by the voters pursuant to this subsection (c) increasing the number of commissioners from three (3) to five (5), may, after six (6) years, adopt an ordinance to decrease the number of commissioners from five (5) to three (3) following the same procedure. If a majority of those persons voting on the ordinance shall be for approval, then the number of commissioners shall be reduced to three (3). Any such ordinance providing for a decrease in the number of commissioners shall not operate to abbreviate the term of office of any elected commissioner.

(d) An ordinance increasing the number of commissioners to five (5) may also be submitted to the voters in an election on the question that the board of commissioners directs the county election commission to hold. At such election, voters shall be entitled to vote for two (2) commissioners to serve until the next regular city election. If a majority of those voting on the ordinance shall be for approval, the two (2) candidates for commissioner receiving the highest number of votes shall be declared elected. At the next regular city election if the number of commissioners to be elected is four (4), the three (3) receiving the highest number of votes shall hold office for four (4) years, and the fourth for two (2) years; if the number of commissioners to be elected is three (3), they shall hold office for four (4) years. The terms of all commissioners thereafter elected shall be for four (4) years, or until their successors are elected and qualified. If a majority of those voting on the ordinance in the special election shall not be for approval, the ordinance and the election of the two (2) commissioners shall be null and void.

(e) Notwithstanding subsections (a)-(d), a city with a population of not less than six hundred (600) nor more than six hundred twenty-five (625) persons, according to the 1980 federal census or any subsequent federal census, located in a county with a population in excess of seven hundred thousand (700,000) persons, also according to the 1980 federal census or any subsequent federal census, shall elect all commissioners at one time for a four-year term so that the city may be spared the expense of conducting elections every two (2) years. In order to effectuate this provision, all commissioners to be elected at the 1983 election shall be elected to a two-year term only, to serve until the 1985 election at which time, and every four (4) years thereafter, all commissioners shall be elected to four-year terms. Subsection (e) shall have no effect unless approved by a two-thirds (2/3) vote of the governing body of any municipality to which it may apply.

(f) Cities that have adopted § 6-20-201(a)(3) to provide for popular election of the mayor shall have two (2) or four (4) commissioners as the case may be under subsection (b) or (c).

(g) Notwithstanding subsections (a)-(f), any city incorporated under or adopting this charter may, by ordinance, choose to elect the members of the board of commissioners by district. If the board chooses to elect commissioners by district, the board shall by ordinance create contiguous single-member districts equal to the number of commissioners. The districts shall be equitably apportioned according to population. The establishment of the districts and the fixing of their boundaries shall be accomplished not less than twelve (12) months prior to the regular city election at which commissioners are to be elected, and any change in district boundaries shall also be accomplished within this time limitation. The board shall, within ten (10) years from the initial establishment of districts and at least once in every ten (10) years thereafter, reapportion the districts so that the apportionment shall comply with the requirements of this section. One (1) commissioner shall be elected from each district of the city. The ordinance providing that the commissioners will be chosen by districts may provide that each district commissioner will be elected by the voters of the city at-large or by only the voters of the district. A person must reside in a district to run for or hold the office of commissioner from that district. The ordinance providing that commissioners will be chosen by district may also provide for transition provisions, including increasing the terms of the number of commissioners necessary so that the initial election from all districts shall take place at the same time. The ordinance may provide that all commissioners initially elected serve four-year terms or that some serve four (4) years and some serve two (2) years. If some are elected for two (2) years, their successors shall be elected for four (4) years, so that the commissioners have staggered terms. After the initial election, all commissioners shall be elected for four-year terms.

(h) Any city having a population of more than twenty thousand (20,000), according to the last federal census, shall have the option of increasing the number of commissioners to seven (7) by ordinance. Upon adoption of such an ordinance, it shall be filed with the county election commission, which shall submit approval of the ordinance to the voters of the city at the next general election or regular city election that follows the filing period required pursuant to § 2-3-204(b). If a majority of those voting on the ordinance are not for approval, the ordinance shall be null and void. If a majority of those voting on the ordinance are for approval, then at the next regular city election, voters shall be entitled to vote for four (4) commissioners, or five (5) commissioners, as the case may be, in order to provide for a total of seven (7) commissioners. If the number of commissioners to be elected is four (4), each shall hold office for four (4) years. If the number of commissioners to be elected is five (5), the three (3) receiving the highest number of votes shall hold office for four (4) years, and the other two (2) for two (2) years. The terms of all commissioners thereafter elected shall be for four (4) years, or until their successors are elected and qualified. An ordinance approved by the voters pursuant to this section may not be repealed or amended.

(i) (1) In elections of commissioners in a city having a population of not less than five thousand seven hundred sixty (5,760) nor more than five thousand eight hundred eighty (5,880) which is located inside a county having a population of not less than eighty-nine thousand eight hundred (89,800) nor more than eighty-nine thousand nine hundred (89,900), according to the 2010 federal census or any subsequent federal census, commission positions shall be designated as Seat A, Seat B, Seat C, Seat D, or Seat E. Any candidate for the commission shall designate, upon qualifying for election, the particular designated seat that the candidate seeks. In each regular city election, all voters in the city may vote for one (1) candidate for each designated seat that is open by reason of the expiration of a commissioner's term.

(2) Subdivision (i)(1) shall have no effect unless it is approved by a two-thirds (2/3) vote of the legislative body of any municipality to which it may apply.



§ 6-20-102. Date of elections.

(a) The first election of commissioners in any city under chapters 18-22 of this title shall be held on the fourth Tuesday following the election at which these chapters have been adopted. The board of commissioners shall fix the date of all subsequent elections; provided, that any date so designated shall fall within ninety (90) days of the annual anniversary of the first election of the board of commissioners.

(b) In any city having a population of not less than three hundred seventy-five (375) nor more than four hundred twenty-five (425), in any county having a population of not less than twenty-eight thousand (28,000) nor more than twenty-eight thousand one hundred (28,100), all according to the 1970 federal census or any subsequent federal census, the board of commissioners shall fix the date of all subsequent elections; provided, that any date so designated shall be set at least one hundred twenty (120) days prior to the date such election is to be held. The presiding officer of the board of commissioners shall certify such election date, or any subsequent change thereto, to the secretary of state.

(c) (1) The board of commissioners may by ordinance change the date of municipal elections to coincide with the August or November general election. The ordinance changing the election date shall provide for the extension of the terms of members of the board necessary to meet the election date, but no term may be extended for more than two (2) years beyond its regular expiration date.

(2) Nothing in subdivision (c)(1) shall be construed to remove any incumbent from office or abridge the term of any incumbent prior to the end of the term for which an elected official was selected.

(3) If the board of commissioners changes the date of municipal elections pursuant to subdivision (c)(1), the board may at a later date change the election date back to what such date was prior to moving the election date to coincide with the August or November general election. The board may only make an election date change under this subdivision (c)(3) one (1) time. Terms of incumbent members of the board shall not be abridged to accomplish an election date change under this subsection (c); however, members elected at a date change pursuant to this subsection (c) may take office at a later date so as to not abridge terms of incumbent members. If such members take office at a later date, their term may be abridged due to such members having to take office at the later date.

(d) (1) In addition to the authority granted by subsections (a), (b) and (c), the board of commissioners of any municipality incorporated under the general laws of this state and having a population of not less than four hundred fifty (450) nor more than four hundred sixty (460), or not less than four hundred eight-five (485) nor more than four hundred ninety-four (494), that is located in any county having a population of not less than fifty-one thousand two hundred (51,200) nor more than fifty-one thousand three hundred (51,300), all according to the 2000 federal census or any subsequent federal census, may, by an ordinance approved by an affirmative two-thirds (2/3) vote of its membership, fix the date of subsequent regular municipal elections as the date of the regular November election as defined in § 2-1-104, by one (1) of the following alternative methods specified in the ordinance:

(A) The terms of office of the incumbent members of the board of commissioners and popularly-elected mayor, if there is one, that would have expired on the date of the first regular municipal election occurring after the adoption of the ordinance shall be extended to the date of the regular state November election occurring thereafter. The terms of office of the incumbent members of the board of commissioners and popularly-elected mayor, if there is one, that would have expired on the date of the second regular municipal election occurring after the adoption of the ordinance shall be extended to the date of the regular state November election occurring thereafter; or

(B) The terms of incumbent members of the board of commissioners, and the popularly-elected mayor, if there is one, that expire six (6) months or less before a regular state November election, shall be extended to the date of that state election. The terms of members of the board of commissioners and the popularly-elected mayor, if there is one, that expire more than six (6) months before a regular state November election shall be filled at the regular city election pertinent to those offices for terms extending to the next regular state November election.

(2) Members of the board of commissioners, and the popularly-elected mayor, if there is one, shall be elected for terms of four (4) years, except for the transitional term provided for in subdivision (d)(1)(B).

(3) Nothing in this subsection (d) shall be construed to remove any incumbent from office or abridge the term of any incumbent prior to the end of the term for which an elected official was selected.



§ 6-20-103. Persons eligible as commissioners.

A qualified voter of the city, other than a person qualified to vote based only on nonresident ownership of real property under § 6-20-106(b), shall be eligible for election to the office of commissioner.



§ 6-20-104. Disqualification from office.

No person shall become commissioner who has been convicted of malfeasance in office, bribery, or other corrupt practice, or crime, or of violating any of the provisions of § 6-20-108 in reference to elections. Any commissioner so convicted shall forfeit such commissioner's office.



§ 6-20-105. Calling elections.

The board of commissioners has the power by ordinance to direct the calling by the county election commission of municipal elections, including all elections respecting bond issues.



§ 6-20-106. Qualifications of voters.

(a) In any election of commissioners under this charter, registered voters of the city or territory may vote.

(b) In cities having populations of not less than one thousand three hundred fifty (1,350) nor more than one thousand three hundred seventy-five (1,375), according to the 1970 federal census or any subsequent federal census, registered voters who own real property located in any such city shall be entitled to vote in all municipal elections and municipal referenda held in such city. In cases of multiple ownership of real property, no more than two (2) owners who are registered voters shall be eligible to vote under this subsection (b). This subsection (b) shall have no effect unless it is approved by a two-thirds (2/3) vote of the board of commissioners of any city to which it applies. Its approval or nonapproval shall be proclaimed by the presiding officer of such board and certified by such presiding officer to the secretary of state.

(c) In cities having a population of not less than four thousand five hundred fifty (4,550) nor more than four thousand six hundred eight (4,608), according to the 1980 federal census or any subsequent federal census, all registered voters who own real property located in any such city shall also be entitled to vote in all municipal elections and municipal referenda held in such city.

(d) In any city having a population of not less than one thousand nine hundred forty (1,940) nor more than two thousand (2,000), according to the 1980 federal census or any subsequent federal census, a registered voter who resides outside the boundaries of the city, but who owns at least eight thousand square feet (8,000 sq. ft.) of real property located within the boundaries of the city, shall be entitled to vote in all municipal elections and municipal referenda held in the city. In any case of multiple ownership of such real property, the nonresident voter must own at least one-half (1/2) interest of such property. This subsection (d) shall have no effect unless it is approved by a two-thirds (2/3) vote of the board of commissioners of any city to which it applies. Its approval or nonapproval shall be proclaimed by the presiding officer of such board and certified by such presiding officer to the secretary of state.

(e) In municipalities having a population of not less than one thousand ten (1,010) and not more than one thousand fifteen (1,015), according to the 1990 federal census or any subsequent federal census, all registered voters who own real property located in any such municipality shall also be entitled to vote in all municipal elections and municipal referenda held in such city. In cases of multiple ownership of real property, no more than two (2) owners who are registered voters are eligible to vote under this subsection (e). This subsection (e) shall have no effect unless it is approved by a two-thirds (2/3) vote of the board of commissioners of any city to which it applies. Its approval or nonapproval shall be proclaimed by the presiding officer of such municipality and certified by the presiding officer to the secretary of state.

(f) (1) In any city incorporated under chapters 18-22 of this title having a population of not less than four hundred sixty (460) nor more than four hundred sixty-nine (469), according to the 2010 federal census or any subsequent federal census, registered voters who own real property located in any such city shall be entitled to vote in all municipal elections and municipal referenda held in such city; provided, that in cases of multiple ownership of real property, no more than two (2) owners who are registered voters shall be eligible to vote.

(2) Subdivision (f)(1) shall have no effect unless it is approved by a two-thirds (2/3) vote of the board of commissioners of any city to which it applies. Its approval or nonapproval shall be proclaimed by the presiding officer of the board and certified by the presiding officer to the secretary of state.



§ 6-20-107. Declaration of results.

The county election commission shall determine and declare the results of the election. The requisite number of candidates receiving the highest number of votes shall be declared elected.



§ 6-20-108. Improper solicitation of political support.

No candidate for any office nor any other person shall, directly or indirectly, give or promise any person or persons any office, employment, money, benefit, or anything of value for the purpose of influencing or obtaining political support, aid, or vote for any candidate. Any person violating this section shall be punished by fine of not more than fifty dollars ($50.00) for each offense.



§ 6-20-109. Beginning of terms of office.

The terms of all commissioners shall begin at the beginning of the first regularly scheduled meeting of the board of commissioners following the date of their election.



§ 6-20-110. Vacancies.

(a) Any vacancy on the board occurring prior to a regular city election shall be filled by the remaining members of the board until that election. At the election, the remaining unexpired term shall be filled. No member shall be appointed under this section at any time when the board already has one (1) member so appointed. In the case of any additional vacancy, the board shall by ordinance or resolution, call upon the county election commission to call a special election for the purpose of filling such additional vacancy. If a city has chosen to elect commissioners from districts, any vacancy in a district commissioner's office shall be filled by the appointment or election of a qualified person who resides in the district.

(b) If, within ninety (90) days of the occurrence of a vacancy, the vacancy has not been filled by the remaining members of the commission in accordance with subsection (a), then the mayor, or, if a vacancy exists in the position of mayor, then the city manager, or, if a vacancy exists in the positions of mayor and city manager, then the city recorder, shall notify the county election commission within five (5) business days following the passage of such ninety-day period. The county election commission shall call a special election for the purpose of filling the vacancy; provided, however, that such special election shall be held in conjunction with the next general election or city election, if such election is scheduled to occur more than seventy-five (75) days but less than one hundred twenty (120) days from the date the county election commission is notified of the unfilled vacancy.



§ 6-20-111. Term limits for mayor and board of commissioners.

(a) Subject to the further provisions of this section, the board of commissioners of any municipality incorporated under this charter that is located within a county that has adopted a charter form of government is authorized, upon its own initiative and upon the adoption of an ordinance by a two-thirds (2/3) vote at two (2) separate meetings, to establish term limits for the mayor and the board of commissioners of such municipality in such manner as shall be designated by the ordinance. The operation of the ordinance shall be subject to approval of the voters as required in subsection (b).

(b) (1) Any ordinance to establish term limits for the mayor and board of commissioners of any municipality to which subsection (a) applies shall not become operative until approved in an election herein provided in the municipality. Upon the adoption of the ordinance, the mayor shall notify the county election commission to hold an election as provided in this subsection (b).

(2) After the receipt of a certified copy of such ordinance, the county election commission shall hold an election on the question pursuant to § 2-3-204, providing options to vote "FOR" or "AGAINST" the ordinance, and a majority vote of those voting in the election shall determine whether the ordinance is to be operative.

(3) If the majority vote is for the ordinance, it shall be deemed to be operative on the date that the county election commission makes its official canvass of the election returns; provided, however, that no term limits shall apply until the election of the mayor and board of commissioners held after the ordinance is operative.

(4) If the majority vote is against the ordinance, no further elections on the question of term limits shall be held until at least four (4) years have expired from the previous election and only after the board of commissioners adopts a new ordinance for such purposes in accordance with subsection (a).

(c) Any referendum required by this section may only be submitted to the voters at a regular August election, regular November election, or regularly scheduled municipal election.






Part 2 - Powers and Duties of Board

§ 6-20-201. Election of mayor -- Absence or disability of mayor.

(a) (1) The commissioners, at the first regular meeting after each biennial election, shall elect one (1) of their number mayor for a term of two (2) years, and, thus organized, the body shall be known as the board of commissioners.

(2) In cities holding elections every four (4) years under the terms of § 6-20-101(e), the commissioners, at the first regular meeting after the quadrennial election and every two (2) years subsequent thereto, shall elect one (1) of their number mayor for a term of two (2) years, and the body so organized shall be known as the board of commissioners. This subdivision (a)(2) shall have no effect unless approved by a two-thirds (2/3) vote of the governing body of any municipality to which it may apply.

(3) (A) Cities holding elections every four (4) years under the terms of § 6-20-101 and having a population of not less than one thousand twenty (1,020) nor more than one thousand thirty (1,030), according to a 1987 state certified census or any subsequent federal census, shall have the option of a popular election of a mayor, to serve four (4) consecutive years, as the board of commissioners directs the county election commission to hold under § 6-20-102. Voters shall be entitled to vote for a mayor and two (2) or four (4) commissioners dependent upon those provisions of § 6-20-101 in effect for that city.

(B) Subdivision (a)(3)(A) shall have no effect unless approved by a two-thirds (2/3) vote of the governing body of any municipality to which it may apply.

(b) (1) (A) Rather than being elected by the board of commissioners, the mayor may be elected by popular vote if this method of electing the mayor is approved in a referendum in the city. In the referendum, the question on the ballot shall appear in substantially this form:

Shall the mayor of this city be elected by popular vote rather than by the board of commissioners?

(B) The referendum may be called by resolution of the board of commissioners or by petition of ten percent (10%) of the registered voters of the city. The referendum shall be held by the county election commission as provided in the general election law for elections on questions, or the resolution or petition may provide that the referendum be held at the next regular city election.

(2) Once the popular election of the mayor has been approved by a majority of those voting, the board of commissioners shall designate by ordinance one (1) of the commissioner positions as that of mayor. The popular election of the mayor shall take effect at the next election for the position designated. In the mayoral election, the person receiving the most votes shall become the mayor. The term of the popularly elected mayor shall be four (4) years.

(3) In a city that has chosen to elect commissioners from districts and that also has chosen to elect the mayor by popular vote, the board of commissioners shall establish one (1) less district than the number of commissioners, and the mayor shall be elected at-large for a four-year term.

(4) The popularly elected mayor shall have the same powers and duties as a mayor chosen by the board of commissioners.

(c) During the absence or disability of the mayor, the board shall designate some properly qualified person to perform the mayor's duties.



§ 6-20-202. Appointment of vice mayor.

At the first meeting of the board, and thereafter at the first meeting after a general city election, the board shall choose from its membership a member to act in the absence, inability, or failure to act of the mayor.



§ 6-20-203. Duties of vice mayor.

The vice mayor shall act as mayor during any temporary absence, inability, or failure to act of the mayor, and whenever a vacancy occurs in the office of mayor, such member shall become mayor and hold office as such for the unexpired term.



§ 6-20-204. Compensation of mayor and commissioners.

(a) The salary of the mayor shall not exceed three hundred dollars ($300) per month, and the salary of each commissioner shall not exceed two hundred fifty dollars ($250) per month; except that in cities that have a population of not less than one thousand (1,000), according to the federal census of 1970 or any subsequent federal census, the salary of the mayor shall not exceed five hundred dollars ($500) per month, and the salary of each commissioner shall not exceed four hundred fifty dollars ($450) per month. No increase in the salaries permitted by this section shall become effective unless approved by a two-thirds (2/3) vote of the board of commissioners.

(b) (1) The salary of the mayor and commissioners shall be set by the board of commissioners. In cities with a population of less than one thousand (1,000), however, the salary of the mayor shall not exceed five hundred dollars ($500) per month, and the salary of each commissioner shall not exceed four hundred fifty dollars ($450) per month. In cities with a population of one thousand (1,000) or more, the salary of the mayor shall not exceed one thousand dollars ($1,000) per month, and the salary of each commissioner shall not exceed nine hundred fifty dollars ($950) per month. No increase in salaries of the mayor and commissioners shall be effective unless approved by a two-thirds (2/3) vote of the members to which the board of commissioners is entitled. Populations referred to in this section shall be as determined by the latest federal decennial census.

(2) This subsection (b) shall only apply in counties having a population of not less than four hundred seventy thousand (470,000) nor more than four hundred eighty thousand (480,000), according to the 1980 federal census or any subsequent federal census.

(c) (1) Notwithstanding the limits established in subsections (a) and (b), the salaries of the mayor and commissioners may be established annually by the board of commissioners at the time of adoption of the annual operating budget; provided, however, that such salaries shall not be increased or diminished prior to the end of the term for which such officials were elected.

(2) This subsection (c) shall become effective upon approval by a two-thirds (2/3) vote of the board of commissioners.



§ 6-20-205. Powers of board.

(a) The legislative and all other powers, except as otherwise provided by this charter, are delegated to and vested in the board of commissioners. The board may by ordinance or resolution not inconsistent with this charter prescribe the manner in which any powers of the city shall be exercised, provide all means necessary or proper therefor, and do all things needful within or without the city or state to protect the rights of the city.

(b) [Deleted by 2016 amendment.]



§ 6-20-206. Exercise of board's powers.

The board shall exercise its powers in session duly assembled, and no member or group of members thereof shall exercise or attempt to exercise the powers conferred upon the board, except through proceedings adopted at some regular or special session.



§ 6-20-207. Regular meetings.

The board of commissioners shall by ordinance fix the time and place at which the regular meetings of the board shall be held. Until otherwise provided by ordinance, the regular meetings of the board shall be held at eight o'clock p.m. (8:00 p.m.) on the first and third Thursdays of each month.



§ 6-20-208. Special meetings.

Whenever, in the opinion of the mayor, city manager or any two (2) commissioners the welfare of the city demands it, the mayor or the recorder shall call special meetings of the board of commissioners upon at least twelve (12) hours written notice to each commissioner, the city manager, recorder, and city attorney, served personally or left at such person's usual place of residence. Each call for a special meeting shall set forth the character of the business to be discussed at such meeting and no other business shall be considered at such meeting.



§ 6-20-209. Mayor presiding.

The mayor shall preside at all meetings of the board of commissioners.



§ 6-20-210. Quorum.

A majority of all the members of the board constitutes a quorum, but a smaller number may adjourn from day to day, and may compel the attendance of the absentees in such manner and under such penalties as the board may provide.



§ 6-20-211. Procedural powers and duties of board -- Penalties.

(a) The board may determine the rules of its proceedings, subject to this charter, and may arrest and punish by fine any member or other person guilty of disorderly or contemptuous behavior in its presence.

(b) (1) The board has the power and may delegate it to any committee to:

(A) Subpoena witnesses, and order the production of books and papers relating to any subject within its jurisdiction;

(B) Call upon its own officers or the chief of police to execute its process; and

(C) Arrest and punish by fine or imprisonment, or both, any person refusing to obey such subpoena or order.

(2) The refusal to obey a subpoena or order of the board is a Class C misdemeanor.

(c) A violation of this section is a Class C misdemeanor, and each day's continuance in any refusal to comply with the requirements of this section is a separate offense.

(d) The board's presiding officer or the chair of any committee may administer oaths to witnesses.

(e) The board shall keep a journal of its proceedings, and the yeas and nays on all questions shall be entered thereon.



§ 6-20-212. Board sessions public. -- Emergencies.

(a) All sessions of the board shall be public.

(b) All sessions of the board shall be subject to a change of plan in case of emergency.



§ 6-20-213. Powers of mayor.

The mayor shall preside at all meetings of the board of commissioners and perform such other duties consistent with the mayor's office as may be imposed by it, and the mayor shall have a seat, a voice and a vote, but no veto. The mayor shall sign the journal of the board and all ordinances on their final passage, execute all deeds, bonds, and contracts made in the name of the city, and the mayor may introduce ordinances to the board of commissioners.



§ 6-20-214. Style of ordinances.

All ordinances shall begin, "Be it ordained by the city of (here insert name) as follows:".



§ 6-20-215. Ordinance procedure.

(a) (1) Except as provided in subdivision (a)(2), every ordinance shall be read two (2) different days in open session before its adoption, and not less than one (1) week shall elapse between first and second readings, and any ordinance not so read shall be null and void. Any city incorporated under chapters 18-22 of this title may establish by ordinance a procedure to read only the caption of an ordinance, instead of the entire ordinance, on both readings. Copies of such ordinances shall be available during regular business hours at the office of the city recorder and during sessions in which the ordinance has its second reading.

(2) Notwithstanding subdivision (a)(1), the board of commissioners governing any city incorporated under chapters 18-22 of this title may adopt ordinances pursuant to a consent calendar if the board unanimously passes an ordinance approving the consent calendar; provided, the ordinance approving the consent calendar shall require that:

(A) Each ordinance on the consent calendar be considered on two (2) different days in open session before its adoption and that not less than one (1) week shall elapse between first and second consideration;

(B) Copies of each ordinance adopted pursuant to the consent calendar be available during regular business hours at the office of the city recorder and during sessions in which the ordinance has its second reading;

(C) If any board member objects to an ordinance on the consent calendar or any amendment is adopted to an ordinance on the consent calendar, then the ordinance shall be removed from the consent calendar and may be adopted pursuant to subdivision (a)(1); and

(D) Copies of the consent calendar shall be published along with the agenda prior to any meeting at which the consent calendar will be considered.

(3) A city that has established a consent calendar pursuant to subdivision (a)(2) may eliminate the consent calendar by passage of an ordinance in the same manner required to create the consent calendar.

(b) An ordinance shall not take effect until fifteen (15) days after the first passage thereof, except in case of an emergency ordinance. An emergency ordinance may become effective upon the day of its final passage; provided, that it shall contain the statement that an emergency exists and shall specify the distinct facts and reasons constituting such an emergency.

(c) The unanimous vote of all members of the board present shall be required to pass an emergency ordinance.

(d) No ordinance making a grant, renewal, or extension of a franchise or other special privilege, or regulating the rate to be charged for its service by any public utility shall ever be passed as an emergency ordinance. No ordinance shall be amended, except by a new ordinance.



§ 6-20-216. Voting by board.

In all cases under § 6-20-215, the vote shall be determined by yeas and nays, and the names of the members voting for or against an ordinance shall be entered upon the journal.



§ 6-20-217. Recording of ordinances.

Every ordinance shall be immediately taken charge of by the recorder and by the recorder be numbered, copied in an ordinance book, filed and preserved in the recorder's office.



§ 6-20-218. Publication of penal ordinances -- Effective date.

(a) Each ordinance of a penal nature, or the caption of each ordinance of a penal nature, shall be published after its final passage in a newspaper of general circulation in the city.

(b) No such ordinance shall take effect until the ordinance, or its caption, is published, except as otherwise provided in chapter 54, part 5 of this title.



§ 6-20-219. Mayoral duties required by ordinance.

The mayor has the power and it is hereby made the mayor's duty to perform all acts that may be required of the mayor by any ordinance duly enacted by the board of commissioners, not in conflict with any of the provisions of this charter.



§ 6-20-220. Removal of officers.

(a) The mayor or any commissioner may be removed from office by the board of commissioners for crime or misdemeanor in office, for grave misconduct showing unfitness for public duty, or for permanent disability, by a majority vote of the other members of the board voting for such removal. The proceedings for such removal shall be upon specific charges in writing, which, with a notice stating the time and place of the hearing, shall be served on the accused or published at least three (3) times on three (3) successive days in a daily newspaper circulating in the city.

(b) The hearing shall be public and the accused shall have the right to appear and defend in person or by counsel and have process of the board to compel the attendance of witnesses in the accused's behalf. Such vote shall be determined by yeas and nays, and the names of the members voting for or against such removal shall be entered in the journal.

(c) Immediately upon the vote for removal, the term of the accused shall expire and the accused's official status, power and authority shall cease without further action.

(d) Anyone removed under this section shall have the right of appeal.









Chapter 21 - City Manager, Officers and Employees

Part 1 - General Provisions

§ 6-21-101. Appointment and removal of city manager.

(a) The board of commissioners shall appoint and fix the salary of the city manager, who shall serve at the will of the board.

(b) (1) The city manager may not be removed within twelve (12) months from the date on which the city manager assumed the duties of the city manager, except for incompetence, malfeasance, misfeasance, or neglect of duty.

(2) In case of the city manager's removal within that period, the city manager may demand written charges and a public hearing thereon before the board prior to the date on which final removal shall take effect. The decision and action of the board on such hearing shall be final, and pending such hearing, the board may suspend the city manager from duty.



§ 6-21-102. Subordinate officers and employees.

(a) The city manager may appoint, promote, suspend, transfer and remove any officer or employee of the city responsible to the city manager; or the city manager may, in the city manager's discretion, authorize the head of a department or office responsible to the city manager to take such actions regarding subordinates in such department or office. The city manager shall appoint such heads of administrative offices or organizational units as the city manager deems necessary. The city manager may combine, or personally hold, any such administrative offices established pursuant to this subsection (a) or otherwise established or may delegate parts of the duties of the city manager's office to designated subordinates.

(b) Except as otherwise provided in this charter, the compensation of all officers and employees of the city shall be fixed by the city manager within the limits of the appropriations ordinance and in accordance with a comprehensive pay plan adopted by the board of commissioners.



§ 6-21-103. Oath of office.

Every officer, agent, and employee holding a position upon an annual salary shall, before entering upon such person's duties, take and subscribe and file with the recorder, an oath or affirmation that such person has all the qualifications named in this charter for the office or employment such person is about to assume, that such person will support the constitutions of the United States and of this state and the charter and ordinances of the city and will faithfully discharge the duties of the office or employment.



§ 6-21-104. Surety bond.

The city manager and every officer, agent, and employee having duties embracing the receipt, disbursement, custody, or handling of money shall, before entering upon these duties, execute a fidelity bond with some surety company authorized to do business in the state, as surety, except that bonds for five hundred dollars ($500) or less may be given with personal surety, in such amount as shall be prescribed by ordinance of the board of commissioners, except where the amount is prescribed in this charter. All such bonds and sureties thereto shall be subject to the approval of the board of commissioners. The cost of making these bonds is to be paid by the city.



§ 6-21-105. Additional bond.

If, at any time, it appears to the mayor, city manager, or recorder that the surety or sureties on any official bond are insufficient, the officer or employee shall be required to give additional bond, and if such officer or employee fails to give additional bond within twenty (20) days after being notified, the officer or employee's office shall be vacant.



§ 6-21-106. Political activities of officers and employees -- Penalties.

(a) Neither the city manager, recorder, city judge, chief of police nor any person in the employ of the city, under any of such officers, shall take any active part in or contribute any money toward the nomination or election of any candidate for election to the board of commissioners, except to answer such questions as may be put to them and as they may desire to answer.

(b) A violation of this section shall subject the offenders to removal from office or employment, and to punishment by fine of not more than fifty dollars ($50.00) for each offense.



§ 6-21-107. Manager as administrative head -- Absence -- Time devoted to office.

(a) In addition to all other powers conferred upon the city manager, the city manager shall be the administrative head of the municipal government under the direction and supervision of the board of commissioners. The city manager shall be appointed without regard to the city manager's political beliefs and need not be a resident of the city or state at the time of appointment.

(b) During the absence or disability of the city manager, the board of commissioners may designate some properly qualified person to perform the functions of the city manager.

(c) The city manager shall not be required to give the city manager's entire time to the affairs of the city, unless the city commissioners, when employing the city manager, make the employment conditional upon the city manager's devoting the city manager's entire time to the interest of the city.



§ 6-21-108. Powers and duties of manager.

The powers and duties of the city manager are to:

(1) See that the laws and ordinances are enforced, and upon knowledge or information of any violation thereof, see that prosecutions are instituted in the city court;

(2) Except as otherwise provided in this charter, appoint, promote, demote, suspend, transfer, remove, and otherwise discipline all department heads and subordinate employees at any time, subject only to any personnel rules and regulations adopted by ordinance or resolution by the commission. Any hearings on, or appeals from, the city manager's personnel decisions provided for in the personnel rules and regulations shall be exclusively before the city manager or a hearing officer designated by the city manager;

(3) Supervise and control the work of the recorder, the chief of police, the city attorney, treasurer, and all other officers, and of all departments and divisions created by this charter or that hereafter may be created by the board of commissioners;

(4) See that all terms and conditions imposed in favor of the city or its inhabitants in any public utility or franchise are faithfully done, kept and performed, and, upon knowledge or information of any violation thereof, call the same to the attention of the city attorney, who is hereby required to take such steps as are necessary to enforce the same;

(5) Attend all meetings of the board, with the right to take part in the discussion, but not to vote;

(6) Recommend to the board for adoption such measures as the city manager deems necessary or expedient;

(7) Act as budget commissioner and keep the board fully advised as to the financial condition and need of the city;

(8) Act as purchasing agent for the city and purchase all material, supplies and equipment for the proper conduct of the city's business as provided in § 6-19-104;

(9) Execute contracts on behalf of the city when this authority is delegated to the city manager by ordinance; and

(10) Perform such other duties as may be prescribed by this charter or required of the city manager by resolution or ordinance of the board.






Part 2 - City Attorney

§ 6-21-201. Qualifications.

The city attorney shall be an attorney at law entitled to practice in the courts of the state.



§ 6-21-202. Duties and compensation.

(a) The city attorney shall:

(1) Direct the management of all litigation in which the city is a party, including the functions of prosecuting attorney in the city courts;

(2) Represent the city in all legal matters and proceedings in which the city is a party or interested, or in which any of its officers are officially interested;

(3) Attend any meetings of the board of commissioners when required by the board;

(4) Advise the board and committees or members thereof, the city manager, and the heads of all departments and divisions, as to all legal questions affecting the city's interest; and

(5) Approve as to form all contracts, deeds, bonds, ordinances, resolutions and other documents to be signed in the name of or made by or with the city.

(b) The city attorney shall receive a salary to be fixed by the board.






Part 3 - Departments Generally

§ 6-21-301. Departments of city.

That the work and affairs of the city may be classified and arranged conveniently and conducted efficiently, there are hereby established the following departments:

(1) Department of education;

(2) Department of finance;

(3) Department of public safety; and

(4) Department of public works and welfare.



§ 6-21-302. Creation and control of departments by board.

The board of commissioners may by ordinance create new departments or combine or abolish existing departments and prescribe their duties and functions, but before doing so must receive the written recommendations of the city manager.



§ 6-21-303. Supervision of departments by manager.

The city manager shall supervise and control all departments now or hereafter created, except as otherwise provided by this charter.






Part 4 - City Recorder

§ 6-21-401. City recorder -- Appointment.

The city manager shall appoint a city recorder, who also may be appointed to the positions of finance director or treasurer or both.



§ 6-21-402. Recorder pro tempore.

In the event of the temporary absence or disability of the recorder, the city manager may appoint a recorder pro tempore.



§ 6-21-403. Functions at board meeting.

It is the duty of the recorder to be present at all meetings of the board of commissioners, and to keep a full and accurate record of all business transacted by the same, to be preserved in permanent book form.



§ 6-21-404. Custody of official records.

The recorder shall have custody of, and preserve in the recorder's office, the city seal, the public records, original rolls of ordinance, ordinance books, minutes of the board of commissioners, contracts, bonds, title deeds, certificates, and papers, all official indemnity or security bonds, except the recorder's bond, which shall be in the custody of the mayor, and all other bonds, oaths and affirmations, and all other records, papers, and documents not required by this charter or by ordinance to be deposited elsewhere, and register them by numbers, dates, and contents, and keep an accurate and modern index thereof.



§ 6-21-405. Copies of records and ordinances.

The recorder shall provide, and when required by any officer or person certify, copies of records, papers, and documents in the recorder's office, and charge therefor, for the use of the city, such fees as may be provided by ordinance, cause copies of ordinances to be printed, as may be directed by the board of commissioners, and keep them in the recorder's office for distribution.






Part 5 - City Court

§ 6-21-501. City judges -- Jurisdiction -- Qualifications and compensation -- Elections -- Temporary replacement.

(a) There shall be a city court presided over by a city judge. The board of commissioners may appoint a city judge who shall serve at the will of the board. The city judge shall have such qualifications and receive such compensation as the board may provide by ordinance.

(b) (1) At the regular general election in August 1990, the candidate for city judge who receives the highest number of votes shall be elected to the position of city judge for a term of eight (8) years and shall be a licensed attorney authorized to practice in the courts of this state. The city judge shall be not less than thirty (30) years of age and shall be a resident of the county within which the city lies. The city judge shall receive such compensation as the board by ordinance may establish; provided, that such compensation shall not be altered for the term for which the city judge is elected.

(2) All fees shall be paid into the treasury of the city and are not to be considered as part of the compensation of the city judge. In the absence or disability of the city judge, a general sessions court judge of the county within which the city lies shall sit temporarily as city judge. Any vacancy in the office of city judge shall be filled by the board until the next regularly scheduled election is conducted.

(3) This subsection (b) is local in effect and shall become effective in a particular municipality upon the contingency of a two-thirds (2/3) vote of the legislative body of the municipality approving this subsection (b). Unless the municipality's charter provides otherwise, by the same vote, the legislative body of the municipality may revoke the approval of this subsection (b), and this subsection (b) shall become ineffective upon the end of the term of the city judge elected under this subsection (b).

(4) (A) This subsection (b) only applies in counties having a population in excess of two hundred fifty thousand (250,000), according to the 1980 federal census or any subsequent federal census.

(B) This subsection (b) does not apply in any county having a population greater than seven hundred seventy thousand (770,000), according to the 1980 federal census or any subsequent census.

(C) This subsection (b) shall not apply in any county having a population of not less than four hundred seventy thousand (470,000) nor more than four hundred eighty thousand (480,000), according to the 1980 federal census of population or any subsequent federal census.

(c) If a city judge is unable to preside over city court for any reason, then, to the extent a general sessions court judge agrees to serve temporarily as city judge, the judge shall appoint a general sessions judge of the county within which the city lies to sit in the city judge's stead. If there is not a general sessions judge available, then the city judge shall appoint an attorney, meeting the same qualifications as a general sessions judge, to sit temporarily.



§ 6-21-502. Power to enforce ordinances.

(a) The city judge has the power and authority to:

(1) Impose fines, costs, and forfeitures, and punish by fine for violations of city ordinances;

(2) Preserve and enforce order in such city judge's court;

(3) Enforce the collection of all such fines, costs, and forfeitures imposed by such city judge; and

(4) (A) In default of payment, or of good and sufficient security given for the payment of such fines, costs or forfeitures imposed by such city judge, if:

(i) The city court has concurrent jurisdiction with the general sessions court, the city judge is authorized to enter an order in accordance with § 40-24-104 which, in accordance with such section, may include imprisonment until the fine, costs or forfeitures, or any portion of it, is paid. No such imprisonment shall exceed the period of time established in § 40-24-104, for any one (1) offense or violation.

(ii) The city court does not have concurrent jurisdiction with the general sessions court, the city judge is authorized to enter an order for contempt of court for the payment of the fine in the amount established pursuant to § 16-18-306.

(B) Fines may be paid in installments in the manner provided by ordinance or in accordance with § 40-24-104. Any court is authorized to enforce the collection of unpaid fines or forfeitures as a judgment in a civil action in any court with competent jurisdiction in accordance with § 40-24-105. The city judge may remit, with or without condition, fines and costs imposed for violation of any ordinance provision.

(b) The city judge may remit, with or without condition, fines and costs imposed for violation of any ordinance or charter provision.



§ 6-21-503. Docket.

The city judge shall keep, or cause to be kept, a court docket or dockets embodying complete detailed records of all cases handled by the city judge.



§ 6-21-504. Arrest warrant.

(a) Only one (1) warrant shall be issued for the same offense, the warrant to embrace all of the parties charged with the same offense.

(b) No arrest shall be made, except upon a warrant duly issued, unless the offense is committed in the presence of the officer making the arrest, or unless in a case of felony.

(c) The affidavit upon which the warrant is issued shall especially state the offense charged.



§ 6-21-505. Appearance bond.

Whenever any person is arrested for the violation of any city ordinance in the presence of a police officer, and no warrant has been issued or served, such person may execute an appearance bond in an amount not exceeding fifty dollars ($50.00), and file same with a police desk sergeant, or may, in lieu of the execution of an appearance bond, deposit a sum not exceeding fifty dollars ($50.00), with a police desk sergeant and be given a receipt for same, and, on the appearance of such person before the city court at the time specified in the receipt, such deposit shall be returned to that person. On the failure of such person to appear at the time specified, the amount so deposited shall be forfeited to the municipality and such person shall not be entitled to the return of any part thereof and it shall not be necessary to issue a scire facias; provided, that within two (2) days of the imposition of the forfeiture, the city judge shall have the power to set aside the conditional judgment imposing such forfeiture when it shall be made to appear that the failure of the accused to appear and defend such accused's suit was due to no fault or negligence of the accused. After the expiration of the two (2) days, there may be a final judgment imposing a forfeiture.



§ 6-21-506. Disposition of fines and labor.

(a) All fines imposed by the city judge for violations of city ordinances shall belong to and be paid into the treasury of the city.

(b) Any labor performed in the execution of a workhouse or prison sentence for such violation or violations shall be performed for the city under the direction of the city manager.



§ 6-21-507. Collection of fines and cost.

(a) The city judge, in all cases heard or determined by such city judge for offenses against the corporate laws and ordinances, shall set and collect municipal court costs in accordance with § 16-18-304, shall levy and collect the litigation tax in accordance with § 16-18-305 and, in addition, shall add thereto one dollar ($1.00), as a tax on all such cases. The city judge shall certify to the chief of police for collection, all fines, costs, and forfeitures imposed by the city judge for offenses against the laws and ordinances of the city. Costs in favor of any person paid a fixed salary by the city shall belong to the city and be paid into its treasury. It is the duty of the city judge to collect and receipt for all fines imposed by the city judge, and the city judge shall render a monthly report to the board of commissioners of all costs and fines collected and of all assessed and uncollected.

(b) It is unlawful for any other person or officer to collect or receipt for such fines, costs, and recoveries, but the city judge may authorize the chief of police to collect and receipt for fines and costs.



§ 6-21-508. Appeal from city judge's judgment.

Any person dissatisfied with the judgment of the city judge in any case or cases heard and determined by the city judge, may, within ten (10) entire days thereafter, Sundays exclusive, appeal to the next circuit court of the county, upon giving bond with good and sufficient security as approved by the city judge for such person's appearance or the faithful prosecution of the appeal; provided, that in prosecutions for violations of the city ordinances, the bond shall not exceed two hundred fifty dollars ($250).






Part 6 - Police

§ 6-21-601. Appointment.

The city manager shall appoint a chief of police and such patrol officers and other members of the police force as may be provided by ordinance.



§ 6-21-602. Duties.

It is the duty of the chief of police and the members of the police force to:

(1) Preserve order in the city;

(2) Protect the inhabitants and property owners therein from violence, crime, and all criminal acts;

(3) Prevent the commission of crime, violations of law and of the city ordinances; and

(4) Perform a general police duty, execute and return all processes, notices, and orders of the mayor, city manager, city attorney, and recorder, and all other processes, notices, and orders as provided in this charter or by ordinance.



§ 6-21-603. Emergency assistance to police.

In time of riot or other emergency, the mayor or city manager shall have power to summon any number of inhabitants to assist the police force.



§ 6-21-604. Duties in prosecution of violations.

Members of the police force, whenever necessary for the purpose of enforcing the ordinances of the city, shall procure the issuance of warrants, serve the same, and appear in the city courts as prosecutors, relieving complaining citizens insofar as practical of the burden of instituting cases involving the violation of city ordinances; but this section shall not be construed to relieve any person from the duty of appearing in court and testifying in any case.






Part 7 - Fire Department

§ 6-21-701. Appointment.

The city manager shall appoint a chief of the fire department and such other members of the department as may be provided by ordinance.



§ 6-21-702. Duties.

It is the duty of the chief of the fire department and the members thereof to take all proper steps for fire prevention and suppression.



§ 6-21-703. Emergency powers.

(a) When any fire department or company recognized as duly constituted by the commissioner of commerce and insurance pursuant to § 68-102-108 is requested to respond to a fire, hazardous materials incident, natural disaster, service call, or other emergency, it may, regardless of where the emergency exists, proceed to the emergency site by the most direct route at the maximum speed consistent with safety. While responding to, operating at, or returning from such emergency, the chief of the responding fire department or company, or any member serving in capacity of fire officer-in-charge, shall also have the authority to:

(1) Control and direct the activities at the scene of the emergency;

(2) Order any person or persons to leave any building or place in the vicinity of such scene for the purpose of protecting such person or persons from injury;

(3) Blockade any public highway, street or private right-of-way temporarily while at such scene;

(4) Trespass at any time of the day or night without liability while at such scene;

(5) Enter any building or premises, including private dwellings, where a fire is in progress, or where there is reasonable cause to believe a fire is in progress, for the purpose of extinguishing the fire;

(6) Enter any building or premises, including private dwellings, near the scene of the fire for the purpose of protecting the building or premises, or for the purpose of extinguishing the fire that is in progress in another building or premises;

(7) Inspect for preplanning all buildings, structures, or other places in the chief's fire district, except the interior of a private dwelling, where any combustible material, including waste paper, rags, shavings, waste, leather, rubber, crates, boxes, barrels, rubbish, or other combustible material that is or may become dangerous as a fire menace to such buildings, structures, or other places has been allowed to accumulate, or where such chief or the chief's designated representative has reason to believe that such combustible material has accumulated or is likely to accumulate;

(8) Direct without liability the removal or destruction of any fence, house, motor vehicle, or other thing, if such person deems such action necessary to prevent the further spread of the fire;

(9) Request and be furnished with additional materials or special equipment at the expense of the owner of the property on which the emergency occurs, if deemed necessary to prevent the further spread of the fire or hazardous condition; and

(10) Order disengagement or discouplement of any convoy, caravan, or train of vehicles, craft, or railway cars, if deemed necessary in the interest of safety of persons or property.

(b) When any fire department or company responds to any emergency outside its fire district, however, it shall at all times be subject to the control of the fire chief or designated representative in whose district the emergency occurs.



§ 6-21-704. Fire marshal.

The city manager may appoint a fire marshal whose duty shall be, subject to the chief of the fire department, to investigate the cause, origin, and circumstances of fires and the loss occasioned thereby, and assist in the prevention of arson.






Part 8 - Schools

§ 6-21-801. Authority of city manager.

The city manager of any municipality incorporated under chapters 18-22 of this title has full power to manage and control the public or city schools.



§ 6-21-802. Officers and employees.

The city manager shall appoint, prescribe the duties and powers of, and fix the salary of the director of schools of the city and appoint, fix the salaries of, and have power to remove, all other officers and all teachers, agents, and employees of the department of education.



§ 6-21-803. Building plans.

All plans for the erection or improvement of school buildings or other buildings used for educational purposes shall be subject to the approval of the city manager.



§ 6-21-804. Equipment and supplies.

All materials, supplies, and equipment for educational purposes shall be purchased by the city manager.



§ 6-21-805. State and county school funds.

In apportioning the state and county school funds of the county, the county board of education, or other apportioning and disbursing body, shall apportion and pay over to the treasurer of the city such portion of the state and county school funds as by law is applicable to the schools within the limits of the city.



§ 6-21-806. Disbursements from school fund.

The board of commissioners shall provide by ordinance for the manner in which the state, county, and city taxes apportioned to the school fund shall be paid over by the city treasurer.



§ 6-21-807. Board of education -- Election -- Powers.

(a) Sections 6-21-801 and 6-21-802 notwithstanding, the board of commissioners, by ordinance, may delegate the power to manage and control the city public schools to an elected board of education.

(b) The board of education shall have the same number of members as the board of commissioners and shall be elected on the same day and in the same manner as the board of commissioners.

(c) If the board of commissioners is elected by district, the board of education shall also be elected by district.

(d) The board shall exercise the power otherwise granted to the city manager in this part.









Chapter 22 - Fiscal Affairs Under City Manager-Commission Charter

§ 6-22-101. Duties of finance director.

The city manager or an officer appointed by the city manager shall serve as finance director and shall:

(1) Exercise a general supervision over the fiscal affairs of the city, and general accounting supervision over all the city's property, assets and claims, and the disposition of such property, assets and claims;

(2) Be the general accountant and auditor of the city;

(3) Have custody of all records, papers, and vouchers relating to the fiscal affairs of the city, and the records in the city manager's office shall show the financial operations and conditions, property, assets, claims, and liabilities of the city, all expenditures authorized and all contracts in which the city is interested;

(4) Require proper fiscal accounts, records, settlements and reports to be kept, made and rendered to the city manager by the several departments and officers of the city, including all deputies or employees of the city manager's department charged with the collection or expenditures of money, and shall control and audit the same; and

(5) At least monthly, adjust the settlements of officers engaged in the collection of the revenue.



§ 6-22-102. Taxes and assessments under department of finance.

The assessment, levy, and collection of taxes and special assessments shall be in the charge of the department of finance, subject to the limitations elsewhere found in this charter.



§ 6-22-103. Property and privileges taxable.

All property, real, personal and mixed subject to state, county, and city taxes, and all privileges taxable by law, shall be taxed, and taxes thereon collected by the city for municipal purposes as provided in this chapter.



§ 6-22-104. Ad valorem tax.

The ad valorem tax upon the stocks, accounts, and equipment may be assessed and collected in like manner as state and county merchant's ad valorem tax is assessed upon the same property. It is the duty of the county assessor of property and the comptroller of the treasury to prepare a separate assessment book or roll showing real, personal and mixed property assessable by the county assessor of property or the comptroller of the treasury lying within the limits of the city.



§ 6-22-105. Certification of assessments.

The records referenced in § 6-22-104 shall be certified to the finance director of the city upon the completion of the work of the boards of equalization, after they have been copied by the county clerk or the department of revenue.



§ 6-22-106. Tax books.

(a) As soon as practicable in each year after the assessment books for the state and county are complete, which shall be after boards of equalization provided for by general laws shall have finished their work, it is the duty of the finance director to prepare or cause to be prepared, from the assessment books of the county and of the comptroller of the treasury, a tax book similar in form to that required by laws of the state to be made out for the county trustee, embracing, however, only such property and persons as are liable for taxes within the city.

(b) Such tax books, when certified to be true, correct and complete by the finance director, shall be the assessment for taxes in the city for all municipal purposes; provided, that there may be an assessment by the finance director at any time, of any property subject to taxation found to have been omitted, and such assessment shall be duly noted and entered on the assessment books of the city. Instead of the assessment made by county and state officials as provided in this section, the city may, by ordinance insofar as not prohibited by general laws, provide for and regulate an assessment to be made by its own assessor of property.



§ 6-22-107. Statement of taxable property -- Tax levy.

(a) It is the duty of the finance director, in each year, as soon as the assessment roll for the city is complete, to submit to the board of commissioners a certified statement of the total amount of the valuation or assessment of the taxable property for the year within the city limits, including the assessment of all railroads, telephone, telegraph, and other public utility properties, together with a certified statement of the revenue derived by the city from privilege taxes, merchant's ad valorem taxes, street labor taxes, fines for the preceding fiscal year, and miscellaneous revenue.

(b) Upon the presentation of such statements by the finance director, the board shall proceed by ordinance to make the proper levy to meet the expenses of the city for the current fiscal year.



§ 6-22-108. Effective date of levy.

The board of commissioners of the city shall have full power to levy and collect taxes as of January 10 of each and every year.



§ 6-22-109. Extension of levy on tax books.

It is the duty of the finance director, immediately after the levy of taxes by the board of commissioners, to cause the levy to be extended upon the tax book prepared by the finance director in the same manner that extensions are made upon the tax books in the hands of the county trustee.



§ 6-22-110. Due date of taxes -- Tax collector -- Distress warrants.

(a) All taxes due the city, except privilege and merchant's ad valorem taxes and street labor taxes, shall, until otherwise provided by ordinance, be due and payable on November 1 of the year for which the taxes are assessed.

(b) The treasurer shall be custodian of the tax books and shall be the tax collector of the city.

(c) Distress warrants may issue for the collection of taxes and any such distress warrant shall be executed by the chief of police or any police officers of the city by a levy upon, and sale of goods and chattels under the same provisions as prescribed by law for the execution of such process of courts of general sessions.



§ 6-22-111. Tax liens -- Errors and irregularities in assessment.

(a) All municipal taxes on real estate in the city, and all penalties and costs accruing thereon, are hereby declared to be a lien on such realty from and after January 1 of the year for which same are assessed, superior to all other liens, except the liens of the United States, the state and the county, for taxes legally assessed thereon, with which it shall be a lien of equal dignity.

(b) No assessment shall be invalid because the size and dimensions of any tract, lot or parcel of land shall not have been precisely named nor the amount of the valuation or tax not correctly given, nor because the property has been assessed in the name of a person who did not own the same, nor because the same was assessed to unknown owners, nor on account of any objection or informality merely technical, but all such assessments shall be good and valid.

(c) The board of commissioners shall have power to correct any errors in the tax assessments upon a certificate filed by the assessor of property or assessing body.



§ 6-22-112. Delinquency penalties -- Discount for early payment.

(a) On December 1 of the year for which the taxes are assessed, or other date provided by ordinance, a penalty of two percent (2%) upon all taxes remaining unpaid shall be imposed and collected by the city and paid into the city treasury. An additional penalty of two percent (2%) shall be added for each month thereafter for twelve (12) months.

(b) If any taxpayer elects to pay such taxpayer's taxes prior to October 1, that taxpayer shall be entitled to a discount of two percent (2%) from the amount of the taxpayer's bill.



§ 6-22-113. Change of due dates -- Semiannual installments.

(a) The board of commissioners may, by ordinance passed by unanimous vote, change the due date and delinquent date of all taxes, and may provide for the semiannual payment of taxes and a discount for the prompt payment of such taxes.

(b) In case a semiannual installment of taxes is made due and payable before the assessment and levy of taxes in the city for the current year is complete, the amount of the installment so collected as a tax upon any property shall be not more than fifty percent (50%) of the taxes levied on the property for the preceding year, such installment to be credited on the current year's taxes when determined and levied.



§ 6-22-114. Sale of real property for delinquency.

The finance director shall, under the provisions of the state law for the collection of delinquent taxes, certify to the trustee of the county a list of all real estate upon which municipal taxes remain due and unpaid, or that is liable for sale for other taxes, and the same shall be sold in like manner and upon the same terms and conditions as real estate is sold for delinquent state and county taxes.



§ 6-22-115. Complaints in chancery to collect special assessments.

The board of commissioners has the power, and is hereby given authority, to file complaints in the chancery court in the name of the city for the collection of assessments and levies made for payment for improvements or service in the city, such as paving, sidewalks, curbing, guttering, sewers and other improvements, or services for which assessments may be made under the charter, or by any other acts of the general assembly, and the cost of which is made a charge on property owners abutting the improvements and a lien on abutting property. The suits commenced by such complaints shall be conducted as other suits in chancery for the enforcement of like liens and under the rules of law and practice provided for the same. The complaints shall not be objectionable because the owners of different parcels or lots of land are made parties thereto, it being the intention that all persons in the same improvement district, or liable for portions of the same assessment and levy for improving a portion of the city as provided in this section, and on whose property the assessment or levy is a lien, shall be made parties defendant to one (1) complaint.



§ 6-22-116. License taxes.

(a) License taxes may be imposed by ordinance upon any and all privileges, businesses, occupations, vocations, pursuits, or callings, or any class or classes thereof, now or hereafter subject to such taxation under the laws of Tennessee, and a separate license tax may be imposed for each place of business conducted or maintained by the same person, firm, or corporation.

(b) The treasurer shall enforce the collection of merchants' taxes and all other license taxes, and for that purpose have and exercise the powers of law vested in, and follow the procedure and methods prescribed for, county clerks.



§ 6-22-117. Accounting system.

The finance director, with the approval of the city manager, shall cause an efficient system of accounting for the city to be installed and maintained.



§ 6-22-118. Fiscal forms.

The finance director shall cause all forms used in connection with either the receipt or disbursement of city funds to be numbered consecutively, and shall account for all spoiled or unused forms.



§ 6-22-119. Appointment and duties of treasurer.

(a) The city manager shall appoint a treasurer.

(b) It is the duty of the treasurer to collect, receive and receipt for the taxes and all other revenue and bonds of the city, and the proceeds of its bond issues, and to disburse the same.

(c) The city manager may appoint the recorder as treasurer.



§ 6-22-120. Depositories of municipal funds.

Depositories of the municipal funds shall be designated by ordinance. The board shall require any financial institution that becomes a depository of municipal funds to secure such funds by collateral in the same manner and under the same conditions as state deposits under title 9, chapter 4, parts 1 and 4, or as provided in a collateral pool created under title 9, chapter 4, part 5.



§ 6-22-121. Budget commissioner -- Fiscal year.

(a) The city manager shall be budget commissioner.

(b) The fiscal year of the city shall begin on July 1, unless otherwise provided by ordinance.



§ 6-22-122. Budget estimate submitted to commissioners.

The city manager shall, on or before May 15 of each year, submit to the board of commissioners an estimate of the expenditures and revenue of the city for the ensuing fiscal year. This estimate shall be compiled from detailed information obtained from the several departments on uniform blanks to be furnished by the city manager.



§ 6-22-124. Appropriation ordinance -- Amendments.

(a) Upon receipt of the estimate provided for in § 6-22-122, the board of commissioners shall prepare a tentative appropriation ordinance.

(b) The appropriation ordinance for each fiscal year shall be finally adopted before the first day of the fiscal year.

(c) Amendments may be made to the original appropriations ordinance at any time during a current fiscal year; provided, however, that, except for emergency expenditures under § 6-22-129, increased appropriations may be made only after the city manager has certified in writing that sufficient unappropriated revenue will be available.



§ 6-22-125. Reversion of appropriations to general fund.

At the end of each year, all unencumbered balances or appropriations in the treasury shall revert to the general fund and be subject to further appropriations. Such balances shall be considered unencumbered only when the city manager shall certify in writing that the purposes for which they were appropriated have been completely accomplished and that no further expenditure in connection with them is necessary.



§ 6-22-126. Approval of claims against city.

(a) Except as by this charter or by law or ordinance otherwise provided, the finance director shall prescribe and regulate the manner of paying creditors, officers and employees of the city. The finance director shall audit all payrolls, accounts and claims against the city and certify thereon the balance as stated by the finance director, but no payroll, account, or claim, or any part thereof, shall be audited against the city or paid unless authorized by law or ordinance and approved and certified by the city manager and the head of the department for which the indebtedness was incurred, and the amount required for payment of the same appropriated for that purpose by ordinance and in the treasury.

(b) Whenever any claim is presented to the city finance director, the finance director shall have power to require evidence that the amount claimed is justly due, and is in conformity to law and ordinance, and for that purpose may summon before such finance director any officer, agent or employee of any department of the municipality, or any other person, and examine the officer, agent or employee upon oath or affirmation relative thereto.

(c) The city manager, finance director and head of the department concerned, and their sureties, shall be liable to the municipality for all loss or damages sustained by the municipality by reason of the corrupt approval of any claim against the municipality.



§ 6-22-127. Issuance of warrants.

(a) Subject to § 6-22-126, warrants shall be issued by the finance director.

(b) Each warrant shall specify the particular departmental fund against which it is drawn and shall be payable out of no other fund.

(c) Any officer or employee in the finance director's office may be designated by such finance director to draw warrants with the same effect as if signed by the finance director, such designation to be in writing, in duplicate, filed with the city manager. The city manager may make such designation if the finance director is absent or disabled and there is no one in the finance director's office designated to act. Any such designation may be revoked by the finance director while acting as such by filing the revocation in duplicate with the city manager and the treasury division.



§ 6-22-128. Certification of availability of funds to meet contract obligations.

No contract, agreement, or other obligation involving the expenditure of money shall be entered into, nor shall any ordinance, resolution or order for the expenditure of money be passed by the board of commissioners or be authorized by any officer of the city, unless the finance director shall first certify to the board or the proper officer, as the case may be, that the money required for such contract, agreement, obligation or expenditure, is in the treasury or safely assured to be forthcoming and available in time to comply with, or meet such contract, agreement, obligation or expenditures; and no contract, agreement or other obligation involving the expenditure of money payable from the proceeds of bonds of the city shall be entered into until the issuance and sale of such bonds have been duly authorized in accordance with the provisions of this charter in reference to city bonds.



§ 6-22-129. Emergency expenditures.

No contract liability shall be incurred without previous authority of law or ordinance, but the board of commissioners may, by ordinance, empower the proper officials to pay out money or incur contract liability for the city for the necessary preservation of the city's credit, or in other extreme emergency, under such restrictions as may be provided in the ordinance; provided, that any such liability shall mature not later than one (1) year from the date of its incurrence.



§ 6-22-130. Annual operating budget -- Publication -- Budgetary comparison.

(a) Notwithstanding any other law to the contrary, the governing body shall publish the annual operating budget and budgetary comparisons of the proposed budget with the prior year's actual figures and the current year's estimated figures, which information shall include the following:

(1) Revenues and expenditures for the following governmental funds: general, streets/public works, general purpose school and debt service;

(2) Revenues for each fund shall be listed separately by local taxes, state of Tennessee, federal government and other sources;

(3) Expenditures for each fund shall be listed separately by salaries and other costs;

(4) Beginning and ending fund balances shall be shown for each fund; and

(5) The number of full-time equivalent employee positions shall be shown for each fund.

(b) The publication shall be in a newspaper of general circulation and shall be published not less than ten (10) days prior to the meeting where the governing body will consider final passage of the budget.






Chapter 23 - Bonds Under City Manager-Commission Charter [Repealed]






Modified City Manager-Council Charter

Chapter 30 - Modified City Manager-Council Charter--Adoption or Surrender

§ 6-30-101. Alternative method of incorporation provided.

An alternative method whereby unincorporated territory may become an incorporated city is provided by chapters 30-36 of this title.



§ 6-30-102. Definitions -- Chapters 30-36.

As used in chapters 30-36 of this title, unless the context otherwise requires:

(1) "City" means any city or territory to be incorporated that may adopt chapters 30-36 of this title;

(2) "County" means the county in which any such city or territory to be incorporated under chapters 30-36 of this title is located, or in which the major portion of the population of any such city or territory to be incorporated is located as indicated by the last federal census; and

(3) "This charter" refers to chapters 30-36 of this title.



§ 6-30-103. Right to incorporate under modified city manager-council charter.

(a) The residents of any unincorporated territory that it is desired to incorporate shall have the right to adopt chapters 30-36 of this title in the manner provided in these chapters; and thereafter such territory shall be and become incorporated and be governed as set forth in these chapters. No unincorporated territory shall be incorporated under chapters 30-36 of this title unless such territory contains not less than five thousand (5,000) persons, who shall be actual residents of the territory.

(b) No unincorporated territory shall be incorporated within three (3) miles of an existing municipality or within five (5) miles of an existing municipality of one hundred thousand (100,000) or more in population, according to the latest census certified by the department of economic and community development. "Existing municipality" and "existing municipality of one hundred thousand (100,000) or more in population" do not include any county with a metropolitan form of government with a population of one hundred thousand (100,000) or more, according to the latest census certified by the department of economic and community development.

(c) Notwithstanding subsection (a) or (b) to the contrary, a territory may be incorporated if the following conditions are fulfilled:

(1) The territory contains two hundred twenty-five (225) residents or more;

(2) The territory is composed of property that is one thousand six hundred feet (1,600') or more above sea level on the western border of the territory and contiguous with a county boundary on the eastern border of the territory;

(3) The territory is located within an area that is bordered on the west, north and east by the Tennessee River and on the south by the border between Tennessee and another state; and

(4) The territory is located within a metropolitan statistical area.

(d) Notwithstanding subsections (a)-(c) to the contrary, a territory may be incorporated that meets the following conditions:

(1) The territory contains three hundred (300) residents or more;

(2) The territory's western boundary is contiguous with the western boundary of the county in which it is located;

(3) The territory is located within an area bordered on the north by the Loosahatchie River and on the south by the Wolf River;

(4) The territory's eastern boundary is approximately parallel with the western boundary, but in no place is more than eight (8) miles from the western boundary; and

(5) The territory is located within a metropolitan statistical area.

(e) Notwithstanding the requirements of § 6-30-106, or any other law to the contrary, the petition for incorporation of the territory described in this section may consist of a letter from a resident of the territory desiring to incorporate to the county election commission requesting that the question of incorporating the territory be placed on the ballot. The letter shall describe the exact boundaries of the proposed municipality, indicate the name of the proposed municipality, and indicate under which charter the territory desires to incorporate. The letter shall be treated as a petition meeting all the requirements of law.



§ 6-30-104. Procedure for adoption or surrender of charter.

(a) The adoption or surrender of chapters 30-36 of this title shall be accomplished in the same manner as is provided in §§ 6-18-104(c), 6-18-105 -- 6-18-113 and 6-30-106 for the adoption or surrender of the uniform city manager-commission charter; provided, that where those sections refer to chapters 18-22 of this title "chapters 30-36 of this title" shall be substituted; that where the uniform city manager-commission charter is referred to "modified city manager-council charter" shall be substituted; and that where commissioners are referred to, "council members" shall be substituted.

(b) No unincorporated territory shall be allowed to hold a referendum on the question of whether or not to incorporate under this charter until a plan of services is documented, setting forth the identification and projected timing of municipal services proposed to be provided and the revenue from purely local sources to be payable annually. The plan of services shall be attached to the petition to incorporate when such petition is filed with the county election commission. The plan of services shall include, but not be limited to, police protection, fire protection, water service, sanitary sewage system, solid waste disposal, road and street construction and repair, recreational facilities, a proposed five-year operational budget, including projected revenues and expenditures, and the revenue from purely local sources to be payable annually. Municipalities that are first incorporated on or after July 1, 1993, that produce no local own-source revenues in any fiscal year, shall not receive any state-shared revenues during the next fiscal year.

(c) Prior to filing the petition with the county election commission, a public hearing on the referendum on the question of whether or not to incorporate under this charter and plan of services shall be conducted. The public hearing shall be advertised in a newspaper of general circulation for two (2) consecutive weeks.



§ 6-30-105. Construction of charter.

In the construction of any portion of this charter whose meaning or application is in dispute, it is intended that its phraseology shall be liberally construed to effect the substantial objects of chapters 30-36 of this title.



§ 6-30-106. Election to adopt city manager form -- Publication of notice -- Applicability.

(a) An election for the purpose of determining whether or not chapters 30-36 of this title shall become effective for any city shall be called by the county election commission or, if the area is in two (2) or more counties, jointly by the county election commissions of the affected counties, upon the petition in writing of twenty percent (20%) of the number of registered voters of the city or territory voting at the last general election, which petition shall state therein the proposed corporate name and shall designate therein in a sufficient manner the boundaries of the proposed municipal corporation, which may be done by a general reference to the boundaries then existing if there is one, and the boundaries of the councilmanic districts, or shall have attached thereto a map of the area to be incorporated on which the councilmanic districts are shown.

(b) The county election commission shall, in addition to all other notices required by law, publish one (1) notice of the election in a newspaper of general circulation within the territory of the city or of the proposed city and post the notice in at least ten (10) places in the territory.

(c) Except for the provisions of chapters 30-36 of this title that are adopted by reference in other municipal charters, chapters 30-36 of this title apply only to those cities that have adopted chapters 30-36 of this title by referendum as authorized by law.



§ 6-30-107. [Unconstitutional.]



§ 6-30-108. County of situs of newly incorporated municipality to continue to receive tax revenues until July 1 -- Exception -- Notice to department of revenue.

(a) Notwithstanding any other law to the contrary, whenever a new municipality incorporates under any form of charter, the county or counties in which the new municipality is located shall continue to receive the revenue from all state and local taxes distributed on the basis of situs of collection, generated within the newly incorporated area, until July 1 following the incorporation, unless the incorporation takes effect on July 1.

(b) If the incorporation takes effect on July 1, then the municipality shall begin receiving revenue from such taxes generated within its corporate boundaries for the period beginning July 1.

(c) Whenever a municipality incorporates, the municipality shall notify the department of revenue of such incorporation prior to the incorporation becoming effective for the purpose of tax administration.

(d) Such taxes shall include the local sales tax authorized in § 67-6-103, the income tax on dividends authorized in § 67-2-102, and all other such taxes distributed to counties and municipalities based on the situs of their collection.






Chapter 31 - Elections Under Modified City Manager-Council Charter

Part 1 - General Provisions

§ 6-31-101. Method of electing governing body.

(a) All corporate, legislative, and other powers of the city, except as otherwise provided in chapters 30-36 of this title, shall be vested in a council, and the council shall be composed of members to be elected as provided in this section: One (1) member of the council shall be elected from each voting precinct of the incorporated area, to be voted on exclusively by the members of that particular voting precinct, and no person not a resident of the voting precinct shall be eligible to run for the office of council member from that voting precinct. In the event the incorporated area takes in a portion or a part of a voting precinct, that portion or part shall be considered, so far as this section is concerned, as a complete voting precinct. For the purposes of complying with chapter 30 of this title, each voting precinct shall be known as a councilmanic district.

(b) If an area to be incorporated, or that has been incorporated under chapters 30-36 of this title, lies in two (2) or more counties, the county election commissions of the counties in which the area lies shall jointly conduct elections under chapters 30-36 of this title.

(c) If the area to be incorporated includes inactive voting precincts or portions of inactive voting precincts, or both, the inactive voting precinct or portions of the inactive precincts, or both, shall be included in a contiguous voting precinct. An inactive precinct is one in which a general state election has not been held for five (5) years prior to the date of filing the petition for incorporation.

(d) In no event shall the membership of the council be less than seven (7), and in the event there are not sufficient voting precincts to elect a minimum of seven (7) members, the additional members of the council shall be elected at large. Council members from the city at large shall be voted on by the electors in all voting precincts.

(e) Any city operating under this charter may elect all such council members from the city at large, at its option. The option may be exercised by a private act of the general assembly providing for such when ratified as provided for by article XI, § 9 of the Constitution of Tennessee.

(f) Election to the board of education shall be as provided in chapter 36 of this title.



§ 6-31-102. Time of election of council members.

(a) The first election of council members in any city incorporating under chapters 30-36 of this title shall be had on the fourth Tuesday following the election at which chapters 30-36 of this title have been adopted, and a regular municipal election shall be held biennially thereafter.

(b) (1) Any city operating under this charter may change the date of holding its regular biennial municipal election from the date provided in subsection (a) to the first Tuesday after the first Monday in November, to coincide with the election of members of the general assembly and representatives in the congress of the United States, as provided in § 2-3-203 or to coincide with the August general election. This option may be exercised by ordinance duly adopted in accordance with § 6-32-202. The ordinance changing the election date shall provide for the extension of the terms of council members necessary to meet the election date, but no term may be extended for more than two (2) years beyond its regular expiration date.

(2) Nothing in subdivision (b)(1) shall be construed to remove any incumbent from office or abridge the term of any incumbent prior to the end of the term for which an elected official was selected.

(3) If the council changes the date of municipal elections pursuant to subdivision (b)(1), the council may at a later date change the election date back to what such date was prior to moving the election date to coincide with the August or November general election. The council may only make an election date change under this subdivision (b)(3) one (1) time. Terms of incumbent council members shall not be abridged to accomplish an election date change under this subsection (b); however, council members elected at a date change pursuant to this subsection (b) may take office at a later date so as to not abridge terms of incumbent council members. If such council members take office at a later date, their term may be abridged due to such members having to take office at the later date.



§ 6-31-103. Qualifications for voting.

In any election under this charter, registered voters of the city or territory may vote.



§ 6-31-104. Nonpartisanship.

All elections shall be nonpartisan.



§ 6-31-105. Eligibility for office of council member.

Any qualified voter of the city is eligible for election to the office of council member; provided, that such voter has been a resident of the city for one (1) year next preceding the day of election; and provided further, that before taking office, the voter resigns any state, county, or other municipal office or position of employment that is filled by public election or that is remunerative, except as a notary public or member of the national guard.



§ 6-31-106. Deadline for councilmanic nominations.

The deadline for filing nominating petitions for the first councilmanic election after incorporation is thirty-five (35) days before the councilmanic election will be held.



§ 6-31-107. Term of office.

The terms of council members elected at this and all succeeding elections for the office of council shall be four (4) years. However at the option of the council, an ordinance may be adopted by two thirds (2/3) of the entire membership of the council prescribing and fixing staggered terms for members of the council, and the ordinance may shorten or extend the terms of current members of the council for the sole purpose of staggering the terms, but otherwise the terms of office shall be four (4) years.



§ 6-31-108. Restrictions on candidates and supporters -- Penalty.

If a candidate or any person on such candidate's behalf directly or indirectly gives or promises to any person or persons any office, employment, money, benefit, or anything of value in connection with such candidate's candidacy, upon conviction thereof such person shall be punished by a fine of not more than fifty dollars ($50.00), and shall thereafter be ineligible to hold any office or position of employment in the city government for a period of five (5) years.



§ 6-31-109. Certification of election.

The county election commission or county election commissions shall determine and declare the results of the election and shall certify the results of the election. The chair of the county election commission or the chairs shall by mail send notices of election to the elected candidates, indicating the term to be served by each. A notice of the certification shall be published in a newspaper of general circulation in the city.



§ 6-31-110. Expenses of election.

All expenses of the election shall be borne and paid by the city within six (6) months after the election.



§ 6-31-111. Time of taking office.

Persons elected to the office of council member shall take office the second Tuesday after the election at twelve o'clock (12:00) noon.



§ 6-31-112. Oath of office -- Bond.

(a) Every officer or employee before taking any office in the city government shall take, subscribe to and file with the city clerk the following oath or affirmation:

"I solemnly swear (or affirm) that I possess all the qualifications prescribed for the office (or position) of ___________________, as prescribed by this charter, and that I will support the Constitution and will obey the laws of the United States and of the state of Tennessee, that I will, in all respects, observe the provisions of the charter and ordinances of the city of _________________, and that I will faithfully discharge the duties of the office (or position) of _________________."

(b) Any bond that may be required by law shall be filed with the oath or affirmation in subsection (a) in the office of the city clerk; provided, that the first seven (7) council members elected shall file the oath with the county mayor of the county wherein the city is located. Failure to comply with this section within ten (10) days from the date of election or appointment shall vacate the office involved, unless the council shall, by resolution, extend the time for qualifying.






Part 2 - Vacancies

§ 6-31-201. Vacancies in council.

(a) A vacancy shall exist if a council member:

(1) Resigns;

(2) Dies;

(3) Moves the member's residence from the district in which the council member was elected;

(4) Has been continuously disabled for a period of six (6) months so as to prevent the council member from discharging the duties of such office;

(5) Fails to attend sixty percent (60%) of regular council meetings in any period of six (6) consecutive months;

(6) Accepts any state, county or other municipal office or position of employment that is filled by public election or that is remunerative, except as a notary public or member of the national guard; or

(7) Is convicted of malfeasance or misfeasance in office, a felony, a violation of the charter, or a violation of the election laws of the state.

(b) A vacancy shall be filled within thirty (30) days, by an affirmative vote of a majority of the remaining council members, the appointee to serve until the next regular city or county election, whichever is first held. If a tie vote by the council to fill a vacancy is unbroken for thirty (30) days, the mayor shall appoint a qualified person to fill the vacancy. No appointment to fill a vacancy shall be made within sixty (60) days prior to any regular city election.






Part 3 - Recalls

§ 6-31-301. Board of education member -- Petition.

(a) Any member of the board of education of the city elected or appointed to fill a vacancy under this charter may be removed from office by the registered voters of the city.

(b) The procedure to effect such removal shall be as follows:

(1) A petition, signed by registered voters equal in number to at least sixty-six percent (66%) of the total vote cast for the candidate for the board of education receiving the highest number of votes at the last regular election, demanding the recall of the person sought to be removed shall be filed with the county election commission, and notice given by the commission of such filing by publication at least once in the official city newspaper, which petition shall contain a general statement of the grounds upon which the removal is sought. The signatures to the petition need not all be appended to one (1) paper, but each signer shall sign such signer's name, and shall place thereon, after such signer's name, the date of signing and such signer's place of residence by street and number or by other customary designation;

(2) To each petition paper there shall be attached a sworn affidavit by the circulator thereof stating the number of signers thereto and that each signature thereon is the genuine signature of the person whose name it purports to be, and that it was made in the presence of the affiant;

(3) Such petition shall be filed with the county election commission, which shall, within fifteen (15) days, canvass the signatures thereon to determine the sufficiency thereof;

(4) A separate petition shall be filed for each person sought to be removed; and

(5) The county election commission shall attach to such petition its certificate showing the result of the examination.



§ 6-31-302. Board of education member -- Amended petition.

If, by the certificate, the petition is shown to be insufficient, it may be amended within ten (10) days from the date of the certificate. The county election commission shall, within fifteen (15) days after such amendment, make the same examination as provided in § 6-31-301 of the amended petition, and, if its certificate shall hold the same to be insufficient, such petition shall be returned to the persons filing it.



§ 6-31-303. Board of education member -- Calling election on recall.

If the county election commission's certificate shows that the petition is sufficient, the commission shall call an election on the question of recall.



§ 6-31-304. Board of education member -- Recall election.

At such election, the voter shall vote either "for recall" or "against recall." If sixty-six percent (66%) of those voting vote "for recall," the person named shall be declared removed from office and the office declared vacant. Such vacancy shall be filled as directed in § 6-36-107. The method of removal shall be cumulative and additional to the methods heretofore existing by law. No more than one (1) election for the purpose of recall shall be held in any six-month period, and no such election shall be held within a period beginning ninety (90) days before and ending ninety (90) days after a regular municipal election.



§ 6-31-305. [Obsolete.]



§ 6-31-306. City council member -- Removal.

(a) Any council member of the city elected or appointed to fill a vacancy under this charter may be removed from office by the voters.

(b) The procedure to effect the removal of the incumbent shall be as follows:

(1) A petition, by registered voters equal in number to at least sixty-six percent (66%) of the total vote cast for the office held by the incumbent at the last regular election, demanding the recall of the person sought to be removed shall be filed with the county election commission, and notice given by the commission of such filing by publication at least once in the official city newspaper, which petition shall contain a general statement of the grounds upon which the removal is sought. The signatures to the petition need not all be appended to one (1) paper, but each signer shall sign such signer's name, and shall place thereon, after such signer's name, the date of signing and such signer's place of residence by street and number, or by other customary designation;

(2) To each petition paper there shall be attached a sworn affidavit by the circulator thereof stating the number of signers thereto, that each signature thereon is the genuine signature of the person whose name it purports to be, and that it was made in the presence of the affiant;

(3) Such petition shall be filed with the county election commission, which shall, within fifteen (15) days, canvass the signatures thereon to determine the sufficiency thereof;

(4) A separate petition shall be filed for each person sought to be removed; and

(5) The county election commission shall attach to such petition its certificate showing the result of the examination.

(c) If the county election commission's certificate shows that the petition is sufficient, the commission shall call an election on the question of recall.



§ 6-31-307. City council member -- Recall election.

At such election, voters shall vote either "for recall" or "against recall." If sixty-six percent (66%) of those voters vote "for recall," the person named shall be declared removed from office and the office declared vacant. Such vacancy shall be filled as directed in § 6-31-201. The method of removal shall be cumulative and additional to the methods heretofore existing by law. No more than one (1) election for the purpose of recall shall be held in any six-month period and no such election shall be held within a period beginning ninety (90) days before and ending ninety (90) days after a regular municipal election.









Chapter 32 - Council and Mayor Under Modified City Manager-Council Charter

Part 1 - Council and Mayor Generally

§ 6-32-101. Regular meetings.

The council shall hold regular meetings at least twice monthly. These meetings shall be held on the second and fourth Tuesdays of each month unless otherwise provided by ordinance; provided, that if a regular meeting date falls on a legal holiday, the meeting shall be held the following day. The council shall provide by resolution for the time of day and place of its meetings. However at the option of the council, an ordinance may be adopted by a two-thirds (2/3) vote of its entire membership to hold regular council meetings once monthly.



§ 6-32-102. Special meetings.

Special meetings shall be called by the clerk on the written request of the mayor, the manager, or any two (2) council members by providing each council member with twenty-four (24) hours written notice served personally or left at each of such council member's usual place of residence. Any special meeting at which all members of the council are present or have waived notice thereof in writing shall be a legal meeting for all purposes. Business transacted at any special meeting shall be limited to subjects recited in the notice of such meeting.



§ 6-32-103. Meetings to be public.

All council meetings shall be open to the public and citizens shall have a reasonable opportunity to be heard. The council shall exercise its powers only at public meetings.



§ 6-32-104. Quorum.

At least one half (1/2) of the members of the council shall be a quorum for the transaction of business at all council meetings, but, in the absence of a quorum, three (3) members may adjourn the meeting to a later date or may compel the attendance of absent members.



§ 6-32-105. Attendance and conduct at meetings.

The council may enforce orderly conduct and compel the attendance of its members and other city officers at its meetings. Any member of the council or other officer of the city who refuses to attend meetings when served with notice or acts in a disorderly manner at such meetings commits misconduct in office. Upon council request, the manager shall designate a police official or officer to serve as the sergeant-at-arms of the council.



§ 6-32-106. Mayor.

(a) The council, at its first regular meeting following a regular city election, shall elect one (1) of its members mayor for a term of two (2) years. Whenever a vacancy occurs in the office of the mayor, the council shall elect one (1) of its members to serve until its first regular meeting following the next regular city election.

(b) The mayor shall:

(1) Preside at meetings of the council;

(2) Have a vote on all matters but no veto power;

(3) Be the ceremonial head of the city;

(4) Sign ordinances and resolutions on their final passage;

(5) Sign deeds, bonds and contracts when authorized by the council to do so;

(6) Be the officer to accept process against the city;

(7) Not have any regular administrative duties; and

(8) Perform only such duties as shall be specifically conferred or required by law.



§ 6-32-107. Mayor pro tem.

The council shall choose one (1) of its members mayor pro tem who shall act in the temporary absence or disability of the mayor.



§ 6-32-108. Council rules -- Transaction of business.

The council shall determine its own rules and order of business subject to the following provisions:

(1) The affirmative vote of at least one half (1/2) of the members of the council shall be required to make any authorized appointment or remove such appointees;

(2) All other actions, except those listed in §§ 6-32-102 and 6-32-104, may be passed by the affirmative vote of a majority of those present when there is a quorum;

(3) There shall be a journal of the proceedings of all council meetings, signed by the mayor and clerk and to which the public shall have access at all reasonable times;

(4) A summary of council proceedings shall be published in the official city newspaper within fifteen (15) days after a meeting, showing the substance of each council action;

(5) A vote upon all proposed ordinances and resolutions shall be taken by "yea" and "nay" vote and the vote of each council member entered upon the journal, except that where the vote is unanimous it shall be necessary only to so state;

(6) The journal shall also report the names of the council members present and absent, each motion considered, and the title of each ordinance or resolution considered; and

(7) There shall be no standing committee of the council.



§ 6-32-109. Powers of council.

The council may by resolution subpoena and examine witnesses, order the production of books and papers, and shall have the same powers as a circuit court to punish for refusal to obey such an order or subpoena or for disorderly or contemptuous behavior in the presence of the council. Its presiding officer may administer oaths to witnesses.



§ 6-32-110. Compensation of council and mayor.

(a) Each member of the council shall be compensated at the rate of five dollars ($5.00) per meeting attended but not to exceed one hundred twenty dollars ($120) per year. At the option of the council, an ordinance may be adopted by a two-thirds (2/3) vote of its entire membership to fix the compensation of members of the council at an amount not exceeding one hundred fifty dollars ($150) per month, and the council person serving as mayor not exceeding two hundred dollars ($200) per month, to take effect at the end of the term of the council person whose term last expires.

(b) The mayor shall receive the sum of ten dollars ($10.00) per month, in addition to the mayor's compensation as council member.

(c) All members of the council may be reimbursed for actual and necessary expenses incurred in the conduct of their official duties; provided, that such expenses are approved by the council at one of its regular meetings.






Part 2 - Ordinances and Regulations

§ 6-32-201. Form of ordinances.

Any action of the council having a regulatory or penal effect, relating to revenue or the expenditure of money, or required to be done by ordinance under this charter, shall be done only by ordinance. Each ordinance shall relate to a single subject, which shall be expressed in a title, and upon passage shall be further identified by a number and, if desirable, a short title. The enacting clause of all ordinances shall be: "Be it ordained by the Mayor and Council members of the City of (here insert name)." Other actions may be accomplished by resolutions or motions. Each motion, resolution and ordinance shall be in written form before being introduced.



§ 6-32-202. Passage, amendment and repeal of ordinances.

(a) Each ordinance, before being adopted, shall be read at two (2) meetings not less than one (1) week apart, and shall take effect ten (10) days after its adoption; provided, that, where an emergency exists and the public safety and welfare requires it, an ordinance containing a full statement of the facts and reasons for the emergency may be made effective upon its adoption if approved by a majority of the members of the council on two (2) readings on successive days. As used in this subsection (a), "read" means the reading of the caption of the ordinance.

(b) At least the title and a brief summary of each ordinance, except an emergency ordinance, shall be published in the official city newspaper at least one (1) week before final passage, either separately or as part of the published proceedings of the council.

(c) Amendments of ordinances and resolutions or parts thereof shall be accomplished only by setting forth the complete section, sections, subsection, or subsections in their amended form.

(d) An ordinance may be repealed by reference to its number and title only and publication of the ordinance may be similarly limited.



§ 6-32-203. Ordinances granting permits to use, franchise, and special privileges.

Every proposed ordinance granting any permit or right to occupy or use the streets, highways, bridges, or public places in the city for any purpose or granting any franchise, exclusive contract or other special privilege shall remain on file with the clerk for public inspection for at least two (2) weeks before its final adoption in the complete form in which it is finally passed.



§ 6-32-204. Preservation and publication of ordinances.

(a) All ordinances and their amendments shall be recorded by the clerk in a book to be known as the "ordinance book," and it shall be the duty of the mayor and clerk to authenticate such records by their official signatures. A separate record shall be maintained for resolutions. The original copies of all ordinances, resolutions, and motions shall be filed and preserved by the city clerk.

(b) At least an abstract of the essential provisions of each ordinance shall be published once in the official city newspaper within ten (10) days after its adoption, except that only the title shall be so published of any technical code adopted by reference.



§ 6-32-205. Codification of ordinances.

The council shall, within one (1) year after the adoption of this charter, and every ten (10) years thereafter, arrange for the codification of all ordinances and resolutions having a regulatory effect or of general application that are to be continued in force. Current loose-leaf editions of the official code shall be maintained and be made available for purchase by the public at a reasonable fee established by the council. The code shall carry notes and cumulative references indicating prior amendments to any section thereof. Copies of the official code may be certified by the city clerk, and when so certified shall be competent evidence in all courts and legally established tribunals as to the matters contained therein.



§ 6-32-206. Rules and regulations.

The council may by ordinance authorize the city manager to formulate and promulgate formal rules and regulations having regulatory effect or of general application on various matters, subject to such restrictions and standards of guidance as the council may prescribe. No such formal rule or regulation shall take effect until it is filed with the city clerk, who shall file and preserve the original copy in such clerk's office. Such rules and regulations shall be included as a separate section of the city code. Amendments of such rules and regulations shall be accomplished only by setting forth complete sections or subsections in their amended form.



§ 6-32-207. Rules of ordinance construction -- Severability.

In the construction of the ordinances of the city, the following rules shall be observed, unless such construction would be inconsistent with the manifest intent of the council. If any portion of an ordinance or the application thereof to any person or circumstances is found to be invalid by a court, such invalidity shall not affect the remaining portions or applications of the ordinance that can be given effect without the invalid portion or application, provided such remaining portions are not determined by the court to be inoperable, and to this end ordinances are declared to be severable.



§ 6-32-208. Repeal of blue laws by referendum.

(a) Any municipality having an ordinance prohibiting retail sales or deliveries of merchandise on Sunday may repeal the same by a referendum election for the ratification or rejection of the ordinance. The mayor and council by resolution may request the county election commission to hold a special or regular referendum election for the ratification or rejection of the Sunday ordinance; provided, that the county election commission receives the necessary resolution requesting the election at least thirty (30) days before the date on which the election is scheduled to be held.

(b) At any such election, the only question submitted to the voters shall be in the following form:

"For ordinance prohibiting sale or delivery of retail merchandise on Sunday.

Against ordinance prohibiting sale or delivery of retail merchandise on Sunday."

(c) The election commission shall certify the result to the mayor and council of the municipality. If a majority of those voting in the referendum favor repeal, the ordinance thereby shall be repealed. If a majority of those voting in the referendum oppose repeal, the ordinance shall continue in effect until legally amended or repealed.

(d) A referendum on this subject shall not be held more than once every twelve (12) months from the date of election.









Chapter 33 - Powers and Offices Under Modified Manager-Council Charter

§ 6-33-101. Powers.

(a) Every territory incorporating under chapters 30-36 of this title has all the powers and authority enumerated in §§ 6-2-201, 6-19-101 and 6-19-102.

(b) In addition to the powers granted in subsection (a), any city incorporated under chapters 30-36 of this title has the power to:

(1) Purchase, acquire, construct, own, operate, maintain, extend, improve, repair, equip and dispose of community antenna television systems or microwave multi-point distribution systems, or both, for the benefit of the citizens of the city. The city may operate any such system as a department or part of a department of the city or place its operation in a separate board or in an existing electric or utility board, as provided by ordinance; and

(2) Borrow money to purchase, acquire, construct, extend, improve, repair or equip any such system and issue its bonds or notes therefor, including refunding bonds, in such form and upon such terms as it may determine. Any such bonds or notes shall be issued pursuant to the procedures set forth in and shall be governed by title 9, chapter 21, including provisions dealing with covenants permitted in bond resolutions, security and remedies of bondholders, and the system described in this subdivision (b)(2) shall be deemed to be a "public works project," as defined in title 9, chapter 21.



§ 6-33-102. City judge -- Employees of city court -- Compensation -- Vacancies -- Special judge.

(a) The city judge shall be a person licensed to practice law in the state of Tennessee and shall be elected by popular vote at the same time as provided for election of the governing body of such corporation, and in the same manner as provided for election to the board of education.

(b) Such judge shall be elected for a term of four (4) years.

(c) The city council shall by ordinance provide for the compensation of the city judge and other employees of the court, except that the judge shall be authorized to appoint, promote, suspend, remove or to take any other established personnel action with respect to the court clerk and other court employees consistent with this charter. The compensation fixed for the judge and court employees shall in no way be related to the amount of moneys collected by the court, and the compensation so fixed shall be in lieu of all fees, fines, penalties, forfeitures, or other moneys collected by the court.

(d) A vacancy shall exist if the city judge resigns, dies, or has been continuously disabled for a period of three (3) months so as to prevent the city judge from discharging the duties of office; and such vacancy shall be filled by a majority vote of the city council, the appointee to serve until the next regular city or county election, whichever is first held, at which election a duly qualified person shall be elected to fill the unexpired term of the office.

(e) Whenever the city judge finds it necessary to be absent from holding court, the city judge may designate in writing, to be filed with the clerk of the city court, a name of a special judge to hold court in the city judge's place and stead. The special judge shall be a person who has the qualifications of city judge and the special judge shall take the same oath and have the same authority as the regular city judge to hold court for the occasion.



§ 6-33-103. Operations and jurisdiction of city courts.

A city court is created to be administered and presided over by a city judge. The judge of the city court shall have jurisdiction in and over all cases for the violation of and all cases arising under the laws and ordinances of the city. The city judge, in all cases heard or determined by such city judge for offenses against the corporate laws and ordinances, shall set and collect municipal court costs in accordance with § 16-18-304, and shall levy and collect the litigation tax in accordance with § 16-18-305. In all cases where the offender is committed to the jail or workhouse for failure to pay fines, costs or forfeitures, the offender shall be credited with two dollars ($2.00) for each day's imprisonment. The city judge shall be vested with the jurisdiction formerly exercised by justices of the peace in all cases of violation of the criminal laws of the state within the limits of the city. Warrants, subpoenas, orders and other processes of the court shall be executed by the police officers of the city who for such purposes shall have the same powers and authority of a sheriff in executing process of a circuit court. The council may authorize any officer or employee of the court to accept pleas of guilty and to fix fines in cases of minor traffic violations, as defined by the city council, and to issue warrants and accept bail bonds. All fines, penalties, forfeitures, and money collected by the court, or the officers and employees thereof, shall be promptly turned over to the city treasury. The council shall require an audit of the accounts of the court at least annually. The records of the court shall be prescribed by ordinance.



§ 6-33-104. Removal of city judge.

The city judge shall be subject to removal from office for the same causes and in the same manner as provided for the removal of public officers by title 8, chapter 47. In case of the absence or inability of the judge to serve, the city council may appoint and fix the compensation of an acting city judge who may be removed at any time without cause. Except as provided in this chapter, officers and employees of the court are also subject to § 6-35-403.



§ 6-33-105. Advisory boards.

The council shall by ordinance create a personnel advisory board and may create such other boards advisory to the council and manager with respect to specific municipal functions as it may deem necessary, prescribing in each case the number, manner of appointment, length of term, and advisory duties of members of such boards who shall serve without compensation but may be reimbursed for necessary expenses incurred in official duties.



§ 6-33-106. Planning commission.

The council shall establish a planning commission, and may by ordinance within the framework of this charter, exercise authority in the fields of planning, zoning, subdivision control and related activities as provided by general laws of the state. The rules and regulations of the planning commission shall have no force or effect unless approved by the council. No later than ninety (90) days prior to each fiscal year, the planning commission shall submit to the city manager a long-term capital improvement program with recommendations as to the priority of individual projects and the methods of financing them. The members of the planning commission shall serve without compensation, but may be reimbursed for necessary expenses incurred in official duties.



§ 6-33-107. Intergovernmental and interlocal agreements and contracts.

(a) In addition to other powers granted in this charter, the city council has the power to contract and cooperate with any other municipality or other political subdivision of the state, or with an elective or appointive official thereof, or with any duly authorized agency of the federal or state government for:

(1) The planning, development, construction, acquisition, or operation of any public improvement, utility, or facility;

(2) A common public service;

(3) Having the same individuals serve as officers or employees in more than one (1) political subdivision or federal or state agency, or any of these subdivisions or agencies, on a part-time basis in each;

(4) The construction or operation of federally-owned utilities and other property on behalf of the federal government;

(5) The acquisition by gift or by transfer or by purchase of federal property and if by purchase for the financing of its acquisition;

(6) Entering into contracts relating to acceptance of payments in lieu of taxes or state, federal, or other contributions; and

(7) The furnishing of services to the federal government and its designees, outside the city limits as well as within.

(b) The subject and purpose of any such contract or cooperative action made and entered into by the council shall be within the scope of the powers of the city.



§ 6-33-108. Powers under cooperative agreements.

(a) The city council may exercise the powers conferred in § 6-33-107 by ordinance setting out the terms agreed upon by the parties to such a contract or cooperative action. The parties to such a contract or cooperative action, or any of them, may acquire, by gift or purchase, or by the power of eminent domain exercised by one (1) or more of the parties, the lands, buildings, and other property necessary or useful for the purposes of the contract or cooperative action, either within or without the corporate limits of one (1) or more of the contracting parties, and shall have the power to hold or acquire such lands as tenants in common. The city may provide for the financing of its share or portion of the cost or expenses of such a contract or cooperative action in the same manner and by the same procedure for the financing by the city of the subject and purposes of the contract or cooperative action as if acting alone and on its own behalf.

(b) Such contract also may provide for the establishment and selection of a joint commission, officer, or officers to supervise, manage, and have charge of such joint service or project, and may provide for the powers and duties, terms of office, compensation, if any, and other provisions relating to the members of such joint commission, officer, or officers. Such contract may include and specify terms and provisions relative to the termination or cancellation of the contract or cooperative action by ordinance or resolution, and the notice, if any, to be given of such termination or cancellation; provided, that such termination or cancellation shall not relieve any party participating in such contract or cooperative action from any obligation or liability for its share of the cost or expense incurred prior to the effective date of any such termination or cancellation.



§ 6-33-109. Liability of officers under cooperative agreements.

All public officers acting under the authority of a contract or cooperative action under § 6-33-107 or § 6-33-108 are deemed to be subject to the same liabilities to which they would have been subjected for actions occurring entirely within their own territorial limits.



§ 6-33-110. Deposits and disbursements of funds under cooperative agreements.

All money received pursuant to any such contract or cooperative action, under § 6-33-107 or § 6-33-108, unless otherwise provided by law, shall be deposited in the appropriate fund or funds and disbursed in accordance with such contract or cooperative action.



§ 6-33-111. Franchises.

(a) No franchise or grant for the operation of a water, electric, telephone, steam, or public transportation or other utility that is not revocable at the will of the council shall be granted or become operative, except by ordinance. Such ordinance shall become effective thirty (30) days after its adoption by the council unless twenty percent (20%) of the qualified electors of the city sign a petition and present it to the council during such thirty-day period requesting that the ordinance be referred to the electors, in which case it must receive the approval of a majority of the electors voting thereon at a municipal election, and all renewals, extensions and amendments thereof shall be granted only in the same manner.

(b) All public utility franchises granted under this charter shall be subject to the following rights of the city; provided, that this enumeration is not to be construed as being exclusive or as impairing council authority to impose any condition that may be in the municipal interest and within the power of the city to impose or require:

(1) To revoke for misuse, or nonuse, or for failure to comply with the provisions thereof;

(2) To require proper and adequate provision, extension, and maintenance of plant and service at the highest practicable standard of performance;

(3) To establish reasonable standards of service and prevent unjust discrimination in service or rates;

(4) To require uninterrupted service to the public in accordance with the terms of the franchise throughout the entire period thereof; and

(5) To impose such other regulations as may be determined by the council to be necessary to the health, safety, welfare, and accommodation of the public.

(c) The council may institute such actions or proceedings as may be necessary to enforce a franchise and may revoke, cancel, or annul all franchises that have become inoperative, illegal, or void and not binding upon the city. Subject to state law, all public utility franchises shall prescribe the manner of fixing rates, fares, and charges, and the readjustments thereof at reasonable intervals at the discretion of the city. The value of the property of the utility used as a basis for fixing such rates, fares, and charges shall in no event include a value predicated upon the franchise, good will, or prospective profits.

(d) This section shall not be construed to repeal, abridge, modify or supersede any statute or law of the state pertaining to the Tennessee regulatory authority or the regulation of public utilities which are subject to its jurisdiction, and subdivisions (b)(2), (3), and (4) shall not apply to any public utility over which the authority exercises regulatory authority.



§ 6-33-112. Official city newspaper.

The council by resolution shall designate a newspaper of general circulation in the city as the official city newspaper.



§ 6-33-113. City attorney.

(a) The council shall appoint a city attorney, together with such assistant city attorneys as the council shall determine are required.

(b) The city attorney shall:

(1) Be responsible for representing and defending the city in all litigation in which the city is a party;

(2) Be the prosecuting officer in the city court;

(3) Attend all meetings of the council;

(4) Advise the council, city manager and other officers and employees of the city concerning legal aspects of the city's affairs;

(5) Approve as to form and legality all contracts, deeds, bonds, ordinances, resolutions, motions, and other official documents; and

(6) Perform such other duties as may be prescribed by the council or city manager.






Chapter 34 - Taxation and Issuance of Obligations Under Modified Manager-Council Charter

Part 1 - Equalization Board

§ 6-34-101. Establishment.

The council shall establish an equalization board, and shall appoint each year three (3) persons who are property owners and qualified voters of the city for a one-year term.



§ 6-34-102. Powers and compensation.

(a) The equalization board may increase assessments made, and may add assessments omitted by the city assessing officer, but it may decrease individual assessments or strike erroneous assessments from the assessment roll only on appeals from interested parties. It may increase or decrease the assessment of all property or of any class of property by a uniform percentage, in which case the requirement of notice and hearing shall not apply, but a notice of such blanket increase or decrease shall be inserted once in the official city newspaper.

(b) The members of the board may receive such compensation on a per diem basis for each day of duty as provided by ordinance.



§ 6-34-103. Sessions.

The equalization board shall begin and end its work at times to be prescribed by ordinance, which times shall be so established that the assessment roll may be completed and tax bills may be prepared before the tax due date.



§ 6-34-104. Reports to council.

The equalization board, upon completion of its work, shall submit a written report to the council, including total increases and decreases made by it and the final total assessment of each class of property.






Part 2 - Assessment and Levy

§ 6-34-201. Assessments generally.

The council may, by ordinance, provide for the assessment, by city assessing personnel, of property lying within the corporate limits, or may enter into any necessary agreements with the appropriate county officials for joint assessments by the city and county, or may elect to use county assessments. There shall be added to any county assessment any property omitted from such assessments.



§ 6-34-202. Notice and hearing on assessments -- Appeal.

(a) Every owner of property liable for taxes based on increased or new assessment shall be sent the notice thereof by ordinary mail or by personal service. If the owner of such property is unknown, or is a nonresident of the state with no known agent in the state, a notice stating the time and place when the taxpayer may be heard shall be posted on the property at least ten (10) days in advance of the date set for the hearing.

(b) A notice of the board's decision shall be mailed to the taxpayer within five (5) days after the hearing.

(c) Thereafter appeals may be taken as provided by general law.

(d) If the taxpayer fails to appear at such hearing, or does not file an appeal within the time allowed by general law, the assessment shall stand.



§ 6-34-203. Levy, due date, and delinquencies.

Unless otherwise provided by ordinance, the schedule for levy, due date and delinquencies shall be the same as provided by general law for counties; provided, that the tax levy shall be set by council not later than sixty (60) days preceding the new fiscal year, except as provided in § 6-34-204.



§ 6-34-204. Levy for school budget.

In the event a tax levy for the fiscal year is found to be insufficient to meet the requirements of a school budget increased by reason of a referendum provided for in § 6-36-114, the council shall have authority to amend the tax levy ordinance so as to raise the levy contained therein in an amount sufficient to cover the deficiency.



§ 6-34-205. Previous year's levy to continue if no levy made.

If no levy is made at the time fixed for the levy, the previous year's levy shall continue in effect.






Part 3 - Notes and Bonds [Repealed]






Chapter 35 - City Manager--Administration of City Affairs Under Modified Manager-Council Charter

Part 1 - General Provisions

§ 6-35-101. Administrative organization.

(a) Within the framework established by this charter, the administrative organization of the city shall be organized into departments of general government, finance, and such other departments necessary to provide health, welfare, police, recreation, fire, library, public works, utilities and other municipal services as shall be provided in a plan of administrative organization to be developed by the city manager and submitted to the council for approval and adoption by ordinance.

(b) The council may by ordinance amend the plan of administrative organization only after receiving the written recommendations of the city manager.

(c) Administrative regulations governing the operations and relationships of departments, agencies, and offices within the administrative organization shall be prepared and issued by the city manager; provided, that the authority to prepare and issue departmental rules and regulations may be delegated to designated subordinates.



§ 6-35-102. Disposal of utility plants and property.

(a) The city shall not sell, exchange, lease, or in any way alienate or dispose of the property, easements, or other equipment, privileges or assets that are essential parts of any utility that it may acquire, unless and except the proposition for such purpose shall first have been submitted and approved by a majority vote of the electors voting thereon at a municipal election in the manner provided in this charter.

(b) All contracts, negotiations, licenses, grants, leases, or other forms of transfer in violation of this provision shall be void and of no effect as against the city.

(c) This section shall not, however, be interpreted to preclude the sale, exchange, or other disposal to the advantage of the city, of parts of a utility's property and assets that are not essential to continued effective utility service and the disposal of which will not prejudice municipal interests.






Part 2 - City Manager

§ 6-35-201. Appointment and qualifications.

(a) The council shall appoint a chief administrative officer of the city who shall be the city manager, and who shall serve at the pleasure of the council.

(b) (1) The manager shall be selected on the basis of training, experience, and other administrative qualifications for the office and without regard to such person's political or religious preference or such person's place of residence at the time of appointment.

(2) No council member shall be eligible for the position of manager within two (2) years after the expiration of the member's latest councilmanic term.



§ 6-35-202. Temporary absence or disability.

The council may designate a qualified administrative officer of the city to assume the duties and authority of the manager during periods of vacancy in the office, temporary absences or disability of the manager.



§ 6-35-203. Council-manager relationships.

(a) The manager shall be responsible to the council for the administration of all units of the city government under the manager's jurisdiction and for carrying out policies adopted by the council.

(b) (1) Except for the purpose of inquiry, the council and its members shall deal with the administrative officers and employees solely through the manager.

(2) Neither the council nor any member thereof shall give orders to the manager's subordinates or otherwise interfere with managerial functions through such means as directing or requesting the appointment or removal of any of the manager's subordinates, or the making of particular purchases from, or contracts with, any specific organization.

(c) The office of any council member violating any provision of this section shall immediately become vacant upon such person's conviction in a court of competent jurisdiction.



§ 6-35-204. Powers and duties.

The manager shall:

(1) Supervise the administrative affairs of the city;

(2) Be charged with the preservation of the public peace and health, the safety of persons and properties, and the enforcement of the laws, ordinances, and franchises, and the development and utilization of the city's resources;

(3) Make such reports and recommendations as the manager may deem desirable and perform such other duties as may be prescribed by this charter or required of the manager by ordinance or resolution of the council not inconsistent with this charter; and

(4) Have the right to take part in the discussion of all matters coming before the council, but not the right to vote.



§ 6-35-205. Purchasing.

(a) Except as provided in § 6-36-115, the manager shall be responsible for all city purchasing but may delegate such duty to any subordinate appointed by the manager.

(b) (1) Competitive prices for all purchases and public improvements shall be obtained whenever practicable and in accordance with regulations established by ordinance, and the purchase made from or the contract awarded to the lowest responsible bidder; provided, that the city shall have the power to reject any and all bids.

(2) Formal sealed bids shall be obtained in all transactions involving the expenditure of ten thousand dollars ($10,000) or more, and the transaction shall be evidenced by written contract submitted to and approved by the council; provided, that in cases where the council indicates by formal unanimous resolution of those present at the meeting, based upon the written recommendation of the manager, that it is clearly to the advantage of the city not to contract with competitive bidding, it may authorize noncompetitive contracts.

(3) The council may also authorize the making of public improvements or the performing of any other city work by any city department or agency without competitive bidding.

(c) Purchasing and contract procedures not prescribed by this charter or other law may be established by ordinance.



§ 6-35-206. Management of city property and equipment -- Lease of property and equipment to contractors for city services.

(a) The management of all city property and equipment, except school property and equipment, shall be the responsibility of the city manager who shall prepare for the approval of the council regulations governing the acquisition, custody, use and disposal of all such property and equipment. Such regulations shall provide for a regular inventory, appraisal and marking of all such property and shall require that the disposal of any city property and equipment shall be by sale, with sealed bids taken or public auction held on such property and equipment valued at more than five hundred dollars ($500); provided, that any sale for more than one thousand dollars ($1,000), or any sale of real estate shall be subject to the approval of the city council.

(b) (1) The mayor and city council may by ordinance authorize the city to enter into contracts for city services and may lease machinery, equipment, and real property belonging to the city to such contractors to provide for city services. The contracts shall contain such terms and conditions as may be agreed upon by the city and the contractor; provided, that any contract shall be performed within the term of the mayor and city council authorizing it. The contractor shall be paid for the service from reasonably anticipated taxes or other revenue. Notwithstanding § 6-35-205, no contract for a city service or the leasing of machinery, equipment, or real property by the contractor shall be subject to competitive bids.

(2) Subdivision (b)(1) applies only to cities with populations greater than eleven thousand eight hundred twenty-five (11,825) but less than twelve thousand twenty-five (12,025), according to the 1970 federal census or any subsequent federal census, and that are located in counties with populations greater than twenty-nine thousand nine hundred (29,900) but less than thirty thousand (30,000), according to the 1970 federal census or any subsequent federal census.

(3) Subdivision (b)(1) is applicable only to garbage collection and fire protection services.






Part 3 - Financial Matters

§ 6-35-301. Collection of taxes.

The city manager or administrative personnel appointed by the city manager shall make use of every method provided by general law to ensure the collection of taxes due the city, and shall also be authorized to use and shall use, if necessary, the methods now available to cities organized under the uniform city manager-commission charter, §§ 6-22-110 -- 6-22-115.



§ 6-35-302. Administration of finances.

The city manager or an officer appointed by the city manager shall have charge of the administration of the financial affairs of the city. There shall be maintained such accounting controls over the finances of the city and such financial reports as may be required by this charter, by ordinance, or by the manager. The manager shall provide for the auditing, approving and payment of all claims against the city.



§ 6-35-303. Fiscal year.

The fiscal year of the city shall begin on July 1 and shall end on June 30 of the succeeding year, but another fiscal year may be fixed by ordinance for the entire city government or for any utility.



§ 6-35-304. Preparation and contents of budget.

(a) On or before a date fixed by the council, but not later than ninety (90) days prior to the beginning of the fiscal year, the manager shall submit to the council a proposed budget for the next fiscal year.

(b) The budget shall present a complete financial plan for the ensuing year, including at least the following information:

(1) Detailed estimates of all proposed expenditures for each department, board, office or other agency of the city, showing in addition the expenditures for corresponding items for the last preceding fiscal year, appropriations and anticipated expenditures for the current fiscal year, and reasons for recommended departures from the current expenditure pattern;

(2) Statements of the bonded and other indebtedness of the city, including the debt redemption and interest requirements, the debt authorized and unissued, and the condition of the sinking funds;

(3) Detailed estimates of all anticipated revenues of the city from all sources, including current and delinquent taxes, nontax revenues and proceeds from the sale of any bonds, with a comparative statement of the amounts received by the city from each of such sources for the last preceding fiscal year, the current fiscal year, and the coming fiscal year;

(4) A statement of the estimated balance or deficit, as of the end of the current fiscal year; and

(5) Such other supporting schedules as the council may request, or are otherwise required by law.



§ 6-35-305. Capital budget program.

As a part of the annual budget, the city shall include a statement of pending capital projects and proposed new capital projects, relating the respective amounts proposed to be raised therefor by appropriations in the budget and the respective amounts, if any, proposed to be raised therefor by the issuance of bonds during the fiscal year. The city manager shall also include in the message, or attach thereto, a program of proposed capital projects for the five (5) fiscal years next succeeding the budget year, prepared by the planning commission, together with the city manager's comments thereon and any estimate of costs.



§ 6-35-306. Public hearing on budget -- Budget as public record -- Distribution.

(a) A public hearing on the budget shall be held before its final adoption by the council, at such time and place as the council shall direct, and notice of such public hearing shall be published ten (10) days in advance of the date of the hearing. All persons present shall be given a reasonable opportunity to be heard for or against the estimates of any item in the budget.

(b) The budget and budget message and all supporting schedules shall be a public record in the office of the city clerk, open to public inspection by anyone.

(c) The city manager shall cause sufficient copies of the budget and budget message to be prepared for distribution to interested persons at least ten (10) days before the hearing.



§ 6-35-307. Adoption of appropriation ordinance.

(a) Before the beginning of the next fiscal year, the council shall adopt an appropriation ordinance, based on the city manager's budget with such modifications as the council considers necessary or desirable; provided, that modifications in the school budget as submitted by the board of education shall be subject to the limitations of § 6-36-113.

(b) Appropriations need not be in more detail than a lump sum for each fund.

(c) The council shall not make any appropriations in excess of estimated revenue, except to provide for an actual emergency threatening the health, property or lives of the inhabitants of the city and declared by a unanimous vote of all members of the council present, when there is a quorum.

(d) If for any reason an appropriation ordinance is not adopted prior to the beginning of the next fiscal year, the appropriations for the last fiscal year shall become the appropriations for the next fiscal year, until the adoption of the new appropriation ordinance.

(e) The appropriation ordinance, insofar as it relates to the appropriation for schools, shall be further subject to § 6-36-114.



§ 6-35-308. Amendment to appropriation ordinance.

Amendments may be made to the original appropriation at any time during a current fiscal year after a public hearing before the council on five (5) days' notice published once in the official city newspaper; provided, that increased appropriations may be made only after the city manager has certified in writing that a sufficient amount of unappropriated revenue will be available, except for emergency appropriations as provided in § 6-35-307.



§ 6-35-309. Unexpended appropriation to lapse.

Any portion of an annual appropriation remaining unexpended and unencumbered at the close of a fiscal year shall lapse and be credited to the general fund, except that any balance remaining in any other fund at the end of a fiscal year may remain to the credit of that fund and be subject to further appropriation.



§ 6-35-310. Budget control.

At the beginning of each quarterly period during the fiscal year, and more often if required by the council, the manager shall submit to the council data showing the relation between the estimated and actual revenues and expenditures to date. If it shall appear that the revenues are less than anticipated, the council may reduce the appropriations, as prescribed in § 6-35-308, except amounts required for debt and interest charges, and with the further exception that reductions in school appropriation shall be as to total amount only, to such a degree as may be necessary to keep expenditures within the receipts. The manager may provide for monthly or quarterly allotments of appropriations to all departments, agencies or activities within the manager's jurisdiction under such rules as the manager shall prescribe, and make transfers between departments, agencies, or activities within each fund, and when authorized by the city council, from one (1) fund to another; provided, that any transfer of moneys from the city school fund to any other fund shall be made only with the concurrence of the board of education.



§ 6-35-311. Annual audit.

At the end of each fiscal year, an audit shall be made of the accounts and funds of the city covering the operations of the past fiscal year, by a certified public accountant selected by the council. The council may employ certified public accountants to audit all or any of its accounts and funds at the time it takes office or at any time it may deem expedient to assure correctness thereof.



§ 6-35-312. Fees.

All fees received in handling city business by any officer or employee shall belong to the city and shall be paid promptly into the city treasury, except fees received by school officers and employees, which shall be paid into the city school fund.



§ 6-35-313. Depository for city funds.

(a) The council shall designate a commercial bank or banks as depository or depositories for city funds and shall provide for the regular deposit of all city moneys.

(b) The council shall require any city funds deposited with a financial institution to be secured by collateral in the same manner and under the same conditions as state deposits, under title 9, chapter 4, parts 1 and 4, or as provided in a collateral pool created under title 9, chapter 4, part 5.



§ 6-35-314. Financial records of utilities.

Separate financial and accounting records shall be maintained for each utility in accordance with accepted principles of utility accounting and as may be required by the city council, without impairing the authority of the city to manage and operate the utilities with the same personnel and equipment.



§ 6-35-315. Annual operating budget -- Publication -- Budgetary comparison.

(a) Notwithstanding any other law to the contrary, the governing body shall publish the annual operating budget and budgetary comparisons of the proposed budget with the prior year's actual figures and the current year's estimated figures, which information shall include the following:

(1) Revenues and expenditures for the following governmental funds: general, streets/public works, general purpose school and debt service;

(2) Revenues for each fund shall be listed separately by local taxes, state of Tennessee, federal government and other sources;

(3) Expenditures for each fund shall be listed separately by salaries and other costs;

(4) Beginning and ending fund balances shall be shown for each fund; and

(5) The number of full-time equivalent employee positions shall be shown for each fund.

(b) The publication shall be in a newspaper of general circulation and shall be published not less than ten (10) days prior to the meeting where the governing body will consider final passage of the budget.






Part 4 - Officers and Employees

§ 6-35-401. City clerk.

The city manager shall appoint a city clerk, together with such deputy city clerks as may be authorized by ordinance. The city clerk shall be responsible for keeping and preserving the city seal and all records of the council, attending meetings of the council and keeping a journal of proceedings at such meetings, preparing and certifying copies of official records in the city clerk's office, for which fees may be prescribed by ordinance, and performing all other duties as are prescribed by the council or city manager.



§ 6-35-402. Appointment, removal and supervision of personnel.

The manager has the power to appoint, promote, suspend, transfer, and remove, or to take any other established personnel action consistent with §§ 6-35-403 -- 6-35-411 with regard to all administrative officers and employees of the city responsible to the manager; or the manager may, at the manager's discretion, authorize the head of a department or office responsible to the manager to take such actions regarding subordinates in such department or office. The manager shall appoint such heads of administrative offices, organization units, and activities as the manager may deem necessary. The manager may combine, or personally hold, any such administrative offices established pursuant to this section or otherwise established, or may delegate parts of the duties of the manager's office to designated subordinates.



§ 6-35-403. Merit system.

(a) The policy of the city shall be to employ those persons best qualified to carry out the functions of the city. To this end, the council shall, by ordinance, establish a merit system providing for the appointment and promotion of city officers and employees solely on the basis of competence and fitness.

(b) All officers and employees shall be included in such merit system, except:

(1) Council members;

(2) Members of boards who are not city employees;

(3) The manager and the manager's secretary;

(4) Department heads; and

(5) Organizations and their employees and other persons who are engaged by the city on a contractual basis.



§ 6-35-404. Manager to administer personnel system.

(a) The manager shall be responsible for the administration of the merit system. The manager shall:

(1) With the advice of the personnel advisory board, develop, maintain, and apply suitable provisions for the classification of positions and for the recruitment, compensation, training, promotions and disciplinary and related aspects of personnel management; and

(2) Develop and revise, as necessary, a comprehensive pay plan and personnel rules setting forth employment conditions.

(b) The personnel advisory board shall review such plans and rules and proposed revisions thereof, and submit them to the council with recommendations for adoption.



§ 6-35-405. Investigation of complaints by personnel advisory board.

(a) The personnel advisory board shall investigate complaints made to it in writing by any officer or employee who is included in the merit system and who is suspended or removed from such officer's or employee's position or otherwise adversely affected by a personnel action.

(b) (1) If, in the opinion of the board, the procedures established for such personnel action were not complied with, the board shall make decisions that shall be binding on the administrative officer of the city.

(2) In all other cases, the board shall report its findings and recommendations, which shall be advisory in nature, in writing to the manager, and the decision of the manager shall be final. In all such cases any such officer or employee shall have the right to common law certiorari to review the action of the board and the manager.



§ 6-35-406. Personnel advisory board to assist manager.

The personnel advisory board shall assist the manager in other personnel matters as may be set forth by ordinance and may investigate and make recommendations and reports to the council and manager on improvements in conditions of municipal employment and on significant violations of the principles of sound personnel administration.



§ 6-35-407. Compensation.

Except as otherwise provided in this charter, the compensation of all officers and employees of the city shall be fixed by the manager within the limits of budget appropriations and in accordance with a comprehensive pay plan adopted by the council.



§ 6-35-408. Disposition of fees and commissions.

The compensation of officers and employees as fixed or otherwise provided for by this charter shall be in full payment for all official services of such officers or employees, and shall be in lieu of any and all fees, commissions, and other compensation that may be receivable by such officers in performance of the duties of their offices. Such fees, commissions and compensation shall belong to the city, be collected and accounted for by such officers, and be paid over to the city.



§ 6-35-409. Employee benefits.

The council may provide for the retirement of the city's nonelective officers and employees and make available to them any group, life, hospital, health, or accident insurance, either independently of, or as a supplement to, any retirement or other employee welfare benefits otherwise provided by law.



§ 6-35-410. Resignations.

The council shall prescribe by ordinance appropriate procedures with respect to resignations of officers and employees and with respect to the orderly transfer of records, assets, and other effects in the custody of such officers and employees to their successors or supervisors.



§ 6-35-411. Surety bonds.

All city officers or employees receiving, disbursing or responsible for city funds shall be bonded. The council may require any officer or employee to give a bond, approved by and in such amount as the council shall determine. All such bonds shall be corporate surety bonds, and the premiums thereon shall be paid by the city. No such bond shall be issued for a term exceeding four (4) years. No bond required by this section shall be renewed upon its expiration or in the event of the reappointment of any officer or employee to a position for which a bond is required, but a new bond shall be furnished. The resignation, removal, or discharge of any officer or employee of the city shall not, nor shall the election or appointment of another to such officer's or employee's office or employment, exonerate such officer or employee or such officer's or employee's sureties from liability incurred by such officers or employees, or such officer's or employee's sureties.



§ 6-35-412. Pecuniary interest prohibited.

(a) No officer or employee of the city shall have any financial interest other than the common public interest in the profits of any contract, service, or other work performed for the city; or personally profit directly or indirectly from any contract, purchase, sale, or service between the city and any person or company; or personally as an agent provide any surety, bail, or bond required by law or subject to approval by the council.

(b) No officer or any employee shall accept any free or preferred services, benefits or concessions from any person or company, except that free transportation may be provided for police officers and firefighters on official duty.

(c) Any officer or employee who violates this section commits misconduct of office.



§ 6-35-413. Political activity prohibited -- Penalty.

(a) No officer or employee of the city, other than council members, or members of the board of education, shall continue in the employment of the city after becoming a candidate for nomination or election to any public office nor hold office in any political activity.

(b) No officer or employee of the city shall orally, by letter or otherwise, solicit or be in any manner concerned in soliciting any assessment, subscription or contribution for any political party or political purpose from any officer or employee of the city.

(c) No officer or employee of the city, other than council members or board of education members, shall make any contribution to the campaign funds of any candidate in any city election, nor shall such person take part in the management, affairs or political campaign of any city election, other than in the exercise of such person's rights as a citizen to express such person's opinions and to cast such person's vote.

(d) (1) Any person who alone or with others willfully or corruptly violates any provision of this section commits a Class C misdemeanor.

(2) Any person who is convicted under this section shall be ineligible to hold any office or position of employment in the city government for a period of five (5) years thereafter and, if such person is an officer or employee at the time of conviction, shall immediately forfeit and vacate the office or position held.









Chapter 36 - Public Schools Under Modified City Manager-Council Charter

§ 6-36-101. Board of education -- Membership -- Terms of members.

(a) (1) If a city incorporated under this charter is authorized, pursuant to general law, to establish and operate a school system, the control and management of the schools of the city shall be the responsibility of the board of education, which shall consist of five (5) qualified voters of the city, meeting the requirements of §§ 6-31-105 and 6-31-112.

(2) By ordinance adopted by a two-thirds (2/3) vote of the entire membership of the city council, the board of education may be increased to seven (7) qualified voters of the city, meeting the requirements of §§ 6-31-105 and 6-31-112. The two (2) additional board members authorized by this subdivision (a)(2) shall be elected at-large and shall be voted on by the electors in all voting precincts of the city. This subdivision (a)(2) shall only apply within counties having a population of not less than thirty-one thousand five hundred (31,500) nor more than thirty-one thousand eight hundred (31,800), according to the 1990 federal census or any subsequent federal census.

(b) Except as provided in § 6-36-103, the board members shall hold office for a term of four (4) years from twelve o'clock (12:00) noon of the second Wednesday next following the regular city election at which they are elected, or until their successors are elected and qualified.



§ 6-36-102. Nomination, election, and recall of board members.

(a) The members of the board of education shall be nominated by petition and elected at the same time and places as provided in this charter for elections of the members of the city council, except that in the first election the manner of election shall be that provided in § 6-36-103.

(b) The members of the board shall be subject to the provisions of this charter with regard to recall as provided in §§ 6-31-301 -- 6-31-304.

(c) Each candidate to the board or any person acting in the candidate's behalf shall be subject to § 6-31-108.



§ 6-36-103. First election of board -- Terms of first members -- Subsequent elections.

(a) The first election of board of education members shall be held at the same time and place as the first election of city council members. Eligibility requirements for voters shall be the same as § 6-31-103. At this election, each voter shall be entitled to vote for not more than five (5) candidates for the board of education.

(b) The two (2) candidates for the board of education who receive the two (2) highest number of votes shall be declared elected for a four-year term beginning at twelve o'clock (12:00) noon on the second Wednesday next following the election at which they were elected. The three (3) candidates for the board of education who receive the third, fourth and fifth highest number of votes respectively shall be declared elected for a two-year term beginning at twelve o'clock (12:00) noon on the second Wednesday next following the election at which they were elected.

(c) For any board of education increased to seven (7) members pursuant to § 6-36-101(a)(2), the initial election of the additional two (2) members shall be held at the first November general election occurring more than forty-five (45) days following adoption of the ordinance required to expand board membership. To ensure staggered terms, the at-large candidate receiving the highest number of votes shall be declared elected for a four-year term beginning at twelve o'clock (12:00) noon on the second Wednesday next following the election; and the at-large candidate receiving the second highest number of votes shall be declared elected for a two-year term beginning at the same date and time.

(d) Subsequent elections shall be held biennially for election of board members to four-year terms.



§ 6-36-104. Chair and vice chair.

(a) At the first meeting after each regular biennial election, the board shall elect a chair and vice chair.

(b) The chair shall preside at the meetings of the board and may vote as any other member but shall have no power of veto. The chair shall perform the duties imposed upon the chair by the rules of the board.

(c) The vice chair shall perform the duties of the chair in case of the chair's absence or inability to act.

(d) In the event of a permanent vacancy in the office of chair, a new chair shall be elected.



§ 6-36-105. Powers and duties of board.

The board of education has the power and duty to:

(1) Appoint and remove a director of schools as provided in § 6-36-109;

(2) Establish schools, determine the attendance areas of the various schools, and determine the policies and programs of the city school system, subject to the availability of school funds;

(3) Determine the number of teachers and other employees in the city school system subject to availability of school funds, after considering the written recommendations of the director of schools;

(4) Review, revise and approve budget estimates prepared by the director of schools and submit such estimates to the city manager, in accord with budget control procedures described in § 6-35-310;

(5) Initiate, review, revise and approve plans for the erection or improvement of buildings and facilities to be used for educational purposes, and transmit copies of all such plans that bear on the long-range development of the schools to the city planning commission for incorporation as part of the capital improvement program;

(6) Purchase or otherwise acquire land for school buildings, playgrounds and other purposes connected with the city school system; purchase, construct, operate and regulate the use of all buildings, required for purposes of the city school system; and do any and all other acts necessary to establish, maintain, and operate a complete public educational system within the city, including adult education, subject to the availability of school funds;

(7) Review, revise and act upon any recommendation by the director of schools relating to the operation and maintenance of school buildings;

(8) Cooperate with the city council, city manager and other officials of the city government, and with the officials of other governmental jurisdictions, in programs leading to improvements and economies in the public services provided the residents and taxpayers;

(9) Make any investigation that the board may consider desirable concerning administration of the city school system; and

(10) Exercise any and all powers not specifically stated in chapters 30-36 of this title but given to boards of education by general law, except those that are inconsistent with chapters 30-36 of this title.



§ 6-36-106. Rules of procedure and meetings.

(a) The board shall adopt rules governing the conduct of its business and meetings; provided, that regular meetings shall be held on the second Wednesday of each month unless another day is set by the board; and provided further, that if a regular meeting date falls on a legal holiday, the meeting shall be held on the following day. The board shall provide by resolution for the time of day and place of all its meetings.

(b) A majority of the board constitutes a quorum and the affirmative vote of at least three (3) members shall be required to approve any action; however, if the board consists of seven (7) members, then an affirmative vote of at least four (4) members shall be required to approve any action.

(c) A special meeting shall be called by the chair, by any two (2) members of the board, or by the director of schools, by a written notice delivered at least twenty-four (24) hours in advance of the meeting, either personally or left at the usual place of residence of the members and director of schools. Such notice shall set forth the character of business to be discussed at the meeting, and no other business shall be considered at such meeting.

(d) All board meetings shall be open to the public, and citizens shall have a reasonable opportunity to be heard. The board shall exercise its powers only at public meetings.



§ 6-36-107. Vacancies.

(a) A vacancy shall exist if a board member:

(1) Resigns;

(2) Dies;

(3) Moves the member's residence from the city;

(4) Has been continuously disabled for a period of six (6) months so as to prevent the member from discharging the duties of office;

(5) Accepts any state, county, or other municipal office or position of employment, except as a notary public or member of the national guard; or

(6) Is convicted of malfeasance or misfeasance in office, a felony, a violation of this charter, or a violation of the election laws of the state.

(b) A vacancy shall be filled within thirty (30) days by an affirmative vote of a majority of the remaining board members, the appointee to serve until the next regular election at which time a successor shall be elected to fill the unexpired term in the manner specified in § 6-31-201, except that the term "chair of the board" shall be read for references to the term "mayor." If a tie vote by the board to fill a vacancy is unbroken for thirty (30) days, the chair shall appoint a qualified person to fill the vacancy. No appointment to fill the vacancy shall be made within sixty (60) days prior to any regular city election. The candidates in such an election to fill the vacancy shall be nominated by petition as provided in § 6-36-102.



§ 6-36-108. Compensation.

The members of the board of education shall receive no compensation but may be reimbursed for actual and necessary expenses incurred in the conduct of their duties; provided, that such expenses are approved by the board at a regular meeting.



§ 6-36-109. Director of schools -- Board secretary.

(a) The board of education shall appoint a director of schools who shall be the administrative head of the city school system. The director shall be subject only to the board of education and all orders of the board relating to the management of the schools shall be given through the director. Except for the purpose of inquiry, the board and its members shall deal with administrative officers, principals, teachers and other employees solely through the director. Neither the board nor any member thereof shall give orders to the director's subordinates or otherwise interfere with the director's functions through such means as the making of particular purchases from, or contracts with, any specific individual or organization.

(b) The office of any board member violating any provision of this section shall immediately become vacant upon the member's conviction in a court of competent jurisdiction.

(c) The board of education shall fix the director's salary. The director shall serve at the pleasure of the board as provided by the director's contract of employment. The director has the right to take part in the discussion of all matters coming before the board, but not the right to vote.

(d) The director, or other employee designated by the board on the recommendation of the director, shall serve as secretary to the board.



§ 6-36-110. Powers and duties of director of schools.

The director of schools has the power and duty to:

(1) Manage and direct the city school system in accordance with the policies and programs of the board of education;

(2) Appoint, promote, transfer, retire, and remove and take any other established personnel action with regard to all teachers, and other employees in the city school system consistent with this chapter, policies and programs adopted by the board of education and the general laws of the state;

(3) Prescribe, control and correlate the courses of study, textbooks, and educational apparatus and equipment, consistent with the school laws of the state, and the policies and programs adopted by the board of education;

(4) Prepare and issue rules and regulations for the administration and execution of the policies, plans, and programs adopted by the board;

(5) Prepare budgets for the city school system for approval by the board of education and submission to the city manager for final consideration by the city council;

(6) Make periodic allotments of funds appropriated for city school purposes;

(7) Make purchases and contracts subject to the limitations of this charter and such policies as may be prescribed by the board of education;

(8) Prepare for approval by the board of education salary schedules for teachers and other employees of the city school system as provided in § 6-36-111;

(9) Prepare, for approval by the board of education, plans for constructing, enlarging or improving school buildings and other school facilities; and

(10) Exercise such other powers and perform such other duties not inconsistent with this charter or other general laws, as may be prescribed by the board of education.



§ 6-36-111. Officers and employees of school system.

All of the officers and employees of the city school system shall be subject to §§ 6-35-407 -- 6-35-413 of this charter, with the school system standing in the stead of the city, with the board of education in the stead of the city council, board members in the stead of council members, chair in the stead of the mayor, and the director of schools in the stead of the city manager and the city clerk, and that on actions taken under this chapter, the rules and regulations of the board shall have the same force and effect as an ordinance of the city council.



§ 6-36-112. Financial management.

(a) All school moneys appropriated by the city council, all state and county funds received for the city school system, and all other moneys, fees, revenues or income that are received by the city school system or that heretofore or hereafter are granted or permitted to the city school system shall be deposited in a city school fund to be withdrawn only upon the order of the board of education; provided, that a full estimate thereof shall have been summarized in each school budget; and provided further, that those portions of such funds derived from city appropriation ordinances shall be subject to §§ 6-35-308 and 6-35-310.

(b) The board of education shall establish such school funds as are required by general law or as it considers necessary for the operation of the school system.

(c) At the end of each fiscal year an audit shall be made of the accounts and funds of the school system covering the operations of the last fiscal year by certified public accountants selected by the board. The board of education may employ certified accountants to audit all or any of the school funds and accounts at any time it may deem expedient to assure the correctness of the accounts and funds.

(d) Section 6-35-313 shall apply with the board of education standing in the stead of council.



§ 6-36-113. School budget.

The city school budget submitted by the board of education through the city manager to the city council shall include estimates of all school revenues, as well as estimates of expenditures necessary for the operation of the school system for the next fiscal period. Neither the city manager nor the city council shall have any authority to modify or delete any item of the school estimates, and the council shall have the power to modify only the total amount of the school budget, except that in no event shall a reduction in the school budget exceed the total sum requested by the board of education from current city tax revenues. Such budget estimates shall not include any requests for the purchase of land, and the purchase, construction, reconstruction, or major alteration of any building for school purposes. Requests for such improvements shall be transmitted to the planning commission for review and incorporation into the capital improvement program.



§ 6-36-114. Notice of appropriation.

The adoption by the city council of an appropriation ordinance for the next fiscal year, or the allowance of a continuation of the appropriation for the last fiscal year, shall serve as notice to the board of education of the total amount of the school appropriation for the next fiscal period.



§ 6-36-115. Purchases and contracts.

(a) All materials, supplies and equipment shall be purchased by the director of schools in accordance with procedures approved by the board of education, except that centralized purchasing with the city administration may be utilized where it is mutually agreed upon by the council and board or their delegated representatives.

(b) The board of education or director of schools, in making purchases and contracts, shall be subject to the provisions of this charter relating to purchases and contracts by the city council and city manager, with the board of education standing in the stead of the council and the director of schools standing in the stead of the city manager.

(c) No purchase, expenditure or contract shall be made in excess of available school funds.



§ 6-36-116. Disbursements.

All disbursements of moneys from the city school funds or other established school funds for the city school system shall be made by checks countersigned by the director of schools or by other school personnel designated by the board of education upon recommendation of the director.



§ 6-36-117. Transfer of city schools to county.

The city school system or any part thereof may be transferred to the county upon the adoption of a resolution by the city council after considering the written recommendations of the board of education; provided, that all such transfers must first be approved by a majority of the qualified voters voting in a referendum held for that purpose.



§ 6-36-118. Agreement with county to take over county schools.

The city council, after considering the written recommendations of the board of education, may enter into an agreement with the county for the city school system to take over ownership, management and control of that part of the county school system within the city, including land, buildings and all other school property, equipment, and facilities.









Municipal Government Generally

Chapter 51 - Change of Municipal Boundaries

Part 1 - Annexation

§ 6-51-101. Part definitions and definitions for § 6-51-301.

As used in this part and § 6-51-301, unless the context otherwise requires:

(1) "Larger" and "smaller" refer to population and not area;

(2) "Municipality" or "municipalities" means any incorporated city or cities, or town or towns, and does not include any utility district, sanitary district, school district, or other public service district, whether organized under public or private acts; and

(3) "Notice" means publication in a newspaper of general circulation in the municipality at least seven (7) days in advance of a hearing. The notice shall be satisfied by inclusion of a map that includes a general delineation of the area or areas to be annexed by use of official road names or numbers, or both, names of lakes and waterways, or other identifiable landmarks, as appropriate.



§ 6-51-102. Plan of services.

(a) [Deleted by 2014 amendment, effective May 16, 2015.]

(b) (1) Before any territory may be annexed under this part, the governing body of the municipality shall adopt a plan of services establishing at least the services to be delivered and the projected timing of the services. Upon adoption of the plan of services, the municipality shall cause a copy of the plan of services to be forwarded to the county mayor in whose county the territory being annexed is located. The plan of services shall be reasonable with respect to the scope of services to be provided and the timing of the services.

(2) The plan of services shall include, but not be limited to: police protection, fire protection, water service, electrical service, sanitary sewer service, solid waste collection, road and street construction and repair, recreational facilities and programs, street lighting, and zoning services. If the municipality maintains a separate school system, the plan shall also include schools and provisions specifically addressing the impact, if any, of annexation on school attendance zones. If the municipality does not maintain a separate school system, then the municipality shall provide written notice of the annexation to all affected school systems as soon as practicable, but in no event less than thirty (30) days prior to the public hearing requirement set forth in subdivision (b)(4). The plan of services may exclude services that are being provided by another public agency or private company in the territory to be annexed other than those services provided by the county.

(3) The plan of services shall include a reasonable implementation schedule for the delivery of comparable services in the territory to be annexed with respect to the services delivered to all citizens of the municipality.

(4) Before a plan of services may be adopted, the municipality shall submit the plan of services to the local planning commission, if there is one, for study and a written report, to be rendered within ninety (90) days after such submission, unless by resolution of the governing body a longer period is allowed. Before the adoption of the plan of services, a municipality shall hold a public hearing. Notice of the time, place, and purpose of the public hearing shall be published in a newspaper of general circulation in the municipality not less than fifteen (15) days before the hearing. The notice shall include the locations of a minimum of three (3) copies of the plan of services, which the municipality shall provide for public inspection during all business hours from the date of notice until the public hearing.

(5) A municipality may not annex any other territory if the municipality is in default on any prior plan of services.

(6) If a municipality operates a school system, and if the municipality annexes territory during the school year, any student may continue to attend such student's present school until the beginning of the next succeeding school year unless the respective boards of education have provided otherwise by agreement.

(c) [Deleted by 2014 amendment, effective May 16, 2015.]

(d) [Deleted by 2014 amendment, effective May 16, 2015.]

(e) After receiving the notice from the municipality, as provided in subdivision (b)(1), the county mayor shall notify the appropriate departments within the county regarding the information received from the municipality.



§ 6-51-103. Quo warranto to contest annexation ordinance -- Appellate review.

(a) (1) (A) Any aggrieved owner of property that borders or lies within territory that is the subject of an annexation ordinance prior to the operative date thereof, may file a suit in the nature of a quo warranto proceeding in accordance with this part, § 6-51-301 and title 29, chapter 35 to contest the validity thereof on the ground that it reasonably may not be deemed necessary for the welfare of the residents and property owners of the affected territory and the municipality as a whole and so constitutes an exercise of power not conferred by law. Notwithstanding any other section in this chapter, for purposes of this section, an "aggrieved owner of property" does not include any municipality or public corporation created and defined under title 7, chapter 82 that owns property bordering or lying within the territory that is the subject of an annexation ordinance requested by the remaining property owner or owners of the territory and whose property and services are to be allocated and conveyed in accordance with § 6-51-111, § 6-51-112 or § 6-51-301, or any contractual arrangement otherwise providing for such allocation and conveyance.

(B) Subdivision (a)(1)(A) does not apply to the counties covered by subdivision (a)(2).

(2) (A) Any aggrieved owner of property, lying within territory that is the subject of an annexation ordinance prior to the operative date thereof, may file a suit in the nature of a quo warranto proceeding in accordance with this part, § 6-51-301 and title 29, chapter 35 to contest the validity thereof on the ground that it reasonably may not be deemed necessary for the welfare of the residents and property owners of the affected territory and the municipality as a whole, and so constitutes an exercise of power not conferred by law.

(B) Subdivision (a)(2)(A) shall apply only in counties having a metropolitan form of government and in counties having populations of:

.....................

not less than.....................nor more than

4,000......................4,300

14,940......................15,000

43,700......................44,700

49,400......................49,500

58,000......................59,000

67,300......................67,400

74,500......................74,600

100,000......................250,000

475,000......................480,000

700,000.....................

according to the 1980 federal census or any subsequent federal census, and in any county with a population of not less than two hundred eighty-five thousand (285,000) and not more than two-hundred ninety thousand (290,000) based upon the 1980 federal census.

(b) The rendering of services under a mutual aid agreement, an automatic response agreement, an operational agreement, or any other agreement as allowed under a comprehensive growth plan, pursuant to chapter 58 of this title, or the providing of mutual aid or assistance under the Mutual Aid and Emergency and Disaster Assistance Agreement Act of 2004, compiled in title 58, chapter 8, is not admissible as evidence against the municipality in any action brought under this section or title 29, chapter 14.

(c) The municipality shall have the burden of proving that an annexation ordinance is reasonable for the overall well-being of the communities involved.

(d) (1) If more than one (1) suit is filed, all of them shall be consolidated and tried as one (1) in the first court of appropriate jurisdiction in which suit is filed. Suit or suits shall be tried on an issue to be made up there, and the question shall be whether the proposed annexation is or is not unreasonable in consideration of the health, safety and welfare of the citizens and property owners of the territory sought to be annexed and the citizens and property owners of the municipality. Should the court find the ordinance to be unreasonable, or to have been done by exercise of powers not conferred by law, an order shall be issued vacating the ordinance and the municipality shall be prohibited from annexing, pursuant to the authority of § 6-51-102, any part of the territory proposed for annexation by such vacated ordinance for a period of at least twenty-four (24) months following the date of such order. In the absence of such finding, an order shall be issued sustaining the validity of such ordinance, which shall then become operative thirty-one (31) days after judgment is entered unless an abrogating appeal has been taken from the judgment, or unless the presiding court grants the municipality's petition to defer the effective date pursuant to subdivision (d)(2).

(2) Upon petition of the municipality, the presiding court may, as part of the judgment sustaining the validity of the annexation ordinance, order that the effective date of the ordinance be fixed as December 31 following the date of entry of the judgment or determination of appeal. In making any order under this subdivision (d)(2), the court shall consider the necessity of the deferred effective date to render municipal services to the annexed territory within a reasonable time. The petition shall be filed by the municipality in the presiding court where the annexation ordinance is being contested in a quo warranto proceeding as provided in this section.

(e) If on appeal judgment shall be against the validity of such ordinance, an order shall be entered vacating the same and the municipality shall be prohibited from annexing, pursuant to the authority of § 6-51-102, any part of the territory proposed for annexation by such vacated ordinance for a period of at least twenty-four (24) months following the date of such order. If judgment shall be in favor of the validity of such ordinance, it shall become operative forthwith by court order and shall not be subject to contest or attack in legal or equitable proceeding for any cause or reason, the judgment of the appellate court being final.

(f) Should the territory hereafter sought to be annexed be the site of substantial industrial plant development, a fact to be ascertained by the court, the municipality shall have the burden of proving that the annexation of the site of the industrial plant development is not unreasonable in consideration of the factors above mentioned, including the necessity for or use of municipal services by the industrial plant or plants, and the present ability and intent of the municipality to benefit the industrial plant development by rendering municipal services thereto when and as needed. The policy and purpose of this provision is to prevent annexation of industrial plants for the sole purpose of increasing municipal revenue, without the ability and intent to benefit the area annexed by rendering municipal services, when and as needed, and when such services are not used or required by the industrial plants.

(g) During the time that any annexation ordinance is being contested as provided in this section, the annexing municipality and the county governing body or any affected school, sanitary or utility district, or all such districts, may enter into an agreement to provide for new, expanded, and/or upgraded services and facilities, including, but not limited to, equipment, land and buildings, and capital expenditures, including sale of bonds, to finance such services and facilities, which agreement shall include an equitable division of the cost and liabilities of such capital expenditures between the annexing municipality and the county governing body or any affected school, sanitary, or utility district, or all such districts, upon final determination of such contested annexation ordinance.

(h) When territory is annexed that is located in a county other than one in which the city hall of the annexing municipality is then located, any suit filed pursuant to this section for the purpose of contesting the annexation ordinance shall be filed in the county where the city hall of the annexing municipality is located. The chancellor, however, shall change the venue to a county that is adjacent to either the county where the annexing municipality's city hall is located or the county where the proposed annexation is located.

(i) When a final judgment is rendered in a quo warranto suit contesting a proposed annexation, the municipality shall notify the county mayor of the outcome of the litigation, so the county may keep abreast of the status of a pending annexation. Similarly, when a municipality files an appeal of a decision in a quo warranto suit, the municipality shall notify the county mayor of the pending appeal.



§ 6-51-104. Resolution for annexation by referendum -- Notice.

(a) A municipality, when petitioned by interested persons, or upon its own initiative, by resolution, may propose extension of its corporate limits by the annexation of territory adjoining to its existing boundaries; provided, however, no such resolution shall propose annexation of any property being used primarily for agricultural purposes. Notwithstanding this part or any other law to the contrary, property being used primarily for agricultural purposes shall be annexed only with the written consent of the property owner or owners. A resolution to effectuate annexation of any property, with written consent of the property owner or owners, shall not require a referendum.

(b) (1) (A) A copy of the resolution, describing the territory proposed for annexation, shall be promptly sent by the municipality to the last known address listed in the office of the property assessor for each property owner of record within the territory proposed for annexation. The resolution shall be sent by first class mail and shall be mailed no later than fourteen (14) calendar days prior to the scheduled date of the hearing on such proposed annexation. The resolution shall also be published by posting copies of it in at least three (3) public places in the territory proposed for annexation and in a like number of public places in the municipality proposing such annexation, and by publishing notice of such resolution at or about the same time in a newspaper of general circulation, if there is one, in such territory and municipality. The resolution shall also include a plan of services for the area proposed for annexation. The plan of services shall comply with the requirements of § 6-51-102, including the public hearing and notice requirements, prior to the adoption of the resolution. Upon adoption of the plan of services, the municipality shall cause a copy of the resolution to be forwarded to the county mayor in whose county the territory being annexed is located.

(B) A person or persons with personal knowledge of the mailing of the resolutions to each property owner of record pursuant to subdivision (b)(1)(A) may submit a notarized affidavit to the presiding officer of the municipality attesting that such resolutions were mailed in accordance with this subdivision (b)(1). Failure of a property owner to receive a notice that was mailed pursuant to subdivision (b)(1)(A) shall not be grounds to invalidate the annexation.

(2) After receiving the notice from the municipality as provided in subdivision (b)(1), the county mayor shall notify the appropriate departments within the county regarding the information received from the municipality.

(c) A resolution proposing annexation by written consent of the property owner or owners shall become effective only upon adoption of such resolution by the municipality.

(d) (1) A municipality may by resolution propose annexation of territory that does not adjoin the boundary of the main part of the municipality, without extending the corporate limits of that territory, if the territory proposed for annexation is entirely contained within the municipality's urban growth boundary and is either:

(A) To be used for industrial or commercial purpose or future residential development; or

(B) Owned by one (1) or more governmental entities.

(2) A resolution under this subsection (d) shall be ratified only with the written consent of the property owner or owners.

(3) For purposes of this subsection (d), the boundary of the main part of the municipality is defined as the corporate limits of the territory containing its town seat or city hall. Territory that does not adjoin that boundary before a proposal to annex it is introduced cannot be annexed except as provided in this subsection (d).

(4) The resolution shall include the plan of services adopted under § 6-51-102. The plan shall be prepared by the municipality in cooperation with the county in which the territory is located. The municipality and county shall enter into an interlocal agreement pursuant to § 5-1-113 to provide emergency services for any interceding properties and to maintain roads and bridges comprising the primary route to the area thus annexed as the municipality and county deem necessary.

(5) This subsection (d) shall only apply in any county having a population according to the most recent decennial census that is greater than forty-four and one-half percent (44.5%) and fifty thousand (50,000) of its population in the preceding decennial census.



§ 6-51-105. Referendum on annexation.

(a) At least thirty (30) days and not more than sixty (60) days after the last of such publications, the proposed annexation of territory shall be submitted by the county election commission in an election held on the request and at the expense of the proposing municipality, for approval or disapproval of the qualified voters who reside in the territory proposed for annexation.

(b) The legislative body of the municipality affected may also at its option submit the questions involved to a referendum of the people residing within the municipality.

(c) In the election or elections to be held, the questions submitted to the qualified voters shall be "For Annexation" and "Against Annexation."

(d) The county election commission shall promptly certify the results of the election or elections to the municipality. Upon receiving the certification from the county election commission, the municipality shall forward a copy of the certification to the county mayor in whose county the territory being annexed is located.

(e) If a majority of all the qualified voters voting thereon in the territory proposed to be annexed, or in the event of two (2) elections as provided for in subsections (a) and (b), a majority of the voters voting thereon in the territory to be annexed and a majority of the voters voting thereon in the municipality approve the resolution, annexation as provided therein shall become effective thirty (30) days after the certification of the election or elections.

(f) [Deleted by 2015 amendment]



§ 6-51-106. Abandonment of proceedings.

Any annexation proceeding initiated under § 6-51-104 may be abandoned and discontinued at any time by resolution of the governing body of the municipality.



§ 6-51-107. Referral to planning agency.

The governing body of a municipality shall, if its charter so provides, and otherwise may, refer any proposed annexation to the planning agency of the municipality for study of all pertinent matters relating thereto, and the planning agency expeditiously shall make such a study and report to the governing body.



§ 6-51-108. Rights of residents of annexed territory -- Plan of service and progress report.

(a) Residents of, and persons owning property in, annexed territory shall be entitled to rights and privileges of citizenship, in accordance with the annexing municipality's charter, immediately upon annexation as though such annexed territory had always been a part of the annexing municipality. It shall be the duty of the governing body to put into effect with respect to an annexed area any charter provisions relating to representation on the governing body.

(b) (1) This subsection (b) shall apply to any municipality whose annexation ordinance becomes effective by court order pursuant to § 6-51-103(d).

(2) Within ten (10) days after the date on which a court order is entered sustaining the validity of a proposed annexation, any annexing municipality to which this subsection (b) applies shall submit written notification, meeting the requirements of subdivision (b)(3), to each person owning real property in the territory that the territory will become a part of the municipality. In the event an appeal is taken from the court order, the annexing municipality shall notify the property owners in writing of the pending appeal. If on appeal the court affirms the validity of the proposed annexation, the municipality shall submit written notification, meeting the requirements of subdivision (b)(3), to the property owners within ten (10) days of entry of judgment of the appellate court.

(3) The advance written notification shall include the date on which the annexed territory becomes a part of the municipality, a detailed description of the annexed territory, and the reasons for the annexation. The notification shall be sent by first class mail to the last known address listed in the office of the property assessor for each property owner of record within the annexed territory.

(4) A person with personal knowledge of the mailing of the notification shall submit a notarized affidavit to the presiding officer of the annexing municipality attesting that the notifications were mailed in accordance with subdivision (b)(3).

(c) Upon the expiration of six (6) months from the date any annexed territory for which a plan of service has been adopted becomes a part of the annexing municipality, and annually thereafter until services have been extended according to such plan, there shall be prepared and published in a newspaper of general circulation in the municipality a report of the progress made in the preceding year toward extension of services according to such plan, and any changes proposed therein. The governing body of the municipality shall publish notice of a public hearing on such progress reports and changes, and hold such hearing thereon. Any owner of property in an annexed area to which such plan and progress report are applicable may file a suit for mandamus to compel the governing body to comply with the requirements of this subsection (c).

(d) A municipality may amend a plan of services by resolution of the governing body only after a public hearing for which notice has been published at least fifteen (15) days in advance in a newspaper of general circulation in the municipality when:

(1) The amendment is reasonably necessary due to natural disaster, act of war, act of terrorism, or reasonably unforeseen circumstances beyond the control of the municipality;

(2) The amendment does not materially or substantially decrease the type or level of services or substantially delay the provision of services specified in the original plan; or

(3) The amendment:

(A) Proposes to materially and substantially decrease the type or level of services under the original plan or to substantially delay those services;

(B) Is not justified under subdivision (d)(1); and

(C) Has received the approval in writing of a majority of the property owners by parcel in the area annexed. In determining a majority of property owners, a parcel of property with more than one (1) owner shall be counted only once and only if owners comprising a majority of the ownership interests in the parcel petition together as the owner of the particular parcel.

(e) An aggrieved property owner in the annexed territory may bring an action in the appropriate court of equity jurisdiction to enforce the plan of services at any time after one hundred eighty (180) days after an annexation takes effect and until the plan of services is fulfilled, and may bring an action to challenge the legality of an amendment to a plan of services if such action is brought within thirty (30) days after the adoption of the amendment to the plan of services. If the court finds that the municipality has amended the plan of services in an unlawful manner, then the court shall decree the amendment null and void and shall reinstate the previous plan of services. If the court finds that the municipality has materially and substantially failed to comply with its plan of services for the territory in question, then the municipality shall be given the opportunity to show cause why the plan of services was not carried out. If the court finds that the municipality's failure is due to natural disaster, act of war, act of terrorism, or reasonably unforeseen circumstances beyond the control of the municipality that materially and substantially impeded the ability of the municipality to carry out the plan of services, then the court shall alter the timetable of the plan of services so as to allow the municipality to comply with the plan of services in a reasonable time and manner. If the court finds that the municipality's failure was not due to natural disaster, act of war, act of terrorism, or reasonably unforeseen circumstances beyond the control of the municipality that materially and substantially impeded the ability of the municipality to carry out the plan of services, then the court shall issue a writ of mandamus to compel the municipality to provide the services contained in the plan, shall establish a timetable for the provision of the services in question, and shall enjoin the municipality from any further annexations until the services subject to the court's order have been provided to the court's satisfaction, at which time the court shall dissolve its injunction. If the court determines that the municipality has failed without cause to comply with the plan of services or has unlawfully amended its plan of services, the court shall assess the costs of the suit against the municipality.



§ 6-51-109. Annexation of smaller municipality by larger municipality.

(a) Upon receipt of a petition in writing of twenty percent (20%) of the qualified voters of a smaller municipality, voting at the last general election, such petition to be filed with the chief executive officer of the smaller municipality who shall promptly submit the petition to the chief executive officer of the larger municipality, such larger municipality may annex such portion of the territory of the smaller municipality described in the petition or the totality of such smaller municipality if so described in the petition only after a majority of the qualified voters voting in an election in such smaller municipality vote in favor of the annexation.

(b) The county election commission shall hold such an election on the request and at the expense of the larger municipality, the results of which shall be certified to each municipality.

(c) If a majority of the qualified voters voting in such election are in favor of annexation, the corporate existence of such smaller municipality shall end within thirty (30) days after the certification of the election results, and all of the choses in action, including the right to collect all uncollected taxes, and all other assets of every kind and description of the smaller municipality shall be taken over by and become the property of the larger municipality. All legally subsisting liabilities, including any bonded indebtedness, of the smaller municipality shall be assumed by the larger municipality, which shall thereafter have as full jurisdiction over the territory of the smaller municipality as over that lying within the existing corporate limits of the larger municipality.



§ 6-51-110. Priority of municipalities in annexation.

(a) Nothing in this part and § 6-51-301 shall be construed to authorize annexation proceedings by a smaller municipality with respect to territory within the corporate limits of a larger municipality nor, except in counties having a population of not less than sixty-five thousand (65,000) nor more than sixty-six thousand (66,000) and counties having a population of four hundred thousand (400,000) or more, according to the federal census of 1970 or any subsequent federal census, and except in counties having a metropolitan form of government, by a larger municipality with respect to territory within the corporate limits of a smaller municipality in existence for ten (10) or more years. Notwithstanding this chapter to the contrary, in counties of this state having a population of not less than two hundred seventy-six thousand (276,000) nor more than two hundred seventy-seven thousand (277,000), according to the federal census of 1970 or any subsequent federal census, nothing in this part shall be construed to authorize annexation proceedings by a larger municipality with respect to territory within the corporate limits of any smaller municipality in existence at the time of the proposed annexation.

(b) If two (2) municipalities that were incorporated in the same county shall initiate annexation proceedings with respect to the same territory, the proceedings of the municipality having the larger population shall have precedence and the smaller municipality's proceedings shall be held in abeyance pending the outcome of the proceedings of such larger municipality.

(c) If two (2) municipalities that were incorporated in different counties shall initiate annexation proceedings with respect to the same territory, the proceedings of the municipality that was incorporated in the same county in which the territory to be annexed is located shall have precedence and the other municipality's proceedings shall be held in abeyance pending the outcome of the proceedings of the municipality that was incorporated in the same county as the territory to be annexed.

(d) Except in counties having a population of not less than sixty-five thousand (65,000) nor more than sixty-six thousand (66,000) and counties having a population of four hundred thousand (400,000) or more, according to the federal census of 1970 or any subsequent federal census, and except in counties having a metropolitan form of government, annexation proceedings shall be considered as initiated upon passage on first reading of an ordinance of annexation.

(e) [Deleted by 2015 amendment]

(f) When a larger municipality initiates annexation proceedings for a territory that could be subject to annexation by a smaller municipality, the smaller municipality shall have standing to challenge the proceedings in the chancery court of the county where the territory proposed to be annexed is located.

(g) [Deleted by 2015 amendment]



§ 6-51-111. Municipal property and services.

(a) Upon referendum approval of an annexation resolution as provided in this part, an annexing municipality and any affected instrumentality of the state, including, but not limited to, a utility district, sanitary district, school district, or other public service district, shall attempt to reach agreement in writing for allocation and conveyance to the annexing municipality of any or all public functions, rights, duties, property, assets and liabilities of such state instrumentality that justice and reason may require in the circumstances. Any and all agreements entered into before March 8, 1955, relating to annexation shall be preserved. The annexing municipality, if and to the extent that it may choose, shall have the exclusive right to perform or provide municipal and utility functions and services in any territory that it annexes, notwithstanding § 7-82-301 or any other statute, subject, however, to the provisions of this section with respect to electric cooperatives.

(b) Subject to such exclusive right, any such matters upon which the respective parties are not in agreement in writing within sixty (60) days after the operative date of such annexation shall be settled by arbitration with the laws of arbitration of this state effective at the time of submission to the arbitrators, and § 29-5-101(2) shall not apply to any arbitration arising under this part and § 6-51-301. The award so rendered shall be transmitted to the chancery court of the county in which the annexing municipality is situated, and thereupon shall be subject to review in accordance with §§ 29-5-113 -- 29-5-115 and 29-5-118.

(c) (1) If the annexed territory is then being provided with a utility service by a state instrumentality that has outstanding bonds or other obligations payable from the revenues derived from the sale of such utility service, the agreement or arbitration award referred to in subsections (a) and (b) shall also provide that:

(A) The municipality will operate the utility property in such territory and account for the revenues therefrom in such manner as not to impair the obligations of contract with reference to such bonds or other obligations; or

(B) The municipality will assume the operation of the entire utility system of such state instrumentality and the payment of such bonds or other obligations in accordance with their terms.

(2) Such agreement or arbitration award shall fully preserve and protect the contract rights vested in the holders of such outstanding bonds or other obligations.

(d) (1) Notwithstanding any law to the contrary, if a private individual or business entity provides utility service within the boundaries of a municipality under the terms of a privilege, franchise, license, or agreement granted or entered into by the municipality, and if the municipality annexes territory that includes the service area of a utility district, then such private individual or business entity and the utility district shall attempt to reach agreement in writing for allocation and conveyance to such private individual or business entity of any or all public functions, rights, duties, property, assets, and liabilities of such utility district that justice and reason may require in the circumstances. If an agreement is not reached, then notwithstanding the change of municipal boundaries, the service area of the utility district shall remain unchanged, and such private individual or business entity shall not provide utility service in the service area of the utility district.

(2) Nothing in subdivision (d)(1) shall be construed to diminish the authority of any municipality to annex.

(e) If at the time of annexation, the annexed territory is being provided with utility service by a municipal utility system or other state instrumentality, including but not limited to, a utility district, the annexing municipality shall, by delivering written notice of its election to the municipal utility system or other state instrumentality, have the right to purchase all or any part of the utility system of the municipal utility system or other state instrumentality then providing utility service to the area being annexed that the annexing municipality has elected to serve under this section. The purchase price shall be a price agreed upon by the parties for the properties comprising the utility system, or part thereof, that is being acquired and payment of such purchase price shall be on terms agreed to by the parties. In the event the parties cannot agree on a purchase price, then a final determination of the fair market value of the properties being acquired and all other outstanding issues related to the provision of utility services in the annexed area shall be made using the arbitration provisions of subsection (b); provided, that the arbitrator or arbitrators shall be a person or persons experienced and qualified to value public utility properties and any such arbitrator or arbitrators shall be agreed upon by the parties. If the parties cannot agree, the selection of an arbitrator shall be as otherwise provided by the laws of arbitration of this state. Such method and determination shall be the sole means by which the annexing municipality may acquire the facilities of a municipal utility or other state instrumentality located in the annexed territory.



§ 6-51-112. Electric cooperatives.

(a) Notwithstanding any other statute, if the annexing municipality owns and operates its own electric system, it shall either offer to purchase any electric distribution properties and service rights within the annexed area owned by any electric cooperative, or grant such cooperative a franchise to serve the annexed area, as follows:

(1) The municipality shall notify the affected electric cooperative in writing of the boundaries of the annexed area and shall indicate such area on appropriate maps;

(2) The municipality shall offer to purchase the electric distribution properties of the cooperative located within the annexed area, together with all of the cooperative's rights to serve within such area, for a cash consideration, which shall consist of:

(A) The present-day reproduction cost, new, of the facilities being acquired, less depreciation computed on a straight-line basis; plus

(B) An amount equal to the cost of constructing any necessary facilities to reintegrate the system of the cooperative outside the annexed area after detaching the portion to be sold; plus

(C) An annual amount, payable each year for a period of ten (10) years, equal to the sum of:

(i) Twenty-five percent (25%) of the revenues received from power sales to consumers of electric power within the annexed area, except consumers with large industrial power loads greater than three hundred kilowatts (300kW), during the last twelve (12) months preceding the date of the notice provided for in subdivision (a)(1); and

(ii) Fifty percent (50%) of the net revenues, which is gross power sales revenues less wholesale cost of power including facilities rental charge, received from power sales to consumers with large industrial power loads greater than three hundred kilowatts (300kW) within the annexed area during the last twelve (12) months preceding the date of the notice provided for in subdivision (a)(1);

(3) The electric cooperative, within ninety (90) days after receipt of an offer by the annexing municipality to purchase the cooperative's electric distribution properties and service rights within the annexed area, shall signify in writing its acknowledgement of the offer, and the parties shall proceed to act. The annexing municipality shall then be obligated to buy and pay for, and the cooperative shall be obligated to sell to the municipality, such properties and rights free and clear of all mortgage liens and encumbrances for the cash consideration computed and payable as provided in subdivision (a)(2);

(4) The annexing municipality, if it elects not to make the offer to purchase as provided for in subdivisions (a)(1) and (2), shall grant to the cooperative a franchise to serve within the annexed area, for a period of not less than five (5) years, and the municipality shall thereafter renew or extend the franchise or grant new franchises for similar subsequent periods; provided, that upon expiration of any such franchise, the municipality may elect instead to make an offer to buy the cooperative's electric distribution properties and service rights as they then exist in accordance with and subject to subdivisions (a)(1) and (2); provided further, that, during the term of any such franchise, the annexing municipality shall be entitled to serve only such electric customers or locations within the annexed area as it served on the date when such annexation became effective;

(5) If any annexing municipality contracts its boundaries so as to exclude from its corporate limits any territory, the cooperative may elect within sixty (60) days thereafter to purchase from such municipality, and such municipality shall thereupon sell and convey to the cooperative, the electric distribution properties and service rights of the municipality in any part of the excluded area that the electric cooperative had previously served, upon the same procedures set forth in subdivisions (a)(1)-(4) for acquisitions by municipalities;

(6) Nothing contained in this section shall prohibit municipalities and any cooperative from buying, selling, or exchanging electric distribution properties, service rights and other rights, property, and assets by mutual agreement;

(7) The territorial areas lying outside municipal boundaries served by municipal and cooperative electric systems will remain the same as generally established by power facilities already in place or legal agreements on March 6, 1968, and new consumers locating in any unserved areas between the respective power systems shall be served by the power system whose facilities were nearest on March 6, 1968, except to the extent that territorial areas are revised in accordance with this section; and

(8) "Electric distribution properties," as used in this section, means all electric lines and facilities used or useful in serving ultimate consumers, but does not include lines and facilities that are necessary for integration and operation of portions of a cooperative's electric system that are located outside the annexed area.

(b) The methods of allocation and conveyance of property and property rights of any electric cooperative to any annexing municipality provided for in subsection (a) shall be exclusively available to such annexing municipality and to such electric cooperative notwithstanding § 7-52-105 or any other title or section of the code in conflict or conflicting herewith.



§ 6-51-113. Provisions supplemental.

Except as specifically provided in this part, the powers conferred by this part shall be in addition and supplemental to the powers conferred by any other general, special, or local law, and the limitations imposed by this part shall not affect such powers.



§ 6-51-114. Special census after annexation.

In the event any area is annexed to any municipality, the municipality may have a special census and in any county having a population of not less than two hundred seventy-six thousand (276,000) nor more than two hundred seventy-seven thousand (277,000), according to the 1970 federal census or any subsequent federal census, the municipality shall have such special census within the annexed area taken by the federal bureau of the census or in a manner directed by and satisfactory to the department of economic and community development, in which case the population of such municipality shall be changed and revised so as to include the population of the annexed area as shown by such supplemental census. The population of such municipality as so changed and revised shall be its population for the purpose of computing such municipality's share of all funds and moneys distributed by the state among the municipalities of the state on a population basis, and the population of such municipality as so revised shall be used in computing the aggregate population of all municipalities of the state, effective on the next July 1 following the certification of such supplemental census results to the commissioner of finance and administration.



§ 6-51-115. Receipt and distribution of tax revenues. [Effective until July 1, 2017. See the version effective on July 1, 2017.]

First of 2 versions of this section

(a) Notwithstanding any law to the contrary, whenever a municipality extends its boundaries by annexation, the county or counties in which the municipality is located shall continue to receive the revenue from all state and local taxes distributed on the basis of situs of collection, generated within the annexed area, until July 1 following the annexation, unless the annexation takes effect on July 1.

(1) If the annexation takes effect on July 1, then the municipality shall begin receiving revenue from such taxes generated within the annexed area for the period beginning July 1.

(2) Whenever a municipality extends its boundaries by annexation, the municipality shall notify the department of revenue of such annexation upon the annexation becoming effective, for the purpose of tax administration.

(3) Such taxes shall include the local sales tax authorized in § 67-6-702, the wholesale beer tax authorized in § 57-6-103, the income tax on dividends authorized in § 67-2-102, and all other such taxes distributed to counties and municipalities based on the situs of their collection.

(b) In addition to subsection (a), when a municipality annexes territory in which there is retail or wholesale activity at the time the annexation takes effect or within three (3) months after the annexation date, the following shall apply:

(1) Notwithstanding § 57-6-103 or any other law to the contrary, for wholesale activity involving the sale of beer, the county shall continue to receive annually an amount equal to the amount received by the county in the twelve (12) months immediately preceding the effective date of the annexation for beer establishments in the annexed area that produced wholesale beer tax revenues during that entire twelve (12) months. For establishments that produced wholesale beer tax revenues for at least one (1) month but less than the entire twelve-month period, the county shall continue to receive an amount annually determined by averaging the amount of wholesale beer tax revenue produced during each full month the establishment was in business during that time and multiplying this average by twelve (12). For establishments that did not produce revenue before the annexation date but produced revenue within three (3) months after the annexation date, and for establishments that produced revenue for less than a full month prior to annexation, the county shall continue to receive annually an amount determined by averaging the amount of wholesale beer tax revenue produced during the first three (3) months the establishment was in operation and multiplying this average by twelve (12). This subdivision (b)(1) is subject to the exceptions in subsection (c). A municipality shall only pay the county the amount required by this subdivision (b)(1), for a period of fifteen (15) years.

(2) Notwithstanding § 67-6-712 or any other law to the contrary, for retail activity subject to the 1963 Local Option Revenue Act, compiled in title 67, chapter 6, part 7, the county shall continue to receive annually an amount equal to the amount of revenue the county received pursuant to § 67-6-712(a)(2)(A) in the twelve (12) months immediately preceding the effective date of the annexation for business establishments in the annexed area that produced 1963 Local Option Revenue Act revenue during that entire twelve (12) months. For business establishments that produced such revenues for more than a month but less than the full twelve-month period, the county shall continue to receive an amount annually determined by averaging the amount of local option revenue produced by the establishment and allocated to the county under § 67-6-712(a)(2)(A) during each full month the establishment was in business during that time and multiplying this average by twelve (12). For business establishments that did not produce revenue before the annexation date and produced revenue within three (3) months after the annexation date, and for establishments that produced revenue for less than a full month prior to annexation, the county shall continue to receive annually an amount determined by averaging the amount of the 1963 Local Option Revenue Act produced and allocated to the county under § 67-6-712(a)(2)(A) during the first three (3) months the establishment was in operation and multiplying this average by twelve (12). This subdivision (b)(2) is subject to the exceptions in subsection (c). A municipality shall only pay the county the amount required by this subdivision (b)(2), for a period of fifteen (15) years.

(c) Subsection (b) is subject to these exceptions:

(1) Subdivision (b)(1) ceases to apply as of the effective date of the repeal of the wholesale beer tax, should this occur;

(2) Subdivision (b)(2) ceases to apply as of the effective date of the repeal of the 1963 Local Option Revenue Act, compiled in title 67, chapter 6, part 7, should this occur;

(3) Should the general assembly reduce the amount of revenue from the Wholesale Beer Tax, compiled in title 57, chapter 6, part 1, or the 1963 Local Option Revenue Act accruing to municipalities by changing the distribution formula, the amount of revenue accruing to the county under subsection (b) will be reduced proportionally as of the effective date of the reduction;

(4) A county, by resolution of its legislative body, may waive its rights to receive all or part of the revenues provided by subsection (b). In these cases, the revenue shall be distributed as provided in §§ 57-6-103 and 67-6-712 of the respective tax laws unless otherwise provided by agreement between the county and municipality; and

(5) Annual revenues paid to a county by or on behalf of the annexing municipality are limited to the annual revenue amounts provided in subsection (b) and known as "annexation date revenue" as defined in subdivision (d)(2). Annual situs-based revenues in excess of the "annexation date revenue" allocated to one (1) or more counties shall accrue to the annexing municipality. Any decrease in the revenues from the situs-based taxes identified in subsection (b) shall not affect the amount remitted to the county or counties pursuant to subsection (b), except as otherwise provided in this subsection (c); provided, that a municipality may petition the department of revenue no more often than annually to adjust annexation date revenue as a result of the closure or relocation of a tax producing entity.

(d) (1) It is the responsibility of the county within which the annexed territory lies to certify and to provide to the department a list of all tax revenue producing entities within the proposed annexation area.

(2) The department shall determine the local share of revenue from each tax listed in this section generated within the annexed territory for the year before the annexation becomes effective, subject to the requirements of subsection (b). This revenue shall be known as the "annexation date revenue."

(3) The department, with respect to the revenues described in subdivision (b)(2), and the municipality, with respect to the revenues described in subdivision (b)(1), shall annually distribute an amount equal to the annexation date revenue to the county of the annexed territory.



§ 6-51-115. Receipt and distribution of tax revenues. [Effective on July 1, 2017. See the version effective until July 1, 2017.]

Second of 2 versions of this section

(a) Notwithstanding any law to the contrary, except that § 67-6-716 shall control the effective date of local jurisdictional boundary changes for sales and use tax purposes, whenever a municipality extends its boundaries by annexation, the county or counties in which the municipality is located shall continue to receive the revenue from all state and local taxes distributed on the basis of situs of collection, generated within the annexed area, until July 1 following the annexation, unless the annexation takes effect on July 1.

(1) If the annexation takes effect on July 1, then the municipality shall begin receiving revenue from such taxes generated within the annexed area for the period beginning July 1.

(2) Whenever a municipality extends its boundaries by annexation, the municipality shall notify the department of revenue of such annexation upon the annexation becoming effective, for the purpose of tax administration.

(3) Such taxes shall include the local sales tax authorized in § 67-6-702, the wholesale beer tax authorized in § 57-6-103, the income tax on dividends authorized in § 67-2-102, and all other such taxes distributed to counties and municipalities based on the situs of their collection.

(b) In addition to subsection (a), when a municipality annexes territory in which there is retail or wholesale activity at the time the annexation takes effect or within three (3) months after the annexation date, the following shall apply:

(1) Notwithstanding § 57-6-103 or any other law to the contrary, for wholesale activity involving the sale of beer, the county shall continue to receive annually an amount equal to the amount received by the county in the twelve (12) months immediately preceding the effective date of the annexation for beer establishments in the annexed area that produced wholesale beer tax revenues during that entire twelve (12) months. For establishments that produced wholesale beer tax revenues for at least one (1) month but less than the entire twelve-month period, the county shall continue to receive an amount annually determined by averaging the amount of wholesale beer tax revenue produced during each full month the establishment was in business during that time and multiplying this average by twelve (12). For establishments that did not produce revenue before the annexation date but produced revenue within three (3) months after the annexation date, and for establishments that produced revenue for less than a full month prior to annexation, the county shall continue to receive annually an amount determined by averaging the amount of wholesale beer tax revenue produced during the first three (3) months the establishment was in operation and multiplying this average by twelve (12). This subdivision (b)(1) is subject to the exceptions in subsection (c). A municipality shall only pay the county the amount required by this subdivision (b)(1), for a period of fifteen (15) years.

(2) Notwithstanding § 67-6-712 or any other law to the contrary, for retail activity subject to the 1963 Local Option Revenue Act, compiled in title 67, chapter 6, part 7, the county shall continue to receive annually an amount equal to the amount of revenue the county received pursuant to § 67-6-712(a)(2)(A) in the twelve (12) months immediately preceding the effective date of the annexation for business establishments in the annexed area that produced 1963 Local Option Revenue Act revenue during that entire twelve (12) months. For business establishments that produced such revenues for more than a month but less than the full twelve-month period, the county shall continue to receive an amount annually determined by averaging the amount of local option revenue produced by the establishment and allocated to the county under § 67-6-712(a)(2)(A) during each full month the establishment was in business during that time and multiplying this average by twelve (12). For business establishments that did not produce revenue before the annexation date and produced revenue within three (3) months after the annexation date, and for establishments that produced revenue for less than a full month prior to annexation, the county shall continue to receive annually an amount determined by averaging the amount of the 1963 Local Option Revenue Act produced and allocated to the county under § 67-6-712(a)(2)(A) during the first three (3) months the establishment was in operation and multiplying this average by twelve (12). This subdivision (b)(2) is subject to the exceptions in subsection (c). A municipality shall only pay the county the amount required by this subdivision (b)(2), for a period of fifteen (15) years.

(3) When the amount of local option sales tax produced by businesses in the annexed area cannot be determined from sales tax returns filed by the businesses, the commissioner may determine the amount to be distributed to the county over the fifteen-year period based on the best information available. For this purpose, the commissioner may use information obtained from business tax returns or obtain additional information from the businesses involved.

(c) Subsection (b) is subject to these exceptions:

(1) Subdivision (b)(1) ceases to apply as of the effective date of the repeal of the wholesale beer tax, should this occur;

(2) Subdivision (b)(2) ceases to apply as of the effective date of the repeal of the 1963 Local Option Revenue Act, should this occur;

(3) Should the general assembly reduce the amount of revenue from the Wholesale Beer Tax, compiled in title 57, chapter 6, part 1, or the 1963 Local Option Revenue Act, accruing to municipalities by changing the distribution formula, the amount of revenue accruing to the county under subsection (b) will be reduced proportionally as of the effective date of the reduction;

(4) A county, by resolution of its legislative body, may waive its rights to receive all or part of the revenues provided by subsection (b). In these cases, the revenue shall be distributed as provided in §§ 57-6-103 and 67-6-712 of the respective tax laws unless otherwise provided by agreement between the county and municipality; and

(5) Annual revenues paid to a county by or on behalf of the annexing municipality are limited to the annual revenue amounts provided in subsection (b) and known as "annexation date revenue" as defined in subdivision (d)(2). Annual situs-based revenues in excess of the "annexation date revenue" allocated to one (1) or more counties shall accrue to the annexing municipality. Any decrease in the revenues from the situs-based taxes identified in subsection (b) shall not affect the amount remitted to the county or counties pursuant to subsection (b), except as otherwise provided in this subsection (c); provided, that a municipality may petition the department of revenue no more often than annually to adjust annexation date revenue as a result of the closure or relocation of a tax producing entity.

(d) (1) It is the responsibility of the county within which the annexed territory lies to certify and to provide to the department a list of all tax revenue producing entities within the proposed annexation area.

(2) The department shall determine the local share of revenue from each tax listed in this section generated within the annexed territory for the year before the annexation becomes effective, subject to the requirements of subsection (b). This revenue shall be known as the "annexation date revenue."

(3) The department, with respect to the revenues described in subdivision (b)(2), and the municipality, with respect to the revenues described in subdivision (b)(1), shall annually distribute an amount equal to the annexation date revenue to the county of the annexed territory.



§ 6-51-117. Annexation of regional airport commission property.

If three (3) or more municipalities and counties jointly create and participate in a regional airport commission and if the property of the regional airport commission is located outside the boundaries of the participating municipalities, then no municipality shall annex any property of the regional airport commission without the prior consent of the legislative bodies of the participating municipalities and counties.



§ 6-51-118. Applicability to certain counties with a metropolitan form of government.

No provision of Acts 1998, ch. 1101, applies to an annexation in any county with a metropolitan form of government in which any part of the general services district is annexed into the urban services district; provided, that any section of this part specifically referenced on May 19, 1998, in the charter of any county with a metropolitan form of government shall refer to the language of such sections in effect on January 1, 1998.



§ 6-51-119. Provision of copy of resolution for annexation, the plan for emergency services and map designating the annexed area to emergency communications district.

(a) The legislative body of an annexing municipality or its designee shall provide a copy of the resolution for annexation, along with a copy of the portion of the plan of services dealing with emergency services and a detailed map designating the annexed area, to any affected emergency communications district upon ratification of a resolution to annex. The map shall identify all public and private streets in the area to be annexed, including street names and direction indicators. The map shall include or have appended a list of address ranges for each street to be annexed. For contested resolutions for annexation, in cases in which the municipality plans to begin providing emergency services in the annexed territory immediately, the municipality shall notify the district when the annexation becomes final. Compliance or noncompliance with this section is not admissible against the municipality in any case brought under this title or title 29, chapter 14, or against the municipality or any affected emergency communications district under the Tennessee Governmental Tort Liability Act, compiled in title 29, chapter 20.

(b) The municipality shall provide the information required in subsection (a) to an affected district by certified return receipt mail or other method that assures receipt by the district.



§ 6-51-120. Annexation of territory in a state park or natural area.

No municipality shall annex any territory located within any state park or natural area unless all of the following conditions are met:

(1) The territory proposed for annexation must be located within the municipality's urban growth boundaries;

(2) The municipality must provide advance written notification of the proposed annexation to the commissioner of environment and conservation;

(3) The advance written notification must include a detailed description of the territory proposed for annexation, reasons for the proposed annexation, the proposed plan of municipal services, and the timeline for actual delivery of each municipal service;

(4) The department of environment and conservation must study the likely impact upon the park or natural area and its wildlife, scenery, ambiance, traffic, roads, visitors and mission. The cost of the study shall be borne by the municipality proposing the annexation;

(5) As a component of the study, the department must conduct one (1) or more public hearings for citizen input;

(6) Prior to the public hearing, the department must seek the county commission's input regarding the municipality's proposed annexation; and

(7) The department must report its findings and may prescribe such binding prerequisites for the proposed annexation as may be necessary and desirable to protect and preserve the park or natural area for the benefit of all current and future Tennesseans.



§ 6-51-121. Recording of annexation resolution by annexing municipality.

Upon referendum approval of an annexation resolution as provided in this part, an annexing municipality shall record the resolution with the register of deeds in the county or counties where the annexation was adopted or approved. The resolution shall describe the territory that was annexed by the municipality. A copy of the resolution shall also be sent to the comptroller of the treasury and the assessor of property for each county affected by the annexation.



§ 6-51-122. No municipality permitted to extend corporate limits by annexation ordinance on municipality's own initiative for certain period of time -- Exceptions -- Comprehensive review and evaluation of state policies.

(a) Notwithstanding this part or any other law to the contrary:

(1) (A) From April 15, 2013, through April 15, 2014, no municipality shall extend its corporate limits by means of annexation by ordinance upon the municipality's own initiative, pursuant to § 6-51-102, in order to annex territory being used primarily for residential or agricultural purposes; and no such ordinance to annex such territory shall become operative during such period, except as otherwise permitted pursuant to subdivision (a)(1)(B);

(B) If, prior to April 15, 2013, a municipality formally initiated an annexation ordinance restricted by subdivision (a)(1)(A); and if the municipality would suffer substantial and demonstrable financial injury if such ordinance does not become operative prior to April 15, 2014; then, upon petition by the municipality submitted prior to April 15, 2014, the county legislative body may, by a majority vote of its membership, waive the restrictions imposed on such ordinance by subdivision (a)(1)(A); and

(2) (A) From April 15, 2014, through May 15, 2015, no municipality shall extend its corporate limits by means of annexation by ordinance, pursuant to § 6-51-102, or by resolution, pursuant to §§ 6-51-104 and 6-51-105; and no annexation shall become operative during such period, unless otherwise permitted pursuant to subdivision (a)(1)(B), (a)(2)(B), or § 6-58-118, or unless the owner or owners of the property give written consent for the annexation;

(B) If, prior to April 15, 2014, a municipality formally acted upon an annexation ordinance or resolution restricted by subdivision (a)(2)(A); and if the municipality would suffer substantial and demonstrable financial injury if such ordinance or resolution does not become operative prior to May 15, 2015; then, upon petition by the municipality submitted prior to May 15, 2015, the county legislative body may, by a majority vote of its membership, waive the restrictions imposed on such ordinance or resolution by subdivision (a)(2)(A).

(b) On or before February 15, 2015, the Tennessee advisory commission on intergovernmental relations (TACIR) shall complete a comprehensive review and evaluation of the efficacy of state policies set forth within this chapter and chapter 58 of this title, and shall submit a written report of findings and recommendations, including any proposed legislation, to the speaker of the senate and the speaker of the house of representatives.



§ 6-51-123. County having metropolitan government permitted to expand area of urban services district by any method authorized by charter.

Notwithstanding Chapter 707 of the Public Acts of 2014, this part, or any other law to the contrary, any county having a metropolitan form of government may expand the area of its urban services district using any method authorized by its charter. Such expansion may also be accomplished using any method, identified by charter reference to general annexation law, that was applicable at the time the charter or amendment was approved by referendum held pursuant to Article XI, § 9 of the Tennessee Constitution and § 7-2-106(c) or § 7-2-108(a)(20).






Part 2 - Contraction

§ 6-51-201. Procedure -- Ordinance -- Referendum.

(a) Any incorporated city or town, whether it was incorporated by general or special act, may contract its limits within any given territory; provided, that three fourths (3/4) of the qualified voters voting in an election thereon assent thereto.

(b) (1) Any incorporated city or town, whether it was incorporated by general or special act, may after notice and public hearing, contract its limits within any given territory upon its own initiative by ordinance when it appears in the best interest of the affected territory.

(2) Such contraction of limits within any territory shall not occur unless a majority of the total membership of the city legislative body approves such contraction.

(3) Such contraction of limits within any territory shall not occur if opposed by a majority of the voters residing within the area to be deannexed. The concurrence of a majority of the voters shall be presumed unless a petition objecting to deannexation signed by ten percent (10%) of the registered voters residing within the area proposed to be deannexed is filed with the city recorder within seventy-five (75) days following the final reading of the contraction ordinance. If such a petition is filed, a referendum shall be held at the next general election to ascertain the will of the voters residing in the area that the city proposes to deannex. The ballot shall provide a place where voters may vote for or against deannexation by the city. If a majority of those voting in the referendum fail to vote for the deannexation, the contraction ordinance shall be void and the matter may not be considered again for two (2) years. If a majority vote for deannexation, the ordinance shall become effective upon certification of the result of the referendum.



§ 6-51-202. Election.

The election provided for in § 6-51-201, shall be held under an ordinance to be passed for that purpose. A full report of the election shall be spread upon the minutes of the board, if three fourths (3/4) of the voters assent to the contraction, and in the report the metes and bounds of the territory to be excluded must be fully set forth.



§ 6-51-204. Effective date of contraction -- Continuing jurisdiction for taxation -- Notice of contraction.

(a) Except for responsibility for any debt contracted prior to the surrender of jurisdiction, all municipal jurisdiction shall cease over the territory excluded from the municipality's corporate limits on the effective date of the ordinance if the contraction is done by ordinance, or on the date of the certification of the results of the election if the contraction is done by election. The municipality may continue to levy and collect taxes on property in the excluded territory to pay the excluded territory's proportion of any debt contracted prior to the exclusion.

(b) The chief executive officer of the municipality shall notify the county assessor of property as to contractions in the territorial limits of the municipality and shall provide the county assessor of property with a complete description of all property affected by the contractions.






Part 3 - Mutual Adjustments

§ 6-51-301. Utility services other than gas or telephone.

(a) (1) Notwithstanding any other law, public or private, to the contrary, no municipality may render utility water service to be consumed in any area outside its municipal boundaries when all of such area is included within the scope of a certificate or certificates of convenience and necessity or other similar orders of the Tennessee regulatory authority or other appropriate regulatory agency outstanding in favor of any person, firm or corporation authorized to render such utility water service. If, and to the extent that, a municipality chooses to render utility water service to be consumed within its municipal boundaries when all or part of such area is included within the scope of a certificate or certificates of convenience and necessity or other similar orders of the Tennessee regulatory authority or other appropriate regulatory agency outstanding in favor of any person, firm or corporation authorized to render such utility water service, then the municipality and such person, firm or corporation shall attempt to reach agreement in writing for allocation and conveyance to the municipality of any or all public utility functions, rights, duties, property, assets, and liabilities of such person, firm or corporation so affected that justice and reason may require. If, within a reasonable time, the parties cannot agree in writing on allocation and conveyance, then either party may petition the chancery court of the district in which such area is located for a determination of value and damages suffered by such person, firm or corporation as a result of such municipal choice.

(2) Such proceeding shall be conducted according to the laws of eminent domain, compiled in title 29, chapter 16, and shall include a determination of actual damages, incidental damages, and incidental benefits, as provided for therein, but in no event shall the amounts so determined exceed the replacement cost of the facilities.

(b) "Municipality," as used in this section, includes any agency, instrumentality, board, public corporation, or authority of the municipal government performing or authorized to perform such utility functions. This subsection (b) shall not apply to municipalities having a population in excess of three hundred fifty thousand (350,000), according to the federal census of 1960 or any subsequent federal census.

(c) (1) This section shall not apply to those counties having a population of not less than twenty-six thousand nine hundred (26,900) and not more than twenty-seven thousand (27,000), according to the federal census of 1960.

(2) This section shall not apply in counties having a population of not less than twenty-seven thousand six hundred (27,600) nor more than twenty-seven thousand seven hundred (27,700), according to the 1960 federal census or any subsequent federal census.

(3) This section shall not apply in counties having a population of not less than ten thousand seven hundred (10,700) nor more than ten thousand seven hundred seventy (10,770) or not less than twelve thousand (12,000) nor more than twelve thousand one hundred (12,100), according to the 1960 federal census or any subsequent federal census.

(d) If and to the extent that a municipality incorporated after January 1, 1972, and that has been incorporated for two (2) years or longer chooses to render any utility services, other than the furnishing of natural or artificial gas or telephone service, within its municipal boundaries, when all or any part of such area is included within the scope of:

(1) A certificate or certificates of convenience and necessity or other similar orders of the Tennessee regulatory authority or other appropriate regulatory agency outstanding in favor of any person, firm or corporation authorized to render any such utility services, other than the furnishing of natural or artificial gas or telephone service; or

(2) An order issued pursuant to title 7, chapter 82 authorizing a utility district to furnish any such utility services, other than the furnishing of natural or artificial gas or telephone service;

then the municipality and such person, firm or corporation or utility district shall attempt to reach agreement in writing for allocation and conveyance to the municipality of any or all public utility functions, including, but not limited to, those set out in § 7-82-302, excepting the furnishing of natural or artificial gas or telephone service, and of all rights, duties, property, assets and liabilities of such person, firm or corporation or utility district so affected that justice and reason may require. If, within a reasonable time, the parties cannot agree in writing on allocation and conveyance, then either party may petition the circuit court of the district in which such area is located for a determination of value and damages suffered by such person, firm or corporation or utility district as a result of such municipal choice. If the court finds that it would be in the best interests of both the municipality and the person, firm or corporation or utility district furnishing utility services in the area in question, the court may, in its discretion, order the transfer to the municipality of the entire utility system, upon compensation being paid such person, firm or corporation or utility district in such amount and in such manner as may be determined by the court. Before any such municipality may initiate any negotiation or proceedings under this subsection (d) for the allocation and conveyance to the municipality of any or all public utility functions, such action shall first have been approved by a majority of the qualified voters of such municipality voting in a referendum on the question of such municipality acquiring and exercising such public utility functions. Such referendum shall be called by resolution or ordinance duly adopted by a majority of the governing body of such municipality, and shall be held by the county election commission upon request of such governing body not less than forty-five (45) days after the adoption of such resolution or ordinance and publication in a newspaper of general circulation in such municipality once a week for a period of three (3) weeks preceding such referendum. The votes cast in such election shall be counted and the results certified as provided by law for municipal elections generally and the qualification of voters in such referendum shall be the same as those required for voting in municipal elections generally. The municipality shall pay the costs of holding such referendum.



§ 6-51-302. Adjustment of boundaries of contiguous municipalities.

(a) Whenever the boundaries of the corporate limits of municipalities are contiguous and such boundaries either are not in line with the street and lot layout of the municipalities or do not conform to existing or proposed public rights-of-way, drainage ways, utility easements, or railroad rights-of-way, these municipalities may adjust such boundaries by contract between themselves so as to avoid confusion and uncertainty about the location of the contiguous boundary or to conform the contiguous boundary to an existing public right-of-way, drainage way, utility easement, or railroad right-of-way, or to dedicated public right-of-way or lot line that appears on a recorded plat or deed, or to a proposed public right-of-way, drainage way, utility easement, or railroad right-of-way that is a part of either a comprehensive municipal or county plan, or both, approved by a municipal or county governmental body or by a legally constituted municipal planning commission, regional planning commission, or the state planning office [abolished].

(b) Such boundary adjustments may not place any elected official into a voting or political subdivision not presently in the district that such elected official represents, and no such boundary shift may occur any less than ninety (90) days prior to any election in which affected citizens may participate if such boundary adjustment had not occurred.






Part 4 - Merger of Municipalities

§ 6-51-401. Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Contiguous" means having a shared portion of boundary. In the case of more than two (2) municipalities, it means that each municipality must have a shared portion of boundary with at least one (1) of the other municipalities seeking to merge; and

(2) "Municipality" or "municipalities" refers to incorporated cities and towns in this state.



§ 6-51-402. Merger -- Authorized.

(a) Two (2) or more contiguous municipalities located in the same county may merge into one (1) municipality using the procedures in this part.

(b) When municipalities are separated only by water, they shall be deemed contiguous for all purposes of this part if they are in the same county. After the municipalities merge, the water shall become a part of the consolidated municipality.

(c) The merger, when complete, shall result in the creation and establishment of a new municipality.

(d) Contiguous municipalities may be merged either as provided in § 6-51-403 or § 6-51-404.



§ 6-51-403. Merger -- By resolution and referendum.

(a) The governing bodies of the municipalities wanting to merge may pass a joint resolution, or joint ordinance in the case of a proposed merger involving a home rule municipality, requesting a referendum in the municipalities to approve or disapprove a merger. The resolution must be passed by each of the governing bodies by a majority vote of the members to which the body is entitled. The resolution shall list the municipalities seeking to merge and state the name of the proposed consolidated municipality and under which charter it will operate: mayor-aldermanic, chapter 1 of this title; city manager-commission, chapter 18 of this title; or one (1) of the charters of the merging municipalities. The resolution may establish wards or districts for the consolidated municipality if the charter provides for wards or districts. A copy of the resolution, certified by the record keeper of each municipality, shall be forwarded to the county election commission or commissions if more than one (1) county is involved.

(b) (1) Upon receipt of the resolution, the county election commission or commissions shall call an election on the question of the merger in the municipalities as provided in the general election law. The election shall be held on the same day in each municipality. The question to be voted on shall appear on the ballot in substantially the following form:

(A) Shall the ___________________________________ of ___________________________________ and the ___________________________________ of ___________________________________ merge and become one (1) municipality?

..........YES _____ NO _____

(B) If one (1) of the municipalities seeking to merge is a home rule municipality pursuant to the Constitution of Tennessee, article XI, § 9, all references in this section to "resolution" shall be deemed a reference to "ordinance." The ordinance must indicate whether the non-home rule municipality wishes to adopt home rule and whether the home rule municipality wishes to abandon home rule. If the municipalities seeking to merge wish to adopt the home rule charter, the question appearing on the ballot in the non-home rule municipality shall be:

Shall this municipality adopt home rule and merge with the __________ of ____________________ and become one (1) municipality?

..........YES _____ NO _____

(C) If, on the other hand, the municipalities seeking to merge do not wish to adopt the home rule charter, the question appearing on the ballot in the home rule municipality shall be:

Shall this municipality abandon home rule and merge with the __________ of ____________________ and become one (1) municipality?

..........YES _____ NO _____

(2) If a majority of those voting in each municipality votes yes, the municipalities shall merge and become one (1) municipality one hundred twenty (120) days after the certification of the election results. If a majority of those voting in either municipality votes no, the municipalities shall remain separate entities.

(3) Notwithstanding any restrictions or requirements of the charter of the consolidated municipality, during the one-hundred-twenty-day period after approval of a merger, but before it takes effect, the election commission or commissions shall call an election in the area of the consolidated municipality to elect the officials who are chosen by popular vote under the charter of the consolidated municipality. These officials shall take office on the date the merger takes effect and will serve in accordance with the charter.



§ 6-51-404. Merger -- By petition and referendum.

(a) Registered voters in each of the municipalities may petition for a referendum on the merger of the municipalities. The petition shall be signed by ten percent (10%) of the registered voters in each municipality. The petition shall list the municipalities seeking to merge and request a referendum on merging the municipalities, state the name of the proposed consolidated municipality, under which charter it will operate: mayor-aldermanic, chapter 1 of this title; city manager-commission, chapter 18 of this title; or one (1) of the charters of the merging municipalities, and may divide the proposed municipality into wards or districts if the charter provides for wards or districts. The petition shall be forwarded to the county election commission or commissions.

(b) Upon receipt of the petition and its verification, the county election commission or commissions shall proceed as provided in § 6-51-403(b)(1) and (2). Section 6-51-403(b)(3) shall apply if the merger is approved.



§ 6-51-405. Costs of referendum.

If the merger is authorized by referendum, the costs of the election shall be borne by the municipality formed by the merger. If the merger is defeated by referendum, the costs shall be borne by each municipality in the proportion its population bears to the total population of the municipalities in which the election was held. Population figures used shall be those from the latest determination of population by the department of economic and community development.



§ 6-51-406. Continuation of ordinances.

(a) (1) Unless otherwise provided in the petition or resolution that initiated the merger, this subsection (a) shall govern the continuation of ordinances and the interpretation of existing ordinances.

(2) All ordinances in force within the former municipalities at the time of the merger that are not in conflict with the consolidated municipality's charter or with the ordinances of the former municipality with the greater population according to the latest determination by the department of economic and community development shall remain in full force and effect until superseded or repealed by the governing body of the consolidated municipality.

(3) All such ordinances, except franchise and other ordinances of only local effect, shall apply to the entire area of the consolidated municipality. In the case of different nonconflicting ordinances dealing with the same subject matter, the ordinance of the more populous municipality shall control.

(4) Ordinances of the former municipalities that are in conflict with the charter of the merged municipality or the ordinances of the more populous municipality shall be deemed repealed as of the effective date of the merger.

(5) Nothing in this subsection (a) shall be construed to discharge any person from liability, either civil or criminal, for any violation of any ordinance of any of the former municipalities incurred before the merger.

(b) The petition or resolution initiating the merger may provide different terms for the continuation of ordinances and the interpretation of existing ordinances from those provided in subsection (a).



§ 6-51-407. Property, rights and privileges.

All the property, rights and privileges of every kind vested in or belonging to either of the former municipalities shall be vested in and owned by the consolidated municipality.



§ 6-51-408. Debts and liabilities -- Bond funds.

(a) All outstanding debts and liabilities of the former municipalities shall be assumed by the consolidated municipality.

(b) All the territory included within the limits of the consolidated municipality shall be liable for the floating and bonded indebtedness, including interest, of all the territory included within the consolidated municipality.

(c) Whenever at the time of the merger, however, any of the respective municipalities have on hand any bond funds voted for public improvements not already appropriated or contracted for, this money shall be kept in a separate fund and devoted to public improvements in the territory for which the bonds were voted.



§ 6-51-409. State-shared taxes.

(a) The consolidated municipality shall continue without interruption receiving state-shared taxes.

(b) For state-shared taxes distributed on a population basis, the entire population of the consolidated municipality shall determine its share of the state revenue.



§ 6-51-410. Part inapplicable.

This part shall not apply to counties having a metropolitan form of government.









Chapter 52 - Dissolution and Liquidation of Affairs

Part 1 - General Provisions

§ 6-52-101. Tax levy to pay indebtedness of former municipality.

The county legislative bodies are empowered to levy a special tax within the territory embraced within the limits of any incorporated town or city whose charter has been abolished and no new charter granted, or no reincorporation has taken place, or when a new charter has been granted making no provision for the indebtedness of the former corporation, for the purposes of meeting existing indebtedness due, meeting annual or semiannual interest charges on bonded indebtedness, providing any required sinking fund, and paying off all indebtedness when due.



§ 6-52-102. Collection and disposition of tax.

The proceeds of the special tax levied by § 6-52-101 shall be collected by the county trustee and paid out upon warrant of the county mayor for the purposes enumerated in § 6-52-101, and not otherwise.



§ 6-52-103. Right to condemnation proceeds after dissolution.

(a) Where any governmental agency, corporation, association, firm, partnership or individual is authorized under the laws of this state, or of the United States, to take property belonging to any of the incorporated municipalities, cities or towns within this state, and such power and authority is exercised to the extent that such incorporated municipality, city or town can no longer function as such, the right to compensation for the property so taken shall vest in the taxpayers of such incorporated municipality, city or town owning real estate or personal property assessed for ad valorem taxes within such incorporated municipality, city or town.

(b) Such rights shall become vested as of the date the first property or properties are acquired by such governmental agency, corporation, association, firm, partnership or individual having the right under the laws of this state or the United States to acquire such property, either by sale, condemnation proceedings or eminent domain.



§ 6-52-104. Apportionment and distribution of condemnation proceeds.

Where any incorporated municipality, city or town is compelled to surrender its charter by reason of the taking of its property by any governmental agency, corporation, association, firm, partnership or individual vested with the authority to purchase or condemn or take the properties of such incorporated municipality, city or town under the power of eminent domain, the proceeds derived from the taking of such municipal properties shall belong to, and become vested in, such taxpayers in proportion to the amount of such taxes paid or owing by such taxpayers to such incorporated municipality for the year that the first property or properties are acquired by such governmental agency, corporation, association, firm, partnership or individual; provided, that where no taxes have been assessed for such year, then the next preceding tax year shall constitute the basis for distribution. Such distribution shall be made only after payment of all indebtedness owing by such municipality, city or town incorporated under the laws of this state.



§ 6-52-105. New corporation as successor to old.

When the charter of any municipal corporation has been repealed, and the same territory has been reincorporated, the new corporation is declared to be the successor of the old corporation for the purposes of this section, §§ 6-52-106 and 6-52-107.



§ 6-52-106. Property and debts passing to successor.

Such new corporation shall be liable for the debts of such old corporation, and shall be entitled to the property and assets of such old corporation, which shall pass to and be vested in such new corporation for the same uses and purposes for which it was held and to be used by the old corporation.



§ 6-52-107. Collection of taxes and dues by successor.

Such new corporation is invested with the right to collect, receive, and receipt for all taxes and dues to the old corporation to which it succeeds, and shall be entitled to exercise all the remedies provided by law for the collection of such taxes and dues.






Part 2 - Abolition of Charter

§ 6-52-201. Petition for abolition.

The people of any incorporated municipality, which was chartered or incorporated under the general laws providing for the organization of municipal corporations, who desire to surrender or abolish their charter, may do so in the following manner:

(1) Whenever ten percent (10%) or more of the registered voters of any such town or city shall petition the county election commission of the county in which the town or city is located, setting forth in the petition that they desire and pray that an election be held of the qualified voters of the town or city, submitting to them the question of "charter" or "no charter," the county election commission shall cause to be held an election in the town or city, in the several wards thereof, if there are such wards, to ascertain the will of the people of the town or city, as to the surrender or nonsurrender of their charter. If the municipal corporation includes territory in two (2) or more counties, such election shall be called and conducted by the county election commissions of the counties in which the territory is situated, and the results certified to the county clerks of all such counties;

(2) Notwithstanding subdivision (1), or § 6-52-205 to the contrary, no such petition shall be accepted nor election with respect to such question scheduled to be held by the county election commission of the county in which the town or city is located, unless two (2) years shall have expired from the date of the incorporation of the municipality or the date of the holding of the most recent election in the municipality on the question of "charter" or "no charter," whichever shall have last occurred.



§ 6-52-202. Notice of election.

Upon the receipt of such petition, the county election commission shall give notice of the time of holding such election, by written or printed handbills posted at five (5) or more public places in the town or city and every ward thereof, at least thirty (30) days before the day of election, stating the object of the election, and shall also cause the same to be published for two (2) consecutive weeks in some newspaper, if there is one published in the town or city.



§ 6-52-203. Conduct of election.

(a) On the day fixed in the notices of election and at the usual place or places of holding elections in the town or city, the county election commission shall cause the elections to be held in the manner prescribed by law in cases of general election.

(b) All persons who are entitled to vote in the town or city for officers thereof shall be entitled to vote in the election, and those who desire to surrender or abolish the charter shall have printed or written on their tickets the words "no charter," and those opposed to the repeal or surrender of the charter shall have printed or written on their tickets the word "charter."



§ 6-52-204. Return and canvass of election.

When the election is closed, the officers, judges and clerks holding the election shall certify the result of the election, together with the poll list of voters and ballots, and the same shall be duly returned to the county election commission, which shall canvass the ballots and verify the same as required by law in case of general elections.



§ 6-52-205. Results of election.

(a) When the county election commission has duly canvassed the vote and the returns, and ascertained the result of the election, if it should appear that "no charter" has a majority of the votes cast, the county election commission shall make a triplicate certificate of the result of the election and file one (1) with the original petition with the county clerk; it shall also file one (1) of the certificates, together with a copy of the original petition, with the secretary of state, to be filed and recorded in the secretary of state's office; and it shall cause one (1) of the certificates to be registered in the register's office of the county in which the town or city is situated. When the certificates are duly filed and registered as provided in this subsection (a), the corporation shall be abolished and become extinct.

(b) If a majority of the votes cast in the election are for "charter," the county election commission shall make one (1) statement and certificate of the result, which it shall file with the county clerk of the county, together with the original petition. No other election shall be held for the repeal of the charter of such town or city until after the expiration of twelve (12) months.



§ 6-52-206. Time for election.

Such an election will be held in conjunction with the next scheduled city or county-wide election, primary or referendum that is held forty-five (45) days after the petitions for abolition are filed with the election commission.






Part 3 - Forfeiture of Charter

§ 6-52-301. Requisites for forfeiture.

(a) If any municipal corporation with a population of one hundred (100) inhabitants or fewer according to the latest federal census fails to exercise its corporate powers as described in § 6-52-302, then it shall, as a municipal corporation, forfeit its charter.

(b) Such forfeiture shall become effective upon the issuance of a court decree to that effect as prescribed in § 6-52-303.



§ 6-52-302. Failure to exercise corporate powers.

"Failure to exercise corporate powers" under § 6-52-301 shall include either subdivisions (1)(A)-(C) combined, or subdivision (2) alone:

(1) (A) Failure to elect a mayor or legislative body, or both, for more than one (1) year after the time fixed for such elections; and

(B) Failure to levy and collect any municipal ad valorem property taxes for a period of three (3) successive years; and

(C) Failure to expend any funds for municipal purposes or adopt a budget for municipal expenditures for a period of three (3) successive years; or

(2) Failure to hold any municipal elections for more than twenty (20) years.



§ 6-52-303. Procedure.

(a) Any five (5) qualified voters of a municipal corporation that has failed to exercise municipal powers as described in § 6-52-302 may petition the chancery court or court of record with equity jurisdiction in the county in which the municipal corporation is located to declare the charter of the municipal corporation forfeited.

(b) A hearing shall be held not more than sixty (60) days after the filing of the petition to determine whether the municipal corporation meets all the conditions set forth in § 6-52-302. If the court determines that such conditions are met, then it shall issue a decree declaring the charter of the municipal corporation forfeited.

(c) Such decree shall be transmitted by certified mail by the clerk of the court to the secretary of state who shall attach the decree to the charter of the municipal corporation and note its dissolution on all records relating to the municipal corporation. Failure of the secretary of state to make such notations shall have no effect on the forfeiture.



§ 6-52-304. Outstanding debts -- Disposition of municipal property.

(a) If there are any outstanding debts in the form of bonds or otherwise owed by the municipal corporation at the time of forfeiture of the charter, the county legislative body of the county in which the municipal corporation is located is authorized to levy a special tax within the territory embraced within the corporate limit of the former corporation for the purposes set forth in § 6-52-101. The collection and disposition of such a tax shall be pursuant to § 6-52-102.

(b) If a municipal corporation that has forfeited its charter pursuant to this part retains any property or assets, or both, that property or assets, or both shall first be applied to any indebtedness owed by the municipal corporation. If any such property or assets, or both remain after the payment of any indebtedness, then such property or assets, or both shall become the property or assets, or both of the county in which the municipal corporation is located.









Chapter 53 - Municipal Elections

§ 6-53-101. Notice of elections.

(a) (1) The county election commission of each county shall hold, upon no less than one hundred twenty (120) days' notice, an election for mayor and aldermen, and other officers in any incorporated town, village, or city, according to law, who, when elected, shall have all the powers conferred on them by their respective charters of incorporation, and until their successors are elected and qualified. If the municipal corporation includes territory in two (2) or more counties, such election and all other municipal elections of such municipal corporation shall be called and conducted by the county election commission of the county in which the town seat or city hall is located.

(2) Any municipality that has changed the term of office of any elected official shall file a certified copy of the ordinance changing such term of office with the appropriate county election commission at least seven (7) days prior to the deadline for filing the notice of election pursuant to § 2-12-111.

(b) (1) In municipalities with a population of one hundred twenty-five (125) or less, according to the 1960 census or any subsequent federal census, notice of municipal elections may be made by posting in five (5) public places in the municipality a proclamation of the legislative body of the town holding the municipal election; provided, that the notice shall be on heavy paper or cardboard at least eight inches (8'') long and five inches (5'') wide, and shall be clearly legible.

(2) The notice provided for such towns may be made in lieu of all other notices required by law for municipal elections; provided, that the elections relate only to officers of the municipality.



§ 6-53-102. Qualifications of voters.

(a) All persons living within such corporation and who have been residents thereof for three (3) months previous to the election, except at first election, and who are entitled to vote for members of the general assembly, shall be entitled to vote in municipal elections; provided, that if and when inclusion of additional territory within such corporation becomes effective within three (3) months next preceding the election, the length of residence during such preceding three (3) months within the added territory shall be included and recognized in applying the municipal residence requirement, prescribed by this section, as a qualification of voters in such election.

(b) (1) In counties having a population of not less than twenty-six thousand five hundred (26,500) nor more than twenty-seven thousand one hundred fifty (27,150), according to the 1970 federal census or any subsequent federal census, the board of mayor and aldermen of any municipality under this chapter may by ordinance provide that any person who is a qualified voter and who owns real property situated within the corporate limits of such municipality may vote in any municipal election or referendum even though such person does not reside within the municipality.

(2) Subdivision (b)(1) shall not be effective until approved by a two-thirds (2/3) vote of the legislative body of any municipality to which it may apply.

(c) (1) All persons residing outside the corporation limits, having owned a taxable freehold within the corporation for a period of six (6) months next preceding the date of the election, and being otherwise qualified, shall also be entitled to vote at the election, in any corporations having a population of not less than twelve thousand two hundred fifty (12,250) nor more than twelve thousand three hundred (12,300), according to the 1970 federal census or any subsequent federal census.

(2) Subdivision (c)(1) shall have no effect unless it is approved by a two-thirds (2/3) vote of the municipal legislative body of any municipality to which it may apply.

(d) (1) All persons residing outside the corporation limits, having owned a taxable freehold within the corporation for a period of six (6) months next preceding the date of the election, and being otherwise qualified, shall also be entitled to vote at the election, in any corporation having a population of not less than four hundred forty (440) persons nor more than four hundred sixty (460) persons, according to the 1980 federal census or any subsequent federal census.

(2) Subdivision (d)(1) shall have no effect unless it is approved by a two-thirds (2/3) vote of the municipal legislative body of any municipality to which it may apply.

(e) (1) In any city with a population of less than one thousand five hundred (1,500) located in a county with a population of not less than forty-one thousand four hundred (41,400) nor more than forty-one thousand five hundred (41,500), according to the 1980 federal census or any subsequent federal census, all persons residing outside the corporation limits of such city who shall have owned not less than a one-half (1/2) interest in a taxable freehold, or husband and wife who shall have owned a taxable freehold as tenants by the entireties within the corporation for a period of six (6) months next preceding the date of such election, and being otherwise qualified, shall also be entitled to vote at such election; provided, that for the purposes of this subdivision (e)(1), all persons residing outside the corporation limits of such city and owning a time-share estate as it is defined in § 66-32-102, within the corporation, shall not be considered the owner of a taxable freehold and shall not be entitled to vote in such election.

(2) Subdivision (e)(1) shall have no effect unless it is approved by a two-thirds (2/3) vote of the municipal legislative body of any municipality to which it may apply.

(f) (1) Subject to approval in a referendum held in accordance with subdivision (f)(2), in any city having a population of not less than three hundred forty (340) nor more than three hundred fifty (350) located in any county having a population of not less than twenty thousand (20,000) nor more than twenty thousand three hundred (20,300), according to the 1990 federal census or any subsequent federal census, any person residing outside the corporate limits of the city who owned at least a one-half (1/2) interest in a taxable freehold within such limits for the thirty-day period immediately preceding the date of such election, or any husband and wife residing outside the corporate limits of such city who owned, as tenants by the entirety, a taxable freehold within such limits for the thirty-day period immediately preceding the date of such election, shall also be entitled to vote at such election, being otherwise qualified. As used in this subdivision (f)(1), "taxable freehold" means an estate for life or a fee simple absolute in real property having an appraised value of not less than two thousand dollars ($2,000) for purposes of title 67, chapter 5.

(2) Subdivision (f)(1) shall only apply in such city if a majority of the number of qualified voters of the city voting in the first city election held following April 18, 2001, approve the question of whether or not the subsection shall apply to such city. The ballots used in such election shall have printed on them the substance of this subsection (f) and the voters shall vote for or against the subsection applying in such city. The votes cast on the question shall be canvassed and the results proclaimed by the county election commission and certified by it to the secretary of state as provided by law in the case of general elections. The qualifications of voters voting on the question shall be the same as those required for participation in general elections. All laws applicable to general elections shall apply to the determination of the approval or rejection of this subsection (f).

(g) (1) All persons residing outside the corporate limits of any municipality having a population of not less than one thousand three hundred three (1,303) nor more than one thousand three hundred ten (1,310), located in any county having a population of not less than fifty-one thousand nine hundred (51,900) nor more than fifty-two thousand (52,000), both according to the 2000 federal census or any subsequent federal census, having owned a fee simple interest in real property pursuant to the ownership requirements of § 2-2-107(a)(3) within the corporation for a period of thirty (30) days next preceding the date of the election, and being otherwise qualified, shall also be entitled to vote in municipal elections of such municipality.

(2) Subdivision (g)(1) shall have no effect unless it is approved by a two-thirds (2/3) vote of the municipal legislative body of any municipality to which it may apply.

(h) (1) All persons residing outside the corporation limits of any municipality having a population of not less than six thousand five hundred (6,500) nor more than six thousand five hundred fifty (6,550), according to the 2000 federal census or any subsequent federal census, having owned a fee simple interest in real property pursuant to the ownership requirements of § 2-2-107(a)(3) within the corporation for a period of thirty (30) days next preceding the date of the election, and being otherwise qualified, shall also be entitled to vote in municipal elections of such municipality.

(2) Subdivision (h)(1) shall have no effect unless it is approved by a two-thirds (2/3) vote of the municipal legislative body of any municipality to which it may apply.

(i) (1) All persons residing outside the corporation limits of any municipality having a population of not less than one thousand two hundred twenty-five (1,225) nor more than one thousand two hundred thirty-five (1,235), according to the 2000 federal census or any subsequent federal census, having owned a fee simple interest in real property pursuant to the ownership requirements of § 2-2-107(a)(3) within the corporation for a period of thirty (30) days next preceding the date of the election, and being otherwise qualified, shall also be entitled to vote in municipal elections of such municipality.

(2) Subdivision (i)(1) shall have no effect unless it is approved by a two-thirds (2/3) vote of the municipal legislative body of any municipality to which it may apply.

(j) (1) All persons residing outside the corporation limits of any municipality having a population of not less than two thousand fifty (2,050) nor more than two thousand sixty (2,060), according to the 2010 federal census or any subsequent federal census, having owned a fee simple interest in real property pursuant to the ownership requirements of § 2-2-107(a)(3) within the corporation for a period of thirty (30) days next preceding the date of the election, and being otherwise qualified, shall also be entitled to vote in municipal elections of such municipality.

(2) Subdivision (j)(1) shall have no effect unless it is approved by a two-thirds (2/3) vote of the municipal legislative body of any municipality to which it may apply.

(k) (1) Persons owning at least a fifty percent (50%) fee simple interest in a parcel of real property of at least five thousand square feet (5,000 sq. ft.) or appraised for tax purposes at not less than three thousand dollars ($3,000) for the six (6) month period immediately preceding an election, who are otherwise qualified to vote in state elections in this state, shall be eligible to vote in municipal elections; provided, that the person is properly registered to vote.

(2) Subdivision (k)(1) shall only apply in any municipality with a population of not less than five hundred thirty (530) nor more than five hundred thirty-nine (539) that is located in any county having a population of not less than fourteen thousand one hundred (14,100) nor more than fourteen thousand two hundred (14,200), according to the 2010 federal census or any subsequent federal census.

(3) Subdivision (k)(1) shall have no effect unless it is approved by a two-thirds (2/3) vote of the municipal legislative body of any municipality to which it may apply.



§ 6-53-103. Certificate of election.

Immediately after the election, the county election commission or officers holding the election shall deliver to the persons having the highest number of votes a certificate of their election.



§ 6-53-105. Home rule municipalities -- Elections on questions requiring local approval and on amendments to charter.

(a) In any municipality that has adopted home rule, where any question subject to local approval, under the provisions of the Constitution of Tennessee, article XI, § 9 has not been approved by a two-thirds (2/3) vote of the local governing body, a petition signed by the qualified voters of the municipality in a number amounting to at least ten percent (10%) of the votes cast in the last election for mayor may be filed with the appropriate election commission officials not later than sixty (60) days prior to the day of the next regular election or primary, and the question shall be placed on the ballot of the next regular election. Where the total cost of conducting a special election pursuant to the Constitution of Tennessee, article XI, § 9 is defrayed completely by private financial contributions, a special election may be held for the purpose of approving or disapproving the question.

(b) Except in counties having a metropolitan form of government and having a population of not less than four hundred twenty thousand (420,000) nor more than five hundred thousand (500,000), according to the 1970 federal census, the local governing body of any municipality that has adopted home rule may, by ordinance, propose an amendment to the charter of such municipality by a majority vote of the body and submit the same for ratification by approval of the qualified voters of the municipality, in a special election to be held for such purpose, the amendment to be limited in its substance and applicability to the establishment of a property tax rate, or the increasing or reduction thereof. When such local governing body has proposed any such amendment, it shall notify the election commission, which shall call and hold an election for the municipality after giving forty-five (45) days' notice that such election will be held. The ballot shall set forth the proposed amendment as set out in the resolution adopted by the local governing body, and the voters shall vote "For the amendment" or "Against the amendment." Following the election the vote shall be canvassed by the county election commission and if a majority of those voting vote for the amendment, it shall become a part of the charter of such home rule municipality.

(c) On any ballot on which an amendment to the charter of a home rule municipality appears for approval or disapproval by the electorate, a statement certified by the chief financial officer of the municipality shall appear immediately after the language describing the amendment but before the questions "For the amendment" and "Against the amendment." The statement shall indicate the chief financial officer's estimate of the net cost savings, net cost increase, or net increase or decrease in revenues, on a yearly basis, if any, that will be effected if the amendment is approved. The statement by the financial officer shall be made readily distinguishable from the language describing the amendment itself.



§ 6-53-106. Filling certain vacancies.

(a) Notwithstanding any other law or municipal charter, whenever a vacancy occurs in the membership of any city board of education whose members are elected by vote of the people or in the office of city judge who is elected by vote of the people in any city having a population in excess of one hundred thousand (100,000) within counties, except those counties with the metropolitan form of government, having a population in excess of two hundred thousand (200,000), each according to the 1970 federal census or any subsequent federal census, any appointment made pursuant to law or charter provision shall be an interim appointment, valid only until the next primary or general election or referendum that is held in such city after the vacancy occurs.

(b) At such primary or general election or referendum, the vacancy shall be filled for the remainder of the unexpired term by the election of some qualified candidate.

(c) In any city to which this section applies, for those offices for which by charter or other law a special election is provided for the filling of vacancies, such charter or other law shall be controlling, but if no special election is so provided for the filling of vacancies, this section shall control.



§ 6-53-107. Vacancies in council.

(a) Notwithstanding any other law or charter, whenever a vacancy occurs in the membership of the city council of any city having a population in excess of one hundred thousand (100,000) within counties, except those counties with the metropolitan form of government, having a population in excess of two hundred thousand (200,000), each according to the 1970 federal census or any subsequent federal census, any appointment made to fill such vacancy under the law or charter shall be an interim appointment, valid only until the next primary or general election or referendum that is held in such city after the vacancy occurs.

(b) At such primary or general election or referendum, the vacancy shall be filled for the remainder of the unexpired term by the election of some qualified candidate.

(c) In any city to which this section applies, for those offices for which by charter or other law a special election is provided for the filling of vacancies, such charter or other law shall be controlling, but if no special election is so provided for the filling of vacancies, this section shall control.



§ 6-53-108. Petitions for recall elections.

(a) The charter of any municipality to the contrary notwithstanding, any petition or petitions required to be filed under a municipal charter in order to cause a recall election of whatever type or kind, whether in the nature of a new municipal election prior to the next regular election or otherwise, shall contain one (1) or more specific grounds for removal.

(b) This section shall be construed to be remedial and shall be given a liberal and retroactive effect where legally permissible.



§ 6-53-109. Minimum age of city and municipal legislators.

(a) Notwithstanding general law, private act, or municipal charter to the contrary, no minimum age qualification for membership on the legislative body of any municipality or city shall be greater than twenty-one (21) years of age at the time of taking office nor less than eighteen (18) years of age as a candidate for election to such office; provided, that a minimum age qualification for such membership, within such age range, may be established by a municipality or city by private act, charter provision, or ordinance if authorized by its charter.

(b) This section shall not apply to any county with a metropolitan form of government.



§ 6-53-110. Election districts.

(a) (1) Notwithstanding any other law or charter to the contrary, no member of the legislative body of a municipality, a popularly elected school board, or any other similarly constituted and elected board or commission of a county or municipality shall be elected to such office through an election procedure requiring candidates to be nominated from a district and elected at-large, but such members shall be elected from districts as established by the appropriate county or municipality, which districts shall:

(A) Assure representation of substantially equal populations and guarantee the principle of one man/one vote in compliance with the Constitution of the United States; and

(B) Be reasonably compact and contiguous and not overlap.

(2) Following the establishment of the districts, such districts shall be reapportioned at least as often as districts for the county legislative body of such county are reapportioned to ensure compliance with the limitations prescribed in this section.

(b) (1) (A) This section shall apply to all such elections held on and after September 1, 1983.

(B) This section shall not apply in any municipality with a population of less than fifty thousand (50,000) persons or in any county with a population of less than ninety thousand (90,000) persons, according to the 1980 federal census or any subsequent federal census.

(C) This section shall not apply in any county having a population of not less than eighty-five thousand seven hundred twenty-five (85,725) nor more than eighty-five thousand eight hundred twenty-five (85,825), according to the 1980 federal census or any subsequent federal census.

(2) This section shall only apply to local governmental entities that use the election procedure outlined in subsection (a).

(c) This section shall have no effect, unless it is approved by a majority of the number of qualified voters of the county or municipality to which it may apply, as the case may be, voting in an election on the question of whether or not this section should be approved. The ballots used in the first regular election held in such county or municipality after May 24, 1983, shall have printed on them the substance of this section and the voters shall vote for or against its approval. The election commission shall place this question on the ballot at the direction of the state election coordinator. The votes cast on the question shall be canvassed and the results proclaimed by the county election commission and certified by it to the secretary of state as provided by law in the case of general elections. The qualifications of voters voting on the question shall be the same as those required for participation in general elections. All laws applicable to general elections shall apply to the determination of the approval or rejection of this section.



§ 6-53-111. Home rule municipalities -- Status of school board following merger with county school system.

(a) When a home rule city having a city board of education changes its charter to repeal prospectively its charter provisions authorizing it to maintain a separate school system from the county in which it is located, no further election for the city's board of education shall be held within the period of three (3) years before the date of the merger of the city school system into the county school system. The members in office at the time of the charter vote shall remain in office until the repeal takes effect, unless the intervening period is more than three (3) years.

(b) The powers conferred by this section are in addition and supplemental to the powers conferred by any other law, charter, or home rule provision.






Chapter 54 - Municipal Powers Generally

Part 1 - General Provisions

§ 6-54-101. Division into wards.

The governing board may divide any municipal corporation into as many wards as it may deem necessary.



§ 6-54-102. Redistricting into new wards.

Municipalities may redistrict into new wards whenever, for proper reasons, they deem it expedient so to do.



§ 6-54-103. Owning real estate outside limits.

All municipal corporations may, for corporate purposes, hold real estate beyond their limits.



§ 6-54-104. Regulation of electrical work.

All incorporated cities, towns, and villages, however formed, are empowered to regulate the business of electricians and electrical work in such cities, towns, or villages, and to enforce efficiency of same, and to that end to pass all ordinances necessary to carry out and enforce the powers delegated.



§ 6-54-105. Regulation of sale of commodities.

All corporate towns may pass laws to require articles usually sold by dry or heaped measure, to be sold by weight, within their corporate limits.



§ 6-54-106. Regulation of powder magazines.

The governing body of any incorporated municipality may authorize the building of powder magazines at any safe and prudent distance from the limits of the corporation. When it gives such authority, it shall be by order upon its records, designating and appointing the places within its county where such magazines may be erected, in which it shall be lawful to deposit and keep gunpowder. The corporate authorities shall adopt such regulations in regard to the construction of such magazines as may, in their opinion, best secure the community from danger.



§ 6-54-107. Interest of officer in municipal contracts prohibited.

(a) No person holding office under any municipal corporation shall, during the time for which such person was elected or appointed, be capable of contracting with such corporation for the performance of any work that is to be paid for out of the treasury. Nor shall such person be capable of holding or having any other direct interest in such a contract. "Direct interest" means any contract with any business in which the official is the sole proprietor, a partner, or the person having the controlling interest. "Controlling interest" includes the individual with the ownership or control of the largest number of outstanding shares owned by any single individual or corporation.

(b) No officer in a municipality shall be indirectly interested in any contract to which the municipality is a party unless the officer publicly acknowledges such officer's interest. "Indirectly interested" means any contract in which the officer is interested but not directly so, but includes contracts where the officer is directly interested but is the sole supplier of goods or services in a municipality.

(c) (1) Any member of a local governing body of a municipality who is also an employee of the same municipality may vote on matters in which such member has a conflict of interest if the member informs the governing body immediately prior to the vote as follows:

"Because I am an employee of (name of governmental unit), I have a conflict of interest in the proposal about to be voted. However, I declare that my argument and my vote answer only to my conscience and to my obligation to my constituents and the citizens this body represents."

(2) In the event a member of a local governing body of a municipality has a conflict of interest in a matter to be voted upon by the body, the member may abstain for cause by announcing such to the presiding officer. Any member of a local governing body of a municipality who abstains from voting for cause on any issue coming to a vote before the body shall not be counted for the purpose of determining a majority vote.

(3) The vote of any person having a conflict of interest who does not inform the governing body of such conflict as provided in subdivision (c)(1) shall be void if challenged in a timely manner. As used in this subdivision (c)(3), "timely manner" means during the same meeting at which the vote was cast and prior to the transaction of any further business by the body.

(4) Nothing in this subsection (c) alters, amends, or otherwise affects § 12-4-101(a). In the event of any conflict between this subsection (c) and § 12-4-101(a), § 12-4-101(a) shall prevail.

(5) The legislative body of any metropolitan form of government or charter form of government may opt out of this subsection (c) by resolution.



§ 6-54-108. Penalty for unlawful interest of officer.

Every officer of such corporation who shall unlawfully be concerned in making such contract, or who shall unlawfully pay money upon the same to or for any person declared incapable in § 6-54-107, shall forfeit the amount so paid; and such officer shall be jointly and severally liable to an action for the same, which action may be prosecuted by any citizen of the corporation in its name.



§ 6-54-109. Municipal control of utilities.

It is not lawful for:

(1) Any corporation chartered or authorized to build or operate, or operating, a street railway, whether by steam, electricity, or otherwise;

(2) Any corporation chartered or authorized to manufacture or furnish, or furnishing gas, electricity, or other substance for the lighting of the streets or public places of any town or city, or for the use or consumption by the inhabitants of such town or city; or

(3) Any corporation chartered or authorized to supply, or supplying, any town or city or the inhabitants thereof with water;

to acquire the franchises or property of any similar corporation carrying on its operations with any city or town, or partly in such city or town and in the territory adjacent to same, by consolidation, purchase, lease or other mode, except only by and with the permission and consent, expressed officially in writing, of the municipal government of the city or town in which the corporation whose franchises or property is being acquired carries on its business, wholly or in part, and then only upon such terms and conditions as the municipal government may prescribe; provided, that such terms and conditions shall not violate any law.



§ 6-54-110. Oil and natural gas -- Powers and duties.

(a) Notwithstanding any other law, a municipality, its agencies or divisions thereof, may within or without the state engage in investigating, exploring, prospecting, drilling, and mining for and producing natural gas and oil and mineral by-products thereof, and construct the appropriate facilities to produce, save, take care of, maintain, treat and transport natural gas and oil and mineral by-products thereof, or to contract for same with any person, federal agency, municipality or public or private corporation.

(b) No municipality, its agencies, or division thereof, is granted any additional power of eminent domain to carry out this section.



§ 6-54-111. Appropriation of funds for nonprofit organizations.

(a) (1) The legislative body of each municipality may appropriate funds for the financial aid of any nonprofit charitable organization or any nonprofit civic organization in accordance with the guidelines required by subsection (b).

(2) (A) For the purposes of this section, "nonprofit charitable organization" is one in which no part of the net earnings inures or may lawfully inure to the benefit of any private shareholder or individual and that provides year-round services benefiting the general welfare of the residents of the municipalities.

(B) For the purposes of this section, "nonprofit civic organization" means a civic organization exempt from taxation pursuant to § 501(c)(4) or (c)(6) of the Internal Revenue Code of 1954 (26 U.S.C. § 501(c)(4), (c)(6)), which operates primarily for the purpose of bringing about civic betterments and social improvements through efforts to maintain and increase employment opportunities in the municipality by promoting industry, trade, commerce, tourism and recreation by inducing manufacturing, industrial, governmental, educational, financial, service, commercial, recreational, and agricultural enterprises to locate in or remain in the municipality. The statement of public policy set forth in Acts 1955, ch. 209, § 3 is hereby incorporated into and made a part of this section, and it is hereby determined and declared that appropriations authorized by this section are needed to relieve the emergency created by the continuing migration from Tennessee and its municipalities of a large number of its citizens in order to find employment elsewhere, and to enable the municipalities of the state to assist nonprofit organizations in furthering the economic development, social welfare, and common good of its residents.

(b) The comptroller of the treasury shall devise standard procedures to assist a municipality in the disposition of funds that are appropriated under this section. Each legislative body of a municipality shall devise guidelines directing for what purpose the appropriated money may be spent. These guidelines shall provide generally that any funds appropriated shall be used to promote the general welfare of the residents of the municipality. Any funds appropriated under this section shall be used and expended under the direction and control of the legislative body of a municipality in conjunction with the guidelines and procedures of the comptroller of the treasury.

(c) Any nonprofit organization that desires financial assistance from a municipality shall file with the city clerk a copy of an annual report of its business affairs and transactions, which includes, but is not limited to, a copy of an annual audit, a description of the program that serves the residents of the municipality and the proposed use of the municipal assistance. Such report will be open for public inspection during regular business hours of the city clerk's office.

(d) Appropriations to nonprofit organizations other than charitable organizations may be made only once notices have been published in a newspaper of general circulation in the municipality of the intent to make an appropriation to a nonprofit, but not charitable, organization specifying the intended amount of the appropriation and the purposes for which the appropriation will be spent.



§ 6-54-112. Mayors and commissioners -- Substitutes to serve on boards, etc.

(a) (1) Any mayor or full-time commissioner of a municipality who serves on a municipal, county, regional board, commission, or authority or development district board, in an appointed, elected, or ex officio capacity, may from time to time designate a person qualified to hold the official's office, a professional staff member of the municipality with appropriate training, or a member of the municipality's governing body to sit in the municipal official's place on the board, commission, or authority.

(2) Any such designee has the same immunities and powers, including the power to vote, as are otherwise conferred on the elected municipal official on the board, commission, or authority.

(3) No such designee may cast more than one (1) vote.

(4) At any meeting attended by the elected municipal official, only the elected municipal official, and not the designee, shall exercise voting power.

(b) (1) Subsection (a) shall not be applicable when there is a charter, private act, ordinance, or general law provision providing for a substitute for the local government official, nor shall subsection (a) apply to boards, commissions, or authorities whose members are appointed by the governor.

(2) Subsection (a) shall not apply to the members of local boards of education.



§ 6-54-113. Removal of vegetation and debris from certain lots.

(a) (1) "Municipality," as used in this section, includes incorporated cities and towns and metropolitan governments.

(2) The authority provided in this section is permissive and not mandatory and may or may not be exercised by a municipality, as each municipality deems appropriate.

(b) If it is determined by the appropriate department or person as designated by the governing body of a municipality that any owner of record of real property has created, maintained or permitted to be maintained on such property the growth of trees, vines, grass, underbrush or the accumulation of debris, trash, litter, or garbage, or any combination of the preceding elements, so as to endanger the health, safety or welfare of other citizens or to encourage the infestation of rats and other harmful animals, the appropriate department or person shall provide notice to the owner of record to remedy the condition immediately. The notice shall be given by United States mail, addressed to the last known address of the owner of record. When an attempt at notification by United States mail fails or no valid last known address exists for the owner of record, the municipality may publish the notice in a newspaper of general circulation in the county where the property sits for no less than two (2) consecutive issues or personally deliver the notice to the owner of record. For purposes of this section, such publication shall constitute receipt of notice effective on the date of the second publication of the notice and personal delivery shall constitute receipt of notice immediately upon delivery. The notice shall state that the owner of the property is entitled to a hearing. The notice shall be written in plain language and shall also include, but not be limited to, the following elements:

(1) A brief statement of this section, which shall contain the consequences of failing to remedy the noted condition;

(2) The person, office, address and telephone number of the department or person giving notice;

(3) A cost estimate for remedying the noted condition, which shall be in conformity with the standards of cost in the community; and

(4) A place wherein the notified party may return a copy of the notice, indicating the desire for a hearing.

(c) (1) (A) If the person fails or refuses to remedy the condition within ten (10) days after receiving the notice, the appropriate department or person shall immediately cause the condition to be remedied or removed at a cost in conformity with reasonable standards and the cost thereof assessed against the owner of the property. The municipality may collect the costs assessed against the owner through an action for debt filed in any court of competent jurisdiction. The municipality may bring one (1) action for debt against more than one (1) or all of the owners of properties against whom such costs have been assessed, and the fact that multiple owners have been joined in one (1) action shall not be considered by the court as a misjoinder of parties. Upon the filing of the notice with the office of the register of deeds of the county in which the property lies, the costs shall be a lien on the property in favor of the municipality, second only to liens of the state, county and municipality for taxes, any lien of the municipality for special assessments, and any valid lien, right or interest in such property duly recorded or duly perfected by filing, prior to the filing of such notice. These costs shall be collected by the municipal tax collector or county trustee at the same time and in the same manner as property taxes are collected. If the owner fails to pay the costs, they may be collected at the same time and in the same manner as delinquent property taxes are collected and shall be subject to the same penalty and interest as delinquent property taxes.

(B) When the owner of an owner-occupied residential property fails or refuses to remedy the condition within ten (10) days after receiving the notice, the appropriate department or person shall immediately cause the condition to be remedied or removed at a cost in accordance with reasonable standards in the community, with these costs to be assessed against the owner of the property. Subdivision (c)(1)(A) shall apply to the collection of costs against the owner of an owner-occupied residential property, except that the municipality shall wait until cumulative charges for remediation equal or exceed five hundred dollars ($500) before filing the notice with the register of deeds and the charges becoming a lien on the property. After this threshold has been met and the lien attaches, charges for costs for which the lien attached are collectible as provided in subdivision (c)(1)(A) for these charges.

(2) If the person who is the owner of record is a carrier engaged in the transportation of property or is a utility transmitting communications, electricity, gas, liquids, steam, sewerage or other materials, the ten-day period specified in subdivision (a)(1) shall be twenty (20) days, excluding Saturdays, Sundays and legal holidays.

(d) (1) The municipal governing body or the appropriate department, or both, may make any rules and regulations necessary for the administration and enforcement of this section. The municipality shall provide for a hearing upon request of the person aggrieved by the determination made pursuant to subsection (b). A request for a hearing shall be made within ten (10) days following the receipt of the notice issued pursuant to subsection (b). Failure to make the request within this time shall without exception constitute a waiver of the right to a hearing.

(2) Any person aggrieved by an order or act of the board, agency or commission under this subsection (d) may seek judicial review of the order or act. The time period established in subsection (c) shall be stayed during the pendency of a hearing.

(e) The provisions of this section are in addition and supplemental to, and not in substitution for, similar authority in any municipality's charter or other applicable law.

(f) In the event a privately owned cemetery would otherwise meet the requirements of this section, and if a Boy Scout troop or other organization were to remedy the conditions existing on such property, the municipality shall be prohibited from filing a lien against such property for the value of the work performed by such organization. Such organization shall be immune from any legal action for damages, and no cause of action for civil or criminal liability may be brought by the owner of record of the cemetery or descendants of those buried in the cemetery against such organization, so long as reasonable care is taken by such organization not to violate § 46-2-105, § 46-3-108 [repealed], or any other provision of law, rule or regulation.

(g) (1) As used in this subsection (g):

(A) "Community organization" means a community-oriented organization or group including, but not limited to, a school group, church youth group, neighborhood preservation nonprofit corporation, or community support group; and

(B) "Vacant property" means property on which no building exists or on which a building exists but any such building is no longer utilized for any business, commercial or residential purposes.

(2) Except as provided in subsection (f), if a person fails to remedy the condition on vacant property within the time period prescribed by subsection (c), subject to any stay as provided in subsection (d), upon the adoption of a resolution by a two-thirds (2/3) vote of the municipal legislative body of any municipality located in any county having a population in excess of eight hundred thousand (800,000), according to the 2000 federal census or any subsequent federal census, to implement this subsection (g) within any such municipality, a community organization shall be entitled to petition the municipality to enter upon such vacant property to remedy the conditions identified in subsection (b). Upon the filing of such a petition, the municipality is authorized to contract with such community organization for such purposes. The contract shall provide for the manner in which the community organization shall be compensated for remedying the conditions pursuant to such contract. Any municipality that contracts with a community organization for such purposes shall be absolutely immune from any liability to any and all persons and for damage to the vacant property for conditions remedied by the community organization. No monetary liability and no cause of action of any nature shall arise against the municipality for acts of omission or commission of such community organization for conditions remedied pursuant to such contract.



§ 6-54-114. Municipal civil service board -- Members -- Qualifications -- Appointment.

(a) Notwithstanding any municipal charter to the contrary, each member of a municipal civil service board shall be a domiciled resident of the municipality that the board serves for at least one (1) year prior to appointment. During a member's term of office, no such member shall engage in any type of business with the municipality or any employee of such municipality.

(b) Notwithstanding any municipal charter or ordinance to the contrary, all members of any municipal civil service board in any county with a population greater than three hundred thousand (300,000), created by ordinance or charter, shall be appointed by the mayor of the municipality which the board serves. Such appointments shall be subject to confirmation by the municipal legislative body. At least one (1) member shall be a woman and one (1) member shall be a minority citizen.

(c) This section shall not apply to municipalities with a mayor-aldermen form of government.



§ 6-54-115. Exemption of property from seizure.

The public property of every municipality, of every character and description, used for strictly municipal purposes, is exempt from seizure by attachment, execution or other legal process; nor shall municipal funds in the hands of its treasurer or depository be subject to garnishment or other legal process, except as is elsewhere provided. There shall be no priority, by pledge of property or taxes, given to creditors.



§ 6-54-116. Joint building inspectors in certain municipalities.

(a) Two (2) or more municipalities, neither of which exceeds twenty-five thousand (25,000) in population, may engage jointly one (1) building inspector, and make an agreement specifying how this inspector shall be paid for the services and how the inspector's time or services shall be allocated to the respective municipalities. Municipalities shall have this authority regardless of any other law or charter provision to the contrary.

(b) "Municipalities" means incorporated cities and towns.



§ 6-54-117. Construction of entertainment facilities.

All municipal corporations have the power and are authorized to purchase land and install therein roads and streets and water, sewer, electric and other utilities for the purpose of aiding in the construction and development therein of performance halls, auditoriums, theaters, or other entertainment facilities, and to issue their bonds or notes to finance in whole or in part the costs of such land and improvements, in accordance with and subject to the requirements of title 9, chapter 21, and title 13, chapter 16, and to exercise all the powers set forth therein as it relates to such construction and development.



§ 6-54-118. Municipal relationships with industrial development corporations.

(a) (1) Notwithstanding any other law to the contrary, a municipality may appropriate funds, which may be funds borrowed by the municipality under applicable law, for the purpose of making a loan, with reasonable interest assessed, or a contribution to an eligible industrial development corporation, as defined in subsection (c), for the purpose of economic development or industrial development, or both.

(2) Without limiting subdivision (a)(1), a municipality may also agree, for the period of time that the municipality may determine pursuant to an interlocal agreement entered into under § 12-9-104, that relates to the joint development or operation of an industrial park or a business park, to contribute to any eligible industrial development corporation that is identified in the interlocal agreement as the entity responsible for the development or operation of the industrial park or business park an amount equal to the property taxes that the municipality receives with respect to the property, including personal property, located within the industrial park or business park.

(3) Any amounts contributed to an industrial development corporation pursuant to subdivision (a)(2) shall be deemed revenues of the industrial development corporation, which may be used for any lawful purpose of the industrial development corporation.

(4) Without limiting subdivisions (a)(1)-(3), any industrial development corporation that is identified in an interlocal agreement as the entity responsible for the development or operation of an industrial park or business park shall be authorized to distribute to any municipality that is a party to the interlocal agreement any revenues received by the industrial development corporation with respect to the industrial park or business park that are in excess of the amounts that are needed to pay the expenses of developing and operating the industrial park or business park.

(b) Without limiting the authorization provided under any otherwise applicable law, on or before 11:59 p.m., January 1, 2012, a municipality located in a tier 3 enhancement county as defined in § 67-4-2109(a)(2) as of June 1, 2011, acting through the authorization of the board of public utilities or other board or supervisory body having responsibility for the electric department or gas department of the municipality, may loan funds from the electric department or gas department to an eligible industrial development corporation for the purpose of economic development or industrial development, or both; provided, that:

(1) Prior to making any loan pursuant to this subsection (b), the municipality shall submit the loan agreement to the comptroller of the treasury, or the comptroller's designee, for approval based upon a review of the financial condition of the electric or gas department, the department's available reserves, the collateral provided to the department, and the terms and conditions of the loan documents; and

(2) The principal amount of any loan made pursuant to this subsection (b) shall not exceed five hundred thousand dollars ($500,000).

(c) For purposes of this section:

(1) "Eligible industrial development corporation" means:

(A) Any industrial development corporation incorporated in the county in which the municipality is located;

(B) Any industrial development corporation formed jointly by the municipality and other municipalities pursuant to § 7-53-104(b); and

(C) Any industrial development corporation that has been identified in an interlocal agreement to which a municipality is a party as the entity that will be responsible for the development or operation of an industrial park or business park; and

(2) "Municipality" shall have the same meaning as in § 7-53-101.



§ 6-54-119. Building safety and other standardized codes incorporated by reference -- Citations.

(a) If the legislative body of any municipality or any agency or instrumentality thereof incorporates by reference a building code, safety and health code, or any other standardized code or document, a copy of such code or document shall be obtained and retained as a public record by the respective legislative body, agency or instrumentality.

(b) If any person is cited by the municipal legislative body or any agency or instrumentality thereof as having violated a building code, safety and health code, or any other standardized code or document that has been incorporated by reference pursuant to subsection (a), a notation shall be included in such citation identifying with specificity where a copy of the respective code or document is located and the hours during which such person has the opportunity to read or inspect such code or document.



§ 6-54-120. Municipal clerk certifications.

(a) After July 1, 1998, a municipality that employs an officer or employee responsible for exercising any of the duties of municipal clerk or municipal recorder, as specified in the municipal charter, or any of the duties listed in subdivision (a)(1), shall have one (1) such person obtain certification upon meeting the qualifications for certification established by the secretary of state; provided, that a municipality shall have four (4) years to ensure that any officer or employee responsible for exercising any of the duties of municipal clerk or recorder and who was hired after July 1, 1994, meets those qualifications.

(1) Examples of duties commonly exercised by municipal recorders and clerks include, but are not limited to:

(A) Taking the minutes and keeping a record of business transacted at meetings of the legislative body;

(B) Preserving the minutes in permanent form;

(C) Acting as custodian of and preserving the public records of the city, including original copies of ordinances, minutes of the legislative body, contracts, bonds, title deeds, and other official papers, records and documents; and

(D) Providing copies and certifying copies of official records, papers and documents.

(2) In municipalities where more than one (1) person is responsible for exercising the duties listed in subdivision (a)(1), one (1) person in each municipality shall obtain certification. More than one (1) municipal employee or officer may become certified.

(b) Any person who is licensed to practice law in the state of Tennessee and who satisfies the continuing legal education requirement in Supreme Court Rule 21 is exempt from the certification requirements of this section. Any person who is a certified public accountant holding a certificate as provided in § 62-1-106 or § 62-1-107 is exempt from the certification requirements of this section. Any person who has been appointed or is acting in the capacity of a city manager or administrator and who possesses a Masters of Arts degree in public administration shall also be exempt from the certification requirements of this section. In addition, any person is exempt from initial certification if such person has served as both a city judge and city recorder for at least twenty-five (25) years.

(c) (1) The secretary of state shall establish the qualifications for certification in rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and in consultation with the Tennessee association of municipal clerks and recorders. Certification requires at least one hundred (100) hours of education courses.

(2) The required education hours may include a credit of twenty-five (25) hours for an Associate of Arts or Science degree and a credit of fifty (50) hours for a Bachelor of Arts or Science degree; provided, that such credit is given for only one (1) degree.

(3) In addition, completion of any course approved for continuing education credit may be applied to satisfy the required education hours.

(d) The secretary of state shall recognize and accept certification from the International Institute of Municipal Clerks as satisfying the certification requirements of this part.

(e) To retain certification, a certified officer or employee shall be required to attend a minimum of eighteen (18) hours of continuing education courses every three (3) years.

(f) Any courses offered in conjunction with the University of Tennessee municipal technical advisory service and center for government training shall be offered in each grand division of the state.

(g) Hours of training may be earned toward certification by using self-teaching computer programs as approved by the secretary of state.

(h) This section shall be optional for any municipality having a population of less than one thousand five hundred (1,500), according to the 1990 federal census or any subsequent federal census. Any such municipality may by ordinance require its recorder or clerk, or both, to obtain certification as required by this section.



§ 6-54-121. Development by municipalities for resale prohibited -- Exceptions.

(a) No municipality shall have, or acquire by private act or amendment to a charter, the power to acquire undeveloped real property for the purpose of development or subdivision into residential lots for resale.

(b) Subsection (a) shall not affect any power that a municipality may have by general law or private act to engage in slum clearance or the redevelopment of blighted areas, or the construction or development of subsidized low or moderate income housing under state or federal law.

(c) As used in this section "municipality" includes incorporated towns or cities, metropolitan governments, or counties.



§ 6-54-122. Eminent domain -- Notice to counties -- Vote by county legislative body -- Review.

(a) Notwithstanding any other law to the contrary, a municipality, in exercising its powers of eminent domain pursuant to title 29, chapters 16 and 17, or in any other manner provided by law, to condemn unincorporated territory that is located in any county where any part of the municipality was not located prior to May 1, 1995, shall first notify, in writing, the county clerk of the county where the territory proposed to be taken for public use is located. The county clerk shall immediately send a copy of the notice to the county mayor and to the members of the county legislative body. The county legislative body shall approve or disapprove the municipality's proposed action no later than its next regularly scheduled meeting and may hold a special meeting for this purpose. If the county legislative body takes no action or approves the municipality's action, the municipality may proceed with its proposed action. If the county legislative body disapproves the municipality's action, the municipality may not proceed, except as provided in this section. This section shall not apply to any condemnation proceedings for territories that lie within the corporate boundaries of the municipality, nor to any condemnation proceedings in a county where any part of the municipality was located prior to May 1, 1995.

(b) A vote of disapproval by the county legislative body shall not be arbitrary or capricious, but shall be based upon its reasonable consideration of the impact of the proposed action upon the county, including, but not limited to, consideration of any materials or evidence that may be presented to it at such meeting by any interested party, including the municipality proposing such action.

(c) The action of the county legislative body in connection with the disapproval of any order of any kind may be reviewed by statutory writ of certiorari, with the court examining the action to see if it meets the standard of subsection (b). The municipality shall address the petition of certiorari to the chancery court of the county in which the territory in question is located. The trial of the case shall be expedited by giving it priority over all cases on the trial docket, except workers' compensation cases. If the court finds that the county legislative body's disapproval was arbitrary or capricious, it shall enter an order allowing the municipality to proceed.

(d) Immediately upon the grant of the writ of certiorari, the county legislative body making the disapproval shall cause to be made, certified and forwarded to the court a complete transcript of the proceedings before the county legislative body.

(e) This section shall be the sole remedy and exclusive method of review of any action that may have been taken by the county legislative body. The Tennessee Rules of Civil Procedure shall be applicable in connection with such review. Any party dissatisfied with the decree of the court may, upon giving bond as required in other cases, appeal, where the cause shall be heard upon the transcript of the records from the chancery court.

(f) This section shall not apply to the exercise of the powers of eminent domain by a municipality insofar as such powers are exercised to acquire interests in property to be used directly or indirectly for the benefit of the operations of a municipal utility including, without limitation, electric utility services, gas utility services, water utility services, sewer utility services, storm water management services, telecommunication utility services, and any facility or equipment deemed by the municipal utility to be necessary for the provision of any one (1) or more of the foregoing utility services.

(g) This section shall not apply to the exercise of the power of eminent domain by a metropolitan government that:

(1) Is acquiring interests in property to be used directly or indirectly in the provision of utility service or storm water management;

(2) Is undertaking a joint public project that is approved by the county or counties through an interlocal agreement or other contract; or

(3) Undertakes a public project or improvement to be located on property contiguous to the county's boundary, but primarily inside the metropolitan government, and additional land located within the county is needed to satisfy zoning requirements.

(h) This section shall not apply to or affect in any way the exercise of the power of eminent domain governed by title 42, chapter 5, affecting county and municipal airports.

(i) This section shall not apply to any project jointly sponsored by a municipality and the governing body of the county in which the proposed project is to be located.



§ 6-54-123. Personnel policies.

On or before July 1, 1998, any municipality, incorporated before June 13, 1997, that has not adopted a personnel policy by ordinance, resolution, or otherwise, shall adopt such a policy that applies fairly, impartially, and uniformly, to the extent practicable, to each department of the municipal government. The policy may include, but not be limited to, hiring procedures, benefits, personnel rules and regulations, fair and reasonable complaint conferences and hearing procedures for employees dismissed, demoted, or suspended; procedures for compliance with federal laws such as, but not limited to, the Fair Labor Standards Act (29 U.S.C. § 201 et seq.), and the Americans with Disabilities Act (42 U.S.C. § 12101 et seq.); drug and alcohol testing policy; and a sexual harassment policy. The policy may not grant a property right or contract right to the job to any employee. The municipality may work with the University of Tennessee Municipal Technical Advisory Service, in cooperation with the Tennessee Municipal League, in developing its policy. A copy of the resolution or ordinance adopting the policy, or its caption, shall be published in a newspaper of general circulation in the municipality before final adoption of the policy. A copy of the personnel policy as required by this section shall be kept in the office of the city recorder or clerk and made available to an employee on request. Any municipality incorporated after June 13, 1997, shall have two (2) years after incorporation to adopt and implement a personnel policy pursuant to this section.



§ 6-54-124. Community development block grant funds -- Payments in lieu of property taxes -- Reports of expenditures.

(a) A municipality that is the recipient of community development block grant funds shall make a report concerning the expenditure of such funds. The municipality shall place a copy of such report in the main branch of the public library located within the boundaries of the municipality. A municipality that permits access to public information through the Internet may also place such report on the municipality's homepage.

(b) A municipality or an industrial development corporation formed by such municipality that is a party to an agreement that involves a payment in lieu of property taxes shall make a report concerning such agreement and the expenditure of such funds. The municipality shall place a copy of such report in the main branch of the public library located within the boundaries of the municipality. A municipality that permits access to public information through the Internet may also place such report on the municipality's homepage.



§ 6-54-125. Municipal officials and employees prohibited from purchasing surplus property, except at public auction -- Penalty.

(a) It is unlawful for any municipal official or employee to purchase from the municipality any property declared to be surplus by the municipality, except by bid at public auction during the tenure of such person's office or employment, or for six (6) months thereafter.

(b) A purchaser who violates this section commits a Class A misdemeanor.



§ 6-54-126. Zoning limitations on agricultural land.

For any land that is used for agricultural purposes as of May 10, 1998, a municipality may not use its zoning power to interfere in any way with the use of such land for agricultural purposes as long as the land is used for agricultural purposes.



§ 6-54-127. Graffiti removal -- Funds and manpower.

(a) For the purpose of promoting the public safety, health, welfare, convenience and enjoyment, to protect the public investment in public property, and to preserve and enhance the scenic beauty of property visible from publicly owned property, the general assembly hereby finds and declares that graffiti constitutes a public nuisance that may be abated in accordance with this section, or by civil actions or suits brought in the circuit or chancery courts as provided by the general law. The authority provided in this section is permissive and not mandatory and may be exercised by a municipality in accordance with this section upon the adoption of an ordinance.

(b) As used in this section, unless the context otherwise requires:

(1) "Advertising" means any letter, word, name, number, symbol, slogan, message, drawing, picture, writing, or other mark of any kind lawfully placed on property by an owner or tenant of the property, or an agent of such owner or tenant, for the purpose of promoting products or services or conveying information to the public;

(2) "Graffiti" means, without limitation, any letter, word, name, number, symbol, slogan, message, drawing, picture, writing, or other mark of any kind visible to the public that is drawn, painted, chiseled, scratched or etched on a rock, tree, wall, bridge, fence, gate, building or other structure; provided, this definition shall not include advertising or any other letter, word, name, number, symbol, slogan, message, drawing, picture, writing, or other mark of any kind lawfully placed on property by an owner of the property, a tenant of the property, by an authorized agent for such owner or tenant, or unless otherwise approved by the owner or tenant;

(3) "Municipality," includes incorporated cities and towns and metropolitan governments;

(4) "Publicly owned property" means the property owned or controlled by a federal, state or local governmental entity, including, but not limited to, public parks, streets, roads and sidewalks; and

(5) "Tenant" means any person shown by the records of the register of deed's office as a lessee of property, or any person lawfully in actual physical possession of property.

(c) Any municipality may use municipal funds to remove graffiti or other inscribed material from publicly owned real or personal property or privately owned real or personal property visible from publicly owned property and located within the municipality and to replace or repair publicly owned property or privately owned property visible from publicly owned property within that municipality that has been defaced with graffiti or other inscribed material.

(d) The municipality shall be authorized to remove the graffiti or other inscribed material, or, if the graffiti or other inscribed material cannot be removed cost-effectively, to repair or replace that portion of the property that was defaced, but not the painting, repair, or replacement of other parts of the property that were not defaced by graffiti, and may designate by ordinance an administrative officer or administrative body to perform the functions set forth in this section.

(e) (1) The removal, repair, or replacement may be performed, in the case of publicly owned real or personal property, only after securing the consent of the public entity having jurisdiction over the property.

(2) In the case of privately owned real or personal property visible from publicly owned property, the removal, repair, or replacement may be performed after the property owner and the tenant, if any, give their written consent to the municipality authorizing removal of the graffiti.

(f) The municipality may also use municipal funds for anti-graffiti education, operate a "hot line" for the purpose of receiving reports of unlawful application of graffiti on public or private property, and operate a program of financial reward, not to exceed one thousand dollars ($1,000), for information leading to the arrest and conviction of any person who unlawfully applies graffiti to any public property or private property visible from the public right-of-way.

(g) Removal of graffiti by a municipality pursuant to this section shall be performed at the sole expense of the municipality. In removing the graffiti, the municipality shall consult with the property owner or tenant and arrive at a method of removal that does not result in further damage or harm to the property. If the municipality and the property owner or tenant are unable to agree on a method of removal, the municipality shall not remove the graffiti. In removing the graffiti, the municipality shall restore the property as nearly as possible to the condition as it existed immediately prior to the graffiti being placed on the property. Nothing in this section shall be construed to impair or limit the power of the municipality to define and declare nuisances and to cause their removal or abatement under any procedure now provided by law for the abatement of any public nuisances.

(h) In removing, repairing or replacing the real or personal property pursuant to this section, the municipality or county may use the services of persons ordered to perform those services by a general sessions, criminal or juvenile court.

(i) The municipality and its officers, employees, agents, volunteers and persons ordered to perform nuisance removal by a general sessions, criminal or juvenile court shall not be liable for any damages or loss of property:

(1) Due to the removal of graffiti performed pursuant to this section;

(2) Due to the repair or replacement of the property performed pursuant to this section; or

(3) Due to the failure by the municipality to remove, repair or replace property defaced by graffiti pursuant to this section.



§ 6-54-128. Criminal records of vehicle operators transporting the public -- Costs of investigation.

(a) In counties having a population in excess of one hundred thousand (100,000), according to the 2000 federal census or any subsequent federal census, it is hereby declared that access to criminal conviction histories by municipalities that choose to license and regulate persons operating vehicles for hire, or choose to employ persons to transport members of the public, and further choose to disqualify an applicant for a license or a permit, or refuse to hire a person because of a conviction for any specified criminal offense serves a law enforcement purpose. Municipalities that choose to license and regulate persons operating vehicles for hire, or choose to employ persons to transport members of the public, and further choose to disqualify an applicant for a license or a permit, or refuse to hire a person because of a conviction for any specified criminal offense shall require that all applicants for a license or permit to operate a vehicle for hire or employ persons to transport citizens submit a full set of fingerprints and undergo a criminal conviction records investigation through the political subdivision, the Tennessee bureau of investigation or the federal bureau of investigation in accordance with subsection (b).

(b) Upon receipt of an application, the municipality shall:

(1) Conduct a criminal conviction record investigation through computer terminals or other means of access to criminal convictions maintained by the municipality, the Tennessee bureau of investigation and the federal bureau of investigation; and

(2) Forward the applicant's fingerprints to the Tennessee bureau of investigation, which shall verify the identity of the applicant and conduct a criminal conviction record investigation and forward the results of that investigation to the requesting entity.

(c) If no disqualifying record is identified at the political subdivision or state level, the Tennessee bureau of investigation shall forward the fingerprints to the federal bureau of investigation for verification of the applicant's identity and the federal bureau of investigation shall conduct a criminal conviction record investigation using the fingerprints.

(d) The results of criminal conviction record investigations shall be used for the limited purpose of determining the suitability of the applicant for issuance of the license or permit or the suitability of the person for employment with the municipality.

(e) Fingerprints shall be submitted on authorized fingerprint cards or by electronic, machine-readable data, or other suitable technological means.

(f) Any cost incurred in conducting such criminal conviction records investigations shall be paid by the governmental entity making the request. Governmental entities may include such cost as part of any fee charged for the processing of the applicant's license or permit.



§ 6-54-129. Requirements prior to employment with municipality.

(a) Prior to employment with a municipality, the municipality may require all persons to:

(1) Agree to the release of all investigative records to the municipality for the purpose of verifying the accuracy of criminal violation information contained on an employment application; and

(2) Supply a fingerprint sample and submit to a criminal history records check to be conducted by the Tennessee bureau of investigation. In addition, to the extent permitted by federal law, and at the discretion of the municipality, a check of such prints may be made against records maintained by the federal bureau of investigation.

(b) Any costs incurred by the Tennessee bureau of investigation or the federal bureau of investigation, as appropriate, in conducting such investigations of applicants shall be paid by the municipality requesting such investigation and information; provided, that the municipality may require an applicant to pay such costs if the applicant is offered and accepts a position with such municipality. Payment of such costs is to be made in accordance with § 38-6-103.

(c) A municipality may establish the job titles or classifications to which the requirements of this section apply; provided, however, that such classifications shall not supersede any mandatory fingerprint-based criminal history background requirements that may be applicable for any person who is seeking employment in a position in any program subject to licensure, approval or certification by any state agency.



§ 6-54-130. Amateur radio service.

(a) A municipality, including a city and lesser incorporated area, or a county may not enact or enforce an ordinance that does not comply with the ruling of the federal communications commission in "In the Matter of Federal preemption of state and local regulations pertaining to Amateur radio facilities," 101 FCC 2nd 952 (1985), or a regulation related to amateur radio service adopted under 47 CFR chapter I, subchapter D, part 97.

(b) If a municipality adopts an ordinance involving the placement, screening or height of an amateur antenna based on health, safety, or aesthetic conditions, the ordinance shall:

(1) Reasonably accommodate amateur radio communications; and

(2) Represent the minimal practicable regulation to accomplish the municipality's or county's purpose.



§ 6-54-131. Restrictions on creation of municipal courts with concurrent general sessions court jurisdiction.

(a) Notwithstanding any other law to the contrary, the general assembly shall not, by general law, private act or amendment to a municipal charter, allow or provide for the creation of a municipal court with concurrent general sessions court jurisdiction until such time as the Tennessee judicial council, having heard the report of the committee it created to examine the issue of the proliferation of municipal courts in Tennessee, has made a recommendation to the general assembly and the general assembly has had until the adjournment of the first session of the 103rd General Assembly to consider the issue. During the second session of the 103rd General Assembly, and thereafter, any legislation on the subject of municipal courts with concurrent general sessions court jurisdiction may be considered and enacted.

(b) Further, there is a moratorium for the same time period on the creation of a municipal court with concurrent general sessions court jurisdiction by any municipality currently authorized to create such court and that has not done so prior to January 1, 2003.

(c) The judicial council must report by February 1, 2004, to the general assembly.



§ 6-54-132. Wheel immobilizers.

Municipalities shall be authorized to regulate the commercial use of wheel immobilizers to disable vehicles.



§ 6-54-133. Design review commission -- Authority -- Members -- Appeal of decisions.

Any municipality may create a design review commission (DRC) having the authority to develop general guidelines for the exterior appearance of nonresidential property, multiple family residential property, and any entrance to a nonresidential development within the municipality. The municipal governing body may designate the planning commission as the DRC. When the municipality creates a separate DRC, the mayor shall appoint the members of the DRC from residents of the municipality and shall strive to ensure that the membership is representative of the municipality as a whole, including, if possible, members with either architectural or engineering knowledge, or any other person having experience in nonresidential building. Any property owner affected by the guidelines may appeal a decision of the DRC to the municipality's planning commission or, if there is no planning commission or if the municipality has designated the planning commission as the DRC, to the municipality's governing body.



§ 6-54-134. Sale of surplus property by public auction includes sale by Internet auction.

When a municipality is required by any law to sell surplus property by public auction, "public auction" includes the sale by Internet auction.



§ 6-54-135. Allowing pet dogs in outdoor dining areas at restaurants.

(a) For purposes of this section, "pet dog" means a dog other than a service or guide dog assisting a handicapped person.

(b) Notwithstanding any other prohibition to the contrary, certain jurisdictions, as provided in subsection (c), may, by ordinance or resolution, authorize the presence of pet dogs in outdoor dining areas of restaurants, if the ordinance provides for adequate controls to ensure compliance with the Tennessee Food, Drug and Cosmetic Act, compiled in title 53, chapter 1, and any other applicable statutes and ordinances. An ordinance enacted under this section shall provide for a permitting process to authorize individual restaurants to permit dogs as provided in this section and to charge applicants and authorized restaurants a reasonable permit fee as the ordinance may establish. Additionally, the ordinance shall provide that:

(1) No pet dog shall be present in the interior of any restaurant or in any area where food is prepared;

(2) The restaurant shall have the right to refuse to serve the owner of a pet dog if the owner fails to exercise reasonable control over the pet dog or the pet dog is otherwise behaving in a manner that compromises or threatens to compromise the health or safety of any person present in the restaurant;

(3) All public food service establishment employees shall wash their hands promptly after touching, petting or otherwise handling a pet dog. Employees shall be prohibited from touching, petting or otherwise handling pet dogs while serving food or beverages or handling tableware or before entering other parts of the public food service establishment;

(4) Employees and patrons shall be instructed that they shall not allow pet dogs to come into contact with serving dishes, utensils, tableware, linens, paper products or any other items involved in food service operations;

(5) Patrons shall keep their pet dogs on a leash at all times and keep their pet dogs under reasonable control;

(6) Pet dogs shall not be allowed on chairs, tables or other furnishings;

(7) Accidents involving pet dog waste shall be cleaned immediately and the area sanitized with an approved product. A kit with the appropriate materials for this purpose shall be kept near the designated outdoor area;

(8) A sign or signs reminding employees and patrons of the applicable rules shall be posted on the premises in a manner and place as determined by the local permitting authority; and

(9) Pet dogs shall not be permitted to travel through indoor or nondesignated portions of the public food service establishment, and ingress and egress to the designated outdoor portions of the public food establishment shall not require entrance into or passage through any indoor area of the food establishment.

(c) (1) This section shall apply in a municipality with a population of at least one hundred thousand (100,000), according to the 2000 federal census or any subsequent census.

(2) This section shall also apply in a county with a population of at least one hundred thousand (100,000), according to the 2000 federal census or any subsequent census.

(3) This section shall also apply in counties having a population, according to the 2000 federal census or any subsequent census, of:

.....................

not less than.....................nor more than

5,500......................5,600

11,369......................11,450

14,300......................14,400

16,600......................16,700

38,200......................38,300

39,200......................39,300

48,000......................48,100

56,700......................56,800

71,100......................71,200

105,800......................105,900

.....................



§ 6-54-136. Archives and record management fee.

(a) Any city or town may establish and collect, through all entities creating public records, except for the office of the county register, an archives and record management fee not to exceed five dollars ($5.00) per record filed.

(b) Any city or town may establish and collect through the clerks of court, an archives and record management fee not to exceed five dollars ($5.00) per public record for the purpose of initiating a legal proceeding.

(c) Funds collected though these fees must be designated exclusively for duplicating, storing and maintaining any records required by law to be permanently kept.



§ 6-54-137. Protection from infringement of name of municipality and any visual images adopted by municipality.

(a) Any municipality has the exclusive right to use:

(1) The full corporate name of the municipality as stated in the municipality's charter or as otherwise officially adopted by the municipality; and

(2) Any seal, insignia, flag, coat of arms, emblem, sign, logo or other visual image that has been formally adopted by the municipality.

(b) A municipality may file a civil action against a party who, without the consent of the municipality, uses:

(1) Any visual image described in subdivision (a)(2) for the purpose of trade or commerce, to induce the sale of any goods or services, or to promote any public exhibition, performance, competition or similar activity; or

(2) The name of the municipality as described in subdivision (a)(1), any visual image described in subdivision (a)(2), or any words, combination of words or visual representation tending to cause confusion or mistake, to deceive, or to falsely suggest a connection with or endorsement by the municipality. Notwithstanding the foregoing, a variation of the name of the municipality may be used by any organization composed of employees of the municipality.

(c) (1) In the event that the actions of any person give rise to a cause of action pursuant to subsection (b), the municipality may seek to enjoin the manufacture, use, display or sale of a protected name or image, and any court of competent jurisdiction may grant an injunction to restrain such manufacture, use, display or sale as such court may deem just and reasonable. Upon finding that a defendant has violated a municipality's exclusive rights of use pursuant to this section, the court may order that the defendant pay to such municipality all profits derived from the unauthorized manufacture, use, display or sale and all damages suffered by reason of such acts. If the court finds that the defendant's acts constitute a willful or knowing violation, or that the defendant otherwise acted in bad faith, the court, in its discretion, may enter judgment in favor of the municipality in an amount not to exceed three (3) times the amount of the defendant's profits and the municipality's damages, plus reasonable attorneys' fees.

(2) The enumeration of any right or remedy in this section shall not affect a municipality's right to prosecute an offender under any other law of this state.

(d) Any municipal mayor or mayor's designee may authorize, in writing, contributors, suppliers of goods and services, or other third parties to use the name of the municipality as described in subdivision (a)(1) or a visual image as described in subdivision (a)(2); provided, that such authorization shall not be granted or denied in an arbitrary or capricious manner.

(e) Notwithstanding this section to the contrary, any business entity or civic organization that was using the corporate or officially adopted name of any municipality in such entity's or organization's own name immediately prior to July 1, 2010, shall be permitted to continue such use whether or not the municipality that claims an exclusive right to use such name consents to the use of such name by the entity or organization so long as the entity or organization maintains its legal existence and the use of such name by the entity or organization is continuous.

(f) Nothing contained in this section shall be construed to prohibit any elected municipal official from using the name or visual image of the municipality in the performance of such official's duties.



§ 6-54-138. Changing the date by ordinance of municipal elections to coincide with general election.

(a) Notwithstanding any private act of a municipality to the contrary, the legislative body of a municipality may by ordinance change the date of municipal elections to coincide with the August or November general election. The ordinance changing the election date shall provide for the extension of the terms of members of the legislative body of the municipality necessary to meet the election date, but no term may be extended for more than two (2) years beyond its regular expiration date. If an action is taken pursuant to this subsection (a), the presiding officer of the legislative body shall file a certified copy of the ordinance with the state coordinator of elections.

(b) Nothing in subsection (a) shall be construed to remove any incumbent from office or abridge the term of any incumbent prior to the end of the term for which an elected official was selected.

(c) If the legislative body of a municipality changes the date of municipal elections pursuant to subsection (a), the legislative body may at a later date change the election date back to what such date was prior to moving the election date to coincide with the August or November general election. The legislative body may only make a change under this subsection (c) one (1) time. Terms of incumbent members of the legislative body shall not be abridged to accomplish an election date change under this subsection (c); however, members elected at a date change pursuant to this subsection (c) may take office at a later date so as to not abridge terms of incumbent members of the legislative body. If such members take office at a later date, their term may be abridged due to such members having to take office at the later date.



§ 6-54-139. Action or proceeding to set aside the charter of municipality or to challenge the legality of the municipality's existence.

(a) If a municipality:

(1) Contains the minimum number of persons as actual residents of the municipality required pursuant to the general law charter under which it incorporates;

(2) Has continuously functioned as a municipality pursuant to its charter since its incorporation; and

(3) Has levied a municipal property tax,

then any action or proceeding in any court to set aside the charter of such municipality or to otherwise challenge the legality of the municipality's existence as a political subdivision of this state must be commenced within ten (10) years of the date the municipality was first incorporated.

(b) This section shall apply to any municipality meeting the requirements of this section incorporated prior to or on or after June 10, 2011.

(c) With respect to any municipality which meets the requirements of this section, whether in existence ten (10) or more years on June 10, 2011, or after June 10, 2011, the adoption of the charter, the incorporation of territory as a municipality pursuant to the general laws of this state and the election of officials of such municipality are hereby ratified and validated in all respects; and no flaw or defect or failure to comply with any requirement of incorporation shall invalidate the territory's status as an incorporated municipality or invalidate any ordinance passed by the governing body of the municipality.



§ 6-54-140. Authority for municipal governments to display historic documents on public buildings and grounds.

Each city and town is authorized to display, in municipal public buildings and on municipal public grounds, replicas of historical documents, including, but not limited to, the Ten Commandments, Magna Carta, Mayflower Compact, Declaration of Independence, United States Constitution, Bill of Rights, Constitution of Tennessee, and other such historically significant documents in the form of statues, monuments, memorials, tablets, or any other display that respects the dignity and solemnity of such documents.



§ 6-54-141. Fees to be adjudged as part of costs -- Disbursement of fees.

(a) As provided in § 38-6-103, the following fees shall be adjudged as a part of the costs in each case upon conviction of the following offenses:

(1) Controlled substances, narcotics, drugs ......................$ 20.00

(2) Driving a motor vehicle, or operating a boat while under the influence of intoxicants and/or drugs, except as provided in § 55-10-413(d) ......................17.50

(3) Certification of criminal histories and records ......................Amount fixed by the ..................... federal bureau of investigation

(4) Upon the forfeiture of a cash bond or other surety entered as a result of a municipal traffic citation, whether considered a fine, a bond or a tax ......................13.75

(b) Such fees shall be in addition to and not in substitution for any and all fines and penalties otherwise provided for by law.

(c) Except when and as provided in this section, the appropriate clerk, after deducting five percent (5%) as compensation when applicable, shall identify those fees set out in subsection (a) that are dedicated for use by the Tennessee bureau of investigation and remit the fees to the state treasury to be expended by the Tennessee bureau of investigation as appropriated by the general assembly. These fees shall be transmitted by the clerk of the court to the state treasurer for deposit in a fund to be used by the Tennessee bureau of investigation for the purpose of employing personnel; for the purchase of equipment and supplies; to pay for the education, training and scientific development of employees; or for any other purpose to allow the bureau's business to be done in a more efficient and expeditious manner. The moneys received in the fund shall be invested for the benefit of the fund by the state treasurer pursuant to § 9-4-603. Amounts in the fund shall not revert to the general fund of the state, but shall, together with interest income credited to the fund, remain available for expenditure in subsequent fiscal years.

(d) Upon approval of the director of the Tennessee bureau of investigation, local governing bodies which have the responsibility for providing funding for sheriffs' offices and police departments are authorized to purchase from state contracts approved for bureau purchases, scientific instruments designed to examine a person's breath and measure the alcohol content of a person's breath, for use as evidence in the trial of cases; provided, that prior to use of the scientific instruments, such instruments must be delivered to the forensic services division for testing and certification pursuant to § 38-6-103(g). The bureau shall continue to maintain and certify the instruments and operating personnel, pursuant to § 38-6-103(g), and furnish expert testimony in support of the use of the scientific instruments when required.






Part 2 - Advertising

§ 6-54-201. Municipal advertising authorized -- Special tax.

(a) Advertising the commercial, social, agricultural, industrial, scenic, recreational, historical, educational, and other advantages, the points of interest and attractions within the various municipalities, and tourist promotion generally are declared to be a municipal purpose.

(1) Except as provided in subdivision (a)(1), the official governing body of each municipality is authorized and empowered, in its discretion, to appropriate from the general funds of such municipality a sum of money not to exceed thirty thousand dollars ($30,000) per annum for the purpose of advertising the commercial, social, agricultural, industrial, scenic, historical, educational, and other advantages, the points of interest and attractions therein for tourist promotion; provided, that a municipality and county that have consolidated under the metropolitan form of government, or where a municipality and county government have entered into a contractual agreement, the total appropriation may be a sum of money not to exceed sixty thousand dollars ($60,000) per annum. Notwithstanding this subdivision (a)(1), the official governing body of a city whose primary industry is tourism is authorized and empowered, in its discretion, to appropriate from the general funds and/or hotel/motel tax fund of such municipality whatever funds its governing body deems necessary to conduct tourist promotion.

(2) Upon the adoption of an ordinance by a two-thirds (2/3) vote of the legislative body of any municipality located in any county having a population of not less than one hundred thirty-four thousand seven hundred (134,700) nor more than one hundred thirty-four thousand eight hundred (134,800), according to the 2000 federal census or any subsequent federal census, the official governing body of the municipality is authorized and empowered, in its discretion, to appropriate from the general funds and/or hotel/motel tax fund of the municipality whatever funds its governing body deems necessary to conduct tourist promotion.

(b) The governing body of any municipal corporation is empowered to levy annually a special tax not to exceed two cents (2cent(s)) on each one hundred dollars ($100) valuation of the annual tax aggregate, for the purpose of establishing and maintaining a fund for advertising the commercial, social, agricultural, industrial, scenic, historical, and educational advantages of the municipal corporation's community, and any points of interest and attraction, and for such other purposes as the bodies mentioned in this subsection (b), in their discretion, believe will increase the population, value of taxable property, and the general business prospects and the general welfare of their respective municipal corporations.



§ 6-54-202. Expenditure of advertising funds.

The funds provided for in § 6-54-201(b) shall be used and expended under the direction and control of the governing body of the municipal corporation or through such agency or agencies as they shall prescribe, and under such rules and regulations as the governing body of the municipal corporation deems proper.



§ 6-54-203. Election on advertising tax.

(a) Should the governing body of any municipal corporation fail to levy such tax at the regular tax levy then, upon a petition containing the signatures of not less than five percent (5%) of the registered voters of the municipal corporation being presented to the governing body, such governing body shall call an election to be held at the next regular municipal election, at which time it shall be determined by a majority vote whether or not such tax shall be levied and collected to be used for any one (1) or more of such purposes.

(b) The ballots used at the election shall be the ballots used in the next and regular municipal election; the election shall be held to determine the will of the voters as to whether the tax shall be levied, collected and used as mentioned in subsection (a). The election shall be held and conducted and notice given as other elections are now required by law to be held and notice thereof given.

(c) The ballots used at the election shall contain, in substance, these words:"

For Advertising Tax Levy of ___________________ cents

Against Advertising Tax Levy of ___________________ cents

and the voters shall signify their will by putting an X mark opposite "For Advertising Tax Levy of ___________________________________ cents" or "Against Advertising Tax Levy of ___________________________________ cents.

(d) At such election every voter qualified to vote in the regular municipal election shall be entitled to vote.

(e) A majority vote of the votes cast "For Advertising Tax Levy of ___________________________________ cents" and "Against Advertising Tax Levy of ___________________________________ cents" shall determine the will of the voters. After the election has been held and the vote determined, the governing body of the municipal corporation where the election was held shall carry out the will of the voters.



§ 6-54-204. Confidential records of city whose primary industry is tourism.

Notwithstanding any law to the contrary, records held by a city whose primary industry is tourism that address a specific amount of money expended in a given market for digital or traditional media or that address the specific detail of targeted audiences identified for marketing purposes may be treated as confidential and not subject to the open records law, compiled in title 10, chapter 7. Nothing in this section shall prevent public disclosure of aggregate expenditure amounts for marketing activities at any time.






Part 3 - Police Authority and Penalties for Violations

§ 6-54-301. Extension of police authority beyond limits.

The police authority of all incorporated towns and cities shall extend to a distance of one (1) mile from the lawful corporate limits thereof, for the suppression of all disorderly acts and practices forbidden by the general laws of the state; provided, that such jurisdiction of an incorporated town or city shall not be hereby extended beyond the limits of the county in which any part of such town is situated, or so as to come within one (1) mile of any other incorporated town or city.



§ 6-54-302. Service of warrants outside city.

Any duly and regularly appointed police officer of a municipality having a duly constituted city or municipal court has the authority to serve warrants for the arrest of persons for municipal offenses committed within the municipal limits, at any point within the county wherein the municipality is located.



§ 6-54-303. Execution on municipal court judgments.

(a) In all municipal courts where the judge has entered a judgment for fines and costs, and same remain unpaid for thirty (30) days thereafter, the court is authorized by and through its clerk to issue execution thereon from the court in the same manner and methods as prescribed in title 26, chapters 1-3, and the clerks shall assess the same fees and costs as allowable to clerks of general sessions court.

(b) For purpose of service of a levy of execution or execution by garnishment, the police officers of the municipality are empowered to serve the same anywhere in the county.



§ 6-54-304. Disposition of fines and costs.

(a) The procedure set out in § 6-54-303 shall likewise apply to judgments for fines and costs of municipal courts exercising concurrent jurisdiction with general sessions courts.

(b) (1) Upon collection of state fines and costs, the clerk shall remit those portions due the county and state as though paid by the defendant before levy or execution.

(2) Notwithstanding subdivision (b)(1), in any county having a population of not less than seventy-four thousand five hundred (74,500) nor more than seventy-four thousand six hundred (74,600), according to the 1980 federal census or any subsequent federal census, and in any county having a population of not less than forty-nine thousand four hundred (49,400) and not more than forty-nine thousand five hundred (49,500), according to the 1980 federal census or any subsequent federal census, the clerk of a municipal court shall, upon collection of state fines and costs, remit such fines and costs to the municipality for which the municipal court was created as though paid by the defendant before levy or execution.



§ 6-54-305. Collection of fines for nonmoving traffic violations -- Service by mail.

Any municipality or metropolitan government having a city or metropolitan court is empowered to permit by ordinance service of process through the use of registered mail or certified mail, addressee only, return receipt requested, in lieu of personal service of process in an action of debt involving nonpayment of any ticket or citation issued for any nonmoving traffic violation. This section shall only apply to municipalities having a population of thirty-two thousand (32,000) or more, according to the 1970 federal census or any subsequent federal census.



§ 6-54-306. Penalty for violation of home rule municipal ordinances.

(a) All home rule municipalities are empowered to set maximum penalties of thirty (30) days imprisonment or monetary penalties and forfeitures, or both imprisonment and monetary penalties and forfeitures, up to five hundred dollars ($500), or both, to cover administrative expenses incident to correction of municipal violations.

(b) Notwithstanding the limitations on recovery of administrative costs imposed in subsection (a), if a home rule municipality has adopted an ordinance to prohibit false threats or hoaxes involving biological weapons, destructive devices, or weapons of mass destruction, then the municipality may recover actual administrative expenses incurred as a result of any such prohibited threat or hoax.



§ 6-54-307. Mutual aid agreements.

(a) (1) Incorporated cities and towns are authorized to enter into contracts and mutual aid agreements with other incorporated cities and towns, counties, and metropolitan airport authorities that provide law enforcement service within the state and with those of any other states or with any agency of the United States to the extent that the laws of such other state or the United States permit such joint contracts or agreements to furnish one another assistance in law enforcement.

(2) Incorporated cities and towns may also enter into contracts with an organization of residents and property owners of an unincorporated community for the purpose of providing law enforcement assistance to such unincorporated community.

(3) Contracts or mutual aid agreements entered into pursuant to this section by an incorporated city or town shall, in the judgment of the city's or town's governing body, be advantageous to and serve the public interest of the city or town.

(b) In authorizing or permitting its law enforcement officers to answer calls outside the corporate limits as authorized in this section, and in answering such calls, the city or town and its officers and employees shall be considered as acting in a governmental capacity.

(c) Any officer, or employee of a police department of an incorporated city or town, while engaged in any duty or activity in connection with this section or pursuant to orders or instructions from such person's officers or superiors, shall be entitled to all rights, privileges, exemptions and immunities as if such duty or activity were performed within the corporate limits of the incorporated city or town by which such person is employed.



§ 6-54-308. Penalty for violation of nonhome rule municipal ordinances.

(a) Except as provided in § 6-54-306 for home rule municipalities, the legislative body of any other municipality may establish a monetary penalty not to exceed five hundred dollars ($500) for each violation of an ordinance of such municipality.

(b) The authority for increased monetary penalties for ordinance violations provided by this section does not apply to ordinances regulating all moving traffic violations.






Part 4 - Public Morals

§ 6-54-401. Enforcement of laws for protection of public morals.

It is the duty of the mayors, commissioners, council members, aldermen, chiefs of police, recorders, municipal judges, marshals, and police officers of each municipal corporation, to faithfully maintain and enforce, within the corporate limits of their respective municipalities, the statute laws relating to lewdness, drunkenness, gaming, and the sale and manufacture of intoxicating liquors, by having arrested and arraigned for trial all persons violating such laws with their knowledge, and by taking such other proceedings against such violators as may be authorized and provided by the ordinances of such municipalities.



§ 6-54-402. Failure to enforce laws.

The willful failure or neglect of any of such officials or police officers to perform the duties prescribed by § 6-54-401 is a Class C misdemeanor and the offender shall be dismissed from office.



§ 6-54-403. Motion picture regulatory board -- Creation.

Any municipality in a county having a population of not less than two hundred thousand (200,000), according to the federal census of 1960 or any subsequent federal census, may by ordinance create and establish a regulatory board for the review and classification of commercial motion picture films, which board shall have the powers herein set forth. The number of members of such board and their terms of office shall be set forth in such ordinance.



§ 6-54-404. Motion picture regulatory board -- Definition of "minor."

For the purpose of §§ 6-54-403 -- 6-54-406 "minor" means any person under eighteen (18) years of age.



§ 6-54-405. Motion picture regulatory board -- Powers.

The motion picture regulatory board may be empowered to classify commercial motion picture films prior to or after the commencement of their presentation to the public as to their suitability for viewing by minors, and to forbid the showing of commercial films to minors unless information on the film has been submitted to the board for classification of the film in accordance with reasonable or expeditious procedures, and the film has either been classified by the board as suitable for minors or has not been classified within a reasonable time after submission.



§ 6-54-406. Motion picture regulatory board -- Enforcement of orders.

(a) The municipality may enforce the lawful orders of the board by fine or other penalty within the power of the municipality to impose, and by obtaining an injunction in any circuit, chancery or criminal court of this state against the showing to minors of any motion picture film that has not been presented to the board for classification in accordance with such ordinance and such reasonable rules as the board may adopt, or that has been classified by the board, pursuant to its authorized procedures, as unsuitable for minors.

(b) The circuit, chancery and criminal courts have jurisdiction to enjoin the presentation to minors of any motion picture film in violation of any ordinance adopted pursuant to §§ 6-54-403 -- 6-54-406, or in violation of any lawful classification, regulation or order of any board established pursuant hereto.

(c) In any suit for injunction to forbid the presentation to minors of a motion picture classified as not suitable for minors, the proceedings shall be in accordance with those set forth in § 39-17-908, and no municipality or board shall be required to file any injunction, cost or appeal bond.






Part 5 - Ordinances and Codes

§ 6-54-501. Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Code" means and includes any published compilation of rules and regulations that have been prepared by various technical trade associations and shall include specifically, but not be limited to, building codes; plumbing codes; electrical wiring codes; codes for the slaughtering, processing, selling of meats and meat products for human consumption; codes for the production, pasteurizing and sale of milk and milk products; together with any other code that embraces rules and regulations pertinent to a subject that is a proper municipal legislative matter;

(2) "Municipality" means and includes any city or town organized and operating under the general or special laws of the state;

(3) (A) "Public record" means and includes any municipal, state, or federal statute, rule, or regulation adopted prior to the exercise by any municipality of the authority to incorporate by reference granted in this part;

(B) "Public record" does not include the municipal ordinances, rules, or regulations of any municipality, except those of the municipality that is exercising the right to incorporate by reference, nor does "public record" include the state laws, rules or regulations of any state other than the state of Tennessee; and

(4) "Published" means printed, lithographed, multigraphed, or otherwise reproduced.



§ 6-54-502. Adoption of codes and public records by reference -- Building code amendments.

(a) Any municipality is hereby authorized to adopt by reference any code or portions of any code as defined in § 6-54-501, without setting forth such codes in full; provided, that at least one (1) copy of the code that is incorporated or adopted by reference is filed in the office of the clerk or recorder of the municipality and is kept available for public use, inspection, and examination. Any municipality is likewise authorized and empowered to adopt by reference any public records; provided, likewise, that one (1) copy of such public record is kept on file in the office of the clerk of the municipality as provided above for codes. The filing requirement herein prescribed shall not be deemed to be complied with unless the required copy of such code or public record is filed with the clerk of such municipality for a period of fifteen (15) days prior to adoption of the ordinance that incorporates such code or public record by reference.

(b) In those municipalities that have adopted building codes by reference pursuant to subsection (a), except when a municipal governing body by a vote of at least two thirds (2/3) of its total membership elects not to incorporate by reference any specific change or amendment, the municipal governing body shall incorporate by reference all such subsequent changes and amendments thereof, properly identified as to date and source, as may be adopted by the agency or association that promulgated the code.

(c) In those municipalities that have adopted building codes by reference pursuant to subsection (a), the requirements of subsection (b) may be satisfied by having the appropriate municipal code administrative official adopt administrative regulations that incorporate by reference such subsequent changes and amendments thereof, properly identified as to date and source, as may be adopted by the agency or association that promulgated the code.

(d) Any administrative regulations that incorporate building code amendments by reference shall become effective upon the expiration of ninety (90) calendar days or after the second official meeting of the municipal governing body following the publication of the regulations, whichever is later, unless within that period of time a resolution disapproving such administrative regulation has been adopted by the municipal governing body.

(e) In addition to complying with all requirements for the issuance of administrative regulations by the appropriate municipal code administrative official, the filing requirement of subsection (a) shall be complied with in adopting amendments to building codes by administrative regulation.



§ 6-54-503. Adoption of amendments by reference.

(a) Any amendment that may be made to any code or public record incorporated by reference by a municipality under this part, may be likewise adopted by reference; provided, that an amended or corrected copy is filed with the clerk or recorder of such municipality for inspection, use, and examination by the public.

(b) Ordinances adopting amendments by reference shall be required to be published as any other ordinances of the municipality and the requirements as to prior filing before passage shall apply likewise to amendments.



§ 6-54-504. Penalty clauses.

Nothing contained in this part shall be deemed to permit the adoption of the penalty clauses by reference that may be established in the code or public record that is being incorporated by reference, and such penalty clauses shall be set forth in full in the adopting ordinances and be published along with and in the same manner as the adopting ordinance is required to be published.



§ 6-54-505. [Obsolete.]



§ 6-54-506. Validation of ordinances prior to 1951.

Any municipality that has before March 16, 1951, enacted a code or public record by reference thereto shall not be required to reenact such code or public record by reason of this part, and all previous incorporations by reference that would have been valid if this part had then been in effect are hereby ratified and declared effective; provided, that a copy was forthwith filed with the clerk or recorder of the municipality, if it had not already been filed.



§ 6-54-507. Adoption of model traffic ordinance.

All cities, towns and municipalities in this state are hereby authorized and empowered to adopt by reference the model traffic ordinance produced by the national committee on uniform traffic laws and ordinances.



§ 6-54-508. Adoption of municipal code.

(a) Commencing March 21, 1955, no municipality, whether required by charter or otherwise, shall be required to publish its code of ordinances in a newspaper.

(b) A public hearing shall be held prior to adoption of a code of ordinances, and advance notice thereof shall be published in a newspaper of general circulation in the municipality.

(c) Any code of ordinances adopted before March 21, 1955, by any municipality is hereby validated with respect to any requirements for publication thereof.

(d) If any part of such code of ordinances contains new provisions of a penal nature, then such published notice shall specifically state such fact and shall also state that a copy of such new provisions is available at the city recorder's office for examination.



§ 6-54-509. Notice of adoption of code.

Any municipality that, on or after March 21, 1955, adopts a code of ordinances shall publish in a newspaper of general circulation in the municipality a notice that a code of ordinances has been adopted and that a copy is available at the city recorder's office for anyone who desires to examine it. Such notice shall also include a statement providing notice of any new provisions of a penal nature in such code of ordinances.



§ 6-54-510. Validation of codified ordinances.

(a) When any municipality has its ordinances codified and adopts a code of ordinances in accordance with this part, or when a municipality has its code of ordinances updated from time to time, the adoption of the code or the updating of the code of ordinances shall cure any defects that occurred in the adoption of any of the individual ordinances that are codified or referred to in the code.

(b) The adoption of all ordinances codified or referred to in all municipal codes of ordinances previously adopted and in existence on April 16, 1990, is hereby expressly validated and ratified, notwithstanding that defects may have occurred in the adoption.



§ 6-54-511. Inspections of residential rental property with code violations.

(a) (1) If any residential rental property has three (3) code violations cited on three (3) separate dates within a six-month period, the municipal agency or department that is responsible for enforcement of building codes is authorized to conduct an in-home inspection of the property, regardless of whether the landlord or a tenant is in possession of the property.

(2) The municipal agency or department that is responsible for enforcement of building codes may enter the dwelling unit only:

(A) With the consent of the tenant in possession;

(B) With a validly issued search warrant; or

(C) In the event of an emergency presenting an immediate threat to the health, safety, and welfare of the tenant in possession.

(3) Entry shall comply in all respects with Amendment IV of the Constitution of the United States, as well as Article I, § 7 of the Constitution of Tennessee. Entry shall be made in such manner as to cause the least possible inconvenience to the tenant in possession.

(b) This section shall apply to any county having a metropolitan form of government and a population in excess of five hundred thousand (500,000), according to the 2000 federal census, or any subsequent federal census, and to any county having a population in excess of eight hundred thousand (800,000), according to the 2000 federal census or any subsequent federal census.

(c) This section shall apply to any municipality having a population of not less than thirteen thousand seven hundred (13,700) nor more than thirteen thousand eight hundred (13,800), and to any municipality having a population of not less than twenty-seven thousand two hundred (27,200) nor more than twenty-seven thousand four hundred (27,400).



§ 6-54-512. Actions of governing body to be by ordinance.

The following actions of the governing body of a municipality shall be by ordinance unless otherwise allowed by general law to be done by resolution:

(1) Any action required by general law or the charter of a municipality to be by ordinance; or

(2) Any action that:

(A) Levies a tax;

(B) Makes a special assessment;

(C) Is permanent in nature; or

(D) Has a regulatory or penal effect.



§ 6-54-513. Notice to owner of motor vehicle before forwarding unpaid parking tickets to collection agency.

A municipality shall have no authority to forward to a collection agency unpaid parking tickets for collection without notifying the owner of record of the motor vehicle for which the parking ticket was issued. The notification shall be sent by postal mail to the owner of record of such motor vehicle that such action will occur unless the owner pays the unpaid tickets within thirty (30) days from the date the letter is mailed to the owner. The municipality shall also include in the notification a statement that, if the ticket is forwarded to a collection agency for collection, the agency may notify the credit bureau or credit agency of such fact, which could affect the owner's credit rating.






Part 6 - Mutual Assistance in Firefighting

§ 6-54-601. Contracts and mutual aid agreements.

(a) Incorporated cities and towns are authorized to enter into contracts and mutual aid agreements with other incorporated cities and towns, with counties, with private incorporated fire departments, with utility districts that provide firefighting service, with metropolitan airport authorities that provide firefighting service, and with industrial fire departments to furnish one another assistance in fighting fires.

(b) Incorporated cities and towns may also enter into contracts with organizations of residents and property owners of unincorporated communities for the purpose of providing firefighting assistance to the unincorporated community.

(c) Any incorporated city or town may provide fire protection to citizens outside the territorial limits of the municipality on an individual contractual basis whenever an agreement has been made for the extension of that service by the legislative body of the municipality and the legislative body of the county in which the fire protection is to be provided. In addition, any municipality may provide fire protection to citizens within an area outside the territorial limits of the municipality without individual contracts whenever an agreement has been made by the legislative body of the municipality, and the legislative body of the county in which fire protection is to be provided for the extension of that service and establishing the area to be served. Counties may appropriate funds for the payment of compensation to the municipalities for the extension of firefighting service.

(d) Contracts or mutual aid agreements entered into pursuant to this section by an incorporated city or town shall, in the judgment of the city's or town's governing body, be advantageous to and serve the public interest of the city or town.

(e) The authority in this section for municipalities to go outside their corporate limits to provide firefighting service is in addition and supplemental to, and not in substitution for, any such authority in any other general law or in any municipality's charter.



§ 6-54-602. Mutual assistance as governmental function.

In authorizing or permitting its fire department to answer calls outside the corporate limits as authorized in this part, and in answering such calls, the city or town and its officers and employees shall be considered as acting in a governmental capacity.



§ 6-54-603. Rights, duties and immunities of officers and employees.

Any officer or employee of a fire department of an incorporated city or town, while engaged in any duty or activity in connection with this part or pursuant to orders or instructions from such person's officers or superiors, shall be entitled to all rights, privileges, exemptions and immunities as if such duty or activity were performed within the corporate limits of the incorporated city or town by which such person is employed.






Part 7 - Regulation of Transfer and Storage Businesses

§ 6-54-701. Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Governing body" means the official or officials authorized by law to exercise ordinance or other law-making power of a municipality;

(2) "Local transfer and storage business" means the business of transferring and/or storing for a profit the household goods and effects of another within the confines of the territorial limits of the municipality adopting this part;

(3) "Municipality" means any incorporated city or incorporated town of this state, with a population in excess of four hundred thousand (400,000), according to the federal census of 1960 or any subsequent federal census;

(4) "Person" means any individual, firm, partnership, corporation, company, association, joint stock association, trustee, receiver or assignee; and

(5) "Transfer and storage regulatory board" means any regulatory board created pursuant to § 6-54-702.



§ 6-54-702. Creation of regulatory board.

(a) Any municipality may, by ordinance, or by resolution, create a transfer and storage regulatory board, which shall be authorized to exercise its functions upon the appointment and qualification of the first members of such board.

(b) Upon adoption of an ordinance or resolution, whichever is applicable, creating a transfer and storage regulatory board, the governing body shall, pursuant to the ordinance or resolution, appoint five (5) persons as members of the board.

(c) The members who are first appointed shall be designated to serve for terms of one (1), two (2), three (3), four (4) and five (5) years respectively, but thereafter each member shall be appointed for a term of five (5) years, except that vacancies occurring otherwise than by the expiration of the terms shall be filled for the unexpired term by the governing body in the same manner as the original appointments.



§ 6-54-703. Organization of board -- Rules and regulations.

Immediately upon appointment, the members of the regulatory board shall select from among the members a chair and a secretary of the board and, as soon thereafter as is feasible, the board shall submit to the governing body a set of rules and regulations that it deems necessary and desirable for the protection of the citizens of the municipality, to prevent irresponsible persons from engaging in the business and to avoid the likelihood of fraud and injustice being wrought upon the citizenry.



§ 6-54-704. Adoption and enforcement of regulations.

(a) The governing body may then adopt or reject the recommendations of the board by ordinance or resolution or make such modifications as it deems proper.

(b) When proper regulations, satisfactory to the board and governing body, have been established, the governing body shall empower the board to regulate and enforce the regulations, adopting in the regulations such penal provisions as it deems necessary to ensure the powers in the board to enforce the regulations, and granting to persons feeling aggrieved by the enforcement of the regulations such appellate procedural rights as it deems proper.



§ 6-54-705. Compensation -- Supplies and secretarial help -- Fees.

The members of the regulatory board shall serve without compensation; provided, that the governing body may expend such sums of money as it deems necessary to provide secretarial help and office supplies to the board as might be required, and may by ordinance or resolution levy a nominal charge upon those parties engaged in the local transfer and storage business as may be necessary to defray the expense thereof.






Part 8 - Minimum Fire and Police Retirement Allowances

§ 6-54-801. Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Department" means the fire department or police department of any municipality that pays wages to its employees for services rendered;

(2) "Employee" means any person who, on the adoption of this part, is a paid employee in the fire department or police department of any municipality and a member of a municipal retirement system or pension plan;

(3) "Municipality" means any municipality having its own employees retirement system or pension plan;

(4) "Retired employee" means any person who has been a paid employee in the fire department or police department of any municipality and who, on the adoption of this part, is receiving from such municipality a retirement allowance based upon such person's service in such department;

(5) "Retirement allowance" means the monthly payment for life made to a retired employee or the retired employee's survivors or beneficiaries under a municipal employees retirement system or pension plan;

(6) "Retirement system" or "pension plan" means an existing system or plan by which a municipality is paying or will pay the retired employees of its fire department or police department a retirement allowance after such employees have complied with certain conditions or requirements of employment or service to the municipality; and

(7) "Survivor or beneficiary" includes any person, who is receiving, or who is entitled to receive, an allowance or survivor benefit from a retirement system that is based upon the retirement allowance of an employee or a retired employee.



§ 6-54-802. Adoption of part -- Application of part.

(a) Notwithstanding any law to the contrary, the governing body of any municipality may by ordinance adopt this part to establish and to authorize the payment of the minimum retirement allowance provided in § 6-54-803. The adoption of this part shall not authorize a decrease in the retirement allowance presently being paid to any retired employee. The adoption of this part by a municipality shall be permanent and such action may not be repealed to the detriment of any retired employee or such retired employee's survivor or beneficiary.

(b) If the department of any municipality has more than one (1) retirement system or pension plan for its retired employees, the adoption of this part by the governing body of the municipality shall not affect any provisions of such retirement system or pension plan, except as is necessary to provide the minimum retirement allowance established in subsection (a).

(c) This part shall not apply to retirement allowances of municipal employees under the Tennessee state retirement system.

(d) This part shall not apply to any retirement system, pension plan or division thereof in which the member's or beneficiary's benefits are computed in conjunction with or reduced by social security benefits.



§ 6-54-803. Computation of allowances -- Cost of living benefits.

(a) The minimum retirement allowance for an employee, during the remainder of such employee's life, shall be computed as follows:

(1) The retirement allowance of such employee who retires upon reaching the minimum age of fifty (50) years or older after a total of not less than twenty-five (25) separate years of service in either or both departments shall be two percent (2%) multiplied by the number of years of service, up to a maximum of thirty (30) years of service, multiplied by such employee's highest monthly salary during such employee's period of service in the department.

(2) Such allowance shall not be less than fifty percent (50%) or greater than sixty percent (60%) of such employee's highest monthly salary during such employee's period of service in the department.

(b) In addition to the retirement allowance, a retired employee shall be paid a cost of living benefit each month beginning January 1 of the year following the twenty-fourth month of such employee's retirement. Such benefit shall be adjusted annually thereafter and shall be computed by multiplying the retirement allowance by the percentage of increase or decrease in the consumer price index, as compiled by the bureau of labor statistics in the United States department of labor, for the twelve-month period ending September 30 of each year. Such percentage shall not exceed three percent (3%) in any year. The retirement allowance shall not be decreased below the amount provided in subsection (a). Such percentage shall be applied only to the retirement allowance and shall not be compounded from year to year.

(c) The retirement allowance of the survivor or beneficiary of any employee or retired employee shall be computed by using the allowances in subsection (a). The cost of living benefit shall be computed in the same manner as provided in subsection (b).






Part 9 - Travel and Expenses

§ 6-54-901. Reimbursement for expenses incident to holding office.

(a) Notwithstanding any public or private act to the contrary, in all municipalities of the state, any mayor and any member of the local governing body, and any board or committee member elected or appointed by the mayor or local governing body, and any official or employee of the municipality whose salary is set by charter or general law, may be reimbursed from municipal funds for the actual expense that such municipal officer may incur as an incident to holding such office.

(b) The municipal legislative body shall by ordinance determine whether or not to pay the expenses of the mayor or any member of the local governing body, and any board or committee member elected or appointed by the mayor or local governing body, and any official or employee of the municipality whose salary is set by charter or general law; and, if it is determined that the municipality will reimburse expenses, shall enact a written policy as to how expenses will be reimbursed and determine what expenses are reimbursable.

(c) In such municipality it is the duty of the chief administrative officer or such chief administrative officer's designee to prescribe forms on which expenses will be reported, and it is further made such chief administrative officer's duty to examine such expense report to determine if all expenses so listed as reimbursable are legally reimbursable expenditures within the schedule as determined by the municipal legislative body, and, if such listed expenses are reimbursable, then to forward the expense report to the proper disbursing officer for payment.



§ 6-54-902. When expense allowances to be treated as compensation.

To the extent not adequately documented as provided in § 6-54-901, expense allowances shall be considered compensation for purposes of any salary limitations as may be provided by statute, charter or private act.



§ 6-54-903. Policies and amendments to be filed with the comptroller.

All municipal travel and expense reimbursement policies, and any amendments thereto, shall be filed with the office of the comptroller of the treasury or the comptroller of the treasury's designee. Such policies and amendments are not subject to the approval of, but shall not be effective until filed with, the office of the comptroller of the treasury.



§ 6-54-904. Municipal technical advisory service model policies.

The municipal technical advisory service (MTAS) shall disseminate, and amend from time to time as necessary, a model travel and expense policy to provide guidance for the various municipalities. Such policy and amendments thereto are subject to the approval of the comptroller of the treasury. Any municipality that adopts the policy promulgated by MTAS is not required to file such policy with the office of the comptroller of the treasury, but shall notify the comptroller in writing that the policy promulgated by MTAS was adopted and the date such action was taken.



§ 6-54-905. Provision of vehicles -- Policy.

Municipalities may provide vehicles for the use of the mayor, any member of the local governing body, any board or committee member elected or appointed by the mayor or local governing body, and any official or employee whose salary is set by charter or general law. Such vehicles shall be provided pursuant to a written policy adopted by the municipal legislative body. The written policy for vehicle use shall be separate from the travel and expense policy provided for in the previous sections of this part and shall contain no other subject matter.



§ 6-54-906. Direct payments.

In addition to the authority to reimburse expenses provided in this part, municipalities may pay directly for travel expenses, including meals and lodging, and registration fees for conferences, conventions, seminars, and other education programs on behalf of the mayor, and any member of the local governing body, and any board or committee member elected or appointed by the mayor or local governing body, and any official or employee whose salary is set by charter or general law, provided payment is made directly to the provider and not to the official or employee.



§ 6-54-907. Applicability.

This part does not apply to municipalities nor to metropolitan governments with a population greater than one hundred thousand (100,000), according to the most recent federal decennial census. Those municipalities and metropolitan governments may elect to pay and/or reimburse expenses for their officials in accordance with travel and expense policies that may be adopted and amended from time to time by the appropriate bodies or officials.






Part 10 - Office of Administrative Hearing Officer

§ 6-54-1001. Creation by ordinance -- Contents of ordinance -- Interlocal agreements -- Existing municipal power or authority.

(a) Municipalities are authorized to create, by ordinance, the office of administrative hearing officer to hear building and property maintenance code violations.

(b) Such authorizing ordinance must, at minimum, contain:

(1) Reference to the municipal code sections subject to administrative jurisdiction; and

(2) The number of administrative hearing officer positions created.

(c) Two (2) or more municipalities may enter into an interlocal agreement to employ one (1) or more administrative hearing officers if so referenced in the adopting ordinance.

(d) No provision in this part diminishes or terminates any existing municipal power or authority.

(e) For purposes of this part, "municipality" means any incorporated town or city.



§ 6-54-1002. Jurisdiction of administrative body -- Restrictions on authority.

(a) The administrative body has jurisdiction to hear cases involving violations of municipal ordinances regulating building and property maintenance, including:

(1) Locally adopted building codes;

(2) Locally adopted residential codes;

(3) Locally adopted plumbing codes;

(4) Locally adopted electrical codes;

(5) Locally adopted gas codes;

(6) Locally adopted mechanical codes;

(7) Locally adopted energy codes;

(8) Locally adopted property maintenance codes; and

(9) Ordinances regulating any subject matter commonly found in the codes mentioned in subdivisions (a)(1)-(8).

(b) Administrative hearing officers are not authorized to hear violations of codes adopted by the state fire marshal pursuant to § 68-120-101(a) enforced by a deputy building inspector pursuant to § 68-120-101(f).



§ 6-54-1003. Communications by administrative hearing officer and parties in contested cases.

(a) Unless required for the disposition of ex parte matters specifically authorized by statute, an administrative hearing officer presiding over a contested case proceeding may not communicate, directly or indirectly, regarding any issue in the proceeding, while the proceeding is pending, with any person without notice and opportunity for all parties to participate in the communication.

(b) Notwithstanding subsection (a), an administrative hearing officer may communicate with municipal employees or officials regarding a matter pending before the administrative body or may receive aid from staff assistants, members of the staff of the city attorney or a licensed attorney, if such persons do not receive ex parte communications of a type that the administrative hearing officer would be prohibited from receiving, and do not furnish, augment, diminish or modify the evidence in the record.

(c) Unless required for the disposition of ex parte matters specifically authorized by statute, no party to a contested case, and no other person may communicate, directly or indirectly, in connection with any issue in that proceeding, while the proceeding is pending, with any person serving as an administrative hearing officer without notice and opportunity for all parties to participate in the communication.

(d) If, before serving as an administrative hearing officer in a contested case, a person receives an ex parte communication of a type that may not properly be received while serving, the person, promptly after starting to serve, shall disclose the communication in the manner prescribed in subsection (e).

(e) An administrative hearing officer who receives an ex parte communication in violation of this section shall place on the record of the pending matter all written communications received, all written responses to the communications, and a memorandum stating the substance of all oral communications received, all responses made, and the identity of each person from whom the person received an ex parte communication, and shall advise all parties that these matters have been placed on the record. Any party desiring to rebut the ex parte communication shall be allowed to do so, upon requesting the opportunity for rebuttal within ten (10) business days after notice of the communication.



§ 6-54-1004. Appearance in person or by a duly authorized representative -- Representation by counsel.

(a) Any party may participate in the hearing in person or, if the party is a corporation or other artificial person, by a duly authorized representative.

(b) Whether or not participating in person, any party may be advised and represented at the party's own expense by counsel or, unless prohibited by any provision of law, other representative.



§ 6-54-1005. Prehearing conference -- Hearing or converting prehearing conference to hearing -- Prehearing orders.

(a) (1) In any action set for hearing, the administrative hearing officer, upon the administrative hearing officer's own motion, or upon motion of one (1) of the parties or such party's qualified representatives, may direct the parties or the attorneys for the parties, or both, to appear before the administrative hearing officer for a conference to consider:

(A) The simplification of issues;

(B) The possibility of obtaining admissions of fact and of documents that will avoid unnecessary proof;

(C) The limitation of the number of witnesses; and

(D) Such other matters as may aid in the disposition of the action.

(2) The administrative hearing officer shall make an order that recites the action taken at the conference, and the agreements made by the parties as to any of the matters considered, and that limits the issues for hearing to those not disposed of by admissions or agreements of the parties. Such order when entered controls the subsequent course of the action, unless modified at the hearing to prevent manifest injustice.

(b) Upon reasonable notice to all parties, the administrative hearing officer may convene a hearing or convert a prehearing conference to a hearing, to be conducted by the administrative hearing officer sitting alone, to consider argument or evidence, or both, on any question of law.

(c) In the discretion of the administrative hearing officer, all or part of the prehearing conference may be conducted by telephone, television or other electronic means, if each participant in the conference has an opportunity to participate in, to hear, and, if technically feasible, to see the entire proceeding while it is taking place.

(d) If a prehearing conference is not held, the administrative hearing officer may issue a prehearing order, based on the pleadings, to regulate the conduct of the proceedings.



§ 6-54-1006. Appointment of administrative hearing officer -- Temporary appointment of admininstrative law judge.

(a) Each administrative hearing officer shall be appointed by the local governing body for a four-year term and serve at the pleasure of the appointing governing body. Such administrative hearing officer may be reappointed.

(b) An administrative hearing officer shall be one (1) of the following:

(1) Licensed building inspector;

(2) Licensed plumbing inspector;

(3) Licensed electrical inspector;

(4) Licensed attorney;

(5) Licensed architect; or

(6) Licensed engineer.

(c) A municipality may also contract with the administrative procedures division, office of the Tennessee secretary of state to employ an administrative law judge on a temporary basis to serve as an administrative hearing officer. Such administrative law judge shall not be subject to the requirements of § 6-54-1007(a) and (b).



§ 6-54-1007. Training and continuing education -- Fees.

(a) Each person appointed to serve as an administrative hearing officer shall, within the six-month period immediately following the date of such appointment, participate in a program of training conducted by the University of Tennessee's municipal technical advisory service, referred to in this part as MTAS. MTAS shall issue a certificate of participation to each person whose attendance is satisfactory. The curricula for the initial training shall be developed by MTAS with input from the administrative procedures division, office of the Tennessee secretary of state. MTAS shall offer this program of training no less than twice per calendar year.

(b) Each person actively serving as an administrative hearing officer shall complete six (6) hours of continuing education every calendar year. MTAS shall develop the continuing education curricula and offer that curricula for credit no less than twice per calendar year. The education required by this section shall be in addition to any other continuing education requirements required for other professional licenses held by the individuals licensed under this part. No continuing education hours from one (1) calendar year may be carried over to a subsequent calendar year.

(c) MTAS has the authority to set and enact appropriate fees for the requirements of this section. A municipality shall bear the cost of the fees for administrative hearing officers serving their jurisdiction.

(d) Costs pursuant to this section shall be offset by fees enacted.



§ 6-54-1008. Citations for violations -- Written notice -- Signature of violator -- Service on absentee property owners -- Deadline for transmission of citations.

(a) Upon the issuance of a citation for violation of a municipal ordinance referenced in the municipality's administrative hearing ordinance, the issuing officer shall provide written notice of:

(1) A short and plain statement of the matters asserted. If the issuing officer is unable to state the matters in detail at the time the citation is served, the initial notice may be limited to a statement of the issues involved and the ordinance violations alleged. Thereafter, upon timely, written application a more definite and detailed statement shall be furnished ten (10) business days prior to the time set for the hearing;

(2) A short and plain description of the municipality's administrative hearing process including references to state and local statutory authority;

(3) Contact information for the municipality's administrative hearing office; and

(4) Time frame in which the hearing officer will review the citation and determine the fine and remedial period, if any.

(b) Citations issued for violations of ordinances referenced in the municipality's administrative hearing ordinance shall be signed by the alleged violator at the time of issuance. If an alleged violator refuses to sign, the issuing officer shall note the refusal and attest to the alleged violator's receipt of the citation. An alleged violator's signature on a citation is not admission of guilt.

(c) Citations issued upon absentee property owners may be served via certified mail sent to the last known address of the recorded owner of the property.

(d) Citations issued for violations of ordinances referenced in the municipality's administrative hearing ordinance shall be transmitted to an administrative hearing officer within two (2) business days of issuance.



§ 6-54-1009. Review of citation for appropriateness -- Levy of fines -- Setting hearing -- Cancellation of fines and hearing if violation remedied.

(a) Upon receipt of a citation issued pursuant to § 6-54-1008, an administrative hearing officer shall, within seven (7) business days of receipt, review the appropriateness of an alleged violation. Upon determining that a violation does exist, the hearing officer has the authority to levy a fine upon the alleged violator in accordance with this section. Any fine levied by a hearing officer must be reasonable based upon the totality of the circumstances.

(1) For violations occurring upon residential property a hearing officer has the authority to levy a fine upon the violator not to exceed five hundred dollars ($500) per violation. For purposes of this part, "residential property" means a single family dwelling principally used as the property owner's primary residence and the real property upon which it sits.

(2) For violations occurring upon nonresidential property a hearing officer has the authority to levy a fine upon the violator not to exceed five hundred dollars ($500) per violation per day. For purposes of this part, "nonresidential property" means all real property, structures, buildings and dwellings that are not residential property.

(b) If a fine is levied pursuant to subsection (a), the hearing officer shall set a reasonable period of time to allow the alleged violator to remedy the violation alleged in the citation before the fine is imposed. The remedial period shall be no less than ten (10) nor greater than one hundred twenty (120) calendar days, except where failure to remedy the alleged violation in less than ten (10) calendar days would pose an imminent threat to the health, safety or welfare of persons or property in the adjacent area.

(c) Upon the levy of a fine pursuant to subsection (a), the hearing officer shall within seven (7) business days, provide via certified mail notice to the alleged violator of:

(1) The fine and remedial period established pursuant to subsections (a) and (b);

(2) A statement of the time, place, nature of the hearing, and the right to be represented by counsel; and

(3) A statement of the legal authority and jurisdiction under which the hearing is to be held, including a reference to the particular sections of the statutes and rules involved.

(d) The date of the hearing shall be no less than thirty (30) calendar days following the issuance of the citation. To confirm the hearing, the alleged violator must make a written request for the hearing to the hearing officer within seven (7) business days of receipt of the notice required in subsection (c).

(e) If an alleged violator demonstrates to the issuing officer's satisfaction that the allegations contained in the citation have been remedied to the issuing officer's satisfaction, the fine levied pursuant to subsection (a) shall not be imposed or if already imposed cease; and the hearing date, if the hearing has not yet occurred, shall be cancelled.



§ 6-54-1010. Party in default.

(a) If a party fails to attend or participate in a prehearing conference, hearing or other stage of a contested case, the administrative hearing officer may hold the party in default and either adjourn the proceedings or conduct them without the participation of that party, having due regard for the interest of justice and the orderly and prompt conduct of the proceedings.

(b) If the proceedings are conducted without the participation of the party in default, the administrative hearing officer shall include in the final order a written notice of default and a written statement of the grounds for the default.



§ 6-54-1011. Petitions for intervention -- Conditions on intervenor's participation.

(a) The administrative hearing officer shall grant one (1) or more petitions for intervention if:

(1) The petition is submitted in writing to the administrative hearing officer, with copies mailed to all parties named in the notice of the hearing, at least seven (7) business days before the hearing;

(2) The petition states facts demonstrating that the petitioner's legal rights, duties, privileges, immunities or other legal interest may be determined in the proceeding or that the petitioner qualifies as an intervenor under any law; and

(3) The administrative hearing officer determines that the interests of justice and the orderly and prompt conduct of the proceedings shall not be impaired by allowing the intervention.

(b) If a petitioner qualifies for intervention, the administrative hearing officer may impose conditions upon the intervenor's participation in the proceedings, either at the time that intervention is granted or at any subsequent time. Conditions may include:

(1) Limiting the intervenor's participation to designated issues in which the intervenor has a particular interest demonstrated by the petition;

(2) Limiting the intervenor's participation so as to promote the orderly and prompt conduct of the proceedings; and

(3) Requiring two (2) or more intervenors to combine their participation in the proceedings.

(c) The administrative hearing officer, at least twenty-four (24) hours before the hearing, shall render an order granting or denying each pending petition for intervention, specifying any conditions, and briefly stating the reasons for the order. The administrative hearing officer may modify the order at any time, stating the reasons for the modification. The administrative hearing officer shall promptly give notice of an order granting, denying or modifying intervention to the petitioner for intervention and to all parties.



§ 6-54-1012. Regulating course of proceedings -- Full disclosure of relevant facts and issues -- Hearing open to public.

(a) The administrative hearing officer shall regulate the course of the proceedings, in conformity with the prehearing order, if any.

(b) To the extent necessary for full disclosure of all relevant facts and issues, the administrative hearing officer shall afford to all parties the opportunity to respond, present evidence and argument, conduct cross-examination, and submit rebuttal evidence, except as restricted by a limited grant of intervention or by the prehearing order.

(c) In the discretion of the administrative hearing officer and by agreement of the parties, all or part of the hearing may be conducted by telephone, television or other electronic means, if each participant in the hearing has an opportunity to participate in, to hear, and, if technically feasible, to see the entire proceedings while taking place.

(d) The hearing shall be open to public observation pursuant to title 8, chapter 44, unless otherwise provided by state or federal law. To the extent that a hearing is conducted by telephone, television or other electronic means, the availability of public observation shall be satisfied by giving members of the public an opportunity, at reasonable times, to hear the tape recording and to inspect any transcript produced, if any.



§ 6-54-1013. Evidence and affidavits -- Official notice -- Information in the notice.

(a) In administrative hearings:

(1) The administrative hearing officer shall admit and give probative effect to evidence admissible in a court, and when necessary to ascertain facts not reasonably susceptible to proof under the rules of court, evidence not admissible thereunder may be admitted if it is of a type commonly relied upon by reasonably prudent men in the conduct of their affairs. The administrative hearing officer shall give effect to the rules of privilege recognized by law and to statutes protecting the confidentiality of certain records, and shall exclude evidence which in the officer's judgment is irrelevant, immaterial or unduly repetitious;

(2) At any time not less than ten (10) business days prior to a hearing or a continued hearing, any party shall deliver to the opposing party a copy of any affidavit such party proposes to introduce in evidence, together with a notice in the form provided in subsection (b). Unless the opposing party, within seven (7) business days after delivery, delivers to the proponent a request to cross-examine an affiant, the opposing party's right to cross-examination of such affiant is waived and the affidavit, if introduced in evidence, shall be given the same effect as if the affiant had testified orally. If an opportunity to cross-examine an affiant is not afforded after a proper request is made as provided in this subdivision (a)(2), the affidavit shall not be admitted into evidence. "Delivery", for purposes of this section, means actual receipt;

(3) The administrative hearing officer may admit affidavits not submitted in accordance with this section where necessary to prevent injustice;

(4) Documentary evidence otherwise admissible may be received in the form of copies or excerpts, or by incorporation by reference to material already on file with the municipality. Upon request, parties shall be given an opportunity to compare the copy with the original, if reasonably available; and

(5) (A) Official notice may be taken of:

(i) Any fact that could be judicially noticed in the courts of this state;

(ii) The record of other proceedings before the agency; or

(iii) Technical or scientific matters within the administrative hearing officer's specialized knowledge; and

(B) Parties must be notified before or during the hearing, or before the issuance of any final order that is based in whole or in part on facts or material notice, of the specific facts or material noticed and the source thereof, including any staff memoranda and data, and be afforded an opportunity to contest and rebut the facts or material so noticed.

(b) The notice referred to in subdivision (a)(2) shall contain the following information and be substantially in the following form:

The accompanying affidavit of _________________ (here insert name of affiant) will be introduced as evidence at the hearing in _________________ (here insert title of proceeding). _________________ (here insert name of affiant) will not be called to testify orally and you will not be entitled to question such affiant unless you notify _________________ (here insert name of the proponent or the proponent's attorney) at _________________ (here insert address) that you wish to cross-examine such affiant. To be effective, your request must be mailed or delivered to _________________ (here insert name of proponent or the proponent's attorney) on or before ____________________ (here insert a date seven (7) business days after the date of mailing or delivering the affidavit to the opposing party).



§ 6-54-1014. Rendering of final order -- Findings of fact -- Appointment of qualified substitute -- Submission of proposed findings.

(a) An administrative hearing officer shall render a final order in all cases brought before the officer's body.

(b) A final order shall include conclusions of law, the policy reasons therefor, and findings of fact for all aspects of the order, including the remedy prescribed. Findings of fact, if set forth in language that is no more than mere repetition or paraphrase of the relevant provision of law, shall be accompanied by a concise and explicit statement of the underlying facts of record to support the findings. The final order must also include a statement of the available procedures and time limits for seeking reconsideration or other administrative relief and the time limits for seeking judicial review of the final order.

(c) Findings of fact shall be based exclusively upon the evidence of record in the adjudicative proceeding and on matters officially noticed in that proceeding. The administrative hearing officer's experience, technical competence and specialized knowledge may be utilized in the evaluation of evidence.

(d) If an individual serving or designated to serve as an administrative hearing officer becomes unavailable, for any reason, before rendition of the final order, a qualified substitute shall be appointed. The substitute shall use any existing record and may conduct any further proceedings as is appropriate in the interest of justice.

(e) The administrative hearing officer may allow the parties a designated amount of time after conclusion of the hearing for the submission of proposed findings.

(f) A final order rendered pursuant to subsection (a) shall be rendered in writing within seven (7) business days after conclusion of the hearing or after submission of proposed findings unless such period is waived or extended with the written consent of all parties or for good cause shown.

(g) The administrative hearing officer shall cause copies of the final order under subsection (a) to be delivered to each party.



§ 6-54-1015. Statement of when order entered and effective -- Compliance with final order.

(a) All final orders shall state when the order is entered and effective.

(b) A party may not be required to comply with a final order unless the final order has been mailed to the last known address of the party or unless the party has actual knowledge of the final order.



§ 6-54-1016. Collection of fines, judgments or debts.

A municipality may collect a fine levied pursuant to this section by any legal means available to a municipality to collect any other fine, judgment or debt.



§ 6-54-1017. Judicial review of final order.

(a) A person who is aggrieved by a final decision in a contested case is entitled to judicial review under this chapter, which shall be the only available method of judicial review.

(b) Proceedings for judicial review of a final order are instituted by filing a petition for review in the chancery court in the county where the municipality lies. Such petition must be filed within sixty (60) calendar days after the entry of the final order that is the subject of the review.

(c) The filing of the petition for review does not itself stay enforcement of the final order. The reviewing court may order a stay on appropriate terms, but if it is shown to the satisfaction of the reviewing court, in a hearing that shall be held within ten (10) business days of a request for hearing by either party, that any party or the public at large may suffer injury by reason of the granting of a stay, then no stay shall be granted until a good and sufficient bond, in an amount fixed and approved by the court, shall be given by the petitioner conditioned to indemnify the other persons who might be so injured and if no bond amount is sufficient, the stay shall be denied.

(d) Within forty-five (45) calendar days after service of the petition, or within further time allowed by the court, the administrative hearing officer shall transmit to the reviewing court the original or a certified copy of the entire record of the proceeding under review. By stipulation of all the parties of the review proceedings, the record may be shortened. A party unreasonably refusing to stipulate to limit the record may be taxed by the court for the additional cost. The court may require or permit subsequent corrections or additions to the record.

(e) If, before the date set for hearing, application is made to the court for leave to present additional evidence, and it is shown to the satisfaction of the court that the additional evidence is material and that there were good reasons for failure to present it in the administrative proceeding, the court may order that the additional evidence be taken before the administrative hearing officer upon conditions determined by the court. The administrative hearing officer may modify its findings and decision by reason of the additional evidence and shall file that evidence and any modifications, new findings or decisions with the reviewing court.

(f) The procedure ordinarily followed in the reviewing court will be followed in the review of contested cases decided by the administrative hearing officer, except as otherwise provided in this chapter. The administrative hearing officer that issued the decision to be reviewed is not required to file a responsive pleading.

(g) The review shall be conducted by the court without a jury and shall be confined to the record. In cases of alleged irregularities in procedure before the administrative hearing officer, not shown in the record, proof thereon may be taken in the court.

(h) The court may affirm the decision of the administrative hearing officer or remand the case for further proceedings. The court may reverse or modify the decision if the rights of the petitioner have been prejudiced because the administrative findings, inferences, conclusions or decisions are:

(1) In violation of constitutional or statutory provisions;

(2) In excess of the statutory authority of the administrative hearing officer;

(3) Made upon unlawful procedure;

(4) Arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion; or

(5) Unsupported by evidence that is both substantial and material in the light of the entire record. In determining the substantiality of evidence, the court shall take into account whatever in the record fairly detracts from its weight, but the court shall not substitute its judgment for that of the administrative hearing officer as to the weight of the evidence on questions of fact.

(i) No administrative hearing decision pursuant to a hearing shall be reversed, remanded or modified by the reviewing court unless for errors that affect the merits of such decision.

(j) The reviewing court shall reduce its findings of fact and conclusions of law to writing and make them parts of the record.



§ 6-54-1018. Appeal to court of appeals.

(a) An aggrieved party may obtain a review of any final judgment of the chancery court under this chapter by appeal to the court of appeals of Tennessee.

(b) The record certified to the chancery court and the record in the chancery court shall constitute the record in an appeal. Evidence taken in court pursuant to title 24 shall become a part of the record.

(c) The procedure on appeal shall be governed by the Tennessee Rules of Appellate Procedure.









Chapter 55 - Licensing and Taxing Powers

Part 1 - General Provisions

§ 6-55-101. Collection and payment of taxes.

(a) The collector of every municipal corporation shall collect and pay over to the treasurer, on the first Monday of January and July, each year, all taxes, fines, and forfeitures due and owing to the same; and, on failure, shall be liable for the amount of such collector's delinquency, with costs, on motion before the circuit court.

(b) Notwithstanding any charter provision to the contrary, the powers of the county trustee of any county having a metropolitan form of government and a population of over four hundred fifty thousand (450,000), according to the 1990 federal census or any subsequent federal census, shall include the power to collect real and personal property taxes or tax equivalents and all merchants' ad valorem taxes that have been delinquent for more than six (6) months as well as any interest and penalties thereon, if such power is given to the county trustee by ordinance of the legislative body of such a county.



§ 6-55-102. Privilege taxes.

Each municipality is empowered to levy privilege taxes upon merchants and such other vocations, occupations, or businesses as are declared to be privileges, not exceeding in amount that levied by the state for state purposes.






Part 2 - Nonpayment of Real Estate Tax

§ 6-55-201. Sale of real estate for delinquency.

(a) If taxes assessed upon real estate in the corporation, according to its ordinances, are not paid by the owner of the property within the year for which they were assessed, the collector shall report the facts to the recorder or other officer, and the recorder or other officer shall cause the real estate to be sold in the manner prescribed for sale of real estate for state and county taxes.

(b) The sheriff or county trustee shall pay the money received on such sales to the treasurer of the corporation, and, if the sheriff or county trustee fails to do so, the sheriff or county trustee shall be liable to judgment on motion.



§ 6-55-202. Tax suit -- Jurisdiction.

It is lawful for any incorporated municipality to sue in the chancery court of the county in which it is located for taxes due the municipality upon real estate, whenever the taxes are past due and unpaid. The fact that the complaint contains the names of more than one (1) defendant shall not subject the complaint to an objection for misjoinder by reason of the distinct interests the several defendants have in the properties proceeded against.



§ 6-55-204. Tax suit -- Prejudgment payment of taxes.

Should any person interested pay, after the bill is filed, and before sale of the land, to the attorney representing the municipality, or such other person as may be designated by the municipality to receive it, the amount of taxes sued for, and interest thereon, it shall be the duty of the attorney aforementioned to dismiss the suit as to the persons and property included in the payment; provided, that the person so paying the taxes shall pay such person's just proportion of the costs accrued in the cause to the date of payment.



§ 6-55-205. Tax suit -- Enforcement of judgment.

The court may proceed to judgment or decree against all defendants who do not settle the taxes due as provided above, and enforce the judgment or decree and the lien for the taxes due by sale of the lands upon which such taxes are assessed, under the rules applicable to other chancery sales.



§ 6-55-206. Tax suit -- Fees.

The same fees for clerks and other officers as are allowed by law, providing for collection of delinquent state and county taxes, shall be allowed the clerk and other officers acting under §§ 6-55-202 -- 6-55-205.






Part 3 - Distress Warrants

§ 6-55-301. Purpose.

If any person or corporation required by law to pay privilege taxes to any municipal corporation, or to obtain a license before engaging in same, presumes to sell goods or exercise a privilege without first obtaining a license as required by law, such clerk, recorder, or collecting officer shall issue to the sheriff, city marshal, or any constable a distress warrant, commanding such sheriff, city marshal or constable to levy, in case of a privilege tax, double the highest tax imposed upon any such privilege, and in other cases double the highest tax imposed on any similar business, together with costs and charges, by distraining and selling so much of the delinquent's goods and chattels as shall be sufficient for the purpose.



§ 6-55-302. Execution.

The officer to whose hands such warrants shall come shall immediately execute the same, on pain of being held personally liable in the circuit court, on motion by the clerk, recorder, or collecting officer, for the double tax, cost, and charges lost by such officer's delay.



§ 6-55-303. Sale.

The officer, having seized the goods and chattels of the delinquent, shall give ten (10) days' notice of the time and place of sale, which the officer shall make at the time specified, unless the owner, at or before the time of sale, produces the clerk's, recorder's, or collecting officer's receipt for the tax, cost, and charges, in which case the officer shall redeliver the goods to the owner.



§ 6-55-304. Fees.

In all cases in which the penalty prescribed against breaches of the revenue laws in relation to license is recovered, double fees shall be allowed to the clerk, recorder, and collecting officer or attorney prosecuting the case.






Part 4 - Regulations of Liquidation Sales

§ 6-55-401. Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commissioner" means the commissioner or such official designated by the city ordinance, to be appointed by the municipality;

(2) "Inspector" means an inspector of the department of licenses;

(3) "License" means a license issued pursuant to this part;

(4) "Licensee" means any person to whom a license has been issued pursuant to this part;

(5) "Municipality" means any incorporated city or any incorporated town;

(6) "Publish," "publishing," "advertisement," or "advertising" means every kind of conveying to the public notice of sale or notice of intention to conduct a sale, whether by word of mouth, newspaper advertising, magazine advertisement, handbill, written notice, printed notice, printed display, billboard display, poster, radio announcement, and, any and all means including oral, written or printed; and

(7) "Sales" means the sale or any offer to sell to the public goods, wares and merchandise of any and all kinds and descriptions on hand and in stock in connection with a declared purpose, as set forth by advertising, on the part of the seller that such sale is anticipatory to the termination, closing, liquidation, revision, windup, discontinuance, conclusion or abandonment of the business in connection with such sale. It also includes any sale advertised to be a "fire sale," "adjustment sale," "creditor's sale," "trustee's sale," "liquidation sale," "reorganization sale," "insurance salvage sale," "administrator's sale," "insolvent sale," "mortgage sale," "assignee's sale," "adjuster's sale," "receiver's sale," "loss-of-lease sale," "wholesaler's close-out sale," "creditor's committee sale," "forced-out-of-business sale," "removal sale" and any and all sales advertised in such manner as to reasonably convey to the public that upon disposal of the stock of goods on hand, the business will cease and be discontinued.



§ 6-55-402. License requirement.

No person, firm or corporation shall publish or conduct any sale of the type defined in § 6-55-401 without a license for the publication or conduct of such sale.



§ 6-55-403. Application for license.

(a) The commissioner is hereby authorized and empowered to supervise and regulate sales or special sales defined in § 6-55-401, and to issue appropriate licenses or license for such sales.

(b) Such licenses or license shall be issued in the discretion of the commissioner of licenses upon the written application in a form approved by the commissioner and verified by the person who, or by an officer of the corporation that, intends to conduct such sale.

(c) Such application shall contain:

(1) A description of the place where such sale is to be held, the nature of the occupancy, whether by lease or sublease and the effective date of the termination of such occupancy, the means to be employed in publishing such sale, together with the proposed language content in any advertisements;

(2) An itemized list of the goods, wares and merchandise to be offered for sale, the place where such stock was purchased or acquired, and if not purchased, the manner of such acquisition; and

(3) Any additional information as the commissioner may require.



§ 6-55-404. Issuance of license.

Upon receipt of such application and payment of the fee prescribed in § 6-55-406, the commissioner shall cause the same to be examined and investigated. If after such investigation the commissioner is satisfied as to the truth of the statements contained in such application and as to the form and content of the advertising to be used in connection with such sale, the commissioner may then issue a license permitting the publication and conduct of such sale. Such license shall be for a period of not exceeding thirty (30) days.



§ 6-55-405. Renewal license.

Upon satisfactory proof by the licensee that the stock itemized in the original application has not been disposed of, the commissioner may renew such license for an additional thirty-day period upon payment of the prescribed renewal fee. Such proof for a renewal license shall be furnished in a form to be issued by the commissioner. The renewal application shall contain an itemized list of stock on hand and the same shall be verified by the applicant. The commissioner shall cause the same to be examined and investigated, and if satisfied as to the truth of the statements therein contained, the commissioner may issue a renewal license for a period not exceeding thirty (30) days; provided, that not more than three (3) such renewals shall be granted for any such sale for the same location within a period of one (1) year from date of issuance of the first license.



§ 6-55-406. Application fee.

Upon filing an original application or a renewal application for a license to advertise and conduct a sale or special sale, as defined in § 6-55-401, the applicant shall pay to the commissioner a fee in the sum of twenty-five dollars ($25.00). If any application or renewal application is disapproved, such payment shall be forfeited to the commissioner of licenses as and for the cost of investigating the statements contained in such application or renewal application.



§ 6-55-407. Contents of advertising.

(a) All advertisements or advertising and the language contained therein shall be in accordance with the purpose of the sale as stated in the application pursuant to which a license was issued and the wording of such advertisements shall not vary from the wording as indicated in the application.

(b) Such advertising shall contain a statement in these words and no others:

"Sale held pursuant to permit No. ____________________ of department of licenses granted the ____________________ day of ___________________."

and in such blank spaces shall be indicated the permit number and the requisite dates.



§ 6-55-408. Display of license -- Books and records.

(a) Upon commencement of any sale, as defined in § 6-55-401, the license issued by the commissioner shall be prominently displayed near the entrance of the premises.

(b) A duplicate of the original application and stock list pursuant to which the license was issued shall at all times be available to the commissioner or to inspectors of the department of licenses, and the licensee shall permit such inspectors to examine all merchandise on the premises for comparison with such stock list.

(c) Suitable books and records as prescribed by the commissioner shall be kept by the licensee and shall be at all times available to the inspectors of the department of licenses.

(d) At the close of the business day the stock list attached to the application shall be revised and those items disposed of during such day shall be marked thereon.



§ 6-55-409. Rules and regulations.

The commissioner is further empowered to make such rules and regulations for the conduct and advertisement of such sale or special sale as in the commissioner's opinion will serve to prevent deception and to protect the public.



§ 6-55-410. Suspension or revocation of license.

The commissioner has the power to suspend or revoke at any time any license granted in accordance with this part.



§ 6-55-411. Violations.

Any person who violates, neglects or refuses to comply with any of the provisions of this part commits a Class C misdemeanor.



§ 6-55-412. Application of part.

This part shall not apply to or affect the following persons:

(1) Persons acting pursuant to an order or process of court of competent jurisdiction;

(2) Persons acting in accordance with their powers and duties as public officers, such as sheriffs and marshals; or

(3) Duly licensed auctioneers, selling at auction.



§ 6-55-413. Adoption of part.

Any municipality desiring to adopt this part may do so and in addition shall have the necessary power to take whatever additional steps are required to carry out the purpose of this part.






Part 5 - Motor Vehicles

§ 6-55-501. Privilege tax on vehicles prohibited.

The licensing as a privilege of the driving of any motor driven vehicle upon the roads, streets or other highways of the state is declared an exclusive state privilege and no tax for such privilege under any guise or shape shall hereafter be assessed, levied or collected by any municipality of the state.



§ 6-55-502. Conflicting ordinances invalid -- Scope of part -- License tax on nonresidents prohibited.

(a) All ordinances, rules or regulations heretofore passed, enacted or promulgated by any incorporated municipality of the state in conflict with § 6-55-501 are declared inoperative and of no effect.

(b) Neither § 6-55-501 nor this section shall prohibit municipalities from maintaining and operating safety lanes, inspection bureaus or stations, or shall abridge their right to require city automobile tags.

(c) No municipality shall require any person who does not reside within the municipality's corporate boundaries to purchase a city automobile tag, or pay any license fee, regulatory fee, inspection fee, safety inspection fee, or any citation or fine for noncompliance with any regulatory, license, or inspection requirement, or tax of whatever nature for the privilege of driving a motor vehicle on the roads, streets or highways of such municipality.






Part 6 - Assessors of Property and Assessments

§ 6-55-601. Municipal assessor of property.

The governing body of any municipality is authorized to:

(1) Elect an assessor of property, who shall be required to make and subscribe to an oath as provided by the general laws of the state for county assessors of property;

(2) Prescribe the bond that the assessor of property shall give; and

(3) Fix the assessor of property's compensation and the compensation of any and all deputies or employees.



§ 6-55-602. Procedure for assessments.

All assessments made by an assessor of property elected pursuant to this part shall be made in accordance with the laws of the state by which such property is assessed for county purposes.



§ 6-55-603. Adoption of county assessments.

In the event an assessor of property is not so elected, the governing body of any municipality may adopt, by ordinance or resolution, the assessments made by the county assessor of property within the confines of the municipality, and have the assessments as made by the county assessor of property copied and entered on the tax books of the municipality.



§ 6-55-604. Correction and equalization of assessments.

The governing body of any municipality may provide by ordinance or resolution for the correction of erroneous assessments, and for equalization of assessments made by the assessor of property.



§ 6-55-605. Construction of part.

This part shall not be construed to alter or conflict with any other method provided by law that provides for a municipal assessor of property, or for equalization or correction of municipal tax assessments, or for an assessor and equalization or correction of assessments.









Chapter 56 - Fiscal Affairs

Part 1 - General Provisions

§ 6-56-101. Biennial audit required.

(a) It is the duty of the governing board of every municipal corporation to have a thorough audit of the financial affairs of the corporation, including all receipts from every source and every expenditure or disbursement of the money of the corporation, made by a disinterested person skilled in such work, as often as every two (2) years.

(b) Each audit shall cover the period extending back to the date of the last preceding audit.

(c) The cost of each audit shall be paid out of the funds of the municipality, and a sufficient sum shall be appropriated by the board for that purpose.



§ 6-56-102. Responsibility of municipal officers for audit.

The duties placed upon the board in § 6-56-101 shall devolve upon the officers of every municipal corporation having power to provide and enact ordinances for the corporation.



§ 6-56-103. Taxpayers compelling audit.

If two (2) years lapse without the audit provided for in §§ 6-56-101 and 6-56-102 being made, any ten (10) persons over eighteen (18) years of age, who have paid taxes to such municipal corporation during the two-year period for which no audit has been made, may file a written demand for such an audit with the mayor, and if the audit is not commenced within fifteen (15) days after the filing of such demand, the ten (10) persons may file their bill in the chancery court against the corporation, and officers of the corporation charged with the duty of causing the audit to be made. Upon proof of their failure to provide for the audit and the demand therefor by the complainants, the chancellor shall decree that the audit be made, and shall appoint an auditor who shall make the audit. The cost of the audit so made shall be adjudged against the municipality as a part of the costs of the case.



§ 6-56-104. Audit as public record -- Publication.

(a) The result of each audit provided for in §§ 6-56-101 -- 6-56-103 shall be kept as a public record of the corporation, and shall be always subject to the inspection of each citizen or taxpayer of the corporation.

(b) A summary of the audit, prepared by the auditor, shall be published in at least one (1) issue of a newspaper of general circulation in the corporation, if there is one.

(c) The municipality shall place a copy of the result of each audit in the main branch of the public library located within the boundaries of the municipality. A municipality that permits access to public information through the Internet may also place a copy on the municipality's homepage.



§ 6-56-105. Audit of subordinate agencies.

(a) The governing body of each municipality shall cause an annual audit to be made of the accounts and records of all departments, boards, and agencies under its jurisdiction that receive and disburse funds. The audit shall include, but not be limited to, general funds, highway funds, school funds, public utilities and municipal courts.

(b) The comptroller of the treasury, through the department of audit, shall be responsible for ensuring that the audits are prepared in accordance with generally accepted governmental auditing standards and determining whether the audits meet minimum audit standards, which shall be prescribed by the comptroller of the treasury. No audit may be accepted as meeting the requirements of this section until such audit has been approved by the comptroller of the treasury.

(c) The audits may be prepared by certified public accountants, public accountants or by the department of audit. In the event the governing body of the municipality fails or refuses to have the audit prepared, the comptroller of the treasury may appoint a certified public accountant or public accountant or direct the department of audit to prepare the audit, the cost of such audit to be paid by the municipality.

(d) All such audits shall be completed as soon as practicable after the end of the fiscal year of the municipality. One (1) copy of each audit shall be furnished to the mayor, chief executive officer, each member of the governing body, and the comptroller of the treasury. Copies of each audit shall also be made available to the press.

(e) All audits performed by the internal audit staff of the municipality shall be conducted in accordance with the standards established by the comptroller of the treasury pursuant to § 4-3-304(9).



§ 6-56-106. Authorized investments.

(a) In order to provide a safe temporary medium for investment of idle funds, municipalities are authorized to invest in the following:

(1) Bonds, notes or treasury bills of the United States;

(2) Nonconvertible debt securities of the following federal government sponsored enterprises that are chartered by the United States congress; provided, that such securities are rated in the highest category by at least two (2) nationally recognized rating services:

(A) The federal home loan bank;

(B) The federal national mortgage association;

(C) The federal farm credit bank; and

(D) The federal home loan mortgage corporation;

(3) Any other obligations not listed in subdivisions (a)(1) and (2) that are guaranteed as to principal and interest by the United States or any of its agencies;

(4) Certificates of deposit and other evidences of deposit at state and federally chartered banks, and savings and loan associations. Notwithstanding any other public or private act to the contrary, all investments made pursuant to this subdivision (a)(4) shall be secured by collateral in the same manner and under the same conditions as state deposits under title 9, chapter 4, parts 1 and 4, or as provided in a collateral pool created under title 9, chapter 4, part 5;

(5) Obligations of the United States or its agencies under a repurchase agreement for a shorter time than the maturity date of the security itself if the market value of the security itself is more than the amount of funds invested; provided, that municipalities may invest in repurchase agreements only if the comptroller of the treasury or the comptroller's designee approves repurchase agreements as an authorized investment, and if such investments are made in accordance with procedures established by the state funding board;

(6) The local government investment pool created by title 9, chapter 4, part 7;

(7) (A) Municipalities having a population in excess of one hundred fifty thousand (150,000), according to the 1990 federal census or any subsequent federal census, may also permit investment of idle funds in the following investment instruments:

(i) Prime banker's acceptances that are eligible for purchase by the federal reserve system; and

(ii) Prime commercial paper that is rated at least A1 or equivalent by at least two (2) nationally recognized rating services;

(B) Municipalities having a population of not less than twenty thousand (20,000) nor more than one hundred fifty thousand (150,000), according to the 1990 federal census or any subsequent federal census, may also permit investment of idle funds in prime commercial paper in accordance with the following:

(i) Such paper shall be rated in the highest category by at least two (2) commercial paper rating services; and

(ii) The paper shall have a remaining maturity of ninety (90) days or less;

(C) Investment in the instruments set forth in this subdivision (a)(8) shall first be authorized by the municipality's legislative body, acting by resolution or ordinance. In addition, investment in such instruments shall be prohibited until the legislative body has adopted written policies to govern the use of such instruments, with such policies being no less restrictive than those established by the state funding board to govern state investments in such instruments;

(8) The municipality's own bonds or notes issued in accordance with title 9, chapter 21; and

(9) (A) Investment in the instruments set forth in subdivision (a)(2), (a)(5), (a)(7), or any type of investment authorized pursuant to a municipality's charter that is of a type that is not included in this part shall require the following:

(i) The municipality's legislative body must authorize the investment by ordinance; and

(ii) The legislative body must adopt a written enforceable investment policy by ordinance to govern the use of investments, with the policies being no less restrictive than those established by the state funding board to govern state investments in these types of instruments.

(B) Investment in instruments covered by this subdivision (a)(9) shall be prohibited until the legislative body has adopted written policies to govern the use of the investments or an ordinance has been passed to authorize the investment.

(b) The investments listed in subdivisions (a)(1)-(4) may have a maturity of not greater than four (4) years from the date of investment; however, such investments may have a maturity of greater than four (4) years from the date of investment if such maturity is approved by the comptroller of the treasury or the comptroller's designee.

(c) (1) Proceeds of bonds, notes and other obligations issued by municipalities, reserves held in connection therewith and the investment income therefrom, may be invested in obligations that:

(A) Are rated in either of the two (2) highest rated categories by a nationally recognized rating agency of such obligation;

(B) Are direct general obligations of a state of the United States, or a political subdivision or instrumentality thereof, having general taxing powers; and

(C) Have a final maturity on the date of investment of not to exceed forty-eight (48) months or that may be tendered by the holder to the issuer thereof, or an agent of the issuer, at not less than forty-eight-month intervals.

(2) Such proceeds and the investment income thereon may also be invested as otherwise set forth in this section.

(d) The investments authorized by this section are in addition to those authorized in any other general law or in any municipality's charter.



§ 6-56-107. Selection of bonds for investment.

(a) For the purpose of carrying out § 6-56-106, the governing body of the municipality may appoint a committee with authority to act in the premises and, unless the governing body shall designate the specific series of bonds in which such funds shall be invested, the selection of the series for investment of such funds as will be best suited to the requirements of the municipality shall be made by the committee.

(b) No liability shall attach to any member of a committee selected for the aforementioned purpose, except for misfeasance or malfeasance in the performance of the duties imposed on the committee.



§ 6-56-108. Contributions to watershed development authority.

Any municipality of this state may make financial contributions to any watershed development authority created by special act of the general assembly, where a portion or all of the watershed development administered by such authority lies within the county wherein such municipality is situated, and such municipality is participating directly or indirectly in such development. Such contributions shall only be made when authorized by the legislative body of such municipality from the general funds of such municipality. No special tax may be levied for such contributions. The amount of such contribution shall be fixed by such legislative body and sanctioned thereby as a municipal purpose, the development of which being beneficial to such municipality.



§ 6-56-109. Acceptance of partial payments of property taxes -- Acceptance of taxes paid by electronic funds.

(a) Any municipality that collects its own property taxes may by ordinance opt to accept partial payments of property taxes.

(b) Prior to any municipality accepting partial payment of property taxes, the municipality must file a plan with the comptroller of the treasury. The plan must indicate that the municipality has the accounting system technology to implement a program for partial payment of property taxes. The plan shall also indicate whether such a program will be implemented within the existing operating resources of the municipal department collecting the tax or indicate prior approval of the municipal legislative body if additional operating resources are needed. This subsection (b) does not apply to any municipality which has implemented a partial payment program prior to March 29, 2010.

(c) A municipality may accept taxes paid by electronic funds transfer, including, but not limited to, bank customer preauthorized payments, wire transfers or automated clearing house (ACH) credits. If the entire amount of taxes due is not paid prior to the delinquency date for such taxes, the entire property shall be subject to the tax lien and enforcement by a tax sale or other legally authorized procedures. Unless partial payment is made by electronic transfer of funds, if the municipality accepts partial payment within ten (10) days of the delinquency date, or at any time following such delinquency date, then prior to accepting such payment the municipality must inform the taxpayer of the delinquency date and must advise such taxpayer that the property may be subjected to a tax lien and enforcement by tax sale or other legally authorized procedures.

(d) Direct bank transfers and partial payments are subject to the following guidelines:

(1) Vouchers issued pursuant to a relief program shall be used as all or a portion of the final payment; and

(2) A receipt shall be issued to the taxpayer for any partial payment of taxes. The receipt shall state that:

(A) The payment is a partial payment of property taxes;

(B) The balance owing on such taxes that must be paid prior to the delinquency date; and

(C) A failure to pay the entire amount of the taxes prior to the delinquency date subjects any unpaid taxes to the penalties and interest applicable to delinquent taxes and subjects the entire property on which there is a lien for taxes to a tax sale. The final partial payment shall show that a zero (0) balance is owing or shall state that the taxes are paid in full. Receipts shall also be sent to the taxpayer for payments made by direct bank transfer of funds.

(e) The powers conferred by this section are in addition to any existing powers conferred by statute, municipal charter or other law.



§ 6-56-110. Deposits -- Collateral.

Notwithstanding any other public or private act to the contrary, any municipal funds deposited with a financial institution shall be secured by collateral in the same manner and under the same conditions as state deposits under title 9, chapter 4, parts 1 and 4, or as provided in the collateral pool created under title 9, chapter 4, part 5.



§ 6-56-111. Deposit of funds -- Petty cash -- Disbursement -- Penalty for violations.

(a) Every municipal official handling public funds shall be required to, as soon as practical, but no later than three (3) working days after the receipt by such municipal official of any public funds, deposit the funds to the credit of such municipality's official bank account, or bank accounts.

(b) This requirement shall not prohibit a municipal official handling public funds from maintaining a petty cash fund in an amount sufficient for the transaction of the official business of the municipal official's office.

(c) Every municipal official authorized to disburse public funds shall be required to make disbursements of such public funds by consecutively prenumbered checks, warrants or other generally accepted negotiable instruments drawn on the municipality's official bank account or accounts. Disbursements may also be made by electronic transfer, if such transfer is properly documented and recorded.

(d) A violation of this section is a Class C misdemeanor.



§ 6-56-112. Lawful municipal purpose required.

All expenditures of money made by a municipality must be made for a lawful municipal purpose.



§ 6-56-151. Salary of municipal judges in certain municipalities.

The minimum salary payable to municipal judges that have been created in all municipalities having a population greater than one hundred seventy thousand (170,000), according to the 1970 federal census or any subsequent federal census, shall be fourteen thousand five hundred dollars ($14,500) per annum, payable in equal monthly installments. Any municipality affected by this section may provide for greater compensation for the office of municipal judge. Any salary for the office of municipal judge shall be paid by the municipality wherein the office of municipal judge is established.






Part 2 - Municipal Budget Law of 1982

§ 6-56-201. Short title.

This part shall be known and may be cited as the "Municipal Budget Law of 1982."



§ 6-56-202. Applicability.

This part applies to any municipality that does not have budget provisions in its charter that are at least as detailed as provided by § 6-56-203(1) and (3).



§ 6-56-203. Annual budget ordinance.

The governing body of each municipality shall adopt and operate under an annual budget ordinance. The budget ordinance shall present a financial plan for the ensuing fiscal year, including at least the following information:

(1) Estimates of proposed expenditures for each department, board, office or other agency of the municipality, showing in addition, the expenditures for corresponding items for the last preceding fiscal year, projected expenditures for the current fiscal year, and reasons for recommended departures from the current appropriation pattern in such detail as may be prescribed by the governing body. It is the intent of this subdivision (1) that, except for moneys expended pursuant to a project ordinance or accounted for in a proprietary type fund or a fiduciary type fund that are excluded from the budget ordinance, all moneys received and expended by a municipality shall be included in a budget ordinance. Therefore, notwithstanding any other law, no municipality may expend any moneys regardless of their source, including moneys derived from bond and long-term note proceeds, federal, state or private grants or loans, or special assessments, except in accordance with a budget ordinance adopted under this section or through a proprietary type fund or a fiduciary type fund properly excluded from the budget ordinance;

(2) Statements of the bonded and other indebtedness of the municipality, including the debt redemption and interest requirements, the debt authorized and unissued, and the condition of the sinking fund;

(3) Estimates of anticipated revenues of the municipality from all sources including current and delinquent taxes, nontax revenues, and proceeds from the sale of any bonds or long-term notes with a comparative statement of the amounts received by the municipality from each of such sources for the last preceding fiscal year, the current fiscal year, and the coming fiscal year in such detail as may be prescribed by the governing body;

(4) A statement of the estimated balance or deficit, as of the end of the current fiscal year;

(5) A statement of pending capital projects and proposed new capital projects, relating to respective amounts proposed to be raised therefor by appropriations in the budget and the respective amounts, if any, proposed to be raised therefor by the issuance of bonds during the fiscal year; and

(6) Such other supporting schedules as the governing body deems necessary, or otherwise required by law.



§ 6-56-204. Municipal school budget.

(a) The municipal school budget submitted by the board of education to the governing body shall include estimates of school revenues, as well as estimates of expenditures necessary for the operation of the school system for the next fiscal period.

(b) The governing body shall have no authority to modify or delete any item of the school estimates and shall have the power to modify only the total amount of the school budget, except that in no event shall a reduction in the school budget exceed the total sum requested by the board of education from current municipal revenues.

(c) Such budget estimates shall not include any requests for the purchase of land, and the purchase, construction, reconstruction or major alteration of any building for school purposes. Requests for such improvements shall be transmitted to the governing body of the municipality or to the planning commission, in those municipalities where there is a planning commission, for review and incorporation into the capital improvement program.



§ 6-56-205. Excess appropriations prohibited -- Emergencies.

The governing body shall not make any appropriations in excess of estimated available funds, except to provide for an actual emergency threatening the health, property or lives of the inhabitants of the municipality and declared by a two-thirds (2/3) vote of all members of the governing body present, when there is a quorum.



§ 6-56-206. Notice and hearing on proposed budget.

(a) A public hearing shall be held on the proposed budget ordinance before its final adoption by the governing body, at such time and place as the governing body shall direct.

(b) (1) The governing body of each municipality shall cause to be published the proposed annual operating budget and budgetary comparisons of the proposed budget with the prior year's actual figures and the current year's estimated figures, which information shall include the following:

(A) Revenues and expenditures for the following governmental funds: general, streets/public works, general purpose school and debt service;

(B) Revenues for each fund shall be listed separately by local taxes, state, federal government and other sources;

(C) Expenditures for each fund shall be listed separately by salaries and other costs;

(D) Beginning and ending fund balances shall be shown for each fund; and

(E) The number of full-time equivalent employee positions shall be shown for each fund.

(2) The publication shall be in a newspaper of general circulation and shall be published not less than ten (10) days prior to the meeting where the governing body will consider final passage of the budget.

(c) The budget and all supporting data shall be a public record in the office of the chief financial officer of the municipality and shall be open to public inspection by anyone.

(d) The chief financial officer shall cause sufficient copies of the budget ordinance and budget message, if there is one, to be prepared for distribution to interested persons at least ten (10) days before the hearing.



§ 6-56-207. Limitation on tax levies and appropriations.

Except in cases of emergency as set out in § 6-56-205, no levy of property taxes shall be made by any municipality unless and until a budget ordinance has been adopted and no appropriation of moneys or revenues shall be made for any purpose contrary to the estimates in the budget ordinance.



§ 6-56-208. Amendment of budget ordinance.

Except as otherwise restricted by law, the governing body may amend the budget ordinance in the same manner as any other ordinance may be amended.



§ 6-56-209. Transfer of money.

The governing body by appropriate resolution or ordinance may authorize the budget officer to transfer moneys from one appropriation to another within the same fund, subject to such limitations and procedures as it may prescribe. Any such transfers shall be reported to the governing body at its next regular meeting and shall be entered in the minutes.



§ 6-56-210. Carry over of appropriations.

If for any reason a budget ordinance is not adopted prior to the beginning of the next fiscal year, the appropriations for the last fiscal year shall become the appropriations for the next fiscal year, until the adoption of the new budget ordinance.



§ 6-56-211. Unexpended appropriations.

Any portion of an annual appropriation remaining unexpended and unencumbered at the close of a fiscal year shall lapse and be credited to the general fund, except that any balance remaining in any other fund at the end of a fiscal year may remain to the credit of that fund and be subject to further appropriation.



§ 6-56-212. Intragovernmental service funds.

(a) If a local government or public authority establishes and operates one (1) or more intragovernmental service funds, it need not include such a fund in its budget ordinance. However, at the same time it adopts the budget ordinance, the governing body shall approve a balanced financial plan for each intragovernmental service fund. A financial plan is balanced when estimated expenditures do not exceed estimated funds available.

(b) The budget officer shall include in the budget such officer submits to the governing body a proposed financial plan for each intragovernmental service fund to be operated during the budget year by the local government or public authority. The proposed financial plan shall be in such form and detail as prescribed by the budget officer or governing body.

(c) The approved financial plan shall be entered in the minutes of the governing body, as shall each amendment to the plan approved by the governing body.

(d) Any changes in a financial plan must be approved by the governing body.






Part 3 - Municipal Purchasing Law of 1983

§ 6-56-301. Short title.

This part shall be known and may be cited as the "Municipal Purchasing Law of 1983."



§ 6-56-302. Application of part.

This part shall apply to all purchases by authorized officials in all municipalities using or encumbering municipal funds, except as follows:

(1) This part shall not apply to purchases by authorized officials in municipalities that have a charter provision or private act that either establishes within the charter or act itself dollar limits over which competitive bidding is required, or authorizes the municipality to set a dollar limit by ordinance but establishes the maximum dollar limit over which competitive bidding is required, and the municipality has established either by charter, private act, or ordinance general bidding procedures that include, but are not limited to, public advertising, securing and opening bids, and any exemptions from competitive bidding. Any exemptions must be substantially similar to those listed in § 6-56-304, except that any dollar amounts listed must be established in accordance with the municipality's charter or private act;

(2) This part shall not apply to purchases by authorized officials in municipalities that have charter provisions relative to competitive bidding but that do not establish a dollar limit over which competitive bidding is required, as long as the municipality, by ordinance, establishes:

(A) A dollar limit over which competitive bidding is required, which may not exceed twenty-five thousand dollars ($25,000);

(B) A dollar limit, which may not exceed forty percent (40%) of the amount established under subdivision (2)(A), over which the municipality need not advertise but must, when possible, obtain three (3) competitive bids and below which no advertisement or competitive bidding is required;

(C) Procedures for public advertising, securing, and opening bids; and

(D) Any exemptions from competitive bidding, which must be substantially similar to those listed in § 6-56-304, except that any dollar amounts listed must be in accordance with the municipality's ordinances;

(3) This part shall not apply to purchases made under § 12-3-1201;

(4) This part shall not apply to investments in or purchases from the pooled investment fund established pursuant to title 9, chapter 4, part 7;

(5) This part shall not apply to purchases from instrumentalities created by two (2) or more cooperating governments such as, but not limited to, those established pursuant to the Interlocal Cooperation Act, compiled in title 12, chapter 9; and

(6) This part shall not apply to purchases from nonprofit corporations such as, but not limited to, the Local Government Data Processing Corporation, whose purpose or one of whose purposes is to provide goods or services specifically to municipalities.



§ 6-56-303. Limits on purchases.

All purchases made from funds subject to the authority of this part shall be made within the limits of the approved budget, when required, and the appropriations, when required, for the department, office or agency for which the purchase is made.



§ 6-56-304. Advertising and bidding -- Exceptions.

Except as provided in this section all purchases and leases or lease-purchase agreements shall be made or entered into only after public advertisement and competitive bid, except as follows:

(1) Purchases costing less than two thousand five hundred dollars ($2,500); provided, that this exemption shall not apply to purchases of like items that individually cost less than two thousand five hundred dollars ($2,500), but that are customarily purchased in lots of two (2) or more, if the total purchase price of such items would exceed two thousand five hundred dollars ($2,500) during any fiscal year;

(2) Any goods or services that may not be procured by competitive means because of the existence of a single source of supply or because of a proprietary product. A record of all such sole source or proprietary purchases shall be made by the person or body authorizing such purchases and shall specify the amount paid, the items purchased, and from whom the purchase was made. A report of such sole source or proprietary purchases shall be made as soon as possible to the municipal governing body and the chief executive officer of the municipality and shall include all items of information as required for the record;

(3) Purchases or leases of any supplies, materials or equipment for immediate delivery in actual emergencies arising from unforeseen causes, including delays by contractors, delays in transportation, and unanticipated volume of work. A record of any such emergency purchase shall be made by the person or body authorizing such emergency purchases, and shall specify the amount paid, the items purchased, from whom the purchase was made and the nature of the emergency. A report of any emergency purchase shall be made as soon as possible to the municipal governing body and the chief executive officer of the municipality, and shall include all items of information as required in the record;

(4) Leases or lease-purchase agreements requiring total payments of less than two thousand five hundred dollars ($2,500) in each fiscal year the agreement is in effect; provided, that this exemption shall not apply to leases of like or related items that individually may be leased or lease-purchased with total payments of less than two thousand five hundred dollars ($2,500) in any fiscal year, but that are customarily leased or lease-purchased in numbers of two (2) or more, if the total lease or lease-purchase payments for such items under a single agreement would be two thousand five hundred dollars ($2,500) or more in any fiscal year;

(5) Purchases, leases, or lease-purchases of real property;

(6) Purchases, leases, or lease-purchases from any federal, state, or local governmental unit or agency of secondhand articles or equipment or other materials, supplies, commodities, and equipment;

(7) Purchases of perishable commodities, when such items are purchased in the open market. A record of all such purchases shall be made by the person or body authorizing such purchases and shall specify the amount paid, the items purchased, and from whom the purchase was made. A report of such purchases shall be made, at least monthly, to the chief executive officer and the governing body, and shall include all items of information as required in the record. Fuel and fuel products may be purchased in the open market without public advertisement, but shall, whenever possible, be based on at least three (3) competitive bids. Fuel and fuel products may be purchased from the department of general services' contract where available; and

(8) Purchases, for resale, of natural gas and propane gas.



§ 6-56-305. Advertising and bidding -- Expenditures of less than $2,500.

All purchases, leases, or lease-purchase arrangements with expenditures of less than two thousand five hundred dollars ($2,500) but more than one thousand dollars ($1,000) in any fiscal year may be made in the open market without public advertisement, but shall, whenever possible, be based upon at least three (3) competitive bids. Purchases, leases, or lease-purchases of one thousand dollars ($1,000) or less in any fiscal year shall not require any public advertisement or competitive bidding. Any municipal governing body may, by ordinance, increase the one-thousand-dollar limit in this section to a maximum of forty percent (40%) of the amount established as authorized under § 6-56-306 for purchases requiring public advertisement and competitive bidding.



§ 6-56-306. Additional authority of municipal governing body.

(a) Municipal governing bodies are specifically authorized to lower the dollar amounts required in this part for public advertisement and competitive bidding to an amount to be set by the municipal governing body. Municipal governing bodies may by ordinance increase the dollar amount required in this part for public advertisement and competitive bidding from two thousand five hundred dollars ($2,500) to a maximum of ten thousand dollars ($10,000). Municipal governing bodies of any municipality having a population of not less than forty thousand (40,000) nor more than forty-two thousand five hundred (42,500) or any municipality with a population over one hundred fifty thousand (150,000), according to the 2000 federal census or any subsequent federal census, may increase the dollar amount required in this part for public advertisement and competitive bidding to a maximum not to exceed twenty-five thousand dollars ($25,000); provided, that purchases of between ten thousand dollars ($10,000) and twenty-five thousand dollars ($25,000) shall, wherever possible, be based upon at least three (3) competitive bids. When the governing body does this, references in this part to two thousand five hundred dollars ($2,500) shall be deemed a reference to the amount established by the municipal governing body in its ordinance.

(b) Municipal governing bodies are specifically authorized to adopt regulations providing procedures for implementing this part.



§ 6-56-307. Bid specifications for purchases of chemical products.

(a) Bid specifications for purchases of chemical products pursuant to this chapter shall require that the manufacturer of the chemical products create and maintain a material safety data sheet (MSDS) for such chemical products on the national MSDSSEARCH repository or the manufacturer's web site so that the information can be accessed by means of the Internet. A site operated by or on behalf of the manufacturer or a relevant trade association is acceptable so long as the information is freely accessible to the public.

(b) The URL for MSDSSEARCH shall be posted on the web site of the department of general services as provided in § 12-3-808. In lieu of posting a MSDS on MSDSSEARCH, a bidder shall include the manufacturer's URL for their MSDS in the bid proposal or purchase order.






Part 4 - Municipal Finance Officer Certification and Education Act of 2007

§ 6-56-401. Short title.

This part shall be known and may be cited as the "Municipal Finance Officer Certification and Education Act of 2007."



§ 6-56-402. Employment of person with oversight responsibilities regarding financial operations -- Exceptions.

(a) To ensure competence in the handling of municipal funds and the protection of public moneys, each municipality shall have in its employ, except as provided in this section, at least one (1) certified municipal finance officer (CMFO) or an exempt individual as recorder, city clerk, director of finance, or other official or employee who has oversight responsibilities regarding the municipality's financial operations, in accordance with the schedule established in this part.

(b) Any municipality with five hundred thousand dollars ($500,000) or less in gross revenues for all funds, including utilities, but excluding one-time non-recurring grants, and with debt totaling five hundred thousand dollars ($500,000) or less in the immediately preceding fiscal year may, instead of employing a CMFO, or a qualified individual who is exempt from CMFO certification for financial oversight, shall be required to have in their employment an individual who has met the continuing education requirements of § 6-56-404.



§ 6-56-403. Development of curriculum for certified municipal finance officer -- Candidates for course -- Demonstrated proficiencies -- Training and testing administration.

(a) The municipal technical advisory service (MTAS) of the University of Tennessee's institute for public service, with the approval of the state comptroller's office, shall develop a curriculum, including testing, leading to the designation certified municipal finance officer (CMFO). The program shall include at least eighty (80) combined hours of course and lab work, including the following topics:

(1) Governmental environment;

(2) Auditing and internal controls;

(3) Governmental accounting;

(4) Financial reporting;

(5) Budgeting;

(6) Debt administration;

(7) Cash and investment management;

(8) Strategic planning and capital improvement plans;

(9) Pensions and benefits administration and risk management; and

(10) Procurement and enterprise resource planning systems.

(b) A candidate for the CMFO designation shall:

(1) Be at least eighteen (18) years of age;

(2) Be a high school graduate or the equivalent;

(3) Not have been convicted of any felony or any lesser crime involving theft, fraud, or other crimes of dishonesty under the laws of this state, the United States, or any other state or country if the acts involved would have constituted such a crime under the laws of this state; and

(4) Not engage in any conduct reflecting adversely upon the candidate's fitness to perform services while certified as a CMFO.

(c) To achieve the CMFO designation, a candidate shall demonstrate proficiency in the subject matter by passing a series of examinations on the course materials. A CMFO candidate, however, may choose to take an examination on the subject matter before taking a course, except for the course covering governmental environment, which is mandatory for all candidates. If the candidate makes a passing grade on the examination, the candidate shall receive credit toward the CMFO designation without attending the training class in which the particular subject matter is covered. A candidate who passes all the examinations covering the ten (10) topics listed in subsection (a) shall be eligible to receive the CMFO designation, and shall receive that designation upon application to and certification by the comptroller of the treasury's office.

(d) Training will be provided and examinations administered by the staff of MTAS.



§ 6-56-404. Continuing education to maintain certification -- Revocation.

(a) To maintain certification, a certified municipal finance officer (CMFO) shall earn at least twenty-four (24) hours of continuing professional education (CPE) of financial education each calendar year after receiving the designation. A CMFO wishing to maintain certification who earns more than the minimum CPE hours during any calendar year may carry over to the next calendar year a maximum of twenty-four (24) CPE hours. CPE hours shall be filed with and maintained by the comptroller of the treasury's office, which shall keep individual records on CMFOs and CMFO candidates. The comptroller may allow exceptions to the continuing education requirement for good cause shown.

(b) A CMFO's certification may be revoked for either or both of the following:

(1) Failure to obtain or maintain the required continuing education;

(2) Failure to comply with the standards for CMFO candidates as set forth in § 6-56-403.



§ 6-56-405. Exemptions from education requirements.

(a) The following individuals with financial oversight responsibility employed as a finance officer by a municipality and who would otherwise be required to have the certified municipal finance officer (CMFO) designation are exempt from the educational requirements leading to the CMFO designation, but shall comply with the continuing educational requirements of § 6-56-404:

(1) An individual designated as a certified government finance manager (CGFM) by the association of government accountants;

(2) An individual designated as a certified public finance officer (CPFO) by the government finance officers association;

(3) An individual licensed as a certified public accountant (CPA) by the state board of accountancy and in active status who has a minimum of five (5) years of primarily governmental experience with at least three (3) of those years in this state.

(b) An individual employed as a municipal finance officer with financial oversight responsibility who would otherwise be required to have the CMFO designation but who is claiming exemption shall send proof of exemption to the comptroller of the treasury. The comptroller shall acknowledge an exemption in an appropriate manner determined by the comptroller. The comptroller shall keep a record of exempted individuals and their continuing education units earned.



§ 6-56-406. Compliance.

(a) Municipalities shall comply with the requirement that they have a certified municipal finance officer (CMFO) in their employ based on the following schedule determined by the gross revenues the municipality derived from all funds, including utilities, during the July 1, 2006, to June 30, 2007, fiscal year:

Gross revenues......................Compliance date

$10 million or more......................January 1, 2011

$5 million to $9,999,999.99......................January 1, 2012

Less than $5 million......................January 1, 2013

(b) After the compliance date applicable to a municipality has passed and it later becomes necessary for the municipality to hire an individual in a position in which the CMFO designation is required, the individual hired shall either be exempt as provided in § 6-56-405 or shall become certified within two (2) years of the hiring date.

(c) If a municipality is in compliance before the applicable mandatory compliance date in subsection (a) and the CMFO or exempt finance officer leaves employment with the municipality within two (2) years before the applicable mandatory compliance date, leaving the municipality in noncompliance, the municipality shall have two (2) years from the date of the departing finance officer's last day of employment to comply.

(d) For municipalities that have been subject to § 6-56-402(b), and circumstances change that would make them subject to § 6-56-402(a), the municipality shall be required to comply with the requirements of § 6-56-402(a) within two (2) years from:

(1) The submission date of the financial report used to determine that the municipality is subject to § 6-56-402(a); or

(2) Six (6) months following the fiscal year end of the financial report used to make the determination, whichever is earlier.



§ 6-56-407. Violations.

(a) Any municipality determined by the comptroller of the treasury to be in violation of the requirements of § 6-56-402 is subject to the following penalty:

(1) Sales tax revenue collected and distributed by the state to the municipality shall be reduced by an amount mutually agreed upon by the comptroller of the treasury and the commissioner of revenue. The sales tax revenue reduction shall not exceed fifteen percent (15%) of the total amount due to the municipality in a fiscal year, until the municipality is in compliance with § 6-56-402;

(2) The amounts reduced as a penalty pursuant to this section shall be held in reserve by the department of revenue and allocated to the municipality after the municipality complies with § 6-56-402 as determined by the comptroller of the treasury.

(b) The penalty assessed by this section may be waived by the comptroller of the treasury in accordance with policies and procedures established by the comptroller.



§ 6-56-408. Rules.

The comptroller of the treasury may issue any rules necessary to implement this part.









Chapter 58 - Comprehensive Growth Plan

§ 6-58-101. Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Calendar quarter" means any one (1) of the following time periods during a given year: January 1 through March 31, April 1 through June 30, July 1 through September 30, or October 1 through December 31;

(2) "Committee" means the local government planning advisory committee established by § 4-3-727;

(3) "Council" means the joint economic and community development council established by § 6-58-114;

(4) "Growth plan" means the plan each county must file with the committee by July 1, 2001, as required by § 6-58-107;

(5) "National flood insurance program (NFIP)" means the insurance program administered by the federal emergency management agency, as authorized by the National Flood Insurance Reform Act (42 U.S.C. § 4001 et seq);

(6) "Planned growth area" means an area established in conformance with § 6-58-106(b) and approved in accordance with the requirements of § 6-58-104;

(7) "Rural area" means an area established in conformance with § 6-58-106(c) and approved in accordance with the requirements of § 6-58-104;

(8) "Special flood hazard area" means the land area covered by the floodwaters of the base flood on NFIP maps; and

(9) "Urban growth boundary" means a line encompassing territory established in conformance with § 6-58-106(a) and approved in accordance with the requirements of § 6-58-104.



§ 6-58-102. Purpose of chapter.

With this chapter, the general assembly intends to establish a comprehensive growth policy for this state that:

(1) Eliminates annexation or incorporation out of fear;

(2) Establishes incentives to annex or incorporate where appropriate;

(3) More closely matches the timing of development and the provision of public services;

(4) Stabilizes each county's education funding base and establishes an incentive for each county legislative body to be more interested in education matters; and

(5) Minimizes urban sprawl.



§ 6-58-103. Applicability of chapter to counties with metropolitan governments.

This chapter does not apply to any county having a metropolitan form of government; provided, that each such county shall receive full benefit of all incentives available pursuant to § 6-58-109, and each such county shall escape the sanctions imposed by § 6-58-110; and provided further, that any municipality that lies within a county having a metropolitan form of government and another county must establish an urban growth boundary in conjunction with the county containing the territory that is not within the county having a metropolitan form of government.



§ 6-58-104. Coordinating committee -- Recommended growth plan -- Hearings -- Submission for ratification -- Rejection and revision -- Final plan.

(a) (1) Except as otherwise provided pursuant to subdivision (a)(9), effective September 1, 1998, there is created within each county a coordinating committee, which shall be composed of the following members:

(A) The county mayor or the county mayor's designee, to be confirmed by the county legislative body; provided, that a member of the county legislative body may serve as such designee subject to such confirmation;

(B) The mayor of each municipality or the mayor's designee, to be confirmed by the municipal governing body;

(C) One (1) member appointed by the governing board of the municipally owned utility system serving the largest number of customers in the county;

(D) One (1) member appointed by the governing board of the utility system, not municipally owned, serving the largest number of customers in the county;

(E) One (1) member appointed by the board of directors of the county's soil conservation district, who shall represent agricultural interests;

(F) One (1) member appointed by the board of the local education agency having the largest student enrollment in the county;

(G) One (1) member appointed by the largest chamber of commerce, to be appointed after consultation with any other chamber of commerce within the county; and

(H) Two (2) members appointed by the county mayor and two (2) members appointed by the mayor of the largest municipality, to assure broad representation of environmental, construction and homeowner interests.

(2) It is the duty of the coordinating committee to develop a recommended growth plan not later than January 1, 2000, and to submit such plan for ratification by the county legislative body and the governing body of each municipality. The recommended growth plan shall identify urban growth boundaries for each municipality within the county and shall identify planned growth areas and rural areas within the county, all in conformance with § 6-58-106. In developing a recommended growth plan, the coordinating committee shall give due consideration to such urban growth boundaries as may be timely proposed and submitted to the coordinating committee by each municipal governing body. The coordinating committee shall also give due consideration to such planned growth areas and rural areas as may be timely proposed and submitted to the coordinating committee by the county legislative body. The coordinating committee is encouraged to utilize planning resources that are available within the county, including municipal or county planning commissions. The coordinating committee is further encouraged to utilize the services of the county technical assistance service, and the municipal technical advisory service.

(3) Prior to finalization of the recommended growth plan, the coordinating committee shall conduct at least two (2) public hearings. The county shall give at least fifteen (15) days advance notice of the time, place and purpose of each public hearing by notice published in a newspaper of general circulation throughout the county.

(4) Not later than January 1, 2000, the coordinating committee shall submit its recommended growth plan for ratification by the county legislative body and by the governing body of each municipality within the county; provided, that, notwithstanding this chapter to the contrary, if a municipality is completely contiguous to and surrounded by one (1) or more municipalities, then the corporate limits of the surrounded municipality shall constitute the municipality's urban growth boundaries and such municipality shall not be eligible to ratify or reject the recommended growth plan. Not later than one hundred twenty (120) days after receiving the recommended growth plan, the county legislative body or municipal governing body, as the case may be, shall act to either ratify or reject the recommended growth plan of the coordinating committee. Failure by such county legislative body or any such municipal governing body to act within such one hundred twenty-day period shall be deemed to constitute ratification by such county or municipality of the recommended growth plan.

(5) If the county or any municipality therein rejects the recommendation of the coordinating committee, then the county or municipality shall submit its objections, and the reasons therefor, for resolution in accordance with subsection (b). In resolving disputes arising from disagreements over which urban growth boundary should contain specific territory, due consideration shall be given if one of the municipalities is better able to efficiently and effectively provide urban services within the disputed territory. Due consideration shall also be given if one of the municipalities detrimentally relied upon priority status conferred under prior annexation law and, thereby, justifiably incurred significant expense in preparation for annexation of the disputed territory.

(6) (A) A municipality may make binding agreements with other municipalities and with counties to refrain from exercising any power or privilege granted to the municipality by this title, to any degree contained in the agreement including, but not limited to, the authority to annex.

(B) A county may make binding agreements with municipalities to refrain from exercising any power or privilege granted to the county by title 5, to any degree contained in the agreement including, but not limited to, the authority to receive annexation date revenue.

(C) Any agreement made pursuant to this subdivision (a)(6) need not have a set term, but after the agreement has been in effect for five (5) years, any party upon giving ninety (90) days written notice to the other parties is entitled to a renegotiation or termination of the agreement.

(7) (A) Notwithstanding this chapter or any other law to the contrary, any annexation reserve agreement or any agreement of any kind either between municipalities or between municipalities and counties setting out areas reserved for future municipal annexation and in effect on May 19, 1998, are ratified and remain binding and in full force and effect. Any such agreement may be amended from time to time by mutual agreement of the parties. Any such agreement or amendment may not be construed to abrogate the application of any provision of this chapter to the area annexed pursuant to the agreement or amendment.

(B) In any county with a charter form of government, the annexation reserve agreements in effect on January 1, 1998, are deemed to satisfy the requirement of a growth plan. The county shall file a plan based on such agreements with the committee.

(8) No provision of this chapter shall prohibit written contracts between municipalities and property owners relative to the exercise of a municipality's rights of annexation or operate to invalidate an annexation ordinance done pursuant to a written contract between a municipality and a property owner in existence on May 19, 1998.

(9) (A) Instead of the coordinating committee created under subdivision (a)(1), in any county in which the largest municipality comprises at least sixty percent (60%) of the population of the entire county and on May 19, 1998, there is no other municipality in the county with a population in excess of one thousand (1,000), according to the 1990 federal census or any subsequent federal census, the coordinating committee in such county shall be the municipal planning commission of the largest municipality and the county planning commission, if the county has a planning commission. The mayor of the largest municipality and the county mayor of such county may jointly appoint as many additional members to the coordinating committee as they may determine. Notwithstanding the provisions of this subsection (a) with respect to the adoption or ratification of the recommended growth plan, in any county to which this subdivision (a)(9)(A) applies, upon adoption of a recommended growth plan, the coordinating committee shall submit its recommendation to the county legislative body for ratification. The county legislative body may only disapprove the recommendation of the coordinating committee if it makes an affirmative finding, by a two-thirds (2/3) vote, that the committee acted in an arbitrary or capricious manner or abused its official discretion in applying the law. If the county legislative body disapproves the recommendation of the coordinating committee, then the dispute resolution process of this section shall apply.

(B) Instead of the coordinating committee created pursuant to subdivision (a)(1), if the county legislative body and the governing body of each municipality located therein all agree that another entity shall perform the duties assigned by this chapter to the coordinating committee, then such other entity shall perform such duties of the coordinating committee, and such coordinating committee shall not be created or continued, as the case may be.

(b) (1) If the county or any municipality rejects the recommended growth plan, then the coordinating committee shall reconsider its action. After such reconsideration, the coordinating committee may recommend a revised growth plan and may submit such revised growth plan for ratification by the county legislative body and the governing body of each municipality. If a recommended growth plan or revised growth plan is rejected, then the county or any municipality may declare the existence of an impasse and may request the secretary of state to provide an alternative method for resolution of disputes preventing ratification of a growth plan.

(2) Upon receiving such request, the secretary of state shall promptly appoint a dispute resolution panel consisting of a minimum of one (1) member and a maximum of three (3) members. The secretary of state shall have the discretion to determine the size of the panel. Each member of the panel shall be appointed from the ranks of the administrative law judges employed within the administrative procedures division. Each member shall possess formal training in the methods and techniques of dispute resolution and mediation. Panel members and their spouses and immediate family shall not be residents, property owners, officials or employees of the county or any municipality within the county.

(3) The panel shall attempt to mediate the unresolved disputes. If, after reasonable efforts, mediation does not resolve the disputes, then the panel shall propose a non-binding resolution. The county legislative body and the municipal governing bodies shall be given a reasonable period in which to consider the proposed resolution. If the county legislative body and the municipal governing bodies do not accept and approve the resolution, the secretary of state shall appoint a new panel of administrative law judges, composed and selected in the same manner specified in subdivision (b)(2), for the purpose of adopting a growth plan. The panel may initiate formal proceedings, if they are necessary to obtain sufficient information for adopting a growth plan. These proceedings shall be conducted subject to the open meetings provisions of title 8, chapter 44, but need not be in compliance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. The panel may consult with experts in urban planning, growth and development, and may commission or contract for additional studies and reports on population growth and projections, land utilization and needs, environmental impacts, and the development and production of maps adequate for the use of the panel in mediating a dispute or in adopting a growth plan. The costs associated with obtaining the services of experts, the production of studies, reports, maps and other documents shall be a reasonable and necessary cost associated with the panel's development of the growth plan.

(4) The secretary of state shall certify the reasonable and necessary costs incurred by the dispute resolution panel, including, but not necessarily limited to, salaries, supplies, travel expenses and staff support for the panel members. The county and the municipalities shall reimburse the secretary of state for such costs, to be allocated on a pro rata basis calculated on the number of persons residing within each of the municipalities and the number of persons residing within the unincorporated areas of the county; provided, that if the dispute resolution panel determines that the dispute resolution process was necessitated or unduly prolonged by bad faith or frivolous actions on the part of the county and/or any one (1) or more of the municipalities, then the secretary of state may, upon the recommendation of the panel, reallocate liability for such reimbursement in a manner clearly punitive to such bad faith or frivolous actions.

(5) If a county or municipality fails to reimburse its allocated or reallocated share of panel costs to the secretary of state after sixty (60) days notice of such costs, the department of finance and administration shall deduct such costs from such county's or a municipality's allocation of state shared taxes.

(c) (1) (A) No later than July 1, 2001, the growth plan recommended or revised by the coordinating committee and ratified by the county and each municipality therein or alternatively adopted by a dispute resolution panel shall be submitted to and approved by the local government planning advisory committee.

(B) IF urban growth boundaries, planned growth areas and rural areas were recommended or revised by a coordinating committee and ratified by the county and each municipality therein;

THEN the local government planning advisory committee shall grant its approval, and the growth plan shall become immediately effective.

(C) In addition, in any county with a charter form of government, the annexation reserve agreements in effect on January 1, 1998, are deemed to satisfy the requirement of a growth plan, and the local government planning advisory committee shall approve such plan.

(D) In all other cases:

IF the local government planning advisory committee determines that such urban growth boundaries, planned growth areas and rural areas conform with the provisions of § 6-58-106;

THEN the local government planning advisory committee shall grant its approval and the growth plan shall immediately become effective;

HOWEVER, IF the local government planning advisory committee determines that such urban growth boundaries, planned growth areas and/or rural areas in any way do not conform with the provisions of § 6-58-106;

THEN the committee shall adopt and grant its approval of alternative urban growth boundaries, planned growth areas and/or rural areas for the sole purpose of making the adjustments necessary to achieve conformance with the provisions of § 6-58-106.

(E) Such alternative urban growth boundaries, planned growth areas and/or rural areas shall supersede and replace all conflicting urban growth boundaries, planned growth areas and/or rural areas and shall immediately become effective as the growth plan.

(2) After the local government planning advisory committee has approved a growth plan, the committee shall forward a copy to the county mayor who shall file the plan in the register's office. The register may not impose a fee on the county mayor for this service.

(d) (1) After the local government planning advisory committee has approved the county's initial growth plan, the plan shall stay in effect for not less than three (3) years absent a showing of extraordinary circumstances. After the initial three-year period, a growth plan may be amended as often as deemed necessary by the county and cities. Any time after the expiration of the initial three-year period, the mayor of any municipality in the county or the county mayor or county executive may propose an amendment to the growth plan by filing notice with the county mayor or county executive and with the mayor of each municipality in the county. Upon receipt of such notice, the county mayor or county executive shall take appropriate action to reconvene or reestablish the coordinating committee within sixty (60) days of the receipt of the notice. Except as provided for in this subdivision (d)(1), the procedures for amending the growth plan shall be the same as the procedures in this section for establishing the original plan. The burden of proving the reasonableness and necessity of the proposed amendment shall be upon the party proposing the change. It is the duty of the coordinating committee to submit the proposed amendment with its recommendation either for or against the amendment to the county legislative body and to the governing body of each municipality within the county for their approval or disapproval within six (6) months of the date of the coordinating committee's first meeting on the proposed amendment. After the proposed amendment is approved by the county legislative body and the governing body of each municipality and by the local government planning advisory committee, the amendment shall become part of the county's growth plan.

(2) In any county with a charter form of government with annexation reserve agreements in effect on January 1, 1998, any municipality or the county may immediately file a proposed amendment after May 19, 1998, in accordance with this subsection (d).



§ 6-58-105. Judicial review of growth plan.

(a) The affected county, an affected municipality, a resident of such county or an owner of real property located within such county is entitled to judicial review under this section, which shall be the exclusive method for judicial review of the growth plan and its urban growth boundaries, planned growth areas and rural areas. Proceedings for review shall be instituted by filing a petition for review in the chancery court of the affected county. Such petition shall be filed during the sixty-day period after final approval of such urban growth boundaries, planned growth areas and rural areas by the local government planning advisory committee. In accordance with the provisions of the Tennessee rules of civil procedure pertaining to service of process, copies of the petition shall be served upon the local government planning advisory committee, the county and each municipality located or proposing to be located within the county.

(b) Judicial review shall be de novo and shall be conducted by the chancery court without a jury. The petitioner shall have the burden of proving, by a preponderance of the evidence, that the urban growth boundaries, planned growth areas and/or rural areas are invalid because the adoption or approval thereof was granted in an arbitrary, capricious, illegal or other manner characterized by abuse of official discretion. The filing of the petition for review does not itself stay effectiveness of the urban growth boundaries, planned growth areas and rural areas; provided, that the court may order a stay upon appropriate terms if it is shown to the satisfaction of the court that any party or the public at large is likely to suffer significant injury if such stay is not granted. If more than one (1) suit is filed within the county, then all such suits shall be consolidated and tried as a single civil action.

(c) IF the court finds by a preponderance of the evidence that the urban growth boundaries, planned growth areas and/or rural areas are invalid because the adoption or approval thereof was granted in an arbitrary, capricious, illegal or other manner characterized by abuse of official discretion;

THEN an order shall be issued vacating the same, in whole or in part, and remanding the same to the county and the municipalities in order to identify and obtain adoption or approval of urban growth boundaries, planned growth areas and/or rural areas in conformance with the procedures set forth within § 6-58-104.

(d) Any party to the suit, aggrieved by the ruling of the chancery court, may obtain a review of the final judgment of the chancery court by appeal to the court of appeals.



§ 6-58-106. Urban growth boundaries -- Proposal -- Hearing -- Rural areas.

(a) (1) The urban growth boundaries of a municipality shall:

(A) Identify territory that is reasonably compact yet sufficiently large to accommodate residential and nonresidential growth projected to occur during the next twenty (20) years;

(B) Identify territory that is contiguous to the existing boundaries of the municipality;

(C) Identify territory that a reasonable and prudent person would project as the likely site of high density commercial, industrial and/or residential growth over the next twenty (20) years based on historical experience, economic trends, population growth patterns and topographical characteristics; if available, professional planning, engineering or economic studies, or any of these studies, may also be considered;

(D) Identify territory in which the municipality is better able and prepared than other municipalities to efficiently and effectively provide urban services; and

(E) Reflect the municipality's duty to facilitate full development of resources within the current boundaries of the municipality and to manage and control urban expansion outside of such current boundaries, taking into account the impact to agricultural lands, forests, recreational areas and wildlife management areas.

(2) Before formally proposing urban growth boundaries to the coordinating committee, the municipality shall develop and report population growth projections; such projections shall be developed in conjunction with the University of Tennessee. The municipality shall also determine and report the current costs and the projected costs of core infrastructure, urban services and public facilities necessary to facilitate full development of resources within the current boundaries of the municipality and to expand such infrastructure, services and facilities throughout the territory under consideration for inclusion within the urban growth boundaries. The municipality shall also determine and report on the need for additional land suitable for high density, industrial, commercial and residential development, after taking into account all areas within the municipality's current boundaries that can be used, reused or redeveloped to meet such needs. The municipality shall examine and report on agricultural lands, forests, recreational areas and wildlife management areas within the territory under consideration for inclusion within the urban growth boundaries and shall examine and report on the likely long-term effects of urban expansion on such agricultural lands, forests, recreational areas and wildlife management areas.

(3) Before a municipal legislative body may propose urban growth boundaries to the coordinating committee, the municipality shall conduct at least two (2) public hearings. Notice of the time, place and purpose of the public hearing shall be published in a newspaper of general circulation in the municipality not less than fifteen (15) days before the hearing.

(b) (1) Each planned growth area of a county shall:

(A) Identify territory that is reasonably compact yet sufficiently large to accommodate residential and nonresidential growth projected to occur during the next twenty (20) years;

(B) Identify territory that is not within the existing boundaries of any municipality;

(C) Identify territory that a reasonable and prudent person would project as the likely site of high or moderate density commercial, industrial and/or residential growth over the next twenty (20) years based on historical experience, economic trends, population growth patterns and topographical characteristics; (if available, professional planning, engineering and/or economic studies may also be considered);

(D) Identify territory that is not contained within urban growth boundaries; and

(E) Reflect the county's duty to manage natural resources and to manage and control urban growth, taking into account the impact to agricultural lands, forests, recreational areas and wildlife management areas.

(2) Before formally proposing any planned growth area to the coordinating committee, the county shall develop and report population growth projections; such projections shall be developed in conjunction with the University of Tennessee. The county shall also determine and report the projected costs of providing urban type core infrastructure, urban services and public facilities throughout the territory under consideration for inclusion within the planned growth area as well as the feasibility of recouping such costs by imposition of fees or taxes within the planned growth area. The county shall also determine and report on the need for additional land suitable for high density industrial, commercial and residential development after taking into account all areas within the current boundaries of municipalities that can be used, reused or redeveloped to meet such needs. The county shall also determine and report on the likelihood that the territory under consideration for inclusion within the planned growth area will eventually incorporate as a new municipality or be annexed. The county shall also examine and report on agricultural lands, forests, recreational areas and wildlife management areas within the territory under consideration for inclusion within the planned growth area and shall examine and report on the likely long-term effects of urban expansion on such agricultural lands, forests, recreational areas and wildlife management areas.

(3) Before a county legislative body may propose planned growth areas to the coordinating committee, the county shall conduct at least two (2) public hearings. Notice of the time, place and purpose of the public hearing shall be published in a newspaper of general circulation in the county not less than fifteen (15) days before the hearing.

(c) (1) Each rural area shall:

(A) Identify territory that is not within urban growth boundaries;

(B) Identify territory that is not within a planned growth area;

(C) Identify territory that, over the next twenty (20) years, is to be preserved as agricultural lands, forests, recreational areas, wildlife management areas or for uses other than high density commercial, industrial or residential development; and

(D) Reflect the county's duty to manage growth and natural resources in a manner that reasonably minimizes detrimental impact to agricultural lands, forests, recreational areas and wildlife management areas.

(2) Before a county legislative body may propose rural areas to the coordinating committee, the county shall conduct at least two (2) public hearings. Notice of the time, place and purpose of the public hearing shall be published in a newspaper of general circulation in the county not less than fifteen (15) days before the hearing.

(d) Notwithstanding the extraterritorial planning jurisdiction authorized for municipal planning commissions designated as regional planning commissions in title 13, chapter 3, nothing in this chapter shall be construed to authorize municipal planning commission jurisdiction beyond an urban growth boundary; provided, that in a county without county zoning, a municipality may provide extraterritorial zoning and subdivision regulation beyond its corporate limits with the approval of the county legislative body.



§ 6-58-107. Approved plan required -- Land use decisions to be consistent with plan.

(a) Not later than July 1, 2001, a growth plan for each county shall be submitted to and approved by the local government planning advisory committee in accordance with § 6-58-104. After a growth plan is so approved, all land use decisions made by the legislative body and the municipality's or county's planning commission shall be consistent with the growth plan.

(b) The growth plan shall include, at a minimum, documents describing and depicting municipal corporate limits, as well as urban growth boundaries, planned growth areas, if any, and rural areas, if any, approved in conformance with § 6-58-104.

(c) The purpose of a growth plan is to direct the coordinated, efficient, and orderly development of the local government and its environs that will, based on an analysis of present and future needs, best promote the public health, safety, morals and general welfare.

(d) A growth plan may address land-use, transportation, public infrastructure, housing, and economic development.

(e) The goals and objectives of a growth plan include the need to:

(1) Provide a unified physical design for the development of the local community;

(2) Encourage a pattern of compact and contiguous high density development to be guided into urban areas or planned growth areas;

(3) Establish an acceptable and consistent level of public services and community facilities and ensure timely provision of those services and facilities;

(4) Promote the adequate provision of employment opportunities and the economic health of the region;

(5) Conserve features of significant statewide or regional architectural, cultural, historical, or archaeological interest;

(6) Protect life and property from the effects of natural hazards, such as flooding, winds, and wildfires;

(7) Take into consideration such other matters that may be logically related to or form an integral part of a plan for the coordinated, efficient and orderly development of the local community; and

(8) Provide for a variety of housing choices and assure affordable housing for future population growth.



§ 6-58-109. Increased allocation of certain funds for counties and municipalities with approved growth plans.

(a) Upon approval of the growth plan by the local government planning advisory committee but beginning no earlier than July 1, 2000, each municipality within the county and the county shall receive an additional five (5) points on a scale of one hundred (100) points or a comparable percentage increase as determined by the commissioner of economic and community development in any evaluation formula for the allocation of private activity bond authority and for the distribution of grants from the department of economic and community development for the:

(1) Tennessee industrial infrastructure program;

(2) Industrial training service program; and

(3) Community development block grants.

(b) Upon approval of the growth plan by the local government planning advisory committee but beginning no earlier than July 1, 2000, each municipality within the county and the county shall receive an additional five (5) points on a scale of one hundred (100) points or a comparable percentage increase as determined by the commissioner if permissible under federal requirements in any evaluation formula for the distribution of grants from the department of environment and conservation for state revolving fund loans for water and sewer systems; provided, that no such preferences shall be granted if prohibited by federal law or regulation.

(c) Upon approval of the growth plan by the local government planning advisory committee but beginning no earlier than July 1, 2000, each municipality within the county and the county shall receive an additional five (5) points on a scale of one hundred (100) points or a comparable percentage increase as determined by the executive director in any evaluation formula for the distribution of HOUSE or HOME grants from the Tennessee housing development authority or low income tax credits or private activity bond authority; provided, that no such preferences shall be granted if prohibited by federal law or regulation.



§ 6-58-110. Certain grants unavailable to counties and municipalities without approved growth plan as of July 1, 2001.

Effective July 1, 2001, the following loan and grant programs shall be unavailable in those counties and municipalities that do not have growth plans approved by the local government planning advisory committee, and shall remain unavailable until growth plans have been approved:

(1) Tennessee housing development agency grant programs;

(2) Community development block grants;

(3) Tennessee industrial infrastructure program grants;

(4) Industrial training service grants;

(5) Intermodal Surface Transportation Efficiency Act funds or any subsequent federal authorization for transportation funds; and

(6) Tourism development grants.



§ 6-58-111. Annexation procedure -- Quo warranto action to challenge annexation.

(a) A municipality possesses exclusive authority to annex territory located within its approved urban growth boundaries; therefore, no municipality may annex by ordinance or by referendum any territory located within another municipality's approved urban growth boundaries. Within a municipality's approved urban growth boundaries, a municipality may use any of the methods in chapter 51 of this title to annex territory; provided, that if a quo warranto action is filed to challenge the annexation, the party filing the action has the burden of proving that:

(1) An annexation ordinance is unreasonable for the overall well-being of the communities involved; or

(2) The health, safety, and welfare of the citizens and property owners of the municipality and territory will not be materially retarded in the absence of such annexation.

(b) In any such action, the action shall be tried by the circuit court judge or chancellor without a jury.

(c) (1) Prior to a municipality annexing by ordinance territory outside its existing urban growth boundary whether the territory desired for annexation is within another municipality's urban growth boundary or a county's planned growth area or rural area, it must first amend the growth plan by having its desired change to the urban growth boundary submitted to the coordinating committee and then receive a recommendation for or against the amendment from the coordinating committee, the coordinating committee then must submit the proposed amendment with its recommendation to all the legislative bodies for approval. If the amendment to the growth plan is approved by the legislative bodies or by the dispute resolution panel, it is then submitted to the local government planning advisory committee for its approval. This amendment process must follow the procedure as outlined in § 6-58-104 and the criteria for establishing an urban growth boundary as delineated in § 6-58-106.

(2) As an alternative to a municipality annexing in a county's planned growth area or rural area by first amending the growth plan as described in subdivision (c)(1), a municipality may annex within a county's planned growth area or rural area, but the annexation must be by referendum only and not by ordinance. The municipality must follow the referendum process as provided for in §§ 6-51-104 and 6-51-105.



§ 6-58-112. New municipalities -- Property tax -- Incorporation election.

(a) (1) After January 1, 1999, a new municipality may only be created in territory approved as a planned growth area in conformity with § 6-58-104;

(2) A county may provide or contract for the provision of services within a planned growth area and set a separate tax rate specifically for the services provided within a planned growth area; and

(3) A county may establish separate zoning regulations within a planned growth area, for territory within an urban growth boundary or within a rural area.

(b) A municipality, incorporated after May 19, 1998, shall impose a property tax that raises an amount of revenue not less than the amount of the annual revenues derived by the municipality from state-shared taxes as estimated by the department of revenue on or before July 1. The municipality shall levy and provide for the administration and collection of a property tax in the required amount before the municipality may receive state-shared taxes. Furthermore, § 6-51-115(b) shall apply within the territory of such newly incorporated municipality as if such territory had been annexed rather than incorporated. For purposes of levying a property tax, the incorporation of a municipality shall be effective on January 1 following the election at which the incorporation is approved.

(c) (1) If the residents of a planned growth area petition to have an election of incorporation, the county legislative body shall approve the corporate limits and the urban growth boundary of the proposed municipality before the election to incorporate may be held.

(2) Within six (6) months of the incorporation election, the municipality shall adopt by ordinance a plan of services for the services the municipality proposes to deliver. The municipality shall prepare and publish its plan of services in a newspaper of general circulation distributed in the municipality. The rights and remedies of § 6-51-108 apply to the plan of services adopted by the municipality.



§ 6-58-113. Monitoring and reporting by advisory commission on intergovernmental relations.

The Tennessee advisory commission on intergovernmental relations (TACIR) shall monitor implementation of this chapter and shall periodically report its findings and recommendations to the general assembly. Each agency of the executive branch, each municipal and county official, each local government organization, including any planning commission and development district, shall cooperate with the commission and provide necessary information and assistance for the commission's reports. TACIR reserve funds may be expended for the purpose of performing duties assigned by this section.



§ 6-58-114. Joint economic and community development board.

(a) It is the intent of the general assembly that local governments engage in long-term planning, and that such planning be accomplished through regular communication and cooperation among local governments, the agencies attached to them, and the agencies that serve them. It is also the intent of the general assembly that the growth plans required result from communication and cooperation among local governments.

(b) There shall be established in each county a joint economic and community development board, which shall be established by interlocal agreement pursuant to § 5-1-113. The purpose of the board is to foster communication relative to economic and community development between and among governmental entities, industry, and private citizens.

(c) Each joint economic and community development board shall be composed of representatives of county and city governments, private citizens, and present industries and businesses. The final makeup of the board shall be determined by interlocal agreement but shall, at a minimum, include the county mayor and the city mayor or city manager, if appropriate, of each city lying within the county and one (1) person who owns land qualifying for classification and valuation under title 67, chapter 5, part 10; provided, that in cases where there are multiple cities, smaller cities may have representation on a rotating basis as determined by the interlocal agreement.

(d) There shall be an executive committee of the board, which shall be composed of members of the joint economic and community development board selected by the entire board. The makeup of the executive committee shall be determined by the entire joint economic and community development board but shall, at a minimum, include the county mayor and the city mayors or city managers of the larger municipalities in the county.

(e) The terms of office shall be determined by the interlocal agreement, but shall be staggered, except for those positions held by elected officials whose terms shall coincide with the terms of office for their elected positions. All terms of office shall be for a maximum of four (4) years.

(f) The board shall meet, at a minimum, four (4) times annually, and the executive committee of the board shall meet at least four (4) times annually. An executive committee meeting shall be held once each calendar quarter. Minutes of all meetings of the board and the executive committee shall be documented by minutes kept and by certification of attendance. Meetings of the joint economic and community development board and its executive committee are subject to the open meetings law.

(g) (1) The activities of the board shall be jointly funded by the participating governments. The formula for determining the amount of funds due from each participating government shall be determined by adding the population of the entire county as established by the last federal decennial census to the populations of each city as determined by the last federal decennial census, or special census as provided for in § 6-51-114, and then determining the percentage that the population of each governmental entity bears to the total amount.

(2) If a special census has been certified pursuant to § 6-51-114, during the five-year period after certification of the last federal decennial census, the formula shall be adjusted by the board to reflect the result of the special census; provided, that the board shall only make such an adjustment during the fifth year following the certification of a federal decennial census.

(3) The board may accept and expend donations, grants and payments from persons and entities other than the participating governments. The board is authorized to transfer or to donate funds from participating governments or outside sources to other public or nonprofit entities within the county to be used for economic or industrial development purposes.

(4) If, on May 19, 1998, a county and city government have a joint economic and community development council that has an established funding mechanism to carry out a unified economic and community development program for the entire county, such funding mechanism shall be utilized in lieu of the formula established in this subsection (g).

(h) An annual budget to fund the activities of the board shall be recommended by the executive committee to the board, which shall adopt a budget before April 1 of each year. The funding formula established by this act shall then be applied to the total amount budgeted by the board as the participating governments' contributions for the ensuing fiscal year. The budget and a statement of the amount due from each participating government shall be immediately filed with the appropriate officer of each participating government. In the event a participating government does not fully fund its contribution, the board may establish and impose such sanctions or conditions as it deems proper.

(i) When applying for any state grant a city or a county shall certify its compliance with the requirements of this section.

(j) If there exists within a county a similar organization on May 19, 1998, that organization may satisfy the requirements of this section. The county mayor shall file a petition with the committee, which shall make a determination whether the existing organization is sufficiently similar to the requirements of this section. When the committee has made its determination, an affected municipality or county may rely upon that status of the existing organization to satisfy the certification requirements of subsection (i).

(k) The county mayor and the mayor, or city manager, if appropriate, of each city lying within the county are authorized to designate an alternate representative, who shall have full authority to vote and participate in all activities of the joint economic and community development board and its executive committee. An alternate appointed to serve on the joint economic and community development board or its executive committee shall have experience or education in the fields of public administration, economic and community development or planning, and be able to speak for the entity represented.



§ 6-58-115. Applicability to pending annexation ordinances.

This chapter shall not apply to any annexation ordinance that was pending, but not yet effective, on November 25, 1997.



§ 6-58-116. Airport -- Annexation-free zone.

Notwithstanding §§ 6-58-106, former 6-58-108 [repealed] and 6-58-111, the property of an airport with regularly scheduled commercial passenger service that is located in a county other than the county where the creating municipality is located, except upon approval by resolution of the legislative body of the creating municipality, shall be and remain in an annexation-free zone.



§ 6-58-117. Flood insurance rate map or flood hazard boundary map -- Requirements for participation in the national flood insurance program.

(a) In cooperation with the department of economic and community development, all counties and municipalities in this state that have an effective flood insurance rate map or flood hazard boundary map published by the federal emergency management agency that identifies a special flood hazard area within the political boundaries of the county or municipality shall meet the requirements for participation in the national flood insurance program authorized by 42 U.S.C. § 4001 et seq. and administered by the federal emergency management agency on or before June 30, 2012.

(b) If a county or municipality does not currently have an effective flood insurance rate map or flood hazard boundary map published by the federal emergency management agency that identifies a special flood hazard area within the political boundaries of county or municipality, the county or municipality shall have twenty-four (24) months from the effective date of any future flood insurance rate map or flood hazard boundary map published by the federal emergency management agency to meet the requirements for participation in the national flood insurance program.



§ 6-58-118. Urban growth boundaries -- Expansion without reconvening coordinating committee or approval from county.

A municipality may expand its urban growth boundaries to annex a tract of land without reconvening the coordinating committee or approval from the county or any other municipality if:

(1) The tract is contiguous to a tract of land that has the same owner and has already been annexed by the municipality;

(2) The tract is being provided water and sewer services; and

(3) The owner of the tract, by notarized petition, consents to being included within the urban growth boundaries of the municipality.






Chapter 59 - [Repealed]









Title 7 - Consolidated Governments and Local Governmental Functions and Entities

Metropolitan Government

Chapter 1 - Metropolitan Government--General Provisions

§ 7-1-101. Definitions -- Chapters 1-6.

As used in chapters 1-6 of this title, unless the context otherwise requires:

(1) "City governing body" means the city council or other public agency possessing power and authority usually possessed by a city council;

(2) "County governing body" means that body in a particular county that is vested with the power to levy property taxes;

(3) "General services district" means a service district within a metropolitan government whose geographical limits are coextensive with the total area in which the government functions;

(4) "Metropolitan government" means the political entity created by consolidation of all, or substantially all, of the political and corporate functions of a county and a city or cities;

(5) "Metropolitan government charter commission" or "charter commission" means a commission established to propose to the voters for adoption the charter for a metropolitan government;

(6) "Municipal corporation" means an incorporated city or town;

(7) "Principal city" means that municipal corporation having the largest population of any municipality in a particular county;

(8) "Smaller city" means any municipal corporation other than the principal city; and

(9) "Urban services district" means a service district within a metropolitan government in which are furnished by the metropolitan government municipal services additional to those provided in the general services district.



§ 7-1-102. Legislative purpose and intent -- Construction -- Continuation of local functions and powers.

(a) It is hereby declared to be the legislative intent and purpose of chapters 1-3 of this title to provide for the consolidation of all, or substantially all, of the governmental and corporate functions now or hereafter vested in municipal corporations with the governmental and corporate functions now or hereafter vested in the counties in which such municipal corporations are located, and to provide for the creation of metropolitan governments, which may be used to fulfill the unique and urgent needs of a modern metropolitan area.

(b) Chapters 1-3 of this title are hereby declared to be remedial legislation to be liberally construed as a utilization of the constitutional power granted by Amendment No. 8 to article XI, § 9 of the Constitution of Tennessee approved at an election on November 3, 1953.

(c) After consolidation of a county and a municipal corporation or corporations under § 7-1-103, no functions of the governing bodies of the county and the municipal corporation, or of the officers thereof, shall be retained and continued, unless chapters 1-3 of this title or the charter of the metropolitan government expressly so provide, or unless such retention and continuation are required by the Constitution of Tennessee. After the consolidation, no officer or agency of the county or of the municipal corporation shall retain any right, power, duty or obligation, unless chapters 1-3 of this title or the charter of the metropolitan government expressly so provide, or unless such retention and continuation are required by the Constitution of Tennessee.

(d) Any municipal corporation that lies in two (2) or more counties, except those in counties excluded in § 7-1-112(d), may consolidate with the county in which the majority of its territory lies.



§ 7-1-103. Consolidation of functions.

(a) Each county in this state, without regard to population, and the municipal corporations within such county, may consolidate all, or substantially all, of their governmental and corporate functions in the manner and with the consequences provided in this chapter. The consolidation, when complete, shall result in the creation and establishment of a new metropolitan government to perform all, or substantially all, of the governmental and corporate functions previously performed by the county and by the municipal corporations, the voters of which approve the consolidation.

(b) Nothing contained in this section, or any other law, except § 7-1-112(d), shall be construed to prohibit a municipal corporation that lies in two (2) or more counties from consolidating its governmental and corporate functions with the county in which the majority of its territory lies.



§ 7-1-104. Creation of municipality or public service district after charter commission created.

When a metropolitan government charter commission is created, as provided in § 7-2-101, no municipality and no public service district, including, but not limited to, a utility district, sanitary district or school district, shall thereafter be created in the county proposed to be included in such consolidation, unless and until the proposed charter of metropolitan government shall have been rejected by voters in a referendum election as provided in § 7-2-106, or unless and until a charter has been adopted by the voters in a referendum election as provided in § 7-2-106 with provisions permitting such municipalities or public service districts as described in § 7-1-103.



§ 7-1-105. Civil districts.

When a metropolitan government is created and established within a county, there shall then be and continue only two (2) civil districts, one (1) consisting of the area embraced in the urban services district and the other consisting of the area of the county other than the urban services district.



§ 7-1-106. Excluded smaller city -- Inclusion within metropolitan government.

Any smaller city that has been excluded from a metropolitan government created and established under chapters 1-3 of this title may at any time surrender its municipal charter and become a part of that metropolitan government under such terms and conditions and by such methods and procedures as may be established in the charter of the metropolitan government; provided, that no such consolidation shall become effective until submitted to the registered voters residing within the smaller city and approved by a majority of those voting.



§ 7-1-107. Effect on local government simplification statutes.

Nothing in chapters 1-3 of this title shall be construed to alter, abridge or abrogate any provision of §§ 5-1-113 and 49-2-503 or any other law, practice, custom or tradition with respect to contractual, cooperative, unilateral or other devices for simplifying or expediting municipal or county government.



§ 7-1-108. Appointment of state officials to public utility boards.

Notwithstanding any law, including any municipal or metropolitan charter to the contrary, the appropriate appointing authority may appoint at least one (1) elected state official to serve as a member of the board of any public utility operated by a municipality or metropolitan government. This section shall only apply to those counties having a metropolitan form of government.



§ 7-1-109. Elected officials may decline salaries.

Any and all elected public officials in counties that have a metropolitan form of government are authorized to refuse or decline any and all salaries to which they may be entitled under the laws of this state or local ordinances.



§ 7-1-110. Change by ordinance of local governmental entities or functions established by private act.

Any city or county office, department, board, commission, agency or function established by private act prior to the adoption of a metropolitan form of government may be altered, consolidated or abolished by ordinance of the chief legislative body of the metropolitan government if the charter of the metropolitan government does not otherwise provide for the office, department, board, commission, agency or function, and such alteration, consolidation or abolition is not otherwise prohibited by chapters 1-6 of this title or the Constitution of Tennessee.



§ 7-1-111. Electric power boards -- Removal of members of certain utility boards -- Salary increase.

(a) Notwithstanding any law to the contrary, any electric power board having a customer service greater than two hundred thousand (200,000) active electric meters within a county having a metropolitan form of government shall be composed of at least seven (7) members.

(b) The initial term of office of the two (2) additional members of the electric power board appointed pursuant to this section shall be for a period of five (5) years and three (3) years respectively, with each such appointment to be effective July 1, 1988. Each successive term of office shall be for a period of five (5) years from the date of expiration of the preceding term of office.

(c) Any member of a utility board created under the charter of a metropolitan government that has a population in excess of four hundred thousand (400,000), according to the 1980 federal census or any subsequent federal census, may be removed from office upon a vote of three fourths (3/4) of the members of the governing body of such metropolitan government, but only after the assertion of reasons for removal as set forth in a resolution passed by three fourths (3/4) of the members of such governing body and only after the holding of a public hearing before such governing body.

(d) No officer of an electric system owned and operated by a metropolitan government shall receive any salary increase that exceeds ten percent (10%) of such officer's base salary for the previous year unless such increase is approved by a unanimous vote of the board.



§ 7-1-112. Consolidation with county wherein majority of municipal territory lies.

(a) Notwithstanding § 7-2-106, or any other law to the contrary, whenever a municipal corporation that lies in two (2) or more counties is proposed for consolidation with the county in which the majority of its territory lies, any referendum held pursuant to § 7-2-106 shall also include all qualified voters of the municipal corporation, regardless of whether such voters reside or own property outside of the boundaries of the county in which the majority of the municipal corporation's territory lies. The respective county election commissions shall cooperate fully in order to implement this section in an effective, efficient, and timely manner.

(b) Notwithstanding § 2-2-107, or any other law to the contrary, whenever a municipal corporation that lies in two (2) or more counties consolidates its governmental and corporate functions with the county in which the majority of its territory lies, elections for consolidated government representation and school board representation, as well as all other referenda and elections pertaining to the affairs of such consolidated government, shall also include all qualified voters of such municipal corporation, regardless of whether such voters reside or own property outside of the boundaries of the county in which the majority of the municipal corporation's territory lies. The respective election commissions shall cooperate fully in order to implement this section in an effective, efficient, and timely manner.

(c) Whenever a municipal corporation that lies in two (2) or more counties consolidates its governmental and corporate functions with the county in which the majority of its territory lies, the urban services tax prescribed pursuant to § 7-2-108(a)(5) may be levied throughout the territory of the municipal corporation; however, the general services tax prescribed pursuant to § 7-2-108(a)(5) shall not be levied in any portion of the territory of the municipal corporation that lies outside of the boundaries of such county.

(d) (1) This section and §§ 7-1-102(d) and 7-1-103(b) do not apply in counties with populations according to the 1980 federal census or any subsequent federal census of:

.....................

not less than.....................nor more than

19,650......................19,725

26,400......................26,500

28,250......................28,300

28,650......................28,660

32,760......................32,800

32,850......................32,950

37,000......................37,100

49,400......................49,500

58,075......................58,175

84,000......................84,100

85,725......................85,825

.....................

(2) This section and §§ 7-1-102(d) and 7-1-103(b) do not apply in counties having a metropolitan form of government and a population in excess of four hundred fifty thousand (450,000), according to the 1980 federal census or any subsequent federal census.






Chapter 2 - Metropolitan Government--Adoption and Provisions of Charter

§ 7-2-101. Metropolitan government charter commission -- Creation -- Methods of selecting members.

The initial step in a consolidation under this chapter shall be the creation of a metropolitan government charter commission, sometimes called "charter commission" in this chapter, by one (1) of the following methods:

(1) The commission may be created by the adoption of a consolidation resolution by the governing body of a county and by the adoption of a substantially similar resolution by the governing body of the principal city in the county;

(A) The resolution may be adopted by a majority vote of the members of such governing body present and voting, a quorum being present, at any regular meeting or at any meeting specially called to consider the resolution. The resolution shall provide that a metropolitan government charter commission is established to propose to the people the consolidation of all, or substantially all, of the governmental and corporate functions of the county and its principal city and the creation of a metropolitan government for the administration of the consolidated functions;

(B) The resolution shall either:

(i) Authorize the county mayor to appoint ten (10) commissioners, subject to confirmation by the county governing body, and authorize the mayor of the principal city to appoint five (5) commissioners, subject to confirmation by the city governing body; or

(ii) Provide that an election shall be held to select members of the metropolitan government charter commission;

(C) It is the legislative intent that the persons appointed to the charter commission shall be broadly representative of all areas of the county and principal city and that every effort shall be made to include representatives from various political, social, and economic groups within the county and principal municipality;

(D) Promptly after the adoption of the consolidation resolution by the governing body of a county, its clerk shall certify the fact of such adoption with a copy of the resolution to the clerk of the governing body of the principal city, and promptly after the adoption of a consolidation resolution by the governing body of the principal city, its clerk shall certify the fact of such adoption to the clerk of the governing body of the county;

(E) When the resolutions of the governing bodies of the county and of the principal city shall provide for the appointment of commissioners of the county and city, the metropolitan government charter commission shall be created and duly constituted after appointments have been made and confirmed;

(F) When the resolutions provide for an election to select members of the metropolitan government charter commission, copies of the resolution shall be certified by the clerks of the governing bodies to the county election commission, together with certificates as to the fact and date of adoption, and then an election shall be held as provided in § 7-2-102;

(G) In any county having a metropolitan form of government in existence on January 1, 1977, the metropolitan mayor or county mayor is authorized to appoint five (5) commissioners, subject to confirmation by the county governing body, and the mayor of the principal city is authorized to appoint five (5) commissioners, subject to confirmation by the city governing body;

(H) When the consolidation resolutions provide for the appointment of members of the metropolitan government charter commission, such appointments shall be made within thirty (30) days after the adoption of the resolution by the last governing body to do so, whether of the county or the principal city;

(2) In counties having a board of county commissioners, a charter commission may be created by the adoption of a consolidation resolution by either the governing body of the county or the board of county commissioners and by the adoption of a substantially similar resolution by the governing body of the principal city in the county;

(A) The resolution may be adopted by majority vote of the total number of members to which such governing body is entitled, or by a majority of the members of the board of county commissioners, at any regular or called meeting of such county governing body or board of county commissioners;

(B) The resolution and the procedures concerning its adoption and certification and the appointment or election of members of the charter commission pursuant thereto shall be governed by subdivision (1), except that if members of the charter commission are to be appointed, the resolution shall authorize the county mayor to appoint six (6) commissioners, and the board of county commissioners to appoint six (6) commissioners, and the mayor of the principal city to appoint eight (8) commissioners;

(i) The commissioners appointed by the mayor of the principal city shall be made subject to confirmation by the city governing body, and the commissioners appointed by the county mayor and by the board of county commissioners shall be made subject to confirmation by whichever of the county bodies first adopts a consolidation resolution, unless both bodies adopt a consolidation resolution on the same day, in which case, the commissioners appointed by the county mayor shall be confirmed by the county governing body and the commissioners appointed by the board of county commissioners shall not be subject to confirmation;

(ii) It is the legislative intent that the persons appointed shall be broadly representative of all areas of the county and principal city and that every effort shall be made to include representatives from various political, social and economic groups within the county and principal municipality;

(3) The charter commission may be created in any county in the manner prescribed by private act of the general assembly; or

(4) The commission may be created upon receipt of a petition, signed by qualified voters of the county, equal to at least ten percent (10%) of the number of votes cast in the county for governor in the last gubernatorial election;

(A) The petition shall be delivered to the county election commission for certification. After the petition is certified, the county election commission shall deliver the petition to the governing body of the county and the governing body of the principal city in the county. The petition shall become the consolidation resolution of the county and the principal city in the county. The resolution shall provide that a metropolitan government charter commission is established to propose to the people the consolidation of all, or substantially all, of the government and corporate functions of the county and its principal city, and the creation of a metropolitan government for the administration of the consolidated functions;

(B) The resolution shall either:

(i) Authorize the county mayor to appoint ten (10) commissioners, subject to confirmation by the county governing body, and authorize the mayor of the principal city to appoint five (5) commissioners, subject to confirmation by the city governing body; or

(ii) Provide that an election shall be held to select members of the metropolitan government charter commission; provided, that if the governing body of the county and the governing body of the principal city cannot agree on the method of selecting members of the metropolitan government charter commission within sixty (60) days of certification, then an election shall be held to select members of the metropolitan government charter commission as provided in § 7-2-102;

(C) It is the legislative intent that the persons appointed to the charter commission shall be broadly representative of all areas of the county and principal city and that every effort shall be made to include representatives from various political, social, and economic groups within the county and principal municipality;

(D) When such resolution provides for the appointment of commissioners of the county and city, the metropolitan government charter commission shall be created and duly constituted after appointments have been made and confirmed;

(E) When the resolution provides for an election to select members of the metropolitan government charter commission, copies of the resolution shall be certified by the clerks of the governing bodies to the county election commission, and then an election shall be held as provided in § 7-2-102;

(F) When the consolidation resolution provides for the appointment of members of the metropolitan government charter commission, the appointments shall be made within thirty (30) days after the resolution is submitted to the governing bodies of the county and the principal city; and

(G) If the referendum to approve consolidation fails, another commission may not be created by petition for three (3) years.



§ 7-2-102. Election of members.

(a) No less than forty-six (46) days nor more than sixty (60) days after the adoption of a consolidation resolution by the governing bodies of a county and of its principal city, which resolution providing for an election of the members of a metropolitan government charter commission, it shall be the duty of the county election commission to hold a special election to elect members of the charter commission.

(b) The cost of the election shall be paid out of county funds.

(c) The ten (10) candidates receiving the highest total vote in the election shall be elected as members of the metropolitan government charter commission.

(d) Any qualified voter of the county shall be eligible for election as a member of the charter commission.

(e) The deadline for filing nominating petitions for candidates for the charter commission is twelve o'clock (12:00) noon of the fortieth day before the election.



§ 7-2-103. Organization of charter commission -- Officers and personnel -- Compensation -- Vacancies.

(a) The members of the charter commission shall hold an organizational meeting at the courthouse at ten o'clock a.m. (10:00 a.m.) on the fifth day following their appointment or election, or at such subsequent date and place as a majority of the members may assemble.

(b) The metropolitan government charter commission shall be authorized to elect a chair, a secretary, and such other officers as it may deem necessary.

(c) The charter commission shall be authorized to employ such staff as may be required to assist it in drafting a charter for a single metropolitan government, which shall consolidate county and city functions as provided in this chapter and which shall be proposed for adoption.

(d) Members of the charter commission shall not receive per diem or other compensation for their services, except reimbursement of actual expenses by members.

(e) The staff employed by the commission shall be paid compensation as determined by the charter commission within the limits of funds available to it under this chapter.

(f) Vacancies in the office of charter commission shall be filled by the remaining members.



§ 7-2-104. Appropriation for charter commission -- Disbursement -- Cooperation from public officials.

(a) Whenever any charter commission is established as provided in this chapter, it shall be the duty of the governing body of the county to appropriate sufficient funds to defray the expenses of the commission, which appropriation shall be not less than twenty-five thousand dollars ($25,000) nor more than fifty thousand dollars ($50,000). Such funds shall be disbursed by the county mayor or other fiscal officer of the county upon vouchers or warrants signed by the chair and the secretary of the commission.

(b) All public officials shall, upon request, furnish the commission with all information and assistance necessary or appropriate for its work.



§ 7-2-105. Preparation and filing of proposed charter -- Publication.

Any charter commission established under this chapter shall prepare and file the charter proposed by it not later than nine (9) months after the date of its initial meeting, or within such extended limit of time as may be authorized by resolution of the governing bodies of the county and principal city. Copies of the proposed charter shall be filed with the county clerk, with the city clerk of each incorporated municipality in the county and with the county election commission. The copies shall be public records, available for inspection or examination by any interested person. The charter commission shall also furnish or make available to every daily or weekly newspaper published in the county a complete copy of the charter. The charter commission shall take such other steps within the limitation of its available funds as it deems reasonable and appropriate to inform the public throughout the county of the contents of the proposed charter, and the proposed charter may be published or summarized in pamphlets and booklets to be made available for general distribution.



§ 7-2-106. Referendum on proposed charter.

(a) After a copy of the proposed charter has been certified to the county election commission, as provided in § 7-2-105, it shall be the duty of the county election commission to hold a special referendum election for the ratification or rejection of the proposed charter. The ballot shall be prepared so as to provide a choice for voters between:

Click here to view form

(b) The special referendum election shall be held on a date fixed by the county election commission not less than eighty (80) days nor more than one hundred (100) days subsequent to the filing of the charter as provided in § 7-2-105. Notice of the referendum election shall be given as required in other elections on questions submitted to the vote of the people. The date of the election and the form of ballot shall be uniform throughout the entire county, but the county election commission shall canvass the returns and certify the results as if separate elections were being held for the principal city and for the area of the county outside of the principal city of the county. For the purpose of determining whether the proposed charter has been accepted or rejected, the county election commission shall canvass the returns and certify the results:

(1) For the principal city; and

(2) For the entire area of the county outside of the principal city, including in such area the smaller cities, if any, within the county.

(c) The proposed charter shall be deemed ratified and adopted if the proposed charter is approved by a majority of those voting within the principal city and also a majority of those voting in the county outside of the principal city.

(d) The proposed charter shall be deemed rejected and shall not become effective if it is disapproved by a majority of those voting in the principal city. The proposed charter shall also be deemed rejected and shall not become effective if it is disapproved by a majority of those voting in the county outside of the principal city.

(e) The returns of the referendum election shall be certified by the county election commission to the secretary of state, together with a copy of the charter previously filed with the county election commission by the charter commission. Thereupon, the secretary of state shall issue a proclamation showing the result of the election on the adoption or rejection of the proposed charter, one (1) copy of which proclamation shall be attached to the copy of the charter certified to the secretary of state and one (1) copy of which shall be delivered to the county clerk, who shall attach the proclamation to the copy of the charter certified to the county clerk. Whenever a charter for metropolitan government has been adopted, the two (2) certified copies with proclamations attached to the certified copies shall be deemed duplicate original copies of the charter of the metropolitan government. The certified copy of the charter and proclamation deposited with the county clerk shall subsequently be delivered by the county clerk to the officer of the metropolitan government that the metropolitan charter may direct.



§ 7-2-107. Smaller cities -- Inclusion in proposed consolidation -- Referendum.

(a) After a charter commission has been created, any smaller city within the county may by action of its legislative body appoint a representative to consult with the charter commission concerning the terms upon which the functions of such smaller city may be included in the proposed consolidation. Any terms proposed by the charter commission with respect to the smaller city shall be filed and published separately as an appendix to the metropolitan charter proposed with respect to the principal city, and shall be submitted independently in a special referendum election for ratification or rejection by the voters of the smaller city and by the voters of the county outside the smaller city in a manner similar to that provided in §§ 7-2-105 and 7-2-106 with respect to the proposed metropolitan charter for the principal city.

(b) The appendix shall be deemed ratified and adopted if it is approved by a majority of those voting within the smaller city and also by a majority of those voting in the county outside of such smaller city, but shall not become effective unless the proposed metropolitan charter with respect to the principal city and the county is ratified and adopted.

(c) The appendix shall be deemed rejected and shall not become effective if it is disapproved by a majority of those voting in the smaller city. It shall also be deemed rejected and shall not become effective if it is disapproved by a majority of those voting in the county outside of such smaller city.

(d) The returns of the referendum election on the proposed appendix shall be certified and proclaimed in a manner similar to that provided in § 7-2-106 with respect to the proposed metropolitan charter for the principal city.

(e) Where a proposed charter of metropolitan government is ratified by a majority of those voting in a principal city and of those voting in the county outside of the principal city, but a smaller city continues, either because a proposed appendix has been rejected or no such appendix has been proposed, the smaller city shall become a part of the general services district, but the smaller city may not thereafter be included within the urban services district by action of the metropolitan council.



§ 7-2-108. Metropolitan charters -- Contents -- Removal of members of boards, commissions or authorities.

(a) The proposed metropolitan charter shall provide:

(1) For the creation of a metropolitan government vested with:

(A) Any and all powers that cities are, or may hereafter be, authorized or required to exercise under the Constitution and general laws of the state, as fully and completely as though the powers were specifically enumerated in the Constitution and general laws of the state, except only for such limitations and restrictions as are provided in chapters 1-6 of this title or in such charter; and

(B) Any and all powers that counties are, or may hereafter be, authorized or required to exercise under the Constitution and general laws of the state, as fully and completely as though the powers were specifically enumerated in the Constitution and general laws of the state, except only for such limitations and restrictions as are provided in chapters 1-6 of this title or in such charter;

(2) That the territory embraced in the metropolitan government shall be the total area of the county;

(3) The name of the metropolitan government, which name may be:

(A) The name of the principal city followed by the words "metropolitan government";

(B) The name of the county followed by the words "metropolitan government";

(C) A compound word consisting of the name of the principal city of the county, followed by the words "metropolitan government"; or

(D) Such other name as the charter commission shall deem historically and geographically appropriate;

(4) That the metropolitan government shall be a public corporation, with perpetual succession, capable of suing and being sued, and capable of purchasing, receiving and holding property, real and personal, and of selling, leasing or disposing of property, real and personal, to the same extent as other governmental entities;

(5) For two (2) service districts within the geographical limits of the metropolitan government, a general services district and an urban services district, as to both of which districts the metropolitan government shall have jurisdiction and authority. The general services district shall consist of the total area of the county. The urban services district shall consist originally of the total area of the principal city at the time of the filing of the proposed charter with the county election commission, together with such area of any smaller cities as may be specified in an appendix duly ratified and adopted under § 7-2-107. In the event additional territory has been added to the principal city by annexation, effective subsequent to the creation of a charter commission or subsequent to the time of the filing of the proposed charter, the metropolitan council is hereby authorized, and it shall be its duty to remove from the total area of the urban services district such areas of the principal city as to which the metropolitan government will not be able to provide substantial urban services within a reasonable period, that shall not be greater than one (1) year after ad valorem taxes in the annexed area become due, and which shall specifically include sanitary sewers within a period that shall not be greater than thirty-six (36) months after ad valorem taxes in the annexed area become due;

(6) That the area of the urban services district may be expanded and its territorial limits extended by annexation whenever particular areas of the general services district come to need urban services and the metropolitan government becomes able to provide such service within a reasonable period. The annexation shall be under provisions and limitations specified in the charter, consistent with those provided by §§ 6-51-101 -- 6-51-106;

(7) For the functions of the metropolitan government that shall be performed throughout the entire general services district and the governmental services that shall be rendered in such district;

(8) That the tax levy for the general services district shall be set so as to be sufficient, with other available funds and grants, to defray the cost of all governmental services that are provided generally throughout or on behalf of such district;

(9) For the functions of the metropolitan government that shall be performed within the urban services district and the governmental services that shall be rendered in such district;

(10) That the tax levy for the urban services district shall be set so as to be sufficient, with other available funds and grants, to defray the cost of municipal-type governmental services that are provided within such district;

(11) For a metropolitan council, which shall be the legislative body of the metropolitan government and shall be given all the authority and functions of the governing bodies of the county and cities being consolidated, with such exceptions and with such additional authority as may be specified elsewhere in chapters 1-6 of this title;

(12) For the size, method of election, qualification for holding office, method of removal, term of office and procedures of the metropolitan council, with such other provisions with respect to the council as are normally related to the organization, powers and duties of governing bodies in cities and counties;

(13) For the assignment of administrative and executive functions to officers of the metropolitan government, which officers may be given, subject to such limitations as may be deemed appropriate, all or any part of the administrative and executive functions possessed by the county and cities being consolidated and such additional powers and duties, not inconsistent with general law, as may be deemed necessary or appropriate for the metropolitan government;

(14) For the names or titles of the administrative and executive officers of the metropolitan government, their qualifications, compensation, method of selection, tenure, removal, replacement and such other provisions with respect to such officers, not inconsistent with general law, as may be deemed necessary or appropriate for the metropolitan government;

(15) That the urban services district shall be and constitute a municipal corporation with a three-member urban council, whose sole function shall be a mandatory obligation to levy a property tax adequate with other available funds to finance the budget for urban services, as determined by the metropolitan council. The proposed metropolitan charter shall provide the method of selecting the urban council;

(16) For such administrative departments, agencies, boards and commissions as may be necessary and appropriate to perform the consolidated functions of city and county government in an efficient and coordinated manner and for this purpose for the alteration or abolition of existing city and county offices, departments, boards, commissions, agencies and functions, except where otherwise provided in chapters 1-6 of this title or prohibited by the Constitution of Tennessee;

(17) For the maintenance and administration of an effective civil service system, and also for the consolidation of county and city employees' retirement and pension systems and the regulation of such consolidated system; provided, that nothing in chapters 1-6 of this title or in a charter adopted pursuant to those provisions shall impair or diminish the rights and privileges of the existing employees under civil service or in the existing county and city employees' retirement and pension systems;

(18) For the consolidation of the existing school systems with the county and city or cities, including the creation of a metropolitan board of education, which board may be vested with power to appoint a director of schools, if there are no special school districts operating in the county. If one (1) or more special school districts operate within the county, then the metropolitan charter need not provide for the consolidation of the existing school systems. If the school districts are not consolidated, then any special school district shall continue to exist as a separate entity;

(19) For a determination, as between the general services district and the urban services district, of proportionate responsibility for the existing county bonded indebtedness, both countywide and district, and for the existing municipal indebtedness;

(20) For the method and procedure by which the charter may subsequently be amended; provided, that no such amendment shall be effective until submitted to the qualified voters residing within the general services district and approved by a majority of those voters voting on the amendment;

(21) For such procedures, methods and steps as are determined to be necessary or appropriate to effectuate a transition from separate county and city governments into a single metropolitan government in which the functions of county and of city have been consolidated; and

(22) Such terms and provisions as are contained in any private act or municipal charter with respect to any municipally owned utility supported by its own revenues and operated, administered and managed pursuant to the private act or municipal charter; provided, that such terms and provisions of the charter may subsequently be amended pursuant to subdivision (a)(20).

(b) The metropolitan charter may provide for annual assessments of real property.

(c) In each county in this state, without regard to population, the metropolitan charter may provide, in addition to the urban services district and general services district required by subdivision (a)(5), for one (1) or more special service districts within all or any part of the general services district outside the urban services district, for the purpose of furnishing in any part or all of the general services district one (1) or more services that are furnished within the urban services district. If the metropolitan charter provides for special service districts, the following provisions shall apply to the creation, alteration, and taxation of special service districts:

(1) The boundaries of special service districts shall be determined by the metropolitan council and shall become fixed by ordinance of the metropolitan council thirty (30) days or more after notice of the determination of the boundaries of a district has been given to the property owners of the district. Notice shall be given by mailing a description of the boundaries of the district to all of the property owners of record within the district, at their last known address. It shall not be necessary for the boundaries of any special service district to be contiguous with the boundaries of the urban services district. The boundaries of any special service district may be altered at any time by means of the same procedure by which it was created;

(2) The metropolitan council shall levy an annual ad valorem tax upon the property owners of each special service district. The tax shall be set at a rate sufficient to pay that special service district's share of the total budget of the metropolitan government for the particular service being rendered to the residents and property owners of the district. The tax shall be assessed in the same manner as the general services district tax and collected as an addition to the general services district tax;

(3) Each special service district may be given a name that the metropolitan council deems appropriate, and the boundaries of special service districts may overlap or be coextensive with boundaries of other special service districts;

(4) In the case of special service districts for sanitary sewers, the sanitary sewers shall be furnished to the residents and property owners of the special service districts within thirty-six (36) months after ad valorem taxes in the special service districts become due; and

(5) When substantial urban services are offered within an area served by special service districts, then that area shall become a part of the urban services district under the charter provisions and limitations established pursuant to subdivision (a)(6).

(d) Those counties with populations in excess of four hundred fifty thousand (450,000), according to the 1980 federal census or any subsequent federal census, and having a metropolitan form of government, shall provide that any member of a board, commission or authority created under the charter of a metropolitan government may be removed from office upon a vote of three fourths (3/4) of the members of the governing body of the metropolitan government, but only for good cause shown as set forth in a resolution passed by a three-fourths (3/4) majority vote of the members of the governing body, and only after the holding of a public hearing before the governing body.






Chapter 3 - Metropolitan Government--Operation and Powers

Part 1 - General Provisions

§ 7-3-101. Successor to rights and obligations of counties and cities.

Any metropolitan government created and established pursuant to chapters 1-3 of this title shall acquire and succeed to all rights, obligations, duties and privileges of the county and of the cities consolidating; and, without the necessity or formality of deed, bill of sale or other instrument of transfer, the metropolitan government shall be and become the owner of all property previously belonging to the county and cities.



§ 7-3-102. Federal and state aid.

(a) Any metropolitan government created and established pursuant to chapters 1-3 of this title shall be entitled to receive as state aid or as grant-in-aid from the state of Tennessee, from the United States or from any other agency, public or private, all funds to which a county is, or may hereafter be, entitled, and also all funds to which an incorporated city or municipality is or may hereafter be entitled and to receive the funds without diminution or loss by reason of a consolidation made as provided in chapters 1-3 of this title.

(b) (1) The metropolitan government shall be deemed a county and shall also be deemed an incorporated city or municipality for the purpose of determining its right to receive, and for the purpose of receiving, state aid or grant-in-aid from the state of Tennessee, from the United States or from any other agency.

(2) When state aid or other grant-in-aid is distributed to any county on the basis of population or area, or both, then the entire population and the total area of the county in which such metropolitan government is established shall be considered in calculating and determining the basis of such distribution.

(3) When state aid or other grant-in-aid is distributed to any county on the basis of rural area, rural road mileage or rural population, or any combination thereof, then that area of the general services district outside of the urban services district shall be deemed to constitute rural area, its road mileage to constitute rural road mileage and its population to constitute rural population.

(4) When state aid or other grant-in-aid is distributed to any incorporated city or municipality on the basis of population or area, or both, then the population and the area of the urban services district shall be deemed the population and the area of the metropolitan government in calculating and determining the basis of such distribution.



§ 7-3-103. Reapportionment.

(a) (1) Notwithstanding any general law or metropolitan charter to the contrary, the planning commission of any county having a metropolitan form of government shall recommend to the metropolitan council that councilmanic districts or school districts or both be reapportioned for either or both of the following reasons:

(A) To more closely conform the boundary lines of such districts to the boundary lines of state senate and state house of representatives districts in order to minimize voter inconvenience, to avoid split precincts, and to substantially reduce the expense of conducting elections in the county; and

(B) To correct drafting or typographical errors appearing in a previously adopted ordinance of reapportionment.

(2) If the planning commission determines that such districts should be reapportioned for either or both of the reasons enumerated by subdivision (a)(1), then the commission shall submit a proposed ordinance designed to accomplish its recommendations. The metropolitan council shall then act upon such ordinance in the procedural manner prescribed by controlling general law or metropolitan charter for other duly presented ordinances of reapportionment.

(b) The authority to reapportion granted by subsection (a) shall not be exercised more than once in regard to any ordinance of reapportionment that was previously enacted in direct response to either a federal decennial census or a court order.



§ 7-3-104. Representation of county employees by employee organizations.

For any county with a metropolitan form of government that has adopted a labor policy establishing the right of its employees to join an employee organization and that has a procedure for establishing exclusive representation status of an employee organization, an employee may be represented before any board, agency, civil service commission, hearing officer, or other body empowered to impose discipline or otherwise deal with wages, hours, and working conditions of employees by a representative from the employee organization that has been designated as the exclusive representative for such employees. Any such employee shall be entitled to select a spokesperson or representative for the purpose of providing aid and assistance in any proceeding before any such board, agency, commission, hearing officer, or entity, notwithstanding any other code section to the contrary. Such assistance or representation by a member or employee of the exclusive representative for such employee shall not be considered "law practice" or "law business" as may be defined in the Tennessee Code Annotated. Such representation does not include representation in any court of law, or in any judicial proceeding. Nothing in this section prevents such employee from being represented by an attorney if the employee or the exclusive representative so chooses.



§ 7-3-105. Guaranteed payment plan for superseded retirement systems.

(a) As used in this section, unless the context clearly requires otherwise:

(1) "Metropolitan board of public education" means the local board of education of a metropolitan government, as defined in subdivision (a)(2);

(2) "Metropolitan government" means any metropolitan government established under this title; and

(3) "Superseded system" means any closed local city or county retirement plan, except "superseded system" does not include any retirement plan closed after June 30, 1994. "Superseded system" further means any closed city teacher retirement plan, closed county teacher plan or closed local teacher retirement plan in existence prior to June 23, 2000.

(b) (1) The local legislative body of a metropolitan government, as defined in subdivision (a)(2), and its local board of education may adopt a guaranteed payment plan for pension liabilities as follows:

(A) Adoption of a guaranteed payment plan must be approved by an ordinance approved by a two-thirds (2/3) vote of the local legislative body of the metropolitan government and by resolution approved by a two-thirds (2/3) vote of the metropolitan board of public education; and

(B) The guaranteed payment plan must cover all superseded systems of the metropolitan government and the metropolitan board of public education.

(2) Funding obligations of the superseded system, including the funding of any unfunded accrued liabilities of the superseded system, shall be determined in a manner so as to amortize the funding obligations over a period of time established by the local legislative body, such period not to exceed thirty (30) years from the beginning of the fiscal year in which the guaranteed payment plan is adopted by the metropolitan government. Any benefit improvements granted by the superseded system shall be fully funded over the same amortization period established by this subsection (b). Appropriations made by the local legislative body to fund the obligations of the superseded system pursuant to this section may not be reduced by any year until all of the pension obligations of the superseded system are fully amortized.

(3) The metropolitan board of public education shall fund in its annual budget the actuarial contribution attributable to the aggregate benefits of all teachers covered under the superseded systems established upon or after the establishment of the metropolitan government. The metropolitan government shall fund the actuarial contribution attributable to the aggregate benefits of all other superseded systems. The amounts necessary to fund such actuarial contributions shall be set forth in the annual budget adopted by the local legislative body.

(c) A metropolitan government establishing a guaranteed payment plan for pension liabilities pursuant to this section shall establish a guaranteed payment account, which shall be separate and apart from the pension trust funds of any superseded system. All funds appropriated by the local legislative body for funding the obligation of the superseded system shall be directly transferred to the guaranteed payment account by the chief accountant of the metropolitan government or, in the absence of a chief accountant, the person who otherwise performs the duties of a chief accountant for a metropolitan government. The chief accountant shall transfer such amounts as may be necessary to pay the current benefit distributions of the superseded system to each respective system and shall transfer all remaining balances to the credit of the trust funds of the respective superseded systems in such amounts as are required to ensure that all liabilities are fully amortized as required by this section.






Part 2 - Taxes

§ 7-3-201. Privilege taxes.

(a) Any metropolitan government created and established pursuant to chapters 1-3 of this title shall be authorized and empowered to levy within its general services district any and every privilege tax that a county is now authorized to levy or may hereafter be authorized to levy. When the amount of the authorized privilege tax shall depend upon the population of the county, then the population of the general services district shall be determinative of the authorized levy.

(b) In addition to the privilege taxes authorized in subsection (a), any such metropolitan government by action of its metropolitan council shall be authorized and empowered to levy within its urban services district any and every privilege tax that an incorporated city or municipality is now authorized to levy or may hereafter be authorized to levy. When the amount of the authorized privilege tax shall depend upon population of the incorporated city or municipality, then the population of the urban services district shall be determinative of the authorized levy.



§ 7-3-202. Municipal stadium seat privilege tax.

(a) As used in this section, unless the context otherwise requires:

(1) "Event" means any activity with a paid admission fee that takes place primarily on or directly above the playing surface at the municipal stadium;

(2) "Metropolitan government" means those counties and municipalities adopting the metropolitan form of government;

(3) "Municipal stadium" means a structure with seats for not less than thirty thousand (30,000) spectators, which is constructed after July 7, 1977, and which is used primarily for sporting events and other related activities and is currently financed or was financed by general obligation bonds, revenue bonds or other indebtedness issued by a metropolitan government or any public instrumentality of a metropolitan government; and

(4) "Promoter" means any person, and any agent or representative of the person, engaged in the sale or offering for sale of tickets to an event.

(b) (1) (A) There is authorized a privilege tax upon the privilege of attending any event at the municipal stadium in an amount not to exceed ten percent (10%) of the consideration charged for spectators attending the event.

(B) Subject to the limitation in subdivision (b)(1)(A), the amount of the tax shall be established from time to time by ordinance of the local legislative body of the metropolitan government; provided, however, that the tax as adopted by the local legislative body shall not be at a rate or in an amount that would create a reimbursement obligation to the primary tenant of the municipal stadium under any lease existing on January 1, 2009, so long as the lease is in effect.

(2) The privilege tax authorized in this section shall not apply to an event at a municipal stadium for the benefit of a public college or university where the public college or university utilizes the municipal stadium for a majority of its home football games in a particular season.

(3) The privilege tax authorized in this section shall not apply to:

(A) Non-ticketed or complimentary admissions credentials; or

(B) Tickets for which no monetary consideration is received to the extent the number of the tickets does not exceed the lesser of five percent (5%) of the total number of tickets offered for sale to the event or three thousand two hundred fifty (3,250).

(4) The privilege tax authorized in this section shall apply to the first, initial or original sale of tickets and shall not apply to re-sales or redistributions of the tickets.

(5) The privilege tax authorized in this section shall be in addition to all other taxes or fees levied or authorized to be levied on the sale of any event ticket, whether in the form of excise, license or privilege taxes and shall be in addition to all other fees and taxes now levied or authorized to be levied; provided, however, that the privilege tax authorized in this section shall not be subject to state or local option taxes under title 67, chapter 6.

(c) (1) The privilege tax authorized in this section shall be added to the ticket price charged for admission to the municipal stadium by each promoter of the event. The promoter shall collect the privilege tax and remit it to the metropolitan government.

(2) By ordinance, the legislative body of the metropolitan government may authorize the promoter to deduct up to two percent (2%) of the privilege tax collected by the promoter to defray the cost of accounting and remitting the tax to the metropolitan government.

(d) The proceeds from the privilege tax authorized by this section and received by the metropolitan government shall be used by the metropolitan government exclusively to defray the cost of constructing, operating, renovating, expanding or improving the municipal stadium or for the payment of debt service on bonds or other indebtedness issued by the metropolitan government or any public instrumentality of the metropolitan government for the construction, operation, renovation, expansion or improvement of the municipal stadium.

(e) This section shall only apply to those counties having a metropolitan form of government.

(f) The privilege tax authorized by subdivision (b)(1) shall take effect upon the approval of the privilege tax by a two-thirds (2/3) vote of the local legislative body of the metropolitan government.



§ 7-3-203. Billing for taxes -- Installment payments.

A metropolitan government, as defined in § 7-1-101, is hereby authorized by ordinance or resolution of its governing body to direct or permit its trustee, as a convenience to its taxpayers, to prepare and send to each owner of taxable property a bill for the amount of taxes due on the property. Where the property is located within the urban services district, the governing body may authorize the tax for the urban services district and the tax for the general services district to be consolidated into one (1) tax bill, computed on the combined tax rate of both of the taxing districts; provided, that the tax rate for each of such districts shall be shown plainly on the face of the consolidated tax bill. In any case where the taxpayer pays as much as one half (1/2) of the total amount of the combined tax bill not later than October 31 of the year for which the taxes are due, and the remaining one half (1/2) not later than February 28 of the following year, no interest or penalty shall be charged, notwithstanding any state law, charter or ordinance of the metropolitan government to the contrary.



§ 7-3-204. Municipal auditorium events -- Privilege tax.

(a) As used in this section, unless the context otherwise requires:

(1) "Metropolitan government" means those counties and municipalities adopting the metropolitan form of government; and

(2) "Municipal auditorium" means a structure with seats for not less than ten thousand (10,000) spectators, which is constructed after July 7, 1977, and which is used primarily for public events and other related activities and financed either by general obligation bonds or revenue bonds by the metropolitan government.

(b) (1) There is hereby authorized a privilege tax upon the privilege of attending any event at the municipal auditorium, in an amount not to exceed ten percent (10%) of the consideration charged for spectators attending the event. This authorization to levy tax shall expire on January 1 following the maturity and redemption of the indebtedness for the auditorium. The tax shall be approved by resolution of the metropolitan council.

(2) The tax levied in this section shall be in addition to all other taxes levied or authorized to be levied, whether in the form of excise, license, or privilege taxes, and shall be in addition to all other fees and taxes now levied or authorized to be levied.

(c) The tax shall be added by each promoter of the event to the ticket price charged for admission to the municipal auditorium. The tax shall then be remitted to the metropolitan government.

(d) The proceeds from the tax levied in this section shall be retained by the metropolitan government and utilized to defray the cost of operating and constructing the municipal auditorium.

(e) This section shall only apply to those counties having a metropolitan form of government.






Part 3 - Enumerated Functions

§ 7-3-301. Issuance of bonds.

Any metropolitan government created and established pursuant to chapters 1-3 of this title may issue bonds under such terms, conditions and limitations as may be prescribed by the metropolitan charter.



§ 7-3-302. Public service districts.

Any metropolitan government created and established pursuant to chapters 1-3 of this title may at any time:

(1) Assume and take over all public functions, rights, duties, property, assets and liabilities of any utility district, sanitary district, school district or other public service district, all of whose public functions, services or duties are performed within the geographical jurisdiction of the metropolitan government, notwithstanding § 7-82-301, or any other statute; except, that if the metropolitan charter did not provide for the consolidation of the existing school systems, then the metropolitan government shall not have the power or authority to assume any public function, right, duty, property, asset or liability of any special school district that was not included in the consolidation of the local governments; and

(2) Notify any utility district, sanitary district, school district or other public service district that performs some part of its public functions, services or duties within the geographical jurisdiction of such metropolitan government of its desire to assume responsibility for all or any part of such functions, services or duties. It shall then be the duty of such district and the metropolitan government to attempt to reach agreement in writing for the allocation to the metropolitan government of any such public functions, services or duties as the metropolitan government may desire to assume and all related rights, duties, property, assets and liabilities of such district that justice and reason may require in the circumstances. Such metropolitan government, if and to the extent that it may choose, shall have the exclusive right to perform or provide municipal and utility functions and services within its geographic jurisdiction, notwithstanding § 7-82-301, or any other statute. Subject to such exclusive right, any such matters upon which the respective parties are not in agreement in writing within sixty (60) days after a metropolitan government gives such notice shall be settled by arbitration in accordance with the laws of arbitration of the state of Tennessee effective at the time of submission to the arbitrators, except that § 29-5-101(2) shall not apply to any arbitration under this subdivision (2). The award so rendered shall be transmitted to the chancery court of the county in which the parties are situated, and then shall be subject to review in accordance with §§ 29-5-113, 29-5-115, and 29-5-118.



§ 7-3-303. Alcoholic beverages.

(a) The creation and establishment of a metropolitan government under chapters 1-3 of this title shall not alter the status of the county involved as to legality of the manufacture, receipt, sale, storage, transportation, distribution and possession of alcoholic beverages.

(b) Local option elections previously held in the county pursuant to §§ 57-3-106 and 57-3-107 to fix such status shall continue to control until the status is subsequently altered by a local option election held pursuant to such law. Where a local option election under § 57-3-106 has previously permitted, or, subsequent to March 7, 1957, permits the sale of alcoholic beverages, then the urban services district, but not the general services district, shall be deemed a municipality within the meaning of the law.

(c) The metropolitan council shall have the power and authority:

(1) For the general services district, to regulate and tax the manufacture, distribution and sale of beer and other alcoholic beverages of less than five percent (5%) to the same extent that governing bodies of counties now possess, or may hereafter possess, such power and authority; and

(2) For the urban services district, to regulate and tax the manufacture, distribution and sale of beer and other alcoholic beverages of less than five percent (5%) and also the manufacture, receipt, sale, storage, transportation, distribution and possession of other alcoholic beverages to the same extent that governing bodies of cities now possess or may hereafter possess such power and authority.



§ 7-3-304. Zoning regulations.

The creation and establishment of a metropolitan government pursuant to chapters 1-3 of this title shall not alter or change zoning regulations effective in the county and in the city or cities consolidated, but the zoning regulations shall continue until modified or changed by the metropolitan council acting under authority granted in the charter of the metropolitan government.



§ 7-3-305. Authority to order demolition of certain unoccupied buildings.

In any county having a metropolitan form of government with a population of less than one hundred thousand (100,000), according to the 1990 federal census or any subsequent federal census, the governing body of any municipality that has a metropolitan form of government may authorize the demolition and removal of any unoccupied building or dwelling that is in such a state of disrepair that it constitutes a violation of one (1) or more municipal codes so as to render the building or dwelling unfit for human habitation, as determined by a court having jurisdiction of the case; provided, that the owner of any unoccupied building or dwelling has the right, within twelve (12) months of any final judicial determination adverse to such owner, to make such repairs as are necessary to bring the building or dwelling in compliance with the applicable codes of the municipality.



§ 7-3-306. Competitive bidding.

Where the charter for a metropolitan government requires purchases in excess of one thousand dollars ($1,000) be made on the basis of competitive bidding, "competitive bidding" means:

Dollar amount of purchase: Requirement:

$1,000 to $3,999.99 Three (3) verbal, including telephone, ......................quotations required

$4,000 to $9,999.99 Three (3) written, including faxed, ..................... quotations required

$10,000 and above Competitive sealed bids or request for ......................proposals



§ 7-3-311. Courts and judicial functions.

(a) Chapters 1-3 of this title shall have no effect upon the chancery courts, circuit courts and criminal courts established for or functioning in the county affected by a consolidation under chapters 1-3 of this title and it shall have no effect upon the judicial functions formerly exercised by the county judge.

(b) The charter of a metropolitan government may provide that the powers and duties of the county mayor as accounting officer and as general agent of the county shall be exercised by such officer or agency of the metropolitan government and in such manner as the charter may provide.

(c) Municipal courts created by the charters of the principal city and smaller cities may be provided for, consolidated or abolished by the charter for metropolitan government as courts of such cities; provided, however, that the term of office of an incumbent judge of a municipal court shall not be terminated or abridged by the charter for metropolitan government at the end of the term of any incumbent judge of a municipal court ending after the adoption of the charter for metropolitan government. The municipal judge shall in no manner hold such office for a further term except by the approval of a majority of the voters voting in an election to be held for such purpose or in the next regular election.

(d) General sessions courts and juvenile courts established for the county shall be provided for and continued in the charter for metropolitan government as courts of the metropolitan government.

(e) For all purposes contained within the charter for a metropolitan government, judges of the general sessions court shall likewise be judges of the metropolitan court and shall not engage in the private practice of law.

(f) In counties where a general sessions court system exists prior to consolidation, the charter may consolidate municipal and general sessions courts by providing that judges of the municipal court of the principal city may become judges of the general sessions court, and that the general sessions court, in addition to the jurisdiction and powers previously vested in the general sessions court, shall also be vested with all the jurisdiction and powers vested in the municipal court of the principal city of the county prior to the creation of the metropolitan government, and jurisdiction to hear, try and dispose of all cases arising under the laws, ordinances and resolutions of the metropolitan government. It may also provide that jurisdiction and powers vested in the municipal courts of smaller cities that become a part of the urban services district at the time of the creation of a metropolitan government under chapters 1-3 of this title or that become a part of the metropolitan government later pursuant to § 7-1-106, shall be vested in the general sessions court, and that judges of such courts may become judges of the general sessions court. If the charter provides for consolidation of municipal and general sessions courts in such manner that municipal courts thus become general sessions courts and general sessions courts exercise all jurisdiction and powers previously exercised by municipal courts, then the charter may also provide that whenever a vacancy occurs in the office of judge of the general sessions court, it may be filled by appointment by the mayor of a judge to serve until the next general election occurring more than ninety (90) days after the occurrence of such vacancy. The charter may also provide that the metropolitan council may from time to time by ordinance increase the number of divisions of a general sessions court that has thus assumed the functions of municipal courts.

(g) In any county having a metropolitan form of government and a population of less than thirty thousand (30,000), according to the 1980 federal census or any subsequent federal census, the judge of the general sessions court shall be considered as a part-time judge, and shall not be prohibited from the practice of law or other gainful employment while serving as judge, except to the extent such practice or employment constitutes a conflict of interest.

(h) (1) The legislative body of any county that has adopted a metropolitan form of government may, by ordinance, create not more than two (2) additional divisions of general sessions court and not more than two (2) additional judges and other essential personnel to staff such divisions.

(2) If the legislative body of such county creates such additional division or divisions, the judge or judges for the division or divisions shall be elected at the regular August election in 1998, and their term of eight (8) years shall begin on September 1, 1998.

(3) If the legislative body desires the judge or judges of such new division or divisions to hear, primarily or exclusively, only certain types of cases, it shall so designate in the ordinance. Otherwise, such new division or divisions shall have concurrent jurisdiction with the other courts of general sessions in such counties.

(4) The judge or judges of such new division or divisions shall have the same powers and duties and shall receive the same compensation, payable in the same manner, as other general sessions judges in such county.



§ 7-3-312. Certain state offenses enumerated -- Exclusive jurisdiction in state courts -- Restrictions on ordinances.

(a) In all counties in this state that have adopted a metropolitan form of government, or that may subsequently adopt a metropolitan form of government, the offenses enumerated in subsection (b) are declared to be state offenses, and any person arrested for violation of the offenses shall be tried for violation of state law in state courts, in which the jurisdiction shall be exclusive. Any ordinance presently enacted to regulate any of the enumerated offenses or to be later enacted is hereby declared to be void and of no effect.

(b) The enumerated offenses are as follows:

(1) Driving while intoxicated or drugged, as forbidden by § 55-10-401;

(2) Failing to stop after a traffic accident, as forbidden by title 55, chapter 10;

(3) Driving while license is suspended or revoked, as forbidden by § 55-50-504; and

(4) Drag racing, as defined and forbidden by § 55-10-501.



§ 7-3-313. Airport noise mitigation programs.

(a) Counties with metropolitan forms of government in which a metropolitan airport authority has been created pursuant to § 42-4-104 are hereby authorized to establish airport noise mitigation programs to minimize the impact of noise from airport operations on surrounding properties located within the area of the metropolitan government. Such airport noise mitigation programs may include sound insulation programs, purchase assistance programs, grant or loan programs or payment of compensation to property owners whose properties are adversely affected by airport noise. Notwithstanding any law to the contrary, the expenditure of public funds to implement such a noise mitigation program shall be for the public purpose of protecting the health, safety and welfare of the citizens of the metropolitan government.

(b) No state funds shall be obligated or expended to implement this section.



§ 7-3-314. Financial assistance to nonprofit organizations.

(a) The legislative body of each county with a metropolitan form of government may appropriate funds for the financial aid of any nonprofit organization as defined in § 6-54-111(a)(2), or any organization otherwise meeting the definition of "nonprofit civic organization" set forth in § 6-54-111(a)(2)(B), except that it is exempt from taxation pursuant to § 501(c)(6) of the Internal Revenue Code of 1954 (26 U.S.C. § 501(c)(6)). Such appropriations shall be in accordance with the guidelines of the metropolitan government, which shall provide generally that any funds appropriated shall be used to promote the general welfare of the residents of the municipality.

(b) Any nonprofit organization that desires financial assistance from a county with a metropolitan form of government shall file with the clerk of the legislative body a statement of the proposed use of the funds and the program that serves the residents of the county and a copy of an annual audit. The report will be open for public inspection during regular business hours of the clerk's office. This subsection (b) does not apply to nonprofit organizations involved in the study, participation in and appreciation of the visual, performing or literary arts receiving grants from an arts commission or arts board created by the legislative body of the metropolitan government.

(c) Notwithstanding any state law or regulation to the contrary, where counties with a metropolitan form of government publish a budget document that includes the name of each nonprofit charitable or civic organization to which money is appropriated and the specific amount appropriated, and enter into a written agreement with any such organization, no additional resolutions approving such an appropriation shall be required. The clerk of the legislative body shall cause to be published, in a newspaper of general circulation, a list of all nonprofit charitable and civic organizations that are listed as receiving appropriations in the finally adopted budget ordinance.

(d) Notwithstanding any state law or regulation to the contrary, where counties with a metropolitan form of government establish an arts commission or arts board and appropriate funds to that entity in the annual budget, that entity may distribute money to nonprofit organizations involved in the study, participation in and appreciation of the visual, performing, or literary arts without obtaining additional approval from the legislative body. The arts commission or arts board shall provide an annual report to the legislative body prior to the adoption of the annual budget detailing the grant recipients, the moneys disbursed, and the purpose for which the money was disbursed.

(e) Upon the acquiring of real property pursuant to § 67-5-2507(a) or § 67-5-2508 by any county having a metropolitan form of government, and after the period of redemption has lapsed, the legislative body of the county having a metropolitan form of government may, by resolution, authorize the conveyance of the real property by grant to a nonprofit organization for the purpose of constructing affordable or workforce housing. The grant shall be in accordance with the regulations and guidelines of the county having a metropolitan form of government for the disposal of real property, which shall provide generally that any real property granted pursuant to this subsection (e) shall be used to construct affordable or workforce housing for residents of the county having a metropolitan form of government.



§ 7-3-315. Additional services that may be provided by water or sewer authority.

A municipality-owned water or sewer utility, operating within the boundaries of a metropolitan government, may participate with a local housing authority to provide services, which may include leak repairs, payment of certain water and sewer charges caused by the leak, water or sewer connections, and service line replacements for eligible low and moderate income persons.



§ 7-3-316. Fees to be adjudged as part of costs -- Disbursement of fees.

(a) As provided in § 38-6-103, the following fees shall be adjudged as a part of the costs in each case upon conviction of the following offenses:

(1) Controlled substances, narcotics, drugs ......................$20.00

(2) Driving a motor vehicle, or operating a boat while under the influence of intoxicants and/or drugs, except as provided in § 55-10-413(d) ......................17.50

(3) Certification of criminal histories and records ......................Amount fixed by the ......................federal bureau of investigation

(4) Upon the forfeiture of a cash bond or other surety entered as a result of a municipal traffic citation, whether considered a fine, a bond or a tax ......................13.75.

(b) Such fees shall be in addition to and not in substitution for any and all fines and penalties otherwise provided for by law.

(c) Except when and as provided in this section, the appropriate clerk, after deducting five percent (5%) as compensation when applicable, shall identify those fees set out in subsection (a) that are dedicated for use by the Tennessee bureau of investigation and remit the fees to the state treasury to be expended by the Tennessee bureau of investigation as appropriated by the general assembly. These fees shall be transmitted by the clerk of the court to the state treasurer for deposit in a fund to be used by the Tennessee bureau of investigation for the purpose of employing personnel; for the purchase of equipment and supplies; to pay for the education, training and scientific development of employees; or for any other purpose to allow the bureau's business to be done in a more efficient and expeditious manner. The moneys received in the fund shall be invested for the benefit of the fund by the state treasurer pursuant to § 9-4-603. Amounts in the fund shall not revert to the general fund of the state, but shall, together with interest income credited to the fund, remain available for expenditure in subsequent fiscal years.

(d) Upon approval of the director of the Tennessee bureau of investigation, local governing bodies which have the responsibility for providing funding for sheriffs' offices and police departments are authorized to purchase from state contracts approved for bureau purchases, scientific instruments designed to examine a person's breath and measure the alcohol content of a person's breath, for use as evidence in the trial of cases; provided, that prior to use of the scientific instruments, such instruments must be delivered to the forensic services division for testing and certification pursuant to § 38-6-103(g). The bureau shall continue to maintain and certify the instruments and operating personnel, pursuant to § 38-6-103(g), and furnish expert testimony in support of the use of the scientific instruments when required.






Part 4 - Metro Sheriffs' Restitution Act of 1978

§ 7-3-401. Short title.

This part shall be known and may be cited as the "Metro Sheriffs' Restitution Act of 1978."



§ 7-3-402. Establishment of program.

The sheriff of any county having a metropolitan form of government is authorized to establish a residential restitution program for the purpose of allowing persons convicted of felony offenses and sentenced to the workhouse of such counties to reimburse the victim for the value of property stolen, or for damage caused by such offenses. The sheriff may promulgate rules and regulations necessary to administer the program, and the program shall be carried out using present facilities and administrative staff. Before any inmate is accepted into a restitution program, the inmate shall enter into an agreement to abide by the rules, regulations and special conditions established by the sheriff or the sheriff's designees. No inmate convicted of a felony for which the maximum punishment actually imposed is greater than five (5) years shall be eligible for such a program.



§ 7-3-403. Deposit of wages -- Charges for board.

(a) When inmates are employed and participating in this program, the sheriff or the sheriff's designees shall require that inmates turn wages and salaries over to the sheriff or the sheriff's designees when received and the sheriff or the sheriff's designees shall deposit such money in trust accounts. Ledgers shall be maintained reflecting the status of individual accounts.

(b) Each inmate shall be liable for reasonable charges for board as fixed by law.



§ 7-3-404. Disbursement of wages.

After initial payment of board, the wages and salaries of inmates shall be disbursed for the following purposes in the order set forth:

(1) Reimbursement to the victims of the offense in the amounts and in the manner set forth in the contract executed between the inmate, victim and the sheriff of such county;

(2) Support of dependents, if any, in amounts fixed by the sheriff of such counties or the sheriff's designees;

(3) Payment of any outstanding court costs assessed against the inmate;

(4) Payment in full or ratably of the inmate's written obligations; and

(5) The balance, if any, to the inmate upon discharge from confinement.



§ 7-3-405. Selection of inmate participants.

Participating inmates shall be carefully screened and the committing courts shall be consulted before an inmate is placed in the restitution program.






Part 5 - Violation of Ordinances, Laws and Regulations

§ 7-3-501. Enforcement of ordinances, laws or regulations -- Citations and warrants.

When any person violates an ordinance, law or regulation of a metropolitan government, any police or peace officer of such metropolitan government or any employee of the metropolitan government authorized to enforce such ordinance, law or regulation, in whose presence the violation is committed or who determines after investigation that there is probable cause such a violation has been committed, may issue a citation or civil warrant, giving a copy to the violator, showing the ordinance, law or regulation violated and the date, time and place when the violator is to appear in court.



§ 7-3-502. Notice on citation or warrant.

Each citation or civil warrant issued pursuant to this part shall have printed on it, in large, conspicuous block letters, the following:

NOTICE: FAILURE TO APPEAR IN COURT ON THE DATE ASSIGNED BY THIS CITATION/WARRANT CAN RESULT IN: THE COURT ORDERING YOU TO PAY A CIVIL FINE/PENALTY, COURT COSTS AND LITIGATION TAXES TO THE METROPOLITAN GOVERNMENT; THE ISSUANCE OF AN EXECUTION AND GARNISHMENT TO COLLECT THE FINE/PENALTY, COSTS AND TAXES; AND THE ISSUANCE OF A BENCH WARRANT FOR YOUR ARREST FOR CONTEMPT OF COURT, WITH A PENALTY OF UP TO FIVE (5) DAYS IN JAIL AND/OR A FINE OF UP TO TEN DOLLARS ($10.00).



§ 7-3-503. Service of citation or warrant.

If the police or peace officer or employee of a metropolitan government authorized to enforce such ordinance, law or regulation is unable to serve the citation or civil warrant issued pursuant to § 7-3-501 at the time the ordinance, law or regulation is violated, the citation or civil warrant may be served by the police or peace officer or any employee of the metropolitan government authorized to enforce such ordinance, law or regulation or charged with the duty to serve civil or criminal process and who is at least eighteen (18) years of age. Service may be made by delivering a copy of the citation or civil warrant to the violator personally or, if the violator evades service, by leaving a copy of the citation or warrant at the violator's dwelling house or usual place of abode, with some person of suitable age and discretion then residing in the dwelling house or abode, whose name shall appear on the proof of service.



§ 7-3-504. Service by mail.

Service by mail of a citation or civil warrant upon the violator may be made by any employee of a metropolitan government, by any additional plaintiff, or the violator's attorney, or by any person authorized by statute. The person serving the citation or civil warrant by mail shall send, postage prepaid, a copy of the citation or civil warrant to the violator by registered, return receipt, or by certified, return receipt mail. Service by mail shall not be the basis for the entry of a judgment by default unless the record contains a return receipt showing personal acceptance by the violator or by the violator's authorized agent.



§ 7-3-505. Failure to produce identification -- Arrest -- Release -- Bond.

When any police or peace officer of a metropolitan government or any employee of a metropolitan government authorized to enforce ordinances, laws or regulations of the metropolitan government or charged with the duty to serve civil or criminal process, asks the violator for identification for the purpose of issuing a citation or civil warrant to that person, the failure to produce or give such identification shall be grounds for the violator to be arrested by an officer authorized to make arrests pursuant to title 40, chapter 7. In such event, the violator shall be arrested, transported to the police station or jail, booked, photographed and fingerprinted for identification purposes and, thereafter, shall be served with the citation or civil warrant and released from custody without being required to post a bond.



§ 7-3-506. Injunctions and restraining orders.

Injunctions or restraining orders issued by any court of competent jurisdiction to enforce any ordinance, law or regulation of any metropolitan government or to restrain the violation of any ordinance, law or regulation of any metropolitan government shall not be stayed pending appeal, unless such stay is requested by motion in the court that issued the injunction and an appropriate bond approved by the court is posted. The court having issued the injunction or restraining order shall retain jurisdiction to consider such motion for a stay after an appeal has been filed. This section shall not be applicable in any proceeding where the procedure is governed by the Tennessee Rules of Civil Procedure or the Tennessee Rules of Criminal Procedure.



§ 7-3-507. Penalties.

All metropolitan governments are empowered to set a penalty of up to five hundred dollars ($500) per day for each day during which the violation of ordinances, laws and regulations of such metropolitan government continues or occurs. No penalty in excess of one hundred fifty dollars ($150) may be imposed on any property owner who is charged with violating any ordinance, law or regulation relating to zoning or housing standards when the principal use of the property is for an owner-occupied residential dwelling and the appraised value of such property as shown on the records of the assessor of property does not exceed thirty thousand dollars ($30,000).



§ 7-3-508. Powers deemed additional and supplemental.

The powers conferred by this part are in addition and supplemental to the powers conferred by any other laws, charter or home rule provision.









Chapter 4 - Metropolitan Government--Tourist Accommodation Tax

Part 1 - General Provisions

§ 7-4-101. Chapter definitions.

(a) As used in this chapter, unless the context otherwise requires:

(1) "Consideration" means the consideration charged, whether or not received, for the occupancy in a hotel valued in money whether to be received in money, goods, labor or otherwise, including all receipts, cash, credits, property and services of any kind or nature without any deduction therefrom whatsoever. Nothing in this definition shall be construed to imply that consideration is charged when the space provided to the person is complimentary from the operator and no consideration is charged to or received from any person;

(2) "Convention center" means any land, improvement, structure, building or part of a building comprised of facilities for conventions, public assemblies, conferences, trade exhibitions or other business, social, cultural, scientific and public interest events, along with any associated hotel accommodations; transportation infrastructure; tourism, theatre, retail business and commercial office space facilities; parking facilities or any other structure or facility constructed, leased, equipped, renovated or acquired for any of the purposes set forth in this chapter, and also includes, but is not limited to, parks, greenways, open spaces, roads, streets, highways, curbs, bridges, flood control facilities and utility services, such as water, sanitary sewer, electricity, gas and natural gas and telecommunications that are constructed, leased, equipped, renovated or acquired as a supporting system or facility for any of the purposes set forth in chapter 89 of this title; provided, that any such supporting system or facility is dedicated for public use;

(3) "Counties and municipalities" means the counties having a metropolitan form of government and municipalities with a population of five thousand (5,000) or more, according to the 1980 federal census or any subsequent federal census, located partly within such counties and partly within adjacent counties;

(4) "Hotel" means any structure, or any portion of any structure, that is occupied or intended or designed for occupancy by transients for dwelling, lodging or sleeping purposes, and includes any hotel, inn, tourist court, tourist camp, tourist cabin, motel or any place in which rooms, lodgings or accommodations are furnished to transients for a consideration;

(5) "Occupancy" means the use or possession, or the right to the use or possession, of any room, lodgings or accommodations in a hotel for a period of less than thirty (30) continuous days;

(6) "Operator" means the person operating the hotel, whether as owner, lessee or otherwise;

(7) "Person" means any individual, firm, partnership, joint venture, association, social club, fraternal organization, joint stock company, corporation, estate, trust, business trust, receiver, trustee, syndicate, or any other group or combination acting as a unit;

(8) "Tax collection official" means the department of finance of the county or municipality, as applicable, or the county clerk, if so designated by ordinance of the legislative body of any municipality having a metropolitan form of government and a population of more than four hundred fifty thousand (450,000), according to the 1990 federal census or any subsequent federal census;

(9) "Tourism" means the planning and conducting of programs of information and publicity designed to attract to the county tourists, visitors and other interested persons from outside the area and also to encourage and coordinate the efforts of other public and private organizations or groups of citizens to publicize the facilities and attractions of the area for the same purposes. "Tourism" also means the acquisition, construction and remodeling of facilities useful in the attraction and promoting of tourist, convention and recreational businesses;

(10) "Tourist commission" means a seven-person body established subject to the same local organic law as other boards and commissions established by the charter of the metropolitan government; and

(11) "Transient" means any person who exercises occupancy or is entitled to occupancy for any rooms, lodgings or accommodations in a hotel for a period of less than thirty (30) days.

(b) Terms used in this chapter that are not otherwise defined shall have the same meaning ascribed to them in chapter 88 of this title.



§ 7-4-102. Authorization, nature and levy of tax -- Convention centers.

(a) (1) There is hereby authorized a privilege tax upon the privilege of occupancy in any hotel of each transient in an amount not to exceed three percent (3%) of the consideration charged by the operator, except as provided in subsection (b). The tax so imposed is a privilege tax upon the transient occupying the room and is to be collected and distributed as provided in this chapter, and the tax shall be approved by ordinance of the metropolitan council.

(2) In addition to the tax authorized in subdivision (a)(1) and subsection (b), there is hereby authorized an additional privilege tax upon the privilege of occupancy in any hotel of each transient in an amount not to exceed one percent (1%) of the consideration charged by the operator in metropolitan counties having a population in excess of one hundred thousand (100,000), according to the 1990 federal census or any subsequent federal census. The tax so imposed is a privilege tax upon the transient occupying the room and is to be collected and distributed as provided in this chapter, and the tax shall be approved by ordinance of the metropolitan council.

(b) (1) There is hereby authorized an additional one-percent increase to the privilege tax authorized pursuant to subsection (a) when the metropolitan government enters into a binding contract with a general contractor for the construction of a convention center, the additional one-percent increase to be used exclusively for the purpose of constructing, financing and operating a convention center. Such tax so imposed is a privilege tax upon the transient occupying the room of any hotel and shall be approved by ordinance of the metropolitan council. Such ordinance shall include provisions to reflect the intent and effect of this subsection (b). This subsection (b) only applies in counties having a metropolitan form of government that have a population of not less than four hundred thousand (400,000) and not more than five hundred thousand (500,000), according to the 1970 federal census or any subsequent federal census.

(2) The metropolitan council in a county having a metropolitan form of government which has a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census, is authorized to impose an additional one-percent increase to the privilege tax authorized pursuant to subdivision (b)(1). The additional one-percent increase to the privilege tax may be imposed throughout the county or only within a tourist development zone created within the county. Except as otherwise provided in subdivision (b)(3), the proceeds from the tax shall be retained by the metropolitan government and distributed in accordance with § 7-4-110(b). The tax so imposed is a privilege tax upon the transient occupying the room of a hotel located within the territory of the metropolitan government or a tourist development zone. The ordinance shall include provisions to reflect the intent and effect of this subdivision (b)(2).

(3) If there has been designated within a county described in subdivision (b)(2) a secondary tourist development zone, then all of the proceeds of the additional one-percent increase to the privilege tax authorized pursuant to subdivision (b)(2) which are derived from the secondary tourist development zone shall be deposited in the general fund of the county in which the secondary tourist development zone is located.

(c) A municipality with a population of five thousand (5,000) or more, according to the 1980 federal census or any subsequent federal census, lying partly within a county with a metropolitan form of government and partly within an adjacent county may levy a privilege tax on the privilege of occupancy in any hotel of each transient in an amount, set by the governing body of such municipality, in an amount not exceeding that set in subsection (a). The tax shall be collected and distributed as provided in this chapter.



§ 7-4-103. Tax added to room invoice -- Collection and remittance of tax.

The tax shall be added by each and every operator to each invoice prepared by the operator for the occupancy of the operator's hotel, such invoice to be given directly or transmitted to the transient, and the tax shall be collected by the operator from the transient and remitted to the tax collection official.



§ 7-4-104. When tax collected and remitted -- Compensation to operator for administrative expenses.

(a) The tax levied by this chapter shall be remitted by all operators who lease, rent, or charge for any rooms to the metropolitan department of finance not later than the twentieth of each month next following collection from the transient. The operator is hereby required to collect the tax from the transient at the time of the presentation of the invoice for the occupancy whether prior to occupancy or not, as may be the custom of the operator; the obligation to the metropolitan government entitled to such tax shall be that of the operator.

(b) For the purpose of compensating the operator in accounting for and remitting the tax levied by this chapter, the operator shall be allowed two percent (2%) of the amount of tax due and accounted for and remitted to the tax collection official in the form of a deduction in submitting the operator's report and paying the amount due by the operator; provided, that the amount due was not delinquent at the time of payment.



§ 7-4-105. Prohibited representations.

No operator of a hotel shall advertise or state in any manner, whether directly or indirectly, that the tax or any part of the tax will be assumed or absorbed by the operator, or that it will be added to the rent, or that, if added, any part will be refunded.



§ 7-4-106. Violations and penalties -- Delinquent taxes.

(a) Taxes collected by an operator that are not remitted to the tax collection official on or before the due dates are delinquent.

(b) An operator shall be liable for interest on such delinquent taxes from the due date at the rate of eight percent (8%) per annum, and in addition for penalty of one percent (1%) for each month or fraction of a month that such taxes are delinquent. Such interest and penalty shall become a part of the tax required in this chapter to be remitted.

(c) Willful refusal of an operator to collect or remit the tax or willful refusal of a transient to pay the tax imposed is a Class C misdemeanor.

(d) Any fine levied in this chapter shall be applicable to each individual transaction involving lodging services paid by a customer to the operator in those cases when the operator fails or refuses to pay the tax payable.



§ 7-4-107. Records.

It is the duty of every operator liable for the collection and payment of any tax imposed by this chapter to keep and preserve for a period of three (3) years all records necessary to determine the amount of the tax, which records the tax collection official shall have the right to inspect at all reasonable times.



§ 7-4-108. Administration and enforcement -- Taxpayer remedies.

(a) In administering and enforcing this chapter, the tax collection official shall have, as additional powers, those powers and duties with respect to collection of taxes provided in title 67 or otherwise provided by law; provided, that title 67, chapter 1, part 17, does not apply to any record, document, or other information pertaining to a tax on the privilege of occupancy in a hotel imposed pursuant to this chapter.

(b) Upon any claim of illegal assessment and collection, the taxpayer has the remedy provided in § 67-1-911, it being the intent of this chapter that the provisions of law that apply to the recovery of state taxes illegally assessed and collected be conformed to apply to the recovery of taxes illegally assessed and collected under the authority of this chapter; provided, that the tax collection official shall possess those powers and duties as provided in § 67-1-707, with respect to the adjustment and settlement with taxpayers of all errors of taxes collected by the tax collection official under the authority of this chapter and to direct the refunding of the adjustments and settlements. Notice of any tax paid under protest shall be given to the tax collection official, and suit for recovery shall be brought against the tax collection official.



§ 7-4-109. Tourist commission.

(a) (1) For the purpose of promoting tourist, convention, and recreational activity, authorization is granted to establish, and there shall be established, a tourist commission of either seven (7) members or nine (9) members as provided in this section. This commission shall be comprised of persons selected by the mayor of the metropolitan government in the following manner:

(A) Three (3) commissioners from a list of five (5) persons submitted by the hotel and motel association, or if expanded pursuant to subdivision (a)(2), four (4) commissioners from a list of not less than six (6) persons submitted by the hotel and motel association;

(B) One (1) commissioner from a list of three (3) persons submitted by the area chamber of commerce; and

(C) Three (3) commissioners selected by the mayor of the metropolitan government from tourist related industries, or, if expanded pursuant to subdivision (2), four (4) commissioners selected by the mayor of the metropolitan government from tourist related industries.

(2) At least two (2) of the members of the commission shall be selected from minorities, as well as members of the sex that historically have been underrepresented on the tourist commission. If a county with a metropolitan form of government having a population of not less than four hundred seventy thousand (470,000) nor more than five hundred thousand (500,000), according to the 1980 federal census or any subsequent federal census, creates a tourist commission consisting of nine (9) members, at least two (2) of the members of the tourist commission shall be appointed consistent with this subdivision (a)(2).

(b) The commissioners shall be appointed for terms of three (3) years, and vacancies shall be filled in the same manner that original appointments are made but shall be for the duration of the unexpired term only; commencing in 1988, the terms of the commissioners shall be of such length and so arranged that the terms of one third (1/3) of the commission shall expire each year.

(c) As relating to budgetary and fiscal matters and expenditures, the commission shall be subject to the same provisions of the local organic law as the other boards and commissions established by the charter of the metropolitan government, and the commission shall be responsible for preparing and submitting a budget for all funds to be expendable pursuant to § 7-4-110(a)(1) and (2) for appropriate action by the metropolitan government.



§ 7-4-110. Additional privilege tax.

(a) Except as otherwise provided in subsection (f), until the metropolitan council in a county having a metropolitan form of government which has a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census, approves an ordinance to impose an additional one-percent increase to the privilege tax authorized pursuant to § 7-4-102(b)(2), the proceeds from the tax authorized to be levied in § 7-4-102(a)(1) shall be retained by the metropolitan government and distributed as follows:

(1) One third (1/3) shall be used for direct promotion of tourism;

(2) One third (1/3) shall be used for tourist related activities; and

(3) One third (1/3) shall be deposited in the general fund.

(b) Except as otherwise provided in subsection (f), when the metropolitan council in a county having a metropolitan form of government which has a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census, approves an ordinance to impose an additional one-percent increase to the privilege tax authorized pursuant to § 7-4-102(b)(2), the proceeds from the tax authorized to be levied pursuant to this chapter, other than the tax described in § 7-4-102(c), shall be retained by the metropolitan government and distributed as follows:

(1) One third (1/3) in its entirety shall be used for the direct promotion of tourism;

(2) One third (1/3) in its entirety shall be maintained in a reserve fund to be used exclusively for the purpose of modifying, constructing, financing and operating a convention center;

(3) One sixth (1/6) shall be used for tourist related activities which may include funding a convention center; and

(4) One sixth (1/6) shall be deposited in the general fund of the metropolitan government.

(c) If the total tax collections received pursuant to this section and dedicated to the purposes contained in subdivisions (b)(1), (2) and (3) exceed the amounts necessary to fund the obligations under those subdivisions, the excess shall be placed in a reserve fund and expended only for tourist related activities.

(d) Until the metropolitan council in a county having a metropolitan form of government which has a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census, approves an ordinance to impose an additional one-percent increase to the privilege tax authorized pursuant to § 7-4-102(b)(2), the proceeds from the tax authorized to be levied in § 7-4-102(a)(2) shall be retained by the metropolitan government having a population in excess of one hundred thousand (100,000), according to the 1990 federal census or any subsequent federal census, and shall be used solely for the direct promotion of tourism.

(e) The proceeds from the tax authorized by § 7-4-102(c) shall be retained by the collecting municipality and used exclusively for tourist related activities within the municipality.

(f) If there has been designated within the county a secondary tourism development zone, then one third (1/3) of the proceeds of the tax authorized to be levied in § 7-4-102(a)(1) and all of the proceeds of the tax authorized to be levied in § 7-4-102(a)(2) which are derived from the secondary tourism development zone shall be paid to the county for deposit in its general fund, but only to the extent that the same exceeds one third (1/3) of the proceeds of the tourist accommodation tax from the secondary tourism development zone for the fiscal year ending June 30, 2006, increased by three percent (3%) for each fiscal year thereafter (i.e., in fiscal year 2007, one hundred three percent (103%) of the proceeds for fiscal year 2006; in fiscal year 2008, one hundred three percent (103%) of the amount so calculated for fiscal year 2007; etc.).

(g) If there has been designated within the county a secondary tourism development zone, until the metropolitan council approves an ordinance to impose an additional one-percent increase to the privilege tax authorized pursuant to § 7-4-102(b)(2), the metropolitan council may by resolution authorize one third (1/3) of the proceeds of the tax authorized to be levied in § 7-4-102(a)(1) and all of the proceeds of the tax authorized to be levied in § 7-4-102(a)(2) which are derived from the secondary tourism development zone to be paid to the county for deposit in its general fund, but only to the extent that the same exceeds one third (1/3) of the proceeds of the tourist accommodation tax from the secondary tourism development zone for the fiscal year ending June 30, 2006, increased by three percent (3%) for each fiscal year thereafter (i.e., in fiscal year 2007, one hundred three percent (103%) of the proceeds for fiscal year 2006; in fiscal year 2008, one hundred three percent (103%) of the amount so calculated for fiscal year 2007, etc.).



§ 7-4-111. Tax additional to other taxes and fees.

The tax levied in this chapter shall be in addition to all other taxes levied or authorized to be levied whether in the form of excise, license, or privilege taxes, and shall be in addition to all other fees and taxes now levied or authorized to be levied.



§ 7-4-112. Applicability.

This chapter shall only apply to those counties having a metropolitan form of government.






Part 2 - The Convention Center Fund

§ 7-4-201. Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Metropolitan council" means the council of a county having a metropolitan form of government that has a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census;

(2) "Metropolitan government" means any county having a metropolitan form of government that has a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census;

(3) "Minority-owned business" means a business that is solely owned, or at least fifty-one percent (51%) of the assets or outstanding stock of which is owned, by an individual who personally manages and controls the daily operations of the business and who is impeded from normal entry into the economic mainstream because of:

(A) Past practices of discrimination based on race, religion, ethnic background, or sex;

(B) A disability as defined in § 4-26-102; or

(C) Past practices of racial discrimination against African-Americans;

(4) "Person" means any individual, firm, partnership, joint venture, association, social club, fraternal organization, joint stock company, corporation, estate, trust, business trust, business organization, receiver, trustee, syndicate, or any other group or combination acting as a unit; and

(5) "Tax collection official" means the department of finance of the county or municipality, as applicable, or the county clerk, if so designated by ordinance of the legislative body of any municipality having a metropolitan government.



§ 7-4-202. Additional tax on hotel room occupancy. [For Expiration of Provisions in Subsection (a) on May 21, 2020, See Subdivision (d)(2).]

(a) In addition to any other tax or fee imposed pursuant to this chapter on the occupancy of a hotel room, upon the adoption of an ordinance by the metropolitan council in a county having a metropolitan government, there is authorized an additional privilege tax of up to two dollars and fifty cents ($2.50) upon the occupancy of each hotel room within the territory of that metropolitan government. The tax so imposed is a privilege tax upon each occupied room for each night of occupancy and is to be collected and distributed as provided in part 1 of this chapter.

(b) All revenues received by the metropolitan government from the privilege tax imposed pursuant to subsection (a) shall be deposited into a metropolitan government fund entitled "the convention center fund" and shall be used for the purpose of paying costs incurred in modification or construction of a publicly owned convention center in excess of four hundred million dollars ($400,000,000) in costs located within the territory of the metropolitan government. The revenues may also be used for the operation, promotion, management and marketing of such a convention center. If the revenues from the surcharge or tax in any fiscal year exceed the total of the debt service requirements from that year, the surplus revenue thus accruing shall be retained by the metropolitan government as a reserve fund for future convention center debt service requirements.

(c) In the event that the total bonded indebtedness incurred for the modification or construction of the convention center facility by the metropolitan government is paid in full as to bond principal and interest, including expenses of bond sale or sales, the metropolitan government's taxing resolution imposing taxes authorized by subsection (a) shall be repealed and this tax shall no longer be levied; provided, however, that any funds and interest remaining in the reserve fund after all obligations imposed under this part have been fulfilled shall be used by the governmental board or agency responsible for the operation of the convention center for use by it in the operation, promotion and advertisement of the convention center facilities.

(d) (1) Upon the adoption of an ordinance by the metropolitan council in a county having a metropolitan government, all revenues received by the metropolitan government from the privilege tax imposed pursuant to subsection (a) and that exceed two dollars ($2.00) shall be deposited into a metropolitan government fund entitled the event and marketing fund. For administrative purposes, the event and marketing fund and the committee that approves expenditures shall be attached to a convention and visitors bureau in a county having a metropolitan government or a similar entity approved by the metropolitan council and the metropolitan government mayor. The fund will be governed by a six-person committee and a chair who votes only to break a tie. The committee and the chair shall be appointed by the mayor of the metropolitan government. Members of the committee shall include at least one (1) person nominated by a hotel and lodging association located in the county having a metropolitan government, one (1) person from the hospitality industry, one (1) representative from a hotel corporation that operates a single hotel in a county with a metropolitan government with an excess of two thousand nine hundred (2,900) rooms, two (2) members of the public, one (1) person who owns or operates a business within the central business improvement district, and a chair to be selected by the mayor. Expenditures from the event and marketing fund may be used for any purpose allowable under § 7-4-110(a)(1). All expenditures are subject to the approval of the finance director of the metropolitan government. An audited financial statement shall be supplied annually to the finance director and the council of the metropolitan government.

(2) The authority to charge the amount of the privilege tax imposed on hotel room occupancy by subsection (a) in excess of two dollars ($2.00) and the terms of the committee members shall expire six (6) years from May 21, 2014.



§ 7-4-203. Privilege tax on contracted vehicles leaving public airports.

(a) (1) There is authorized a privilege tax on the privilege of contracted vehicles exiting public airports located within the boundaries of a metropolitan government. The tax shall only be effective upon the adoption of an ordinance by the metropolitan council to impose this privilege tax.

(2) The tax shall be imposed only upon contracted vehicles that charge customers a separate fee for transportation from the airport, unless otherwise excluded in this part.

(3) The tax shall be two dollars ($2.00) each time a contracted vehicle meeting the requirements of subdivision (a)(2) exits the airport while transporting customers from the airport located within the territory of the metropolitan government, but shall exclude noncommercial vehicles and equipment operated by the metropolitan transit authority.

(b) The tax imposed by subsection (a) is a privilege tax upon the contracted vehicle exiting the airport and is to be collected and distributed as provided in this chapter.

(c) The privilege tax is due each time a contracted vehicle to which this section applies leaves the airport. The operator of the contracted vehicle shall be responsible for keeping accurate records to determine the amount of the tax due and payable. That information shall be transmitted daily by the operator of the contracted vehicle to a designated individual within the business organization that hired the operator of the contracted vehicle. The privilege tax shall be remitted to the metropolitan tax collection official by a designated individual within the business organization no later than the twentieth of each month.

(d) All revenues received by the metropolitan government from the privilege tax imposed pursuant to subsection (a) shall be deposited into a metropolitan government fund entitled "the convention center fund" and shall be used for the purpose of paying costs incurred in modification or construction of a publicly owned convention center in excess of four hundred million dollars ($400,000,000) in costs located within the territory of the metropolitan government. If the revenues from the surcharge or tax in any fiscal year exceeds the total of the debt service requirements from that year, the surplus revenue thus accruing shall be retained by the metropolitan government as a reserve fund for future debt service requirements.

(e) In the event that the total bonded indebtedness incurred for the modification or construction of the convention center facility by the metropolitan government is paid in full as to bond principal and interest, including expenses of bond sale or sales, the metropolitan government's taxing resolution imposing the taxes authorized pursuant to subsection (a) shall be repealed and the taxes shall no longer be levied; provided, however, that any funds remaining in the reserve fund after all obligations imposed under this part have been fulfilled shall be used by the governmental board or agency responsible for the operation of the convention center for use by it in the promotion and advertisement of the convention center facilities.



§ 7-4-204. Delinquency -- Interest and penalties.

(a) Taxes due and payable that are not remitted to the tax collection official on or before the due dates are delinquent.

(b) The person owing the taxes shall be liable for interest on any delinquent taxes from the due date at the rate of eight percent (8%) per annum, and, in addition, for a penalty of one percent (1%) for each month or fraction of a month that the taxes are delinquent. The interest and penalties shall become a part of the tax required to be remitted in this chapter.

(c) Willful refusal of a person to collect or remit the tax or willful refusal of an operator of a contracted vehicle to keep accurate records of the tax due and payable is a Class C misdemeanor.

(d) Any fine levied in this chapter shall be applicable to each individual transaction involving an operator of a contracted vehicle for willful refusal to keep accurate records or the willful refusal of a person to collect or remit the tax due and owing.



§ 7-4-205. Wage rates and benefits for workers.

(a) During the construction of a new publicly owned convention center as provided in this part, any contractor entering into a contract with the metropolitan government for the performance of work on the convention center shall pay all workers performing work under those contracts not less than the mean wage for the applicable occupation under the "construction and extraction occupations" published in the Tennessee Occupational Wages Report, as defined in § 12-4-907. In addition, all such contractors shall provide health insurance coverage for all workers performing work under the contracts.

(b) After the construction of the convention center is completed, all persons employed to perform labor or services at the convention center shall be paid a wage that is not less than the mean wage for the applicable occupation under the "construction and extraction occupations" published in the Tennessee Occupational Wages Report, as defined in § 12-4-907. In addition, health insurance coverage shall be provided to all such employees.



§ 7-4-206. Minority-owned businesses.

(a) A metropolitan government, in soliciting bids for the construction of a publicly owned convention center in excess of four hundred million dollars ($400,000,000) in costs located within the territory of that metropolitan government, shall actively solicit bids from minority-owned businesses. The metropolitan government shall strive to maximize participation of minority-owned businesses through both prime and second tier business contracting opportunities.

(b) (1) The metropolitan council shall ensure that the funds that are deposited into the convention center fund created pursuant to this part, are expended in a nondiscriminatory manner.

(2) The metropolitan government shall monitor the expenditure of funds from the convention center fund to ensure that all contractors, vendors, suppliers and professional services providers receiving compensation from the fund do not discriminate in hiring, partnering, contracting or subcontracting on the basis of race, religion, ethnic background, or sex.

(3) The metropolitan government shall monitor the results of minority-owned business participation. The metropolitan government shall periodically investigate to ascertain whether minority-owned business participation is being achieved at a level contemplated pursuant to subsection (a) and shall report information to the comptroller of the treasury in the manner prescribed in subdivision (b)(4).

(4) The metropolitan government shall prepare and submit a quarterly report entitled "the convention center compliance report," which shall be submitted to the comptroller of the treasury no later than twenty (20) business days after the end of any calendar quarter in which funds are expended from the convention center fund. The report shall include:

(A) Data on the race, religion, ethnic background and sex of the workforce of each person that receives funds from the convention center fund;

(B) Data on the actual expenditure of funds to minority-owned businesses from the convention center fund; and

(C) Data summarizing the findings of all periodic investigations conducted in accordance with subdivision (b)(3).

(5) The comptroller of the treasury shall, upon receipt of the report from the metropolitan government, transmit a synopsis of the report to the chairs and membership of the state and local government committee of the senate and the local government committee of the house of representatives.









Chapter 5 - Metropolitan Governments' Port Authority Act

§ 7-5-101. Short title.

This chapter shall be known and may be cited as the "Metropolitan Governments' Port Authority Act."



§ 7-5-102. Declaration of purpose and necessity -- Exemption from taxation.

It is hereby declared that a clear need exists in metropolitan areas of Tennessee for improved transportation and navigation for the movement and transportation of people, goods and merchandise, and for the creation of expanded employment opportunities through the promotion of commerce and industry, with minimal pollution, which requires that such metropolitan areas have the option of placing the central operation and financing of such metropolitan port and development agencies within metropolitan instrumentalities, and that such instrumentalities have the authority to acquire from the state, or other owners, real and personal property, and to develop, manage and operate the same for economic and industrial development. It is hereby declared that port authorities created pursuant to this chapter are public and governmental bodies acting as agencies and instrumentalities of the creating and participating municipalities; and that the acquisition, operation, financing and disposal of ports, lands, industrial and other related facilities are hereby declared to be for a public and governmental purpose and a matter of public necessity. The property and revenues of the authority or any interest in the property and revenues shall be exempt from all state, county and municipal taxation.



§ 7-5-103. Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Authority" means a metropolitan port authority created pursuant to this chapter;

(2) "Board" means the board of commissioners of an authority;

(3) "Bonds" includes notes, interim certificates or other obligations of an authority;

(4) "Contracting party" or "other contracting party" means any party to a sale contract, lease, or loan agreement except the authority;

(5) "Creating municipality" means any city or county having a metropolitan form of government and having a population of not less than one hundred thousand (100,000), that creates an authority pursuant to this chapter;

(6) "Enterprise" means the manufacturing, processing, assembling, and commercial service operations to be carried on with or otherwise using the facilities of a project;

(7) "Executive officer" means the mayor, county mayor, or other chief executive officer of any creating municipality;

(8) "Governing body" means the chief legislative body of any creating municipality;

(9) "Lease" includes a lease containing an option to purchase the project for a nominal sum upon payment in full or provision for the purchase of all bonds issued in connection with the project and all interest on the bonds and all other expenses in connection with the project, and a lease containing an option to purchase the project at any time, as provided in the option, upon payment of the purchase price, which shall be sufficient to pay all bonds issued in connection with the project and all interest on the bonds and all other expenses incurred in connection with the project, but which payment may be made in the form of one (1) or more notes, debentures, bonds or other secured or unsecured debt obligations of the lessee providing for time payments, including, without limitation, interest on the notes, debentures, bonds or other secured or unsecured debt obligations sufficient for such purposes and delivered to the corporation or to the trustee under the indenture pursuant to which the bonds were issued;

(10) "Loan agreement" means an agreement providing for an authority to loan the proceeds derived from the issuance of bonds pursuant to this chapter to one (1) or more contracting parties, to be used to pay the costs of one (1) or more projects and providing for the repayment of the loan by the other contracting party or parties, and which may provide for the loans to be secured or evidenced by one (1) or more notes, debentures, bonds or other secured or unsecured debt obligations of the contracting party or parties delivered to the authority or to the trustee under the indenture pursuant to which the bonds were issued;

(11) "Metropolitan government" means the political entity created by consolidation of all, or substantially all, of the political and corporate functions of a county and a city or cities;

(12) "Pollution" means the placing of any noxious or deleterious substances, including noise, in any air or water of or adjacent to the state of Tennessee or affecting the physical, chemical or biological properties of any air or waters of or adjacent to the state of Tennessee in a manner and to an extent that renders or is likely to render the air or waters inimical or harmful to the public health, safety or welfare, or to any animal, bird or aquatic life, or to the use of the air or waters for domestic, industrial, agricultural or recreational purposes;

(13) "Pollution control facilities" means any equipment, structure or facility or any land and any building, structure, and facility or other improvement of any kind, or any combination thereof, and all real and personal property deemed necessary therewith having to do with or the end purpose of which is the control, abatement or prevention of water, air, noise or general environmental pollution, including, but not limited to, any air pollution control facility, noise abatement facility, water management facility, wastewater collecting systems, wastewater treatment works, or solid waste disposal facility;

(14) "Port" means a terminal facility with all associated components necessary for the loading and unloading of goods and people involved in inland waterway transport and navigation;

(15) (A) "Project" means all or any part of, or any interest in:

(i) Any land and building, including office building, and facility or other improvement on land, and all real and personal properties deemed necessary in connection therewith, whether or not now in existence, that shall be suitable for the following or by any combination of two (2) or more thereof:

(a) Any industry for the manufacturing, processing or assembling of any agricultural, mining, or manufactured products; any commercial enterprise in selling, providing, or handling any financial service or in storing, warehousing, distributing or selling any products of agriculture, mining, or industry;

(b) Any undertaking involving the use of ship canals, ports or port facilities, off-street parking facilities, docks or dock facilities, or harbor facilities, or of railroads, monorail or tramway, railway terminals, or railway belt lines and switches;

(c) All or any part of any office building or buildings for the use of such tenant or tenants as may be determined or authorized by the board, including, without limitation, any industrial, commercial, financial or service enterprise, any nonprofit domestic corporation or enterprise now or hereafter organized, whose purpose is the promotion, support and encouragement of either agriculture or commerce in this state or whose purpose is the promoting of the health, welfare and safety of the citizens of the state;

(d) Any office or other public building for any metropolitan government having a population of not less than one hundred thousand (100,000), or any board of public utilities, or any public authority, agency or instrumentality of the state of Tennessee or of the United States;

(e) Any buildings, structures and facilities, including the site thereof, machinery, equipment and furnishings, suitable for use by any metropolitan government having a population of not less than one hundred thousand (100,000) as health care or related facilities, including, without limitation, hospitals, clinics, nursing homes, research facilities, extended or long-term care facilities, and all buildings, structures and facilities deemed necessary or useful in connection therewith;

(f) Any nonprofit educational institution in any manner related to or in furtherance of the educational purposes of such institution, including, but not limited to, classroom, laboratory, housing, administrative, physical education, and medical research and treatment facilities;

(g) Any planetarium or museum; and

(h) Any facilities for any recreation or amusement park, public park or theme park suitable for use by any private corporation or any governmental unit of the state of Tennessee, including the state of Tennessee;

(ii) Not included are facilities designed for the sale or distribution to the public of electricity, gas, water or telephone or other services commonly classified as public utilities, except such as are specifically included in this subdivision (15)(A); and

(iii) Any pollution control facilities that are suitable for use by any of the facilities listed in subdivision (15)(A)(i) or by any public utility whether publicly or privately owned, board of public utilities, public authority, or agency or instrumentality of the state of Tennessee or the United States, or by any combination of two (2) or more;

(B) The board shall find with respect to any office building financed under this chapter that the acquisition and leasing or sale of such building, or the financing of the acquisition and leasing or sale by loan agreement, as the case may be, will develop trade and commerce in and adjacent to the municipality, will contribute to the general welfare and will alleviate conditions of unemployment, and such finding by the board shall be conclusive;

(16) "Revenues" of a project, or derived from a project, include payments under a lease or sale contract and repayments under a loan agreement, or under notes, debentures, bonds and other secured or unsecured debt obligations of a lessee or contracting party delivered as provided in this chapter;

(17) "Sale contract" means a contract providing for the sale of one (1) or more projects to one (1) or more contracting parties and includes a contract providing for payment of the purchase price in one (1) or more installments. If the sale contract permits title to the project to pass to the other contracting party or parties prior to payment in full of the entire purchase price, the sale contract shall also provide for the other contracting party or parties to deliver to the authority or to the trustee under the indenture pursuant to which the bonds were issued one (1) or more notes, debentures, bonds or other secured or unsecured debt obligations of such contracting party or parties providing for timely payments, including, without limitation, interest on the notes, debentures, bonds or other secured or unsecured debt obligations for the balance of the purchase price at or prior to the passage of such title; and

(18) "State" means the state of Tennessee.



§ 7-5-104. Creation of metropolitan port authority.

(a) Any metropolitan government having a population of not less than one hundred thousand (100,000) may create a metropolitan port authority in the manner provided in this chapter.

(b) The governing body of the creating municipality, if it shall determine the public convenience and necessity requires the creation of a metropolitan port authority, shall adopt, and the executive officer of the creating municipality shall approve, a resolution so declaring and creating an authority, which resolution shall designate the name and principal office address of the authority. A certified copy of the resolution shall be filed with the secretary of state and with the commissioner of transportation, and upon adoption and filing, the authority shall constitute a body politic and corporate, with all the powers provided in this chapter. A copy of the resolution shall also be filed with the department of community and economic development, or its functional successor.



§ 7-5-105. Board of commissioners.

(a) The governing power of the authority shall be vested in a board of commissioners of nine (9) persons, each of whom shall have no financial interest in the authority or its concessions, appointed by the executive officer of the creating municipality and confirmed by resolution of its governing body. All commissioners shall be of excellent character and reputation and any commissioners appointed from the fields of finance, industry or commerce, and real estate shall be eminently qualified in their fields of endeavor and shall possess all necessary licenses enabling them to practice their professions in Tennessee.

(b) Terms of office for the commissioners shall be as follows: the term of the first two (2) commissioners confirmed shall be one (1) year, for the second two (2) commissioners confirmed, two (2) years and for the last five (5) commissioners confirmed, three (3) years. The succeeding commissioners shall be appointed for a term of three (3) years. In the event of a failure to appoint or confirm a successor to any member of the board, the commissioner whose term has expired shall continue to serve until such commissioner's successor has been duly confirmed as provided in this section, but in no event for longer than one (1) year after such commissioner's term has expired. In the event of a vacancy on the board by reason of nonresidence, incapacity, resignation or death, a successor shall be appointed and confirmed as provided in this section, and within one (1) year after the vacancy occurs. A commissioner may be removed from office by a two-thirds (2/3) vote of the governing body of the creating municipality, but only after notice of the cause of such removal has been served upon the commissioner, and only after the commissioner has been granted an opportunity for a public hearing in such cause.

(c) Before entering upon their duties, all commissioners shall take and subscribe to an oath of office as provided by the Constitution of Tennessee and by law for municipal officers. Copies of the oath of each commissioner shall be filed with the clerk of the creating municipality.

(d) Any person of at least twenty-one (21) years of age and who has resided within the creating municipality for a period of at least one (1) year immediately preceding such person's confirmation by the governing body shall be eligible to serve as a member of the board. Any commissioner who ceases to reside within the creating municipality shall automatically be ineligible to serve in the office as of the date such commissioner ceases to reside within the municipality. Such cessation of residence within the creating municipality shall constitute a resignation from the board.

(e) The board shall elect from among its members a chair, vice chair and any other such officers it may in its bylaws determine are necessary. A majority of the commissioners shall constitute a quorum for the transaction of business. The board shall hold regular meetings at least once every three (3) months, and at such regular time and place as the commissioners may determine by resolution or bylaw; additional or special meetings may be held as determined by the board.

(f) Commissioners shall receive no salary, but shall be reimbursed for necessary expenses incurred in the performance of their official duties by the authority or by appropriation of the governing body.

(g) Except as expressly otherwise specified in this chapter, all power granted in this chapter to an authority shall be exercised by the board.



§ 7-5-106. Officers and other employees.

The board shall appoint a port authority manager who shall be the chief executive and administrative officer of the authority, and shall enter into a contract with the manager establishing such port authority manager's salary and term of office. The manager shall appoint, subject to the approval of the board, all other officers and other employees subject to any civil service plan adopted by the board. The port authority manager shall prepare an annual operating budget of the authority and submit the budget to the board for approval at least sixty (60) days prior to the beginning of the fiscal year. If the budget shall not have been acted upon by the board on the first day of the fiscal year, it shall then automatically go into effect. The manager shall also submit periodic reports to the board as the board may direct. The manager shall attend all meetings of the board.



§ 7-5-107. General powers.

An authority has all powers necessary to accomplish the purposes of this chapter, excluding the power to levy and collect taxes and special assessments, including but not limited to, the power to:

(1) Have perpetual succession, sue and be sued, and adopt a corporate seal;

(2) Acquire, construct, purchase, operate, maintain, replace, repair, rebuild, extend, and improve within the boundaries of the creating municipality and in contiguous counties so long as the governing bodies of such counties grant their concurrence and agreement, ports and any and all other related facilities, equipment, projects and appurtenances necessary or convenient for the promotion of industrial development, commerce and recreation and for the improvement of the access to all channels of commerce, and make the facilities available to any firm, person, public or private corporation, to any other shipper, consignee, or carrier, and charge for their use and for any and all services performed by the authority; provided, that nothing in this chapter shall give the authority the power or the duty to construct, purchase, operate, maintain, replace, repair, rebuild, extend and improve any public-use freight port or terminal; and provided, further, that such powers granted by this subdivision (2) shall only be exercised over lands acquired by the authority pursuant to the powers granted in this chapter;

(3) Issue and sell bonds payable solely out of the revenue and receipts derived from the authority's projects or of any thereof as may be designated in the proceedings of the authority commissioners under which the bonds shall be authorized to be issued, including debt obligations of the lessee, devisee, or contracting party obtained from or in connection with the financing of a project;

(4) Borrow money from banks and other financial institutions by issuing its notes for the purpose of carrying out any of its powers;

(5) As security for the payment of the principal of and interest on any bonds or notes so issued and any agreements made in connection with the bonds or notes, mortgage and pledge any or all of its projects, or any part or parts of its projects, whether then owned or thereafter acquired, and pledge the revenues and receipts from its projects, or from any thereof, or assign and pledge all or any part of its interest in and rights under the leases, sale contracts or loan agreements relating to its projects or to any thereof;

(6) Apply to the proper authorities of the United States, pursuant to appropriate law, for the right to establish, operate, and maintain foreign-trade zones within the limits of the port authority and establish, operate, and maintain the foreign-trade zones;

(7) Authorize the application for and establishment, operation and maintenance of foreign-trade subzones outside the limits of the port authority through the authority's foreign-trade zone upon the request of any party and the approval of a majority of the legislative body in the county or municipality in which the requesting party is located;

(8) Accept donations to the authority of cash, lands or other property to be used in the furtherance of the purposes of this chapter;

(9) Accept grants, loans, or other financial assistance from any federal, state, county, or municipal agency, or in aid of the acquisition or improvement of the administration and operation of any of the facilities provided for in this chapter;

(10) Purchase, rent, lease or otherwise acquire and dispose of any and all kinds of property, real, personal or mixed, tangible or intangible, and whether or not subject to mortgages, liens, charges, or other encumbrances, that in the judgment of the commissioners, is necessary or convenient to carry out the powers granted in this section. The authority granted in this section to acquire property shall include, but not be limited to, the acquisition of lands in the vicinity of the port and terminal facilities provided for in this section, and to give priority for the use of such lands to projects requiring access to inland waterways in their operations;

(11) Make contracts and execute instruments containing such covenants, terms and conditions, as in the judgment of the commissioners, may be necessary, proper or advisable for the purpose of obtaining grants, loans, or other financial assistance from any federal or state agency, for or in aid of the acquisition or improvement of the facilities provided for in this chapter; make all other contracts and execute all other instruments including, without limitation, licenses, long-term or short-term leases, deeds, mortgages and deeds of trust, and other agreements relating to property and facilities under its jurisdiction, and the construction, operation, maintenance, repair, and improvement thereof, as in the judgment of the board, may be necessary, proper, or advisable for the furtherance of the purposes of this chapter, and the full exercise of the powers granted in this section; and carry out and perform the covenants, terms, and conditions of all such contracts or instruments;

(12) Enter upon any lands, waters, and premises for the purpose of making surveys, soundings, and examination in connection with the acquisition, improvement, operation, or maintenance of any of the facilities provided for in this chapter;

(13) Promulgate and enforce such rules and regulations as the board may deem proper for the orderly administration of the authority and the efficient operation of its facilities;

(14) Use in the performance of its functions the officers, agents, employees, services, facilities, records and equipment of the creating municipality, with the consent of any such municipality and subject to such terms and conditions as may be agreed upon; and

(15) Do all acts and things necessary, or deemed necessary or convenient, to carry out the powers expressly given in this chapter. None of the powers created in this section may be exercised either directly or indirectly by the municipality to provide real estate that had been condemned by eminent domain subsequent to March 29, 1979, while such real estate was in use as residential dwellings, it being the intent of this chapter that none of the power or authority created in this chapter and vested in either the creating municipality or the authority to be created shall be exercised in such a way that real estate utilized in creating or carrying out the purposes or functions of the authority provided in § 7-5-104 shall have been condemned or acquired by eminent domain after March 29, 1979, while it was in use as residential dwellings.



§ 7-5-108. Real property interests.

Any creating municipality, upon the written recommendation of the board, may acquire any interest in land within the boundaries of the creating municipality by gift, purchase, lease, or condemnation and may transfer such interest to an authority by sale, lease or gift. Such transfer may be authorized by ordinance of the governing body of the creating municipality without submission of the question to the voters and without regard to the requirements, restrictions, or other provisions contained in any other general, special, or local law, with the exception of title 29, chapters 16 and 17, or as the same may be hereafter enacted. None of the foregoing interest in land transferred to an authority by any creating municipality shall have been acquired by eminent domain after March 29, 1979, while the land was in use as residential dwellings.



§ 7-5-109. Bonds.

(a) The authority has the power to issue negotiable bonds from time to time in order to accomplish any of the purposes authorized by this chapter, and it also has the power to issue refunding bonds for the purposes, and in the amounts and manner provided in title 9, chapter 21. All the bonds shall be payable solely from all or any part of the revenues, income and charges of the authority and the bonds shall not constitute an obligation of the creating municipality, and the bonds shall so state.

(b) The bonds shall be authorized by resolution of the board and shall bear such date, mature at such time or times, bear interest at such rate or rates payable annually or semiannually, be in such form and denominations, be subject to such terms of redemption with or without premium, carry such registration privileges, be payable in such medium and at such place or places, be executed in such manner, all as may be provided in the resolution authorizing the bonds. The bonds may be sold at public or private sale in such manner and for such amount as the board may determine.

(c) The resolution may include any covenants with the bondholders deemed necessary by the board to make the bonds secure and marketable, including, but not limited to, covenants regarding the application of the bond proceeds; the pledging, application and securing of the revenues of the authority; the creation and maintenance of reserves; the investment of funds; the issuance of additional bonds; the maintenance of minimum fees, charges and rental; the operation and maintenance of its port authority; insurance and insurance proceeds; accounts and audits; the sale of port authority properties; remedies of bondholders; the vesting in a trustee or trustees such powers and rights as may be necessary to secure the bonds and the revenues and funds from which they are payable; the terms and conditions upon which bondholders may exercise their rights and remedies; the replacement of lost, destroyed or mutilated bonds; the definition, consequences and remedies of an event of default; the amendment of such resolution; and the appointment of a receiver in the event of a default.

(d) Any holder of any such bonds, including any trustee for any bondholders, may enforce their rights against the authority, its board or any officer, agent or employee thereof by mandamus, injunction or other action in any court of competent jurisdiction, subject to the covenants included in the bond resolution.

(e) All sums received as accrued interest from the sale of any bonds shall be applied to the payment of interest on the bonds. All sums received as principal or premium from the sale shall be applied to the purpose for which the bonds were issued, and may include, but not limited to, expenses for fiscal, legal, engineering and architectural services, expenses for the authorization, sale and issuance of the bonds, expenses for obtaining an economic feasibility survey in connection with the bonds, and to create a reserve for the payment of not exceeding one (1) year's interest on the bonds.

(f) Bonds issued pursuant to this chapter executed by officers in office on the date of such execution shall be valid obligations of the authority, notwithstanding that before the delivery of the bonds any or all of the persons executing the bonds shall have ceased to be officers.

(g) Bonds issued pursuant to this chapter, and the income from the bonds, shall be exempt from all state, county and municipal taxation, except inheritance, transfer and estate taxes.

(h) All public officers and bodies of the state, municipal corporations, political subdivisions, all insurance companies and associations, all savings banks and savings institutions, including savings and loan associations, all executors, administrators, guardians, trustees, and all other fiduciaries in the state may legally invest funds within their control in bonds of an authority.



§ 7-5-110. Employees.

Employees other than independent contractors of the authority shall be considered employees of the creating municipality, and shall enjoy all rights and responsibilities as do other employees of the creating municipality, and shall be considered in classified or unclassified service as are all other employees of the creating municipality.



§ 7-5-111. Powers of creating municipalities.

Any creating municipality has all of the necessary powers in order to further the purposes of this chapter, including, without limitation, the following, any or all of which powers may be exercised by resolution of its governing body:

(1) Advance, donate or lend money, raised from any source and by any means, or real or personal property to the authority;

(2) Provide that any funds on hand or to become available to it for port purposes shall be paid directly to the authority;

(3) Cause water, sewer, gas, electric or other utility services to be provided to the authority;

(4) Open and improve streets, roads and alleys to the port;

(5) Provide police and fire protection services to the port; and

(6) Pledge the full faith and credit and unlimited taxing power of the municipality as surety for the payment of the authority's bonds in accordance with the procedure for industrial development corporations as set out in §§ 7-53-306 and 7-53-307. None of the foregoing powers may be exercised either directly or indirectly by the municipality to provide real estate that had been condemned by eminent domain subsequent to March 29, 1979, while such real estate was in use as residential dwellings, it being the intent of this chapter that none of the power or authority created in this chapter and vested in either the creating municipality or the authority to be created shall be exercised in such a way that real estate utilized in creating or carrying out the purposes or functions of the authority provided in § 7-5-104 shall have been condemned or acquired by eminent domain after March 29, 1979, while it was in use as residential dwellings.



§ 7-5-112. Dissolution -- Disposition of property.

Whenever the governing body of the creating municipality by resolution determines that the purposes for which the authority was created have been substantially accomplished, that all of the bonds and other obligations of the authority have been fully paid, then the executive officer of the creating municipality shall execute and file for record with the secretary of state a certificate of dissolution reciting such facts and declaring the authority to be dissolved. Upon such filing, the authority shall be dissolved, and title to all funds and other properties of the authority at the time of the dissolution shall vest in and be delivered to the creating municipality.



§ 7-5-113. Supplemental nature of chapter.

(a) The powers conferred by this chapter shall be in addition and supplemental to the powers conferred by any other law, and are not in substitution for such powers, and the limitations imposed by this chapter shall not affect such powers.

(b) The powers granted in this chapter may be exercised without regard to requirements, restrictions or procedural provisions contained in any other law or charter, except as expressly provided in this chapter.

(c) Any metropolitan government authorized under this chapter to create a metropolitan port authority may do so without the necessity of a charter amendment, notwithstanding anything in its charter to the contrary.






Chapter 6 - Metropolitan Celebration Authority Act

§ 7-6-101. Short title.

This chapter shall be known and may be cited as the "Metropolitan Celebration Authority Act."



§ 7-6-102. Legislative declaration and purpose -- Exemption from taxation.

(a) It is hereby declared that metropolitan celebration authorities created pursuant to this chapter shall be public and governmental bodies acting as agencies and instrumentalities of the creating municipality, and that the acquisition, construction, operation and financing of improvements by such authorities are hereby declared to be a public and governmental purpose and a matter of public necessity.

(b) The property and revenues of the authority or any interests in property and revenues shall be exempt from all state, county and municipal taxation.

(c) The authorities shall be created for the purpose of implementing projects to commemorate and celebrate the bicentennial anniversary of the principal city of any county adopting a metropolitan form of government.



§ 7-6-103. Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Authority" means a metropolitan celebration authority created pursuant to the authority of this chapter;

(2) "Board" means the board of commissioners of an authority;

(3) "Bonds" includes notes, interim certificates or other obligations of an authority;

(4) "Creating municipality" means any county having adopted a metropolitan form of government that creates an authority pursuant to this chapter;

(5) "Executive officer" means the mayor, county mayor or other chief executive officer of any creating municipality; and

(6) "State" means the state of Tennessee.



§ 7-6-104. Creation of a metropolitan celebration authority.

(a) Any county having a metropolitan form of government may create a metropolitan celebration authority in the manner provided in this section.

(b) The governing body of the creating municipality shall adopt, and its executive officer shall approve, a resolution calling for a public hearing on the question of creating a metropolitan celebration authority. Notice of the date, hour, place and purpose of the hearing shall be published at least once each week for two (2) consecutive weeks in a newspaper of general circulation in the creating municipality, the last publication to be at least one (1) week prior to the date set for the hearing.

(c) The hearing shall be had before the governing body and all interested persons shall have an opportunity to be heard.

(d) After the hearing, if the governing body determines that the public convenience and necessity require the creation of an authority, it shall adopt, and its executive officer shall approve, a resolution so declaring and creating an authority, which resolution shall designate the name and principal office address of the authority. A certified copy of the resolution shall be filed with the secretary of state and with the Tennessee historical commission, along with the resolution approving the appointment of the board as provided for in § 7-6-105, and, upon the adoption and filing, the authority shall constitute a body politic and corporate, with all the powers provided in this chapter.



§ 7-6-105. Board of commissioners.

(a) (1) The authority shall be governed by a board of commissioners composed of eleven (11) members. Three (3) members shall be officers of the state, who shall be appointed by the executive officer of the creating municipality after consultation with the governor, the speaker of the senate and the speaker of the house of representatives. The executive officer of the creating municipality or the executive officer's designee shall be a member. Seven (7) members shall be appointed by the executive officer of the creating municipality subject to confirmation by the governing body of the municipality. The executive officer or the executive officer's designee shall serve during the term of the executive officer. The three (3) members who shall be officers of the state shall serve while holding their respective offices. The seven (7) members appointed by the executive officer subject to confirmation by the governing body shall serve for terms of one (1), two (2), three (3), four (4), five (5), six (6) and seven (7) years, respectively.

(2) Nothwithstanding subdivision (a)(1), any member may be removed at the pleasure of the executive officer.

(b) The board shall elect from its members a chair and vice chair, each of whom shall be voting members, and shall adopt bylaws and rules of procedure.

(c) A majority of the commissioners shall constitute a quorum for the transaction of business.

(d) Except as expressly otherwise specified, all powers granted in this chapter to the authority shall be exercised by the board.

(e) Commissioners shall receive no salary, but shall be reimbursed for necessary expenses incurred in the performance of their official duties.



§ 7-6-106. Officers and employees.

(a) The board shall appoint an executive director who shall be the chief executive and administrative officer of the authority, and shall enter into a contract with the executive director establishing the executive director's salary and term of office.

(b) The executive director shall appoint, subject to confirmation by the board, the following additional officers: a secretary, an auditor, a legal counsel and a treasurer.

(c) All other officers and employees of the authority shall be appointed by the executive director.

(d) The executive director shall attend all meetings of the board.



§ 7-6-107. General powers.

An authority has all of the powers necessary to accomplish the purposes of this chapter, excluding the exercise of the power of eminent domain and the power to levy and collect taxes and special assessments, including, but not limited to, the power to:

(1) Have perpetual succession, sue and be sued, and adopt a corporate seal;

(2) Acquire real or personal property or any interest in real or personal property by gift, lease, or purchase, for any of the purposes provided in this chapter and sell, lease or otherwise dispose of any such property;

(3) Enter into contracts and agreements with any person or entity for any of the purposes provided for in this chapter; and

(4) Make application directly to the proper federal, state, county and municipal officials and agencies, or to any other source, public or private, for loans, grants, guarantees or other financial assistance in aid of the purposes provided for in this chapter.



§ 7-6-108. Bonds.

(a) The authority has the power to issue negotiable bonds from time to time in order to accomplish any of the purposes authorized by this chapter, and it also has the power to issue refunding bonds for the purposes, and in the amounts and manner provided in title 9, chapter 21. All the bonds shall be payable solely from all or any part of the revenues, income and charges of the authority and the bonds shall not constitute an obligation of the creating municipality, and the bonds shall so state.

(b) The bonds shall be authorized by resolution of the board and shall bear such date, mature at such time or times, bear interest at such rate or rates, payable annually or semiannually, be in such form and denominations, be subject to such terms of redemption with or without premium, carry such registration privileges, be payable in such medium and at such place or places, be executed in such manner, all as may be provided in the resolution authorizing the bonds. The bonds may be sold at public or private sale in such manner and for such amount as the board may determine.

(c) The resolution may include any covenants with the bondholders deemed necessary by the board to make the bonds secure and marketable, including, but not limited to, covenants regarding the application of the bond proceeds; the pledging, application and securing of the revenues of the authority; the creation and maintenance of reserves; the investment of funds; the issuance of additional bonds; remedies of bondholders; the vesting in a trustee or trustees such powers and rights as may be necessary to secure the bonds and the revenues and funds from which they are payable; the terms and conditions upon which the bondholders may exercise their rights and remedies; the replacement of lost, destroyed or mutilated bonds; the definition, consequences and remedies of an event of default; the amendment of such resolution; and the appointment of a receiver in the event of default.

(d) Any holder of any such bonds, including any trustee for any bondholders, may enforce their rights against the authority, its board or any officer, agent or employee thereof by mandamus, injunction or other action in any court of competent jurisdiction, subject to the covenants included in the bond resolution.

(e) All sums received as accrued interest from the sale of any bonds shall be applied to the payment of interest on such bonds. All sums received as principal or premium from the sale shall be applied to the purpose for which the bonds were issued, and may include, but not limited to, expenses for fiscal, legal, engineering and architectural services, expenses for the authorization, sale and issuance of the bonds, expenses for obtaining an economic feasibility survey in connection with the bonds, and to create a reserve for the payment of not exceeding one (1) year's interest on the bonds.

(f) Bonds issued pursuant to this chapter executed by officers in office on the date of the execution shall be valid obligations of the authority, notwithstanding that before the delivery of the bonds any and all of the persons executing bonds shall have ceased to be such officers.

(g) Bonds issued pursuant to this chapter, and the income from the bonds, shall be exempt from all state, county and municipal taxation except inheritance, transfer and estate taxes.

(h) All public officers and bodies of the state, municipal corporations, political subdivisions, all insurance companies and associations, all savings banks and savings institutions, including savings and loan associations, all executors, administrators, guardians, trustees, and all other fiduciaries in the state may legally invest funds within their control in bonds of the authority.



§ 7-6-109. Certain powers of creating municipality.

(a) The creating municipality has all of the necessary power in order to further the purposes of this chapter, including, without limitation, any and all of which powers may be exercised by resolution of its governing body, the power to:

(1) Advance, donate or lend money or real or personal property to the authority;

(2) Provide that any funds on hand or to become available to it for celebration purposes shall be paid directly to the authority;

(3) Cause water, sewer, gas, electric or other utility services to be provided to the authority;

(4) Sell, lease, dedicate, donate or otherwise convey to the authority any of its interest in real or personal property, or grant easements, licenses or other rights or privileges therein to the authority; and

(5) Open and improve streets, roads and alleys at the request of the authority.

(b) None of the foregoing powers may be exercised either directly or indirectly by the municipality to provide real estate that had been condemned by eminent domain subsequent to May 30, 1979, while such real estate was in use as residential dwellings, it being the intent of this chapter that none of the power or authority created in this chapter and vested in either the creating municipality or the celebration authority to be created shall be exercised in such a way that real estate utilized in creating or carrying out the purposes or functions of the metropolitan celebration authority provided in § 7-6-104 shall have been condemned or acquired by eminent domain after May 30, 1979, while it was in use as residential dwellings.



§ 7-6-110. Dissolution -- Disposition of property.

Whenever the governing body of a creating municipality shall by resolution determine that the purposes for which the authority was created have been substantially accomplished and that all the bonds and other obligations of the authority have been fully paid or secured and payment provided for, then the executive officer of the creating municipality shall execute and file for record with the secretary of state and the Tennessee historical commission a certificate of dissolution reciting such facts and declaring the authority to be dissolved. Upon filing, the authority shall be dissolved, and title to all funds and other properties of the authority, real, personal and mixed, at the time of the dissolution shall vest in and be delivered to such creating municipality.



§ 7-6-111. Supplemental nature of chapter.

(a) The powers conferred by this chapter are in addition and supplemental to the powers conferred by any other law, and are not in substitution for such powers, and the limitations imposed by this chapter shall not affect such powers.

(b) The powers granted in this chapter may be exercised without regard to requirements, restrictions or procedural provisions contained in any other law or charter, except as expressly provided for in this chapter.

(c) Any county having adopted a metropolitan form of government may create a metropolitan celebration authority as provided in this chapter without the necessity of a charter amendment, notwithstanding anything in its charter to the contrary.



§ 7-6-112. Construction -- Chapter controlling.

This chapter shall be liberally construed to effect the purposes of this chapter, and insofar as this chapter may be inconsistent with any other law, this chapter shall be controlling.






Chapter 7 - Metropolitan Hearing Officer Act of 1983

§ 7-7-101. Short title.

This chapter shall be known and may be cited as the "Metropolitan Hearing Officer Act of 1983."



§ 7-7-102. Appointment -- Salary and benefits.

(a) The chief legislative body of any county having a metropolitan form of government is empowered to authorize the chief executive officer of the county to appoint a metropolitan hearing officer who shall serve at the pleasure of the chief executive officer.

(b) The metropolitan hearing officer shall receive such salary and other benefits as may be provided by the chief legislative body.



§ 7-7-103. Qualifications.

The qualifications of a metropolitan hearing officer are as follows:

(1) A resident of the county, having been a resident for at least three (3) years immediately prior to appointment; and

(2) An attorney in good standing and licensed to practice law in the state of Tennessee for at least three (3) years immediately prior to appointment.



§ 7-7-104. Powers and duties.

The powers, duties, obligations and responsibilities of a metropolitan hearing officer are to:

(1) Promptly hold a hearing on all matters appealed to appellate boards of the county;

(2) Issue subpoenas as requested by either party in such matters;

(3) Prepare a complete record of each hearing;

(4) Make written recommendations following each hearing; and

(5) Furnish each member of the appropriate appellate boards with a copy of the documents required in subdivisions (3) and (4) for their review.



§ 7-7-105. Hearings by administrative law judges in certain counties.

(a) In lieu of appointing a hearing officer as authorized in this chapter, any county having a metropolitan form of government and a population of over four hundred fifty thousand (450,000), according to the 1990 census or any subsequent federal census, is empowered to contract with the secretary of state for use of administrative law judges, duly appointed pursuant to § 4-5-102(1), on a case-by-case basis to conduct hearings on any matters appealed to boards and commissions of the county.

(b) Any appeal conducted by an administrative law judge under this section shall be conducted substantially in accordance with the contested case provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3. The board or commission that considers such appeals shall promulgate rules that specify the provisions of the Uniform Administrative Procedures Act applicable to such appeals.






Chapter 8 - Metropolitan Government--Housing Trust Fund

§ 7-8-101. Authorized.

(a) Any county having a metropolitan form of government may establish a housing trust fund for the purposes set out in this chapter, to be administered by the housing development agency of such county (herein referred to as "agency") in accordance with this chapter. The cost of administering this fund shall be borne by the agency out of its administrative budget.

(b) The funds provided for by this chapter shall be used to provide low income persons with safe and affordable housing. Funds shall be loaned, or grants made available, from the housing trust fund for programs to include, but not be limited to, the following: bi-weekly mortgages; rehabilitation loans for substantial rehabilitation of existing residential real property; weatherization for existing single family residences, which shall be mandatory after the qualified individual has received assistance three (3) times from a low income energy program in the county; land acquisition in redevelopment areas; interest buy-down to enable a qualified individual to purchase a residence; and homeless shelters.



§ 7-8-102. Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Housing trust fund" means appropriations, reserves or dedications of any funds by the county;

(2) "Low income persons" means qualified persons or families who lack the amount of income that is necessary, as determined by the agency, to enable them, without low interest financial assistance, to live in decent, safe and affordable dwellings without overcrowding; and

(3) "Substantial rehabilitation" means improvements made to residential real property that exceed thirty-five percent (35%) of the proposed market value of the structure after rehabilitation.



§ 7-8-103. Disposition of funds.

Any loans or grants to applicants by the county, including interest earned on investment of repayments of the loans, shall be used to benefit low income individuals or families residing within the county. All funds received for the purposes provided for in this chapter and all such interest repayments shall be added to the housing trust fund and deposited in an accredited financial institution located within the county to be designated by the county. The funds shall be deposited in a separate account earmarked to be used solely for programs established through and included in the housing trust fund pursuant to this chapter.



§ 7-8-104. Design of program -- Rules and regulations.

The agency shall design and tailor the program according to its needs and requirements and shall promulgate necessary rules and regulations to implement the effect and intent of this chapter.



§ 7-8-105. Escrow account -- Loan fund endowment -- Contributions.

(a) Any county having a metropolitan form of government may create a special escrow account earmarked for the sole purpose of generating revenue to provide low income persons, as defined in § 7-8-102, with safe and affordable housing.

(b) Notwithstanding any other law to the contrary, the escrow account shall consist of amounts deposited voluntarily, including, but not limited to, funds that are held in escrow and represent earnest money in real estate transactions, mortgage reserve account deposits, and tenant security deposits.

(c) Any such county may establish a loan fund endowment in connection with the housing trust fund program, and may charge up to five dollars ($5.00) per month for the term of the loan as a participation fee in lieu of interest on loans made to qualified individuals. All proceeds from a loan fund endowment shall be used to support the housing trust fund and may be used as required under this chapter.

(d) The county may make "in-kind" contributions. Such in-kind contributions may include, but not be limited to, land, personnel costs, program support costs, such as accounting, audit, purchasing services, and other costs as established by a cost allocation plan that directly supports program operations.



§ 7-8-106. Use of homebuyers' revolving loan fund pool funds.

The county may utilize any funds authorized by title 13, chapter 23, part 3, as provided by § 13-23-303(b) for any and all authorized purposes in the housing trust fund.






Chapter 21 - Charter Government Unification Act

Part 1 - General Provisions

§ 7-21-101. Short title.

This chapter shall be known and may be cited as the "Charter Government Unification Act."



§ 7-21-102. Applicability.

This chapter shall apply to the consolidation and unification of the governmental and corporate functions of a county whose voters have adopted county charter government pursuant to article VII, § 1 of the Constitution of Tennessee, with one (1) or more of the municipalities within that county's boundaries.



§ 7-21-103. Liberal construction -- No effect on Metropolitan Government Act.

(a) It is hereby declared that this chapter is remedial and shall be liberally construed to achieve the purposes stated in this chapter by utilization of the constitutional power granted by the Constitution of Tennessee, Article XI, § 9 with respect to the consolidation of the governmental and corporate functions of a county charter government with one (1) or more of the municipalities within that county's boundaries.

(b) This chapter shall not be, or be construed as, an amendment to, or as a part of, the Metropolitan Government Act, compiled in chapters 1-8 of this title, but shall be an alternative method to consolidate the governmental and corporate functions of a county government whose charter vests in the county full and complete municipal powers exercisable by home rule, as provided in the Constitution of Tennessee, Article VII, § 1, with one (1) or more municipalities within that county's boundaries, as provided in the Constitution of Tennessee, Article XI, § 9.











